
  Apr. 2, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 60 (§ 60.500 to end of part 60 sections)
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the co 7, 2013ntents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        819
        Alphabetical List of Agencies Appearing in the CFR
        839
        List of CFR Sections Affected
        849
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 60.500 refers to title 40, part 60, section 500.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Ann Worley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 60, § 60.500 to end of part 60 sections)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          60
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          60
          Standards of performance for new stationary sources (Continued)
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 60
          PART 60—STANDARDS OF PERFORMANCE FOR NEW STATIONARY SOURCES (CONTINUED)
          
            
              Subpart XX—Standards of Performance for Bulk Gasoline Terminals
              Sec.
              60.500
              Applicability and designation of affected facility.
              60.501
              Definitions.
              60.502
              Standards for Volatile Organic Compound (VOC) emissions from bulk gasoline terminals.
              60.503
              Test methods and procedures.
              60.504
              [Reserved]
              60.505
              Reporting and recordkeeping.
              60.506
              Reconstruction.
            
            
              Subpart AAA—Standards of Performance for New Residential Wood Heaters
              60.530
              Am I subject to this subpart?
              60.531
              What definitions must I know?
              60.532
              What standards and associated requirements must I meet and by when?
              60.533
              What compliance and certification requirements must I meet and by when?
              60.534
              What test methods and procedures must I use to determine compliance with the standards and requirements for certification?
              60.535
              What procedures must I use for EPA approval of a test laboratory or EPA approval of a third-party certifier?
              60.536
              What requirements must I meet for permanent labels, temporary labels (hangtags), and owner's manuals?
              60.537
              What records must I keep and what reports must I submit?
              60.538
              What activities are prohibited under this subpart?
              60.539
              What hearing and appeal procedures apply to me?
              60.539a
              Who implements and enforces this subpart?
              60.539b
              What parts of the General Provisions do not apply to me?
            
            
              Subpart BBB—Standards of Performance for the Rubber Tire Manufacturing Industry
              60.540
              Applicability and designation of affected facilities.
              60.541
              Definitions.
              60.542
              Standards for volatile organic compounds.
              60.542a
              Alternate standard for volatile organic compounds.
              60.543
              Performance test and compliance provisions.
              60.544
              Monitoring of operations.
              60.545
              Recordkeeping requirements.
              60.546
              Reporting requirements.
              60.547
              Test methods and procedures.
              60.548
              Delegation of authority.
            
            
              Subpart CCC [Reserved]
            
            
              Subpart DDD—Standards of Performance for Volatile Organic Compound (VOC) Emissions from the Polymer Manufacturing Industry
              60.560
              Applicability and designation of affected facilities.
              60.561
              Definitions.
              60.562-1
              Standards: Process emissions.
              60.562-2
              Standards: Equipment leaks of VOC.
              60.563
              Monitoring requirements.
              60.564
              Test methods and procedures.
              60.565
              Reporting and recordkeeping requirements.
              60.566
              Delegation of authority.
            
            
              Subpart EEE [Reserved]
            
            
              Subpart FFF—Standards of Performance for Flexible Vinyl and Urethane Coating and Printing
              60.580
              Applicability and designation of affected facility.
              60.581
              Definitions and symbols.
              60.582
              Standard for volatile organic compounds.
              60.583
              Test methods and procedures.
              60.584
              Monitoring of operations and recordkeeping requirements.
              60.585
              Reporting requirements.
            
            
              Subpart GGG—Standards of Performance for Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After January 4, 1983, and on or Before November 7, 2006
              60.590
              Applicability and designation of affected facility.
              60.591
              Definitions.
              60.592
              Standards.
              60.593
              Exceptions.
            
            
              Subpart GGGa—Standards of Performance for Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
              60.590a

              Applicability and designation of affected facility.
              
              60.591a
              Definitions.
              60.592a
              Standards.
              60.593a
              Exceptions.
            
            
              Subpart HHH—Standards of Performance for Synthetic Fiber Production Facilities
              60.600
              Applicability and designation of affected facility.
              60.601
              Definitions.
              60.602
              Standard for volatile organic compounds.
              60.603
              Performance test and compliance provisions.
              60.604
              Reporting requirements.
            
            
              Subpart III—Standards of Performance for Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
              60.610
              Applicability and designation of affected facility.
              60.611
              Definitions.
              60.612
              Standards.
              60.613
              Monitoring of emissions and operations.
              60.614
              Test methods and procedures.
              60.615
              Reporting and recordkeeping requirements.
              60.616
              Reconstruction.
              60.617
              Chemicals affected by subpart III.
              60.618
              Delegation of authority.
            
            
              Subpart JJJ—Standards of Performance for Petroleum Dry Cleaners
              60.620
              Applicability and designation of affected facility.
              60.621
              Definitions.
              60.622
              Standards for volatile organic compounds.
              60.623
              Equivalent equipment and procedures.
              60.624
              Test methods and procedures.
              60.625
              Recordkeeping requirements.
            
            
              Subpart KKK—Standards of Performance for Equipment Leaks of VOC From Onshore Natural Gas Processing Plants for Which Construction, Reconstruction, or Modification Commenced After January 20, 1984, and on or Before August 23, 2011
              60.630
              Applicability and designation of affected facility.
              60.631
              Definitions.
              60.632
              Standards.
              60.633
              Exceptions.
              60.634
              Alternative means of emission limitation.
              60.635
              Recordkeeping requirements.
              60.636
              Reporting requirements.
            
            
              Subpart LLL—Standards of Performance for SO2 Emissions From Onshore Natural Gas Processing for Which Construction, Reconstruction, or Modification Commenced After January 20, 1984, and on or Before August 23, 2011
              60.640
              Applicability and designation of affected facilities.
              60.641
              Definitions.
              60.642
              Standards for sulfur dioxide.
              60.643
              Compliance provisions.
              60.644
              Test methods and procedures.
              60.645
              [Reserved]
              60.646
              Monitoring of emissions and operations.
              60.647
              Recordkeeping and reporting requirements.
              60.648
              Optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure.
            
            
              Subpart MMM [Reserved]
            
            
              Subpart NNN—Standards of Performance for Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
              60.660
              Applicability and designation of affected facility.
              60.661
              Definitions.
              60.662
              Standards.
              60.663
              Monitoring of emissions and operations.
              60.664
              Test methods and procedures.
              60.665
              Reporting and recordkeeping requirements.
              60.666
              Reconstruction.
              60.667
              Chemicals affected by subpart NNN.
              60.668
              Delegation of authority.
            
            
              Subpart OOO—Standards of Performance for Nonmetallic Mineral Processing Plants
              60.670
              Applicability and designation of affected facility.
              60.671
              Definitions.
              60.672
              Standard for particulate matter (PM).
              60.673
              Reconstruction.
              60.674
              Monitoring of operations.
              60.675
              Test methods and procedures.
              60.676
              Reporting and recordkeeping.
              Table 1 to Subpart OOO of Part 60—Exceptions to Applicability of Subpart A to Subpart OOO

              Table 2 to Subpart OOO of Part 60—Stack Emission Limits for Affected Facilities With Capture Systems
              
              Table 3 to Subpart OOO of Part 60—Fugitive Emission Limits
            
            
              Subpart PPP—Standard of Performance for Wool Fiberglass Insulation Manufacturing Plants
              60.680
              Applicability and designation of affected facility.
              60.681
              Definitions.
              60.682
              Standard for particulate matter.
              60.683
              Monitoring of operations.
              60.684
              Recordkeeping and reporting requirements.
              60.685
              Test methods and procedures.
            
            
              Subpart QQQ—Standards of Performance for VOC Emissions From Petroleum Refinery Wastewater Systems
              60.690
              Applicability and designation of affected facility.
              60.691
              Definitions.
              60.692-1
              Standards: General.
              60.692-2
              Standards: Individual drain systems.
              60.692-3
              Standards: Oil-water separators.
              60.692-4
              Standards: Aggregate facility.
              60.692-5
              Standards: Closed vent systems and control devices.
              60.692-6
              Standards: Delay of repair.
              60.692-7
              Standards: Delay of compliance.
              60.693-1
              Alternative standards for individual drain systems.
              60.693-2
              Alternative standards for oil-water separators.
              60.694
              Permission to use alternative means of emission limitation.
              60.695
              Monitoring of operations.
              60.696
              Performance test methods and procedures and compliance provisions.
              60.697
              Recordkeeping requirements.
              60.698
              Reporting requirements.
              60.699
              Delegation of authority.
            
            
              Subpart RRR—Standards of Performance for Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
              60.700
              Applicability and designation of affected facility.
              60.701
              Definitions.
              60.702
              Standards.
              60.703
              Monitoring of emissions and operations.
              60.704
              Test methods and procedures.
              60.705
              Reporting and recordkeeping requirements.
              60.706
              Reconstruction.
              60.707
              Chemicals affected by subpart RRR.
              60.708
              Delegation of authority.
            
            
              Subpart SSS—Standards of Performance for Magnetic Tape Coating Facilities
              60.710
              Applicability and designation of affected facility.
              60.711
              Definitions, symbols, and cross-reference tables.
              60.712
              Standards for volatile organic compounds.
              60.713
              Compliance provisions.
              60.714
              Installation of monitoring devices and recordkeeping.
              60.715
              Test methods and procedures.
              60.716
              Permission to use alternative means of emission limitation.
              60.717
              Reporting and monitoring requirements.
              60.718
              Delegation of authority.
            
            
              Subpart TTT—Standards of Performance for Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
              60.720
              Applicability and designation of affected facility.
              60.721
              Definitions.
              60.722
              Standards for volatile organic compounds.
              60.723
              Performance test and compliance provisions.
              60.724
              Reporting and recordkeeping requirements.
              60.725
              Test methods and procedures.
              60.726
              Delegation of authority.
            
            
              Subpart UUU—Standards of Performance for Calciners and Dryers in Mineral Industries
              60.730
              Applicability and designation of affected facility.
              60.731
              Definitions.
              60.732
              Standards for particulate matter.
              60.733
              Reconstruction.
              60.734
              Monitoring of emissions and operations.
              60.735
              Recordkeeping and reporting requirements.
              60.736
              Test methods and procedures.
              60.737
              Delegation of authority.
            
            
              Subpart VVV—Standards of Performance for Polymeric Coating of Supporting Substrates Facilities
              60.740
              Applicability and designation of affected facility.
              60.741
              Definitions, symbols, and cross-reference tables.
              60.742
              Standards for volatile organic compounds.
              60.743
              Compliance provisions.
              60.744
              Monitoring requirements.
              60.745
              Test methods and procedures.
              60.746

              Permission to use alternative means of emission limitation.
              
              60.747
              Reporting and recordkeeping requirements.
              60.748
              Delegation of authority.
            
            
              Subpart WWW—Standards of Performance for Municipal Solid Waste Landfills
              60.750
              Applicability, designation of affected facility, and delegation of authority.
              60.751
              Definitions.
              60.752
              Standards for air emissions from municipal solid waste landfills.
              60.753
              Operational standards for collection and control systems.
              60.754
              Test methods and procedures.
              60.755
              Compliance provisions.
              60.756
              Monitoring of operations.
              60.757
              Reporting requirements.
              60.758
              Recordkeeping requirements.
              60.759
              Specifications for active collection systems.
            
            
              Subpart XXX—Standards of Performance for Municipal Solid Waste Landfills That Commenced Construction, Reconstruction, or Modification After July 17, 2014
              60.760
              Applicability, designation of affected source, and delegation of authority.
              60.761
              Definitions.
              60.762
              Standards for air emissions from municipal solid waste landfills.
              60.763
              Operational standards for collection and control systems.
              60.764
              Test methods and procedures.
              60.765
              Compliance provisions.
              60.766
              Monitoring of operations.
              60.767
              Reporting requirements.
              60.768
              Recordkeeping requirements.
              60.769
              Specifications for active collection systems.
            
            
              Subparts YYY-ZZZ [Reserved]
            
            
              Subpart AAAA—Standards of Performance for Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commenced After June 6, 2001
              
                Introduction
                60.1000
                What does this subpart do?
                60.1005
                When does this subpart become effective?
              
              
                Applicability
                60.1010
                Does this subpart apply to my municipal waste combustion unit?
                60.1015
                What is a new municipal waste combustion unit?
                60.1020
                Does this subpart allow any exemptions?
                60.1025
                Do subpart E new source performance standards also apply to my municipal waste combustion unit?
                60.1030
                Can the Administrator delegate authority to enforce these Federal new source performance standards to a State agency?
                60.1035
                How are these new source performance standards structured?
                60.1040
                Do all five components of these new source performance standards apply at the same time?
                60.1045
                Are there different subcategories of small municipal waste combustion units within this subpart?
              
              
                Preconstruction Requirements: Materials Separation Plan
                60.1050
                Who must submit a materials separation plan?
                60.1055
                What is a materials separation plan?
                60.1060
                What steps must I complete for my materials separation plan?
                60.1065
                What must I include in my draft materials separation plan?
                60.1070
                How do I make my draft materials separation plan available to the public?
                60.1075
                When must I accept comments on the materials separation plan?
                60.1080
                Where and when must I hold a public meeting on my draft materials separation plan?
                60.1085
                What must I do with any public comments I receive during the public comment period on my draft materials separation plan?
                60.1090
                What must I do with my revised materials separation plan?
                60.1095
                What must I include in the public meeting on my revised materials separation plan?
                60.1100
                What must I do with any public comments I receive on my revised materials separation plan?
                60.1105
                How do I submit my final materials separation plan?
              
              
                Preconstruction Requirements: Siting Analysis
                60.1110
                Who must submit a siting analysis?
                60.1115
                What is a siting analysis?
                60.1120
                What steps must I complete for my siting analysis?
                60.1125
                What must I include in my siting analysis?
                60.1130
                How do I make my siting analysis available to the public?
                60.1135
                When must I accept comments on the siting analysis and revised materials separation plan?
                60.1140
                Where and when must I hold a public meeting on the siting analysis?
                60.1145
                What must I do with any public comments I receive during the public comment period on my siting analysis?
                60.1150
                How do I submit my siting analysis?
              
              
                
                Good Combustion Practices: Operator Training
                60.1155
                What types of training must I do?
                60.1160
                Who must complete the operator training course? By when?
                60.1165
                Who must complete the plant-specific training course?
                60.1170
                What plant-specific training must I provide?
                60.1175
                What information must I include in the plant-specific operating manual?
                60.1180
                Where must I keep the plant-specific operating manual?
              
              
                Good Combustion Practices: Operator Certification
                60.1185
                What types of operator certification must the chief facility operator and shift supervisor obtain and by when must they obtain it?
                60.1190
                After the required date for operator certification, who may operate the municipal waste combustion unit?
                60.1195
                What if all the certified operators must be temporarily offsite?
              
              
                Good Combustion Practices: Operating Requirements
                60.1200
                What are the operating practice requirements for my municipal waste combustion unit?
                60.1205
                What happens to the operating requirements during periods of startup, shutdown, and malfunction?
              
              
                Emission Limits
                60.1210
                What pollutants are regulated by this subpart?
                60.1215
                What emission limits must I meet? By when?
                60.1220
                What happens to the emission limits during periods of startup, shutdown, and malfunction?
              
              
                Continuous Emission Monitoring
                60.1225
                What types of continuous emission monitoring must I perform?
                60.1230
                What continuous emission monitoring systems must I install for gaseous pollutants?
                60.1235
                How are the data from the continuous emission monitoring systems used?
                60.1240
                How do I make sure my continuous emission monitoring systems are operating correctly?
                60.1245
                Am I exempt from any appendix B or appendix F requirements to evaluate continuous emission monitoring systems?
                60.1250
                What is my schedule for evaluating continuous emission monitoring systems?
                60.1255
                What must I do if I choose to monitor carbon dioxide instead of oxygen as a diluent gas?
                60.1260
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems and is the data collection requirement enforceable?
                60.1265
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                60.1270
                What is required for my continuous opacity monitoring system and how are the data used?
                60.1275
                What additional requirements must I meet for the operation of my continuous emission monitoring systems and continuous opacity monitoring system?
                60.1280
                What must I do if any of my continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements?
              
              
                Stack Testing
                60.1285
                What types of stack tests must I conduct?
                60.1290
                How are the stack test data used?
                60.1295
                What schedule must I follow for the stack testing?
                60.1300
                What test methods must I use to stack test?
                60.1305
                May I conduct stack testing less often?
                60.1310
                May I deviate from the 13-month testing schedule if unforeseen circumstances arise?
              
              
                Other Monitoring Requirements
                60.1315
                Must I meet other requirements for continuous monitoring?
                60.1320
                How do I monitor the load of my municipal waste combustion unit?
                60.1325
                How do I monitor the temperature of flue gases at the inlet of my particulate matter control device?
                60.1330
                How do I monitor the injection rate of activated carbon?
                60.1335
                What is the minimum amount of monitoring data I must collect with my continuous parameter monitoring systems and is the data collection requirement enforceable?
              
              
                Recordkeeping
                60.1340
                What records must I keep?
                60.1345
                Where must I keep my records and for how long?
                60.1350
                What records must I keep for the materials separation plan and siting analysis?
                60.1355
                What records must I keep for operator training and certification?
                60.1360
                What records must I keep for stack tests?
                60.1365

                What records must I keep for continuously monitored pollutants or parameters?
                
                60.1370
                What records must I keep for municipal waste combustion units that use activated carbon?
              
              
                Reporting
                60.1375
                What reports must I submit before I submit my notice of construction?
                60.1380
                What must I include in my notice of construction?
                60.1385
                What reports must I submit after I submit my notice of construction and in what form?
                60.1390
                What are the appropriate units of measurement for reporting my data?
                60.1395
                When must I submit the initial report?
                60.1400
                What must I include in my initial report?
                60.1405
                When must I submit the annual report?
                60.1410
                What must I include in my annual report?
                60.1415
                What must I do if I am out of compliance with the requirements of this subpart?
                60.1420
                If a semiannual report is required, when must I submit it?
                60.1425
                What must I include in the semiannual out-of-compliance reports?
                60.1430
                Can reporting dates be changed?
              
              
                Air Curtain Incinerators That Burn 100 Percent Yard Waste
                60.1435
                What is an air curtain incinerator?
                60.1440
                What is yard waste?
                60.1445
                What are the emission limits for air curtain incinerators that burn 100 percent yard waste?
                60.1450
                How must I monitor opacity for air curtain incinerators that burn 100 percent yard waste?
                60.1455
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn 100 percent yard waste?
              
              
                Equations
                60.1460
                What equations must I use?
              
              
                Definitions
                60.1465
                What definitions must I know?
                Table 1 to Subpart AAAA of Part 60—Emission Limits For New Small Municipal Waste Combustion Units
                Table 2 to Subpart AAAA of Part 60—Carbon Monoxide Emission Limits For New Small Municipal Waste Combustion Units
                Table 3 to Subpart AAAA of Part 60—Requirements For Validating Continuous Emission Monitoring Systems (CEMS)
                Table 4 to Subpart AAAA of Part 60—Requirements For Continuous Emission Monitoring Systems (CEMS)
                Table 5 to Subpart AAAA of Part 60—Requirements For Stack Tests
              
            
            
              Subpart BBBB—Emission Guidelines and Compliance Times for Small Municipal Waste Combustion Units Constructed on or Before August 30, 1999
              
                Introduction
                60.1500
                What is the purpose of this subpart?
                60.1505
                Am I affected by this subpart?
                60.1510
                Is a State plan required for all States?
                60.1515
                What must I include in my State plan?
                60.1520
                Is there an approval process for my State plan?
                60.1525
                What if my State plan is not approvable?
                60.1530
                Is there an approval process for a negative declaration letter?
                60.1535
                What compliance schedule must I include in my State plan?
                60.1540
                Are there any State plan requirements for this subpart that supersede the requirements specified in subpart B?
                60.1545
                Does this subpart directly affect municipal waste combustion unit owners and operators in my State?
              
              
                Applicability of State Plans
                60.1550
                What municipal waste combustion units must I address in my State plan?
                60.1555
                Are any small municipal waste combustion units exempt from my State plan?
                60.1560
                Can an affected municipal waste combustion unit reduce its capacity to less than 35 tons per day rather than comply with my State plan?
                60.1565
                What subcategories of small municipal waste combustion units must I include in my State plan?
              
              
                Use of Model Rule
                60.1570
                What is the “model rule” in this subpart?
                60.1575
                How does the model rule relate to the required elements of my State plan?
                60.1580
                What are the principal components of the model rule?
              
              
                Model Rule—Increments of Progress
                60.1585
                What are my requirements for meeting increments of progress and achieving final compliance?
                60.1590
                When must I complete each increment of progress?
                60.1595
                What must I include in the notifications of achievement of my increments of progress?
                60.1600
                When must I submit the notifications of achievement of increments of progress?
                60.1605

                What if I do not meet an increment of progress?
                
                60.1610
                How do I comply with the increment of progress for submittal of a control plan?
                60.1615
                How do I comply with the increment of progress for awarding contracts?
                60.1620
                How do I comply with the increment of progress for initiating onsite construction?
                60.1625
                How do I comply with the increment of progress for completing onsite construction?
                60.1630
                How do I comply with the increment of progress for achieving final compliance?
                60.1635
                What must I do if I close my municipal waste combustion unit and then restart my municipal waste combustion unit?
                60.1640
                What must I do if I plan to permanently close my municipal waste combustion unit and not restart it?
              
              
                Model Rule—Good Combustion Practices: Operator Training
                60.1645
                What types of training must I do?
                60.1650
                Who must complete the operator training course? By when?
                60.1655
                Who must complete the plant-specific training course?
                60.1660
                What plant-specific training must I provide?
                60.1665
                What information must I include in the plant-specific operating manual?
                60.1670
                Where must I keep the plant-specific operating manual?
              
              
                Model Rule—Good Combustion Practices: Operator Certification
                60.1675
                What types of operator certification must the chief facility operator and shift supervisor obtain and by when must they obtain it?
                60.1680
                After the required date for operator certification, who may operate the municipal waste combustion unit?
                60.1685
                What if all the certified operators must be temporarily offsite?
              
              
                Model Rule—Good Combustion Practices: Operating Requirements
                60.1690
                What are the operating practice requirements for my municipal waste combustion unit?
                60.1695
                What happens to the operating requirements during periods of startup, shutdown, and malfunction?
              
              
                Model Rule—Emission Limits
                60.1700
                What pollutants are regulated by this subpart?
                60.1705
                What emission limits must I meet? By when?
                60.1710
                What happens to the emission limits during periods of startup, shutdown, and malfunction?
              
              
                Model Rule—Continuous Emission Monitoring
                60.1715
                What types of continuous emission monitoring must I perform?
                60.1720
                What continuous emission monitoring systems must I install for gaseous pollutants?
                60.1725
                How are the data from the continuous emission monitoring systems used?
                60.1730
                How do I make sure my continuous emission monitoring systems are operating correctly?
                60.1735
                Am I exempt from any appendix B or appendix F requirements to evaluate continuous emission monitoring systems?
                60.1740
                What is my schedule for evaluating continuous emission monitoring systems?
                60.1745
                What must I do if I choose to monitor carbon dioxide instead of oxygen as a diluent gas?
                60.1750
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems and is the data collection requirement enforceable?
                60.1755
                How do I convert my 1-hour arithmetic averages into appropriate averaging times and units?
                60.1760
                What is required for my continuous opacity monitoring system and how are the data used?
                60.1765
                What additional requirements must I meet for the operation of my continuous emission monitoring systems and continuous opacity monitoring system?
                60.1770
                What must I do if any of my continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements?
              
              
                Model Rule—Stack Testing
                60.1775
                What types of stack tests must I conduct?
                60.1780
                How are the stack test data used?
                60.1785
                What schedule must I follow for the stack testing?
                60.1790
                What test methods must I use to stack test?
                60.1795
                May I conduct stack testing less often?
                60.1800
                May I deviate from the 13-month testing schedule if unforeseen circumstances arise?
              
              
                Model Rule—Other Monitoring Requirements
                60.1805
                Must I meet other requirements for continuous monitoring?
                60.1810
                How do I monitor the load of my municipal waste combustion unit?
                60.1815

                How do I monitor the temperature of flue gases at the inlet of my particulate matter control device?
                
                60.1820
                How do I monitor the injection rate of activated carbon?
                60.1825
                What is the minimum amount of monitoring data I must collect with my continuous parameter monitoring systems and is the data collection requirement enforceable?
              
              
                Model Rule—Recordkeeping
                60.1830
                What records must I keep?
                60.1835
                Where must I keep my records and for how long?
                60.1840
                What records must I keep for operator training and certification?
                60.1845
                What records must I keep for stack tests?
                60.1850
                What records must I keep for continuously monitored pollutants or parameters?
                60.1855
                What records must I keep for municipal waste combustion units that use activated carbon?
              
              
                Model Rule—Reporting
                60.1860
                What reports must I submit and in what form?
                60.1865
                What are the appropriate units of measurement for reporting my data?
                60.1870
                When must I submit the initial report?
                60.1875
                What must I include in my initial report?
                60.1880
                When must I submit the annual report?
                60.1885
                What must I include in my annual report?
                60.1890
                What must I do if I am out of compliance with the requirements of this subpart?
                60.1895
                If a semiannual report is required, when must I submit it?
                60.1900
                What must I include in the semiannual out-of-compliance reports?
                60.1905
                Can reporting dates be changed?
              
              
                Model Rule—Air Curtain Incinerators That Burn 100 Percent Yard Waste
                60.1910
                What is an air curtain incinerator?
                60.1915
                What is yard waste?
                60.1920
                What are the emission limits for air curtain incinerators that burn 100 percent yard waste?
                60.1925
                How must I monitor opacity for air curtain incinerators that burn 100 percent yard waste?
                60.1930
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn 100 percent yard waste?
              
              
                Equations
                60.1935
                What equations must I use?
              
              
                Definitions
                60.1940
                What definitions must I know?
                Table 1 to Subpart BBBB of Part 60—Model Rule—Compliance Schedules and Increments of Progress
                Table 2 to Subpart BBBB of Part 60—Model Rule—Class I Emission Limits For Existing Small Municipal Waste Combustion Units
                Table 3 to Subpart BBBB of Part 60—Model Rule—Class I Nitrogen Oxides Emission Limits For Existing Small Municipal Waste Combustion Units
                Table 4 to Subpart BBBB of Part 60—Model Rule—Class II Emission Limits For Existing Small Municipal Waste Combustion Units
                Table 5 to Subpart BBBB of Part 60—Model Rule—Carbon Monoxide Emission Limits For Existing Small Municipal Waste Combustion Units
                Table 6 to Subpart BBBB of Part 60—Model Rule—Requirements for Validating Continuous Emission Monitoring Systems (CEMS)
                Table 7 to Subpart BBBB of Part 60—Model Rule—Requirements for Continuous Emission Monitoring Systems (CEMS)
                Table 8 to Subpart BBBB of Part 60—Model Rule—Requirements for Stack Tests
              
            
            
              Subpart CCCC—Standards of Performance for Commercial and Industrial Solid Waste Incineration Units
              
                Introduction
                60.2000
                What does this subpart do?
                60.2005
                When did this subpart become effective?
              
              
                Applicability
                60.2010
                Does this subpart apply to my incineration unit?
                60.2015
                What is a new incineration unit?
                60.2020
                What combustion units are exempt from this subpart?
                60.2030
                Who implements and enforces this subpart?
                60.2035
                How are these new source performance standards structured?
                60.2040
                Do all eleven components of these new source performance standards apply at the same time?
              
              
                Preconstruction Siting Analysis
                60.2045
                Who must prepare a siting analysis?
                60.2050
                What is a siting analysis?
              
              
                Waste Management Plan
                60.2055
                What is a waste management plan?
                60.2060
                When must I submit my waste management plan?
                60.2065
                What should I include in my waste management plan?
              
              
                
                Operator Training and Qualification
                60.2070
                What are the operator training and qualification requirements?
                60.2075
                When must the operator training course be completed?
                60.2080
                How do I obtain my operator qualification?
                60.2085
                How do I maintain my operator qualification?
                60.2090
                How do I renew my lapsed operator qualification?
                60.2095
                What site-specific documentation is required?
                60.2100
                What if all the qualified operators are temporarily not accessible?
              
              
                Emission Limitations and Operating Limits
                60.2105
                What emission limitations must I meet and by when?
                60.2110
                What operating limits must I meet and by when?
                60.2115
                What if I do not use a wet scrubber, fabric filter, activated carbon injection, selective noncatalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations?
              
              
                Performance Testing
                60.2125
                How do I conduct the initial and annual performance test?
                60.2130
                How are the performance test data used?
              
              
                Initial Compliance Requirements
                60.2135
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?
                60.2140
                By what date must I conduct the initial performance test?
                60.2141
                By what date must I conduct the initial air pollution control device inspection?
              
              
                Continuous Compliance Requirements
                60.2145
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                60.2150
                By what date must I conduct the annual performance test?
                60.2151
                By what date must I conduct the annual air pollution control device inspection?
                60.2155
                May I conduct performance testing less often?
                60.2160
                May I conduct a repeat performance test to establish new operating limits?
              
              
                Monitoring
                60.2165
                What monitoring equipment must I install and what parameters must I monitor?
                60.2170
                Is there a minimum amount of monitoring data I must obtain?
              
              
                Recordkeeping and Reporting
                60.2175
                What records must I keep?
                60.2180
                Where and in what format must I keep my records?
                60.2185
                What reports must I submit?
                60.2190
                What must I submit prior to commencing construction?
                60.2195
                What information must I submit prior to initial startup?
                60.2200
                What information must I submit following my initial performance test?
                60.2205
                When must I submit my annual report?
                60.2210
                What information must I include in my annual report?
                60.2215
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                60.2220
                What must I include in the deviation report?
                60.2225
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                60.2230
                Are there any other notifications or reports that I must submit?
                60.2235
                In what form can I submit my reports?
                60.2240
                Can reporting dates be changed?
              
              
                Title V Operating Permits
                60.2242
                Am I required to apply for and obtain a Title V operating permit for my unit?
              
              
                Air Curtain Incinerators (ACIs)
                60.2245
                What is an air curtain incinerator?
                60.2250
                What are the emission limitations for air curtain incinerators?
                60.2255
                How must I monitor opacity for air curtain incinerators?
                60.2260
                What are the recordkeeping and reporting requirements for air curtain incinerators?
              
              
                Definitions
                60.2265
                What definitions must I know?
                Table 1 to Subpart CCCC of Part 60—Emission Limitations for Incinerators for Which Construction is Commenced After November 30, 1999, But no Later Than June 4, 2010, or for Which Modification or Reconstruction is Commenced on or After June 1, 2001, But no Later Than August 7, 2013
                Table 2 to Subpart CCCC of Part 60—Operating Limits for Wet Scrubbers
                Table 3 to Subpart CCCC of Part 60—Toxic Equivalency Factors
                Table 4 to Subpart CCCC of Part 60—Summary of Reporting Requirements

                Table 5 to Subpart CCCC of Part 60—Emission Limitations for Incinerators That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
                
                Table 6 to Subpart CCCC of Part 60—Emission Limitations for Energy Recovery Units That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
                Table 7 to Subpart CCCC of Part 60—Emission Limitations for Waste-Burning Kilns That Commenced Construction After June 4, 2010, or Reconstruction or Modification After August 7, 2013
                Table 8 to Subpart CCCC of Part 60—Emission Limitations for Small, Remote Incinerators That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
              
            
            
              Subpart DDDD—Emissions Guidelines and Compliance Times for Commercial and Industrial Solid Waste Incineration Units
              
                Introduction
                60.2500
                What is the purpose of this subpart?
                60.2505
                Am I affected by this subpart?
                60.2510
                Is a state plan required for all states?
                60.2515
                What must I include in my state plan?
                60.2520
                Is there an approval process for my state plan?
                60.2525
                What if my state plan is not approvable?
                60.2530
                Is there an approval process for a negative declaration letter?
                60.2535
                What compliance schedule must I include in my state plan?
                60.2540
                Are there any state plan requirements for this subpart that apply instead of the requirements specified in subpart B?
                60.2541
                In lieu of a state plan submittal, are there other acceptable option(s) for a state to meet its Clean Air Act section 111(d)/129(b)(2) obligations?
                60.2542
                What authorities will not be delegated to state, local, or tribal agencies?
                60.2545
                Does this subpart directly affect CISWI owners and operators in my state?
              
              
                Applicability of State Plans
                60.2550
                What CISWIs must I address in my state plan?
                60.2555
                What combustion units are exempt from my state plan?
              
              
                Use of Model Rule
                60.2560
                What is the “model rule” in this subpart?
                60.2565
                How does the model rule relate to the required elements of my state plan?
                60.2570
                What are the principal components of the model rule?
              
              
                Model Rule—Increments of Progress
                60.2575
                What are my requirements for meeting increments of progress and achieving final compliance?
                60.2580
                When must I complete each increment of progress?
                60.2585
                What must I include in the notifications of achievement of increments of progress?
                60.2590
                When must I submit the notifications of achievement of increments of progress?
                60.2595
                What if I do not meet an increment of progress?
                60.2600
                How do I comply with the increment of progress for submittal of a control plan?
                60.2605
                How do I comply with the increment of progress for achieving final compliance?
                60.2610
                What must I do if I close my CISWI and then restart it?
                60.2615
                What must I do if I plan to permanently close my CISWI and not restart it?
              
              
                Model Rule—Waste Management Plan
                60.2620
                What is a waste management plan?
                60.2625
                When must I submit my waste management plan?
                60.2630
                What should I include in my waste management plan?
              
              
                Model Rule—Operator Training and Qualification
                60.2635
                What are the operator training and qualification requirements?
                60.2640
                When must the operator training course be completed?
                60.2645
                How do I obtain my operator qualification?
                60.2650
                How do I maintain my operator qualification?
                60.2655
                How do I renew my lapsed operator qualification?
                60.2660
                What site-specific documentation is required?
                60.2665
                What if all the qualified operators are temporarily not accessible?
              
              
                Model Rule—Emission Limitations and Operating Limits
                60.2670
                What emission limitations must I meet and by when?
                60.2675
                What operating limits must I meet and by when?
                60.2680
                What if I do not use a wet scrubber, fabric filter, activated carbon injection, selective noncatalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations?
              
              
                Model Rule—Performance Testing
                60.2690

                How do I conduct the initial and annual performance test?
                
                60.2695
                How are the performance test data used?
              
              
                Model Rule—Initial Compliance Requirements
                60.2700
                How do I demonstrate initial compliance with the amended emission limitations and establish the operating limits?
                60.2705
                By what date must I conduct the initial performance test?
                60.2706
                By what date must I conduct the initial air pollution control device inspection?
              
              
                Model Rule—Continuous Compliance Requirements
                60.2710
                How do I demonstrate continuous compliance with the amended emission limitations and the operating limits?
                60.2715
                By what date must I conduct the annual performance test?
                60.2716
                By what date must I conduct the annual air pollution control device inspection?
                60.2720
                May I conduct performance testing less often?
                60.2725
                May I conduct a repeat performance test to establish new operating limits?
              
              
                Model Rule—Monitoring
                60.2730
                What monitoring equipment must I install and what parameters must I monitor?
                60.2735
                Is there a minimum amount of monitoring data I must obtain?
              
              
                Model Rule—Recordkeeping and Reporting
                60.2740
                What records must I keep?
                60.2745
                Where and in what format must I keep my records?
                60.2750
                What reports must I submit?
                60.2755
                When must I submit my waste management plan?
                60.2760
                What information must I submit following my initial performance test?
                60.2765
                When must I submit my annual report?
                60.2770
                What information must I include in my annual report?
                60.2775
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                60.2780
                What must I include in the deviation report?
                60.2785
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                60.2790
                Are there any other notifications or reports that I must submit?
                60.2795
                In what form can I submit my reports?
                60.2800
                Can reporting dates be changed?
              
              
                Model Rule—Title V Operating Permits
                60.2805
                Am I required to apply for and obtain a Title V operating permit for my unit?
              
              
                Model Rule—Air Curtain Incinerators (ACIs)
                60.2810
                What is an air curtain incinerator?
                60.2815
                What are my requirements for meeting increments of progress and achieving final compliance?
                60.2820
                When must I complete each increment of progress?
                60.2825
                What must I include in the notifications of achievement of increments of progress?
                60.2830
                When must I submit the notifications of achievement of increments of progress?
                60.2835
                What if I do not meet an increment of progress?
                60.2840
                How do I comply with the increment of progress for submittal of a control plan?
                60.2845
                How do I comply with the increment of progress for achieving final compliance?
                60.2850
                What must I do if I close my air curtain incinerator and then restart it?
                60.2855
                What must I do if I plan to permanently close my air curtain incinerator and not restart it?
                60.2860
                What are the emission limitations for air curtain incinerators?
                60.2865
                How must I monitor opacity for air curtain incinerators?
                60.2870
                What are the recordkeeping and reporting requirements for air curtain incinerators?
              
              
                Model Rule—Definitions
                60.2875
                What definitions must I know?
                Table 1 to Subpart DDDD of Part 60—Model Rule—Increments of Progress and Compliance Schedules
                Table 2 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Incinerators Before [Date To Be Specified in State Plan]
                Table 3 to Subpart DDDD of Part 60—Model Rule—Operating Limits for Wet Scrubbers
                Table 4 to Subpart DDDD of Part 60—Model Rule—Toxic Equivalency Factors
                Table 5 to Subpart DDDD of Part 60—Model Rule—Summary of Reporting Requirements
                Table 6 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Incinerators on and After [Date To Be Specified in State Plan]

                Table 7 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Energy Recovery Units After May 20, 2011 [Date To Be Specified in State Plan]
                Table 8 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Waste-Burning Kilns After May 20, 2011 [Date To Be Specified in State Plan]
                Table 9 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Small, Remote Incinerators After May 20, 2011 [Date To Be Specified in State Plan]
              
            
            
              Subpart EEEE—Standards of Performance for Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
              
                Introduction
                60.2880
                What does this subpart do?
                60.2881
                When does this subpart become effective?
              
              
                Applicability
                60.2885
                Does this subpart apply to my incineration unit?
                60.2886
                What is a new incineration unit?
                60.2887
                What combustion units are excluded from this subpart?
                60.2888
                Are air curtain incinerators regulated under this subpart?
                60.2889
                Who implements and enforces this subpart?
                60.2890
                How are these new source performance standards structured?
                60.2891
                Do all components of these new source performance standards apply at the same time?
              
              
                Preconstruction Siting Analysis
                60.2894
                Who must prepare a siting analysis?
                60.2895
                What is a siting analysis?
              
              
                Waste Management Plan
                60.2899
                What is a waste management plan?
                60.2900
                When must I submit my waste management plan?
                60.2901
                What should I include in my waste management plan?
              
              
                Operator Training and Qualification
                60.2905
                What are the operator training and qualification requirements?
                60.2906
                When must the operator training course be completed?
                60.2907
                How do I obtain my operator qualification?
                60.2908
                How do I maintain my operator qualification?
                60.2909
                How do I renew my lapsed operator qualification?
                60.2910
                What site-specific documentation is required?
                60.2911
                What if all the qualified operators are temporarily not accessible?
              
              
                Emission Limitations and Operating Limits
                60.2915
                What emission limitations must I meet and by when?
                60.2916
                What operating limits must I meet and by when?
                60.2917
                What if I do not use a wet scrubber to comply with the emission limitations?
                60.2918
                What happens during periods of startup, shutdown, and malfunction?
              
              
                Performance Testing
                60.2922
                How do I conduct the initial and annual performance test?
                60.2923
                How are the performance test data used?
              
              
                Initial Compliance Requirements
                60.2927
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?
                60.2928
                By what date must I conduct the initial performance test?
              
              
                Continuous Compliance Requirements
                60.2932
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                60.2933
                By what date must I conduct the annual performance test?
                60.2934
                May I conduct performance testing less often?
                60.2935
                May I conduct a repeat performance test to establish new operating limits?
              
              
                Monitoring
                60.2939
                What continuous emission monitoring systems must I install?
                60.2940
                How do I make sure my continuous emission monitoring systems are operating correctly?
                60.2941
                What is my schedule for evaluating continuous emission monitoring systems?
                60.2942
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems, and is the data collection requirement enforceable?
                60.2943
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                60.2944
                What operating parameter monitoring equipment must I install, and what operating parameters must I monitor?
                60.2945
                Is there a minimum amount of operating parameter monitoring data I must obtain?
              
              
                Recordkeeping and Reporting
                60.2949
                What records must I keep?
                
                60.2950
                Where and in what format must I keep my records?
                60.2951
                What reports must I submit?
                60.2952
                What must I submit prior to commencing construction?
                60.2953
                What information must I submit prior to initial startup?
                60.2954
                What information must I submit following my initial performance test?
                60.2955
                When must I submit my annual report?
                60.2956
                What information must I include in my annual report?
                60.2957
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                60.2958
                What must I include in the deviation report?
                60.2959
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                60.2960
                Are there any other notifications or reports that I must submit?
                60.2961
                In what form can I submit my reports?
                60.2962
                Can reporting dates be changed?
              
              
                Title V Operating Permits
                60.2966
                Am I required to apply for and obtain a title V operating permit for my unit?
                60.2967
                When must I submit a title V permit application for my new unit?
              
              
                Temporary-Use Incinerators and Air Curtain Incinerators Used in Disaster Recovery
                60.2969
                What are the requirements for temporary-use incinerators and air curtain incinerators used in disaster recovery?
              
              
                Air Curtain Incinerators That Burn Only Wood Waste, Clean Lumber, and Yard Waste
                60.2970
                What is an air curtain incinerator?
                60.2971
                What are the emission limitations for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.2972
                How must I monitor opacity for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.2973
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.2974
                Am I required to apply for and obtain a title V operating permit for my air curtain incinerator that burns only wood waste, clean lumber, and yard waste?
              
              
                Equations
                60.2975
                What equations must I use?
              
              
                Definitions
                60.2977
                What definitions must I know?
              
              
                Tables to Subpart EEEE of Part 60
                Table 1 to Subpart EEEE of Part 60—Emission Limitations
                Table 2 to Subpart EEEE of Part 60—Operating Limits for Incinerators and Wet Scrubbers
                Table 3 to Subpart EEEE of Part 60—Requirements for Continuous Emission Monitoring Systems (CEMS)
                Table 4 to Subpart EEEE of Part 60—Summary of Reporting Requirements
              
            
            
              Subpart FFFF—Emission Guidelines and Compliance Times for Other Solid Waste Incineration Units That Commenced Construction On or Before December 9, 2004
              
                Introduction
                60.2980
                What is the purpose of this subpart?
                60.2981
                Am I affected by this subpart?
                60.2982
                Is a State plan required for all States?
                60.2983
                What must I include in my State plan?
                60.2984
                Is there an approval process for my State plan?
                60.2985
                What if my State plan is not approvable?
                60.2986
                Is there an approval process for a negative declaration letter?
                60.2987
                What compliance schedule must I include in my State plan?
                60.2988
                Are there any State plan requirements for this subpart that apply instead of the requirements specified in subpart B of this part?
                60.2989
                Does this subpart directly affect incineration unit owners and operators in my State?
                60.2990
                What Authorities are withheld by EPA?
              
              
                Applicability of State Plans
                60.2991
                What incineration units must I address in my State plan?
                60.2992
                What is an existing incineration unit?
                60.2993
                Are any combustion units excluded from my State plan?
                60.2994
                Are air curtain incinerators regulated under this subpart?
              
              
                Model Rule—Use of Model Rule
                60.2996
                What is the purpose of the “model rule” in this subpart?
                60.2997
                How does the model rule relate to the required elements of my State plan?
                60.2998
                What are the principal components of the model rule?
              
              
                Model Rule—Compliance Schedule
                60.3000
                When must I comply?
                60.3001

                What must I do if I close my OSWI unit and then restart it?
                
                60.3002
                What must I do if I plan to permanently close my OSWI unit and not restart it?
              
              
                Model Rule—Waste Management Plan
                60.3010
                What is a waste management plan?
                60.3011
                When must I submit my waste management plan?
                60.3012
                What should I include in my waste management plan?
              
              
                Model Rule—Operator Training and Qualification
                60.3014
                What are the operator training and qualification requirements?
                60.3015
                When must the operator training course be completed?
                60.3016
                How do I obtain my operator qualification?
                60.3017
                How do I maintain my operator qualification?
                60.3018
                How do I renew my lapsed operator qualification?
                60.3019
                What site-specific documentation is required?
                60.3020
                What if all the qualified operators are temporarily not accessible?
              
              
                Model Rule—Emission Limitations and Operating Limits
                60.3022
                What emission limitations must I meet and by when?
                60.3023
                What operating limits must I meet and by when?
                60.3024
                What if I do not use a wet scrubber to comply with the emission limitations?
                60.3025
                What happens during periods of startup, shutdown, and malfunction?
              
              
                Model Rule—Performance Testing
                60.3027
                How do I conduct the initial and annual performance test?
                60.3028
                How are the performance test data used?
              
              
                Model Rule—Initial Compliance Requirements
                60.3030
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?
                60.3031
                By what date must I conduct the initial performance test?
              
              
                Model Rule—Continuous Compliance Requirements
                60.3033
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                60.3034
                By what date must I conduct the annual performance test?
                60.3035
                May I conduct performance testing less often?
                60.3036
                May I conduct a repeat performance test to establish new operating limits?
              
              
                Model Rule—Monitoring
                60.3038
                What continuous emission monitoring systems must I install?
                60.3039
                How do I make sure my continuous emission monitoring systems are operating correctly?
                60.3040
                What is my schedule for evaluating continuous emission monitoring systems?
                60.3041
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems, and is the data collection requirement enforceable?
                60.3042
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                60.3043
                What operating parameter monitoring equipment must I install, and what operating parameters must I monitor?
                60.3044
                Is there a minimum amount of operating parameter monitoring data I must obtain?
              
              
                Model Rule—Recordkeeping and Reporting
                60.3046
                What records must I keep?
                60.3047
                Where and in what format must I keep my records?
                60.3048
                What reports must I submit?
                60.3049
                What information must I submit following my initial performance test?
                60.3050
                When must I submit my annual report?
                60.3051
                What information must I include in my annual report?
                60.3052
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                60.3053
                What must I include in the deviation report?
                60.3054
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                60.3055
                Are there any other notifications or reports that I must submit?
                60.3056
                In what form can I submit my reports?
                60.3057
                Can reporting dates be changed?
              
              
                Model Rule—Title V Operating Permits
                60.3059
                Am I required to apply for and obtain a title V operating permit for my unit?
                60.3060
                When must I submit a title V permit application for my existing unit?
              
              
                Model Rule—Temporary-Use Incinerators and Air Curtain Incinerators Used in Disaster Recovery
                60.3061
                What are the requirements for temporary-use incinerators and air curtain incinerators used in disaster recovery?
              
              
                
                Model Rule—Air Curtain Incinerators That Burn Only Wood Waste, Clean Lumber, and Yard Waste
                60.3062
                What is an air curtain incinerator?
                60.3063
                When must I comply if my air curtain incinerator burns only wood waste, clean lumber, and yard waste?
                60.3064
                What must I do if I close my air curtain incinerator that burns only wood waste, clean lumber, and yard waste and then restart it?
                60.3065
                What must I do if I plan to permanently close my air curtain incinerator that burns only wood waste, clean lumber, and yard waste and not restart it?
                60.3066
                What are the emission limitations for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.3067
                How must I monitor opacity for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.3068
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                60.3069
                Am I required to apply for and obtain a title V operating permit for my air curtain incinerator that burns only wood waste, clean lumber, and yard waste?
              
              
                Model Rule—Equations
                60.3076
                What equations must I use?
              
              
                Model Rule—Definitions
                60.3078
                What definitions must I know?
                Tables to Subpart FFFF of Part 60
                Table 1 to Subpart FFFF of Part 60—Model Rule—Compliance Schedule
                Table 2 to Subpart FFFF of Part 60—Model Rule—Emission Limitations
                Table 3 to Subpart FFFF of Part 60—Model Rule—Operating Limits for Incinerators and Wet Scrubbers
                Table 4 to Subpart FFFF of Part 60—Model Rule—Requirements for Continuous Emission Monitoring Systems (CEMS)
                Table 5 to Subpart FFFF of Part 60—Model Rule—Summary of Reporting Requirements a
                
              
            
            
              Subparts GGGG-HHHH [Reserved]
            
            
              Subpart IIII—Standards of Performance for Stationary Compression Ignition Internal Combustion Engines
              
                What This Subpart Covers
                60.4200
                Am I subject to this subpart?
              
              
                Emission Standards for Manufacturers
                60.4201
                What emission standards must I meet for non-emergency engines if I am a stationary CI internal combustion engine manufacturer?
                60.4202
                What emission standards must I meet for emergency engines if I am a stationary CI internal combustion engine manufacturer?
                60.4203
                How long must my engines meet the emission standards if I am a manufacturer of stationary CI internal combustion engines?
              
              
                Emission Standards for Owners and Operators
                60.4204
                What emission standards must I meet for non-emergency engines if I am an owner or operator of a stationary CI internal combustion engine?
                60.4205
                What emission standards must I meet for emergency engines if I am an owner or operator of a stationary CI internal combustion engine?
                60.4206
                How long must I meet the emission standards if I am an owner or operator of a stationary CI internal combustion engine?
              
              
                Fuel Requirements for Owners and Operators
                60.4207
                What fuel requirements must I meet if I am an owner or operator of a stationary CI internal combustion engine subject to this subpart?
              
              
                Other Requirements for Owners and Operators
                60.4208
                What is the deadline for importing or installing stationary CI ICE produced in previous model years?
                60.4209
                What are the monitoring requirements if I am an owner or operator of a stationary CI internal combustion engine?
              
              
                Compliance Requirements
                60.4210
                 What are my compliance requirements if I am a stationary CI internal combustion engine manufacturer?
                60.4211
                What are my compliance requirements if I am an owner or operator of a stationary CI internal combustion engine?
              
              
                Testing Requirements for Owners and Operators
                60.4212
                 What test methods and other procedures must I use if I am an owner or operator of a stationary CI internal combustion engine with a displacement of less than 30 liters per cylinder?
                60.4213
                What test methods and other procedures must I use if I am an owner or operator of a stationary CI internal combustion engine with a displacement of greater than or equal to 30 liters per cylinder?
              
              
                
                Notification, Reports, and Records for Owners and Operators
                60.4214
                 What are my notification, reporting, and recordkeeping requirements if I am an owner or operator of a stationary CI internal combustion engine?
              
              
                Special Requirements
                60.4215
                 What requirements must I meet for engines used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands?
                60.4216
                What requirements must I meet for engines used in Alaska?
                60.4217
                What emission standards must I meet if I am an owner or operator of a stationary internal combustion engine using special fuels?
              
              
                General Provisions
                60.4218
                 What parts of the General Provisions apply to me?
              
              
                Definitions
                60.4219
                 What definitions apply to this subpart?
                Table 1 to Subpart IIII of Part 60—Emission Standards for Stationary Pre-2007 Model Year Engines with a displacement of <10 liters per cylinder and 2007-2010 Model Year Engines >2,237 KW (3,000 HP) and with a displacement of <10 liters per cylinder
                Table 2 to Subpart IIII of Part 60—Emission Standards for 2008 Model Year and Later Emergency Stationary CI ICE <37 KW (50 HP) and with a Displacement of <10 liters per cylinder
                Table 3 to Subpart IIII of Part 60—Certification Requirements for Stationary Fire Pump Engines
                Table 4 to Subpart IIII of Part 60—Emission Standards for Stationary Fire Pump Engines
                Table 5 to Subpart IIII of Part 60—Labeling and Recordkeeping Requirements for New Stationary Emergency Engines
                Table 6 to Subpart IIII of Part 60—Optional 3-Mode Test Cycle for Stationary Fire Pump Engines
                Table 7 to Subpart IIII of Part 60—Requirements for Performance Tests for Stationary CI ICE with a displacement of ≥30 liters per cylinder
                Table 8 to Subpart IIII of Part 60—Applicability of General Provisions to Subpart IIII
              
            
            
              Subpart JJJJ—Standards of Performance for Stationary Spark Ignition Internal Combustion Engines
              
                What This Subpart Covers
                60.4230
                Am I subject to this subpart?
              
              
                Emission Standards for Manufacturers
                60.4231
                What emission standards must I meet if I am a manufacturer of stationary SI internal combustion engines or equipment containing such engines?
                60.4232
                How long must my engines meet the emission standards if I am a manufacturer of stationary SI internal combustion engines?
              
              
                Emission Standards for Owners and Operators
                60.4233
                What emission standards must I meet if I am an owner or operator of a stationary SI internal combustion engine?
                60.4234
                How long must I meet the emission standards if I am an owner or operator of a stationary SI internal combustion engine?
              
              
                Other Requirements for Owners and Operators
                60.4235
                What fuel requirements must I meet if I am an owner or operator of a stationary SI gasoline fired internal combustion engine subject to this subpart?
                60.4236
                What is the deadline for importing or installing stationary SI ICE produced in previous model years?
                60.4237
                What are the monitoring requirements if I am an owner or operator of an emergency stationary SI internal combustion engine?
              
              
                Compliance Requirements for Manufacturers
                60.4238
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines ≤19 KW (25 HP) or a manufacturer of equipment containing such engines?
                60.4239
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines >19 KW (25 HP) that use gasoline or a manufacturer of equipment containing such engines?
                60.4240
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines >19 KW (25 HP) that are rich burn engines that use LPG or a manufacturer of equipment containing such engines?
                60.4241
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines participating in the voluntary certification program or a manufacturer of equipment containing such engines?
                60.4242

                What other requirements must I meet if I am a manufacturer of stationary SI internal combustion engines or equipment containing stationary SI internal combustion engines or a manufacturer of equipment containing such engines?
              
              
                Compliance Requirements for Owners and Operators
                60.4243
                What are my compliance requirements if I am an owner or operator of a stationary SI internal combustion engine?
              
              
                Testing Requirements for Owners and Operators
                60.4244
                What test methods and other procedures must I use if I am an owner or operator of a stationary SI internal combustion engine?
              
              
                Notification, Reports, and Records for Owners and Operators
                60.4245
                What are my notification, reporting, and recordkeeping requirements if I am an owner or operator of a stationary SI internal combustion engine?
              
              
                General Provisions
                60.4246
                What parts of the General Provisions apply to me?
              
              
                Mobile Source Provisions
                60.4247
                What parts of the mobile source provisions apply to me if I am a manufacturer of stationary SI internal combustion engines or a manufacturer of equipment containing such engines?
              
              
                Definitions
                60.4248
                What definitions apply to this subpart?
              
              
                Tables to Subpart JJJJ of Part 60
                Table 1 to Subpart JJJJ of Part 60—NOX, CO, and VOC Emission Standards for Stationary Non-Emergency SI Engines ≥100 HP (Except Gasoline and Rich Burn LPG), Stationary SI Landfill/Digester Gas Engines, and Stationary Emergency Engines >25 HP
                Table 2 to Subpart JJJJ of Part 60—Requirements for Performance Tests
                Table 3 to Subpart JJJJ of Part 60—Applicability of General Provisions to Subpart JJJJ
                Table 4 to Subpart JJJJ of Part 60—Applicability of Mobile Source Provisions for Manufacturers Participating in the Voluntary Certification Program and Certifying Stationary SI ICE to Emission Standards in Table 1 of Subpart JJJJ
              
            
            
              Subpart KKKK—Standards of Performance for Stationary Combustion Turbines
              
                Introduction
                60.4300
                What is the purpose of this subpart?
              
              
                Applicability
                60.4305
                Does this subpart apply to my stationary combustion turbine?
                60.4310
                What types of operations are exempt from these standards of performance?
              
              
                Emission Limits
                60.4315
                 What pollutants are regulated by this subpart?
                60.4320

                What emission limits must I meet for nitrogen oxides (NOX)?
                60.4325
                What emission limits must I meet for NOX if my turbine burns both natural gas and distillate oil (or some other combination of fuels)?
                60.4330

                What emission limits must I meet for sulfur dioxide (SO2)?
              
              
                General Compliance Requirements
                60.4333
                What are my general requirements for complying with this subpart?
              
              
                Monitoring
                60.4335
                 How do I demonstrate compliance for NOX if I use water or steam injection?
                60.4340

                How do I demonstrate continuous compliance for NOX if I do not use water or steam injection?
                60.4345
                What are the requirements for the continuous emission monitoring system equipment, if I choose to use this option?
                60.4350
                How do I use data from the continuous emission monitoring equipment to identify excess emissions?
                60.4355
                How do I establish and document a proper parameter monitoring plan?
                60.4360
                How do I determine the total sulfur content of the turbine's combustion fuel?
                60.4365
                How can I be exempted from monitoring the total sulfur content of the fuel?
                60.4370
                How often must I determine the sulfur content of the fuel?
              
              
                Reporting
                60.4375
                 What reports must I submit?
                60.4380

                How are excess emissions and monitor downtime defined for NOX?
                60.4385

                How are excess emissions and monitoring downtime defined for SO2?
                60.4390
                What are my reporting requirements if I operate an emergency combustion turbine or a research and development turbine?
                60.4395
                When must I submit my reports?
              
              
                
                Performance Tests
                60.4400

                How do I conduct the initial and subsequent performance tests, regarding NOX?
                60.4405

                How do I perform the initial performance test if I have chosen to install a NOX-diluent CEMS?
                60.4410
                How do I establish a valid parameter range if I have chosen to continuously monitor parameters?
                60.4415
                How do I conduct the initial and subsequent performance tests for sulfur?
              
              
                Definitions
                60.4420
                 What definitions apply to this subpart?
                Table 1 to Subpart KKKK of Part 60—Nitrogen Oxide Emission Limits for New Stationary Combustion Turbines
              
            
            
              Subpart LLLL—Standards of Performance for New Sewage Sludge Incineration Units
              
                Introduction
                60.4760
                What does this subpart do?
                60.4765
                When does this subpart become effective?
              
              
                Applicability and Delegation of Authority
                60.4770
                Does this subpart apply to my sewage sludge incineration unit?
                60.4775
                What is a new sewage sludge incineration unit?
                60.4780
                What sewage sludge incineration units are exempt from this subpart?
                60.4785
                Who implements and enforces this subpart?
                60.4790
                How are these new source performance standards structured?
                60.4795
                Do all nine components of these new source performance standards apply at the same time?
              
              
                Preconstruction Siting Analysis
                60.4800
                Who must prepare a siting analysis?
                60.4805
                What is a siting analysis?
              
              
                Operator Training and Qualification
                60.4810
                What are the operator training and qualification requirements?
                60.4815
                When must the operator training course be completed?
                60.4820
                How do I obtain my operator qualification?
                60.4825
                How do I maintain my operator qualification?
                60.4830
                How do I renew my lapsed operator qualification?
                60.4835
                What if all the qualified operators are temporarily not accessible?
                60.4840
                What site-specific documentation is required and how often must it be reviewed by qualified operators and plant personnel?
              
              
                Emission Limits, Emission Standards, and Operating Limits and Requirements
                60.4845
                What emission limits and standards must I meet and by when?
                60.4850
                What operating limits and requirements must I meet and by when?
                60.4855
                How do I establish operating limits if I do not use a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection, or if I limit emissions in some other manner, to comply with the emission limits?
                60.4860
                Do the emission limits, emission standards, and operating limits apply during periods of startup, shutdown, and malfunction?
                60.4861
                How do I establish affirmative defense for exceedance of an emission limit or standard during malfunction?
              
              
                Initial Compliance Requirements
                60.4865
                How and when do I demonstrate initial compliance with the emission limits and standards?
                60.4870
                How do I establish my operating limits?
                60.4875
                By what date must I conduct the initial air pollution control device inspection and make any necessary repairs?
                60.4880
                How do I develop a site-specific monitoring plan for my continuous monitoring, bag leak detection, and ash handling systems, and by what date must I conduct an initial performance evaluation?
              
              
                Continuous Compliance Requirements
                60.4885
                How and when do I demonstrate continuous compliance with the emission limits and standards?
                60.4890
                How do I demonstrate continuous compliance with my operating limits?
                60.4895
                By what date must I conduct annual air pollution control device inspections and make any necessary repairs?
              
              
                Performance Testing, Monitoring, and Calibration Requirements
                60.4900
                What are the performance testing, monitoring, and calibration requirements for compliance with the emission limits and standards?
                60.4905
                What are the monitoring and calibration requirements for compliance with my operating limits?
              
              
                Recordkeeping and Reporting
                60.4910
                What records must I keep?
                60.4915
                What reports must I submit?
              
              
                Title V Operating Permits
                60.4920

                Am I required to apply for and obtain a Title V operating permit for my unit?
                
                60.4925
                When must I submit a title V permit application for my new SSI unit?
              
              
                Definitions
                60.4930
                What definitions must I know?
              
              
                Tables
                Table 1 to Subpart LLLL of Part 60—Emission Limits and Standards for Fluidized Bed New Sewage Sludge Incineration Units
                Table 2 to Subpart LLLL of Part 60—Emission Limits and Standards for New Multiple Hearth Sewage Sludge Incineration Units
                Table 3 to Subpart LLLL of Part 60—Operating Parameters for New Sewage Sludge Incineration Units
                Table 4 to Subpart LLLL of Part 60—Toxic Equivalency Factors
                Table 5 to Subpart LLLL of Part 60—Summary of Reporting Requirements for New Sewage Sludge Incineration Units
              
            
            
              Subpart MMMM—Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units
              
                Introduction
                60.5000
                What is the purpose of this subpart?
                60.5005
                Am I affected by this subpart?
                60.5010
                Is a state plan required for all states?
                60.5015
                What must I include in my state plan?
                60.5020
                Is there an approval process for my state plan?
                60.5025
                What if my state plan is not approvable?
                60.5030
                Is there an approval process for a negative declaration letter?
                60.5035
                What compliance schedule must I include in my state plan?
                60.5040
                Are there any state plan requirements for this subpart that apply instead of the requirements specified in subpart B?
                60.5045
                In lieu of a state plan submittal, are there other acceptable option(s) for a state to meet its section 111(d)/129 (b)(2) obligations?
                60.5050
                What authorities will not be delegated to state, local, or tribal agencies?
                60.5055
                Does this subpart directly affect SSI unit owners and operators in my state?
              
              
                Applicability of State Plans
                60.5060
                What SSI units must I address in my state plan?
                60.5065
                What SSI units are exempt from my state plan?
              
              
                Use of Model Rule
                60.5070
                What is the “model rule” in this subpart?
                60.5075
                How does the model rule relate to the required elements of my state plan?
                60.5080
                What are the principal components of the model rule?
              
              
                Model Rule—Increments of Progress
                60.5085
                What are my requirements for meeting increments of progress and achieving final compliance?
                60.5090
                When must I complete each increment of progress?
                60.5095
                What must I include in the notifications of achievement of increments of progress?
                60.5100
                When must I submit the notifications of achievement of increments of progress?
                60.5105
                What if I do not meet an increment of progress?
                60.5110
                How do I comply with the increment of progress for submittal of a control plan?
                60.5115
                How do I comply with the increment of progress for achieving final compliance?
                60.5120
                What must I do if I close my SSI unit and then restart it?
                60.5125
                What must I do if I plan to permanently close my SSI unit and not restart it?
              
              
                Model Rule—Operator Training and Qualification
                60.5130
                What are the operator training and qualification requirements?
                60.5135
                When must the operator training course be completed?
                60.5140
                How do I obtain my operator qualification?
                60.5145
                How do I maintain my operator qualification?
                60.5150
                How do I renew my lapsed operator qualification?
                60.5155
                What if all the qualified operators are temporarily not accessible?
                60.5160
                What site-specific documentation is required and how often must it be reviewed by qualified operators and plant personnel?
              
              
                Model Rule—Emission Limits, Emission Standards, and Operating Limits and Requirements
                60.5165
                What emission limits and standards must I meet and by when?
                60.5170
                What operating limits and requirements must I meet and by when?
                60.5175
                How do I establish operating limits if I do not use a wet scrubber, fabric filter, electrostatic precipitator, activated carbon injection, or afterburner, or if I limit emissions in some other manner, to comply with the emission limits?
                60.5180

                Do the emission limits, emission standards, and operating limits apply during periods of startup, shutdown, and malfunction?
                60.5181
                How do I establish affirmative defense for exceedance of an emission limit or standard during malfunction?
              
              
                Model Rule—Initial Compliance Requirements
                60.5185
                How and when do I demonstrate initial compliance with the emission limits and standards?
                60.5190
                How do I establish my operating limits?
                60.5195
                By what date must I conduct the initial air pollution control device inspection and make any necessary repairs?
                60.5200
                How do I develop a site-specific monitoring plan for my continuous monitoring, bag leak detection, and ash handling systems, and by what date must I conduct an initial performance evaluation?
              
              
                Model Rule—Continuous Compliance Requirements
                60.5205
                How and when do I demonstrate continuous compliance with the emission limits and standards?
                60.5210
                How do I demonstrate continuous compliance with my operating limits?
                60.5215
                By what date must I conduct annual air pollution control device inspections and make any necessary repairs?
              
              
                Model Rule—Performance Testing, Monitoring, and Calibration Requirements
                60.5220
                What are the performance testing, monitoring, and calibration requirements for compliance with the emission limits and standards?
                60.5225
                What are the monitoring and calibration requirements for compliance with my operating limits?
              
              
                Model Rule—Recordkeeping and Reporting
                60.5230
                What records must I keep?
                60.5235
                What reports must I submit?
              
              
                Model Rule—Title V Operating Permits
                60.5240
                Am I required to apply for and obtain a title V operating permit for my existing SSI unit?
                60.5245
                When must I submit a title V permit application for my existing SSI unit?
              
              
                Model Rule—Definitions
                60.5250
                What definitions must I know?
              
              
                Tables
                Table 1 to Subpart MMMM of Part 60—Model Rule—Increments of Progress and Compliance Schedules for Existing Sewage Sludge Incineration Units
                Table 2 to Subpart MMMM of Part 60—Model Rule—Emission Limits and Standards for Existing Fluidized Bed Sewage Sludge Incineration Units
                Table 3 to Subpart MMMM of Part 60—Model Rule—Emission Limits and Standards for Existing Multiple Hearth Sewage Sludge Incineration Units
                Table 4 to Subpart MMMM of Part 60—Model Rule—Operating Parameters for Existing Sewage Sludge Incineration Units
                Table 5 to Subpart MMMM of Part 60—Model Rule—Toxic Equivalency Factors
                Table 6 to Subpart MMMM of Part 60—Model Rule—Summary of Reporting Requirements for Existing Sewage Sludge Incineration Units
              
            
            
              Subpart NNNN [Reserved]
            
            
              Subpart OOOO—Standards of Performance for Crude Oil and Natural Gas Production, Transmission and Distribution for which Construction, Modification or Reconstruction Commenced After August 23, 2011, and on or before September 18, 2015
              60.5360
              What is the purpose of this subpart?
              60.5365
              Am I subject to this subpart?
              60.5370
              When must I comply with this subpart?
              60.5375
              What standards apply to gas well affected facilities?
              60.5380
              What standards apply to centrifugal compressor affected facilities?
              60.5385
              What standards apply to reciprocating compressor affected facilities?
              60.5390
              What standards apply to pneumatic controller affected facilities?
              60.5395
              What standards apply to storage vessel affected facilities?
              60.5400
              What equipment leak standards apply to affected facilities at an onshore natural gas processing plant?
              60.5401
              What are the exceptions to the equipment leak standards for affected facilities at onshore natural gas processing plants?
              60.5402
              What are the alternative emission limitations for equipment leaks from onshore natural gas processing plants?
              60.5405
              What standards apply to sweetening units at onshore natural gas processing plants?
              60.5406
              What test methods and procedures must I use for my sweetening units affected facilities at onshore natural gas processing plants?
              60.5407

              What are the requirements for monitoring of emissions and operations from my sweetening unit affected facilities at onshore natural gas processing plants?
              
              60.5408
              What is an optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure?
              60.5410
              How do I demonstrate initial compliance with the standards for my gas well affected facility, my centrifugal compressor affected facility, my reciprocating compressor affected facility, my pneumatic controller affected facility, my storage vessel affected facility, and my equipment leaks and sweetening unit affected facilities at onshore natural gas processing plants?
              60.5411
              What additional requirements must I meet to determine initial compliance for my covers and closed vent systems routing materials from storage vessels, reciprocating compressors and centrifugal compressor wet seal degassing systems?
              60.5412
              What additional requirements must I meet for determining initial compliance with control devices used to comply with the emission standards for my storage vessel or centrifugal compressor affected facility?
              60.5413
              What are the performance testing procedures for control devices used to demonstrate compliance at my storage vessel or centrifugal compressor affected facility?
              60.5415
              How do I demonstrate continuous compliance with the standards for my gas well affected facility, my centrifugal compressor affected facility, my stationary reciprocating compressor affected facility, my pneumatic controller affected facility, my storage vessel affected facility, and my affected facilities at onshore natural gas processing plants?
              60.5416
              What are the initial and continuous cover and closed vent system inspection and monitoring requirements for my storage vessel, centrifugal compressor and reciprocating compressor affected facilities?
              60.5417
              What are the continuous control device monitoring requirements for my storage vessel or centrifugal compressor affected facility?
              60.5420
              What are my notification, reporting, and recordkeeping requirements?
              60.5421
              What are my additional recordkeeping requirements for my affected facility subject to VOC requirements for onshore natural gas processing plants?
              60.5422
              What are my additional reporting requirements for my affected facility subject to VOC requirements for onshore natural gas processing plants?
              60.5423
              What additional recordkeeping and reporting requirements apply to my sweetening unit affected facilities at onshore natural gas processing plants?
              60.5425
              What parts of the General Provisions apply to me?
              60.5430
              What definitions apply to this subpart?

              Table 1 to Subpart OOOO of Part 60—Required Minimum Initial SO2 Emission Reduction Efficiency (Zi)

              Table 2 to Subpart OOOO of Part 60—Required Minimum SO2 Emission Reduction Efficiency (Zc)
              Table 3 to Subpart OOOO of Part 60—Applicability of General Provisions to Subpart OOOO
            
            
              Subpart OOOOa—Standards of Performance for Crude Oil and Natural Gas Facilities for which Construction, Modification or Reconstruction Commenced After September 18, 2015
              60.5360a
              What is the purpose of this subpart?
              60.5365a
              Am I subject to this subpart?
              60.5370a
              When must I comply with this subpart?
              60.5375a
              What GHG and VOC standards apply to well affected facilities?
              60.5380a
              What GHG and VOC standards apply to centrifugal compressor affected facilities?
              60.5385a
              What GHG and VOC standards apply to reciprocating compressor affected facilities?
              60.5390a
              What GHG and VOC standards apply to pneumatic controller affected facilities?
              60.5393a
              What GHG and VOC standards apply to pneumatic pump affected facilities?
              60.5395a
              What VOC standards apply to storage vessel affected facilities?
              60.5397a
              What fugitive emissions GHG and VOC standards apply to the affected facility which is the collection of fugitive emissions components at a well site and the affected facility which is the collection of fugitive emissions components at a compressor station?
              60.5398a
              What are the alternative means of emission limitations for GHG and VOC from well completions, reciprocating compressors, the collection of fugitive emissions components at a well site and the collection of fugitive emissions components at a compressor station?
              60.5400a
              What equipment leak GHG and VOC standards apply to affected facilities at an onshore natural gas processing plant?
              60.5401a
              What are the exceptions to the equipment leak GHG and VOC standards for affected facilities at onshore natural gas processing plants?
              60.5402a

              What are the alternative means of emission limitations for GHG and VOC equipment leaks from onshore natural gas processing plants?
              
              60.5405a
              What standards apply to sweetening unit affected facilities at onshore natural gas processing plants?
              60.5406a
              What test methods and procedures must I use for my sweetening unit affected facilities at onshore natural gas processing plants?
              60.5407a
              What are the requirements for monitoring of emissions and operations from my sweetening unit affected facilities at onshore natural gas processing plants?
              60.5408a
              What is an optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure?
              60.5410a
              How do I demonstrate initial compliance with the standards for my well, centrifugal compressor, reciprocating compressor, pneumatic controller, pneumatic pump, storage vessel, collection of fugitive emissions components at a well site, collection of fugitive emissions components at a compressor station, and equipment leaks and sweetening unit affected facilities at onshore natural gas processing plants?
              60.5411a
              What additional requirements must I meet to determine initial compliance for my covers and closed vent systems routing emissions from centrifugal compressor wet seal fluid degassing systems, reciprocating compressors, pneumatic pumps and storage vessels?
              60.5412a
              What additional requirements must I meet for determining initial compliance with control devices used to comply with the emission standards for my centrifugal compressor, and storage vessel affected facilities?
              60.5413a
              What are the performance testing procedures for control devices used to demonstrate compliance at my centrifugal compressor and storage vessel affected facilities?
              60.5415a
              How do I demonstrate continuous compliance with the standards for my well, centrifugal compressor, reciprocating compressor, pneumatic controller, pneumatic pump, storage vessel, collection of fugitive emissions components at a well site, and collection of fugitive emissions components at a compressor station affected facilities, and affected facilities at onshore natural gas processing plants?
              60.5416a
              What are the initial and continuous cover and closed vent system inspection and monitoring requirements for my centrifugal compressor, reciprocating compressor, pneumatic pump, and storage vessel affected facilities?
              60.5417a
              What are the continuous control device monitoring requirements for my centrifugal compressor and storage vessel affected facilities?
              60.5420a
              What are my notification, reporting, and recordkeeping requirements?
              60.5421a
              What are my additional recordkeeping requirements for my affected facility subject to GHG and VOC requirements for onshore natural gas processing plants?
              60.5422a
              What are my additional reporting requirements for my affected facility subject to GHG and VOC requirements for onshore natural gas processing plants?
              60.5423a
              What additional recordkeeping and reporting requirements apply to my sweetening unit affected facilities at onshore natural gas processing plants?
              60.5425a
              What parts of the General Provisions apply to me?
              60.5430a
              What definitions apply to this subpart?
              60.5432a
              How do I determine whether a well is a low pressure well using the low pressure well equation?
              60.5433a-60.5439a
              [Reserved]

              Table 1 to Subpart OOOOa of Part 60—Required Minimum Initial SO2 Emission Reduction Efficiency (Zi)

              Table 2 to Subpart OOOOa of Part 60—Required Minimum SO2 Emission Reduction Efficiency (Zc)
              Table 3 to Subpart OOOOa of Part 60—Applicability of General Provisions to Subpart OOOOa
            
            
              Subpart PPPP [Reserved]
            
            
              Subpart QQQQ—Standards of Performance for New Residential Hydronic Heaters and Forced-Air Furnaces
              60.5472
              Am I subject to this subpart?
              60.5473
              What definitions must I know?
              60.5474
              What standards and requirements must I meet and by when?
              60.5475
              What compliance and certification requirements must I meet and by when?
              60.5476
              What test methods and procedures must I use to determine compliance with the standards and requirements for certification?
              60.5477
              What procedures must I use for EPA approval of a test laboratory or EPA approval of a third-party certifier?
              60.5478
              What requirements must I meet for permanent labels, temporary labels (hangtags), and owner's manuals?
              60.5479
              What records must I keep and what reports must I submit?
              60.5480
              What activities are prohibited under this subpart?
              60.5481
              What hearing and appeal procedures apply to me?
              60.5482
              Who implements and enforces this subpart?
              60.5483
              What parts of the General Provisions do not apply to me?
            
            
              
              Subparts RRRR-SSSS [Reserved]
            
            
              Subpart TTTT—Standards of Performance for Greenhouse Gas Emissions for Electric Generating Units
              
                Applicability
                60.5508
                What is the purpose of this subpart?
                60.5509
                Am I subject to this subpart?
              
              
                Emission Standards
                60.5515
                Which pollutants are regulated by this subpart?
                60.5520
                What CO2 emissions standard must I meet?
              
              
                General Compliance Requirements
                60.5525
                What are my general requirements for complying with this subpart?
              
              
                Monitoring and Compliance Determination Procedures
                60.5535
                How do I monitor and collect data to demonstrate compliance?
                60.5540
                How do I demonstrate compliance with my CO2 emissions standard and determine excess emissions?
              
              
                Notifications, Reports, and Records
                60.5550
                What notifications must I submit and when?
                60.5555
                What reports must I submit and when?
                60.5560
                What records must I maintain?
                60.5565
                In what form and how long must I keep my records?
              
              
                Other Requirements and Information
                60.5570
                What parts of the general provisions apply to my affected EGU?
                60.5575
                Who implements and enforces this subpart?
                60.5580
                What definitions apply to this subpart?
                Table 1 to Subpart TTTT of Part 60—CO2 Emission Standards for Affected Steam Generating Units and Integrated Gasification Combined Cycle Facilities That Commenced Construction After January 8, 2014 and Reconstruction or Modification After June 18, 2014
                Table 2 to Subpart TTTT of Part 60—CO2 Emission Standards for Affected Stationary Combustion Turbines That Commenced Construction After January 8, 2014 and Reconstruction After June 18, 2014 (Net Energy Output-Based Standards Applicable as Approved by the Administrator)
                Table 3 to Subpart TTTT of Part 60—Applicability of Subpart A of Part 60 (General Provisions) to Subpart TTTT
              
            
            
              Subpart UUUUa—Emission Guidelines for Greenhouse Gas Emissions From Existing Electric Utility Generating Units
              
                Introduction
                60.5700a
                What is the purpose of this subpart?
                60.5705a
                Which pollutants are regulated by this subpart?
                60.5710a
                Am I affected by this subpart?
                60.5715a
                What is the review and approval process for my plan?
                60.5720a
                What if I do not submit a plan, my plan is incomplete, or my plan is not approvable?
                60.5725a
                In lieu of a State plan submittal, are there other acceptable option(s) for a State to meet its CAA section 111(d) obligations?
                60.5730a
                Is there an approval process for a negative declaration letter?
              
              
                State Plan Requirements
                60.5735a
                What must I include in my federally enforceable State plan?
                60.5740a
                What must I include in my plan submittal?
                60.5745a
                What are the timing requirements for submitting my plan?
                60.5750a
                What schedules and compliance periods must I include in my plan?
                60.5755a
                What standards of performance must I include in my plan?
                60.5760a
                What is the procedure for revising my plan?
                60.5765a
                What must I do to meet my plan obligations?
              
              
                Applicablity of Plans to Designated Facilities
                60.5770a
                Does this subpart directly affect EGU owners or operators in my State?
                60.5775a
                What designated facilities must I address in my State plan?
                60.5780a
                What EGUs are excluded from being designated facilities?
                60.5785a
                What applicable monitoring, recordkeeping, and reporting requirements do I need to include in my plan for designated facilities?
              
              
                Recordkeeping and Reporting Requirements
                60.5790a
                What are my recordkeeping requirements?
                60.5795a
                What are my reporting and notification requirements?
                60.5800a
                How do I submit information required by these Emission Guidelines to the EPA?
              
              
                
                Definitions
                60.5805a
                What definitions apply to this subpart?
              
            
          
          
            Authority:
            42 U.S.C. 7401 et seq.
            
          
          
            Source:
            36 FR 24877, Dec. 23, 1971, unless otherwise noted.
          
          
            Subpart XX—Standards of Performance for Bulk Gasoline Terminals
            
              Source:
              48 FR 37590, Aug. 18, 1983, unless otherwise noted.
            
            
              § 60.500
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is the total of all the loading racks at a bulk gasoline terminal which deliver liquid product into gasoline tank trucks.
              (b) Each facility under paragraph (a) of this section, the construction or modification of which is commenced after December 17, 1980, is subject to the provisions of this subpart.

              (c) For purposes of this subpart, any replacement of components of an existing facility, described in paragraph (a) of this section, commenced before August 18, 1983 in order to comply with any emission standard adopted by a State or political subdivision thereof will not be considered a reconstruction under the provisions of 40 CFR 60.15.
              
              
                Note:
                The intent of these standards is to minimize the emissions of VOC through the application of best demonstrated technologies (BDT). The numerical emission limits in this standard are expressed in terms of total organic compounds. This emission limit reflects the performance of BDT.
              
            
            
              § 60.501
              Definitions.
              The terms used in this subpart are defined in the Clean Air Act, in § 60.2 of this part, or in this section as follows:
              
                Bulk gasoline terminal means any gasoline facility which receives gasoline by pipeline, ship or barge, and has a gasoline throughput greater than 75,700 liters per day. Gasoline throughput shall be the maximum calculated design throughput as may be limited by compliance with an enforceable condition under Federal, State or local law and discoverable by the Administrator and any other person.
              
                Continuous vapor processing system means a vapor processing system that treats total organic compounds vapors collected from gasoline tank trucks on a demand basis without intermediate accumulation in a vapor holder.
              
                Existing vapor processing system means a vapor processing system [capable of achieving emissions to the atmosphere no greater than 80 milligrams of total organic compounds per liter of gasoline loaded], the construction or refurbishment of which was commenced before December 17, 1980, and which was not constructed or refurbished after that date.
              
                Flare means a thermal oxidation system using an open (without enclosure) flame.
              
                Gasoline means any petroleum distillate or petroleum distillate/alcohol blend having a Reid vapor pressure of 27.6 kilopascals or greater which is used as a fuel for internal combustion engines.
              
                Gasoline tank truck means a delivery tank truck used at bulk gasoline terminals which is loading gasoline or which has loaded gasoline on the immediately previous load.
              
                Intermittent vapor processing system means a vapor processing system that employs an intermediate vapor holder to accumulate total organic compounds vapors collected from gasoline tank trucks, and treats the accumulated vapors only during automatically controlled cycles.
              
                Loading rack means the loading arms, pumps, meters, shutoff valves, relief valves, and other piping and valves necessary to fill delivery tank trucks.
              
                Refurbishment means, with reference to a vapor processing system, replacement of components of, or addition of components to, the system within any 2-year period such that the fixed capital cost of the new components required for such component replacement or addition exceeds 50 percent of the cost of a comparable entirely new system.
              
                Thermal oxidation system means a combustion device used to mix and ignite fuel, air pollutants, and air to provide a flame to heat and oxidize hazardous air pollutants. Auxiliary fuel may be used to heat air pollutants to combustion temperatures.
              
              
                Total organic compounds means those compounds measured according to the procedures in § 60.503.
              
                Vapor collection system means any equipment used for containing total organic compounds vapors displaced during the loading of gasoline tank trucks.
              
                Vapor processing system means all equipment used for recovering or oxidizing total organic compounds vapors displaced from the affected facility.
              
                Vapor-tight gasoline tank truck means a gasoline tank truck which has demonstrated within the 12 preceding months that its product delivery tank will sustain a pressure change of not more than 750 pascals (75 mm of water) within 5 minutes after it is pressurized to 4,500 pascals (450 mm of water). This capability is to be demonstrated using the pressure test procedure specified in Method 27.
              [48 FR 37590, Aug. 18, 1983, as amended at 65 FR 61763, Oct. 17, 2000; 68 FR 70965, Dec. 19, 2003]
            
            
              § 60.502
              Standard for Volatile Organic Compound (VOC) emissions from bulk gasoline terminals.
              On and after the date on which § 60.8(a) requires a performance test to be completed, the owner or operator of each bulk gasoline terminal containing an affected facility shall comply with the requirements of this section.
              (a) Each affected facility shall be equipped with a vapor collection system designed to collect the total organic compounds vapors displaced from tank trucks during product loading.
              (b) The emissions to the atmosphere from the vapor collection system due to the loading of liquid product into gasoline tank trucks are not to exceed 35 milligrams of total organic compounds per liter of gasoline loaded, except as noted in paragraph (c) of this section.
              (c) For each affected facility equipped with an existing vapor processing system, the emissions to the atmosphere from the vapor collection system due to the loading of liquid product into gasoline tank trucks are not to exceed 80 milligrams of total organic compounds per liter of gasoline loaded.
              (d) Each vapor collection system shall be designed to prevent any total organic compounds vapors collected at one loading rack from passing to another loading rack.
              (e) Loadings of liquid product into gasoline tank trucks shall be limited to vapor-tight gasoline tank trucks using the following procedures:
              (1) The owner or operator shall obtain the vapor tightness documentation described in § 60.505(b) for each gasoline tank truck which is to be loaded at the affected facility.
              (2) The owner or operator shall require the tank identification number to be recorded as each gasoline tank truck is loaded at the affected facility.
              (3)(i) The owner or operator shall cross-check each tank identification number obtained in paragraph (e)(2) of this section with the file of tank vapor tightness documentation within 2 weeks after the corresponding tank is loaded, unless either of the following conditions is maintained:
              (A) If less than an average of one gasoline tank truck per month over the last 26 weeks is loaded without vapor tightness documentation then the documentation cross-check shall be performed each quarter; or
              (B) If less than an average of one gasoline tank truck per month over the last 52 weeks is loaded without vapor tightness documentation then the documentation cross-check shall be performed semiannually.
              (ii) If either the quarterly or semiannual cross-check provided in paragraphs (e)(3)(i) (A) through (B) of this section reveals that these conditions were not maintained, the source must return to biweekly monitoring until such time as these conditions are again met.
              (4) The terminal owner or operator shall notify the owner or operator of each non-vapor-tight gasoline tank truck loaded at the affected facility within 1 week of the documentation cross-check in paragraph (e)(3) of this section.
              (5) The terminal owner or operator shall take steps assuring that the nonvapor-tight gasoline tank truck will not be reloaded at the affected facility until vapor tightness documentation for that tank is obtained.

              (6) Alternate procedures to those described in paragraphs (e)(1) through (5) of this section for limiting gasoline tank truck loadings may be used upon application to, and approval by, the Administrator.
              (f) The owner or operator shall act to assure that loadings of gasoline tank trucks at the affected facility are made only into tanks equipped with vapor collection equipment that is compatible with the terminal's vapor collection system.
              (g) The owner or operator shall act to assure that the terminal's and the tank truck's vapor collection systems are connected during each loading of a gasoline tank truck at the affected facility. Examples of actions to accomplish this include training drivers in the hookup procedures and posting visible reminder signs at the affected loading racks.
              (h) The vapor collection and liquid loading equipment shall be designed and operated to prevent gauge pressure in the delivery tank from exceeding 4,500 pascals (450 mm of water) during product loading. This level is not to be exceeded when measured by the procedures specified in § 60.503(d).
              (i) No pressure-vacuum vent in the bulk gasoline terminal's vapor collection system shall begin to open at a system pressure less than 4,500 pascals (450 mm of water).
              (j) Each calendar month, the vapor collection system, the vapor processing system, and each loading rack handling gasoline shall be inspected during the loading of gasoline tank trucks for total organic compounds liquid or vapor leaks. For purposes of this paragraph, detection methods incorporating sight, sound, or smell are acceptable. Each detection of a leak shall be recorded and the source of the leak repaired within 15 calendar days after it is detected.
              [48 FR 37590, Aug. 18, 1983; 48 FR 56580, Dec. 22, 1983, as amended at 54 FR 6678, Feb. 14, 1989; 64 FR 7466, Feb. 12, 1999]
            
            
              § 60.503
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). The three-run requirement of § 60.8(f) does not apply to this subpart.
              (b) Immediately before the performance test required to determine compliance with § 60.502 (b), (c), and (h), the owner or operator shall use Method 21 to monitor for leakage of vapor all potential sources in the terminal's vapor collection system equipment while a gasoline tank truck is being loaded. The owner or operator shall repair all leaks with readings of 10,000 ppm (as methane) or greater before conducting the performance test.
              (c) The owner or operator shall determine compliance with the standards in § 60.502 (b) and (c) as follows:
              (1) The performance test shall be 6 hours long during which at least 300,000 liters of gasoline is loaded. If this is not possible, the test may be continued the same day until 300,000 liters of gasoline is loaded or the test may be resumed the next day with another complete 6-hour period. In the latter case, the 300,000-liter criterion need not be met. However, as much as possible, testing should be conducted during the 6-hour period in which the highest throughput normally occurs.
              (2) If the vapor processing system is intermittent in operation, the performance test shall begin at a reference vapor holder level and shall end at the same reference point. The test shall include at least two startups and shutdowns of the vapor processor. If this does not occur under automatically controlled operations, the system shall be manually controlled.
              (3) The emission rate (E) of total organic compounds shall be computed using the following equation:
              
                EC16NO91.063
              
              
                where:
                
                E = emission rate of total organic compounds, mg/liter of gasoline loaded.
                Vesi = volume of air-vapor mixture exhausted at each interval “i”, scm.
                Cei = concentration of total organic compounds at each interval “i”, ppm.
                L = total volume of gasoline loaded, liters.
                n = number of testing intervals.
                i = emission testing interval of 5 minutes.
                K = density of calibration gas, 1.83 × 106 for propane and 2.41 × 106 for butane, mg/scm.
              
              
              

              (4) The performance test shall be conducted in intervals of 5 minutes. For each interval “i”, readings from each measurement shall be recorded, and the volume exhausted (Vesi) and the corresponding average total organic compounds concentration (Cei) shall be determined. The sampling system response time shall be considered in determining the average total organic compounds concentration corresponding to the volume exhausted.

              (5) The following methods shall be used to determine the volume (Vesi) air-vapor mixture exhausted at each interval:
              (i) Method 2B shall be used for combustion vapor processing systems.
              (ii) Method 2A shall be used for all other vapor processing systems.

              (6) Method 25A or 25B shall be used for determining the total organic compounds concentration (Cei) at each interval. The calibration gas shall be either propane or butane. The owner or operator may exclude the methane and ethane content in the exhaust vent by any method (e.g., Method 18) approved by the Administrator.
              (7) To determine the volume (L) of gasoline dispensed during the performance test period at all loading racks whose vapor emissions are controlled by the processing system being tested, terminal records or readings from gasoline dispensing meters at each loading rack shall be used.
              (d) The owner or operator shall determine compliance with the standard in § 60.502(h) as follows:
              (1) A pressure measurement device (liquid manometer, magnehelic gauge, or equivalent instrument), capable of measuring up to 500 mm of water gauge pressure with ±2.5 mm of water precision, shall be calibrated and installed on the terminal's vapor collection system at a pressure tap located as close as possible to the connection with the gasoline tank truck.
              (2) During the performance test, the pressure shall be recorded every 5 minutes while a gasoline truck is being loaded; the highest instantaneous pressure that occurs during each loading shall also be recorded. Every loading position must be tested at least once during the performance test.
              (e) The performance test requirements of paragraph (c) of this section do not apply to flares defined in § 60.501 and meeting the requirements in § 60.18(b) through (f). The owner or operator shall demonstrate that the flare and associated vapor collection system is in compliance with the requirements in §§ 60.18(b) through (f) and 60.503(a), (b), and (d).
              (f) The owner or operator shall use alternative test methods and procedures in accordance with the alternative test method provisions in § 60.8(b) for flares that do not meet the requirements in § 60.18(b).
              [54 FR 6678, Feb. 14, 1989; 54 FR 21344, Feb. 14, 1989, as amended at 68 FR 70965, Dec. 19, 2003]
            
            
              § 60.504
              [Reserved]
            
            
              § 60.505
              Reporting and recordkeeping.
              (a) The tank truck vapor tightness documentation required under § 60.502(e)(1) shall be kept on file at the terminal in a permanent form available for inspection.
              (b) The documentation file for each gasoline tank truck shall be updated at least once per year to reflect current test results as determined by Method 27. This documentation shall include, as a minimum, the following information:
              (1) Test title: Gasoline Delivery Tank Pressure Test—EPA Reference Method 27.
              (2) Tank owner and address.
              (3) Tank identification number.
              (4) Testing location.
              (5) Date of test.
              (6) Tester name and signature.
              (7) Witnessing inspector, if any: Name, signature, and affiliation.
              (8) Test results: Actual pressure change in 5 minutes, mm of water (average for 2 runs).
              (c) A record of each monthly leak inspection required under § 60.502(j) shall be kept on file at the terminal for at least 2 years. Inspection records shall include, as a minimum, the following information:
              (1) Date of inspection.
              (2) Findings (may indicate no leaks discovered; or location, nature, and severity of each leak).
              (3) Leak determination method.
              
              (4) Corrective action (date each leak repaired; reasons for any repair interval in excess of 15 days).
              (5) Inspector name and signature.
              (d) The terminal owner or operator shall keep documentation of all notifications required under § 60.502(e)(4) on file at the terminal for at least 2 years.
              (e) As an alternative to keeping records at the terminal of each gasoline cargo tank test result as required in paragraphs (a), (c), and (d) of this section, an owner or operator may comply with the requirements in either paragraph (e)(1) or (2) of this section.
              (1) An electronic copy of each record is instantly available at the terminal.
              (i) The copy of each record in paragraph (e)(1) of this section is an exact duplicate image of the original paper record with certifying signatures.
              (ii) The permitting authority is notified in writing that each terminal using this alternative is in compliance with paragraph (e)(1) of this section.

              (2) For facilities that utilize a terminal automation system to prevent gasoline cargo tanks that do not have valid cargo tank vapor tightness documentation from loading (e.g., via a card lock-out system), a copy of the documentation is made available (e.g., via facsimile) for inspection by permitting authority representatives during the course of a site visit, or within a mutually agreeable time frame.
              (i) The copy of each record in paragraph (e)(2) of this section is an exact duplicate image of the original paper record with certifying signatures.
              (ii) The permitting authority is notified in writing that each terminal using this alternative is in compliance with paragraph (e)(2) of this section.
              (f) The owner or operator of an affected facility shall keep records of all replacements or additions of components performed on an existing vapor processing system for at least 3 years.
              [48 FR 37590, Aug. 18, 1983; 48 FR 56580, Dec. 22, 1983, as amended at 68 FR 70965, Dec. 19, 2003]
            
            
              § 60.506
              Reconstruction.
              For purposes of this subpart:
              (a) The cost of the following frequently replaced components of the affected facility shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital costs that would be required to construct a comparable entirely new facility” under § 60.15: pump seals, loading arm gaskets and swivels, coupler gaskets, overfill sensor couplers and cables, flexible vapor hoses, and grounding cables and connectors.
              (b) Under § 60.15, the “fixed capital cost of the new components” includes the fixed capital cost of all depreciable components (except components specified in § 60.506(a)) which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following December 17, 1980. For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
            
          
          
            Subpart AAA—Standards of Performance for New Residential Wood Heaters
            
              Source:
              80 FR 13702, Mar. 16, 2015, unless otherwise noted.
            
            
              § 60.530
              Am I subject to this subpart?
              (a) You are subject to this subpart if you manufacture, sell, offer for sale, import for sale, distribute, offer to distribute, introduce or deliver for introduction into commerce in the United States, or install or operate an affected wood heater specified in paragraphs (a)(1) or (a)(2) of this section, except as provided in paragraph (c) of this section.
              (1) Each adjustable burn rate wood heater, single burn rate wood heater and pellet stove manufactured on or after July 1, 1988, with a current EPA certificate of compliance issued prior to May 15, 2015 according to the certification procedures in effect in this subpart at the time of certification is an affected wood heater.

              (2) All other residential wood heaters as defined in § 60.531 manufactured or sold on or after May 15, 2015 are affected wood heaters, except as provided in paragraph (c) of this section.
              
              (b) Each affected wood heater must comply with the provisions of this subpart unless exempted under paragraphs (b)(1) through (b)(6) of this section. These exemptions are determined by rule applicability and do not require EPA notification or public notice.
              (1) Affected wood heaters manufactured in the United States for export are exempt from the applicable emission limits of § 60.532 and the requirements of § 60.533.
              (2) Affected wood heaters used for research and development purposes that are never offered for sale or sold and that are not used for the purpose of providing heat are exempt from the applicable emission limits of § 60.532 and the requirements of § 60.533. No more than 50 wood heaters manufactured per model line can be exempted for this purpose.
              (3) Appliances that do not burn wood or wood pellets (such as coal-only heaters that meet the definition in § 60.531 or corn-only pellet stoves) are exempt from the applicable emission limits of § 60.532 and the requirements of § 60.533 provided that all advertising and warranties exclude wood burning.
              (4) Cook stoves as defined in § 60.531 are exempt from the applicable emission limits of § 60.532 and the requirements of § 60.533.
              (5) Camp stoves as defined in § 60.531 are exempt from the applicable emission limits of § 60.532 and the requirements of § 60.533.
              (6) Modification or reconstruction, as defined in §§ 60.14 and 60.15 of subpart A of this part does not, by itself, make a wood heater an affected facility under this subpart.
              (c) The following are not affected wood heaters and are not subject to this subpart:
              (1) Residential hydronic heaters and residential forced-air furnaces subject to subpart QQQQ of this part.
              (2) Residential masonry heaters that meet the definition in § 60.531.
              (3) Appliances that are not residential heating devices (for example, manufactured or site-built masonry fireplaces).
              (4) Traditional Native American bake ovens that meet the definition in § 60.531.
            
            
              § 60.531
              What definitions must I know?
              As used in this subpart, all terms not defined herein have the meaning given them in the Clean Air Act and subpart A of this part.
              
                Adjustable burn rate wood heater means a wood heater that is equipped with or installed with a damper or other mechanism to allow the operator to vary burn rate conditions, regardless of whether it is internal or external to the appliance. This definition does not distinguish between heaters that are free standing, built-in or fireplace inserts.
              
                Approved test laboratory means a test laboratory that is approved for wood heater certification testing under § 60.535 or is an independent third-party test laboratory that is accredited under ISO-IEC Standard 17025 to perform testing using the test methods specified in § 60.534 by an accreditation body that is a full member signatory to the International Laboratory Accreditation Cooperation Mutual Recognition Arrangement and approved by the EPA for conducting testing under this subpart.
              
                Camp stove (sometimes also called cylinder stove or wall tent stove) means a portable stove equipped with a pipe or chimney exhaust capable of burning wood or coal intended for use in a tent or other temporary structure used for hunting, camping, fishing or other outdoor recreation. The primary purpose of the stove is to provide space heating, although cooking and heating water may be additional functions.
              
                Catalytic combustor means a device coated with a noble metal used in a wood heater to lower the temperature required for combustion.
              
                Chip wood fuel means wood chipped into small pieces that are uniform in size, shape, moisture, density and energy content.
              
                Coal-only heater means an enclosed, coal-burning appliance capable of space heating or space heating and domestic water heating, which is marketed and warranted solely as a coal-only heater and has all of the following characteristics:

              (1) An opening for emptying ash that is located near the bottom or the side of the appliance;
              
              (2) A system that admits air primarily up and through the fuel bed;
              (3) A grate or other similar device for shaking or disturbing the fuel bed or a power-driven or mechanical stoker;
              (4) Installation instructions, owner's manual and marketing information that state that the use of wood in the stove, except for coal ignition purposes, is prohibited by law; and
              (5) A safety listing as a coal-only heater, except for coal ignition purposes, under accepted American or Canadian safety codes, as documented by a permanent label from a nationally recognized certification body.
              
                Commercial owner means any person who owns or controls a wood heater in the course of the business of the manufacture, importation, distribution (including shipping and storage), or sale of the wood heater.
              
                Cook stove means a wood-fired appliance that is designed, marketed and warranted primarily for cooking food and that has the following characteristics:
              (1) An oven, with volume of 0.028 cubic meters (1 cubic foot) or greater, and an oven rack;
              (2) A device for measuring oven temperatures;
              (3) A flame path that is routed around the oven;
              (4) An ash pan;
              (5) An ash clean-out door below the oven;
              (6) The absence of a fan or heat channels to dissipate heat from the appliance;
              (7) A cooking surface with an area measured in square inches or square feet that is at least 1.5 times greater than the volume of firebox measured in cubic inches or cubic feet. Example: A cook stove with a firebox of 2 cubic feet must have a cooking surface of at least 3 square feet;
              (8) A portion of at least four sides of the oven (which may include the bottom and/or top) is exposed to the flame path during the heating cycle of the oven. A flue gas bypass may exist for temperature control.
              
                Fireplace means a wood-burning appliance intended to be used primarily for aesthetic enjoyment and not as a space heater. An appliance is a fireplace if it is in a model line that satisfies the requirements in paragraphs (1), (2) or (3) of this definition.
              (1) The model line includes a safety listing under recognized American or Canadian safety standards, as documented by a permanent label from a nationally recognized certification body affixed on each unit sold, and that said safety listing only allows operation of the fireplace with doors fully open. Operation with any required safety screen satisfies this requirement.
              (2) The model line has a safety listing that allows operation with doors closed, has no user-operated controls other than flue or outside air dampers that can only be adjusted to either a fully closed or fully opened position, and the requirements in either paragraph (2)(i) or (2)(ii) of this definition are satisfied.
              (i) Appliances are sold with tempered glass panel doors only (either as standard or optional equipment), or
              (ii) The fire viewing area is equal to or greater than 500 square inches.
              (3)(i) A model line that is clearly positioned in the marketplace as intended to be used primarily for aesthetic enjoyment and not as a room heater, as demonstrated by product literature (including owner's manuals), advertising targeted at the trade or public (including web-based promotional materials) or training materials is presumptively a fireplace model line.

              (ii) The presumption in paragraph (3)(i) of this definition can be rebutted by test data from an EPA-approved test laboratory reviewed by an EPA-approved third-party certifier that were generated when operating the appliance with the door(s) closed, and that demonstrate an average stack gas carbon dioxide (CO2) concentration over the duration of the test run equal to or less than 5.00 percent and a ratio of the average stack gas CO2 to the average stack gas carbon monoxide (CO) equal to or greater than 15:1. The stack gas average CO2 and CO concentrations for the test run shall be determined in accordance with the requirements in CSA B415.1-10 (IBR, see § 60.17), clause 6.3, using a sampling interval no greater than 1 minute. The average stack gas CO2 and CO concentrations for purposes of this determination shall be the average of the stack gas concentrations from all sampling intervals over the full test run.
              
                Manufactured means completed and ready for shipment (whether or not assembled or packaged) for purposes of determining the date of manufacture.
              
                Manufacturer means any entity that constructs or imports into the United States a wood heater.
              
                Model line means all wood heaters offered for sale by a single manufacturer that are similar in all material respects that would affect emissions as defined in this section.
              
                Particulate matter (PM) means total particulate matter including coarse particulate (PM10) and fine particulate (PM2.5).
              
                Pellet fuel means refined and densified fuel shaped into small pellets or briquettes that are uniform in size, shape, moisture, density and energy content.
              
                Pellet stove (sometimes called pellet heater or pellet space heater) means an enclosed, pellet or chip fuel-burning device capable of and intended for residential space heating or space heating and domestic water heating. Pellet stoves include a fuel storage hopper or bin and a fuel feed system. Pellet stoves include, but are not limited to:
              (1) Free-standing pellet stoves—pellet stoves that are installed on legs or on a pedestal or other supporting base. These stoves generally are safety listed under ASTM E1509, UL-1482, ULC S627 or ULC-ORD C1482.
              (2) Pellet stove fireplace inserts—pellet stoves intended to be installed in masonry fireplace cavities or in other enclosures. These stoves generally are safety listed under ASTM E1509, UL-1482, ULC-S628 or ULC-ORD C1482.
              (3) Built-in pellet stoves—pellet stoves intended to be recessed into the wall. These stoves generally are safety listed under ASTM E1509, UL-127, ULC-S610 or ULC-ORD C1482.
              
                Representative affected wood heater means an individual wood heater that is similar in all material respects that would affect emissions to other wood heaters within the model line it represents.
              
                Residential masonry heater means a factory-built or site-built wood-burning device in which the heat from intermittent fires burned rapidly in the firebox is stored in the refractory mass for slow release to building spaces. Masonry heaters are site-built (using local materials or a combination of local materials and manufactured components) or site-assembled (using factory-built components), solid fuel-burning heating appliances constructed mainly of refractory materials (e.g., masonry materials or soapstone. They typically have an interior construction consisting of a firebox and heat exchange channels built from refractory components, through which flue gases are routed. ASTM E-1602 “Standard Guide for Construction of Solid Fuel Burning Masonry Heaters” provides design and construction information for the range of masonry heaters most commonly built in the United States. The site-assembled models are generally listed to UL-1482.
              
                Sale means the transfer of ownership or control, except that a transfer of control of an affected wood heater for research and development purposes within the scope of § 60.530(b)(2) is not a sale.
              
                Similar in all material respects that would affect emissions means that the construction materials, exhaust and inlet air systems and other design features are within the allowed tolerances for components identified in § 60.533(k)(2), (3) and (4).
              
                Single burn rate wood heater means a wood heater that is not equipped with or installed with a burn control device to allow the operator to vary burn rate conditions. Burn rate control devices include stack dampers that control the outflow of flue gases from the heater to the chimney, whether built into the appliance, sold with it, or recommended for use with the heater by the manufacturer, retailer or installer; and air control slides, gates or any other type of mechanisms that control combustion air flow into the heater.
              
                Sold at retail means the sale by a commercial owner of a wood heater to the ultimate purchaser/user or noncommercial purchaser.
              
                Third-party certifier (sometimes called third-party certifying body or product certifying body) means an independent third party that is accredited under ISO-IEC Standards 17025 and 17065 to perform certifications, inspections and audits by an accreditation body that is a full member signatory to the International Laboratory Accreditation Cooperation Mutual Recognition Arrangement and approved by the EPA for conducting certifications, inspections and audits under this subpart.
              
                Traditional Native American bake oven means a wood or other solid fuel burning appliance that is designed primarily for use by Native Americans for food preparation, cooking, warming or for instructional, recreational, cultural or ceremonial purposes.
              
                Unseasoned wood means wood with an average moisture content of 20 percent or more.
              
                Valid certification test means a test that meets the following criteria:
              (1) The Administrator was notified about the test in accordance with § 60.534(g);
              (2) The test was conducted by an approved test laboratory as defined in this section;
              (3) The test was conducted on a wood heater similar in all material respects that would affect emissions to other wood heaters of the model line that is to be certified; and
              (4) The test was conducted in accordance with the test methods and procedures specified in § 60.534.
              
                Wood heater means an enclosed, wood burning-appliance capable of and intended for residential space heating or space heating and domestic water heating. These devices include, but are not limited to, adjustable burn rate wood heaters, single burn rate wood heaters and pellet stoves. Wood heaters may or may not include air ducts to deliver some portion of the heat produced to areas other than the space where the wood heater is located. Wood heaters include, but are not limited to:
              (1) Free-standing wood heaters—Wood heaters that are installed on legs, on a pedestal or suspended from the ceiling. These products generally are safety listed under UL-1482, UL-737 or ULC-S627.
              (2) Fireplace insert wood heaters—Wood heaters intended to be installed in masonry fireplace cavities or in other enclosures. These appliances generally are safety listed under UL-1482, UL-737 or ULC-S628.
              (3) Built-in wood heaters—Wood heaters that are intended to be recessed into the wall. These appliances generally are safety listed under UL-1482, UL-737, UL-127 or ULC-S610.
            
            
              § 60.532
              What standards and associated requirements must I meet and by when?
              (a) 2015 particulate matter emission standards. Unless exempted under § 60.530(b), each affected wood heater manufactured, imported into the United States, and/or sold at retail on or after May 15, 2015 must be certified to not discharge into the atmosphere any gases that contain particulate matter in excess of a weighted average of 4.5 g/hr (0.010 lb/hr), except that a wood heater manufactured before May 15, 2015 may be imported into the United States and/or sold at retail on or before December 31, 2015. Compliance for all heaters must be determined by the test methods and procedures in § 60.534.
              (b) 2020 particulate matter emission standards. Unless exempted under § 60.530(b) or electing to use the cord wood alternative means of compliance option in paragraph (c) of the section, each affected wood heater manufactured or sold at retail for use in the United States on or after May 15, 2020 must not discharge into the atmosphere any gases that contain particulate matter in excess of a weighted average of 2.0 g/hr (0.0044 lb/hr). Compliance for all heaters must be determined by the test methods and procedures in § 60.534.
              (c) 2020 cord wood alternative compliance option. Each affected wood heater manufactured or sold at retail for use in the United States on or after May 15, 2020 must not discharge into the atmosphere any gases that contain particulate matter in excess of a weighted average of 2.5 g/hr (0.0055 lb/hr). Compliance must be determined by a cord wood test method approved by the Administrator and the procedures in § 60.534.
              (d) Chip wood fuel requirements. Operators of wood heaters that are certified to burn chip wood fuels must only burn chip wood fuels that have been specified in the owner's manual. The chip wood fuel must meet the following minimum requirements:
              (1) Moisture content: less than 35 percent;
              (2) Inorganic fines: less than or equal to 1 percent;
              (3) Chlorides: less than or equal to 300 parts per million by weight;
              (4) Ash content: no more than 2 percent;
              (5) No demolition or construction waste; and
              (6) Trace metals: less than 100 mg/kg.
              (e) Pellet fuel requirements. Operators of wood heaters that are certified to burn pellet fuels may burn only pellets that have been specified in the owner's manual and graded under a licensing agreement with a third-party organization approved by the EPA (including a certification by the third-party organization that the pellets do not contain, and are not manufactured from, any of the prohibited fuels in paragraph (f) of this section). The Pellet Fuels Institute, ENplus, and CANplus are initially deemed to be approved third-party organizations for this purpose, and additional organizations may apply to the Administrator for approval.
              (f) Prohibited fuel types. No person is permitted to burn any of the following materials in an affected wood heater:
              (1) Residential or commercial garbage;
              (2) Lawn clippings or yard waste;
              (3) Materials containing rubber, including tires;
              (4) Materials containing plastic;
              (5) Waste petroleum products, paints or paint thinners, or asphalt products;
              (6) Materials containing asbestos;
              (7) Construction or demolition debris;
              (8) Paper products, cardboard, plywood, or particleboard. The prohibition against burning these materials does not prohibit the use of fire starters made from paper, cardboard, sawdust, wax and similar substances for the purpose of starting a fire in an affected wood heater;
              (9) Railroad ties, pressure-treated wood or pallets;
              (10) Manure or animal remains;
              (11) Salt water driftwood or other previously salt water saturated materials;
              (12) Unseasoned wood;
              (13) Any materials that are not included in the warranty and owner's manual for the subject wood heater; or
              (14) Any materials that were not included in the certification tests for the subject wood heater.
              (g) Operation of affected wood heaters. The user of an affected residential wood heater must operate the heater in a manner consistent with the owner's manual. The owner's manual must clearly specify that operation in a manner inconsistent with the owner's manual would void the warranty.
              (h) Temperature sensor requirement. An affected wood heater equipped with a catalytic combustor must be equipped with a temperature sensor that can monitor combustor gas stream temperatures within or immediately downstream [within 2.54 centimeters (1 inch)] of the catalytic combustor surface.
              [80 FR 13702, Mar. 16, 2015, as amended at 85 FR 18455, Apr. 2, 2020]
            
            
              § 60.533
              What compliance and certification requirements must I meet and by when?
              (a) Certification requirement. Each affected wood heater must be certified to be in compliance with the applicable emission standards and other requirements of this subpart. For each model line manufactured or sold by a single entity (e.g., company or manufacturer), compliance with applicable emission standards of § 60.532 must be determined based on testing of representative affected wood heaters within the model line. If one entity licenses a model line to another entity, each entity's model line must be certified. If an entity intends to change the name of the entity or the name of the model, the manufacturer must apply for a new certification 60 days before the intended name change.

              (1) Except for model lines meeting the requirements of paragraph (h)(1) of this section, on or after May 15, 2015, the manufacturer must submit to the Administrator the information required in paragraph (b) of this section and follow either the certification process in paragraphs (c) through (e) of this section or the third-party certifier-based application process specified in paragraph (f) of this section.
              
              (2) On or after May 16, 2016, the manufacturer must submit the information required in paragraph (b) of this section and follow the third-party certifier-based application process specified in paragraph (f) of this section.
              (b) Application for a certificate of compliance. Any manufacturer of an affected wood heater must apply to the Administrator for a certificate of compliance for each model line. The application must be submitted to: WoodHeaterReports@epa.gov. The application must be signed by a responsible representative of the manufacturer or an authorized representative and must contain the following:
              (1) The model name and design number. The model name and design number must clearly distinguish one model from another. The name and design number cannot include the EPA symbol or logo or name or derivatives such as “EPA.”
              (2) Engineering drawings and specifications of components that may affect emissions (including specifications for each component listed in paragraph (k)(2), (3) and (4) of this section). Manufacturers may use assembly or design drawings that have been prepared for other purposes, but must designate on the drawings the dimensions of each component listed in paragraph (k) of this section. Manufacturers must identify tolerances of components listed in paragraph (k)(2) of this section that are different from those specified in that paragraph, and show that such tolerances cannot reasonably be anticipated to cause wood heaters in the model line to exceed the applicable emission limits. The drawings must identify how the emission-critical parts, such as air tubes and catalyst, can be readily inspected and replaced.
              (3) A statement whether the firebox or any firebox component (including the materials listed in paragraph (k)(3) of this section) will be composed of material different from the material used for the firebox or firebox component in the wood heater on which certification testing was performed, a description of any such differences and demonstration that any such differences may not reasonably be anticipated to adversely affect emissions or efficiency.
              (4) Clear identification of any claimed confidential business information (CBI). Submit such information under separate cover to the EPA CBI Office; Attn: Residential Wood Heater Compliance Program Lead, 1200 Pennsylvania Ave. NW., Washington, DC 20004. Note that all emissions data, including all information necessary to determine emission rates in the format of the standard, cannot be claimed as CBI.
              (5) All documentation pertaining to a valid certification test, including the complete test report and, for all test runs: Raw data sheets, laboratory technician notes, calculations and test results. Documentation must include the items specified in the applicable test methods. Documentation must include discussion of each test run and its appropriateness and validity, and must include detailed discussion of all anomalies, whether all burn rate categories were achieved, any data not used in the calculations and, for any test runs not completed, the data collected during the test run and the reason(s) that the test run was not completed and why. The burn rate for the low burn rate category must be no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer. The test report must include a summary table that clearly presents the individual and overall emission rates, efficiencies and heat outputs. Submit the test report and all associated required information, according to the procedures for electronic reporting specified in § 60.537(f).
              (6) A copy of the warranties for the model line, which must include a statement that the warranties are void if the unit is used to burn materials for which the unit is not certified by the EPA and void if not operated according to the owner's manual.
              (7) A statement that the manufacturer will conduct a quality assurance program for the model line that satisfies the requirements of paragraph (m) of this section.

              (8) A statement describing how the tested unit was sealed by the laboratory after the completion of certification testing and asserting that such unit will be stored by the manufacturer in the sealed state until 5 years after the certification test.
              (9) Statements that the wood heaters manufactured under this certificate will be—
              (i) Similar in all material respects that would affect emissions as defined in § 60.531 to the wood heater submitted for certification testing, and
              (ii) Labeled as prescribed in § 60.536.
              (iii) Accompanied by an owner's manual that meets the requirements in § 60.536. In addition, a copy of the owner's manual must be submitted to the Administrator and be available to the public on the manufacturer's Web site.
              (10) A statement that the manufacturer has entered into contracts with an approved laboratory and an approved third-party certifier that satisfy the requirements of paragraph (f) of this section.
              (11) A statement that the approved laboratory and approved third-party certifier are allowed to submit information on behalf of the manufacturer, including any claimed to be CBI.
              (12) A statement that the manufacturer will place a copy of the certification test report and summary on the manufacturer's Web site available to the public within 30 days after the Administrator issues a certificate of compliance.
              (13) A statement of acknowledgment that the certificate of compliance cannot be transferred to another manufacturer or model line without written approval by the Administrator.
              (14) A statement acknowledging that it is unlawful to sell, distribute or offer to sell or distribute an affected wood heater without a valid certificate of compliance.
              (15) Contact information for the responsible representative of the manufacturer and all authorized representatives, including name, affiliation, physical address, telephone number and email address.
              (c) Administrator approval process. (1) The Administrator may issue a certificate of compliance for a model line if the Administrator determines, based on all information submitted by the applicant and any other relevant information available, that:
              (i) A valid certification test demonstrates that the representative affected wood heater complies with the applicable emission standards in § 60.532;
              (ii) Any tolerances or materials for components listed in paragraph (k)(2) or (3) of this section that are different from those specified in those paragraphs may not reasonably be anticipated to cause wood heaters in the model line to exceed the applicable emission limits; and
              (iii) The requirements of paragraph (b) of this section have been met.
              (2) The Administrator will deny certification if the Administrator determines that the criteria in paragraph (c)(1) of this section have not been satisfied. Upon denying certification under this paragraph, the Administrator will give written notice to the manufacturer setting forth the basis for this determination.
              (d) Level of compliance certification. The Administrator will issue the certificate of compliance for the most stringent particulate matter emission standard that the tested representative wood heater meets under § 60.532.
              (e) Conditional, temporary certificate of compliance. A conditional, temporary certificate of compliance may be granted by the Administrator until May 16, 2016 based on the manufacturer's submittal of a complete certification application meeting all the requirements in § 60.533(b). The application must include the full test report by an EPA-approved laboratory and all required compliance statements by the manufacturer with the exception of a certificate of conformity by an EPA-approved third-party certifier. The conditional, temporary certificate of compliance would allow manufacture and sales of the affected wood heater model line until May 16, 2016 or until the Administrator completes the review of the application, whichever is earlier. By May 16, 2016, the manufacturer must submit a certificate of conformity by an EPA-approved third-party certifier.
              (f) Third-party certifier-based application process. (1) Any manufacturer of an affected wood heater must apply to the Administrator for a certificate of compliance for each model line. The manufacturer must meet the following requirements:
              
              (i) The manufacturer must contract with a third-party certifier for certification services. The contract must include regular (at least annual) unannounced audits under ISO-IEC Standard 17065 to ensure that the manufacturer's quality assurance plan is being implemented. The contract must also include a report for each audit under ISO-IEC Standard 17065 that fully documents the results of the audit. The contract must include authorization and requirement for the third-party certifier to submit all such reports to the Administrator and the manufacturer within 30 days of the audit. The audit report must identify deviations from the manufacturer's quality assurance plan and specify the corrective actions that need to be taken to address each identified deficiency.
              (ii) The manufacturer must submit the materials specified in paragraph (b) of this section and a quality assurance plan that meets the requirements of paragraph (m) of this section to the third-party certifier. The quality assurance plan must ensure that units within a model line will be similar in all material respects that would affect emissions to the wood heater submitted for certification testing, and it must include design drawings for the model line.
              (iii) The manufacturer must apply to the third-party certifier for a certification of conformity with the applicable requirements of this subpart for the model line.
              (A) After testing by an approved test laboratory is complete, certification of conformity with the emission standards in § 60.532 must be performed by the manufacturer's contracted third-party certifier.
              (B) The third-party certifier may certify conformity if the emission tests have been conducted per the appropriate guidelines; the test report is complete and accurate; the instrumentation used for the test was properly calibrated; the test report shows that the representative affected wood heater meets the applicable emission limits specified in § 60.532; the quality assurance plan is adequate to ensure that units within the model line will be similar in all material respects that would affect emissions to the wood heater submitted for certification testing; and that the affected heaters would meet all applicable requirements of this subpart.
              (iv) The manufacturer must then submit to the Administrator an application for a certificate of compliance that includes the certification of conformity, quality assurance plan, test report and all supporting documentation specified in paragraph (b) of this section.
              (v) The submission also must include a statement signed by a responsible official of the manufacturer or authorized representative that the manufacturer has complied with and will continue to comply with all requirements of this subpart for certificate of compliance and that the manufacturer remains responsible for compliance regardless of any error by the test laboratory or third-party certifier.
              (2) The Administrator will issue to the manufacturer a certificate of compliance for a model line if it is determined, based on all of the information submitted in the application for certification and any other relevant information, that:
              (i) A valid certification of conformity has demonstrated that the representative affected wood heater complies with the applicable emission standards in § 60.532;
              (ii) Any tolerances or materials for components listed in paragraph (k)(2) or (3) of this section that are different from those specified in those paragraphs may not be reasonably anticipated to cause wood heaters in the model line to exceed the applicable emission limits;
              (iii) The requirements of paragraph (b) of this section have been met; and
              (iv) A valid certificate of conformity for the model line has been prepared and submitted.
              (3) The Administrator will deny certification if the Administrator determines that the criteria in paragraph (f)(2) of this section have not been satisfied. Upon denying certification under this paragraph, the Administrator will give written notice to the manufacturer setting forth the basis for the determination.
              (g) Waiver from submitting test results. An applicant for certification may apply for a potential waiver of the requirement to submit the results of a certification test pursuant to paragraph (b)(5) of this section, if the wood heater meets either of the following conditions:
              (1) The wood heaters of the model line are similar in all material respects that would affect emissions, as defined in § 60.531, to another model line that has already been issued a certificate of compliance. A manufacturer that seeks a waiver of certification testing must identify the model line that has been certified, and must submit a copy of an agreement with the owner of the design permitting the applicant to produce wood heaters of that design.
              (2) The manufacturer has previously conducted a valid certification test to demonstrate that the wood heaters of the model line meet the applicable standard specified in § 60.532.
              (h) Certification period. Unless revoked sooner by the Administrator, a certificate of compliance will be valid for the following periods as applicable:

              (1) For a model line that was previously certified as meeting the 1990 Phase II emission standards under the 1988 NSPS, in effect prior to May 15, 2015, at an emission level equal to or less than the 2015 emission standards in § 60.532(a), the model line is deemed to have a certificate of compliance for the 2015 emission standards in § 60.532(a), which is valid until the effective date for the 2020 standards in § 60.532(b) (i.e., until May 15, 2020).
              (2) For a model line certified as meeting emission standards in § 60.532, a certificate of compliance will be valid for 5 years from the date of issuance or until a more stringent standard comes into effect, whichever is sooner.
              (i) Renewal of certification. (1) The manufacturer must request renewal of a model line's certificate of compliance or recertify the model line every 5 years, or the manufacturer may choose to no longer manufacture or sell that model line after the expiration date. If the manufacturer chooses to no longer manufacture that model line, then the manufacturer must submit a statement to the Administrator to that effect.
              (2) A manufacturer of an affected wood heater model line may apply to the Administrator for potential renewal of its certificate of compliance by submitting the material specified in paragraph (b) and following the procedures specified in paragraph (f) of this section, or by affirming in writing that the wood heaters in the model line continue to be similar in all material respects that would affect emissions to the representative wood heater submitted for testing on which the original certificate of compliance was based and requesting a potential waiver from certification testing. The application must include a copy of the review of the draft application and approval by the third-party certifier.
              (3) If the Administrator grants a renewal of certification, the Administrator will give written notice to the manufacturer setting forth the basis for the determination and issue a certification renewal.
              (4) If the Administrator denies the request for a renewal of certification, the Administrator will give written notice to the manufacturer setting forth the basis for the determination.
              (5) If the Administrator denies the request for a renewal of certification, the manufacturer and retailer must not manufacture or sell the previously-certified wood heaters after the expiration date of the certificate of compliance.
              (j) [Reserved]
              (k) Recertification. (1) The manufacturer must recertify a model line whenever any change is made in the design submitted pursuant to paragraph (b)(2) of this section that affects or is presumed to affect the particulate matter emission rate for that model line. The manufacturer of an affected wood heater must apply to the Administrator for potential recertification by submitting the material specified in paragraph (b) and following the procedures specified in paragraph (f) of this section, or by affirming in writing that the change will not cause wood heaters in the model line to exceed applicable emission limits and requesting a potential waiver from certification testing. The application for recertification must be reviewed and approved by the contracted third-party certifier and a copy of the review and approval must be included. The Administrator may waive this requirement upon written request by the manufacturer, if the manufacturer presents adequate rationale and the Administrator determines that the change may not reasonably be anticipated to cause wood heaters in the model line to exceed the applicable emission limits. The granting of such a waiver does not relieve the manufacturer of any compliance obligations under this subpart.
              (2) Any change in the design tolerances or actual dimensions of any of the following components (where such components are applicable) is presumed to affect particulate matter and carbon monoxide emissions and efficiency if that change exceeds ±0.64 cm (±1/4 inch) for any linear dimension and ±5 percent for any cross-sectional area relating to air introduction systems and catalyst bypass gaps unless other dimensions and cross-sectional areas are previously approved by the Administrator under paragraph (c)(1)(ii) of this section:
              (i) Firebox: Dimensions;
              (ii) Air introduction systems: Cross-sectional area of restrictive air inlets and outlets, location and method of control;
              (iii) Baffles: Dimensions and locations;
              (iv) Refractory/insulation: Dimensions and location;
              (v) Catalyst: Dimensions and location;
              (vi) Catalyst bypass mechanism and catalyst bypass gap tolerances (when bypass mechanism is in closed position): Dimensions, cross-sectional area, and location;
              (vii) Flue gas exit: Dimensions and location;
              (viii) Door and catalyst bypass gaskets: Dimensions and fit;
              (ix) Outer thermal shielding and thermal coverings: Dimensions and location;
              (x) Fuel feed system: For wood heaters that are designed primarily to burn pellet fuel or wood chips and other wood heaters equipped with a fuel feed system, the fuel feed rate, auger motor design and power rating, and the angle of the auger to the firebox; and
              (xi) Forced-air combustion system: For wood heaters so equipped, the location and horsepower of blower motors and the fan blade size.
              (3) Any change in the materials used for the following components is presumed to affect particulate matter emissions and efficiency:
              (i) Refractory/insulation; or
              (ii) Door and catalyst bypass gaskets.
              (4) A change in the make, model or composition of a catalyst is presumed to affect particulate matter and carbon monoxide emissions and efficiency, unless the change has been requested by the heater manufacturer and has been approved in advance by the Administrator, based on test data that demonstrate that the replacement catalyst is equivalent to or better than the original catalyst in terms of particulate matter emission reduction.
              (l) Criteria for revocation of certification. (1) The Administrator may revoke certification if it is determined that the wood heaters being manufactured or sold in that model line do not comply with the requirements of this subpart. Such a determination will be based on all available evidence, including but not limited to:
              (i) Test data from a retesting of the original unit on which the certification test was conducted or a unit that is similar in all material respects that would affect emissions;
              (ii) A finding that the certification test was not valid. The finding will be based on problems or irregularities with the certification test or its documentation, but may be supplemented by other information;
              (iii) A finding that the labeling of the wood heater model line, the owner's manual or the associated marketing information does not comply with the requirements of § 60.536;
              (iv) Failure by the manufacturer to comply with reporting and recordkeeping requirements under § 60.537;
              (v) Physical examination showing that a significant percentage (as defined in the quality assurance plan approved pursuant to paragraph (m) of this section, but no larger than 1 percent) of production units inspected is not similar in all material respects that would affect emissions to the representative affected wood heater submitted for certification testing;

              (vi) Failure of the manufacturer to conduct a quality assurance program in conformity with paragraph (m) of this section; or
              (vii) Failure of the approved laboratory to test the wood heater using the methods specified in § 60.534.
              (2) Revocation of certification under this paragraph (l) will not take effect until the manufacturer concerned has been given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity to request a hearing under § 60.539.
              (m) Quality assurance program. On or after May 16, 2016, for each certified model line, the manufacturer must conduct a quality assurance program that satisfies the requirements of paragraphs (m)(1) through (5) of this section. The quality assurance program requirements of this paragraph (m) supersede the quality assurance plan requirements previously specified in § 60.533(o) that was in effect prior to May 15, 2015. The manufacturer of a model line with a compliance certification under paragraph (h)(1) of this section must conduct a quality assurance program that satisfies the requirements of this paragraph (m) by May 16, 2016.
              (1) The manufacturer must prepare and operate according to a quality assurance plan for each certified model line that includes specific inspection and testing requirements for ensuring that all units within a model line are similar in all material respects that would affect emissions to the wood heater submitted for certification testing and meet the emissions standards in § 60.532.
              (2) The quality assurance plan must be approved by the third-party certifier as part of the certification of conformity process specified in paragraph (f) of this section.
              (3) The quality assurance plan must include regular (at least annual) unannounced audits by the third-party certifier under ISO-IEC Standard 17065 to ensure that the manufacturer's quality assurance plan is being implemented.
              (4) The quality assurance plan must include a report for each audit under ISO-IEC Standard 17065 that fully documents the results of the audit. The third-party certifier must be authorized and required to submit all such reports to the Administrator and the manufacturer within 30 days of the audit. The audit report must identify deviations from the manufacturer's quality assurance plan and specify the corrective actions that need to be taken to address each identified deficiency.
              (5) Within 30 days after receiving each audit report, the manufacturer must report to the third-party certifier and to the Administrator its corrective actions and responses to any deficiencies identified in the audit report. No such report is required if an audit report did not identify any deficiencies.
              (n) EPA compliance audit testing. (1)(i) The Administrator may select by written notice wood heaters or model lines for compliance audit testing to determine compliance with the emission standards in § 60.532.
              (ii) The Administrator will transmit a written notification of the selected wood heaters or model line(s) to the manufacturer, which will include the name and address of the laboratory selected to perform the audit test and the model name and serial number of the wood heater(s) or model line(s) selected to undergo audit testing.
              (2)(i) The Administrator may test, or direct the manufacturer to have tested, a wood heater or a wood heater from the model line(s) selected under paragraph (n)(1)(i) of this section in a laboratory approved under § 60.535. The Administrator may select any approved test laboratory or federal laboratory for this audit testing.
              (ii) The expense of the compliance audit test is the responsibility of the wood heater manufacturer.

              (iii) The test must be conducted using the same test method used to obtain certification. If the certification test consisted of more than one particulate matter sampling test method, the Administrator may direct the manufacturer and test laboratory as to which of these methods to use for the purpose of audit testing. The Administrator will notify the manufacturer at least 30 days prior to any test under this paragraph, and allow the manufacturer and/or his authorized representatives to observe the test.
              
              (3) Revocation of certification. (i) If emissions from a wood heater tested under paragraph (n)(2) of this section exceed the applicable emission standard by more than 50 percent using the same test method used to obtain certification, the Administrator will notify the manufacturer that certification for that model line is suspended effective 72 hours from the receipt of the notice, unless the suspension notice is withdrawn by the Administrator. The suspension will remain in effect until withdrawn by the Administrator, or the date 30 days from its effective date if a revocation notice under paragraph (n)(3)(ii) of this section is not issued within that period, or the date of final agency action on revocation, whichever occurs earliest.
              (ii)(A) If emissions from a wood heater tested under paragraph (n)(2) of this section exceed the applicable emission limit, the Administrator will notify the manufacturer that certification is revoked for that model line.
              (B) A revocation notice under paragraph (n)(3)(ii)(A) of this section will become final and effective 60 days after the date of written notification to the manufacturer, unless it is withdrawn, a hearing is requested under § 60.539(a)(2), or the deadline for requesting a hearing is extended.
              (C) The Administrator may extend the deadline for requesting a hearing for up to 60 days for good cause.
              (D) A manufacturer may extend the deadline for requesting a hearing for up to 6 months, by agreeing to a voluntary suspension of certification.
              (iii) Any notification under paragraph (n)(3)(i) or (n)(3)(ii) of this section will include a copy of a preliminary test report from the approved test laboratory or federal test laboratory. The test laboratory must provide a preliminary test report to the Administrator within 14 days of the completion of testing, if a wood heater exceeds the applicable emission limit in § 60.532. The test laboratory must provide the Administrator and the manufacturer, within 30 days of the completion of testing, all documentation pertaining to the test, including the complete test report and raw data sheets, laboratory technician notes, and test results for all test runs.
              (iv) Upon receiving notification of a test failure under paragraph (n)(3)(ii) of this section, the manufacturer may request that up to four additional wood heaters from the same model line be tested at the manufacturer's expense, at the test laboratory that performed the emissions test for the Administrator.
              (v) Whether or not the manufacturer proceeds under paragraph (n)(3)(iv) of this section, the manufacturer may submit any relevant information to the Administrator, including any other test data generated pursuant to this subpart. The manufacturer must bear the expense of any additional testing.
              (vi) The Administrator will withdraw any notice issued under paragraph (n)(3)(ii) of this section if tests under paragraph (n)(3)(iv) of this section show either—
              (A) That exactly four additional wood heaters were tested for the manufacturer and all four met the applicable emission limits; or
              (B) That exactly two additional wood heaters were tested for the manufacturer and each of them met the applicable emission limits and the average emissions of all three tested heaters (the original audit heater and the two additional heaters) met the applicable emission limits.
              (vii) If the Administrator withdraws a notice pursuant to paragraph (n)(3)(vi) of this section, the Administrator will revise the certification values for the model line based on the test data and other relevant information. The manufacturer must then revise the model line's labels and marketing information accordingly.
              (viii) The Administrator may withdraw any proposed revocation, if the Administrator finds that an audit test failure has been rebutted by information submitted by the manufacturer under paragraph (n)(3)(iv) of this section and/or (n)(3)(v) of this section or by any other relevant information available to the Administrator.
            
            
              § 60.534
              What test methods and procedures must I use to determine compliance with the standards and requirements for certification?

              Test methods and procedures specified in this section or in appendices of this part, except as provided under § 60.8(b), must be used to determine compliance with the standards and requirements for certification under §§ 60.532 and 60.533 and for reporting carbon monoxide emissions and efficiency as follows:
              (a)(1) For affected wood heaters subject to the 2015 and 2020 particulate matter emission standards of §§ 60.532(a) and (b), the manufacturer must have an EPA-approved test laboratory conduct testing according to paragraphs (a)(1)(i) or (ii) of this section. The manufacturer or manufacturer's authorized representative must submit a summary and the full test reports with all supporting information, including detailed discussion of all anomalies, whether all burn rate categories were properly achieved, any data not used in the calculations and, for any test runs not completed, the data that were collected and the reason that the test run was not completed. The burn rate for the low burn rate category must be no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer. The manufacturer has the option of submitting test results obtained pursuant to either paragraph (a)(1)(i) or (ii) of this section to the Administrator as specified under § 60.537 as part of a request for a certification of compliance.
              (i) Conduct testing with crib wood using EPA Method 28R of appendix A-8 of this part or an alternative crib wood test method approved by the Administrator or the ASTM E2779-10 (IBR, see § 60.17) pellet heater test method to establish the certification test conditions and the particulate matter emission values.
              (ii) Conduct testing with cord wood using an alternative cord wood test method approved by the Administrator to establish the certification test conditions and the particulate matter emission values.
              (2) For the 2020 cord wood alternative means of compliance option specified in § 60.532(c), the manufacturer must have an EPA-approved test laboratory conduct testing with cord wood using an alternative cord wood test method approved by the Administrator to establish the certification test conditions and the particulate matter emission values.
              (b) [Reserved]
              (c) For affected wood heaters subject to the 2015 and 2020 particulate matter emission standards specified in § 60.532(a), (b) and (c), particulate matter emission concentrations must be measured with ASTM E2515-11 (IBR, see § 60.17). Four-inch filters and Teflon membrane filters or Teflon-coated glass fiber filters may be used in ASTM E2515-11.
              (d) For all tests conducted using ASTM E2515-11 (IBR, see § 60.17) pursuant to this section, the manufacturer and approved test laboratory must also measure the first hour of particulate matter emissions for each test run using a separate filter in one of the two parallel trains. The manufacturer and approved test laboratory must report the test results for the first hour separately and also include them in the total particulate matter emissions per run.
              (e) The manufacturer must have the approved test laboratory measure the efficiency, heat output and carbon monoxide emissions of the tested wood heater using Canadian Standards Administration (CSA) Method B415.1-10 (IBR, see § 60.17), section 13.7.
              (f) Douglas fir may be used in ASTM E2779-10, ASTM E2780-10 and CSA B415.1-10 (IBR, see § 60.17).

              (g) The manufacturer of an affected wood heater model line must notify the Administrator of the date that certification testing is scheduled to begin by email to WoodHeaterReports@epa.gov. This notice must be received by the EPA at least 30 days before the start of testing. The notification of testing must include the manufacturer's name and physical and email addresses, the approved test laboratory's name and physical and email addresses, the third-party certifier name, the model name and number (or, if unavailable, some other way to distinguish between models), and the dates of testing. The laboratory may substitute certification testing of another affected wood heater on the original date in order to ensure regular laboratory testing operations.
              
              (h) The approved test laboratory must allow the manufacturer, the manufacturer's approved third-party certifier, the EPA and delegated state regulatory agencies to observe certification testing. However, manufacturers must not involve themselves in the conduct of the test after the pretest burn has begun. Communications between the manufacturer and laboratory or third-party certifier personnel regarding operation of the wood heater must be limited to written communications transmitted prior to the first pretest burn of the certification test series. During certification tests, the manufacturer may communicate with laboratory personnel only in writing and only to notify them that the manufacturer has observed a deviation from proper test procedures. All communications must be included in the test documentation required to be submitted pursuant to § 60.533(b)(5) and must be consistent with instructions provided in the owner's manual required under § 60.536(g), except to the extent that they address details of the certification tests that would not be relevant to owners or regulators.
            
            
              § 60.535
              What procedures must I use for EPA approval of a test laboratory or EPA approval of a third-party certifier?
              (a) Test laboratory approval. (1) A laboratory must apply to the Administrator for approval to test under this rule by submitting documentation that the laboratory is accredited by a nationally recognized accrediting entity under ISO-IEC Standard 17025 to perform testing using the test methods specified under § 60.534. Laboratories accredited by EPA prior to May 15, 2015 may have until March 16, 2018 to submit documentation that they have accreditation under ISO-IEC Standard 17025 to perform testing using the test methods specified under § 60.534. ISO accreditation is required for all other laboratories performing testing beginning on November 16, 2015.
              (2) As part of the application, the test laboratory must:
              (i) Agree to participate biennially in an independently operated proficiency testing program with no direct ties to the participating laboratories;
              (ii) Agree to allow the Administrator, regulatory agencies and third-party certifiers access to observe certification testing;
              (iii) Agree to comply with calibration, reporting and recordkeeping requirements that affect testing laboratories; and
              (iv) Agree to perform a compliance audit test at the manufacturer's expense at the testing cost normally charged to such manufacturer if the laboratory is selected by the Administrator to conduct the compliance audit test of the manufacturer's model line. The test laboratory must provide a preliminary audit test report to the Administrator within 14 days of the completion of testing, if the tested wood heater exceeds the applicable emission limit in § 60.532. The test laboratory must provide the Administrator and the manufacturer, within 30 days of the completion of audit testing, all documentation pertaining to the test, including the complete test report and raw data sheets, laboratory technician notes, and test results for all test runs.
              (v) Have no conflict of interest and receive no financial benefit from the outcome of certification testing conducted pursuant to § 60.533.
              (vi) Agree to not perform initial certification tests on any models manufactured by a manufacturer for which the laboratory has conducted research and development design services within the last 5 years.
              (vii) Agree to seal any wood heater on which it performed certification tests, immediately upon completion or suspension of certification testing, by using a laboratory-specific seal.
              (viii) Agree to immediately notify the Administrator of any suspended tests through email and in writing, giving the date suspended, the reason(s) why, and the projected date for restarting. The laboratory must submit the operation and test data obtained, even if the test is not completed.

              (3) If the EPA approves the laboratory, the Administrator will provide the test laboratory with a certificate of approval for testing under this rule. If the EPA does not approve the laboratory, the Administrator will give written notice to the laboratory setting forth the basis for the determination.
              
              (b) Revocation of test laboratory approval. (1) The Administrator may revoke the EPA laboratory approval if it is determined that the laboratory:
              (i) Is no longer accredited by the accreditation body;
              (ii) Does not follow required procedures or practices;
              (iii) Has falsified data or otherwise misrepresented emission data;
              (iv) Has failed to participate in a proficiency testing program, in accordance with its commitment under paragraph (a)(2)(i) of this section; or
              (v) Has failed to seal a wood heater in accordance with paragraph (a)(2)(vii) of this section.
              (2) Revocation of approval under this paragraph (b) will not take effect until the laboratory concerned has been given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity for a hearing under § 60.539. However, if revocation is ultimately upheld, all tests conducted by the laboratory after written notice was given will, at the discretion of the Administrator, be declared invalid.
              (c) Period of test laboratory approval (1) With the exception of laboratories meeting the provisions of paragraph (c)(2) of this section, and unless revoked sooner, a certificate of approval for testing under this rule is valid for 5 years from the date of issuance.
              (2) Laboratories accredited by the EPA by May 15, 2015, under the provisions of § 60.535 as in effect prior to that date may continue to be EPA accredited and deemed EPA approved for testing under this subpart until May 15, 2018, at which time the EPA accreditation and approval ends unless the laboratory has obtained accreditation under § 60.535 as in effect on that date.
              (d) Third-party certifier approval. (1) A third-party certifier may apply to the Administrator for approval to be an EPA-approved third-party certifier by submitting credentials demonstrating that it has been accredited by a nationally recognized accrediting entity to perform certifications and inspections under ISO-IEC Standard 17025, ISO-IEC Standard 17065 and ISO-IEC Standard 17020.
              (2) As part of the application, the third-party certifier must:
              (i) Agree to offer to contract with wood heater manufacturers to perform third-party certification activities according to the requirements of this subpart;
              (ii) Agree to periodically conduct audits as described in § 60.533(m) and the manufacturer's quality assurance program;
              (iii) Agree to comply with reporting and recordkeeping requirements that affect approved wood heater testing laboratories and third-party certifiers;
              (iv) Have no conflict of interest and receive no financial benefit from the outcome of certification testing conducted pursuant to § 60.533;
              (v) Agree to make available to the Administrator supporting documentation for each wood heater certification and audit; and
              (vi) Agree to not perform initial certification reviews on any models manufactured by a manufacturer for which the third-party certifier has conducted research and development design services within the last 5 years.
              (3) If approved, the Administrator will provide the third-party certifier with a certificate of approval. The approval will expire 5 years after being issued unless renewed by the third-party certifier. If the EPA denies the approval, the Administrator will give written notice to the third-party certifier for the basis for the determination.
              (e) Revocation of third-party certifier approval. (1) The Administrator will revoke a third-party certifier's EPA approval if it is determined that the certifier;
              (i) Is no longer accredited by the accreditation body;
              (ii) Does not follow required procedures or practices; or
              (iii) Has falsified certification data or otherwise misrepresented emission data.

              (2) Revocation of approval under this paragraph (e) will not take effect until the certifier concerned is given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity for a hearing under § 60.539. However, if revocation is upheld, all certifications by the certifier after written notice was given will, at the discretion of the Administrator, be declared invalid.
            
            
              § 60.536
              What requirements must I meet for permanent labels, temporary labels (hangtags), and owner's manuals?
              (a) General permanent label requirements. (1) Each affected wood heater manufactured on or after the date the applicable standards come into effect as specified in § 60.532, must have a permanent label affixed to it that meets the requirements of this section.
              (2) Except for wood heaters subject to § 60.530(b)(1) through (5), the permanent label must contain the following information:
              (i) Month and year of manufacture of the individual unit;
              (ii) Model name or number;

              (iii) Certification test emission value, test method and standard met (e.g., 2015, 2020 crib wood, or 2020 cord wood); and
              (iv) Serial number.
              (3) The permanent label must:
              (i) Be affixed in a readily visible or readily accessible location in such a manner that it can be easily viewed before and after the appliance is installed (an easily-removable facade may be used for aesthetic purposes, however the bottom of a free-standing heater is not considered to be readily visible or readily accessible);
              (ii) Be at least 8.9 cm long and 5.1 cm wide (31/2 inches long and 2 inches wide);
              (iii) Be made of a material expected to last the lifetime of the wood heater;
              (iv) Present the required information in a manner so that it is likely to remain legible for the lifetime of the wood heater; and
              (v) Be affixed in such a manner that it cannot be removed from the appliance without damage to the label.
              (4) The permanent label may be combined with any other label, as long as the required information is displayed, the integrity of the permanent label is not compromised, and the permanent label meets the requirements in § 60.536(a)(3).
              (5) Any label statement under paragraph (b) or (c) of this section constitutes a representation by the manufacturer as to any wood heater that bears it:
              (i) That a certification of compliance was in effect at the time the wood heater left the possession of the manufacturer;
              (ii) That the manufacturer was, at the time the label was affixed, conducting a quality assurance program in conformity with § 60.533(m); and
              (iii) That all wood heaters individually tested for emissions by the manufacturer under its quality assurance program pursuant to § 60.533(m) met the applicable emissions limits.
              (b) Permanent label requirements for adjustable burn rate wood heaters and pellet stoves. If an adjustable burn rate wood heater or pellet stove belongs to a model line certified under § 60.533, and no wood heater in the model line has been found to exceed the applicable emission limits or tolerances through quality assurance testing, one of the following statements, as appropriate, must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with 2015 particulate emission standards. Not approved for sale after May 15, 2020.” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with 2020 particulate emission standards using crib wood.” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with 2020 particulate emission standards using cord wood.”
              
              
              (c) Permanent label requirements for single burn rate wood heaters. If the single burn rate wood heater belongs to a model line certified under § 60.533, and no heater in the model line has been found to exceed the applicable emission limits or tolerances through quality assurance testing, one of the following statements, as appropriate, must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with 2015 particulate emission standards for single burn rate heaters. Not approved for sale after May 15, 2020. This single burn rate wood heater is not approved for use with a flue damper.” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with 2020 particulate emission standards for single burn rate heaters. This single burn rate wood heater is not approved for use with a flue damper.”
              
              
              
              (d) Additional permanent label content. The permanent label for all certified wood heaters must also contain the following statement:
              
              
                “This wood heater needs periodic inspection and repair for proper operation. Consult the owner's manual for further information. It is against federal regulations to operate this wood heater in a manner inconsistent with the operating instructions in the owner's manual.”
              
              
              (e) Permanent label requirements for affected wood heaters with exemptions under § 60.530(b). (1) If an affected wood heater is manufactured in the United States for export as provided in § 60.530(b)(1), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Export stove. May not be sold or operated within the United States.”
              
              

              (2) If an affected wood heater is manufactured for use for research and development purposes as provided in § 60.530(b)(2), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Not certified. Research Stove. Not approved for sale or for operation other than for research.”
              
              

              (3) If a wood heater is exclusively a non-wood-burning heater as provided § 60.530(b)(3), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY This heater is not certified for wood burning. Use of any wood fuel is a violation of federal regulations.”
              
              

              (4) If an affected wood heater is a cook stove that meets the definition in § 60.531, the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY This unit is not a certified residential wood heater. The primary use for this unit is for cooking or baking.”
              
              

              (5) If an affected wood heater is a camp stove that meets the definition in § 60.531, the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY This unit is not a certified residential wood heater. For portable and temporary use only.”
              
              
              (f) Temporary label (hangtag) voluntary option. (1) Each model certified to meet the 2020 particulate matter emission standards of § 60.532(b) prior May 15, 2020 may display the temporary labels (hangtags) specified in section 3 of appendix I of this part. The electronic template will be provided by the Administrator upon approval of the certification.
              (2) The hangtags in paragraph (f)(1) of this section end on May 15, 2020.
              (3) Each model certified to meet the 2020 Cord Wood Alternative Compliance Option of § 60.532(c) may display the cord wood temporary label specified in section 3 of appendix I of this part. The electronic template will be provided by the Administrator upon approval of the certification.
              (g) Owner's manual requirements. (1) Each affected wood heater offered for sale by a commercial owner must be accompanied by an owner's manual that must contain the information listed in paragraph (g)(2) of this section (pertaining to installation) and paragraph (g)(3) of this section (pertaining to operation and maintenance). Such information must be adequate to enable consumers to achieve optimal emissions performance. Such information must be consistent with the operating instructions provided by the manufacturer to the approved test laboratory for operating the wood heater during certification testing, except for details of the certification test that would not be relevant to the user. The commercial owner must also make current and historical owner's manuals available on the company Web site and upon request to the EPA.
              (2) Guidance on proper installation, include stack height, location and achieving proper draft.
              (3) Proper operation and maintenance information, including minimizing visible emissions:
              (i) Fuel loading and re-loading procedures; recommendations on fuel selection and warnings on what fuels not to use, such as unseasoned wood, treated wood, colored paper, cardboard, solvents, trash and garbage;
              (ii) Fire starting procedures;

              (iii) Proper use of air controls, including how to establish good combustion and how to ensure good combustion at the lowest burn rate for which the heater is warranted;
              
              (iv) Ash removal procedures;
              (v) Instructions for replacement of gaskets, air tubes and other parts that are critical to the emissions performance of the unit, and other maintenance and repair instructions;
              (vi) For catalytic or hybrid models, information on the following pertaining to the catalytic combustor: Procedures for achieving and maintaining catalyst activity, maintenance procedures, procedures for determining deterioration or failure, procedures for replacement and information on how to exercise warranty rights;

              (vii) For catalytic or hybrid models, the following statement—
              
              
                “This wood heater contains a catalytic combustor, which needs periodic inspection and replacement for proper operation. It is against federal regulations to operate this wood heater in a manner inconsistent with operating instructions in this manual, or if the catalytic element is deactivated or removed.”
              
              

              (viii) For noncatalytic models, the following statement—
              
              
                “This wood heater needs periodic inspection and repair for proper operation. It is against federal regulations to operate this wood heater in a manner inconsistent with operating instructions in this manual.”
              
              
              (4) Any manufacturer using the EPA-recommended language contained in appendix I of this part to satisfy any requirement of this paragraph (g) will be considered to be in compliance with that requirement, provided that the particular language is printed in full, with only such changes as are necessary to ensure accuracy for the particular wood heater model line.
              (h) Wood heaters that are affected by this subpart, but that have been owned and operated by a noncommercial owner, are not subject to paragraphs (f) and (g) of this section when offered for resale.
            
            
              § 60.537
              What records must I keep and what reports must I submit?
              (a)(1) Each manufacturer who holds a certificate of compliance pursuant to § 60.533(c), (e) or (f) for a model line must maintain records containing the information required by paragraph (a)(2) through (4) of this section with respect to that model line for at least 5 years.
              (2) All documentation pertaining to the certification test used to obtain certification, including the full test report and raw data sheets, laboratory technician notes, calculations, the test results for all test runs, and discussions of the appropriateness and validity of all test runs, including runs attempted but not completed. The retained certification test documentation must include, as applicable, detailed discussion of all anomalies, whether all burn rate categories were properly achieved, any data not used in the calculations and, for any test runs not completed, the data that were collected and the reason that the test run was not completed. The retained certification test also must include documentation that the burn rate for the low burn rate category was no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer.
              (3) Results of the quality assurance program inspections pursuant to § 60.533(m).
              (4) For emissions tests conducted pursuant to the quality assurance program required by § 60.533(m), all test reports, data sheets, laboratory technician notes, calculations, and test results for all test runs, the corrective actions taken, if any, and any follow-up actions such as additional testing.
              (b) Each approved test laboratory and third-party certifier must maintain records consisting of all documentation pertaining to each certification test, quality assurance program inspection and audit test, including the full test report and raw data sheets, technician notes, calculations, and the test results for all test runs. Each approved test laboratory must submit accreditation credentials and all proficiency test results to the Administrator. Each third-party certifier must submit each certification test, quality assurance program inspection report and ISO IEC accreditation credentials to the Administrator.

              (c) Each manufacturer must retain each wood heater upon which certification tests were performed based upon which certification was granted under § 60.533(c) or (f) at the manufacturer's facility for a minimum of 5 years after the certification test. Each wood heater must remain sealed and unaltered. Any such wood heater must be made available to the Administrator upon request for inspection and testing.
              (d) Each manufacturer of an affected wood heater model line certified under § 60.533(c) or (f) must submit a report to the Administrator every 2 years following issuance of a certificate of compliance for each model line. This report must include the sales for each model by state and certify that no changes in the design or manufacture of this model line have been made that require recertification under § 60.533(k).
              (e)(1) Unless otherwise specified, all records required under this section must be maintained by the manufacturer, commercial owner of the affected wood heater, approved test laboratory or third-party certifier for a period of no less than 5 years.

              (2) Unless otherwise specified, all reports to the Administrator required under this subpart must be made to: WoodHeaterReports@epa.gov.
              

              (f) Within 60 days after the date of completing each performance test, e.g., initial certification test, tests conducted for quality assurance, and tests for renewal or recertification, each manufacturer must submit the performance test data electronically to WoodHeaterReports@epa.gov. Owners or operators who claim that some of the information being submitted is CBI (e.g., design drawings) must submit a complete file, including the information claimed to be CBI, on a compact disk or other commonly used electronic storage media (including, but not limited to, flash drives) by mail, and the same file, with the CBI omitted, electronically. The compact disk must be clearly marked as CBI and mailed to U.S. EPA, OECA CBI Office, Attention: Residential Wood Heater Compliance Program Lead, 1200 Pennsylvania Avenue NW., Washington, DC 20004. Emission data, including all information necessary to determine compliance, except sensitive engineering drawings and sensitive detailed material specifications, may not be claimed as CBI.
              (g) Within 30 days of receiving a certification of compliance for a model line, the manufacturer must make the full non-CBI test report and the summary of the test report available to the public on the manufacturer's Web site.
              (h) Each manufacturer who uses the exemption for R&D heaters under § 60.530(b)(2) must maintain records for at least 5 years documenting where the heaters were located, that the heaters were never offered for sale or sold and that the heaters were not used for the purpose of heating.
            
            
              § 60.538
              What activities are prohibited under this subpart?
              (a) No person is permitted to advertise for sale, offer for sale, sell or operate an affected wood heater that does not have affixed to it a permanent label pursuant to § 60.536 (b) through (e), as applicable.
              (b) No person is permitted to advertise for sale, offer for sale, or sell an affected wood heater labeled under § 60.536(e)(1) except for export. No person is permitted to operate an affected wood heater in the United States if it is labeled under § 60.536(e)(1).
              (c)(1) No commercial owner is permitted to advertise for sale, offer for sale or sell an affected wood heater permanently labeled under § 60.536 (b) through (d), as applicable, unless:
              (i) The affected wood heater has been certified to comply with the 2015 or 2020 particulate matter emission standards pursuant to § 60.532, as applicable. This prohibition does not apply to wood heaters affected by this subpart that have been previously owned and operated by a noncommercial owner; and
              (ii) The commercial owner provides any purchaser or transferee with an owner's manual that meets the requirements of § 60.536(g) and a copy of the warranty.
              (2) No commercial owner is permitted to advertise for sale, offer for sale, or sell an affected wood heater permanently labeled under § 60.536(b) and (c), unless the affected wood heater has been certified to comply with the 2015 or 2020 particulate matter emission standards of § 60.532, as applicable.

              (3) A commercial owner other than a manufacturer complies with the requirements of paragraph (c)(1) of this section if the commercial owner—
              
              (i) Receives the required documentation from the manufacturer or a previous commercial owner; and
              (ii) Provides that documentation unaltered to any person to whom the wood heater that it covers is sold or transferred.
              (d)(1) In any case in which the Administrator revokes a certificate of compliance either for the submission of false or inaccurate information or other fraudulent acts, or based on a finding under § 60.533(l)(1)(ii) that the certification test was not valid, the Administrator may give notice of that revocation and the grounds for it to all commercial owners.
              (2) On and after the date of receipt of the notice given under paragraph (d)(1) of this section, no commercial owner is permitted to sell any wood heater covered by the revoked certificate (other than to the manufacturer) unless the model line has been recertified in accordance with this subpart.
              (e) No person is permitted to install or operate an affected wood heater except in a manner consistent with the instructions on its permanent label and in the owner's manual pursuant to § 60.536(g), including only using fuels for which the unit is certified.
              (f) No person is permitted to operate, sell or offer for sale an affected wood heater that was originally equipped with a catalytic combustor if the catalytic element is deactivated or removed.
              (g) No person is permitted to operate, sell or offer for sale an affected wood heater that has been physically altered to exceed the tolerance limits of its certificate of compliance, pursuant to § 60.533(k).
              (h) No person is permitted to alter, deface, or remove any permanent label required to be affixed pursuant to § 60.536(a) through (e), as applicable.
              (i) If a temporary label is affixed to the wood heater, retailers may not sell or offer for sale that wood heater unless the temporary label affixed is in accordance with § 60.536(f), as applicable.
            
            
              § 60.539
              What hearing and appeal procedures apply to me?
              (a)(1) The affected manufacturer, laboratory or third-party certifier may request a hearing under this section within 30 days following receipt of the required notification in any case where the Administrator—
              (i) Denies an application for a certificate of compliance under § 60.533(c) or § 60.533(f);
              (ii) Denies an application for a renewal of certification under § 60.533(i);
              (iii) Issues a notice of revocation of certification under § 60.533(1);
              (iv) Denies an application for laboratory approval under § 60.535(a);
              (v) Issues a notice of revocation of laboratory approval under § 60.535(b);
              (vi) Denies an application for third-party certifier approval under § 60.535(d); or
              (vii) Issues a notice of revocation of third-party certifier approval under § 60.535(e).
              (2) In any case where the Administrator issues a notice of revocation under § 60.533(n)(3)(ii), the manufacturer may request a hearing under this section with the time limits set out in § 60.533(n)(3)(ii).
              (b) Any hearing request must be in writing, must be signed by an authorized representative of the petitioning manufacturer or laboratory and must include a statement setting forth with particularity the petitioner's objection to the Administrator's determination or proposed determination.
              (c)(1) Upon receipt of a request for a hearing under paragraph (a) of this section, the Administrator will request the Chief Administrative Law Judge to designate an Administrative Law Judge as Presiding Officer for the hearing. If the Chief Administrative Law Judge replies that no Administrative Law Judge is available to perform this function, the Administrator will designate a Presiding Officer who has not had any prior responsibility for the matter under review, and who is not subject to the direct control or supervision of someone who has had such responsibility.
              (2) The hearing will commence as soon as practicable at a time and place fixed by the Presiding Officer.

              (3)(i) A motion for leave to intervene in any proceeding conducted under this section must set forth the grounds for the proposed intervention, the position and interest of the movant and the likely impact that intervention will have on the expeditious progress of the proceeding. Any person already a party to the proceeding may file an answer to a motion to intervene, making specific reference to the factors set forth in the foregoing sentence and paragraph (c)(3)(iii) of this section, within 10 days after service of the motion for leave to intervene.
              (ii) A motion for leave to intervene in a proceeding must ordinarily be filed before the first prehearing conference or, in the absence of a prehearing conference, prior to the setting of a time and place for a hearing. Any motion filed after that time must include, in addition to the information set forth in paragraph (c)(3)(i) of this section, a statement of good cause for the failure to file in a timely manner. The intervener shall be bound by any agreements, arrangements and other matters previously made in the proceeding.
              (iii) A motion for leave to intervene may be granted only if the movant demonstrates that his presence in the proceeding would not unduly prolong or otherwise prejudice the adjudication of the rights of the original parties, and that movant may be adversely affected by a final order. The intervener will become a full party to the proceeding upon the granting of leave to intervene.
              (iv) Persons not parties to the proceeding may move for leave to file amicus curiae briefs. The movant must state his interest and the reasons why the proposed amicus brief is desirable. If the motion is granted, the Presiding Officer or Administrator will issue an order setting the time for filing such brief. An amicus curia may participate in any briefing after his motion is granted, and will be served with all briefs, reply briefs, motions and orders relating to issues to be briefed.
              (4) In computing any period of time prescribed or allowed in this subpart, the day of the event from which the designated period begins to run will not be included. Saturdays, Sundays and federal legal holidays will be included. When a stated time expires on a Saturday, Sunday or legal holiday, the stated time period will be extended to include the next business day.
              (d)(l) Upon his appointment, the Presiding Officer must establish a hearing file. The file will consist of the notice issued by the Administrator under § 60.533(c)(2), § 60.533(f)(3), § 60.533(i)(4), § 60.533(l)(2), § 60.533(n)(3)(ii)(A), § 60.535(a)(3), § 60.535(b)(2), § 60.535(d)(3) or § 60.535(e)(2) together with any accompanying material, the request for a hearing and the supporting data submitted therewith, and all documents relating to the request for certification or approval or the proposed revocation of either.
              (2) The hearing file must be available for inspection by any party, to the extent authorized by law, at the office of the Presiding Officer, or other place designated by him.
              (e) Any party may appear in person, or may be represented by counsel or by any other duly authorized representative.
              (f)(1) The Presiding Officer upon the request of any party, or at his discretion, may order a prehearing conference at a time and place specified by him to consider the following:
              (i) Simplification of the issues,
              (ii) Stipulations, admissions of fact, and the introduction of documents,
              (iii) Limitation of the number of expert witnesses,
              (iv) Possibility of agreement disposing of all or any of the issues in dispute,
              (v) Such other matters as may aid in the disposition of the hearing, including such additional tests as may be agreed upon by the parties.
              (2) The results of the conference must be reduced to writing by the Presiding Officer and made part of the record.
              (g)(1) Hearings will be conducted by the Presiding Officer in an informal but orderly and expeditious manner. The parties may offer oral or written evidence, subject to the exclusion by the Presiding Officer of irrelevant, immaterial and repetitious evidence.

              (2) Witnesses will not be required to testify under oath. However, the Presiding Officer will call to the attention of witnesses that their statements may be subject to penalties under title 18 U.S.C. 1001 for knowingly making false statements or representations or using false documents in any matter within the jurisdiction of any department or agency of the United States.
              (3) Any witness may be examined or cross-examined by the Presiding Officer, the parties or their representatives.
              (4) Hearings must be recorded verbatim. Copies of transcripts of proceedings may be purchased by the applicant from the reporter.
              (5) All written statements, charts, tabulations and similar data offered in evidence at the hearings must, upon a showing satisfactory to the Presiding Officer of their authenticity, relevancy and materiality, be received in evidence and will constitute a part of the record.
              (h)(1) The Presiding Officer will make an initial decision which must include written findings and conclusions and the reasons or basis therefor on all the material issues of fact, law or discretion presented on the record. The findings, conclusions and written decision must be provided to the parties and made a part of the record. The initial decision will become the decision of the Administrator without further proceedings unless there is an appeal to the Administrator or motion for review by the Administrator. Except as provided in paragraph (h)(3) of this section, any such appeal must be taken within 20 days of the date the initial decision was filed.
              (2) On appeal from or review of the initial decision, the Administrator will have all the powers which he would have in making the initial decision including the discretion to require or allow briefs, oral argument, the taking of additional evidence or the remanding to the Presiding Officer for additional proceedings. The decision by the Administrator must include written findings and conclusions and the reasons or basis therefor on all the material issues of fact, law or discretion presented on the appeal or considered in the review.
              (3) In any hearing requested under paragraph (a)(2) of this section the Presiding Officer must render the initial decision within 60 days of that request. Any appeal to the Administrator must be taken within 10 days of the initial decision, and the Administrator must render a decision in that appeal within 30 days of the filing of the appeal.
            
            
              § 60.539a
              Who implements and enforces this subpart?
              (a) Under section 111(c) of the Clean Air Act, the Administrator may delegate the following implementation and enforcement authority to a state, local or tribal authority upon request:
              (1) Enforcement of prohibitions on the installation and operation of affected wood heaters in a manner inconsistent with the installation and owner's manual;
              (2) Enforcement of prohibitions on operation of catalytic wood heaters where the catalyst has been deactivated or removed;
              (3) Enforcement of prohibitions on advertisement and/or sale of uncertified model lines;
              (4) Enforcement of prohibitions on advertisement and/or sale of affected heaters that do not have required permanent label;
              (5) Enforcement of proper labeling of affected wood heaters; and
              (6) Enforcement of compliance with other labeling requirements for affected wood heaters.
              (7) Enforcement of certification testing procedures;
              (8) Enforcement of requirements for sealing of the tested heaters and meeting parameter limits; and
              (9) Enforcement of compliance requirements of EPA-approved laboratories.
              (b) Delegations shall not include:
              (1) Decisions on certification;
              (2) Revocation of certification;
              (3) Establishment or revision of standards;
              (4) Establishment or revision of test methods;
              (5) Laboratory and third-party certifier approvals and revocations;
              (6) Enforcing provisions governing content of owner's manuals; and
              (7) Hearings and appeals procedures.
              (c) Nothing in these delegations will prohibit the Administrator from enforcing any applicable requirements.
              (d) Nothing in these delegations will limit delegated entities from using their authority under section 116 of the Clean Air Act to adopt or enforce more restrictive requirements.
            
            
              
              § 60.539b
              What parts of the General Provisions do not apply to me?
              The following provisions of subpart A of part 60 do not apply to this subpart:
              (a) Section 60.7;
              (b) Section 60.8(a), (c), (d), (e), (f) and (g);
              (c) Section 60.14; and
              (c) Section 60.15(d).
            
          
          
            Subpart BBB—Standards of Performance for the Rubber Tire Manufacturing Industry
            
              Source:
              52 FR 34874, Sept. 15, 1987, unless otherwise noted.
            
            
              § 60.540
              Applicability and designation of affected facilities.
              (a) The provisions of this subpart, except as provided in paragraph (b) of this section, apply to each of the following affected facilities in rubber tire manufacturing plants that commence construction, modification, or reconstruction after January 20, 1983: each undertread cementing operation, each sidewall cementing operation, each tread end cementing operation, each bead cementing operation, each green tire spraying operation, each Michelin-A operation, each Michelin-B operation, and each Michelin-C automatic operation.
              (b) The owner or operator of each undertread cementing operation and each sidewall cementing operation in rubber tire manufacturing plants that commenced construction, modification, or reconstruction after January 20, 1983, and before September 15, 1987, shall have the option of complying with the alternate provisions in § 60.542a. This election shall be irreversible. The alternate provisions in § 60.542a do not apply to any undertread cementing operation or sidewall cementing operation that is modified or reconstructed after September 15, 1987. The affected facilities in this paragraph are subject to all applicable provisions of this subpart.
              (c) Although the affected facilities listed under § 60.540(a) are defined in reference to the production of components of a “tire,” as defined under § 60.541(a), the percent emission reduction requirements and VOC use cutoffs specified under § 60.542(a)(1), (2), (6), (7)(iii), (7)(iv), (8), (9), and (10) refer to the total amount of VOC used (the amount allocated to the affected facility), including the VOC used in cements and organic solvent-based green tire spray materials for tire types not listed in the § 60.541(a) definition of “tire.”
              [52 FR 34874, Sept. 15, 1987, as amended at 54 FR 38635, Sept. 19, 1989]
            
            
              § 60.541
              Definitions.
              (a) All terms that are used in this subpart and are not defined below are given the same meaning as in the Act and in subpart A of this part.
              
                Bead means rubber-covered strands of wire, wound into a circular form, which ensure a seal between a tire and the rim of the wheel onto which the tire is mounted.
              
                Bead cementing operation means the system that is used to apply cement to the bead rubber before or after it is wound into its final circular form. A bead cementing operation consists of a cement application station, such as a dip tank, spray booth and nozzles, cement trough and roller or swab applicator, and all other equipment necessary to apply cement to wound beads or bead rubber and to allow evaporation of solvent from cemented beads.
              
                Component means a piece of tread, combined tread/sidewall, or separate sidewall rubber, or other rubber strip that is combined into the sidewall of a finished tire.
              
                Drying area means the area where VOC from applied cement or green tire sprays is allowed to evaporate.
              
                Enclosure means a structure that surrounds a VOC (cement, solvent, or spray) application area and drying area, and that captures and contains evaporated VOC and vents it to a control device. Enclosures may have permanent and temporary openings.
              
                Green tire means an assembled, uncured tire.
              
                Green tire spraying operation means the system used to apply a mold release agent and lubricant to the inside and/or outside of green tires to facilitate the curing process and to prevent rubber from sticking to the curing press. A green tire spraying operation consists of a booth where spraying is performed, the spray application station, and related equipment, such as the lubricant supply system.
              
                Michelin-A operation means the operation identified as Michelin-A in the Emission Standards and Engineering Division confidential file as referenced in Docket A-80-9, Entry II-B-12.
              
                Michelin-B operation means the operation identified as Michelin-B in the Emission Standards and Engineering Division confidential file as referenced in Docket A-80-9, Entry II-B-12.
              
                Michelin-C-automatic operation means the operation identifed as Michelin-C-automatic in the Emission Standards and Engineering Division confidential file as referenced in Docket A-80-9, Entry II-B-12.
              
                Month means a calendar month or a prespecified period of 28 days or 35 days (utilizing a 4-4-5-week recordkeeping and reporting schedule).
              
                Organic solvent-based green tire spray means any mold release agent and lubricant applied to the inside or outside of green tires that contains more than 12 percent, by weight, of VOC as sprayed.
              
                Permanent opening means an opening designed into an enclosure to allow tire components to pass through the enclosure by conveyor or other mechanical means, to provide access for permanent mechanical or electrical equipment, or to direct air flow into the enclosure. A permanent opening is not equipped with a door or other means of obstruction of air flow.
              
                Sidewall cementing operation means the system used to apply cement to a continuous strip of sidewall component or any other continuous strip component (except combined tread/sidewall component) that is incorporated into the sidewall of a finished tire. A sidewall cementing operation consists of a cement application station and all other equipment, such as the cement supply system and feed and takeaway conveyors, necessary to apply cement to sidewall strips or other continuous strip component (except combined tread/sidewall component) and to allow evaporation of solvent from the cemented rubber.
              
                Temporary opening means an opening into an enclosure that is equipped with a means of obstruction, such as a door, window, or port, that is normally closed.
              
                Tire means any agricultural, airplane, industrial, mobile home, light-duty truck and/or passenger vehicle tire that has a bead diameter less than or equal to 0.5 meter (m) (19.7 inches) and a cross section dimension less than or equal to 0.325 m (12.8 in.), and that is mass produced in an assembly-line fashion.
              
                Tread end cementing operation means the system used to apply cement to one or both ends of the tread or combined tread/sidewall component. A tread end cementing operation consists of a cement application station and all other equipment, such as the cement supply system and feed and takeaway conveyors, necessary to apply cement to tread ends and to allow evaporation of solvent from the cemented tread ends.
              
                Undertread cementing operation means the system used to apply cement to a continuous strip of tread or combined tread/sidewall component. An undertread cementing operation consists of a cement application station and all other equipment, such as the cement supply system and feed and takeaway conveyors, necessary to apply cement to tread or combined tread/sidewall strips and to allow evaporation of solvent from the cemented tread or combined tread/sidewall.
              
                VOC emission control device means equipment that destroys or recovers VOC.
              
                VOC emission reduction system means a system composed of an enclosure, hood, or other device for containment and capture of VOC emissions and a VOC emission control device.
              
                Water-based green tire spray means any mold release agent and lubricant applied to the inside or outside of green tires that contains 12 percent or less, by weight, of VOC as sprayed.

              (b) Notations used under this subpart are defined below:
              
              
                Bo = total number of beads cemented at a particular bead cementing affected facility for a month
                Ca = concentration of VOC in gas stream in vents after a control device (parts per million by volume)
                Cb = concentration of VOC in gas stream in vents before a control device (parts per million by volume)
                
                Cf = concentration of VOC in each gas stream vented directly to the atmosphere from an affected facility or from a temporary enclosure around an affected facility (parts per million by volume)
                Dc = density of cement or spray material (grams per liter (lb per gallon))
                Dr = density of VOC recovered by an emission control device (grams per liter (lb per gallon))
                E = emission control device efficiency, inlet versus outlet (fraction)
                Fc = capture efficiency, VOC captured and routed to one control device versus total VOC used for an affected facility (fraction)
                Fo = fraction of total mass of VOC used in a month by all facilities served by a common cement or spray material distribution system that is used by a particular affected facility served by the common distribution system
                G = monthly average mass of VOC used per tire cemented or sprayed with a water-based green tire spray for a particular affected facility (grams (lb) per tire)
                Gb = monthly average mass of VOC used per bead cemented for a particular bead cementing affected facility (grams (lb) per bead)
                Lc = volume of cement or spray material used for a month (liters (gallons))
                Lr = volume of VOC recovered by an emission control device for a month (liters (gallons))
                M = total mass of VOC used for a month by all facilities served by a common cement or spray material distribution system (grams (lb))
                Mo = total mass of VOC used at an affected facility for a month (grams (lb))
                Mr = mass of VOC recovered by an emission control device for a month (grams (lb))
                N = mass of VOC emitted to the atmosphere per tire cemented or sprayed with a water-based green tire spray for an affected facility for a month (grams (lb) per tire)
                Nb = mass of VOC emitted per bead cemented for an affected facility for a month (grams (lb) per bead)
                Qa = volumetric flow rate in vents after a control device (dry standard cubic meters (dry standard cubic feet) per hour)
                Qb = volumetric flow rate in vents before a control device (dry standard cubic meters (dry standard cubic feet) per hour)
                Qf = volumetric flow rate of each stream vented directly to the atmosphere from an affected facility or from a temporary enclosure around an affected facility (dry standard cubic meters (dry standard cubic feet) per hour)
                R = overall efficiency of an emission reduction system (fraction)
                Td = total number of days in monthly compliance period (days)
                To = total number of tires cemented or sprayed with water-based green tire sprays at a particular affected facility for a month
                Wo = weight fraction of VOC in a cement or spray material.
              
              [52 FR 34874, Sept. 15, 1987, as amended at 65 FR 61764, Oct. 17, 2000]
            
            
              § 60.542
              Standards for volatile organic compounds.
              (a) On and after the date on which the initial performance test, required by § 60.8, is completed, but no later than 180 days after initial startup, each owner or operator subject to the provisions of this subpart shall comply with the following conditions:
              (1) For each undertread cementing operation:
              (i) Discharge into the atmosphere no more than 25 percent of the VOC used (75 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified below, depending upon the duration of the compliance period:
              (A) 3,870 kg (8,531 lb) of VOC per 28 days,
              (B) 4,010 kg (8,846 lb) of VOC per 29 days,
              (C) 4,150 kg (9,149 lb) of VOC per 30 days,
              (D) 4,280 kg (9,436 lb) of VOC per 31 days, or
              (E) 4,840 kg (10,670 lb) of VOC per 35 days.
              (2) For each sidewall cementing operation:
              (i) Discharge into the atmosphere no more than 25 percent of the VOC used (75 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified below, depending upon the duration of the compliance period:
              (A) 3,220 kg (7,099 lb) of VOC per 28 days,
              (B) 3,340 kg (7,363 lb) of VOC per 29 days,
              (C) 3,450 kg (7,606 lb) of VOC per 30 days,
              (D) 3,570 kg (7,870 lb) of VOC per 31 days, or
              (E) 4,030 kg (8,885 lb) of VOC per 35 days.

              (3) For each tread end cementing operation: Discharge into the atmosphere no more than 10 grams (0.022 lb) of VOC per tire cemented for each month.
              (4) For each bead cementing operation: Discharge into the atmosphere no more than 5 grams (0.011 lb) of VOC per bead cemented for each month.
              (5) For each green tire spraying operation where only water-based sprays are used:
              (i) Discharge into the atmosphere no more than 1.2 grams (0.0026 lb) of VOC per tire sprayed with an inside green tire spray for each month; and
              (ii) Discharge into the atmosphere no more than 9.3 grams (0.021 lb) of VOC per tire sprayed with an outside green tire spray for each month.
              (6) For each green tire spraying operation where only ogranic solvent-based sprays are used:
              (i) Discharge into the atmosphere no more than 25 percent of the VOC used (75 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified below, depending upon the duration of the compliance period:
              (A) 3,220 kg (7,099 lb) of VOC per 28 days,
              (B) 3,340 kg (7,363 lb) of VOC per 29 days,
              (C) 3,450 kg (7,606 lb) of VOC per 30 days,
              (D) 3,570 kg (7,870 lb) of VOC per 31 days, or
              (E) 4,030 kg (8,885 lb) of VOC per 35 days.
              (7) For each green tire spraying operation where both water-based and organic solvent-based sprays are used:
              (i) Discharge into the atmosphere no more than 1.2 grams (0.0026 lb) of VOC per tire sprayed with a water-based inside green tire spray for each month; and
              (ii) Discharge into the atmosphere no more than 9.3 grams (0.021 lb) of VOC per tire sprayed with a water-based outside green tire spray for each month; and either
              (iii) Discharge into the atmosphere no more than 25 percent of the VOC used in the organic solvent-based green tire sprays (75 percent emission reduction) for each month; or
              (iv) Maintain total (uncontrolled) VOC use for all organic solvent-based green tire sprays less than or equal to the levels specified under paragraph (a)(6)(ii) of this section.
              (8) For each Michelin-A operation:
              (i) Discharge into the atmosphere no more than 35 percent of the VOC used (65 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified below, depending upon the duration of the compliance period:
              (A) 1,570 kg (3,461 lb) of VOC per 28 days,
              (B) 1,630 kg (3,593 lb) of VOC per 29 days,
              (C) 1,690 kg (3,726 lb) of VOC per 30 days,
              (D) 1,740 kg (3,836 lb) of VOC per 31 days, or
              (E) 1,970 kg (4,343 lb) of VOC per 35 days.
              (9) For each Michelin-B operation:
              (i) Discharge into the atmosphere no more than 25 percent of the VOC used (75 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified below, depending upon the duration of the compliance period:
              (A) 1,310 kg (2,888 lb) of VOC per 28 days,
              (B) 1,360 kg (2,998 lb) of VOC per 29 days,
              (C) 1,400 kg (3,086 lb) of VOC per 30 days,
              (D) 1,450 kg (3,197 lb) of VOC per 31 days, or
              (E) 1,640 kg (3,616 lb) of VOC per 35 days.
              (10) For each Michelin-C-automatic operation:
              (i) Discharge into the atmosphere no more than 35 percent of the VOC used (65 percent emission reduction) for each month; or
              (ii) Maintain total (uncontrolled) VOC use less than or equal to the levels specified under paragraph (a)(8)(ii) of this section.
              [52 FR 34874, Sept. 15, 1987, as amended at 65 FR 61764, Oct. 17, 2000]
            
            
              § 60.542a
              Alternate standard for volatile organic compounds.

              (a) On and after the date on which the initial performance test, required by § 60.8, is completed, but no later than 180 days after September 19, 1989, each owner or operator subject to the provisions in § 60.540(b) shall not cause to be discharged into the atmosphere more than: 25 grams (0.055 lb) of VOC per tire processed for each month if the operation uses 25 grams (0.055 lb) or less of VOC per tire processed and does not employ a VOC emission reduction system.
              (b) [Reserved]
              [54 FR 38635, Sept. 19, 1989, as amended at 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.543
              Performance test and compliance provisions.
              (a) Section 60.8(d) does not apply to the monthly performance test procedures required by this subpart. Section 60.8(d) does apply to initial performance tests and to the performance tests specified under paragraphs (b)(2) and (b)(3) of this section. Section 60.8(f) does not apply when Method 24 is used.
              (b) Performance tests shall be conducted as follows:
              (1) The owner or operator of an affected facility shall conduct an initial performance test, as required under § 60.8(a), except as described under paragraph (j) of this section. The owner or operator of an affected facility shall thereafter conduct a performance test each month, except as described under paragraphs (b)(4), (g)(1), and (j) of this section. Initial and monthly performance tests shall be conducted according to the procedures in this section.
              (2) The owner or operator of an affected facility who elects to use a VOC emission reduction system with a control device that destroys VOC (e.g., incinerator), as described under paragraphs (f) and (g) of this section, shall repeat the performance test when directed by the Administrator or when the owner or operator elects to operate the capture system or control device at conditions different from the most recent determination of overall reduction efficiency. The performance test shall be conducted in accordance with the procedures described under paragraphs (f)(2) (i) through (iv) of this section.
              (3) The owner or operator of an affected facility who seeks to comply with the equipment design and performance specifications, as described under paragraph (j) of this section, shall repeat the performance test when directed by the Administrator or when the owner or operator elects to operate the capture system or control device at conditions different from the most recent determination of control device efficiency or measurement of capture system retention time or face velocity. The performance test shall be conducted in accordance with the procedures described under paragraph (f)(2)(ii) of this section.
              (4) The owner or operator of each tread end cementing operation and each green tire spraying operation using only water-based sprays (inside and/or outside) containing less than 1.0 percent, by weight, of VOC is not required to conduct a monthly performance test as described in paragraph (d) of this section. In lieu of conducting a monthly performance test, the owner or operator of each tread end cementing operation and each green tire spraying operation shall submit formulation data or the results of Method 24 analysis annually to verify the VOC content of each tread end cement and each green tire spray material, provided the spraying formulation has not changed during the previous 12 months. If the spray material formulation changes, formulation data or Method 24 analysis of the new spray shall be conducted to determine the VOC content of the spray and reported within 30 days as required under § 60.546(j).

              (c) For each undertread cementing operation, each sidewall cementing operation, each green tire spraying operation where organic solvent-based sprays are used, each Michelin-A operation, each Michelin-B operation, and each Michelin-C-automatic operation where the owner or operator seeks to comply with the uncontrolled monthly VOC use limits, the owner or operator shall use the following procedure to determine compliance with the applicable (depending upon duration of compliance period) uncontrolled monthly VOC use limit specified under § 60.542(a) (1)(ii), (2)(ii), (6)(ii), (7)(iv), (8)(ii), (9)(ii), and (10)(ii). If both undertread cementing and sidewall cementing are performed at the same affected facility during a month, then the kg/mo limit specified under § 60.542(a)(1)(ii) shall apply for that month.
              
              (1) Determine the density and weight fraction VOC (including dilution VOC) of each cement or green tire spray from its formulation or by analysis of the cement or green tire spray using Method 24. If a dispute arises, the Administrator may require an owner or operator who used formulation data to analyze the cement or green tire spray using Method 24.

              (2) Calculate the total mass of VOC used at the affected facility for the month (Mo) by the following procedure:
              (i) For each affected facility for which cement or green tire spray is delivered in batch or via a distribution system that serves only the affected facility:
              
                EC01JN92.038
              
              
                Where:
                
                “a” equals the number of different cements or green tire sprays used during the month that are delivered in batch or via a distribution system that serves only a single affected facility.
              
              
              (ii) For each affected facility for which cement or green tire spray is delivered via a common distribution system that also serves other affected or existing facilities:
              (A) Calculate the total mass of VOC used for all of the facilities served by the common distribution system for the month (M):
              
                EC01JN92.039
              
              
                Where:
                
                “b” equals the number of different cements or green tire sprays used during the month that are delivered via a common distribution system that also serves other affected or existing facilities.
              
              
              (B) Determine the fraction (Fo) of M used at the affected facility by comparing the production records and process specifications for the material cemented or sprayed at the affected facility for the month to the production records and process specifications for the material cemented or sprayed at all other facilities served by the common distribution system for the month or by another procedure acceptable to the Administrator.

              (C) Calculate the total monthly mass of VOC used at the affected facility for the month (Mo):
              
              Mo = MFo
              
              

              (3) Determine the time duration of the monthly compliance period (Td).
              (d) For each tread end cementing operation and each green tire spraying operation where water-based cements or sprays containing 1.0 percent, by weight, of VOC or more are used (inside and/or outside) that do not use a VOC emission reduction system, the owner or operator shall use the following procedure to determine compliance with the VOC emission per tire limit specified under § 60.542 (a)(3), (a)(5)(i), (a)(5)(ii), (a)(7)(i), and (a)(7)(ii).
              (1) Determine the density and weight fraction VOC as specified under paragraph (c)(1) of this section.

              (2) Calculate the total mass of VOC used at the affected facility for the month (Mo) as specified under paragraph (c)(2) of this section.

              (3) Determine the total number of tires cemented or sprayed at the affected facility for the month (To) by the following procedure:
              (i) For a trend end cementing operation, To equals the number of tread or combined tread/sidewall components that receive an application of tread end cement for the month.

              (ii) For a green tire spraying operation that uses water-based inside green tire sprays, To equals the number of green tires that receive an application of water-based inside green tire spray for the month.

              (iii) For a green tire spraying operation that uses water-based outside green tire sprays, To equals the number of green tires that receive an application of water-based outside green tire spray for the month.
              (4) Calculate the mass of VOC used per tire cemented or sprayed at the affected facility for the month (G):
              
                EC16NO91.064
              

              (5) Calculate the mass of VOC emitted per tire cemented or sprayed at the affected facility for the month (N):
                
              
              N = G
              
              (e) For each bead cementing operation that does not use a VOC emission reduction system, the owner or operator shall use the following procedure to determine compliance with the VOC emission per bead limit specified under § 60.542(a)(4).
              (1) Determine the density and weight fraction VOC as specified under paragraph (c)(1) of this section.

              (2) Calculate the total mass of VOC used at the affected facility for the month (Mo) as specified under paragraph (c)(2) of this section.

              (3) Determine the number of beads cemented at the affected facility during the month (Bo) using production records; Bo equals the number of beads that receive an application of cement for the month.

              (4) Calculate the mass of VOC used per bead cemented at the affected facility for the month (Gb):
              
                EC16NO91.065
              

              (5) Calculate the mass of VOC emitted per bead cemented at the affected facility for the month (Nb):
              
              Nb = Gb
              
              
              (f) For each tread end cementing operation and each bead cementing operation that uses a VOC emission reduction system with a control device that destroys VOC (e.g., incinerator), the owner or operator shall use the following procedure to determine compliance with the emission limit specified under § 60.542(a) (3) and (4).

              (1) Calculate the mass of VOC used per tire cemented at the affected facility for the month (G), as specified under paragraphs (d) (1) through (4) of this section, or mass of VOC used per bead cemented at the affected facility for the month (Gb), as specified under paragraphs (e) (1) through (4) of this section.

              (2) Calculate the mass of VOC emitted per tire cemented at the affected facility for the month (N) or mass of VOC emitted per bead cemented for the affected facility for the month (Nb):
              
              N = G (1-R)
              Nb = Gb (1-R)
              
              For the initial performance test, the overall reduction efficiency (R) shall be determined as prescribed under paragraphs (f)(2) (i) through (iv) of this section. After the initial performance test, the owner or operator may use the most recently determined overall reduction efficiency (R) for the performance test. No monthly performance tests are required. The performance test shall be repeated during conditions described under paragraph (b)(2) of this section.

              (i) The owner or operator of an affected facility shall construct a temporary enclosure around the application and drying areas during the performance test for the purpose of capturing fugitive VOC emissions. The enclosure must be maintained at a negative pressure to ensure that all evaporated VOC are measurable. Determine the fraction (Fc) of total VOC used at the affected facility that enters the control device:
              
                EC01JN92.040
              
              
                Where:
                
                “m” is the number of vents from the affected facility to the control device, and “n” is the number of vents from the affected facility to the atmosphere and from the temporary enclosure.
              
              
              (ii) Determine the destruction efficiency of the control device (E) by using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the control device:
              
                EC01JN92.041
              
              
                Where:
                
                “m” is the number of vents from the affected facility to the control device, and “p” is the number of vents after the control device.
              
              
              (iii) Determine the overall reduction efficiency (R):
              
              R = EFc
              
              
              
              (iv) The owner or operator of an affected facility shall have the option of substituting the following procedure as an acceptable alternative to the requirements prescribed under paragraph (f)(2)(i) of this section. This alternative procedure is acceptable only in cases where a single VOC is used and is present in the capture system. The average capture efficiency value derived from a minimum of three runs shall constitute a test.
              (A) For each run, “i,” measure the mass of the material containing a single VOC used. This measurement shall be made using a scale that has both a calibration and a readability to within 1 percent of the mass used during the run. This measurement may be made by filling the direct supply reservoir (e.g., trough, tray, or drum that is integral to the operation) and related application equipment (e.g., rollers, pumps, hoses) to a marked level at the start of the run and then refilling to the same mark from a more easily weighed container (e.g., separate supply drum) at the end of the run. The change in mass of the supply drum would equal the mass of material used from the direct supply reservoir. Alternatively, this measurement may be made by weighing the direct supply reservoir at the start and end of the run or by weighing the direct supply reservoir and related application equipment at the start and end of the run. The change in mass would equal the mass of the material used in the run. If only the direct supply reservoir is weighed, the amount of material in or on the related application equipment must be the same at the start and end of the run. All additions of VOC containing material made to the direct supply reservoir during a run must be properly accounted for in determining the mass of material used during that run.
              (B) For each run, “i,” measure the mass of the material containing a single VOC which is present in the direct supply reservoir and related application equipment at the start of the run, unless the ending weight fraction VOC in the material is greater than or equal to 98.5 percent of the starting weight fraction VOC in the material, in which case, this measurement is not required. This measurement may be made directly by emptying the direct supply reservoir and related application equipment and then filling them to a marked level from an easily weighed container (e.g. separate supply drum). The change in mass of the supply drum would equal the mass of material in the filled direct supply reservoir and related application equipment. Alternatively, this measurement may be made by weighing the direct supply reservoir and related application equipment at the start of the run and subtracting the mass of the empty direct supply reservoir and related application equipment (tare weight).
              (C) For each run, “i,” the starting weight fraction VOC in the material shall be determined by Method 24 analysis of a sample taken from the direct supply reservoir at the beginning of the run.
              (D) For each run, “i,” the ending weight fraction VOC in the material shall be determined by Method 24 analysis of a sample taken from the direct supply reservoir at the end of the run.
              (E) For each run, “i,” in which the ending weight fraction VOC in the material is greater than or equal to 98.5 percent of the starting weight fraction VOC in the material, calculate the mass of the single VOC used (Mi) by multiplying the mass of the material used in the run by the starting weight fraction VOC of the material used in the run.

              (F) For each run, “i,” in which the ending weight fraction VOC in the material is less than 98.5 percent of the starting weight fraction VOC in the material, calculate the mass of the single VOC used (Mi) as follows:
              (1) Calculate the mass of VOC present in the direct supply reservoir and related application equipment at the start of the run by multiplying the mass of material in the direct supply reservoir and related application equipment at the start of the run by the starting weight fraction VOC in the material for that run.
              (2) Calculate the mass of VOC present in the direct supply reservoir and related application equipment at the end of the run by multiplying the mass of material in the direct supply reservoir and related application equipment at the end of the run by the ending weight fraction VOC in the material for that run. The mass of material in the direct supply reservoir and related application equipment at the end of the run shall be calculated by subtracting the mass of material used in the run from the mass of material in the direct supply reservoir and related application equipment at the start of the run.
              (3) The mass of the single VOC used (Mi) equals the mass of VOC present in the direct supply reservoir and related application equipment at the start of the run minus the mass of VOC present in the direct supply reservoir and related application equipment at the end of the run.

              (G) If Method 25A is used to determine the concentration of the single VOC in the capture system, then calculate the capture efficiency (FCi) for each run, “i,” as follows:
              
                EC01JN92.042
              
              
                Where:
                
                Ci = Average concentration of the single VOC in the capture system during run “i” (parts per million by volume) corrected for background VOC (see § 60.547(a)(5)).
                W = Molecular weight of the single VOC, mg/mg-mole (lb/lb-mole).

                V = The volume occupied by one mole of ideal gas at standard conditions [20 °C, 760 mm Hg] on a wet basis, 2.405 × 10−5 m3/mg-mole (385.3 ft3/lb-mole).
                Qi = Volumetric flow in the capture system during run i, on a wet basis, adjusted to standard conditions, m3 (ft3) (see § 60.547(a)(5)).
                106 = ppm per unity.
                Mi = Mass of the single VOC used during run i, mg (lb).
              
              

              (H) If Method 25 is used to determine the concentration of the single VOC in the capture system, then calculate the capture efficiency (FCi) for each run, “i,” as follows:
              
                EC01JN92.043
              
              
                Where: Ci = Average concentration of the single VOC in the capture system during run “i” (parts per million, as carbon, by volume) corrected for background VOC (see § 60.547(a)(5)).
                W = Molecular weight of the single VOC, mg/mg-mole (lb/lb-mole).

                V = The volume occupied by one mole of ideal gas at standard conditions [20 °C, 760 mm Hg] on a wet basis, 2.405 × 10−5 m3/mg-mole (385.3 ft3/lb-mole).
                Qi = Volumetric flow in the capture system during run i, on a wet basis, adjusted to standard conditions, m3 (ft3) (see § 60.547(a)(5)).
                106 = ppm per unity.
                Mi = Mass of the single VOC used during run i, mg (lb).
                NC = Number of carbon atoms in one molecule of the single VOC.
              
              
              (I) Calculate the average capture efficiency value, Fc as follows:
              
                EC01JN92.044
              
              
                Where:
                
                “n” equals the number of runs made in the test (n ≥ 3). In cases where an alternative procedure in this paragraph is used, the requirements in paragraphs (f)(2) (ii) and (iii) of this section remain unchanged.
              
              
              
              (g) For each undertread cementing operation, each sidewall cementing operation, each green tire spraying operation where organic solvent-based sprays are used, each Michelin-A operation, each Michelin-B operation, and each Michelin-C-automatic operation that uses a VOC emission reduction system with a control device that destroys VOC (e.g., incinerator), the owner or operator shall use the following procedure to determine compliance with the percent emission reduction requirement specified under § 60.542 (a) (1)(i), (2)(i), (6)(i), (7)(iii), (8)(i), (9)(i), and (10)(i).
              (1) For the initial performance test, the overall reduction efficiency (R) shall be determined as prescribed under paragraphs (f)(2) (i) through (iii) of this section. The performance test shall be repeated during conditions described under paragraph (b)(2) of this section. No monthly performance tests are required.
              (h) For each tread end cementing operation and each bead cementing operation that uses a VOC emission reduction system with a control device that recovers VOC (e.g., carbon adsorber), the owner or operator shall use the following procedure to determine compliance with the emission limit specified under § 60.542(a) (3) and (4).

              (1) Calculate the mass of VOC used per tire cemented at the affected facility for the month (G), as specified under paragraphs (d) (1) through (4) of this section, or mass of VOC used per bead cemented at the affected facility for the month (Gb), as specified under paragraphs (e) (1) through (4) of this section.

              (2) Calculate the total mass of VOC recovered from the affected facility for the month (Mr):
              
              Mr = Lr Dr
              
              
              (3) Calculate the overall reduction efficiency for the VOC emission reduction system (R) for the month:
              
                EC16NO91.066
              

              (4) Calculate the mass of VOC emitted per tire cemented at the affected facility for the month (N) or mass of VOC emitted per bead cemeted at the affected facility for the month (Nb):
              
              N = G (1-R)
              Nb = Gb (1-R)
              
              (i) For each undertread cementing operation, each sidewall cemeting operation, each green tire spraying operation where organic solvent-based sprays are used, each Michelin-A operation, each Michelin-B operation, and each Michelin-C-automatic operation that uses a VOC emission reduction system with a control device that recovers (VOC) (e.g., carbon adsorber), the owner or operator shall use the following procedure to determine compliance with the percent reduction requirement specified under § 60.542(a) (1)(i), (2)(i), (6)(i), (7)(iii), (8)(i), (9)(i), and (10)(i).
              (1) Determine the density and weight fraction VOC as specified under paragraph (c)(1) of this section.

              (2) Calculate the total mass of VOC used at the affected facility for the month (Mo) as described under paragraph (c)(2) of this section.

              (3) Calculate the total mass of VOC recovered from the affected facility for the month (Mr) as described under paragraph (h)(2) of this section.
              (4) Calculate the overall reduction efficiency for the VOC emission reduction system (R) for the month as described under paragraph (h)(3) of this section.

              (j) Rather than seeking to demonstrate compliance with the provisions of § 60.542(a) (1)(i), (2)(i), (6)(i), (7)(iii), or (9)(i) using the performance test procedures described under paragraphs (g) and (i) of this section, an owner or operator of an undertread cementing operation, sidewall cementing operation, green tire spraying operation where organic solvent-based sprays are used, or Michelin-B operation that use a VOC emission reduction system may seek to demonstrate compliance by meeting the equipment design and performance specifications listed under paragraphs (j)(1), (2), and (4) through (6) or under paragraphs (j)(1) and (3) through (6) of this section, and by conducting a control device efficiency performance test to determine compliance as described under paragraph (j)(7) of this section. The owner or operator shall conduct this performance test of the control device efficiency no later than 180 days after initial startup of the affected facility, as specified under § 60.8(a). Meeting the capture system design and performance specifications, in conjunction with operating a 95 percent efficient control device, is an acceptable means of demonstrating compliance with the standard. Therefore, the requirement for the initial performance test on the enclosure, as specified under § 60.8(a), is waived. No monthly performance tests are required.
              (1) For each undertread cementing operation, each sidewall cementing operation, and each Michelin-B operation, the cement application and drying area shall be contained in an enclosure that meets the criteria specified under paragraphs (j) (2), (4), and (5) of this section; for each green tire spraying operation where organic solvent-based sprays are used, the spray application and drying area shall be contained in an enclosure that meets the criteria specified under paragraphs (j) (3), (4), and (5) of this section.
              (2) The drying area shall be enclosed between the application area and the water bath or to the extent necessary to contain all tire components for at least 30 seconds after cement application, whichever distance is less.
              (3) Sprayed green tires shall remain in the enclosure for a minimum of 30 seconds after spray application.
              (4) A minimum face velocity of 30.5 meters (100 feet) per minute shall be maintained continuously through each permanent opening into the enclosure when all temporary enclosure openings are closed. The cross-sectional area of each permanent opening shall be divided into at least 12 equal areas, and a velocity measurement shall be performed at the centroid of each equal area with an anemometer or similar velocity monitoring device; the face velocity of each permanent opening is the average value of the velocity measurements taken. The monitoring device shall be calibrated and operated according to the manufacturer's instructions.
              Temporary enclosure openings shall remain closed at all times except when worker access is necessary.
              (5) The total area of all permanent openings into the enclosure shall not exceed the area that would be necessary to maintain the VOC concentration of the exhaust gas stream at 25 percent of the lower explosive limit (LEL) under the following conditions:
              (i) The facility is operating at the maximum solvent use rate;
              (ii) The face velocity through each permanent opening is 30.5 meters (100 feet) per minute; and
              (iii) All temporary openings are closed.
              (6) All captured VOC are ducted to a VOC emission control device that is operated on a continuous basis and that achieves at least a 95 percent destruction or recovery efficiency.
              (7) The efficiency of the control device (E) for the initial performance test is determined by using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the control device as described under paragraph (f)(2)(ii) of this section. The control device efficiency shall be redetermined during conditions specified under paragraph (b)(3) of this section.
              (k) Each owner or operator of an affected facility who initially elected to be subject to the applicable percent emission reduction requirement specified under § 60.542(a)(1)(i), (2)(i), (6)(i), (7)(iii), (8)(i), (9)(i), or (10)(i) and who later seeks to comply with the applicable total (uncontrolled) monthly VOC use limit specified under § 60.542(a)(1)(ii), (2)(ii), (6)(ii), (7)(iv), (8)(ii), (9)(ii), or (10)(ii) shall demonstrate, using the procedures described under paragraph (c) of this section, that the total VOC use at the affected facility has not exceeded the applicable total (uncontrolled) monthly VOC use limit during each of the last 6 months of operation. The owner or operator shall be subject to the applicable percent emission reduction requirement until the conditions of this paragraph and § 60.546(h) are satisfied.

              (l) In determining compliance for each undertread cementing operation, each sidewall cementing operation, each green tire spraying operation, each Michelin-A operation, each Michelin-B operation, and each Michelin-C-automatic operation, the owner or operator shall include all the VOC used, recovered, or destroyed from cements and organic solvent-based green tire sprays including those cements or sprays used for tires other than those defined under § 60.541(a).

              (m) In determining compliance for each tread end cementing operation, each bead cementing operation, and each green tire spraying operation, the owner or operator shall include only those tires defined under § 60.541(a) when determining To and Bo.
              (n) For each undertread cementing operation and each sidewall cementing operation that does not use a VOC emission reduction system, the owner or operator shall use the following procedure to determine compliance with the VOC emission per tire limit specified in § 60.542a:
              (1) Calculate the total mass of VOC (Mo) used at the affected facility for the month by the following procedure.
              (i) For each affected facility for which cement is delivered in batch or via a distribution system which serves only that affected facility:
              
                EC01JN92.045
              
              
                Where: “n” equals the number of different cements or sprays used during the month.
              
              
              (ii) For each affected facility for which cement is delivered via a common distribution system which also serves other affected or existing facilities.
              (A) Calculate the total mass (M) of VOC used for all of the facilities served by the common distribution system for the month:
              
                EC01JN92.046
              
              
                Where: “n” equals the number of different cements or sprays used during the month.
              
              
              (B) Determine the fraction (Fo) of “M” used by the affected facility by comparing the production records and process specifications for the material cemented at the affected facility for the month to the production records and process specifications for the material cemented at all other facilities served by the common distribution system for the month or by another procedure acceptable to the Administrator.
              (C) Calculate the total monthly mass of VOC(Mo) used at the affected facility:
              
                EC16NO91.067
              
              (2) Determine the total number of tires (To) processed at the affected facility for the month by the following procedure.
              (i) For undertread cementing, To equals the number of tread or combined tread/sidewall components which receive an application of undertread cement.
              (ii) For sidewall cementing, To equals the number of sidewall components which receive an application of sidewall cement, divided by 2.
              (3) Calculate the mass of VOC used per tire processed (G) by the affected facility for the month:
              
                EC16NO91.068
              
              (4) Calculate the mass of VOC emitted per tire processed (N) for the affected facility for the month:
              
                EC16NO91.069
              
              (5) Where the value of the mass of VOC emitted per tire processed (N) is less than or equal to the VOC emission per tire limit specified under § 60.542a, the affected facility is in compliance.
              [52 FR 34874, Sept. 15, 1987; 52 FR 37874, Oct. 9, 1987, as amended at 54 FR 38635, Sept. 19, 1989; 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.544
              Monitoring of operations.
              (a) Each owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment, unless alternative monitoring procedures or requirements are approved for that facility by the Administrator:

              (1) Where a thermal incinerator is used for VOC emission reduction, a temperature monitoring device equipped with a continuous recorder for the temperature of the gas stream in the combustion zone of the incinerator. The temperature monitoring device shall have an accuracy of 1 percent of the temperature being measured in °C or ±0.5 °C, whichever is greater.
              (2) Where a catalytic incinerator is used for VOC emission reduction, temperature monitoring devices, each equipped with a continuous recorder, for the temperature in the gas stream immediately before and after the catalyst bed of the incinerator. The temperature monitoring devices shall have an accuracy of 1 percent of the temperature being measured in °C or ±0.5 °C, whichever is greater.
              (3) For an undertread cementing operation, sidewall cementing operation, green tire spraying operation where organic solvent-based sprays are used, or Michelin-B operation where a carbon adsorber is used to meet the performance requirements specified under § 60.543(j)(6), an organics monitoring device used to indicate the concentration level of organic compounds based on a detection principle such as infrared, photoionization, or thermal conductivity, equipped with a continous recorder, for the outlet of the carbon bed.
              (b) An owner or operator of an undertread cementing operation, sidewall cementing operation, green tire spraying operation where organic solvent-based sprays are used, or Michelin-B operation where a VOC recovery device other than a carbon adsorber is used to meet the performance requirements specified under § 60.543(j)(6), shall provide to the Administrator information describing the operation of the control device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
              [52 FR 34874, Sept. 15, 1987, as amended at 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.545
              Recordkeeping requirements.
              (a) Each owner or operator of an affected facility that uses a thermal incinerator shall maintain continuous records of the temperature of the gas stream in the combustion zone of the incinerator and records of all 3-hour periods of operation for which the average temperature of the gas stream in the combustion zone was more than 28 °C (50 °F) below the combustion zone temperature measured during the most recent determination of the destruction efficiency of the thermal incinerator that demonstrated that the affected facility was in compliance.
              (b) Each owner or operator of an affected facility that uses a catalytic incinerator shall maintain continuous records of the temperature of the gas stream both upstream and downstream of the catalyst bed of the incinerator, records of all 3-hour periods of operation for which the average temperature measured before the catalyst bed is more than 28 °C (50 °F) below the gas stream temperature measured before the catalyst bed during the most recent determination of destruction efficiency of the catalytic incinerator that demonstrated that the affected facility was in compliance, and records of all 3-hour periods for which the average temperature difference across the catalyst bed is less than 80 percent of the temperature difference measured during the most recent determination of the destruction efficiency of the catalytic incinerator that demonstrated that the affected facility was in compliance.
              (c) Each owner or operator of an undertread cementing operation, sidewall cementing operation, green tire spraying operation where organic solvent-based sprays are used, or Michelin-B operation that uses a carbon adsorber to meet the requirements specified under § 60.543(j)(6) shall maintain continuous records of all 3-hour periods of operation during which the average VOC concentration level or reading of organics in the exhaust gases is more than 20 percent greater than the exhaust gas concentration level or reading measured by the organics monitoring device during the most recent determination of the recovery efficiency of the carbon adsorber that demonstrated that the affected facility was in compliance.

              (d) Each owner or operator of an undertread cementing operation, sidewall cementing operation, green tires spraying operation where organic solvent-based sprays are used, Michelin-A operation, Michelin-B operation, or Michelin-C-automatic operation who seeks to comply with a specified VOC monthly usage limit shall maintain records of monthly VOC use and the number of days in each compliance period.
              (e) Each owner or operator that is required to conduct monthly performance tests, as specified under § 60.543(b)(1), shall maintain records of the results of all monthly tests.
              (f) Each owner or operator of a tread end cementing operation and green tire spraying operation using water-based cements or sprays containing less than 1.0 percent by weight of VOC, as specified under § 60.543(b)(4), shall maintain records of formulation data or the results of Method 24 analysis conducted to verify the VOC content of the spray.
              [52 FR 34874, Sept. 15, 1987, as amended at 54 FR 38637, Sept. 19, 1989; 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.546
              Reporting requirements.
              (a) Each owner or operator subject to the provisions of this subpart, at the time of notification of the anticipated initial startup of an affected facility pursuant to § 60.7(a)(2), shall provide a written report to the Administrator declaring for each undertread cementing operation, each sidewall cementing operation, each green tire spraying operation where organic solvent-based sprays are used, each Michelin-A operation, each Michelin-B operation, and each Michelin-C automatic operation the emission limit he intends to comply with and the compliance method (where § 60.543(j) is applicable) to be employed.
              (b) Each owner or operator subject to the provisions of this subpart, at the time of notification of the anticipated initial startup of an affected facility pursuant to § 60.7(a)(2), shall specify the monthly schedule (each calendar month or a 4-4-5-week schedule) to be used in making compliance determinations.
              (c) Each owner or operator subject to the provisions of this subpart shall report the results of all initial performance tests, as required under § 60.8(a), and the results of the performance tests required under § 60.543 (b)(2) and (b)(3). The following data shall be included in the report for each of the above performance tests:

              (1) For each affected facility for which the owner or operator seeks to comply with a VOC monthly usage limit specified under § 60.542(a): The monthly mass of VOC used (Mo) and the number of days in the compliance period (Td).

              (2) For each affected facility that seeks to comply with a VOC emission limit per tire or per bead specified under § 60.542(a) without the use of a VOC emission reduction system: the mass of VOC used (Mo), the number of tires cemented or sprayed (To), the mass of VOC emitted per tire cemented or sprayed (N), the number of beads cemeted (Bo), and the mass of VOC emitted per bead cemented (Nb).

              (3) For each affected facility that uses a VOC emission reduction system with a control device that destroys VOC (e.g., incinerator) to comply with a VOC emission limit per tire or per bead specified under § 60.542(a): The mass of VOC used (Mo), the number of tires cemented or sprayed (To), the mass of VOC emitted per tire cemented or sprayed (N), the number of beads cemented (Bo), the mass of VOC emitted per bead cemented (Nb), the mass of VOC used per tire cemented or sprayed (G), the mass of VOC per bead cemented (Gb), the emission control device efficiency (E), the capture system efficiency (Fc), the face velocity through each permanent opening for the capture system with the temporary openings closed, and the overall system emission reduction (R).

              (4) For each affected facility that uses a VOC emission reduction system with a control device that destroys VOC (e.g., incinerator) to comply with a percent emission reduction requirement specified under § 60.542(a): The emission control device efficiency (E), the capture system efficiency (Fc), the face velocity through each permanent opening in the capture system with the temporary openings closed, and the overall system emission reduction (R).

              (5) For each affected facility that uses a carbon adsorber to comply with a VOC emission limit per tire or per bead specified under § 60.542(a): The mass of VOC used (Mo), the number of tires cemented or sprayed (To), the mass of VOC used per tire cemented or sprayed (G), the number of beads cemented (Bo), the mass of VOC used per bead (Gb), the mass of VOC recovered (Mr), the overall system emission reduction (R), the mass of VOC emitted per tire cemented or sprayed (N), and the mass of VOC emitted per bead cemented (Nb).

              (6) For each affected facility that uses a VOC emission reduction system with a control device that recovers VOC (e.g., carbon adsorber) to comply with a percent emission reduction requirement specified under § 60.542(a): The mass of VOC used (Mo), the mass of VOC recovered (Mr), and the overall system emission reduction (R).

              (7) For each affected facility that elects to comply with the alternate limit specified under § 60.542a: The mass of VOC used (Mo), the number of tires processed (To), and the mass of VOC emitted per tire processed (N).
              (d) Each owner or operator of an undertread cementing operation, sidewall cementing operation, green tire spraying operation where organic solvent-based sprays are used, or Michelin-B operation who seeks to comply with the requirements described under § 60.543(j) shall include in the initial compliance report a statement specifying, in detail, how each of the equipment design and performance specifications has been met. The initial compliance report also shall include the following data: The emission control device efficiency (E), the face velocity through each permanent enclosure opening with all temporary enclosure openings closed, the total area of all permanent enclosure openings, the total area of all temporary enclosure openings, the maximum solvent use rate (kg/hr or lb/hr), the type(s) of VOC used, the lower explosive limit (LEL) for each VOC used, and the length of time each component is enclosed after application of cement or spray material.
              (e) Each owner or operator of an affected facility shall include the following data measured by the required monitoring device(s), as applicable, in the report for each performance test specified under paragraph (c) of this section.
              (1) The average combustion temperature measured at least every 15 minutes and averaged over the performance test period of incinerator destruction efficiency for each thermal incinerator.
              (2) The average temperature before and after the catalyst bed measured at least every 15 minutes and averaged over the performance test period of incinerator destruction efficiency for each catalytic incinerator.
              (3) The concentration level or reading indicated by the organics monitoring device at the outlet of the adsorber, measured at least every 15 minutes and averaged over the performance test period of carbon adsorber recovery efficiency while the vent stream is normally routed and constituted.
              (4) The appropriate data to be specified by the Administrator where a VOC recovery device other than a carbon adsorber is used.
              (f) Once every 6 months each owner or operator subject to the provisions of § 60.545 shall report, as applicable:
              (1) Each monthly average VOC emission rate that exceeds the VOC emission limit per tire or per bead specified under § 60.542(a), as applicable for the affected facility.
              (2) Each monthly average VOC use rate that exceeds the monthly VOC usage limit specified under § 60.542(a), as applicable for the affected facility.
              (3) Each monthly average VOC emission reduction efficiency for a VOC recovery device (e.g., carbon adsorber) less than the percent efficiency limit specified under § 60.542(a), as applicable for the affected facility.
              (4) Each 3-hour period of operation for which the average temperature of the gas stream in the combustion zone of a thermal incinerator, as measured by the temperature monitoring device, is more than 28 °C (50 °F) below the combustion zone temperature measured during the most recent determination of the destruction efficiency of the thermal incinerator that demonstrated that the affected facility was in compliance.

              (5) Each 3-hour period of operation for which the average temperature of the gas stream immediately before the catalyst bed of a catalytic incinerator, as measured by the temperature monitoring device, is more than 28 °C (50 °F) below the gas stream temperature measured before the catalyst bed during the most recent determination of the destruction efficiency of the catalyst incinerator that demonstrated that the affected facility was in compliance, and any 3-hour period for which the average temperature difference across the catalyst bed (i.e., the difference between the temperatures of the gas stream immediately before and after the catalyst bed), as measured by the temperature monitoring device, is less than 80 percent of the temperature difference measured during the most recent determination of the destruction efficiency of the catalytic incinerator that demonstrated that the affected facility was in compliance.
              (6) Each 3-hour period of operation during which the average concentration level or reading of VOC's in the exhaust gases from a carbon adsorber is more than 20 percent greater than the exhaust gas concentration level or reading measured by the organics monitoring device during the most recent determination of the recovery efficiency of the carbon adsorber that demonstrated that the affected facility was in compliance.
              (g) The requirements for semiannual reports remain in force until and unless EPA, in delegating enforcement authority to a State under Section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected facilities within the State will be relieved of the obligation to comply with these requirements, provided that they comply with the requirements established by the State.
              (h) Each owner or operator of an affected facility who initially elected to be subject to the applicable percent emission reduction requirement specified under § 60.542(a) and who later seeks to comply with the applicable total (uncontrolled) monthly VOC use limit specified under § 60.542(a) and who has satisfied the provisions specified under § 60.543(k) shall furnish the Administrator written notification no less than 30 days in advance of the date when he intends to be subject to the applicable VOC use limit instead of the applicable percent emission reduction requirement.
              (i) The owner or operator of each undertread cementing operation and each sidewall cementing operation who qualifies for the alternate provisions as described in § 60.542a, shall furnish the Administrator written notification of the election no less than 60 days after September 19, 1989.
              (j) The owner or operator of each tread end cementing operation and each green tire spraying (inside and/or outside) operation using water-based sprays containing less than 1.0 percent, by weight, of VOC as described in § 60.543(b)(1) shall furnish the Administrator, within 60 days initially and annually thereafter, formulation data or Method 24 results to verify the VOC content of the water-based sprays in use. If the spray formulation changes before the end of the 12-month period, formulation data or Method 24 results to verify the VOC content of the spray shall be reported within 30 days of the change.
              [52 FR 34874, Sept. 15, 1987; 52 FR 37874, Oct. 9, 1987, as amended at 54 FR 38637, Sept. 19, 1989; 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.547
              Test methods and procedures.
              (a) The test methods in appendix A to this part, except as provided under § 60.8(b), shall be used to determine compliance with § 60.542(a) as follows:
              (1) Method 24 or formulation data for the determination of the VOC content of cements or green tire spray materials. In the event of dispute, Method 24 shall be the reference method. For Method 24, the cement or green tire spray sample shall be a 1-liter sample collected in a 1-liter container at a point where the sample will be representative of the material as applied in the affected facility.

              (2) Method 25 as the reference method for the determination of the VOC concentrations in each stack, both entering and leaving an emission control device. The owner or operator shall notify the Administrator at least 30 days in advance of any test by Method 25. For Method 25, the sampling time for each of three runs shall be at least 1 hour. Method 1 shall be used to select the sampling site, and the sampling point shall be the centroid of the duct or at a point no closer to the walls than 1.0 meter (3.3 feet). The minimum sample volume shall be 0.003 dry standard cubic meter (dscm) (0.11 dry standard cubic feet (dscf)) except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator.
              (3) Method 2, 2A, 2C, or 2D, as appropriate, as the reference method for determination of the flow rate of the stack gas. The measurement site shall be the same as for the Method 25 sampling. A velocity traverse shall be made once per run within the hour that the Method 25 sample is taken.
              (4) Method 4 for determination of stack gas moisture.
              (5) Method 25 or Method 25A for determination of the VOC concentration in a capture system prior to a control device when only a single VOC is present (see § 60.543 (f)(2)(iv)(G) and (f)(2)(iv)(H)). The owner or operator shall notify the Administrator at least 30 days in advance of any test by either Method 25 or Method 25A. Method 1 shall be used to select the sampling site and the sampling point shall be the centroid of the duct or at a point no closer to the walls than 1.0 meter (3.3 feet). Method 2, 2A, 2C, or 2D, as appropriate, shall be used as the test method for the concurrent determination of gas flow rate in the capture system.
              (i) For Method 25, the sampling time for each run shall be at least 1 hour. For each run, a concurrent sample shall be taken immediately upwind of the application area to determine the background VOC concentration of air drawn into the capture system. Subtract this reading from the reading obtained in the capture system for that run. The minimum sample volume shall be 0.003 dry standard cubic meter (dscm) (0.11 dry standard cubic feet (dscf)) except that shorter sampling times or smaller volumes, when necessitated by process variable or other factors, may be approved by the Administrator. Use Method 3 to determine the moisture content of the stack gas.
              (ii) For Method 25A, the sampling time for each run shall be at least 1 hour. Instrument calibration shall be performed by the procedure given in Method 25A using the single VOC present in the capture system. A different calibration gas may be used if the results are corrected using an experimentally determined response factor comparing the alternative calibration gas to the single VOC used in the process. After the instrument has been calibrated, determine the background VOC concentration of the air drawn into the capture system immediately upwind of the application area for each run. The instrument does not need to be recalibrated for the background measurement. Subtract this reading from the reading obtained in the capture system for that run. The Method 25A results shall only be used in the alternative procedure for determination of capture efficiency described under § 60.543(f)(2)(iv)(G).
              [52 FR 34874, Sept. 15, 1987, as amended at 54 FR 38638, Sept. 19, 1989; 65 FR 61765, Oct. 17, 2000]
            
            
              § 60.548
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authority which will not be delegated to States: § 60.543(c)(2)(ii)(B).
            
          
          
            Subpart CCC [Reserved]
          
          
            Subpart DDD—Standards of Performance for Volatile Organic Compound (VOC) Emissions from the Polymer Manufacturing Industry
            
              Source:
              55 FR 51035, Dec. 11, 1990, unless otherwise noted.
            
            
              § 60.560
              Applicability and designation of affected facilities.
              (a) Affected facilities. The provisions of this subpart apply to affected facilities involved in the manufacture of polypropylene, polyethylene, polystyrene, or poly (ethylene terephthalate) as defined in § 60.561 of this subpart. The affected facilities designated below for polypropylene and polyethylene are inclusive of all equipment used in the manufacture of these polymers, beginning with raw materials preparation and ending with product storage, and cover all emissions emanating from such equipment.
              (1) For process emissions from any polypropylene and polyethylene manufacturing process that uses a continuous process, the affected facilities are each of the following process sections: each raw materials preparation section, each polymerization reaction section, each material recovery section, each product finishing section, and each product storage section. These process sections are affected facilities for process emissions that are emitted continuously and for process emissions that are emitted intermittently.
              (2) For process emissions from polystyrene manufacturing processes that use a continuous process, the affected facilities are each material recovery section. These process sections are affected facilities for only those process emissions that are emitted continuously.
              (3) For process emissions from poly(ethylene terephthalate) manufacturing processes that use a continuous process, the affected facilities are each polymerization reaction section. If the process uses dimethyl terephthalate, then each material recovery section is also an affected facility. If the process uses terephthalic acid, then each raw materials preparation section is also an affected facility. These process sections are affected facilities for only those process emissions that are emitted continuously.
              (4) For VOC emissions from equipment leaks from polypropylene, polyethylene, and polystyrene (including expandable polystyrene) manufacturing processes, the affected facilities are each group of fugitive emissions equipment (as defined in § 60.561) within any process unit (as defined in § 60.561). This subpart does not apply to VOC emissions from equipment leaks from poly(ethylene terephthalate) manufacturing processes.
              (i) Affected facilities with a design capacity to produce less than 1,000 Mg/yr (1,102 ton/yr) shall be exempt from § 60.562-2.
              (ii) Addition or replacement of equipment for the purposes of improvement which is accomplished without a capital expenditure shall not by itself be considered a modification under § 60.562-2.
              (b) Applicability dates. The applicability date identifies when an affected facility becomes subject to a standard. Usually, a standard has a single applicability date. However, some polypropylene and polyethylene affected facilities have a September 30, 1987, applicability date and others have a January 10, 1989, applicability date. The following paragraphs identify the applicability dates for all affected facilities subject to this subpart.
              (1) Polypropylene and polyethylene. Each process section in a polypropylene or polyethylene production process is a potential affected facility for both continuous and intermittent emissions. The applicability date depends on when the process section was constructed, modified, or reconstructed and, in some instances, on the type of production process.
              (i) The applicability date for any polypropylene or polyethylene affected facility that is constructed, modified, or reconstructed after January 10, 1989, regardless of the type of production process being used, is January 10, 1989.

              (ii) Only some polypropylene or polyethylene process sections that are constructed, modified, or reconstructed on or before January 10, 1989, but after September 30, 1987, are affected facilities. These process sections (and the type of emissions to be controlled) are identified by an “x” in table 1. The applicability date for the process sections (and the emissions to be controlled) that are identified by an “x” in table 1 is September 30, 1987. Since the affected facilities that have a September 30, 1987, applicability date are determined by the type of production process (e.g., liquid phase, gas phase), each owner or operator shall identify the particular production process that applies to his or her particular process.
              
              
                
                  Polymer
                  Productionprocess(es)
                  
                  Process section
                  Emissions
                  Continuous
                  Intermittent
                
                
                  Polypropylene
                  Liquid Phase
                  Raw Materials Preparation
                  X
                
                
                   
                  
                  Polymerization Reaction
                  X
                
                
                   
                  
                  Material Recovery
                  X
                  X
                
                
                   
                  
                  Product Finishing
                  X
                
                
                   
                  
                  Product Storage
                
                
                  Polypropylene
                  Gas Phase
                  Raw Materials Preparation
                
                
                   
                  
                  Polymerization Reaction
                  
                  X
                
                
                   
                  
                  Material Recovery
                  X
                
                
                   
                  
                  Product Finishing
                
                
                   
                  
                  Product Storage
                
                
                  Low Density Polyethylene
                  High Pressure
                  Raw Materials Preparation
                  
                  X
                
                
                   
                  
                  Polymerization Reaction
                  
                  X
                
                
                   
                  
                  Material Recovery
                  
                  X
                
                
                   
                  
                  Product Finishing
                  
                  X
                
                
                   
                  
                  Product Storage
                  
                  X
                
                
                  Low Density Polyethylene
                  Low Pressure
                  Raw Materials Preparation
                  X
                  X
                
                
                  High Density Polyethylene
                  Gas Phase
                  Polymerization Reaction
                  
                  X
                
                
                   
                  
                  Material Recovery
                
                
                   
                  
                  Product Finishing
                  X
                
                
                   
                  
                  Product Storage
                
                
                  High Density Polyethylene
                  Liquid Phase Slurry
                  Raw Materials Preparation
                  
                  X
                
                
                   
                  
                  Polymerization Reaction
                
                
                   
                  
                  Material Recovery
                  X
                
                
                   
                  
                  Product Finishing
                  X
                
                
                   
                  
                  Product Storage
                
                
                  High Density Polyethylene
                  Liquid Phase Solution
                  Raw Materials Preparation
                  X
                  X
                
                
                   
                  
                  Polymerization Reaction
                  
                  X
                
                
                   
                  
                  Material Recovery
                  X
                  X
                
                
                   
                  
                  Product Finishing
                
                
                   
                  
                  Product Storage
                  
                
              
              (2) Polystyrene. The applicability date for each polystyrene affected facility is September 30, 1987.
              (3) Poly(ethylene terephthalate). The applicability date for each poly(ethylene terephthalate) affected facility is September 30, 1987.
              (c) Any facility under paragraph (a) of this section that commences construction, modification, or reconstruction after its applicability date as identified under paragraph (b) of this section is subject to the requirements of this subpart, except as provided in paragraphs (d) through (f) of this section.
              (d) Any polypropylene or polyethylene affected facility with a September 30, 1987, applicability date that commenced construction, modification, or reconstruction after September 30, 1987, and on or before January 10, 1989, with an uncontrolled emission rate (as defined in footnote a to table 2) at or below those identified in table 2 is not subject to the requirements of § 60.562-1 unless and until its uncontrolled emission rate exceeds that rate listed for it in table 2 or it is modified or reconstructed after January 10, 1989. At such time, such facility becomes subject to § 60.562-1 and the procedures identified in § 60.562-1(a) shall be used to determine the control of emissions from the facility.
              
                Table 2—Maximum Uncontrolled Threshold Emission Rates a
                
                
                  Production process
                  Process section
                  Uncontrolled emission rate, kg TOC/Mg product (See associated footnote)
                
                
                  Polypropylene, liquid phase process
                  Raw Materials Preparation
                  0.15 b
                  
                
                
                   
                  Polymerization Reaction
                  0.14 b, 0.24 c
                  
                
                
                   
                  Material Recovery
                  0.19 b
                  
                
                
                   
                  Product Finishing
                  1.57 b
                  
                
                
                  Polypropylene, gas phase process
                  Polymerization Reaction
                  0.12 c
                  
                
                
                   
                  Material Recovery
                  0.02 b
                  
                
                
                  Low Density Polyethylene, low pressure process
                  Raw Materials Preparation
                  0.41 d
                  
                
                
                  
                   
                  Polymerization Reaction
                  
                    (e)
                  
                
                
                   
                  Material Recovery
                  
                    (e)
                  
                
                
                   
                  Product Finishing
                  
                    (e)
                  
                
                
                   
                  Product Storage
                  
                    (e)
                  
                
                
                  Low Density Polythylene, low pressure process
                  Raw Materials Preparation
                  0.05 f
                  
                
                
                   
                  Polymerization Reaction
                  0.03 g
                  
                
                
                   
                  Product Finishing
                  0.01 b
                  
                
                
                  High Density Polyethylene, liquid phase slurry process
                  Raw Materials Preparation
                  0.25 c
                  
                
                
                   
                  Material Recovery
                  0.11 b
                  
                
                
                   
                  Product Finishing
                  0.41 b
                  
                
                
                  High Density Polyethylene, liquid phase solution process
                  Raw Materials Preparation
                  0.24 f
                  
                
                
                   
                  Polymerization Reaction
                  0.16 c
                  
                
                
                   
                  Material Recovery
                  1.68 f
                  
                
                
                  High Density Polyethylene, gas phase process
                  Raw Materials Preparation
                  0.05 f
                  
                
                
                   
                  Polymerization Reaction
                  0.03 g
                  
                
                
                   
                  Product Finishing
                  0.01 b
                  
                
                
                  Polystyrene, continuous process
                  Material Recovery
                  0.05 b h
                  
                
                
                  Poly(ethylene terephalate), dimethyl terephthalate process
                  Material Recovery
                  0.12 b h
                  
                
                
                   
                  Polymerization Reaction
                  1.80 h i j
                  
                
                
                  Poly(ethlyene terephthalate), terephthalic acid process
                  Raw Materials Preparation
                  (l)
                
                
                   
                  Polymerization Reaction
                  1.80 h j m
                  
                
                
                   
                  
                  3.92 h k m
                  
                
                
                  a “Uncontrolled emission rate” refers to the emission rate of a vent stream that vents directly to the atmosphere and to the emission rate of a vent stream to the atmosphere that would occur in the absence of any add-on control devices but after any material recovery devices that constitute part of the normal material recovery operations in a process line where potential emissions are recovered for recycle or resale.
                
                  b Emission rate applies to continuous emissions only.
                
                  c Emission rate applies to intermittent emissions only.
                
                  d Total emission rate for non-emergency intermittent emissions from raw materials preparation, polymerization reaction, material recovery, product finishing, and product storage process sections.
                
                  e See footnote d.
                
                  f Emission rate applies to both continuous and intermittent emissions.
                
                  g Emission rate applies to non-emergency intermittent emissions only.
                
                  h Applies to modified or reconstructed affected facilities only.
                
                  i Includes emissions from the cooling water tower.
                
                  j Applies to a process line producing low viscosity poly(ethylene terephthlalate).
                
                  k Applies to a process line producing high viscosity poly(ethylene terephathalate).
                
                  l See footnote m.
                
                  m Applies to the sum of emissions to the atmosphere from the polymerization reaction section (including emissions from the cooling tower) and the raw materials preparation section (i.e., the esterifiers).
              
              (e)(1) Modified or reconstructed affected facilities at polystyrene and poly(ethylene terephthalate) plants with uncontrolled emission rates at or below those identified in table 2 are exempt from the requirements of § 60.562-1 unless and until its uncontrolled emission rate exceeds that rate listed for it in table 2. This exemption does not apply to new polystyrene or poly(ethylene terephthalate) affected facilities.
              (2) Emissions from modified or reconstructed affected facilities that are controlled by an existing control device and that have uncontrolled emission rates greater than the uncontrolled threshold emission rates identified in table 2 are exempt from the requirements of § 60.562-1 unless and until the existing control device is modified, reconstructed, or replaced.
              (f) No process section of an experimental process line is considered an affected facility for continuous or intermittent process emissions.

              (g) Individual vent streams that emit continuous emissions with uncontrolled annual emissions of less than 1.6 Mg/yr (1.76 ton/yr) or with a weight percent TOC of less than 0.10 percent from a new, modified, or reconstructed polypropylene or polyethylene affected facility are exempt from the requirements of § 60.562-1(a)(1). If at a later date, an individual stream's uncontrolled annual emissions become 1.6 Mg/yr (1.76 ton/yr) or greater (if the stream was exempted on the basis of the uncontrolled annual emissions exemption) or VOC concentration becomes 0.10 weight percent or higher (if the stream was exempted on the basis of the VOC concentration exemption), then the stream is subject to the requirements of § 60.562-1.
              (h) Emergency vent streams, as defined in § 60.561, from a new, modified, or reconstructed polypropylene or polyethylene affected facility are exempt from the requirements of § 60.562-1(a)(2).
              (i) An owner or operator of a polypropylene or polyethylene affected facility that commenced construction, modification, or reconstruction after September 30, 1987, and on or before January 10, 1989, and that is in a process line in which more than one type of polyolefin (i.e., polypropylene, low density polyethylene, high density polyethylene, or their copolymers) is produced shall select one of the polymer/production process combinations in table 1 for purposes of determining applicable affected facilities and uncontrolled threshold emissions rates.
              (j) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators may choose to comply with 40 CFR part 65, subpart G, for continuous process vents that are subject to this subpart, that choose to comply with § 60.562-1(a)(1)(i)(A), (B), or (C) as allowed in § 60.562-1(a)(1) and (b)(1)(iii). The requirements of 40 CFR part 65, subpart G, satisfy the requirements of paragraph (c) of this section and §§ 60.563 through 60.566, except for § 60.565(g)(1). Other provisions applying to owners or operators who choose to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart G, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those process vents. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (j)(2) do not apply to owners or operators of process vents complying with 40 CFR part 65, subpart G, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart G, must comply with 40 CFR part 65, subpart A.
              (3) Initial startup notification. Each owner or operator subject to the provisions of this subpart that chooses to comply with 40 CFR part 65, subpart G, at initial startup shall notify the Administrator of the specific provisions of 40 CFR part 65, subpart G, with which the owner or operator has elected to comply. Notification shall be submitted with the notification of initial startup required by 40 CFR 65.5(b).
              
              
                (Note:
                The numerical emission limits in these standards are expressed in terms of total organic compounds, measured as total organic compounds less methane and ethane.)
              
              [55 FR 51035, Dec. 11, 1990; 56 FR 12299, Mar. 22, 1991, as amended at 65 FR 61765, Oct. 17, 2000; 65 FR 78278, Dec. 14, 2000]
            
            
              § 60.561
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act, in subpart A of part 60, or in subpart VV of part 60, and the following terms shall have the specific meanings given them.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam.
              
                Capital expenditure means, in addition to the definition in 40 CFR 60.2, an expenditure for a physical or operational change to an existing facility that exceeds P, the product of the facility's replacement cost, R, and an adjusted annual asset guideline repair allowance, A, as reflected by the following equation: P = R × A, where
              (a) The adjusted annual asset guideline repair allowance, A, is the product of the percent of the replacement cost, Y, and the applicable basic annual asset guideline repair allowance, B, as reflected by the following equation: A = Y × (B ÷ 100);
              (b) The percent Y is determined from the following equation: Y = 1.0 − 0.57 log X, where X is 1986 minus the year of construction; and

              (c) The applicable basic annual asset guideline repair allowance, B, is equal to 12.5.
              
              
                Car-sealed means, for purposes of these standards, a seal that is placed on the device used to change the position of a valve (e.g., from opened to closed) such that the position of the valve cannot be changed without breaking the seal and requiring the replacement of the old seal once broken with a new seal.
              
                Closed vent system means a system that is not open to the atmosphere and that is composed of piping, connections, and, if necessary, flow inducing devices that transport gas or vapor from a piece or pieces of equipment to a control device.
              
                Continuous emissions means any gas stream containing VOC that is generated essentially continuously when the process line or any piece of equipment in the process line is operating.
              
                Continuous process means a polymerization process in which reactants are introduced in a continuous manner and products are removed either continuously or intermittently at regular intervals so that the process can be operated and polymers produced essentially continuously.
              
                Control device means an enclosed combustion device, vapor recovery system, or flare.
              
                Copolymer means a polymer that has two different repeat units in its chain.
              
                Decomposition means, for the purposes of these standards, an event in a polymerization reactor that advances to the point where the polymerization reaction becomes uncontrollable, the polymer begins to break down (decompose), and it becomes necessary to relieve the reactor instantaneously in order to avoid catastrophic equipment damage or serious adverse personnel safety consequences.
              
                Decomposition emissions refers to those emissions released from a polymer production process as the result of a decomposition or during attempts to prevent a decomposition.
              
                Emergency vent stream means, for the purposes of these standards, an intermittent emission that results from a decomposition, attempts to prevent decompositions, power failure, equipment failure, or other unexpected cause that requires immediate venting of gases from process equipment in order to avoid safety hazards or equipment damage. This includes intermittent vents that occur from process equipment where normal operating parameters (e.g., pressure or temperature) are exceeded such that the process equipment can not be returned to normal operating conditions using the design features of the system and venting must occur to avoid equipment failure or adverse safety personnel consequences and to minimize adverse effects of the runaway reaction. This does not include intermittent vents that are designed into the process to maintain normal operating conditions of process vessels including those vents that regulate normal process vessel pressure.
              
                End finisher means a polymerization reaction vessel operated under very low pressures, typically at pressures of 2 mm Hg (1 in. H2O) or less, in order to produce high viscosity poly(ethylene terephthalate). An end finisher is preceded in a high viscosity poly(ethylene terephthalate) process line by one or more polymerization vessels operated under less severe vacuums, typically between 5 and 10 mm Hg (3 and 5 in. H2O). A high viscosity poly(ethylene terephthalate) process line may have one or more end finishers.
              
                Existing control device means, for the purposes of these standards, an air pollution control device that has been in operation on or before September 30, 1987, or that has been in operation between September 30, 1987, and January 10, 1989, on those continuous or intermittent emissions from a process section that is marked by an “—” in table 1 of this subpart.
              
                Existing control device is reconstructed means, for the purposes of these standards, the capital expenditure of at least 50 percent of the replacement cost of the existing control device.
              
                Existing control device is replaced means, for the purposes of these standards, the replacement of an existing control device with another control device.
              
                Expandable polystyrene means a polystyrene bead to which a blowing agent has been added using either an in-situ suspension process or a post-impregnation suspension process.
              
                Experimental process line means a polymer or copolymer manufacturing process line with the sole purpose of operating to evaluate polymer manufacturing processes, technologies, or products. An experimental process line does not produce a polymer or resin that is sold or that is used as a raw material for nonexperimental process lines.
              
                Flame zone means that portion of the combustion chamber in a boiler occupied by the flame envelope.
              
                Fugitive emissions equipment means each pump, compressor, pressure relief device, sampling connection system, open-ended valve or line, valve, and flange or other connector in VOC service and any devices or systems required by subpart VV of this part.
              
                Gas phase process means a polymerization process in which the polymerization reaction is carried out in the gas phase; i.e., the monomer(s) are gases in a fluidized bed of catalyst particles and granular polymer.
              
                High density polyethylene (HDPE) means a thermoplastic polymer or copolymer comprised of at least 50 percent ethylene by weight and having a density of greater than 0.940 gm/cm33 (58.7 lb/ft3).
              
                High pressure process means the conventional production process for the manufacture of low density polyethylene in which a reaction pressure of about 15,000 psig (103,000 kPa gauge) or greater is used.
              
                High viscosity poly(ethylene terephthalate) means poly(ethylene terephthalate) that has an intrinsic viscosity of 0.9 or higher and is used in such applications as tire cord and seat belts.
              
                Incinerator means an enclosed combustion device that is used for destroying VOC.
              
                In-situ suspension process means a manufacturing process in which styrene, blowing agent, and other raw materials are added together within a reactor for the production of expandable polystyrene.
              
                Intermittent emissions means those gas streams containing VOC that are generated at intervals during process line operation and includes both planned and emergency releases.
              
                Liquid phase process means a polymerization process in which the polymerization reaction is carried out in the liquid phase; i.e., the monomer(s) and any catalyst are dissolved, or suspended in a liquid solvent.
              
                Liquid phase slurry process means a liquid phase polymerization process in which the monomer(s) are in solution (completely dissolved) in a liquid solvent, but the polymer is in the form of solid particles suspended in the liquid reaction mixture during the polymerization reaction; sometimes called a particle form process.
              
                Liquid phase solution process means a liquid phase polymerization process in which both the monomer(s) and polymer are in solution (completely dissolved) in the liquid reaction mixture.
              
                Low density polyethylene (LDPE) means a thermoplastic polymer or copolymer comprised of at least 50 percent ethylene by weight and having a density of 0.940 g/cm3 (58.7 lb/ft3) or less.
              
                Low pressure process means a production process for the manufacture of low density polyethylene in which a reaction pressure markedly below that used in a high pressure process is used. Reaction pressure of current low pressure processes typically go up to about 300 psig (2,070 kPa gauge).
              
                Low viscosity poly(ethylene terephthalate) means a poly(ethylene terephthalate) that has an intrinsic viscosity of less than 0.75 and is used in such applications as clothing, bottle, and film production.
              
                Material recovery section means the equipment that recovers unreacted or by-product materials from any process section for return to the process line, off-site purification or treatment, or sale. Equipment designed to separate unreacted or by-product material from the polymer product are to be included in this process section, provided at least some of the material is recovered for reuse in the process, off-site purification or treatment, or sale, at the time the process section becomes an affected facility. Otherwise such equipment are to be assigned to one of the other process sections, as appropriate. Equipment that treats recovered materials are to be included in this process section, but equipment that also treats raw materials are not to be included in this process section. The latter equipment are to be included in the raw materials preparation section. If equipment is used to return unreacted or by-product material directly to the same piece of process equipment from which it was emitted, then that equipment is considered part of the process section that contains the process equipment. If equipment is used to recover unreacted or by-product material from a process section and return it to another process section or a different piece of process equipment in the same process section or sends it off-site for purification, treatment, or sale, then such equipment are considered part of a material recovery section. Equipment used for the on-site recovery of ethylene glycol from poly(ethylene terephthalate) plants, however, are not included in the material recovery section, but are covered under the standards applicable to the polymerization reaction section (§ 60.562-1(c)(1)(ii)(A) or (2)(ii)(A)).
              
                Operating day means, for the purposes of these standards, any calendar day during which equipment used in the manufacture of polymer was operating for at least 8 hours or one labor shift, whichever is shorter. Only operating days shall be used in determining compliance with the standards specified in § 60.562-1(c)(1)(ii)(B), (1)(ii)(C), (2)(ii)(B), and (2)(ii)(C). Any calendar day in which equipment is used for less than 8 hours or one labor shift, whichever is less, is not an “operating day” and shall not be used as part of the rolling 14-day period for determining compliance with the standards specified in § 60.562-1(c)(1)(ii)(B), (1)(ii)(C), (2)(ii)(B), and (2)(ii)(C).
              
                Polyethylene means a thermoplastic polymer or copolymer comprised of at least 50 percent ethylene by weight; see low density polyethylene and high density polyethylene.
              
                Poly(ethylene terephthalate) (PET) means a polymer or copolymer comprised of at least 50 percent bis-(2-hydroxyethyl)-terephthalate (BHET) by weight.
              
                Poly(ethylene terephthalate) (PET) manufacture using dimethyl terephthalate means the manufacturing of poly(ethylene terephthalate) based on the esterification of dimethyl terephthalate (DMT) with ethylene glycol to form the intermediate monomer bis-(2-hydroxyethyl)-terephthalate (BHET) that is subsequently polymerized to form PET.
              
                Poly(ethylene terephthalate) (PET) manufacture using terephthalic acid means the manufacturing of poly(ethylene terephthalate) based on the esterification reaction of terephthalic acid (TPA) with ethylene glycol to form the intermediate monomer bis-(2-hydroxyethyl)-terephthalate (BHET) that is subsequently polymerized to form PET.
              
                Polymerization reaction section means the equipment designed to cause monomer(s) to react to form polymers, including equipment designed primarily to cause the formation of short polymer chains (oligomers or low polymers), but not including equipment designed to prepare raw materials for polymerization, e.g., esterification vessels. For the purposes of these standards, the polymerization reaction section begins with the equipment used to transfer the materials from the raw materials preparation section and ends with the last vessel in which polymerization occurs. Equipment used for the on-site recovery of ethylene glycol from poly(ethylene terephthalate) plants, however, are included in this process section, rather than in the material recovery process section.
              
                Polypropylene (PP) means a thermoplastic polymer or copolymer comprised of at least 50 percent propylene by weight.
              
                Polystyrene (PS) means a thermoplastic polymer or copolymer comprised of at least 80 percent styrene or para-methylstyrene by weight.
              
                Post-impregnation suspension process means a manufacturing process in which polystyrene beads are first formed in a suspension process, washed, dried, or otherwise finished and then added with a blowing agent to another reactor in which the beads and blowing agent are reacted to produce expandable polystyrene.
              
                Process heater means a device that transfers heat liberated by burning fuel to fluids contained in tubular coils, including all fluids except water that is heated to produce steam.
              
              
                Process line means a group of equipment assembled that can operate independently if supplied with sufficient raw materials to produce polypropylene, polyethylene, polystyrene, (general purpose, crystal, or expandable) or poly(ethylene terephthalate) or one of their copolymers. A process line consists of the equipment in the following process sections (to the extent that these process sections are present at a plant): raw materials preparation, polymerization reaction, product finishing, product storage, and material recovery.
              
                Process section means the equipment designed to accomplish a general but well-defined task in polymer production. Process sections include raw materials preparation, polymerization reaction, material recovery, product finishing, and product storage and may be dedicated to a single process line or common to more than one process line.
              
                Process unit means equipment assembled to perform any of the physical and chemical operations in the production of polypropylene, polyethylene, polystyrene, (general purpose, crystal, or expandable), or poly(ethylene terephthalate) or one of their copolymers. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. Examples of process units are raw materials handling and monomer recovery.
              
                Product finishing section means the equipment that treats, shapes, or modifies the polymer or resin to produce the finished end product of the particular facility, including equipment that prepares the product for product finishing. For the purposes of these standards, the product finishing section begins with the equipment used to transfer the polymerized product from the polymerization reaction section and ends with the last piece of equipment that modifies the characteristics of the polymer. Product finishing equipment may accomplish product separation, extruding and pelletizing, cooling and drying, blending, additives introduction, curing, or annealing. Equipment used to separate unreacted or by-product material from the product are to be included in this process section, provided the material separated from the polymer product is not recovered at the time the process section becomes an affected facility. If the material is being recovered, then the separation equipment are to be included in the material recovery section. Product finishing does not include polymerization, the physical mixing of the pellets to obtain a homogenous mixture of the polymer (except as noted below), or the shaping (such as fiber spinning, molding, or fabricating) or modification (such as fiber stretching and crimping) of the finished end product. If physical mixing occurs in equipment located between product finishing equipment (i.e., before all the chemical and physical characteristics have been “set” by virtue of having passed through the last piece of equipment in the product finishing section), then such equipment are to be included in this process section. Equipment used to physically mix the finished product that are located after the last piece of equipment in the product finishing section are part of the product storage section.
              
                Product storage section means the equipment that is designed to store the finished polymer or resin end product of the particular facility. For the purposes of these standards, the product storage section begins with the equipment used to transfer the finished product out of the product finishing section and ends with the containers used to store the final product. Any equipment used after the product finishing section to recover unreacted or by-product material are to be considered part of a material recovery section. Product storage does not include any intentional modification of the characteristics of any polymer or resin product, but does include equipment that provide a uniform mixture of product, provided such equipment are used after the last product finishing piece of equipment. This process section also does not include the shipment of a finished polymer or resin product to another facility for further finishing or fabrication.
              
                Raw materials preparation section means the equipment located at a polymer manufacturing plant designed to prepare raw materials, such as monomers and solvents, for polymerization. For the purposes of these standards, this process section begins with the equipment used to transfer raw materials from storage and recovered material from material recovery process sections, and ends with the last piece of equipment that prepares the material for polymerization. The raw materials preparation section may include equipment that accomplishes purification, drying, or other treatment of raw materials or of raw and recovered materials together, activation of catalysts, and esterification including the formation of some short polymer chains (oligomers), but does not include equipment that is designed primarily to accomplish the formation of oligomers, the treatment of recovered materials alone, or the storage of raw materials.
              
                Recovery system means an individual unit or series of material recovery units, such as absorbers, condensers, and carbon adsorbers, used for recovering volatile organic compounds.
              
                Total organic compounds (TOC) means those compounds measured according to the procedures specified in § 60.564.
              
                Vent stream means any gas stream released to the atmosphere directly from an emission source or indirectly either through another piece of process equipment or a material recovery device that constitutes part of the normal recovery operations in a polymer process line where potential emissions are recovered for recycle or resale, and any gas stream directed to an air pollution control device. The emissions released from an air pollution control device are not considered a vent stream unless, as noted above, the control device is part of the normal material recovery operations in a polymer process line where potential emissions are recovered for recycle or resale.
              
                Volatile organic compounds (VOC) means, for the purposes of these standards, any reactive organic compounds as defined in § 60.2 Definitions.
              [55 FR 51035, Dec. 11, 1990; 56 FR 9178, Mar. 5, 1991; 56 FR 12299, Mar. 22, 1991; 65 FR 61767, Oct. 17, 2000]
            
            
              § 60.562-1
              Standards: Process emissions.
              (a) Polypropylene, low density polyethylene, and high density polyethylene. Each owner or operator of a polypropylene, low density polyethylene, or high density polyethylene process line containing a process section subject to the provisions of this subpart shall comply with the provisions in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after initial startup whichever comes first.
              (1) Continuous emissions. For each vent stream that emits continuous emissions from an affected facility as defined in § 60.560(a)(1), the owner or operator shall use the procedures identified in paragraphs (a)(1) (ii) and (iii) of this section for determining which continuous emissions are to be controlled and which level of control listed in paragraph (a)(1)(i) of this section is to be met. The owner or operator shall use the procedures identified in paragraphs (a)(1) (ii) and (iii) of this section each time a process section is constructed, modified, or reconstructed at the plant site.
              (i) Level of control Continuous emission streams determined to be subject to control pursuant to the procedures identified in paragraphs (a)(1) (ii) and (iii) of this section, as applicable, shall meet one of the control levels identified in paragraphs (a)(1)(i) (A) through (D) of this section. The procedures in paragraphs (a)(1) (ii) and (iii) of this section identify which level of control may be met. The level of control identified in paragraph (a)(1)(i)(D) of this section is limited to certain continuous emission streams, which are identified through the procedures in paragraphs (a)(1) (ii) and (iii) of this section.

              (A) Reduce emissions of total organic compounds (minus methane and ethane) (TOC) by 98 weight percent, or to a concentration of 20 parts per million by volume (ppmv) on a dry basis, whichever is less stringent. The TOC is expressed as the sum of the actual compounds, not carbon equivalents. If an owner or operator elects to comply with the 20 ppmv standard, the concentration shall include a correction to 3 percent oxygen only when supplemental combustion air is used to combust the vent stream.
              
              (B) Combust the emissions in a boiler or process heater with a design heat input capacity of 150 million Btu/hour or greater by introducing the vent stream into the flame zone of the boiler or process heater. (Note: A boiler or process heater of lesser design heat capacity may be used, but must demonstrate compliance with paragraph (a)(1)(i)(A) of this section.)
              (C) Combust the emissions in a flare that meets the conditions specified in § 60.18. If the flare is used to control both continuous and intermittent emissions, the flare shall meet the conditions specified in § 60.18 at all times (i.e., which controlling continuous emissions alone or when controlling both continuous and intermittent emissions).
              (D) Vent the emissions to a control device located on the plant site.
              (ii) Uncontrolled Continuous Emissions. For each vent stream that emits continuous emissions from an affected facility as defined in § 60.560(a)(1) and that is not controlled in an existing control device, the owner or operator shall use the procedures identified in table 3 to identify those continuous emissions from each constructed, modified, or reconstructed affected facility that are to be controlled. The owner shall include in the procedure all uncontrolled continuous vent streams from previously constructed, modified, or reconstructed affected facilities at the plant site each time a process section is constructed, modified, or reconstructed at the plant site. In applying the procedures shown in table 3, the stream characteristics may be either measured or calculated as specified in § 60.564(d). For modified or reconstructed affected facilities, these stream characteristics are to be determined after a modification or reconstruction determination has been made by the Administrator, but before any actual changes have been undertaken, and then again after the actual changes have been made. Figure 1 provides a summary overview of the control determination procedure described in table 3.
              
                Table 3—Procedure for Determining Control and Applicable Standard for Continuous Emission Streams From New, Modified, or Reconstructed Polypropylene and Polyethylene Affected Facilities
                
                  Procedure a
                  
                  Applicable TOC weight percent range
                  Control/no control criteria
                  Applicable standard
                
                
                  1. Sum all uncontrolled streams with TOC weight percent within the applicable weight percent range from all affected facilities at a plant site
                  0.10 < 5.5
                  1. If total combined uncontrolled emissions are equal to or greater than the calculated threshold emissions (CTE) b, control
                  1. § 60.562-1(a)(1)(i) (A), (B), or (C).
                
                
                  2. Calculate total uncontrolled annual emissions for each weight percent range. For modified or affected facilities, use the total uncontrolled emissions after modification or reconstruction
                   
                  2. If total combined uncontrolled emission are less than the CTE b, control only individual streams with volume flow rates of 8 scfm or less
                  2. § 60.562-1(a)(1)(i) (A) through (D).
                
                
                  3. Calculate composite TOC concentration (weight percent) for streams in the 0.10 to less than 5.5 weight percent range and for streams in the 5.5 to less than 20 weight percent range. For modified or reconstructed affected facilities, calculate the composite VOC concentration before and after modification and reconstruction
                  5.5 < 20
                  1. If total combined uncontrolled emissions are equal to or greater than CTE b, control
                  1. § 60.562-1(a)(1)(i) (A), (B), or (C)2. If total combined uncontrolled emissions are less than the CTE b, control only individual streams with volume flow rates of 8 scfm or less.
                  
                
                
                  4. Select the higher of the two TOC concentrations for each weight percent range for vent streams from a modified or reconstructed affected facility
                  20 to 100
                  1. If total combined uncontrolled emissions are equal to or greater than 18.2 Mg/yr, control
                  1. § 60.562-1(a)(1)(i) (A), (B), or (C).
                
                
                  
                  5. Calculate the threshold emissions for the 0.10 to less than 5.5 weight percent range and for the 5.5 to less than 20 weight percent range using the respective composite TOC concentration selected above
                  
                  2. If total combined uncontrolled emissions are less than 18.2 Mg/yr, control
                  2. § 60.562-1(a)(1)(i) (A) through (D).
                
                
                  a Individual streams excluded under § 60.560(g) from the requirements of § 60.562-1 are to be excluded from all calculations in this table. This paragraph exempts all individual emission streams with individual uncontrolled annual emission rates of less than 1.6 Mg/yr and all individual emission streams with individual TOC concentrations of less than 0.10 percent TOC by weight.
                
                  b For the 0.10 to less than 5.5 weight percent range, the following equations are used:
              
              
                
                  If the percent composite TOC concentration is
                  Use this equation to calculate threshold emissions
                
                
                  0.10<0.12
                  (a × 7.5 × 106) + 226
                
                
                  0.12<0.2
                  (b × 58.3) + 116.8
                
                
                  0.2<0.3
                  (c × 3020) + 71.8
                
                
                  0.3<0.4
                  (d × 547) + 54.5
                
                
                  0.4<0.6
                  48.3 + 31 (0.6−weight percent TOC)
                
                
                  0.6<5.5
                  48.3
                
              
              
                where: a = (0.12 − weight percent TOC). 2 5
                
              
              
                EC16NO91.070
              
              
                c = (0.3−weight percent TOC) 2
                
                d = (0.4−weight percent TOC). 1 5
                
              
              
              For the 5.5 to less than 20 weight percent range, the following equations are used.
              
                
                  If the percent composite TOC concentration is
                  Use this equation to calculate threshold emissions
                
                
                  5.5<7.0
                  (e × 740) + 31
                
                
                  7.0<9.0
                  (f × 324) + 25.0
                
                
                  9.0<20
                  (g × 125) + 18.2
                
              
              
                where
              
              
                EC16NO91.071
              
              
                
                EC01JN92.048
              

              (iii) Controlled Continuous Emissions. For each vent stream that emits continuous emissions from an affected facility as defined in § 60.560(a)(1) and that is controlled in an existing control device, each owner or operator shall determine whether the emissions entering the control device are greater than or equal to the calculated threshold emissions (CTE) level, which is to be calculated using the TOC concentration of the inlet vent stream and the equations in footnote b of table 3. If the inlet stream's TOC concentration is equal to or greater than 20 weight percent, the calculated threshold emissions level is 18.2 Mg/yr (20.1 ton/yr). If multiple emission streams are vented to the control device, the individual streams are not to be separated into individual weight percent ranges for calculation purposes as would be done for uncontrolled emission streams. Emissions vented to an existing control device are required to be controlled as described in paragraphs (a)(1)(iii) (A) and (B) of this section. Figure 2 illustrates the control determination procedure for controlled continuous emissions.
              
                
                EC01JN92.049
              

              (A) If the annual emissions of the stream entering the control device are equal to or greater than the CTE levels, then compliance with one of the requirements identified in § 60.562-1(a)(1)(i) (A), (B), or (C) is required at such time the control device is reconstructed or replaced or has its operating conditions modified as a result of State or local regulations (including changes in the operating permit) including those instances where the control device is reconstructed, replaced, or modified in its operation at the same time the existing process section is modified or reconstructed and becomes an affected facility. If the existing control device already complies with one of the requirements identified in § 60.562-1(a)(1)(i) (A), (B), or (C), no further control is required.
              (B) If the annual emissions of the stream entering the control device are less than the CTE level, then the requirements of § 60.562-1(a)(1)(i) (A), (B), or (C) are not applicable at that time. However, if the control device is replaced, reconstructed, or modified at a later date, each owner or operator shall reevaluate the applicability of these standards. This is done by combining with the vent stream entering the control device any uncontrolled vent streams in the same weight percent range as the controlled vent stream and determining whether the annual emissions of the stream entering the control device plus the applicable uncontrolled vent streams are greater than or equal to the CTE level, which is based on the weighted TOC concentration of the controlled vent stream and the uncontrolled vent streams. If the annual emissions entering the control device (including the applicable uncontrolled vent streams) are greater than or equal to the CTE level, then compliance with one of the requirements identified in § 60.562-1(a)(1)(i) (A), (B), or (C) is required at that time for both the controlled and uncontrolled vent streams. If the annual emissions are less than the CTE level, compliance with these standards is again not required at such time. However, if the control device is again replaced, reconstructed, or modified, each owner or operator shall repeat this determination procedure.
              (2) Intermittent emissions. The owner or operator shall control each vent stream that emits intermittent emissions from an affected facility as defined in § 60.560-1(a)(1) by meeting one of the control requirements specified in paragraphs (a)(2) (i) and (ii) of this section. If a vent stream that emits intermittent emissions is controlled in an existing flare, incinerator, boiler, or process heater, the requirements of this paragraph are waived until such time the control device is reconstructed or replaced or is modified in its operating conditions as a result of State or local regulation, including changes in the operating permit. This paragraph does not apply to emergency vent streams exempted by § 60.560(h) and as defined in § 60.561.
              (i) Combust the emissions in a flare that is:
              (A) Designed for and operated with no visible emissions, except for periods not to exceed a total of 5 minutes during any 2 consecutive hours,
              (B) Operated with a flame present at all times, and
              (C) Designed to maintain a stable flame.
              (ii) Combust the emissions in an incinerator, boiler, or process heater. Such emissions shall be introduced into the flame zone of a boiler or process heater.
              (b) Polystyrene. Each owner or operator of a polystyrene process line containing process sections subject to the provisions of this subpart shall comply with the provisions in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after initial startup, whichever comes first. Each owner or operator of a polystyrene process line using a continuous process shall:
              (1) Limit the continuous TOC emissions from the material recovery section by complying with one of the following:
              (i) Not allow continuous TOC emissions to be greater than 0.0036 kg TOC/Mg (0.0072 lb TOC/ton) product; or
              (ii) Not allow the outlet gas stream temperature from each final condenser in the material recovery section to exceed −25 °C (−13 °F). For purposes of this standard, temperature excursions above this limit shall not be considered a violation when such excursions occur during periods of startup, shutdown, or malfunction; or
              (iii) Comply with § 60.562-1(a)(1)(i) (A), (B), or (C).

              (2) If continuous TOC emissions from the material recovery section are routed through an existing emergency vapor recovery system, then compliance with these standards is required when the emergency vapor recovery system undergoes modification, reconstruction, or replacement. In such instances, compliance with these standards shall be achieved no later than 180 days after completion of the modification, reconstruction, or replacement.
              (c) Poly(ethylene terephthalate). Each owner or operator of a poly(ethylene terephthalate) process line containing process sections subject to the provisions of this subpart shall comply with the provisions in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after initial startup, whichever comes first.
              (1) Each owner or operator of a PET process line using a dimethyl terephthalate process shall:
              (i) Limit the continuous TOC emissions from the material recovery section (i.e., methanol recovery) by complying with one of the following:
              (A) Not allow the continuous TOC emissions to be greater than 0.018 kg TOC/Mg (0.036 lb TOC/ton) product; or
              (B) Not allow the outlet gas stream temperature from each final condenser in the material recovery section (i.e., methanol recovery) to exceed +3 °C (+37 °F). For purposes of this standard, temperature excursions above this limit shall not be considered a violation when such excursions occur during periods of startup, shutdown, or malfunction.
              (ii) Limit the continuous TOC emissions and, if steam-jet ejectors are used to provide vacuum to the polymerization reactors, the ethylene glycol concentration from the polymerization reaction section by complying with the appropriate standard set forth below. The ethylene glycol concentration limits specified in paragraphs (c)(1)(ii) (B) and (C) of this section shall be determined by the procedures specified in § 60.564(j).
              (A) Not allow continuous TOC emissions from the polymerization reaction section (including emissions from any equipment used to further recover the ethylene glycol, but excluding those emissions from the cooling tower) to be greater than 0.02 kg TOC/Mg (0.04 lb TOC/ton) product; and
              (B) If steam-jet ejectors are used as vacuum producers and a low viscosity product is being produced using single or multiple end finishers or a high viscosity product is being produced using a single end finisher, maintain the concentration of ethylene glycol in the liquid effluent exiting the vacuum system servicing the polymerization reaction section at or below 0.35 percent by weight, averaged on a daily basis over a rolling 14-day period of operating days; or
              (C) If steam-jet ejectors are used as vacuum producers and a high viscosity product is being produced using multiple end finishers, maintain an ethylene glycol concentration in the cooling tower at or below 6.0 percent by weight, averaged on a daily basis over a rolling 14-day period of operating days.
              (2) Each owner or operator of a PET process line using a terephthalic acid process shall:
              (i) Not allow the continuous TOC emissions from the esterification vessels in the raw materials preparation section to be greater than 0.04 kg TOC/Mg (0.08 lb TOC/ton) product.
              (ii) Limit the continuous TOC emissions and, if steam-jet ejectors are used to provide vaccum to the polymerization reactors, the ethylene glycol concentration from the polymerization reaction section by complying with the appropriate standard set forth below. The ethylene glycol concentration limits specified in paragraphs (c)(2)(ii) (B) and (C) of this section shall be determined by the procedures specified in § 60.564(j).
              (A) Not allow continuous TOC emissions from the polymerization reaction section (including emissions from any equipment used to further recover the ethylene glycol, but excluding those emissions from the cooling tower) to be greater than 0.02 kg TOC/Mg (0.04 lb TOC/ton) product; and

              (B) If steam-jet ejectors are used as vacuum producers and a low viscosity product is being produced using single or multiple end finishers or a high viscosity product is being produced using a single end finisher, maintain the concentration of ethylene glycol in the liquid effluent exiting the vacuum system servicing the polymerization reaction section at or below 0.35 percent by weight, averaged on a daily basis over a rolling 14-day period of operating days; or
              (C) If steam-jet ejectors are used as vacuum producers and a high viscosity product is being produced using multiple end finishers, maintain an ethylene glycol concentration in the cooling tower at or below 6.0 percent by weight, averaged on a daily basis over a rolling 14-day period of operating days.
              (d) Closed vent systems and control devices used to comply with this subpart shall be operated at all times when emissions may be vented to them.
              (e) Vent systems that contain valves that could divert a vent stream from a control device shall have car-sealed opened all valves in the vent system from the emission source to the control device and car-sealed closed all valves in vent system that would lead the vent stream to the atmosphere, either directly or indirectly, bypassing the control device.
              [55 FR 51035, Dec. 11, 1990; 56 FR 9178, Mar. 5, 1991, as amended at 56 FR 12299, Mar. 22, 1991; 65 FR 61767, Oct. 17, 2000]
            
            
              § 60.562-2
              Standards: Equipment leaks of VOC.
              (a) Each owner or operator of an affected facility subject to the provisions of this subpart shall comply with the requirements specified in §§ 60.482-1 through 60.482-10 as soon as practicable, but no later than 180 days after initial startup, except that indications of liquids dripping from bleed ports in existing pumps in light liquid service are not considered to be a leak as defined in § 60.482-2(b)(2). For purposes of this standard, a “bleed port” is a technologically-required feature of the pump whereby polymer fluid used to provide lubrication and/or cooling of the pump shaft exits the pump, thereby resulting in a visible leak of fluid. This exemption expires when the existing pump is replaced or reconstructed.
              (b) An owner or operator may elect to comply with the requirements specified in §§ 60.483-1 and 60.483-2.
              (c) An owner or operator may apply to the Administrator for a determination of equivalency for any means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to the reduction in emissions of VOC achieved by the controls required in this subpart. In doing so, the owner or operator shall comply with requirements specified in § 60.484.
              (d) Each owner or operator subject to the provisions of this subpart shall comply with the provisions specified in § 60.485 except an owner or operator may use the following provision in addition to § 60.485(e): Equipment is in light liquid service if the percent evaporated is greater than 10 percent at 150 °C (302 °F) as determined by ASTM Method D86-78, 82, 90, 95, or 96 (incorporated by reference as specified in § 60.17).
              (e) Each owner or operator subject to the provisions of this subpart shall comply with §§ 60.486 and 60.487.
              [55 FR 51035, Dec. 11, 1990; 56 FR 12299, Mar. 22, 1991, as amended at 65 FR 61767, Oct. 17, 2000]
            
            
              § 60.563
              Monitoring requirements.
              (a) Whenever a particular item of monitoring equipment is specified in this section to be installed, the owner or operator shall install, calibrate, maintain, and operate according to manufacturer's specifications that item as follows:
              (1) A temperature monitoring device to measure and record continuously the operating temperature to within 1 percent (relative to degrees Celsius) or ±0.5 °C (±0.9 °F), whichever is greater.
              (2) A flame monitoring device, such as a thermocouple, an ultraviolet sensor, an infrared beam sensor, or similar device to indicate and record continuously whether a flare or pilot light flame is present, as specified.
              (3) A flow monitoring indicator to indicate and record whether or not flow exists at least once every fifteen minutes.

              (4) An organic monitoring device (based on a detection principle such as infrared, photoionization, or thermal conductivity) to indicate and record continuously the concentration level of organic compounds.
              
              (5) A specific gravity monitoring device to measure and record continuously to within 0.02 specific gravity unit.
              (b) The owner or operator shall install, as applicable, the monitoring equipment for the control means used to comply with § 60.562-1, except § 60.562-1(a)(1)(i)(D), as follows:
              (1) If the control equipment is an incinerator:
              (i) For a noncatalytic incinerator, a temperature monitoring device shall be installed in the firebox.
              (ii) For a catalytic incinerator, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalytic bed.
              (2) If a flare is used:
              (i) A flame monitoring device shall be installed to indicate the presence of a flare flame or a flame for each pilot light, if the flare is used to comply with § 60.562-1(a)(1), including those flares controlling both continuous and intermittent emissions.
              (ii) A thermocouple or equivalent monitoring device to indicate the presence of a flame at each pilot light, if used to comply with § 60.562-1(a)(2).
              (3) If a boiler or process heater is used:
              (i) If the boiler or process heater has a heat input design capacity of less than 150 million Btu/hr, a temperature monitoring device shall be installed between the radiant section and the convection zone for watertube boilers and between the furnace (combustion zone) and the firetubes for firetube boilers.
              (ii) If the boiler or process heater has a heat input design capacity of 150 million Btu/hr or greater, such records to indicate the periods of operation of the boiler or process heater shall be maintained. The records must be readily available for inspection.
              (4) If an absorber is the final unit in a system:
              (i) A temperature monitoring device and a specific gravity monitoring device for the scrubber liquid shall be installed, or
              (ii) An organic monitoring device shall be installed at the outlet of the absorber.
              (5) If a condenser is the final unit in a system:
              (i) A temperature monitoring device shall be installed at the condenser exit (product side), or
              (ii) An organic monitoring device shall be installed at the outlet of the condenser.
              (6) If a carbon adsorber is the final unit in a system, an organic monitoring device shall be installed at the outlet of the carbon bed.
              (c) Owners or operators of control devices used to comply with the provisions of this subpart, except § 60.562-1(a)(1)(i)(D), shall monitor these control devices to ensure that they are operated and maintained in conformance with their designs.
              (d) Owners or operators using a vent system that contains valves that could divert a vent stream from a control device used to comply with the provisions of this subpart shall do one or a combination of the following:
              (1) Install a flow indicator immediately downstream of each valve that if opened would allow a vent stream to bypass the control device and be emitted, either directly or indirectly, to the atmosphere. The flow indicator shall be capable of recording flow at least once every fifteen minutes.
              (2) Monitor the valves once a month, checking the position of the valves and the condition of the car seal, and identify all times when the car seals have been broken and the valve position has been changed (i.e., from opened to closed for valves in the vent piping to the control device and from closed to open for valves that allow the stream to be vented directly or indirectly to the atmosphere).
              (e) An owner or operator complying with the standards specified under § 60.562-1, except § 60.562-1(a)(1)(i)(D), with control devices other than an incinerator, boiler, process heater, flare, absorber, condenser, or carbon adsorber or by any other means shall provide to the Administrator information describing the operation of the control device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
              [55 FR 51035, Dec. 11, 1990; 56 FR 12299, Mar. 22, 1991]
            
            
              
              § 60.564
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures specified in this section, except as provided under § 60.8(b). Owners or operators complying with § 60.562-1(a)(1)(i)(D) need not perform a performance test on the control device, provided the control device is not used to comply with any other requirement of § 60.562-1(a).
              (1) Whenever changes are made in production capacity, feedstock type or catalyst type, or whenever there is replacement, removal, or addition of a control device, each owner or operator shall conduct a performance test according to the procedures in this section as appropriate, in order to determine compliance with § 60.562-1.
              (2) Where a boiler or process heater with a design heat input capacity of 150 million Btu/hour or greater is used, the requirement for an initial performance test is waived, in accordance with § 60.8(b). However, the Administrator reserves the option to require testing at such other times as may be required, as provided for in § 114 of the Act.
              (3) The owner or operator shall determine the average organic concentration for each performance test run using the equipment described in § 60.563(a)(4). The average organic concentration shall be determined from measurements taken at least every 15 minutes during each performance test run. The average of the three runs shall be the base value for the monitoring program.
              (4) When an absorber is the final unit in the system, the owner or operator shall determine the average specific gravity for each performance test run using specific gravity monitoring equipment described in § 60.563(a)(5). An average specific gravity shall be determined from measurements taken at least every 15 minutes during each performance test run. The average of the three runs shall be the base value for the monitoring program.
              (5) When a condenser is the final unit in the system, the owner or operator shall determine the average outlet temperature for each performance test run using the temperature monitoring equipment described in § 60.563(a)(1). An average temperature shall be determined from measurements taken at least every 15 minutes during each performance test run while the vent stream is normally routed and constituted. The average of the three runs shall be the base value for the monitoring program.
              (b) The owner or operator shall determine compliance with the emission concentration standard in § 60.562-1 (a)(1)(i)(A) or (b)(1)(iii) if applicable [if not, see paragraph (c) of this section] as follows:
              (1) The TOC concentration is the sum of the individual components and shall be computed for each run using the following equation:
              
                EC16NO91.072
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppmv.
                Cj = the concentration of sample component j, ppm.
                n = Number of components in the sample.
              
              

              (i) Method 18 shall be used to determine the concentration of each individual organic component (Cj) in the gas stream. Method 1 or 1A, as appropriate, shall be used to determine the sampling site at the outlet of the control device. Method 4 shall be used to determine the moisture content, if necessary.
              (ii) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at 15 minute intervals.
              (2) If supplemental combustion air is used, the TOC concentration shall be corrected to 3 percent oxygen and shall be computed using the following equation:
              
                EC16NO91.073
              
              
                where:
                
                CCORR = Concentration of TOC corrected to 3 percent oxygen, dry basis, ppm by volume.
                
                CMEAS = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume, as calculated in paragraph (b)(1) of this section.
                %O2d = Concentration of O2, dry basis, percent by volume.
              
              

              The emission rate correction factor, integrated sampling and analysis procedure of Method 3 shall be used to determine the oxygen concentration (%O2d). The sampling site shall be the same as that of the TOC sample and the samples shall be taken during the same time that the TOC samples are taken.
              (c) If paragraph (b) of this section is not applicable, then the owner or operator shall determine compliance with the percent emission reduction standard in § 60.562-1 (a)(1)(i)(A) or (b)(1)(iii) as follows:
              (1) The emission reduction of TOC (minus methane and ethane) shall be determined using the following equation:
              
                EC16NO91.075
              
              
                where:
                
                P = Percent emission reduction, by weight.
                Einlet = Mass rate of TOC entering the control device, kg TOC/hr (lb TOC/hr).
                Eoutlet = Mass rate of TOC, discharged to the atmosphere, kg TOC/hr (lb TOC/hr).
              
              
              (2) The mass rates of TOC (Ei, Eo) shall be computed using the following equations:
              
                EC16NO91.076
              
              
                EC16NO91.074
              
              
                where:
                
                Cij,Coj = Concentration of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, dry basis, ppmv.
                Mij,Moj = Molecular weight of sample component “j” of the gas stream at the inlet and outlet of the control device respectively, g/g-mole (lb/lb-mole).
                Qi,Qo = Flow rate of the gas stream at the inlet and outlet of the control device, respectively, dscm/hr (dscf/hr).
                K1 = 4.157 × 10−8 [(kg)/g-mole)] / [(g)(ppm)(dscm)] {5.711 × 10−15 [(lb)/(lb-mole)] / (lb)(ppm)(dscf)]}
              
              

              (i) Method 18 shall be used to determine the concentration of each individual organic component (Cij, Coj) in the gas stream. Method 1 or 1A, as appropriate, shall be used to determine the inlet and outlet sampling sites. The inlet site shall be before the inlet of the control device and after all product recovery units.

              (ii) Method 2, 2A, 2C, or 2D, as appropriate, shall be used to determine the volumetric flow rates (Qi, Qo). If necessary, Method 4 shall be used to determine the moisture content. Both determinations shall be compatible with the Method 18 determinations.
              (iii) Inlet and outlet samples shall be taken simultaneously. The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at 15 minute intervals.
              (d) An owner or operator shall determine compliance with the individual stream exemptions in § 60.560(g) and the procedures specified in table 3 for compliance with § 60.562-1(a)(1) as identified in paragraphs (d)(1) and (2) of this section. An owner or operator using the procedures specified in § 60.562-1(a)(1) for determining which continuous process emissions are to be controlled may use calculations demonstrated to be sufficiently accurate as to preclude the necessity of actual testing for purposes of calculating the uncontrolled annual emissions and weight percent of TOC. Owners or operators seeking to exempt streams under § 60.560(g) must use the appropriate test procedures specified in this section.
              (1) The uncontrolled annual emissions of the individual vent stream shall be determined using the following equation:
              
                ER17OC00.020
              
              
                Where:
                
                Eunc = uncontrolled annual emissions, Mg/yr (ton/yr)
                Cj = concentration of sample component j of the gas stream, dry basis, ppmv
                
                Mj = molecular weight of sample component j of the gas stream, g/g-mole (lb/lb-mole)
                Q = flow rate of the gas stream, dscm/hr (dscf/hr)
                K2 = 4.157 × 10−11 [(Mg)(g-mole)]/[(g)(ppm)(dscm)] (metric units)
                 = 1.298 × 10−12 [(ton)(lb-mole)]/[(lb)(ppm)(dscf)] (English units)
                8,600 = operating hours per year
              
              

              (i) Method 18 shall be used to determine the concentration of each individual organic component (Cj) in the gas stream. Method 1 or 1A, as appropriate, shall be used to determine the sampling site. If the gas stream is controlled in an existing control device, the sampling site shall be before the inlet of the control device and after all product recovery units.
              (ii) Method 2, 2A, 2C, or 2D, as appropriate, shall be used to determine the volumetric flow rate (Q). If necessary, Method 4 shall be used to determine the moisture content. Both determinations shall be compatible with the Method 18 determinations.
              (iii) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at 15 minute intervals.
              (2) The weight percent VOC of the uncontrolled individual vent stream shall be determined using the following equation:
              
                EC16NO91.078
              
              
                where:
                
                Cj = concentration of sample TOC component “j” of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of sample TOC component “j” of the gas stream, g/g-mole (1b/1b-mole).
                MWgas = Average molecular weight of the entire gas stream, g/g-mole (1b/1b-mole).
              
              

              (i) Method 18 shall be used to determine the concentration of each individual organic component (Cj) in the gas stream. Method 1 or 1A, as appropriate, shall be used to determine the sampling site. If the gas stream is controlled in an existing control device, the sampling site shall be before the inlet of the control device and after all product recovery units. If necessary, Method 4 shall be used to determine the moisture content. This determination shall be compatible with the Method 18 determinations.
              (ii) The average molecular weight of the gas stream shall be determined using methods approved by the Administrator. If the carrier component of the gas stream is nitrogen, then an average molecular weight of 28 g/g-mole (lb/lb-mole) may be used in lieu of testing. If the carrier component of the gas stream is air, then an average molecular weight of 29 g/g-mole (lb/lb-mole) may be used in lieu of testing.
              (iii) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at 15 minute intervals.
              (e) The owner or operator shall determine compliance of flares with the visible emission and flare provisions in § 60.562-1 as follows:
              (1) Method 22 shall be used to determine visible emissions. The observation period for each run shall be 2 hours.
              (2) The monitoring device of § 60.563(b)(2) shall be used to determine whether a flame is present.
              (f) The owner or operator shall determine compliance with the net heating value provisions in § 60.18 as referenced by § 60.562-1(a)(1)(i)(C). The net heating value of the process vent stream being combusted in a flare shall be computed as follows:
              
                ER17OC00.021
              
              
                Where:
                
                HT = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of offgas is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F).
                K3 = 1.74 × 10−7 (1/ppm)(g-mole/scm)(MJ/kcal) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 4.67 × 10−6 (1/ppm)(lb-mole/scf)(Btu/kcal) (English units) where standard temperature for (lb/mole/scf) is 68 °F.
                Cj = Concentration on a wet basis of compound j in ppm.
                
                Hj = Net heat of combustion of compound j, kcal/(g-mole) (kcal/(lb-mole)), based on combustion at 25 °C and 760 mm Hg (77 °F and 30 in. Hg).
              
              

              (1) Method 18 shall be used to determine the concentration of each individual organic component (Cj) in the gas stream. Method 1 or 1A, as appropriate, shall be used to determine the sampling site to the inlet of the flare. Using this same sample, ASTM D1946-77 or 90 (Reapproved 1994) (incorporated by reference—see § 60.17) shall be used to determine the hydrogen and carbon monoxide content.
              (2) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at 15 minute intervals.
              (3) Published or calculated values shall be used for the net heats of combustion of the sample components. If values are not published or cannot be calculated, ASTM D2382-76 or 88 or D4809-95 (incorporated by reference—see § 60.17) may be used to determine the net heat of combustion of component “j.”
              (g) The owner or operator shall determine compliance with the exit velocity provisions in § 60.18 as referenced by § 60.562-1(a)(1)(i)(C) as follows:
              (1) If applicable, the net heating value (HT) of the process vent shall be determined according to the procedures in paragraph (f) of this section to determine the applicable velocity requirements.
              (2) If applicable, the maximum permitted velocity (Vmax) for steam-assisted and nonassisted flares shall be computed using the following equation:
              
                ER17OC00.022
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec (ft/sec)
                K4 = 28.8 (metric units), 1212 (English units)
                K5 = 31.7 (metric units), 850.8 (English units)
                HT = The net heating value as determined in paragraph (f) of this section, MJ/scm (Btu/scf).
              
              
              (3) The maximum permitted velocity, Vmax, for air-assisted flares shall be determined by the following equation:
              
                ER17OC00.023
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec (ft/sec).
                K6 = 8.706 m/sec (metric units)
                 = 28.56 ft/sec (English units)
                K7 = 0.7084 [(m/sec)/MJ/scm)] (metric units)
                 = 0.00245 [(ft/sec)/Btu/scf)] (English units)
                HT = The net heating value as determined in paragraph (f) of this section, MJ/scm (Btu/scf).
              
              
              (4) The actual exit velocity of a flare shall be determined by dividing the volumetric flow rate (in units of standard temperature and pressure), as determined by Method 2, 2A, 2C, or 2D as appropriate, by the unobstructed (free) cross sectional area of the flare tip.
              (h) The owner or operator shall determine compliance with the mass emission per mass product standards in §§ 60.560(d) and (e) and in §§ 60.562-1(b)(1)(i), (c)(1)(i)(A), (c)(1)(ii)(A), (c)(2)(i), and (c)(2)(ii)(A).
              (1) The emission rate of TOC shall be computed using the following equation:
              
                ER17OC00.024
              
              
                Where:
                
                ERTOC = Emission rate of total organic compounds (minus methane and ethane), kg TOC/Mg (lb TOC/ton) product
                ETOC = Emission rate of total organic compounds (minus methane and ethane) in the sample, kg/hr (lb/hr)
                Pp = The rate of polymer production, kg/hr (lb/hr)
                K5 = 1,000 kg/Mg (metric units)
                 = 2,000 lb/ton (English units)
              
              
              (2) The mass rate of TOC, ETOC, shall be determined according to the procedures, as appropriate, in paragraph (c)(2) of this section. The sampling site for determining compliance with §§ 60.560 (d) and (e) shall be before any add-on control devices and after all product recovery devices. Otherwise, the sampling site shall be at the outlet of the control device.
              (3) The rate of polymer production, Pp, shall be determined by dividing the weight of polymer pulled (in kg (lb)) from the process line during the performance test by the number of hours taken to perform the performance test. The weight of polymer pulled shall be determined by direct measurement or, subject to prior approval by the Administrator, computed from materials balance by good engineering practice.
              (i) The owner or operator shall determine continuous compliance with the temperature requirements in §§ 60.562-1(b)(1)(ii) and 60.562-1(c)(1)(i)(B) by using the temperature monitoring equipment described in § 60.563(a)(1). An average temperature shall be determined from measurements taken at least every 15 minutes every three hours while the vent stream is normally routed and constituted. Each three-hour period constitutes a performance test.
              (j) For purposes of determining compliance with § 60.562-1(c) (1)(ii)(B), (1)(ii)(C), (2)(ii)(B), or (2)(ii)(C), the ethylene glycol concentration in either the cooling tower or the liquid effluent from steam-jet ejectors used to produce a vacuum in the polymerization reactors, whichever is applicable, shall be determined:
              (1) Using procedures that conform to the methods described in ASTM D2908-74 or 91, “Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography” (incorporated by reference—see § 60.17), except as provided in paragraph (j)(2) of this section:
              (i) At least one sample per operating day shall be collected using the grab sampling procedures of ASTM D3370-76 or 96a, “Standard Practices for Sampling Water” (incorporated by reference—see § 60.17). An average ethylene glycol concentration by weight shall be calculated on a daily basis over a rolling 14-day period of operating days, except as provided in paragraphs (j)(1) (ii) and (iii) of this section. Each daily average ethylene glycol concentration so calculated constitutes a performance test. Exceedance of the standard during the reduced testing program specified in paragraphs (j)(1) (ii) and (iii) of this section is a violation of these standards.
              (ii) For those determining compliance with § 60.562-1(c) (1)(ii)(B) or (2)(ii)(B), the owner or operator may elect to reduce the sampling program to any 14 consecutive day period once every two calendar months, if at least seventeen consecutive 14-day rolling average concentrations immediately preceding the reduced sampling program are each less than 0.10 weight percent ethylene glycol. If the average concentration obtained over the 14 day sampling during the reduced testing period exceeds the upper 95 percent confidence interval calculated from the most recent test results in which no one 14-day average exceeded 0.10 weight percent ethylene glycol, then the owner or operator shall reinstitute a daily sampling program. A reduced sampling program can be reinstituted if the requirements specified in this paragraph are met.
              (iii) For those determining compliance with § 60.562-1(c)(1)(ii)(C) or (c)(2)(ii)(C), the owner or operator may elect to reduce the sampling program to any 14 consecutive day period once every two calendar months, if at least seventeen consecutive 14-day rolling average concentrations immediately preceding the reduced sampling program are each less than 1.8 weight percent ethylene glycol. If the average concentration obtained over the 14 day sampling during the reduced test period exceeds the upper 95 percent confidence interval calculated from the most recent test results in which no one 14-day average exceeded 1.8 weight percent ethylene glycol, then the owner or operator shall reinstitute a daily sampling program. A reduced program can be reinstituted if the requirements specified in this paragraph are met.
              (iv) The upper 95 percent confidence interval shall be calculated using the equation:
              
                ER17OC00.025
              
              
                Where:
                
                Xi = daily ethylene glycol concentration for each day used to calculate the 14-day rolling average used in test results to justify implementing the reduced testing program.
                n = number of ethylene glycol concentrations.
              
              

              (2) Measuring an alternative parameter, such as carbon oxygen demand or biological oxygen demand, that is demonstrated to be directly proportional to the ethylene glycol concentration. Such parameter shall be measured during the initial 14-day performance test during which the facility is shown to be in compliance with the ethylene glycol concentration standard whereby the ethylene glycol concentration is determined using the procedures described in paragraph (j)(1) of this section. The alternative parameter shall be measured on a daily basis and the average value of the alternative parameter shall be calculated on a daily basis over a rolling 14-day period of operating days. Each daily average value of the alternative parameter constitutes a performance test.
              [55 FR 51035, Dec. 11, 1990; 56 FR 9178, Mar. 5, 1991, as amended at 56 FR 12299, Mar. 22, 1991; 64 FR 11541, Mar. 9, 1999; 65 FR 61767, Oct. 17, 2000]
            
            
              § 60.565
              Reporting and recordkeeping requirements.
              (a) Each owner or operator subject to the provisions of this subpart shall keep an up-to-date, readily-accessible record of the following information measured during each performance test, and shall include the following information in the report of the initial performance test in addition to the written results of such performance tests as required under § 60.8. Where a control device is used to comply with § 60.562-1(a)(1)(i)(D) only, a report containing performance test data need not be submitted, but a report containing the information in § 60.565(a)(11) is required. Where a boiler or process heater with a design heat input capacity of 150 million Btu/hour or greater is used to comply with § 60.562-1(a), a report containing performance test data need not be submitted, but a report containing the information in § 60.565(a)(2)(i) is required. The same information specified in this section shall be submitted in the reports of all subsequently required performance tests where either the emission control efficiency of a combustion device or the outlet concentration of TOC (minus methane and ethane) is determined.
              (1) When an incinerator is used to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2):
              (i) The average firebox temperature of the incinerator (or the average temperature upstream and downstream of the catalyst bed), measured at least every 15 minutes and averaged over the performance test period, and
              (ii) The percent reduction of TOC (minus methane and ethane) achieved by the incinerator, the concentration of TOC (minus methane and ethane) (ppmv, by compound) at the outlet of the control device on a dry basis, or the emission rate in terms of kg TOC (minus methane and ethane) per Mg (lb TOC/ton) of product at the outlet of the control device, whichever is appropriate. If supplemental combustion air is used, the TOC concentration corrected to 3 percent oxygen shall be recorded and reported.
              (2) When a boiler or process heater is used to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2):
              (i) A description of the location at which the vent stream is introduced into the boiler or process heater, and
              (ii) For boilers or process heaters with a design heat input capacity of less than 150 million Btu/hr, all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance was determined.
              (3) When a flare is used to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2):
              (i) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the performance test,
              (ii) Continuous records of the pilot flame heat-sensing monitoring, and
              (iii) Records of all periods of operations during which the pilot flame is absent.
              (4) When an incinerator, boiler, or process heater is used to demonstrate compliance with § 60.562-1(a)(2), a description of the location at which the vent stream is introduced into the incinerator, boiler, or process heater.
              (5) When a flare is used to demonstrate compliance with § 60.562-1(a)(2):
              (i) All visible emission readings made during the performance test,

              (ii) Continuous records of the pilot flame heat-sensing monitoring, and
              
              (iii) Records of all periods of operation during which the pilot flame is absent.
              (6) When an absorber is the final unit in a system to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2), the specific gravity (or alternative parameter that is a measure of the degree of absorbing liquid saturation, if approved by the Administrator), and average temperature, measured at least every 15 minutes and averaged over the performance test period, of the absorbing liquid (both measured while the vent stream is normally routed and constituted).
              (7) When a condenser is the final unit in a system to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2), the average exit (product side) temperature, measured at least every 15 minutes and averaged over the performance test period while the vent stream is normally routed and constituted.
              (8) Daily measurement and daily average 14-day rolling average of the ethylene glycol concentration in the liquid effluent exiting the vacuum system servicing the polymerization reaction section, if an owner or operator is subject to § 60.562-1(c) (1)(ii)(B) or (2)(ii)(B), or of the ethylene glycol concentration in the cooling water in the cooling tower, if subject to § 60.562-1(c) (2)(ii)(C) or (2)(iii)(C).
              (9) When a carbon adsorber is the final unit in a system to demonstrate compliance with § 60.562-1, except § 60.562-1(a)(2): the concentration level or reading indicated by the organics monitoring device at the outlet of the adsorber, measured at least every 15 minutes and averaged over the performance test period while the vent stream is normally routed and constituted.
              (10) When an owner or operator seeks to comply with the requirements of this subpart by complying with the uncontrolled threshold emission rate cutoff provision in §§ 60.560 (d) and (e) or with the individual stream exemptions in § 60.560(g), each process operation variable (e.g., pressure, temperature, type of catalyst) that may result in an increase in the uncontrolled emission rate, if § 60.560(d) or (e) is applicable, or in an increase in the uncontrolled annual emissions or the VOC weight percent, as appropriate, if § 60.560(g) is applicable, should such operating variable be changed.
              (11) When an owner or operator uses a control device to comply with § 60.562-1(a)(1)(i)(D) alone: all periods when the control device is not operating.
              (b)(1) Each owner or operator subject to the provisions of this subpart shall submit with the initial performance test or, if complying with § 60.562-1(a)(1)(i)(D), as a separate report, an engineering report describing in detail the vent system used to vent each affected vent stream to a control device. This report shall include all valves and vent pipes that could vent the stream to the atmosphere, thereby bypassing the control device, and identify which valves are car-sealed opened and which valves are car-sealed closed.
              (2) If a vent system containing valves that could divert the emission stream away from the control device is used, each owner or operator subject to the provisions of this subpart shall keep for at least two years up-to-date, readily accessible continuous records of:
              (i) All periods when flow is indicated if flow indicators are installed under § 69.563(d)(1).
              (ii) All times when maintenance is performed on car-sealed valves, when the car seal is broken, and when the valve position is changed (i.e., from open to closed for valves in the vent piping to the control device and from closed to open for valves that vent the stream directly or indirectly to the atmosphere bypassing the control device).
              (c) Where an incinerator is used to comply with § 60.562-1, except §§ 60.562(a)(1)(i)(D) and (a)(2), each owner or operator subject to the provisions of this subpart shall keep for at least 2 years up-to-date, readily accessible continuous records of:
              (1) The temperature measurements specified under § 60.563(b)(1).

              (2) Records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. Periods of operation during which the parameter boundaries established during the most recent performance test are exceeded are defined as follows:
              
              (i) For noncatalytic incinerators, all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance was demonstrated.
              (ii) For catalytic incinerators, all 3-hour periods of operation during which the average temperature of the vent stream immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature of the vent stream during the most recent performance test at which compliance was demonstrated. The owner or operator also shall record all 3-hour periods of operation during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference across the catalyst bed during the most recent performance test at which compliance was demonstrated.
              (d) Where a boiler or process heater is used to comply with § 60.562-1, except §§ 60.562-1 (a)(1)(i)(D) and (a)(2), each owner or operator subject to the provisions of this subpart shall keep for at least 2 years up-to-date, readily accessible continuous records of:
              (1) Where a boiler or process heater with a heat input design capacity of 150 million Btu/hr or greater is used, all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other State or Federal regulatory requirements), and
              (2) Where a boiler or process heater with a heat input design capacity of less than 150 million Btu/hr is used, all periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. Periods of operation during which the parameter boundaries established during the most recent performance test are exceeded are defined as all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance was demonstrated.
              (e) Where a flare is used to comply with § 60.562-1, except § 60.562-1(a)(1)(i)(D), each owner or operator subject to the provisions of this subpart shall keep for at least 2 years up-to-date, readily accessible continuous records of:
              (1) The flare or pilot light flame heat sensing monitoring specified under § 60.563(b)(2), and
              (2) All periods of operation in which the flare or pilot flame, as appropriate, is absent.
              (f) Where an adsorber, condenser, absorber, or a control device other than a flare, incinerator, boiler, or process heater is used to comply with § 60.562-1, except § 60.562-1(a)(1)(i)(D), each owner or operator subject to the provisions of this subpart shall keep for at least 2 years up-to-date, readily-accessible continuous records of the periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. Where an owner or operator seeks to comply with § 60.562-1, periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) Where an absorber is the final unit in a system:
              (i) All 3-hour periods of operation during which the average absorbing liquid temperature was more than 11 °C (20 °F) above the average absorbing liquid temperature during the most recent performance test at which compliance was demonstrated, and
              (ii) All 3-hour periods of operation during which the average absorbing liquid specific gravity was more than 0.1 unit above, or more than 0.1 unit below, the average absorbing liquid specific gravity during the most recent performance test at which compliance was demonstrated (unless monitoring of an alternative parameter that is a measure of the degree of absorbing liquid saturation is approved by the Administrator, in which case he or she will define appropriate parameter boundaries and periods of operation during which they are exceeded).

              (2) Where a condenser is the final unit in a system, all 3-hour periods of operation during which the average condenser operating temperature was more than 6 °C (10 °F) above the average operating temperature during the most recent performance test at which compliance was demonstrated.
              (3) Where a carbon adsorber is the final unit in a system, all 3-hour periods of operation during which the average organic concentration level in the carbon adsorber gases is more than 20 percent greater than the exhaust gas concentration level or reading measured by the organics monitoring system during the most recent performance test at which compliance was demonstrated.
              (g) Each owner or operator of an affected facility subject to the provisions of this subpart and seeking to demonstrate compliance with § 60.560(j) or § 60.562-1 shall keep up-to-date, readily accessible records of:
              (1) Any changes in production capacity, feedstock type, or catalyst type, or of any replacement, removal or addition of product recovery equipment; and
              (2) The results of any performance test performed pursuant to the procedures specified by § 60.564.
              (h) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the uncontrolled threshold emission rate cutoff provision in §§ 60.560 (d) and (e) or with the individual stream exemptions in § 60.560(g) shall keep for at least 2 years up-to-date, readily accessible records of any change in process operation that increases the uncontrolled emission rate of the process line in which the affected facility is located, if § 60.560 (d) or (e) is applicable, or that increases the uncontrolled annual emissions or the VOC weight percent of the individual stream, if § 60.560(g) is applicable.
              (i) Each owner and operator subject to the provisions of this subpart is exempt from § 60.7(c) of the General Provisions.
              (j) The Administrator will specify appropriate reporting and recordkeeping requirements where the owner or operator of an affected facility complies with the standards specified under § 60.562-1 other than as provided under § 60.565 (a) through (e).
              (k) Each owner or operator that seeks to comply with the requirements of this subpart by complying with the uncontrolled threshold emission rate cutoff provision of §§ 60.560 (d) and (e), the individual stream exemptions of § 60.560(g), or the requirements of § 60.562-1 shall submit to the Administrator semiannual reports of the following recorded information, as applicable. The initial report shall be submitted within 6 months after the initial start-up date.
              (1) Exceedances of monitored parameters recorded under §§ 60.565 (c), (d)(2), and (f).
              (2) All periods recorded under § 60.565(b) when the vent stream has been diverted from the control device.
              (3) All periods recorded under § 60.565(d) when the boiler or process heater was not operating.
              (4) All periods recorded under § 60.565(e) in which the flare or pilot flame was absent.
              (5) All periods recorded under § 60.565(a)(8) when the 14-day rolling average exceeded the standard specified in § 60.562-1(c) (1)(ii)(B), (1)(ii)(C), (2)(ii)(B), or (2)(ii)(C), as applicable.
              (6) Any change in process operations that increases the uncontrolled emission rate of the process line in which the affected facility is located, as recorded in § 60.565(h).
              (7) Any change in process operations that increases the uncontrolled annual emissions or the VOC weight percent of the individual stream, as recorded in § 60.565(h).

              (l) Each owner or operator subject to the provisions of this subpart shall notify the Administrator of the specific provisions of § 60.562, § 60.560(d), or § 60.560(e), as applicable, with which the owner or operator has elected to comply. Notification shall be submitted with the notification of initial startup required by § 60.7(a)(3). If an owner or operator elects at a later date to use an alternative provision of § 60.562 with which he or she will comply or becomes subject to § 60.562 for the first time (i.e., the owner or operator can no longer meet the requirements of this subpart by complying with the uncontrolled threshold emission rate cutoff provision in § 60.560 (d) or (e)), then the owner or operator shall notify the Administrator 90 days before implementing a change and, upon implementing a change, a performance test shall be performed as specified in § 60.564.
              (m) The requirements of this subsection remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves alternative reporting requirements or means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with the requirements established by the State.
              [55 FR 51035, Dec. 11, 1990; 56 FR 9178, Mar. 5, 1991, as amended at 56 FR 12299, Mar. 22, 1991; 65 FR 61768, Oct. 17, 2000; 65 FR 78278, Dec. 14, 2000]
            
            
              § 60.566
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authority contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authority which will not be delegated to States: § 60.562-2(c).
            
          
          
            Subpart EEE [Reserved]
          
          
            Subpart FFF—Standards of Performance for Flexible Vinyl and Urethane Coating and Printing
            
              Source:
              49 FR 26892, June 29, 1984, unless otherwise noted.
            
            
              § 60.580
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each rotogravure printing line used to print or coat flexible vinyl or urethane products.
              (b) This subpart applies to any affected facility which begins construction, modification, or reconstruction after January 18, 1983.
              (c) For facilities controlled by a solvent recovery emission control device, the provisions of § 60.584(a) requiring monitoring of operations will not apply until EPA has promulgated performance specifications under appendix B for the continuous monitoring system. After the promulgation of performance specifications, these provisions will apply to each affected facility under paragraph (b) of this section. Facilities controlled by a solvent recovery emission control device that become subject to the standard prior to promulgation of performance specifications must conduct performance tests in accordance with § 60.13(b) after performance specifications are promulgated.
            
            
              § 60.581
              Definitions and symbols.
              (a) All terms used in this subpart, not defined below, are given the same meaning as in the Act or in subpart A of this part.
              
                Emission control device means any solvent recovery or solvent destruction device used to control volatile organic compounds (VOC) emissions from flexible vinyl and urethane rotogravure printing lines.
              
                Emission control system means the combination of an emission control device and a vapor capture system for the purpose of reducing VOC emissions from flexible vinyl and urethane rotogravure printing lines.
              
                Flexible vinyl and urethane products mean those products, except for resilient floor coverings (1977 Standard Industry Code 3996) and flexible packaging, that are more than 50 micrometers (0.002 inches) thick, and that consist of or contain a vinyl or urethane sheet or a vinyl or urethane coated web.
              
                Gravure cylinder means a plated cylinder with a printing image consisting of minute cells or indentations, specifically engraved or etched into the cylinder's surface to hold ink when continuously revolved through a fountain of ink.
              
                Ink means any mixture of ink, coating solids, organic solvents including dilution solvent, and water that is applied to the web of flexible vinyl or urethane on a rotogravure printing line.
              
                Ink solids means the solids content of an ink as determined by Method 24, ink manufacturer's formulation data, or plant blending records.
              
                Inventory system means a method of physically accounting for the quantity of ink, solvent, and solids used at one or more affected facilities during a time period. The system is based on plant purchase or inventory records.
              
                Plant blending records means those records which document the weight fraction of organic solvents and solids used in the formulation or preparation of inks at the vinyl or urethane printing plant where they are used.
              
                Rotogravure print station means any device designed to print or coat inks on one side of a continuous web or substrate using the intaglio printing process with a gravure cylinder.
              
                Rotogravure printing line means any number of rotogravure print stations and associated dryers capable of printing or coating simultaneously on the same continuous vinyl or urethane web or substrate, which is fed from a continuous roll.
              
                Vapor capture system means any device or combination of devices designed to contain, collect, and route organic solvent vapors emitted from the flexible vinyl or urethane rotogravure printing line.

              (b) All symbols used in this subpart not defined below are given the same meaning as in the Act or in subpart A of this part.
              
              
                a = the gas stream vents exiting the emission control device.
                bthe gas stream vents entering the emission control device.
                fthe gas stream vents which are not directed to an emission control device.
                Caj = the concentration of VOC in each gas stream (j) for the time period exiting the emission control device, in parts per million by volume.
                Cbi = the concentration of VOC in each gas stream (i) for the time period entering the emission control device, in parts per million by volume.
                Cfk = the concentration of VOC in each gas stream (k) for the time period which is not directed to an emission control device, in parts per million by volume.
                Gthe weighted average mass of VOC per mass of ink solids applied, in kilograms per kilogram.
                Mci = the total mass of each ink (i) applied in the time period as determined from plant records, in kilograms.
                Mdj = the total mass of each dilution solvent (j) added at the print line in the time period determined from plant records, in kilograms.
                Qaj = the volumetric flow rate of each effluent gas stream (j) exiting the emission control device, in standard cubic meters per hour.
                Qbi = the volumetric flow rate of each effluent gas stream (i) entering the emission control device, in standard cubic meters per hour.
                Qfk = the volumetric flow rate of each effluent gas stream (k) not directed to an emission control device, in standard cubic meters per hour.
                Ethe VOC emission reduction efficiency (as a fraction) of the emission control device during performance testing.
                Fthe VOC emission capture efficiency (as a fraction) of the vapor capture system during performance testing.
                Woi = the weight fraction of VOC in each ink (i) used in the time period as determined from Method 24, manufacturer's formulation data, or plant blending records, in kilograms per kilogram.
                Wsi”means the weight fraction of solids in each ink (i) used in the time period as determined from Method 24, manufacturer's formulation data, or plant blending records, in kilograms per kilogram.
                Woj = the weight fraction of VOC in each dilution solvent (j) added at the print line in the time period determined from Method 24, manufacturer's formulation data, or plant blending records, in kilograms per kilogram.
              
              [49 FR 26892, June 29, 1984; 49 FR 32848, Aug. 17, 1984, as amended at 65 FR 61768, Oct. 17, 2000]
            
            
              § 60.582
              Standard for volatile organic compounds.
              (a) On and after the date on which the performance test required by § 60.8 has been completed, each owner or operator subject to this subpart shall either:
              (1) Use inks with a weighted average VOC content less than 1.0 kilogram VOC per kilogram ink solids at each affected facility, or
              (2) Reduce VOC emissions to the atmosphere by 85 percent from each affected facility.
              (b) [Reserved]
            
            
              § 60.583
              Test methods and procedures.
              (a) Methods in appendix A of this part, except as provided under § 60.8(b), shall be used to determine compliance with § 60.582(a) as follows:

              (1) Method 24 for analysis of inks. If nonphotochemically reactive solvents are used in the inks, standard gas chromatographic techniques may be used to identify and quantify these solvents. The results of Method 24 may be adjusted to subtract these solvents from the measured VOC content.
              (2) Method 25A for VOC concentration (the calibration gas shall be propane);
              (3) Method 1 for sample and velocity traverses;
              (4) Method 2 for velocity and volumetric flow rates;
              (5) Method 3 for gas analysis;
              (6) Method 4 for stack gas moisture.
              (b) To demonstrate compliance with § 60.582(a)(1), the owner or operator of an affected facility shall determine the weighted average VOC content of the inks according to the following procedures:
              (1) Determine and record the VOC content and amount of each ink used at the print head, including the VOC content and amount of diluent solvent, for any time periods when VOC emission control equipment is not used.
              (2) Compute the weighted average VOC content by the following equation:
              
                EC01JN92.050
              
              (3) The weighted average VOC content of the inks shall be calculated over a period that does not exceed one calendar month, or four consecutive weeks. A facility that uses an accounting system based on quarters consisting of two 28 calendar day periods and one 35 calendar day period may use an averaging period of 35 calendar days four times per year, provided the use of such an accounting system is documented in the initial performance test.
              (4) Each determination of the weighted average VOC content shall constitute a performance test for any period when VOC emission control equipment is not used. Results of the initial performance test must be reported to the Administrator. Method 24 or ink manufacturers' formulation data along with plant blending records (if plant blending is done) may be used to determine VOC content. The Administrator may require the use of Method 24 if there is a question concerning the accuracy of the ink manufacturer's data or plant blending records.
              (5) If, during the time periods when emission control equipment is not used, all inks used contain less than 1.0 kilogram VOC per kilogram ink solids, the owner or operator is not required to calculate the weighted average VOC content, but must verify and record the VOC content of each ink (including any added dilution solvent) used as determined by Method 24, ink manufacturers' formulation data, or plant blending records.
              (c) To demonstrate compliance with § 60.582(a)(1), the owner or operator may determine the weighted average VOC content using an inventory system.
              (1) The inventory system shall accurately account to the nearest kilogram for the VOC content of all inks and dilution solvent used, recycled, and discarded for each affected facility during the averaging period. Separate records must be kept for each affected facility.
              (2) To determine VOC content of inks and dilution solvent used or recycled, Method 24 or ink manufacturers' formulation data must be used in combination with plant blending records (if plant blending is done) or inventory records or purchase records for new inks or dilution solvent.

              (3) For inks to be discarded, only Method 24 shall be used to determine the VOC content. Inks to be discarded may be combined prior to measurement of volume or weight and testing by Method 24.
              
              (4) The Administrator may require the use of Method 24 if there is a question concerning the accuracy of the ink manufacturer's data or plant records.
              (5) The Administrator shall approve the inventory system of accounting for VOC content prior to the initial performance test.
              (d) To demonstrate compliance with § 60.582(a)(2), the owner or operator of an affected facility controlled by a solvent recovery emission control device or an incineration control device shall conduct a performance test to determine overall VOC emission control efficiency according to the following procedures:
              (1) The performance test shall consist of three runs. Each test run must last a minimum of 30 minutes and shall continue until the printing operation is interrupted or until 180 minutes of continuous operation occurs. During each test run, the print line shall be printing continuously and operating normally. The VOC emission reduction efficiency achieved for each test run is averaged over the entire test run period.
              (2) VOC concentration values at each site shall be measured simultaneously.
              (3) The volumetric flow rate shall be determined from one Method 2 measurement for each test run conducted immediately prior to, during, or after that test run. Volumetric flow rates at each site do not need to be measured simultaneously.
              (4) In order to determine capture efficiency from an affected facility, all fugitive VOC emissions from the affected facility shall be captured and vented through stacks suitable for measurement. During a performance test, the owner or operator of an affected facility located in an area with other sources of VOC shall isolate the affected facility from other sources of VOC. These two requirements shall be accomplished using one of the following methods:
              (i) Build a permanent enclosure around the affected facility;
              (ii) Build a temporary enclosure around the affected facility and duplicate, to an extent that is reasonably feasible, the ventilation conditions that are in effect when the affected facility is not enclosed (one way to do this is to divide the room exhaust rate by the volume of the room and then duplicate that quotient or 20 air changes per hour, whichever is smaller, in the temporary enclosure); or
              (iii) Shut down all other sources of VOC and continue to exhaust fugitive emissions from the affected facility through any building ventilation system and other room exhausts such as print line ovens and embossers.
              (5) For each affected facility, compliance with § 60.582(a)(2) has been demonstrated if the average value of the overall control efficiency (EF) for the three runs is equal to or greater than 85 percent. An overall control efficiency is calculated for each run as follows:
              (i) For efficiency of the emission control device,
              
                EC01JN92.051
              
              (ii) For efficiency of the vapor capture system,
              
                EC01JN92.052
              
              [49 FR 26892, June 29, 1984; 49 FR 32848, Aug. 17, 1984, as amended at 65 FR 61768, Oct. 17, 2000]
            
            
              § 60.584
              Monitoring of operations and recordkeeping requirements.
              (a) The owner or operator of an affected facility controlled by a solvent recovery emission control device shall install, calibrate, operate, and maintain a monitoring system which continuously measures and records the VOC concentration of the exhaust vent stream from the control device and shall comply with the following requirements:

              (1) The continuous monitoring system shall be installed in a location that is representative of the VOC concentration in the exhaust vent, at least two equivalent stack diameters from the exhaust point, and protected from interferences due to wind, weather, or other processes.
              (2) During the performance test, the owner or operator shall determine and record the average exhaust vent VOC concentration in parts per million by volume. After the performance test, the owner or operator shall determine and, in addition to the record made by the continuous monitoring device, record the average exhaust vent VOC concentration for each 3-hour clock period of printing operation when the average concentration is greater than 50 ppm and more than 20 percent greater than the average concentration value demonstrated during the most recent performance test.
              (b) The owner or operator of an affected facility controlled by a thermal incineration emission control device shall install, calibrate, operate, and maintain a monitoring device that continuously measures and records the temperature of the control device exhaust gases and shall comply with the following requirements:
              (1) The continuous monitoring device shall be calibrated annually and have an accuracy of ±0.75 percent of the temperature being measured, expressed in degrees Celsius, or ±2.5 °C, whichever is greater.
              (2) During the performance test, the owner or operator shall determine and record the average temperature of the control device exhaust gases. After the performance test, the owner or operator shall determine and record, in addition to the record made by the continuous monitoring device, the average temperature for each 3-hour clock period of printing operation when the average temperature of the exhaust gases is more than 28 °C (50 °F) below the average temperature demonstrated during the most recent performance test.
              (c) The owner or operator of an affected facility controlled by a catalytic incineration emission control device shall install, calibrate, operate, and maintain monitoring devices that continuously measure and record the gas temperatures both upstream and downstream of the catalyst bed and shall comply with the following requirements:
              (1) Each continuous monitoring device shall be calibrated annually and have an accuracy of ±0.75 percent of the temperature being measured, expressed in degrees Celsius, or ±2.5 °C, whichever is greater.
              (2) During the performance test, the owner or operator shall determine and record the average gas temperature both upstream and downstream of the catalyst bed. After the performance test, the owner or operator shall determine and record, in addition to the record made by the continuous monitoring device, the average temperatures for each 3-hour clock period of printing operation when the average temperature of the gas stream before the catalyst bed is more than 28 °C below the average temperature demonstrated during the most recent performance test or the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference of the device during the most recent performance test.
              (d) The owner or operator of an affected facility shall record time periods of operation when an emission control device is not in use.
              [49 FR 26892, June 29, 1984, as amended at 65 FR 61768, Oct. 17, 2000]
            
            
              § 60.585
              Reporting requirements.
              (a) For all affected facilities subject to compliance with § 60.582, the performance test data and results from the performance test shall be submitted to the Administrator as specified in § 60.8(a).
              (b) The owner or operator of each affected facility shall submit semiannual reports to the Administrator of occurrences of the following:
              (1) Exceedances of the weighted average VOC content specified in § 60.582(a)(1);
              (2) Exceedances of the average value of the exhaust vent VOC concentration as defined under § 60.584(a)(2);
              (3) Drops in the incinerator temperature as defined under § 60.584(b)(2); and

              (4) Drops in the average temperature of the gas stream immediately before the catalyst bed or drops in the average temperature across the catalyst bed as defined under § 60.584(c)(2).
              
              (c) The reports required under paragraph (b) shall be postmarked within 30 days following the end of the second and fourth calendar quarters.
              (d) The requirements of this subsection remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In that event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with requirements established by the State.
            
          
          
            Subpart GGG—Standards of Performance for Equipment Leaks of VOC in Petroleum Refineries for which Construction, Reconstruction, or Modification Commenced After January 4, 1983, and on or Before November 7, 2006
            
              Source:
              49 FR 22606, May 30, 1984, unless otherwise noted.
            
            
              § 60.590
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities in petroleum refineries.
              (2) A compressor is an affected facility.
              (3) The group of all the equipment (defined in § 60.591) within a process unit is an affected facility.
              (b) Any affected facility under paragraph (a) of this section that commences construction, reconstruction, or modification after January 4, 1983, and on or before November 7, 2006, is subject to the requirements of this subpart.
              (c) Addition or replacement of equipment (defined in § 60.591) for the purpose of process improvement which is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (d) Facilities subject to subpart VV, subpart VVa, or subpart KKK of this part are excluded from this subpart.
              (e) Stay of standards. Owners or operators are not required to comply with the definition of “process unit” in § 60.590 of this subpart until the EPA takes final action to require compliance and publishes a document in the Federal Register. While the definition of “process unit” is stayed, owners or operators should use the following definition:
              
                Process unit means components assembled to produce intermediate or final products from petroleum, unfinished petroleum derivatives, or other intermediates; a process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product.
              [49 FR 22606, May 30, 1984, as amended at 72 FR 64895, Nov. 16, 2007; 73 FR 31376, June 2, 2008]
            
            
              § 60.591
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the act, in subpart A of part 60, or in subpart VV of part 60, and the following terms shall have the specific meanings given them.
              
                Alaskan North Slope means the approximately 69,000 square mile area extending from the Brooks Range to the Arctic Ocean.
              
                Asphalt (also known as Bitumen) is a black or dark brown solid or semi-solid thermo-plastic material possessing waterproofing and adhesive properties. It is a complex combination of higher molecular weight organic compounds containing a relatively high proportion of hydrocarbons having carbon numbers greater than C25 with a high carbon to hydrogen ratio. It is essentially non-volatile at ambient temperatures with closed cup flash point of 445 °F (230 °C) or greater.
              
                Equipment means each valve, pump, pressure relief device, sampling connection system, open-ended valve or line, and flange or other connector in VOC service. For the purposes of recordkeeping and reporting only, compressors are considered equipment.
              
                In hydrogen service means that a compressor contains a process fluid that meets the conditions specified in § 60.593(b).
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.593(c).
              
              
                Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              
                Petroleum refinery means any facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through the distillation of petroleum, or through the redistillation, cracking, or reforming of unfinished petroleum derivatives.
              
                Process unit means the components assembled and connected by pipes or ducts to process raw materials and to produce intermediate or final products from petroleum, unfinished petroleum derivatives, or other intermediates. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. For the purpose of this subpart, process unit includes any feed, intermediate and final product storage vessels (except as specified in § 60.482-1(g)), product transfer racks, and connected ducts and piping. A process unit includes all equipment as defined in this subpart.
              [49 FR 22606, May 30, 1984, as amended at 72 FR 64895, Nov. 16, 2007]
              
                Effective Date Note:
                At 73 FR 31376, June 2, 2008, § 60.591, the definition of “process unit” was stayed until further notice.
              
            
            
              § 60.592
              Standards.
              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of §§ 60.482-1 to 60.482-10 as soon as practicable, but no later than 180 days after initial startup.
              (b) For a given process unit, an owner or operator may elect to comply with the requirements of paragraphs (b)(1), (2), or (3) of this section as an alternative to the requirements in § 60.482-7.
              (1) Comply with § 60.483-1.
              (2) Comply with § 60.483-2.
              (3) Comply with the Phase III provisions in 40 CFR 63.168, except an owner or operator may elect to follow the provisions in § 60.482-7(f) instead of 40 CFR 63.168 for any valve that is designated as being leakless.
              (c) An owner or operator may apply to the Administrator for a determination of equivalency for any means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to the reduction in emissions of VOC achieved by the controls required in this subpart. In doing so, the owner or operator shall comply with requirements of § 60.484.
              (d) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of § 60.485 except as provided in § 60.593.
              (e) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of §§ 60.486 and 60.487.
              [49 FR 22606, May 30, 1984, as amended at 72 FR 64896, Nov. 16, 2007]
            
            
              § 60.593
              Exceptions.
              (a) Each owner or operator subject to the provisions of this subpart may comply with the following exceptions to the provisions of subpart VV.
              (b)(1) Compressors in hydrogen service are exempt from the requirements of § 60.592 if an owner or operator demonstrates that a compressor is in hydrogen service.
              (2) Each compressor is presumed not to be in hydrogen service unless an owner or operator demonstrates that the piece of equipment is in hydrogen service. For a piece of equipment to be considered in hydrogen service, it must be determined that the percent hydrogen content can be reasonably expected always to exceed 50 percent by volume. For purposes of determining the percent hydrogen content in the process fluid that is contained in or contacts a compressor, procedures that conform to the general method described in ASTM E260-73, 91, or 96, E168-67, 77, or 92, or E169-63, 77, or 93 (incorporated by reference as specified in § 60.17) shall be used.

              (3)(i) An owner or operator may use engineering judgment rather than procedures in paragraph (b)(2) of this section to demonstrate that the percent content exceeds 50 percent by volume, provided the engineering judgment demonstrates that the content clearly exceeds 50 percent by volume. When an owner or operator and the Administrator do not agree on whether a piece of equipment is in hydrogen service, however, the procedures in paragraph (b)(2) shall be used to resolve the disagreement.
              
              (ii) If an owner or operator determines that a piece of equipment is in hydrogen service, the determination can be revised only after following the procedures in paragraph (b)(2).
              (c) Any existing reciprocating compressor that becomes an affected facility under provisions of § 60.14 or § 60.15 is exempt from § 60.482-3(a), (b), (c), (d), (e), and (h) provided the owner or operator demonstrates that recasting the distance piece or replacing the compressor are the only options available to bring the compressor into compliance with the provisions of § 60.482-3(a), (b), (c), (d), (e), and (h).
              (d) An owner or operator may use the following provision in addition to § 60.485(e): Equipment is in light liquid service if the percent evaporated is greater than 10 percent at 150 °C as determined by ASTM Method D86-78, 82, 90, 95, or 96 (incorporated by reference as specified in § 60.17).
              (e) Pumps in light liquid service and valves in gas/vapor and light liquid service within a process unit that is located in the Alaskan North Slope are exempt from the requirements of §§ 60.482-2 and 60.482-7.
              (f) Open-ended valves or lines containing asphalt as defined in § 60.591 are exempt from the requirements of § 60.482-6(a) through (c).
              [49 FR 22606, May 30, 1984, as amended at 65 FR 61768, Oct. 17, 2000; 72 FR 64896, Nov. 16, 2007]
            
          
          
            Subpart GGGa—Standards of Performance for Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
            
              Source:
              72 FR 64896, Nov. 16, 2007, unless otherwise noted.
            
            
              § 60.590a
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities in petroleum refineries.
              (2) A compressor is an affected facility.
              (3) The group of all the equipment (defined in § 60.591a) within a process unit is an affected facility.
              (b) Any affected facility under paragraph (a) of this section that commences construction, reconstruction, or modification after November 7, 2006, is subject to the requirements of this subpart.
              (c) Addition or replacement of equipment (defined in § 60.591a) for the purpose of process improvement which is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (d) Facilities subject to subpart VV, subpart VVa, subpart GGG, or subpart KKK of this part are excluded from this subpart.
              (e) Stay of standards. Owners or operators are not required to comply with the definition of “process unit” in § 60.590 of this subpart until the EPA takes final action to require compliance and publishes a document in the Federal Register. While the definition of “process unit” is stayed, owners or operators should use the following definition:
              
                Process unit means components assembled to produce intermediate or final products from petroleum, unfinished petroleum derivatives, or other intermediates; a process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product.
              [49 FR 22606, May 30, 1984, as amended at 73 FR 31376, June 2, 2008]
            
            
              § 60.591a
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act, in subpart A of part 60, or in subpart VVa of this part, and the following terms shall have the specific meanings given them.
              
                Alaskan North Slope means the approximately 69,000 square mile area extending from the Brooks Range to the Arctic Ocean.
              
                Asphalt (also known as Bitumen) is a black or dark brown solid or semi-solid thermo-plastic material possessing waterproofing and adhesive properties. It is a complex combination of higher molecular weight organic compounds containing a relatively high proportion of hydrocarbons having carbon numbers greater than C25 with a high carbon to hydrogen ratio. It is essentially non-volatile at ambient temperatures with closed cup flash point of 445 °F (230 °C) or greater.
              
                Equipment means each valve, pump, pressure relief device, sampling connection system, open-ended valve or line, and flange or other connector in VOC service. For the purposes of recordkeeping and reporting only, compressors are considered equipment.
              
                In hydrogen service means that a compressor contains a process fluid that meets the conditions specified in § 60.593a(b).
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.593a(c).
              
                Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              
                Petroleum refinery means any facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through the distillation of petroleum, or through the redistillation, cracking, or reforming of unfinished petroleum derivatives.
              
                Process unit means the components assembled and connected by pipes or ducts to process raw materials and to produce intermediate or final products from petroleum, unfinished petroleum derivatives, or other intermediates. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. For the purpose of this subpart, process unit includes any feed, intermediate and final product storage vessels (except as specified in § 60.482-1a(g)), product transfer racks, and connected ducts and piping. A process unit includes all equipment as defined in this subpart.
              
                Effective Date Note:
                At 73 FR 31376, June 2, 2008, § 60.591a, the definition of “process unit” was stayed until further notice.
              
            
            
              § 60.592a
              Standards.
              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of §§ 60.482-1a to 60.482-10a as soon as practicable, but no later than 180 days after initial startup.
              (b) For a given process unit, an owner or operator may elect to comply with the requirements of paragraphs (b)(1), (2), or (3) of this section as an alternative to the requirements in § 60.482-7a.
              (1) Comply with § 60.483-1a.
              (2) Comply with § 60.483-2a.
              (3) Comply with the Phase III provisions in § 63.168, except an owner or operator may elect to follow the provisions in § 60.482-7a(f) instead of § 63.168 for any valve that is designated as being leakless.
              (c) An owner or operator may apply to the Administrator for a determination of equivalency for any means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to the reduction in emissions of VOC achieved by the controls required in this subpart. In doing so, the owner or operator shall comply with requirements of § 60.484a.
              (d) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of § 60.485a except as provided in § 60.593a.
              (e) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of §§ 60.486a and 60.487a.
            
            
              § 60.593a
              Exceptions.
              (a) Each owner or operator subject to the provisions of this subpart may comply with the following exceptions to the provisions of subpart VVa of this part.
              (b)(1) Compressors in hydrogen service are exempt from the requirements of § 60.592a if an owner or operator demonstrates that a compressor is in hydrogen service.

              (2) Each compressor is presumed not to be in hydrogen service unless an owner or operator demonstrates that the piece of equipment is in hydrogen service. For a piece of equipment to be considered in hydrogen service, it must be determined that the percent hydrogen content can be reasonably expected always to exceed 50 percent by volume. For purposes of determining the percent hydrogen content in the process fluid that is contained in or contacts a compressor, procedures that conform to the general method described in ASTM E260-73, 91, or 96, E168-67, 77, or 92, or E169-63, 77, or 93 (incorporated by reference as specified in § 60.17) shall be used.
              (3)(i) An owner or operator may use engineering judgment rather than procedures in paragraph (b)(2) of this section to demonstrate that the percent content exceeds 50 percent by volume, provided the engineering judgment demonstrates that the content clearly exceeds 50 percent by volume. When an owner or operator and the Administrator do not agree on whether a piece of equipment is in hydrogen service, however, the procedures in paragraph (b)(2) of this section shall be used to resolve the disagreement.
              (ii) If an owner or operator determines that a piece of equipment is in hydrogen service, the determination can be revised only after following the procedures in paragraph (b)(2).
              (c) Any existing reciprocating compressor that becomes an affected facility under provisions of § 60.14 or § 60.15 is exempt from § 60.482-3a(a), (b), (c), (d), (e), and (h) provided the owner or operator demonstrates that recasting the distance piece or replacing the compressor are the only options available to bring the compressor into compliance with the provisions of § 60.482-3a(a), (b), (c), (d), (e), and (h).
              (d) An owner or operator may use the following provision in addition to § 60.485a(e): Equipment is in light liquid service if the percent evaporated is greater than 10 percent at 150 °C as determined by ASTM Method D86-78, 82, 90, 93, 95, or 96 (incorporated by reference as specified in § 60.17).
              (e) Pumps in light liquid service and valves in gas/vapor and light liquid service within a process unit that is located in the Alaskan North Slope are exempt from the requirements of §§ 60.482-2a and 60.482-7a.
              (f) Open-ended valves or lines containing asphalt as defined in § 60.591a are exempt from the requirements of § 60.482-6a(a) through (c).
              (g) Connectors in gas/vapor or light liquid service are exempt from the requirements in § 60.482-11a, provided the owner or operator complies with § 60.482-8a for all connectors, not just those in heavy liquid service.
            
          
          
            Subpart HHH—Standards of Performance for Synthetic Fiber Production Facilities
            
              Source:
              49 FR 13651, Apr. 5, 1984, unless otherwise noted.
            
            
              § 60.600
              Applicability and designation of affected facility.
              (a) Except as provided in paragraph (b) of this section, the affected facility to which the provisions of this subpart apply is each solvent-spun synthetic fiber process that produces more than 500 Mg (551 ton) of fiber per year.
              (b) The provisions of this subpart do not apply to any facility that uses the reaction spinning process to produce spandex fiber or the viscose process to produce rayon fiber.
              (c) The provisions of this subpart apply to each facility as identified in paragraph (a) of this section and that commences construction or reconstruction after November 23, 1982. The provisions of this subpart do not apply to facilities that commence modification but not reconstruction after November 23, 1982.
              [49 FR 22606, May 30, 1984, as amended at 65 FR 61768, Oct. 17, 2000]
            
            
              § 60.601
              Definitions.
              All terms that are used in this subpart and are not defined below are given the same meaning as in the Act and in subpart A of this part.
              
                Acrylic fiber means a manufactured synthetic fiber in which the fiber-forming substance is any long-chain synthetic polymer composed of at least 85 percent by weight of acrylonitrile units.
              
                Makeup solvent means the solvent introduced into the affected facility that compensates for solvent lost from the affected facility during the manufacturing process.
              
                Nongaseous losses means the solvent that is not volatilized during fiber production, and that escapes the process and is unavailable for recovery, or is in a form or concentration unsuitable for economical recovery.
              
                Polymer means any of the natural or synthetic compounds of usually high molecular weight that consist of many repeated links, each link being a relatively light and simple molecule.
              
                Precipitation bath means the water, solvent, or other chemical bath into which the polymer or prepolymer (partially reacted material) solution is extruded, and that causes physical or chemical changes to occur in the extruded solution to result in a semihardened polymeric fiber.
              
                Rayon fiber means a manufactured fiber composed of regenerated cellulose, as well as manufactured fibers composed of regenerated cellulose in which substituents have replaced not more than 15 percent of the hydrogens of the hydroxyl groups.
              
                Reaction spinning process means the fiber-forming process where a prepolymer is extruded into a fluid medium and solidification takes place by chemical reaction to form the final polymeric material.
              
                Recovered solvent means the solvent captured from liquid and gaseous process streams that is concentrated in a control device and that may be purified for reuse.
              
                Solvent feed means the solvent introduced into the spinning solution preparation system or precipitation bath. This feed stream includes the combination of recovered solvent and makeup solvent.
              
                Solvent inventory variation means the normal changes in the total amount of solvent contained in the affected facility.
              
                Solvent recovery system means the equipment associated with capture, transportation, collection, concentration, and purification of organic solvents. It may include enclosures, hoods, ducting, piping, scrubbers, condensers, carbon adsorbers, distillation equipment, and associated storage vessels.
              
                Solvent-spun synthetic fiber means any synthetic fiber produced by a process that uses an organic solvent in the spinning solution, the precipitation bath, or processing of the sun fiber.
              
                Solvent-spun synthetic fiber process means the total of all equipment having a common spinning solution preparation system or a common solvent recovery system, and that is used in the manufacture of solvent-spun synthetic fiber. It includes spinning solution preparation, spinning, fiber processing and solvent recovery, but does not include the polymer production equipment.
              
                Spandex fiber means a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer comprised of at least 85 percent of a segmented polyurethane.
              
                Spinning solution means the mixture of polymer, prepolymer, or copolymer and additives dissolved in solvent. The solution is prepared at a viscosity and solvent-to-polymer ratio that is suitable for extrusion into fibers.
              
                Spinning solution preparation system means the equipment used to prepare spinning solutions; the system includes equipment for mixing, filtering, blending, and storage of the spinning solutions.
              
                Synthetic fiber means any fiber composed partially or entirely of materials made by chemical synthesis, or made partially or entirely from chemically-modified naturally-occurring materials.
              
                Viscose process means the fiber forming process where cellulose and concentrated caustic soda are reacted to form soda or alkali cellulose. This reacts with carbon disulfide to form sodium cellulose xanthate, which is then dissolved in a solution of caustic soda. After ripening, the solution is spun into an acid coagulating bath. This precipitates the cellulose in the form of a regenerated cellulose filament.
              [49 FR 13651, Apr. 5, 1984; 49 FR 18096, Apr. 27, 1984]
            
            
              § 60.602
              Standard for volatile organic compounds.

              On and after the date on which the initial performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause the discharge into the atmosphere from any affected facility that produces acrylic fibers, VOC emissions that exceed 10 kg/Mg (20 lb/ton) solvent feed to the spinning solution preparation system or precipitation bath. VOC emissions from affected facilities that produce both acrylic and nonacrylic fiber types shall not exceed 10 kg/Mg (20 lb/ton) solvent feed. VOC emissions from affected facilities that produce only nonacrylic fiber types shall not exceed 17 kg/Mg (34 lb/ton) solvent feed. Compliance with the emission limitations is determined on a 6-month rolling average basis as described in § 60.603.
              [49 FR 22606, May 30, 1984, as amended at 65 FR 61768, Oct. 17, 2000]
            
            
              § 60.603
              Performance test and compliance provisions.
              (a) Section 60.8(f) does not apply to the performance test procedures required by this subpart.
              (b) Each owner or operator of an affected facility shall determine compliance with the applicable standard in § 60.602(a) by determining and recording monthly the VOC emissions per unit mass solvent feed from each affected facility for the current and preceding 5 consecutive calendar months and using these values to calculate the 6-month average emissions. Each calculation is considered a performance test. The owner or operator of an affected facility shall use the following procedure to determine VOC emissions for each calendar month;
              (1) Install, calibrate, maintain, and operate monitoring devices that continuously measure and permanently record for each calendar month the amount of makeup solvent and solvent feed. These values shall be used in calculating VOC emissions according to paragraph (b)(2) of this section. All monitoring devices, meters, and peripheral equipment shall be calibrated and any error recorded. Total compounded error of the flow measuring and recording devices shall not exceed 1 percent accuracy over the operating range. As an alternative to measuring solvent feed, the owner or operator may:

              (i) Measure the amount of recovered solvent returned to the solvent feed storage tanks, and use the following equation to determine the amount of solvent feed:
              
              
                Solvent Feed = Makeup Solvent + Recovered
                Solvent + Change in the Amount of Solvent
                Contained in the Solvent Feed Holding Tank.
              
              
              (ii) Measure and record the amount of polymer introduced into the affected facility and the solvent-to-polymer ratio of the spinning solutions, and use the following equation to determine the amount of solvent feed:
              
                EC16NO91.083
              
              
                where subscript “i” denotes each particular spinning solution used during the test period; values of “i” vary from one to the total number of spinning solutions, “n,” used during the calendar month.
              
              
              (2) VOC emissions shall be determined each calendar month by use of the following equations:
              
                EC16NO91.084
              
              
                where all values are for the calendar month only and where
                E = VOC Emissions, in kg/Mg (lb/ton) solvent;
                SV = Measured or calculated volume of solvent feed, in liters (gallons);
                SW = Weight of solvent feed, in Mg (ton);
                MV = Measured volume of makeup solvent, in liters (gallons);
                MW = Weight of makeup, in kg (lb);
                N = Allowance for nongaseous losses, 13 kg/Mg (26 lb/ton) solvent feed;
                SP = Fraction of measured volume that is actual solvent (excludes water);
                D = Density of the solvent, in kg/liter (lb/gallon);
                K = Conversion factor, 1,000 kg/Mg (2,000 lb/ton);
                I = Allowance for solvent inventory variation or changes in the amount of solvent contained in the affected facility, in kg/Mg (lb/ton) solvent feed (may be positive or negative);
                IS = Amount of solvent contained in the affected facility at the beginning of the test period, as determined by the owner or operator, in kg (lb);
                IE = Amount of solvent contained in the affected facility at the close of the test period, as determined by the owner or operator, in kg (lb).
              
              

              (3) N, as used in the equation in paragraph (b)(2) of this section, equals 13 kg/Mg (26 lb/ton) solvent feed to the spinning solution preparation system and precipitation bath. This value shall be used in all cases unless an owner or operator demonstrates to the satisfaction of the Administrator that greater nongaseous losses occur at the affected facility. In this case, the greater value may be substituted in the equation.
              [49 FR 13651, Apr. 5, 1984; 49 FR 18096, Apr. 27, 1984, as amended at 65 FR 61769, Oct. 17, 2000]
            
            
              § 60.604
              Reporting requirements.
              (a) The owner or operator of an affected facility shall submit a written report to the Administrator of the following:
              (1) The results of the initial performance test; and
              (2) The results of subsequent performance tests that indicate that VOC emissions exceed the standards in § 60.602. These reports shall be submitted quarterly at 3-month intervals after the initial performance test. If no exceedances occur during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (b) Solvent-spun synthetic fiber producing facilities exempted from these standards in § 60.600(a) (those producing less than 500 Mg (551 ton) annually) shall report to the Administrator within 30 days whenever extruded fiber for the preceding 12 calendar months exceeds 500 Mg (551 ton).
              (c) The requirements of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternate means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with this section, provided that they comply with the requirements established by the State.
              [49 FR 13651, Apr. 5, 1984, as amended at 55 FR 51384, Dec. 13, 1990; 59 FR 32341, June 23, 1994; 65 FR 61769, Oct. 17, 2000]
            
          
          
            Subpart III—Standards of Performance for Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
            
              Source:
              55 FR 26922, June 29, 1990, unless otherwise noted.
            
            
              § 60.610
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each affected facility designated in paragraph (b) of this section that produces any of the chemicals listed in § 60.617 as a product, co-product, by-product, or intermediate, except as provided in paragraph (c) of this section.
              (b) The affected facility is any of the following for which construction, modification, or reconstruction commenced after October 21, 1983:
              (1) Each air oxidation reactor not discharging its vent stream into a recovery system.
              (2) Each combination of an air oxidation reactor and the recovery system into which its vent stream is discharged.
              (3) Each combination of two or more air oxidation reactors and the common recovery system into which their vent streams are discharged.
              (c) Each affected facility that has a total resource effectiveness (TRE) index value greater than 4.0 is exempt from all provisions of this subpart except for §§ 60.612, 60.614(f), 60.615(h), and 60.615(l).
              (d) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators of process vents that are subject to this subpart may choose to comply with the provisions of 40 CFR part 65, subpart D, to satisfy the requirements of §§ 60.612 through 60.615 and 60.618. The provisions of 40 CFR part 65 also satisfy the criteria of paragraph (c) of this section. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart D, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those process vents. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (d)(2) do not apply to owners or operators of process vents complying with 40 CFR part 65, subpart D, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart D, must comply with 40 CFR part 65, subpart A.
              (3) Compliance date. Owners or operators who choose to comply with 40 CFR part 65, subpart D, at initial startup shall comply with paragraphs (d)(1) and (2) of this section for each vent stream on and after the date on which the initial performance test is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial startup, whichever date comes first.
              (4) Initial startup notification. Each owner or operator subject to the provisions of this subpart that chooses to comply with 40 CFR part 65, subpart D, at initial startup shall notify the Administrator of the specific provisions of 40 CFR 65.63(a)(1), (2), or (3) with which the owner or operator has elected to comply. Notification shall be submitted with the notifications of initial startup required by 40 CFR 65.5(b).
              
              
                Note:
                The intent of these standards is to minimize the emissions of VOC through the application of BDT. The numerical emission limits in these standards are expressed in terms of total organic compounds (TOC), measured as TOC minus methane and ethane. This emission limit reflects the performance of BDT.
              
              [55 FR 26922, June 29, 1990, as amended at 65 FR 78278, Dec. 14, 2000]
            
            
              § 60.611
              Definitions.
              As used in this subpart, all terms not defined here shall have the meaning given them in the Act and in subpart A of part 60, and the following terms shall have the specific meanings given them.
              
                Air Oxidation Reactor means any device or process vessel in which one or more organic reactants are combined with air, or a combination of air and oxygen, to produce one or more organic compounds. Ammoxidation and oxychlorination reactions are included in this definition.
              
                Air Oxidation Reactor Recovery Train means an individual recovery system receiving the vent stream from at least one air oxidation reactor, along with all air oxidation reactors feeding vent streams into this system.
              
                Air Oxidation Unit Process means a unit process, including ammoxidation and oxychlorination unit process, that uses air, or a combination of air and oxygen, as an oxygen source in combination with one or more organic reactants to produce one or more organic compounds.
              
                Boilers means any enclosed combustion device that extracts useful energy in the form of steam.
              
                By Compound means by individual stream components, not carbon equivalents.
              
                Continuous recorder means a data recording device recording an instantaneous data value at least once every 15 minutes.
              
                Flame zone means the portion of the combustion chamber in a boiler occupied by the flame envelope.
              
                Flow indicator means a device which indicates whether gas flow is present in a vent stream.
              
                Halogenated Vent Stream means any vent stream determined to have a total concentration (by volume) of compounds containing halogens of 20 ppmv (by compound) or greater.
              
                Incinerator means any enclosed combustion device that is used for destroying organic compounds and does not extract energy in the form of steam or process heat.
              
                Process Heater means a device that transfers heat liberated by burning fuel to fluids contained in tubes, including all fluids except water that is heated to produce steam.
              
                Process Unit means equipment assembled and connected by pipes or ducts to produce, as intermediates or final products, one or more of the chemicals in § 60.617. A process unit can operate independently if supplied with sufficient fuel or raw materials and sufficient product storage facilities.
              
              
                Product means any compound or chemical listed in § 60.617 that is produced for sale as a final product as that chemical or is produced for use in a process that needs that chemical for the production of other chemicals in another facility. By-products, co-products, and intermediates are considered to be products.
              
                Recovery Device means an individual unit of equipment, such as an absorber, condenser, and carbon adsorber, capable of and used to recover chemicals for use, reuse or sale.
              
                Recovery System means an individual recovery device or series of such devices applied to the same process stream.
              
                Total organic compounds (TOC) means those compounds measured according to the procedures in § 60.614(b)(4). For the purposes of measuring molar composition as required in § 60.614(d)(2)(i), hourly emissions rate as required in § 60.614(d)(5) and § 60.614(e) and TOC concentration as required in § 60.615(b)(4) and § 60.615(g)(4), those compounds which the Administrator has determined do not contribute appreciably to the formation of ozone are to be excluded. The compounds to be excluded are identified in Environmental Protection Agency's statements on ozone abatement policy for SIP revisions (42 FR 35314; 44 FR 32042; 45 FR 32424; 45 FR 48942).
              
                Total resource effectiveness (TRE) Index Value means a measure of the supplemental total resource requirement per unit reduction of TOC associated with an individual air oxidation vent stream, based on vent stream flow rate, emission rate of TOC, net heating value, and corrosion properties (whether or not the vent stream is halogenated), as quantified by the equation given under § 60.614(e).
              
                Vent Stream means any gas stream, containing nitrogen which was introduced as air to the air oxidation reactor, released to the atmosphere directly from any air oxidation reactor recovery train or indirectly, after diversion through other process equipment. The vent stream excludes equipment leaks and relief valve discharges including, but not limited to, pumps, compressors, and valves.
              [55 FR 26922, June 29, 1990; 55 FR 36932, Sept. 7, 1990]
            
            
              § 60.612
              Standards.
              Each owner or operator of any affected facility shall comply with paragraph (a), (b), or (c) of this section for each vent stream on and after the date on which the initial performance test required by §§ 60.8 and 60.614 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial start-up, whichever date comes first. Each owner or operator shall either:
              (a) Reduce emissions of TOC (minus methane and ethane) by 98 weight-percent, or to a TOC (minus methane and ethane) concentration of 20 ppmv on a dry basis corrected to 3 percent oxygen, whichever is less stringent. If a boiler or process heater is used to comply with this paragraph, then the vent stream shall be introduced into the flame zone of the boiler or process heater; or
              (b) Combust the emissions in a flare that meets the requirements of § 60.18; or
              (c) Maintain a TRE index value greater than 1.0 without use of VOC emission control devices.
            
            
              § 60.613
              Monitoring of emissions and operations.
              (a) The owner or operator of an affected facility that uses an incinerator to seek to comply with the TOC emission limit specified under § 60.612(a) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment:
              (1) A temperature monitoring device equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater.
              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox.

              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) A flow indicator that provides a record of vent stream flow to the incinerator at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each affected facility at a point closest to the inlet of each incinerator and before being joined with any other vent stream.
              (b) The owner or operator of an affected facility that uses a flare to seek to comply with § 60.612(b) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultra-violet sensor or thermocouple, at the pilot light to indicate the continuous presence of a flame.
              (2) A flow indicator that provides a record of vent stream flow to the flare at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each affected facility at a point closest to the flare and before being joined with any other vent stream.
              (c) The owner or operator of an affected facility that uses a boiler or process heater to seek to comply with § 60.612(a) shall install, calibrate, maintain and operate according to the manufacturer's specifications the following equipment:
              (1) A flow indicator that provides a record of vent stream flow to the boiler or process heater at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each air oxidation reactor within an affected facility at a point closest to the inlet of each boiler or process heater and before being joined with any other vent stream.
              (2) A temperature monitoring device in the firebox equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being measured expressed in degrees Celsius or ±0.5 °C, whichever is greater, for boilers or process heaters of less than 44 MW (150 million Btu/hr) heat input design capacity.
              (d) Monitor and record the periods of operation of the boiler or process heater if the design input capacity of the boiler is 44 MW (150 million Btu/hr) or greater. The records must be readily available for inspection.
              (e) The owner or operator of an affected facility that seeks to demonstrate compliance with the TRE index value limit specified under § 60.612(c) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment, unless alternative monitoring procedures or requirements are approved for that facility by the Administrator:
              (1) Where an absorber is the final recovery device in a recovery system:
              (i) A scrubbing liquid temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or 0.5 °C, whichever is greater, and a specific gravity monitoring device having an accuracy of 0.02 specific gravity units, each equipped with a continuous recorder;
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (2) Where a condenser is the final recovery device in a recovery system:
              (i) A condenser exit (product side) temperature monitoring device equipped with a continuous recorder and having an acuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or 0.5 °C, whichever is greater;
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (3) Where a carbon adsorber is the final recovery device in a recovery system:

              (i) An integrating steam flow monitoring device having an accuracy of 10 percent, and a carbon bed temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, both equipped with a continuous recorder;
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (f) An owner or operator of an affected facility seeking to demonstrate compliance with the standards specified under § 60.612 with control devices other than an incinerator, boiler, process heater, or flare; or recovery devices other than an absorber, condenser, or carbon adsorber shall provide to the Administrator information describing the operation of the control device or recovery device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
              [55 FR 26922, June 29, 1990, as amended at 65 FR 61769, Oct. 17, 2000]
            
            
              § 60.614
              Test methods and procedures.
              (a) For the purpose of demonstrating compliance with § 60.612, all affected facilities shall be run at full operating conditions and flow rates during any performance test.
              (b) The following methods in appendix A to this part, except as provided under § 60.8(b) shall be used as reference methods to determine compliance with the emission limit or percent reduction efficiency specified under § 60.612(a).
              (1) Method 1 or 1A, as appropriate, for selection of the sampling sites. The control device inlet sampling site for determination of vent stream molar composition or TOC (less methane and ethane) reduction efficiency shall be prior to the inlet of the control device and after the recovery system.
              (2) Method 2, 2A, 2C, or 2D, as appropriate, for determination of the volumetric flow rates.

              (3) The emission rate correction factor, integrated sampling and analysis procedure of Method 3 shall be used to determine the oxygen concentration (%O2d) for the purposes of determining compliance with the 20 ppmv limit. The sampling site shall be the same as that of the TOC samples and the samples shall be taken during the same time that the TOC samples are taken. The TOC concentration corrected to 3 percent O2 (Cc) shall be computed using the following equation:
              
                EC16NO91.085
              
              
                where:
                
                Cc = Concentration of TOC corrected to 3 percent 02, dry basis, ppm by volume.
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                %O2d = Concentration of O2, dry basis, percent by volume.
              
              
              (4) Method 18 to determine concentration of TOC in the control device outlet and the concentration of TOC in the inlet when the reduction efficiency of the control device is to be determined.
              (i) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used then the samples shall be taken at 15-minute intervals.
              (ii) The emission reduction (R) of TOC (minus methane and ethane) shall be determined using the following equation:
              
                EC16NO91.086
              
              
                where:
                
                R = Emission reduction, percent by weight.
                Ei = Mass rate of TOC entering the control device, kg/hr (lb/hr).
                Eo = Mass rate of TOC discharged to the atmosphere, kg/hr (lb/hr).
              
              
              (iii) The mass rates of TOC (Ei, Eo) shall be computed using the following equations:
              
                EC16NO91.087
              
              
                Where:
                
                
                Cij, Coj = Concentration of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, dry basis ppm by volume.
                Mij, Moj = Molecular weight of sample component “j“ of the gas stream at the inlet and outlet of the control device, respectively, g/g-mole (lb/lb-mole).
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control device, respectively, dscm/min (dscf/min).
                K2 = 2.494 × 10−6 (1/ppm)(g-mole/scm)(kg/g)(min/hr) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.557 × 10−7 (1/ppm)(lb-mole/scf)(min/hr) (English units), where standard temperature for (lb-mole/scf) is 68 °F.
              
              
              (iv) The TOC concentration (CTOC) is the sum of the individual components and shall be computed for each run using the following equation:
              
                EC16NO91.088
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                Cj = Concentration of sample components in the sample.
                n = Number of components in the sample.
              
              
              (c) When a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used to seek to comply with § 60.612(a), the requirement for an initial performance test is waived, in accordance with § 60.8(b). However, the Administrator reserves the option to require testing at such other times as may be required, as provided for in section 114 of the Act.
              (d) When a flare is used to seek to comply with § 60.612(b), the flare shall comply with the requirements of § 60.18.
              (e) The following test methods in appendix A to this part, except as provided under § 60.8(b), shall be used for determining the net heating value of the gas combusted to determine compliance under § 60.612(b) and for determining the process vent stream TRE index value to determine compliance under § 60.612(c).
              (1)(i) Method 1 or 1A, as appropriate, for selection of the sampling site. The sampling site for the vent stream flow rate and molar composition determination prescribed in § 60.614(e)(2) and (3) shall be, except for the situations outlined in paragraph (e)(1)(ii) of this section, prior to the inlet of any control device, prior to any post-reactor dilution of the stream with air, and prior to any post-reactor introduction of halogenated compounds into the vent stream. No transverse site selection method is needed for vents smaller than 10 centimeters (4 inches) in diameter.
              (ii) If any gas stream other than the air oxidation vent stream from the affected facility is normally conducted through the final recovery device.
              (A) The sampling site for vent stream flow rate and molar composition shall be prior to the final recovery device and prior to the point at which the nonair oxidation stream is introduced.
              (B) The efficiency of the final recovery device is determined by measuring the TOC concentration using Method 18 at the inlet to the final recovery device after the introduction of any nonair oxidation vent stream and at the outlet of the final recovery device.
              (C) This efficiency is applied to the TOC concentration measured prior to the final recovery device and prior to the introduction of the nonair oxidation stream to determine the concentration of TOC in the air oxidation stream from the final recovery device. This concentration of TOC is then used to perform the calculations outlined in § 60.614(e)(4) and (5).
              (2) The molar composition of the process vent stream shall be determined as follows:
              (i) Method 18 to measure the concentration of TOC including those containing halogens.
              (ii) D1946-77, or 90 (Reapproved 1994) (incorporation by reference as specified in § 60.17 of this part) to measure the concentration of carbon monoxide and hydrogen.
              (iii) Method 4 to measure the content of water vapor.
              (3) The volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D, as appropriate.
              (4) The net heating value of the vent stream shall be calculated using the following equation:
              
                
                EC16NO91.089
              
              
                where:
                
                HT = Net heating value of the sample, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (77 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F).
                K1 = 1.74 × 10−7 (1/ppm)(g-mole/scm)(MJ/kcal) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.03 × 10−11 (1/ppm)(lb-mole/scf)(Btu/kcal) (English units) where standard temperature for (lb/mole/scf) is 68 °F.
                Cj = Concentration on a wet basis of compound j in ppm, as measured for organics by Method 18 and measured for hydrogen and carbon monoxide by ASTM D1946-77, 90, or 94 (incorporation by reference as specified in § 60.17 of this part) as indicated in § 60.614(e)(2).
                Hj = Net heat of combustion of compound j, kcal/(g-mole) [kcal/(lb-mole)], based on combustion at 25 °C and 760 mm Hg (77 °F and 30 in. Hg).
              
              
              (5) The emission rate of TOC in the process vent stream shall be calculated using the following equation:
              
                EC16NO91.092
              
              
                where:
                
                ETOC = Measured emission rate of TOC, kg/hr (lb/hr).
                K2 = 2.494 × 10−6 (1/ppm)(g-mole/scm)(kg/g)(min/hr) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.557 × 10−7 (1/ppm)(lb-mole/scf)(min/hr) (English units), where standard temperature for (lb-mole/scf) is 68 °F.
                Cj = Concentration on a wet basis of compound j in ppm, as measured by Method 18 as indicated in § 60.614(e)(2).
                Mj = Molecular weight of sample j, g/g-mole (lb/lb-mole).
                Qs = Vent stream flow rate, scm/hr (scf/hr), at a temperature of 20 °C (68 °F).
              
              
              (6) The total process vent stream concentration (by volume) of compounds containing halogens (ppmv, by compound) shall be summed from the individual concentrations of compounds containing halogens which were measured by Method 18.
              (f) For purposes of complying with § 60.612(c), the owner or operator of a facility affected by this subpart shall calculate the TRE index value of the vent stream using the equation for incineration in paragraph (e)(1) of this section for halogenated vent streams. The owner or operator of an affected facility with a nonhalogenated vent stream shall determine the TRE index value by calculating values using both the incinerator equation in paragraph (e)(1) of this section and the flare equation in paragraph (e)(2) of this section and selecting the lower of the two values.
              (1) The TRE index value of the vent stream controlled by an incinerator shall be calculated using the following equation:
              
                EC16NO91.093
              

              (i) Where for a vent stream flow rate that is greater than or equal to 14.2 scm/min (501 scf/min) at a standard temperature of 20 °C (68 °F):
              
              
                TRE = TRE index value.
                Qs = Vent stream flow rate, scm/min (scf/min), at a temperature of 20 °C (68 °F).
                HT = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                Ys = Qs for all vent stream categories listed in table 1 except for Category E vent streams where Ys = QsHT/3.6.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr). a, b, c, d, e, and f are coefficients.
              
              
              The set of coefficients which apply to a vent stream shall be obtained from table 1.
              
                
                ER17OC00.027
              
              
                
                ER17OC00.028
              
              
                ER17OC00.029
              

              (ii) Where for a vent stream flow rate that is less than 14.2 scm/min (501 scf/min) at a standard temperature of 20 °C (68 °F):
              
              
                TRE = TRE index value.
                Qs = 14.2 scm/min (501 scf/min).
                HT = (FLOW)(HVAL)/Qs.
                
                Where the following inputs are used:
                
                FLOW = Vent stream flow rate, scm/min (scf/min), at a temperature of 20 °C (68 °F).

                HVAL = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                Ys = Qs for all vent stream categories listed in table 1 except for Category E vent streams where Ys = QsHT/3.6.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr).
                
                a, b, c, d, e, and f are coefficients.
              
              
              The set of coefficients that apply to a vent stream can be obtained from table 1.
              (2) The equation for calculating the TRE index value of a vent stream controlled by a flare is as follows:
              
                EC16NO91.094
              
              
                where:
                
                TRE = TRE index value.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr).
                Qs = Vent stream flow rate, scm/min (scf/min), at a standard temperature of 20 °C (68 °F).
                HT = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                
                a, b, c, d, and e are coefficients.
              
              
              The set of coefficients that apply to a vent stream shall be obtained from table 2.
              
                Table 2—Air Oxidation Processes NSPS TRE Coefficients for Vent Streams Controlled by a Flare
                
                   
                  a
                  b
                  c
                  d
                  e
                
                
                  HT < 11.2 MJ/scm
                  2.25
                  0.288
                  −0.193
                  (−0.0051
                  2.08
                
                
                  (HT < 301 Btu/scf)
                  (0.140)
                  (0.0367)
                  (−0.000448)
                  (−0.0051)
                  (4.59)
                
                
                  HT ≥ 11.2 MJ/scm
                  0.309
                  0.0619
                  −0.0043
                  −0.0034
                  2.08
                
                
                  HT ≥ 301 Btu/scf)
                  (0.0193)
                  (0.00788)
                  (−0.000010)
                  (−0.0034)
                  (4.59)
                
              
              (g) Each owner or operator of an affected facility seeking to comply with § 60.610(c) or § 60.612(c) shall recalculate the TRE index value for that affected facility whenever process changes are made. Some examples of process changes are changes in production capacity, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. The TRE index value shall be recalculated based on test data, or on best engineering estimates of the effects of the change to the recovery system.
              (1) Where the recalculated TRE index value is less than or equal to 1.0, the owner or operator shall notify the Administrator within 1 week of the recalculation and shall conduct a performance test according to the methods and procedures required by § 60.614 to determine compliance with § 60.612(a). Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              (2) Where the initial TRE index value is greater than 4.0 and the recalculated TRE index value is less than or equal to 4.0, but greater than 1.0, the owner or operator shall conduct a performance test in accordance with §§ 60.8 and 60.614 and shall comply with §§ 60.613, 60.614, and 60.615. Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              [55 FR 26922, June 29, 1990; 55 FR 36932, Sept. 7, 1990, as amended at 65 FR 61769, Oct. 17, 2000]
            
            
              § 60.615
              Reporting and recordkeeping requirements.

              (a) Each owner or operator subject to § 60.612 shall notify the Administrator of the specific provisions of § 60.612 (§ 60.612 (a) (b), or (c)) with which the owner or operator has elected to comply. Notification shall be submitted with the notification of initial start-up required by § 60.7(a)(3). If an owner or operator elects at a later date to use an alternative provision of § 60.612 with which he or she will comply, then the Administrator shall be notified by the owner or operator 90 days before implementing a change and, upon implementing the change, a performance test shall be performed as specified by § 60.614 within 180 days.
              (b) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible records of the following data measured during each performance test, and also include the following data in the report of the initial performance test required under § 60.8. Where a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used to comply with § 60.612(a), a report containing performance test data need not be submitted, but a report containing the information of § 60.615(b)(2)(i) is required. The same data specified in this section shall be submitted in the reports of all subsequently required performance tests where either the emission control efficiency of a control device, outlet concentration of TOC, or the TRE index value of a vent stream from a recovery system is determined.
              (1) Where an owner or operator subject to this subpart seeks to demonstrate compliance with § 60.612(a) through use of either a thermal or catalytic incinerator:
              (i) The average firebox temperature of the incinerator (or the average temperature upstream and downstream of the catalyst bed for a catalytic incinerator), measured at least every 15 minutes and averaged over the same time period of the performance testing, and
              (ii) The percent reduction of TOC determined as specified in § 60.614(b) achieved by the incinerator, or the concentration of TOC (ppmv, by compound) determined as specified in § 60.614(b) at the outlet of the control device on a dry basis corrected to 3 percent oxygen.
              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.612(a) through use of a boiler or process heater:
              (i) A description of the location at which the vent stream is introduced into the boiler or process heater, and
              (ii) The average combustion temperature of the boiler or process heater with a design heat input capacity of less than 44 MW (150 million Btu/hr) measured at least every 15 minutes and averaged over the same time period of the performance testing.
              (3) Where an owner or operator subject to the provisions of this subpart seeks to comply with § 60.612(b) through the use of a smokeless flare, flare design (i.e., steam-assisted, air-assisted, or nonassisted), all visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the performance test, continuous records of the flare pilot flame monitoring, and records of all periods of operations during which the pilot flame is absent.
              (4) Where an owner or operator seeks to demonstrate compliance with § 60.612(c):
              (i) Where an absorber is the final recovery device in a recovery system, the exit specific gravity (or alternative parameter which is a measure of the degree of absorbing liquid saturation, if approved by the Administrator), and average exit temperature of the absorbing liquid, measured at least every 15 minutes and averaged over the same time period of the performance testing (both measured while the vent stream is normally routed and constituted), or
              (ii) Where a condenser is the final recovery device in a recovery system, the average exit (product side) temperature, measured at least every 15 minutes and average over the same time period of the performance testing while the vent stream is normally routed and constituted.

              (iii) Where a carbon adsorber is the final recovery device in a recovery system, the total steam mass flow measured at least every 15 minutes and averaged over the same time period of the performance test (full carbon bed cycle), temperature of the carbon bed after regeneration (and within 15 minutes of completion of any cooling cycle(s), and duration of the carbon bed steaming cycle (all measured while the vent stream is normally routed and constituted), or
              (iv) As an alternative to § 60.615(b)(4)(i), (ii) or (iii), the concentration level or reading indicated by the organic monitoring device at the outlet of the absorber, condenser, or carbon adsorber measured at least every 15 minutes and averaged over the same time period of the performance testing while the vent stream is normally routed and constituted.
              (v) All measurements and calculations performed to determine the TRE index value of the vent stream.
              (c) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.613(a) and (c) as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where a combustion device is used by an owner or operator seeking to demonstrate compliance with § 60.612(a) or (c), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) For thermal incinerators, all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.612(a) was determined.
              (2) For catalytic incinerators, all 3-hour periods of operation during which the average temperature of the vent stream immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature of the vent stream during the most recent performance test at which compliance with § 60.612(a) was determined. The owner or operator also shall record all 3-hour periods of operation during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference of the device during the most recent performance test at which compliance with § 60.612(a) was determined.
              (3) All 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.612(a) was determined for boilers or process heaters with a design heat input capacity of less than 44 MW (150 million Btu/hr).
              (4) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under § 60.612(a).
              (d) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the flow indication specified under § 60.613(a)(2), § 60.613(b)(2), and § 60.613(c)(1), as well as up-to-date, readily accessible records of all periods when the vent stream is diverted from the control device or has no flow rate.
              (e) Each owner or operator subject to the provisions of this subpart who uses a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater to comply with § 60.612(a) shall keep an up-to-date, readily accessible record of all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other State or Federal regulatory requirements).
              (f) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the flare pilot flame monitoring specified in § 60.613(b), as well as up-to-date, readily accessible records of all periods of operations in which the pilot flame is absent.

              (g) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.613(e) as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where the owner or operator seeks to demonstrate compliance with § 60.612(c), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) Where an absorber is the final recovery device in a recovery system, and where an organic monitoring device is not used:
              (i) All 3-hour periods of operation during which the average absorbing liquid temperature was more than 11 °C (20 °F) above the average absorbing liquid temperature during the most recent performance test, or
              (ii) All 3-hour periods of operation during which the average absorbing liquid specific gravity was more than 0.1 unit above, or more than 0.1 unit below, the average absorbing liquid specific gravity during the most recent performance test (unless monitoring of an alternative parameter, which is a measure of the degree of absorbing liquid saturation, is approved by the Administrator, in which case he or she will define appropriate parameter boundaries and periods of operation during which they are exceeded).
              (2) When a condenser is the final recovery device in a recovery system, and where an organic monitoring device is not used, all 3-hour periods of operation during which the average exit (product side) condenser operating temperature was more than 6 °C (11 °F) above the average exit (product side) operating temperature during the most recent performance test.
              (3) Where a carbon adsorber is the final recovery device in a recovery system and where an organic monitoring device is not used:
              (i) All carbon bed regeneration cycles during which the total mass steam flow was more than 10 percent below the total mass steam flow during the most recent performance test, or
              (ii) All carbon bed regeneration cycles during which the temperature of the carbon bed after regeneration (and after completion of any cooling cycle(s)) was more than 10 percent greater than the carbon bed temperature (in degrees Celsius) during the most recent performance test.
              (4) Where an absorber, condenser, or carbon adsorber is the final recovery device in the recovery system and an organic monitoring device approved by the Administrator is used, all 3-hour periods of operation during which the average concentration level or reading of organic compounds in the exhaust gases is more than 20 percent greater than the exhaust gas organic compound concentration level or reading measured by the monitoring device during the most recent performance test.
              (h) Each owner or operator subject to the provisions of this subpart and seeking to demonstrate compliance with § 60.612(c) shall keep up-to-date, readily accessible records of:
              (1) Any changes in production capacity, feedstock type, or catalyst type, or of any replacement, removal or addition of recovery equipment or air oxidation reactors;
              (2) Any recalculation of the TRE index value performed pursuant to § 60.614(f);
              (3) The results of any performance test performed pursuant to the methods and procedures required by § 60.614(d).
              (i) Each owner and operator subject to the provisions of this subpart is exempt from the quarterly reporting requirements contained in § 60.7(c) of the General Provisions.
              (j) Each owner or operator that seeks to comply with the requirements of this subpart by complying with the requirements of § 60.612 shall submit to the Administrator semiannual reports of the following information. The initial report shall be submitted within 6 months after the initial start-up-date.
              (1) Exceedances of monitored parameters recorded under § 60.615(c) and (g).
              (2) All periods recorded under § 60.615(d) when the vent stream is diverted from the control device or has no flow rate.
              (3) All periods recorded under § 60.615(e) when the boiler or process heater was not operating.

              (4) All periods recorded under § 60.615(f) in which the pilot flame of the flare was absent.
              
              (5) Any recalculation of the TRE index value, as recorded under § 60.615(h).
              (k) The requirements of § 60.615(j) remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with § 60.615(j), provided that they comply with the requirements established by the State.
              (l) The Administrator will specify appropriate reporting and recordkeeping requirements where the owner or operator of an affected facility seeks to demonstrate compliance with the standards specified under § 60.612 other than as provided under § 60.613(a), (b), (c), and (d).
              [55 FR 26922, June 29, 1990; 55 FR 36932, Sept. 7, 1990, as amended at 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.616
              Reconstruction.
              For purposes of this subpart “fixed capital cost of the new components,” as used in § 60.15, includes the fixed capital cost of all depreciable components which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following October 21, 1983. For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
            
            
              § 60.617
              Chemicals affected by subpart III.
              
                
                  Chemical name
                  CAS No.*
                
                
                  Acetaldehyde
                  75-07-0
                
                
                  Acetic acid
                  64-19-7
                
                
                  Acetone
                  67-64-1
                
                
                  Acetonitrile
                  75-05-8
                
                
                  Acetophenone
                  98-86-2
                
                
                  Acrolein
                  107-02-8
                
                
                  Acrylic acid
                  79-10-7
                
                
                  Acrylonitrile
                  107-13-1
                
                
                  Anthraquinone
                  84-65-1
                
                
                  Benzaldehyde
                  100-52-7
                
                
                  Benzoic acid, tech
                  65-85-0
                
                
                  1,3-Butadiene
                  106-99-0
                
                
                  p-t-Butyl benzoic acid
                  98-73-7
                
                
                  N-Butyric acid
                  107-92-6
                
                
                  Crotonic acid
                  3724-65-0
                
                
                  Cumene hydroperoxide
                  80-15-9
                
                
                  Cyclohexanol
                  108-93-0
                
                
                  Cyclohexanone
                  108-94-1
                
                
                  Dimethyl terephthalate
                  120-61-6
                
                
                  Ethylene dichloride
                  107-06-2
                
                
                  Ethylene oxide
                  75-21-8
                
                
                  Formaldehyde
                  50-00-0
                
                
                  Formic acid
                  64-18-6
                
                
                  Glyoxal
                  107-22-2
                
                
                  Hydrogen cyanide
                  74-90-8
                
                
                  Isobutyric acid
                  79-31-2
                
                
                  Isophthalic acid
                  121-91-5
                
                
                  Maleic anhydride
                  108-31-6
                
                
                  Methyl ethyl ketone
                  78-93-3
                
                
                  a-Methyl styrene
                  98-83-9
                
                
                  Phenol
                  108-95-2
                
                
                  Phthalic anhydride
                  85-44-9
                
                
                  Propionic acid
                  79-09-4
                
                
                  Propylene oxide
                  75-56-9
                
                
                  Styrene
                  100-42-5
                
                
                  Terephthalic acid
                  100-21-0
                
                *CAS numbers refer to the Chemical Abstracts Registry numbers assigned to specific chemicals, isomers, or mixtures of chemicals. Some isomers or mixtures that are covered by the standards do not have CAS numbers assigned to them. The standards apply to all of the chemicals listed, whether CAS numbers have been assigned or not.
              
            
            
              § 60.618
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: § 60.613(e).
            
          
          
            Subpart JJJ—Standards of Performance for Petroleum Dry Cleaners
            
              Source:
              49 FR 37331, Sept. 21, 1984, unless otherwise noted.
            
            
              § 60.620
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities located at a petroleum dry cleaning plant with a total manufacturers' rated dryer capacity equal to or greater than 38 kilograms (84 pounds): Petroleum solvent dry cleaning dryers, washers, filters, stills, and settling tanks.

              (1) When the affected facility is installed in an existing plant that is not expanding the manufacturers' rated capacity of its petroleum solvent dryer(s), the total manufacturers' rated dryer capacity is the summation of the manufacturers' rated capacity for each existing petroleum solvent dryer.
              (2) When the affected facility is installed in a plant that is expanding the manufacturers' rated capacity of its petroleum solvent dryers, the total manufacturers' rated dryer capacity is the summation of the manufacturers' rated dryer capacity for each existing and proposed new petroleum solvent dryer.
              (3) When the affected facilty is installed in a new plant, the total manufacturers' rated dryer capacity is the summation of the manufacturers' rated dryer capacity for each proposed new petroleum solvent dryer.
              (4) The petroleum solvent dryers considered in the determination of the total manufacturers' rated dryer capacity are those new and existing dryers in the plant that will be in service at any time after the proposed new source or modification commences operation.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after December 14, 1982, is subject to the requirements of this subpart with the following exception. A dryer installed between December 14, 1982, and September 21, 1984, in a plant with an annual solvent consumption level of less than 17,791 liters (4,700 gallons), is exempt from the requirements of this subpart.
              [49 FR 37331, Sept. 21, 1984, as amended at 50 FR 49026, Nov. 27, 1985; 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.621
              Definitions.
              As used in this subpart, all terms not defined herein shall have the same meaning given them in the Act and in subpart A of this part.
              
                Cartridge filter means a discrete filter unit containing both filter paper and activated carbon that traps and removes contaminants from petroleum solvent, together with the piping and ductwork used in the installation of this device.
              
                Dryer means a machine used to remove petroleum solvent from articles of clothing or other textile or leather goods, after washing and removing of excess petroleum solvent, together with the piping and ductwork used in the installation of this device.
              
                Manufacturers' rated dryer capacity means the dryer's rated capacity of articles, in pounds or kilograms of clothing articles per load, dry basis, that is typically found on each dryer on the manufacturer's name-plate or in the manufacturer's equipment specifications.
              
                Perceptible leaks means any petroleum solvent vapor or liquid leaks that are conspicuous from visual observation or that bubble after application of a soap solution, such as pools or droplets of liquid, open containers or solvent, or solvent laden waste standing open to the atmosphere.
              
                Petroleum dry cleaner means a dry cleaning facility that uses petroleum solvent in a combination of washers, dryers, filters, stills, and settling tanks.
              
                Settling tank means a container that gravimetrically separates oils, grease, and dirt from petroleum solvent, together with the piping and ductwork used in the installation of this device.
              
                Solvent filter means a discrete solvent filter unit containing a porous medium that traps and removes contaminants from petroleum solvent, together with the piping and ductwork used in the installation of this device.
              
                Solvent recovery dryer means a class of dry cleaning dryers that employs a condenser to condense and recover solvent vapors evaporated in a closed-loop stream of heated air, together with the piping and ductwork used in the installation of this device.
              
                Still means a device used to volatilize, separate, and recover petroleum solvent from contaminated solvent, together with the piping and ductwork used in the installation of this device.
              
                Washer means a machine which agitates fabric articles in a petroleum solvent bath and spins the articles to remove the solvent, together with the piping and ductwork used in the installation of this device.
            
            
              § 60.622
              Standards for volatile organic compounds.

              (a) Each affected petroleum solvent dry cleaning dryer that is installed at a petroleum dry cleaning plant after December 14, 1982, shall be a solvent recovery dryer. The solvent recovery dryer(s) shall be properly installed, operated, and maintained.
              (b) Each affected petroleum solvent filter that is installed at a petroleum dry cleaning plant after December 14, 1982, shall be a cartridge filter. Cartridge filters shall be drained in their sealed housings for at least 8 hours prior to their removal

              (c) Each manufacturer of an affected petroleum solvent dryer shall include leak inspection and leak repair cycle information in the operating manual and on a clearly visible label posted on each affected facility. Such information should state:
              
              
                To protect against fire hazards, loss of valuable solvents, and emissions of solvent to the atmosphere, periodic inspection of this equipment for evidence of leaks and prompt repair of any leaks is recommended. The U.S. Environmental Protection Agency recommends that the equipment be inspected every 15 days and all vapor or liquid leaks be repaired within the subsequent 15 day period.
              
              [49 FR 37331, Sept. 21, 1984, as amended at 50 FR 49026, Nov. 27, 1985]
            
            
              § 60.623
              Equivalent equipment and procedures.
              (a) Upon written application from any person, the Administrator may approve the use of equipment or procedures that have been demonstrated to his satisfaction to be equivalent, in terms of reducing VOC emissions to the atmosphere, to those prescribed for compliance within a specified paragraph of this subpart. The application must contain a complete description of the equipment or procedure; the testing method; the date, time and location of the test; and a description of the test results. Written applications shall be submitted to the Administrator, U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.

              (b) The Administrator will make a preliminary determination of whether or not the application for equivalency is approvable and will publish a notice of these findings in the Federal Register. After notice and opportunity for public hearing, the Administrator will publish the final determination in the Federal Register.
              
            
            
              § 60.624
              Test methods and procedures.
              Each owner or operator of an affected facility subject to the provisions of § 60.622(a) shall perform an initial test to verify that the flow rate of recovered solvent from the solvent recovery dryer at the termination of the recovery cycle is no greater than 0.05 liters per minute. This test shall be conducted for a duration of no less than 2 weeks during which no less than 50 percent of the dryer loads shall be monitored for their final recovered solvent flow rate. The suggested point for measuring the flow rate of recovered solvent is the outlet of the solvent-water separator. Near the end of the recovery cycle, the entire flow of recovered solvent should be diverted to a graduated cylinder. As the recovered solvent collects in the graduated cylinder, the elapsed time is monitored and recorded in periods of greater than or equal to 1 minute. At the same time, the volume of solvent in the graduated cylinder is monitored and recorded to determine the volume of recovered solvent that is collected during each time period. The recovered solvent flow rate is calculated by dividing the volume of solvent collected per period by the length of time elapsed during the period and converting the result with appropriate factors into units of liters per minute. The recovery cycle and the monitoring procedure should continue until the flow rate of solvent is less than or equal to 0.05 liter per minute. The type of articles cleaned and the total length of the cycle should then be recorded.
              [49 FR 37331, Sept. 21, 1984, as amended at 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.625
              Recordkeeping requirements.
              Each owner or operator of an affected facility subject to the provisions of this subpart shall maintain a record of the performance test required under § 60.624.
            
          
          
            
            Subpart KKK—Standards of Performance for Equipment Leaks of VOC From Onshore Natural Gas Processing Plants for Which Construction, Reconstruction, or Modification Commenced After January 20, 1984, and on or Before August 23, 2011
            
              Source:
              50 FR 26124, June 24, 1985, unless otherwise noted.
            
            
              § 60.630
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities in onshore natural gas processing plants.
              (2) A compressor in VOC service or in wet gas service is an affected facility.
              (3) The group of all equipment except compressors (definied in § 60.631) within a process unit is an affected facility.
              (b) Any affected facility under paragraph (a) of this section that commences construction, reconstruction, or modification after January 20, 1984, and on or before August 23, 2011, is subject to the requirements of this subpart.
              (c) Addition or replacement of equipment (defined in § 60.631) for the purpose of process improvement that is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (d) Facilities covered by subpart VV or subpart GGG of 40 CFR part 60 are excluded from this subpart.
              (e) A compressor station, dehydration unit, sweetening unit, underground storage tank, field gas gathering system, or liquefied natural gas unit is covered by this subpart if it is located at an onshore natural gas processing plant. If the unit is not located at the plant site, then it is exempt from the provisions of this subpart.
              [50 FR 26124, June 24, 1985, as amended at 77 FR 49542, Aug. 16, 2012]
            
            
              § 60.631
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act, in subpart A or subpart VV of part 60; and the following terms shall have the specific meanings given them.
              
                Alaskan North Slope means the approximately 69,000 square-mile area extending from the Brooks Range to the Arctic Ocean.
              
                Equipment means each pump, pressure relief device, open-ended valve or line, valve, compressor, and flange or other connector that is in VOC service or in wet gas service, and any device or system required by this subpart.
              
                Field gas means feedstock gas entering the natural gas processing plant.
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.485(e) or § 60.633(h)(2).
              
                In wet gas service means that a piece of equipment contains or contacts the field gas before the extraction step in the process.
              
                Natural gas liquids means the hydrocarbons, such as ethane, propane, butane, and pentane, that are extracted from field gas.
              
                Natural gas processing plant (gas plant) means any processing site engaged in the extraction of natural gas liquids from field gas, fractionation of mixed natural gas liquids to natural gas products, or both.
              
                Nonfractionating plant means any gas plant that does not fractionate mixed natural gas liquids into natural gas products.
              
                Onshore means all facilities except those that are located in the territorial seas or on the outer continental shelf.
              
                Process unit means equipment assembled for the extraction of natural gas liquids from field gas, the fractionation of the liquids into natural gas products, or other operations associated with the processing of natural gas products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the products.
              
                Reciprocating compressor means a piece of equipment that increases the pressure of a process gas by positive displacement, employing linear movement of the driveshaft.
            
            
              § 60.632
              Standards.

              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of §§ 60.482-1 (a), (b), and (d) and 60.482-2 through 60.482-10, except as provided in § 60.633, as soon as practicable, but no later than 180 days after initial startup.
              (b) An owner or operator may elect to comply with the requirements of §§ 60.483-1 and 60.483-2.
              (c) An owner or operator may apply to the Administrator for permission to use an alternative means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to that achieved by the controls required in this subpart. In doing so, the owner or operator shall comply with requirements of § 60.634 of this subpart.
              (d) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of § 60.485 except as provided in § 60.633(f) of this subpart.
              (e) Each owner or operator subject to the provisions of this subpart shall comply with the provisions of §§ 60.486 and 60.487 except as provided in §§ 60.633, 60.635, and 60.636 of this subpart.
              (f) An owner or operator shall use the following provision instead of § 60.485(d)(1): Each piece of equipment is presumed to be in VOC service or in wet gas service unless an owner or operator demonstrates that the piece of equipment is not in VOC service or in wet gas service. For a piece of equipment to be considered not in VOC service, it must be determined that the VOC content can be reasonably expected never to exceed 10.0 percent by weight. For a piece of equipment to be considered in wet gas service, it must be determined that it contains or contacts the field gas before the extraction step in the process. For purposes of determining the percent VOC content of the process fluid that is contained in or contacts a piece of equipment, procedures that conform to the methods described in ASTM E169-63, 77, or 93, E168-67, 77, or 92, or E260-73, 91, or 96 (incorporated by reference as specified in § 60.17) shall be used.
              [50 FR 26124, June 24, 1985, as amended at 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.633
              Exceptions.
              (a) Each owner or operator subject to the provisions of this subpart may comply with the following exceptions to the provisions of subpart VV.
              (b)(1) Each pressure relief device in gas/vapor service may be monitored quarterly and within 5 days after each pressure release to detect leaks by the methods specified in § 60.485(b) except as provided in §§ 60.632(c), paragraph (b)(4) of this section, and 60.482-4 (a) through (c) of subpart VV.
              (2) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (3)(i) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after it is detected, except as provided in § 60.482-9.
              (ii) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (4)(i) Any pressure relief device that is located in a nonfractionating plant that is monitored only by nonplant personnel may be monitored after a pressure release the next time the monitoring personnel are on site, instead of within 5 days as specified in paragraph (b)(1) of this section and § 60.482-4(b)(1) of subpart VV.
              (ii) No pressure relief device described in paragraph (b)(4)(i) of this section shall be allowed to operate for more than 30 days after a pressure release without monitoring.
              (c) Sampling connection systems are exempt from the requirements of § 60.482-5.
              (d) Pumps in light liquid service, valves in gas/vapor and light liquid service, and pressure relief devices in gas/vapor service that are located at a nonfractionating plant that does not have the design capacity to process 283,200 standard cubic meters per day (scmd) (10 million standard cubic feet per day) or more of field gas are exempt from the routine monitoring requirements of §§ 60.482-2(a)(1) and 60.482-7(a), and paragraph (b)(1) of this section.

              (e) Pumps in light liquid service, valves in gas/vapor and light liquid service, and pressure relief devices in gas/vapor service within a process unit that is located in the Alaskan North Slope are exempt from the routine monitoring requirements of §§ 60.482-2(a)(1), 60.482-7(a), and paragraph (b)(1) of this section.
              (f) Reciprocating compressors in wet gas service are exempt from the compressor control requirements of § 60.482-3.
              (g) Flares used to comply with this subpart shall comply with the requirements of § 60.18.
              (h) An owner or operator may use the following provisions instead of § 60.485(e):
              (1) Equipment is in heavy liquid service if the weight percent evaporated is 10 percent or less at 150 °C (302 °F) as determined by ASTM Method D86-78, 82, 90, 95, or 96 (incorporated by reference as specified in § 60.17).
              (2) Equipment is in light liquid service if the weight percent evaporated is greater than 10 percent at 150 °C (302 °F) as determined by ASTM Method D86-78, 82, 90, 95, or 96 (incorporated by reference as specified in § 60.17).
              [50 FR 26124, June 24, 1985, as amended at 51 FR 2702, Jan. 21, 1986; 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.634
              Alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in VOC emissions at least equivalent to the reduction in VOC emissions achieved under any design, equipment, work practice or operational standard, the Administrator will publish, in the Federal Register a notice permitting the use of that alternative means for the purpose of compliance with that standard. The notice may condition permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section shall be published only after notice and an opportunity for a public hearing.
              (c) The Administrator will consider applications under this section from either owners or operators of affected facilities, or manufacturers of control equipment.
              (d) The Administrator will treat applications under this section according to the following criteria, except in cases where he concludes that other criteria are appropriate:
              (1) The applicant must collect, verify and submit test data, covering a period of at least 12 months, necessary to support the finding in paragraph (a) of this section.
              (2) If the applicant is an owner or operator of an affected facility, he must commit in writing to operate and maintain the alternative means so as to achieve a reduction in VOC emissions at least equivalent to the reduction in VOC emissions achieved under the design, equipment, work practice or operational standard.
            
            
              § 60.635
              Recordkeeping requirements.
              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of paragraphs (b) and (c) of this section in addition to the requirements of § 60.486.
              (b) The following recordkeeping requirements shall apply to pressure relief devices subject to the requirements of § 60.633(b)(1) of this subpart.
              (1) When each leak is detected as specified in § 60.633(b)(2), a weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment. The identification on the pressure relief device may be removed after it has been repaired.
              (2) When each leak is detected as specified in § 60.633(b)(2), the following information shall be recorded in a log and shall be kept for 2 years in a readily accessible location:
              (i) The instrument and operator identification numbers and the equipment identification number.
              (ii) The date the leak was detected and the dates of each attempt to repair the leak.
              (iii) Repair methods applied in each attempt to repair the leak.
              (iv) “Above 10,000 ppm” if the maximum instrument reading measured by the methods specified in paragraph (a) of this section after each repair attempt is 10,000 ppm or greater.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.

              (vi) The signature of the owner or operator (or designate) whose decision it was that repair could not be effected without a process shutdown.
              
              (vii) The expected date of successful repair of the leak if a leak is not repaired within 15 days.
              (viii) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (ix) The date of successful repair of the leak.
              (x) A list of identification numbers for equipment that are designated for no detectable emissions under the provisions of § 60.482-4(a). The designation of equipment subject to the provisions of § 60.482-4(a) shall be signed by the owner or operator.
              (c) An owner or operator shall comply with the following requirement in addition to the requirement of § 60.486(j): Information and data used to demonstrate that a reciprocating compressor is in wet gas service to apply for the exemption in § 60.633(f) shall be recorded in a log that is kept in a readily accessible location.
            
            
              § 60.636
              Reporting requirements.
              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of paragraphs (b) and (c) of this section in addition to the requirements of § 60.487.
              (b) An owner or operator shall include the following information in the initial semiannual report in addition to the information required in § 60.487(b) (1)-(4): Number of pressure relief devices subject to the requirements of § 60.633(b) except for those pressure relief devices designated for no detectable emissions under the provisions of § 60.482-4(a) and those pressure relief devices complying with § 60.482-4(c).
              (c) An owner or operator shall include the following information in all semiannual reports in addition to the information required in § 60.487(c)(2) (i) through (vi):
              (1) Number of pressure relief devices for which leaks were detected as required in § 60.633(b)(2) and
              (2) Number of pressure relief devices for which leaks were not repaired as required in § 60.633(b)(3).
            
          
          
            Subpart LLL—Standards of Performance for SO2 Emissions From Onshore Natural Gas Processing for Which Construction, Reconstruction, or Modification Commenced After January 20, 1984, and on or Before August 23, 2011
            
              Source:
              50 FR 40160, Oct. 1, 1985, unless otherwise noted.
            
            
              § 60.640
              Applicability and designation of affected facilities.
              (a) The provisions of this subpart are applicable to the following affected facilities that process natural gas: each sweetening unit, and each sweetening unit followed by a sulfur recovery unit.

              (b) Facilities that have a design capacity less than 2 long tons per day (LT/D) of hydrogen sulfide (H2S) in the acid gas (expressed as sulfur) are required to comply with § 60.647(c) but are not required to comply with §§ 60.642 through 60.646.
              (c) The provisions of this subpart are applicable to facilities located on land and include facilities located onshore which process natural gas produced from either onshore or offshore wells.
              (d) The provisions of this subpart apply to each affected facility identified in paragraph (a) of this section which commences construction or modification after January 20, 1984, and on or before August 23, 2011.
              (e) The provisions of this subpart do not apply to sweetening facilities producing acid gas that is completely reinjected into oil-or-gas-bearing geologic strata or that is otherwise not released to the atmosphere.
              [50 FR 40160, Oct. 1, 1985, as amended at 77 FR 49542, Aug. 16, 2012]
            
            
              § 60.641
              Definitions.
              All terms used in this subpart not defined below are given the meaning in the Act and in subpart A of this part.
              
                Acid gas means a gas stream of hydrogen sulfide (H2S) and carbon dioxide (CO2) that has been separated from sour natural gas by a sweetening unit.
              
                Natural gas means a naturally occurring mixture of hydrocarbon and nonhydrocarbon gases found in geologic formations beneath the earth's surface. The principal hydrocarbon constituent is methane.
              
                Onshore means all facilities except those that are located in the territorial seas or on the outercontinental shelf.
              
                Reduced sulfur compounds means H2S, carbonyl sulfide (COS), and carbon disulfide (CS2).
              
                Sulfur production rate means the rate of liquid sulfur accumulation from the sulfur recovery unit.
              
                Sulfur recovery unit means a process device that recovers element sulfur from acid gas.
              
                Sweetening unit means a process device that separates the H2S and CO2 contents from the sour natural gas stream.
              
                Total SO
                2 equivalents means the sum of volumetric or mass concentrations of the sulfur compounds obtained by adding the quantity existing as SO2 to the quantity of SO2 that would be obtained if all reduced sulfur compounds were converted to SO2 (ppmv or kg/dscm (lb/dscf)).
              
              
                EThe sulfur emission rate expressed as elemental sulfur, kilograms per hour (kg/hr) [pounds per hour (lb/hr)], rounded to one decimal place.
                RThe sulfur emission reduction efficiency achieved in percent, carried to one decimal place.
                SThe sulfur production rate, kilograms per hour (kg/hr) [pounds per hour (lb/hr)], rounded to one decimal place.

                XThe sulfur feed rate from the sweetening unit (i.e., the H2S in the acid gas), expressed as sulfur, Mg/D(LT/D), rounded to one decimal place.

                YThe sulfur content of the acid gas from the sweetening unit, expressed as mole percent H2S (dry basis) rounded to one decimal place.
                ZThe minimum required sulfur dioxide (SO2) emission reduction efficiency, expressed as percent carried to one decimal place. Zi refers to the reduction efficiency required at the initial performance test. Zc refers to the reduction efficiency required on a continuous basis after compliance with Zi has been demonstrated.
              
              [50 FR 40160, Oct. 1, 1985, as amended at 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.642
              Standards for sulfur dioxide.

              (a) During the initial performance test required by § 60.8(b), each owner or operator shall achieve at a minimum, an SO2 emission reduction efficiency (Zi) to be determined from table 1 based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.

              (b) After demonstrating compliance with the provisions of paragraph (a) of this section, the owner or operator shall achieve at a minimum, an SO2 emission reduction efficiency (Zc) to be determined from table 2 based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.
              
                
                EC01JN92.054
              
            
            
              § 60.643
              Compliance provisions.

              (a)(1) To determine compliance with the standards for sulfur dioxide specified in § 60.642(a), during the initial performance test as required by § 60.8, the minimum required sulfur dioxide emission reduction efficiency (Z) is compared to the emission reduction efficiency (R) achieved by the sulfur recovery technology.
              (i) If R ≥ Zi, the affected facility is in compliance.
              (ii) If R < Zi, the affected facility is not in compliance.

              (2) Following the initial determination of compliance as required by § 60.8, any subsequent compliance determinations that may be required by the Administrator would compare R to Zc.
              (b) The emission reduction efficiency (R) achieved by the sulfur reduction technology shall be determined using the procedures in § 60.644(c)(1).
              [50 FR 40160, Oct. 1, 1985, as amended at 54 FR 6679, Feb. 14, 1989]
            
            
              § 60.644
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in paragraph § 60.8(b).

              (b) During a performance test required by § 60.8, the owner or operator shall determine the minimum required reduction efficiencies (Z) of SO2 emissions as required in § 60.642 (a) and (b) as follows:
              (1) The average sulfur feed rate (X) shall be computed as follows:
              
                ER17OC00.030
              
              
                Where:
                
                X = average sulfur feed rate, Mg/D (LT/D).
                Qa = average volumetric flow rate of acid gas from sweetening unit, dscm/day (dscf/day).
                Y = average H2S concentration in acid gas feed from sweetening unit, percent by volume, expressed as a decimal.

                K = (32 kg S/kg-mole)/((24.04 dscm/kg-mole)(1000 kg S/ Mg)) = 1.331 × 10−3 Mg/dscm, for metric units
                 = (32 lb S/lb-mole)/((385.36 dscf/lb-mole)(2240 lb S/long ton))
                 = 3.707 × 10−5 long ton/dscf, for English units.
              
              

              (2) The continuous readings from the process flowmeter shall be used to determine the average volumetric flow rate (Qa) in dscm/day (dscf/day) of the acid gas from the sweetening unit for each run.

              (3) The Tutwiler procedure in § 60.648 or a chromatographic procedure following ASTM E-260 (incorporated by reference—see § 60.17) shall be used to determine the H2S concentration in the acid gas feed from the sweetening unit. At least one sample per hour (at equally spaced intervals) shall be taken during each 4-hour run. The arithmetic mean of all samples shall be the average H2S concentration (Y) on a dry basis for the run. By multiplying the result from the Tutwiler procedure by 1.62 × 10−3, the units gr/100 scf are converted to volume percent.

              (4) Using the information from paragraphs (b) (1) and (3), tables 1 and 2 shall be used to determine the required initial (Zi) and continuous (Zc) reduction efficiencies of SO2 emissions.

              (c) The owner or operator shall determine compliance with the SO2 standards in § 60.642 (a) or (b) as follows:

              (1) The emission reduction efficiency (R) achieved by the sulfur recovery technology shall be computed for each run using the following equation:
              
              R = (100 S)/(S + E)
              
              (2) The level indicators or manual soundings shall be used to measure the liquid sulfur accumulation rate in the product storage tanks. Readings taken at the beginning and end of each run, the tank geometry, sulfur density at the storage temperature, and sample duration shall be used to determine the sulfur production rate (S) in kg/hr (lb/hr) for each run.
              (3) The emission rate of sulfur shall be computed for each run as follows:
              
                ER17OC00.031
              
              
                Where:
                
                E = emission rate of sulfur per run, kg/hr.
                Ce = concentration of sulfur equivalent (SO2 + reduced sulfur), g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                K1 = conversion factor, 1000 g/kg (7000 gr/lb).
              
              
              (4) The concentration (Ce) of sulfur equivalent shall be the sum of the SO2 and TRS concentrations, after being converted to sulfur equivalents. For each run and each of the test methods specified in this paragraph (c) of this section, the sampling time shall be at least 4 hours. Method 1 shall be used to select the sampling site. The sampling point in the duct shall be at the centroid of the cross-section if the area is less than 5 m2 (54 ft2) or at a point no closer to the walls than 1 m (39 in.) if the cross-sectional area is 5 m2 or more, and the centroid is more than 1 m (39 in.) from the wall.
              (i) Method 6 shall be used to determine the SO2 concentration. Eight samples of 20 minutes each shall be taken at 30-minute intervals. The arithmetic average shall be the concentration for the run. The concentration shall be multiplied by 0.5 × 10−3 to convert the results to sulfur equivalent.

              (ii) Method 15 shall be used to determine the TRS concentration from reduction-type devices or where the oxygen content of the effluent gas is less than 1.0 percent by volume. The sampling rate shall be at least 3 liters/min (0.1 ft3/min) to insure minimum residence time in the sample line. Sixteen samples shall be taken at 15-minute intervals. The arithmetic average of all the samples shall be the concentration for the run. The concentration in ppm reduced sulfur as sulfur shall be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iii) Method 16A or 15 shall be used to determine the reduced sulfur concentration from oxidation-type devices or where the oxygen content of the effluent gas is greater than 1.0 percent by volume. Eight samples of 20 minutes each shall be taken at 30-minute intervals. The arithmetic average shall be the concentration for the run. The concentration in ppm reduced sulfur as sulfur shall be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iv) Method 2 shall be used to determine the volumetric flow rate of the effluent gas. A velocity traverse shall be conducted at the beginning and end of each run. The arithmetic average of the two measurements shall be used to calculate the volumetric flow rate (Qsd) for the run. For the determination of the effluent gas molecular weight, a single integrated sample over the 4-hour period may be taken and analyzed or grab samples at 1-hour intervals may be taken, analyzed, and averaged. For the moisture content, two samples of at least 0.10 dscm (3.5 dscf) and 10 minutes shall be taken at the beginning of the 4-hour run and near the end of the time period. The arithmetic average of the two runs shall be the moisture content for the run.
              (d) To comply with § 60.646(d), the owner or operator shall obtain the information required by using the monitoring devices in paragraph (b) or (c) of this section.
              [54 FR 6679, Feb. 14, 1989, as amended at 65 FR 61773, Oct. 17, 2000]
            
            
              § 60.645
              [Reserved]
            
            
              § 60.646
              Monitoring of emissions and operations.
              (a) The owner or operator subject to the provisions of § 60.642 (a) or (b) shall install, calibrate, maintain, and operate monitoring devices or perform measurements to determine the following operations information on a daily basis:
              (1) The accumulation of sulfur product over each 24-hour period: The monitoring method may incorporate the use of an instrument to measure and record the liquid sulfur production rate, or may be a procedure for measuring and recording the sulfur liquid levels in the storage tanks with a level indicator or by manual soundings, with subsequent calculation of the sulfur production rate based on the tank geometry, stored sulfur density, and elapsed time between readings. The method shall be designed to be accurate within ±2 percent of the 24-hour sulfur accumulation.
              (2) The H2S concentration in the acid gas from the sweetening unit for each 24-hour period: At least one sample per 24-hour period shall be collected and analyzed using the method specified in § 60.644(b)(1). The Administrator may require the owner or operator to demonstrate that the H2S concentration obtained from one or more samples over a 24-hour period is within ±20 percent of the average of 12 samples collected at equally spaced intervals during the 24-hour period. In instances where the H2S concentration of a single sample is not within ±20 percent of the average of the 12 equally spaced samples, the Administrator may require a more frequent sampling schedule.
              (3) The average acid gas flow rate from the sweetening unit: The owner or operator shall install and operate a monitoring device to continuously measure the flow rate of acid gas. The monitoring device reading shall be recorded at least once per hour during each 24-hour period. The average acid gas flow rate shall be computed from the individual readings.
              (4) The sulfur feed rate (X): For each 24-hour period, X shall be computed using the equation in § 60.644(b)(3).

              (5) The required sulfur dioxide emission reduction efficiency for the 24-hour period: The sulfur feed rate and the H2S concentration in the acid gas for the 24-hour period as applicable, shall be used to determine the required reduction efficiency in accordance with the provisions of § 60.642(b).
              (b) Where compliance is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device, the owner or operator shall install, calibrate, maintain, and operate monitoring devices and continuous emission monitors as follows:

              (1) A continuous monitoring system to measure the total sulfur emission rate (E) of SO2 in the gases discharged to the atmosphere. The SO2 emission rate shall be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system shall be set so that the equivalent emission limit of § 60.642(b) will be between 30 percent and 70 percent of the measurement range of the instrument system.
              (2) Except as provided in paragraph (b)(3) of this section: A monitoring device to measure the temperature of the gas leaving the combustion zone of the incinerator, if compliance with § 60.642(a) is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device. The monitoring device shall be certified by the manufacturer to be accurate to within ±1 percent of the temperature being measured.

              When performance tests are conducted under the provision of § 60.8 to demonstrate compliance with the standards under § 60.642, the temperature of the gas leaving the incinerator combustion zone shall be determined using the monitoring device. If the volumetric ratio of sulfur dioxide to sulfur dioxide plus total reduced sulfur (expressed as SO2) in the gas leaving the incinerator is ≤0.98, then temperature monitoring may be used to demonstrate that sulfur dioxide emission monitoring is sufficient to determine total sulfur emissions. At all times during the operation of the facility, the owner or operator shall maintain the average temperature of the gas leaving the combustion zone of the incinerator at or above the appropriate level determined during the most recent performance test to ensure the sulfur compound oxidation criteria are met. Operation at lower average temperatures may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. The owner or operator may request that the minimum incinerator temperature be reestablished by conducting new performance tests under § 60.8.
              (3) Upon promulgation of a performance specification of continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants, the owner or operator may, as an alternative to paragraph (b)(2) of this section, install, calibrate, maintain, and operate a continuous emission monitoring system for total reduced sulfur compounds as required in paragraph (d) of this section in addition to a sulfur dioxide emission monitoring system. The sum of the equivalent sulfur mass emission rates from the two monitoring systems shall be used to compute the total sulfur emission rate (E).

              (c) Where compliance is achieved through the use of a reduction control system not followed by a continually operated incineration device, the owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system to measure the emission rate of reduced sulfur compounds as SO2 equivalent in the gases discharged to the atmosphere. The SO2 equivalent compound emission rate shall be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system shall be set so that the equivalent emission limit of § 60.642(b) will be between 30 and 70 percent of the measurement range of the system. This requirement becomes effective upon promulgation of a performance specification for continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants.
              (d) For those sources required to comply with paragraph (b) or (c) of this section, the average sulfur emission reduction efficiency achieved (R) shall be calculated for each 24-hour clock internal. The 24-hour interval may begin and end at any selected clock time, but must be consistent. The 24-hour average reduction efficiency (R) shall be computed based on the 24-hour average sulfur production rate (S) and sulfur emission rate (E), using the equation in § 60.644(c)(1).
              (1) Data obtained from the sulfur production rate monitoring device specified in paragraph (a) of this section shall be used to determine S.
              (2) Data obtained from the sulfur emission rate monitoring systems specified in paragraphs (b) or (c) of this section shall be used to calculate a 24-hour average for the sulfur emission rate (E). The monitoring system must provide at least one data point in each successive 15-minute interval. At least two data points must be used to calculate each 1-hour average. A minimum of 18 1-hour averages must be used to compute each 24-hour average.

              (e) In lieu of complying with (b) or (c) of this section, those sources with a design capacity of less than 152 Mg/D (150 LT/D) of H2S expressed as sulfur may calculate the sulfur emission reduction efficiency achieved for each 24-hour period by:
              
                ER17OC00.032
              
              
                Where:
                
                R = The sulfur dioxide removal efficiency achieved during the 24-hour period, percent.
                K2 = Conversion factor, 0.02400 Mg/D per kg/hr (0.01071 LT/D per lb/hr).
                S = The sulfur production rate during the 24-hour period, kg/hr (lb/hr).
                X = The sulfur feed rate in the acid gas, Mg/D (LT/D).
              
              
              (f) The monitoring devices required in paragraphs (b)(1), (b)(3) and (c) of this section shall be calibrated at least annually according to the manufacturer's specifications, as required by § 60.13(b).
              (g) The continuous emission monitoring systems required in paragraphs (b)(1), (b)(3), and (c) of this section shall be subject to the emission monitoring requirements of § 60.13 of the General Provisions. For conducting the continuous emission monitoring system performance evaluation required by § 60.13(c), Performance Specification 2 shall apply, and Method 6 shall be used for systems required by paragraph (b) of this section.
              [50 FR 40160, Oct. 1, 1985, as amended at 54 FR 6680, Feb. 14, 1989; 65 FR 61774, Oct. 17, 2000]
            
            
              § 60.647
              Recordkeeping and reporting requirements.
              (a) Records of the calculations and measurements required in §§ 60.642 (a) and (b) and 60.646 (a) through (g) must be retained for at least 2 years following the date of the measurements by owners and operators subject to this subpart. This requirement is included under § 60.7(d) of the General Provisions.
              (b) Each owner or operator shall submit a written report of excess emissions to the Administrator semiannually. For the purpose of these reports, excess emissions are defined as:
              (1) Any 24-hour period (at consistent intervals) during which the average sulfur emission reduction efficiency (R) is less than the minimum required efficiency (Z).
              (2) For any affected facility electing to comply with the provisions of § 60.646(b)(2), any 24-hour period during which the average temperature of the gases leaving the combustion zone of an incinerator is less than the appropriate operating temperature as determined during the most recent performance test in accordance with the provisions of § 60.646(b)(2). Each 24-hour period must consist of at least 96 temperature measurements equally spaced over the 24 hours.

              (c) To certify that a facility is exempt from the control requirements of these standards, each owner or operator of a facility with a design capacity less that 2 LT/D of H2S in the acid gas (expressed as sulfur) shall keep, for the life of the facility, an analysis demonstrating that the facility's design capacity is less than 2 LT/D of H2S expressed as sulfur.

              (d) Each owner or operator who elects to comply with § 60.646(e) shall keep, for the life of the facility, a record demonstrating that the facility's design capacity is less than 150 LT/D of H2S expressed as sulfur.
              (e) The requirements of paragraph (b) of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of obligation to comply with paragraph (b) of this section, provided that they comply with the requirements established by the State.
            
            
              § 60.648
              Optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure. 1
                
              
              
                
                  1 Gas Engineers Handbook, Fuel Gas Engineering Practices, The Industrial Press, 93 Worth Street, New York, NY, 1966, First Edition, Second Printing, page 6/25 (Docket A-80-20-A, Entry II-I-67).
              
              (a) When an instantaneous sample is desired and H2S concentration is ten grains per 1000 cubic foot or more, a 100 ml Tutwiler burette is used. For concentrations less than ten grains, a 500 ml Tutwiler burette and more dilute solutions are used. In principle, this method consists of titrating hydrogen sulfide in a gas sample directly with a standard solution of iodine.
              (b) Apparatus. (See Figure 1.) A 100 or 500 ml capacity Tutwiler burette, with two-way glass stopcock at bottom and three-way stopcock at top which connect either with inlet tubulature or glass-stoppered cylinder, 10 ml capacity, graduated in 0.1 ml subdivision; rubber tubing connecting burette with leveling bottle.
              (c) Reagents. (1) Iodine stock solution, 0.1N. Weight 12.7 g iodine, and 20 to 25 g cp potassium iodide for each liter of solution. Dissolve KI in as little water as necessary; dissolve iodine in concentrated KI solution, make up to proper volume, and store in glass-stoppered brown glass bottle.

              (2) Standard iodine solution, 1 ml = 0.001771 g I. Transfer 33.7 ml of above 0.1N stock solution into a 250 ml volumetric flask; add water to mark and mix well. Then, for 100 ml sample of gas, 1 ml of standard iodine solution is equivalent to 100 grains H2S per cubic feet of gas.
              (3) Starch solution. Rub into a thin paste about one teaspoonful of wheat starch with a little water; pour into about a pint of boiling water; stir; let cool and decant off clear solution. Make fresh solution every few days.
              (d) Procedure. Fill leveling bulb with starch solution. Raise (L), open cock (G), open (F) to (A), and close (F) when solutions starts to run out of gas inlet. Close (G). Purge gas sampling line and connect with (A). Lower (L) and open (F) and (G). When liquid level is several ml past the 100 ml mark, close (G) and (F), and disconnect sampling tube. Open (G) and bring starch solution to 100 ml mark by raising (L); then close (G). Open (F) momentarily, to bring gas in burette to atmospheric pressure, and close (F). Open (G), bring liquid level down to 10 ml mark by lowering (L). Close (G), clamp rubber tubing near (E) and disconnect it from burette. Rinse graduated cylinder with a standard iodine solution (0.00171 g I per ml); fill cylinder and record reading. Introduce successive small amounts of iodine thru (F); shake well after each addition; continue until a faint permanent blue color is obtained. Record reading; subtract from previous reading, and call difference D.

              (e) With every fresh stock of starch solution perform a blank test as follows: introduce fresh starch solution into burette up to 100 ml mark. Close (F) and (G). Lower (L) and open (G). When liquid level reaches the 10 ml mark, close (G). With air in burette, titrate as during a test and up to same end point. Call ml of iodine used C. Then,
              
              Grains H2S per 100 cubic foot of gas = 100 (D—C)
              
              

              (f) Greater sensitivity can be attained if a 500 ml capacity Tutwiler burette is used with a more dilute (0.001N) iodine solution. Concentrations less than 1.0 grains per 100 cubic foot can be determined in this way. Usually, the starch-iodine end point is much less distinct, and a blank determination of end point, with H2S-free gas or air, is required.
              
                EC01JN92.055
                
                  Figure 1. Tutwiler burette (lettered items mentioned in text)
                
              
            
          
          
            Subpart MMM [Reserved]
          
          
            Subpart NNN—Standards of Performance for Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
            
              Source:
              55 FR 26942, June 29, 1990, unless otherwise noted.
            
            
              § 60.660
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each affected facility designated in paragraph (b) of this section that is part of a process unit that produces any of the chemicals listed in § 60.667 as a product, co-product, by-product, or intermediate, except as provided in paragraph (c).
              (b) The affected facility is any of the following for which construction, modification, or reconstruction commenced after December 30, 1983:
              (1) Each distillation unit not discharging its vent stream into a recovery system.
              (2) Each combination of a distillation unit and the recovery system into which its vent stream is discharged.
              (3) Each combination of two or more distillation units and the common recovery system into which their vent streams are discharged.
              (c) Exemptions from the provisions of paragraph (a) of this section are as follows:
              (1) Any distillation unit operating as part of a process unit which produces coal tar or beverage alcohols, or which uses, contains, and produces no VOC is not an affected facility.
              (2) Any distillation unit that is subject to the provisions of subpart DDD is not an affected facility.
              (3) Any distillation unit that is designed and operated as a batch operation is not an affected facility.
              (4) Each affected facility that has a total resource effectiveness (TRE) index value greater than 8.0 is exempt from all provisions of this subpart except for §§ 60.662; 60.664 (e), (f), and (g); and 60.665 (h) and (l).
              (5) Each affected facility in a process unit with a total design capacity for all chemicals produced within that unit of less than one gigagram per year is exempt from all provisions of this subpart except for the recordkeeping and reporting requirements in paragraphs (j), (l)(6), and (n) of § 60.665.

              (6) Each affected facility operated with a vent stream flow rate less than 0.008 scm/min is exempt from all provisions of this subpart except for the test method and procedure and the recordkeeping and reporting requirements in § 60.664(g) and paragraphs (i), (l)(5), and (o) of § 60.665.
              (d) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators of process vents that are subject to this subpart may choose to comply with the provisions of 40 CFR part 65, subpart D, to satisfy the requirements of §§ 60.662 through 60.665 and 60.668. The provisions of 40 CFR part 65 also satisfy the criteria of paragraphs (c)(4) and (6) of this section. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart D, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those process vents. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (d)(2) do not apply to owners or operators of process vents complying with 40 CFR part 65, subpart D, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart D, must comply with 40 CFR part 65, subpart A.
              (3) Compliance date. Owners or operators who choose to comply with 40 CFR part 65, subpart D, at initial startup shall comply with paragraphs (d)(1) and (2) of this section for each vent stream on and after the date on which the initial performance test is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial startup, whichever date comes first.
              (4) Initial startup notification. Each owner or operator subject to the provisions of this subpart that chooses to comply with 40 CFR part 65, subpart D, at initial startup shall notify the Administrator of the specific provisions of 40 CFR 65.63(a)(1), (2), or (3), with which the owner or operator has elected to comply. Notification shall be submitted with the notifications of initial startup required by 40 CFR 65.5(b).
              
              
                Note:
                The intent of these standards is to minimize the emissions of VOC through the application of best demonstrated technology (BDT). The numerical emission limits in these standards are expressed in terms of total organic compounds (TOC), measured as TOC less methane and ethane. This emission limit reflects the performance of BDT.
              
              [55 FR 26942, June 29, 2000, as amended at 65 FR 78279, Dec. 14, 2000; 79 FR 11251, Feb. 27, 2014]
            
            
              § 60.661
              Definitions.
              As used in this subpart, all terms not defined here shall have the meaning given them in the Act and in subpart A of part 60, and the following terms shall have the specific meanings given them.
              
                Batch distillation operation means a noncontinuous distillation operation in which a discrete quantity or batch of liquid feed is charged into a distillation unit and distilled at one time. After the initial charging of the liquid feed, no additional liquid is added during the distillation operation.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam.
              
                By compound means by individual stream components, not carbon equivalents.
              
                Continuous recorder means a data recording device recording an instantaneous data value at least once every 15 minutes.
              
                Distillation operation means an operation separating one or more feed stream(s) into two or more exit stream(s), each exit stream having component concentrations different from those in the feed stream(s). The separation is achieved by the redistribution of the components between the liquid and vapor-phase as they approach equilibrium within the distillation unit.
              
                Distillation unit means a device or vessel in which distillation operations occur, including all associated internals (such as trays or packing) and accessories (such as reboiler, condenser, vacuum pump, steam jet, etc.), plus any associated recovery system.
              
                Flame zone means the portion of the combustion chamber in a boiler occupied by the flame envelope.
              
                Flow indicator means a device which indicates whether gas flow is present in a vent stream.
              
                Halogenated vent stream means any vent stream determined to have a total concentration (by volume) of compounds containing halogens of 20 ppmv (by compound) or greater.
              
                Incinerator means any enclosed combustion device that is used for destroying organic compounds and does not extract energy in the form of steam or process heat.
              
                Process heater means a device that transfers heat liberated by burning fuel to fluids contained in tubes, including all fluids except water that is heated to produce steam.
              
                Process unit means equipment assembled and connected by pipes or ducts to produce, as intermediates or final products, one or more of the chemicals in § 60.667. A process unit can operate independently if supplied with sufficient fuel or raw materials and sufficient product storage facilities.
              
                Product means any compound or chemical listed in § 60.667 that is produced for sale as a final product as that chemical, or for use in the production of other chemicals or compounds. By-products, co-products, and intermediates are considered to be products.
              
                Recovery device means an individual unit of equipment, such as an absorber, carbon adsorber, or condenser, capable of and used for the purpose of recovering chemicals for use, reuse, or sale.
              
                Recovery system means an individual recovery device or series of such devices applied to the same vent stream.
              
                Total organic compounds (TOC) means those compounds measured according to the procedures in § 60.664(b)(4). For the purposes of measuring molar composition as required in § 60.664(d)(2)(i); hourly emissions rate as required in § 60.664(d)(5) and § 60.664(e); and TOC concentration as required in § 60.665(b)(4) and § 60.665(g)(4), those compounds which the Administrator has determined do not contribute appreciably to the formation of ozone are to be excluded. The compounds to be excluded are identified in Environmental Protection Agency's statements on ozone abatement policy for State Implementation Plans (SIP) revisions (42 FR 35314; 44 FR 32042; 45 FR 32424; 45 FR 48942).
              
                TRE index value means a measure of the supplemental total resource requirement per unit reduction of TOC associated with an individual distillation vent stream, based on vent stream flow rate, emission rate of TOC net heating value, and corrosion properties (whether or not the vent stream is halogenated), as quantified by the equation given under § 60.664(e).
              
                Vent stream means any gas stream discharged directly from a distillation facility to the atmosphere or indirectly to the atmosphere after diversion through other process equipment. The vent stream excludes relief valve discharges and equipment leaks including, but not limited to, pumps, compressors, and valves.
            
            
              § 60.662
              Standards.
              Each owner or operator of any affected facility shall comply with paragraph (a), (b), or (c) of this section for each vent stream on and after the date on which the initial performance test required by §§ 60.8 and 60.664 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial start-up, whichever date comes first. Each owner or operator shall either:
              (a) Reduce emissions of TOC (less methane and ethane) by 98 weight-percent, or to a TOC (less methane and ethane) concentration of 20 ppmv, on a dry basis corrected to 3 percent oxygen, whichever is less stringent. If a boiler or process heater is used to comply with this paragraph, then the vent stream shall be introduced into the flame zone of the boiler or process heater; or
              (b) Combust the emissions in a flare that meets the requirements of § 60.18; or
              (c) Maintain a TRE index value greater than 1.0 without use of VOC emission control devices.
            
            
              § 60.663
              Monitoring of emissions and operations.
              (a) The owner or operator of an affected facility that uses an incinerator to seek to comply with the TOC emission limit specified under § 60.662(a) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment:

              (1) A temperature monitoring device equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater.
              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) A flow indicator that provides a record of vent stream flow to the incinerator at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each affected facility at a point closest to the inlet of each incinerator and before being joined with any other vent stream.
              (b) The owner or operator of an affected facility that uses a flare to seek to comply with § 60.662(b) shall install, calibrate, maintain and operate according to manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultra-violet beam sensor or thermocouple, at the pilot light to indicate the continuous presence of a flame.
              (2) A flow indicator that provides a record of vent stream flow to the flare at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each affected facility at a point closest to the flare and before being joined with any other vent stream.
              (c) The owner or operator of an affected facility that uses a boiler or process heater to seek to comply with § 60.662(a) shall install, calibrate, maintain and operate according to the manufacturer's specifications the following equipment:
              (1) A flow indicator that provides a record of vent stream flow to the boiler or process heater at least once every hour for each affected facility. The flow indicator shall be installed in the vent stream from each distillation unit within an affected facility at a point closest to the inlet of each boiler or process heater and before being joined with any other vent stream.
              (2) A temperature monitoring device in the firebox equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being measured expressed in degrees Celsius or ±0.5 °C, whichever is greater, for boilers or process heaters of less than 44 MW (150 million Btu/hr) heat input design capacity.
              (d) Monitor and record the periods of operation of the boiler or process heater if the design heat input capacity of the boiler or process heater is 44 MW (150 million Btu/hr) or greater. The records must be readily available for inspection.
              (e) The owner or operator of an affected facility that seeks to comply with the TRE index value limit specified under § 60.662(c) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment, unless alternative monitoring procedures or requirements are approved for that facility by the Administrator:
              (1) Where an absorber is the final recovery device in the recovery system:
              (i) A scrubbing liquid temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, and a specific gravity monitoring device having an accuracy of ±0.02 specific gravity units, each equipped with a continuous recorder, or
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infrared, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (2) Where a condenser is the final recovery device in the recovery system:
              (i) A condenser exit (product side) temperature monitoring device equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, or

              (ii) An organic monitoring device used to monitor organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              
              (3) Where a carbon adsorber is the final recovery device unit in the recovery system:
              (i) An integrating steam flow monitoring device having an accuracy of ±10 percent, and a carbon bed temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, both equipped with a continuous recorder, or
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (f) An owner or operator of an affected facility seeking to demonstrate compliance with the standards specified under § 60.662 with control devices other than incinerator, boiler, process heater, or flare; or recovery device other than an absorber, condenser, or carbon adsorber shall provide to the Administrator information describing the operation of the control device or recovery device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
              [55 FR 26942, June 29, 1990, as amended at 65 FR 61774, Oct. 17, 2000]
            
            
              § 60.664
              Test methods and procedures.
              (a) For the purpose of demonstrating compliance with § 60.662, all affected facilities shall be run at full operating conditions and flow rates during any performance test.
              (b) The following methods in appendix A to this part, except as provided under § 60.8(b), shall be used as reference methods to determine compliance with the emission limit or percent reduction efficiency specified under § 60.662(a).
              (1) Method 1 or 1A, as appropriate, for selection of the sampling sites. The control device inlet sampling site for determination of vent stream molar composition or TOC (less methane and ethane) reduction efficiency shall be prior to the inlet of the control device and after the recovery system.
              (2) Method 2, 2A, 2C, or 2D, as appropriate, for determination of the gas volumetric flow rates.

              (3) The emission rate correction factor, integrated sampling and analysis procedure of Method 3 shall be used to determine the oxygen concentration (%O2d) for the purposes of determining compliance with the 20 ppmv limit. The sampling site shall be the same as that of the TOC samples, and the samples shall be taken during the same time that the TOC samples are taken.
              The TOC concentration corrected to 3 percent 02 (Cc) shall be computed using the following equation:
              
                EC16NO91.096
              
              
                where:
                
                Cc = Concentration of TOC corrected to 3 percent O2, dry basis, ppm by volume.
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                %O2d = Concentration of O2, dry basis, percent by volume.
              
              
              (4) Method 18 to determine the concentration of TOC in the control device outlet and the concentration of TOC in the inlet when the reduction efficiency of the control device is to be determined.
              (i) The sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used then the samples shall be taken at 15-minute intervals.
              (ii) The emission reduction (R) of TOC (minus methane and ethane) shall be determined using the following equation:
              
                EC16NO91.097
              
              
                where:
                
                R = Emission reduction, percent by weight.
                Ei = Mass rate of TOC entering the control device, kg/hr (lb/hr).
                Eo = Mass rate of TOC discharged to the atmosphere, kg/hr (lb/hr).
              
              
              (iii) The mass rates of TOC (Ei, Eo) shall be computed using the following equations:
              
                
                EC16NO91.098
              
              
                where:
                
                Cij, Coj = Concentration of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, dry basis, ppm by volume.
                Mij, Moj = Molecular weight of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, g/g-mole (lb/lb-mole).
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control device, respectively, dscm/min (dscf/min).
                K2 = 2.494 × 10−6 (1/ppm)(g-mole/scm) (kg/g) (min/hr) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.557 × 10−7 (1/ppm) (lb-mole/scf) (min/hr) (English units), where standard temperature for (lb-mole/scf) is 68 °F.
              
              
              (iv) The TOC concentration (CTOC) is the sum of the individual components and shall be computed for each run using the following equation:
              
                EC16NO91.099
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                Cj = Concentration of sample components “j”, dry basis, ppm by volume.
                n = Number of components in the sample.
              
              
              (c) When a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used to seek to comply with § 60.662(a), the requirement for an initial performance test is waived, in accordance with § 60.8(b). However, the Administrator reserves the option to require testing at such other times as may be required, as provided for in section 114 of the Act.
              (d) When a flare is used to seek to comply with § 60.662(b), the flare shall comply with the requirements of § 60.18.
              (e) The following test methods in appendix A to this part, except as provided under § 60.8(b), shall be used for determining the net heating value of the gas combusted to determine compliance under § 60.662(b) and for determining the process vent stream TRE index value to determine compliance under § 60.662(c).
              (1)(i) Method 1 or 1A, as appropriate, for selection of the sampling site. The sampling site for the vent stream flow rate and molar composition determination prescribed in § 60.664(e)(2) and (3) shall be, except for the situations outlined in paragraph (e)(1)(ii) of this section, prior to the inlet of any control device, prior to any post-distillation dilution of the stream with air, and prior to any post-distillation introduction of halogenated compounds into the process vent stream. No transverse site selection method is needed for vents smaller than 10 centimeters (4 inches) in diameter.
              (ii) If any gas stream other than the distillation vent stream from the affected facility is normally conducted through the final recovery device.
              (A) The sampling site for vent stream flow rate and molar composition shall be prior to the final recovery device and prior to the point at which the nondistillation stream is introduced.
              (B) The efficiency of the final recovery device is determined by measuring the TOC concentration using Method 18 at the inlet to the final recovery device after the introduction of any nondistillation vent stream and at the outlet of the final recovery device.
              (C) This efficiency is applied to the TOC concentration measured prior to the final recovery device and prior to the introduction of the nondistillation stream to determine the concentration of TOC in the distillation vent stream from the final recovery device. This concentration of TOC is then used to perform the calculations outlined in § 60.664(e)(4) and (5).
              (2) The molar composition of the process vent stream shall be determined as follows:
              (i) Method 18 to measure the concentration of TOC including those containing halogens.

              (ii) ASTM D1946-77 or 90 (Reapproved 1994) (incorporation by reference as specified in § 60.17 of this part) to measure the concentration of carbon monoxide and hydrogen.
              
              (iii) Method 4 to measure the content of water vapor.
              (3) The volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D, as appropriate.
              (4) The net heating value of the vent stream shall be calculated using the following equation:
              
                EC16NO91.100
              
              
                where:
                
                HT = Net heating value of the sample, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (77 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F).
                K1 = 1.74 × 10−7 (1/ppm) (g-mole/scm) (MJ/kcal) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.03 × 10−11 (1/ppm) (lb-mole/scf) (Btu/kcal) (English units) where standard temperature for (lb/mole/scf) is 68 °F.
                Cj = Concentration on a wet basis of compound j in ppm, as measured for organics by Method 18 and measured for hydrogen and carbon monoxide by ASTM D1946-77 or 90 (Reapproved 1994) (incorporation by reference as specified in § 60.17 of this part) as indicated in § 60.664(e)(2).
                Hj = Net heat of combustion of compound j, kcal/(g-mole) [kcal/(lb-mole)], based on combustion at 25 °C and 760 mm Hg (77 °F and 30 in. Hg).
              
              
              The heats of combustion of vent stream components would be required to be determined using ASTM D2382-76 (incorporation by reference as specified in § 60.17 of this part) if published values are not available or cannot be calculated.
              (5) The emission rate of TOC in the vent stream shall be calculated using the following equation:
              
                EC16NO91.103
              
              
                where:
                
                ETOC = Measured emission rate of TOC, kg/hr (lb/hr).
                K2 = 2.494 × 10−6 (1/ppm) (g-mole/scm) (kg/g) (min/hr) (metric units), where standard temperature for (g-mole/scm) is 20 °C.
                 = 1.557 × 10−7 (1/ppm) (lb-mole/scf) (min/hr) (English units), where standard temperature for (lb-mole/scf) is 68 °F.
                Cj = Concentration on a wet basis of compound j in ppm, as measured by Method 18 as indicated in § 60.664(e)(2).
                Mj = Molecular weight of sample j, g/g-mole (lb/lb-mole).
                Qs = Vent stream flow rate, scm/min (scf/min), at a temperature of 20 °C (68 °F).
              
              
              (6) The total process vent stream concentration (by volume) of compounds containing halogens (ppmv, by compound) shall be summed from the individual concentrations of compounds containing halogens which were measured by Method 18.
              (f) For purposes of complying with § 60.662(c) the owner or operator of a facility affected by this subpart shall calculate the TRE index value of the vent stream using the equation for incineration in paragraph (e)(1) of this section for halogenated vent streams. The owner or operator of an affected facility with a nonhalogenated vent stream shall determine the TRE index value by calculating values using both the incinerator equation in (e)(1) and the flare equation in (e)(2) of this section and selecting the lower of the two values.
              (1) The equation for calculating the TRE index value of a vent stream controlled by an incinerator is as follows:
              
                EC16NO91.104
              

              (i) Where for a vent stream flow rate that is greater than or equal to 14.2 scm/min (501 scf/min) at a standard temperature of 20 °C (68 °F):
              
              
                TRE = TRE index value.
                Qs = Vent stream flow rate, scm/min (scf/min), at a temperature of 20 °C (68 °F).
                HT = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                
                Ys = Qs for all vent stream categories listed in table 1 except for Category E vent streams where Ys = QsHT/3.6.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr).
                
                a, b, c, d, e, and f are coefficients.
              
              
              The set of coefficients that apply to a vent stream can be obtained from table 1.
              
                ER17OC00.033
              
              
                
                ER17OC00.034
              
              
                
                ER17OC00.035
              
              
                ER17OC00.036
              

              (ii) Where for a vent stream flow rate that is less than 14.2 scm/min (501 scf/min) at a standard temperature of 20 °C (68 °F):
              
              TRE = TRE index value.
              Qs = 14.2 scm/min (501 scf/min).
              HT = (FLOW) (HVAL)/Qs.
              
              
                Where the following inputs are used:
                
                FLOW = Vent stream flow rate, scm/min (scf/min), at a temperature of 20 °C (68 °F).

                HVAL = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                Ys = Qs for all vent stream categories listed in table 1 except for Category E vent streams where Ys = QsHT/3.6.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr).
                
                a, b, c, d, e, and f are coefficients
              
              

              The set of coefficients that apply to a vent stream can be obtained from table 1.
              
              (2) The equation for calculating the TRE index value of a vent stream controlled by a flare is as follows:
              
                EC16NO91.105
              
              
                where:
                
                TRE = TRE index value.
                ETOC = Hourly emissions of TOC, kg/hr (lb/hr).
                Qs = Vent stream flow rate, scm/min (scf/min), at a standard temperature of 20 °C (68 °F).
                HT = Vent stream net heating value, MJ/scm (Btu/scf), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg (68 °F and 30 in. Hg), but the standard temperature for determining the volume corresponding to one mole is 20 °C (68 °F) as in the definition of Qs.
                
                a, b, c, d, and e are coefficients.
              
              
              The set of coefficients that apply to a vent stream shall be obtained from table 2.
              
                Table 2—Distillation NSPS TRE Coefficients for Vent Streams Controlled By a Flare
                
                   
                  a
                  b
                  c
                  d
                  e
                
                
                  HT < 11.2 MJ/scm
                  2.25
                  0.288
                  −0.193
                  −0.0051
                  2.08
                
                
                  (HT < 301 Btu/scf)
                  (0.140)
                  (0.0367)
                  (−0.000448)
                  (−0.0051)
                  (4.59)
                
                
                  HT ≥ 11.2 MJ/scm
                  0.309
                  0.0619
                  −0.0043
                  −0.0034
                  2.08
                
                
                  (HT ≥ 301 Btu/scf)
                  (0.0193)
                  (0.00788)
                  (−0.0000010)
                  (−0.0034)
                  (4.59)
                
              
              (g) Each owner or operator of an affected facility seeking to comply with § 60.660(c)(4) or § 60.662(c) shall recalculate the TRE index value for that affected facility whenever process changes are made. Examples of process changes include changes in production capacity, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. The TRE index value shall be recalculated based on test data, or on best engineering estimates of the effects of the change to the recovery system.
              (1) Where the recalculated TRE index value is less than or equal to 1.0, the owner or operator shall notify the Administrator within 1 week of the recalculation and shall conduct a performance test according to the methods and procedures required by § 60.664 in order to determine compliance with § 60.662(a). Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              (2) Where the initial TRE index value is greater than 8.0 and the recalculated TRE index value is less than or equal to 8.0 but greater than 1.0, the owner or operator shall conduct a performance test in accordance with §§ 60.8 and 60.664 and shall comply with §§ 60.663, 60.664 and 60.665. Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              (h) Any owner or operator subject to the provisions of this subpart seeking to demonstrate compliance with § 60.660(c)(6) shall use Method 2, 2A, 2C, or 2D as appropriate, for determination of volumetric flow rate.
              [55 FR 26942, June 29, 1990, as amended at 65 FR 61774, Oct. 17, 2000]
            
            
              § 60.665
              Reporting and recordkeeping requirements.

              (a) Each owner or operator subject to § 60.662 shall notify the Administrator of the specific provisions of § 60.662 (§ 60.662 (a), (b), or (c)) with which the owner or operator has elected to comply. Notification shall be submitted with the notification of initial start-up required by § 60.7(a)(3). If an owner or operator elects at a later date to use an alternative provision of § 60.662 with which he or she will comply, then the Administrator shall be notified by the owner or operator 90 days before implementing a change and, upon implementing the change, a performance test shall be performed as specified by § 60.664 within 180 days.
              (b) Each owner or operator subject to the provisions of this subpart shall keep an up-to-date, readily accessible record of the following data measured during each performance test, and also include the following data in the report of the initial performance test required under § 60.8. Where a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used to comply with § 60.662(a), a report containing performance test data need not be submitted, but a report containing the information in § 60.665(b)(2)(i) is required. The same data specified in this section shall be submitted in the reports of all subsequently required performance tests where either the emission control efficiency of a control device, outlet concentration of TOC, or the TRE index value of a vent stream from a recovery system is determined.
              (1) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.662(a) through use of either a thermal or catalytic incinerator:
              (i) The average firebox temperature of the incinerator (or the average temperature upstream and downstream of the catalyst bed for a catalytic incinerator), measured at least every 15 minutes and averaged over the same time period of the performance testing, and
              (ii) The percent reduction of TOC determined as specified in § 60.664(b) achieved by the incinerator, or the concentration of TOC (ppmv, by compound) determined as specified in § 60.664(b) at the outlet of the control device on a dry basis corrected to 3 percent oxygen.
              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.662(a) through use of a boiler or process heater:
              (i) A description of the location at which the vent stream is introduced into the boiler or process heater, and
              (ii) The average combustion temperature of the boiler or process heater with a design heat input capacity of less than 44 MW (150 million Btu/hr) measured at least every 15 minutes and averaged over the same time period of the performance testing.
              (3) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.662(b) through use of a smokeless flare, flare design (i.e., steam-assisted, air-assisted or nonassisted), all visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the performance test, continuous records of the flare pilot flame monitoring, and records of all periods of operations during which the pilot flame is absent.
              (4) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.662(c):
              (i) Where an absorber is the final recovery device in the recovery system, the exit specific gravity (or alternative parameter which is a measure of the degree of absorbing liquid saturation, if approved by the Administrator), and average exit temperature, of the absorbing liquid measured at least every 15 minutes and averaged over the same time period of the performance testing (both measured while the vent stream is normally routed and constituted), or
              (ii) Where a condenser is the final recovery device in the recovery system, the average exit (product side) temperature measured at least every 15 minutes and averaged over the same time period of the performance testing while the vent stream is routed and constituted normally, or

              (iii) Where a carbon adsorber is the final recovery device in the recovery system, the total steam mass flow measured at least every 15 minutes and averaged over the same time period of the performance test (full carbon bed cycle), temperature of the carbon bed after regeneration (and within 15 minutes of completion of any cooling cycle(s)), and duration of the carbon bed steaming cycle (all measured while the vent stream is routed and constituted normally), or
              
              (iv) As an alternative to § 60.665(b)(4) ((i), (ii) or (iii), the concentration level or reading indicated by the organics monitoring device at the outlet of the absorber, condenser, or carbon adsorber, measured at least every 15 minutes and averaged over the same time period of the performance testing while the vent stream is normally routed and constituted.
              (v) All measurements and calculations performed to determine the TRE index value of the vent stream.
              (c) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.663 (a) and (c) as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where a combustion device is used to comply with § 60.662(a), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) For thermal incinerators, all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.662(a) was determined.
              (2) For catalytic incinerators, all 3-hour periods of operation during which the average temperature of the vent stream immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature of the vent stream during the most recent performance test at which compliance with § 60.662(a) was determined. The owner or operator also shall record all 3-hour periods of operation during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference of the device during the most recent performance test at which compliance with § 60.662(a) was determined.
              (3) All 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.662(a) was determined for boilers or process heaters with a design heat input capacity of less than 44 MW (150 million Btu/hr).
              (4) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under § 60.662(a).
              (d) Each owner or operator subject to the provisions of this subpart shall keep up to date, readily accessible continuous records of the flow indication specified under § 60.663(a)(2), § 60.663(b)(2) and § 60.663(c)(1), as well as up-to-date, readily accessible records of all periods when the vent stream is diverted from the control device or has no flow rate.
              (e) Each owner or operator subject to the provisions of this subpart who uses a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater to comply with § 60.662(a) shall keep an up-to-date, readily accessible record of all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other State or Federal regulatory requirements.)
              (f) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the flare pilot flame monitoring specified under § 60.663(b), as well as up-to-date, readily accessible records of all periods of operations in which the pilot flame is absent.

              (g) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.663(e), as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where an owner or operator seeks to comply with § 60.662(c), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) Where an absorber is the final recovery device in a recovery system, and where an organic compound monitoring device is not used:
              (i) All 3-hour periods of operation during which the average absorbing liquid temperature was more than 11 °C (20 °F) above the average absorbing liquid temperature during the most recent performance test, or
              (ii) All 3-hour periods of operation during which the average absorbing liquid specific gravity was more than 0.1 unit above, or more than 0.1 unit below, the average absorbing liquid specific gravity during the most recent performance test (unless monitoring of an alternative parameter, which is a measure of the degree of absorbing liquid saturation, is approved by the Administrator, in which case he will define appropriate parameter boundaries and periods of operation during which they are exceeded).
              (2) Where a condenser is the final recovery device in a system, and where an organic compound monitoring device is not used, all 3-hour periods of operation during which the average exit (product side) condenser operating temperature was more than 6 °C (1 1 °F) above the average exit (product side) operating temperature during the most recent performance test.
              (3) Where a carbon adsorber is the final recovery device in a system, and where an organic compound monitoring device is not used:
              (i) All carbon bed regeneration cycles during which the total mass steam flow was more than 10 percent below the total mass steam flow during the most recent performance test, or
              (ii) All carbon bed regeneration cycles during which the temperature of the carbon bed after regeneration (and after completion of any cooling cycle(s)) was more than 10 percent greater than the carbon bed temperature (in degrees Celsius) during the most recent performance test.
              (4) Where an absorber, condenser, or carbon adsorber is the final recovery device in the recovery system and where an organic compound monitoring device is used, all 3-hour periods of operation during which the average organic compound concentration level or reading of organic compounds in the exhaust gases is more than 20 percent greater than the exhaust gas organic compound concentration level or reading measured by the monitoring device during the most recent performance test.
              (h) Each owner or operator of an affected facility subject to the provisions of this subpart and seeking to demonstrate compliance with § 60.662(c) shall keep up-to-date, readily accessible records of:
              (1) Any changes in production capacity, feedstock type, or catalyst type, or of any replacement, removal or addition of recovery equipment or a distillation unit;
              (2) Any recalculation of the TRE index value performed pursuant to § 60.664(g); and
              (3) The results of any performance test performed pursuant to the methods and procedures required by § 60.664(e).
              (i) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the flow rate cutoff in § 60.660(c)(6) shall keep up-to-date, readily accessible records to indicate that the vent stream flow rate is less than 0.008 scm/min (0.3 scf/min) and of any change in equipment or process operation that increases the operating vent stream flow rate, including a measurement of the new vent stream flow rate.
              (j) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the design production capacity provision in § 60.660(c)(5) shall keep up-to-date, readily accessible records of any change in equipment or process operation that increases the design production capacity of the process unit in which the affected facility is located.

              (k) Each owner and operator subject to the provisions of this subpart is exempt from the quarterly reporting requirements contained in § 60.7(c) of the General Provisions.
              
              (l) Each owner or operator that seeks to comply with the requirements of this subpart by complying with the requirements of § 60.660 (c)(4), (c)(5), or (c)(6) or § 60.662 shall submit to the Administrator semiannual reports of the following recorded information. The initial report shall be submitted within 6 months after the initial start-up date.
              (1) Exceedances of monitored parameters recorded under § 60.665 (c) and (g).
              (2) All periods recorded under § 60.665(d) when the vent stream is diverted from the control device or has no flow rate.
              (3) All periods recorded under § 60.665(e) when the boiler or process heater was not operating.
              (4) All periods recorded under § 60.665(f) in which the pilot flame of the flare was absent.

              (5) Any change in equipment or process operation that increases the operating vent stream flow rate above the low flow exemption level in § 60.660(c)(6), including a measurement of the new vent stream flow rate, as recorded under § 60.665(i). These must be reported as soon as possible after the change and no later than 180 days after the change. These reports may be submitted either in conjunction with semiannual reports or as a single separate report. A performance test must be completed with the same time period to verify the recalculated flow value and to obtain the vent stream characteristics of heating value and ETOC. The performance test is subject to the requirements of § 60.8 of the General Provisions. Unless the facility qualifies for an exemption under the low capacity exemption status in § 60.660(c)(5), the facility must begin compliance with the requirements set forth in § 60.662.

              (6) Any change in equipment or process operation, as recorded under paragraph (j) of this section, that increases the design production capacity above the low capacity exemption level in § 60.660(c)(5) and the new capacity resulting from the change for the distillation process unit containing the affected facility. These must be reported as soon as possible after the change and no later than 180 days after the change. These reports may be submitted either in conjunction with semiannual reports or as a single separate report. A performance test must be completed within the same time period to obtain the vent stream flow rate, heating value, and ETOC. The performance test is subject to the requirements of § 60.8. The facility must begin compliance with the requirements set forth in § 60.660(d) or § 60.662. If the facility chooses to comply with § 60.662, the facility may qualify for an exemption in § 60.660(c)(4) or (6).
              (7) Any recalculation of the TRE index value, as recorded under § 60.665(h).
              (m) The requirements of § 60.665(l) remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with § 60.665(l), provided that they comply with the requirements established by the State.
              (n) Each owner or operator that seeks to demonstrate compliance with § 60.660(c)(5) must submit to the Administrator an initial report detailing the design production capacity of the process unit.
              (o) Each owner or operator that seeks to demonstrate compliance with § 60.660(c)(6) must submit to the Administrator an initial report including a flow rate measurement using the test methods specified in § 60.664.
              (p) The Administrator will specify appropriate reporting and recordkeeping requirements where the owner or operator of an affected facility complies with the standards specified under § 60.662 other than as provided under § 60.663(a), (b), (c) and (d).
              [55 FR 26922, June 29, 1990; 55 FR 36932, Sept. 7, 1990, as amended at 60 FR 58237, Nov. 27, 1995; 65 FR 61778, Oct. 17, 2000; 65 FR 78279, Dec. 14, 2000; 79 FR 11251, Feb. 27, 2014]
            
            
              § 60.666
              Reconstruction.

              For purposes of this subpart “fixed capital cost of the new components,” as used in § 60.15, includes the fixed capital cost of all depreciable components which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following December 30, 1983. For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
            
            
              § 60.667
              Chemicals affected by subpart NNN.
              
                
                  Chemical name
                  CAS No.*
                
                
                  Acetaldehyde
                  75-07-0
                
                
                  Acetaldol
                  107-89-1
                
                
                  Acetic acid
                  64-19-7
                
                
                  Acetic anhydride
                  108-24-7
                
                
                  Acetone
                  67-64-1
                
                
                  Acetone cyanohydrin
                  75-86-5
                
                
                  Acetylene
                  74-86-2
                
                
                  Acrylic acid
                  79-10-7
                
                
                  Acrylonitrile
                  107-13-1
                
                
                  Adipic acid
                  124-04-9
                
                
                  Adiponitrile
                  111-69-3
                
                
                  Alcohols, C-11 or lower, mixtures
                
                
                  Alcohols, C-12 or higher, mixtures
                
                
                  Allyl chloride
                  107-05-1
                
                
                  Amylene
                  513-35-9
                
                
                  Amylenes, mixed
                
                
                  Aniline
                  62-53-3
                
                
                  Benzene
                  71-43-2
                
                
                  Benzenesulfonic acid
                  98-11-3
                
                
                  Benzenesulfonic acid C10-16-alkyl derivatives, sodium salts
                  68081-81-2
                
                
                  Benzoic acid, tech
                  65-85-0
                
                
                  Benzyl chloride
                  100-44-7
                
                
                  Biphenyl
                  92-52-4
                
                
                  Bisphenol A
                  80-05-7
                
                
                  Brometone
                  76-08-4
                
                
                  1,3-Butadiene
                  106-99-0
                
                
                  Butadiene and butene fractions
                
                
                  n-Butane
                  106-97-8
                
                
                  1,4-Butanediol
                  110-63-4
                
                
                  Butanes, mixed
                
                
                  1-Butene
                  106-98-9
                
                
                  2-Butene
                  25167-67-3
                
                
                  Butenes, mixed
                
                
                  n-Butyl acetate
                  123-86-4
                
                
                  Butyl acrylate
                  141-32-2
                
                
                  n-Butyl alcohol
                  71-36-3
                
                
                  sec-Butyl alcohol
                  78-92-2
                
                
                  tert-Butyl alcohol
                  75-65-0
                
                
                  Butylbenzyl phthalate
                  85-68-7
                
                
                  Butylene glycol
                  107-88-0
                
                
                  tert-Butyl hydroperoxide
                  75-91-2
                
                
                  2-Butyne-1,4-diol
                  110-65-6
                
                
                  Butyraldehyde
                  123-72-8
                
                
                  Butyric anhydride
                  106-31-0
                
                
                  Caprolactam
                  105-60-2
                
                
                  Carbon disulfide
                  75-15-0
                
                
                  Carbon tetrabromide
                  558-13-4
                
                
                  Carbon tetrachloride
                  56-23-5
                
                
                  Chlorobenzene
                  108-90-7
                
                
                  2-Chloro-4-(ethylamino)-6-(isopropylamino)-s-triazine
                  1912-24-9
                
                
                  Chloroform
                  67-66-3
                
                
                  p-Chloronitrobenzene
                  100-00-5
                
                
                  Chloroprene
                  126-99-8
                
                
                  Citric acid
                  77-92-9
                
                
                  Crotonaldehyde
                  4170-30-0
                
                
                  Crotonic acid
                  3724-65-0
                
                
                  Cumene
                  98-82-8
                
                
                  Cumene hydroperoxide
                  80-15-9
                
                
                  Cyanuric chloride
                  108-77-0
                
                
                  Cyclohexane
                  110-82-7
                
                
                  Cyclohexane, oxidized
                  68512-15-2
                
                
                  Cyclohexanol
                  108-93-0
                
                
                  Cyclohexanone
                  108-94-1
                
                
                  Cyclohexanone oxime
                  100-64-1
                
                
                  Cyclohexene
                  110-83-8
                
                
                  1,3-Cyclopentadiene
                  542-92-7
                
                
                  Cyclopropane
                  75-19-4
                
                
                  Diacetone alcohol
                  123-42-2
                
                
                  Dibutanized aromatic concentrate
                
                
                  1,4-Dichlorobutene
                  110-57-6
                
                
                  3,4-Dichloro-1-butene
                  64037-54-3
                
                
                  Dichlorodifluoromethane
                  75-71-8
                
                
                  Dichlorodimethylsilane
                  75-78-5
                
                
                  Dichlorofluoromethane
                  75-43-4
                
                
                  -Dichlorohydrin
                  96-23-1
                
                
                  Diethanolamine
                  111-42-2
                
                
                  Diethylbenzene
                  25340-17-4
                
                
                  Diethylene glycol
                  111-46-6
                
                
                  Di-n-heptyl-n-nonyl undecyl phthalate
                  85-68-7
                
                
                  Di-isodecyl phthalate
                  26761-40-0
                
                
                  Diisononyl phthalate
                  28553-12-0
                
                
                  Dimethylamine
                  124-40-3
                
                
                  Dimethyl terephthalate
                  120-61-6
                
                
                  2,4-Dinitrotoluene
                  121-14-2
                
                
                  2,4-(and 2,6)-dinitrotoluene
                  121-14-2
                
                
                   
                  606-20-2
                
                
                  Dioctyl phthalate
                  117-81-7
                
                
                  Dodecene
                  25378-22-7
                
                
                  Dodecylbenzene, non linear
                
                
                  Dodecylbenzenesulfonic acid
                  27176-87-0
                
                
                  Dodecylbenzenesulfonic acid, sodium salt
                  25155-30-0
                
                
                  Epichlorohydrin
                  106-89-8
                
                
                  Ethanol
                  64-17-5
                
                
                  Ethanolamine
                  141-43-5
                
                
                  Ethyl acetate
                  141-78-6
                
                
                  Ethyl acrylate
                  140-88-5
                
                
                  Ethylbenzene
                  100-41-4
                
                
                  Ethyl chloride
                  75-00-3
                
                
                  Ethyl cyanide
                  107-12-0
                
                
                  Ethylene
                  74-85-1
                
                
                  Ethylene dibromide
                  106-93-4
                
                
                  Ethylene dichloride
                  107-06-2
                
                
                  Ethylene glycol
                  107-21-1
                
                
                  Ethylene glycol monobutyl
                  111-76-2
                
                
                  Ethylene glycol monoethyl ether
                  110-80-5
                
                
                  Ethylene glycol monoethyl ether acetate
                  111-15-9
                
                
                  Ethylene glycol monomethyl ether
                  109-86-4
                
                
                  Ethylene oxide
                  75-21-8
                
                
                  2-Ethylhexanal
                  26266-68-2
                
                
                  2-Ethylhexyl alcohol
                  104-76-7
                
                
                  (2-Ethylhexyl) amine
                  104-75-6
                
                
                  Ethylmethylbenzene
                  25550-14-5
                
                
                  6-Ethyl-1,2,3,4-tetrahydro 9,10-anthracenedione
                  15547-17-8
                
                
                  Formaldehyde
                  50-00-0
                
                
                  Glycerol
                  56-81-5
                
                
                  n-Heptane
                  142-82-5
                
                
                  Heptenes (mixed)
                
                
                  Hexadecyl chloride
                
                
                  Hexamethylene diamine
                  124-09-4
                
                
                  Hexamethylene diamine adipate
                  3323-53-3
                
                
                  Hexamethylenetetramine
                  100-97-0
                
                
                  Hexane
                  110-54-3
                
                
                  2-Hexenedinitrile
                  13042-02-9
                
                
                  3-Hexenedinitrile
                  1119-85-3
                
                
                  Hydrogen cyanide
                  74-90-8
                
                
                  Isobutane
                  75-28-5
                
                
                  
                  Isobutanol
                  78-83-1
                
                
                  Isobutylene
                  115-11-7
                
                
                  Isobutyraldehyde
                  78-84-2
                
                
                  Isodecyl alcohol
                  25339-17-7
                
                
                  Isooctyl alcohol
                  26952-21-6
                
                
                  Isopentane
                  78-78-4
                
                
                  Isophthalic acid
                  121-91-5
                
                
                  Isoprene
                  78-79-5
                
                
                  Isopropanol
                  67-63-0
                
                
                  Ketene
                  463-51-4
                
                
                  Linear alcohols, ethoxylated, mixed
                
                
                  Linear alcohols, ethoxylated, and sulfated, sodium salt, mixed
                
                
                  Linear alcohols, sulfated, sodium salt, mixed
                
                
                  Linear alkylbenzene
                  123-01-3
                
                
                  Magnesium acetate
                  142-72-3
                
                
                  Maleic anhydride
                  108-31-6
                
                
                  Melamine
                  108-78-1
                
                
                  Mesityl oxide
                  141-79-7
                
                
                  Methacrylonitrile
                  126-98-7
                
                
                  Methanol
                  67-56-1
                
                
                  Methylamine
                  74-89-5
                
                
                  ar-Methylbenzenediamine
                  25376-45-8
                
                
                  Methyl chloride
                  74-87-3
                
                
                  Methylene chloride
                  75-09-2
                
                
                  Methyl ethyl ketone
                  78-93-3
                
                
                  Methyl iodide
                  74-88-4
                
                
                  Methyl isobutyl ketone
                  108-10-1
                
                
                  Methyl methacrylate
                  80-62-6
                
                
                  2-Methylpentane
                  107-83-5
                
                
                  1-Methyl-2-pyrrolidone
                  872-50-4
                
                
                  Methyl tert-butyl ether
                
                
                  Naphthalene
                  91-20-3
                
                
                  Nitrobenzene
                  98-95-3
                
                
                  1-Nonene
                  27215-95-8
                
                
                  Nonyl alcohol
                  143-08-8
                
                
                  Nonylphenol
                  25154-52-3
                
                
                  Nonylphenol, ethoxylated
                  9016-45-9
                
                
                  Octene
                  25377-83-7
                
                
                  Oil-soluble petroleum sulfonate, calcium salt
                
                
                  Oil-soluble petroleum sulfonate, sodium salt
                
                
                  Pentaerythritol
                  115-77-5
                
                
                  n-Pentane
                  109-66-0
                
                
                  3-Pentenenitrile
                  4635-87-4
                
                
                  Pentenes, mixed
                  109-67-1
                
                
                  Perchloroethylene
                  127-18-4
                
                
                  Phenol
                  108-95-2
                
                
                  1-Phenylethyl hydroperoxide
                  3071-32-7
                
                
                  Phenylpropane
                  103-65-1
                
                
                  Phosgene
                  75-44-5
                
                
                  Phthalic anhydride
                  85-44-9
                
                
                  Propane
                  74-98-6
                
                
                  Propionaldehyde
                  123-38-6
                
                
                  Propionic acid
                  79-09-4
                
                
                  Propyl alcohol
                  71-23-8
                
                
                  Propylene
                  115-07-1
                
                
                  Propylene chlorohydrin
                  78-89-7
                
                
                  Propylene glycol
                  57-55-6
                
                
                  Propylene oxide
                  75-56-9
                
                
                  Sodium cyanide
                  143-33-9
                
                
                  Sorbitol
                  50-70-4
                
                
                  Styrene
                  100-42-5
                
                
                  Terephthalic acid
                  100-21-0
                
                
                  1,1,2,2-Tetrachloroethane
                  79-34-5
                
                
                  Tetraethyl lead
                  78-00-2
                
                
                  Tetrahydrofuran
                  109-99-9
                
                
                  Tetra (methyl-ethyl) lead
                
                
                  Tetramethyl lead
                  75-74-1
                
                
                  Toluene
                  108-88-3
                
                
                  Toluene-2,4-diamine
                  95-80-7
                
                
                  Toluene-2,4-(and, 2,6)-diisocyanate (80/20 mixture)
                  26471-62-5
                
                
                  Tribromomethane
                  75-25-2
                
                
                  1,1,1-Trichloroethane
                  71-55-6
                
                
                  1,1,2-Trichloroethane
                  79-00-5
                
                
                  Trichloroethylene
                  79-01-6
                
                
                  Trichlorofluoromethane
                  75-69-4
                
                
                  1,1,2-Trichloro-1,2,2-trifluoroethane
                  76-13-1
                
                
                  Triethanolamine
                  102-71-6
                
                
                  Triethylene glycol
                  112-27-6
                
                
                  Vinyl acetate
                  108-05-4
                
                
                  Vinyl chloride
                  75-01-4
                
                
                  Vinylidene chloride
                  75-35-4
                
                
                  m-Xylene
                  108-38-3
                
                
                  o-Xylene
                  95-47-6
                
                
                  p-Xylene
                  106-42-3
                
                
                  Xylenes (mixed)
                  1330-20-7
                
                
                  m-Xylenol
                  576-26-1
                
                * CAS numbers refer to the Chemical Abstracts Registry numbers assigned to specific chemicals, isomers, or mixtures of chemicals. Some isomers or mixtures that are covered by the standards do not have CAS numbers assigned to them. The standards apply to all of the chemicals listed, whether CAS numbers have been assigned or not.
              
              [55 FR 26942, June 29, 1990, as amended at 60 FR 58237, 58238, Nov. 27, 1995]
            
            
              § 60.668
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under § 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: § 60.663(e).
            
          
          
            Subpart OOO—Standards of Performance for Nonmetallic Mineral Processing Plants
            
              Source:
              74 FR 19309, Apr. 28, 2009, unless otherwise noted.
            
            
              § 60.670
              Applicability and designation of affected facility.

              (a)(1) Except as provided in paragraphs (a)(2), (b), (c), and (d) of this section, the provisions of this subpart are applicable to the following affected facilities in fixed or portable nonmetallic mineral processing plants: each crusher, grinding mill, screening operation, bucket elevator, belt conveyor, bagging operation, storage bin, enclosed truck or railcar loading station. Also, crushers and grinding mills at hot mix asphalt facilities that reduce the size of nonmetallic minerals embedded in recycled asphalt pavement and subsequent affected facilities up to, but not including, the first storage silo or bin are subject to the provisions of this subpart.
              
              (2) The provisions of this subpart do not apply to the following operations: All facilities located in underground mines; plants without crushers or grinding mills above ground; and wet material processing operations (as defined in § 60.671).
              (b) An affected facility that is subject to the provisions of subparts F or I of this part or that follows in the plant process any facility subject to the provisions of subparts F or I of this part is not subject to the provisions of this subpart.
              (c) Facilities at the following plants are not subject to the provisions of this subpart:
              (1) Fixed sand and gravel plants and crushed stone plants with capacities, as defined in § 60.671, of 23 megagrams per hour (25 tons per hour) or less;
              (2) Portable sand and gravel plants and crushed stone plants with capacities, as defined in § 60.671, of 136 megagrams per hour (150 tons per hour) or less; and
              (3) Common clay plants and pumice plants with capacities, as defined in § 60.671, of 9 megagrams per hour (10 tons per hour) or less.
              (d)(1) When an existing facility is replaced by a piece of equipment of equal or smaller size, as defined in § 60.671, having the same function as the existing facility, and there is no increase in the amount of emissions, the new facility is exempt from the provisions of §§ 60.672, 60.674, and 60.675 except as provided for in paragraph (d)(3) of this section.
              (2) An owner or operator complying with paragraph (d)(1) of this section shall submit the information required in § 60.676(a).
              (3) An owner or operator replacing all existing facilities in a production line with new facilities does not qualify for the exemption described in paragraph (d)(1) of this section and must comply with the provisions of §§ 60.672, 60.674 and 60.675.
              (e) An affected facility under paragraph (a) of this section that commences construction, modification, or reconstruction after August 31, 1983, is subject to the requirements of this part.
              (f) Table 1 of this subpart specifies the provisions of subpart A of this part 60 that do not apply to owners and operators of affected facilities subject to this subpart or that apply with certain exceptions.
            
            
              § 60.671
              Definitions.
              All terms used in this subpart, but not specifically defined in this section, shall have the meaning given them in the Act and in subpart A of this part.
              
                Bagging operation means the mechanical process by which bags are filled with nonmetallic minerals.
              
                Belt conveyor means a conveying device that transports material from one location to another by means of an endless belt that is carried on a series of idlers and routed around a pulley at each end.
              
                Bucket elevator means a conveying device of nonmetallic minerals consisting of a head and foot assembly which supports and drives an endless single or double strand chain or belt to which buckets are attached.
              
                Building means any frame structure with a roof.
              
                Capacity means the cumulative rated capacity of all initial crushers that are part of the plant.
              
                Capture system means the equipment (including enclosures, hoods, ducts, fans, dampers, etc.) used to capture and transport particulate matter generated by one or more affected facilities to a control device.
              
                Control device means the air pollution control equipment used to reduce particulate matter emissions released to the atmosphere from one or more affected facilities at a nonmetallic mineral processing plant.
              
                Conveying system means a device for transporting materials from one piece of equipment or location to another location within a plant. Conveying systems include but are not limited to the following: Feeders, belt conveyors, bucket elevators and pneumatic systems.
              
                Crush or Crushing means to reduce the size of nonmetallic mineral material by means of physical impaction of the crusher or grinding mill upon the material.
              
                Crusher means a machine used to crush any nonmetallic minerals, and includes, but is not limited to, the following types: Jaw, gyratory, cone, roll, rod mill, hammermill, and impactor.
              
                Enclosed truck or railcar loading station means that portion of a nonmetallic mineral processing plant where nonmetallic minerals are loaded by an enclosed conveying system into enclosed trucks or railcars.
              
                Fixed plant means any nonmetallic mineral processing plant at which the processing equipment specified in § 60.670(a) is attached by a cable, chain, turnbuckle, bolt or other means (except electrical connections) to any anchor, slab, or structure including bedrock.
              
                Fugitive emission means particulate matter that is not collected by a capture system and is released to the atmosphere at the point of generation.
              
                Grinding mill means a machine used for the wet or dry fine crushing of any nonmetallic mineral. Grinding mills include, but are not limited to, the following types: Hammer, roller, rod, pebble and ball, and fluid energy. The grinding mill includes the air conveying system, air separator, or air classifier, where such systems are used.
              
                Initial crusher means any crusher into which nonmetallic minerals can be fed without prior crushing in the plant.
              
                Nonmetallic mineral means any of the following minerals or any mixture of which the majority is any of the following minerals:
              (1) Crushed and Broken Stone, including Limestone, Dolomite, Granite, Traprock, Sandstone, Quartz, Quartzite, Marl, Marble, Slate, Shale, Oil Shale, and Shell.
              (2) Sand and Gravel.
              (3) Clay including Kaolin, Fireclay, Bentonite, Fuller's Earth, Ball Clay, and Common Clay.
              (4) Rock Salt.
              (5) Gypsum (natural or synthetic).
              (6) Sodium Compounds, including Sodium Carbonate, Sodium Chloride, and Sodium Sulfate.
              (7) Pumice.
              (8) Gilsonite.
              (9) Talc and Pyrophyllite.
              (10) Boron, including Borax, Kernite, and Colemanite.
              (11) Barite.
              (12) Fluorospar.
              (13) Feldspar.
              (14) Diatomite.
              (15) Perlite.
              (16) Vermiculite.
              (17) Mica.
              (18) Kyanite, including Andalusite, Sillimanite, Topaz, and Dumortierite.
              
                Nonmetallic mineral processing plant means any combination of equipment that is used to crush or grind any nonmetallic mineral wherever located, including lime plants, power plants, steel mills, asphalt concrete plants, portland cement plants, or any other facility processing nonmetallic minerals except as provided in § 60.670 (b) and (c).
              
                Portable plant means any nonmetallic mineral processing plant that is mounted on any chassis or skids and may be moved by the application of a lifting or pulling force. In addition, there shall be no cable, chain, turnbuckle, bolt or other means (except electrical connections) by which any piece of equipment is attached or clamped to any anchor, slab, or structure, including bedrock that must be removed prior to the application of a lifting or pulling force for the purpose of transporting the unit.
              
                Production line means all affected facilities (crushers, grinding mills, screening operations, bucket elevators, belt conveyors, bagging operations, storage bins, and enclosed truck and railcar loading stations) which are directly connected or are connected together by a conveying system.
              
                Saturated material means, for purposes of this subpart, mineral material with sufficient surface moisture such that particulate matter emissions are not generated from processing of the material through screening operations, bucket elevators and belt conveyors. Material that is wetted solely by wet suppression systems is not considered to be “saturated” for purposes of this definition.
              
                Screening operation means a device for separating material according to size by passing undersize material through one or more mesh surfaces (screens) in series, and retaining oversize material on the mesh surfaces (screens). Grizzly feeders associated with truck dumping and static (non-moving) grizzlies used anywhere in the nonmetallic mineral processing plant are not considered to be screening operations.
              
              
                Seasonal shut down means shut down of an affected facility for a period of at least 45 consecutive days due to weather or seasonal market conditions.
              
                Size means the rated capacity in tons per hour of a crusher, grinding mill, bucket elevator, bagging operation, or enclosed truck or railcar loading station; the total surface area of the top screen of a screening operation; the width of a conveyor belt; and the rated capacity in tons of a storage bin.
              
                Stack emission means the particulate matter that is released to the atmosphere from a capture system.
              
                Storage bin means a facility for storage (including surge bins) of nonmetallic minerals prior to further processing or loading.
              
                Transfer point means a point in a conveying operation where the nonmetallic mineral is transferred to or from a belt conveyor except where the nonmetallic mineral is being transferred to a stockpile.
              
                Truck dumping means the unloading of nonmetallic minerals from movable vehicles designed to transport nonmetallic minerals from one location to another. Movable vehicles include but are not limited to: Trucks, front end loaders, skip hoists, and railcars.
              
                Vent means an opening through which there is mechanically induced air flow for the purpose of exhausting from a building air carrying particulate matter emissions from one or more affected facilities.
              
                Wet material processing operation(s) means any of the following:
              (1) Wet screening operations (as defined in this section) and subsequent screening operations, bucket elevators and belt conveyors in the production line that process saturated materials (as defined in this section) up to the first crusher, grinding mill or storage bin in the production line; or
              (2) Screening operations, bucket elevators and belt conveyors in the production line downstream of wet mining operations (as defined in this section) that process saturated materials (as defined in this section) up to the first crusher, grinding mill or storage bin in the production line.
              
                Wet mining operation means a mining or dredging operation designed and operated to extract any nonmetallic mineral regulated under this subpart from deposits existing at or below the water table, where the nonmetallic mineral is saturated with water.
              
                Wet screening operation means a screening operation at a nonmetallic mineral processing plant which removes unwanted material or which separates marketable fines from the product by a washing process which is designed and operated at all times such that the product is saturated with water.
            
            
              § 60.672
              Standard for particulate matter (PM).
              (a) Affected facilities must meet the stack emission limits and compliance requirements in Table 2 of this subpart within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup as required under § 60.8. The requirements in Table 2 of this subpart apply for affected facilities with capture systems used to capture and transport particulate matter to a control device.
              (b) Affected facilities must meet the fugitive emission limits and compliance requirements in Table 3 of this subpart within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup as required under § 60.11. The requirements in Table 3 of this subpart apply for fugitive emissions from affected facilities without capture systems and for fugitive emissions escaping capture systems.
              (c) [Reserved]
              (d) Truck dumping of nonmetallic minerals into any screening operation, feed hopper, or crusher is exempt from the requirements of this section.
              (e) If any transfer point on a conveyor belt or any other affected facility is enclosed in a building, then each enclosed affected facility must comply with the emission limits in paragraphs (a) and (b) of this section, or the building enclosing the affected facility or facilities must comply with the following emission limits:

              (1) Fugitive emissions from the building openings (except for vents as defined in § 60.671) must not exceed 7 percent opacity; and
              
              (2) Vents (as defined in § 60.671) in the building must meet the applicable stack emission limits and compliance requirements in Table 2 of this subpart.
              (f) Any baghouse that controls emissions from only an individual, enclosed storage bin is exempt from the applicable stack PM concentration limit (and associated performance testing) in Table 2 of this subpart but must meet the applicable stack opacity limit and compliance requirements in Table 2 of this subpart. This exemption from the stack PM concentration limit does not apply for multiple storage bins with combined stack emissions.
            
            
              § 60.673
              Reconstruction.
              (a) The cost of replacement of ore-contact surfaces on processing equipment shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital cost that would be required to construct a comparable new facility” under § 60.15. Ore-contact surfaces are crushing surfaces; screen meshes, bars, and plates; conveyor belts; and elevator buckets.
              (b) Under § 60.15, the “fixed capital cost of the new components” includes the fixed capital cost of all depreciable components (except components specified in paragraph (a) of this section) which are or will be replaced pursuant to all continuous programs of component replacement commenced within any 2-year period following August 31, 1983.
            
            
              § 60.674
              Monitoring of operations.
              (a) The owner or operator of any affected facility subject to the provisions of this subpart which uses a wet scrubber to control emissions shall install, calibrate, maintain and operate the following monitoring devices:
              (1) A device for the continuous measurement of the pressure loss of the gas stream through the scrubber. The monitoring device must be certified by the manufacturer to be accurate within ±250 pascals ±1 inch water gauge pressure and must be calibrated on an annual basis in accordance with manufacturer's instructions.
              (2) A device for the continuous measurement of the scrubbing liquid flow rate to the wet scrubber. The monitoring device must be certified by the manufacturer to be accurate within ±5 percent of design scrubbing liquid flow rate and must be calibrated on an annual basis in accordance with manufacturer's instructions.
              (b) The owner or operator of any affected facility for which construction, modification, or reconstruction commenced on or after April 22, 2008, that uses wet suppression to control emissions from the affected facility must perform monthly periodic inspections to check that water is flowing to discharge spray nozzles in the wet suppression system. The owner or operator must initiate corrective action within 24 hours and complete corrective action as expediently as practical if the owner or operator finds that water is not flowing properly during an inspection of the water spray nozzles. The owner or operator must record each inspection of the water spray nozzles, including the date of each inspection and any corrective actions taken, in the logbook required under § 60.676(b).
              (1) If an affected facility relies on water carryover from upstream water sprays to control fugitive emissions, then that affected facility is exempt from the 5-year repeat testing requirement specified in Table 3 of this subpart provided that the affected facility meets the criteria in paragraphs (b)(1)(i) and (ii) of this section:
              (i) The owner or operator of the affected facility conducts periodic inspections of the upstream water spray(s) that are responsible for controlling fugitive emissions from the affected facility. These inspections are conducted according to paragraph (b) of this section and § 60.676(b), and
              (ii) The owner or operator of the affected facility designates which upstream water spray(s) will be periodically inspected at the time of the initial performance test required under § 60.11 of this part and § 60.675 of this subpart.

              (2) If an affected facility that routinely uses wet suppression water sprays ceases operation of the water sprays or is using a control mechanism to reduce fugitive emissions other than water sprays during the monthly inspection (for example, water from recent rainfall), the logbook entry required under § 60.676(b) must specify the control mechanism being used instead of the water sprays.
              (c) Except as specified in paragraph (d) or (e) of this section, the owner or operator of any affected facility for which construction, modification, or reconstruction commenced on or after April 22, 2008, that uses a baghouse to control emissions must conduct quarterly 30-minute visible emissions inspections using EPA Method 22 (40 CFR part 60, appendix A-7). The Method 22 (40 CFR part 60, appendix A-7) test shall be conducted while the baghouse is operating. The test is successful if no visible emissions are observed. If any visible emissions are observed, the owner or operator of the affected facility must initiate corrective action within 24 hours to return the baghouse to normal operation. The owner or operator must record each Method 22 (40 CFR part 60, appendix A-7) test, including the date and any corrective actions taken, in the logbook required under § 60.676(b). The owner or operator of the affected facility may establish a different baghouse-specific success level for the visible emissions test (other than no visible emissions) by conducting a PM performance test according to § 60.675(b) simultaneously with a Method 22 (40 CFR part 60, appendix A-7) to determine what constitutes normal visible emissions from that affected facility's baghouse when it is in compliance with the applicable PM concentration limit in Table 2 of this subpart. The revised visible emissions success level must be incorporated into the permit for the affected facility.
              (d) As an alternative to the periodic Method 22 (40 CFR part 60, appendix A-7) visible emissions inspections specified in paragraph (c) of this section, the owner or operator of any affected facility for which construction, modification, or reconstruction commenced on or after April 22, 2008, that uses a baghouse to control emissions may use a bag leak detection system. The owner or operator must install, operate, and maintain the bag leak detection system according to paragraphs (d)(1) through (3) of this section.
              (1) Each bag leak detection system must meet the specifications and requirements in paragraphs (d)(1)(i) through (viii) of this section.
              (i) The bag leak detection system must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 1 milligram per dry standard cubic meter (0.00044 grains per actual cubic foot) or less.

              (ii) The bag leak detection system sensor must provide output of relative PM loadings. The owner or operator shall continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger).
              (iii) The bag leak detection system must be equipped with an alarm system that will sound when the system detects an increase in relative particulate loading over the alarm set point established according to paragraph (d)(1)(iv) of this section, and the alarm must be located such that it can be heard by the appropriate plant personnel.
              (iv) In the initial adjustment of the bag leak detection system, the owner or operator must establish, at a minimum, the baseline output by adjusting the sensitivity (range) and the averaging period of the device, the alarm set points, and the alarm delay time.
              (v) Following initial adjustment, the owner or operator shall not adjust the averaging period, alarm set point, or alarm delay time without approval from the Administrator or delegated authority except as provided in paragraph (d)(1)(vi) of this section.
              (vi) Once per quarter, the owner or operator may adjust the sensitivity of the bag leak detection system to account for seasonal effects, including temperature and humidity, according to the procedures identified in the site-specific monitoring plan required by paragraph (d)(2) of this section.
              (vii) The owner or operator must install the bag leak detection sensor downstream of the fabric filter.

              (viii) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              
              (2) The owner or operator of the affected facility must develop and submit to the Administrator or delegated authority for approval of a site-specific monitoring plan for each bag leak detection system. The owner or operator must operate and maintain the bag leak detection system according to the site-specific monitoring plan at all times. Each monitoring plan must describe the items in paragraphs (d)(2)(i) through (vi) of this section.
              (i) Installation of the bag leak detection system;
              (ii) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established;
              (iii) Operation of the bag leak detection system, including quality assurance procedures;
              (iv) How the bag leak detection system will be maintained, including a routine maintenance schedule and spare parts inventory list;
              (v) How the bag leak detection system output will be recorded and stored; and
              (vi) Corrective action procedures as specified in paragraph (d)(3) of this section. In approving the site-specific monitoring plan, the Administrator or delegated authority may allow owners and operators more than 3 hours to alleviate a specific condition that causes an alarm if the owner or operator identifies in the monitoring plan this specific condition as one that could lead to an alarm, adequately explains why it is not feasible to alleviate this condition within 3 hours of the time the alarm occurs, and demonstrates that the requested time will ensure alleviation of this condition as expeditiously as practicable.
              (3) For each bag leak detection system, the owner or operator must initiate procedures to determine the cause of every alarm within 1 hour of the alarm. Except as provided in paragraph (d)(2)(vi) of this section, the owner or operator must alleviate the cause of the alarm within 3 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
              (i) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in PM emissions;
              (ii) Sealing off defective bags or filter media;
              (iii) Replacing defective bags or filter media or otherwise repairing the control device;
              (iv) Sealing off a defective fabric filter compartment;
              (v) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; or
              (vi) Shutting down the process producing the PM emissions.
              (e) As an alternative to the periodic Method 22 (40 CFR part 60, appendix A-7) visible emissions inspections specified in paragraph (c) of this section, the owner or operator of any affected facility that is subject to the requirements for processed stone handling operations in the Lime Manufacturing NESHAP (40 CFR part 63, subpart AAAAA) may follow the continuous compliance requirements in row 1 items (i) through (iii) of table 6 to subpart AAAAA of 40 CFR part 63.
            
            
              § 60.675
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendices A-1 through A-7 of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (e) of this section.
              (b) The owner or operator shall determine compliance with the PM standards in § 60.672(a) as follows:

              (1) Except as specified in paragraphs (e)(3) and (4) of this section, Method 5 of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall be used to determine the particulate matter concentration. The sample volume shall be at least 1.70 dscm (60 dscf). For Method 5 (40 CFR part 60, appendix A-3), if the gas stream being sampled is at ambient temperature, the sampling probe and filter may be operated without heaters. If the gas stream is above ambient temperature, the sampling probe and filter may be operated at a temperature high enough, but no higher than 121 °C (250 °F), to prevent water condensation on the filter.
              (2) Method 9 of appendix A-4 of this part and the procedures in § 60.11 shall be used to determine opacity.
              (c)(1) In determining compliance with the particulate matter standards in § 60.672(b) or § 60.672(e)(1), the owner or operator shall use Method 9 of appendix A-4 of this part and the procedures in § 60.11, with the following additions:
              (i) The minimum distance between the observer and the emission source shall be 4.57 meters (15 feet).

              (ii) The observer shall, when possible, select a position that minimizes interference from other fugitive emission sources (e.g., road dust). The required observer position relative to the sun (Method 9 of appendix A-4 of this part, Section 2.1) must be followed.
              (iii) For affected facilities using wet dust suppression for particulate matter control, a visible mist is sometimes generated by the spray. The water mist must not be confused with particulate matter emissions and is not to be considered a visible emission. When a water mist of this nature is present, the observation of emissions is to be made at a point in the plume where the mist is no longer visible.
              (2)(i) In determining compliance with the opacity of stack emissions from any baghouse that controls emissions only from an individual enclosed storage bin under § 60.672(f) of this subpart, using Method 9 (40 CFR part 60, appendix A-4), the duration of the Method 9 (40 CFR part 60, appendix A-4) observations shall be 1 hour (ten 6-minute averages).
              (ii) The duration of the Method 9 (40 CFR part 60, appendix A-4) observations may be reduced to the duration the affected facility operates (but not less than 30 minutes) for baghouses that control storage bins or enclosed truck or railcar loading stations that operate for less than 1 hour at a time.
              (3) When determining compliance with the fugitive emissions standard for any affected facility described under § 60.672(b) or § 60.672(e)(1) of this subpart, the duration of the Method 9 (40 CFR part 60, appendix A-4) observations must be 30 minutes (five 6-minute averages). Compliance with the applicable fugitive emission limits in Table 3 of this subpart must be based on the average of the five 6-minute averages.
              (d) To demonstrate compliance with the fugitive emission limits for buildings specified in § 60.672(e)(1), the owner or operator must complete the testing specified in paragraph (d)(1) and (2) of this section. Performance tests must be conducted while all affected facilities inside the building are operating.
              (1) If the building encloses any affected facility that commences construction, modification, or reconstruction on or after April 22, 2008, the owner or operator of the affected facility must conduct an initial Method 9 (40 CFR part 60, appendix A-4) performance test according to this section and § 60.11.
              (2) If the building encloses only affected facilities that commenced construction, modification, or reconstruction before April 22, 2008, and the owner or operator has previously conducted an initial Method 22 (40 CFR part 60, appendix A-7) performance test showing zero visible emissions, then the owner or operator has demonstrated compliance with the opacity limit in § 60.672(e)(1). If the owner or operator has not conducted an initial performance test for the building before April 22, 2008, then the owner or operator must conduct an initial Method 9 (40 CFR part 60, appendix A-4) performance test according to this section and § 60.11 to show compliance with the opacity limit in § 60.672(e)(1).
              (e) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For the method and procedure of paragraph (c) of this section, if emissions from two or more facilities continuously interfere so that the opacity of fugitive emissions from an individual affected facility cannot be read, either of the following procedures may be used:
              (i) Use for the combined emission stream the highest fugitive opacity standard applicable to any of the individual affected facilities contributing to the emissions stream.

              (ii) Separate the emissions so that the opacity of emissions from each affected facility can be read.
              
              (2) A single visible emission observer may conduct visible emission observations for up to three fugitive, stack, or vent emission points within a 15-second interval if the following conditions are met:
              (i) No more than three emission points may be read concurrently.
              (ii) All three emission points must be within a 70 degree viewing sector or angle in front of the observer such that the proper sun position can be maintained for all three points.
              (iii) If an opacity reading for any one of the three emission points equals or exceeds the applicable standard, then the observer must stop taking readings for the other two points and continue reading just that single point.
              (3) Method 5I of appendix A-3 of this part may be used to determine the PM concentration as an alternative to the methods specified in paragraph (b)(1) of this section. Method 5I (40 CFR part 60, appendix A-3) may be useful for affected facilities that operate for less than 1 hour at a time such as (but not limited to) storage bins or enclosed truck or railcar loading stations.

              (4) In some cases, velocities of exhaust gases from building vents may be too low to measure accurately with the type S pitot tube specified in EPA Method 2 of appendix A-1 of this part [i.e., velocity head <1.3 mm H2O (0.05 in. H2O)] and referred to in EPA Method 5 of appendix A-3 of this part. For these conditions, the owner or operator may determine the average gas flow rate produced by the power fans (e.g., from vendor-supplied fan curves) to the building vent. The owner or operator may calculate the average gas velocity at the building vent measurement site using Equation 1 of this section and use this average velocity in determining and maintaining isokinetic sampling rates.
              
                ER28AP09.007
              
              
                Where:
                
                Ve = average building vent velocity (feet per minute);
                Qf = average fan flow rate (cubic feet per minute); and
                Ae = area of building vent and measurement location (square feet).
              
              
              (f) To comply with § 60.676(d), the owner or operator shall record the measurements as required in § 60.676(c) using the monitoring devices in § 60.674 (a)(1) and (2) during each particulate matter run and shall determine the averages.
              (g) For performance tests involving only Method 9 (40 CFR part 60 appendix A-4) testing, the owner or operator may reduce the 30-day advance notification of performance test in § 60.7(a)(6) and 60.8(d) to a 7-day advance notification.
              (h) [Reserved]
              (i) If the initial performance test date for an affected facility falls during a seasonal shut down (as defined in § 60.671 of this subpart) of the affected facility, then with approval from the permitting authority, the owner or operator may postpone the initial performance test until no later than 60 calendar days after resuming operation of the affected facility.
            
            
              § 60.676
              Reporting and recordkeeping.
              (a) Each owner or operator seeking to comply with § 60.670(d) shall submit to the Administrator the following information about the existing facility being replaced and the replacement piece of equipment.
              (1) For a crusher, grinding mill, bucket elevator, bagging operation, or enclosed truck or railcar loading station:
              (i) The rated capacity in megagrams or tons per hour of the existing facility being replaced and
              (ii) The rated capacity in tons per hour of the replacement equipment.
              (2) For a screening operation:
              (i) The total surface area of the top screen of the existing screening operation being replaced and
              (ii) The total surface area of the top screen of the replacement screening operation.
              (3) For a conveyor belt:
              (i) The width of the existing belt being replaced and
              (ii) The width of the replacement conveyor belt.
              (4) For a storage bin:

              (i) The rated capacity in megagrams or tons of the existing storage bin being replaced and
              
              (ii) The rated capacity in megagrams or tons of replacement storage bins.
              (b)(1) Owners or operators of affected facilities (as defined in §§ 60.670 and 60.671) for which construction, modification, or reconstruction commenced on or after April 22, 2008, must record each periodic inspection required under § 60.674(b) or (c), including dates and any corrective actions taken, in a logbook (in written or electronic format). The owner or operator must keep the logbook onsite and make hard or electronic copies (whichever is requested) of the logbook available to the Administrator upon request.
              (2) For each bag leak detection system installed and operated according to § 60.674(d), the owner or operator must keep the records specified in paragraphs (b)(2)(i) through (iii) of this section.
              (i) Records of the bag leak detection system output;
              (ii) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection system settings; and
              (iii) The date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and whether the cause of the alarm was alleviated within 3 hours of the alarm.
              (3) The owner or operator of each affected facility demonstrating compliance according to § 60.674(e) by following the requirements for processed stone handling operations in the Lime Manufacturing NESHAP (40 CFR part 63, subpart AAAAA) must maintain records of visible emissions observations required by § 63.7132(a)(3) and (b) of 40 CFR part 63, subpart AAAAA.
              (c) During the initial performance test of a wet scrubber, and daily thereafter, the owner or operator shall record the measurements of both the change in pressure of the gas stream across the scrubber and the scrubbing liquid flow rate.
              (d) After the initial performance test of a wet scrubber, the owner or operator shall submit semiannual reports to the Administrator of occurrences when the measurements of the scrubber pressure loss and liquid flow rate decrease by more than 30 percent from the average determined during the most recent performance test.
              (e) The reports required under paragraph (d) of this section shall be postmarked within 30 days following end of the second and fourth calendar quarters.
              (f) The owner or operator of any affected facility shall submit written reports of the results of all performance tests conducted to demonstrate compliance with the standards set forth in § 60.672 of this subpart, including reports of opacity observations made using Method 9 (40 CFR part 60, appendix A-4) to demonstrate compliance with § 60.672(b), (e) and (f).
              (g) The owner or operator of any wet material processing operation that processes saturated and subsequently processes unsaturated materials, shall submit a report of this change within 30 days following such change. At the time of such change, this screening operation, bucket elevator, or belt conveyor becomes subject to the applicable opacity limit in § 60.672(b) and the emission test requirements of § 60.11.
              (h) The subpart A requirement under § 60.7(a)(1) for notification of the date construction or reconstruction commenced is waived for affected facilities under this subpart.
              (i) A notification of the actual date of initial startup of each affected facility shall be submitted to the Administrator.
              (1) For a combination of affected facilities in a production line that begin actual initial startup on the same day, a single notification of startup may be submitted by the owner or operator to the Administrator. The notification shall be postmarked within 15 days after such date and shall include a description of each affected facility, equipment manufacturer, and serial number of the equipment, if available.

              (2) For portable aggregate processing plants, the notification of the actual date of initial startup shall include both the home office and the current address or location of the portable plant.
              
              (j) The requirements of this section remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In that event, affected facilities within the State will be relieved of the obligation to comply with the reporting requirements of this section, provided that they comply with requirements established by the State.
              (k) Notifications and reports required under this subpart and under subpart A of this part to demonstrate compliance with this subpart need only to be sent to the EPA Region or the State which has been delegated authority according to § 60.4(b).
            
            
              Pt. 60, Subpt. OOO, Table 1
              Table 1 to Subpart OOO of Part 60—Exceptions to Applicability of Subpart A to Subpart OOO
              
                
                  Subpart A reference
                  Applies tosubpart OOO
                  
                  Explanation
                
                
                  60.4, Address
                  Yes
                  Except in § 60.4(a) and (b) submittals need not be submitted to both the EPA Region and delegated State authority (§ 60.676(k)).
                
                
                  60.7, Notification and recordkeeping
                  Yes
                  Except in (a)(1) notification of the date construction or reconstruction commenced (§ 60.676(h)).
                
                
                   
                  
                  Also, except in (a)(6) performance tests involving only Method 9 (40 CFR part 60, appendix A-4) require a 7-day advance notification instead of 30 days (§ 60.675(g)).
                
                
                  60.8, Performance tests
                  Yes
                  Except in (d) performance tests involving only Method 9 (40 CFR part 60, appendix A-4) require a 7-day advance notification instead of 30 days (§ 60.675(g)).
                
                
                  60.11, Compliance with standards and maintenance requirements
                  Yes
                  Except in (b) under certain conditions (§§ 60.675(c)), Method 9 (40 CFR part 60, appendix A-4) observation is reduced from 3 hours to 30 minutes for fugitive emissions.
                
                
                  60.18, General control device
                  No
                  Flares will not be used to comply with the emission limits.
                
              
            
            
              Pt. 60, Subpt. OOO, Table 2
              Table 2 to Subpart OOO of Part 60—Stack Emission Limits for Affected Facilities With Capture Systems
              
                
                  For * * *
                  The owner or operator must meet a PM limit of * * *
                  And the owner or operator must meet an opacity limit of * * *
                  The owner or operator must demonstrate compliance with these limits by conducting * * *
                
                
                  Affected facilities (as defined in §§ 60.670 and 60.671) that commenced construction, modification, or reconstruction after August 31, 1983 but before April 22, 2008
                  0.05 g/dscm (0.022 gr/dscf) a
                  
                  7 percent for dry control devices b
                  
                  An initial performance test according to § 60.8 of this part and § 60.675 of this subpart; andMonitoring of wet scrubber parameters according to § 60.674(a) and § 60.676(c), (d), and (e).
                  
                
                
                  Affected facilities (as defined in §§ 60.670 and 60.671) that commence construction, modification, or reconstruction on or after April 22, 2008
                  0.032 g/dscm (0.014 gr/dscf) a
                  
                  Not applicable (except for individual enclosed storage bins)7 percent for dry control devices on individual enclosed storage bins
                  
                  An initial performance test according to § 60.8 of this part and § 60.675 of this subpart; andMonitoring of wet scrubber parameters according to § 60.674(a) and § 60.676(c), (d), and (e); and
                  
                
                
                   
                  
                  
                  Monitoring of baghouses according to § 60.674(c), (d), or (e) and § 60.676(b).
                
                
                  a Exceptions to the PM limit apply for individual enclosed storage bins and other equipment. See § 60.672(d) through (f).
                
                  b The stack opacity limit and associated opacity testing requirements do not apply for affected facilities using wet scrubbers.
              
            
            
              
              Pt. 60, Subpt. OOO, Table 3
              Table 3 to Subpart OOO of Part 60—Fugitive Emission Limits
              
                
                  For * * *
                  The owner or operator must meet the following fugitive emissions limit for grinding mills, screening operations, bucket elevators, transfer points on belt conveyors, bagging operations, storage bins, enclosed truck or railcar loading stations or from any other affected facility (as defined in §§ 60.670 and 60.671) * * *
                  The owner or operator must meet the following fugitive emissions limit for crushers at which a capture system is not used * * *
                  The owner or operator must demonstrate compliance with these limits by conducting * * *
                
                
                  Affected facilities (as defined in §§ 60.670 and 60.671) that commenced construction, modification, or reconstruction after August 31, 1983 but before April 22, 2008
                  10 percent opacity
                  15 percent opacity
                  An initial performance test according to § 60.11 of this part and § 60.675 of this subpart.
                
                
                  Affected facilities (as defined in §§ 60.670 and 60.671) that commence construction, modification, or reconstruction on or after April 22, 2008
                  7 percent opacity
                  12 percent opacity
                  An initial performance test according to § 60.11 of this part and § 60.675 of this subpart; andPeriodic inspections of water sprays according to § 60.674(b) and § 60.676(b); and
                  
                
                
                   
                  
                  
                  A repeat performance test according to § 60.11 of this part and § 60.675 of this subpart within 5 years from the previous performance test for fugitive emissions from affected facilities without water sprays. Affected facilities controlled by water carryover from upstream water sprays that are inspected according to the requirements in §§ 60.674(b) and 60.676(b) are exempt from this 5-year repeat testing requirement.
                
              
            
          
          
            Subpart PPP—Standard of Performance for Wool Fiberglass Insulation Manufacturing Plants
            
              Source:
              50 FR 7699, Feb. 25, 1985, unless otherwise noted.
            
            
              § 60.680
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each rotary spin wool fiberglass insulation manufacturing line.
              (b) The owner or operator of any facility under paragraph (a) of this section that commences construction, modification, or reconstruction after February 7, 1984, is subject to the requirements of this subpart.
            
            
              § 60.681
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Glass pull rate means the mass of molten glass utilized in the manufacture of wool fiberglass insulation at a single manufacturing line in a specified time period.
              
                Manufacturing line means the manufacturing equipment comprising the forming section, where molten glass is fiberized and a fiberglass mat is formed; the curing section, where the binder resin in the mat is thermally “set;” and the cooling section, where the mat is cooled.
              
                Rotary spin means a process used to produce wool fiberglass insulation by forcing molten glass through numerous small orifices in the side wall of a spinner to form continuous glass fibers that are then broken into discrete lengths by high velocity air flow.
              
                Wool fiberglass insulation means a thermal insulation material composed of glass fibers and made from glass produced or melted at the same facility where the manufacturing line is located.
            
            
              § 60.682
              Standard for particulate matter.
              On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain particulate matter in excess of 5.5 kg/Mg (11.0 1b/ton) of glass pulled.
            
            
              § 60.683
              Monitoring of operations.
              (a) An owner or operator subject to the provisions of this subpart who uses a wet scrubbing control device to comply with the mass emission standard shall install, calibrate, maintain, and operate monitoring devices that measure the gas pressure drop across each scrubber and the scrubbing liquid flow rate to each scrubber. The pressure drop monitor is to be certified by its manufacturer to be accurate within ±250 pascals (±1 inch water gauge) over its operating range, and the flow rate monitor is to be certified by its manufacturer to be accurate within ±5 percent over its operating range.

              (b) An owner or operator subject to the provisions of this subpart who uses a wet electrostatic precipitator control device to comply with the mass emission standard shall install, calibrate, maintain, and operate monitoring devices that measure the primary and secondary current (amperes) and voltage in each electrical field and the inlet water flow rate. In addition, the owner or operator shall determine the total residue (total solids) content of the water entering the control device once per day using Method 209A, “Total Residue Dried at 103-105 °C,” in Standard Methods for the Examination of Water and Wastewater, 15th Edition, 1980 (incorporated by reference—see § 60.17). Total residue shall be reported as percent by weight. All monitoring devices required under this paragraph are to be certified by their manufacturers to be accurate within ±5 percent over their operating range.
              (c) All monitoring devices required under this section are to be recalibrated quarterly in accordance with procedures under § 60.13(b).
            
            
              § 60.684
              Recordkeeping and reporting requirements.
              (a) At 30-minute intervals during each 2-hour test run of each performance test of a wet scrubber control device and at least once every 4 hours thereafter, the owner or operator shall record the measurements required by § 60.683(a).
              (b) At 30-minute intervals during each 2-hour test run of each performance test of a wet electrostatic precipitator control device and at least once every 4 hours thereafter, the owner or operator shall record the measurements required by § 60.683(b), except that the concentration of total residue in the water shall be recorded once during each performance test and once per day thereafter.
              (c) Records of the measurements required in paragraphs (a) and (b) of this section must be retained for at least 2 years.
              (d) Each owner or operator shall submit written semiannual reports of exceedances of control device operating parameters required to be monitored by paragraphs (a) and (b) of this section and written documentation of, and a report of corrective maintenance required as a result of, quarterly calibrations of the monitoring devices required in § 60.683(c). For the purpose of these reports, exceedances are defined as any monitoring data that are less than 70 percent of the lowest value or greater than 130 percent of the highest value of each operating parameter recorded during the most recent performance test.

              (e) The requirements of this section remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected facilities within the State will be relieved of the obligation to comply with this section, provided that they comply with the requirements established by the State.
            
            
              § 60.685
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall conduct performance tests while the product with the highest loss on ignition (LOI) expected to be produced by the affected facility is being manufactured.
              (c) The owner or operator shall determine compliance with the particulate matter standard in § 60.682 as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (Ct Qsd)/(Pavg K)
              
              
                where:
                
                E = emission rate of particulate matter, kg/Mg (lb/ton).
                Ct = concentration of particulate matter, g/dscm (gr/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                Pavg = average glass pull rate, Mg/hr (ton/hr).
                K = 1,000 g/kg (7,000 gr/lb).
              
              

              (2) Method 5E shall be used to determine the particulate matter concentration (Ct) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume shall be at least 120 minutes and 2.55 dscm (90.1 dscf).
              (3) The average glass pull rate (Pavg) for the manufacturing line shall be the arithmetic average of three glass pull rate (Pi) determinations taken at intervals of at least 30 minutes during each run.
              The individual glass pull rates (Pi) shall be computed using the following equation:
              
              Pi = K′ Ls Wm M [1.0−(LOI/100)]
              
              
                where:
                
                Pi = glass pull rate at interval “i”, Mg/hr (ton/hr).
                Ls = line speed, m/min (ft/min).
                Wm = trimmed mat width, m (ft).
                M = mat gram weight, g/m2 (lb/ft2).
                LOI = loss on ignition, weight percent.
                K′ = conversion factor, 6 × 10−5 (min-Mg)/(hr-g) [3 × 10−2 (min-ton)/(hr-lb)].
              
              
              (i) ASTM D2584-68 (Reapproved 1985) or 94 (incorporated by reference—see § 60.17), shall be used to determine the LOI for each run.
              (ii) Line speed (Ls), trimmed mat width (Wm), and mat gram weight (M) shall be determined for each run from the process information or from direct measurements.
              (d) To comply with § 60.684(d), the owner or operator shall record measurements as required in § 60.684 (a) and (b) using the monitoring devices in § 60.683 (a) and (b) during the particulate matter runs.
              [54 FR 6680, Feb. 14, 1989, as amended at 65 FR 61778, Oct. 17, 2000]
            
          
          
            Subpart QQQ—Standards of Performance for VOC Emissions From Petroleum Refinery Wastewater Systems
            
              Source:
              53 FR 47623, Nov. 23, 1988, unless otherwise noted.
            
            
              § 60.690
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities located in petroleum refineries for which construction, modification, or reconstruction is commenced after May 4, 1987.
              (2) An individual drain system is a separate affected facility.
              (3) An oil-water separator is a separate affected facility.
              (4) An aggregate facility is a separate affected facility.
              (b) Notwithstanding the provisions of 40 CFR 60.14(e)(2), the construction or installation of a new individual drain system shall constitute a modification to an affected facility described in § 60.690(a)(4). For purposes of this paragraph, a new individual drain system shall be limited to all process drains and the first common junction box.
            
            
              § 60.691
              Definitions.

              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act or in subpart A of 40 CFR part 60, and the following terms shall have the specific meanings given them.
              
              
                Active service means that a drain is receiving refinery wastewater from a process unit that will continuously maintain a water seal.
              
                Aggregate facility means an individual drain system together with ancillary downstream sewer lines and oil-water separators, down to and including the secondary oil-water separator, as applicable.
              
                Catch basin means an open basin which serves as a single collection point for stormwater runoff received directly from refinery surfaces and for refinery wastewater from process drains.
              
                Closed vent system means a system that is not open to the atmosphere and that is composed of piping, connections, and, if necessary, flow-inducing devices that transport gas or vapor from an emission source to a control device. If gas or vapor from regulated equipment are routed to a process (e.g., to a petroleum refinery fuel gas system), the process shall not be considered a closed vent system and is not subject to the closed vent system standards.
              
                Completely closed drain system means an individual drain system that is not open to the atmosphere and is equipped and operated with a closed vent system and control device complying with the requirements of § 60.692-5.
              
                Control device means an enclosed combustion device, vapor recovery system or flare.
              
                Fixed roof means a cover that is mounted to a tank or chamber in a stationary manner and which does not move with fluctuations in wastewater levels.
              
                Floating roof means a pontoon-type or double-deck type cover that rests on the liquid surface.
              
                Gas-tight means operated with no detectable emissions.
              
                Individual drain system means all process drains connected to the first common downstream junction box. The term includes all such drains and common junction box, together with their associated sewer lines and other junction boxes, down to the receiving oil-water separator.
              
                Junction box means a manhole or access point to a wastewater sewer system line.
              
                No detectable emissions means less than 500 ppm above background levels, as measured by a detection instrument in accordance with Method 21 in appendix A of 40 CFR part 60.
              
                Non-contact cooling water system means a once-through drain, collection and treatment system designed and operated for collecting cooling water which does not come into contact with hydrocarbons or oily wastewater and which is not recirculated through a cooling tower.
              
                Oil-water separator means wastewater treatment equipment used to separate oil from water consisting of a separation tank, which also includes the forebay and other separator basins, skimmers, weirs, grit chambers, and sludge hoppers. Slop oil facilities, including tanks, are included in this term along with storage vessels and auxiliary equipment located between individual drain systems and the oil-water separator. This term does not include storage vessels or auxiliary equipment which do not come in contact with or store oily wastewater.
              
                Oily wastewater means wastewater generated during the refinery process which contains oil, emulsified oil, or other hydrocarbons. Oily wastewater originates from a variety of refinery processes including cooling water, condensed stripping steam, tank draw-off, and contact process water.
              
                Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              
                Petroleum refinery means any facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through the distillation of petroleum, or through the redistillation of petroleum, cracking, or reforming unfinished petroleum derivatives.
              
                Sewer line means a lateral, trunk line, branch line, ditch, channel, or other conduit used to convey refinery wastewater to downstream components of a refinery wastewater treatment system. This term does not include buried, below-grade sewer lines.
              
                Slop oil means the floating oil and solids that accumulate on the surface of an oil-water separator.
              
              
                Storage vessel means any tank, reservoir, or container used for the storage of petroleum liquids, including oily wastewater.
              
                Stormwater sewer system means a drain and collection system designed and operated for the sole purpose of collecting stormwater and which is segregated from the process wastewater collection system.
              
                Wastewater system means any component, piece of equipment, or installation that receives, treats, or processes oily wastewater from petroleum refinery process units.
              
                Water seal controls means a seal pot, p-leg trap, or other type of trap filled with water that has a design capability to create a water barrier between the sewer and the atmosphere.
              [53 FR 47623, Nov. 23, 1985, as amended at 60 FR 43259, Aug. 18, 1995]
            
            
              § 60.692-1
              Standards: General.
              (a) Each owner or operator subject to the provisions of this subpart shall comply with the requirements of §§ 60.692-1 to 60.692-5 and with §§ 60.693-1 and 60.693-2, except during periods of startup, shutdown, or malfunction.
              (b) Compliance with §§ 60.692-1 to 60.692-5 and with §§ 60.693-1 and 60.693-2 will be determined by review of records and reports, review of performance test results, and inspection using the methods and procedures specified in § 60.696.
              (c) Permission to use alternative means of emission limitation to meet the requirements of §§ 60.692-2 through 60.692-4 may be granted as provided in § 60.694.
              (d)(1) Stormwater sewer systems are not subject to the requirements of this subpart.
              (2) Ancillary equipment, which is physically separate from the wastewater system and does not come in contact with or store oily wastewater, is not subject to the requirements of this subpart.
              (3) Non-contact cooling water systems are not subject to the requirements of this subpart.
              (4) An owner or operator shall demonstrate compliance with the exclusions in paragraphs (d)(1), (2), and (3) of this section as provided in § 60.697 (h), (i), and (j).
            
            
              § 60.692-2
              Standards: Individual drain systems.
              (a)(1) Each drain shall be equipped with water seal controls.
              (2) Each drain in active service shall be checked by visual or physical inspection initially and monthly thereafter for indications of low water levels or other conditions that would reduce the effectiveness of the water seal controls.
              (3) Except as provided in paragraph (a)(4) of this section, each drain out of active service shall be checked by visual or physical inspection initially and weekly thereafter for indications of low water levels or other problems that could result in VOC emissions.
              (4) As an alternative to the requirements in paragraph (a)(3) of this section, if an owner or operator elects to install a tightly sealed cap or plug over a drain that is out of service, inspections shall be conducted initially and semiannually to ensure caps or plugs are in place and properly installed.
              (5) Whenever low water levels or missing or improperly installed caps or plugs are identified, water shall be added or first efforts at repair shall be made as soon as practicable, but not later than 24 hours after detection, except as provided in § 60.692-6.
              (b)(1) Junction boxes shall be equipped with a cover and may have an open vent pipe. The vent pipe shall be at least 90 cm (3 ft) in length and shall not exceed 10.2 cm (4 in) in diameter.
              (2) Junction box covers shall have a tight seal around the edge and shall be kept in place at all times, except during inspection and maintenance.
              (3) Junction boxes shall be visually inspected initially and semiannually thereafter to ensure that the cover is in place and to ensure that the cover has a tight seal around the edge.
              (4) If a broken seal or gap is identified, first effort at repair shall be made as soon as practicable, but not later than 15 calendar days after the broken seal or gap is identified, except as provided in § 60.692-6.

              (c)(1) Sewer lines shall not be open to the atmosphere and shall be covered or enclosed in a manner so as to have no visual gaps or cracks in joints, seals, or other emission interfaces.
              
              (2) The portion of each unburied sewer line shall be visually inspected initially and semiannually thereafter for indication of cracks, gaps, or other problems that could result in VOC emissions.
              (3) Whenever cracks, gaps, or other problems are detected, repairs shall be made as soon as practicable, but not later than 15 calendar days after identification, except as provided in § 60.692-6.
              (d) Except as provided in paragraph (e) of this section, each modified or reconstructed individual drain system that has a catch basin in the existing configuration prior to May 4, 1987 shall be exempt from the provisions of this section.
              (e) Refinery wastewater routed through new process drains and a new first common downstream junction box, either as part of a new individual drain system or an existing individual drain system, shall not be routed through a downstream catch basin.
            
            
              § 60.692-3
              Standards: Oil-water separators.
              (a) Each oil-water separator tank, slop oil tank, storage vessel, or other auxiliary equipment subject to the requirements of this subpart shall be equipped and operated with a fixed roof, which meets the following specifications, except as provided in paragraph (d) of this section or in § 60.693-2.
              (1) The fixed roof shall be installed to completely cover the separator tank, slop oil tank, storage vessel, or other auxiliary equipment with no separation between the roof and the wall.
              (2) The vapor space under a fixed roof shall not be purged unless the vapor is directed to a control device.
              (3) If the roof has access doors or openings, such doors or openings shall be gasketed, latched, and kept closed at all times during operation of the separator system, except during inspection and maintenance.
              (4) Roof seals, access doors, and other openings shall be checked by visual inspection initially and semiannually thereafter to ensure that no cracks or gaps occur between the roof and wall and that access doors and other openings are closed and gasketed properly.
              (5) When a broken seal or gasket or other problem is identified, first efforts at repair shall be made as soon as practicable, but not later than 15 calendar days after it is identified, except as provided in § 60.692-6.
              (b) Each oil-water separator tank or auxiliary equipment with a design capacity to treat more than 16 liters per second (250 gallons per minute (gpm)) of refinery wastewater shall, in addition to the requirements in paragraph (a) of this section, be equipped and operated with a closed vent system and control device, which meet the requirements of § 60.692-5, except as provided in paragraph (c) of this section or in § 60.693-2.
              (c)(1) Each modified or reconstructed oil-water separator tank with a maximum design capacity to treat less than 38 liters per second (600 gpm) of refinery wastewater which was equipped and operated with a fixed roof covering the entire separator tank or a portion of the separator tank prior to May 4, 1987 shall be exempt from the requirements of paragraph (b) of this section, but shall meet the requirements of paragraph (a) of this section, or may elect to comply with paragraph (c)(2) of this section.
              (2) The owner or operator may elect to comply with the requirements of paragraph (a) of this section for the existing fixed roof covering a portion of the separator tank and comply with the requirements for floating roofs in § 60.693-2 for the remainder of the separator tank.
              (d) Storage vessels, including slop oil tanks and other auxiliary tanks that are subject to the standards in §§ 60.112, 60.112a, and 60.112b and associated requirements, 40 CFR part 60, subparts K, Ka, or Kb are not subject to the requirements of this section.

              (e) Slop oil from an oil-water separator tank and oily wastewater from slop oil handling equipment shall be collected, stored, transported, recycled, reused, or disposed of in an enclosed system. Once slop oil is returned to the process unit or is disposed of, it is no longer within the scope of this subpart. Equipment used in handling slop oil shall be equipped with a fixed roof meeting the requirements of paragraph (a) of this section.
              
              (f) Each oil-water separator tank, slop oil tank, storage vessel, or other auxiliary equipment that is required to comply with paragraph (a) of this section, and not paragraph (b) of this section, may be equipped with a pressure control valve as necessary for proper system operation. The pressure control valve shall be set at the maximum pressure necessary for proper system operation, but such that the value will not vent continuously.
              [53 FR 47623, Nov. 23, 1985, as amended at 60 FR 43259, Aug. 18, 1995; 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.692-4
              Standards: Aggregate facility.
              A new, modified, or reconstructed aggregate facility shall comply with the requirements of §§ 60.692-2 and 60.692-3.
            
            
              § 60.692-5
              Standards: Closed vent systems and control devices.
              (a) Enclosed combustion devices shall be designed and operated to reduce the VOC emissions vented to them with an efficiency of 95 percent or greater or to provide a minimum residence time of 0.75 seconds at a minimum temperature of 816 °C (1,500 °F).
              (b) Vapor recovery systems (for example, condensers and adsorbers) shall be designed and operated to recover the VOC emissions vented to them with an efficiency of 95 percent or greater.
              (c) Flares used to comply with this subpart shall comply with the requirements of 40 CFR 60.18.
              (d) Closed vent systems and control devices used to comply with provisions of this subpart shall be operated at all times when emissions may be vented to them.
              (e)(1) Closed vent systems shall be designed and operated with no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as determined during the initial and semiannual inspections by the methods specified in § 60.696.
              (2) Closed vent systems shall be purged to direct vapor to the control device.
              (3) A flow indicator shall be installed on a vent stream to a control device to ensure that the vapors are being routed to the device.
              (4) All gauging and sampling devices shall be gas-tight except when gauging or sampling is taking place.
              (5) When emissions from a closed system are detected, first efforts at repair to eliminate the emissions shall be made as soon as practicable, but not later than 30 calendar days from the date the emissions are detected, except as provided in § 60.692-6.
            
            
              § 60.692-6
              Standards: Delay of repair.
              (a) Delay of repair of facilities that are subject to the provisions of this subpart will be allowed if the repair is technically impossible without a complete or partial refinery or process unit shutdown.
              (b) Repair of such equipment shall occur before the end of the next refinery or process unit shutdown.
            
            
              § 60.692-7
              Standards: Delay of compliance.
              (a) Delay of compliance of modified individual drain systems with ancillary downstream treatment components will be allowed if compliance with the provisions of this subpart cannot be achieved without a refinery or process unit shutdown.
              (b) Installation of equipment necessary to comply with the provisions of this subpart shall occur no later than the next scheduled refinery or process unit shutdown.
            
            
              § 60.693-1
              Alternative standards for individual drain systems.
              (a) An owner or operator may elect to construct and operate a completely closed drain system.
              (b) Each completely closed drain system shall be equipped and operated with a closed vent system and control device complying with the requirements of § 60.692-5.
              (c) An owner or operator must notify the Administrator in the report required in 40 CFR 60.7 that the owner or operator has elected to construct and operate a completely closed drain system.

              (d) If an owner or operator elects to comply with the provisions of this section, then the owner or operator does not need to comply with the provisions of § 60.692-2 or § 60.694.
              
              (e)(1) Sewer lines shall not be open to the atmosphere and shall be covered or enclosed in a manner so as to have no visual gaps or cracks in joints, seals, or other emission interfaces.
              (2) The portion of each unburied sewer line shall be visually inspected initially and semiannually thereafter for indication of cracks, gaps, or other problems that could result in VOC emissions.
              (3) Whenever cracks, gaps, or other problems are detected, repairs shall be made as soon as practicable, but not later than 15 calendar days after identification, except as provided in § 60.692-6.
            
            
              § 60.693-2
              Alternative standards for oil-water separators.
              (a) An owner or operator may elect to construct and operate a floating roof on an oil-water separator tank, slop oil tank, storage vessel, or other auxiliary equipment subject to the requirements of this subpart which meets the following specifications.
              (1) Each floating roof shall be equipped with a closure device between the wall of the separator and the roof edge. The closure device is to consist of a primary seal and a secondary seal.
              (i) The primary seal shall be a liquid-mounted seal or a mechanical shoe seal.
              (A) A liquid-mounted seal means a foam- or liquid-filled seal mounted in contact with the liquid between the wall of the separator and the floating roof. A mechanical shoe seal means a metal sheet held vertically against the wall of the separator by springs or weighted levers and is connected by braces to the floating roof. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              (B) The gap width between the primary seal and the separator wall shall not exceed 3.8 cm (1.5 in.) at any point.
              (C) The total gap area between the primary seal and the separator wall shall not exceed 67 cm2/m (3.2 in.2/ft) of separator wall perimeter.
              (ii) The secondary seal shall be above the primary seal and cover the annular space between the floating roof and the wall of the separator.
              (A) The gap width between the secondary seal and the separator wall shall not exceed 1.3 cm (0.5 in.) at any point.
              (B) The total gap area between the secondary seal and the separator wall shall not exceed 6.7 cm2/m (0.32 in.2/ft) of separator wall perimeter.
              (iii) The maximum gap width and total gap area shall be determined by the methods and procedures specified in § 60.696(d).
              (A) Measurement of primary seal gaps shall be performed within 60 calendar days after initial installation of the floating roof and introduction of refinery wastewater and once every 5 years thereafter.
              (B) Measurement of secondary seal gaps shall be performed within 60 calendar days of initial introduction of refinery wastewater and once every year thereafter.
              (iv) The owner or operator shall make necessary repairs within 30 calendar days of identification of seals not meeting the requirements listed in paragraphs (a)(1) (i) and (ii) of this section.
              (2) Except as provided in paragraph (a)(4) of this section, each opening in the roof shall be equipped with a gasketed cover, seal, or lid, which shall be maintained in a closed position at all times, except during inspection and maintenance.
              (3) The roof shall be floating on the liquid (i.e., off the roof supports) at all times except during abnormal conditions (i.e., low flow rate).
              (4) The floating roof may be equipped with one or more emergency roof drains for removal of stormwater. Each emergency roof drain shall be fitted with a slotted membrane fabric cover that covers at least 90 percent of the drain opening area or a flexible fabric sleeve seal.
              (5)(i) Access doors and other openings shall be visually inspected initially and semiannually thereafter to ensure that there is a tight fit around the edges and to identify other problems that could result in VOC emissions.

              (ii) When a broken seal or gasket on an access door or other opening is identified, it shall be repaired as soon as practicable, but not later than 30 calendar days after it is identified, except as provided in § 60.692-6.
              (b) An owner or operator must notify the Administrator in the report required by 40 CFR 60.7 that the owner or operator has elected to construct and operate a floating roof under paragraph (a) of this section.
              (c) For portions of the oil-water separator tank where it is infeasible to construct and operate a floating roof, such as the skimmer mechanism and weirs, a fixed roof meeting the requirements of § 60.692-3(a) shall be installed.
              (d) Except as provided in paragraph (c) of this section, if an owner or operator elects to comply with the provisions of this section, then the owner or operator does not need to comply with the provisions of § 60.692-3 or § 60.694 applicable to the same facilities.
              [53 FR 47623, Nov. 23, 1985, as amended at 60 FR 43259, Aug. 18, 1995]
            
            
              § 60.694
              Permission to use alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in VOC emissions at least equivalent to the reduction in VOC emissions achieved by the applicable requirement in § 60.692, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means for purposes of compliance with that requirement. The notice may condition the permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section shall be published only after notice and an opportunity for a hearing.
              (c) Any person seeking permission under this section shall collect, verify, and submit to the Administrator information showing that the alternative means achieves equivalent emission reductions.
            
            
              § 60.695
              Monitoring of operations.
              (a) Each owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment, unless alternative monitoring procedures or requirements are approved for that facility by the Administrator.
              (1) Where a thermal incinerator is used for VOC emission reduction, a temperature monitoring device equipped with a continuous recorder shall be used to measure the temperature of the gas stream in the combustion zone of the incinerator. The temperature monitoring device shall have an accuracy of ±1 percent of the temperature being measured, expressed in °C, or ±0.5 °C (0.9 °F), whichever is greater.
              (2) Where a catalytic incinerator is used for VOC emission reduction, temperature monitoring devices, each equipped with a continuous recorder shall be used to measure the temperature in the gas stream immediately before and after the catalyst bed of the incinerator. The temperature monitoring devices shall have an accuracy of ±1 percent of the temperature being measured, expressed in °C, or ±0.5 °C (0.9 °F), whichever is greater.
              (3) Where a carbon adsorber is used for VOC emissions reduction, a monitoring device that continuously indicates and records the VOC concentration level or reading of organics in the exhaust gases of the control device outlet gas stream or inlet and outlet gas stream shall be used.
              (i) For a carbon adsorption system that regenerates the carbon bed directly onsite, a monitoring device that continuously indicates and records the volatile organic compound concentration level or reading of organics in the exhaust gases of the control device outlet gas stream or inlet and outlet gas stream shall be used.

              (ii) For a carbon adsorption system that does not regenerate the carbon bed directly onsite in the control device (e.g., a carbon canister), the concentration level of the organic compounds in the exhaust vent stream from the carbon adsorption system shall be monitored on a regular schedule, and the existing carbon shall be replaced with fresh carbon immediately when carbon breakthrough is indicated. The device shall be monitored on a daily basis or at intervals no greater than 20 percent of the design carbon replacement interval, whichever is greater. As an alternative to conducting this monitoring, an owner or operator may replace the carbon in the carbon adsorption system with fresh carbon at a regular predetermined time interval that is less than the carbon replacement interval that is determined by the maximum design flow rate and organic concentration in the gas stream vented to the carbon adsorption system.
              (4) Where a flare is used for VOC emission reduction, the owner or operator shall comply with the monitoring requirements of 40 CFR 60.18(f)(2).
              (b) Where a VOC recovery device other than a carbon adsorber is used to meet the requirements specified in § 60.692-5(a), the owner or operator shall provide to the Administrator information describing the operation of the control device and the process parameter(s) that would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
              (c) An alternative operational or process parameter may be monitored if it can be demonstrated that another parameter will ensure that the control device is operated in conformance with these standards and the control device's design specifications.
              [53 FR 47623, Nov. 23, 1985, as amended at 60 FR 43259, Aug. 18, 1995; 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.696
              Performance test methods and procedures and compliance provisions.
              (a) Before using any equipment installed in compliance with the requirements of § 60.692-2, § 60.692-3, § 60.692-4, § 60.692-5, or § 60.693, the owner or operator shall inspect such equipment for indications of potential emissions, defects, or other problems that may cause the requirements of this subpart not to be met. Points of inspection shall include, but are not limited to, seals, flanges, joints, gaskets, hatches, caps, and plugs.
              (b) The owner or operator of each source that is equipped with a closed vent system and control device as required in § 60.692-5 (other than a flare) is exempt from § 60.8 of the General Provisions and shall use Method 21 to measure the emission concentrations, using 500 ppm as the no detectable emission limit. The instrument shall be calibrated each day before using. The calibration gases shall be:
              (1) Zero air (less than 10 ppm of hydrocarbon in air), and
              (2) A mixture of either methane or n-hexane and air at a concentration of approximately, but less than, 10,000 ppm methane or n-hexane.
              (c) The owner or operator shall conduct a performance test initially, and at other times as requested by the Administrator, using the test methods and procedures in § 60.18(f) to determine compliance of flares.
              (d) After installing the control equipment required to meet § 60.693-2(a) or whenever sources that have ceased to treat refinery wastewater for a period of 1 year or more are placed back into service, the owner or operator shall determine compliance with the standards in § 60.693-2(a) as follows:
              (1) The maximum gap widths and maximum gap areas between the primary seal and the separator wall and between the secondary seal and the separator wall shall be determined individually within 60 calendar days of the initial installation of the floating roof and introduction of refinery wastewater or 60 calendar days after the equipment is placed back into service using the following procedure when the separator is filled to the design operating level and when the roof is floating off the roof supports.
              (i) Measure seal gaps around the entire perimeter of the separator in each place where a 0.32 cm (0.125 in.) diameter uniform probe passes freely (without forcing or binding against seal) between the seal and the wall of the separator and measure the gap width and perimetrical distance of each such location.
              (ii) The total surface area of each gap described in (d)(1)(i) of this section shall be determined by using probes of various widths to measure accurately the actual distance from the wall to the seal and multiplying each such width by its respective perimetrical distance.

              (iii) Add the gap surface area of each gap location for the primary seal and the secondary seal individually, divide the sum for each seal by the nominal perimeter of the separator basin and compare each to the maximum gap area as specified in § 60.693-2.
              (2) The gap widths and total gap area shall be determined using the procedure in paragraph (d)(1) of this section according to the following frequency:
              (i) For primary seals, once every 5 years.
              (ii) For secondary seals, once every year.
            
            
              § 60.697
              Recordkeeping requirements.
              (a) Each owner or operator of a facility subject to the provisions of this subpart shall comply with the recordkeeping requirements of this section. All records shall be retained for a period of 2 years after being recorded unless otherwise noted.
              (b)(1) For individual drain systems subject to § 60.692-2, the location, date, and corrective action shall be recorded for each drain when the water seal is dry or otherwise breached, when a drain cap or plug is missing or improperly installed, or other problem is identified that could result in VOC emissions, as determined during the initial and periodic visual or physical inspection.
              (2) For junction boxes subject to § 60.692-2, the location, date, and corrective action shall be recorded for inspections required by § 60.692-2(b) when a broken seal, gap, or other problem is identified that could result in VOC emissions.
              (3) For sewer lines subject to §§ 60.692-2 and 60.693-1(e), the location, date, and corrective action shall be recorded for inspections required by §§ 60.692-2(c) and 60.693-1(e) when a problem is identified that could result in VOC emissions.
              (c) For oil-water separators subject to § 60.692-3, the location, date, and corrective action shall be recorded for inspections required by § 60.692-3(a) when a problem is identified that could result in VOC emissions.
              (d) For closed vent systems subject to § 60.692-5 and completely closed drain systems subject to § 60.693-1, the location, date, and corrective action shall be recorded for inspections required by § 60.692-5(e) during which detectable emissions are measured or a problem is identified that could result in VOC emissions.
              (e)(1) If an emission point cannot be repaired or corrected without a process unit shutdown, the expected date of a successful repair shall be recorded.
              (2) The reason for the delay as specified in § 60.692-6 shall be recorded if an emission point or equipment problem is not repaired or corrected in the specified amount of time.
              (3) The signature of the owner or operator (or designee) whose decision it was that repair could not be effected without refinery or process shutdown shall be recorded.
              (4) The date of successful repair or corrective action shall be recorded.
              (f)(1) A copy of the design specifications for all equipment used to comply with the provisions of this subpart shall be kept for the life of the source in a readily accessible location.
              (2) The following information pertaining to the design specifications shall be kept.
              (i) Detailed schematics, and piping and instrumentation diagrams.
              (ii) The dates and descriptions of any changes in the design specifications.
              (3) The following information pertaining to the operation and maintenance of closed drain systems and closed vent systems shall be kept in a readily accessible location.
              (i) Documentation demonstrating that the control device will achieve the required control efficiency during maximum loading conditions shall be kept for the life of the facility. This documentation is to include a general description of the gas streams that enter the control device, including flow and volatile organic compound content under varying liquid level conditions (dynamic and static) and manufacturer's design specifications for the control device. If an enclosed combustion device with a minimum residence time of 0.75 seconds and a minimum temperature of 816 °C (1,500 °F) is used to meet the 95-percent requirement, documentation that those conditions exist is sufficient to meet the requirements of this paragraph.

              (ii) For a carbon adsorption system that does not regenerate the carbon bed directly onsite in the control device such as a carbon canister, the design analysis shall consider the vent stream composition, constituent concentrations, flow rate, relative humidity, and temperature. The design analysis shall also establish the design exhaust vent stream organic compound concentration level, capacity of carbon bed, type and working capacity of activated carbon used for carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule.
              (iii) Periods when the closed vent systems and control devices required in § 60.692 are not operated as designed, including periods when a flare pilot does not have a flame shall be recorded and kept for 2 years after the information is recorded.
              (iv) Dates of startup and shutdown of the closed vent system and control devices required in § 60.692 shall be recorded and kept for 2 years after the information is recorded.
              (v) The dates of each measurement of detectable emissions required in § 60.692, § 60.693, or § 60.692-5 shall be recorded and kept for 2 years after the information is recorded.
              (vi) The background level measured during each detectable emissions measurement shall be recorded and kept for 2 years after the information is recorded.
              (vii) The maximum instrument reading measured during each detectable emission measurement shall be recorded and kept for 2 years after the information is recorded.
              (viii) Each owner or operator of an affected facility that uses a thermal incinerator shall maintain continuous records of the temperature of the gas stream in the combustion zone of the incinerator and records of all 3-hour periods of operation during which the average temperature of the gas stream in the combustion zone is more than 28 °C (50 °F) below the design combustion zone temperature, and shall keep such records for 2 years after the information is recorded.
              (ix) Each owner or operator of an affected facility that uses a catalytic incinerator shall maintain continuous records of the temperature of the gas stream both upstream and downstream of the catalyst bed of the incinerator, records of all 3-hour periods of operation during which the average temperature measured before the catalyst bed is more than 28 °C (50 °F) below the design gas stream temperature, and records of all 3-hour periods during which the average temperature difference across the catalyst bed is less than 80 percent of the design temperature difference, and shall keep such records for 2 years after the information is recorded.
              (x) Each owner or operator of an affected facility that uses a carbon adsorber shall maintain continuous records of the VOC concentration level or reading of organics of the control device outlet gas stream or inlet and outlet gas stream and records of all 3-hour periods of operation during which the average VOC concentration level or reading of organics in the exhaust gases, or inlet and outlet gas stream, is more than 20 percent greater than the design exhaust gas concentration level, and shall keep such records for 2 years after the information is recorded.
              (A) Each owner or operator of an affected facility that uses a carbon adsorber which is regenerated directly onsite shall maintain continuous records of the volatile organic compound concentration level or reading of organics of the control device outlet gas stream or inlet and outlet gas stream and records of all 3-hour periods of operation during which the average volatile organic compound concentration level or reading of organics in the exhaust gases, or inlet and outlet gas stream, is more than 20 percent greater than the design exhaust gas concentration level, and shall keep such records for 2 years after the information is recorded.
              (B) If a carbon adsorber that is not regenerated directly onsite in the control device is used, then the owner or operator shall maintain records of dates and times when the control device is monitored, when breakthrough is measured, and shall record the date and time that the existing carbon in the control device is replaced with fresh carbon.

              (g) If an owner or operator elects to install a tightly sealed cap or plug over a drain that is out of active service, the owner or operator shall keep for the life of a facility in a readily accessible location, plans or specifications which indicate the location of such drains.
              (h) For stormwater sewer systems subject to the exclusion in § 60.692-1(d)(1), an owner or operator shall keep for the life of the facility in a readily accessible location, plans or specifications which demonstrate that no wastewater from any process units or equipment is directly discharged to the stormwater sewer system.
              (i) For ancillary equipment subject to the exclusion in § 60.692-1(d)(2), an owner or operator shall keep for the life of a facility in a readily accessible location, plans or specifications which demonsrate that the ancillary equipment does not come in contact with or store oily wastewater.
              (j) For non-contact cooling water systems subject to the exclusion in § 60.692-1(d)(3), an owner or operator shall keep for the life of the facility in a readily accessible location, plans or specifications which demonstrate that the cooling water does not contact hydrocarbons or oily wastewater and is not recirculated through a cooling tower.
              (k) For oil-water separators subject to § 60.693-2, the location, date, and corrective action shall be recorded for inspections required by §§ 60.693-2(a)(1)(iii)(A) and (B), and shall be maintained for the time period specified in paragraphs (k)(1) and (2) of this section.
              (1) For inspections required by § 60.693-2(a)(1)(iii)(A), ten years after the information is recorded.
              (2) For inspections required by § 60.693-2(a)(1)(iii)(B), two years after the information is recorded.
              [53 FR 47623, Nov. 23, 1985, as amended at 60 FR 43259, Aug. 18, 1995; 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.698
              Reporting requirements.
              (a) An owner or operator electing to comply with the provisions of § 60.693 shall notify the Administrator of the alternative standard selected in the report required in § 60.7.
              (b)(1) Each owner or operator of a facility subject to this subpart shall submit to the Administrator within 60 days after initial startup a certification that the equipment necessary to comply with these standards has been installed and that the required initial inspections or tests of process drains, sewer lines, junction boxes, oil-water separators, and closed vent systems and control devices have been carried out in accordance with these standards. Thereafter, the owner or operator shall submit to the Administrator semiannually a certification that all of the required inspections have been carried out in accordance with these standards.
              (2) Each owner or operator of an affected facility that uses a flare shall submit to the Administrator within 60 days after initial startup, as required under § 60.8(a), a report of the results of the performance test required in § 60.696(c).
              (c) A report that summarizes all inspections when a water seal was dry or otherwise breached, when a drain cap or plug was missing or improperly installed, or when cracks, gaps, or other problems were identified that could result in VOC emissions, including information about the repairs or corrective action taken, shall be submitted initially and semiannually thereafter to the Administrator.
              (d) As applicable, a report shall be submitted semiannually to the Administrator that indicates:
              (1) Each 3-hour period of operation during which the average temperature of the gas stream in the combustion zone of a thermal incinerator, as measured by the temperature monitoring device, is more than 28 °C (50 °F) below the design combustion zone temperature,

              (2) Each 3-hour period of operation during which the average temperature of the gas stream immediately before the catalyst bed of a catalytic incinerator, as measured by the temperature monitoring device, is more than 28 °C (50 °F) below the design gas stream temperature, and any 3-hour period during which the average temperature difference across the catalyst bed (i.e., the difference between the temperatures of the gas stream immediately before and after the catalyst bed), as measured by the temperature monitoring device, is less than 80 percent of the design temperature difference, or,
              (3) Each 3-hour period of operation during which the average VOC concentration level or reading of organics in the exhaust gases from a carbon adsorber is more than 20 percent greater than the design exhaust gas concentration level or reading.
              (i) Each 3-hour period of operation during which the average volatile organic compound concentration level or reading of organics in the exhaust gases from a carbon adsorber which is regenerated directly onsite is more than 20 percent greater than the design exhaust gas concentration level or reading.
              (ii) Each occurrence when the carbon in a carbon adsorber system that is not regenerated directly onsite in the control device is not replaced at the predetermined interval specified in § 60.695(a)(3)(ii).
              (e) If compliance with the provisions of this subpart is delayed pursuant to § 60.692-7, the notification required under 40 CFR 60.7(a)(4) shall include the estimated date of the next scheduled refinery or process unit shutdown after the date of notification and the reason why compliance with the standards is technically impossible without a refinery or process unit shutdown.
              [53 FR 47623, Nov. 23, 1988, as amended at 60 FR 43260, Aug. 18, 1995]
            
            
              § 60.699
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States:
              § 60.694 Permission to use alternative means of emission limitations.
              [53 FR 47623, Nov. 23, 1985]
            
          
          
            Subpart RRR—Standards of Performance for Volatile Organic Compound Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
            
              Source:
              58 FR 45962, Aug. 31, 1993, unless otherwise noted.
            
            
              § 60.700
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each affected facility designated in paragraph (b) of this section that is part of a process unit that produces any of the chemicals listed in § 60.707 as a product, co-product, by-product, or intermediate, except as provided in paragraph (c) of this section.
              (b) The affected facility is any of the following for which construction, modification, or reconstruction commenced after June 29, 1990:
              (1) Each reactor process not discharging its vent stream into a recovery system.
              (2) Each combination of a reactor process and the recovery system into which its vent stream is discharged.
              (3) Each combination of two or more reactor processes and the common recovery system into which their vent streams are discharged.
              (c) Exemptions from the provisions of paragraph (a) of this section are as follows:
              (1) Any reactor process that is designed and operated as a batch operation is not an affected facility.
              (2) Each affected facility that has a total resource effectiveness (TRE) index value greater than 8.0 is exempt from all provisions of this subpart except for §§ 60.702(c); 60.704 (d), (e), and (f); and 60.705 (g), (l)(1), (l)(6), and (t).
              (3) Each affected facility in a process unit with a total design capacity for all chemicals produced within that unit of less than 1 gigagram per year (1,100 tons per year) is exempt from all provisions of this subpart except for the recordkeeping and reporting requirements in § 60.705 (i), (l)(5), and (n).

              (4) Each affected facility operated with a vent stream flow rate less than 0.011 scm/min is exempt from all provisions of this subpart except for the test method and procedure and the recordkeeping and reporting requirements in §§ 60.704(g) and 70.705 (h), (l)(4), and (o).
              (5) If the vent stream from an affected facility is routed to a distillation unit subject to subpart NNN and has no other releases to the air except for a pressure relief valve, the facility is exempt from all provisions of this subpart except for § 60.705(r).
              (6) Any reactor process operating as part of a process unit which produces beverage alcohols, or which uses, contains, and produces no VOC is not an affected facility.
              (7) Any reactor process that is subject to the provisions of subpart DDD is not an affected facility.
              (8) Each affected facility operated with a concentration of total organic compounds (TOC) (less methane and ethane) in the vent stream less than 300 ppmv as measured by Method 18 or a concentration of TOC in the vent stream less than 150 ppmv as measured by Method 25A is exempt from all provisions of this subpart except for the test method and procedure and the reporting and recordkeeping requirements in § 60.704(h) and paragraphs (j), (l)(8), and (p) of § 60.705.
              (d) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators of process vents that are subject to this subpart may choose to comply with the provisions of 40 CFR part 65, subpart D, to satisfy the requirements of §§ 60.702 through 60.705 and 60.708. The provisions of 40 CFR part 65 also satisfy the criteria of paragraphs (c)(2), (4), and (8) of this section. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart D, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those process vents. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (d)(2) do not apply to owners or operators of process vents complying with 40 CFR part 65, subpart D, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart D, must comply with 40 CFR part 65, subpart A.
              (3) Compliance date. Owners or operators who choose to comply with 40 CFR part 65, subpart D at initial startup shall comply with paragraphs (d)(1) and (2) of this section for each vent stream on and after the date on which the initial performance test is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial startup, whichever date comes first.
              (4) Initial startup notification. Each owner or operator subject to the provisions of this subpart that chooses to comply with 40 CFR part 65, subpart D, at initial startup shall notify the Administrator of the specific provisions of 40 CFR 65.63(a)(1), (2), or (3), with which the owner or operator has elected to comply. Notification shall be submitted with the notifications of initial startup required by 40 CFR 65.5(b).
              
              
                (Note:
                The intent of these standards is to minimize emissions of VOC through the application of best demonstrated technology (BDT). The numerical emission limits in these standards are expressed in terms of TOC, measured as TOC less methane and ethane. This emission limit reflects the performance of BDT.)
              
              [58 FR 45962, Aug. 31, 1993, as amended at 60 FR 58238, Nov. 27, 1995; 65 FR 78279, Dec. 14, 2000]
            
            
              § 60.701
              Definitions.
              As used in this subpart, all terms not defined here shall have the meaning given them in the Act and in subpart A of part 60, and the following terms shall have the specific meanings given them.
              
                Batch operation means any noncontinuous reactor process that is not characterized by steady-state conditions and in which reactants are not added and products are not removed simultaneously.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam and is not an incinerator.
              
              
                By compound means by individual stream components, not carbon equivalents.
              
                Car-seal means a seal that is placed on a device that is used to change the position of a valve (e.g., from opened to closed) in such a way that the position of the valve cannot be changed without breaking the seal.
              
                Combustion device means an individual unit of equipment, such as an incinerator, flare, boiler, or process heater, used for combustion of a vent stream discharged from the process vent.
              
                Continuous recorder means a data recording device recording an instantaneous data value at least once every 15 minutes.
              
                Flame zone means the portion of the combustion chamber in a boiler occupied by the flame envelope.
              
                Flow indicator means a device which indicates whether gas flow is present in a line.
              
                Halogenated vent stream means any vent stream determined to have a total concentration (by volume) of compounds containing halogens of 20 ppmv (by compound) or greater.
              
                Incinerator means an enclosed combustion device that is used for destroying organic compounds. If there is energy recovery, the energy recovery section and the combustion chambers are not of integral design. That is, the energy recovery section and the combustion section are not physically formed into one manufactured or assembled unit but are joined by ducts or connections carrying flue gas.
              
                Primary fuel means the fuel fired through a burner or a number of similar burners. The primary fuel provides the principal heat input to the device, and the amount of fuel is sufficient to sustain operation without the addition of other fuels.
              
                Process heater means a device that transfers heat liberated by burning fuel directly to process streams or to heat transfer liquids other than water.
              
                Process unit means equipment assembled and connected by pipes or ducts to produce, as intermediates or final products, one or more of the chemicals in § 60.707. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient product storage facilities.
              
                Product means any compound or chemical listed in § 60.707 which is produced for sale as a final product as that chemical, or for use in the production of other chemicals or compounds. By-products, co-products, and intermediates are considered to be products.
              
                Reactor processes are unit operations in which one or more chemicals, or reactants other than air, are combined or decomposed in such a way that their molecular structures are altered and one or more new organic compounds are formed.
              
                Recovery device means an individual unit of equipment, such as an absorber, carbon adsorber, or condenser, capable of and used for the purpose of recovering chemicals for use, reuse, or sale.
              
                Recovery system means an individual recovery device or series of such devices applied to the same vent stream.
              
                Relief valve means a valve used only to release an unplanned, nonroutine discharge. A relief valve discharge results from an operator error, a malfunction such as a power failure or equipment failure, or other unexpected cause that requires immediate venting of gas from process equipment in order to avoid safety hazards or equipment damage.
              
                Secondary fuel means a fuel fired through a burner other than a primary fuel burner. The secondary fuel may provide supplementary heat in addition to the heat provided by the primary fuel.
              
                Total organic compounds or TOC means those compounds measured according to the procedures in § 60.704(b)(4). For the purposes of measuring molar composition as required in § 60.704(d)(2)(i) and § 60.704(d)(2)(ii), hourly emission rate as required in § 60.704(d)(5) and § 60.704(e), and TOC concentration as required in § 60.705(b)(4) and § 60.705(f)(4), those compounds which the Administrator has determined do not contribute appreciably to the formation of ozone are to be excluded.
              
                Total resource effectiveness or TRE index value means a measure of the supplemental total resource requirement per unit reduction of TOC associated with a vent stream from an affected reactor process facility, based on vent stream flow rate, emission rate of TOC, net heating value, and corrosion properties (whether or not the vent stream contains halogenated compounds), as quantified by the equation given under § 60.704(e).
              
                Vent stream means any gas stream discharged directly from a reactor process to the atmosphere or indirectly to the atmosphere after diversion through other process equipment. The vent stream excludes relief valve discharges and equipment leaks.
            
            
              § 60.702
              Standards.
              Each owner or operator of any affected facility shall comply with paragraph (a), (b), or (c) of this section for each vent stream on and after the date on which the initial performance test required by §§ 60.8 and 60.704 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial start-up, whichever date comes first. Each owner or operator shall either:
              (a) Reduce emissions of TOC (less methane and ethane) by 98 weight-percent, or to a TOC (less methane and ethane) concentration of 20 ppmv, on a dry basis corrected to 3 percent oxygen, whichever is less stringent. If a boiler or process heater is used to comply with this paragraph, then the vent stream shall be introduced into the flame zone of the boiler or process heater; or
              (b) Combust the emissions in a flare that meets the requirements of § 60.18; or
              (c) Maintain a TRE index value greater than 1.0 without use of a VOC emission control device.
            
            
              § 60.703
              Monitoring of emissions and operations.
              (a) The owner or operator of an affected facility that uses an incinerator to seek to comply with the TOC emission limit specified under § 60.702(a) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment:
              (1) A temperature monitoring device equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater.
              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange is encountered.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) A flow indicator that provides a record of vent stream flow diverted from being routed to the incinerator at least once every 15 minutes for each affected facility, except as provided in paragraph (a)(2)(ii) of this section.
              (i) The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream from being routed to the incinerator, resulting in its emission to the atmosphere.
              (ii) Where the bypass line valve is secured in the closed position with a car-seal or a lock-and-key type configuration, a flow indicator is not required. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and the vent stream is not diverted through the bypass line.
              (b) The owner or operator of an affected facility that uses a flare to seek to comply with § 60.702(b) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultraviolet beam sensor or thermocouple, at the pilot light to indicate the continuous presence of a flame.
              (2) A flow indicator that provides a record of vent stream flow diverted from being routed to the flare at least once every 15 minutes for each affected facility, except as provided in paragraph (b)(2)(ii) of this section.

              (i) The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream from being routed to the flare, resulting in its emission to the atmosphere.
              
              (ii) Where the bypass line valve is secured in the closed position with a car-seal or a lock-and-key type configuration, a flow indicator is not required. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and the vent stream is not diverted through the bypass line.
              (c) The owner or operator of an affected facility that uses a boiler or process heater to seek to comply with § 60.702(a) shall install, calibrate, maintain and operate according to the manufacturer's specifications the following equipment:
              (1) A flow indicator that provides a record of vent stream flow diverted from being routed to the boiler or process heater at least once every 15 minutes for each affected facility, except as provided in paragraph (c)(1)(ii) of this section.
              (i) The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream from being routed to the boiler or process heater, resulting in its emission to the atmosphere.
              (ii) Where the bypass line valve is secured in the closed position with a car-seal or a lock-and-key type configuration, a flow indicator is not required. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and the vent stream is not diverted through the bypass line.
              (2) A temperature monitoring device in the firebox equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, for boilers or process heaters of less than 44 MW (150 million Btu/hr) design heat input capacity. Any vent stream introduced with primary fuel into a boiler or process heater is exempt from this requirement.
              (d) The owner or operator of an affected facility that seeks to demonstrate compliance with the TRE index value limit specified under § 60.702(c) shall install, calibrate, maintain, and operate according to manufacturer's specifications the following equipment, unless alternative monitoring procedures or requirements are approved for that facility by the Administrator:
              (1) Where an absorber is the final recovery device in the recovery system:
              (i) A scrubbing liquid temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, and a specific gravity monitoring device having an accuracy of ±0.02 specific gravity units, each equipped with a continuous recorder; or
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (2) Where a condenser is the final recovery device in the recovery system:
              (i) A condenser exit (product side) temperature monitoring device equipped with a continuous recorder and having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater; or
              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (3) Where a carbon adsorber is the final recovery device unit in the recovery system:
              (i) An integrating steam flow monitoring device having an accuracy of ±10 percent, and a carbon bed temperature monitoring device having an accuracy of ±1 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 °C, whichever is greater, both equipped with a continuous recorder; or

              (ii) An organic monitoring device used to indicate the concentration level of organic compounds exiting the recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity, each equipped with a continuous recorder.
              (e) An owner or operator of an affected facility seeking to demonstrate compliance with the standards specified under § 60.702 with a control device other than an incinerator, boiler, process heater, or flare; or a recovery device other than an absorber, condenser, or carbon adsorber, shall provide to the Administrator information describing the operation of the control device or recovery device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may request further information and will specify appropriate monitoring procedures or requirements.
            
            
              § 60.704
              Test methods and procedures.
              (a) For the purpose of demonstrating compliance with § 60.702, all affected facilities shall be run at full operating conditions and flow rates during any performance test.
              (b) The following methods in appendix A to this part, except as provided under § 60.8(b), shall be used as reference methods to determine compliance with the emission limit or percent reduction efficiency specified under § 60.702(a).
              (1) Method 1 or 1A, as appropriate, for selection of the sampling sites. The control device inlet sampling site for determination of vent stream molar composition or TOC (less methane and ethane) reduction efficiency shall be prior to the inlet of the control device and after the recovery system.
              (2) Method 2, 2A, 2C, or 2D, as appropriate, for determination of the gas volumetric flow rates.

              (3) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B shall be used to determine the oxygen concentration (%O2d) for the purposes of determining compliance with the 20 ppmv limit. The sampling site shall be the same as that of the TOC samples, and the samples shall be taken during the same time that the TOC samples are taken. The TOC concentration corrected to 3 percent O2 (Cc) shall be computed using the following equation:
              
                er31au93.006
              
              
                where:
                
                Cc = Concentration of TOC corrected to 3 percent O2, dry basis, ppm by volume.
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                %O2d = Concentration of O2, dry basis, percent by volume.
              
              
              (4) Method 18 to determine the concentration of TOC in the control device outlet and the concentration of TOC in the inlet when the reduction efficiency of the control device is to be determined.
              (i) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately 15-minute intervals.
              (ii) The emission reduction (R) of TOC (minus methane and ethane) shall be determined using the following equation:
              
                er31au93.007
              
              
                where:
                
                R = Emission reduction, percent by weight.
                Ei = Mass rate of TOC entering the control device, kg TOC/hr.
                Eo = Mass rate of TOC discharged to the atmosphere, kg TOC/hr.
              
              
              (iii) The mass rates of TOC (Ei, Eo) shall be computed using the following equations:
              
                er31au93.008
              
              
                where:
                
                Cij, Coj = Concentration of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, dry basis, ppm by volume.
                Mij, Moj = Molecular weight of sample component “j” of the gas stream at the inlet and outlet of the control device, respectively, g/g-mole (lb/lb-mole).
                
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control device, respectively, dscm/min (dscf/hr).
                K2 = Constant, 2.494 × 10−6 (l/ppm) (g-mole/scm) (kg/g) (min/hr), where standard temperature for (g-mole/scm) is 20 °C.
              
              
              (iv) The TOC concentration (CTOC) is the sum of the individual components and shall be computed for each run using the following equation:
              
                er31au93.009
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, ppm by volume.
                Cj = Concentration of sample components “j”, dry basis, ppm by volume.
                n = Number of components in the sample.
              
              (5) The requirement for an initial performance test is waived, in accordance with § 60.8(b), for the following:
              (i) When a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used to seek compliance with § 60.702(a).
              (ii) When a vent stream is introduced into a boiler or process heater with the primary fuel.
              (iii) The Administrator reserves the option to require testing at such other times as may be required, as provided for in section 114 of the Act.
              (6) For purposes of complying with the 98 weight-percent reduction in § 60.702(a), if the vent stream entering a boiler or process heater with a design capacity less than 44 MW (150 million Btu/hour) is introduced with the combustion air or as secondary fuel, the weight-percent reduction of TOC (minus methane and ethane) across the combustion device shall be determined by comparing the TOC (minus methane and ethane) in all combusted vent streams, primary fuels, and secondary fuels with the TOC (minus methane and ethane) exiting the combustion device.
              (c) When a flare is used to seek to comply with § 60.702(b), the flare shall comply with the requirements of § 60.18.
              (d) The following test methods in appendix A to this part, except as provided under § 60.8(b), shall be used for determining the net heating value of the gas combusted to determine compliance under § 60.702(b) and for determining the process vent stream TRE index value to determine compliance under §§ 60.700(c)(2) and 60.702(c).
              (1)(i) Method 1 or 1A, as appropriate, for selection of the sampling site. The sampling site for the vent stream flow rate and molar composition determination prescribed in § 60.704 (d)(2) and (d)(3) shall be, except for the situations outlined in paragraph (d)(1)(ii) of this section, prior to the inlet of any control device, prior to any postreactor dilution of the stream with air, and prior to any postreactor introduction of halogenated compounds into the process vent stream. No traverse site selection method is needed for vents smaller than 4 inches in diameter.
              (ii) If any gas stream other than the reactor vent stream is normally conducted through the final recovery device:
              (A) The sampling site for vent stream flow rate and molar composition shall be prior to the final recovery device and prior to the point at which any nonreactor stream or stream from a nonaffected reactor process is introduced.
              (B) The efficiency of the final recovery device is determined by measuring the TOC concentration using Method 18 at the inlet to the final recovery device after the introduction of any vent stream and at the outlet of the final recovery device.
              (C) This efficiency of the final recovery device shall be applied to the TOC concentration measured prior to the final recovery device and prior to the introduction of any nonreactor stream or stream from a nonaffected reactor process to determine the concentration of TOC in the reactor process vent stream from the final recovery device. This concentration of TOC is then used to perform the calculations outlined in § 60.704(d) (4) and (5).
              (2) The molar composition of the process vent stream shall be determined as follows:
              (i) Method 18 to measure the concentration of TOC including those containing halogens.

              (ii) ASTM D1946-77 or 90 (Reapproved 1994) (incorporation by reference as specified in § 60.17 of this part) to measure the concentration of carbon monoxide and hydrogen.
              (iii) Method 4 to measure the content of water vapor.
              (3) The volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D, as appropriate.
              (4) The net heating value of the vent stream shall be calculated using the following equation:
              
                er31au93.010
              
              
                where:
                
                HT = Net heating value of the sample, MJ/scm, where the net enthalpy per mole of vent stream is based on combustion at ­25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C, as in the definition of Qs (vent stream flow rate).
                K1 = Constant, 1.740 × 10−7 (l/ppm) (g-mole/scm) (MJ/kcal), where standard temperature for (g-mole/scm) is 20 °C.
                Cj = Concentration on a dry basis of compound j in ppm, as measured for organics by Method 18 and measured for hydrogen and carbon monoxide by ASTM D1946-77 or 90 (Reapproved 1994) (incorporation by reference as specified in § 60.17 of this part) as indicated in § 60.704(d)(2).
                Hj = Net heat of combustion of compound j, kcal/g-mole, based on combustion at 25 °C and 760 mm Hg. The heats of combustion of vent stream components would be required to be determined using ASTM D2382-76 or 88 or D4809-95 (incorporation by reference as specified in § 60.17 of this part) if published values are not available or cannot be calculated.
                Bws = Water vapor content of the vent stream, proportion by volume.
              
              
              (5) The emission rate of TOC in the vent stream shall be calculated using the following equation:
              
                er31au93.011
              
              
                where:
                
                ETOC = Emission rate of TOC in the sample, kg/hr.
                K2 = Constant, 2.494 × 10−6 (l/ppm) (g-mole/scm) (kg/g) (min/hr), where standard temperature for (g-mole/scm) is 20 °C.
                Cj = Concentration on a dry basis of compound j in ppm as measured by Method 18 as indicated in § 60.704(d)(2).
                Mj = Molecular weight of sample j, g/g-mole.
                Qs = Vent stream flow rate (dscm/min) at a temperature of 20 °C.
              
              
              (6) The total vent stream concentration (by volume) of compounds containing halogens (ppmv, by compound) shall be summed from the individual concentrations of compounds containing halogens which were measured by Method 18.
              (e) For purposes of complying with §§ 60.700(c)(2) and 60.702(c), the owner or operator of a facility affected by this subpart shall calculate the TRE index value of the vent stream using the equation for incineration in paragraph (e)(1) of this section for halogenated vent streams. The owner or operator of an affected facility with a nonhalogenated vent stream shall determine the TRE index value by calculating values using both the incinerator equation in (e)(1) of this section and the flare equation in (e)(2) of this section and selecting the lower of the two values.
              (1) The equation for calculating the TRE index value of a vent stream controlled by an incinerator is as follows:
              
                ER27NO95.000
              

              (i) Where for a vent stream flow rate (scm/min) at a standard temperature of 20 °C that is greater than or equal to 14.2 scm/min:
              
              
                TRE = TRE index value.
                Qs = Vent stream flow rate (scm/min) at a standard temperature of 20 °C.
                HT = Vent stream net heating value (MJ/scm), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C as in the definition of Qs.
                Ys = Qs for all vent stream categories listed in table 1 except for Category E vent streams where Ys = (Qs)(HT)/3.6.
                ETOC = Hourly emissions of TOC reported in kg/hr.
              
              
              a, b, c, d, e, and f are coefficients. The set of coefficients that apply to a vent stream can be obtained from table 1.
              
                Table 1—Total Resource Effectiveness Coefficients for Vent Streams Controlled by an Incinerator Subject to the New Source Performance Standards for Reactor Processes
                
                   
                  a
                  b
                  c
                  d
                  e
                  f
                
                
                  DESIGN CATEGORY A1. FOR HALOGENATED PROCESS VENT STREAMS, IF 0≤NET HEATING VALUE (MJ/scm)≤3.5: Q
                    s = Vent Stream Flow Rate (scm/min)
                  
                
                
                  14.2≤Qs≤18.8
                  19.18370
                  0.27580
                  0.75762
                  −0.13064
                  0
                  0.01025
                
                
                  18.8<Qs≤699
                  20.00563
                  0.27580
                  0.30387
                  −0.13064
                  0
                  0.01025
                
                
                  699<Qs≤1,400
                  39.87022
                  0.29973
                  0.30387
                  −0.13064
                  0
                  0.01449
                
                
                  1,400<Qs≤2,100
                  59.73481
                  0.31467
                  0.30387
                  −0.13064
                  0
                  0.01775
                
                
                  2,100<Qs≤2,800
                  79.59941
                  0.32572
                  0.30387
                  −0.13064
                  0
                  0.02049
                
                
                  2,800<Qs≤3,500
                  99.46400
                  0.33456
                  0.30387
                  −0.13064
                  0
                  0.02291
                
                
                  DESIGN CATEGORY A2. FOR HALOGENATED PROCESS VENT STREAMS, IF NET HEATING VALUE (MJ/scm)>3.5: Q
                    s = Vent Stream Flow Rate (scm/min)
                  
                
                
                  14.2<Qs≤18.8
                  18.84466
                  0.26742
                  −0.20044
                  0
                  0
                  0.01025
                
                
                  18.8<Qs≤699
                  19.66658
                  0.26742
                  −0.25332
                  0
                  0
                  0.01025
                
                
                  699<Qs≤1,400
                  39.19213
                  0.29062
                  −0.25332
                  0
                  0
                  0.01449
                
                
                  1,400<Qs≤2,100
                  58.71768
                  0.30511
                  −0.25332
                  0
                  0
                  0.01775
                
                
                  2,100<Qs≤2,800
                  78.24323
                  0.31582
                  −0 25332
                  0
                  0
                  0.02049
                
                
                  2,800<Qs≤3,500
                  97.76879
                  0.32439
                  −0.25332
                  0
                  0
                  0.02291
                
                
                  DESIGN CATEGORY B. FOR NONHALOGENATED PROCESS VENT STREAMS, IF 0≤NET HEATING VALUE (MJ/scm)≤0.48: Q
                    s = Vent Stream Flow Rate (scm/min)
                  
                
                
                  14.2≤Qs≤1,340
                  8.54245
                  0.10555
                  0.09030
                  −0.17109
                  0
                  0.01025
                
                
                  1,340<Qs≤2,690
                  16.94386
                  0.11470
                  0.09030
                  −0.17109
                  0
                  0.01449
                
                
                  2,690<Qs≤4,040
                  25.34528
                  0.12042
                  0.09030
                  −0.17109
                  0
                  0.01775
                
                
                  DESIGN CATEGORY C. FOR NONHALOGENATED PROCESS VENT STREAMS, IF 0.48<NET HEATING VALUE (MJ/scm)≤1.9: Q
                    s = Vent Stream Flow Rate (scm/min)
                  
                
                
                  14.2≤Qs≤1,340
                  9.25233
                  0.06105
                  0.31937
                  −0.16181
                  0
                  0.01025
                
                
                  1,340<Qs≤2,690
                  18.36363
                  0.06635
                  0.31937
                  −0.16181
                  0
                  0.01449
                
                
                  2,690<Qs≤4,040
                  27.47492
                  0.06965
                  0.31937
                  −0.16181
                  0
                  0.01775
                
                
                  DESIGN CATEGORY D. FOR NONHALOGENATED PROCESS VENT STREAMS, IF 1.9<NET HEATING VALUE (MJ/scm)≤3.6: Q
                    s = Vent Stream Flow Rate (scm/min)
                  
                
                
                  14.2≤Qs≤1,180
                  6.67868
                  0.06943
                  0.02582
                  0
                  0
                  0.01025
                
                
                  1,180<Qs≤2,370
                  13.21633
                  0.07546
                  0.02582
                  0
                  0
                  0.01449
                
                
                  2,370<Qs≤3,550
                  19.75398
                  0.07922
                  0.02582
                  0
                  0
                  0.01755
                
                
                  DESIGN CATEGORY E. FOR NONHALOGENATED PROCESS VENT STREAMS, IF NET HEATING VALUE (MJ/scm)>3.6: Y
                    s = Dilution Flow Rate (scm/min) = (Q
                    s) (HT)/3.6
                
                
                  14.2≤Ys≤1,180
                  6.67868
                  0
                  0
                  −0.00707
                  0.02220
                  0.01025
                
                
                  1,180<Ys≤2,370
                  13.21633
                  0
                  0
                  −0.00707
                  0.02412
                  0.01449
                
                
                  2,370<Ys≤3,550
                  19.75398
                  0
                  0
                  −0.00707
                  0.02533
                  0.01755
                
              

              (ii) For a vent stream flow rate (scm/min) at a standard temperature of 20 °C that is less than 14.2 scm/min:
              
              TRE = TRE index value.
              Qs = 14.2 scm/min.
              HT = (FLOW)(HVAL)/14.2
              
              
                where the following inputs are used:
                
                FLOW = Vent stream flow rate (scm/min), at a standard temperature of 20 °C.

                HVAL = Vent stream net heating value (MJ/scm), where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C as in definition of Qs.
                Ys = 14.2 scm/min for all vent streams except for Category E vent streams, where Ys = (14.2)(HT)/3.6.
                
                ETOC = Hourly emissions of TOC reported in kg/hr.
              
              a, b, c, d, e, and f are coefficients. The set of coefficients that apply to a vent stream can be obtained from table 1.
              (2) The equation for calculating the TRE index value of a vent stream controlled by a flare is as follows:
              
                er31au93.013
              
              
                where:
                
                TRE = TRE index value.
                ETOC = Hourly emission rate of TOC reported in kg/hr.
                Qs = Vent stream flow rate (scm/min) at a standard temperature of 20 °C.
                HT = Vent stream net heating value (MJ/scm) where the net enthalpy per mole of offgas is based on combustion at 25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C as in the definition of Qs.
              
              
              a, b, c, d, and e are coefficients. The set of coefficients that apply to a vent stream can be obtained from table 2.
              
                Table 2—Total Resource Effectiveness Coefficients for Vent Streams Controlled by a Flare Subject to the New Source Performance Standards for Reactor Processes
                
                   
                  a
                  b
                  c
                  d
                  e
                
                
                  HT<11.2 MJ/scm
                  2.25
                  0.288
                  −0.193
                  −0.0051
                  2.08
                
                
                  HT≥11.2 MJ/scm
                  0.309
                  0.0619
                  −0.0043
                  −0.0034
                  2.08
                
              
              (f) Each owner or operator of an affected facility seeking to comply with § 60.700(c)(2) or § 60.702(c) shall recalculate the TRE index value for that affected facility whenever process changes are made. Examples of process changes include changes in production capacity, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. The TRE index value shall be recalculated based on test data, or on best engineering estimates of the effects of the change on the recovery system.
              (1) Where the recalculated TRE index value is less than or equal to 1.0, the owner or operator shall notify the Administrator within 1 week of the recalculation and shall conduct a performance test according to the methods and procedures required by § 60.704 in order to determine compliance with § 60.702 (a) or (b). Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              (2) Where the recalculated TRE index value is less than or equal to 8.0 but greater than 1.0, the owner or operator shall conduct a performance test in accordance with §§ 60.8 and 60.704 and shall comply with §§ 60.703, 60.704 and 60.705. Performance tests must be conducted as soon as possible after the process change but no later than 180 days from the time of the process change.
              (g) Any owner or operator subject to the provisions of this subpart seeking to demonstrate compliance with § 60.700(c)(4) shall use Method 2, 2A, 2C, or 2D of appendix A to 40 CFR part 60, as appropriate, for determination of volumetric flow rate.
              (h) Each owner or operator seeking to demonstrate that a reactor process vent stream has a TOC concentration for compliance with the low concentration exemption in § 60.700(c)(8) shall conduct an initial test to measure TOC concentration.

              (1) The sampling site shall be selected as specified in paragraph (d)(1)(i) of this section.
              
              (2) Method 18 or Method 25A of part 60, appendix A shall be used to measure concentration.
              (3) Where Method 18 is used to qualify for the low concentration exclusion in § 60.700(c)(8), the procedures in § 60.704(b)(4) (i) and (iv) shall be used to measure TOC concentration, and the procedures of § 60.704(b)(3) shall be used to correct the TOC concentration to 3 percent oxygen. To qualify for the exclusion, the results must demonstrate that the concentration of TOC, corrected to 3 percent oxygen, is below 300 ppm by volume.
              (4) Where Method 25A is used, the following procedures shall be used to calculate ppm by volume TOC concentration, corrected to 3 percent oxygen:
              (i) Method 25A shall be used only if a single organic compound is greater than 50 percent of total TOC, by volume, in the reactor process vent stream. This compound shall be the principal organic compound.
              (ii) The principal organic compound may be determined by either process knowledge or test data collected using an appropriate EPA Reference Method. Examples of information that could constitute process knowledge include calculations based on material balances, process stoichiometry, or previous test results provided the results are still relevant to the current reactor process vent stream conditions.
              (iii) The principal organic compound shall be used as the calibration gas for Method 25A.
              (iv) The span value for Method 25A shall be 300 ppmv.
              (v) Use of Method 25A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (vi) The owner or operator shall demonstrate that the concentration of TOC including methane and ethane measured by Method 25A, corrected to 3 percent oxygen, is below 150 ppm by volume to qualify for the low concentration exclusion in § 60.700(c)(8).
              (vii) The concentration of TOC shall be corrected to 3 percent oxygen using the procedures and equation in paragraph (b)(3) of this section.
              [58 FR 45962, Aug. 31, 1993, as amended at 60 FR 58238, Nov. 27, 1995; 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.705
              Reporting and recordkeeping requirements.
              (a) Each owner or operator subject to § 60.702 shall notify the Administrator of the specific provisions of § 60.702 (§ 60.702 (a), (b), or (c)) with which the owner or operator has elected to comply. Notification shall be submitted with the notification of initial start-up required by § 60.7(a)(3). If an owner or operator elects at a later date to use an alternative provision of § 60.702 with which he or she will comply, then the Administrator shall be notified by the owner or operator 90 days before implementing a change and, upon implementing the change, a performance test shall be performed as specified by § 60.704 no later than 180 days from initial start-up.
              (b) Each owner or operator subject to the provisions of this subpart shall keep an up-to-date, readily accessible record of the following data measured during each performance test, and also include the following data in the report of the initial performance test required under § 60.8. Where a boiler or process heater with a design heat input capacity of 44 MW (150 million Btu/hour) or greater is used or where the reactor process vent stream is introduced as the primary fuel to any size boiler or process heater to comply with § 60.702(a), a report containing performance test data need not be submitted, but a report containing the information in § 60.705(b)(2)(i) is required. The same data specified in this section shall be submitted in the reports of all subsequently required performance tests where either the emission control efficiency of a combustion device, outlet concentration of TOC, or the TRE index value of a vent stream from a recovery system is determined.

              (1) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.702(a) through use of either a thermal or catalytic incinerator:
              
              (i) The average firebox temperature of the incinerator (or the average temperature upstream and downstream of the catalyst bed for a catalytic incinerator), measured at least every 15 minutes and averaged over the same time period of the performance testing, and
              (ii) The percent reduction of TOC determined as specified in § 60.704(b) achieved by the incinerator, or the concentration of TOC (ppmv, by compound) determined as specified in § 60.704(b) at the outlet of the control device on a dry basis corrected to 3 percent oxygen.
              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.702(a) through use of a boiler or process heater:
              (i) A description of the location at which the vent stream is introduced into the boiler or process heater, and
              (ii) The average combustion temperature of the boiler or process heater with a design heat input capacity of less than 44 MW (150 million Btu/hr) measured at least every 15 minutes and averaged over the same time period of the performance testing.
              (3) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.702(b) through use of a smokeless flare, flare design (i.e., steam-assisted, air-assisted or nonassisted), all visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the performance test, continuous records of the flare pilot flame monitoring, and records of all periods of operations during which the pilot flame is absent.
              (4) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.702(c):
              (i) Where an absorber is the final recovery device in the recovery system, the exit specific gravity (or alternative parameter which is a measure of the degree of absorbing liquid saturation, if approved by the Administrator), and average exit temperature, of the absorbing liquid measured at least every 15 minutes and averaged over the same time period of the performance testing (both measured while the vent stream is normally routed and constituted); or
              (ii) Where a condenser is the final recovery device in the recovery system, the average exit (product side) temperature measured at least every 15 minutes and averaged over the same time period of the performance testing while the vent stream is routed and constituted normally; or
              (iii) Where a carbon adsorber is the final recovery device in the recovery system, the total steam mass flow measured at least every 15 minutes and averaged over the same time period of the performance test (full carbon bed cycle), temperature of the carbon bed after regeneration [and within 15 minutes of completion of any cooling cycle(s)], and duration of the carbon bed steaming cycle (all measured while the vent stream is routed and constituted normally); or
              (iv) As an alternative to § 60.705(b)(4) (i), (ii) or (iii), the concentration level or reading indicated by the organics monitoring device at the outlet of the absorber, condenser, or carbon adsorber, measured at least every 15 minutes and averaged over the same time period of the performance testing while the vent stream is normally routed and constituted.
              (v) All measurements and calculations performed to determine the TRE index value of the vent stream.
              (c) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.703 (a) and (c) as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where a combustion device is used to comply with § 60.702(a), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:

              (1) For thermal incinerators, all 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.702(a) was determined.
              (2) For catalytic incinerators, all 3-hour periods of operation during which the average temperature of the vent stream immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature of the vent stream during the most recent performance test at which compliance with § 60.702(a) was determined. The owner or operator also shall record all 3-hour periods of operation during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference of the bed during the most recent performance test at which compliance with § 60.702(a) was determined.
              (3) All 3-hour periods of operation during which the average combustion temperature was more than 28 °C (50 °F) below the average combustion temperature during the most recent performance test at which compliance with § 60.702(a) was determined for boilers or process heaters with a design heat input capacity of less than 44 MW (150 million Btu/hr) where the vent stream is introduced with the combustion air or as a secondary fuel.
              (4) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under § 60.702(a).
              (d) Each owner or operator subject to the provisions of this subpart shall keep records of the following:
              (1) Up-to-date, readily accessible continuous records of the flow indication specified under § 60.703(a)(2)(i), § 60.703(b)(2)(i) and § 60.703(c)(1)(i), as well as up-to-date, readily accessible records of all periods and the duration when the vent stream is diverted from the control device.
              (2) Where a seal mechanism is used to comply with § 60.703(a)(2)(ii), § 60.703(b)(2)(ii), and § 60.703(c)(1)(ii), a record of continuous flow is not required. In such cases, the owner or operator shall keep up-to-date, readily accessible records of all monthly visual inspections of the seals as well as readily accessible records of all periods and the duration when the seal mechanism is broken, the bypass line valve position has changed, the serial number of the broken car-seal has changed, or when the key for a lock-and-key type configuration has been checked out.
              (e) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the flare pilot flame monitoring specified under § 60.703(b), as well as up-to-date, readily accessible records of all periods of operations in which the pilot flame is absent.
              (f) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored under § 60.703(d), as well as up-to-date, readily accessible records of periods of operation during which the parameter boundaries established during the most recent performance test are exceeded. The Administrator may at any time require a report of these data. Where an owner or operator seeks to comply with § 60.702(c), periods of operation during which the parameter boundaries established during the most recent performance tests are exceeded are defined as follows:
              (1) Where an absorber is the final recovery device in a recovery system, and where an organic compound monitoring device is not used:
              (i) All 3-hour periods of operation during which the average absorbing liquid temperature was more than 11 °C (20 °F) above the average absorbing liquid temperature during the most recent performance test, or
              (ii) All 3-hour periods of operation during which the average absorbing liquid specific gravity was more than 0.1 unit above, or more than 0.1 unit below, the average absorbing liquid specific gravity during the most recent performance test (unless monitoring of an alternative parameter, which is a measure of the degree of absorbing liquid saturation, is approved by the Administrator, in which case he will define appropriate parameter boundaries and periods of operation during which they are exceeded).

              (2) Where a condenser is the final recovery device in a system, and where an organic compound monitoring device is not used, all 3-hour periods of operation during which the average exit (product side) condenser operating temperature was more than 6 °C (11 °F) above the average exit (product side) operating temperature during the most recent performance test.
              (3) Where a carbon adsorber is the final recovery device in a system, and where an organic compound monitoring device is not used:
              (i) All carbon bed regeneration cycles during which the total mass steam flow was more than 10 percent below the total mass steam flow during the most recent performance test, or
              (ii) All carbon bed regeneration cycles during which the temperature of the carbon bed after regeneration (and after completion of any cooling cycle(s)) was more than 10 percent or 5 °C greater, whichever is less stringent, than the carbon bed temperature (in degrees Celsius) during the most recent performance test.
              (4) Where an absorber, condenser, or carbon adsorber is the final recovery device in the recovery system and where an organic compound monitoring device is used, all 3-hour periods of operation during which the average organic compound concentration level or reading of organic compounds in the exhaust gases is more than 20 percent greater than the exhaust gas organic compound concentration level or reading measured by the monitoring device during the most recent performance test.
              (g) Each owner or operator of an affected facility subject to the provisions of this subpart and seeking to demonstrate compliance with § 60.702(c) shall keep up-to-date, readily accessible records of:
              (1) Any changes in production capacity, feedstock type, or catalyst type, or of any replacement, removal or addition of recovery equipment or reactors;
              (2) Any recalculation of the TRE index value performed pursuant to § 60.704(f); and
              (3) The results of any performance test performed pursuant to the methods and procedures required by § 60.704(d).
              (h) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the flow rate cutoff in § 60.700(c)(4) shall keep up-to-date, readily accessible records to indicate that the vent stream flow rate is less than 0.011 scm/min and of any change in equipment or process operation that increases the operating vent stream flow rate, including a measurement of the new vent stream flow rate.
              (i) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the design production capacity provision in § 60.700(c)(3) shall keep up-to-date, readily accessible records of any change in equipment or process operation that increases the design production capacity of the process unit in which the affected facility is located.
              (j) Each owner or operator of an affected facility that seeks to comply with the requirements of this subpart by complying with the low concentration exemption in § 60.700(c)(8) shall keep up-to-date, readily accessible records of any change in equipment or process operation that increases the concentration of the vent stream of the affected facility.
              (k) Each owner or operator subject to the provisions of this subpart is exempt from the quarterly reporting requirements contained in § 60.7(c) of the General Provisions.
              (l) Each owner or operator that seeks to comply with the requirements of this subpart by complying with the requirements of § 60.700 (c)(2), (c)(3), or (c)(4) or § 60.702 shall submit to the Administrator semiannual reports of the following recorded information. The initial report shall be submitted within 6 months after the initial start-up date.
              (1) Exceedances of monitored parameters recorded under § 60.705 (c), (f), and (g).
              (2) All periods and duration recorded under § 60.705(d) when the vent stream is diverted from the control device to the atmosphere.
              (3) All periods recorded under § 60.705(f) in which the pilot flame of the flare was absent.

              (4) Any change in equipment or process operation that increases the operating vent stream flow rate above the low flow exemption level in § 60.700(c)(4), including a measurement of the new vent stream flow rate, as recorded under § 60.705(i). These must be reported as soon as possible after the change and no later than 180 days after the change. These reports may be submitted either in conjunction with semiannual reports or as a single separate report. A performance test must be completed within the same time period to verify the recalculated flow value and to obtain the vent stream characteristics of heating value and ETOC. The performance test is subject to the requirements of § 60.8 of the General Provisions. Unless the facility qualifies for an exemption under any of the exemption provisions listed in § 60.700(c), except for the total resource effectiveness index greater than 8.0 exemption in § 60.700(c)(2), the facility must begin compliance with the requirements set forth in § 60.702.

              (5) Any change in equipment or process operation, as recorded under paragraph (i) of this section, that increases the design production capacity above the low capacity exemption level in § 60.700(c)(3) and the new capacity resulting from the change for the reactor process unit containing the affected facility. These must be reported as soon as possible after the change and no later than 180 days after the change. These reports may be submitted either in conjunction with semiannual reports or as a single separate report. A performance test must be completed within the same time period to obtain the vent stream flow rate, heating value, and ETOC. The performance test is subject to the requirements of § 60.8. The facility must begin compliance with the requirements set forth in § 60.702 or § 60.700(d). If the facility chooses to comply with § 60.702, the facility may qualify for an exemption under § 60.700(c)(2), (4), or (8).
              (6) Any recalculation of the TRE index value, as recorded under § 60.705(g).
              (7) All periods recorded under § 60.705(d) in which the seal mechanism is broken or the by-pass line valve position has changed. A record of the serial number of the car-seal or a record to show that the key to unlock the bypass line valve was checked out must be maintained to demonstrate the period, the duration, and frequency in which the bypass line was operated.

              (8) Any change in equipment or process operation that increases the vent stream concentration above the low concentration exemption level in § 60.700(c)(8), including a measurement of the new vent stream concentration, as recorded under § 60.705(j). These must be reported as soon as possible after the change and no later than 180 days after the change. These reports may be submitted either in conjunction with semiannual reports or as a single separate report. If the vent stream concentration is above 300 ppmv as measured using Method 18 or above 150 ppmv as measured using Method 25A, a performance test must be completed within the same time period to obtain the vent stream flow rate, heating value, and ETOC. The performance test is subject to the requirements of § 60.8 of the General Provisions. Unless the facility qualifies for an exemption under any of the exemption provisions listed in § 60.700(c), except for the TRE index greater than 8.0 exemption in § 60.700(c)(2), the facility must begin compliance with the requirements set forth in § 60.702.
              (m) The requirements of § 60.705(l) remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with § 60.705(l), provided that they comply with the requirements established by the State.
              (n) Each owner or operator that seeks to demonstrate compliance with § 60.700(c)(3) must submit to the Administrator an initial report detailing the design production capacity of the process unit.
              (o) Each owner or operator that seeks to demonstrate compliance with § 60.700(c)(4) must submit to the Administrator an initial report including a flow rate measurement using the test methods specified in § 60.704.

              (p) Each owner or operator that seeks to demonstrate compliance with § 60.700(c)(8) must submit to the Administrator an initial report including a concentration measurement using the test method specified in § 60.704.
              (q) The Administrator will specify appropriate reporting and recordkeeping requirements where the owner or operator of an affected facility complies with the standards specified under § 60.702 other than as provided under § 60.703 (a), (b), (c), and (d).
              (r) Each owner or operator whose reactor process vent stream is routed to a distillation unit subject to subpart NNN and who seeks to demonstrate compliance with § 60.700(c)(5) shall submit to the Administrator a process design description as part of the initial report. This process design description must be retained for the life of the process. No other records or reports would be required unless process changes are made.
              (s) Each owner or operator who seeks to demonstrate compliance with § 60.702 (a) or (b) using a control device must maintain on file a schematic diagram of the affected vent streams, collection system(s), fuel systems, control devices, and bypass systems as part of the initial report. This schematic diagram must be retained for the life of the system.
              (t) Each owner or operator that seeks to demonstrate compliance with § 60.700(c)(2) must maintain a record of the initial test for determining the total resource effectiveness index and the results of the initial total resource effectiveness index calculation.
              [58 FR 45962, Aug. 31, 1993, as amended at 60 FR 58238, Nov. 27, 1995; 65 FR 78279, Dec. 14, 2000]
            
            
              § 60.706
              Reconstruction.
              (a) For purposes of this subpart “fixed capital cost of the new components,” as used in § 60.15, includes the fixed capital cost of all depreciable components which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following June 29, 1990. For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
              (b) [Reserved]
            
            
              § 60.707
              Chemicals affected by subpart RRR.
              
                
                  Chemical
                  CAS No. 1
                  
                
                
                  Acetaldehyde
                  75-07-0
                
                
                  Acetic acid
                  64-19-7
                
                
                  Acetic anhydride
                  108-24-7
                
                
                  Acetone
                  67-64-1
                
                
                  Acetone cyanohydrin
                  75-86-5
                
                
                  Acetylene
                  74-86-2
                
                
                  Acrylic acid
                  79-10-7
                
                
                  Acrylonitrile
                  107-13-1
                
                
                  Adipic acid
                  124-04-9
                
                
                  Adiponitrile
                  111-69-3
                
                
                  Alcohols, C-11 or lower, mixtures
                
                
                  Alcohols, C-12 or higher, mixtures
                
                
                  Alcohols, C-12 or higher, unmixed
                
                
                  Allyl chloride
                  107-05-1
                
                
                  Amylene
                  513-35-9
                
                
                  Amylenes, mixed
                
                
                  Aniline
                  62-53-3
                
                
                  Benzene
                  71-43-2
                
                
                  Benzenesulfonic acid
                  98-11-3
                
                
                  Benzenesulfonic acid C10-16-alkyl derivatives, sodium salts
                  68081-81-2
                
                
                  Benzyl chloride
                  100-44-7
                
                
                  Bisphenol A
                  80-05-7
                
                
                  Brometone
                  76-08-4
                
                
                  1,3-Butadiene
                  106-99-0
                
                
                  Butadiene and butene fractions
                
                
                  n-Butane
                  106-97-8
                
                
                  1,4-Butanediol
                  110-63-4
                
                
                  Butanes, mixed
                
                
                  1-Butene
                  106-98-9
                
                
                  2-Butene
                  25167-67-3
                
                
                  Butenes, mixed
                
                
                  n-Butyl acetate
                  123-86-4
                
                
                  Butyl acrylate
                  141-32-2
                
                
                  n-Butyl alcohol
                  71-36-3
                
                
                  sec-Butyl alcohol
                  78-92-2
                
                
                  tert-Butyl alcohol
                  75-65-0
                
                
                  Butylbenzyl phthalate
                  85-68-7
                
                
                  tert-Butyl hydroperoxide
                  75-91-2
                
                
                  2-Butyne-1,4-diol
                  110-65-6
                
                
                  Butyraldehyde
                  123-72-8
                
                
                  Butyric anhydride
                  106-31-0
                
                
                  Caprolactam
                  105-60-2
                
                
                  Carbon disulfide
                  75-15-0
                
                
                  Carbon tetrachloride
                  56-23-5
                
                
                  Chloroacetic acid
                  79-11-8
                
                
                  Chlorobenzene
                  108-90-7
                
                
                  Chlorodifluoromethane
                  75-45-6
                
                
                  Chloroform
                  67-66-3
                
                
                  p-Chloronitrobenzene
                  100-00-5
                
                
                  Citric acid
                  77-92-9
                
                
                  Cumene
                  98-82-8
                
                
                  Cumene hydroperoxide
                  80-15-9
                
                
                  Cyanuric chloride
                  108-77-0
                
                
                  Cyclohexane
                  110-82-7
                
                
                  Cyclohexane, oxidized
                  68512-15-2
                
                
                  Cyclohexanol
                  108-93-0
                
                
                  Cyclohexanone
                  108-94-1
                
                
                  Cyclohexanone oxime
                  100-64-1
                
                
                  Cyclohexene
                  110-83-8
                
                
                  Cyclopropane
                  75-19-4
                
                
                  Diacetone alcohol
                  123-42-2
                
                
                  1,4-Dichlorobutene
                  110-57-6
                
                
                  3,4-Dichloro-1-butene
                  64037-54-3
                
                
                  
                  Dichlorodifluoromethane
                  75-71-8
                
                
                  Dichlorodimethylsilane
                  75-78-5
                
                
                  Dichlorofluoromethane
                  75-43-4
                
                
                  Diethanolamine
                  111-42-2
                
                
                  Diethylbenzene
                  25340-17-4
                
                
                  Diethylene glycol
                  111-46-6
                
                
                  Di-isodecyl phthalate
                  26761-40-0
                
                
                  Dimethyl terephthalate
                  120-61-6
                
                
                  2,4-(and 2,6)-dinitrotoluene
                  121-14-2
                
                
                   
                  606-20-2
                
                
                  Dioctyl phthalate
                  117-81-7
                
                
                  Dodecene
                  25378-22-7
                
                
                  Dodecylbenzene, nonlinear
                
                
                  Dodecylbenzenesulfonic acid
                  27176-87-0
                
                
                  Dodecylbenzenesulfonic acid, sodium salt
                  25155-30-0
                
                
                  Epichlorohydrin
                  106-89-8
                
                
                  Ethanol
                  64-17-5
                
                
                  Ethanolamine
                  141-43-5
                
                
                  Ethyl acetate
                  141-78-6
                
                
                  Ethyl acrylate
                  140-88-5
                
                
                  Ethylbenzene
                  100-41-4
                
                
                  Ethyl chloride
                  75-00-3
                
                
                  Ethylene
                  74-85-1
                
                
                  Ethylene dibromide
                  106-93-4
                
                
                  Ethylene dichloride
                  107-06-2
                
                
                  Ethylene glycol
                  107-21-1
                
                
                  Ethylene glycol monobutyl ether
                  111-76-2
                
                
                  Ethylene glycol monoethyl ether acetate
                  111-15-9
                
                
                  Ethylene glycol monomethyl ether
                  109-86-4
                
                
                  Ethylene oxide
                  75-21-8
                
                
                  2-Ethylhexyl alcohol
                  104-76-7
                
                
                  (2-Ethylhexyl) amine
                  104-75-6
                
                
                  6-Ethyl-1,2,3,4-tetrahydro 9,10-anthracenedione
                  15547-17-8
                
                
                  Formaldehyde
                  50-00-0
                
                
                  Glycerol
                  56-81-5
                
                
                  n-Heptane
                  142-82-5
                
                
                  Heptenes (mixed)
                
                
                  Hexamethylene diamine
                  124-09-4
                
                
                  Hexamethylene diamine adipate
                  3323-53-3
                
                
                  Hexamethylenetetramine
                  100-97-0
                
                
                  Hexane
                  110-54-3
                
                
                  Isobutane
                  75-28-5
                
                
                  Isobutanol
                  78-83-1
                
                
                  Isobutylene
                  115-11-7
                
                
                  Isobutyraldehyde
                  78-84-2
                
                
                  Isopentane
                  78-78-4
                
                
                  Isoprene
                  78-79-5
                
                
                  Isopropanol
                  67-63-0
                
                
                  Ketene
                  463-51-4
                
                
                  Linear alcohols, ethoxylated, mixed
                
                
                  Linear alcohols, ethoxylated, and sulfated, sodium salt, mixed
                
                
                  Linear alcohols, sulfated, sodium salt, mixed
                
                
                  Linear alkylbenzene
                  123-01-3
                
                
                  Maleic anhydride
                  108-31-6
                
                
                  Mesityl oxide
                  141-79-7
                
                
                  Methanol
                  67-56-1
                
                
                  Methylamine
                  74-39-5
                
                
                  ar-Methylbenzenediamine
                  25376-45-8
                
                
                  Methyl chloride
                  74-87-3
                
                
                  Methylene chloride
                  75-09-2
                
                
                  Methyl ethyl ketone
                  78-93-3
                
                
                  Methyl isobutyl ketone
                  108-10-1
                
                
                  Methyl methacrylate
                  80-62-6
                
                
                  1-Methyl-2-pyrrolidone
                  872-50-4
                
                
                  Methyl tert-butyl ether
                
                
                  Naphthalene
                  91-20-3
                
                
                  Nitrobenzene
                  98-95-3
                
                
                  1-Nonene
                  27215-95-8
                
                
                  Nonyl alcohol
                  143-08-8
                
                
                  Nonylphenol
                  25154-52-3
                
                
                  Nonylphenol, ethoxylated
                  9016-45-9
                
                
                  Octene
                  25377-83-7
                
                
                  Oil-soluble petroleum sulfonate, calcium salt
                
                
                  Pentaerythritol
                  115-77-5
                
                
                  3-Pentenenitrile
                  4635-87-4
                
                
                  Pentenes, mixed
                  109-67-1
                
                
                  Perchloroethylene
                  127-18-4
                
                
                  Phenol
                  108-95-2
                
                
                  1-Phenylethyl hydroperoxide
                  3071-32-7
                
                
                  Phenylpropane
                  103-65-1
                
                
                  Phosgene
                  75-44-5
                
                
                  Phthalic anhydride
                  85-44-9
                
                
                  Propane
                  74-98-6
                
                
                  Propionaldehyde
                  123-38-6
                
                
                  Propyl alcohol
                  71-23-8
                
                
                  Propylene
                  115-07-1
                
                
                  Propylene glycol
                  57-55-6
                
                
                  Propylene oxide
                  75-56-9
                
                
                  Sorbitol
                  50-70-4
                
                
                  Styrene
                  100-42-5
                
                
                  Terephthalic acid
                  100-21-0
                
                
                  Tetraethyl lead
                  78-00-2
                
                
                  Tetrahydrofuran
                  109-99-9
                
                
                  Tetra (methyl-ethyl) lead
                
                
                  Tetramethyl lead
                  75-74-1
                
                
                  Toluene
                  108-88-3
                
                
                  Toluene-2,4-diamine
                  95-80-7
                
                
                  Toluene-2,4-(and, 2,6)-diisocyanate (80/20 mixture)
                  26471-62-5
                
                
                  1,1,1-Trichloroethane
                  71-55-6
                
                
                  1,1,2-Trichloroethane
                  79-00-5
                
                
                  Trichloroethylene
                  79-01-6
                
                
                  Trichlorofluoromethane
                  75-69-4
                
                
                  1,1,2-Trichloro-1,2,2-trifluoroethane
                  76-13-1
                
                
                  Triethanolamine
                  102-71-6
                
                
                  Triethylene glycol
                  112-27-6
                
                
                  Vinyl acetate
                  108-05-4
                
                
                  Vinyl chloride
                  75-01-4
                
                
                  Vinylidene chloride
                  75-35-4
                
                
                  m-Xylene
                  108-38-3
                
                
                  o-Xylene
                  95-47-6
                
                
                  p-Xylene
                  106-42-3
                
                
                  Xylenes (mixed)
                  1330-20-7
                
                
                  1 CAS numbers refer to the Chemical Abstracts Registry numbers assigned to specific chemicals, isomers, or mixtures of chemicals. Some isomers or mixtures that are covered by the standards do not have CAS numbers assigned to them. The standards apply to all of the chemicals listed, whether CAS numbers have been assigned or not.
              
              [58 FR 45962, Aug. 31, 1993, as amended at 60 FR 58238, Nov. 27, 1995]
            
            
              § 60.708
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: § 60.703(e).
            
          
          
            Subpart SSS—Standards of Performance for Magnetic Tape Coating Facilities
            
              Source:
              53 FR 38914, Oct. 3, 1988, unless otherwise noted.
            
            
              
              § 60.710
              Applicability and designation of affected facility.
              (a) The affected facilities to which the provisions of this subpart apply are:
              (1) Each coating operation; and
              (2) Each piece of coating mix preparation equipment.
              (b) Any new coating operation that utilizes less than 38 m3 of solvent or any modified or reconstructed coating operation that utilizes less than 370 m3 of solvent for the manufacture of magnetic tape per calendar year is subject only to the requirements of §§ 60.714(a), 60.717(b), and 60.717(c). If the amount of solvent utilized for the manufacture of magnetic tape equals or exceeds these amounts in any calendar year, the facility is subject to § 60.712 and all other sections of this subpart. Once a facility has become subject to § 60.712 and all other sections of this subpart, it will remain subject to those requirements regardless of changes in annual solvent utilization.
              (c) This subpart applies to any affected facility for which construction, modification, or reconstruction begins after January 22, 1986.
            
            
              § 60.711
              Definitions, symbols, and cross reference tables.
              (a) All terms used in this subpart that are not defined below have the meaning given to them in the Act and in subpart A of this part.
              (1) Base film means the substrate that is coated to produce magnetic tape.
              (2) Capture system means any device or combination of devices that contains or collects an airborne pollutant and directs it into a duct.
              (3) Coating applicator means any apparatus used to apply a coating to a continuous base film.
              (4) Coating mix preparation equipment means all mills, mixers, holding tanks, polishing tanks, and other equipment used in the preparation of the magnetic coating formulation but does not include those mills that do not emit VOC because they are closed, sealed, and operated under pressure.
              (5) Coating operation means any coating applicator, flashoff area, and drying oven located between a base film unwind station and a base film rewind station that coat a continuous base film to produce magnetic tape.
              (6) Common emission control device means a control device controlling emissions from the coating operation as well as from another emission source within the plant.
              (7) Concurrent means construction of a control device is commenced or completed within the period beginning 6 months prior to the date construction of affected coating mix preparation equipment commences and ending 2 years after the date construction of affected coating mix preparation equipment is completed.
              (8) Control device means any apparatus that reduces the quantity of a pollutant emitted to the air.
              (9) Cover means, with respect to coating mix preparation equipment, a device that lies over the equipment opening to prevent VOC from escaping and that meets the requirements found in § 60.712(c)(1)-(5).
              (10) Drying oven means a chamber in which heat is used to bake, cure, polymerize, or dry a surface coating.
              (11) Equivalent diameter means four times the area of an opening divided by its perimeter.
              (12) Flashoff area means the portion of a coating operation between the coating applicator and the drying oven where solvent begins to evaporate from the coated base film.
              (13) Magnetic tape means any flexible substrate that is covered on one or both sides with a coating containing magnetic particles and that is used for audio or video recording or information storage.
              (14) Natural draft opening means any opening in a room, building, or total enclosure that remains open during operation of the facility and that is not connected to a duct in which a fan is installed. The rate and direction of the natural draft across such an opening is a consequence of the difference in pressures on either side of the wall containing the opening.
              (15) Nominal 1-month period means a calendar month or, if established prior to the performance test in a statement submitted with notification of anticipated startup pursuant to 40 CFR 60.7(a)(2), a similar monthly time period (e.g., 30-day month or accounting month).
              (16) Temporary enclosure means a total enclosure that is constructed for the sole purpose of measuring the fugitive emissions from an affected facility. A temporary enclosure must be constructed and ventilated (through stacks suitable for testing) so that it has minimal impact on the performance of the permanent capture system. A temporary enclosure will be assumed to achieve total capture of fugitive VOC emissions if it conforms to the requirements found in § 60.713(b)(5)(i) and if all natural draft openings are at least four duct or hood equivalent diameters away from each exhaust duct or hood. Alternatively, the owner or operator may apply to the Administrator for approval of a temporary enclosure on a case-by-case basis.
              (17) Total enclosure means a structure that is constructed around a source of emissions so that all VOC emissions are collected and exhausted through a stack or duct. With a total enclosure, there will be no fugitive emissions, only stack emissions. The only openings in a total enclosure are forced makeup air and exhaust ducts and any natural draft openings such as those that allow raw materials to enter and exit the enclosure for processing. All access doors or windows are closed during routine operation of the enclosed source. Brief, occasional openings of such doors or windows to accommodate process equipment adjustments are acceptable, but, if such openings are routine or if an access door remains open during the entire operation, the access door must be considered a natural draft opening. The average inward face velocity across the natural draft openings of the enclosure must be calculated including the area of such access doors. The drying oven itself may be part of the total enclosure. A permanent enclosure that meets the requirements found in § 60.713(b)(5)(i) is assumed to be a total enclosure. The owner or operator of a permanent enclosure that does not meet the requirements may apply to the Administrator for approval of the enclosure as a total enclosure on a case-by-case basis. Such approval shall be granted upon a demonstration to the satisfaction of the Administrator that all VOC emissions are contained and vented to the control device.
              (18) Utilize refers to the use of solvent that is delivered to coating mix preparation equipment for the purpose of formulating coatings to be applied on an affected coating operation and any other solvent (e.g., dilution solvent) that is added at any point in the manufacturing process.
              (19) VOC content of the coating applied means the product of Method 24 VOC analyses or formulation data (if the data are demonstrated to be equivalent to Method 24 results) and the total volume of coating fed to the coating applicator. This quantity is intended to include all VOC that actually are emitted from the coating operation in the gaseous phase. Thus, for purposes of the liquid-liquid VOC material balance in § 60.713(b)(1), any VOC (including dilution solvent) added to the coatings must be accounted for, and any VOC contained in waste coatings or retained in the final product may be measured and subtracted from the total. (These adjustments are not necessary for the gaseous emission test compliance provisions of § 60.713(b).)
              (20) Volatile Organic Compounds or VOC means any organic compounds that participate in atmospheric photochemical reactions or that are measured by Method 18, 24, 25, or 25A or an equivalent or alternative method as defined in 40 CFR 60.2.
              (b) The nomenclature used in this subpart has the following meaning:
              (1) Ak = the area of each natural draft opening (k) in a total enclosure, in square meters.
              (2) Caj = the concentration of VOC in each gas stream (j) exiting the emission control device, in parts per million by volume.
              (3) Cbi = the concentration of VOC in each gas stream (i) entering the emission control device, in parts per million by volume.
              (4) Cdi = the concentration of VOC in each gas stream (i) entering the emission control device from the affected coating operation, in parts per million by volume.
              
              (5) Cfk = the concentration of VOC in each uncontrolled gas stream (k) emitted directly to the atmosphere from the affected coating operation, in parts per million by volume.
              (6) Cgv = the concentration of VOC in the gas stream entering each individual carbon adsorber vessel (v), in parts per million by volume. For the purposes of calculating the efficiency of the individual adsorber vessel, Cgv may be measured in the carbon adsorption system's common inlet duct prior to the branching of individual inlet ducts.
              (7) Chv = the concentration of VOC in the gas stream exiting each individual carbon adsorber vessel (v), in parts per million by volume.
              (8) E = the control device efficiency achieved for the duration of the emission test (expressed as a fraction).
              (9) F = the VOC emission capture efficiency of the VOC capture system achieved for the duration of the emission test (expressed as a fraction).
              (10) FV = the average inward face velocity across all natural draft openings in a total enclosure, in meters per hour.
              (11) G = the calculated weighted average mass of VOC per volume of coating solids (in kilograms per liter) applied each nominal 1-month period.
              (12) Hv = the individual carbon adsorber vessel (v) efficiency achieved for the duration of the emission test (expressed as a fraction).
              (13) Hsys = the carbon adsorption system efficiency calculated when each adsorber vessel has an individual exhaust stack.
              (14) Lsi = the volume fraction of solids in each coating (i) applied during a nominal 1-month period as determined from the facility's formulation records.
              (15) Mci = the total mass in kilograms of each coating (i) applied at an affected coating operation during a nominal 1-month period as determined from facility records. This quantity shall be determined at a time and location in the process after all ingredients (including any dilution solvent) have been added to the coating, or appropriate adjustments shall be made to account for any ingredients added after the mass of the coating has been determined.
              (16) Mr = the total mass in kilograms of VOC recovered for a nominal 1-month period.
              (17) Qaj = the volumetric flow rate of each gas stream (j) exiting the emission control device, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
              (18) Qbi = the volumetric flow rate of each gas stream (i) entering the emission control device, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
              (19) Qdi = the volumetric flow rate of each gas stream (i) entering the emission control device from the affected coating operation, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
              (20) Qfk = the volumetric flow rate of each uncontrolled gas stream (k) emitted directly to the atmosphere from the affected coating operation, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
              (21) Qgv = the volumetric flow rate of the gas stream entering each individual carbon adsorber vessel (v), in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration. For purposes of calculating the efficiency of the individual adsorber vessel, the value of Qgv can be assumed to equal the value of Qhv measured for that adsorber vessel.
              (22) Qhv = the volumetric flow rate of the gas stream exiting each individual carbon adsorber vessel (v), in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
              (23) Qini = the volumetric flow rate of each gas stream (i) entering the total enclosure through a forced makeup air duct, in standard cubic meters per hour (wet basis).
              (24) Qoutj = the volumetric flow rate of each gas stream (j) exiting the total enclosure through an exhaust duct or hood, in standard cubic meters per hour (wet basis).
              (25) R = the overall VOC emission reduction achieved for the duration of the emission test (expressed as a percentage).
              (26) RSi = the total mass (kg) of VOC retained in the coated base film after oven drying for a given magnetic tape product.
              (27) Vci = the total volume in liters of each coating (i) applied during a nominal 1-month period as determined from facility records.
              (28) Woi = the weight fraction of VOC in each coating (i) applied at an affected coating operation during a nominal 1-month period as determined by Method 24. This value shall be determined at a time and location in the process after all ingredients (including any dilution solvent) have been added to the coating, or appropriate adjustments shall be made to account for any ingredients added after the weight fraction of VOC in the coating has been determined.
              (c) tables 1a and 1b present a cross reference of the affected facility status and the relevant section(s) of the regulation.
              
                Table 1a—Cross Reference a b
                
                
                  Status
                  Standard c
                  
                  Compliance provisions d—§ 60.713
                
                
                  A. Coating operation alone:
                
                
                  New
                  § 60.712(a): Recover or destroy at least 93 percent of the VOC applied
                  (b)(1), (b)(2), (b)(3), (b)(4), (b)(5), (c), (d)
                
                
                  Modified or reconstructed:
                
                
                  1. If at least 90 percent of the VOC applied is recovered or destroyed prior to modification/reconstruction
                  § 60.712(b)(1): (i) Maintain demonstrated level of VOC control or 93 percent, whichever is lower(ii) If the VOC control device is subsequently replaced, the new control device must be at least 95 percent efficient, a demonstration must be made that the overall level of VOC control is at least as high as required with the old control device (90 to 93 percent) and, if the demonstrated level is higher than the old level, maintain the higher level of control (up to 93 percent)
                  
                  (a)(1), (a)(3), (b)(1), (b)(2), (b)(3), (b)(4), (c), (d)
                
                
                  2. If existing coating operation has a total enclosure vented to a control device that is at least 92 percent efficient
                  § 60.712(b)(2): (i) Continue to vent all VOC emissions to the control device and maintain control efficiency at or above the demonstrated level or 95 percent, whichever is lower(ii) If the VOC control device is subsequently replaced, the new control device must be at least 95 percent efficient and all VOC emissions must be vented from the total enclosure to the new control device
                  
                  (a)(2), (b)(5), (c), (d)
                
                
                  3. If existing coating operation is not in the previous two categories
                  § 60.712(b)(3): Recover or destroy at least 93 percent of the VOC applied
                  (b)(1), (b)(2), (b)(3), (b)(4), (b)(5), (c), (d)
                
                
                  
                  B. Coating mix preparation equipment alone:
                
                
                  New:
                
                
                  1. With concurrent construction of new VOC control device (other than a condenser) on the coating operation
                  § 60.712(c): Install and use covers and vent to a control device that is at least 95 percent efficient e
                  
                  (b)(6)
                
                
                  2. Without concurrent construction of new VOC control device on the coating operation or with concurrent construction of a condenser
                  § 60.712 (d)(1) or (d)(2): Install and use covers and vent to a control device or install and use covers e
                  
                  (b)(7), (b)(8)
                
                
                  Modified or reconstructed
                  § 60.712 (d)(1) or (d)(2): Install and use covers and vent to a control device or install and use covers e
                  
                  (b)(7), (b)(8)
                
                
                  C. Both coating operation and coating mix preparation equipment: New and modified or reconstructed
                  § 60.712(e): In lieu of standards in § 60.712(a)-(d), use coatings containing a maximum of 0.20 kg VOC per liter of coating solids
                  (b)(9)
                
                
                  a This table is presented for the convenience of the user and is not intended to supercede the language of the regulation. For the details of the requirements, refer to the text of the regulation.
                
                  b Refer to part B to determine which subsections of §§ 60.714, 60.715, and 60.717 correspond to each compliance provision (§ 60.713).
                
                  c As per § 60.710(b), any new coating operation with solvent utilization <38 m3/yr or any modified or reconstructed coating operation with solvent utilization <370 m3/yr is exempt from the VOC standards (§ 60.712). Such coating operations are subject only to §§ 60.714(a), 60.717(b), and 60.717(c). However, should a coating operation once exceed the applicable annual solvent utilization cutoff, that coating operation shall be subject to the VOC standards (§ 60.712) and all other sections of the subpart. Once this has occurred, the coating operation shall remain subject to those requirements regardless of changes in annual solvent utilization.
                
                  d As applicable.
                
                  e Section 60.716 permits the use of an alternative means of VOC emission limitation that achieves an equivalent or greater VOC emission reduction.
              
              
                Table 1b—Cross Reference
                
                  Compliance provisions a—§ 60.713
                  Test methods—§ 60.715
                  Category/equipment b
                  
                  Installation of monitoring devices and recordkeeping—§ 60.714
                  Reporting and monitoring requirements c—§ 60.717
                
                
                  A. Coating operation alone:
                
                
                  (b)(1)—When emissions from only the affected coating operation are controlled by a solvent recovery device, perform a liquid-liquid VOC material balance
                  (a)
                  
                  (b), (i), (k)
                  (a), (d)(1), (e), (h), (i)
                
                
                  (b)(2)—When emissions from only the affected coating operation are controlled by an incinerator or when a common emission control device (other than a carbon adsorption system with individual exhaust stacks for each adsorber vessel) is used to control emissions from an affected coating operation as well as from other sources of VOC, perform a gaseous emission test
                  (b)-(g)
                  GeneralCA
                    CO
                    TI
                    CI
                    PE, TE
                  
                  (i), (k)(c)
                    (d)
                    (e)
                    (f)
                    (g)
                  
                  (a), (e), (h), (i)(d)(3), (d)(4)
                    (d)(5)
                    (d)(6)
                    (d)(7)
                    (d)(8)
                  
                
                
                  
                  (b)(3)—When emissions from both the affected coating operation and from other sources of VOC are controlled by a carbon adsorption system with individual exhaust stacks for each adsorber vessel, perform a gaseous emission test
                  (b)-(g)
                  GeneralCA
                    PE, TE
                  
                  (i), (k)(c)
                    (g)
                  
                  (a), (e), (h), (i)(d)(3), (d)(4)
                    (d)(8)
                  
                
                
                  (b)(4)—When emissions from more than one affected coating operation are vented through the same duct to a control device also controlling emissions from nonaffected sources that are vented separately from the affected coating operations, consider the combined affected coating operations as a single emission source and conduct a compliance test described in § 60.713(b)(2) or (3)
                  (b)-(g)
                  GeneralCA
                    CO
                    TI
                    CI
                    PE, TE
                  
                  (i), (k)(c)
                    (d)
                    (e)
                    (f)
                    (g)
                  
                  (a), (e), (h), (i)(d)(3), (d)(4)
                    (d)(5)
                    (d)(6)
                    (d)(7)
                    (d)(8)
                  
                
                
                  (b)(5)—Alternative to § 60.713(b)(1)-(4): Demonstrate that a total enclosure is installed around the coating operation and that all VOC emissions are vented to a control device with the specified efficiency
                  (b)-(g)
                  GeneralCA
                    CO
                    TI
                    CI
                    TE
                  
                  (i), (k)(c)
                    (d)
                    (e)
                    (f)
                    (h)
                  
                  (a), (e) (h), (i)(d)(3), (d)(4)
                    (d)(5)
                    (d)(6)
                    (d)(7)
                    (d)(8)
                  
                
                
                  B. Coating mix preparation equipment alone:
                
                
                  (b)(6)—Demonstrate that covers meeting the requirements of § 60.712(c)(1)-(5) are installed and used properly; procedures detailing the proper use of covers are posted; the mix equipment is vented to a control device; and the control device efficiency is greater than or equal to 95 percent
                  (b)-(g)
                  GeneralCA
                    TI
                    CI
                  
                  (k)(c)
                    (e)
                    (f)
                  
                  (a), (e), (h), (i)(d)(3), (d)(4)
                    (d)(6)
                    (d)(7)
                  
                
                
                  (b)(7)—Demonstrate that covers meeting the requirements of § 60.712(c)(1)-(5) are installed and used properly; procedures detailing the proper use of covers are posted; and the mix equipment is vented to a control device.
                
                
                  (b)(8)—Demonstrate that covers meeting the requirement of § 60.712(c)(1)-(5) are installed and used properly and that procedures detailing the proper use of the covers are posted.
                
                
                  C. Both coating operation and coating mix preparation equipment: (b)(9)—Determine that weighted average mass of VOC in the coating per volume of coating solids applied for each month
                  (a)
                  
                  (i), (j) (k)
                  (d)(2), (e), (g), (h), (i)
                
                
                  a Section 60.713(a) specifies the procedures to be used prior to modification/reconstruction to establish the applicability of the VOC standards in § 60.712(b)(1) and (2) for modified/reconstructed coating operations. Section 60.713(a)(1) requires the use of the procedures of § 60.713(b)(1), (2), (3), or (4) to demonstrate prior to modification/reconstruction that 90 percent of the applied VOC is recovered or destroyed. Section 60.713(a)(2) requires the use of procedures of § 60.713(b)(5) to demonstrate prior to modification/reconstruction that the coating operation has a total enclosure vented to a control device that is at least 92 percent efficient. Sections 60.713(c) and (d) do not have corresponding test methods, monitoring, reporting, or recordkeeping requirements.
                
                  b TI = thermal incinerator; CI = catalytic incinerator; CA = carbon adsorber; CO = condenser; PE = partial enclosure; TE = total enclosure.
                
                  c See § 60.717(f) for additional reporting requirements when coating mix preparation equipment is constructed at a time when no coating operation is being constructed. See § 60.717(g) for addition reporting requirements when coating mix preparation equipment is constructed at the same time as an affected coating operation.
              
              [53 FR 38914, Oct. 3, 1988; 53 FR 43799, Oct. 28, 1988, as amended at 53 FR 47955, Nov. 29, 1988; 53 FR 49822, Dec. 9, 1988]
            
            
              
              § 60.712
              Standards for volatile organic compounds.
              Each owner or operator of any affected facility that is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated or 180 days after initial startup, whichever date comes first.
              (a) Each owner or operator shall control emissions from a new coating operation by recovering or destroying at least 93 percent of the VOC content of the coating applied at the coating applicator.
              (b) Each owner or operator of a modified or reconstructed coating operation shall meet the appropriate standard set out in (b)(1), (2), or (3) of this section.
              (1) For coating operations demonstrated prior to modification or reconstruction pursuant to § 60.713(a)(1) to have emissions controlled by the recovery or destruction of at least 90 percent of the VOC content of the coating applied at the coating applicator.
              (i) Subject to the provisions of (b)(1)(ii) of this section, each owner or operator shall continue to control emissions from the coating operation to at least the demonstrated level or 93 percent, whichever is lower.
              (ii) If the VOC control device in use during the emission reduction demonstration made pursuant to § 60.713(a)(1) is subsequently replaced, each owner or operator shall:
              (A) Install a control device that is at least 95 percent efficient; and
              (B) Control emissions from the coating operation to at least the level determined pursuant to § 60.713(a)(3)(ii).
              (2) For coating operations demonstrated prior to modification or reconstruction pursuant to § 60.713(a)(2) to have a total enclosure installed around the coating operation and all VOC emissions ventilated to a control device that is at least 92 percent efficient.
              (i) Subject to the provisions of (b)(2)(ii) of this section, each owner or operator shall continue to ventilate all VOC emissions from the total enclosure to the control device and maintain control device efficiency at or above the demonstrated level or 95 percent, whichever is lower.
              (ii) If the VOC control device in use during the control device efficiency demonstration made pursuant to § 60.713(a)(2) is subsequently replaced, each owner or operator shall install a VOC control device that is at least 95 percent efficient and ventilate all VOC emissions from the total enclosure to the control device.
              (3) For coating operations not subject to paragraph (b)(1) or (2) of this section, each owner or operator shall control emissions from the coating operation by recovering or destroying at least 93 percent of the VOC content of the coating applied at the coating applicator.
              (c) Each owner or operator constructing new coating mix preparation equipment with concurrent construction of a new VOC control device (other than a condenser) on a magnetic tape coating operation shall control emissions from the coating mix preparation equipment by installing and using a cover on each piece of equipment and venting the equipment to a 95 percent efficient control device. Each cover shall meet the following specifications:
              (1) Cover shall be closed at all times except when adding ingredients, withdrawing samples, transferring the contents, or making visual inspection when such activities cannot be carried out with cover in place. Such activities shall be carried out through ports of the minimum practical size.
              (2) Cover shall extend at least 2 cm beyond the outer rim of the opening or shall be attached to the rim;
              (3) Cover shall be of such design and construction that contact is maintained between cover and rim along the entire perimeter;
              (4) Any breach in the cover (such as an opening for insertion of a mixer shaft or port for addition of ingredients) shall be covered consistent with (c)(2) and (3) of this section when not actively in use. An opening sufficient to allow safe clearance for a mixer shaft is acceptable during those periods when the shaft is in place; and

              (5) A polyethylene or nonpermanent cover may be used provided it meets the requirements of (c)(2), (3), and (4) of this section. Such a cover shall not be reused after once being removed.
              (d) Each owner or operator of affected coating mix preparation equipment not subject to § 60.712(c) shall control emissions from the coating mix preparation equipment by either:
              (1) Installing and using a cover that meets the specifications in paragraphs (c)(1)-(5) of this section and venting VOC emissions from the equipment to a VOC control device; or
              (2) Installing and using a cover that meets the specifications in paragraphs (c)(1)-(5) of this section.
              (e) In lieu of complying with § 60.712(a) through (d), each owner or operator may use coatings that contain a maximum of 0.20 kg of VOC per liter of coating solids as calculated on a weighted average basis for each nominal 1-month period.
            
            
              § 60.713
              Compliance provisions.
              (a) Applicability of § 60.712(b)(1) and (2) (standards for modified or reconstructed coating operations) and determination of control level required in § 60.712(b)(1)(ii)(B).
              (1) To establish applicability of § 60.712(b)(1), each owner or operator must demonstrate, prior to modification or reconstruction, that at least 90 percent of the VOC content of the coating applied at the coating applicator is recovered or destroyed. Such demonstration shall be made using the procedures of paragraph (b)(1), (b)(2), (b)(3), or (b)(4) of this section, as appropriate.
              (2) To establish applicability of § 60.712(b)(2), each owner or operator must demonstrate, prior to modification or reconstruction, that a total enclosure is installed around the existing coating operation and that all VOC emissions are ventilated to a control device that is at least 92 percent efficient. Such demonstration shall be made using the procedures of § 60.713(b)(5).
              (3) To determine the level of control required in § 60.712(b)(1)(ii)(B), the owner or operator must demonstrate:
              (i) That the VOC control device subsequently installed is at least 95 percent efficient. Such demonstration shall be made using Equation (2) specified in paragraph (b)(2)(iv) of this section or Equations (4) and (5) specified in paragraphs (b)(3)(iv) and (v) of this section, as applicable, and the test methods and procedures specified in § 60.715(b)-(g); and
              (ii) That the overall level of control after the VOC control device is installed is at least as high as the level demonstrated prior to modification or reconstruction pursuant to paragraph (a)(1) of this section. Such demonstrations shall be made using the procedures of paragraph (b)(1), (b)(2), (b)(3), or (b)(4) of this section, as appropriate. The required overall level of control subsequent to this demonstration shall be the level so demonstrated or 93 percent, whichever is lower.
              (b) Compliance demonstrations for § 60.712(a), (b)(1), (b)(2), (b)(3), (c), (d), and (e).
              (1) To demonstrate compliance with § 60.712(a), (b)(1), or (b)(3) (standards for coating operations) when emissions from only the affected coating operations are controlled by a dedicated solvent recovery device, each owner or operator of the affected coating operation shall perform a liquid-liquid VOC material balance over each and every nominal 1-month period. When demonstrating compliance by this procedure, § 60.8(f) of the General Provisions does not apply. The amount of liquid VOC applied and recovered shall be determined as discussed in paragraph (b)(1)(iii) of this section. The overall VOC emission reduction (R) is calculated using the following equation:
              
                EC01JN92.057
              
              (i) The value of RSi is zero unless the owner or operator submits the following information to the Administrator for approval of a measured value of RSi that is greater than zero:
              (A) Measurement techniques; and
              (B) Documentation that the measured value of RSi exceeds zero.

              (ii) The measurement techniques of paragraph (b)(1)(i)(A) of this section shall be submitted to the Administrator for approval with the notification of anticipated startup required under § 60.7(a)(2) of the General Provisions.
              (iii) Each owner or operator demonstrating compliance by the test method described in paragraph (b)(1) of this section shall:
              (A) Measure the amount of coating applied at the coating applicator;
              (B) Determine the VOC content of all coatings applied using the test method specified in § 60.715(a);
              (C) Install, calibrate, maintain, and operate, according to the manufacturer's specifications, a device that indicates the cumulative amount of VOC recovered by the solvent recovery device over each nominal 1-month period. The device shall be certified by the manufacturer to be accurate to within ±2.0 percent;
              (D) Measure the amount of VOC recovered; and
              (E) Calculate the overall VOC emission reduction (R) for each and every nominal 1-month period using Equation 1.
              (iv) For facilities subject to § 60.712 (a) or (b)(3), compliance is demonstrated if the value of R is equal to or greater than 93 percent.
              (v) Subject to the provisions of (b)(1)(vi) of this section, for facilities subject to § 60.712(b)(1), compliance is demonstrated if the value of R is equal to or greater than the percent reduction demonstrated pursuant to § 60.713(a)(1) prior to modification or reconstruction or 93 percent whichever is lower.
              (vi) For facilities subject to § 60.712(b)(1)(ii), compliance is demonstrated if the value of E (control device efficiency) is greater than or equal to 0.95 and if the value of R is equal to or greater than the percent reduction demonstrated pursuant to § 60.713(a)(3) or 93 percent, whichever is lower.
              (2) To demonstrate compliance with § 60.712(a), (b)(1), or (b)(3) (standards for coating operations) when the emissions from only an affected coating operation are controlled by a dedicated incinerator or when a common emission control device (other than a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel) is used to control emissions from an affected coating operation as well as from other sources of VOC, each owner or operator of an affected coating operation shall perform a gaseous emission test using the following procedures:
              (i) Construct the overall VOC emission reduction system so that all volumetric flow rates and total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.715(b) through (g);
              (ii) Determine capture efficiency from the coating operation by capturing, venting, and measuring all VOC emissions from the operation. During a performance test, the owner or operator of an affected coating operation located in an area with other sources of VOC shall isolate the coating operation emissions from all other sources of VOC by one of the following methods:
              (A) Build a temporary enclosure (see § 60.711(a)(16)) around the affected coating operation; or
              (B) Shut down all other sources of VOC and continue to exhaust fugitive emissions from the affected coating operation through any building ventilation system and other room exhausts such as drying ovens. All ventilation air must be vented through stacks suitable for testing;
              (iii) Operate the emission control device with all emission sources connected and operating;
              (iv) Determine the efficiency (E) of the control device using the following equation:
              
                EC01JN92.058
              
              (v) Determine the efficiency (F) of the VOC capture system using the following equation:
              
                
                EC01JN92.059
              
              (vi) For each affected coating operation subject to § 60.712(a) or (b)(3), compliance is demonstrated if the product of (E) × (F) is equal to or greater than 0.93.
              (vii) For each affected coating operation subject to § 60.712(b)(1)(i), compliance is demonstrated if the product of (E) × (F) is equal to or greater than the fractional reduction demonstrated pursuant to § 60.713(a)(1) prior to modification or reconstruction or 0.93, whichever is lower.
              (viii) For each affected coating operation subject to § 60.712(b)(1)(ii), compliance is demonstrated if the value of E is greater than or equal to 0.95 and if the product of (E) × (F) is equal to or greater than the fractional reduction demonstrated pursuant to § 60.713(a)(3) or 0.93, whichever is lower.
              (3) To demonstrate compliance with § 60.712(a), (b)(1), or (b)(3) (standards for coating operations) when a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel is used to control emissions from an affected coating operation as well as from other sources of VOC, each owner or operator of an affected coating operation shall perform a gaseous emission test using the following procedures:
              (i) Construct the overall VOC emission reduction system so that each volumetric flow rate and the total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.715(b) through (g);
              (ii) Assure that all VOC emissions from the coating operation are segregated from other VOC sources and that the emissions can be captured for measurement, as described in § 60.713(b)(2)(ii)(A) and (B);
              (iii) Operate the emission control device with all emission sources connected and operating;
              (iv) Determine the efficiency (Hv) of each individual adsorber vessel (v) using the following equation:
              
                EC01JN92.060
              

              (v) Determine the efficiency of the carbon adsorption system (Hsys) by computing the average efficiency of the adsorber vessels as weighted by the volumetric flow rate (Qhv) of each individual adsorber vessel (v) using the following equation:
              
                EC01JN92.061
              
              (vi) Determine the efficiency (F) of the VOC capture system using Equation (3).

              (vii) For the affected coating operation subject to § 60.712(a) or (b)(3), compliance is demonstrated if the product of (Hsys) × (F) is equal to or greater than 0.93.

              (viii) For the affected coating operation subject to § 60.712(b)(1)(i), compliance is demonstrated if the product of (Hsys) × (F) is equal to or greater than the fractional reduction demonstrated pursuant to § 60.713(a)(1) prior to modification or reconstruction or 0.93, whichever is lower.

              (ix) For each affected coating operation subject to § 60.712(b)(1)(ii), compliance is demonstrated if the value of Hsys is greater than or equal to 0.95 and if the product of (Hsys) × (F) is equal to or greater than the fractional reduction demonstrated pursuant to § 60.713(a)(3) or 0.93, whichever is lower.

              (4) To demonstrate compliance with § 60.712(a), (b)(1), or (b)(3) (standards for coating operations) when the VOC emissions from more than one affected coating operation are collected by a common capture system and are vented through a common duct to a control device that is also controlling emissions from nonaffected sources and the emissions from the nonaffected sources are vented separately from the affected coating operations, the owner or operator may:
              (i) Consider the combined affected coating operations as a single emission source; and
              (ii) Conduct a compliance test on this single source by the methods described in § 60.713(b)(2) or (3), as applicable.
              (5) An alternative method of demonstrating compliance with § 60.712(a) or (b)(3) (standards for coating operations) and the sole method of demonstrating compliance with § 60.712(b)(2) (standards for modified or reconstructed coating operations) is the installation of a total enclosure around the coating operation and the ventilation of all VOC emissions from the total enclosure to a control device with the efficiency specified in paragraph (b)(5)(iii)(A) or (B) of this section, as applicable. If this method is selected, the compliance test methods described in paragraphs (b)(1), (b)(2), (b)(3), and (b)(4) of this section are not required. Instead, each owner or operator of an affected coating operation shall:
              (i) Demonstrate that a total enclosure is installed. An enclosure that meets the requirements in paragraphs (b)(5)(i)(A) through (D) of this section shall be assumed to be a total enclosure. The owner or operator of an enclosed coating operation that does not meet the requirements may apply to the Administrator for approval of the enclosure as a total enclosure on a case-by-case basis. The enclosure shall be considered a total enclosure if it is demonstrated to the satisfaction of the Administrator that all VOC emissions from the affected coating operation are contained and vented to the control device. The requirements for automatic approval are as follows:
              (A) Total area of all natural draft openings shall not exceed 5 percent of the total surface area of the total enclosure's walls, floor, and ceiling;
              (B) All sources of emissions within the enclosure shall be a minimum of four equivalent diameters away from each natural draft opening;
              (C) Average inward face velocity across all natural draft openings (FV) shall be a minimum of 3,600 meters per hour as determined by the following procedures:
              (1) Construct all forced makeup air ducts and all exhaust ducts so that the volumetric flow rate in each can be accurately determined by the test methods and procedures specified in § 60.715(c) and (d). Volumetric flow rates shall be calculated without the adjustment normally made for moisture content; and
              (2) Determine FV by the following equation:
              
                EC01JN92.062
              
              (D) The air passing through all natural draft openings shall flow into the enclosure continuously. If FV is less than or equal to 9,000 meters per hour, the continuous inward flow of air shall be verified by continuous observation using smoke tubes, streamers, tracer gases, or other means approved by the Administrator over the period that the volumetric flow rate tests required to determine FV are carried out. If FV is greater than 9,000 meters per hour, the direction of airflow through the natural draft openings shall be presumed to be inward at all times without verification.
              (ii) Determine the control device efficiency using Equation (2) or Equations (4) and (5), as applicable, and the test methods and procedures specified in § 60.715(b) through (g).

              (iii) Compliance is demonstrated if the installation of a total enclosure is demonstrated and the value of E determined from Equation (2) (or the value of Hsys determined from Equations (4) and (5), as applicable) is equal to or greater than the required efficiency as specified below:

              (A) For coating operations subject to the standards of § 60.712(a), (b)(2)(ii), and (b)(3), 0.95 (95 percent); or
              

              (B) For coating operations subject to the standards of § 60.712(b)(2)(i), the value of E determined from Equation (2) (or the value of Hsys determined from Equations (4) and (5), as applicable) pursuant to § 60.713(a)(2) prior to modification or reconstruction or 0.95 (95 percent), whichever is lower.
              (6) To demonstrate compliance with § 60.712(c) (standard for new mix equipment with concurrent construction of a control device), each owner or operator of affected coating mix preparation equipment shall demonstrate upon inspection that:
              (i) Covers satisfying the requirements of § 60.712(c)(1)-(5) have been installed and are being used properly;
              (ii) Procedures detailing the proper use of covers, as specified in § 60.712(c)(1), have been posted in all areas where affected coating mix preparation equipment is used;
              (iii) The coating mix preparation equipment is vented to a control device; and
              (iv) The control device efficiency (E or Hsys, as applicable) determined using Equation (2) or Equations (4) and (5), respectively, and the test methods and procedures specified in § 60.715(b)-(g) is equal to or greater than 0.95.
              (7) To demonstrate compliance with § 60.712(d)(1) (standard for mix equipment), each owner or operator of affected coating mix preparation equipment shall demonstrate upon inspection that:
              (i) Covers satisfying the requirements of § 60.712(c)(1)-(5) have been installed and are being used properly;
              (ii) Procedures detailing the proper use of covers, as specified in § 60.712(c)(1), have been posted in all areas where affected coating mix preparation equipment is used; and
              (iii) The coating mix preparation equipment is vented to a control device.
              (8) To demonstrate compliance with § 60.712(d)(2) (standard for mix equipment), each owner or operator of affected coating mix preparation equipment shall demonstrate upon inspection that both:
              (i) Covers satisfying the requirements of § 60.712(c)(1)-(5) have been installed and are being used properly; and
              (ii) Procedures detailing the proper use of covers, as specified in § 60.712(c)(1), have been posted in all areas where affected coating mix preparation equipment is used.
              (9) To determine compliance with § 60.712(e) (high-solids coatings alternative standard), each owner or operator of an affected facility shall determine the weighted average mass of VOC contained in the coating per volume of coating solids applied for each and every nominal 1-month period according to the following procedures:
              (i) Determine the weight fraction of VOC in each coating applied using Method 24 as specified in § 60.715(a);
              (ii) Determine the volume of coating solids in each coating applied from the facility records; and
              (iii) Compute the weighted average by the following equation:
              
                EC01JN92.063
              
              (iv) For each affected facility where the value of G is less than or equal to 0.20 kilogram of VOC per liter of coating solids applied, the facility is in compliance.
              (c) Startups and shutdowns are normal operation for this source category. Emissions from these operations are to be included when determining if the standards for coating operations specified in § 60.712(a) and (b) are being attained.
              (d) If a control device other than a carbon adsorber, condenser, or incinerator is used to control emissions from an affected facility, the necessary operating specifications for that device must be obtained from the Administrator. An example of such a device is a flare.
              [53 FR 38914, Oct. 3, 1988; 53 FR 43799, Oct. 28, 1988, as amended at 53 FR 47955, Nov. 29, 1988]
            
            
              
              § 60.714
              Installation of monitoring devices and recordkeeping.
              All monitoring devices required under the provisions of this section shall be installed and calibrated, according to the manufacturer's specifications, prior to the initial performance tests in locations such that representative values of the monitored parameters will be obtained. The parameters to be monitored shall be continuously measured and recorded during all performance tests.
              (a) Each owner or operator of an affected coating operation that utilizes less solvent annually than the applicable cutoff provided in § 60.710(b) and that is not subject to § 60.712 (standards for coating operations) shall maintain records of actual solvent use.
              (b) Each owner or operator of an affected coating operation demonstrating compliance by the test method described in § 60.713(b)(1) (liquid material balance) shall maintain records of all the following for each and every nominal 1-month period:
              (1) Amount of coating applied at the applicator;
              (2) Results of the reference test method specified in § 60.715(a) for determining the VOC content of all coatings applied;
              (3) Amount VOC recovered; and
              (4) Calculation of the percent VOC recovered.
              (c) Each owner or operator of an affected coating operation or affected coating mix preparation equipment controlled by a carbon adsorption system and demonstrating compliance by the procedures described in § 60.713(b)(2), (3), (4), (5), or (6) (which include control device efficiency determinations) shall carry out the monitoring and recordkeeping provisions of paragraph (c)(1) or (2) of this section, as appropriate.
              (1) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the concentration level of organic compounds in either the control device outlet gas stream or in both the control device inlet and outlet gas streams. The outlet gas stream would be monitored if the percent increase in the concentration level of organic compounds is used as the basis for reporting, as described in § 60.717(d)(3). The inlet and outlet gas streams would be monitored if the percent control device efficiency is used as the basis for reporting, as described in § 60.717(d)(4).
              (2) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the concentration level of organic compounds in the outlet gas stream for a minimum of one complete adsorption cycle per day for each adsorber vessel. The owner or operator may also monitor and record the concentration level of organic compounds in the common carbon adsorption system inlet gas stream or in each individual carbon adsorber vessel inlet stream. The outlet gas streams alone would be monitored if the percent increase in the concentration level of organic compounds is used as the basis for reporting, as described in § 60.717(d)(3). In this case, the owner or operator shall compute daily a 3-day rolling average concentration level of organics in the outlet gas stream from each individual adsorber vessel. The inlet and outlet gas streams would be monitored if the percent control device efficiency is used as the basis for reporting, as described in § 60.717(d)(4). In this case, the owner or operator shall compute daily a 3-day rolling average efficiency for each individual adsorber vessel.
              (d) Each owner or operator of an affected coating operation controlled by a condensation system and demonstrating compliance by the procedures described in § 60.713(b)(2), (4), or (5) (which include control device efficiency determinations) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the temperature of the condenser exhaust stream.

              (e) Each owner or operator of an affected coating operation or affected coating mix preparation equipment controlled by a thermal incinerator and demonstrating compliance by the procedures described in § 60.713(b)(2), (4), (5), or (6) (which include control device efficiency determinations) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the combustion temperature of the incinerator. The monitoring device shall have an accuracy within ±1 percent of the temperature being measured in Celsius degrees.
              (f) Each owner or operator of an affected coating operation or affected coating mix preparation equipment controlled by a catalytic incinerator and demonstrating compliance by the procedures described in § 60.713(b)(2), (4), (5), or (6) (which include control device efficiency determinations) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the gas temperature both upstream and downstream of the catalyst bed. The monitoring device shall have an accuracy within ±1 percent of the temperature being measured in Celsius degrees.
              (g) Each owner or operator of an affected coating operation demonstrating compliance pursuant to § 60.713(b)(2), (3), or (4) (which include VOC capture system efficiency determinations) shall submit a monitoring plan for the VOC capture system to the Administrator for approval along with the notification of anticipated startup required under § 60.7(a)(2) of the General Provisions. This plan shall identify the parameter to be monitored as an indicator of VOC capture system performance (e.g., the amperage to the exhaust fans or duct flow rates) and the method for monitoring the chosen parameter. The owner or operator shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the value of the chosen parameter.
              (h) Each owner or operator of an affected coating operation who uses the equipment alternative described in § 60.713(b)(5) to demonstrate compliance shall follow the procedures described in paragraph (g) of this section to establish a monitoring plan for the total enclosure.
              (i) Each owner or operator of an affected coating operation shall record time periods of coating operations when an emission control device is not in use.
              (j) Each owner or operator of an affected coating operation or affected coating mix preparation equipment complying with § 60.712(e) shall maintain records of the monthly weighted average mass of VOC contained in the coating per volume of coating solids applied for each coating, as described in § 60.713(b)(9)(i) through (iv).
              (k) Records of the measurements and calculations required in §§ 60.713 and 60.714 must be retained for at least 2 years following the date of the measurements and calculations.
              (Sec. 114 of the Clean Air Act as amended (42 U.S.C. 7414))
              [53 FR 38914, Oct. 3, 1988, as amended at 64 FR 7467, Feb. 12, 1999]
            
            
              § 60.715
              Test methods and procedures.
              Methods in appendix A of this part, except as provided under § 60.8(b), shall be used to determine compliance as follows:
              (a) Method 24 is used to determine the VOC content in coatings. If it is demonstrated to the satisfaction of the Administrator that plant coating formulation data are equivalent to Method 24 results, formulation data may be used. In the event of any inconsistency between a Method 24 test and a facility's formulation data, the Method 24 test will govern. For Method 24, the coating sample must be a 1-liter sample taken into a 1-liter container at a location and time such that the sample will be representative of the coating applied to the base film (i.e., the sample shall include any dilution solvent or other VOC added during the manufacturing process). The container must be tightly sealed immediately after the sample is taken. Any solvent or other VOC added after the sample is taken must be measured and accounted for in the calculations that use Method 24 results.

              (b) Method 18, 25, or 25A, as appropriate to the conditions at the site, is used to determine VOC concentration. The owner or operator shall submit notice of the intended test method to the Administrator for approval along with the notification of the performance test required under § 60.8(d) of the General Provisions. Method selection shall be based on consideration of the diversity of organic species present and their total concentration and on consideration of the potential presence of interfering gases. Except as indicated in paragraphs (b)(1) and (2) of this section, the test shall consist of three separate runs, each lasting a minimum of 30 minutes.
              (1) When the method is to be used in the determination of the efficiency of a fixed-bed carbon adsorption system with a common exhaust stack for all the individual adsorber vessels pursuant to § 60.713(b)(2), (4), (5), or (6), the test shall consist of three separate runs, each coinciding with one or more complete sequences through the adsorption cycles of all the individual adsorber vessels.
              (2) When the method is to be used in the determination of the efficiency of a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel pursuant to § 60.713(b)(3), (4), (5), or (6), each adsorber vessel shall be tested individually. The test for each adsorber vessel shall consist of three separate runs. Each run shall coincide with one or more complete adsorption cycles.
              (c) Method 1 or 1A is used for sample and velocity traverses.
              (d) Method 2, 2A, 2C, or 2D is used for velocity and volumetric flow rates.
              (e) Method 3 is used for gas analysis.
              (f) Method 4 is used for stack gas moisture.
              (g) Methods 2, 2A, 2C, 2D, 3, and 4 shall be performed, as applicable, at least twice during each test period.
              [53 FR 38914, Oct. 3, 1988; 53 FR 43799, Oct. 28, 1988]
            
            
              § 60.716
              Permission to use alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in emissions of VOC from any emission point subject to § 60.712(c) or (d) (standards for mix equipment) at least equivalent to that required by § 60.712 (c) or (d), respectively, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means. The notice may condition permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section shall be published only after public notice and an opportunity for a public hearing.
              (c) Any person seeking permission under this section shall submit either results from an emission test that documents the collection and measurement of all VOC emissions from a given control device or an engineering evaluation that documents the determination of such emissions.
            
            
              § 60.717
              Reporting and monitoring requirements.
              (a) For all affected coating operations subject to § 60.712(a), (b)(1), (b)(2), or (b)(3) and all affected coating mix preparation equipment subject to § 60.712(c), the performance test data and results shall be submitted to the Administrator as specified in § 60.8(a) of the General Provisions (40 CFR part 60, subpart A). In addition, the average values of the monitored parameters measured at least every 15 minutes and averaged over the period of the performance test shall be submitted with the results of all performance tests.
              (b) Each owner or operator of an affected coating operation claiming to utilize less than the applicable volume of solvent specified in § 60.710(b) in the first calendar year of operation shall submit to the Administrator, with the notification of projected startup, a material flow chart indicating projected solvent use. The owner or operator shall also submit actual solvent use records at the end of the initial calendar year.
              (c) Each owner or operator of an affected coating operation initially utilizing less than the applicable volume of solvent specified in § 60.710(b) per calendar year shall report the first calendar year in which actual annual solvent use exceeds the applicable volume.

              (d) Each owner or operator of an affected coating operation, or affected coating mix preparation equipment subject to § 60.712(c), shall submit semiannual reports to the Administrator documenting the following:
              (1) The 1-month amount of VOC contained in the coating, the VOC recovered, and the percent emission reduction for months of noncompliance for any affected coating operation demonstrating compliance by the performance test method described in § 60.713(b)(1) (liquid material balance);
              (2) The VOC contained in the coatings for the manufacture of magnetic tape for any 1-month period during which the weighted average solvent content (G) of the coatings exceeded 0.20 kilogram per liter of coating solids for those affected facilities complying with § 60.712(e) (high-solids coatings alternative standard);
              (3) For those affected facilities monitoring only the carbon adsorption system outlet concentration levels of organic compounds, the periods (during actual coating operations) specified in paragraph (d)(3)(i) or (ii) of this section, as applicable.
              (i) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, all periods of three consecutive adsorption cycles of all the individual adsorber vessels during which the average value of the concentration level of organic compounds in the common outlet gas stream is more than 20 percent greater than the average value measured during the most recent performance test that demonstrated compliance.
              (ii) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, all 3-day rolling averages for each adsorber vessel when the concentration level of organic compounds in the individual outlet gas stream is more than 20 percent greater than the average value for that adsorber vessel measured during the most recent performance test that demonstrated compliance.
              (4) For those affected facilities monitoring both the carbon adsorption system inlet and outlet concentration levels of organic compounds, the periods (during actual coating operations), specified in (d)(4)(i) or (ii) of this section, as applicable.
              (i) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, all periods of three consecutive adsorption cycles of all the individual adsorber vessels during which the average carbon adsorption system efficiency falls below the applicable level as follows:
              (A) For those affected facilities demonstrating compliance by the performance test method described in § 60.713(b)(2) or (4), the value of E determined using Equation (2) during the most recent performance test that demonstrated compliance.
              (B) For those affected facilities demonstrating compliance pursuant to § 60.713(b)(5)(iii)(A) or § 60.713(b)(6), 0.95 (95 percent).
              (C) For those affected facilities demonstrating compliance pursuant to § 60.713(b)(5)(iii)(B), the required value of E determined using Equation (2) pursuant to § 60.713(a)(2) prior to modification or reconstruction or 0.95 (95 percent), whichever is lower.
              (ii) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, all 3-day rolling averages for each adsorber vessel when the efficiency falls below the applicable level as follows:

              (A) For those affected facilities demonstrating compliance by the performance test method described in § 60.713(b)(3) or (4), the value of Hv determined using Equation (4) during the most recent performance test that demonstrated compliance.
              (B) For those affected facilities demonstrating compliance pursuant to § 60.713(b)(5)(iii)(A) or § 60.713(b)(6), 0.95 (95 percent).

              (C) For those affected facilities demonstrating compliance pursuant to § 60.713(b)(5)(iii)(B), the value of Hv determined using Equation 4 pursuant to § 60.713(a)(2) prior to modification or reconstruction.

              (5) All 3-hour periods (during actual coating operations) during which the average exhaust temperature is 5 or more Celsius degrees above the average temperature measured during the most recent performance test that demonstrated compliance for those affected facilities monitoring condenser exhaust gas temperature;
              
              (6) All 3-hour periods (during actual coating operations) during which the average combustion temperature is more than 28 Celsius degrees below the average combustion temperature during the most recent performance test that demonstrated compliance for those affected facilities monitoring thermal incinerator combustion gas temperature;
              (7) All 3-hour periods (during actual coating operations) during which the average gas temperature immediately before the catalyst bed is more than 28 Celsius degrees below the average gas temperature during the most recent performance test that demonstrated compliance and all 3-hour periods (during actual coating operations) during which the average gas temperature difference across the catalyst bed is less than 80 percent of the average gas temperature difference during the most recent performance test that demonstrated compliance for those affected facilities monitoring catalytic incinerator catalyst bed temperature; and
              (8) All 3-hour periods (during actual coating operations) during which the average total enclosure or VOC capture system monitoring device readings vary by 5 percent or more from the average value measured during the most recent performance test that demonstrated compliance for those affected facilities monitoring a total enclosure pursuant to § 60.714(h) or VOC capture system pursuant to § 60.714(g).
              (e) Each owner or operator of an affected coating operation, or affected coating mix preparation equipment subject to § 60.712(c), not required to submit reports under § 60.717(d) because no reportable periods have occurred shall submit semiannual reports so affirming.
              (f) Each owner or operator of affected coating mix preparation equipment that is constructed at a time when no affected coating operation is being constructed shall:
              (1) Be exempt from the reporting requirements specified in § 60.7(a)(1), (2), and (4); and
              (2) Submit the notification of actual startup specified in § 60.7(a)(3).
              (g) The owner or operator of affected coating mix preparation equipment that is constructed at the same time as an affected coating operation shall include the affected coating mix preparation equipment in all the reporting requirements for the affected coating operation specified in § 60.7(a)(1) through (4).
              (h) The reports required under paragraphs (b) through (e) of this section shall be postmarked within 30 days of the end of the reporting period.
              (i) The requirements of this subsection remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In this event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with the requirements established by the State.
              (Sec. 114 of the Clean Air Act as amended (42 U.S.C. 7414))
              [53 FR 38914, Oct. 3, 1988; 53 FR 43799, Oct. 28, 1988, as amended at 53 FR 47955, Nov. 29, 1988; 64 FR 7467, Feb. 12, 1999]
            
            
              § 60.718
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.

              (b) Authorities which will not be delegated to States:
              
              
                § 60.711(a)(16)
                § 60.713(b)(1)(i)
                § 60.713(b)(1)(ii)
                § 60.713(b)(5)(i)
                § 60.713(d)
                § 60.715(a)
                § 60.716
              
              [53 FR 38914, Oct. 3, 1988; 53 FR 47955, Nov. 29, 1988]
            
          
          
            Subpart TTT—Standards of Performance for Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
            
              Source:
              53 FR 2676, Jan. 29, 1988, unless otherwise noted.
            
            
              
              § 60.720
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each spray booth in which plastic parts for use in the manufacture of business machines receive prime coats, color coats, texture coats, or touch-up coats.
              (b) This subpart applies to any affected facility for which construction, modification, or reconstruction begins after January 8, 1986.
            
            
              § 60.721
              Definitions.
              (a) As used in this subpart, all terms not defined herein shall have the meaning given them in the Act or in subpart A of this part.
              
                Business machine means a device that uses electronic or mechanical methods to process information, perform calculations, print or copy information, or convert sound into electrical impulses for transmission, such as:
              (1) Products classified as typewriters under SIC Code 3572;
              (2) Products classified as electronic computing devices under SIC Code 3573;
              (3) Products classified as calculating and accounting machines under SIC Code 3574;
              (4) Products classified as telephone and telegraph equipment under SIC Code 3661;
              (5) Products classified as office machines, not elsewhere classified, under SIC Code 3579; and
              (6) Photocopy machines, a subcategory of products classified as photographic equipment under SIC code 3861.
              
                Coating operation means the use of a spray booth for the application of a single type of coating (e.g., prime coat); the use of the same spray booth for the application of another type of coating (e.g., texture coat) constitutes a separate coating operation for which compliance determinations are performed separately.
              
                Coating solids applied means the coating solids that adhere to the surface of the plastic business machine part being coated.
              
                Color coat means the coat applied to a part that affects the color and gloss of the part, not including the prime coat or texture coat. This definition includes fog coating, but does not include conductive sensitizers or electromagnetic interference/radio frequency interference shielding coatings.
              
                Conductive sensitizer means a coating applied to a plastic substrate to render it conductive for purposes of electrostatic application of subsequent prime, color, texture, or touch-up coats.
              
                Electromagnetic interference/radio frequency interference (EMI/RFI) shielding coating means a conductive coating that is applied to a plastic substrate to attenuate EMI/RFI signals.
              
                Fog coating (also known as mist coating and uniforming) means a thin coating applied to plastic parts that have molded-in color or texture or both to improve color uniformity.
              
                Nominal 1-month period means either a calendar month, 30-day month, accounting month, or similar monthly time period that is established prior to the performance test (i.e., in a statement submitted with notification of anticipated actual startup pursuant to 40 CFR 60.7(2)).
              
                Plastic parts means panels, housings, bases, covers, and other business machine components formed of synthetic polymers.
              
                Prime coat means the initial coat applied to a part when more than one coating is applied, not including conductive sensitizers or electromagnetic interference/radio frequency interference shielding coatings.
              
                Spray booth means the structure housing automatic or manual spray application equipment where a coating is applied to plastic parts for business machines.
              
                Texture coat means the rough coat that is characterized by discrete, raised spots on the exterior surface of the part. This definition does not include conductive sensitizers or EMI/RFI shielding coatings.
              
                Touch-up coat means the coat applied to correct any imperfections in the finish after color or texture coats have been applied. This definition does not include conductive sensitizers or EMI/RFI shielding coatings.
              
                Transfer efficiency means the ratio of the amount of coating solids deposited onto the surface of a plastic business machine part to the total amount of coating solids used.
              
              
                VOC emissions means the mass of VOC's emitted from the surface coating of plastic parts for business machines expressed as kilograms of VOC's per liter of coating solids applied (i.e., deposited on the surface).

              (b) All symbols used in this subpart not defined below are given meaning in the Act or subpart A of this part.
              
              
                Dc = density of each coating as received (kilograms per liter)
                Dd = density of each diluent VOC (kilograms per liter)
                Lc = the volume of each coating consumed, as received (liters)
                Ld = the volume of each diluent VOC added to coatings (liters)
                Ls = the volume of coating solids consumed (liters)
                Md = the mass of diluent VOC's consumed (kilograms)
                Mo = the mass of VOC's in coatings consumed, as received (kilograms)
                N = the volume-weighted average mass of VOC emissions to the atmosphere per unit volume of coating solids applied (kilograms per liter)
                T = the transfer efficiency for each type of application equipment used at a coating operation (fraction)
                Tavg = the volume-weighted average transfer efficiency for a coating operation (fraction)
                Vs = the proportion of solids in each coating, as received (fraction by volume)
                Wo = the proportion of VOC's in each coating, as received (fraction by weight)
              
              [53 FR 2676, Jan. 29, 1988, as amended at 54 FR 25459, June 15, 1989]
            
            
              § 60.722
              Standards for volatile organic compounds.
              (a) Each owner or operator of any affected facility which is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test, required by §§ 60.8 and 60.723 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after the initial startup, whichever date comes first. No affected facility shall cause the discharge into the atmosphere in excess of:
              (1) 1.5 kilograms of VOC's per liter of coating solids applied from prime coating of plastic parts for business machines.
              (2) 1.5 kilograms of VOC's per liter of coating solids applied from color coating of plastic parts for business machines.
              (3) 2.3 kilograms of VOC's per liter of coating solids applied from texture coating of plastic parts for business machines.
              (4) 2.3 kilograms of VOC's per liter of coatings solids applied from touch-up coating of plastic parts for business machines.
              (b) All VOC emissions that are caused by coatings applied in each affected facility, regardless of the actual point of discharge of emissions into the atmosphere, shall be included in determining compliance with the emission limits in paragraph (a) of this section.
            
            
              § 60.723
              Performance tests and compliance provisions.
              (a) Section 60.8 (d) and (f) do not apply to the performance test procedures required by this section.
              (b) The owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8(a) and thereafter a performance test each nominal 1-month period for each affected facility according to the procedures in this section.
              (1) The owner or operator shall determine the composition of coatings by analysis of each coating, as received, using Method 24, from data that have been determined by the coating manufacturer using Method 24, or by other methods approved by the Administrator.
              (2) The owner or operator shall determine the volume of coating and the mass of VOC used for dilution of coatings from company records during each nominal 1-month period. If a common coating distribution system serves more than one affected facility or serves both affected and nonaffected spray booths, the owner or operator shall estimate the volume of coatings used at each facility by using procedures approved by the Administrator.

              (i) The owner or operator shall calculate the volume-weighted average mass of VOC's in coatings emitted per unit volume of coating solids applied (N) at each coating operation [i.e., for each type of coating (prime, color, texture, and touch-up) used] during each nominal 1-month period for each affected facility. Each 1-month calculation is considered a performance test. Except as provided in paragraph (b)(2)(iii) of this section, N will be determined by the following procedures:
              (A) Calculate the mass of VOC's used (Mo + Md) for each coating operation during each nominal 1-month period for each affected facility by the following equation:
              
                EC01JN92.064
              
              

                where n is the number of coatings of each type used during each nominal 1-month period and m is the number of different diluent VOC's used during each nominal 1-month period. (Σ Ldj Ddj will be 0 if no VOC's are added to the coatings, as received.)
              
              

              (B) Calculate the total volume of coating solids consumed (Ls) in each nominal 1-month period for each coating operation for each affected facility by the following equation:
              
                EC01JN92.065
              
              
                where n is the number of coatings of each type used during each nominal 1-month period.
              
              
              (C) Select the appropriate transfer efficiency (T) from table 1 for each type of coating applications equipment used at each coating operation. If the owner or operator can demonstrate to the satisfaction of the Administrator that transfer efficiencies other than those shown are appropriate, the Administrator will approve their use on a case-by-case basis. Transfer efficiency values for application methods not listed below shall be approved by the Administrator on a case-by-case basis. An owner or operator must submit sufficient data for the Administrator to judge the validity of the transfer efficiency claims.
              (D) Where more than one application method is used within a single coating operation, the owner or operator shall determine the volume of each coating applied by each method through a means acceptable to the Administrator and compute the volume-weighted average transfer efficiency by the following equation:
              
                EC01JN92.066
              
              
              
                Table 1—Transfer Efficiencies
                
                  Application methods
                  Transfer efficiency
                  Type of coating
                
                
                  Air atomized spray
                  0.25
                  Prime, color, texture, touch-up, and fog coats.
                
                
                  Air-assistd airless spray
                  .40
                  Prime and color coats.
                
                
                  Electrostatic air spray
                  .40
                    Do.
                
              
              
                where n is the number of coatings of each type used and p is the number of application methods used.
              
              
              (E) Calculate the volume-weighted average mass of VOC's emitted per unit volume of coating solids applied (N) during each nominal 1-month period for each coating operation for each affected facility by the folowing equation:
              
                EC16NO91.106
              
              
                (Tavg = T when only one type of coating operation occurs).
              
              
              (ii) Where the volume-weighted average mass of VOC's emitted to the atmosphere per unit volume of coating solids applied (N) is less than or equal to 1.5 kilograms per liter for prime coats, is less than or equal to 1.5 kilograms per liter for color coats, is less than or equal to 2.3 kilograms per liter for texture coats, and is less than or equal to 2.3 kilograms per liter for touch-up coats, the affected facility is in compliance.
              (iii) If each individual coating used by an affected facility has a VOC content (kg VOC/l of solids), as received, which when divided by the lowest transfer efficiency at which the coating is applied for each coating operation results in a value equal to or less than 1.5 kilograms per liter for prime and color coats and equal to or less than 2.3 kilograms per liter for texture and touch-up coats, the affected facility is in compliance provided that no VOC's are added to the coatings during distribution or application.
              (iv) If an affected facility uses add-on controls to control VOC emissions and if the owner or operator can demonstrate to the Administrator that the volume-weighted average mass of VOC's emitted to the atmosphere during each nominal 1-month period per unit volume of coating solids applied (N) is within each of the applicable limits expressed in paragraph (b)(2)(ii) of this section because of this equipment, the affected facility is in compliance. In such cases, compliance will be determined by the Administrator or a case-by-case basis.
              [53 FR 2676, Jan. 29, 1988, as amended at 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.724
              Reporting and recordkeeping requirements.

              (a) The reporting requirements of § 60.8(a) apply only to the initial performance test. Each owner or operator subject to the provisions of this subpart shall include the following data in the report of the initial performance test required under § 60.8(a):
              
              (1) Except as provided for in paragraph (a)(2) of this section, the volume-weighted average mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) for the initial nominal 1-month period for each coating operation from each affected facility.
              (2) For each affected facility where compliance is determined under the provisions of § 60.723(b)(2)(iii), a list of the coatings used during the initial nominal 1-month period, the VOC content of each coating calculated from data determined using Method 24, and the lowest transfer efficiency at which each coating is applied during the initial nominal 1-month period.
              (b) Following the initial report, each owner or operator shall:
              (1) Report the volume-weighted average mass of VOC's per unit volume of coating solids applied for each coating operation for each affected facility during each nominal 1-month period in which the facility is not in compliance with the applicable emission limits specified in § 60.722. Reports of noncompliance shall be submitted on a quarterly basis, occurring every 3 months following the initial report; and

              (2) Submit statements that each affected facility has been in compliance with the applicable emission limits specified in § 60.722 during each nominal 1-month period. Statements of compliance shall be submitted on a semiannual basis.
              (c) These reports shall be postmarked not later than 10 days after the end of the periods specified in § 60.724(b)(1) and § 60.724(b)(2).
              (d) Each owner or operator subject to the provisions of this subpart shall maintain at the source, for a period of at least 2 years, records of all data and calculations used to determine monthly VOC emissions from each coating operation for each affected facility as specified in 40 CFR 60.7(d).
              (e) Reporting and recordkeeping requirements for facilities using add-on controls will be determined by the Administrator on a case-by-case basis.
              [53 FR 2676, Jan. 29, 1988, as amended at 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.725
              Test methods and procedures.

              (a) The reference methods in appendix A to this part except as provided under § 60.8(b) shall be used to determine compliance with § 60.722 as follows:
              
              (1) Method 24 for determination of VOC content of each coating as received.
              (2) For Method 24, the sample must be at least a 1-liter sample in a 1-liter container.
              (b) Other methods may be used to determine the VOC content of each coating if approved by the Administrator before testing.
            
            
              § 60.726
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.

              (b) Authorities which will not be delegated to the States:
              
              
                Section 60.723(b)(1)
                Section 60.723(b)(2)(i)(C)
                Section 60.723(b)(2)(iv)
                Section 60.724(e)
                Section 60.725(b)
              
              [53 FR 2676, Jan. 29, 1988, as amended at 53 FR 19300, May 27, 1988]
            
          
          
            Subpart UUU—Standards of Performance for Calciners and Dryers in Mineral Industries
            
              Source:
              57 FR 44503, Sept. 28, 1992, unless otherwise noted.
            
            
              § 60.730
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each calciner and dryer at a mineral processing plant. Feed and product conveyors are not considered part of the affected facility. For the brick and related clay products industry, only the calcining and drying of raw materials prior to firing of the brick are covered.
              (b) An affected facility that is subject to the provisions of subpart LL, Metallic Mineral Processing Plants, is not subject to the provisions of this subpart. Also, the following processes and process units used at mineral processing plants are not subject to the provisions of this subpart: vertical shaft kilns in the magnesium compounds industry; the chlorination-oxidation process in the titanium dioxide industry; coating kilns, mixers, and aerators in the roofing granules industry; and tunnel kilns, tunnel dryers, apron dryers, and grinding equipment that also dries the process material used in any of the 17 mineral industries (as defined in § 60.731, “Mineral processing plant”).
              (c) The owner or operator of any facility under paragraph (a) of this section that commences construction, modification, or reconstruction after April 23, 1986, is subject to the requirements of this subpart.
            
            
              § 60.731
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act and in subpart A of this part.
              
                Calciner means the equipment used to remove combined (chemically bound) water and/or gases from mineral material through direct or indirect heating. This definition includes expansion furnaces and multiple hearth furnaces.
              
                Control device means the air pollution control equipment used to reduce particulate matter emissions released to the atmosphere from one or more affected facilities.
              
                Dryer means the equipment used to remove uncombined (free) water from mineral material through direct or indirect heating.
              
                Installed in series means a calciner and dryer installed such that the exhaust gases from one flow through the other and then the combined exhaust gases are discharged to the atmosphere.
              
                Mineral processing plant means any facility that processes or produces any of the following minerals, their concentrates or any mixture of which the majority (>50 percent) is any of the following minerals or a combination of these minerals: alumina, ball clay, bentonite, diatomite, feldspar, fire clay, fuller's earth, gypsum, industrial sand, kaolin, lightweight aggregate, magnesium compounds, perlite, roofing granules, talc, titanium dioxide, and vermiculite.
            
            
              § 60.732
              Standards for particulate matter.
              Each owner or operator of any affected facility that is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 180 days after the initial startup, whichever date comes first. No emissions shall be discharged into the atmosphere from any affected facility that:
              (a) Contains particulate matter in excess of 0.092 gram per dry standard cubic meter (g/dscm) [0.040 grain per dry standard cubic foot (gr/dscf)] for calciners and for calciners and dryers installed in series and in excess of 0.057 g/dscm (0.025 gr/dscf) for dryers; and
              (b) Exhibits greater than 10 percent opacity, unless the emissions are discharged from an affected facility using a wet scrubbing control device.
              [57 FR 44503, Sept. 28, 1992, as amended at 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.733
              Reconstruction.
              The cost of replacement of equipment subject to high temperatures and abrasion on processing equipment shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital cost that would be required to construct a comparable new facility” under § 60.15. Calciner and dryer equipment subject to high temperatures and abrasion are: end seals, flights, and refractory lining.
            
            
              § 60.734
              Monitoring of emissions and operations.
              (a) With the exception of the process units described in paragraphs (b), (c), and (d) of this section, the owner or operator of an affected facility subject to the provisions of this subpart who uses a dry control device to comply with the mass emission standard shall install, calibrate, maintain, and operate a continuous monitoring system to measure and record the opacity of emissions discharged into the atmosphere from the control device.
              (b) In lieu of a continuous opacity monitoring system, the owner or operator of a ball clay vibrating grate dryer, a bentonite rotary dryer, a diatomite flash dryer, a diatomite rotary calciner, a feldspar rotary dryer, a fire clay rotary dryer, an industrial sand fluid bed dryer, a kaolin rotary calciner, a perlite rotary dryer, a roofing granules fluid bed dryer, a roofing granules rotary dryer, a talc rotary calciner, a titanium dioxide spray dryer, a titanium dioxide fluid bed dryer, a vermiculite fluid bed dryer, or a vermiculite rotary dryer who uses a dry control device may have a certified visible emissions observer measure and record three 6-minute averages of the opacity of visible emissions to the atmosphere each day of operation in accordance with Method 9 of appendix A of part 60.

              (c) The owner or operator of a ball clay rotary dryer, a diatomite rotary dryer, a feldspar fluid bed dryer, a fuller's earth rotary dryer, a gypsum rotary dryer, a gypsum flash calciner, gypsum kettle calciner, an industrial sand rotary dryer, a kaolin rotary dryer, a kaolin multiple hearth furnace, a perlite expansion furnace, a talc flash dryer, a talc rotary dryer, a titanium dioxide direct or indirect rotary dryer or a vermiculite expansion furnace who uses a dry control device is exempt from the monitoring requirements of this section.
              
              (d) The owner or operator of an affected facility subject to the provisions of this subpart who uses a wet scrubber to comply with the mass emission standard for any affected facility shall install, calibrate, maintain, and operate monitoring devices that continuously measure and record the pressure loss of the gas stream through the scrubber and the scrubbing liquid flow rate to the scrubber. The pressure loss monitoring device must be certified by the manufacturer to be accurate within 5 percent of water column gauge pressure at the level of operation. The liquid flow rate monitoring device must be certified by the manufacturer to be accurate within 5 percent of design scrubbing liquid flow rate.
            
            
              § 60.735
              Recordkeeping and reporting requirements.
              (a) Records of the measurements required in § 60.734 of this subpart shall be retained for at least 2 years.
              (b) Each owner or operator who uses a wet scrubber to comply with § 60.732 shall determine and record once each day, from the recordings of the monitoring devices in § 60.734(d), an arithmetic average over a 2-hour period of both the change in pressure of the gas stream across the scrubber and the flowrate of the scrubbing liquid.
              (c) Each owner or operator shall submit written reports semiannually of exceedances of control device operating parameters required to be monitored by § 60.734 of this subpart. For the purpose of these reports, exceedances are defined as follows:
              (1) All 6-minute periods during which the average opacity from dry control devices is greater than 10 percent; or
              (2) Any daily 2-hour average of the wet scrubber pressure drop determined as described in § 60.735(b) that is less than 90 percent of the average value recorded according to § 60.736(c) during the most recent performance test that demonstrated compliance with the particulate matter standard; or
              (3) Each daily wet scrubber liquid flow rate recorded as described in § 60.735(b) that is less than 80 percent or greater than 120 percent of the average value recorded according to § 60.736(c) during the most recent performance test that demonstrated compliance with the particulate matter standard.
              (d) The requirements of this section remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Clean Air Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected facilities within the State will be relieved of the obligation to comply with this section provided that they comply with the requirements established by the State.
              [57 FR 44503, Sept. 28, 1992, as amended at 58 FR 40591, July 29, 1993]
            
            
              § 60.736
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.732 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and volume for each test run shall be at least 2 hours and 1.70 dscm.
              (2) Method 9 and the procedures in § 60.11 shall be used to determine opacity from stack emissions.
              (c) During the initial performance test of a wet scrubber, the owner or operator shall use the monitoring devices of § 60.734(d) to determine the average change in pressure of the gas stream across the scrubber and the average flowrate of the scrubber liquid during each of the particulate matter runs. The arithmetic averages of the three runs shall be used as the baseline average values for the purposes of § 60.735(c).
            
            
              § 60.737
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: No restrictions.
            
          
          
            
            Subpart VVV—Standards of Performance for Polymeric Coating of Supporting Substrates Facilities
            
              Source:
              54 FR 37551, Sept. 11, 1989, unless otherwise noted.
            
            
              § 60.740
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each coating operation and any onsite coating mix preparation equipment used to prepare coatings for the polymeric coating of supporting substrates.
              (b) Any affected facility for which the amount of VOC used is less than 95 Mg per 12-month period is subject only to the requirements of §§ 60.744(b), 60.747(b), and 60.747(c). If the amount of VOC used is 95 Mg or greater per 12-month period, the facility is subject to all the requirements of this subpart. Once a facility has become subject to the requirements of this subpart, it will remain subject to those requirements regardless of changes in annual VOC use.
              (c) This subpart applies to any affected facility for which construction, modification, or reconstruction begins after April 30, 1987, except for the facilities specified in paragraph (d) of this section.
              (d) This subpart does not apply to the following:
              (1) Coating mix preparation equipment used to manufacture coatings at one plant for shipment to another plant for use in an affected facility (coating operation) or for sale to another company for use in an affected facility (coating operation);
              (2) Coating mix preparation equipment or coating operations during those times they are used to prepare or apply waterborne coatings so long as the VOC content of the coating does not exceed 9 percent by weight of the volatile fraction;
              (3) Web coating operations that print an image on the surface of the substrate or any coating applied on the same printing line that applies the image.
            
            
              § 60.741
              Definitions, symbols, and cross-reference tables.
              (a) All terms used in this subpart not defined below have the meaning given to them in the Act and in subpart A of this part.
              
                Coating applicator means any apparatus used to apply a coating to a continuous substrate.
              
                Coating mix preparation equipment means all mixing vessels in which solvent and other materials are blended to prepare polymeric coatings.
              
                Coating operation means any coating applicator(s), flashoff area(s), and drying oven(s) located between a substrate unwind station and a rewind station that coats a continuous web to produce a substrate with a polymeric coating. Should the coating process not employ a rewind station, the end of the coating operation is after the last drying oven in the process.
              
                Common emission control device means a device controlling emissions from an affected coating operation as well as from any other emission source.
              
                Concurrent means the period of time in which construction of an emission control device serving an affected facility is commenced or completed, beginning 6 months prior to the date that construction of the affected facility commences and ending 2 years after the date that construction of the affected facility is completed.
              
                Control device means any apparatus that reduces the quantity of a pollutant emitted to the air.
              
                Cover means, with respect to coating mix preparation equipment, a device that fits over the equipment opening to prevent emissions of volatile organic compounds (VOC) from escaping.
              
                Drying oven means a chamber within which heat is used to dry a surface coating; drying may be the only process or one of multiple processes performed in the chamber.
              
                Equivalent diameter means four times the area of an opening divided by its perimeter.
              
                Flashoff area means the portion of a coating operation between the coating applicator and the drying oven where VOC begins to evaporate from the coated substrate.
              
                Natural draft opening means any opening in a room, building, or total enclosure that remains open during operation of the facility and that is not connected to a duct in which a fan is installed. The rate and direction of the natural draft across such an opening is a consequence of the difference in pressures on either side of the wall or barrier containing the opening.
              
                Nominal 1-month period means a calendar month or, if established prior to the performance test in a statement submitted with notification of anticipated startup pursuant to 40 CFR 60.7(a)(2), a similar monthly time period (e.g., 30-day month or accounting month).
              
                Onsite coating mix preparation equipment means those pieces of coating mix preparation equipment located at the same plant as the coating operation they serve.
              
                Polymeric coating of supporting substrates means a web coating process that applies elastomers, polymers, or prepolymers to a supporting web other than paper, plastic film, metallic foil, or metal coil.
              
                Substrate means the surface to which a coating is applied.
              
                Temporary enclosure means a total enclosure that is constructed for the sole purpose of measuring the fugitive VOC emissions from an affected facility.
              
                Total enclosure means a structure that is constructed around a source of emissions and operated so that all VOC emissions are collected and exhausted through a stack or duct. With a total enclosure, there will be no fugitive emissions, only stack emissions. The drying oven itself may be part of the total enclosure.
              
                Vapor capture system means any device or combination of devices designed to contain, collect, and route solvent vapors released from the coating mix preparation equipment or coating operation.
              
                VOC in the applied coating means the product of Method 24 VOC analyses or formulation data (if those data are demonstrated to be equivalent to Method 24 results) and the total volume of coating fed to the coating applicator.
              
                VOC used means the amount of VOC delivered to the coating mix preparation equipment of the affected facility (including any contained in premixed coatings or other coating ingredients prepared off the plant site) for the formulation of polymeric coatings to be applied to supporting substrates at the coating operation, plus any solvent added after initial formulation is complete (e.g., dilution solvent added at the coating operation). If premixed coatings that require no mixing at the plant site are used, “VOC used” means the amount of VOC delivered to the coating applicator(s) of the affected facility.
              
                Volatile organic compounds or VOC means any organic compounds that participate in atmospheric photochemical reactions; or that are measured by a reference method, an equivalent method, an alternative method, or that are determined by procedures specified under any subpart.
              
                Waterborne coating means a coating which contains more than 5 weight percent water in its volatile fraction.
              
                Web coating means the coating of products, such as fabric, paper, plastic film, metallic foil, metal coil, cord, and yarn, that are flexible enough to be unrolled from a large roll; and coated as a continuous substrate by methods including, but not limited to, knife coating, roll coating, dip coating, impregnation, rotogravure, and extrusion.

              (b) The nomenclature used in this subpart has the following meaning:
              
              
                Ak = the area of each natural draft opening (k) in a total enclosure, in square meters.
                Caj = the concentration of VOC in each gas stream (j) exiting the emission control device, in parts per million by volume.
                Cbi = the concentration of VOC in each gas stream (i) entering the emission control device, in parts per million by volume.
                Cdi = the concentration of VOC in each gas stream (i) entering the emission control device from the affected coating operation, in parts per million by volume.
                Cfk = the concentration of VOC in each uncontrolled gas stream (k) emitted directly to the atmosphere from the affected coating operation, in parts per million by volume.
                Cgv = the concentration of VOC in the gas stream entering each individual carbon adsorber vessel (v), in parts per million by volume. For purposes of calculating the efficiency of the individual adsorber vessel, Cgv may be measured in the carbon adsorption system's common inlet duct prior to the branching of individual inlet ducts.
                
                Chv = the concentration of VOC in the gas stream exiting each individual carbon adsorber vessel (v), in parts per million by volume.
                E = the control device efficiency achieved for the duration of the emission test (expressed as a fraction).
                F = the VOC emission capture efficiency of the vapor capture system achieved for the duration of the emission test (expressed as a fraction).
                FV = the average inward face velocity across all natural draft openings in a total enclosure, in meters per hour.
                Hv = the individual carbon adsorber vessel (v) efficiency achieved for the duration of the emission test (expressed as a fraction).
                Hsys = the carbon adsorption system efficiency calculated when each adsorber vessel has an individual exhaust stack.
                Mci = the total mass (kg) of each coating (i) applied to the substrate at an affected coating operation during a nominal 1-month period as determined from facility records.
                Mr = the total mass (kg) of VOC recovered for a nominal 1-month period.
                Qaj = the volumetric flow rate of each gas stream (j) exiting the emission control device, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
                Qbi = the volumetric flow rate of each gas stream (i) entering the emission control device, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
                Qdi = the volumetric flow rate of each gas stream (i) entering the emission control device from the affected coating operation, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
                Qfk = the volumetric flow rate of each uncontrolled gas stream (k) emitted directly to the atmosphere from the affected coating operation, in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
                Qgv = the volumetric flow rate of the gas stream entering each individual carbon adsorber vessel (v), in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration. For purposes of calculating the efficiency of the individual adsorber vessel, the value of Qgv can be assumed to equal the value of Qhv measured for that adsorber vessel.
                Qhv = the volumetric flow rate of the gas stream exiting each individual carbon adsorber vessel (v), in dry standard cubic meters per hour when Method 18 or 25 is used to measure VOC concentration or in standard cubic meters per hour (wet basis) when Method 25A is used to measure VOC concentration.
                Qin i = the volumetric flow rate of each gas stream (i) entering the total enclosure through a forced makeup air duct, in standard cubic meters per hour (wet basis).
                Qout j = the volumetric flow rate of each gas stream (j) exiting the total enclosure through an exhaust duct or hood, in standard cubic meters per hour (wet basis).
                R = the overall VOC emission reduction achieved for the duration of the emission test (expressed as a fraction).
                RSi = the total mass (kg) of VOC retained on the coated substrate after oven drying or contained in waste coating for a given combination of coating and substrate.
                Woi = the weight fraction of VOC in each coating (i) applied at an affected coating operation during a nominal 1-month period as determined by Method 24.
              
              
              (c) Tables 1a and 1b present a cross reference of the affected facility status and the relevant section(s) of the regulation.
              
                Table 1a—Cross Reference a b
                
                
                  Status
                  Standard
                  Compliance provisions § 60.743
                
                
                  A. Coating operation:
                
                
                  1. If projected VOC use is <95 Mg/yr
                  § 60.740(b): Monitor VOC use
                  Not applicable.
                
                
                  2. If projected VOC use is ≥95 Mg/yr
                  § 60.742(b)(1): Reduce VOC emissions to the atmosphere from the coating operation by at least 90 percent; or
                  (a)(1), (a)(2), (a)(3), or (a)(4);
                
                
                  
                   
                  § 60.742(b)(2): Install, operate, and maintain a total enclosure around the coating operation and vent the captured VOC emissions from the total enclosure to a control device that is at least 95 percent efficient
                  (b), (e).
                
                
                  B. Coating mix preparation equipment:
                
                
                  1. If projected VOC use is ≥95 Mg/yr but <130 Mg/yr
                  § 60.742(c)(3): (i) Install, operate, and maintain a cover on each piece of affected equipment; or (ii) install, operate, and maintain a cover on each piece of affected equipment and vent VOC emissions to a VOC control device
                  (d), (e).
                
                
                  2. If projected VOC use is ≥130 Mg/yr but there is no concurrent construction of a control device
                  § 60.742(c)(2): (i) Install, operate, and maintain a cover on each piece of affected equipment; or (ii) install, operate, and maintain a cover on each piece of affected equipment and vent VOC emissions to a VOC control device
                  (d).
                
                
                  3. If projected VOC use is ≥130 Mg/yr and there is concurrent construction of a control device
                  § 60.742(c)(1): Install, operate, and maintain a cover on each piece of affected equipment and vent VOC emissions from the covered equipment to a 95 percent efficient control device while preparation of the coating is taking place within the vessel
                  (c), (e).
                
                
                  a This table is presented for the convenience of the user and is not intended to supersede the language of the regulation. For the details of the requirements, refer to the text of the regulation.
                
                  b Refer to table 1b to determine which subsections of §§ 60.744, 60.745, and 60.747 correspond to each compliance provision (§ 60.743).
              
              
                Table 1b—Cross Reference
                
                  Compliance provisions—§ 60.743
                  Test methods—§ 60.745
                  Category/equipment a
                  
                  Monitoring requirements—§ 60.744
                  Reporting and recordkeeping requirements—§ 60.747
                
                
                  A. Coating operation:
                
                
                  (a)(1)—Gaseous emission test for coating operations not using carbon adsorption beds with individual exhausts
                  (b)-(g)
                  General, CA, CO, TI, CI, PE, TE
                  (a), (i), (j), (k), (c)(1), (d), (e), (f), (g)
                  (a), (d)(7), (f), (g), (h), (d)(1)(i), (d)(2)(i), (d)(3), (d)(4), (d)(5), (d)(6).
                
                
                  (a)(2)—Gaseous emission test for coating operations using carbon adsorption beds with individual exhausts
                  (b)-(g)
                  General, CA, PE, TE
                  (a), (i), (j), (k), (c)(2), (g)
                  (a), (d)(7), (f), (g), (h), (d)(1)(ii), (d)(2)(ii), (d)(6).
                
                
                  (a)(3)—Monthly liquid material balance—can be used only when a VOC recovery device controls only those emissions from one affected coating operation
                  (a)
                  VOC recovery
                  (i), (k)
                  (e), (f), (g), (h).
                
                
                  (a)(4)—Short-term (3 to 7 day) liquid material balance—may be used as an alternative to (a)(3)
                  (a)
                  General, CA, CO, PE, TE
                  (a), (i), (j), (k), (c)(1), (c)(2), (d), (g)
                  (a), (d)(7), (f), (g), (h), (d)(1), (d)(2), (d)(3), (d)(6).
                
                
                  (b)—Alternative standard for coating operation—demonstrate use of approved total enclosure and emissions vented to a 95 percent efficient control device
                  (b)-(g)
                  General, CA, CO, TI, CI, PE, TE
                  (a), (i), (j), (k), (c)(1), (c)(2), (d), (e), (f), (h)
                  (a), (d)(7), (f), (g), (h), (d)(1), (d)(2), (d)(3), (d)(4), (d)(5), (d)(6).
                
                
                  B. Coating mix preparation equipment:
                
                
                  (c)—Standard for equipment servicing a coating operation with concurrent construction of a control device that uses at least 130 Mg/yr of VOC—demonstrate that covers meeting specifications are installed and used properly; procedures detailing proper use are posted; the mix equipment is vented to a 95 percent efficient control device
                  (b)-(g)
                  General, CA, TI, CI
                  (a), (i), (j), (k), (c)(1), (c)(2), (e), (f)
                  (a), (d)(7), (f), (g), (h), (d)(1), (d)(2), (d)(4), (d)(5).
                
                
                  
                  (d)—Standard for equipment servicing a coating operation that does not have concurrent construction of a control device but uses at least 130 Mg/yr of VOC or for equipment servicing a coating operation that uses <130 Mg/yr but ≥95 Mg/yr of VOC—demonstrate that covers meeting specifications are installed and used properly; procedures detailing proper use are posted; the mix equipment is vented to a control device (optional)
                  No other requirements apply
                
                
                  a CA = carbon adsorber; CO = condenser; TI = thermal incinerator; CI = catalytic incinerator; PE = partial enclosure; TE = total enclosure.
              
            
            
              § 60.742
              Standards for volatile organic compounds.
              (a) Each owner or operator of an affected facility that is subject to the requirements of this subpart shall comply with the emissions limitations set forth in this section on and after the date on which the initial performance test required by § 60.8 is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated or 180 days after initial startup, whichever date comes first.
              (b) For the coating operation, each owner or operator of an affected facility shall either:
              (1) Reduce VOC emissions to the atmosphere from the coating operation by at least 90 percent (“emission reduction” standard); or
              (2) Install, operate, and maintain a total enclosure around the coating operation and vent the captured VOC emissions from the total enclosure to a control device that is at least 95 percent effecient (alternative standard).
              (c) For the onsite coating mix preparation equipment of an affected facility, the owner or operator shall comply with the following requirements, as applicable:
              (1) For an affected facility that has concurrent construction of a control device and uses at least 130 Mg of VOC per 12-month period, the owner or operator shall install, operate, and maintain a cover on each piece of affected coating mix preparation equipment and vent VOC emissions from the covered mix equipment to a 95 percent efficient control device while preparation of the coating is taking place within the vessel.
              (2) For an affected facility that does not have concurrent construction of a control device but uses at least 130 Mg of VOC per 12-month period, the owner or operator shall either:
              (i) Install, operate, and maintain a cover on each piece of affected coating mix preparation equipment; or
              (ii) Install, operate, and maintain a cover on each piece of affected coating mix preparation equipment and vent VOC emissions to a VOC control device.
              (3) For an affected facility that uses at least 95 Mg but less than 130 Mg of VOC per 12-month period, the owner or operator shall either.
              (i) Install, operate, and maintain a cover on each piece of affected coating mix preparation equipment; or
              (ii) Install, operate, and maintain a cover on each piece of affected coating mix preparation equipment and vent VOC emissions to a VOC control device.
            
            
              § 60.743
              Compliance provisions.

              (a) To demonstrate compliance with the emission reduction standard for coating operations specified in § 60.742(b)(1), the owner or operator of the affected facility shall use one of the following methods.
              
              (1) Gaseous emission test for coating operations not using carbon adsorption beds with individual exhausts. This method is applicable when the emissions from any affected coating operation are controlled by a control device other than a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel. The owner or operator using this method shall comply with the following procedures:
              (i) Construct the vapor capture system and control device so that all gaseous volumetric flow rates and total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.745(b) through (g);
              (ii) Determine capture efficiency from the coating operation by capturing, venting, and measuring all VOC emissions from the coating operation. During a performance test, the owner or operator of an affected coating operation located in an area with other sources of VOC shall isolate the coating operation emissions from all other sources of VOC by one of the following methods:
              (A) Build a temporary enclosure, as defined in § 60.741(a) and conforming to the requirements of § 60.743(b)(1), around the affected coating operation. The temporary enclosure must be constructed and ventilated (through stacks suitable for testing) so that it has minimal impact on performance of the capture system; or
              (B) Shut down all other sources of VOC and continue to exhaust fugitive emissions from the affected coating operation through any building ventilation system and other room exhausts such as those on drying ovens. All such ventilation air must be vented through stacks suitable for testing because the VOC content in each must be determined.
              (iii) Operate the emission control device with all emission sources connected and operating.
              (iv) Determine the efficiency (E) of the control device by Equation 1:
              
                EC01JN92.067
              
              (v) Determine the efficiency (F) of the vapor capture system by Equation 2:
              
                EC01JN92.068
              

              (vi) For each affected coating operation subject to § 60.742(b)(1) (emission reduction standard for coating operations), compliance is demonstrated if the product of (E)x(F) is equal to or greater than 0.90.
              
              (2) Gaseous emission test for coating operations using carbon adsorption beds with individual exhausts. This method is applicable when emissions from any affected coating operation are controlled by a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel. The owner or operator using this method shall comply with the following procedures:
              (i) Construct the vapor capture system and control device so that each volumetric flow rate and the total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.745 (b) through (g);
              (ii) Assure that all VOC emissions from the coating operation are segregated from other VOC sources and that the emissions can be captured for measurement, as described in § 60.743(a)(1)(ii) (A) and (B);
              (iii) Operate the emission control device with all emission sources connected and operating;
              (iv) Determine the efficiency (Hv) of each individual adsorber vessel (v) using Equation 3:
              
                EC01JN92.069
              

              (v) Determine the efficiency of the carbon adsorption system (Hsys) by computing the average efficiency of the adsorber vessels as weighted by the volumetric flow rate (Qhv) of each individual adsorber vessel (v) using Equation 4:
              
                EC01JN92.070
              
              (vi) Determine the efficiency (F) of the vapor capture system using Equation (2).

              (vii) For each affected coating operation subject to § 60.742(b)(1) (emission reduction standard for coating operations), compliance is demonstrated if the product of (Hsys)x(F) is equal to or greater than 0.90.
              (3) Monthly liquid material balance. This method can be used only when a VOC recovery device controls only those emissions from one affected coating operation. It may not be used if the VOC recovery device controls emissions from any other VOC emission sources. When demonstrating compliance by this method, § 60.8(f) (Performance Tests) of this part does not apply. The owner or operator using this method shall comply with the following procedures to determine the VOC emission reduction for each nominal 1-month period:
              (i) Measure the amount of coating applied at the coating applicator. This quantity shall be determined at a time and location in the process after all ingredients (including any dilution solvent) have been added to the coating, or appropriate adjustments shall be made to account for any ingredients added after the amount of coating has been determined;

              (ii) Determine the VOC content of all coatings applied using the test method specified in § 60.745(a). This value shall be determined at a time and location in the process after all ingredients (including any dilution solvent) have been added to the coating, or appropriate adjustments shall be made to account for any ingredients added after the VOC content in the coating has been determined;
              (iii) Install, calibrate, maintain, and operate, according to the manufacturer's specifications, a device that indicates the cumulative amount of VOC recovered by the control device over each nominal 1-month period. The device shall be certified by the manufacturer to be accurate to within ±2.0 percent;
              (iv) Measure the amount of VOC recovered; and
              (v) Calculate the overall VOC emission reduction (R) for each and every nominal 1-month period using Equation 5. Emissions during startups and shutdowns are to be included when determining R because startups and shutdowns are part of normal operation for this source category.
              
                EC01JN92.071
              
              If the value of R is equal to or greater than 0.90, compliance with § 60.742(b)(1) is demonstrated.
              (A) The value of RSi is zero unless the owner or operator submits the following information to the Administrator for approval of a measured value of RSi that is greater than zero but less than or equal to 6 percent by weight of the liquid VOC applied:
              (1) Measurement techniques; and
              (2) Documentation that the measured value of RSi exceeds zero but is less than or equal to 6 percent by weight of the liquid VOC applied.

              (B) For those facilities not subject to paragraph (a)(3)(v)(A) of this section, the value of RSi is zero unless the owner or operator submits the following information to the Administrator for approval of a measured value of RSi that is greater than 6 percent by weight of the liquid VOC applied.
              (1) Measurement techniques;
              (2) Documentation that the measured value of RSi exceeds 6 percent by weight of the liquid VOC applied; and
              (3) Either documentation of customer specifications requiring higher values or documentation that the desired properties of the product make it necessary for RSi to exceed 6 percent by weight of the liquid VOC applied and that such properties cannot be achieved by other means.

              (C) The measurement techniques of paragraphs (a)(3)(v)(A)(1) and (a)(3)(v)(B)(1) of this section shall be submitted to the Administrator for approval with the notification of anticipated startup required under § 60.7(a)(2).
              (vi) The point at which Mr is to be measured shall be established when the compliance procedures are approved. The presumptive point of measurement shall be prior to separation/ purification; a point after separation/purification may be adopted for enhanced convenience or accuracy.
              (4) Short-term liquid material balance. This method may be used as an alternative to the monthly liquid material balance described in paragraph (a)(3) of this section. The owner or operator using this method shall comply with the following procedures to determine VOC emission reduction for a 3- to 7-day period and shall continuously monitor VOC emissions as specified in § 60.744.

              (i) Use the procedures described in paragraphs (a)(3) (i) through (vi) of this section to determine the overall emission reduction, R. Compliance is demonstrated if the value of R is equal to or greater than 0.90.
              
              (ii) The number of days for the performance test (3 to 7) is to be based on the affected facility's representative performance consistent with the requirements of § 60.8(c). Data demonstrating that the chosen test period is representative shall be submitted to the Administrator for approval with the notification of anticipated startup required under § 60.7(a)(2).
              (b) Each owner or operator of an affected coating operation subject to the standard specified in § 60.742(b)(2) (alternative standard for coating operations) shall:
              (1) Demonstrate that a total enclosure is installed. The total enclosure shall either be approved by the Administrator in accordance with the provisions of § 60.746, or meet the requirements in paragraphs (b)(1) (i) through (vi) of this section, as follows:
              (i) The only openings in the enclosure are forced makeup air and exhaust ducts and natural draft openings such as those through which raw materials enter and exist the coating operation;
              (ii) Total area of all natural draft openings does not exceed 5 percent of the total surface area of the total enclosure's walls, floor, and ceiling;
              (iii) All access doors and windows are closed during normal operation of the enclosed coating operation, except for brief, occasional openings to accommodate process equipment adjustments. If such openings are frequent, or if the access door or window remains open for a significant amount of time during the process operation, it must be considered a natural draft opening. Access doors used routinely by workers to enter and exit the enclosed area shall be equipped with automatic closure devices;
              (iv) Average inward face velocity (FV) across all natural draft openings is a minimum of 3,600 meters per hour as determined by the following procedures:
              (A) Construct all forced makeup air ducts and all exhaust ducts so that the volumetric flow rate in each can be accurately determined by the test methods and procedures specified in § 60.745 (c) and (d). Volumetric flow rates shall be calculated without the adjustment normally made for moisture content; and
              (B) Determine FV by Equation 6:
              
                EC01JN92.072
              
              (v) The air passing through all natural draft openings flows into the enclosure continuously. If FV is less than or equal to 9,000 meters per hour, the continuous inward airflow shall be verified by continuous observation using smoke tubes, streamers, tracer gases, or other means approved by the Administrator over the period that the volumetric flow rate tests required to determine FV are carried out. If FV is greater than 9,000 meters per hour, the direction of airflow thourgh the natural draft openings shall be presumed to be inward at all times without verification.
              (vi) All sources of emissions within the enclosure shall be a minimum of four equivalent diameters away from each natural draft opening.
              (2) Determine the control device efficiency using Equation (1) or Equations (3) and (4), as applicable, and the test methods and procedures specified in § 60.745 (b) through (g).

              (3) Compliance is demonstrated if the installation of a total enclosure is demonstrated and the value of E determined from Equation (1) or the value of Hsys determined from Equations (3) and (4), as applicable, is equal to or greater than 0.95.
              (c) To demonstrate compliance with § 60.742(c)(1) (standard for coating mix preparation equipment servicing a coating operation with concurrent construction of a control device that uses at least 130 Mg per year of VOC), each owner or operator of affected coating mix preparation equipment shall demonstrate that:
              (1) Covers meeting the following specifications have been installed and are being used properly:
              (i) Cover shall be closed at all times except when adding ingredients, withdrawing samples, transferring the contents, or making visual inspection when such activities cannot be carried out with cover in place. Such activities shall be carried out through ports of the minimum practical size;
              (ii) Cover shall extend at least 2 centimeters beyond the outer rim of the opening or shall be attached to the rim;
              (iii) Cover shall be of such design and construction that contact is maintained between cover and rim along the entire perimeter;
              (iv) Any breach in the cover (such as a slit for insertion of a mixer shaft or port for addition of ingredients) shall be covered consistent with paragraphs (c)(1) (i), (ii), and (iii) of this section when not actively in use. An opening sufficient to allow safe clearance for a mixer shaft is acceptable during those periods when the shaft is in place; and
              (v) A polyehtylene or nonpermanent cover may be used provided it meets the requirements of paragraphs (c)(1) (ii), (iii), and (iv) of this section. Such a cover shall not be reused after once being removed.
              (2) Procedures detailing the proper use of covers, as specified in paragraph (c)(1)(i) of this section, have been posted in all areas where affected coatings mix preparation equipment is used;
              (3) The coating mix preparation equipment is vented to a control device while preparation of the coating is taking place within the vessel; and
              (4) The control device efficiency (E or Hsys, as applicable) determined using Equation (1) or Equations (3) and (4), respectively, and the test methods and procedures specified in § 60.745 (b) through (g) is equal to or greater than 0.95.
              (d) To demonstrate compliance with § 60.742(c)(2) (standard for coating mix preparation equipment servicing a coating operation that does not have concurrent construction of a control device but uses at least 130 Mg of VOC per year) or § 60.742(c)(3) (standard for coating mix preparation equipment servicing a coating operation that uses at least 95 Mg but less than 130 Mg of VOC per year), each owner or operator of affected coating mix preparation equipment shall demonstrate upon inspection that:
              (1) Covers satisfying the specifications in paragraphs (c)(1) (i) through (v) of this section have been installed and are being properly operated and maintained; and
              (2) Procedures detailing the proper use of covers, as specified in paragraph (c)(1)(i) of this section, have been posted in all areas where affected coating mix preparation equipment is used.
              (3) Owners or operators meeting the standard specified in § 60.742 (c)(2)(ii) or (c)(3)(ii) shall also demonstrate that the coating mix preparation equipment is vented to a control device.
              (e) If a control device other than a carbon adsorber, condenser, or incinerator is used to control emissions from an affected facility, the necessary operating specifications for that device must be approved by the Administrator. An example of such a device is a flare.
            
            
              § 60.744
              Monitoring requirements.
              (a) Each owner or operator of an affected facility shall install and calibrate all monitoring devices required under the provisions of this section according to the manufacturer's specifications, prior to the initial performance test in locations such that representative values of the monitored parameters will be obtained. The parameters to be monitored shall be continuously measured and recorded during each performance test.

              (b) Each owner or operator of an affected facility that uses less than 95 Mg of VOC per year and each owner or operator of an affected facility subject to the provisions specified in § 60.742(c)(3) shall:
              (1) Make semiannual estimates of the projected annual amount of VOC to be used for the manufacture of polymeric coated substrate at the affected coating operation in that year; and
              (2) Maintain records of actual VOC use.
              (c) Each owner or operator of an affected facility controlled by a carbon adsorption system and demonstrating compliance by the procedures described in § 60.743 (a)(1), (2), (b), or (c) (which include control device efficiency determinations) or § 60.743(a)(4) (short-term liquid material balance) shall carry out the monitoring provisions of paragraph (c)(1) or (2) of this section, as appropriate.
              (1) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the concentration level of organic compounds in either the control device outlet gas stream or in both the control device inlet and outlet gas streams. The outlet gas stream shall be monitored if the percent increase in the concentration level of organic compounds is used as the basis for reporting, as described in § 60.747(d)(1)(i). The inlet and outlet gas streams shall be monitored if the percent control device efficiency is used as the basis for reporting, as described in § 60.747(d)(2)(i).
              (2) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the concentration level of organic compounds in the outlet gas stream for a minimum of one complete adsorption cycle per day for each adsorber vessel. The owner or operator may also monitor and record the concentration level of organic compounds in the common carbon adsorption system inlet gas stream or in each individual carbon adsorber vessel inlet stream. The outlet gas streams shall be monitored if the percent increase in the concentration level of organic compounds is used as the basis for reporting, as described in § 60.747(d)(1)(ii). In this case, the owner or operator shall compute daily a 3-day rolling average concentration level of organics in the outlet gas stream from each individual adsorber vessel. The inlet and outlet gas streams shall be monitored if the percent control device efficiency is used as the basis for reporting, as described in § 60.747(d)(2)(ii). In this case, the owner or operator shall compute daily a 3-day rolling average efficiency for each individual adsorber vessel.
              (d) Each owner or operator of an affected facility controlled by a condensation system and demonstrating compliance by the test methods described in § 60.743 (a)(1), (2), (b), or (c) (which include control device efficiency determinations) or § 60.743(a)(4) (short-term liquid material balance) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the temperature of the condenser exhaust stream.
              (e) Each owner or operator of an affected facility controlled by a thermal incinerator and demonstrating compliance by the test methods described in § 60.743 (a)(1), (2), (b), or (c) (which include control device efficiency determinations) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the combustion temperature of the incinerator. The monitoring device shall have an accuracy within ±1 percent of the temperature being measured in Celsius degrees.

              (f) Each owner or operator of an affected facility controlled by a catalytic incinerator and demonstrating compliance by the test methods described in § 60.743 (a)(1), (2), (b), or (c) (which include control device efficiency determinations) shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the gas temperature both upstream and downstream of the catalyst bed. The monitoring device shall have an accuracy within ±1 percent of the temperature being measured in Celsius degrees.
              
              (g) Each owner or operator of an affected facility who demonstrates compliance by the test methods described in § 60.743(a)(1) or (2) (which include vapor capture system efficiency determinations) or § 60.743(a)(4) (short-term liquid material balance) shall submit a monitoring plan for the vapor capture system to the Administrator for approval with the notification of anticipated startup required under § 60.7(a)(2) of the General Provisions. This plan shall identify the parameter to be monitored as an indicator of vapor capture system performance (e.g., the amperage to the exhaust fans or duct flow rates) and the method for monitoring the chosen parameter. The owner or operator shall install, calibrate, maintain, and operate, according to the manufacturer's specifications, a monitoring device that continuously indicates and records the value of the chosen parameter.
              (h) Each owner or operator of an affected facility who demonstrates compliance as described in § 60.743(b) shall follow the procedures described in paragraph (g) of this section to establish a monitoring system for the total enclosure.
              (i) Each owner or operator of an affected facility shall record time periods of mixing or coating operations when the emission control device is malfunctioning or not in use.
              (j) Each owner or operator of an affected facility shall record time periods of mixing or coating operations when each monitoring device is malfunctioning or not in use.
              (k) Records of the measurements and calculations required in §§ 60.743 and 60.744 must be retained for at least 2 years following the date of the measurements and calculations.
            
            
              § 60.745
              Test methods and procedures.
              Methods in appendix A of this part, except as provided under § 60.8(b), shall be used to determine compliance as follows:
              (a) Method 24 is used to determine the VOC content in coatings. If it is demonstrated to the satisfaction of the Administrator that coating formulation data are equivalent to Method 24 results, formulation data may be used. In the event of any inconsistency between a Method 24 test and a facility's formulation data, the Method 24 test will govern. For Method 24, the coating sample must be a 1-liter sample collected in a 1-liter container at a point in the process where the sample will be representative of the coating applied to the substrate (i.e., the sample shall include any dilution solvent or other VOC added during the manufacturing process). The container must be tightly sealed immediately after the sample is collected. Any solvent or other VOC added after the sample is taken must be measured and accounted for in the calculations that use Method 24 results.
              (b) Method 25 shall be used to determine VOC concentrations from incinerator gas streams. Alternative Methods (18 or 25A), may be used as explained in the applicability section of Method 25 in cases where use of Method 25 is demonstrated to be technically infeasible. The owner or operator shall submit notice of the intended test method to the Administrator for approval along with the notification of the performance test required under § 60.8(d) of the General Provisions. Except as indicated in paragraphs (b)(1) and (b)(2) of this section, the test shall consist of three separate runs, each lasting a minimum of 30 minutes.
              (1) When the method is to be used in the determination of the efficiency of a fixed-bed carbon adsorption system with a common exhaust stack for all the individual adsorber vessels pursuant to § 60.743 (a)(1), (b), or (c), the test shall consist of three separate runs, each coinciding with one or more complete system rotations through the adsorption cycles of all the individual adsorber vessels.
              (2) When the method is to be used in the determination of the efficiency of a fixed-bed carbon adsorption system with individual exhaust stacks for each adsorber vessel pursuant to § 60.743 (a)(2), (b), or (c), each adsorber vessel shall be tested individually. Each test shall consist of three separate runs, each coinciding with one or more complete adsorption cycles.
              (c) Method 1 or 1A is used for sample and velocity traverses;

              (d) Method 2, 2A, 2C, or 2D is used for velocity and volumetric flow rates;
              
              (e) Method 3 is used for gas analysis;
              (f) Method 4 is used for stack gas moisture;
              (g) Methods 2, 2A, 2C, or 2D; 3; and 4 shall be performed, as applicable, at least twice during each test run.
            
            
              § 60.746
              Permission to use alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in emissions of VOC from any emission point subject to § 60.742(c) at least equivalent to that required by § 60.742(b)(2) or § 60.742(c), respectively, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means. The Administrator may condition permission on requirements that may be necessary to ensure operation and maintenance to achieve the same emission reduction as specified in § 60.742(b)(2) or § 60.742(c), respectively.
              (b) Any notice under paragraph (a) of this section shall be published only after public notice and an opportunity for a public hearing.
              (c) Any person seeking permission under this section shall submit to the Administrator either results from an emission test that accurately collects and measures all VOC emissions from a given control device or an engineering evaluation that accurately determines such emissions.
            
            
              § 60.747
              Reporting and recordkeeping requirements.
              (a) For each affected facility subject to the requirements of § 60.742(b) and (c), the owner or operator shall submit the performance test data and results to the Administrator as specified in § 60.8(a) of this part. In addition, the average values of the monitored parameters measured at least every 15 minutes and averaged over the period of the performance test shall be submitted with the results of all performance tests.
              (b) Each owner or operator of an affected facility subject to the provisions specified in § 60.742(c)(3) and claiming to use less than 130 Mg of VOC in the first year of operation and each owner or operator of an affected facility claiming to use less than 95 Mg of VOC in the first year of operation shall submit to the Administrator, with the notification of anticipated startup required under § 60.7(a)(2) of the General Provisions, a material flow chart indicating projected VOC use. The owner or operator shall also submit actual VOC use records at the end of the initial year.
              (c) Each owner or operator of an affected facility subject to the provisions of § 60.742(c)(3) and initially using less than 130 Mg of VOC per year and each owner or operator of an affected facility initially using less than 95 Mg of VOC per year shall:
              (1) Record semiannual estimates of projected VOC use and actual 12-month VOC use;
              (2) Report the first semiannual estimate in which projected annual VOC use exceeds the applicable cutoff; and
              (3) Report the first 12-month period in which the actual VOC use exceeds the applicable cutoff.
              (d) Each owner or operator of an affected facility demonstrating compliance by the methods described in § 60.743(a)(1), (2), (4), (b), or (c) shall maintain records and submit quarterly reports to the Administrator documenting the following:
              (1) For those affected facilities monitoring only the carbon adsorption system outlet concentration levels of organic compounds, the periods (during actual coating operations) specified in paragraph (d)(1)(i) or (ii) of this section, as applicable.
              (i) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, all periods of three consecutive system rotations through the adsorption cycles of all the individual adsorber vessels during which the average value of the concentration level of organic compounds in the common outlet gas stream is more than 20 percent greater than the average value measured during the most recent performance test that demonstrated compliance.

              (ii) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, all 3-day rolling averages for each adsorber vessel when the concentration level of organic compounds in the individual outlet gas stream is more than 20 percent greater than the average value for that adsorber vessel measured during the most recent performance test that demonstrated compliance.
              (2) For those affected facilities monitoring both the carbon adsorption system inlet and outlet concentration levels of organic compounds, the periods (during actual coating operations), specified in paragraph (d)(2)(i) or (ii) of this section, as applicable.
              (i) For carbon adsorption systems with a common exhaust stack for all the individual adsorber vessels, all periods of three consecutive adsorption cycles of all the individual adsorber vessels during which the average carbon adsorption system efficiency falls below the applicable level as follows:
              (A) For those affected facilities demonstrating compliance by the performance test method described in § 60.743(a)(1), the value of E determined using Equation (1) during the most recent performance test that demonstrated compliance.
              (B) For those affected facilities demonstrating compliance by the performance test described in § 60.743(a)(4), the average value of the system efficiency measured with the monitor during the most recent performance test that demonstrated compliance.
              (C) For those affected facilities demonstrating compliance pursuant to § 60.743(b) or (c), 0.95.
              (ii) For carbon adsorption systems with individual exhaust stacks for each adsorber vessel, all 3-day rolling averages for each adsorber vessel during which the average carbon adsorber vessel efficiency falls below the applicable level as follows:

              (A) For those affected facilities demonstrating compliance by the performance test method described in § 60.743(a)(2), (b), or (c), the value of Hv determined using Equation (3) during the most recent performance test that demonstrated compliance.
              (B) For those affected facilities demonstrating compliance by the performance test described in § 60.743(a)(4), the average efficiency for that adsorber vessel measured with the monitor during the most recent performance test that demonstrated compliance.
              (3) For those affected facilities monitoring condenser exhaust gas temperature, all 3-hour periods (during actual coating operations) during which the average exhaust temperature is 5 or more Celsius degrees above the average temperature measured during the most recent performance test that demonstrated compliance;
              (4) For those affected facilities monitoring thermal incinerator combustion gas temperature, all 3-hour periods (during actual coating operations) during which the average combustion temperature of the device is more than 28 Celsius degrees below the average combustion temperature of the device during the most recent performance test that demonstrated compliance;
              (5) For those affected facilities monitoring catalytic incinerator catalyst bed temperature, all 3-hour periods (during actual coating operations) during which the average gas temperature immediately before the catalyst bed is more than 28 Celsius degrees below the average gas temperature during the most recent performance test that demonstrated compliance and all 3-hour periods (during actual coating operations) during which the average gas temperature difference across the catalyst bed is less than 80 percent of the average gas temperature difference during the most recent performance test that demonstrated compliance;
              (6) For each affected facility monitoring a total enclosure pursuant to § 60.744(h) or vapor capture system pursuant to § 60.744(g), all 3-hour periods (during actual coating operations) during which the average total enclosure or vapor capture system monitor readings vary by 5 percent or more from the average value measured during the most recent performance test that demonstrated compliance.
              (7) Each owner or operator of an affected coating operation not required to submit reports under paragraphs (d)(1) through (6) of this section because no reportable periods have occurred shall submit semiannual statements clarifying this fact.

              (e) Each owner or operator of an affected coating operation, demonstrating compliance by the test methods described in § 60.743(a)(3) (liquid-liquid material balance) shall submit the following:
              
              (1) For months of compliance, semiannual reports to the Administrator stating that the affected coating operation was in compliance for each 1-month period; and
              (2) For months of noncompliance, quarterly reports to the Administrator documenting the 1-month amount of VOC contained in the coatings, the 1-month amount of VOC recovered, and the percent emission reduction for each month.
              (f) Each owner or operator of an affected coating operation, either by itself or with associated coating mix preparation equipment, shall submit the following with the reports required under paragraphs (d) and (e) of this section:
              (1) All periods during actual mixing or coating operations when a required monitoring device (if any) was malfunctioning or not operating; and
              (2) All periods during actual mixing or coating operations when the control device was malfunctioning or not operating.
              (g) The reports required under paragraphs (b), (c), (d), and (e) of this section shall be postmarked within 30 days of the end of the reporting period.
              (h) Records required in § 60.747 must be retained for at least 2 years.
              (i) The requirements of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In this event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with the requirements established by the State.
            
            
              § 60.748
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities that will not be delegated to States: §§ 60.743(a)(3)(v) (A) and (B); 60.743(e); 60.745(a); 60.746.
            
          
          
            Subpart WWW—Standards of Performance for Municipal Solid Waste Landfills
            
              Source:
              61 FR 9919, Mar. 12, 1996, unless otherwise noted.
            
            
              § 60.750
              Applicability, designation of affected facility, and delegation of authority.
              (a) The provisions of this subpart apply to each municipal solid waste landfill that commenced construction, reconstruction, or modification on or after May 30, 1991, but before July 18, 2014.
              (b) The following authorities shall be retained by the Administrator and not transferred to the State: § 60.754(a)(5).
              (c) Activities required by or conducted pursuant to a CERCLA, RCRA, or State remedial action are not considered construction, reconstruction, or modification for purposes of this subpart.
              (d) An affected municipal solid waste landfill must continue to comply with this subpart until it:
              (1) Becomes subject to the more stringent requirements in an approved and effective state or federal plan that implements subpart Cf of this part, or
              (2) Modifies or reconstructs after July 17, 2014, and thus becomes subject to subpart XXX of this part.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32750, June 16, 1998; 85 FR 17260, Mar. 26, 2020]
            
            
              § 60.751
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act or in subpart A of this part.
              
                Active collection system means a gas collection system that uses gas mover equipment.
              
                Active landfill means a landfill in which solid waste is being placed or a landfill that is planned to accept waste in the future.
              
                Closed landfill means a landfill in which solid waste is no longer being placed, and in which no additional solid wastes will be placed without first filing a notification of modification as prescribed under § 60.7(a)(4). Once a notification of modification has been filed, and additional solid waste is placed in the landfill, the landfill is no longer closed.
              
                Closure means that point in time when a landfill becomes a closed landfill.
              
                Commercial solid waste means all types of solid waste generated by stores, offices, restaurants, warehouses, and other nonmanufacturing activities, excluding residential and industrial wastes.
              
                Controlled landfill means any landfill at which collection and control systems are required under this subpart as a result of the nonmethane organic compounds emission rate. The landfill is considered controlled at the time a collection and control system design plan is submitted in compliance with § 60.752(b)(2)(i).
              
                Design capacity means the maximum amount of solid waste a landfill can accept, as indicated in terms of volume or mass in the most recent permit issued by the State, local, or Tribal agency responsible for regulating the landfill, plus any in-place waste not accounted for in the most recent permit. If the owner or operator chooses to convert the design capacity from volume to mass or from mass to volume to demonstrate its design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, the calculation must include a site specific density, which must be recalculated annually.
              
                Disposal facility means all contiguous land and structures, other appurtenances, and improvements on the land used for the disposal of solid waste.
              
                Emission rate cutoff means the threshold annual emission rate to which a landfill compares its estimated emission rate to determine if control under the regulation is required.
              
                Enclosed combustor means an enclosed firebox which maintains a relatively constant limited peak temperature generally using a limited supply of combustion air. An enclosed flare is considered an enclosed combustor.
              
                Flare means an open combustor without enclosure or shroud.
              
                Gas mover equipment means the equipment (i.e., fan, blower, compressor) used to transport landfill gas through the header system.
              
                Household waste means any solid waste (including garbage, trash, and sanitary waste in septic tanks) derived from households (including, but not limited to, single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreation areas).
              
                Industrial solid waste means solid waste generated by manufacturing or industrial processes that is not a hazardous waste regulated under Subtitle C of the Resource Conservation and Recovery Act, parts 264 and 265 of this title. Such waste may include, but is not limited to, waste resulting from the following manufacturing processes: electric power generation; fertilizer/agricultural chemicals; food and related products/by-products; inorganic chemicals; iron and steel manufacturing; leather and leather products; nonferrous metals manufacturing/foundries; organic chemicals; plastics and resins manufacturing; pulp and paper industry; rubber and miscellaneous plastic products; stone, glass, clay, and concrete products; textile manufacturing; transportation equipment; and water treatment. This term does not include mining waste or oil and gas waste.
              
                Interior well means any well or similar collection component located inside the perimeter of the landfill waste. A perimeter well located outside the landfilled waste is not an interior well.
              
                Landfill means an area of land or an excavation in which wastes are placed for permanent disposal, and that is not a land application unit, surface impoundment, injection well, or waste pile as those terms are defined under § 257.2 of this title.
              
                Lateral expansion means a horizontal expansion of the waste boundaries of an existing MSW landfill. A lateral expansion is not a modification unless it results in an increase in the design capacity of the landfill.
              
                Modification means an increase in the permitted volume design capacity of the landfill by either horizontal or vertical expansion based on its permitted design capacity as of May 30, 1991. Modification does not occur until the owner or operator commences construction on the horizontal or vertical expansion.
              
                Municipal solid waste landfill or MSW landfill means an entire disposal facility in a contiguous geographical space where household waste is placed in or on land. An MSW landfill may also receive other types of RCRA Subtitle D wastes (§ 257.2 of this title) such as commercial solid waste, nonhazardous sludge, conditionally exempt small quantity generator waste, and industrial solid waste. Portions of an MSW landfill may be separated by access roads. An MSW landfill may be publicly or privately owned. An MSW landfill may be a new MSW landfill, an existing MSW landfill, or a lateral expansion.
              
                Municipal solid waste landfill emissions or MSW landfill emissions means gas generated by the decomposition of organic waste deposited in an MSW landfill or derived from the evolution of organic compounds in the waste.
              
                NMOC means nonmethane organic compounds, as measured according to the provisions of § 60.754.
              
                Nondegradable waste means any waste that does not decompose through chemical breakdown or microbiological activity. Examples are, but are not limited to, concrete, municipal waste combustor ash, and metals.
              
                Passive collection system means a gas collection system that solely uses positive pressure within the landfill to move the gas rather than using gas mover equipment.
              
                Sludge means any solid, semisolid, or liquid waste generated from a municipal, commercial, or industrial wastewater treatment plant, water supply treatment plant, or air pollution control facility, exclusive of the treated effluent from a wastewater treatment plant.
              
                Solid waste means any garbage, sludge from a wastewater treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under 33 U.S.C. 1342, or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C 2011 et seq.).
              
                Sufficient density means any number, spacing, and combination of collection system components, including vertical wells, horizontal collectors, and surface collectors, necessary to maintain emission and migration control as determined by measures of performance set forth in this part.
              
                Sufficient extraction rate means a rate sufficient to maintain a negative pressure at all wellheads in the collection system without causing air infiltration, including any wellheads connected to the system as a result of expansion or excess surface emissions, for the life of the blower.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32750, June 16, 1998; 64 FR 9262, Feb. 24, 1999]
            
            
              § 60.752
              Standards for air emissions from municipal solid waste landfills.
              (a) Each owner or operator of an MSW landfill having a design capacity less than 2.5 million megagrams by mass or 2.5 million cubic meters by volume shall submit an initial design capacity report to the Administrator as provided in § 60.757(a). The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. Any density conversions shall be documented and submitted with the report. Submittal of the initial design capacity report shall fulfill the requirements of this subpart except as provided for in paragraphs (a)(1) and (a)(2) of this section.
              (1) The owner or operator shall submit to the Administrator an amended design capacity report, as provided for in § 60.757(a)(3).

              (2) When an increase in the maximum design capacity of a landfill exempted from the provisions of §§ 60.752(b) through 60.759 of this subpart on the basis of the design capacity exemption in paragraph (a) of this section results in a revised maximum design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the owner or operator shall comply with the provision of paragraph (b) of this section.
              (b) Each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, shall either comply with paragraph (b)(2) of this section or calculate an NMOC emission rate for the landfill using the procedures specified in § 60.754. The NMOC emission rate shall be recalculated annually, except as provided in § 60.757(b)(1)(ii) of this subpart. The owner or operator of an MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters is subject to part 70 or 71 permitting requirements.
              (1) If the calculated NMOC emission rate is less than 50 megagrams per year, the owner or operator shall:
              (i) Submit an annual emission report to the Administrator, except as provided for in § 60.757(b)(1)(ii); and
              (ii) Recalculate the NMOC emission rate annually using the procedures specified in § 60.754(a)(1) until such time as the calculated NMOC emission rate is equal to or greater than 50 megagrams per year, or the landfill is closed.
              (A) If the NMOC emission rate, upon recalculation required in paragraph (b)(1)(ii) of this section, is equal to or greater than 50 megagrams per year, the owner or operator shall install a collection and control system in compliance with paragraph (b)(2) of this section.
              (B) If the landfill is permanently closed, a closure notification shall be submitted to the Administrator as provided for in § 60.757(d).
              (2) If the calculated NMOC emission rate is equal to or greater than 50 megagrams per year, the owner or operator shall:
              (i) Submit a collection and control system design plan prepared by a professional engineer to the Administrator within 1 year:
              (A) The collection and control system as described in the plan shall meet the design requirements of paragraph (b)(2)(ii) of this section.
              (B) The collection and control system design plan shall include any alternatives to the operational standards, test methods, procedures, compliance measures, monitoring, recordkeeping or reporting provisions of §§ 60.753 through 60.758 proposed by the owner or operator.
              (C) The collection and control system design plan shall either conform with specifications for active collection systems in § 60.759 or include a demonstration to the Administrator's satisfaction of the sufficiency of the alternative provisions to § 60.759.
              (D) The Administrator shall review the information submitted under paragraphs (b)(2)(i) (A),(B) and (C) of this section and either approve it, disapprove it, or request that additional information be submitted. Because of the many site-specific factors involved with landfill gas system design, alternative systems may be necessary. A wide variety of system designs are possible, such as vertical wells, combination horizontal and vertical collection systems, or horizontal trenches only, leachate collection components, and passive systems.
              (ii) Install a collection and control system that captures the gas generated within the landfill as required by paragraphs (b)(2)(ii)(A) or (B) and (b)(2)(iii) of this section within 30 months after the first annual report in which the emission rate equals or exceeds 50 megagrams per year, unless Tier 2 or Tier 3 sampling demonstrates that the emission rate is less than 50 megagrams per year, as specified in § 60.757(c)(1) or (2).
              (A) An active collection system shall:
              (1) Be designed to handle the maximum expected gas flow rate from the entire area of the landfill that warrants control over the intended use period of the gas control or treatment system equipment;
              (2) Collect gas from each area, cell, or group of cells in the landfill in which the initial solid waste has been placed for a period of:
              (i) 5 years or more if active; or
              (ii) 2 years or more if closed or at final grade.
              (3) Collect gas at a sufficient extraction rate;
              
              (4) Be designed to minimize off-site migration of subsurface gas.
              (B) A passive collection system shall:
              (1) Comply with the provisions specified in paragraphs (b)(2)(ii)(A)(1), (2), and (2)(ii)(A)(4) of this section.
              (2) Be installed with liners on the bottom and all sides in all areas in which gas is to be collected. The liners shall be installed as required under § 258.40.
              (iii) Route all the collected gas to a control system that complies with the requirements in either paragraph (b)(2)(iii) (A), (B) or (C) of this section.
              (A) An open flare designed and operated in accordance with § 60.18 except as noted in § 60.754(e);
              (B) A control system designed and operated to reduce NMOC by 98 weight-percent, or, when an enclosed combustion device is used for control, to either reduce NMOC by 98 weight percent or reduce the outlet NMOC concentration to less than 20 parts per million by volume, dry basis as hexane at 3 percent oxygen. The reduction efficiency or parts per million by volume shall be established by an initial performance test to be completed no later than 180 days after the initial startup of the approved control system using the test methods specified in § 60.754(d).
              (1) If a boiler or process heater is used as the control device, the landfill gas stream shall be introduced into the flame zone.
              (2) The control device shall be operated within the parameter ranges established during the initial or most recent performance test. The operating parameters to be monitored are specified in § 60.756;
              (C) Route the collected gas to a treatment system that processes the collected gas for subsequent sale or use. All emissions from any atmospheric vent from the gas treatment system shall be subject to the requirements of paragraph (b)(2)(iii) (A) or (B) of this section.
              (iv) Operate the collection and control device installed to comply with this subpart in accordance with the provisions of §§ 60.753, 60.755 and 60.756.
              (v) The collection and control system may be capped or removed provided that all the conditions of paragraphs (b)(2)(v) (A), (B), and (C) of this section are met:
              (A) The landfill shall be a closed landfill as defined in § 60.751 of this subpart. A closure report shall be submitted to the Administrator as provided in § 60.757(d);
              (B) The collection and control system shall have been in operation a minimum of 15 years; and
              (C) Following the procedures specified in § 60.754(b) of this subpart, the calculated NMOC gas produced by the landfill shall be less than 50 megagrams per year on three successive test dates. The test dates shall be no less than 90 days apart, and no more than 180 days apart.
              (c) For purposes of obtaining an operating permit under title V of the Act, the owner or operator of a MSW landfill subject to this subpart with a design capacity less than 2.5 million megagrams or 2.5 million cubic meters is not subject to the requirement to obtain an operating permit for the landfill under part 70 or 71 of this chapter, unless the landfill is otherwise subject to either part 70 or 71. For purposes of submitting a timely application for an operating permit under part 70 or 71, the owner or operator of a MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters, and not otherwise subject to either part 70 or 71, becomes subject to the requirements of §§ 70.5(a)(1)(i) or 71.5(a)(1)(i) of this chapter, regardless of when the design capacity report is actually submitted, no later than:
              (1) June 10, 1996 for MSW landfills that commenced construction, modification, or reconstruction on or after May 30, 1991 but before March 12, 1996;
              (2) Ninety days after the date of commenced construction, modification, or reconstruction for MSW landfills that commence construction, modification, or reconstruction on or after March 12, 1996.

              (d) When a MSW landfill subject to this subpart is closed, the owner or operator is no longer subject to the requirement to maintain an operating permit under part 70 or 71 of this chapter for the landfill if the landfill is not otherwise subject to the requirements of either part 70 or 71 and if either of the following conditions are met:
              (1) The landfill was never subject to the requirement for a control system under paragraph (b)(2) of this section; or
              (2) The owner or operator meets the conditions for control system removal specified in paragraph (b)(2)(v) of this section.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32751, June 16, 1998; 65 FR 18908, Apr. 10, 2000; 71 FR 55127, Sept. 21, 2006]
            
            
              § 60.753
              Operational standards for collection and control systems.
              Each owner or operator of an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.752(b)(2)(ii) of this subpart shall:
              (a) Operate the collection system such that gas is collected from each area, cell, or group of cells in the MSW landfill in which solid waste has been in place for:
              (1) 5 years or more if active; or
              (2) 2 years or more if closed or at final grade;
              (b) Operate the collection system with negative pressure at each wellhead except under the following conditions:
              (1) A fire or increased well temperature. The owner or operator shall record instances when positive pressure occurs in efforts to avoid a fire. These records shall be submitted with the annual reports as provided in § 60.757(f)(1);
              (2) Use of a geomembrane or synthetic cover. The owner or operator shall develop acceptable pressure limits in the design plan;
              (3) A decommissioned well. A well may experience a static positive pressure after shut down to accommodate for declining flows. All design changes shall be approved by the Administrator;
              (c) Operate each interior wellhead in the collection system with a landfill gas temperature less than 55 °C and with either a nitrogen level less than 20 percent or an oxygen level less than 5 percent. The owner or operator may establish a higher operating temperature, nitrogen, or oxygen value at a particular well. A higher operating value demonstration shall show supporting data that the elevated parameter does not cause fires or significantly inhibit anaerobic decomposition by killing methanogens.
              (1) The nitrogen level shall be determined using Method 3C, unless an alternative test method is established as allowed by § 60.752(b)(2)(i) of this subpart.
              (2) Unless an alternative test method is established as allowed by § 60.752(b)(2)(i) of this subpart, the oxygen shall be determined by an oxygen meter using Method 3A or 3C except that:
              (i) The span shall be set so that the regulatory limit is between 20 and 50 percent of the span;
              (ii) A data recorder is not required;
              (iii) Only two calibration gases are required, a zero and span, and ambient air may be used as the span;
              (iv) A calibration error check is not required;
              (v) The allowable sample bias, zero drift, and calibration drift are ±10 percent.
              (d) Operate the collection system so that the methane concentration is less than 500 parts per million above background at the surface of the landfill. To determine if this level is exceeded, the owner or operator shall conduct surface testing around the perimeter of the collection area and along a pattern that traverses the landfill at 30 meter intervals and where visual observations indicate elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the cover. The owner or operator may establish an alternative traversing pattern that ensures equivalent coverage. A surface monitoring design plan shall be developed that includes a topographical map with the monitoring route and the rationale for any site-specific deviations from the 30 meter intervals. Areas with steep slopes or other dangerous areas may be excluded from the surface testing.

              (e) Operate the system such that all collected gases are vented to a control system designed and operated in compliance with § 60.752(b)(2)(iii). In the event the collection or control system is inoperable, the gas mover system shall be shut down and all valves in the collection and control system contributing to venting of the gas to the atmosphere shall be closed within 1 hour; and
              (f) Operate the control or treatment system at all times when the collected gas is routed to the system.
              (g) If monitoring demonstrates that the operational requirements in paragraphs (b), (c), or (d) of this section are not met, corrective action shall be taken as specified in § 60.755(a)(3) through (5) or § 60.755(c) of this subpart. If corrective actions are taken as specified in § 60.755, the monitored exceedance is not a violation of the operational requirements in this section.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32751, June 16, 1998; 65 FR 61778, Oct. 17, 2000]
            
            
              § 60.754
              Test methods and procedures.

              (a)(1) The landfill owner or operator shall calculate the NMOC emission rate using either the equation provided in paragraph (a)(1)(i) of this section or the equation provided in paragraph (a)(1)(ii) of this section. Both equations may be used if the actual year-to-year solid waste acceptance rate is known, as specified in paragraph (a)(1)(i), for part of the life of the landfill and the actual year-to-year solid waste acceptance rate is unknown, as specified in paragraph (a)(1)(ii), for part of the life of the landfill. The values to be used in both equations are 0.05 per year for k, 170 cubic meters per megagram for LO, and 4,000 parts per million by volume as hexane for the CNMOC. For landfills located in geographical areas with a thirty year annual average precipitation of less than 25 inches, as measured at the nearest representative official meteorologic site, the k value to be used is 0.02 per year.
              (i) The following equation shall be used if the actual year-to-year solid waste acceptance rate is known.
              
                ER12MR96.025
              
              
                where,
                
                MNMOC = Total NMOC emission rate from the landfill, megagrams per year
                k = methane generation rate constant, year−1
                
                Lo = methane generation potential, cubic meters per megagram solid waste
                Mi = mass of solid waste in the ith section, megagrams
                ti = age of the ith section, years
                CNMOC = concentration of NMOC, parts per million by volume as hexane
                3.6 × 10−9 = conversion factor
                

                The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value for Mi if documentation of the nature and amount of such wastes is maintained
              
              

              (ii) The following equation shall be used if the actual year-to-year solid waste acceptance rate is unknown.
              
              MNMOC = 2Lo R (e−kc−e−kt) CNMOC (3.6 × 10−9)
              
              
                Where:
                
                MNMOC = mass emission rate of NMOC, megagrams per year
                Lo = methane generation potential, cubic meters per megagram solid waste
                R = average annual acceptance rate, megagrams per year
                k = methane generation rate constant, year−1
                
                t = age of landfill, years
                CNMOC = concentration of NMOC, parts per million by volume as hexane

                c = time since closure, years; for active landfill c = O and e−kc1
                3.6 × 10−9 = conversion factor
              
              
              The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value of R, if documentation of the nature and amount of such wastes is maintained.
              (2) Tier 1. The owner or operator shall compare the calculated NMOC mass emission rate to the standard of 50 megagrams per year.
              
              (i) If the NMOC emission rate calculated in paragraph (a)(1) of this section is less than 50 megagrams per year, then the landfill owner shall submit an emission rate report as provided in § 60.757(b)(1), and shall recalculate the NMOC mass emission rate annually as required under § 60.752(b)(1).
              (ii) If the calculated NMOC emission rate is equal to or greater than 50 megagrams per year, then the landfill owner shall either comply with § 60.752(b)(2), or determine a site-specific NMOC concentration and recalculate the NMOC emission rate using the procedures provided in paragraph (a)(3) of this section.
              (3) Tier 2. The landfill owner or operator shall determine the NMOC concentration using the following sampling procedure. The landfill owner or operator shall install at least two sample probes per hectare of landfill surface that has retained waste for at least 2 years. If the landfill is larger than 25 hectares in area, only 50 samples are required. The sample probes should be located to avoid known areas of nondegradable solid waste. The owner or operator shall collect and analyze one sample of landfill gas from each probe to determine the NMOC concentration using Method 25 or 25C of appendix A of this part. Method 18 of appendix A of this part may be used to analyze the samples collected by the Method 25 or 25C sampling procedure. Taking composite samples from different probes into a single cylinder is allowed; however, equal sample volumes must be taken from each probe. For each composite, the sampling rate, collection times, beginning and ending cylinder vacuums, or alternative volume measurements must be recorded to verify that composite volumes are equal. Composite sample volumes should not be less than one liter unless evidence can be provided to substantiate the accuracy of smaller volumes. Terminate compositing before the cylinder approaches ambient pressure where measurement accuracy diminishes. If using Method 18, the owner or operator must identify all compounds in the sample and, as a minimum, test for those compounds published in the most recent Compilation of Air Pollutant Emission Factors (AP-42), minus carbon monoxide, hydrogen sulfide, and mercury. As a minimum, the instrument must be calibrated for each of the compounds on the list. Convert the concentration of each Method 18 compound to CNMOC as hexane by multiplying by the ratio of its carbon atoms divided by six. If more than the required number of samples are taken, all samples must be used in the analysis. The landfill owner or operator must divide the NMOC concentration from Method 25 or 25C of appendix A of this part by six to convert from CNMOC as carbon to CNMOC as hexane. If the landfill has an active or passive gas removal system in place, Method 25 or 25C samples may be collected from these systems instead of surface probes provided the removal system can be shown to provide sampling as representative as the two sampling probe per hectare requirement. For active collection systems, samples may be collected from the common header pipe before the gas moving or condensate removal equipment. For these systems, a minimum of three samples must be collected from the header pipe.
              (i) The landfill owner or operator shall recalculate the NMOC mass emission rate using the equations provided in paragraph (a)(1)(i) or (a)(1)(ii) of this section and using the average NMOC concentration from the collected samples instead of the default value in the equation provided in paragraph (a)(1) of this section.
              (ii) If the resulting mass emission rate calculated using the site-specific NMOC concentration is equal to or greater than 50 megagrams per year, then the landfill owner or operator shall either comply with § 60.752(b)(2), or determine the site-specific methane generation rate constant and recalculate the NMOC emission rate using the site-specific methane generation rate using the procedure specified in paragraph (a)(4) of this section.

              (iii) If the resulting NMOC mass emission rate is less than 50 megagrams per year, the owner or operator shall submit a periodic estimate of the emission rate report as provided in § 60.757(b)(1) and retest the site-specific NMOC concentration every 5 years using the methods specified in this section.
              
              (4) Tier 3. The site-specific methane generation rate constant shall be determined using the procedures provided in Method 2E of appendix A of this part. The landfill owner or operator shall estimate the NMOC mass emission rate using equations in paragraph (a)(1)(i) or (a)(1)(ii) of this section and using a site-specific methane generation rate constant k, and the site-specific NMOC concentration as determined in paragraph (a)(3) of this section instead of the default values provided in paragraph (a)(1) of this section. The landfill owner or operator shall compare the resulting NMOC mass emission rate to the standard of 50 megagrams per year.
              (i) If the NMOC mass emission rate as calculated using the site-specific methane generation rate and concentration of NMOC is equal to or greater than 50 megagrams per year, the owner or operator shall comply with § 60.752(b)(2).
              (ii) If the NMOC mass emission rate is less than 50 megagrams per year, then the owner or operator shall submit a periodic emission rate report as provided in § 60.757(b)(1) and shall recalculate the NMOC mass emission rate annually, as provided in § 60.757(b)(1) using the equations in paragraph (a)(1) of this section and using the site-specific methane generation rate constant and NMOC concentration obtained in paragraph (a)(3) of this section. The calculation of the methane generation rate constant is performed only once, and the value obtained from this test shall be used in all subsequent annual NMOC emission rate calculations.
              (5) The owner or operator may use other methods to determine the NMOC concentration or a site-specific k as an alternative to the methods required in paragraphs (a)(3) and (a)(4) of this section if the method has been approved by the Administrator.

              (b) After the installation of a collection and control system in compliance with § 60.755, the owner or operator shall calculate the NMOC emission rate for purposes of determining when the system can be removed as provided in § 60.752(b)(2)(v), using the following equation:
              
              MNMOC = 1.89 × 10−3 QLFG CNMOC
              
              
              
                where,
                
                MNMOC = mass emission rate of NMOC, megagrams per year
                QLFG = flow rate of landfill gas, cubic meters per minute
                CNMOC = NMOC concentration, parts per million by volume as hexane
              
              
              (1) The flow rate of landfill gas, QLFG, shall be determined by measuring the total landfill gas flow rate at the common header pipe that leads to the control device using a gas flow measuring device calibrated according to the provisions of section 4 of Method 2E of appendix A of this part.
              (2) The average NMOC concentration, CNMOC, shall be determined by collecting and analyzing landfill gas sampled from the common header pipe before the gas moving or condensate removal equipment using the procedures in Method 25C or Method 18 of appendix A of this part. If using Method 18 of appendix A of this part, the minimum list of compounds to be tested shall be those published in the most recent Compilation of Air Pollutant Emission Factors (AP-42). The sample location on the common header pipe shall be before any condensate removal or other gas refining units. The landfill owner or operator shall divide the NMOC concentration from Method 25C of appendix A of this part by six to convert from CNMOC as carbon to CNMOC as hexane.
              (3) The owner or operator may use another method to determine landfill gas flow rate and NMOC concentration if the method has been approved by the Administrator.
              (c) When calculating emissions for PSD purposes, the owner or operator of each MSW landfill subject to the provisions of this subpart shall estimate the NMOC emission rate for comparison to the PSD major source and significance levels in §§ 51.166 or 52.21 of this chapter using AP-42 or other approved measurement procedures.

              (d) For the performance test required in § 60.752(b)(2)(iii)(B), Method 25, 25C, or Method 18 of appendix A of this part must be used to determine compliance with the 98 weight-percent efficiency or the 20 ppmv outlet concentration level, unless another method to demonstrate compliance has been approved by the Administrator as provided by § 60.752(b)(2)(i)(B). Method 3 or 3A shall be used to determine oxygen for correcting the NMOC concentration as hexane to 3 percent. In cases where the outlet concentration is less than 50 ppm NMOC as carbon (8 ppm NMOC as hexane), Method 25A should be used in place of Method 25. If using Method 18 of appendix A of this part, the minimum list of compounds to be tested shall be those published in the most recent Compilation of Air Pollutant Emission Factors (AP-42). The following equation shall be used to calculate efficiency:
              
              Control Efficiency = (NMOCin − NMOCout)/(NMOCin)
              
              
                where,
                
                NMOCin = mass of NMOC entering control device
                NMOCout = mass of NMOC exiting control device
              
              (e) For the performance test required in § 60.752(b)(2)(iii)(A), the net heating value of the combusted landfill gas as determined in § 60.18(f)(3) is calculated from the concentration of methane in the landfill gas as measured by Method 3C. A minimum of three 30-minute Method 3C samples are determined. The measurement of other organic components, hydrogen, and carbon monoxide is not applicable. Method 3C may be used to determine the landfill gas molecular weight for calculating the flare gas exit velocity under § 60.18(f)(4).
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32751, June 16, 1998; 65 FR 18908, Apr. 10, 2000; 65 FR 61778, Oct. 17, 2000; 71 FR 55127, Sept. 21, 2006]
            
            
              § 60.755
              Compliance provisions.
              (a) Except as provided in § 60.752(b)(2)(i)(B), the specified methods in paragraphs (a)(1) through (a)(6) of this section shall be used to determine whether the gas collection system is in compliance with § 60.752(b)(2)(ii).

              (1) For the purposes of calculating the maximum expected gas generation flow rate from the landfill to determine compliance with § 60.752(b)(2)(ii)(A)(1), one of the following equations shall be used. The k and Lo kinetic factors should be those published in the most recent Compilation of Air Pollutant Emission Factors (AP-42) or other site specific values demonstrated to be appropriate and approved by the Administrator. If k has been determined as specified in § 60.754(a)(4), the value of k determined from the test shall be used. A value of no more than 15 years shall be used for the intended use period of the gas mover equipment. The active life of the landfill is the age of the landfill plus the estimated number of years until closure.

              (i) For sites with unknown year-to-year solid waste acceptance rate:
              
              Qm = 2Lo R (e−kc − e−kt)
              
              
                where,
                
                Qm = maximum expected gas generation flow rate, cubic meters per year
                Lo = methane generation potential, cubic meters per megagram solid waste
                R = average annual acceptance rate, megagrams per year
                k = methane generation rate constant, year−1
                
                t = age of the landfill at equipment installation plus the time the owner or operator intends to use the gas mover equipment or active life of the landfill, whichever is less. If the equipment is installed after closure, t is the age of the landfill at installation, years

                c = time since closure, years (for an active landfill c = O and e−kc = 1)
              
              
              (ii) For sites with known year-to-year solid waste acceptance rate:
              
                ER12MR96.026
              
              
                where,
                
                QM = maximum expected gas generation flow rate, cubic meters per year
                k = methane generation rate constant, year−1
                
                Lo = methane generation potential, cubic meters per megagram solid waste
                Mi = mass of solid waste in the ith section, megagrams
                ti = age of the ith section, years
              
              

              (iii) If a collection and control system has been installed, actual flow data may be used to project the maximum expected gas generation flow rate instead of, or in conjunction with, the equations in paragraphs (a)(1) (i) and (ii) of this section. If the landfill is still accepting waste, the actual measured flow data will not equal the maximum expected gas generation rate, so calculations using the equations in paragraphs (a)(1) (i) or (ii) or other methods shall be used to predict the maximum expected gas generation rate over the intended period of use of the gas control system equipment.

              (2) For the purposes of determining sufficient density of gas collectors for compliance with § 60.752(b)(2)(ii)(A)(2), the owner or operator shall design a system of vertical wells, horizontal collectors, or other collection devices, satisfactory to the Administrator, capable of controlling and extracting gas from all portions of the landfill sufficient to meet all operational and performance standards.

              (3) For the purpose of demonstrating whether the gas collection system flow rate is sufficient to determine compliance with § 60.752(b)(2)(ii)(A)(3), the owner or operator shall measure gauge pressure in the gas collection header at each individual well, monthly. If a positive pressure exists, action shall be initiated to correct the exceedance within 5 calendar days, except for the three conditions allowed under § 60.753(b). If negative pressure cannot be achieved without excess air infiltration within 15 calendar days of the first measurement, the gas collection system shall be expanded to correct the exceedance within 120 days of the initial measurement of positive pressure. Any attempted corrective measure shall not cause exceedances of other operational or performance standards. An alternative timeline for correcting the exceedance may be submitted to the Administrator for approval.
              (4) Owners or operators are not required to expand the system as required in paragraph (a)(3) of this section during the first 180 days after gas collection system startup.
              (5) For the purpose of identifying whether excess air infiltration into the landfill is occurring, the owner or operator shall monitor each well monthly for temperature and nitrogen or oxygen as provided in § 60.753(c). If a well exceeds one of these operating parameters, action shall be initiated to correct the exceedance within 5 calendar days. If correction of the exceedance cannot be achieved within 15 calendar days of the first measurement, the gas collection system shall be expanded to correct the exceedance within 120 days of the initial exceedance. Any attempted corrective measure shall not cause exceedances of other operational or performance standards. An alternative timeline for correcting the exceedance may be submitted to the Administrator for approval.

              (6) An owner or operator seeking to demonstrate compliance with § 60.752(b)(2)(ii)(A)(4) through the use of a collection system not conforming to the specifications provided in § 60.759 shall provide information satisfactory to the Administrator as specified in § 60.752(b)(2)(i)(C) demonstrating that off-site migration is being controlled.
              (b) For purposes of compliance with § 60.753(a), each owner or operator of a controlled landfill shall place each well or design component as specified in the approved design plan as provided in § 60.752(b)(2)(i). Each well shall be installed no later than 60 days after the date on which the initial solid waste has been in place for a period of:
              (1) 5 years or more if active; or
              (2) 2 years or more if closed or at final grade.
              (c) The following procedures shall be used for compliance with the surface methane operational standard as provided in § 60.753(d).
              (1) After installation of the collection system, the owner or operator shall monitor surface concentrations of methane along the entire perimeter of the collection area and along a pattern that traverses the landfill at 30 meter intervals (or a site-specific established spacing) for each collection area on a quarterly basis using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in paragraph (d) of this section.
              (2) The background concentration shall be determined by moving the probe inlet upwind and downwind outside the boundary of the landfill at a distance of at least 30 meters from the perimeter wells.

              (3) Surface emission monitoring shall be performed in accordance with section 4.3.1 of Method 21 of appendix A of this part, except that the probe inlet shall be placed within 5 to 10 centimeters of the ground. Monitoring shall be performed during typical meteorological conditions.
              
              (4) Any reading of 500 parts per million or more above background at any location shall be recorded as a monitored exceedance and the actions specified in paragraphs (c)(4) (i) through (v) of this section shall be taken. As long as the specified actions are taken, the exceedance is not a violation of the operational requirements of § 60.753(d).
              (i) The location of each monitored exceedance shall be marked and the location recorded.
              (ii) Cover maintenance or adjustments to the vacuum of the adjacent wells to increase the gas collection in the vicinity of each exceedance shall be made and the location shall be re-monitored within 10 calendar days of detecting the exceedance.
              (iii) If the re-monitoring of the location shows a second exceedance, additional corrective action shall be taken and the location shall be monitored again within 10 days of the second exceedance. If the re-monitoring shows a third exceedance for the same location, the action specified in paragraph (c)(4)(v) of this section shall be taken, and no further monitoring of that location is required until the action specified in paragraph (c)(4)(v) has been taken.
              (iv) Any location that initially showed an exceedance but has a methane concentration less than 500 ppm methane above background at the 10-day re-monitoring specified in paragraph (c)(4) (ii) or (iii) of this section shall be re-monitored 1 month from the initial exceedance. If the 1-month remonitoring shows a concentration less than 500 parts per million above background, no further monitoring of that location is required until the next quarterly monitoring period. If the 1-month remonitoring shows an exceedance, the actions specified in paragraph (c)(4) (iii) or (v) shall be taken.
              (v) For any location where monitored methane concentration equals or exceeds 500 parts per million above background three times within a quarterly period, a new well or other collection device shall be installed within 120 calendar days of the initial exceedance. An alternative remedy to the exceedance, such as upgrading the blower, header pipes or control device, and a corresponding timeline for installation may be submitted to the Administrator for approval.
              (5) The owner or operator shall implement a program to monitor for cover integrity and implement cover repairs as necessary on a monthly basis.
              (d) Each owner or operator seeking to comply with the provisions in paragraph (c) of this section shall comply with the following instrumentation specifications and procedures for surface emission monitoring devices:
              (1) The portable analyzer shall meet the instrument specifications provided in section 3 of Method 21 of appendix A of this part, except that “methane” shall replace all references to VOC.
              (2) The calibration gas shall be methane, diluted to a nominal concentration of 500 parts per million in air.
              (3) To meet the performance evaluation requirements in section 3.1.3 of Method 21 of appendix A of this part, the instrument evaluation procedures of section 4.4 of Method 21 of appendix A of this part shall be used.
              (4) The calibration procedures provided in section 4.2 of Method 21 of appendix A of this part shall be followed immediately before commencing a surface monitoring survey.
              (e) The provisions of this subpart apply at all times, except during periods of start-up, shutdown, or malfunction, provided that the duration of start-up, shutdown, or malfunction shall not exceed 5 days for collection systems and shall not exceed 1 hour for treatment or control devices.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32752, June 16, 1998]
            
            
              § 60.756
              Monitoring of operations.
              Except as provided in § 60.752(b)(2)(i)(B),
              (a) Each owner or operator seeking to comply with § 60.752(b)(2)(ii)(A) for an active gas collection system shall install a sampling port and a thermometer, other temperature measuring device, or an access port for temperature measurements at each wellhead and:
              (1) Measure the gauge pressure in the gas collection header on a monthly basis as provided in § 60.755(a)(3); and

              (2) Monitor nitrogen or oxygen concentration in the landfill gas on a monthly basis as provided in § 60.755(a)(5); and
              (3) Monitor temperature of the landfill gas on a monthly basis as provided in § 60.755(a)(5).
              (b) Each owner or operator seeking to comply with § 60.752(b)(2)(iii) using an enclosed combustor shall calibrate, maintain, and operate according to the manufacturer's specifications, the following equipment.
              (1) A temperature monitoring device equipped with a continuous recorder and having a minimum accuracy of ±1 percent of the temperature being measured expressed in degrees Celsius or ±0.5 degrees Celsius, whichever is greater. A temperature monitoring device is not required for boilers or process heaters with design heat input capacity equal to or greater than 44 megawatts.
              (2) A device that records flow to or bypass of the control device. The owner or operator shall either:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that shall record the flow to the control device at least every 15 minutes; or
              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (c) Each owner or operator seeking to comply with § 60.752(b)(2)(iii) using an open flare shall install, calibrate, maintain, and operate according to the manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultraviolet beam sensor or thermocouple, at the pilot light or the flame itself to indicate the continuous presence of a flame.
              (2) A device that records flow to or bypass of the flare. The owner or operator shall either:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that shall record the flow to the control device at least every 15 minutes; or
              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (d) Each owner or operator seeking to demonstrate compliance with § 60.752(b)(2)(iii) using a device other than an open flare or an enclosed combustor shall provide information satisfactory to the Administrator as provided in § 60.752(b)(2)(i)(B) describing the operation of the control device, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator shall review the information and either approve it, or request that additional information be submitted. The Administrator may specify additional appropriate monitoring procedures.
              (e) Each owner or operator seeking to install a collection system that does not meet the specifications in § 60.759 or seeking to monitor alternative parameters to those required by §§ 60.753 through 60.756 shall provide information satisfactory to the Administrator as provided in § 60.752(b)(2)(i) (B) and (C) describing the design and operation of the collection system, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator may specify additional appropriate monitoring procedures.
              (f) Each owner or operator seeking to demonstrate compliance with § 60.755(c), shall monitor surface concentrations of methane according to the instrument specifications and procedures provided in § 60.755(d). Any closed landfill that has no monitored exceedances of the operational standard in three consecutive quarterly monitoring periods may skip to annual monitoring. Any methane reading of 500 ppm or more above background detected during the annual monitoring returns the frequency for that landfill to quarterly monitoring.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32752, June 16, 1998; 65 FR 18909, Apr. 10, 2000]
            
            
              § 60.757
              Reporting requirements.
              Except as provided in § 60.752(b)(2)(i)(B),
              
              (a) Each owner or operator subject to the requirements of this subpart shall submit an initial design capacity report to the Administrator.
              (1) The initial design capacity report shall fulfill the requirements of the notification of the date construction is commenced as required by § 60.7(a)(1) and shall be submitted no later than:
              (i) June 10, 1996, for landfills that commenced construction, modification, or reconstruction on or after May 30, 1991 but before March 12, 1996 or
              (ii) Ninety days after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction on or after March 12, 1996.
              (2) The initial design capacity report shall contain the following information:
              (i) A map or plot of the landfill, providing the size and location of the landfill, and identifying all areas where solid waste may be landfilled according to the permit issued by the State, local, or tribal agency responsible for regulating the landfill.
              (ii) The maximum design capacity of the landfill. Where the maximum design capacity is specified in the permit issued by the State, local, or tribal agency responsible for regulating the landfill, a copy of the permit specifying the maximum design capacity may be submitted as part of the report. If the maximum design capacity of the landfill is not specified in the permit, the maximum design capacity shall be calculated using good engineering practices. The calculations shall be provided, along with the relevant parameters as part of the report. The State, Tribal, local agency or Administrator may request other reasonable information as may be necessary to verify the maximum design capacity of the landfill.
              (3) An amended design capacity report shall be submitted to the Administrator providing notification of an increase in the design capacity of the landfill, within 90 days of an increase in the maximum design capacity of the landfill to or above 2.5 million megagrams and 2.5 million cubic meters. This increase in design capacity may result from an increase in the permitted volume of the landfill or an increase in the density as documented in the annual recalculation required in § 60.758(f).
              (b) Each owner or operator subject to the requirements of this subpart shall submit an NMOC emission rate report to the Administrator initially and annually thereafter, except as provided for in paragraphs (b)(1)(ii) or (b)(3) of this section. The Administrator may request such additional information as may be necessary to verify the reported NMOC emission rate.
              (1) The NMOC emission rate report shall contain an annual or 5-year estimate of the NMOC emission rate calculated using the formula and procedures provided in § 60.754(a) or (b), as applicable.
              (i) The initial NMOC emission rate report may be combined with the initial design capacity report required in paragraph (a) of this section and shall be submitted no later than indicated in paragraphs (b)(1)(i)(A) and (B) of this section. Subsequent NMOC emission rate reports shall be submitted annually thereafter, except as provided for in paragraphs (b)(1)(ii) and (b)(3) of this section.
              (A) June 10, 1996, for landfills that commenced construction, modification, or reconstruction on or after May 30, 1991, but before March 12, 1996, or
              (B) Ninety days after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction on or after March 12, 1996.

              (ii) If the estimated NMOC emission rate as reported in the annual report to the Administrator is less than 50 megagrams per year in each of the next 5 consecutive years, the owner or operator may elect to submit an estimate of the NMOC emission rate for the next 5-year period in lieu of the annual report. This estimate shall include the current amount of solid waste-in-place and the estimated waste acceptance rate for each year of the 5 years for which an NMOC emission rate is estimated. All data and calculations upon which this estimate is based shall be provided to the Administrator. This estimate shall be revised at least once every 5 years. If the actual waste acceptance rate exceeds the estimated waste acceptance rate in any year reported in the 5-year estimate, a revised 5-year estimate shall be submitted to the Administrator. The revised estimate shall cover the 5-year period beginning with the year in which the actual waste acceptance rate exceeded the estimated waste acceptance rate.
              (2) The NMOC emission rate report shall include all the data, calculations, sample reports and measurements used to estimate the annual or 5-year emissions.
              (3) Each owner or operator subject to the requirements of this subpart is exempted from the requirements of paragraphs (b)(1) and (2) of this section, after the installation of a collection and control system in compliance with § 60.752(b)(2), during such time as the collection and control system is in operation and in compliance with §§ 60.753 and 60.755.
              (c) Each owner or operator subject to the provisions of § 60.752(b)(2)(i) shall submit a collection and control system design plan to the Administrator within 1 year of the first report required under paragraph (b) of this section in which the emission rate equals or exceeds 50 megagrams per year, except as follows:
              (1) If the owner or operator elects to recalculate the NMOC emission rate after Tier 2 NMOC sampling and analysis as provided in § 60.754(a)(3) and the resulting rate is less than 50 megagrams per year, annual periodic reporting shall be resumed, using the Tier 2 determined site-specific NMOC concentration, until the calculated emission rate is equal to or greater than 50 megagrams per year or the landfill is closed. The revised NMOC emission rate report, with the recalculated emission rate based on NMOC sampling and analysis, shall be submitted within 180 days of the first calculated exceedance of 50 megagrams per year.
              (2) If the owner or operator elects to recalculate the NMOC emission rate after determining a site-specific methane generation rate constant (k), as provided in Tier 3 in § 60.754(a)(4), and the resulting NMOC emission rate is less than 50 Mg/yr, annual periodic reporting shall be resumed. The resulting site-specific methane generation rate constant (k) shall be used in the emission rate calculation until such time as the emissions rate calculation results in an exceedance. The revised NMOC emission rate report based on the provisions of § 60.754(a)(4) and the resulting site-specific methane generation rate constant (k) shall be submitted to the Administrator within 1 year of the first calculated emission rate exceeding 50 megagrams per year.
              (d) Each owner or operator of a controlled landfill shall submit a closure report to the Administrator within 30 days of waste acceptance cessation. The Administrator may request additional information as may be necessary to verify that permanent closure has taken place in accordance with the requirements of 40 CFR 258.60. If a closure report has been submitted to the Administrator, no additional wastes may be placed into the landfill without filing a notification of modification as described under § 60.7(a)(4).
              (e) Each owner or operator of a controlled landfill shall submit an equipment removal report to the Administrator 30 days prior to removal or cessation of operation of the control equipment.
              (1) The equipment removal report shall contain all of the following items:
              (i) A copy of the closure report submitted in accordance with paragraph (d) of this section;
              (ii) A copy of the initial performance test report demonstrating that the 15 year minimum control period has expired; and
              (iii) Dated copies of three successive NMOC emission rate reports demonstrating that the landfill is no longer producing 50 megagrams or greater of NMOC per year.
              (2) The Administrator may request such additional information as may be necessary to verify that all of the conditions for removal in § 60.752(b)(2)(v) have been met.

              (f) Each owner or operator of a landfill seeking to comply with § 60.752(b)(2) using an active collection system designed in accordance with § 60.752(b)(2)(ii) shall submit to the Administrator annual reports of the recorded information in (f)(1) through (f)(6) of this paragraph. The initial annual report shall be submitted within 180 days of installation and start-up of the collection and control system, and shall include the initial performance test report required under § 60.8. For enclosed combustion devices and flares, reportable exceedances are defined under § 60.758(c).
              (1) Value and length of time for exceedance of applicable parameters monitored under § 60.756(a), (b), (c), and (d).
              (2) Description and duration of all periods when the gas stream is diverted from the control device through a bypass line or the indication of bypass flow as specified under § 60.756.
              (3) Description and duration of all periods when the control device was not operating for a period exceeding 1 hour and length of time the control device was not operating.
              (4) All periods when the collection system was not operating in excess of 5 days.
              (5) The location of each exceedance of the 500 parts per million methane concentration as provided in § 60.753(d) and the concentration recorded at each location for which an exceedance was recorded in the previous month.
              (6) The date of installation and the location of each well or collection system expansion added pursuant to paragraphs (a)(3), (b), and (c)(4) of § 60.755.
              (g) Each owner or operator seeking to comply with § 60.752(b)(2)(iii) shall include the following information with the initial performance test report required under § 60.8:
              (1) A diagram of the collection system showing collection system positioning including all wells, horizontal collectors, surface collectors, or other gas extraction devices, including the locations of any areas excluded from collection and the proposed sites for the future collection system expansion;
              (2) The data upon which the sufficient density of wells, horizontal collectors, surface collectors, or other gas extraction devices and the gas mover equipment sizing are based;
              (3) The documentation of the presence of asbestos or nondegradable material for each area from which collection wells have been excluded based on the presence of asbestos or nondegradable material;
              (4) The sum of the gas generation flow rates for all areas from which collection wells have been excluded based on nonproductivity and the calculations of gas generation flow rate for each excluded area; and
              (5) The provisions for increasing gas mover equipment capacity with increased gas generation flow rate, if the present gas mover equipment is inadequate to move the maximum flow rate expected over the life of the landfill; and
              (6) The provisions for the control of off-site migration.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32752, June 16, 1998; 65 FR 18909, Apr. 10, 2000]
            
            
              § 60.758
              Recordkeeping requirements.
              (a) Except as provided in § 60.752(b)(2)(i)(B), each owner or operator of an MSW landfill subject to the provisions of § 60.752(b) shall keep for at least 5 years up-to-date, readily accessible, on-site records of the design capacity report which triggered § 60.752(b), the current amount of solid waste in-place, and the year-by-year waste acceptance rate. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.
              (b) Except as provided in § 60.752(b)(2)(i)(B), each owner or operator of a controlled landfill shall keep up-to-date, readily accessible records for the life of the control equipment of the data listed in paragraphs (b)(1) through (b)(4) of this section as measured during the initial performance test or compliance determination. Records of subsequent tests or monitoring shall be maintained for a minimum of 5 years. Records of the control device vendor specifications shall be maintained until removal.
              (1) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.752(b)(2)(ii):

              (i) The maximum expected gas generation flow rate as calculated in § 60.755(a)(1). The owner or operator may use another method to determine the maximum gas generation flow rate, if the method has been approved by the Administrator.
              (ii) The density of wells, horizontal collectors, surface collectors, or other gas extraction devices determined using the procedures specified in § 60.759(a)(1).
              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.752(b)(2)(iii) through use of an enclosed combustion device other than a boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts:
              (i) The average combustion temperature measured at least every 15 minutes and averaged over the same time period of the performance test.
              (ii) The percent reduction of NMOC determined as specified in § 60.752(b)(2)(iii)(B) achieved by the control device.

              (3) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.752(b)(2)(iii)(B)(1) through use of a boiler or process heater of any size: a description of the location at which the collected gas vent stream is introduced into the boiler or process heater over the same time period of the performance testing.
              (4) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.752(b)(2)(iii)(A) through use of an open flare, the flare type (i.e., steam-assisted, air-assisted, or nonassisted), all visible emission readings, heat content determination, flow rate or bypass flow rate measurements, and exit velocity determinations made during the performance test as specified in § 60.18; continuous records of the flare pilot flame or flare flame monitoring and records of all periods of operations during which the pilot flame of the flare flame is absent.
              (c) Except as provided in § 60.752(b)(2)(i)(B), each owner or operator of a controlled landfill subject to the provisions of this subpart shall keep for 5 years up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored in § 60.756 as well as up-to-date, readily accessible records for periods of operation during which the parameter boundaries established during the most recent performance test are exceeded.
              (1) The following constitute exceedances that shall be recorded and reported under § 60.757(f):
              (i) For enclosed combustors except for boilers and process heaters with design heat input capacity of 44 megawatts (150 million British thermal unit per hour) or greater, all 3-hour periods of operation during which the average combustion temperature was more than 28 oC below the average combustion temperature during the most recent performance test at which compliance with § 60.752(b)(2)(iii) was determined.
              (ii) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under paragraph (b)(3) of this section.
              (2) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible continuous records of the indication of flow to the control device or the indication of bypass flow or records of monthly inspections of car-seals or lock-and-key configurations used to seal bypass lines, specified under § 60.756.
              (3) Each owner or operator subject to the provisions of this subpart who uses a boiler or process heater with a design heat input capacity of 44 megawatts or greater to comply with § 60.752(b)(2)(iii) shall keep an up-to-date, readily accessible record of all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other State, local, Tribal, or Federal regulatory requirements.)
              (4) Each owner or operator seeking to comply with the provisions of this subpart by use of an open flare shall keep up-to-date, readily accessible continuous records of the flame or flare pilot flame monitoring specified under § 60.756(c), and up-to-date, readily accessible records of all periods of operation in which the flame or flare pilot flame is absent.

              (d) Except as provided in § 60.752(b)(2)(i)(B), each owner or operator subject to the provisions of this subpart shall keep for the life of the collection system an up-to-date, readily accessible plot map showing each existing and planned collector in the system and providing a unique identification location label for each collector.
              (1) Each owner or operator subject to the provisions of this subpart shall keep up-to-date, readily accessible records of the installation date and location of all newly installed collectors as specified under § 60.755(b).
              (2) Each owner or operator subject to the provisions of this subpart shall keep readily accessible documentation of the nature, date of deposition, amount, and location of asbestos-containing or nondegradable waste excluded from collection as provided in § 60.759(a)(3)(i) as well as any nonproductive areas excluded from collection as provided in § 60.759(a)(3)(ii).
              (e) Except as provided in § 60.752(b)(2)(i)(B), each owner or operator subject to the provisions of this subpart shall keep for at least 5 years up-to-date, readily accessible records of all collection and control system exceedances of the operational standards in § 60.753, the reading in the subsequent month whether or not the second reading is an exceedance, and the location of each exceedance.
              (f) Landfill owners or operators who convert design capacity from volume to mass or mass to volume to demonstrate that landfill design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, as provided in the definition of “design capacity”, shall keep readily accessible, on-site records of the annual recalculation of site-specific density, design capacity, and the supporting documentation. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32752, June 16, 1998; 65 FR 18909, Apr. 10, 2000]
            
            
              § 60.759
              Specifications for active collection systems.
              (a) Each owner or operator seeking to comply with § 60.752(b)(2)(i) shall site active collection wells, horizontal collectors, surface collectors, or other extraction devices at a sufficient density throughout all gas producing areas using the following procedures unless alternative procedures have been approved by the Administrator as provided in § 60.752(b)(2)(i)(C) and (D):
              (1) The collection devices within the interior and along the perimeter areas shall be certified to achieve comprehensive control of surface gas emissions by a professional engineer. The following issues shall be addressed in the design: depths of refuse, refuse gas generation rates and flow characteristics, cover properties, gas system expandibility, leachate and condensate management, accessibility, compatibility with filling operations, integration with closure end use, air intrusion control, corrosion resistance, fill settlement, and resistance to the refuse decomposition heat.
              (2) The sufficient density of gas collection devices determined in paragraph (a)(1) of this section shall address landfill gas migration issues and augmentation of the collection system through the use of active or passive systems at the landfill perimeter or exterior.
              (3) The placement of gas collection devices determined in paragraph (a)(1) of this section shall control all gas producing areas, except as provided by paragraphs (a)(3)(i) and (a)(3)(ii) of this section.
              (i) Any segregated area of asbestos or nondegradable material may be excluded from collection if documented as provided under § 60.758(d). The documentation shall provide the nature, date of deposition, location and amount of asbestos or nondegradable material deposited in the area, and shall be provided to the Administrator upon request.

              (ii) Any nonproductive area of the landfill may be excluded from control, provided that the total of all excluded areas can be shown to contribute less than 1 percent of the total amount of NMOC emissions from the landfill. The amount, location, and age of the material shall be documented and provided to the Administrator upon request. A separate NMOC emissions estimate shall be made for each section proposed for exclusion, and the sum of all such sections shall be compared to the NMOC emissions estimate for the entire landfill. Emissions from each section shall be computed using the following equation:
              
              Qi = 2 k Lo Mi (e-kt i) (CNMOC) (3.6 × 10−9)
              
              
                where,
                
                Qi = NMOC emission rate from the ith section, megagrams per year
                k = methane generation rate constant, year−1
                
                Lo = methane generation potential, cubic meters per megagram solid waste
                Mi = mass of the degradable solid waste in the ith section, megagram
                ti = age of the solid waste in the ith section, years
                CNMOC = concentration of nonmethane organic compounds, parts per million by volume
                3.6 × 10−9 = conversion factor
              
              
              (iii) The values for k and CNMOC determined in field testing shall be used if field testing has been performed in determining the NMOC emission rate or the radii of influence (this distance from the well center to a point in the landfill where the pressure gradient applied by the blower or compressor approaches zero). If field testing has not been performed, the default values for k, LO and CNMOC provided in § 60.754(a)(1) or the alternative values from § 60.754(a)(5) shall be used. The mass of nondegradable solid waste contained within the given section may be subtracted from the total mass of the section when estimating emissions provided the nature, location, age, and amount of the nondegradable material is documented as provided in paragraph (a)(3)(i) of this section.
              (b) Each owner or operator seeking to comply with § 60.752(b)(2)(i)(A) shall construct the gas collection devices using the following equipment or procedures:
              (1) The landfill gas extraction components shall be constructed of polyvinyl chloride (PVC), high density polyethylene (HDPE) pipe, fiberglass, stainless steel, or other nonporous corrosion resistant material of suitable dimensions to: convey projected amounts of gases; withstand installation, static, and settlement forces; and withstand planned overburden or traffic loads. The collection system shall extend as necessary to comply with emission and migration standards. Collection devices such as wells and horizontal collectors shall be perforated to allow gas entry without head loss sufficient to impair performance across the intended extent of control. Perforations shall be situated with regard to the need to prevent excessive air infiltration.
              (2) Vertical wells shall be placed so as not to endanger underlying liners and shall address the occurrence of water within the landfill. Holes and trenches constructed for piped wells and horizontal collectors shall be of sufficient cross-section so as to allow for their proper construction and completion including, for example, centering of pipes and placement of gravel backfill. Collection devices shall be designed so as not to allow indirect short circuiting of air into the cover or refuse into the collection system or gas into the air. Any gravel used around pipe perforations should be of a dimension so as not to penetrate or block perforations.
              (3) Collection devices may be connected to the collection header pipes below or above the landfill surface. The connector assembly shall include a positive closing throttle valve, any necessary seals and couplings, access couplings and at least one sampling port. The collection devices shall be constructed of PVC, HDPE, fiberglass, stainless steel, or other nonporous material of suitable thickness.
              (c) Each owner or operator seeking to comply with § 60.752(b)(2)(i)(A) shall convey the landfill gas to a control system in compliance with § 60.752(b)(2)(iii) through the collection header pipe(s). The gas mover equipment shall be sized to handle the maximum gas generation flow rate expected over the intended use period of the gas moving equipment using the following procedures:
              (1) For existing collection systems, the flow data shall be used to project the maximum flow rate. If no flow data exists, the procedures in paragraph (c)(2) of this section shall be used.
              (2) For new collection systems, the maximum flow rate shall be in accordance with § 60.755(a)(1).
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32753, June 16, 1998; 64 FR 9262, Feb. 24, 1999; 65 FR 18909, Apr. 10, 2000]
            
          
          
            
            Subpart XXX—Standards of Performance for Municipal Solid Waste Landfills That Commenced Construction, Reconstruction, or Modification After July 17, 2014
            
              Source:
              81 FR 59368, Aug. 29, 2016, unless otherwise noted.
            
            
              § 60.760
              Applicability, designation of affected source, and delegation of authority.
              (a) The provisions of this subpart apply to each municipal solid waste landfill that commenced construction, reconstruction, or modification after July 17, 2014. Physical or operational changes made to an MSW landfill solely to comply with subparts Cc, Cf, or WWW of this part are not considered construction, reconstruction, or modification for the purposes of this section.
              (b) The following authorities are retained by the Administrator and are not transferred to the state: § 60.764(a)(5).
              (c) Activities required by or conducted pursuant to a Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), Resource Conservation and Recovery Act (RCRA), or state remedial action are not considered construction, reconstruction, or modification for purposes of this subpart.
            
            
              § 60.761
              Definitions.
              As used in this subpart, all terms not defined herein have the meaning given them in the Act or in subpart A of this part.
              
                Active collection system means a gas collection system that uses gas mover equipment.
              
                Active landfill means a landfill in which solid waste is being placed or a landfill that is planned to accept waste in the future.
              
                Closed area means a separately lined area of an MSW landfill in which solid waste is no longer being placed. If additional solid waste is placed in that area of the landfill, that landfill area is no longer closed. The area must be separately lined to ensure that the landfill gas does not migrate between open and closed areas.
              
                Closed landfill means a landfill in which solid waste is no longer being placed, and in which no additional solid wastes will be placed without first filing a notification of modification as prescribed under § 60.7(a)(4). Once a notification of modification has been filed, and additional solid waste is placed in the landfill, the landfill is no longer closed.
              
                Closure means that point in time when a landfill becomes a closed landfill.
              
                Commercial solid waste means all types of solid waste generated by stores, offices, restaurants, warehouses, and other nonmanufacturing activities, excluding residential and industrial wastes.
              
                Controlled landfill means any landfill at which collection and control systems are required under this subpart as a result of the nonmethane organic compounds emission rate. The landfill is considered controlled at the time a collection and control system design plan is submitted in compliance with § 60.762(b)(2)(i).
              
                Corrective action analysis means a description of all reasonable interim and long-term measures, if any, that are available, and an explanation of why the selected corrective action(s) is/are the best alternative(s), including, but not limited to, considerations of cost effectiveness, technical feasibility, safety, and secondary impacts.
              
                Design capacity means the maximum amount of solid waste a landfill can accept, as indicated in terms of volume or mass in the most recent permit issued by the state, local, or tribal agency responsible for regulating the landfill, plus any in-place waste not accounted for in the most recent permit. If the owner or operator chooses to convert the design capacity from volume to mass or from mass to volume to demonstrate its design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, the calculation must include a site-specific density, which must be recalculated annually.
              
                Disposal facility means all contiguous land and structures, other appurtenances, and improvements on the land used for the disposal of solid waste.
              
                Emission rate cutoff means the threshold annual emission rate to which a landfill compares its estimated emission rate to determine if control under the regulation is required.
              
                Enclosed combustor means an enclosed firebox which maintains a relatively constant limited peak temperature generally using a limited supply of combustion air. An enclosed flare is considered an enclosed combustor.
              
                Flare means an open combustor without enclosure or shroud.
              
                Gas mover equipment means the equipment (i.e., fan, blower, compressor) used to transport landfill gas through the header system.
              
                Gust means the highest instantaneous wind speed that occurs over a 3-second running average.
              
                Household waste means any solid waste (including garbage, trash, and sanitary waste in septic tanks) derived from households (including, but not limited to, single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreation areas). Household waste does not include fully segregated yard waste. Segregated yard waste means vegetative matter resulting exclusively from the cutting of grass, the pruning and/or removal of bushes, shrubs, and trees, the weeding of gardens, and other landscaping maintenance activities. Household waste does not include construction, renovation, or demolition wastes, even if originating from a household.
              
                Industrial solid waste means solid waste generated by manufacturing or industrial processes that is not a hazardous waste regulated under Subtitle C of the Resource Conservation and Recovery Act, parts 264 and 265 of this chapter. Such waste may include, but is not limited to, waste resulting from the following manufacturing processes: Electric power generation; fertilizer/agricultural chemicals; food and related products/by-products; inorganic chemicals; iron and steel manufacturing; leather and leather products; nonferrous metals manufacturing/foundries; organic chemicals; plastics and resins manufacturing; pulp and paper industry; rubber and miscellaneous plastic products; stone, glass, clay, and concrete products; textile manufacturing; transportation equipment; and water treatment. This term does not include mining waste or oil and gas waste.
              
                Interior well means any well or similar collection component located inside the perimeter of the landfill waste. A perimeter well located outside the landfilled waste is not an interior well.
              
                Landfill means an area of land or an excavation in which wastes are placed for permanent disposal, and that is not a land application unit, surface impoundment, injection well, or waste pile as those terms are defined under § 257.2 of this title.
              
                Lateral expansion means a horizontal expansion of the waste boundaries of an existing MSW landfill. A lateral expansion is not a modification unless it results in an increase in the design capacity of the landfill.
              
                Leachate recirculation means the practice of taking the leachate collected from the landfill and reapplying it to the landfill by any of one of a variety of methods, including pre-wetting of the waste, direct discharge into the working face, spraying, infiltration ponds, vertical injection wells, horizontal gravity distribution systems, and pressure distribution systems.
              
                Modification means an increase in the permitted volume design capacity of the landfill by either lateral or vertical expansion based on its permitted design capacity as of July 17, 2014. Modification does not occur until the owner or operator commences construction on the lateral or vertical expansion.
              
                Municipal solid waste landfill or MSW landfill means an entire disposal facility in a contiguous geographical space where household waste is placed in or on land. An MSW landfill may also receive other types of RCRA Subtitle D wastes (§ 257.2 of this title) such as commercial solid waste, nonhazardous sludge, conditionally exempt small quantity generator waste, and industrial solid waste. Portions of an MSW landfill may be separated by access roads. An MSW landfill may be publicly or privately owned. An MSW landfill may be a new MSW landfill, an existing MSW landfill, or a lateral expansion.
              
                Municipal solid waste landfill emissions or MSW landfill emissions means gas generated by the decomposition of organic waste deposited in an MSW landfill or derived from the evolution of organic compounds in the waste.
              
                NMOC means nonmethane organic compounds, as measured according to the provisions of § 60.764.
              
                Nondegradable waste means any waste that does not decompose through chemical breakdown or microbiological activity. Examples are, but are not limited to, concrete, municipal waste combustor ash, and metals.
              
                Passive collection system means a gas collection system that solely uses positive pressure within the landfill to move the gas rather than using gas mover equipment.
              
                Root cause analysis means an assessment conducted through a process of investigation to determine the primary cause, and any other contributing causes, of positive pressure at a wellhead.
              
                Segregated yard waste means vegetative matter resulting exclusively from the cutting of grass, the pruning and/or removal of bushes, shrubs, and trees, the weeding of gardens, and other landscaping maintenance activities.
              
                Sludge means the term sludge as defined in 40 CFR 258.2.
              
                Solid waste means the term solid waste as defined in 40 CFR 258.2.
              
                Sufficient density means any number, spacing, and combination of collection system components, including vertical wells, horizontal collectors, and surface collectors, necessary to maintain emission and migration control as determined by measures of performance set forth in this part.
              
                Sufficient extraction rate means a rate sufficient to maintain a negative pressure at all wellheads in the collection system without causing air infiltration, including any wellheads connected to the system as a result of expansion or excess surface emissions, for the life of the blower.
              
                Treated landfill gas means landfill gas processed in a treatment system as defined in this subpart.
              
                Treatment system means a system that filters, de-waters, and compresses landfill gas for sale or beneficial use.
              
                Untreated landfill gas means any landfill gas that is not treated landfill gas.
            
            
              § 60.762
              Standards for air emissions from municipal solid waste landfills.
              (a) Each owner or operator of an MSW landfill having a design capacity less than 2.5 million megagrams by mass or 2.5 million cubic meters by volume must submit an initial design capacity report to the Administrator as provided in § 60.767(a). The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. Any density conversions must be documented and submitted with the report. Submittal of the initial design capacity report fulfills the requirements of this subpart except as provided for in paragraphs (a)(1) and (2) of this section.
              (1) The owner or operator must submit to the Administrator an amended design capacity report, as provided for in § 60.767(a)(3).
              (2) When an increase in the maximum design capacity of a landfill exempted from the provisions of §§ 60.762(b) through 60.769 on the basis of the design capacity exemption in paragraph (a) of this section results in a revised maximum design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the owner or operator must comply with the provisions of paragraph (b) of this section.

              (b) Each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, must either comply with paragraph (b)(2) of this section or calculate an NMOC emission rate for the landfill using the procedures specified in § 60.764. The NMOC emission rate must be recalculated annually, except as provided in § 60.767(b)(1)(ii). The owner or operator of an MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters is subject to part 70 or 71 permitting requirements.
              (1) If the calculated NMOC emission rate is less than 34 megagrams per year, the owner or operator must:
              (i) Submit an annual NMOC emission rate emission report to the Administrator, except as provided for in § 60.767(b)(1)(ii); and
              (ii) Recalculate the NMOC emission rate annually using the procedures specified in § 60.764(a)(1) until such time as the calculated NMOC emission rate is equal to or greater than 34 megagrams per year, or the landfill is closed.
              (A) If the calculated NMOC emission rate, upon initial calculation or annual recalculation required in paragraph (b) of this section, is equal to or greater than 34 megagrams per year, the owner or operator must either: Comply with paragraph (b)(2) of this section; calculate NMOC emissions using the next higher tier in § 60.764; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.764(a)(6).
              (B) If the landfill is permanently closed, a closure report must be submitted to the Administrator as provided for in § 60.767(e).
              (2) If the calculated NMOC emission rate is equal to or greater than 34 megagrams per year using Tier 1, 2, or 3 procedures, the owner or operator must either:
              (i) Calculated NMOC Emission Rate. Submit a collection and control system design plan prepared by a professional engineer to the Administrator within 1 year as specified in § 60.767(c); calculate NMOC emissions using the next higher tier in § 60.764; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.764(a)(6). The collection and control system must meet the requirements in paragraphs (b)(2)(ii) and (iii) of this section.
              (ii) Collection system. Install and start up a collection and control system that captures the gas generated within the landfill as required by paragraphs (b)(2)(ii)(C) or (D) and (b)(2)(iii) of this section within 30 months after:
              (A) The first annual report in which the NMOC emission rate equals or exceeds 34 megagrams per year, unless Tier 2 or Tier 3 sampling demonstrates that the NMOC emission rate is less than 34 megagrams per year, as specified in § 60.767(c)(4); or
              (B) The most recent NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year based on Tier 2, if the Tier 4 surface emissions monitoring shows a surface methane emission concentration of 500 parts per million methane or greater as specified in § 60.767(c)(4)(iii).
              (C) An active collection system must:
              (1) Be designed to handle the maximum expected gas flow rate from the entire area of the landfill that warrants control over the intended use period of the gas control system equipment;
              (2) Collect gas from each area, cell, or group of cells in the landfill in which the initial solid waste has been placed for a period of 5 years or more if active; or 2 years or more if closed or at final grade.
              (3) Collect gas at a sufficient extraction rate;
              (4) Be designed to minimize off-site migration of subsurface gas.
              (D) A passive collection system must:
              (1) Comply with the provisions specified in paragraphs (b)(2)(ii)(C)(1), (2), and (3) of this section.
              (2) Be installed with liners on the bottom and all sides in all areas in which gas is to be collected. The liners must be installed as required under 40 CFR 258.40.
              (iii) Control system. Route all the collected gas to a control system that complies with the requirements in either paragraph (b)(2)(iii)(A), (B), or (C) of this section.
              (A) A non-enclosed flare designed and operated in accordance with the parameters established in § 60.18 except as noted in § 60.764(e); or

              (B) A control system designed and operated to reduce NMOC by 98 weight-percent, or, when an enclosed combustion device is used for control, to either reduce NMOC by 98 weight percent or reduce the outlet NMOC concentration to less than 20 parts per million by volume, dry basis as hexane at 3 percent oxygen. The reduction efficiency or parts per million by volume must be established by an initial performance test to be completed no later than 180 days after the initial startup of the approved control system using the test methods specified in § 60.764(d). The performance test is not required for boilers and process heaters with design heat input capacities equal to or greater than 44 megawatts that burn landfill gas for compliance with this subpart.
              (1) If a boiler or process heater is used as the control device, the landfill gas stream must be introduced into the flame zone.
              (2) The control device must be operated within the parameter ranges established during the initial or most recent performance test. The operating parameters to be monitored are specified in § 60.766;
              (C) Route the collected gas to a treatment system that processes the collected gas for subsequent sale or beneficial use such as fuel for combustion, production of vehicle fuel, production of high-Btu gas for pipeline injection, or use as a raw material in a chemical manufacturing process. Venting of treated landfill gas to the ambient air is not allowed. If the treated landfill gas cannot be routed for subsequent sale or beneficial use, then the treated landfill gas must be controlled according to either paragraph (b)(2)(iii)(A) or (B) of this section.
              (D) All emissions from any atmospheric vent from the gas treatment system are subject to the requirements of paragraph (b)(2)(iii)(A) or (B) of this section. For purposes of this subpart, atmospheric vents located on the condensate storage tank are not part of the treatment system and are exempt from the requirements of paragraph (b)(2)(iii)(A) or (B) of this section.
              (iv) Operation. Operate the collection and control device installed to comply with this subpart in accordance with the provisions of §§ 60.763, 60.765, and 60.766; or the provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter. Once the owner or operator begins to comply with the provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter, the owner or operator must continue to operate the collection and control device according to those provisions and cannot return to the provisions of §§ 60.763, 60.765, and 60.766.
              (v) Removal criteria. The collection and control system may be capped, removed, or decommissioned if the following criteria are met:
              (A) The landfill is a closed landfill (as defined in § 60.761). A closure report must be submitted to the Administrator as provided in § 60.767(e).
              (B) The collection and control system has been in operation a minimum of 15 years or the landfill owner or operator demonstrates that the GCCS will be unable to operate for 15 years due to declining gas flow.
              (C) Following the procedures specified in § 60.764(b), the calculated NMOC emission rate at the landfill is less than 34 megagrams per year on three successive test dates. The test dates must be no less than 90 days apart, and no more than 180 days apart.
              (c) For purposes of obtaining an operating permit under title V of the Clean Air Act, the owner or operator of an MSW landfill subject to this subpart with a design capacity less than 2.5 million megagrams or 2.5 million cubic meters is not subject to the requirement to obtain an operating permit for the landfill under part 70 or 71 of this chapter, unless the landfill is otherwise subject to either part 70 or 71. For purposes of submitting a timely application for an operating permit under part 70 or 71, the owner or operator of an MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters, and not otherwise subject to either part 70 or 71, becomes subject to the requirements of § 70.5(a)(1)(i) or § 71.5(a)(1)(i) of this chapter, regardless of when the design capacity report is actually submitted, no later than:
              (1) November 28, 2016 for MSW landfills that commenced construction, modification, or reconstruction after July 17, 2014 but before August 29, 2016;
              (2) Ninety days after the date of commenced construction, modification, or reconstruction for MSW landfills that commence construction, modification, or reconstruction after August 29, 2016.

              (d) When an MSW landfill subject to this subpart is closed as defined in this subpart, the owner or operator is no longer subject to the requirement to maintain an operating permit under part 70 or 71 of this chapter for the landfill if the landfill is not otherwise subject to the requirements of either part 70 or 71 and if either of the following conditions are met:
              (1) The landfill was never subject to the requirement for a control system under paragraph (b)(2) of this section; or
              (2) The owner or operator meets the conditions for control system removal specified in paragraph (b)(2)(v) of this section.
              [81 FR 59368, Aug. 29, 2016, as amended at 85 FR 17261, Mar. 26, 2020]
            
            
              § 60.763
              Operational standards for collection and control systems.
              Each owner or operator of an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.762(b)(2) must:
              (a) Operate the collection system such that gas is collected from each area, cell, or group of cells in the MSW landfill in which solid waste has been in place for:
              (1) 5 years or more if active; or
              (2) 2 years or more if closed or at final grade;
              (b) Operate the collection system with negative pressure at each wellhead except under the following conditions:
              (1) A fire or increased well temperature. The owner or operator must record instances when positive pressure occurs in efforts to avoid a fire. These records must be submitted with the annual reports as provided in § 60.767(g)(1);
              (2) Use of a geomembrane or synthetic cover. The owner or operator must develop acceptable pressure limits in the design plan;
              (3) A decommissioned well. A well may experience a static positive pressure after shut down to accommodate for declining flows. All design changes must be approved by the Administrator as specified in § 60.767(c);

              (c) Operate each interior wellhead in the collection system with a landfill gas temperature less than 55 degrees Celsius (131 degrees Fahrenheit). The owner or operator may establish a higher operating temperature value at a particular well. A higher operating value demonstration must be submitted to the Administrator for approval and must include supporting data demonstrating that the elevated parameter neither causes fires nor significantly inhibits anaerobic decomposition by killing methanogens. The demonstration must satisfy both criteria in order to be approved (i.e., neither causing fires nor killing methanogens is acceptable).
              (d) Operate the collection system so that the methane concentration is less than 500 parts per million above background at the surface of the landfill. To determine if this level is exceeded, the owner or operator must conduct surface testing using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in § 60.765(d). The owner or operator must conduct surface testing around the perimeter of the collection area and along a pattern that traverses the landfill at no more than 30-meter intervals and where visual observations indicate elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the cover and all cover penetrations. Thus, the owner or operator must monitor any openings that are within an area of the landfill where waste has been placed and a gas collection system is required. The owner or operator may establish an alternative traversing pattern that ensures equivalent coverage. A surface monitoring design plan must be developed that includes a topographical map with the monitoring route and the rationale for any site-specific deviations from the 30-meter intervals. Areas with steep slopes or other dangerous areas may be excluded from the surface testing.
              (e) Operate the system such that all collected gases are vented to a control system designed and operated in compliance with § 60.762(b)(2)(iii). In the event the collection or control system is not operating, the gas mover system must be shut down and all valves in the collection and control system contributing to venting of the gas to the atmosphere must be closed within 1 hour of the collection or control system not operating; and

              (f) Operate the control system at all times when the collected gas is routed to the system.
              
              (g) If monitoring demonstrates that the operational requirements in paragraphs (b), (c), or (d) of this section are not met, corrective action must be taken as specified in § 60.765(a)(3) and (5) or (c). If corrective actions are taken as specified in § 60.765, the monitored exceedance is not a violation of the operational requirements in this section.
            
            
              § 60.764
              Test methods and procedures.
              (a)(1) NMOC Emission Rate. The landfill owner or operator must calculate the NMOC emission rate using either Equation 1 provided in paragraph (a)(1)(i) of this section or Equation 2 provided in paragraph (a)(1)(ii) of this section. Both Equation 1 and Equation 2 may be used if the actual year-to-year solid waste acceptance rate is known, as specified in paragraph (a)(1)(i) of this section, for part of the life of the landfill and the actual year-to-year solid waste acceptance rate is unknown, as specified in paragraph (a)(1)(ii) of this section, for part of the life of the landfill. The values to be used in both Equation 1 and Equation 2 are 0.05 per year for k, 170 cubic meters per megagram for Lo, and 4,000 parts per million by volume as hexane for the CNMOC. For landfills located in geographical areas with a 30-year annual average precipitation of less than 25 inches, as measured at the nearest representative official meteorologic site, the k value to be used is 0.02 per year.
              (i)(A) Equation 1 must be used if the actual year-to-year solid waste acceptance rate is known.
              
                ER29AU16.007
              
              
                Where:
                
                MNMOC = Total NMOC emission rate from the landfill, megagrams per year.
                k = Methane generation rate constant, year−1.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of solid waste in the ith section, megagrams.
                ti = Age of the ith section, years.
                CNMOC = Concentration of NMOC, parts per million by volume as hexane.
                3.6 × 10−9 = Conversion factor.
              
              

              (B) The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value for Mi if documentation of the nature and amount of such wastes is maintained.
              (ii)(A) Equation 2 must be used if the actual year-to-year solid waste acceptance rate is unknown.
              
                ER29AU16.008
              
              
                Where:
                
                MNMOC = Mass emission rate of NMOC, megagrams per year.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                R = Average annual acceptance rate, megagrams per year.
                k = Methane generation rate constant, year−1.
                t = Age of landfill, years.
                CNMOC = Concentration of NMOC, parts per million by volume as hexane.

                c = Time since closure, years; for active landfill c = 0 and e−kc = 1.
                3.6 × 10−9 = Conversion factor.
              
              
              (B) The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value of R, if documentation of the nature and amount of such wastes is maintained.
              (2) Tier 1. The owner or operator must compare the calculated NMOC mass emission rate to the standard of 34 megagrams per year.
              
              (i) If the NMOC emission rate calculated in paragraph (a)(1) of this section is less than 34 megagrams per year, then the landfill owner or operator must submit an NMOC emission rate report according to § 60.767(b), and must recalculate the NMOC mass emission rate annually as required under § 60.762(b).
              (ii) If the calculated NMOC emission rate as calculated in paragraph (a)(1) of this section is equal to or greater than 34 megagrams per year, then the landfill owner must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.767(c) and install and operate a gas collection and control system within 30 months according to § 60.762(b)(2)(ii) and (iii);
              (B) Determine a site-specific NMOC concentration and recalculate the NMOC emission rate using the Tier 2 procedures provided in paragraph (a)(3) of this section; or
              (C) Determine a site-specific methane generation rate constant and recalculate the NMOC emission rate using the Tier 3 procedures provided in paragraph (a)(4) of this section.
              (3) Tier 2. The landfill owner or operator must determine the site-specific NMOC concentration using the following sampling procedure. The landfill owner or operator must install at least two sample probes per hectare, evenly distributed over the landfill surface that has retained waste for at least 2 years. If the landfill is larger than 25 hectares in area, only 50 samples are required. The probes should be evenly distributed across the sample area. The sample probes should be located to avoid known areas of nondegradable solid waste. The owner or operator must collect and analyze one sample of landfill gas from each probe to determine the NMOC concentration using Method 25 or 25C of appendix A of this part. Taking composite samples from different probes into a single cylinder is allowed; however, equal sample volumes must be taken from each probe. For each composite, the sampling rate, collection times, beginning and ending cylinder vacuums, or alternative volume measurements must be recorded to verify that composite volumes are equal. Composite sample volumes should not be less than one liter unless evidence can be provided to substantiate the accuracy of smaller volumes. Terminate compositing before the cylinder approaches ambient pressure where measurement accuracy diminishes. If more than the required number of samples are taken, all samples must be used in the analysis. The landfill owner or operator must divide the NMOC concentration from Method 25 or 25C of appendix A of this part by six to convert from CNMOC as carbon to CNMOC as hexane. If the landfill has an active or passive gas removal system in place, Method 25 or 25C samples may be collected from these systems instead of surface probes provided the removal system can be shown to provide sampling as representative as the two sampling probe per hectare requirement. For active collection systems, samples may be collected from the common header pipe. The sample location on the common header pipe must be before any gas moving, condensate removal, or treatment system equipment. For active collection systems, a minimum of three samples must be collected from the header pipe.
              (i) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results according to § 60.767(i)(1).
              (ii) The landfill owner or operator must recalculate the NMOC mass emission rate using Equation 1 or Equation 2 provided in paragraph (a)(1)(i) or (a)(1)(ii) of this section and using the average site-specific NMOC concentration from the collected samples instead of the default value provided in paragraph (a)(1) of this section.
              (iii) If the resulting NMOC mass emission rate is less than 34 megagrams per year, then the owner or operator must submit a periodic estimate of NMOC emissions in an NMOC emission rate report according to § 60.767(b)(1), and must recalculate the NMOC mass emission rate annually as required under § 60.762(b). The site-specific NMOC concentration must be retested every 5 years using the methods specified in this section.

              (iv) If the NMOC mass emission rate as calculated using the Tier 2 site-specific NMOC concentration is equal to or greater than 34 megagrams per year, the landfill owner or operator must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.767(c) and install and operate a gas collection and control system within 30 months according to § 60.762(b)(2)(ii) and (iii);
              (B) Determine a site-specific methane generation rate constant and recalculate the NMOC emission rate using the site-specific methane generation rate using the Tier 3 procedures specified in paragraph (a)(4) of this section; or
              (C) Conduct a surface emission monitoring demonstration using the Tier 4 procedures specified in paragraph (a)(6) of this section.
              (4) Tier 3. The site-specific methane generation rate constant must be determined using the procedures provided in Method 2E of appendix A of this part. The landfill owner or operator must estimate the NMOC mass emission rate using Equation 1 or Equation 2 in paragraph (a)(1)(i) or (ii) of this section and using a site-specific methane generation rate constant, and the site-specific NMOC concentration as determined in paragraph (a)(3) of this section instead of the default values provided in paragraph (a)(1) of this section. The landfill owner or operator must compare the resulting NMOC mass emission rate to the standard of 34 megagrams per year.
              (i) If the NMOC mass emission rate as calculated using the Tier 2 site-specific NMOC concentration and Tier 3 site-specific methane generation rate is equal to or greater than 34 megagrams per year, the owner or operator must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.767(c) and install and operate a gas collection and control system within 30 months according to § 60.762(b)(2)(ii) and (iii); or
              (B) Conduct a surface emission monitoring demonstration using the Tier 4 procedures specified in paragraph (a)(6) of this section.
              (ii) If the NMOC mass emission rate is less than 34 megagrams per year, then the owner or operator must recalculate the NMOC mass emission rate annually using Equation 1 or Equation 2 in paragraph (a)(1) of this section and using the site-specific Tier 2 NMOC concentration and Tier 3 methane generation rate constant and submit a periodic NMOC emission rate report as provided in § 60.767(b)(1). The calculation of the methane generation rate constant is performed only once, and the value obtained from this test must be used in all subsequent annual NMOC emission rate calculations.
              (5) Other methods. The owner or operator may use other methods to determine the NMOC concentration or a site-specific methane generation rate constant as an alternative to the methods required in paragraphs (a)(3) and (4) of this section if the method has been approved by the Administrator.
              (6) Tier 4. The landfill owner or operator must demonstrate that surface methane emissions are below 500 parts per million. Surface emission monitoring must be conducted on a quarterly basis using the following procedures. Tier 4 is allowed only if the landfill owner or operator can demonstrate that NMOC emissions are greater than or equal to 34 Mg/yr but less than 50 Mg/yr using Tier 1 or Tier 2. If both Tier 1 and Tier 2 indicate NMOC emissions are 50 Mg/yr or greater, then Tier 4 cannot be used. In addition, the landfill must meet the criteria in paragraph (a)(6)(viii) of this section.
              (i) The owner or operator must measure surface concentrations of methane along the entire perimeter of the landfill and along a pattern that traverses the landfill at no more than 30-meter intervals using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in § 60.765(d).
              (ii) The background concentration must be determined by moving the probe inlet upwind and downwind at least 30 meters from the waste mass boundary of the landfill.

              (iii) Surface emission monitoring must be performed in accordance with section 8.3.1 of Method 21 of appendix A of this part, except that the probe inlet must be placed no more than 5 centimeters above the landfill surface; the constant measurement of distance above the surface should be based on a mechanical device such as with a wheel on a pole, except as described in paragraph (a)(6)(iii)(A) of this section.
              (A) The owner or operator must use a wind barrier, similar to a funnel, when onsite average wind speed exceeds 4 miles per hour or 2 meters per second or gust exceeding 10 miles per hour. Average on-site wind speed must also be determined in an open area at 5-minute intervals using an on-site anemometer with a continuous recorder and data logger for the entire duration of the monitoring event. The wind barrier must surround the SEM monitor, and must be placed on the ground, to ensure wind turbulence is blocked. SEM cannot be conducted if average wind speed exceeds 25 miles per hour.
              (B) Landfill surface areas where visual observations indicate elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the cover, and all cover penetrations must also be monitored using a device meeting the specifications provided in § 60.765(d).
              (iv) Each owner or operator seeking to comply with the Tier 4 provisions in paragraph (a)(6) of this section must maintain records of surface emission monitoring as provided in § 60.768(g) and submit a Tier 4 surface emissions report as provided in § 60.767(c)(4)(iii).
              (v) If there is any measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must submit a gas collection and control system design plan within 1 year of the first measured concentration of methane of 500 parts per million or greater from the surface of the landfill according to § 60.767(c) and install and operate a gas collection and control system according to § 60.762(b)(2)(ii) and (iii) within 30 months of the most recent NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year based on Tier 2.
              (vi) If after four consecutive quarterly monitoring periods at a landfill, other than a closed landfill, there is no measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must continue quarterly surface emission monitoring using the methods specified in this section.
              (vii) If after four consecutive quarterly monitoring periods at a closed landfill there is no measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must conduct annual surface emission monitoring using the methods specified in this section.
              (viii) If a landfill has installed and operates a collection and control system that is not required by this subpart, then the collection and control system must meet the following criteria:
              (A) The gas collection and control system must have operated for 6,570 out of 8,760 hours preceding the Tier 4 surface emissions monitoring demonstration.
              (B) During the Tier 4 surface emissions monitoring demonstration, the gas collection and control system must operate as it normally would to collect and control as much landfill gas as possible.
              (b) After the installation and startup of a collection and control system in compliance with this subpart, the owner or operator must calculate the NMOC emission rate for purposes of determining when the system can be capped, removed or decommissioned as provided in § 60.762(b)(2)(v), using Equation 3:
              
                ER29AU16.009
              
              
                Where:
                
                MNMOC = Mass emission rate of NMOC, megagrams per year.
                QLFG = Flow rate of landfill gas, cubic meters per minute.
                CNMOC = NMOC concentration, parts per million by volume as hexane.
              
              
              (1) The flow rate of landfill gas, QLFG, must be determined by measuring the total landfill gas flow rate at the common header pipe that leads to the control system using a gas flow measuring device calibrated according to the provisions of section 10 of Method 2E of appendix A of this part.
              (2) The average NMOC concentration, CNMOC, must be determined by collecting and analyzing landfill gas sampled from the common header pipe before the gas moving or condensate removal equipment using the procedures in Method 25 or Method 25C. The sample location on the common header pipe must be before any condensate removal or other gas refining units. The landfill owner or operator must divide the NMOC concentration from Method 25 or Method 25C of appendix A of this part by six to convert from CNMOC as carbon to CNMOC as hexane.
              (3) The owner or operator may use another method to determine landfill gas flow rate and NMOC concentration if the method has been approved by the Administrator.
              (i) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of the performance test, including any associated fuel analyses, according to § 60.767(i)(1).
              (ii) [Reserved]
              (c) When calculating emissions for Prevention of Significant Deterioration purposes, the owner or operator of each MSW landfill subject to the provisions of this subpart must estimate the NMOC emission rate for comparison to the Prevention of Significant Deterioration major source and significance levels in §§ 51.166 or 52.21 of this chapter using Compilation of Air Pollutant Emission Factors, Volume I: Stationary Point and Area Sources (AP-42) or other approved measurement procedures.

              (d) For the performance test required in § 60.762(b)(2)(iii)(B), Method 25 or 25C (Method 25C may be used at the inlet only) of appendix A of this part must be used to determine compliance with the 98 weight-percent efficiency or the 20 parts per million by volume outlet concentration level, unless another method to demonstrate compliance has been approved by the Administrator as provided by § 60.767(c)(2). Method 3, 3A, or 3C must be used to determine oxygen for correcting the NMOC concentration as hexane to 3 percent. In cases where the outlet concentration is less than 50 ppm NMOC as carbon (8 ppm NMOC as hexane), Method 25A should be used in place of Method 25. Method 18 may be used in conjunction with Method 25A on a limited basis (compound specific, e.g., methane) or Method 3C may be used to determine methane. The methane as carbon should be subtracted from the Method 25A total hydrocarbon value as carbon to give NMOC concentration as carbon. The landowner or operator must divide the NMOC concentration as carbon by 6 to convert from the CNMOC as carbon to CNMOC as hexane. Equation 4 must be used to calculate efficiency:
              
                ER29AU16.010
              
              
                Where:
                
                NMOCin = Mass of NMOC entering control device.
                NMOCout = Mass of NMOC exiting control device.
              
              (e) For the performance test required in § 60.762(b)(2)(iii)(A), the net heating value of the combusted landfill gas as determined in § 60.18(f)(3) is calculated from the concentration of methane in the landfill gas as measured by Method 3C. A minimum of three 30-minute Method 3C samples are determined. The measurement of other organic components, hydrogen, and carbon monoxide is not applicable. Method 3C may be used to determine the landfill gas molecular weight for calculating the flare gas exit velocity under § 60.18(f)(4).

              (1) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by § 60.764(b) or (d) according to § 60.767(i)(1).
              
              (2) [Reserved]
            
            
              § 60.765
              Compliance provisions.
              (a) Except as provided in § 60.767(c)(2), the specified methods in paragraphs (a)(1) through (6) of this section must be used to determine whether the gas collection system is in compliance with § 60.762(b)(2)(ii).

              (1) For the purposes of calculating the maximum expected gas generation flow rate from the landfill to determine compliance with § 60.762(b)(2)(ii)(C)(1), either Equation 5 or Equation 6 must be used. The methane generation rate constant (k) and methane generation potential (Lo) kinetic factors should be those published in the most recent Compilation of Air Pollutant Emission Factors (AP-42) or other site specific values demonstrated to be appropriate and approved by the Administrator. If k has been determined as specified in § 60.764(a)(4), the value of k determined from the test must be used. A value of no more than 15 years must be used for the intended use period of the gas mover equipment. The active life of the landfill is the age of the landfill plus the estimated number of years until closure.
              (i) For sites with unknown year-to-year solid waste acceptance rate:
              
                ER29AU16.011
              
              
                Where:
                
                Qm = Maximum expected gas generation flow rate, cubic meters per year.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                R = Average annual acceptance rate, megagrams per year.
                k = Methane generation rate constant, year−1.
                t = Age of the landfill at equipment installation plus the time the owner or operator intends to use the gas mover equipment or active life of the landfill, whichever is less. If the equipment is installed after closure, t is the age of the landfill at installation, years.

                c = Time since closure, years (for an active landfill c = 0 and e−kc = 1).
              
              
              (ii) For sites with known year-to-year solid waste acceptance rate:
              
                ER29AU16.012
              
              
                Where:
                
                QM = Maximum expected gas generation flow rate, cubic meters per year.
                k = Methane generation rate constant, year−1.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of solid waste in the ith section, megagrams.
                ti = Age of the ith section, years.
              
              
              (iii) If a collection and control system has been installed, actual flow data may be used to project the maximum expected gas generation flow rate instead of, or in conjunction with, Equation 5 or Equation 6 in paragraphs (a)(1)(i) and (ii) of this section. If the landfill is still accepting waste, the actual measured flow data will not equal the maximum expected gas generation rate, so calculations using Equation 5 or Equation 6 in paragraphs (a)(1)(i) or (ii) of this section or other methods must be used to predict the maximum expected gas generation rate over the intended period of use of the gas control system equipment.

              (2) For the purposes of determining sufficient density of gas collectors for compliance with § 60.762(b)(2)(ii)(C)(2), the owner or operator must design a system of vertical wells, horizontal collectors, or other collection devices, satisfactory to the Administrator, capable of controlling and extracting gas from all portions of the landfill sufficient to meet all operational and performance standards.
              

              (3) For the purpose of demonstrating whether the gas collection system flow rate is sufficient to determine compliance with § 60.762(b)(2)(ii)(C)(3), the owner or operator must measure gauge pressure in the gas collection header applied to each individual well, monthly. If a positive pressure exists, action must be initiated to correct the exceedance within 5 calendar days, except for the three conditions allowed under § 60.763(b). Any attempted corrective measure must not cause exceedances of other operational or performance standards.
              (i) If negative pressure cannot be achieved without excess air infiltration within 15 calendar days of the first measurement of positive pressure, the owner or operator must conduct a root cause analysis and correct the exceedance as soon as practicable, but no later than 60 days after positive pressure was first measured. The owner or operator must keep records according to § 60.768(e)(3).
              (ii) If corrective actions cannot be fully implemented within 60 days following the positive pressure measurement for which the root cause analysis was required, the owner or operator must also conduct a corrective action analysis and develop an implementation schedule to complete the corrective action(s) as soon as practicable, but no more than 120 days following the positive pressure measurement. The owner or operator must submit the items listed in § 60.767(g)(7) as part of the next annual report. The owner or operator must keep records according to § 60.768(e)(4).
              (iii) If corrective action is expected to take longer than 120 days to complete after the initial exceedance, the owner or operator must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator, according to § 60.767(g)(7) and § 60.767(j). The owner or operator must keep records according to § 60.768(e)(5).
              (4) [Reserved]
              (5) For the purpose of identifying whether excess air infiltration into the landfill is occurring, the owner or operator must monitor each well monthly for temperature as provided in § 60.763(c). If a well exceeds the operating parameter for temperature, action must be initiated to correct the exceedance within 5 calendar days. Any attempted corrective measure must not cause exceedances of other operational or performance standards.
              (i) If a landfill gas temperature less than 55 degrees Celsius (131 degrees Fahrenheit) cannot be achieved within 15 calendar days of the first measurement of landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit), the owner or operator must conduct a root cause analysis and correct the exceedance as soon as practicable, but no later than 60 days after a landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit) was first measured. The owner or operator must keep records according to § 60.768(e)(3).
              (ii) If corrective actions cannot be fully implemented within 60 days following the positive pressure or elevated temperature measurement for which the root cause analysis was required, the owner or operator must also conduct a corrective action analysis and develop an implementation schedule to complete the corrective action(s) as soon as practicable, but no more than 120 days following the measurement of landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit) or positive pressure. The owner or operator must submit the items listed in § 60.767(g)(7) as part of the next annual report. The owner or operator must keep records according to § 60.768(e)(4).
              (iii) If corrective action is expected to take longer than 120 days to complete after the initial exceedance, the owner or operator must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator, according to § 60.767(g)(7) and § 60.767(j). The owner or operator must keep records according to § 60.768(e)(5).

              (6) An owner or operator seeking to demonstrate compliance with § 60.762(b)(2)(ii)(C)(4) through the use of a collection system not conforming to the specifications provided in § 60.769 must provide information satisfactory to the Administrator as specified in § 60.767(c)(3) demonstrating that off-site migration is being controlled.
              
              (b) For purposes of compliance with § 60.763(a), each owner or operator of a controlled landfill must place each well or design component as specified in the approved design plan as provided in § 60.767(c). Each well must be installed no later than 60 days after the date on which the initial solid waste has been in place for a period of:
              (1) Five (5) years or more if active; or
              (2) Two (2) years or more if closed or at final grade.
              (c) The following procedures must be used for compliance with the surface methane operational standard as provided in § 60.763(d).
              (1) After installation and startup of the gas collection system, the owner or operator must monitor surface concentrations of methane along the entire perimeter of the collection area and along a pattern that traverses the landfill at 30 meter intervals (or a site-specific established spacing) for each collection area on a quarterly basis using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in paragraph (d) of this section.
              (2) The background concentration must be determined by moving the probe inlet upwind and downwind outside the boundary of the landfill at a distance of at least 30 meters from the perimeter wells.
              (3) Surface emission monitoring must be performed in accordance with section 8.3.1 of Method 21 of appendix A of this part, except that the probe inlet must be placed within 5 to 10 centimeters of the ground. Monitoring must be performed during typical meteorological conditions.
              (4) Any reading of 500 parts per million or more above background at any location must be recorded as a monitored exceedance and the actions specified in paragraphs (c)(4)(i) through (v) of this section must be taken. As long as the specified actions are taken, the exceedance is not a violation of the operational requirements of § 60.763(d).
              (i) The location of each monitored exceedance must be marked and the location and concentration recorded.
              (ii) Cover maintenance or adjustments to the vacuum of the adjacent wells to increase the gas collection in the vicinity of each exceedance must be made and the location must be re-monitored within 10 calendar days of detecting the exceedance.
              (iii) If the re-monitoring of the location shows a second exceedance, additional corrective action must be taken and the location must be monitored again within 10 days of the second exceedance. If the re-monitoring shows a third exceedance for the same location, the action specified in paragraph (c)(4)(v) of this section must be taken, and no further monitoring of that location is required until the action specified in paragraph (c)(4)(v) of this section has been taken.
              (iv) Any location that initially showed an exceedance but has a methane concentration less than 500 ppm methane above background at the 10-day re-monitoring specified in paragraph (c)(4)(ii) or (iii) of this section must be re-monitored 1 month from the initial exceedance. If the 1-month re-monitoring shows a concentration less than 500 parts per million above background, no further monitoring of that location is required until the next quarterly monitoring period. If the 1-month re-monitoring shows an exceedance, the actions specified in paragraph (c)(4)(iii) or (v) of this section must be taken.
              (v) For any location where monitored methane concentration equals or exceeds 500 parts per million above background three times within a quarterly period, a new well or other collection device must be installed within 120 calendar days of the initial exceedance. An alternative remedy to the exceedance, such as upgrading the blower, header pipes or control device, and a corresponding timeline for installation may be submitted to the Administrator for approval.
              (5) The owner or operator must implement a program to monitor for cover integrity and implement cover repairs as necessary on a monthly basis.

              (d) Each owner or operator seeking to comply with the provisions in paragraph (c) of this section or § 60.764(a)(6) must comply with the following instrumentation specifications and procedures for surface emission monitoring devices:
              
              (1) The portable analyzer must meet the instrument specifications provided in section 6 of Method 21 of appendix A of this part, except that “methane” replaces all references to “VOC”.
              (2) The calibration gas must be methane, diluted to a nominal concentration of 500 parts per million in air.
              (3) To meet the performance evaluation requirements in section 8.1 of Method 21 of appendix A of this part, the instrument evaluation procedures of section 8.1 of Method 21 of appendix A of this part must be used.
              (4) The calibration procedures provided in sections 8 and 10 of Method 21 of appendix A of this part must be followed immediately before commencing a surface monitoring survey.
              (e) The provisions of this subpart apply at all times, including periods of startup, shutdown or malfunction. During periods of startup, shutdown, and malfunction, you must comply with the work practice specified in § 60.763(e) in lieu of the compliance provisions in § 60.765.
              [81 FR 59368, Aug. 29, 2016, as amended at 85 FR 17261, Mar. 26, 2020]
            
            
              § 60.766
              Monitoring of operations.
              Except as provided in § 60.767(c)(2):
              (a) Each owner or operator seeking to comply with § 60.762(b)(2)(ii)(C) for an active gas collection system must install a sampling port and a thermometer, other temperature measuring device, or an access port for temperature measurements at each wellhead and:
              (1) Measure the gauge pressure in the gas collection header on a monthly basis as provided in § 60.765(a)(3); and
              (2) Monitor nitrogen or oxygen concentration in the landfill gas on a monthly basis as follows:
              (i) The nitrogen level must be determined using Method 3C, unless an alternative test method is established as allowed by § 60.767(c)(2).
              (ii) Unless an alternative test method is established as allowed by § 60.767(c)(2), the oxygen level must be determined by an oxygen meter using Method 3A, 3C, or ASTM D6522-11 (incorporated by reference, see § 60.17). Determine the oxygen level by an oxygen meter using Method 3A, 3C, or ASTM D6522-11 (if sample location is prior to combustion) except that:
              (A) The span must be set between 10 and 12 percent oxygen;
              (B) A data recorder is not required;
              (C) Only two calibration gases are required, a zero and span;
              (D) A calibration error check is not required;
              (E) The allowable sample bias, zero drift, and calibration drift are ±10 percent.
              (iii) A portable gas composition analyzer may be used to monitor the oxygen levels provided:
              (A) The analyzer is calibrated; and
              (B) The analyzer meets all quality assurance and quality control requirements for Method 3A or ASTM D6522-11 (incorporated by reference, see § 60.17).
              (3) Monitor temperature of the landfill gas on a monthly basis as provided in § 60.765(a)(5). The temperature measuring device must be calibrated annually using the procedure in 40 CFR part 60, appendix A-1, Method 2, Section 10.3.
              (b) Each owner or operator seeking to comply with § 60.762(b)(2)(iii) using an enclosed combustor must calibrate, maintain, and operate according to the manufacturer's specifications, the following equipment:
              (1) A temperature monitoring device equipped with a continuous recorder and having a minimum accuracy of ±1 percent of the temperature being measured expressed in degrees Celsius or ±0.5 degrees Celsius, whichever is greater. A temperature monitoring device is not required for boilers or process heaters with design heat input capacity equal to or greater than 44 megawatts.
              (2) A device that records flow to the control device and bypass of the control device (if applicable). The owner or operator must:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that must record the flow to the control device at least every 15 minutes; and

              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              
              (c) Each owner or operator seeking to comply with § 60.762(b)(2)(iii) using a non-enclosed flare must install, calibrate, maintain, and operate according to the manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultraviolet beam sensor or thermocouple, at the pilot light or the flame itself to indicate the continuous presence of a flame.
              (2) A device that records flow to the flare and bypass of the flare (if applicable). The owner or operator must:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that records the flow to the control device at least every 15 minutes; and
              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (d) Each owner or operator seeking to demonstrate compliance with § 60.762(b)(2)(iii) using a device other than a non-enclosed flare or an enclosed combustor or a treatment system must provide information satisfactory to the Administrator as provided in § 60.767(c)(2) describing the operation of the control device, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator must review the information and either approve it, or request that additional information be submitted. The Administrator may specify additional appropriate monitoring procedures.
              (e) Each owner or operator seeking to install a collection system that does not meet the specifications in § 60.769 or seeking to monitor alternative parameters to those required by §§ 60.763 through 60.766 must provide information satisfactory to the Administrator as provided in § 60.767(c)(2) and (3) describing the design and operation of the collection system, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator may specify additional appropriate monitoring procedures.
              (f) Each owner or operator seeking to demonstrate compliance with the 500 parts per million surface methane operational standard in § 60.763(d) must monitor surface concentrations of methane according to the procedures in § 60.765(c) and the instrument specifications in § 60.765(d). Any closed landfill that has no monitored exceedances of the operational standard in three consecutive quarterly monitoring periods may skip to annual monitoring. Any methane reading of 500 ppm or more above background detected during the annual monitoring returns the frequency for that landfill to quarterly monitoring.
              (g) Each owner or operator seeking to demonstrate compliance with § 60.762(b)(2)(iii) using a landfill gas treatment system must maintain and operate all monitoring systems associated with the treatment system in accordance with the site-specific treatment system monitoring plan required in § 60.768(b)(5)(ii) and must calibrate, maintain, and operate according to the manufacturer's specifications a device that records flow to the treatment system and bypass of the treatment system (if applicable). The owner or operator must:
              (1) Install, calibrate, and maintain a gas flow rate measuring device that records the flow to the treatment system at least every 15 minutes; and
              (2) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.

              (h) The monitoring requirements of paragraphs (b), (c) (d) and (g) of this section apply at all times the affected source is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to complete monitoring system repairs in response to monitoring system malfunctions and to return the monitoring system to operation as expeditiously as practicable.
            
            
              § 60.767
              Reporting requirements.
              (a) Design capacity report. Each owner or operator subject to the requirements of this subpart must submit an initial design capacity report to the Administrator.
              (1) Submission. The initial design capacity report fulfills the requirements of the notification of the date construction is commenced as required by § 60.7(a)(1) and must be submitted no later than:
              (i) November 28, 2016, for landfills that commenced construction, modification, or reconstruction after July 17, 2014 but before August 29, 2016; or
              (ii) Ninety days after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction after August 29, 2016.
              (2) Initial design capacity report. The initial design capacity report must contain the following information:
              (i) A map or plot of the landfill, providing the size and location of the landfill, and identifying all areas where solid waste may be landfilled according to the permit issued by the state, local, or tribal agency responsible for regulating the landfill.
              (ii) The maximum design capacity of the landfill. Where the maximum design capacity is specified in the permit issued by the state, local, or tribal agency responsible for regulating the landfill, a copy of the permit specifying the maximum design capacity may be submitted as part of the report. If the maximum design capacity of the landfill is not specified in the permit, the maximum design capacity must be calculated using good engineering practices. The calculations must be provided, along with the relevant parameters as part of the report. The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. If the owner or operator chooses to convert the design capacity from volume to mass or from mass to volume to demonstrate its design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, the calculation must include a site-specific density, which must be recalculated annually. Any density conversions must be documented and submitted with the design capacity report. The state, tribal, local agency or Administrator may request other reasonable information as may be necessary to verify the maximum design capacity of the landfill.
              (3) Amended design capacity report. An amended design capacity report must be submitted to the Administrator providing notification of an increase in the design capacity of the landfill, within 90 days of an increase in the maximum design capacity of the landfill to meet or exceed 2.5 million megagrams and 2.5 million cubic meters. This increase in design capacity may result from an increase in the permitted volume of the landfill or an increase in the density as documented in the annual recalculation required in § 60.768(f).
              (b) NMOC emission rate report. Each owner or operator subject to the requirements of this subpart must submit an NMOC emission rate report following the procedure specified in paragraph (i)(2) of this section to the Administrator initially and annually thereafter, except as provided for in paragraph (b)(1)(ii) of this section. The Administrator may request such additional information as may be necessary to verify the reported NMOC emission rate.
              (1) The NMOC emission rate report must contain an annual or 5-year estimate of the NMOC emission rate calculated using the formula and procedures provided in § 60.764(a) or (b), as applicable.

              (i) The initial NMOC emission rate report may be combined with the initial design capacity report required in paragraph (a) of this section and must be submitted no later than indicated in paragraphs (b)(1)(i)(A) and (B) of this section. Subsequent NMOC emission rate reports must be submitted annually thereafter, except as provided for in paragraph (b)(1)(ii) of this section.
              
              (A) November 28, 2016, for landfills that commenced construction, modification, or reconstruction after July 17, 2014, but before August 29, 2016, or
              (B) Ninety days after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction after August 29, 2016.
              (ii) If the estimated NMOC emission rate as reported in the annual report to the Administrator is less than 34 megagrams per year in each of the next 5 consecutive years, the owner or operator may elect to submit, following the procedure specified in paragraph (i)(2) of this section, an estimate of the NMOC emission rate for the next 5-year period in lieu of the annual report. This estimate must include the current amount of solid waste-in-place and the estimated waste acceptance rate for each year of the 5 years for which an NMOC emission rate is estimated. All data and calculations upon which this estimate is based must be provided to the Administrator. This estimate must be revised at least once every 5 years. If the actual waste acceptance rate exceeds the estimated waste acceptance rate in any year reported in the 5-year estimate, a revised 5-year estimate must be submitted to the Administrator. The revised estimate must cover the 5-year period beginning with the year in which the actual waste acceptance rate exceeded the estimated waste acceptance rate.
              (2) The NMOC emission rate report must include all the data, calculations, sample reports and measurements used to estimate the annual or 5-year emissions.
              (3) Each owner or operator subject to the requirements of this subpart is exempted from the requirements to submit an NMOC emission rate report, after installing a collection and control system that complies with § 60.762(b)(2), during such time as the collection and control system is in operation and in compliance with §§ 60.763 and 60.765.
              (c) Collection and control system design plan. Each owner or operator subject to the provisions of § 60.762(b)(2) must submit a collection and control system design plan to the Administrator for approval according to the schedule in paragraph (c)(4) of this section. The collection and control system design plan must be prepared and approved by a professional engineer and must meet the following requirements:
              (1) The collection and control system as described in the design plan must meet the design requirements in § 60.762(b)(2).
              (2) The collection and control system design plan must include any alternatives to the operational standards, test methods, procedures, compliance measures, monitoring, recordkeeping or reporting provisions of §§ 60.763 through 60.768 proposed by the owner or operator.
              (3) The collection and control system design plan must either conform with specifications for active collection systems in § 60.769 or include a demonstration to the Administrator's satisfaction of the sufficiency of the alternative provisions to § 60.769.
              (4) Each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters must submit a collection and control system design plan to the Administrator for approval within 1 year of the first NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year, except as follows:
              (i) If the owner or operator elects to recalculate the NMOC emission rate after Tier 2 NMOC sampling and analysis as provided in § 60.764(a)(3) and the resulting rate is less than 34 megagrams per year, annual periodic reporting must be resumed, using the Tier 2 determined site-specific NMOC concentration, until the calculated emission rate is equal to or greater than 34 megagrams per year or the landfill is closed. The revised NMOC emission rate report, with the recalculated emission rate based on NMOC sampling and analysis, must be submitted, following the procedures in paragraph (i)(2) of this section, within 180 days of the first calculated exceedance of 34 megagrams per year.

              (ii) If the owner or operator elects to recalculate the NMOC emission rate after determining a site-specific methane generation rate constant k, as provided in Tier 3 in § 60.764(a)(4), and the resulting NMOC emission rate is less than 34 Mg/yr, annual periodic reporting must be resumed. The resulting site-specific methane generation rate constant k must be used in the emission rate calculation until such time as the emissions rate calculation results in an exceedance. The revised NMOC emission rate report based on the provisions of § 60.764(a)(4) and the resulting site-specific methane generation rate constant k must be submitted, following the procedure specified in paragraph (i)(2) of this section, to the Administrator within 1 year of the first calculated emission rate equaling or exceeding 34 megagrams per year.
              (iii) If the owner or operator elects to demonstrate that site-specific surface methane emissions are below 500 parts per million methane, based on the provisions of § 60.764(a)(6), then the owner or operator must submit annually a Tier 4 surface emissions report as specified in this paragraph following the procedure specified in paragraph (i)(2) of this section until a surface emissions readings of 500 parts per million methane or greater is found. If the Tier 4 surface emissions report shows no surface emissions readings of 500 parts per million methane or greater for four consecutive quarters at a closed landfill, then the landfill owner or operator may reduce Tier 4 monitoring from a quarterly to an annual frequency. The Administrator may request such additional information as may be necessary to verify the reported instantaneous surface emission readings. The Tier 4 surface emissions report must clearly identify the location, date and time (to nearest second), average wind speeds including wind gusts, and reading (in parts per million) of any value 500 parts per million methane or greater, other than non-repeatable, momentary readings. For location, you must determine the latitude and longitude coordinates using an instrument with an accuracy of at least 4 meters. The coordinates must be in decimal degrees with at least five decimal places. The Tier 4 surface emission report must also include the results of the most recent Tier 1 and Tier 2 results in order to verify that the landfill does not exceed 50 Mg/yr of NMOC.
              (A) The initial Tier 4 surface emissions report must be submitted annually, starting within 30 days of completing the fourth quarter of Tier 4 surface emissions monitoring that demonstrates that site-specific surface methane emissions are below 500 parts per million methane, and following the procedure specified in paragraph (i)(2) of this section.
              (B) The Tier 4 surface emissions report must be submitted within 1 year of the first measured surface exceedance of 500 parts per million methane, following the procedure specified in paragraph (i)(2) of this section.
              (5) The landfill owner or operator must notify the Administrator that the design plan is completed and submit a copy of the plan's signature page. The Administrator has 90 days to decide whether the design plan should be submitted for review. If the Administrator chooses to review the plan, the approval process continues as described in paragraph (c)(6) of this section. However, if the Administrator indicates that submission is not required or does not respond within 90 days, the landfill owner or operator can continue to implement the plan with the recognition that the owner or operator is proceeding at their own risk. In the event that the design plan is required to be modified to obtain approval, the owner or operator must take any steps necessary to conform any prior actions to the approved design plan and any failure to do so could result in an enforcement action.

              (6) Upon receipt of an initial or revised design plan, the Administrator must review the information submitted under paragraphs (c)(1) through (3) of this section and either approve it, disapprove it, or request that additional information be submitted. Because of the many site-specific factors involved with landfill gas system design, alternative systems may be necessary. A wide variety of system designs are possible, such as vertical wells, combination horizontal and vertical collection systems, or horizontal trenches only, leachate collection components, and passive systems. If the Administrator does not approve or disapprove the design plan, or does not request that additional information be submitted within 90 days of receipt, then the owner or operator may continue with implementation of the design plan, recognizing they would be proceeding at their own risk.
              (7) If the owner or operator chooses to demonstrate compliance with the emission control requirements of this subpart using a treatment system as defined in this subpart, then the owner or operator must prepare a site-specific treatment system monitoring plan as specified in § 60.768(b)(5).
              (d) Revised design plan. The owner or operator who has already been required to submit a design plan under paragraph (c) of this section must submit a revised design plan to the Administrator for approval as follows:
              (1) At least 90 days before expanding operations to an area not covered by the previously approved design plan.
              (2) Prior to installing or expanding the gas collection system in a way that is not consistent with the design plan that was submitted to the Administrator according to paragraph (c) of this section.
              (e) Closure report. Each owner or operator of a controlled landfill must submit a closure report to the Administrator within 30 days of waste acceptance cessation. The Administrator may request additional information as may be necessary to verify that permanent closure has taken place in accordance with the requirements of 40 CFR 258.60. If a closure report has been submitted to the Administrator, no additional wastes may be placed into the landfill without filing a notification of modification as described under § 60.7(a)(4).
              (f) Equipment removal report. Each owner or operator of a controlled landfill must submit an equipment removal report to the Administrator 30 days prior to removal or cessation of operation of the control equipment.
              (1) The equipment removal report must contain all of the following items:
              (i) A copy of the closure report submitted in accordance with paragraph (e) of this section;
              (ii) A copy of the initial performance test report demonstrating that the 15-year minimum control period has expired, unless the report of the results of the performance test has been submitted to the EPA via the EPA's CDX, or information that demonstrates that the GCCS will be unable to operate for 15 years due to declining gas flows. In the equipment removal report, the process unit(s) tested, the pollutant(s) tested, and the date that such performance test was conducted may be submitted in lieu of the performance test report if the report has been previously submitted to the EPA's CDX; and
              (iii) Dated copies of three successive NMOC emission rate reports demonstrating that the landfill is no longer producing 34 megagrams or greater of NMOC per year, unless the NMOC emission rate reports have been submitted to the EPA via the EPA's CDX. If the NMOC emission rate reports have been previously submitted to the EPA's CDX, a statement that the NMOC emission rate reports have been submitted electronically and the dates that the reports were submitted to the EPA's CDX may be submitted in the equipment removal report in lieu of the NMOC emission rate reports.
              (2) The Administrator may request such additional information as may be necessary to verify that all of the conditions for removal in § 60.762(b)(2)(v) have been met.
              (g) Annual report. The owner or operator of a landfill seeking to comply with § 60.762(b)(2) using an active collection system designed in accordance with § 60.762(b)(2)(ii) must submit to the Administrator, following the procedure specified in paragraph (i)(2) of this section, annual reports of the recorded information in paragraphs (g)(1) through (7) of this section. The initial annual report must be submitted within 180 days of installation and startup of the collection and control system and must include the initial performance test report required under § 60.8, as applicable, unless the report of the results of the performance test has been submitted to the EPA via the EPA's CDX. In the initial annual report, the process unit(s) tested, the pollutant(s) tested, and the date that such performance test was conducted may be submitted in lieu of the performance test report if the report has been previously submitted to the EPA's CDX. For enclosed combustion devices and flares, reportable exceedances are defined under § 60.768(c). If complying with the operational provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at § 60.762(b)(2)(iv), the owner or operator must follow the semi-annual reporting requirements in § 63.1981(h) of this chapter in lieu of this paragraph.
              (1) Value and length of time for exceedance of applicable parameters monitored under § 60.766(a), (b), (c), (d), and (g).
              (2) Description and duration of all periods when the gas stream was diverted from the control device or treatment system through a bypass line or the indication of bypass flow as specified under § 60.766.
              (3) Description and duration of all periods when the control device or treatment system was not operating and length of time the control device or treatment system was not operating.
              (4) All periods when the collection system was not operating.
              (5) The location of each exceedance of the 500 parts per million methane concentration as provided in § 60.763(d) and the concentration recorded at each location for which an exceedance was recorded in the previous month. For location, you must determine the latitude and longitude coordinates using an instrument with an accuracy of at least 4 meters. The coordinates must be in decimal degrees with at least five decimal places.
              (6) The date of installation and the location of each well or collection system expansion added pursuant to § 60.765(a)(3), (a)(5), (b), and (c)(4).
              (7) For any corrective action analysis for which corrective actions are required in § 60.765(a)(3) or (5) and that take more than 60 days to correct the exceedance, the root cause analysis conducted, including a description of the recommended corrective action(s), the date for corrective action(s) already completed following the positive pressure or elevated temperature reading, and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates.
              (h) Initial performance test report. Each owner or operator seeking to comply with § 60.762(b)(2)(iii) must include the following information with the initial performance test report required under § 60.8:
              (1) A diagram of the collection system showing collection system positioning including all wells, horizontal collectors, surface collectors, or other gas extraction devices, including the locations of any areas excluded from collection and the proposed sites for the future collection system expansion;
              (2) The data upon which the sufficient density of wells, horizontal collectors, surface collectors, or other gas extraction devices and the gas mover equipment sizing are based;
              (3) The documentation of the presence of asbestos or nondegradable material for each area from which collection wells have been excluded based on the presence of asbestos or nondegradable material;
              (4) The sum of the gas generation flow rates for all areas from which collection wells have been excluded based on nonproductivity and the calculations of gas generation flow rate for each excluded area; and
              (5) The provisions for increasing gas mover equipment capacity with increased gas generation flow rate, if the present gas mover equipment is inadequate to move the maximum flow rate expected over the life of the landfill; and
              (6) The provisions for the control of off-site migration.
              (i) Electronic reporting. The owner or operator must submit reports electronically according to paragraphs (i)(1) and (2) of this section.
              (1) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of each performance test according to the following procedures:

              (i) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT Web site (https://www3.epa.gov/ttn/chief/ert/ert__info.html) at the time of the test, you must submit the results of the performance test to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Performance test data must be submitted in a file format generated through the use of the EPA's ERT or an alternative file format consistent with the extensible markup language (XML) schema listed on the EPA's ERT Web site, once the XML schema is available. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT Web site, including information claimed to be CBI, on a compact disc, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph.
              (ii) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT Web site at the time of the test, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.

              (2) Each owner or operator required to submit reports following the procedure specified in this paragraph must submit reports to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX.) The owner or operator must use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the XML schema listed on the CEDRI Web site (https://www3.epa.gov/ttn/chief/cedri/index.html). If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, the owner or operator must submit the report to the Administrator at the appropriate address listed in § 60.4. Once the form has been available in CEDRI for 90 calendar days, the owner or operator must begin submitting all subsequent reports via CEDRI. The reports must be submitted by the deadlines specified in this subpart, regardless of the method in which the reports are submitted.
              (j) Corrective action and the corresponding timeline. The owner or operator must submit according to paragraphs (j)(1) and (2) of this section. If complying with the operational provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at § 60.762(b)(2)(iv), the owner or operator must follow the corrective action and the corresponding timeline requirements in § 63.1981(j) of this chapter in lieu of this paragraph.
              (1) For corrective action that is required according to § 60.765(a)(3)(iii) or (a)(5)(iii) and is expected to take longer than 120 days after the initial exceedance to complete, you must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator as soon as practicable but no later than 75 days after the first measurement of positive pressure or temperature monitoring value of 55 degrees Celsius (131 degrees Fahrenheit). The Administrator must approve the plan for corrective action and the corresponding timeline.
              (2) For corrective action that is required according to § 60.765(a)(3)(iii) or (a)(5)(iii) and is not completed within 60 days after the initial exceedance, you must submit a notification to the Administrator as soon as practicable but no later than 75 days after the first measurement of positive pressure or temperature exceedance.
              (k) Liquids addition. The owner or operator of an affected landfill with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters that has employed leachate recirculation or added liquids based on a Research, Development, and Demonstration permit (issued through Resource Conservation and Recovery Act, subtitle D, part 258) within the last 10 years must submit to the Administrator, annually, following the procedure specified in paragraph (i)(2) of this section, the following information:

              (1) Volume of leachate recirculated (gallons per year) and the reported basis of those estimates (records or engineering estimates).
              
              (2) Total volume of all other liquids added (gallons per year) and the reported basis of those estimates (records or engineering estimates).
              (3) Surface area (acres) over which the leachate is recirculated (or otherwise applied).
              (4) Surface area (acres) over which any other liquids are applied.
              (5) The total waste disposed (megagrams) in the areas with recirculated leachate and/or added liquids based on on-site records to the extent data are available, or engineering estimates and the reported basis of those estimates.
              (6) The annual waste acceptance rates (megagrams per year) in the areas with recirculated leachate and/or added liquids, based on on-site records to the extent data are available, or engineering estimates.
              (7) The initial report must contain items in paragraph (k)(1) through (6) of this section per year for the initial annual reporting period as well as for each of the previous 10 years, to the extent historical data are available in on-site records, and the report must be submitted no later than:
              (i) September 27, 2017, for landfills that commenced construction, modification, or reconstruction after July 17, 2014 but before August 29, 2016 containing data for the first 12 months after August 29, 2016; or
              (ii) Thirteen (13) months after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction after August 29, 2016 containing data for the first 12 months after August 29, 2016.
              (8) Subsequent annual reports must contain items in paragraph (k)(1) through (6) of this section for the 365-day period following the 365-day period included in the previous annual report, and the report must be submitted no later than 365 days after the date the previous report was submitted.
              (9) Landfills may cease annual reporting of items in paragraphs (k)(1) through (7) of this section once they have submitted the closure report in paragraph (e) of this section.
              (l) Tier 4 notification. (1) The owner or operator of an affected landfill with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters must provide a notification of the date(s) upon which it intends to demonstrate site-specific surface methane emissions are below 500 parts per million methane, based on the Tier 4 provisions of § 60.764(a)(6). The landfill must also include a description of the wind barrier to be used during the SEM in the notification. Notification must be postmarked not less than 30 days prior to such date.
              (2) If there is a delay to the scheduled Tier 4 SEM date due to weather conditions, including not meeting the wind requirements in § 60.764(a)(6)(iii)(A), the owner or operator of a landfill shall notify the Administrator by email or telephone no later than 48 hours before any delay or cancellation in the original test date, and arrange an updated date with the Administrator by mutual agreement.
              (m) Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961, as allowed at § 60.762(b)(2)(iv), must submit the 24-hour high temperature report according to § 63.1981(k) of this chapter.
              [81 FR 59368, Aug. 29, 2016, as amended at 85 FR 17261, Mar. 26, 2020]
            
            
              § 60.768
              Recordkeeping requirements.
              (a) Except as provided in § 60.767(c)(2), each owner or operator of an MSW landfill subject to the provisions of § 60.762(b)(2)(ii) and (iii) must keep for at least 5 years up-to-date, readily accessible, on-site records of the design capacity report that triggered § 60.762(b), the current amount of solid waste in-place, and the year-by-year waste acceptance rate. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.

              (b) Except as provided in § 60.767(c)(2), each owner or operator of a controlled landfill must keep up-to-date, readily accessible records for the life of the control system equipment of the data listed in paragraphs (b)(1) through (5) of this section as measured during the initial performance test or compliance determination. Records of subsequent tests or monitoring must be maintained for a minimum of 5 years. Records of the control device vendor specifications must be maintained until removal.
              (1) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.762(b)(2)(ii):
              (i) The maximum expected gas generation flow rate as calculated in § 60.765(a)(1). The owner or operator may use another method to determine the maximum gas generation flow rate, if the method has been approved by the Administrator.
              (ii) The density of wells, horizontal collectors, surface collectors, or other gas extraction devices determined using the procedures specified in § 60.769(a)(1).
              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.762(b)(2)(iii) through use of an enclosed combustion device other than a boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts:
              (i) The average temperature measured at least every 15 minutes and averaged over the same time period of the performance test.
              (ii) The percent reduction of NMOC determined as specified in § 60.762(b)(2)(iii)(B) achieved by the control device.

              (3) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.762(b)(2)(iii)(B)(1) through use of a boiler or process heater of any size: A description of the location at which the collected gas vent stream is introduced into the boiler or process heater over the same time period of the performance testing.

              (4) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.762(b)(2)(iii)(A) through use of a non-enclosed flare, the flare type (i.e., steam-assisted, air-assisted, or nonassisted), all visible emission readings, heat content determination, flow rate or bypass flow rate measurements, and exit velocity determinations made during the performance test as specified in § 60.18; continuous records of the flare pilot flame or flare flame monitoring and records of all periods of operations during which the pilot flame of the flare flame is absent.
              (5) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.762(b)(2)(iii) through use of a landfill gas treatment system:
              (i) Bypass records. Records of the flow of landfill gas to, and bypass of, the treatment system.
              (ii) Site-specific treatment monitoring plan, to include:
              (A) Monitoring records of parameters that are identified in the treatment system monitoring plan and that ensure the treatment system is operating properly for each intended end use of the treated landfill gas. At a minimum, records should include records of filtration, de-watering, and compression parameters that ensure the treatment system is operating properly for each intended end use of the treated landfill gas.
              (B) Monitoring methods, frequencies, and operating ranges for each monitored operating parameter based on manufacturer's recommendations or engineering analysis for each intended end use of the treated landfill gas.
              (C) Documentation of the monitoring methods and ranges, along with justification for their use.
              (D) Identify who is responsible (by job title) for data collection.
              (E) Processes and methods used to collect the necessary data.
              (F) Description of the procedures and methods that are used for quality assurance, maintenance, and repair of all continuous monitoring systems.
              (c) Except as provided in § 60.767(c)(2), each owner or operator of a controlled landfill subject to the provisions of this subpart must keep for 5 years up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored in § 60.766 as well as up-to-date, readily accessible records for periods of operation during which the parameter boundaries established during the most recent performance test are exceeded.
              (1) The following constitute exceedances that must be recorded and reported under § 60.767(g):

              (i) For enclosed combustors except for boilers and process heaters with design heat input capacity of 44 megawatts (150 million British thermal units per hour) or greater, all 3-hour periods of operation during which the average temperature was more than 28 degrees Celsius (82 degrees Fahrenheit) below the average combustion temperature during the most recent performance test at which compliance with § 60.762(b)(2)(iii) was determined.
              (ii) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under paragraph (b)(3) of this section.
              (2) Each owner or operator subject to the provisions of this subpart must keep up-to-date, readily accessible continuous records of the indication of flow to the control system and the indication of bypass flow or records of monthly inspections of car-seals or lock-and-key configurations used to seal bypass lines, specified under § 60.766.
              (3) Each owner or operator subject to the provisions of this subpart who uses a boiler or process heater with a design heat input capacity of 44 megawatts or greater to comply with § 60.762(b)(2)(iii) must keep an up-to-date, readily accessible record of all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other state, local, tribal, or federal regulatory requirements.)
              (4) Each owner or operator seeking to comply with the provisions of this subpart by use of a non-enclosed flare must keep up-to-date, readily accessible continuous records of the flame or flare pilot flame monitoring specified under § 60.766(c), and up-to-date, readily accessible records of all periods of operation in which the flame or flare pilot flame is absent.
              (5) Each owner or operator of a landfill seeking to comply with § 60.762(b)(2) using an active collection system designed in accordance with § 60.762(b)(2)(ii) must keep records of periods when the collection system or control device is not operating.
              (d) Except as provided in § 60.767(c)(2), each owner or operator subject to the provisions of this subpart must keep for the life of the collection system an up-to-date, readily accessible plot map showing each existing and planned collector in the system and providing a unique identification location label for each collector.
              (1) Each owner or operator subject to the provisions of this subpart must keep up-to-date, readily accessible records of the installation date and location of all newly installed collectors as specified under § 60.765(b).
              (2) Each owner or operator subject to the provisions of this subpart must keep readily accessible documentation of the nature, date of deposition, amount, and location of asbestos-containing or nondegradable waste excluded from collection as provided in § 60.769(a)(3)(i) as well as any nonproductive areas excluded from collection as provided in § 60.769(a)(3)(ii).
              (e) Except as provided in § 60.767(c)(2), each owner or operator subject to the provisions of this subpart must keep for at least 5 years up-to-date, readily accessible records of the items in paragraphs (e)(1) through (5) of this section. Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at § 60.762(b)(2)(iv), must keep the records in paragraph (e)(6) of this section and must keep records according to §§ 63.1983(e)(1) through (5) of this chapter in lieu of paragraphs (e)(1) through (5) of this section.
              (1) All collection and control system exceedances of the operational standards in § 60.763, the reading in the subsequent month whether or not the second reading is an exceedance, and the location of each exceedance.
              (2) Each owner or operator subject to the provisions of this subpart must also keep records of each wellhead temperature monitoring value of 55 degrees Celsius (131 degrees Fahrenheit) or above, each wellhead nitrogen level at or above 20 percent, and each wellhead oxygen level at or above 5 percent.
              (3) For any root cause analysis for which corrective actions are required in § 60.765(a)(3)(i) or (a)(5)(i), keep a record of the root cause analysis conducted, including a description of the recommended corrective action(s) taken, and the date(s) the corrective action(s) were completed.

              (4) For any root cause analysis for which corrective actions are required in § 60.765(a)(3)(ii) or (a)(5)(ii), keep a record of the root cause analysis conducted, the corrective action analysis, the date for corrective action(s) already completed following the positive pressure reading or high temperature reading, and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates.
              (5) For any root cause analysis for which corrective actions are required in § 60.765(a)(3)(iii) or (a)(5)(iii), keep a record of the root cause analysis conducted, the corrective action analysis, the date for corrective action(s) already completed following the positive pressure reading or high temperature reading, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates, and a copy of any comments or final approval on the corrective action analysis or schedule from the regulatory agency.
              (6) Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at § 60.762(b)(2)(iv), must keep records of the date upon which the owner or operator started complying with the provisions in §§ 63.1958, 63.1960, and 63.1961.
              (f) Landfill owners or operators who convert design capacity from volume to mass or mass to volume to demonstrate that landfill design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, as provided in the definition of “design capacity”, must keep readily accessible, on-site records of the annual recalculation of site-specific density, design capacity, and the supporting documentation. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.
              (g) Landfill owners or operators seeking to demonstrate that site-specific surface methane emissions are below 500 parts per million by conducting surface emission monitoring under the Tier 4 procedures specified in § 60.764(a)(6) must keep for at least 5 years up-to-date, readily accessible records of all surface emissions monitoring and information related to monitoring instrument calibrations conducted according to sections 8 and 10 of Method 21 of appendix A of this part, including all of the following items:
              (1) Calibration records:
              (i) Date of calibration and initials of operator performing the calibration.
              (ii) Calibration gas cylinder identification, certification date, and certified concentration.
              (iii) Instrument scale(s) used.
              (iv) A description of any corrective action taken if the meter readout could not be adjusted to correspond to the calibration gas value.
              (v) If an owner or operator makes their own calibration gas, a description of the procedure used.
              (2) Digital photographs of the instrument setup, including the wind barrier. The photographs must be time and date-stamped and taken at the first sampling location prior to sampling and at the last sampling location after sampling at the end of each sampling day, for the duration of the Tier 4 monitoring demonstration.
              (3) Timestamp of each surface scan reading:
              (i) Timestamp should be detailed to the nearest second, based on when the sample collection begins.

              (ii) A log for the length of time each sample was taken using a stopwatch (e.g., the time the probe was held over the area).
              (4) Location of each surface scan reading. The owner or operator must determine the coordinates using an instrument with an accuracy of at least 4 meters. Coordinates must be in decimal degrees with at least five decimal places.
              (5) Monitored methane concentration (parts per million) of each reading.
              (6) Background methane concentration (parts per million) after each instrument calibration test.
              (7) Adjusted methane concentration using most recent calibration (parts per million).
              (8) For readings taken at each surface penetration, the unique identification location label matching the label specified in paragraph (d) of this section.

              (9) Records of the operating hours of the gas collection system for each destruction device.
              
              (h) Except as provided in § 60.767(c)(2), each owner or operator subject to the provisions of this subpart must keep for at least 5 years up-to-date, readily accessible records of all collection and control system monitoring data for parameters measured in § 60.766(a)(1), (2), and (3).
              (i) Any records required to be maintained by this subpart that are submitted electronically via the EPA's CDX may be maintained in electronic format.
              (j) For each owner or operator reporting leachate or other liquids addition under § 60.767(k), keep records of any engineering calculations or company records used to estimate the quantities of leachate or liquids added, the surface areas for which the leachate or liquids were applied, and the estimates of annual waste acceptance or total waste in place in the areas where leachate or liquids were applied.
              [81 FR 59368, Aug. 29, 2016, as amended at 85 FR 17261, Mar. 26, 2020]
            
            
              § 60.769
              Specifications for active collection systems.
              (a) Each owner or operator seeking to comply with § 60.762(b)(2)(i) must site active collection wells, horizontal collectors, surface collectors, or other extraction devices at a sufficient density throughout all gas producing areas using the following procedures unless alternative procedures have been approved by the Administrator as provided in § 60.767(c)(2) and (3):
              (1) The collection devices within the interior must be certified to achieve comprehensive control of surface gas emissions by a professional engineer. The following issues must be addressed in the design: Depths of refuse, refuse gas generation rates and flow characteristics, cover properties, gas system expandability, leachate and condensate management, accessibility, compatibility with filling operations, integration with closure end use, air intrusion control, corrosion resistance, fill settlement, resistance to the refuse decomposition heat, and ability to isolate individual components or sections for repair or troubleshooting without shutting down entire collection system.
              (2) The sufficient density of gas collection devices determined in paragraph (a)(1) of this section must address landfill gas migration issues and augmentation of the collection system through the use of active or passive systems at the landfill perimeter or exterior.
              (3) The placement of gas collection devices determined in paragraph (a)(1) of this section must control all gas producing areas, except as provided by paragraphs (a)(3)(i) and (ii) of this section.
              (i) Any segregated area of asbestos or nondegradable material may be excluded from collection if documented as provided under § 60.768(d). The documentation must provide the nature, date of deposition, location and amount of asbestos or nondegradable material deposited in the area, and must be provided to the Administrator upon request.
              (ii) Any nonproductive area of the landfill may be excluded from control, provided that the total of all excluded areas can be shown to contribute less than 1 percent of the total amount of NMOC emissions from the landfill. The amount, location, and age of the material must be documented and provided to the Administrator upon request. A separate NMOC emissions estimate must be made for each section proposed for exclusion, and the sum of all such sections must be compared to the NMOC emissions estimate for the entire landfill.
              (A) The NMOC emissions from each section proposed for exclusion must be computed using Equation 7:
              
                ER29AU16.013
              
              
                Where:
                
                Qi = NMOC emission rate from the ith section, megagrams per year.
                k = Methane generation rate constant, year−1.
                
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of the degradable solid waste in the ith section, megagram.
                ti = Age of the solid waste in the ith section, years.
                CNMOC = Concentration of nonmethane organic compounds, parts per million by volume.
                3.6 × 10−9 = Conversion factor.
              
              

              (B) If the owner/operator is proposing to exclude, or cease gas collection and control from, nonproductive physically separated (e.g., separately lined) closed areas that already have gas collection systems, NMOC emissions from each physically separated closed area must be computed using either Equation 3 in § 60.764(b) or Equation 7 in paragraph (a)(3)(ii)(A) of this section.
              (iii) The values for k and CNMOC determined in field testing must be used if field testing has been performed in determining the NMOC emission rate or the radii of influence (this distance from the well center to a point in the landfill where the pressure gradient applied by the blower or compressor approaches zero). If field testing has not been performed, the default values for k, Lo and CNMOC provided in § 60.764(a)(1) or the alternative values from § 60.764(a)(5) must be used. The mass of nondegradable solid waste contained within the given section may be subtracted from the total mass of the section when estimating emissions provided the nature, location, age, and amount of the nondegradable material is documented as provided in paragraph (a)(3)(i) of this section.
              (b) Each owner or operator seeking to comply with § 60.762(b)(2)(ii)(A) construct the gas collection devices using the following equipment or procedures:
              (1) The landfill gas extraction components must be constructed of polyvinyl chloride (PVC), high density polyethylene (HDPE) pipe, fiberglass, stainless steel, or other nonporous corrosion resistant material of suitable dimensions to: Convey projected amounts of gases; withstand installation, static, and settlement forces; and withstand planned overburden or traffic loads. The collection system must extend as necessary to comply with emission and migration standards. Collection devices such as wells and horizontal collectors must be perforated to allow gas entry without head loss sufficient to impair performance across the intended extent of control. Perforations must be situated with regard to the need to prevent excessive air infiltration.
              (2) Vertical wells must be placed so as not to endanger underlying liners and must address the occurrence of water within the landfill. Holes and trenches constructed for piped wells and horizontal collectors must be of sufficient cross-section so as to allow for their proper construction and completion including, for example, centering of pipes and placement of gravel backfill. Collection devices must be designed so as not to allow indirect short circuiting of air into the cover or refuse into the collection system or gas into the air. Any gravel used around pipe perforations should be of a dimension so as not to penetrate or block perforations.
              (3) Collection devices may be connected to the collection header pipes below or above the landfill surface. The connector assembly must include a positive closing throttle valve, any necessary seals and couplings, access couplings and at least one sampling port. The collection devices must be constructed of PVC, HDPE, fiberglass, stainless steel, or other nonporous material of suitable thickness.
              (c) Each owner or operator seeking to comply with § 60.762(b)(2)(iii) must convey the landfill gas to a control system in compliance with § 60.762(b)(2)(iii) through the collection header pipe(s). The gas mover equipment must be sized to handle the maximum gas generation flow rate expected over the intended use period of the gas moving equipment using the following procedures:
              (1) For existing collection systems, the flow data must be used to project the maximum flow rate. If no flow data exists, the procedures in paragraph (c)(2) of this section must be used.
              (2) For new collection systems, the maximum flow rate must be in accordance with § 60.765(a)(1).
            
          
          
            Subparts YYY-ZZZ [Reserved]
          
          
            
            Subpart AAAA—Standards of Performance for Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commenced After June 6, 2001
            
              Source:
              65 FR 76355, Dec. 6, 2000, unless otherwise noted.
            
            
              Introduction
              
                § 60.1000
                What does this subpart do?
                This subpart establishes new source performance standards for new small municipal waste combustion units.
              
              
                § 60.1005
                When does this subpart become effective?
                This subpart takes effect June 6, 2001. Some of the requirements in this subpart apply to municipal waste combustion unit planning and must be completed before construction is commenced on the municipal waste combustion unit. In particular, the preconstruction requirements in §§ 60.1050 through 60.1150 must be completed prior to commencing construction. Other requirements (such as the emission limits) apply when the municipal waste combustion unit begins operation.
              
            
            
              Applicability
              
                § 60.1010
                Does this subpart apply to my municipal waste combustion unit?
                Yes, if your municipal waste combustion unit meets two criteria:
                (a) Your municipal waste combustion unit is a new municipal waste combustion unit.
                (b) Your municipal waste combustion unit has the capacity to combust at least 35 tons per day but no more than 250 tons per day of municipal solid waste or refuse-derived fuel.
              
              
                § 60.1015
                What is a new municipal waste combustion unit?
                (a) A new municipal waste combustion unit is a municipal waste combustion unit that meets either of two criteria:
                (1) Commenced construction after August 30, 1999.
                (2) Commenced reconstruction or modification after June 6, 2001.
                (b) This subpart does not apply to your municipal waste combustion unit if you make physical or operational changes to an existing municipal waste combustion unit primarily to comply with the emission guidelines in subpart BBBB of this part. Such changes do not qualify as reconstruction or modification under this subpart.
              
              
                § 60.1020
                Does this subpart allow any exemptions?
                (a) Small municipal waste combustion units that combust less than 11 tons per day. You are exempt from this subpart if you meet four requirements:
                (1) Your municipal waste combustion unit is subject to a federally enforceable permit limiting the amount of municipal solid waste combusted to less than 11 tons per day.
                (2) You notify the Administrator that the unit qualifies for the exemption.
                (3) You provide the Administrator with a copy of the federally enforceable permit.
                (4) You keep daily records of the amount of municipal solid waste combusted.
                (b) Small power production facilities. You are exempt from this subpart if you meet four requirements:
                (1) Your unit qualifies as a small power production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)).
                (2) Your unit combusts homogeneous waste (excluding refuse-derived fuel) to produce electricity.
                (3) You notify the Administrator that the unit qualifies for the exemption.
                (4) You provide the Administrator with documentation that the unit qualifies for the exemption.
                (c) Cogeneration facilities. You are exempt from this subpart if you meet four requirements:
                (1) Your unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)).

                (2) Your unit combusts homogeneous waste (excluding refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes.
                (3) You notify the Administrator that the unit qualifies for the exemption.
                (4) You provide the Administrator with documentation that the unit qualifies for the exemption.
                (d) Municipal waste combustion units that combust only tires. You are exempt from this subpart if you meet three requirements:
                (1) Your municipal waste combustion unit combusts a single-item waste stream of tires and no other municipal waste (the unit can co-fire coal, fuel oil, natural gas, or other nonmunicipal solid waste).
                (2) You notify the Administrator that the unit qualifies for the exemption.
                (3) You provide the Administrator with documentation that the unit qualifies for the exemption.
                (e) Hazardous waste combustion units. You are exempt from this subpart if you get a permit for your unit under section 3005 of the Solid Waste Disposal Act.
                (f) Materials recovery units. You are exempt from this subpart if your unit combusts waste mainly to recover metals. Primary and secondary smelters qualify for the exemption.
                (g) Co-fired combustors. You are exempt from this subpart if you meet four requirements:
                (1) Your unit has a federally enforceable permit limiting the combustion of municipal solid waste to 30 percent of the total fuel input by weight.
                (2) You notify the Administrator that the unit qualifies for the exemption.
                (3) You provide the Administrator with a copy of the federally enforceable permit.
                (4) You record the weights, each quarter, of municipal solid waste and of all other fuels combusted.
                (h) Plastics/rubber recycling units. You are exempt from this subpart if you meet four requirements:
                (1) Your pyrolysis/combustion unit is an integrated part of a plastics/rubber recycling unit as defined under “Definitions” (§ 60.1465).
                (2) You record the weights, each quarter, of plastics, rubber, and rubber tires processed.
                (3) You record the weights, each quarter, of feed stocks produced and marketed from chemical plants and petroleum refineries.
                (4) You keep the name and address of the purchaser of those feed stocks.
                (i) Units that combust fuels made from products of plastics/rubber recycling plants. You are exempt from this subpart if you meet two requirements:
                (1) Your unit combusts gasoline, diesel fuel, jet fuel, fuel oils, residual oil, refinery gas, petroleum coke, liquified petroleum gas, propane, or butane produced by chemical plants or petroleum refineries that use feedstocks produced by plastics/rubber recycling units.
                (2) Your unit does not combust any other municipal solid waste.
                (j) Cement kilns. You are exempt from this subpart if your cement kiln combusts municipal solid waste.
                (k) Air curtain incinerators. If your air curtain incinerator (see § 60.1465 for definition) combusts 100 percent yard waste, you must meet only the requirements under “Air Curtain Incinerators That Burn 100 Percent Yard Waste” (§§ 60.1435 through 60.1455).
              
              
                § 60.1025
                Do subpart E new source performance standards also apply to my municipal waste combustion unit?
                If this subpart AAAA applies to your municipal waste combustion unit, then subpart E of this part does not apply to your municipal waste combustion unit.
              
              
                § 60.1030
                Can the Administrator delegate authority to enforce these Federal new source performance standards to a State agency?
                Yes, the Administrator can delegate all authorities in all sections of this subpart to the State for direct State enforcement.
              
              
                § 60.1035
                How are these new source performance standards structured?
                These new source performance standards contain five major components:
                (a) Preconstruction requirements.
                (1) Materials separation plan.
                (2) Siting analysis.
                (b) Good combustion practices.
                (1) Operator training.
                (2) Operator certification.
                (3) Operating requirements.
                (c) Emission limits.
                (d) Monitoring and stack testing.
                (e) Recordkeeping and reporting.
              
              
                
                § 60.1040
                Do all five components of these new source performance standards apply at the same time?
                No, you must meet the preconstruction requirements before you commence construction of the municipal waste combustion unit. After the municipal waste combustion unit begins operation, you must meet all of the good combustion practices, emission limits, monitoring, stack testing, and most recordkeeping and reporting requirements.
              
              
                § 60.1045
                Are there different subcategories of small municipal waste combustion units within this subpart?
                (a) Yes, this subpart subcategorizes small municipal waste combustion units into two groups based on the aggregate capacity of the municipal waste combustion plant as follows:
                (1) Class I Units. Class I units are small municipal waste combustion units that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. (See the definition of “municipal waste combustion plant capacity” in § 60.1465 for specification of which units at a plant are included in the aggregate capacity calculation.)
                (2) Class II Units. Class II units are small municipal waste combustion units that are located at municipal waste combustion plants with an aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. (See the definition of “municipal waste combustion plant capacity” in § 60.1465 for specification of which units at a plant are included in the aggregate capacity calculation.)
                (b) The requirements for Class I and Class II units are identical except for two items:
                (1) Class I units have a nitrogen oxides emission limit. Class II units do not have a nitrogen oxides emission limit (see table 1 of this subpart). Additionally, Class I units have continuous emission monitoring, recordkeeping, and reporting requirements for nitrogen oxides.
                (2) Class II units are eligible for the reduced testing option provided in § 60.1305.
              
            
            
              Preconstruction Requirements: Materials Separation Plan
              
                § 60.1050
                Who must submit a materials separation plan?
                (a) You must prepare a materials separation plan for your municipal waste combustion unit if you commence construction of a new small municipal waste combustion unit after December 6, 2000.
                (b) If you commence construction of your municipal waste combustion unit after August 30, 1999 but before December 6, 2000, you are not required to prepare the materials separation plan specified in this subpart.
                (c) You must prepare a materials separation plan if you are required to submit an initial application for a construction permit, under 40 CFR part 51, subpart I, or part 52, as applicable, for the reconstruction or modification of your municipal waste combustion unit.
              
              
                § 60.1055
                What is a materials separation plan?
                The plan identifies a goal and an approach for separating certain components of municipal solid waste for a given service area prior to waste combustion and making them available for recycling.
              
              
                § 60.1060
                What steps must I complete for my materials separation plan?
                (a) For your materials separation plan, you must complete nine steps:
                (1) Prepare a draft materials separation plan.
                (2) Make your draft plan available to the public.
                (3) Hold a public meeting on your draft plan.
                (4) Prepare responses to public comments received during the public comment period on your draft plan.
                (5) Prepare a revised materials separation plan.
                (6) Discuss the revised plan at the public meeting for review of the siting analysis.
                (7) Prepare responses to public comments received on your revised plan.
                (8) Prepare a final materials separation plan.

                (9) Submit the final materials separation plan.
                
                (b) You may use analyses conducted under the requirements of 40 CFR part 51, subpart I, or part 52, to comply with some of the materials separation requirements of this subpart.
              
              
                § 60.1065
                What must I include in my draft materials separation plan?
                (a) You must prepare and submit a draft materials separation plan for your municipal waste combustion unit and its service area.
                (b) Your draft materials separation plan must identify a goal and an approach for separating certain components of municipal solid waste for a given service area prior to waste combustion and making them available for recycling. A materials separation plan may include such elements as dropoff facilities, buy-back or deposit-return incentives, programs for curbside pickup, and centralized systems for mechanical separation.
                (c) Your materials separation plan may include different goals or approaches for different subareas in the service area.
                (d) Your materials separation plan may exclude materials separation activities for certain subareas or, if warranted, the entire service area.
              
              
                § 60.1070
                How do I make my draft materials separation plan available to the public?
                (a) Distribute your draft materials separation plan to the main public libraries in the area where you will construct the municipal waste combustion unit.
                (b) Publish a notice of a public meeting in the main newspapers that serve two areas:
                (1) The area where you will construct the municipal waste combustion unit.
                (2) The areas where the waste that your municipal waste combustion unit combusts will be collected.
                (c) Include six items in your notice of the public meeting:
                (1) The date of the public meeting.
                (2) The time of the public meeting.
                (3) The location of the public meeting.
                (4) The location of the public libraries where the public can find your materials separation plan. Include the normal business hours of each library.
                (5) An agenda of the topics that will be discussed at the public meeting.
                (6) The beginning and ending dates of the public comment period on your draft materials separation plan.
              
              
                § 60.1075
                When must I accept comments on the materials separation plan?
                (a) You must accept verbal comments at the public meeting.
                (b) You must accept written comments anytime during the period that begins on the date the document is distributed to the main public libraries and ends 30 days after the date of the public meeting.
              
              
                § 60.1080
                Where and when must I hold a public meeting on my draft materials separation plan?
                (a) You must hold a public meeting and accept comments on your draft materials separation plan.
                (b) You must hold the public meeting in the county where you will construct the municipal waste combustion unit.
                (c) You must schedule the public meeting to occur at least 30 days after you make your draft materials separation plan available to the public.
                (d) You may combine the public meeting with any other public meeting required as part of any other Federal, State, or local permit review. However, you may not combine it with the public meeting required for the siting analysis under “Preconstruction Requirements: Siting Analysis” (§ 60.1140).
                (e) You are encouraged to address eight topics at the public meeting for your draft materials separation plan:
                (1) Expected size of the service area for your municipal waste combustion unit.
                (2) Amount of waste you will collect in the service area.
                (3) Types and estimated amounts of materials proposed for separation.
                (4) Methods proposed for materials separation.
                (5) Amount of residual waste for disposal.
                (6) Alternate disposal methods for handling the residual waste.

                (7) Where your responses to public comments on the draft materials separation plan will be available for inspection.
                
                (8) Where your revised materials separation plan will be available for inspection.
                (f) You must prepare a transcript of the public meeting on your draft materials separation plan.
              
              
                § 60.1085
                What must I do with any public comments I receive during the public comment period on my draft materials separation plan?
                You must do three steps:
                (a) Prepare written responses to any public comments you received during the public comment period. Summarize the responses to public comments in a document that is separate from your revised materials separation plan.
                (b) Make the comment response document available to the public in the service area where you will construct your municipal waste combustion unit. You must distribute the document at least to the main public libraries used to announce the public meeting.
                (c) Prepare a revised materials separation plan for the municipal waste combustion unit that includes, as appropriate, changes made in response to any public comments you received during the public comment period.
              
              
                § 60.1090
                What must I do with my revised materials separation plan?
                You must do two tasks:
                (a) As specified under “Reporting” (§ 60.1375), submit five items to the Administrator by the date you submit the application for a construction permit under 40 CFR part 51, subpart I, or part 52. (If you are not required to submit an application for a construction permit under 40 CFR part 51, subpart I, or part 52, submit five items to the Administrator by the date of your notice of construction under § 60.1380):
                (1) Your draft materials separation plan.
                (2) Your revised materials separation plan.
                (3) Your notice of the public meeting for your draft materials separation plan.
                (4) A transcript of the public meeting on your draft materials separation plan.
                (5) The document that summarizes your responses to the public comments you received during the public comment period on your draft materials separation plan.
                (b) Make your revised materials separation plan available to the public as part of the siting analysis procedures under “Preconstruction Requirements: Siting Analysis” (§ 60.1130).
              
              
                § 60.1095
                What must I include in the public meeting on my revised materials separation plan?
                As part of the public meeting for review of the siting analysis, as specified under “Preconstruction Requirements: Siting Analysis” (§ 60.1140), you must discuss two areas:
                (a) Differences between your revised materials separation plan and your draft materials separation plan discussed at the first public meeting (§ 60.1080).
                (b) Questions about your revised materials separation plan.
              
              
                § 60.1100
                What must I do with any public comments I receive on my revised materials separation plan?
                (a) Prepare written responses to any public comments and include them in the document that summarizes your responses to public comments on the siting analysis.
                (b) Prepare a final materials separation plan that includes, as appropriate, changes made in response to any public comments you received on your revised materials separation plan.
              
              
                § 60.1105
                How do I submit my final materials separation plan?
                As specified under “Reporting” (§ 60.1380), submit your final materials separation plan to the Administrator as part of the notice of construction for the municipal waste combustion unit.
              
            
            
              Preconstruction Requirements: Siting Analysis
              
                § 60.1110
                Who must submit a siting analysis?
                (a) You must prepare a siting analysis if you commence construction of a small municipal waste combustion unit after December 6, 2000.

                (b) If you commence construction on your municipal waste combustion unit after August 30, 1999, but before December 6, 2000, you are not required to prepare the siting analysis specified in this subpart.
                (c) You must prepare a siting analysis if you are required to submit an initial application for a construction permit, under 40 CFR part 51, subpart I, or part 52, as applicable, for the reconstruction or modification of your municipal waste combustion unit.
              
              
                § 60.1115
                What is a siting analysis?
                The siting analysis addresses how your municipal waste combustion unit affects ambient air quality, visibility, soils, vegetation, and other relevant factors. The analysis can be used to determine whether the benefits of your proposed facility significantly outweigh the environmental and social costs resulting from its location and construction. The analysis must also consider other major industrial facilities near the proposed site.
              
              
                § 60.1120
                What steps must I complete for my siting analysis?
                (a) For your siting analysis, you must complete five steps:
                (1) Prepare an analysis.
                (2) Make your analysis available to the public.
                (3) Hold a public meeting on your analysis.
                (4) Prepare responses to public comments received on your analysis.
                (5) Submit your analysis.
                (b) You may use analyses conducted under the requirements of 40 CFR part 51, subpart I, or part 52, to comply with some of the siting analysis requirements of this subpart.
              
              
                § 60.1125
                What must I include in my siting analysis?
                (a) Include an analysis of how your municipal waste combustion unit affects four areas:
                (1) Ambient air quality.
                (2) Visibility.
                (3) Soils.
                (4) Vegetation.
                (b) Include an analysis of alternatives for controlling air pollution that minimize potential risks to the public health and the environment.
              
              
                § 60.1130
                How do I make my siting analysis available to the public?
                (a) Distribute your siting analysis and revised materials separation plan to the main public libraries in the area where you will construct your municipal waste combustion unit.
                (b) Publish a notice of a public meeting in the main newspapers that serve two areas:
                (1) The area where you will construct your municipal waste combustion unit.
                (2) The areas where the waste that your municipal waste combustion unit combusts will be collected.
                (c) Include six items in your notice of the public meeting:
                (1) The date of the public meeting.
                (2) The time of the public meeting.
                (3) The location of the public meeting.
                (4) The location of the public libraries where the public can find your siting analysis and revised materials separation plan. Include the normal business hours of each library.
                (5) An agenda of the topics that will be discussed at the public meeting.
                (6) The beginning and ending dates of the public comment period on your siting analysis and revised materials separation plan.
              
              
                § 60.1135
                When must I accept comments on the siting analysis and revised materials separation plan?
                (a) You must accept verbal comments at the public meeting.
                (b) You must accept written comments anytime during the period that begins on the date the document is distributed to the main public libraries and ends 30 days after the date of the public meeting.
              
              
                § 60.1140
                Where and when must I hold a public meeting on the siting analysis?
                (a) You must hold a public meeting to discuss and accept comments on your siting analysis and your revised materials separation plan.
                (b) You must hold the public meeting in the county where you will construct your municipal waste combustion unit.

                (c) You must schedule the public meeting to occur at least 30 days after you make your siting analysis and revised materials separation plan available to the public.
                (d) You must prepare a transcript of the public meeting on your siting analysis.
              
              
                § 60.1145
                What must I do with any public comments I receive during the public comment period on my siting analysis?
                You must do three things:
                (a) Prepare written responses to any public comments on your siting analysis and the revised materials separation plan you received during the public comment period. Summarize the responses to public comments in a document that is separate from your materials separation plan and siting analysis.
                (b) Make the comment response document available to the public in the service area where you will construct your municipal waste combustion unit. You must distribute the document at least to the main public libraries used to announce the public meeting for the siting analysis.
                (c) Prepare a revised siting analysis for the municipal waste combustion unit that includes, as appropriate, changes made in response to any public comments you received during the public comment period.
              
              
                § 60.1150
                How do I submit my siting analysis?
                As specified under “Reporting” (§ 60.1380), submit four items as part of the notice of construction:
                (a) Your siting analysis.
                (b) Your notice of the public meeting on your siting analysis.
                (c) A transcript of the public meeting on your siting analysis.
                (d) The document that summarizes your responses to the public comments you received during the public comment period.
              
            
            
              Good Combustion Practices: Operator Training
              
                § 60.1155
                What types of training must I do?
                There are two types of required training:
                (a) Training of operators of municipal waste combustion units using the U.S. Environmental Protection Agency (EPA) or a State-approved training course.
                (b) Training of plant personnel using a plant-specific training course.
              
              
                § 60.1160
                Who must complete the operator training course? By when?
                (a) Three types of employees must complete the EPA or State-approved operator training course:
                (1) Chief facility operators.
                (2) Shift supervisors.
                (3) Control room operators.
                (b) Those employees must complete the operator training course by the later of three dates:
                (1) Six months after your municipal waste combustion unit initial startup.
                (2) December 6, 2001.
                (3) The date before an employee assumes responsibilities that affect operation of the municipal waste combustion unit.
              
              
                § 60.1165
                Who must complete the plant-specific training course?
                All employees with responsibilities that affect how a municipal waste combustion unit operates must complete the plant-specific training course. Include at least six types of employees:
                (a) Chief facility operators.
                (b) Shift supervisors.
                (c) Control room operators.
                (d) Ash handlers.
                (e) Maintenance personnel.
                (f) Crane or load handlers.
              
              
                § 60.1170
                What plant-specific training must I provide?
                For plant-specific training, you must do four things:
                (a) For training at a particular plant, develop a specific operating manual for that plant by the later of two dates:
                (1) Six months after your municipal waste combustion unit initial startup.
                (2) December 6, 2001.
                (b) Establish a program to review the plant-specific operating manual with people whose responsibilities affect the operation of your municipal waste combustion unit. Complete the initial review by the later of three dates:
                (1) Six months after your municipal waste combustion unit initial startup.
                (2) December 6, 2001.
                
                (3) The date before an employee assumes responsibilities that affect operation of the municipal waste combustion unit.
                (c) Update your manual annually.
                (d) Review your manual with staff annually.
              
              
                § 60.1175
                What information must I include in the plant-specific operating manual?
                You must include 11 items in the operating manual for your plant:
                (a) A summary of all applicable requirements in this subpart.
                (b) A description of the basic combustion principles that apply to municipal waste combustion units.
                (c) Procedures for receiving, handling, and feeding municipal solid waste.
                (d) Procedures to be followed during periods of startup, shutdown, and malfunction of the municipal waste combustion unit.
                (e) Procedures for maintaining a proper level of combustion air supply.
                (f) Procedures for operating the municipal waste combustion unit in compliance with the requirements contained in this subpart.
                (g) Procedures for responding to periodic upset or off-specification conditions.
                (h) Procedures for minimizing carryover of particulate matter.
                (i) Procedures for handling ash.
                (j) Procedures for monitoring emissions from the municipal waste combustion unit.
                (k) Procedures for recordkeeping and reporting.
              
              
                § 60.1180
                Where must I keep the plant-specific operating manual?
                You must keep your operating manual in an easily accessible location at your plant. It must be available for review or inspection by all employees who must review it and by the Administrator.
              
            
            
              Good Combustion Practices: Operator Certification
              
                § 60.1185
                What types of operator certification must the chief facility operator and shift supervisor obtain and by when must they obtain it?
                (a) Each chief facility operator and shift supervisor must obtain and keep a current provisional operator certification from the American Society of Mechanical Engineers (QRO-1-1994) (incorporated by reference in § 60.17(h)(1)) or a current provisional operator certification from your State certification program.
                (b) Each chief facility operator and shift supervisor must obtain a provisional certification by the later of three dates:
                (1) Six months after the municipal waste combustion unit initial startup.
                (2) December 6, 2001.
                (3) Six months after they transfer to the municipal waste combustion unit or 6 months after they are hired to work at the municipal waste combustion unit.
                (c) Each chief facility operator and shift supervisor must take one of three actions:
                (1) Obtain a full certification from the American Society of Mechanical Engineers or a State certification program in your State.
                (2) Schedule a full certification exam with the American Society of Mechanical Engineers (QRO-1-1994) (incorporated by reference in § 60.17(h)(1)).
                (3) Schedule a full certification exam with your State certification program.
                (d) The chief facility operator and shift supervisor must obtain the full certification or be scheduled to take the certification exam by the later of three dates:
                (1) Six months after the municipal waste combustion unit initial startup.
                (2) December 6, 2001.
                (3) Six months after they transfer to the municipal waste combustion unit or 6 months after they are hired to work at the municipal waste combustion unit.
              
              
                
                § 60.1190
                After the required date for operator certification, who may operate the municipal waste combustion unit?
                After the required date for full or provisional certifications, you must not operate your municipal waste combustion unit unless one of four employees is on duty:
                (a) A fully certified chief facility operator.
                (b) A provisionally certified chief facility operator who is scheduled to take the full certification exam.
                (c) A fully certified shift supervisor.
                (d) A provisionally certified shift supervisor who is scheduled to take the full certification exam.
              
              
                § 60.1195
                What if all the certified operators must be temporarily offsite?
                If the certified chief facility operator and certified shift supervisor both are unavailable, a provisionally certified control room operator at the municipal waste combustion unit may fulfill the certified operator requirement. Depending on the length of time that a certified chief facility operator and certified shift supervisor are away, you must meet one of three criteria:
                (a) When the certified chief facility operator and certified shift supervisor are both offsite for 12 hours or less, and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator.
                (b) When the certified chief facility operator and certified shift supervisor are offsite for more than 12 hours, but for 2 weeks or less, and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator. However, you must record the period when the certified chief facility operator and certified shift supervisor are offsite and include that information in the annual report as specified under § 60.1410(l).
                (c) When the certified chief facility operator and certified shift supervisor are offsite for more than 2 weeks, and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator. However, you must take two actions:
                (1) Notify the Administrator in writing. In the notice, state what caused the absence and what you are doing to ensure that a certified chief facility operator or certified shift supervisor is onsite.
                (2) Submit a status report and corrective action summary to the Administrator every 4 weeks following the initial notification. If the Administrator notifies you that your status report or corrective action summary is disapproved, the municipal waste combustion unit may continue operation for 90 days, but then must cease operation. If corrective actions are taken in the 90-day period such that the Administrator withdraws the disapproval, municipal waste combustion unit operation may continue.
              
            
            
              Good Combustion Practices: Operating Requirements
              
                § 60.1200
                What are the operating practice requirements for my municipal waste combustion unit?
                (a) You must not operate your municipal waste combustion unit at loads greater than 110 percent of the maximum demonstrated load of the municipal waste combustion unit (4-hour block average), as specified under “Definitions” (§ 60.1465).
                (b) You must not operate your municipal waste combustion unit so that the temperature at the inlet of the particulate matter control device exceeds 17 °C above the maximum demonstrated temperature of the particulate matter control device (4-hour block average), as specified under “Definitions” (§ 60.1465).
                (c) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must maintain an 8-hour block average carbon feed rate at or above the highest average level established during the most recent dioxins/furans or mercury test.

                (d) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must evaluate total carbon usage for each calendar quarter. The total amount of carbon purchased and delivered to your municipal waste combustion plant must be at or above the required quarterly usage of carbon. At your option, you may choose to evaluate required quarterly carbon usage on a municipal waste combustion unit basis for each individual municipal waste combustion unit at your plant. Calculate the required quarterly usage of carbon using equation 4 or 5 in § 60.1460(f).
                (e) Your municipal waste combustion unit is exempt from limits on load level, temperature at the inlet of the particulate matter control device, and carbon feed rate during any of five situations:
                (1) During your annual tests for dioxins/furans.
                (2) During your annual mercury tests (for carbon feed rate requirements only).
                (3) During the 2 weeks preceding your annual tests for dioxins/furans.
                (4) During the 2 weeks preceding your annual mercury tests (for carbon feed rate requirements only).
                (5) Whenever the Administrator or delegated State authority permits you to do any of five activities:
                (i) Evaluate system performance.
                (ii) Test new technology or control technologies.
                (iii) Perform diagnostic testing.
                (iv) Perform other activities to improve the performance of your municipal waste combustion unit.
                (v) Perform other activities to advance the state of the art for emission controls for your municipal waste combustion unit.
              
              
                § 60.1205
                What happens to the operating requirements during periods of startup, shutdown, and malfunction?
                (a) The operating requirements of this subpart apply at all times except during periods of municipal waste combustion unit startup, shutdown, or malfunction.
                (b) Each startup, shutdown, or malfunction must not last for longer than 3 hours.
              
            
            
              Emission Limits
              
                § 60.1210
                What pollutants are regulated by this subpart?
                Eleven pollutants, in four groupings, are regulated:
                (a) Organics. Dioxins/furans.
                (b) Metals. (1) Cadmium.
                (2) Lead.
                (3) Mercury.
                (4) Opacity.
                (5) Particulate matter.
                (c) Acid gases. (1) Hydrogen chloride.
                (2) Nitrogen oxides.
                (3) Sulfur dioxide.
                (d) Other. (1) Carbon monoxide.
                (2) Fugitive ash.
              
              
                § 60.1215
                What emission limits must I meet? By when?
                You must meet the emission limits specified in tables 1 and 2 of this subpart. You must meet the limits 60 days after your municipal waste combustion unit reaches the maximum load level but no later than 180 days after its initial startup.
              
              
                § 60.1220
                What happens to the emission limits during periods of startup, shutdown, and malfunction?
                (a) The emission limits of this subpart apply at all times except during periods of municipal waste combustion unit startup, shutdown, or malfunction.
                (b) Each startup, shutdown, or malfunction must not last for longer than 3 hours.
                (c) A maximum of 3 hours of test data can be dismissed from compliance calculations during periods of startup, shutdown, or malfunction.
                (d) During startup, shutdown, or malfunction periods longer than 3 hours, emissions data cannot be discarded from compliance calculations and all provisions under § 60.11(d) apply.
              
            
            
              Continuous Emission Monitoring
              
                § 60.1225
                What types of continuous emission monitoring must I perform?
                To continuously monitor emissions, you must perform four tasks:

                (a) Install continuous emission monitoring systems for certain gaseous pollutants.
                
                (b) Make sure your continuous emission monitoring systems are operating correctly.
                (c) Make sure you obtain the minimum amount of monitoring data.
                (d) Install a continuous opacity monitoring system.
              
              
                § 60.1230
                What continuous emission monitoring systems must I install for gaseous pollutants?
                (a) You must install, calibrate, maintain, and operate continuous emission monitoring systems for oxygen (or carbon dioxide), sulfur dioxide, and carbon monoxide. If you operate a Class I municipal waste combustion unit, you must also install, calibrate, maintain, and operate a continuous emission monitoring system for nitrogen oxides. Install the continuous emission monitoring systems for sulfur dioxide, nitrogen oxides, and oxygen (or carbon dioxide) at the outlet of the air pollution control device.
                (b) You must install, evaluate, and operate each continuous emission monitoring system according to the “Monitoring Requirements” in § 60.13.
                (c) You must monitor the oxygen (or carbon dioxide) concentration at each location where you monitor sulfur dioxide and carbon monoxide. Additionally, if you operate a Class I municipal waste combustion unit, you must also monitor the oxygen (or carbon dioxide) concentration at the location where you monitor nitrogen oxides.
                (d) You may choose to monitor carbon dioxide instead of oxygen as a diluent gas. If you choose to monitor carbon dioxide, then an oxygen monitor is not required, and you must follow the requirements in § 60.1255.
                (e) If you choose to demonstrate compliance by monitoring the percent reduction of sulfur dioxide, you must also install continuous emission monitoring systems for sulfur dioxide and oxygen (or carbon dioxide) at the inlet of the air pollution control device.
                (f) If you prefer to use an alternative sulfur dioxide monitoring method, such as parametric monitoring, or cannot monitor emissions at the inlet of the air pollution control device to determine percent reduction, you can apply to the Administrator for approval to use an alternative monitoring method under § 60.13(i).
              
              
                § 60.1235
                How are the data from the continuous emission monitoring systems used?
                You must use data from the continuous emission monitoring systems for sulfur dioxide, nitrogen oxides, and carbon monoxide to demonstrate continuous compliance with the emission limits specified in tables 1 and 2 of this subpart. To demonstrate compliance for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash, see § 60.1290.
              
              
                § 60.1240
                How do I make sure my continuous emission monitoring systems are operating correctly?
                (a) Conduct initial, daily, quarterly, and annual evaluations of your continuous emission monitoring systems that measure oxygen (or carbon dioxide), sulfur dioxide, nitrogen oxides (Class I municipal waste combustion units only), and carbon monoxide.
                (b) Complete your initial evaluation of the continuous emission monitoring systems within 60 days after your municipal waste combustion unit reaches the maximum load level at which it will operate, but no later than 180 days after its initial startup.
                (c) For initial and annual evaluations, collect data concurrently (or within 30 to 60 minutes) using your oxygen (or carbon dioxide) continuous emission monitoring system, your sulfur dioxide, nitrogen oxides, or carbon monoxide continuous emission monitoring systems, as appropriate, and the appropriate test methods specified in table 3 of this subpart. Collect the data during each initial and annual evaluation of your continuous emission monitoring systems following the applicable performance specifications in appendix B of this part. table 4 of this subpart shows the performance specifications that apply to each continuous emission monitoring system.
                (d) Follow the quality assurance procedures in Procedure 1 of appendix F of this part for each continuous emission monitoring system. The procedures include daily calibration drift and quarterly accuracy determinations.
              
              
                
                § 60.1245
                Am I exempt from any appendix B or appendix F requirements to evaluate continuous emission monitoring systems?
                Yes, the accuracy tests for your sulfur dioxide continuous emission monitoring system require you to also evaluate your oxygen (or carbon dioxide) continuous emission monitoring system. Therefore, your oxygen (or carbon dioxide) continuous emission monitoring system is exempt from two requirements:
                (a) Section 2.3 of Performance Specification 3 in appendix B of this part (relative accuracy requirement).
                (b) Section 5.1.1 of appendix F of this part (relative accuracy test audit).
              
              
                § 60.1250
                What is my schedule for evaluating continuous emission monitoring systems?
                (a) Conduct annual evaluations of your continuous emission monitoring systems no more than 13 months after the previous evaluation was conducted.
                (b) Evaluate your continuous emission monitoring systems daily and quarterly as specified in appendix F of this part.
              
              
                § 60.1255
                What must I do if I choose to monitor carbon dioxide instead of oxygen as a diluent gas?
                You must establish the relationship between oxygen and carbon dioxide during the initial evaluation of your continuous emission monitoring systems. You may reestablish the relationship during annual evaluations. To establish the relationship use three procedures:
                (a) Use EPA Reference Method 3A or 3B in appendix A of this part to determine oxygen concentration at the location of your carbon dioxide monitor.
                (b) Conduct at least three test runs for oxygen. Make sure each test run represents a 1-hour average and that sampling continues for at least 30 minutes in each hour.
                (c) Use the fuel-factor equation in EPA Reference Method 3B in appendix A of this part to determine the relationship between oxygen and carbon dioxide.
              
              
                § 60.1260
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems and is the data collection requirement enforceable?
                (a) Where continuous emission monitoring systems are required, obtain 1-hour arithmetic averages. Make sure the averages for sulfur dioxide, nitrogen oxides, and carbon monoxide are in parts per million by dry volume at 7 percent oxygen (or the equivalent carbon dioxide level). Use the 1-hour averages of oxygen (or carbon dioxide) data from your continuous emission monitoring system to determine the actual oxygen (or carbon dioxide) level and to calculate emissions at 7 percent oxygen (or the equivalent carbon dioxide level).
                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average. Section 60.13(e)(2) requires your continuous emission monitoring systems to complete at least one cycle of operation (sampling, analyzing, and data recording) for each 15-minute period.
                (c) Obtain valid 1-hour averages for 75 percent of the operating hours per day for 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal solid waste or refuse-derived fuel.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you are in violation of the data collection requirement regardless of the emission level monitored, and you must notify the Administrator according to § 60.1410(e).
                (e) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you must still use all valid data from the continuous emission monitoring systems in calculating emission concentrations and percent reductions in accordance with § 60.1265.
              
              
                § 60.1265
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                (a) Use the equation in § 60.1460(a) to calculate emissions at 7 percent oxygen.

                (b) Use EPA Reference Method 19 in appendix A of this part, section 4.3, to calculate the daily geometric average concentrations of sulfur dioxide emissions. If you are monitoring the percent reduction of sulfur dioxide, use EPA Reference Method 19 in appendix A of this part, section 5.4, to determine the daily geometric average percent reduction of potential sulfur dioxide emissions.
                (c) If you operate a Class I municipal waste combustion unit, use EPA Reference Method 19 in appendix A of this part, section 4.1, to calculate the daily arithmetic average for concentrations of nitrogen oxides.
                (d) Use EPA Reference Method 19 in appendix A of this part, section 4.1, to calculate the 4-hour or 24-hour daily block averages (as applicable) for concentrations of carbon monoxide.
              
              
                § 60.1270
                What is required for my continuous opacity monitoring system and how are the data used?
                (a) Install, calibrate, maintain, and operate a continuous opacity monitoring system.
                (b) Install, evaluate, and operate each continuous opacity monitoring system according to § 60.13.
                (c) Complete an initial evaluation of your continuous opacity monitoring system according to Performance Specification 1 in appendix B of this part. Complete the evaluation within 60 days after your municipal waste combustion unit reaches the maximum load level at which it will operate, but no more than 180 days after its initial startup.
                (d) Complete each annual evaluation of your continuous opacity monitoring system no more than 13 months after the previous evaluation.
                (e) Use tests conducted according to EPA Reference Method 9 in appendix A of this part, as specified in § 60.1300, to determine compliance with the opacity limit in table 1 of this subpart. The data obtained from your continuous opacity monitoring system are not used to determine compliance with the opacity limit.
              
              
                § 60.1275
                What additional requirements must I meet for the operation of my continuous emission monitoring systems and continuous opacity monitoring system?
                Use the required span values and applicable performance specifications in table 4 of this subpart.
              
              
                § 60.1280
                What must I do if any of my continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements?
                Refer to table 4 of this subpart. It shows alternate methods for collecting data when systems malfunction or when repairs, calibration checks, or zero and span checks keep you from collecting the minimum amount of data.
              
            
            
              Stack Testing
              
                § 60.1285
                What types of stack tests must I conduct?
                Conduct initial and annual stack tests to measure the emission levels of dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash.
              
              
                § 60.1290
                How are the stack test data used?
                You must use results of stack tests for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash to demonstrate compliance with the emission limits in table 1 of this subpart. To demonstrate compliance for carbon monoxide, nitrogen oxides, and sulfur dioxide, see § 60.1235.
              
              
                § 60.1295
                What schedule must I follow for the stack testing?
                (a) Conduct initial stack tests for the pollutants listed in § 60.1285 within 60 days after your municipal waste combustion unit reaches the maximum load level at which it will operate, but no later than 180 days after its initial startup.
                (b) Conduct annual stack tests for the same pollutants after the initial stack test. Conduct each annual stack test no later than 13 months after the previous stack test.
              
              
                § 60.1300
                What test methods must I use to stack test?

                (a) Follow table 5 of this subpart to establish the sampling location and to determine pollutant concentrations, number of traverse points, individual test methods, and other specific testing requirements for the different pollutants.
                
                (b) Make sure that stack tests for all the pollutants consist of at least three test runs, as specified in § 60.8. Use the average of the pollutant emission concentrations from the three test runs to determine compliance with the emission limits in table 1 of this subpart.
                (c) Obtain an oxygen (or carbon dioxide) measurement at the same time as your pollutant measurements to determine diluent gas levels, as specified in § 60.1230.
                (d) Use the equations in § 60.1460(a) to calculate emission levels at 7 percent oxygen (or an equivalent carbon dioxide basis), the percent reduction in potential hydrogen chloride emissions, and the reduction efficiency for mercury emissions. See the individual test methods in table 5 of this subpart for other required equations.
                (e) You can apply to the Administrator for approval under § 60.8(b) to use a reference method with minor changes in methodology, use an equivalent method, use an alternative method the results of which the Administrator has determined are adequate for demonstrating compliance, waive the requirement for a performance test because you have demonstrated by other means that you are in compliance, or use a shorter sampling time or smaller sampling volume.
              
              
                § 60.1305
                May I conduct stack testing less often?
                (a) You may test less often if you own or operate a Class II municipal waste combustion unit and if all stack tests for a given pollutant over 3 consecutive years show you comply with the emission limit. In that case, you are not required to conduct a stack test for that pollutant for the next 2 years. However, you must conduct another stack test within 36 months of the anniversary date of the third consecutive stack test that shows you comply with the emission limit. Thereafter, you must perform stack tests every 3rd year but no later than 36 months following the previous stack tests. If a stack test shows noncompliance with an emission limit, you must conduct annual stack tests for that pollutant until all stack tests over 3 consecutive years show compliance with the emission limit for that pollutant. The provision applies to all pollutants subject to stack testing requirements: dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash.
                (b) You can test less often for dioxins/furans emissions if you own or operate a municipal waste combustion plant that meets two conditions. First, you have multiple municipal waste combustion units onsite that are subject to this subpart. Second, all those municipal waste combustion units have demonstrated levels of dioxins/furans emissions less than or equal to 7 nanograms per dry standard cubic meter (total mass) for 2 consecutive years. In that case, you may choose to conduct annual stack tests on only one municipal waste combustion unit per year at your plant. The provision only applies to stack testing for dioxins/furans emissions.
                (1) Conduct the stack test no more than 13 months following a stack test on any municipal waste combustion unit subject to this subpart at your plant. Each year, test a different municipal waste combustion unit subject to this subpart and test all municipal waste combustion units subject to this subpart in a sequence that you determine. Once you determine a testing sequence, it must not be changed without approval by the Administrator.
                (2) If each annual stack test shows levels of dioxins/furans emissions less than or equal to 7 nanograms per dry standard cubic meter (total mass), you may continue stack tests on only one municipal waste combustion unit subject to this subpart per year.
                (3) If any annual stack test indicates levels of dioxins/furans emissions greater than 7 nanograms per dry standard cubic meter (total mass), conduct subsequent annual stack tests on all municipal waste combustion units subject to this subpart at your plant. You may return to testing one municipal waste combustion unit subject to this subpart per year if you can demonstrate dioxins/furans emission levels less than or equal to 7 nanograms per dry standard cubic meter (total mass) for all municipal waste combustion units at your plant subject to this subpart for 2 consecutive years.
              
              
                
                § 60.1310
                May I deviate from the 13-month testing schedule if unforeseen circumstances arise?
                You may not deviate from the 13-month testing schedules specified in §§ 60.1295(b) and 60.1305(b)(1) unless you apply to the Administrator for an alternative schedule, and the Administrator approves your request for alternate scheduling prior to the date on which you would otherwise have been required to conduct the next stack test.
              
            
            
              Other Monitoring Requirements
              
                § 60.1315
                Must I meet other requirements for continuous monitoring?
                You must also monitor three operating parameters:
                (a) Load level of each municipal waste combustion unit.
                (b) Temperature of flue gases at the inlet of your particulate matter air pollution control device.
                (c) Carbon feed rate if activated carbon is used to control dioxins/furans or mercury emissions.
              
              
                § 60.1320
                How do I monitor the load of my municipal waste combustion unit?
                (a) If your municipal waste combustion unit generates steam, you must install, calibrate, maintain, and operate a steam flowmeter or a feed water flowmeter and meet five requirements:
                (1) Continuously measure and record the measurements of steam (or feed water) in kilograms (or pounds) per hour.
                (2) Calculate your steam (or feed water) flow in 4-hour block averages.
                (3) Calculate the steam (or feed water) flow rate using the method in “American Society of Mechanical Engineers Power Test Codes: Test Code for Steam Generating Units, Power Test Code 4.1—1964 (R1991),” section 4 (incorporated by reference in § 60.17(h)(2)).
                (4) Design, construct, install, calibrate, and use nozzles or orifices for flow rate measurements, using the recommendations in “American Society of Mechanical Engineers Interim Supplement 19.5 on Instruments and Apparatus: Application, part II of Fluid Meters,” 6th Edition (1971), chapter 4 (incorporated by reference in § 60.17(h)(3)).
                (5) Before each dioxins/furans stack test, or at least once a year, calibrate all signal conversion elements associated with steam (or feed water) flow measurements according to the manufacturer instructions.
                (b) If your municipal waste combustion unit does not generate steam, or, if your municipal waste combustion units have shared steam systems and steam load cannot be estimated per unit, you must determine, to the satisfaction of the Administrator, one or more operating parameters that can be used to continuously estimate load level (for example, the feed rate of municipal solid waste or refuse-derived fuel). You must continuously monitor the selected parameters.
              
              
                § 60.1325
                How do I monitor the temperature of flue gases at the inlet of my particulate matter control device?
                You must install, calibrate, maintain, and operate a device to continuously measure the temperature of the flue gas stream at the inlet of each particulate matter control device.
              
              
                § 60.1330
                How do I monitor the injection rate of activated carbon?
                If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must meet three requirements:
                (a) Select a carbon injection system operating parameter that can be used to calculate carbon feed rate (for example, screw feeder speed).
                (b) During each dioxins/furans and mercury stack test, determine the average carbon feed rate in kilograms (or pounds) per hour. Also, determine the average operating parameter level that correlates to the carbon feed rate. Establish a relationship between the operating parameter and the carbon feed rate in order to calculate the carbon feed rate based on the operating parameter level.

                (c) Continuously monitor the selected operating parameter during all periods when the municipal waste combustion unit is operating and combusting waste, and calculate the 8-hour block average carbon feed rate in kilograms (or pounds) per hour, based on the selected operating parameter. When calculating the 8-hour block average, do two things:
                (1) Exclude hours when the municipal waste combustion unit is not operating.
                (2) Include hours when the municipal waste combustion unit is operating but the carbon feed system is not working correctly.
              
              
                § 60.1335
                What is the minimum amount of monitoring data I must collect with my continuous parameter monitoring systems and is the data collection requirement enforceable?
                (a) Where continuous parameter monitoring systems are used, obtain 1-hour arithmetic averages for three parameters:
                (1) Load level of the municipal waste combustion unit.
                (2) Temperature of the flue gases at the inlet of your particulate matter control device.
                (3) Carbon feed rate if activated carbon is used to control dioxins/furans or mercury emissions.
                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average.
                (c) Obtain valid 1-hour averages for at least 75 percent of the operating hours per day for 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal solid waste or refuse-derived fuel.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you are in violation of the data collection requirement and you must notify the Administrator according to § 60.1410(e).
              
            
            
              Recordkeeping
              
                § 60.1340
                What records must I keep?
                You must keep five types of records:
                (a) Materials separation plan and siting analysis.
                (b) Operator training and certification.
                (c) Stack tests.
                (d) Continuously monitored pollutants and parameters.
                (e) Carbon feed rate.
              
              
                § 60.1345
                Where must I keep my records and for how long?
                (a) Keep all records onsite in paper copy or electronic format unless the Administrator approves another format.
                (b) Keep all records on each municipal waste combustion unit for at least 5 years.
                (c) Make all records available for submittal to the Administrator, or for onsite review by an inspector.
              
              
                § 60.1350
                What records must I keep for the materials separation plan and siting analysis?
                You must keep records of five items:
                (a) The date of each record.
                (b) The final materials separation plan.
                (c) The siting analysis.
                (d) A record of the location and date of the public meetings.
                (e) Your responses to the public comments received during the public comment periods.
              
              
                § 60.1355
                What records must I keep for operator training and certification?
                You must keep records of six items:
                (a) Records of provisional certifications. Include three items:
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who are provisionally certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program.
                (2) Dates of the initial provisional certifications.
                (3) Documentation showing current provisional certifications.
                (b) Records of full certifications. Include three items:
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who are fully certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program.
                (2) Dates of initial and renewal full certifications.
                (3) Documentation showing current full certifications.
                (c) Records showing completion of the operator training course. Include three items:
                
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who have completed the EPA or State municipal waste combustion operator training course.
                (2) Dates of completion of the operator training course.
                (3) Documentation showing completion of the operator training course.
                (d) Records of reviews for plant-specific operating manuals. Include three items:
                (1) Names of persons who have reviewed the operating manual.
                (2) Date of the initial review.
                (3) Dates of subsequent annual reviews.
                (e) Records of when a certified operator is temporarily offsite. Include two main items:
                (1) If the certified chief facility operator and certified shift supervisor are offsite for more than 12 hours, but for 2 weeks or less, and no other certified operator is onsite, record the dates that the certified chief facility operator and certified shift supervisor were offsite.
                (2) When the certified chief facility operator and certified shift supervisor are offsite for more than 2 weeks and no other certified operator is onsite, keep records of four items:
                (i) Your notice that all certified persons are offsite.
                (ii) The conditions that cause those people to be offsite.
                (iii) The corrective actions you are taking to ensure a certified chief facility operator or certified shift supervisor is onsite.
                (iv) Copies of the written reports submitted every 4 weeks that summarize the actions taken to ensure that a certified chief facility operator or certified shift supervisor will be onsite.
                (f) Records of calendar dates. Include the calendar date on each record.
              
              
                § 60.1360
                What records must I keep for stack tests?
                For stack tests required under § 60.1285, you must keep records of four items:
                (a) The results of the stack tests for eight pollutants or parameters recorded in the appropriate units of measure specified in table 1 of this subpart:
                (1) Dioxins/furans.
                (2) Cadmium.
                (3) Lead.
                (4) Mercury.
                (5) Opacity.
                (6) Particulate matter.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (b) Test reports including supporting calculations that document the results of all stack tests.
                (c) The maximum demonstrated load of your municipal waste combustion units and maximum temperature at the inlet of your particulate matter control device during all stack tests for dioxins/furans emissions.
                (d) The calendar date of each record.
              
              
                § 60.1365
                What records must I keep for continuously monitored pollutants or parameters?
                You must keep records of eight items:
                (a) Records of monitoring data. Document six parameters measured using continuous monitoring systems:
                (1) All 6-minute average levels of opacity.
                (2) All 1-hour average concentrations of sulfur dioxide emissions.
                (3) For Class I municipal waste combustion units only, all 1-hour average concentrations of nitrogen oxides emissions.
                (4) All 1-hour average concentrations of carbon monoxide emissions.
                (5) All 1-hour average load levels of your municipal waste combustion unit.
                (6) All 1-hour average flue gas temperatures at the inlet of the particulate matter control device.
                (b) Records of average concentrations and percent reductions. Document five parameters:
                (1) All 24-hour daily block geometric average concentrations of sulfur dioxide emissions or average percent reductions of sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, all 24-hour daily arithmetic average concentrations of nitrogen oxides emissions.
                (3) All 4-hour block or 24-hour daily block arithmetic average concentrations of carbon monoxide emissions.

                (4) All 4-hour block arithmetic average load levels of your municipal waste combustion unit.
                
                (5) All 4-hour block arithmetic average flue gas temperatures at the inlet of the particulate matter control device.
                (c) Records of exceedances. Document three items:
                (1) Calendar dates whenever any of the five pollutant or parameter levels recorded in paragraph (b) of this section or the opacity level recorded in paragraph (a)(1) of this section did not meet the emission limits or operating levels specified in this subpart.
                (2) Reasons you exceeded the applicable emission limits or operating levels.
                (3) Corrective actions you took, or are taking, to meet the emission limits or operating levels.
                (d) Records of minimum data. Document three items:
                (1) Calendar dates for which you did not collect the minimum amount of data required under §§ 60.1260 and 60.1335. Record the dates for five types of pollutants and parameters:
                (i) Sulfur dioxide emissions.
                (ii) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (iii) Carbon monoxide emissions.
                (iv) Load levels of your municipal waste combustion unit.
                (v) Temperatures of the flue gases at the inlet of the particulate matter control device.
                (2) Reasons you did not collect the minimum data.
                (3) Corrective actions you took, or are taking, to obtain the required amount of data.
                (e) Records of exclusions. Document each time you have excluded data from your calculation of averages for any of the following five pollutants or parameters and the reasons the data were excluded:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load levels of your municipal waste combustion unit.
                (5) Temperatures of the flue gases at the inlet of the particulate matter control device.
                (f) Records of drift and accuracy. Document the results of your daily drift tests and quarterly accuracy determinations according to Procedure 1 of appendix F of this part. Keep the records for the sulfur dioxide, nitrogen oxides (Class I municipal waste combustion units only), and carbon monoxide continuous emissions monitoring systems.
                (g) Records of the relationship between oxygen and carbon dioxide. If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, document the relationship between oxygen and carbon dioxide, as specified in § 60.1255.
                (h) Records of calendar dates. Include the calendar date on each record.
              
              
                § 60.1370
                What records must I keep for municipal waste combustion units that use activated carbon?
                For municipal waste combustion units that use activated carbon to control dioxins/furans or mercury emissions, you must keep records of five items:
                (a) Records of average carbon feed rate. Document five items:
                (1) Average carbon feed rate in kilograms (or pounds) per hour during all stack tests for dioxins/furans and mercury emissions. Include supporting calculations in the records.
                (2) For the operating parameter chosen to monitor carbon feed rate, average operating level during all stack tests for dioxins/furans and mercury emissions. Include supporting data that document the relationship between the operating parameter and the carbon feed rate.
                (3) All 8-hour block average carbon feed rates in kilograms (or pounds) per hour calculated from the monitored operating parameter.
                (4) Total carbon purchased and delivered to the municipal waste combustion plant for each calendar quarter. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant. Include supporting documentation.

                (5) Required quarterly usage of carbon for the municipal waste combustion plant, calculated using equation 4 or 5 in § 60.1460(f). If you choose to evaluate required quarterly usage for carbon on a municipal waste combustion unit basis, record the required quarterly usage for each municipal waste combustion unit at your plant. Include supporting calculations.
                (b) Records of low carbon feed rates. Document three items:
                (1) The calendar dates when the average carbon feed rate over an 8-hour block was less than the average carbon feed rates determined during the most recent stack test for dioxins/furans or mercury emissions (whichever has a higher feed rate).
                (2) Reasons for the low carbon feed rates.
                (3) Corrective actions you took or are taking to meet the 8-hour average carbon feed rate requirement.
                (c) Records of minimum carbon feed rate data. Document three items:
                (1) Calendar dates for which you did not collect the minimum amount of carbon feed rate data required under § 60.1335.
                (2) Reasons you did not collect the minimum data.
                (3) Corrective actions you took or are taking to get the required amount of data.
                (d) Records of exclusions. Document each time you have excluded data from your calculation of average carbon feed rates and the reasons the data were excluded.
                (e) Records of calendar dates. Include the calendar date on each record.
              
            
            
              Reporting
              
                § 60.1375
                What reports must I submit before I submit my notice of construction?
                (a) If you are required to submit an application for a construction permit under 40 CFR part 51, subpart I, or 40 CFR part 52, you must submit five items by the date you submit your application.
                (1) Your draft materials separation plan, as specified in § 60.1065.
                (2) Your revised materials separation plan, as specified in § 60.1085(c).
                (3) Your notice of the initial public meeting for your draft materials separation plan, as specified in § 60.1070(b).
                (4) A transcript of the initial public meeting, as specified in § 60.1080(f).
                (5) The document that summarizes your responses to the public comments you received during the initial public comment period, as specified in § 60.1085(a).
                (b) If you are not required to submit an application for a construction permit under 40 CFR part 51, subpart I, or 40 CFR part 52, you must submit the items in paragraph (a) of this section with your notice of construction.
              
              
                § 60.1380
                What must I include in my notice of construction?
                (a) Include ten items:
                (1) A statement of your intent to construct the municipal waste combustion unit.
                (2) The planned initial startup date of your municipal waste combustion unit.
                (3) The types of fuels you plan to combust in your municipal waste combustion unit.
                (4) The capacity of your municipal waste combustion unit including supporting capacity calculations, as specified in § 60.1460(d) and (e).
                (5) Your siting analysis, as specified in § 60.1125.
                (6) Your final materials separation plan, as specified in § 60.1100(b).
                (7) Your notice of the second public meeting (siting analysis meeting), as specified in § 60.1130(b).
                (8) A transcript of the second public meeting, as specified in § 60.1140(d).
                (9) A copy of the document that summarizes your responses to the public comments you received during the second public comment period, as specified in § 60.1145(a).
                (10) Your final siting analysis, as specified in § 60.1145(c).
                (b) Submit your notice of construction no later than 30 days after you commence construction, reconstruction, or modification of your municipal waste combustion unit.
              
              
                § 60.1385
                What reports must I submit after I submit my notice of construction and in what form?
                (a) Submit an initial report and annual reports, plus semiannual reports for any emission or parameter level that does not meet the limits specified in this subpart.

                (b) Submit all reports on paper, postmarked on or before the submittal dates in §§ 60.1395, 60.1405, and 60.1420. If the Administrator agrees, you may submit electronic reports.
                (c) Keep a copy of all reports required by §§ 60.1400, 60.1410, and 60.1425 onsite for 5 years.
              
              
                § 60.1390
                What are the appropriate units of measurement for reporting my data?
                See tables 1 and 2 of this subpart for appropriate units of measurement.
              
              
                § 60.1395
                When must I submit the initial report?
                As specified in § 60.7(c), submit your initial report within 60 days after your municipal waste combustion unit reaches the maximum load level at which it will operate, but no later than 180 days after its initial startup.
              
              
                § 60.1400
                What must I include in my initial report?
                You must include seven items:
                (a) The emission levels measured on the date of the initial evaluation of your continuous emission monitoring systems for all of the following five pollutants or parameters as recorded in accordance with § 60.1365(b).
                (1) The 24-hour daily geometric average concentration of sulfur dioxide emissions or the 24-hour daily geometric percent reduction of sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, the 24-hour daily arithmetic average concentration of nitrogen oxides emissions.
                (3) The 4-hour block or 24-hour daily arithmetic average concentration of carbon monoxide emissions.
                (4) The 4-hour block arithmetic average load level of your municipal waste combustion unit.
                (5) The 4-hour block arithmetic average flue gas temperature at the inlet of the particulate matter control device.
                (b) The results of the initial stack tests for eight pollutants or parameters (use appropriate units as specified in table 2 of this subpart):
                (1) Dioxins/furans.
                (2) Cadmium.
                (3) Lead.
                (4) Mercury.
                (5) Opacity.
                (6) Particulate matter.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (c) The test report that documents the initial stack tests including supporting calculations.
                (d) The initial performance evaluation of your continuous emissions monitoring systems. Use the applicable performance specifications in appendix B of this part in conducting the evaluation.
                (e) The maximum demonstrated load of your municipal waste combustion unit and the maximum demonstrated temperature of the flue gases at the inlet of the particulate matter control device. Use values established during your initial stack test for dioxins/furans emissions and include supporting calculations.
                (f) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, the average carbon feed rates that you recorded during the initial stack tests for dioxins/furans and mercury emissions. Include supporting calculations as specified in § 60.1370(a)(1) and (2).
                (g) If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, documentation of the relationship between oxygen and carbon dioxide, as specified in § 60.1255.
              
              
                § 60.1405
                When must I submit the annual report?
                Submit the annual report no later than February 1 of each year that follows the calendar year in which you collected the data. If you have an operating permit for any unit under title V of the Clean Air Act (CAA), the permit may require you to submit semiannual reports. Parts 70 and 71 of this chapter contain program requirements for permits.
              
              
                § 60.1410
                What must I include in my annual report?
                Summarize data collected for all pollutants and parameters regulated under this subpart. Your summary must include twelve items:
                (a) The results of the annual stack test, using appropriate units, for eight pollutants, as recorded under § 60.1360(a):
                (1) Dioxins/furans.
                (2) Cadmium.
                
                (3) Lead.
                (4) Mercury.
                (5) Particulate matter.
                (6) Opacity.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (b) A list of the highest average levels recorded, in the appropriate units. List the values for five pollutants or parameters:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device (4-hour block average).
                (c) The highest 6-minute opacity level measured. Base the value on all 6-minute average opacity levels recorded by your continuous opacity monitoring system (§ 60.1365(a)(1)).
                (d) For municipal waste combustion units that use activated carbon for controlling dioxins/furans or mercury emissions, include four records:
                (1) The average carbon feed rates recorded during the most recent dioxins/furans and mercury stack tests.
                (2) The lowest 8-hour block average carbon feed rate recorded during the year.
                (3) The total carbon purchased and delivered to the municipal waste combustion plant for each calendar quarter. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant.
                (4) The required quarterly carbon usage of your municipal waste combustion plant calculated using equation 4 or 5 in § 60.1460(f). If you choose to evaluate required quarterly usage for carbon on a municipal waste combustion unit basis, record the required quarterly usage for each municipal waste combustion unit at your plant.
                (e) The total number of days that you did not obtain the minimum number of hours of data for six pollutants or parameters. Include the reasons you did not obtain the data and corrective actions that you have taken to obtain the data in the future. Include data on:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device.
                (6) Carbon feed rate.
                (f) The number of hours you have excluded data from the calculation of average levels (include the reasons for excluding it). Include data for six pollutants or parameters:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device.
                (6) Carbon feed rate.
                (g) A notice of your intent to begin a reduced stack testing schedule for dioxins/furans emissions during the following calendar year, if you are eligible for alternative scheduling (§ 60.1305(a) or (b)).
                (h) A notice of your intent to begin a reduced stack testing schedule for other pollutants during the following calendar year if you are eligible for alternative scheduling (§ 60.1305(a)).
                (i) A summary of any emission or parameter level that did not meet the limits specified in this subpart.
                (j) A summary of the data in paragraphs (a) through (d) of this section from the year preceding the reporting year which gives the Administrator a summary of the performance of the municipal waste combustion unit over a 2-year period.
                (k) If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, documentation of the relationship between oxygen and carbon dioxide, as specified in § 60.1255.
                (l) Documentation of periods when all certified chief facility operators and certified shift supervisors are offsite for more than 12 hours.
              
              
                
                § 60.1415
                What must I do if I am out of compliance with the requirements of this subpart?
                You must submit a semiannual report on any recorded emission or parameter level that does not meet the requirements specified in this subpart.
              
              
                § 60.1420
                If a semiannual report is required, when must I submit it?
                (a) For data collected during the first half of a calendar year, submit your semiannual report by August 1 of that year.
                (b) For data you collected during the second half of the calendar year, submit your semiannual report by February 1 of the following year.
              
              
                § 60.1425
                What must I include in the semiannual out-of-compliance reports?
                You must include three items in the semiannual report:
                (a) For any of the following six pollutants or parameters that exceeded the limits specified in this subpart, include the calendar date they exceeded the limits, the averaged and recorded data for that date, the reasons for exceeding the limits, and your corrective actions:
                (1) Concentration or percent reduction of sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, concentration of nitrogen oxides emissions.
                (3) Concentration of carbon monoxide emissions.
                (4) Load level of your municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of your particulate matter air pollution control device.
                (6) Average 6-minute opacity level. The data obtained from your continuous opacity monitoring system are not used to determine compliance with the limit on opacity emissions.
                (b) If the results of your annual stack tests (as recorded in § 60.1360(a)) show emissions above the limits specified in table 1 of this subpart for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash, include a copy of the test report that documents the emission levels and your corrective actions.
                (c) For municipal waste combustion units that apply activated carbon to control dioxins/furans or mercury emissions, include two items:
                (1) Documentation of all dates when the 8-hour block average carbon feed rate (calculated from the carbon injection system operating parameter) is less than the highest carbon feed rate established during the most recent mercury and dioxins/furans stack test (as specified in § 60.1370(a)(1)). Include four items:
                (i) Eight-hour average carbon feed rate.
                (ii) Reasons for occurrences of low carbon feed rates.
                (iii) The corrective actions you have taken to meet the carbon feed rate requirement.
                (iv) The calendar date.
                (2) Documentation of each quarter when total carbon purchased and delivered to the municipal waste combustion plant is less than the total required quarterly usage of carbon. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant. Include five items:
                (i) Amount of carbon purchased and delivered to the plant.
                (ii) Required quarterly usage of carbon.
                (iii) Reasons for not meeting the required quarterly usage of carbon.
                (iv) The corrective actions you have taken to meet the required quarterly usage of carbon.
                (v) The calendar date.
              
              
                § 60.1430
                Can reporting dates be changed?
                (a) If the Administrator agrees, you may change the semiannual or annual reporting dates.
                (b) See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Air Curtain Incinerators that Burn 100 Percent Yard Waste
              
                § 60.1435
                What is an air curtain incinerator?

                An air curtain incinerator operates by forcefully projecting a curtain of air across an open chamber or open pit in which combustion occurs. Incinerators of that type can be constructed above or below ground and with or without refractory walls and floor.
              
              
                § 60.1440
                What is yard waste?
                Yard waste is grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. They come from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (a) Construction, renovation, and demolition wastes that are exempt from the definition of “municipal solid waste” in § 60.1465.
                (b) Clean wood that is exempt from the definition of “municipal solid waste” in § 60.1465.
              
              
                § 60.1445
                What are the emission limits for air curtain incinerators that burn 100 percent yard waste?
                If your air curtain incinerator combusts 100 percent yard waste, you must meet only the emission limits in this section.
                (a) Within 60 days after your air curtain incinerator reaches the maximum load level at which it will operate, but no later than 180 days after its initial startup, you must meet two limits:
                (1) The opacity limit is 10 percent (6-minute average) for air curtain incinerators that can combust at least 35 tons per day of municipal solid waste and no more than 250 tons per day of municipal solid waste.
                (2) The opacity limit is 35 percent (6-minute average) during the startup period that is within the first 30 minutes of operation.
                (b) Except during malfunctions, the requirements of this subpart apply at all times. Each malfunction must not exceed 3 hours.
              
              
                § 60.1450
                How must I monitor opacity for air curtain incinerators that burn 100 percent yard waste?
                (a) Use EPA Reference Method 9 in appendix A of this part to determine compliance with the opacity limit.
                (b) Conduct an initial test for opacity as specified in § 60.8.
                (c) After the initial test for opacity, conduct annual tests no more than 13 calendar months following the date of your previous test.
              
              
                § 60.1455
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn 100 percent yard waste?
                (a) Provide a notice of construction that includes four items:
                (1) Your intent to construct the air curtain incinerator.
                (2) Your planned initial startup date.
                (3) Types of fuels you plan to combust in your air curtain incinerator.
                (4) The capacity of your incinerator, including supporting capacity calculations, as specified in § 60.1460(d) and (e).
                (b) Keep records of results of all opacity tests onsite in either paper copy or electronic format unless the Administrator approves another format.
                (c) Keep all records for each incinerator for at least 5 years.
                (d) Make all records available for submittal to the Administrator or for onsite review by an inspector.
                (e) Submit the results (each 6-minute average) of the opacity tests by February 1 of the year following the year of the opacity emission test.
                (f) Submit reports as a paper copy on or before the applicable submittal date. If the Administrator agrees, you may submit reports on electronic media.
                (g) If the Administrator agrees, you may change the annual reporting dates (see § 60.19(c)).
                (h) Keep a copy of all reports onsite for a period of 5 years.
              
            
            
              Equations
              
                § 60.1460
                What equations must I use?
                (a) Concentration correction to 7 percent oxygen. Correct any pollutant concentration to 7 percent oxygen using equation 1 of this section:
                
                C7
                  % = Cunc * (13.9) * (1/(20.9−CO2)) (Eq.1)
                
                
                  Where:
                  
                  C7
                    % = concentration corrected to 7 percent oxygen.
                  Cunc = uncorrected pollutant concentration.
                  CO2 = concentration of oxygen (percent).
                
                
                (b) Percent reduction in potential mercury emissions. Calculate the percent reduction in potential mercury emissions (%PHg) using equation 2 of this section:
                  
                
                %PHg = (Ei−o) * (100/Ei) (Eq. 2)
                
                
                  Where:
                  
                  %PHg = percent reduction of potential mercury emissions
                  Ei = mercury emission concentration as measured at the air pollution control device inlet, corrected to 7 percent oxygen, dry basis
                  Eo = mercury emission concentration as measured at the air pollution control device outlet, corrected to 7 percent oxygen, dry basis
                
                
                (c) Percent reduction in potential hydrogen chloride emissions. Calculate the percent reduction in potential hydrogen chloride emissions (%PHC1) using equation 3 of this section:
                
                %PHC1 = (Ei−o) * (100/Ei) (Eq. 3)
                
                
                  Where:
                  
                  %PHC1 = percent reduction of the potential hydrogen chloride emissions
                  EI = hydrogen chloride emission concentration as measured at the air pollution control device inlet, corrected to 7 percent oxygen, dry basis
                  EO = hydrogen chloride emission concentration as measured at the air pollution control device outlet, corrected to 7 percent oxygen, dry basis
                
                
                (d) Capacity of a municipal waste combustion unit. For a municipal waste combustion unit that can operate continuously for 24-hour periods, calculate the municipal waste combustion unit capacity based on 24 hours of operation at the maximum charge rate. To determine the maximum charge rate, use one of two methods:
                (1) For municipal waste combustion units with a design based on heat input capacity, calculate the maximum charging rate based on the maximum heat input capacity and one of two heating values:
                (i) If your municipal waste combustion unit combusts refuse-derived fuel, use a heating value of 12,800 kilojoules per kilogram (5,500 British thermal units per pound).
                (ii) If your municipal waste combustion unit combusts municipal solid waste, use a heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound).
                (2) For municipal waste combustion units with a design not based on heat input capacity, use the maximum designed charging rate.
                (e) Capacity of a batch municipal waste combustion unit. Calculate the capacity of a batch municipal waste combustion unit as the maximum design amount of municipal solid waste they can charge per batch multiplied by the maximum number of batches they can process in 24 hours. Calculate the maximum number of batches by dividing 24 by the number of hours needed to process one batch. Retain fractional batches in the calculation. For example, if one batch requires 16 hours, the municipal waste combustion unit can combust 24/16, or 1.5 batches, in 24 hours.
                (f) Quarterly carbon usage. If you use activated carbon to comply with the dioxins/furans or mercury limits, calculate the required quarterly usage of carbon using equation 4 of this section for plant basis or equation 5 of this section for unit basis:
                (1) Plant basis.
                
                  ER06DE00.001
                
                
                  Where:
                  
                  C = required quarterly carbon usage for the plant in kilograms (or pounds).
                  fi = required carbon feed rate for the municipal waste combustion unit in kilograms (or pounds) per hour. That is the average carbon feed rate during the most recent mercury or dioxins/furans stack tests (whichever has a higher feed rate).
                  hi = number of hours the municipal waste combustion unit was in operation during the calendar quarter (hours).
                  n = number of municipal waste combustion units, i, located at your plant.
                
                
                (2) Unit basis.
                
                  ER06DE00.002
                
                
                  Where:
                  
                  C = required quarterly carbon usage for the unit in kilograms (or pounds).
                  f = required carbon feed rate for the municipal waste combustion unit in kilograms (or pounds) per hour. That is the average carbon feed rate during the most recent mercury or dioxins/furans stack tests (whichever has a higher feed rate).
                  h = number of hours the municipal waste combustion unit was in operation during the calendar quarter (hours).
                
              
            
            
              
              Definitions
              
                § 60.1465
                What definitions must I know?
                Terms used but not defined in this section are defined in the CAA and in subparts A and B of this part.
                
                  Administrator means the Administrator of the U.S. Environmental Protection Agency or his/her authorized representative or the Administrator of a State Air Pollution Control Agency.
                
                  Air curtain incinerator means an incinerator that operates by forcefully projecting a curtain of air across an open chamber or pit in which combustion occurs. Incinerators of that type can be constructed above or below ground and with or without refractory walls and floor.
                
                  Batch municipal waste combustion unit means a municipal waste combustion unit designed so it cannot combust municipal solid waste continuously 24 hours per day because the design does not allow waste to be fed to the unit or ash to be removed during combustion.
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 (or 366 consecutive days for leap years) consecutive days starting on January 1 and ending on December 31.
                
                  Chief facility operator means the person in direct charge and control of the operation of a municipal waste combustion unit. That person is responsible for daily onsite supervision, technical direction, management, and overall performance of the municipal waste combustion unit.
                
                  Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See the definition in this section of “municipal waste combustion plant capacity” for specification of which units at a plant site are included in the aggregate capacity calculation.
                
                  Class II units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. See the definition in this section of “municipal waste combustion plant capacity” for specification of which units at a plant site are included in the aggregate capacity calculation.
                
                  Clean wood means untreated wood or untreated wood products including clean untreated lumber, tree stumps (whole or chipped), and tree limbs (whole or chipped). Clean wood does not include two items:
                (1) “Yard waste,” which is defined elsewhere in this section.
                (2) Construction, renovation, or demolition wastes (for example, railroad ties and telephone poles) that are exempt from the definition of “municipal solid waste” in this section.
                
                  Co-fired combustion unit means a unit that combusts municipal solid waste with nonmunicipal solid waste fuel (for example, coal, industrial process waste). To be considered a co-fired combustion unit, the unit must be subject to a federally enforceable permit that limits it to combusting a fuel feed stream which is 30 percent or less (by weight) municipal solid waste as measured each calendar quarter.
                
                  Continuous burning means the continuous, semicontinuous, or batch feeding of municipal solid waste to dispose of the waste, produce energy, or provide heat to the combustion system in preparation for waste disposal or energy production. Continuous burning does not mean the use of municipal solid waste solely to thermally protect the grate or hearth during the startup period when municipal solid waste is not fed to the grate or hearth.
                
                  Continuous emission monitoring system means a monitoring system that continuously measures the emissions of a pollutant from a municipal waste combustion unit.
                
                  Dioxins/furans mean tetra- through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Eight-hour block average means the average of all hourly emission concentrations or parameter levels when the municipal waste combustion unit operates and combusts municipal solid waste measured over any of three 8-hour periods of time:
                
                (1) 12:00 midnight to 8:00 a.m.
                (2) 8:00 a.m. to 4:00 p.m.
                (3) 4:00 p.m. to 12:00 midnight.
                
                  Federally enforceable means all limits and conditions the Administrator can enforce (including the requirements of 40 CFR parts 60, 61, and 63), requirements in a State's implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 40 CFR 51.24.
                
                  First calendar half means the period that starts on January 1 and ends on June 30 in any year.
                
                  Fluidized bed combustion unit means a unit where municipal waste is combusted in a fluidized bed of material. The fluidized bed material may remain in the primary combustion zone or may be carried out of the primary combustion zone and returned through a recirculation loop.
                
                  Four-hour block average or 4-hour block average means the average of all hourly emission concentrations or parameter levels when the municipal waste combustion unit operates and combusts municipal solid waste measured over any of six 4-hour periods:
                (1) 12:00 midnight to 4:00 a.m.
                (2) 4:00 a.m. to 8:00 a.m.
                (3) 8:00 a.m. to 12:00 noon.
                (4) 12:00 noon to 4:00 p.m.
                (5) 4:00 p.m. to 8:00 p.m.
                (6) 8:00 p.m. to 12:00 midnight.
                
                  Mass burn refractory municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a refractory wall furnace. Unless otherwise specified, that includes municipal waste combustion units with a cylindrical rotary refractory wall furnace.
                
                  Mass burn rotary waterwall municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a cylindrical rotary waterwall furnace.
                
                  Mass burn waterwall municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a waterwall furnace.
                
                  Materials separation plan means a plan that identifies a goal and an approach for separating certain components of municipal solid waste for a given service area in order to make the separated materials available for recycling. A materials separation plan may include three items:
                (1) Elements such as dropoff facilities, buy-back or deposit-return incentives, curbside pickup programs, or centralized mechanical separation systems.
                (2) Different goals or approaches for different subareas in the service area.
                (3) No materials separation activities for certain subareas or, if warranted, the entire service area.
                
                  Maximum demonstrated load of a municipal waste combustion unit means the highest 4-hour block arithmetic average municipal waste combustion unit load achieved during 4 consecutive hours in the course of the most recent dioxins/furans stack test that demonstrates compliance with the applicable emission limit for dioxins/furans specified in this subpart.
                
                  Maximum demonstrated temperature of the particulate matter control device means the highest 4-hour block arithmetic average flue gas temperature measured at the inlet of the particulate matter control device during 4 consecutive hours in the course of the most recent stack test for dioxins/furans emissions that demonstrates compliance with the limits specified in this subpart.
                
                  Medical/infectious waste means any waste meeting the definition of “medical/infectious waste” in § 60.51c of subpart E, of this part.
                
                  Mixed fuel-fired (pulverized coal/refuse-derived fuel) combustion unit means a combustion unit that combusts coal and refuse-derived fuel simultaneously, in which pulverized coal is introduced into an air stream that carries the coal to the combustion chamber of the unit where it is combusted in suspension. That includes both conventional pulverized coal and micropulverized coal.
                
                  Modification or modified municipal waste combustion unit means a municipal waste combustion unit you have changed after June 6, 2001 and that meets one of two criteria:

                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the unit (not including the cost of land) updated to current costs.
                
                (2) Any physical change in the municipal waste combustion unit or change in the method of operating it that increases the emission level of any air pollutant for which new source performance standards have been established under section 129 or section 111 of the CAA. Increases in the emission level of any air pollutant are determined when the municipal waste combustion unit operates at 100 percent of its physical load capability and are measured downstream of all air pollution control devices. Load restrictions based on permits or other nonphysical operational restrictions cannot be considered in the determination.
                
                  Modular excess-air municipal waste combustion unit means a municipal waste combustion unit that combusts municipal solid waste, is not field-erected, and has multiple combustion chambers, all of which are designed to operate at conditions with combustion air amounts in excess of theoretical air requirements.
                
                  Modular starved-air municipal waste combustion unit means a municipal waste combustion unit that combusts municipal solid waste, is not field-erected, and has multiple combustion chambers in which the primary combustion chamber is designed to operate at substoichiometric conditions.
                
                  Municipal solid waste or municipal-type solid waste means household, commercial/retail, or institutional waste. Household waste includes material discarded by residential dwellings, hotels, motels, and other similar permanent or temporary housing. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes materials discarded by schools, by hospitals (nonmedical), by nonmanufacturing activities at prisons and government facilities, and other similar establishments or facilities. Household, commercial/retail, and institutional waste does include yard waste and refuse-derived fuel. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which include railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff).
                
                  Municipal waste combustion plant means one or more municipal waste combustion units at the same location as specified under Applicability (§ 60.1015(a)and (b)).
                
                  Municipal waste combustion plant capacity means the aggregate municipal waste combustion capacity of all municipal waste combustion units at the plant that are subject to subparts Ea or Eb of this part, or this subpart.
                
                  Municipal waste combustion unit means any setting or equipment that combusts solid, liquid, or gasified municipal solid waste including, but not limited to, field-erected combustion units (with or without heat recovery), modular combustion units (starved-air or excess-air), boilers (for example, steam generating units), furnaces (whether suspension-fired, grate-fired, mass-fired, air curtain incinerators, or fluidized bed-fired), and pyrolysis/combustion units. Two criteria further define municipal waste combustion units:
                (1) Municipal waste combustion units do not include pyrolysis or combustion units located at a plastics or rubber recycling unit as specified under Applicability (§ 60.1020(h) and (i)). Municipal waste combustion units also do not include cement kilns that combust municipal solid waste as specified under Applicability (§ 60.1020(j)). Municipal waste combustion units also do not include internal combustion engines, gas turbines, or other combustion devices that combust landfill gases collected by landfill gas collection systems.

                (2) The boundaries of a municipal waste combustion unit are defined as follows. The municipal waste combustion unit includes, but is not limited to, the municipal solid waste fuel feed system, grate system, flue gas system, bottom ash system, and the combustion unit water system. The municipal waste combustion unit does not include air pollution control equipment, the stack, water treatment equipment, or the turbine-generator set. The municipal waste combustion unit boundary starts at the municipal solid waste pit or hopper and extends through three areas:
                (i) The combustion unit flue gas system, which ends immediately after the heat recovery equipment or, if there is no heat recovery equipment, immediately after the combustion chamber.
                (ii) The combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. It includes all ash handling systems connected to the bottom ash handling system.
                (iii) The combustion unit water system, which starts at the feed water pump and ends at the piping that exits the steam drum or superheater.
                
                  Particulate matter means total particulate matter emitted from municipal waste combustion units as measured using EPA Reference Method 5 in appendix A of this part and the procedures specified in § 60.1300.
                
                  Plastics or rubber recycling unit means an integrated processing unit for which plastics, rubber, or rubber tires are the only feed materials (incidental contaminants may be in the feed materials). The feed materials are processed and marketed to become input feed stock for chemical plants or petroleum refineries. The following three criteria further define a plastics or rubber recycling unit:
                (1) Each calendar quarter, the combined weight of the feed stock that a plastics or rubber recycling unit produces must be more than 70 percent of the combined weight of the plastics, rubber, and rubber tires that recycling unit processes.
                (2) The plastics, rubber, or rubber tires fed to the recycling unit may originate from separating or diverting plastics, rubber, or rubber tires from municipal or industrial solid waste. The feed materials may include manufacturing scraps, trimmings, and off-specification plastics, rubber, and rubber tire discards.
                (3) The plastics, rubber, and rubber tires fed to the recycling unit may contain incidental contaminants (for example, paper labels on plastic bottles or metal rings on plastic bottle caps).
                
                  Potential hydrogen chloride emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without emission controls for acid gases.
                
                  Potential mercury emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without controls for mercury emissions.
                
                  Potential sulfur dioxide emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without emission controls for acid gases.
                
                  Pyrolysis/combustion unit means a unit that produces gases, liquids, or solids by heating municipal solid waste. The gases, liquids, or solids produced are combusted and the emissions vented to the atmosphere.
                
                  Reconstruction means rebuilding a municipal waste combustion unit and meeting two criteria:
                (1) The reconstruction begins after June 6, 2001.
                (2) The cumulative cost of the construction over the life of the unit exceeds 50 percent of the original cost of building and installing the municipal waste combustion unit (not including land) updated to current costs (current dollars). To determine what systems are within the boundary of the municipal waste combustion unit used to calculate those costs, see the definition in this section of “municipal waste combustion unit.”
                
                  Refractory unit or refractory wall furnace means a municipal waste combustion unit that has no energy recovery (such as through a waterwall) in the furnace of the municipal waste combustion unit.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. That includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel.
                (2) Pelletized refuse-derived fuel.
                
                  Same location means the same or contiguous properties under common ownership or control, including those separated only by a street, road, highway, or other public right-of-way. Common ownership or control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, subdivision, or any combination thereof. Entities may include a municipality, other governmental unit, or any quasi-governmental authority (for example, a public utility district or regional authority for waste disposal).
                
                  Second calendar half means the period that starts on July 1 and ends on December 31 in any year.
                
                  Shift supervisor means the person who is in direct charge and control of operating a municipal waste combustion unit and who is responsible for onsite supervision, technical direction, management, and overall performance of the municipal waste combustion unit during an assigned shift.
                
                  Spreader stoker, mixed fuel-fired (coal/refuse-derived fuel) combustion unit means a municipal waste combustion unit that combusts coal and refuse-derived fuel simultaneously, in which coal is introduced to the combustion zone by a mechanism that throws the fuel onto a grate from above. Combustion takes place both in suspension and on the grate.
                
                  Standard conditions when referring to units of measure mean a temperature of 20 °C and a pressure of 101.3 kilopascals.
                
                  Startup period means the period when a municipal waste combustion unit begins the continuous combustion of municipal solid waste. It does not include any warmup period during which the municipal waste combustion unit combusts fossil fuel or other solid waste fuel but receives no municipal solid waste.
                
                  Stoker (refuse-derived fuel) combustion unit means a steam generating unit that combusts refuse-derived fuel in a semisuspension combusting mode, using air-fed distributors.
                
                  Total mass dioxins/furans or total mass means the total mass of tetra-through octachlorinated dibenzo-p-dioxins and dibenzofurans as determined using EPA Reference Method 23 in appendix A of this part and the procedures specified in § 60.1300.
                
                  Twenty-four hour daily average or 24-hour daily average means either the arithmetic mean or geometric mean (as specified) of all hourly emission concentrations when the municipal waste combustion unit operates and combusts municipal solid waste measured during the 24 hours between 12:00 midnight and the following midnight.
                
                  Untreated lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Untreated lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote.
                
                  Waterwall furnace means a municipal waste combustion unit that has energy (heat) recovery in the furnace (for example, radiant heat transfer section) of the combustion unit.
                
                  Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. They come from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (1) Construction, renovation, and demolition wastes that are exempt from the definition of “municipal solid waste” in this section.
                (2) Clean wood that is exempt from the definition of “municipal solid waste” in this section.
              
            
            
              Pt. 60, Subpt. AAAA, Table 1
              Table 1 to Subpart AAAA of Part 60—Emission Limits for New Small Municipal Waste Combustion Units
              
                
                  For the following pollutants
                  You must meet thefollowing emission limits a
                    
                  
                  Using the followingaveraging times
                  
                  And determine compliance by the following methods
                
                
                  1. Organics
                
                
                  Dioxins/Furans (total mass basis)
                  13 nanograms per dry standard cubic meter
                  3-run average (minimum run duration is 4 hours)
                  Stack test.
                
                
                  2. Metals:
                
                
                  
                  Cadmium
                  0.020 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Lead
                  0.20 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Mercury
                  0.080 milligrams per dry standard cubic meter or 85 percent reduction of potential mercury emissions
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Opacity
                  10 percent
                  Thirty 6-minute averages
                  Stack test.
                
                
                  Particulate Matter
                  24 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  3. Acid Gases:
                
                
                  Hydrogen Chloride
                  25 parts per million by dry volume or 95 percent reduction of potential hydrogen chloride emissions
                  3-run average (minimum run duration is 1 hour)
                  Stack test
                
                
                  Nitrogen Oxides (Class I units) b
                  
                  150 (180 for 1st year of operation) parts per million by dry volume
                  24-hour daily block arithmetic average concentration
                  Continuous emission monitoring system.
                
                
                  Nitrogen Oxides (Class II units) c
                  
                  500 parts per million by dry volume
                  See footnote d
                  
                  See footnote d
                  
                
                
                  Sulfur Dioxide
                  30 parts per million by dry volume or 80 percent reduction of potential sulfur dioxide emissions
                  24-hour daily block geometric average concentration or percent reduction
                  Continuous monitoring emission system.
                
                
                  4. Other:
                
                
                  Fugitive Ash
                  Visible emissions for no more than 5 percent of hourly observation period
                  Three 1-hour observation periods
                  Visible emission test.
                
                
                  a All emission limits (except for opacity) are measured at 7 percent oxygen.
                
                  b Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity more than 250 tons per day of municipal solid waste. See § 60.1465 for definitions.
                
                  c Class II units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity no more than 250 tons per day of municipal solid waste. See § 60.1465 for definitions.
                
                  d No monitoring, testing, recordkeeping, or reporting is required to demonstrate compliance with the nitrogen oxides limit for Class II units.
              
            
            
              Pt. 60, Subpt. AAAA, Table 2
              Table 2 to Subpart AAAA of Part 60—Carbon Monoxide Emission Limits for New Small Municipal Waste Combustion Units
              
                
                  For the following municipal waste combustion units
                  You must meet the followingcarbon monoxide limits a
                    
                  
                  Using the following averaging times b
                  
                
                
                  1. Fluidized-bed
                  100 parts per million by dry volume
                  4-hour.
                
                
                  2. Fluidized bed, mixed fuel, (wood/refuse-derived fuel)
                  200 parts per million by dry volume
                  24-hour. c
                  
                
                
                  3. Mass burn rotary refractory
                  100 parts per million by dry volume
                  4-hour.
                
                
                  4. Mass burn rotary waterwall
                  100 parts per million by dry volume
                  24-hour.
                
                
                  5. Mass burn waterwall and refractory
                  100 parts per million by dry volume
                  4-hour.
                
                
                  6. Mixed fuel-fired (pulverized coal/refuse-derived fuel)
                  150 parts per million by dry volume
                  4-hour.
                
                
                  7. Modular starved-air and excess air
                  50 parts per million by dry volume
                  4-hour.
                
                
                  8. Spreader stoker, mixed fuel-fired (coal/refuse-derived fuel)
                  150 parts per million by dry volume
                  24-hour daily.
                
                
                  9. Stoker, refuse-derived fuel
                  150 parts per million by dry volume
                  24-hour daily.
                
                
                  a All limits (except for opacity) are measured at 7 percent oxygen. Compliance is determined by continuous emission monitoring systems.
                
                  b Block averages, arithmetic mean. See § 60.1465 for definitions.
                
                  c 24-hour block average, geometric mean. See § 60.1465 for definitions.
              
            
            
              
              Pt. 60, Subpt. AAAA, Table 3
              Table 3 to Subpart AAAA of Part 60—Requirements for Validating Continuous Emission Monitoring Systems (CEMS)
              
                
                  For the following continuous emission monitoring systems
                  Use the following methods in appendix A of this part to validate pollutant concentration levels
                  Use the following methods in appendix A of this part to measure oxygen (or carbon dioxide)
                
                
                  1. Nitrogen Oxides (Class I units only) a
                  
                  Method 7, 7A, 7B, 7C, 7D, or 7E
                  Method 3 or 3A.
                
                
                  2. Sulfur Dioxide
                  Method 6 or 6C
                  Method 3 or 3A.
                
                
                  3. Carbon Monoxide
                  Method 10, 10A, or 10B
                  Method 3 or 3A.
                
                
                  a Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity more than 250 tons per day of municipal solid waste. See § 60.1465 for definitions.
              
            
            
              Pt. 60, Subpt. AAAA, Table 4
              Table 4 to Subpart AAAA of Part 60—Requirements for Continuous Emission Monitoring Systems (CEMS)
              
                
                  For the following pollutants
                  Use the following span values for your CEMS
                  Use the following performance specifications in appendix B of this part for your CEMS
                  If needed to meet minimumdata requirements, use the
                    following alternate methods
                    in appendix A of this part
                    to collect data
                  
                
                
                  1. Opacity
                  100 percent opacity
                  P.S. 1
                  Method 9.
                
                
                  2. Nitrogen Oxides (Class I units only) a
                  
                  Control device outlet: 125 percent of the maximum expected hourly potential nitrogen oxides emissions of the municipal waste combustion unit
                  P.S. 2
                  Method 7E.
                
                
                  3. Sulfur Dioxide
                  Inlet to control device: 125 percent of the maximum expected sulfur dioxide emissions of the municipal waste combustion unit. Control device outlet: 50 percent of the maximum expected hourly potential sulfur dioxide emissions of the municipal waste combustion unit
                  P.S. 2
                  Method 6C.
                
                
                  4. Carbon Monoxide
                  125 percent of the maximum expected hourly potential carbon with monoxide emissions of the municipal waste combustion unit
                  P.S. 4A
                  Method 10 alternative interference trap.
                
                
                  5. Oxygen or Carbon Dioxide
                  25 percent oxygen or 25 percent carbon dioxide
                  P.S. 3
                  Method 3A or 3B.
                
                
                  a Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity more than 250 tons per day of municipal solid waste. See § 60.1465 for definitions.
              
            
            
              Pt. 60, Subpt. AAAA, Table 5
              Table 5 to Subpart AAAA of Part 60—Requirements for Stack Tests
              
                
                  To measure the following pollutants
                  Use the following methods in appendix A of this part to determine the sampling location
                  Use the methods in appendix A of this part to measure pollutant concentration
                  Also note the following additional information
                
                
                  1. Organics:
                
                
                  Dioxins/Furans
                  Method 1
                  Method 23 a
                  
                  The minimum sampling time must be 4 hours per test run while the municipal waste combustion unit is operating at full load.
                
                
                  2. Metals:
                
                
                  Cadmium
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Lead
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Mercury
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Opacity
                  Method 9
                  Method 9
                  Use Method 9 to determine compliance with opacity limit. 3-hour observation period (thirty 6-minute averages).
                
                
                  Particulate Matter
                  Method 1
                  Method 5 a
                  
                  The minimum sample Matter volume must be 1.0 cubic meters. The probe and filter holder heating systems in the sample train must be set to provide a gas temperature no greater than 160 ±14 °C. The minimum sampling time is 1 hour.
                
                
                  
                  3. Acid Gases: b
                  
                
                
                  Hydrogen Chloride
                  Method 1
                  Method 26 or 26A a
                  
                  Test runs must be at least 1 hour long while the municipal waste combustion unit is operating at full load.
                
                
                  4. Other: b
                  
                
                
                  Fugitive Ash
                  Not applicable
                  Method 22 (visible emissions)
                  The three 1-hour observation period must include periods when the facility transfers fugitive ash from the municipal waste combustion unit to the area where the fugitive ash is stored or loaded into containers or trucks.
                
                
                  a Must simultaneously measure oxygen (or carbon dioxide) using Method 3A or 3B in appendix A of this part.
                
                  b Use CEMS to test sulfur dioxide, nitrogen oxide, and carbon monoxide. Stack tests are not required except for quality assurance requirements in appendix F of this part.
              
            
          
          
            Subpart BBBB—Emission Guidelines and Compliance Times for Small Municipal Waste Combustion Units Constructed on or Before August 30, 1999
            
              Source:
              65 FR 76384, Dec. 6, 2000, unless otherwise noted.
            
            
              Introduction
              
                § 60.1500
                What is the purpose of this subpart?
                This subpart establishes emission guidelines and compliance schedules for the control of emissions from existing small municipal waste combustion units. The pollutants addressed by the emission guidelines are listed in tables 2, 3, 4, and 5 of this subpart. The emission guidelines are developed in accordance with sections 111(d) and 129 of the Clean Air Act (CAA) and subpart B of this part.
              
              
                § 60.1505
                Am I affected by this subpart?
                (a) If you are the Administrator of an air quality program in a State or United States protectorate with one or more existing small municipal waste combustion units that commenced construction on or before August 30, 1999, you must submit a State plan to the U.S. Environmental Protection Agency (EPA) that implements the emission guidelines contained in this subpart.
                (b) You must submit the State plan to EPA by December 6, 2001.
              
              
                § 60.1510
                Is a State plan required for all States?
                No, you are not required to submit a State plan if there are no existing small municipal waste combustion units in your State and you submit a negative declaration letter in place of the State plan.
              
              
                § 60.1515
                What must I include in my State plan?
                (a) Include nine items:
                (1) Inventory of affected municipal waste combustion units, including those that have ceased operation but have not been dismantled.
                (2) Inventory of emissions from affected municipal waste combustion units in your State.
                (3) Compliance schedules for each affected municipal waste combustion unit.
                (4) Good combustion practices and emission limits for affected municipal waste ombustion units that are at least as protective as the emission guidelines contained in this subpart.
                (5) Stack testing, continuous emission monitoring, recordkeeping, and reporting requirements.
                (6) Certification that the hearing on the State plan was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission.
                (7) Provision for State progress reports to EPA.

                (8) Identification of enforceable State mechanisms that you selected for implementing the emission guidelines of this subpart.
                
                (9) Demonstration of your State's legal authority to carry out the CAA sections 111(d) and 129 State plan.
                (b) Your State plan can deviate from the format and content of the emission guidelines contained in this subpart. However, if your State plan does deviate, you must demonstrate that your State plan is as protective as the emission guidelines contained in this subpart. Your State plan must address regulatory applicability, increments of progress for retrofit, operator training and certification, operating practice, emission limits, continuous emission monitoring, stack testing, recordkeeping, reporting, and air curtain incinerator requirements.
                (c) Follow the requirements of subpart B of this part in your State plan.
              
              
                § 60.1520
                Is there an approval process for my State plan?
                The EPA will review your State plan according to § 60.27.
              
              
                § 60.1525
                What if my State plan is not approvable?
                If you do not submit an approvable State plan (or a negative declaration letter), EPA will develop a Federal plan, according to § 60.27 to implement the emission guidelines contained in this subpart. Owners and operators of municipal waste combustion units not covered by an approved and currently effective State plan must comply with the Federal plan. The Federal plan is an interim action and, by its own terms, will cease to apply when your State plan is approved and becomes effective.
              
              
                § 60.1530
                Is there an approval process for a negative declaration letter?

                No, the EPA has no formal review process for negative declaration letters. Once your negative declaration letter has been received, EPA will place a copy in the public docket and publish a notice in the Federal Register. If, at a later date, an existing small municipal waste combustion unit is identified in your State, the Federal plan implementing the emission guidelines contained in this subpart will automatically apply to that municipal waste combustion unit until your State plan is approved.
              
              
                § 60.1535
                What compliance schedule must I include in my State plan?
                (a) Your State plan must include compliance schedules that require small municipal waste combustion units to achieve final compliance or cease operation as expeditiously as practicable but not later than the earlier of two dates:
                (1) December 6, 2005.
                (2) Three years after the effective date of State plan approval.
                (b) For compliance schedules longer than 1 year after the effective date of State plan approval, State plans must include two items:
                (1) Dates for enforceable increments of progress as specified in § 60.1590.
                (2) For Class I units (see definition in § 60.1940), dioxins/furans stack test results for at least one test conducted during or after 1990. The stack tests must have been conducted according to the procedures specified under § 60.1790.
                (c) Class I units that commenced construction after June 26, 1987 must comply with the dioxins/furans and mercury limits specified in tables 2 and 3 of this subpart by the later of two dates:
                (1) One year after the effective date of State plan approval.
                (2) One year following the issuance of a revised construction or operation permit, if a permit modification is required.
              
              
                § 60.1540
                Are there any State plan requirements for this subpart that supersede the requirements specified in subpart B?
                Subpart B of this part establishes general requirements for developing and processing CAA section 111(d) plans. This subpart applies instead of the requirements in subpart B of this part, for two items:
                (a) Option for case-by-case less stringent emission standards and longer compliance schedules. State plans developed to implement this subpart must be as protective as the emission guidelines contained in this subpart. State plans must require all municipal waste combustion units to comply no later than December 6, 2005. That requirement applies instead of the option for case-by-case less stringent emission standards and longer compliance schedules in § 60.24(f).
                
                (b) Increments of progress requirements. For Class II units (see definition in § 60.1940), a State plan must include at least two increments of progress for the affected municipal waste combustion units. The two minimum increments are the final control plan submittal date and final compliance date in § 60.21(h)(1) and (5). That requirement applies instead of the requirement of § 60.24(e)(1) that would require a State plan to include all five increments of progress for all municipal waste combustion units. For Class I units under this subpart, the final control plan must contain the five increments of progress in § 60.24(e)(1).
              
              
                § 60.1545
                Does this subpart directly affect municipal waste combustion unit owners and operators in my State?
                (a) No, this subpart does not directly affect municipal waste combustion unit owners and operators in your State. However, municipal waste combustion unit owners and operators must comply with the State plan you developed to implement the emission guidelines contained in this subpart. Some States may incorporate the emission guidelines contained in this subpart into their State plans by direct incorporation by reference. Others may include the model rule text directly in their State plan.
                (b) All municipal waste combustion units must be in compliance with the requirements established in this subpart by December 6, 2005, whether the municipal waste combustion unit is regulated under a State or Federal plan.
              
            
            
              Applicability of State Plans
              
                § 60.1550
                What municipal waste combustion units must I address in my State plan?
                (a) Your State plan must address all existing small municipal waste combustion units in your State that meet two criteria:
                (1) The municipal waste combustion unit has the capacity to combust at least 35 tons per day of municipal solid waste but no more than 250 tons per day of municipal solid waste or refuse-derived fuel.
                (2) The municipal waste combustion unit commenced construction on or before August 30, 1999.
                (b) If an owner or operator of a municipal waste combustion unit makes changes that meet the definition of modification or reconstruction after June 6, 2001 for subpart AAAA of this part, the municipal waste combustion unit becomes subject to subpart AAAA of this part and the State plan no longer applies to that unit.
                (c) If an owner or operator of a municipal waste combustion unit makes physical or operational changes to an existing municipal waste combustion unit primarily to comply with your State plan, subpart AAAA of this part (New Source Performance Standards for New Small Municipal Waste Combustion Units) does not apply to that unit. Such changes do not constitute modifications or reconstructions under subpart AAAA of this part.
              
              
                § 60.1555
                Are any small municipal waste combustion units exempt from my State plan?
                (a) Small municipal waste combustion units that combust less than 11 tons per day. Units are exempt from your State plan if four requirements are met:
                (1) The municipal waste combustion unit is subject to a federally enforceable permit limiting the amount of municipal solid waste combusted to less than 11 tons per day.
                (2) You are notified by the owner or operator that the unit qualifies for the exemption.
                (3) You receive from the owner or operator of the unit a copy of the federally enforceable permit.
                (4) The owner or operator of the unit keeps daily records of the amount of municipal solid waste combusted.
                (b) Small power production units. Units are exempt from your State plan if four requirements are met:
                (1) The unit qualifies as a small power production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)).
                (2) The unit combusts homogeneous waste (excluding refuse-derived fuel) to produce electricity.

                (3) You are notified by the owner or operator that the unit qualifies for the exemption.
                
                (4) You receive documentation from the owner or operator that the unit qualifies for the exemption.
                (c) Cogeneration units. Units are exempt from your State plan if four requirements are met:
                (1) The unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)).
                (2) The unit combusts homogeneous waste (excluding refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes.
                (3) You are notified by the owner or operator that the unit qualifies for the exemption.
                (4) You receive documentation from the owner or operator that the unit qualifies for the exemption.
                (d) Municipal waste combustion units that combust only tires. Units are exempt from your State plan if three requirements are met:
                (1) The municipal waste combustion unit combusts a single-item waste stream of tires and no other municipal waste (the unit can co-fire coal, fuel oil, natural gas, or other nonmunicipal solid waste).
                (2) You are notified by the owner or operator that the unit qualifies for the exemption.
                (3) You receive documentation from the owner or operator that the unit qualifies for the exemption.
                (e) Hazardous waste combustion units. Units are exempt from your State plan if the units have received a permit under section 3005 of the Solid Waste Disposal Act.
                (f) Materials recovery units. Units are exempt from your State plan if the units combust waste mainly to recover metals. Primary and secondary smelters may qualify for the exemption.
                (g) Co-fired units. Units are exempt from your State plan if four requirements are met:
                (1) The unit has a federally enforceable permit limiting municipal solid waste combustion to 30 percent of the total fuel input by weight.
                (2) You are notified by the owner or operator that the unit qualifies for the exemption.
                (3) You receive from the owner or operator of the unit a copy of the federally enforceable permit.
                (4) The owner or operator records the weights, each quarter, of municipal solid waste and of all other fuels combusted.
                (h) Plastics/rubber recycling units. Units are exempt from your State plan if four requirements are met:
                (1) The pyrolysis/combustion unit is an integrated part of a plastics/rubber recycling unit as defined under “Definitions” (§ 60.1940).
                (2) The owner or operator of the unit records the weight, each quarter, of plastics, rubber, and rubber tires processed.
                (3) The owner or operator of the unit records the weight, each quarter, of feed stocks produced and marketed from chemical plants and petroleum refineries.
                (4) The owner or operator of the unit keeps the name and address of the purchaser of the feed stocks.
                (i) Units that combust fuels made from products of plastics/rubber recycling plants. Units are exempt from your State plan if two requirements are met:
                (1) The unit combusts gasoline, diesel fuel, jet fuel, fuel oils, residual oil, refinery gas, petroleum coke, liquified petroleum gas, propane, or butane produced by chemical plants or petroleum refineries that use feed stocks produced by plastics/rubber recycling units.
                (2) The unit does not combust any other municipal solid waste.
                (j) Cement kilns. Cement kilns that combust municipal solid waste are exempt from your State plan.
                (k) Air curtain incinerators. If an air curtain incinerator (see § 60.1940 for definition) combusts 100 percent yard waste, then those units must only meet the requirements under “Model Rule—Air Curtain Incinerators That Burn 100 Percent Yard Waste” (§§ 60.1910 through 60.1930).
              
              
                § 60.1560
                Can an affected municipal waste combustion unit reduce its capacity to less than 35 tons per day rather than comply with my State plan?

                (a) Yes, an owner or operator of an affected municipal waste combustion unit may choose to reduce, by your final compliance date, the maximum combustion capacity of the unit to less than 35 tons per day of municipal solid waste rather than comply with your State plan. They must submit a final control plan and the notifications of achievement of increments of progress as specified in § 60.1610.
                (b) The final control plan must, at a minimum, include two items:
                (1) A description of the physical changes that will be made to accomplish the reduction.
                (2) Calculations of the current maximum combustion capacity and the planned maximum combustion capacity after the reduction. Use the equations specified under § 60.1935(d) and (e) to calculate the combustion capacity of a municipal waste combustion unit.
                (c) A permit restriction or a change in the method of operation does not qualify as a reduction in capacity. Use the equations specified under § 60.1935(d) and (e) to calculate the combustion capacity of a municipal waste combustion unit.
              
              
                § 60.1565
                What subcategories of small municipal waste combustion units must I include in my State plan?
                This subpart specifies different requirements for different subcategories of municipal waste combustion units. You must use those same two subcategories in your State plan. Those two subcategories are based on the aggregate capacity of the municipal waste combustion plant as follows:
                (a) Class I units. Class I units are small municipal waste combustion units that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. (See the definition of “municipal waste combustion plant capacity” in § 60.1940 for specification of which units at a plant are included in the aggregate capacity calculation.)
                (b) Class II units. Class II units are small municipal waste combustion units that are located at municipal waste combustion plants with an aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. (See the definition of “municipal waste combustion plant capacity” in § 60.1940 for specification of which units at a plant are included in the aggregate capacity calculation.)
              
            
            
              Use of Model Rule
              
                § 60.1570
                What is the “model rule” in this subpart?
                (a) The model rule is the portion of the emission guidelines (§§ 60.1585 through 60.1905) that addresses the regulatory requirements applicable to small municipal waste combustion units. The model rule provides the requirements in a regulation format.
                (b) In the model rule, “you” means the owner or operator of a small municipal waste combustion unit.
              
              
                § 60.1575
                How does the model rule relate to the required elements of my State plan?
                The model rule may be used to satisfy the State plan requirements specified in § 60.1515(a)(4) and (5). Alternative language may be used in your State plan, but only if you can demonstrate that the alternative language is as protective as the model rule.
              
              
                § 60.1580
                What are the principal components of the model rule?
                The model rule contains five major components:
                (a) Increments of progress toward compliance.
                (b) Good combustion practices:
                (1) Operator training.
                (2) Operator certification.
                (3) Operating requirements.
                (c) Emission limits.
                (d) Monitoring and stack testing.
                (e) Recordkeeping and reporting.
              
            
            
              Model Rule—Increments of Progress
              
                § 60.1585
                What are my requirements for meeting increments of progress and achieving final compliance?
                (a) Class I units. If you plan to achieve compliance more than 1 year following the effective date of State plan approval and a permit modification is not required, or more than 1 year following the date of issuance of a revised construction or operation permit if a permit modification is required, you must meet five increments of progress:
                (1) Submit a final control plan.
                
                (2) Submit a notification of retrofit contract award.
                (3) Initiate onsite construction.
                (4) Complete onsite construction.
                (5) Achieve final compliance.
                (b) Class II units. If you plan to achieve compliance more than 1 year following the effective date of State plan approval and a permit modification is not required, or more than 1 year following the date of issuance of a revised construction or operation permit if a permit modification is required, you must meet two increments of progress:
                (1) Submit a final control plan.
                (2) Achieve final compliance.
              
              
                § 60.1590
                When must I complete each increment of progress?

                Table 1 of this subpart specifies compliance dates for each of the increments of progress for Class I and II units. (See § 60.1940 for definitions of classes.)
              
              
                § 60.1595
                What must I include in the notifications of achievement of my increments of progress?
                Your notification of achievement of increments of progress must include three items:
                (a) Notification that the increment of progress has been achieved.
                (b) Any items required to be submitted with the increment of progress (§§ 60.1610 through 60.1630).
                (c) The notification must be signed by the owner or operator of the municipal waste combustion unit.
              
              
                § 60.1600
                When must I submit the notifications of achievement of increments of progress?
                Notifications of the achievement of increments of progress must be postmarked no later than 10 days after the compliance date for the increment.
              
              
                § 60.1605
                What if I do not meet an increment of progress?
                If you fail to meet an increment of progress, you must submit a notification to the Administrator postmarked within 10 business days after the specified date in table 1 of this subpart for achieving that increment of progress. The notification must inform the Administrator that you did not meet the increment. You must include in the notification an explanation of why the increment of progress was not met and your plan for meeting the increment as expeditiously as possible. You must continue to submit reports each subsequent month until the increment of progress is met.
              
              
                § 60.1610
                How do I comply with the increment of progress for submittal of a control plan?
                For your control plan increment of progress, you must complete two items:
                (a) Submit the final control plan, including a description of the devices for air pollution control and process changes that you will use to comply with the emission limits and other requirements of this subpart.
                (b) You must maintain an onsite copy of the final control plan.
              
              
                § 60.1615
                How do I comply with the increment of progress for awarding contracts?
                You must submit a signed copy of the contracts awarded to initiate onsite construction, initiate onsite installation of emission control equipment, and incorporate process changes. Submit the copy of the contracts with the notification that the increment of progress has been achieved. You do not need to include documents incorporated by reference or the attachments to the contracts.
              
              
                § 60.1620
                How do I comply with the increment of progress for initiating onsite construction?
                You must initiate onsite construction and installation of emission control equipment and initiate the process changes outlined in the final control plan.
              
              
                § 60.1625
                How do I comply with the increment of progress for completing onsite construction?
                You must complete onsite construction and installation of emission control equipment and complete process changes outlined in the final control plan.
              
              
                
                § 60.1630
                How do I comply with the increment of progress for achieving final compliance?
                For the final compliance increment of progress, you must complete two items:
                (a) Complete all process changes and complete retrofit construction as specified in the final control plan.
                (b) Connect the air pollution control equipment with the municipal waste combustion unit identified in the final control plan and complete process changes to the municipal waste combustion unit so that if the affected municipal waste combustion unit is brought online, all necessary process changes and air pollution control equipment are operating as designed.
              
              
                § 60.1635
                What must I do if I close my municipal waste combustion unit and then restart my municipal waste combustion unit?
                (a) If you close your municipal waste combustion unit but will reopen it prior to the final compliance date in your State plan, you must meet the increments of progress specified in § 60.1585.
                (b) If you close your municipal waste combustion unit but will restart it after your final compliance date, you must complete emission control retrofit and meet the emission limits and good combustion practices on the date your municipal waste combustion unit restarts operation.
              
              
                § 60.1640
                What must I do if I plan to permanently close my municipal waste combustion unit and not restart it?
                (a) If you plan to close your municipal waste combustion unit rather than comply with the State plan, you must submit a closure notification, including the date of closure, to the Administrator by the date your final control plan is due.
                (b) If the closure date is later than 1 year after the effective date of State plan approval, you must enter into a legally binding closure agreement with the Administrator by the date your final control plan is due. The agreement must specify the date by which operation will cease.
              
            
            
              Model Rule—Good Combustion Practices: Operator Training
              
                § 60.1645
                What types of training must I do?
                There are two types of required training:
                (a) Training of operators of municipal waste combustion units using the EPA or a State-approved training course.
                (b) Training of plant personnel using a plant-specific training course.
              
              
                § 60.1650
                Who must complete the operator training course? By when?
                (a) Three types of employees must complete the EPA or State-approved operator training course:
                (1) Chief facility operators.
                (2) Shift supervisors.
                (3) Control room operators.
                (b) Those employees must complete the operator training course by the later of three dates:
                (1) One year after the effective date of State plan approval.
                (2) Six months after your municipal waste combustion unit starts up.
                (3) The date before an employee assumes responsibilities that affect operation of the municipal waste combustion unit.
                (c) The requirement in paragraph (a) of this section does not apply to chief facility operators, shift supervisors, and control room operators who have obtained full certification from the American Society of Mechanical Engineers on or before the effective date of State plan approval.
                (d) You may request that the EPA Administrator waive the requirement in paragraph (a) of this section for chief facility operators, shift supervisors, and control room operators who have obtained provisional certification from the American Society of Mechanical Engineers on or before the effective date of State plan approval.
              
              
                § 60.1655
                Who must complete the plant-specific training course?
                All employees with responsibilities that affect how a municipal waste combustion unit operates must complete the plant-specific training course. Include at least six types of employees:
                (a) Chief facility operators.
                
                (b) Shift supervisors.
                (c) Control room operators.
                (d) Ash handlers.
                (e) Maintenance personnel.
                (f) Crane or load handlers.
              
              
                § 60.1660
                What plant-specific training must I provide?
                For plant-specific training, you must do four things:
                (a) For training at a particular plant, develop a specific operating manual for that plant by the later of two dates:
                (1) Six months after your municipal waste combustion unit starts up.
                (2) One year after the effective date of State plan approval.
                (b) Establish a program to review the plant-specific operating manual with people whose responsibilities affect the operation of your municipal waste combustion unit. Complete the initial review by the later of three dates:
                (1) One year after the effective date of State plan approval.
                (2) Six months after your municipal waste combustion unit starts up.
                (3) The date before an employee assumes responsibilities that affect operation of the municipal waste combustion unit.
                (c) Update your manual annually.
                (d) Review your manual with staff annually.
              
              
                § 60.1665
                What information must I include in the plant-specific operating manual?
                You must include 11 items in the operating manual for your plant:
                (a) A summary of all applicable requirements in this subpart.
                (b) A description of the basic combustion principles that apply to municipal waste combustion units.
                (c) Procedures for receiving, handling, and feeding municipal solid waste.
                (d) Procedures to be followed during periods of startup, shutdown, and malfunction of the municipal waste combustion unit.
                (e) Procedures for maintaining a proper level of combustion air supply.
                (f) Procedures for operating the municipal waste combustion unit in compliance with the requirements contained in this subpart.
                (g) Procedures for responding to periodic upset or off-specification conditions.
                (h) Procedures for minimizing carryover of particulate matter.
                (i) Procedures for handling ash.
                (j) Procedures for monitoring emissions from the municipal waste combustion unit.
                (k) Procedures for recordkeeping and reporting.
              
              
                § 60.1670
                Where must I keep the plant-specific operating manual?
                You must keep your operating manual in an easily accessible location at your plant. It must be available for review or inspection by all employees who must review it and by the Administrator.
              
            
            
              Model Rule—Good Combustion Practices: Operator Certification
              
                § 60.1675
                What types of operator certification must the chief facility operator and shift supervisor obtain and by when must they obtain it?
                (a) Each chief facility operator and shift supervisor must obtain and keep a current provisional operator certification from the American Society of Mechanical Engineers (QRO-1-1994) (incorporated by reference in § 60.17(h)(1)) or a current provisional operator certification from your State certification program.
                (b) Each chief facility operator and shift supervisor must obtain a provisional certification by the later of three dates:
                (1) For Class I units, 12 months after the effective date of State plan approval. For Class II units, 18 months after the effective date of State plan approval.
                (2) Six months after the municipal waste combustion unit starts up.
                (3) Six months after they transfer to the municipal waste combustion unit or 6 months after they are hired to work at the municipal waste combustion unit.
                (c) Each chief facility operator and shift supervisor must take one of three actions:

                (1) Obtain a full certification from the American Society of Mechanical Engineers or a State certification program in your State.
                
                (2) Schedule a full certification exam with the American Society of Mechanical Engineers (QRO-1-1994) (incorporated by reference in § 60.17(h)(1)).
                (3) Schedule a full certification exam with your State certification program.
                (d) The chief facility operator and shift supervisor must obtain the full certification or be scheduled to take the certification exam by the later of the following dates:
                (1) For Class I units, 12 months after the effective date of State plan approval. For Class II units, 18 months after the effective date of State plan approval.
                (2) Six months after the municipal waste combustion unit starts up.
                (3) Six months after they transfer to the municipal waste combustion unit or 6 months after they are hired to work at the municipal waste combustion unit.
              
              
                § 60.1680
                After the required date for operator certification, who may operate the municipal waste combustion unit?
                After the required date for full or provisional certification, you must not operate your municipal waste combustion unit unless one of four employees is on duty:
                (a) A fully certified chief facility operator.
                (b) A provisionally certified chief facility operator who is scheduled to take the full certification exam.
                (c) A fully certified shift supervisor.
                (d) A provisionally certified shift supervisor who is scheduled to take the full certification exam.
              
              
                § 60.1685
                What if all the certified operators must be temporarily offsite?
                If the certified chief facility operator and certified shift supervisor both are unavailable, a provisionally certified control room operator at the municipal waste combustion unit may fulfill the certified operator requirement. Depending on the length of time that a certified chief facility operator and certified shift supervisor are away, you must meet one of three criteria:
                (a) When the certified chief facility operator and certified shift supervisor are both offsite for 12 hours or less and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator.
                (b) When the certified chief facility operator and certified shift supervisor are offsite for more than 12 hours, but for 2 weeks or less, and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator. However, you must record the periods when the certified chief facility operator and certified shift supervisor are offsite and include the information in the annual report as specified under § 60.1885(l).
                (c) When the certified chief facility operator and certified shift supervisor are offsite for more than 2 weeks, and no other certified operator is onsite, the provisionally certified control room operator may perform those duties without notice to, or approval by, the Administrator. However, you must take two actions:
                (1) Notify the Administrator in writing. In the notice, state what caused the absence and what you are doing to ensure that a certified chief facility operator or certified shift supervisor is onsite.
                (2) Submit a status report and corrective action summary to the Administrator every 4 weeks following the initial notification. If the Administrator notifies you that your status report or corrective action summary is disapproved, the municipal waste combustion unit may continue operation for 90 days, but then must cease operation. If corrective actions are taken in the 90-day period such that the Administrator withdraws the disapproval, municipal waste combustion unit operation may continue.
              
            
            
              Model Rule—Good Combustion Practices: Operating Requirements
              
                § 60.1690
                What are the operating practice requirements for my municipal waste combustion unit?

                (a) You must not operate your municipal waste combustion unit at loads greater than 110 percent of the maximum demonstrated load of the municipal waste combustion unit (4-hour block average), as specified under “Definitions” (§ 60.1940).
                
                (b) You must not operate your municipal waste combustion unit so that the temperature at the inlet of the particulate matter control device exceeds 17 °C above the maximum demonstrated temperature of the particulate matter control device (4-hour block average), as specified under “Definitions” (§ 60.1940).
                (c) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must maintain an 8-hour block average carbon feed rate at or above the highest average level established during the most recent dioxins/furans or mercury test.
                (d) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must evaluate total carbon usage for each calendar quarter. The total amount of carbon purchased and delivered to your municipal waste combustion plant must be at or above the required quarterly usage of carbon. At your option, you may choose to evaluate required quarterly carbon usage on a municipal waste combustion unit basis for each individual municipal waste combustion unit at your plant. Calculate the required quarterly usage of carbon using equation 4 or 5 in § 60.1935(f).
                (e) Your municipal waste combustion unit is exempt from limits on load level, temperature at the inlet of the particulate matter control device, and carbon feed rate during any of five situations:
                (1) During your annual tests for dioxins/furans.
                (2) During your annual mercury tests (for carbon feed rate requirements only).
                (3) During the 2 weeks preceding your annual tests for dioxins/furans.
                (4) During the 2 weeks preceding your annual mercury tests (for carbon feed rate requirements only).
                (5) Whenever the Administrator or delegated State authority permits you to do any of five activities:
                (i) Evaluate system performance.
                (ii) Test new technology or control technologies.
                (iii) Perform diagnostic testing.
                (iv) Perform other activities to improve the performance of your municipal waste combustion unit.
                (v) Perform other activities to advance the state of the art for emission controls for your municipal waste combustion unit.
              
              
                § 60.1695
                What happens to the operating requirements during periods of startup, shutdown, and malfunction?
                (a) The operating requirements of this subpart apply at all times except during periods of municipal waste combustion unit startup, shutdown, or malfunction.
                (b) Each startup, shutdown, or malfunction must not last for longer than 3 hours.
              
            
            
              Model Rule—Emission Limits
              
                § 60.1700
                What pollutants are regulated by this subpart?
                Eleven pollutants, in four groupings, are regulated:
                (a) Organics. Dioxins/furans.
                (b) Metals. (1) Cadmium.
                (2) Lead.
                (3) Mercury.
                (4) Opacity.
                (5) Particulate matter.
                (c) Acid gases. (1) Hydrogen chloride.
                (2) Nitrogen oxides.
                (3) Sulfur dioxide.
                (d) Other. (1) Carbon monoxide.
                (2) Fugitive ash.
              
              
                § 60.1705
                What emission limits must I meet? By when?
                (a) After the date the initial stack test and continuous emission monitoring system evaluation are required or completed (whichever is earlier), you must meet the applicable emission limits specified in the four tables of this subpart:
                (1) For Class I units, see tables 2 and 3 of this subpart.
                (2) For Class II units, see table 4 of this subpart.
                (3) For carbon monoxide emission limits for both classes of units, see table 5 of this subpart.

                (b) If your Class I municipal waste combustion unit began construction, reconstruction, or modification after June 26, 1987, then you must comply with the dioxins/furans and mercury emission limits specified in table 2 of this subpart as applicable by the later of the following two dates:
                (1) One year after the effective date of State plan approval.
                (2) One year after the issuance of a revised construction or operating permit, if a permit modification is required. Final compliance with the dioxins/furans limits must be achieved no later than December 6, 2005, even if the date 1 year after the issuance of a revised construction or operation permit is later than December 6, 2005.
              
              
                § 60.1710
                What happens to the emission limits during periods of startup, shutdown, and malfunction?
                (a) The emission limits of this subpart apply at all times except during periods of municipal waste combustion unit startup, shutdown, or malfunction.
                (b) Each startup, shutdown, or malfunction must not last for longer than 3 hours.
                (c) A maximum of 3 hours of test data can be dismissed from compliance calculations during periods of startup, shutdown, or malfunction.
                (d) During startup, shutdown, or malfunction periods longer than 3 hours, emissions data cannot be discarded from compliance calculations and all provisions under § 60.11(d) apply.
              
            
            
              Model Rule—Continuous Emission Monitoring
              
                § 60.1715
                What types of continuous emission monitoring must I perform?
                To continuously monitor emissions, you must perform four tasks:
                (a) Install continuous emission monitoring systems for certain gaseous pollutants.
                (b) Make sure your continuous emission monitoring systems are operating correctly.
                (c) Make sure you obtain the minimum amount of monitoring data.
                (d) Install a continuous opacity monitoring system.
              
              
                § 60.1720
                What continuous emission monitoring systems must I install for gaseous pollutants?
                (a) You must install, calibrate, maintain, and operate continuous emission monitoring systems for oxygen (or carbon dioxide), sulfur dioxide, and carbon monoxide. If you operate a Class I municipal waste combustion unit, also install, calibrate, maintain, and operate a continuous emission monitoring system for nitrogen oxides. Install the continuous emission monitoring systems for sulfur dioxide, nitrogen oxides, and oxygen (or carbon dioxide) at the outlet of the air pollution control device.
                (b) You must install, evaluate, and operate each continuous emission monitoring system according to the “Monitoring Requirements” in § 60.13.
                (c) You must monitor the oxygen (or carbon dioxide) concentration at each location where you monitor sulfur dioxide and carbon monoxide. Additionally, if you operate a Class I municipal waste combustion unit, you must also monitor the oxygen (or carbon dioxide) concentration at the location where you monitor nitrogen oxides.
                (d) You may choose to monitor carbon dioxide instead of oxygen as a diluent gas. If you choose to monitor carbon dioxide, then an oxygen monitor is not required and you must follow the requirements in § 60.1745.
                (e) If you choose to demonstrate compliance by monitoring the percent reduction of sulfur dioxide, you must also install continuous emission monitoring systems for sulfur dioxide and oxygen (or carbon dioxide) at the inlet of the air pollution control device.
                (f) If you prefer to use an alternative sulfur dioxide monitoring method, such as parametric monitoring, or cannot monitor emissions at the inlet of the air pollution control device to determine percent reduction, you can apply to the Administrator for approval to use an alternative monitoring method under § 60.13(i).
              
              
                § 60.1725
                How are the data from the continuous emission monitoring systems used?

                You must use data from the continuous emission monitoring systems for sulfur dioxide, nitrogen oxides, and carbon monoxide to demonstrate continuous compliance with the applicable emission limits specified in tables 2, 3, 4, and 5 of this subpart. To demonstrate compliance for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash, see § 60.1780.
              
              
                § 60.1730
                How do I make sure my continuous emission monitoring systems are operating correctly?
                (a) Conduct initial, daily, quarterly, and annual evaluations of your continuous emission monitoring systems that measure oxygen (or carbon dioxide), sulfur dioxide, nitrogen oxides (Class I municipal waste combustion units only), and carbon monoxide.
                (b) Complete your initial evaluation of the continuous emission monitoring systems within 180 days after your final compliance date.
                (c) For initial and annual evaluations, collect data concurrently (or within 30 to 60 minutes) using your oxygen (or carbon dioxide) continuous emission monitoring system, your sulfur dioxide, nitrogen oxides, or carbon monoxide continuous emission monitoring systems, as appropriate, and the appropriate test methods specified in table 6 of this subpart. Collect the data during each initial and annual evaluation of your continuous emission monitoring systems following the applicable performance specifications in appendix B of this part. table 7 of this subpart shows the performance specifications that apply to each continuous emission monitoring system.
                (d) Follow the quality assurance procedures in Procedure 1 of appendix F of this part for each continuous emission monitoring system. The procedures include daily calibration drift and quarterly accuracy determinations.
              
              
                § 60.1735
                Am I exempt from any appendix B or appendix F requirements to evaluate continuous emission monitoring systems?
                Yes, the accuracy tests for your sulfur dioxide continuous emission monitoring system require you to also evaluate your oxygen (or carbon dioxide) continuous emission monitoring system. Therefore, your oxygen (or carbon dioxide) continuous emission monitoring system is exempt from two requirements:
                (a) Section 2.3 of Performance Specification 3 in appendix B of this part (relative accuracy requirement).
                (b) Section 5.1.1 of appendix F of this part (relative accuracy test audit).
              
              
                § 60.1740
                What is my schedule for evaluating continuous emission monitoring systems?
                (a) Conduct annual evaluations of your continuous emission monitoring systems no more than 13 months after the previous evaluation was conducted.
                (b) Evaluate your continuous emission monitoring systems daily and quarterly as specified in appendix F of this part.
              
              
                § 60.1745
                What must I do if I choose to monitor carbon dioxide instead of oxygen as a diluent gas?
                You must establish the relationship between oxygen and carbon dioxide during the initial evaluation of your continuous emission monitoring systems. You may reestablish the relationship during annual evaluations. To establish the relationship use three procedures:
                (a) Use EPA Reference Method 3A or 3B in appendix A of this part to determine oxygen concentration at the location of your carbon dioxide monitor.
                (b) Conduct at least three test runs for oxygen. Make sure each test run represents a 1-hour average and that sampling continues for at least 30 minutes in each hour.
                (c) Use the fuel-factor equation in EPA Reference Method 3B in appendix A of this part to determine the relationship between oxygen and carbon dioxide.
              
              
                § 60.1750
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems and is the data collection requirement enforceable?

                (a) Where continuous emission monitoring systems are required, obtain 1-hour arithmetic averages. Make sure the averages for sulfur dioxide, nitrogen oxides (Class I municipal waste combustion units only), and carbon monoxide are in parts per million by dry volume at 7 percent oxygen (or the equivalent carbon dioxide level). Use the 1-hour averages of oxygen (or carbon dioxide) data from your continuous emission monitoring system to determine the actual oxygen (or carbon dioxide) level and to calculate emissions at 7 percent oxygen (or the equivalent carbon dioxide level).
                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average. Section 60.13(e)(2) requires your continuous emission monitoring systems to complete at least one cycle of operation (sampling, analyzing, and data recording) for each 15-minute period.
                (c) Obtain valid 1-hour averages for 75 percent of the operating hours per day for 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal solid waste or refuse-derived fuel.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you are in violation of the data collection requirement regardless of the emission level monitored, and you must notify the Administrator according to § 60.1885(e).
                (e) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you must still use all valid data from the continuous emission monitoring systems in calculating emission concentrations and percent reductions in accordance with § 60.1755.
              
              
                § 60.1755
                How do I convert my 1-hour arithmetic averages into appropriate averaging times and units?
                (a) Use the equation in § 60.1935(a) to calculate emissions at 7 percent oxygen.
                (b) Use EPA Reference Method 19 in appendix A of this part, section 4.3, to calculate the daily geometric average concentrations of sulfur dioxide emissions. If you are monitoring the percent reduction of sulfur dioxide, use EPA Reference Method 19 in appendix A of this part, section 5.4, to determine the daily geometric average percent reduction of potential sulfur dioxide emissions.
                (c) If you operate a Class I municipal waste combustion unit, use EPA Reference Method 19 in appendix A of this part, section 4.1, to calculate the daily arithmetic average for concentrations of nitrogen oxides.
                (d) Use EPA Reference Method 19 in appendix A of this part, section 4.1, to calculate the 4-hour or 24-hour daily block averages (as applicable) for concentrations of carbon monoxide.
              
              
                § 60.1760
                What is required for my continuous opacity monitoring system and how are the data used?
                (a) Install, calibrate, maintain, and operate a continuous opacity monitoring system.
                (b) Install, evaluate, and operate each continuous opacity monitoring system according to § 60.13.
                (c) Complete an initial evaluation of your continuous opacity monitoring system according to Performance Specification 1 in appendix B of this part. Complete the evaluation by 180 days after your final compliance date.
                (d) Complete each annual evaluation of your continuous opacity monitoring system no more than 13 months after the previous evaluation.
                (e) Use tests conducted according to EPA Reference Method 9 in appendix A of this part, as specified in § 60.1790, to determine compliance with the opacity limit in table 2 or 4 of this subpart. The data obtained from your continuous opacity monitoring system are not used to determine compliance with the opacity limit.
              
              
                § 60.1765
                What additional requirements must I meet for the operation of my continuous emission monitoring systems and continuous opacity monitoring system?
                Use the required span values and applicable performance specifications in table 8 of this subpart.
              
              
                § 60.1770
                What must I do if any of my continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements?
                Refer to table 8 of this subpart. It shows alternate methods for collecting data when systems malfunction or when repairs, calibration checks, or zero and span checks keep you from collecting the minimum amount of data.
              
            
            
              Model Rule—Stack Testing
              
                § 60.1775
                What types of stack tests must I conduct?

                Conduct initial and annual stack tests to measure the emission levels of dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash.
              
              
                § 60.1780
                How are the stack test data used?
                You must use results of stack tests for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash to demonstrate compliance with the applicable emission limits in tables 2 and 4 of this subpart. To demonstrate compliance for carbon monoxide, nitrogen oxides, and sulfur dioxide, see § 60.1725.
              
              
                § 60.1785
                What schedule must I follow for the stack testing?
                (a) Conduct initial stack tests for the pollutants listed in § 60.1775 by 180 days after your final compliance date.
                (b) Conduct annual stack tests for the same pollutants after the initial stack test. Conduct each annual stack test no later than 13 months after the previous stack test.
              
              
                § 60.1790
                What test methods must I use to stack test?
                (a) Follow table 8 of this subpart to establish the sampling location and to determine pollutant concentrations, number of traverse points, individual test methods, and other specific testing requirements for the different pollutants.
                (b) Make sure that stack tests for all the pollutants consist of at least three test runs, as specified in § 60.8. Use the average of the pollutant emission concentrations from the three test runs to determine compliance with the applicable emission limits in tables 2 and 4 of this subpart.
                (c) Obtain an oxygen (or carbon dioxide) measurement at the same time as your pollutant measurements to determine diluent gas levels, as specified in § 60.1720.
                (d) Use the equations in § 60.1935(a) to calculate emission levels at 7 percent oxygen (or an equivalent carbon dioxide basis), the percent reduction in potential hydrogen chloride emissions, and the reduction efficiency for mercury emissions. See the individual test methods in table 6 of this subpart for other required equations.
                (e) You can apply to the Administrator for approval under § 60.8(b) to use a reference method with minor changes in methodology, use an equivalent method, use an alternative method the results of which the Administrator has determined are adequate for demonstrating compliance, waive the requirement for a performance test because you have demonstrated by other means that you are in compliance, or use a shorter sampling time or smaller sampling volume.
              
              
                § 60.1795
                May I conduct stack testing less often?
                (a) You may test less often if you own or operate a Class II municipal waste combustion unit and if all stack tests for a given pollutant over 3 consecutive years show you comply with the emission limit. In that case, you are not required to conduct a stack test for that pollutant for the next 2 years. However, you must conduct another stack test within 36 months of the anniversary date of the third consecutive stack test that shows you comply with the emission limit. Thereafter, you must perform stack tests every 3rd year but no later than 36 months following the previous stack tests. If a stack test shows noncompliance with an emission limit, you must conduct annual stack tests for that pollutant until all stack tests over 3 consecutive years show compliance with the emission limit for that pollutant. The provision applies to all pollutants subject to stack testing requirements: dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash.

                (b) You can test less often for dioxins/furans emissions if you own or operate a municipal waste combustion plant that meets two conditions. First, you have multiple municipal waste combustion units onsite that are subject to this subpart. Second, all those municipal waste combustion units have demonstrated levels of dioxins/furans emissions less than or equal to 15 nanograms per dry standard cubic meter (total mass) for Class I units, or 30 nanograms per dry standard cubic meter (total mass) for Class II units, for 2 consecutive years. In that case, you may choose to conduct annual stack tests on only one municipal waste combustion unit per year at your plant. The provision only applies to stack testing for dioxins/furans emissions.
                (1) Conduct the stack test no more than 13 months following a stack test on any municipal waste combustion unit subject to this subpart at your plant. Each year, test a different municipal waste combustion unit subject to this subpart and test all municipal waste combustion units subject to this subpart in a sequence that you determine. Once you determine a testing sequence, it must not be changed without approval by the Administrator.
                (2) If each annual stack test shows levels of dioxins/furans emissions less than or equal to 15 nanograms per dry standard cubic meter (total mass) for Class I units, or 30 nanograms per dry standard cubic meter (total mass) for Class II units, you may continue stack tests on only one municipal waste combustion unit subject to this subpart per year.
                (3) If any annual stack test indicates levels of dioxins/furans emissions greater than 15 nanograms per dry standard cubic meter (total mass) for Class I units, or 30 nanograms per dry standard cubic meter (total mass) for Class II units, conduct subsequent annual stack tests on all municipal waste combustion units subject to this subpart at your plant. You may return to testing one municipal waste combustion unit subject to this subpart per year if you can demonstrate dioxins/furans emissions levels less than or equal to 15 nanograms per dry standard cubic meter (total mass) for Class I units, or 30 nanograms per dry standard cubic meter (total mass) for Class II units, for all municipal waste combustion units at your plant subject to this subpart for 2 consecutive years.
              
              
                § 60.1800
                May I deviate from the 13-month testing schedule if unforeseen circumstances arise?
                You may not deviate from the 13-month testing schedules specified in §§ 60.1785(b) and 60.1795(b)(1) unless you apply to the Administrator for an alternative schedule, and the Administrator approves your request for alternate scheduling prior to the date on which you would otherwise have been required to conduct the next stack test.
              
            
            
              Model Rule—Other Monitoring Requirements
              
                § 60.1805
                Must I meet other requirements for continuous monitoring?
                You must also monitor three operating parameters:
                (a) Load level of each municipal waste combustion unit.
                (b) Temperature of flue gases at the inlet of your particulate matter air pollution control device.
                (c) Carbon feed rate if activated carbon is used to control dioxins/furans or mercury emissions.
              
              
                § 60.1810
                How do I monitor the load of my municipal waste combustion unit?
                (a) If your municipal waste combustion unit generates steam, you must install, calibrate, maintain, and operate a steam flowmeter or a feed water flowmeter and meet five requirements:
                (1) Continuously measure and record the measurements of steam (or feed water) in kilograms (or pounds) per hour.
                (2) Calculate your steam (or feed water) flow in 4-hour block averages.
                (3) Calculate the steam (or feed water) flow rate using the method in “American Society of Mechanical Engineers Power Test Codes: Test Code for Steam Generating Units, Power Test Code 4.1—1964 (R1991),” section 4 (incorporated by reference in § 60.17(h)(2)).
                (4) Design, construct, install, calibrate, and use nozzles or orifices for flow rate measurements, using the recommendations in “American Society of Mechanical Engineers Interim Supplement 19.5 on Instruments and Apparatus: Application, part II of Fluid Meters,” 6th Edition (1971), chapter 4 (incorporated by reference in § 60.17(h)(3)).
                (5) Before each dioxins/furans stack test, or at least once a year, calibrate all signal conversion elements associated with steam (or feed water) flow measurements according to the manufacturer instructions.

                (b) If your municipal waste combustion units do not generate steam, or, if your municipal waste combustion units have shared steam systems and steam load cannot be estimated per unit, you must determine, to the satisfaction of the Administrator, one or more operating parameters that can be used to continuously estimate load level (for example, the feed rate of municipal solid waste or refuse-derived fuel). You must continuously monitor the selected parameters.
              
              
                § 60.1815
                How do I monitor the temperature of flue gases at the inlet of my particulate matter control device?
                You must install, calibrate, maintain, and operate a device to continuously measure the temperature of the flue gas stream at the inlet of each particulate matter control device.
              
              
                § 60.1820
                How do I monitor the injection rate of activated carbon?
                If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, you must meet three requirements:
                (a) Select a carbon injection system operating parameter that can be used to calculate carbon feed rate (for example, screw feeder speed).
                (b) During each dioxins/furans and mercury stack test, determine the average carbon feed rate in kilograms (or pounds) per hour. Also, determine the average operating parameter level that correlates to the carbon feed rate. Establish a relationship between the operating parameter and the carbon feed rate in order to calculate the carbon feed rate based on the operating parameter level.
                (c) Continuously monitor the selected operating parameter during all periods when the municipal waste combustion unit is operating and combusting waste and calculate the 8-hour block average carbon feed rate in kilograms (or pounds) per hour, based on the selected operating parameter. When calculating the 8-hour block average, do two things:
                (1) Exclude hours when the municipal waste combustion unit is not operating.
                (2) Include hours when the municipal waste combustion unit is operating but the carbon feed system is not working correctly.
              
              
                § 60.1825
                What is the minimum amount of monitoring data I must collect with my continuous parameter monitoring systems and is the data collection requirement enforceable?
                (a) Where continuous parameter monitoring systems are used, obtain 1-hour arithmetic averages for three parameters:
                (1) Load level of the municipal waste combustion unit.
                (2) Temperature of the flue gases at the inlet of your particulate matter control device.
                (3) Carbon feed rate if activated carbon is used to control dioxins/furans or mercury emissions.
                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average.
                (c) Obtain valid 1-hour averages for at least 75 percent of the operating hours per day for 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal solid waste or refuse-derived fuel.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you are in violation of the data collection requirement, and you must notify the Administrator according to § 60.1885(e).
              
            
            
              Model Rule—Recordkeeping
              
                § 60.1830
                What records must I keep?
                You must keep four types of records:
                (a) Operator training and certification.
                (b) Stack tests.
                (c) Continuously monitored pollutants and parameters.
                (d) Carbon feed rate.
              
              
                § 60.1835
                Where must I keep my records and for how long?
                (a) Keep all records onsite in paper copy or electronic format unless the Administrator approves another format.
                (b) Keep all records on each municipal waste combustion unit for at least 5 years.
                (c) Make all records available for submittal to the Administrator, or for onsite review by an inspector.
              
              
                
                § 60.1840
                What records must I keep for operator training and certification?
                You must keep records of six items:
                (a) Records of provisional certifications. Include three items:
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who are provisionally certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program.
                (2) Dates of the initial provisional certifications.
                (3) Documentation showing current provisional certifications.
                (b) Records of full certifications. Include three items:
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who are fully certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program.
                (2) Dates of initial and renewal full certifications.
                (3) Documentation showing current full certifications.
                (c) Records showing completion of the operator training course. Include three items:
                (1) For your municipal waste combustion plant, names of the chief facility operator, shift supervisors, and control room operators who have completed the EPA or State municipal waste combustion operator training course.
                (2) Dates of completion of the operator training course.
                (3) Documentation showing completion of operator training course.
                (d) Records of reviews for plant-specific operating manuals. Include three items:
                (1) Names of persons who have reviewed the operating manual.
                (2) Date of the initial review.
                (3) Dates of subsequent annual reviews.
                (e) Records of when a certified operator is temporarily offsite. Include two main items:
                (1) If the certified chief facility operator and certified shift supervisor are offsite for more than 12 hours, but for 2 weeks or less, and no other certified operator is onsite, record the dates that the certified chief facility operator and certified shift supervisor were offsite.
                (2) When all certified chief facility operators and certified shift supervisors are offsite for more than 2 weeks and no other certified operator is onsite, keep records of four items:
                (i) Your notice that all certified persons are offsite.
                (ii) The conditions that cause those people to be offsite.
                (iii) The corrective actions you are taking to ensure a certified chief facility operator or certified shift supervisor is onsite.
                (iv) Copies of the written reports submitted every 4 weeks that summarize the actions taken to ensure that a certified chief facility operator or certified shift supervisor will be onsite.
                (f) Records of calendar dates. Include the calendar date on each record.
              
              
                § 60.1845
                What records must I keep for stack tests?
                For stack tests required under § 60.1775, you must keep records of four items:
                (a) The results of the stack tests for eight pollutants or parameters recorded in the appropriate units of measure specified in table 2 or 4 of this subpart:
                (1) Dioxins/furans.
                (2) Cadmium.
                (3) Lead.
                (4) Mercury.
                (5) Opacity.
                (6) Particulate matter.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (b) Test reports including supporting calculations that document the results of all stack tests.
                (c) The maximum demonstrated load of your municipal waste combustion units and maximum temperature at the inlet of your particulate matter control device during all stack tests for dioxins/furans emissions.
                (d) The calendar date of each record.
              
              
                § 60.1850
                What records must I keep for continuously monitored pollutants or parameters?
                You must keep records of eight items.
                (a) Records of monitoring data. Document six parameters measured using continuous monitoring systems:
                
                (1) All 6-minute average levels of opacity.
                (2) All 1-hour average concentrations of sulfur dioxide emissions.
                (3) For Class I municipal waste combustion units only, all 1-hour average concentrations of nitrogen oxides emissions.
                (4) All 1-hour average concentrations of carbon monoxide emissions.
                (5) All 1-hour average load levels of your municipal waste combustion unit.
                (6) All 1-hour average flue gas temperatures at the inlet of the particulate matter control device.
                (b) Records of average concentrations and percent reductions. Document five parameters:
                (1) All 24-hour daily block geometric average concentrations of sulfur dioxide emissions or average percent reductions of sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, all 24-hour daily arithmetic average concentrations of nitrogen oxides emissions.
                (3) All 4-hour block or 24-hour daily block arithmetic average concentrations of carbon monoxide emissions.
                (4) All 4-hour block arithmetic average load levels of your municipal waste combustion unit.
                (5) All 4-hour block arithmetic average flue gas temperatures at the inlet of the particulate matter control device.
                (c) Records of exceedances. Document three items:
                (1) Calendar dates whenever any of the five pollutant or parameter levels recorded in paragraph (b) of this section or the opacity level recorded in paragraph (a)(1) of this section did not meet the emission limits or operating levels specified in this subpart.
                (2) Reasons you exceeded the applicable emission limits or operating levels.
                (3) Corrective actions you took, or are taking, to meet the emission limits or operating levels.
                (d) Records of minimum data. Document three items:
                (1) Calendar dates for which you did not collect the minimum amount of data required under §§ 60.1750 and 60.1825. Record those dates for five types of pollutants and parameters:
                (i) Sulfur dioxide emissions.
                (ii) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (iii) Carbon monoxide emissions.
                (iv) Load levels of your municipal waste combustion unit.
                (v) Temperatures of the flue gases at the inlet of the particulate matter control device.
                (2) Reasons you did not collect the minimum data.
                (3) Corrective actions you took or are taking to obtain the required amount of data.
                (e) Records of exclusions. Document each time you have excluded data from your calculation of averages for any of the following five pollutants or parameters and the reasons the data were excluded:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load levels of your municipal waste combustion unit.
                (5) Temperatures of the flue gases at the inlet of the particulate matter control device.
                (f) Records of drift and accuracy. Document the results of your daily drift tests and quarterly accuracy determinations according to Procedure 1 of appendix F of this part. Keep those records for the sulfur dioxide, nitrogen oxides (Class I municipal waste combustion units only), and carbon monoxide continuous emissions monitoring systems.
                (g) Records of the relationship between oxygen and carbon dioxide. If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, document the relationship between oxygen and carbon dioxide, as specified in § 60.1745.
                (h) Records of calendar dates. Include the calendar date on each record.
              
              
                § 60.1855
                What records must I keep for municipal waste combustion units that use activated carbon?
                For municipal waste combustion units that use activated carbon to control dioxins/furans or mercury emissions, you must keep records of five items:
                (a) Records of average carbon feed rate. Document five items:
                
                (1) Average carbon feed rate in kilograms (or pounds) per hour during all stack tests for dioxins/furans and mercury emissions. Include supporting calculations in the records.
                (2) For the operating parameter chosen to monitor carbon feed rate, average operating level during all stack tests for dioxins/furans and mercury emissions. Include supporting data that document the relationship between the operating parameter and the carbon feed rate.
                (3) All 8-hour block average carbon feed rates in kilograms (or pounds) per hour calculated from the monitored operating parameter.
                (4) Total carbon purchased and delivered to the municipal waste combustion plant for each calendar quarter. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant. Include supporting documentation.
                (5) Required quarterly usage of carbon for the municipal waste combustion plant, calculated using equation 4 or 5 in § 60.1935(f). If you choose to evaluate required quarterly usage for carbon on a municipal waste combustion unit basis, record the required quarterly usage for each municipal waste combustion unit at your plant. Include supporting calculations.
                (b) Records of low carbon feed rates. Document three items:
                (1) The calendar dates when the average carbon feed rate over an 8-hour block was less than the average carbon feed rates determined during the most recent stack test for dioxins/furans or mercury emissions (whichever has a higher feed rate).
                (2) Reasons for the low carbon feed rates.
                (3) Corrective actions you took or are taking to meet the 8-hour average carbon feed rate requirement.
                (c) Records of minimum carbon feed rate data. Document three items:
                (1) Calendar dates for which you did not collect the minimum amount of carbon feed rate data required under § 60.1825.
                (2) Reasons you did not collect the minimum data.
                (3) Corrective actions you took or are taking to get the required amount of data.
                (d) Records of exclusions. Document each time you have excluded data from your calculation of average carbon feed rates and the reasons the data were excluded.
                (e) Records of calendar dates. Include the calendar date on each record.
              
            
            
              Model Rule—Reporting
              
                § 60.1860
                What reports must I submit and in what form?
                (a) Submit an initial report and annual reports, plus semiannual reports for any emission or parameter level that does not meet the limits specified in this subpart.
                (b) Submit all reports on paper, postmarked on or before the submittal dates in §§ 60.1870, 60.1880, and 60.1895. If the Administrator agrees, you may submit electronic reports.
                (c) Keep a copy of all reports required by §§ 60.1875, 60.1885, and 60.1900 onsite for 5 years.
              
              
                § 60.1865
                What are the appropriate units of measurement for reporting my data?
                See tables 2, 3, 4 and 5 of this subpart for appropriate units of measurement.
              
              
                § 60.1870
                When must I submit the initial report?
                As specified in § 60.7(c), submit your initial report by 180 days after your final compliance date.
              
              
                § 60.1875
                What must I include in my initial report?
                You must include seven items:
                (a) The emission levels measured on the date of the initial evaluation of your continuous emission monitoring systems for all of the following five pollutants or parameters as recorded in accordance with § 60.1850(b).
                (1) The 24-hour daily geometric average concentration of sulfur dioxide emissions or the 24-hour daily geometric percent reduction of sulfur dioxide emissions.

                (2) For Class I municipal waste combustion units only, the 24-hour daily arithmetic average concentration of nitrogen oxides emissions.
                
                (3) The 4-hour block or 24-hour daily arithmetic average concentration of carbon monoxide emissions.
                (4) The 4-hour block arithmetic average load level of your municipal waste combustion unit.
                (5) The 4-hour block arithmetic average flue gas temperature at the inlet of the particulate matter control device.
                (b) The results of the initial stack tests for eight pollutants or parameters (use appropriate units as specified in table 2 or 4 of this subpart):
                (1) Dioxins/furans.
                (2) Cadmium.
                (3) Lead.
                (4) Mercury.
                (5) Opacity.
                (6) Particulate matter.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (c) The test report that documents the initial stack tests including supporting calculations.
                (d) The initial performance evaluation of your continuous emissions monitoring systems. Use the applicable performance specifications in appendix B of this part in conducting the evaluation.
                (e) The maximum demonstrated load of your municipal waste combustion unit and the maximum demonstrated temperature of the flue gases at the inlet of the particulate matter control device. Use values established during your initial stack test for dioxins/furans emissions and include supporting calculations.
                (f) If your municipal waste combustion unit uses activated carbon to control dioxins/furans or mercury emissions, the average carbon feed rates that you recorded during the initial stack tests for dioxins/furans and mercury emissions. Include supporting calculations as specified in § 60.1855(a)(1) and (2).
                (g) If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, documentation of the relationship between oxygen and carbon dioxide, as specified in § 60.1745.
              
              
                § 60.1880
                When must I submit the annual report?
                Submit the annual report no later than February 1 of each year that follows the calendar year in which you collected the data. If you have an operating permit for any unit under title V of the CAA, the permit may require you to submit semiannual reports. Parts 70 and 71 of this chapter contain program requirements for permits.
              
              
                § 60.1885
                What must I include in my annual report?
                Summarize data collected for all pollutants and parameters regulated under this subpart. Your summary must include twelve items:
                (a) The results of the annual stack test, using appropriate units, for eight pollutants, as recorded under § 60.1845(a):
                (1) Dioxins/furans.
                (2) Cadmium.
                (3) Lead
                (4) Mercury.
                (5) Opacity.
                (6) Particulate matter.
                (7) Hydrogen chloride.
                (8) Fugitive ash.
                (b) A list of the highest average levels recorded, in the appropriate units. List those values for five pollutants or parameters:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device (4-hour block average).
                (c) The highest 6-minute opacity level measured. Base the value on all 6-minute average opacity levels recorded by your continuous opacity monitoring system (§ 60.1850(a)(1)).
                (d) For municipal waste combustion units that use activated carbon for controlling dioxins/furans or mercury emissions, include four records:
                (1) The average carbon feed rates recorded during the most recent dioxins/furans and mercury stack tests.

                (2) The lowest 8-hour block average carbon feed rate recorded during the year.
                
                (3) The total carbon purchased and delivered to the municipal waste combustion plant for each calendar quarter. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant.
                (4) The required quarterly carbon usage of your municipal waste combustion plant calculated using equation 4 or 5 in § 60.1935(f). If you choose to evaluate required quarterly usage for carbon on a municipal waste combustion unit basis, record the required quarterly usage for each municipal waste combustion unit at your plant.
                (e) The total number of days that you did not obtain the minimum number of hours of data for six pollutants or parameters. Include the reasons you did not obtain the data and corrective actions that you have taken to obtain the data in the future. Include data on:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device.
                (6) Carbon feed rate.
                (f) The number of hours you have excluded data from the calculation of average levels (include the reasons for excluding it). Include data for six pollutants or parameters:
                (1) Sulfur dioxide emissions.
                (2) For Class I municipal waste combustion units only, nitrogen oxides emissions.
                (3) Carbon monoxide emissions.
                (4) Load level of the municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of the particulate matter air pollution control device.
                (6) Carbon feed rate.
                (g) A notice of your intent to begin a reduced stack testing schedule for dioxins/furans emissions during the following calendar year if you are eligible for alternative scheduling (§ 60.1795(a) or (b)).
                (h) A notice of your intent to begin a reduced stack testing schedule for other pollutants during the following calendar year if you are eligible for alternative scheduling (§ 60.1795(a)).
                (i) A summary of any emission or parameter level that did not meet the limits specified in this subpart.
                (j) A summary of the data in paragraphs (a) through (d) of this section from the year preceding the reporting year which gives the Administrator a summary of the performance of the municipal waste combustion unit over a 2-year period.
                (k) If you choose to monitor carbon dioxide instead of oxygen as a diluent gas, documentation of the relationship between oxygen and carbon dioxide, as specified in § 60.1745.
                (l) Documentation of periods when all certified chief facility operators and certified shift supervisors are offsite for more than 12 hours.
              
              
                § 60.1890
                What must I do if I am out of compliance with the requirements of this subpart?
                You must submit a semiannual report on any recorded emission or parameter level that does not meet the requirements specified in this subpart.
              
              
                § 60.1895
                If a semiannual report is required, when must I submit it?
                (a) For data collected during the first half of a calendar year, submit your semiannual report by August 1 of that year.
                (b) For data you collected during the second half of the calendar year, submit your semiannual report by February 1 of the following year.
              
              
                § 60.1900
                What must I include in the semiannual out-of-compliance reports?
                You must include three items in the semiannual report:
                (a) For any of the following six pollutants or parameters that exceeded the limits specified in this subpart, include the calendar date they exceeded the limits, the averaged and recorded data for that date, the reasons for exceeding the limits, and your corrective actions:

                (1) Concentration or percent reduction of sulfur dioxide emissions.
                
                (2) For Class I municipal waste combustion units only, concentration of nitrogen oxides emissions.
                (3) Concentration of carbon monoxide emissions.
                (4) Load level of your municipal waste combustion unit.
                (5) Temperature of the flue gases at the inlet of your particulate matter air pollution control device.
                (6) Average 6-minute opacity level. The data obtained from your continuous opacity monitoring system are not used to determine compliance with the limit on opacity emissions.
                (b) If the results of your annual stack tests (as recorded in § 60.1845(a)) show emissions above the limits specified in table 2 or 4 of this subpart as applicable for dioxins/furans, cadmium, lead, mercury, particulate matter, opacity, hydrogen chloride, and fugitive ash, include a copy of the test report that documents the emission levels and your corrective actions.
                (c) For municipal waste combustion units that apply activated carbon to control dioxins/furans or mercury emissions, include two items:
                (1) Documentation of all dates when the 8-hour block average carbon feed rate (calculated from the carbon injection system operating parameter) is less than the highest carbon feed rate established during the most recent mercury and dioxins/furans stack test (as specified in § 60.1855(a)(1)). Include four items:
                (i) Eight-hour average carbon feed rate.
                (ii) Reasons for occurrences of low carbon feed rates.
                (iii) The corrective actions you have taken to meet the carbon feed rate requirement.
                (iv) The calendar date.
                (2) Documentation of each quarter when total carbon purchased and delivered to the municipal waste combustion plant is less than the total required quarterly usage of carbon. If you choose to evaluate total carbon purchased and delivered on a municipal waste combustion unit basis, record the total carbon purchased and delivered for each individual municipal waste combustion unit at your plant. Include five items:
                (i) Amount of carbon purchased and delivered to the plant.
                (ii) Required quarterly usage of carbon.
                (iii) Reasons for not meeting the required quarterly usage of carbon.
                (iv) The corrective actions you have taken to meet the required quarterly usage of carbon.
                (v) The calendar date.
              
              
                § 60.1905
                Can reporting dates be changed?
                (a) If the Administrator agrees, you may change the semiannual or annual reporting dates.
                (b) See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Model Rule—Air Curtain Incinerators That Burn 100 Percent Yard Waste
              
                § 60.1910
                What is an air curtain incinerator?
                An air curtain incinerator operates by forcefully projecting a curtain of air across an open chamber or open pit in which combustion occurs. Incinerators of that type can be constructed above or below ground and with or without refractory walls and floor.
              
              
                § 60.1915
                What is yard waste?
                Yard waste is grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. They come from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (a) Construction, renovation, and demolition wastes that are exempt from the definition of “municipal solid waste” in § 60.1940.
                (b) Clean wood that is exempt from the definition of “municipal solid waste” in § 60.1940.
              
              
                § 60.1920
                What are the emission limits for air curtain incinerators that burn 100 percent yard waste?

                If your air curtain incinerator combusts 100 percent yard waste, you must only meet the emission limits in this section.
                
                (a) By 180 days after your final compliance date, you must meet two limits:
                (1) The opacity limit is 10 percent (6-minute average) for air curtain incinerators that can combust at least 35 tons per day of municipal solid waste and no more than 250 tons per day of municipal solid waste.
                (2) The opacity limit is 35 percent (6-minute average) during the startup period that is within the first 30 minutes of operation.
                (b) Except during malfunctions, the requirements of this subpart apply at all times. Each malfunction must not exceed 3 hours.
              
              
                § 60.1925
                How must I monitor opacity for air curtain incinerators that burn 100 percent yard waste?
                (a) Use EPA Reference Method 9 in appendix A of this part to determine compliance with the opacity limit.
                (b) Conduct an initial test for opacity as specified in § 60.8.
                (c) After the initial test for opacity, conduct annual tests no more than 13 calendar months following the date of your previous test.
              
              
                § 60.1930
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn 100 percent yard waste?
                (a) Provide a notice of construction that includes four items:
                (1) Your intent to construct the air curtain incinerator.
                (2) Your planned initial startup date.
                (3) Types of fuels you plan to combust in your air curtain incinerator.
                (4) The capacity of your incinerator, including supporting capacity calculations, as specified in § 60.1935(d) and (e).
                (b) Keep records of results of all opacity tests onsite in either paper copy or electronic format unless the Administrator approves another format.
                (c) Keep all records for each incinerator for at least 5 years.
                (d) Make all records available for submittal to the Administrator or for onsite review by an inspector.
                (e) Submit the results (each 6-minute average) of the opacity tests by February 1 of the year following the year of the opacity emission test.
                (f) Submit reports as a paper copy on or before the applicable submittal date. If the Administrator agrees, you may submit reports on electronic media.
                (g) If the Administrator agrees, you may change the annual reporting dates (see § 60.19(c)).
                (h) Keep a copy of all reports onsite for a period of 5 years.
              
            
            
              Equations
              
                § 60.1935
                What equations must I use?
                (a) Concentration correction to 7 percent oxygen. Correct any pollutant concentration to 7 percent oxygen using equation 1 of this section:
                
                  ER06DE00.003
                
                
                  Where:
                  
                  C7
                    % = concentration corrected to 7 percent oxygen.
                  Cunc = uncorrected pollutant concentration.
                  CO2 = concentration of oxygen (percent).
                
                
                (b) Percent reduction in potential mercury emissions. Calculate the percent reduction in potential mercury emissions (%PHg) using equation 2 of this section:
                
                  ER06DE00.004
                
                
                  
                  Where:
                  
                  %PHg = percent reduction of potential mercury emissions
                  Ei = mercury emission concentration as measured at the air pollution control device inlet, corrected to 7 percent oxygen, dry basis
                  Eo = mercury emission concentration as measured at the air pollution control device outlet, corrected to 7 percent oxygen, dry basis
                
                
                (c) Percent reduction in potential hydrogen chloride emissions. Calculate the percent reduction in potential hydrogen chloride emissions (%PHC1) using equation 3 of this section:
                
                  ER06DE00.005
                
                
                  Where:
                  
                  %PHC1 = percent reduction of the potential hydrogen chloride emissions
                  Ei = hydrogen chloride emission concentration as measured at the air pollution control device inlet, corrected to 7 percent oxygen, dry basis
                  Eo = hydrogen chloride emission concentration as measured at the air pollution control device outlet, corrected to 7 percent oxygen, dry basis
                
                
                (d) Capacity of a municipal waste combustion unit. For a municipal waste combustion unit that can operate continuously for 24-hour periods, calculate the municipal waste combustion unit capacity based on 24 hours of operation at the maximum charge rate. To determine the maximum charge rate, use one of two methods:
                (1) For municipal waste combustion units with a design based on heat input capacity, calculate the maximum charging rate based on the maximum heat input capacity and one of two heating values:
                (i) If your municipal waste combustion unit combusts refuse-derived fuel, use a heating value of 12,800 kilojoules per kilogram (5,500 British thermal units per pound).
                (ii) If your municipal waste combustion unit combusts municipal solid waste, use a heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound).
                (2) For municipal waste combustion units with a design not based on heat input capacity, use the maximum designed charging rate.
                (e) Capacity of a batch municipal waste combustion unit. Calculate the capacity of a batch municipal waste combustion unit as the maximum design amount of municipal solid waste they can charge per batch multiplied by the maximum number of batches they can process in 24 hours. Calculate the maximum number of batches by dividing 24 by the number of hours needed to process one batch. Retain fractional batches in the calculation. For example, if one batch requires 16 hours, the municipal waste combustion unit can combust 24/16, or 1.5 batches, in 24 hours.
                (f) Quarterly carbon usage. If you use activated carbon to comply with the dioxins/furans or mercury limits, calculate the required quarterly usage of carbon using equation 4 of this section for plant basis or equation 5 of this section for unit basis:
                (1) Plant basis.
                
                  ER06DE00.006
                
                
                  Where:
                  
                  C = required quarterly carbon usage for the plant in kilograms (or pounds).
                  fi = required carbon feed rate for the municipal waste combustion unit in kilograms (or pounds) per hour. That is the average carbon feed rate during the most recent mercury or dioxins/furans stack tests (whichever has a higher feed rate).
                  hi = number of hours the municipal waste combustion unit was in operation during the calendar quarter (hours).
                  n = number of municipal waste combustion units, i, located at your plant.
                
                
                (2) Unit basis.
                
                  ER06DE00.007
                
                
                  Where:
                  
                  C = required quarterly carbon usage for the unit in kilograms (or pounds).

                  f = required carbon feed rate for the municipal waste combustion unit in kilograms (or pounds) per hour. That is the average carbon feed rate during the most recent mercury or dioxins/furans stack tests (whichever has a higher feed rate).
                  h = number of hours the municipal waste combustion unit was in operation during the calendar quarter (hours).
                
              
            
            
              Definitions
              
                § 60.1940
                What definitions must I know?
                Terms used but not defined in this section are defined in the CAA and in subparts A and B of this part.
                
                  Administrator means the Administrator of the U.S. Environmental Protection Agency or his/her authorized representative or the Administrator of a State Air Pollution Control Agency.
                
                  Air curtain incinerator means an incinerator that operates by forcefully projecting a curtain of air across an open chamber or pit in which combustion occurs. Incinerators of that type can be constructed above or below ground and with or without refractory walls and floor.
                
                  Batch municipal waste combustion unit means a municipal waste combustion unit designed so it cannot combust municipal solid waste continuously 24 hours per day because the design does not allow waste to be fed to the unit or ash to be removed during combustion.
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 (or 366 consecutive days in leap years) consecutive days starting on January 1 and ending on December 31.
                
                  Chief facility operator means the person in direct charge and control of the operation of a municipal waste combustion unit. That person is responsible for daily onsite supervision, technical direction, management, and overall performance of the municipal waste combustion unit.
                
                  Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See the definition in this section of “municipal waste combustion plant capacity” for specification of which units at a plant site are included in the aggregate capacity calculation.
                
                  Class II units mean small municipal combustion units subject to this subpart that are located at municipal waste combustion plants with aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. See the definition in this section of “municipal waste combustion plant capacity” for specification of which units at a plant site are included in the aggregate capacity calculation.
                
                  Clean wood means untreated wood or untreated wood products including clean untreated lumber, tree stumps (whole or chipped), and tree limbs (whole or chipped). Clean wood does not include two items:
                (1) “Yard waste,” which is defined elsewhere in this section.
                (2) Construction, renovation, or demolition wastes (for example, railroad ties and telephone poles) that are exempt from the definition of “municipal solid waste” in this section.
                
                  Co-fired combustion unit means a unit that combusts municipal solid waste with nonmunicipal solid waste fuel (for example, coal, industrial process waste). To be considered a co-fired combustion unit, the unit must be subject to a federally enforceable permit that limits it to combusting a fuel feed stream which is 30 percent or less (by weight) municipal solid waste as measured each calendar quarter.
                
                  Continuous burning means the continuous, semicontinuous, or batch feeding of municipal solid waste to dispose of the waste, produce energy, or provide heat to the combustion system in preparation for waste disposal or energy production. Continuous burning does not mean the use of municipal solid waste solely to thermally protect the grate or hearth during the startup period when municipal solid waste is not fed to the grate or hearth.
                
                  Continuous emission monitoring system means a monitoring system that continuously measures the emissions of a pollutant from a municipal waste combustion unit.
                
                  Dioxins/furans mean tetra-through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                
                  Effective date of State plan approval means the effective date that the EPA approves the State plan. The Federal Register specifies the date in the notice that announces EPA's approval of the State plan.
                
                  Eight-hour block average means the average of all hourly emission concentrations or parameter levels when the municipal waste combustion unit operates and combusts municipal solid waste measured over any of three 8-hour periods of time:
                (1) 12:00 midnight to 8:00 a.m.
                (2) 8:00 a.m. to 4:00 p.m.
                (3) 4:00 p.m. to 12:00 midnight.
                
                  Federally enforceable means all limits and conditions the Administrator can enforce (including the requirements of 40 CFR parts 60, 61, and 63), requirements in a State's implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 40 CFR 51.24.
                
                  First calendar half means the period that starts on January 1 and ends on June 30 in any year.
                
                  Fluidized bed combustion unit means a unit where municipal waste is combusted in a fluidized bed of material. The fluidized bed material may remain in the primary combustion zone or may be carried out of the primary combustion zone and returned through a recirculation loop.
                
                  Four-hour block average or 4-hour block average means the average of all hourly emission concentrations or parameter levels when the municipal waste combustion unit operates and combusts municipal solid waste measured over any of six 4-hour periods:
                (1) 12:00 midnight to 4:00 a.m.
                (2) 4:00 a.m. to 8:00 a.m.
                (3) 8:00 a.m. to 12:00 noon.
                (4) 12:00 noon to 4:00 p.m.
                (5) 4:00 p.m. to 8:00 p.m.
                (6) 8:00 p.m. to 12:00 midnight.
                
                  Mass burn refractory municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a refractory wall furnace. Unless otherwise specified, that includes municipal waste combustion units with a cylindrical rotary refractory wall furnace.
                
                  Mass burn rotary waterwall municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a cylindrical rotary waterwall furnace.
                
                  Mass burn waterwall municipal waste combustion unit means a field-erected municipal waste combustion unit that combusts municipal solid waste in a waterwall furnace.
                
                  Maximum demonstrated load of a municipal waste combustion unit means the highest 4-hour block arithmetic average municipal waste combustion unit load achieved during 4 consecutive hours in the course of the most recent dioxins/furans stack test that demonstrates compliance with the applicable emission limit for dioxins/furans specified in this subpart.
                
                  Maximum demonstrated temperature of the particulate matter control device means the highest 4-hour block arithmetic average flue gas temperature measured at the inlet of the particulate matter control device during 4 consecutive hours in the course of the most recent stack test for dioxins/furans emissions that demonstrates compliance with the limits specified in this subpart.
                
                  Medical/infectious waste means any waste meeting the definition of “medical/infectious waste” in § 60.51c.
                
                  Mixed fuel-fired (pulverized coal/refuse-derived fuel) combustion unit means a combustion unit that combusts coal and refuse-derived fuel simultaneously, in which pulverized coal is introduced into an air stream that carries the coal to the combustion chamber of the unit where it is combusted in suspension. That includes both conventional pulverized coal and micropulverized coal.
                
                  Modification or modified municipal waste combustion unit means a municipal waste combustion unit you have changed after June 6, 2001 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the unit (not including the cost of land) updated to current costs.

                (2) Any physical change in the municipal waste combustion unit or change in the method of operating it that increases the emission level of any air pollutant for which new source performance standards have been established under section 129 or section 111 of the CAA. Increases in the emission level of any air pollutant are determined when the municipal waste combustion unit operates at 100 percent of its physical load capability and are measured downstream of all air pollution control devices. Load restrictions based on permits or other nonphysical operational restrictions cannot be considered in the determination.
                
                  Modular excess-air municipal waste combustion unit means a municipal waste combustion unit that combusts municipal solid waste, is not field-erected, and has multiple combustion chambers, all of which are designed to operate at conditions with combustion air amounts in excess of theoretical air requirements.
                
                  Modular starved-air municipal waste combustion unit means a municipal waste combustion unit that combusts municipal solid waste, is not field-erected, and has multiple combustion chambers in which the primary combustion chamber is designed to operate at substoichiometric conditions.
                
                  Municipal solid waste or municipal-type solid waste means household, commercial/retail, or institutional waste. Household waste includes material discarded by residential dwellings, hotels, motels, and other similar permanent or temporary housing. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes materials discarded by schools, by hospitals (nonmedical), by nonmanufacturing activities at prisons and government facilities, and other similar establishments or facilities. Household, commercial/retail, and institutional waste does include yard waste and refuse-derived fuel. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which include railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff).
                
                  Municipal waste combustion plant means one or more municipal waste combustion units at the same location as specified under Applicability of State Plans (§ 60.1550(a)).
                
                  Municipal waste combustion plant capacity means the aggregate municipal waste combustion capacity of all municipal waste combustion units at the plant that are not subject to subparts Ea, Eb, or AAAA of this part.
                
                  Municipal waste combustion unit means any setting or equipment that combusts solid, liquid, or gasified municipal solid waste including, but not limited to, field-erected combustion units (with or without heat recovery), modular combustion units (starved-air or excess-air), boilers (for example, steam generating units), furnaces (whether suspension-fired, grate-fired, mass-fired, air curtain incinerators, or fluidized bed-fired), and pyrolysis/combustion units. Two criteria further define municipal waste combustion units:
                (1) Municipal waste combustion units do not include pyrolysis or combustion units located at a plastics or rubber recycling unit as specified under Applicability of State Plans (§ 60.1555(h) and (i)). Municipal waste combustion units do not include cement kilns that combust municipal solid waste as specified under Applicability of State Plans (§ 60.1555(j)). Municipal waste combustion units also do not include internal combustion engines, gas turbines, or other combustion devices that combust landfill gases collected by landfill gas collection systems.

                (2) The boundaries of a municipal waste combustion unit are defined as follows. The municipal waste combustion unit includes, but is not limited to, the municipal solid waste fuel feed system, grate system, flue gas system, bottom ash system, and the combustion unit water system. The municipal waste combustion unit does not include air pollution control equipment, the stack, water treatment equipment, or the turbine-generator set. The municipal waste combustion unit boundary starts at the municipal solid waste pit or hopper and extends through three areas:
                
                (i) The combustion unit flue gas system, which ends immediately after the heat recovery equipment or, if there is no heat recovery equipment, immediately after the combustion chamber.
                (ii) The combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. It includes all ash handling systems connected to the bottom ash handling system.
                (iii) The combustion unit water system, which starts at the feed water pump and ends at the piping that exits the steam drum or superheater.
                
                  Particulate matter means total particulate matter emitted from municipal waste combustion units as measured using EPA Reference Method 5 in appendix A of this part and the procedures specified in § 60.1790.
                
                  Plastics or rubber recycling unit means an integrated processing unit for which plastics, rubber, or rubber tires are the only feed materials (incidental contaminants may be in the feed materials). The feed materials are processed and marketed to become input feed stock for chemical plants or petroleum refineries. The following three criteria further define a plastics or rubber recycling unit:
                (1) Each calendar quarter, the combined weight of the feed stock that a plastics or rubber recycling unit produces must be more than 70 percent of the combined weight of the plastics, rubber, and rubber tires that recycling unit processes.
                (2) The plastics, rubber, or rubber tires fed to the recycling unit may originate from separating or diverting plastics, rubber, or rubber tires from municipal or industrial solid waste. The feed materials may include manufacturing scraps, trimmings, and off-specification plastics, rubber, and rubber tire discards.
                (3) The plastics, rubber, and rubber tires fed to the recycling unit may contain incidental contaminants (for example, paper labels on plastic bottles or metal rings on plastic bottle caps).
                
                  Potential hydrogen chloride emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without emission controls for acid gases.
                
                  Potential mercury emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without controls for mercury emissions.
                
                  Potential sulfur dioxide emissions means the level of emissions from a municipal waste combustion unit that would occur from combusting municipal solid waste without emission controls for acid gases.
                
                  Pyrolysis/combustion unit means a unit that produces gases, liquids, or solids by heating municipal solid waste. The gases, liquids, or solids produced are combusted and the emissions vented to the atmosphere.
                
                  Reconstruction means rebuilding a municipal waste combustion unit and meeting two criteria:
                (1) The reconstruction begins after June 6, 2001.
                (2) The cumulative cost of the construction over the life of the unit exceeds 50 percent of the original cost of building and installing the municipal waste combustion unit (not including land) updated to current costs (current dollars). To determine what systems are within the boundary of the municipal waste combustion unit used to calculate the costs, see the definition in this section of “municipal waste combustion unit.”
                
                  Refractory unit or refractory wall furnace means a municipal waste combustion unit that has no energy recovery (such as through a waterwall) in the furnace of the municipal waste combustion unit.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. That includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel.
                (2) Pelletized refuse-derived fuel.
                
                  Same location means the same or contiguous properties under common ownership or control, including those separated only by a street, road, highway, or other public right-of-way. Common ownership or control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, subdivision, or any combination thereof. Entities may include a municipality, other governmental unit, or any quasi-governmental authority (for example, a public utility district or regional authority for waste disposal).
                
                  Second calendar half means the period that starts on July 1 and ends on December 31 in any year.
                
                  Shift supervisor means the person who is in direct charge and control of operating a municipal waste combustion unit and who is responsible for onsite supervision, technical direction, management, and overall performance of the municipal waste combustion unit during an assigned shift.
                
                  Spreader stoker, mixed fuel-fired (coal/refuse-derived fuel) combustion unit means a municipal waste combustion unit that combusts coal and refuse-derived fuel simultaneously, in which coal is introduced to the combustion zone by a mechanism that throws the fuel onto a grate from above. Combustion takes place both in suspension and on the grate.
                
                  Standard conditions when referring to units of measure mean a temperature of 20 °C and a pressure of 101.3 kilopascals.
                
                  Startup period means the period when a municipal waste combustion unit begins the continuous combustion of municipal solid waste. It does not include any warmup period during which the municipal waste combustion unit combusts fossil fuel or other solid waste fuel but receives no municipal solid waste.
                
                  State means any of the 50 United States and the protectorates of the United States.
                
                  State plan means a plan submitted pursuant to sections 111(d) and 129(b)(2) of the CAA and subpart B of this part, that implements and enforces this subpart.
                
                  Stoker (refuse-derived fuel) combustion unit means a steam generating unit that combusts refuse-derived fuel in a semisuspension combusting mode, using air-fed distributors.
                
                  Total mass dioxins/furans or total mass means the total mass of tetra-through octachlorinated dibenzo-p-dioxins and dibenzofurans as determined using EPA Reference Method 23 in appendix A of this part and the procedures specified in § 60.1790.
                
                  Twenty-four hour daily average or 24-hour daily average means either the arithmetic mean or geometric mean (as specified) of all hourly emission concentrations when the municipal waste combustion unit operates and combusts municipal solid waste measured during the 24 hours between 12:00 midnight and the following midnight.
                
                  Untreated lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Untreated lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote.
                
                  Waterwall furnace means a municipal waste combustion unit that has energy (heat) recovery in the furnace (for example, radiant heat transfer section) of the combustion unit.
                
                  Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. They come from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (1) Construction, renovation, and demolition wastes that are exempt from the definition of “municipal solid waste” in this section.
                (2) Clean wood that is exempt from the definition of “municipal solid waste” in this section.
              
            
            
              
              Pt. 60, Subpt. BBBB, Table 1
              Table 1 to Subpart BBBB of Part 60—Model Rule—Compliance Schedules and Increments of Progress
              
                
                  Affected units
                  Increment 1 (Submit final control plan)
                  Increment 2 (Award contracts)
                  Increment 3 (Begin onsite construction)
                  Increment 4 (Complete onsite construction)
                  Increment 5 (Final compliance)
                
                
                  1. All Class I units a b
                  
                  (Dates to be specified in State plan)
                  (Dates to be specified in State plan)
                  (Dates to be specified in State plan)
                  (Dates to be specified in State plan)
                  (Dates to be specified in State plan). c d
                  
                
                
                  2. All Class II units a e
                  
                  (Dates to be specified in State plan)
                  Not applicable
                  Not applicable
                  Not applicable
                  (Dates to be specified in State plan). c
                  
                
                
                  a Plant specific schedules can be used at the discretion of the State.
                
                  b Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
                
                  c The date can be no later than 3 years after the effective date of State plan approval or December 6, 2005.
                
                  d For Class I units that began construction, reconstruction, or modification after June 26, 1987, comply with the dioxins/furans and mercury limits by the later of two dates:
                1. One year after the effective date of State plan approval.
                2. One year after the issuance of a revised construction or operation permit, if a permit modification is required.
                3. Final compliance with the dioxins/furans limits must be achieved no later than December 6, 2005, even if the date one year after the issuance of a revised construction or operation permit is after December 6, 2005.
                
                  e Class II units mean all small municipal combustion units subject to this subpart that are located at municipal waste combustion plants with aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
              
            
            
              Pt. 60, Subpt. BBBB, Table 2
              Table 2 to Subpart BBBB of Part 60—Model Rule—Class I Emission Limits for Existing Small Municipal Waste Combustion Units a
              
              
                
                  For the following pollutants
                  You must meet the following emission limits b
                  
                  Using the following averaging times
                  And determine compliance by the following methods
                
                
                  1. Organics:
                
                
                  Dioxins/Furans (total mass basis)
                  30 nanograms per dry standard cubic meter for municipal waste combustion units that do not employ an electrostatic precipitator-based emission control system -or-
                  3-run average (minimum run duration is 4 hours)
                  Stack test.
                
                
                   
                  60 nanograms per dry standard cubic meter for municipal waste combustion units that employ an electrostatic precipitator-based emission control system
                
                
                  2. Metals:
                
                
                  Cadmium
                  0.040 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Lead
                  0.490 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Mercury
                  0.080 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                   
                  85 percent reduction of potential mercury emissions
                
                
                  Opacity
                  10 percent
                  Thirty 6-minute averages
                  Stack test.
                
                
                  Particulate Matter
                  27 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  3. Acid Gases:
                
                
                  Hydrogen Chloride
                  31 parts per million by dry volume 95 percent reduction of potential hydrogen chloride emissions
                  3-run average (minimum run duration is 1 hour)
                  Stack test.
                
                
                  Sulfur Dioxide
                  31 parts per million by dry volume 75 percent reduction of potential sulfur dioxide emissions
                  24-hour daily block geometric average concentration percent reduction
                  Continuous emission monitoring system.
                
                
                  4. Other:
                
                
                  Fugitive Ash
                  Visible emissions for no more than 5 percent of hourly observation period
                  Three 1-hour observation periods
                  Visible emission test.
                
                
                  a Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
                
                  b All emission limits (except for opacity) are measured at 7 percent oxygen.
              
            
            
              
              Pt. 60, Subpt. BBBB, Table 3
              Table 3 to Subpart BBBB of Part 60—Model Rule—Class I Nitrogen Oxides Emission Limits for Existing Small Municipal Waste Combustion Units a b c
              
              
                
                  Municipal waste combustion technology
                  Limits for class I municipal waste combustion units
                
                
                  1. Mass burn waterwall
                  200 parts per million by dry volume.
                
                
                  2. Mass burn rotary waterwall
                  170 parts per million by dry volume.
                
                
                  3. Refuse-derived fuel
                  250 parts per million by dry volume.
                
                
                  4. Fluidized bed
                  220 parts per million by dry volume.
                
                
                  5. Mass burn refractory
                  350 parts per million by dry volume.
                
                
                  6. Modular excess air
                  190 parts per million by dry volume.
                
                
                  7. Modular starved air
                  380 parts per million by dry volume.
                
                
                  a Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
                
                  b Nitrogen oxides limits are measured at 7 percent oxygen.
                
                  c All limits are 24-hour daily block arithmetic average concentration. Compliance is determined for Class I units by continuous emission monitoring systems.
              
            
            
              Pt. 60, Subpt. BBBB, Table 4
              Table 4 to Subpart BBBB of Part 60—Model Rule—Class II Emission Limits for Existing Small Municipal Waste Combustion Unit a
              
              
                
                  For the following pollutants
                  You must meet the following emission following determine limits b
                  
                  Using the following averaging times
                  And determine compliance by the following methods
                
                
                  1. Organics:
                
                
                  Dioxins/Furans (total mass basis)
                  125 nanorgrams per dry standard cubic meter
                  3-run average (minimum run duration is 4 hours)
                  Stack test.
                
                
                  2. Metals:
                
                
                  Cadmium
                  0.10 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Lead
                  1.6 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  Mercury
                  0.080 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  
                  85 percent reduction of potential mercury emissions
                
                
                  Opacity
                  10 percent
                  Thirty 6-minute average
                  Stack test.
                
                
                  Particulate Matter
                  70 milligrams per dry standard cubic meter
                  3-run average (run duration specified in test method)
                  Stack test.
                
                
                  3. Acid Gases:
                
                
                  Hydrogen Chloride
                  250 parts per million by volume -or-
                  3-run average (minimum run duration is 1 hour)
                  Stack test.
                
                
                  
                  50 percent reduction of potential hydrogen chloride emissions
                
                
                  Sulfur Dioxide
                  77 parts per million by dry volume -or-50 percent reduction of potential sulfur dioxides emissions
                  
                  24-hour daily block geometric average concentration -or- percent reduction
                  Continuous emission monitoring system.
                
                
                  4. Other:
                
                
                  Fugitive Ash
                  Visible emissions for no more than 5 percent of hourly observation period
                  Three 1-hour observation periods
                  Visible emission test.
                
                
                  a Class II units mean all small municipal combustion units subject to this subpart that are located at municipal waste combustion plants with aggregate plant combustion capacity less than or equal to 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
                
                  b All emission limits (except for opacity) are measured at 7 percent oxygen.
                
                  c No monitoring, testing, recordkeeping or reporting is required to demonstrate compliance with the nitrogen oxides limit for Class II units.
              
            
            
              
              Pt. 60, Subpt. BBBB, Table 5
              Table 5 to Subpart BBBB of Part 60—Model Rule—Carbon Monoxide Emission Limits for Existing Small Municipal Waste Combustion Units
              
                
                  For the following municipal waste combustion units
                  You must meet the following carbon monoxide limits a
                  
                  Using the following averaging times b
                  
                
                
                  1. Fluidized bed
                  100 parts per million by dry volume
                  4-hour.
                
                
                  2. Fluidized bed, mixed fuel, (wood/refuse-derived fuel)
                  200 parts per million by dry volume
                  24-hour c.
                
                
                  3. Mass burn rotary refractory
                  100 parts per million by dry volume
                  4-hour.
                
                
                  4. Mass burn rotary waterwall
                  250 parts per million by dry volume
                  24-hour.
                
                
                  5. Mass burn waterwall and refractory
                  100 parts per million by dry volume
                  4-hour.
                
                
                  6. Mixed fuel-fired, (pulverized coal/refuse-derived fuel)
                  150 parts per million by dry volume
                  4-hour.
                
                
                  7. Modular starved-air and excess air
                  50 parts per million by dry volume
                  4-hour.
                
                
                  8. Spreader stoker, mixed fuel-fired (coal/refuse-derived fuel)
                  200 parts per million by dry volume
                  24-hour daily.
                
                
                  9. Stoker, refuse-derived fuel
                  200 parts per million by dry volume
                  24-hour daily.
                
                
                  a All emission limits (except for opacity) are measured at 7 percent oxygen. Compliance is determined by continuous emission monitoring systems.
                
                  b Block averages, arithmetic mean. See § 60.1940 for definitions.
                
                  c 24-hour block average, geometric mean.
              
            
            
              Pt. 60, Subpt. BBBB, Table 6
              Table 6 to Subpart BBBB of Part 60—Model Rule—Requirements for Validating Continuous Emission Monitoring Systems (CEMS)
              
                
                  For the following continuous emission monitoring systems
                  Use the following methods in appendix A of this part to validate poollutant concentratin levels
                  Use the following methods in appendix A of this part to measure oxygen (or carbon dioxide)
                
                
                  1. Nitrogen Oxides (Class I units only) a
                  
                  Method 7, 7A, 7B,7C, 7D, or 7E
                  Method 3 or 3A.
                
                
                  2. Sulfur Dioxide
                  Method 6 or 6C
                  Method 3 or 3A.
                
                
                  3. Carbon Monoxide
                  Method 10, 10A, or 10B
                  Method 3 or 3A.
                
                
                  a Class I units mean small municipal waste combustion units subject to this subpart that are located at municipal waste combustion plants with an aggregate plant combustion capacity greater than 250 tons per day of municipal solid waste. See § 60.1940 for definitions.
              
            
            
              Pt. 60, Subpt. BBBB, Table 7
              Table 7 to Subpart BBBB of Part 60—Model Rule—Requirements for Continuous Emission Monitoring Systems (CEMS)
              
                
                  For the following pollutants
                  Use the following span values for CEMS
                  Use the following performance specifications in appendix B of this part for your CEMS
                  If needed to meet minimum data requirements, use the following alternate methods in appendix A of this part to collect data
                
                
                  1. Opacity
                  100 percent opacity
                  P.S. 1
                  Method 9.
                
                
                  2. Nitrogen Oxides (Class I units only)
                  Control device outlet: 125 percent of the maximum expected hourly potential nitrogen oxides emissions of the municipal waste combustion unit
                  P.S. 2
                  Method 7E.
                
                
                  3. Sulfur Dioxide
                  Inlet to control device: 125 percent of the maximum expected hourly potential sulfur dioxide emissions of the municipal waste combustion unit
                  P.S. 2
                  Method 6C.
                
                
                   
                  Control device outlet: 50 percent of the maximum expected hourly potential sulfur dioxide emissions of the municipal waste combustion unit
                
                
                  4. Carbon Monoxide
                  125 percent of the maximum expected hourly potential carbon monoxide emissions of the municipal waste combustion unit
                  P.S. 4A
                  Method 10 with alternative interference trap.
                
                
                  5. Oxygen or Carbon Dioxide
                  25 percent oxygen or 25 percent carbon dioxide
                  P.S. 3
                  Method 3A or 3B.
                
              
            
            
              
              Pt. 60, Subpt. BBBB, Table 8
              Table 8 to Subpart BBBB of Part 60—Model Rule—Requirements for Stack Tests
              
                
                  To measure the following pollutants
                  Use the following methods in appendix A of this part to determine the sampling location
                  Use the following methods in appendix A of this part to measure pollutant concentration
                  Also note the following additional information
                
                
                  1. Organics
                
                
                  Dioxins/Furans
                  Method 1
                  Method 23 a
                  
                  The minimum sampling time must be 4 hours per test run while the municipal waste combustion unit is operating at full load.
                
                
                  2. Metals
                
                
                  Cadmium
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Lead
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Mercury
                  Method 1
                  Method 29 a
                  
                  Compliance testing must be performed while the municipal waste combustion unit is operating at full load.
                
                
                  Opacity
                  Method 9
                  Method 9
                  Use Method 9 to determine compliance with opacity limits. 3-hour observation period (thirty 6-minute averages).
                
                
                  Particulate Matter
                  Method 1
                  Method 5 or 29
                  The minimum sample volume must be 1.0 cubic meters. The probe and filter holder heating systems in the sample train must be set to provide a gas temperature no greater than 160 ±14 °C. The minimum sampling time is 1 hour.
                
                
                  3. Acid Gases b
                  
                
                
                  Hydrogen Chloride
                  Method 1
                  Method 26 or 26Aa
                  
                  Test runs must be at least 1 hour long while the municipal waste combustion unit is operating at full load.
                
                
                  4. Other b
                  
                
                
                  Fugitive Ash
                  Not applicable
                  Method 22 (visible emissions)
                  The three 1-hour observation period must include periods when the facility transfers fugitive ash from the municipal waste combustion unit to the area where the fugitive ash is stored or loaded into containers or trucks.
                
                
                  a Must simultaneously measure oxygen (or carbon dioxide) using Method 3A or 3B in appendix A of this part.
                
                  b Use CEMS to test sulfur dioxide, nitrogen oxide, and carbon monoxide. Stack tests are not required except for quality assurance requirements in appendix F of this part.
              
            
          
          
            Subpart CCCC—Standards of Performance for Commercial and Industrial Solid Waste Incineration Units
            
              Source:
              84 FR 15853, Apr. 16, 2019, unless otherwise noted.
            
            
              Introduction
              
                § 60.2000
                What does this subpart do?
                This subpart establishes new source performance standards for commercial and industrial solid waste incineration units (CISWIs) and air curtain incinerators (ACIs).
              
              
                § 60.2005
                When did this subpart become effective?

                This subpart became effective on August 7, 2013. Some of the requirements in this subpart apply to planning the CISWI or ACI (i.e., the preconstruction requirements in §§ 60.2045 and 60.2050). Other requirements such as the emission limitations and operating limits apply after the CISWI or ACI begins operation.
              
            
            
              Applicability
              
                § 60.2010
                Does this subpart apply to my incineration unit?
                Yes, this subpart applies if your incineration unit meets all the requirements specified in paragraphs (a) through (c) of this section:
                (a) Your incineration unit is a new incineration unit as defined in § 60.2015;
                (b) Your incineration unit is a CISWI as defined in § 60.2265, or an ACI as defined in § 60.2265; and
                (c) Your incineration unit is not exempt under § 60.2020.
              
              
                
                § 60.2015
                What is a new incineration unit?
                (a) A new incineration unit is an incineration unit that meets any of the criteria specified in paragraphs (a)(1) through (3) of this section:
                (1) A CISWI or ACI that commenced construction after June 4, 2010;
                (2) A CISWI or ACI that commenced reconstruction or modification after August 7, 2013; and
                (3) Incinerators and ACIs, as defined in this subpart, that commenced construction after November 30, 1999, but no later than June 4, 2010, or that commenced reconstruction or modification on or after June 1, 2001, but no later than August 7, 2013, are considered new incineration units and remain subject to the applicable requirements of this subpart until the units become subject to the requirements of an approved state plan or federal plan that implements subpart DDDD of this part (Emission Guidelines and Compliance Times for Commercial and Industrial Solid Waste Incineration Units).
                (b) This subpart does not affect your CISWI or ACI if you make physical or operational changes to your incineration unit primarily to comply with subpart DDDD of this part (Emission Guidelines and Compliance Times for Commercial and Industrial Solid Waste Incineration Units). Such changes do not qualify as reconstruction or modification under this subpart.
              
              
                § 60.2020
                What combustion units are exempt from this subpart?
                This subpart exempts the types of units described in paragraphs (a) through (j) of this section, but some units are required to provide notifications.
                (a) Pathological waste incineration units. Incineration units burning 90 percent or more by weight (on a calendar quarter basis and excluding the weight of auxiliary fuel and combustion air) of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste as defined in § 60.2265 are not subject to this subpart if you meet the two requirements specified in paragraphs (a)(1) and (2) of this section:
                (1) Notify the Administrator that the unit meets these criteria; and
                (2) Keep records on a calendar quarter basis of the weight of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste burned, and the weight of all other fuels and wastes burned in the unit.
                (b) Municipal waste combustion units. Incineration units that are subject to subpart Ea of this part (Standards of Performance for Municipal Waste Combustors); subpart Eb of this part (Standards of Performance for Large Municipal Waste Combustors); subpart Cb of this part (Emission Guidelines and Compliance Time for Large Municipal Combustors); subpart AAAA of this part (Standards of Performance for Small Municipal Waste Combustion Units); or subpart BBBB of this part (Emission Guidelines for Small Municipal Waste Combustion Units).
                (c) Medical waste incineration units. Incineration units regulated under subpart Ec of this part (Standards of Performance for Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996) or subpart Ce of this part (Emission Guidelines and Compliance Times for Hospital/Medical/Infectious Waste Incinerators).
                (d) Small power production facilities. Units that meet the four requirements specified in paragraphs (d)(1) through (4) of this section:
                (1) The unit qualifies as a small power-production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C));
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity;
                (3) You submit documentation to the Administrator notifying the EPA that the qualifying small power production facility is combusting homogenous waste; and
                (4) You maintain the records specified in § 60.2175(w).
                (e) Cogeneration facilities. Units that meet the four requirements specified in paragraphs (e)(1) through (4) of this section:
                (1) The unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B));

                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes;
                (3) You submit documentation to the Administrator notifying the Agency that the qualifying cogeneration facility is combusting homogenous waste; and
                (4) You maintain the records specified in § 60.2175(x).
                (f) Hazardous waste combustion units. Units for which you are required to get a permit under section 3005 of the Solid Waste Disposal Act.
                (g) Materials recovery units. Units that combust waste for the primary purpose of recovering metals, such as primary and secondary smelters.
                (h) Sewage treatment plants. Incineration units regulated under subpart O of this part (Standards of Performance for Sewage Treatment Plants).
                (i) Sewage sludge incineration units. Incineration units combusting sewage sludge for the purpose of reducing the volume of the sewage sludge by removing combustible matter that are subject to subpart LLLL of this part (Standards of Performance for New Sewage Sludge Incineration Units) or subpart MMMM of this part (Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units).
                (j) Other solid waste incineration units. Incineration units that are subject to subpart EEEE of this part (Standards of Performance for Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006) or subpart FFFF of this part (Emission Guidelines and Compliance Times for Other Solid Waste Incineration Units That Commenced Construction On or Before December 9, 2004).
              
              
                § 60.2030
                Who implements and enforces this subpart?
                (a) This subpart can be implemented and enforced by the U.S. Environmental Protection Agency (EPA), or a delegated authority such as your state, local, or tribal agency. If the EPA Administrator has delegated authority to your state, local, or tribal agency, then that agency (as well as EPA) has the authority to implement and enforce this subpart. You should contact your EPA Regional Office to find out if this subpart is delegated to your state, local, or tribal agency.
                (b) In delegating implementation and enforcement authority of this subpart to a state, local, or tribal agency, the authorities contained in paragraph (c) of this section are retained by the EPA Administrator and are not transferred to the state, local, or tribal agency.
                (c) The authorities that will not be delegated to state, local, or tribal agencies are specified in paragraphs (c)(1) through (9) of this section:
                (1) Approval of alternatives to the emission limitations in tables 1, 5, 6, 7, and 8 of this subpart and operating limits established under § 60.2110;
                (2) Approval of major alternatives to test methods;
                (3) Approval of major alternatives to monitoring;
                (4) Approval of major alternatives to recordkeeping and reporting;
                (5) The requirements in § 60.2115;
                (6) The requirements in § 60.2100(b)(2);
                (7) Approval of alternative opacity emission limits in § 60.2105 under § 60.11(e)(6) through (8);
                (8) Performance test and data reduction waivers under § 60.8(b)(4) and (5);
                (9) Approval of an alternative to any electronic reporting to the EPA required by this subpart.
              
              
                § 60.2035
                How are these new source performance standards structured?
                These new source performance standards contain the eleven major components listed in paragraphs (a) through (k) of this section:
                (a) Preconstruction siting analysis;
                (b) Waste management plan;
                (c) Operator training and qualification;
                (d) Emission limitations and operating limits;
                (e) Performance testing;
                (f) Initial compliance requirements;
                (g) Continuous compliance requirements;
                (h) Monitoring;
                (i) Recordkeeping and reporting;
                (j) Definitions; and
                (k) Tables.
              
              
                
                § 60.2040
                Do all eleven components of these new source performance standards apply at the same time?
                No. You must meet the preconstruction siting analysis and waste management plan requirements before you commence construction of the CISWI. The operator training and qualification, emission limitations, operating limits, performance testing and compliance, monitoring, and most recordkeeping and reporting requirements are met after the CISWI begins operation.
              
            
            
              Preconstruction Siting Analysis
              
                § 60.2045
                Who must prepare a siting analysis?
                (a) You must prepare a siting analysis if you plan to commence construction of an incinerator after December 1, 2000.
                (b) You must prepare a siting analysis for CISWIs that commenced construction after June 4, 2010, or that commenced reconstruction or modification after August 7, 2013.
                (c) You must prepare a siting analysis if you are required to submit an initial application for a construction permit under 40 CFR part 51, subpart I, or 40 CFR part 52, as applicable, for the reconstruction or modification of your CISWI.
              
              
                § 60.2050
                What is a siting analysis?
                (a) The siting analysis must consider air pollution control alternatives that minimize, on a site-specific basis, to the maximum extent practicable, potential risks to public health or the environment. In considering such alternatives, the analysis may consider costs, energy impacts, nonair environmental impacts, or any other factors related to the practicability of the alternatives.
                (b) Analyses of your CISWI's impacts that are prepared to comply with state, local, or other federal regulatory requirements may be used to satisfy the requirements of this section, provided they include the consideration of air pollution control alternatives specified in paragraph (a) of this section.
                (c) You must complete and submit the siting requirements of this section as required under § 60.2190(c) prior to commencing construction.
              
            
            
              Waste Management Plan
              
                § 60.2055
                What is a waste management plan?
                A waste management plan is a written plan that identifies both the feasibility and the methods used to reduce or separate certain components of solid waste from the waste stream in order to reduce or eliminate toxic emissions from incinerated waste.
              
              
                § 60.2060
                When must I submit my waste management plan?
                (a) You must submit a waste management plan prior to commencing construction.
                (b) For CISWIs that commence reconstruction or modification after August 7, 2013, you must submit a waste management plan prior to the commencement of modification or reconstruction.
              
              
                § 60.2065
                What should I include in my waste management plan?
                A waste management plan must include consideration of the reduction or separation of waste-stream elements such as paper, cardboard, plastics, glass, batteries, or metals; or the use of recyclable materials. The plan must identify any additional waste management measures and implement those measures the source considers practical and feasible, considering the effectiveness of waste management measures already in place, the costs of additional measures, the emissions reductions expected to be achieved, and any other environmental or energy impacts they might have.
              
            
            
              Operator Training and Qualification
              
                § 60.2070
                What are the operator training and qualification requirements?

                (a) No CISWI can be operated unless a fully trained and qualified CISWI operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified CISWI operator may operate the CISWI directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified CISWI operators are temporarily not accessible, you must follow the procedures in § 60.2100.
                (b) Operator training and qualification must be obtained through a state-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (3) of this section:
                (1) Training on the eleven subjects listed in paragraphs (c)(1)(i) through (xi) of this section;
                (i) Environmental concerns, including types of emissions;
                (ii) Basic combustion principles, including products of combustion;
                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, waste charging, and shutdown procedures;
                (iv) Combustion controls and monitoring;
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable);
                (vi) Inspection and maintenance of the incinerator and air pollution control devices;
                (vii) Actions to prevent and correct malfunctions or to prevent conditions that may lead to malfunctions;
                (viii) Bottom and fly ash characteristics and handling procedures;
                (ix) Applicable federal, state, and local regulations, including Occupational Safety and Health Administration workplace standards;
                (x) Pollution prevention; and
                (xi) Waste management practices.
                (2) An examination designed and administered by the instructor.
                (3) Written material covering the training course topics that may serve as reference material following completion of the course.
              
              
                § 60.2075
                When must the operator training course be completed?
                The operator training course must be completed by the later of the three dates specified in paragraphs (a) through (c) of this section:
                (a) Six months after your CISWI startup;
                (b) December 3, 2001; and
                (c) The date before an employee assumes responsibility for operating the CISWI or assumes responsibility for supervising the operation of the CISWI.
              
              
                § 60.2080
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.2070(b).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.2070(c)(2).
              
              
                § 60.2085
                How do I maintain my operator qualification?
                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section:
                (a) Update of regulations;
                (b) Incinerator operation, including startup and shutdown procedures, waste charging, and ash handling;
                (c) Inspection and maintenance;
                (d) Prevention and correction of malfunctions or conditions that may lead to malfunction; and
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.2090
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification by one of the two methods specified in paragraphs (a) and (b) of this section:
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.2085; and
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.2080(a).
              
              
                § 60.2095
                What site-specific documentation is required?

                (a) Documentation must be available at the facility and readily accessible for all CISWI operators that addresses the ten topics described in paragraphs (a)(1) through (10) of this section. You must maintain this information and the training records required by paragraph (c) of this section in a manner that they can be readily accessed and are suitable for inspection upon request:
                (1) Summary of the applicable standards under this subpart;
                (2) Procedures for receiving, handling, and charging waste;
                (3) Incinerator startup, shutdown, and malfunction procedures;
                (4) Procedures for maintaining proper combustion air supply levels;
                (5) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart;
                (6) Monitoring procedures for demonstrating compliance with the incinerator operating limits;
                (7) Reporting and recordkeeping procedures;
                (8) The waste management plan required under §§ 60.2055 through 60.2065;
                (9) Procedures for handling ash; and
                (10) A list of the wastes burned during the performance test.
                (b) You must establish a program for reviewing the information listed in paragraph (a) of this section with each incinerator operator:
                (1) The initial review of the information listed in paragraph (a) of this section must be conducted within 6 months after the effective date of this subpart or prior to an employee's assumption of responsibilities for operation of the CISWI, whichever date is later; and
                (2) Subsequent annual reviews of the information listed in paragraph (a) of this section must be conducted no later than 12 months following the previous review.
                (c) You must also maintain the information specified in paragraphs (c)(1) through (3) of this section:
                (1) Records showing the names of CISWI operators who have completed review of the information in § 60.2095(a) as required by § 60.2095(b), including the date of the initial review and all subsequent annual reviews;
                (2) Records showing the names of the CISWI operators who have completed the operator training requirements under § 60.2070, met the criteria for qualification under § 60.2080, and maintained or renewed their qualification under § 60.2085 or § 60.2090. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications; and
                (3) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
              
              
                § 60.2100
                What if all the qualified operators are temporarily not accessible?

                If all qualified operators are temporarily not accessible (i.e., not at the facility and not able to be at the facility within 1 hour), you must meet one of the two criteria specified in paragraphs (a) and (b) of this section, depending on the length of time that a qualified operator is not accessible:
                (a) When all qualified operators are not accessible for more than 8 hours, but less than 2 weeks, the CISWI may be operated by other plant personnel familiar with the operation of the CISWI who have completed a review of the information specified in § 60.2095(a) within the past 12 months. However, you must record the period when all qualified operators were not accessible and include this deviation in the annual report as specified under § 60.2210; and
                (b) When all qualified operators are not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (b)(1) and (2) of this section:
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible; and

                (2) Submit a status report to the Administrator every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible and requesting approval from the Administrator to continue operation of the CISWI. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (b)(1) of this section. If the Administrator notifies you that your request to continue operation of the CISWI is disapproved, the CISWI may continue operation for 90 days, then must cease operation. Operation of the unit may resume if you meet the two requirements in paragraphs (b)(2)(i) and (ii) of this section:
                (i) A qualified operator is accessible as required under § 60.2070(a); and
                (ii) You notify the Administrator that a qualified operator is accessible and that you are resuming operation.
              
            
            
              Emission Limitations and Operating Limits
              
                § 60.2105
                What emission limitations must I meet and by when?
                (a) You must meet the emission limitations for each CISWI, including bypass stack or vent, specified in table 1 of this subpart or tables 5 through 8 of this subpart by the applicable date in § 60.2140. You must be in compliance with the emission limitations of this subpart that apply to you at all times.
                (b) A CISWI or ACI that commenced construction after November 30, 1999, but no later than June 4, 2010, or that commenced reconstruction or modification on or after June 1, 2001 but no later than August 7, 2013, must continue to meet the emission limits in table 1 of this subpart for units in the incinerator subcategory and § 60.2250 for ACIs until the units become subject to the requirements of an approved state plan or federal plan that implements subpart DDDD of this part (Emission Guidelines and Compliance Times for Commercial and Industrial Solid Waste Incineration Units).
              
              
                § 60.2110
                What operating limits must I meet and by when?
                (a) If you use a wet scrubber(s) to comply with the emission limitations, you must establish operating limits for up to four operating parameters (as specified in table 2 of this subpart) as described in paragraphs (a)(1) through (4) of this section during the initial performance test:
                (1) Maximum charge rate, calculated using one of the two different procedures in paragraph (a)(1)(i) or (ii) of this section, as appropriate:
                (i) For continuous and intermittent units, maximum charge rate is 110 percent of the average charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations; and
                (ii) For batch units, maximum charge rate is 110 percent of the daily charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (2) Minimum pressure drop across the wet particulate matter scrubber, which is calculated as the lowest 1-hour average pressure drop across the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations; or minimum amperage to the wet scrubber, which is calculated as the lowest 1-hour average amperage to the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations;
                (3) Minimum scrubber liquid flow rate, which is calculated as the lowest 1-hour average liquid flow rate at the inlet to the wet acid gas or particulate matter scrubber measured during the most recent performance test demonstrating compliance with all applicable emission limitations; and
                (4) Minimum scrubber liquor pH, which is calculated as the lowest 1-hour average liquor pH at the inlet to the wet acid gas scrubber measured during the most recent performance test demonstrating compliance with the hydrogen chloride (HCl) emission limitation.
                (b) You must meet the operating limits established during the initial performance test 60 days after your CISWI reaches the charge rate at which it will operate, but no later than 180 days after its initial startup.

                (c) If you use a fabric filter to comply with the emission limitations and you do not use a particulate matter (PM) continuous parameter monitoring system (CPMS) for monitoring PM compliance, you must operate each fabric filter system such that the bag leak detection system alarm does not sound more than 5 percent of the operating time during a 6-month period. In calculating this operating time percentage, if inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted. If corrective action is required, each alarm shall be counted as a minimum of 1 hour. If you take longer than 1 hour to initiate corrective action, the alarm time shall be counted as the actual amount of time taken by you to initiate corrective action.
                (d) If you use an electrostatic precipitator to comply with the emission limitations and you do not use a PM CPMS for monitoring PM compliance, you must measure the (secondary) voltage and amperage of the electrostatic precipitator collection plates during the particulate matter performance test. Calculate the average electric power value (secondary voltage × secondary current = secondary electric power) for each test run. The operating limit for the electrostatic precipitator is calculated as the lowest 1-hour average secondary electric power measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations.

                (e) If you use activated carbon sorbent injection to comply with the emission limitations, you must measure the sorbent flow rate during the performance testing. The operating limit for the carbon sorbent injection is calculated as the lowest 1-hour average sorbent flow rate measured during the most recent performance test demonstrating compliance with the mercury emission limitations. For energy recovery units, when your unit operates at lower loads, multiply your sorbent injection rate by the load fraction, as defined in this subpart, to determine the required injection rate (e.g., for 50 percent load, multiply the injection rate operating limit by 0.5).
                (f) If you use selective noncatalytic reduction to comply with the emission limitations, you must measure the charge rate, the secondary chamber temperature (if applicable to your CISWI), and the reagent flow rate during the nitrogen oxides performance testing. The operating limits for the selective noncatalytic reduction are calculated as the highest 1-hour average charge rate, lower secondary chamber temperature, and lowest reagent flow rate measured during the most recent performance test demonstrating compliance with the nitrogen oxides emission limitations.

                (g) If you use a dry scrubber to comply with the emission limitations, you must measure the injection rate of each sorbent during the performance testing. The operating limit for the injection rate of each sorbent is calculated as the lowest 1-hour average injection rate for each sorbent measured during the most recent performance test demonstrating compliance with the hydrogen chloride emission limitations. For energy recovery units, when your unit operates at lower loads, multiply your sorbent injection rate by the load fraction, as defined in this subpart, to determine the required injection rate (e.g., for 50 percent load, multiply the injection rate operating limit by 0.5).
                (h) If you do not use a wet scrubber, electrostatic precipitator, or fabric filter to comply with the emission limitations, and if you do not determine compliance with your particulate matter emission limitation with either a particulate matter CEMS or a particulate matter CPMS, you must maintain opacity to less than or equal to 10 percent opacity (1-hour block average).
                (i) If you use a PM CPMS to demonstrate compliance, you must establish your PM CPMS operating limit and determine compliance with it according to paragraphs (i)(1) through (5) of this section:

                (1) Determine your operating limit as the average PM CPMS output value recorded during the performance test or at a PM CPMS output value corresponding to 75 percent of the emission limit if your PM performance test demonstrates compliance below 75 percent of the emission limit. You must verify an existing or establish a new operating limit after each repeated performance test. You must repeat the performance test annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test:
                
                (i) Your PM CPMS must provide a 4-20 milliamp output, or digital equivalent, and the establishment of its relationship to manual reference method measurements must be determined in units of milliamps;
                (ii) Your PM CPMS operating range must be capable of reading PM concentrations from zero to a level equivalent to at least two times your allowable emission limit. If your PM CPMS is an auto-ranging instrument capable of multiple scales, the primary range of the instrument must be capable of reading PM concentration from zero to a level equivalent to two times your allowable emission limit; and

                (iii) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, record and average all milliamp output values, or their digital equivalent, from the PM CPMS for the periods corresponding to the compliance test runs (e.g., average all your PM CPMS output values for three corresponding 2-hour Method 5I test runs).
                (2) If the average of your three PM performance test runs are below 75 percent of your PM emission limit, you must calculate an operating limit by establishing a relationship of PM CPMS signal to PM concentration using the PM CPMS instrument zero, the average PM CPMS output values corresponding to the three compliance test runs, and the average PM concentration from the Method 5 or performance test with the procedures in (i)(1) through (5) of this section:
                (i) Determine your instrument zero output with one of the following procedures:
                (A) Zero point data for in-situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench;
                (B) Zero point data for extractive instruments should be obtained by removing the extractive probe from the stack and drawing in clean ambient air;

                (C) The zero point can also can be established obtained by performing manual reference method measurements when the flue gas is free of PM emissions or contains very low PM concentrations (e.g., when your process is not operating, but the fans are operating or your source is combusting only natural gas) and plotting these with the compliance data to find the zero intercept; and
                (D) If none of the steps in paragraphs (i)(2)(i)(A) through (C) of this section are possible, you must use a zero output value provided by the manufacturer.
                (ii) Determine your PM CPMS instrument average in milliamps, or the digital equivalent, and the average of your corresponding three PM compliance test runs, using equation 1:
                
                  ER16AP19.006
                
                
                
                  Where:
                  
                  X1 = the PM CPMS output data points for the three runs constituting the performance test,
                  Y1 = the PM concentration value for the three runs constituting the performance test, and
                  n = the number of data points.
                
                
                (iii) With your instrument zero expressed in milliamps, or the digital equivalent, your three run average PM CPMS milliamp value, or its digital equivalent, and your three run average PM concentration from your three compliance tests, determine a relationship of mg/dscm per milliamp or digital signal equivalent with equation 2:
                
                  
                  ER16AP19.007
                
                
                  Where:
                  
                  R = the relative mg/dscm per milliamp or digital equivalent for your PM CPMS,
                  Y1 = the three run average mg/dscm PM concentration,
                  X1 = the three run average milliamp or digital signal output from you PM CPMS, and
                  z = the milliamp or digital signal equivalent of your instrument zero determined from paragraph (2)(i) of this section.
                
                
                (iv) Determine your source specific 30-day rolling average operating limit using the mg/dscm per milliamp or digital value from equation 2 in equation 3, below. This sets your operating limit at the PM CPMS output value corresponding to 75 percent of your emission limit:
                
                  ER16AP19.008
                
                
                  Where:
                  
                  Ol = the operating limit for your PM CPMS on a 30-day rolling average, in milliamps or their digital signal equivalent,
                  L = your source emission limit expressed in mg/dscm,
                  z = your instrument zero in milliamps or the digital equivalent, determined from paragraph (2)(i) of this secction, and
                  R = the relative mg/dscm per milliamp or digital signal output equivalent for your PM CPMS, from equation 2.
                
                
                (3) If the average of your three PM compliance test runs is at or above 75 percent of your PM emission limit you must determine your operating limit by averaging the PM CPMS milliamp or digital signal output corresponding to your three PM performance test runs that demonstrate compliance with the emission limit using equation 4 and you must submit all compliance test and PM CPMS data according to the reporting requirements in paragraph (i)(5) of this section:
                
                  ER16AP19.009
                
                
                  Where:
                  
                  X1 = the PM CPMS data points for all runs i,
                  n = the number of data points, and
                  Oh = your site specific operating limit, in milliamps or digital signal equivalent.
                
                

                (4) To determine continuous compliance, you must record the PM CPMS output data for all periods when the process is operating and the PM CPMS is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the PM CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (e.g., milliamps or digital signal bits, PM concentration, raw data signal) on a 30-day rolling average basis.

                (5) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g., beta attenuation), span of the instruments primary analytical range, milliamp or digital signal value equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp or digital signals corresponding to each PM compliance test run.
              
              
                § 60.2115
                What if I do not use a wet scrubber, fabric filter, activated carbon injection, selective noncatalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations?
                If you use an air pollution control device other than a wet scrubber, activated carbon injection, selective noncatalytic reduction, fabric filter, an electrostatic precipitator, or a dry scrubber or limit emissions in some other manner, including material balances, to comply with the emission limitations under § 60.2105, you must petition the EPA Administrator for specific operating limits to be established during the initial performance test and continuously monitored thereafter. You must submit the petition at least sixty days before the performance test is scheduled to begin. Your petition must include the five items listed in paragraphs (a) through (e) of this section:
                (a) Identification of the specific parameters you propose to use as additional operating limits;
                (b) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters and how limits on these parameters will serve to limit emissions of regulated pollutants;
                (c) A discussion of how you will establish the upper and/or lower values for these parameters which will establish the operating limits on these parameters;
                (d) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments; and
                (e) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
              
            
            
              Performance Testing
              
                § 60.2125
                How do I conduct the initial and annual performance test?
                (a) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations.
                (b) You must document that the waste burned during the performance test is representative of the waste burned under normal operating conditions by maintaining a log of the quantity of waste burned (as required in § 60.2175(b)(1)) and the types of waste burned during the performance test.
                (c) All performance tests must be conducted using the minimum run duration specified in table 1 of this subpart or tables 5 through 8 of this subpart.
                (d) Method 1 of appendix A of this part must be used to select the sampling location and number of traverse points.
                (e) Method 3A or 3B of appendix A of this part must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B of appendix A of this part must be used simultaneously with each method (except when using Method 9 and Method 22).
                (f) All pollutant concentrations, except for opacity, must be adjusted to 7 percent oxygen using equation 5 of this section:
                
                  
                  ER16AP19.010
                
                
                  Where:
                  
                  Cadj = pollutant concentration adjusted to 7 percent oxygen;
                  Cmeas = pollutant concentration measured on a dry basis;
                  (20.9-7) = 20.9 percent oxygen−7 percent oxygen (defined oxygen correction basis);
                  20.9 = oxygen concentration in air, percent; and
                  %O2 = oxygen concentration measured on a dry basis, percent.
                
                
                (g) You must determine dioxins/furans toxic equivalency by following the procedures in paragraphs (g)(1) through (4) of this section:
                (1) Measure the concentration of each dioxin/furan tetra-through octa-chlorinated isomer emitted using EPA Method 23 at 40 CFR part 60, appendix A-7;
                (2) Quantify isomers meeting identification criteria 2, 3, 4, and 5 in Section 5.3.2.5 of Method 23, regardless of whether the isomers meet identification criteria 1 and 7. You must quantify the isomers per Section 9.0 of Method 23. (Note: You may reanalyze the sample aliquot or split to reduce the number of isomers not meeting identification criteria 1 or 7 of Section 5.3.2.5.);
                (3) For each dioxin/furan (tetra-through octa-chlorinated) isomer measured in accordance with paragraphs (g)(1) and (2) of this section, multiply the isomer concentration by its corresponding toxic equivalency factor specified in table 3 of this subpart; and
                (4) Sum the products calculated in accordance with paragraph (g)(3) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (h) Method 22 at 40 CFR part 60, appendix A-7 of this part must be used to determine compliance with the fugitive ash emission limit in table 1 of this subpart or tables 5 through 8 of this subpart.
                (i) If you have an applicable opacity operating limit, you must determine compliance with the opacity limit using Method 9 at 40 CFR part 60, appendix A-4, based on three 1-hour blocks consisting of ten 6-minute average opacity values, unless you are required to install a continuous opacity monitoring system, consistent with §§ 60.2145 and 60.2165.
                (j) You must determine dioxins/furans total mass basis by following the procedures in paragraphs (j)(1) through (3) of this section:
                (1) Measure the concentration of each dioxin/furan tetra-through octa-chlorinated isomer emitted using EPA Method 23 at 40 CFR part 60, appendix A-7;
                (2) Quantify isomers meeting identification criteria 2, 3, 4, and 5 in Section 5.3.2.5 of Method 23, regardless of whether the isomers meet identification criteria 1 and 7. You must quantify the isomers per Section 9.0 of Method 23. (Note: You may reanalyze the sample aliquot or split to reduce the number of isomers not meeting identification criteria 1 or 7 of Section 5.3.2.5.); and
                (3) Sum the quantities measured in accordance with paragraphs (j)(1) and (2) of this section to obtain the total concentration of dioxins/furans emitted in terms of total mass basis.
              
              
                § 60.2130
                How are the performance test data used?
                You use results of performance tests to demonstrate compliance with the emission limitations in table 1 of this subpart or tables 5 through 8 of this subpart.
              
            
            
              Initial Compliance Requirements
              
                § 60.2135
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?

                (a) You must conduct a performance test, as required under §§ 60.2125 and 60.2105to determine compliance with the emission limitations in table 1 of this subpart or tables 5 through 8 of this subpart, to establish compliance with any opacity operating limit in § 60.2110, to establish the kiln-specific emission limit in § 60.2145(y), as applicable, and to establish operating limits using the procedures in § 60.2110 or § 60.2115. The performance test must be conducted using the test methods listed in table 1 of this subpart or tables 5 through 8 of this subpart and the procedures in § 60.2125. The use of the bypass stack during a performance test shall invalidate the performance test.
                (b) As an alternative to conducting a performance test, as required under §§ 60.2125 and 60.2105, you may use a 30-day rolling average of the 1-hour arithmetic average CEMS data, including CEMS data during startup and shutdown as defined in this subpart, to determine compliance with the emission limitations in Table 1 of this subpart or tables 5 through 8 of this subpart. You must conduct a performance evaluation of each continuous monitoring system within 180 days of installation of the monitoring system. The initial performance evaluation must be conducted prior to collecting CEMS data that will be used for the initial compliance demonstration.
              
              
                § 60.2140
                By what date must I conduct the initial performance test?
                (a) The initial performance test must be conducted within 60 days after your CISWI reaches the charge rate at which it will operate, but no later than 180 days after its initial startup.
                (b) If you commence or recommence combusting a solid waste at an existing combustion unit at any commercial or industrial facility, and you conducted a test consistent with the provisions of this subpart while combusting the solid waste within the 6 months preceding the reintroduction of that solid waste in the combustion chamber, you do not need to retest until 6 months from the date you reintroduce that solid waste.
                (c) If you commence or recommence combusting a solid waste at an existing combustion unit at any commercial or industrial facility and you have not conducted a performance test consistent with the provisions of this subpart while combusting the solid waste within the 6 months preceding the reintroduction of that solid waste in the combustion chamber, you must conduct a performance test within 60 days from the date you reintroduce that solid waste.
              
              
                § 60.2141
                By what date must I conduct the initial air pollution control device inspection?
                (a) The initial air pollution control device inspection must be conducted within 60 days after installation of the control device and the associated CISWI reaches the charge rate at which it will operate, but no later than 180 days after the device's initial startup.
                (b) Within 10 operating days following an air pollution control device inspection, all necessary repairs must be completed unless the owner or operator obtains written approval from the state agency establishing a date whereby all necessary repairs of the designated facility must be completed.
              
            
            
              Continuous Compliance Requirements
              
                § 60.2145
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                (a) General compliance with standards, considering some units may be able to switch between solid waste and non-waste fuel combustion, is specified in paragraph (a)(1) through (6) of this section.
                (1) The emission standards and operating requirements set forth in this subpart apply at all times;

                (2) If you cease combusting solid waste, you may opt to remain subject to the provisions of this subpart. Consistent with the definition of CISWI, you are subject to the requirements of this subpart at least 6 months following the last date of solid waste combustion. Solid waste combustion is ceased when solid waste is not in the combustion chamber (i.e., the solid waste feed to the combustor has been cut off for a period of time not less than the solid waste residence time);

                (3) If you cease combusting solid waste, you must be in compliance with any newly applicable standards on the effective date of the waste-to-fuel switch. The effective date of the waste-to-fuel switch is a date selected by you, that must be at least 6 months from the date that you ceased combusting solid waste, consistent with § 60.2145(a)(2). Your source must remain in compliance with this subpart until the effective date of the waste-to-fuel switch;
                (4) If you own or operate an existing commercial or industrial combustion unit that combusted a fuel or non-waste material, and you commence or recommence combustion of solid waste, you are subject to the provisions of this subpart as of the first day you introduce or reintroduce solid waste to the combustion chamber, and this date constitutes the effective date of the fuel-to-waste switch. You must complete all initial compliance demonstrations for any section 112 standards that are applicable to your facility before you commence or recommence combustion of solid waste. You must provide 30 days prior notice of the effective date of the waste-to-fuel switch. The notification must identify:
                (i) The name of the owner or operator of the CISWI, the location of the source, the emissions unit(s) that will cease burning solid waste, and the date of the notice;
                (ii) The currently applicable subcategory under this subpart, and any 40 CFR part 63 subpart and subcategory that will be applicable after you cease combusting solid waste;
                (iii) The fuel(s), non-waste material(s) and solid waste(s) the CISWI is currently combusting and has combusted over the past 6 months, and the fuel(s) or non-waste materials the unit will commence combusting;
                (iv) The date on which you became subject to the currently applicable emission limits; and

                (v) The date upon which you will cease combusting solid waste, and the date (if different) that you intend for any new requirements to become applicable (i.e., the effective date of the waste-to-fuel switch), consistent with paragraphs (a)(2) and (3) of this section.
                (5) All air pollution control equipment necessary for compliance with any newly applicable emissions limits which apply as a result of the cessation or commencement or recommencement of combusting solid waste must be installed and operational as of the effective date of the waste-to-fuel, or fuel-to-waste switch.
                (6) All monitoring systems necessary for compliance with any newly applicable monitoring requirements which apply as a result of the cessation or commencement or recommencement of combusting solid waste must be installed and operational as of the effective date of the waste-to-fuel, or fuel-to-waste switch. All calibration and drift checks must be performed as of the effective date of the waste-to-fuel, or fuel-to-waste switch. Relative accuracy tests must be performed as of the performance test deadline for PM CEMS (if PM CEMS are elected to demonstrate continuous compliance with the particulate matter emission limits). Relative accuracy testing for other CEMS need not be repeated if that testing was previously performed consistent with Clean Air Act section 112 monitoring requirements or monitoring requirements under this subpart.
                (b) You must conduct an annual performance test for the pollutants listed in table 1 of this subpart or tables 5 through 8 of this subpart and opacity for each CISWI as required under § 60.2125. The annual performance test must be conducted using the test methods listed in table 1 of this subpart or tables 5 through 8 of this subpart and the procedures in § 60.2125. Annual performance tests are not required if you use CEMS or continuous opacity monitoring systems to determine compliance.

                (c) You must continuously monitor the operating parameters specified in § 60.2110 or established under § 60.2115 and as specified in § 60.2170. Use 3-hour block average values to determine compliance (except for baghouse leak detection system alarms) unless a different averaging period is established under § 60.2115 or, for energy recovery units, where the averaging time for each operating parameter is a 30-day rolling, calculated each hour as the average of the previous 720 operating hours. Operation above the established maximum, below the established minimum, or outside the allowable range of operating limits specified in paragraph (a) of this section constitutes a deviation from your operating limits established under this subpart, except during performance tests conducted to determine compliance with the emission and operating limits or to establish new operating limits. Operating limits are confirmed or reestablished during performance tests.
                (d) You must burn only the same types of waste and fuels used to establish subcategory applicability (for energy recovery units) and operating limits during the performance test.
                (e) For energy recovery units, incinerators, and small remote units, you must perform an annual visual emissions test for ash handling.
                (f) For energy recovery units, you must conduct an annual performance test for opacity (except where particulate matter CEMS or continuous opacity monitoring systems are used are used) and the pollutants listed in table 6 of this subpart.
                (g) You may elect to demonstrate initial and continuous compliance with the carbon monoxide emission limit using a carbon monoxide CEMS, as described in § 60.2165(o).
                (h) Coal and liquid/gas energy recovery units with average annual heat input rates greater than or equal to 250 million British thermal units/hour (MMBtu/hr) may elect to demonstrate initial and continuous compliance with the particulate matter emissions limit using a particulate matter CEMS according to the procedures in § 60.2165(n) instead of the PM CPMS specified in § 60.2145. Coal and liquid/gas energy recovery units with annual average heat input rates less than 250 MMBtu/hr, incinerators, and small remote incinerators may also elect to demonstrate initial and continuous compliance using a particulate matter CEMS according to the procedures in § 60.2165(n) instead of particulate matter testing with EPA Method 5 at 40 CFR part 60, appendix A-3 and, if applicable, the continuous opacity monitoring requirements in paragraph (i) of this section.
                (i) For energy recovery units with annual average heat input rates greater than or equal to 10 MMBtu/hr and less than 250 MMBtu/hr that do not use a wet scrubber, fabric filter with bag leak detection system, an electrostatic precipitator, particulate matter CEMS, or particulate matter CPMS, you must install, operate, certify and maintain a continuous opacity monitoring system (COMS) according to the procedures in § 60.2165(m).
                (j) For waste-burning kilns, you must conduct an annual performance test for cadmium, lead, carbon monoxide, dioxins/furans and hydrogen chloride as listed in Table 7 of this subpart, unless you choose to demonstrate initial and continuous compliance using CEMS, as allowed in paragraph (u) of this section. If you do not use an acid gas wet scrubber or dry scrubber, you must determine compliance with the hydrogen chloride emissions limit using a HCl CEMS according to the requirements in paragraph (j)(1) of this section. You must determine compliance with the mercury emissions limit using a mercury CEMS or an integrated sorbent trap monitoring system according to paragraph (j)(2) of this section. You must determine compliance with nitrogen oxides and sulfur dioxide using CEMS. You must determine compliance with particulate matter using CPMS.
                (1) If you monitor compliance with the HCl emissions limit by operating an HCl CEMS, you must do so in accordance with Performance Specification 15 (PS 15) of appendix B to 40 CFR part 60 or PS 18 of appendix B to 40 CFR part 60. You must operate, maintain, and quality assure a HCl CEMS installed and certified under PS 15 according to the quality assurance requirements in Procedure 1 of appendix F to 40 CFR part 60 except that the Relative Accuracy Test Audit requirements of Procedure 1 must be replaced with the validation requirements and criteria of sections 11.1.1 and 12.0 of PS 15. You must operate, maintain and quality assure a HCl CEMS installed and certified under PS 18 according to the quality assurance requirements in Procedure 6 of appendix F to 40 CFR part 60. For any performance specification that you use, you must use Method 321 of appendix A to 40 CFR part 63 as the reference test method for conducting relative accuracy testing. The span value and calibration requirements in paragraphs (j)(1)(i) and (ii) of this section apply to all HCl CEMS used under this subpart:

                (i) You must use a measurement span value for any HCl CEMS of 0-10 ppmvw unless the monitor is installed on a kiln without an inline raw mill. Kilns without an inline raw mill may use a higher span value sufficient to quantify all expected emissions concentrations. The HCl CEMS data recorder output range must include the full range of expected HCl concentration values which would include those expected during “mill off” conditions. The corresponding data recorder range shall be documented in the site-specific monitoring plan and associated records;
                (ii) In order to quality assure data measured above the span value, you must use one of the three options in paragraphs (j)(1)(ii)(A) through (C) of this section:
                (A) Include a second span that encompasses the HCl emission concentrations expected to be encountered during “mill off” conditions. This second span may be rounded to a multiple of 5 ppm of total HCl. The requirements of the appropriate HCl monitor performance specification shall be followed for this second span with the exception that a RATA with the mill off is not required;
                (B) Quality assure any data above the span value by proving instrument linearity beyond the span value established in paragraph (j)(1)(i) of this section using the following procedure. Conduct a weekly “above span linearity” calibration challenge of the monitoring system using a reference gas with a certified value greater than your highest expected hourly concentration or greater than 75% of the highest measured hourly concentration. The “above span” reference gas must meet the requirements of the applicable performance specification and must be introduced to the measurement system at the probe. Record and report the results of this procedure as you would for a daily calibration. The “above span linearity” challenge is successful if the value measured by the HCl CEMS falls within 10 percent of the certified value of the reference gas. If the value measured by the HCl CEMS during the above span linearity challenge exceeds 10 percent of the certified value of the reference gas, the monitoring system must be evaluated and repaired and a new “above span linearity” challenge met before returning the HCl CEMS to service, or data above span from the HCl CEMS must be subject to the quality assurance procedures established in (j)(1)(ii)(D) of this section. In this manner values measured by the HCl CEMS during the above span linearity challenge exceeding ±20 percent of the certified value of the reference gas must be normalized using equation 6;

                (C) Quality assure any data above the span value established in paragraph (j)(1)(i) of this section using the following procedure. Any time two consecutive one-hour average measured concentration of HCl exceeds the span value you must, within 24 hours before or after, introduce a higher, “above span” HCl reference gas standard to the HCl CEMS. The “above span” reference gas must meet the requirements of the applicable performance specification and target a concentration level between 50 and 150 percent of the highest expected hourly concentration measured during the period of measurements above span, and must be introduced at the probe. While this target represents a desired concentration range that is not always achievable in practice, it is expected that the intent to meet this range is demonstrated by the value of the reference gas. Expected values may include above span calibrations done before or after the above-span measurement period. Record and report the results of this procedure as you would for a daily calibration. The “above span” calibration is successful if the value measured by the HCl CEMS is within 20 percent of the certified value of the reference gas. If the value measured by the HCl CEMS is not within 20 percent of the certified value of the reference gas, then you must normalize the stack gas values measured above span as described in paragraph (j)(1)(ii)(D) of this section. If the “above span” calibration is conducted during the period when measured emissions are above span and there is a failure to collect the one data point in an hour due to the calibration duration, then you must determine the emissions average for that missed hour as the average of hourly averages for the hour preceding the missed hour and the hour following the missed hour. In an hour where an “above span” calibration is being conducted and one or more data points are collected, the emissions average is represented by the average of all valid data points collected in that hour;

                (D) In the event that the “above span” calibration is not successful (i.e., the HCl CEMS measured value is not within 20 percent of the certified value of the reference gas), then you must normalize the one-hour average stack gas values measured above the span during the 24-hour period preceding or following the “above span” calibration for reporting based on the HCl CEMS response to the reference gas as shown in equation 6:
                
                  ER16AP19.011
                
                Only one “above span” calibration is needed per 24-hour period.
                (2) Compliance with the mercury emissions limit must be determined using a mercury CEMS or integrated sorbent trap monitoring system according to the following requirements:
                (i) You must operate a mercury CEMS system in accordance with performance specification 12A of 40 CFR part 60, appendix B or an integrated sorbent trap monitoring system in accordance with performance specification 12B of 40 CFR part 60, appendix B; these monitoring systems must be quality assured according to procedure 5 of 40 CFR 60, appendix F. For the purposes of emissions calculations when using an integrated sorbent trap monitoring system, the mercury concentration determined for each sampling period must be assigned to each hour during the sampling period. If you choose to comply with the production-rate based mercury limit for your waste-burning kiln, you must also monitor hourly clinker production and determine the hourly mercury emissions rate in pounds per million ton of clinker produced. You must demonstrate compliance with the mercury emissions limit using a 30-day rolling average of these 1-hour mercury concentrations or mass emissions rates, including CEMS and integerated sorbent trap monitoring system data during startup and shutdown as defined in this subpart, calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7 of this part. Integerated sorbent trap monitoring system and CEMS data during startup and shutdown, as defined in this subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content;
                (ii) Owners or operators using a mercury CEMS or integrated sorbent trap monitoring system to determine mass emission rate must install, operate, calibrate, and maintain an instrument for continuously measuring and recording the mercury mass emissions rate to the atmosphere according to the requirements of performance specification 6 of 40 CFR part 60, appendix B, and conducting an annual relative accuracy test of the continuous emission rate monitoring system according to section 8.2 of performance specification 6; and
                (iii) The owner or operator of a waste-burning kiln must demonstrate initial compliance by operating a mercury CEMS or integrated sorbent trap monitoring system while the raw mill of the in-line kiln/raw mill is operating under normal conditions and including at least one period when the raw mill is off.
                (k) If you use an air pollution control device to meet the emission limitations in this subpart, you must conduct an initial and annual inspection of the air pollution control device. The inspection must include, at a minimum, the following:
                (1) Inspect air pollution control device(s) for proper operation; and

                (2) Develop a site-specific monitoring plan according to the requirements in paragraph (l) of this section. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under § 60.13(i).
                
                (l) For each continuous monitoring system required in this section, you must develop and submit to the EPA Administrator for approval a site-specific monitoring plan according to the requirements of this paragraph (l) that addresses paragraphs (l)(1)(i) through (vi) of this section:
                (1) You must submit this site-specific monitoring plan at least 60 days before your initial performance evaluation of your continuous monitoring system:

                (i) Installation of the continuous monitoring system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device);
                (ii) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer and the data collection and reduction systems.

                (iii) Performance evaluation procedures and acceptance criteria (e.g., calibrations);
                (iv) Ongoing operation and maintenance procedures in accordance with the general requirements of § 60.11(d);
                (v) Ongoing data quality assurance procedures in accordance with the general requirements of § 60.13; and
                (vi) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 60.7(b), (c) introductory text, (c)(1) and (4), and (d) through (g).
                (2) You must conduct a performance evaluation of each continuous monitoring system in accordance with your site-specific monitoring plan.
                (3) You must operate and maintain the continuous monitoring system in continuous operation according to the site-specific monitoring plan.
                (m) If you have an operating limit that requires the use of a flow monitoring system, you must meet the requirements in paragraphs (l) and (m)(1) through (4) of this section:
                (1) Install the flow sensor and other necessary equipment in a position that provides a representative flow;
                (2) Use a flow sensor with a measurement sensitivity at full scale of no greater than 2 percent;
                (3) Minimize the effects of swirling flow or abnormal velocity distributions due to upstream and downstream disturbances; and
                (4) Conduct a flow monitoring system performance evaluation in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (n) If you have an operating limit that requires the use of a pressure monitoring system, you must meet the requirements in paragraphs (l) and (n)(1) through (6) of this section:

                (1) Install the pressure sensor(s) in a position that provides a representative measurement of the pressure (e.g., PM scrubber pressure drop);
                (2) Minimize or eliminate pulsating pressure, vibration, and internal and external corrosion;
                (3) Use a pressure sensor with a minimum tolerance of 1.27 centimeters of water or a minimum tolerance of 1 percent of the pressure monitoring system operating range, whichever is less;

                (4) Perform checks at the frequency outlined in your site-specific monitoring plan to ensure pressure measurements are not obstructed (e.g., check for pressure tap plugging daily);
                (5) Conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually; and
                (6) If at any time the measured pressure exceeds the manufacturer's specified maximum operating pressure range, conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan and confirm that the pressure monitoring system continues to meet the performance requirements in your monitoring plan. Alternatively, install and verify the operation of a new pressure sensor.
                (o) If you have an operating limit that requires a pH monitoring system, you must meet the requirements in paragraphs (l) and (o)(1) through (4) of this section:

                (1) Install the pH sensor in a position that provides a representative measurement of scrubber effluent pH;
                
                (2) Ensure the sample is properly mixed and representative of the fluid to be measured;
                (3) Conduct a performance evaluation of the pH monitoring system in accordance with your monitoring plan at least once each process operating day; and
                (4) Conduct a performance evaluation (including a two-point calibration with one of the two buffer solutions having a pH within 1 of the pH of the operating limit) of the pH monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than quarterly.
                (p) If you have an operating limit that requires a secondary electric power monitoring system for an electrostatic precipitator, you must meet the requirements in paragraphs (l) and (p)(1) and (2) of this section:
                (1) Install sensors to measure (secondary) voltage and current to the precipitator collection plates; and
                (2) Conduct a performance evaluation of the electric power monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (q) If you have an operating limit that requires the use of a monitoring system to measure sorbent injection rate (e.g., weigh belt, weigh hopper, or hopper flow measurement device), you must meet the requirements in paragraphs (l) and (q)(1) and (2) of this section:
                (1) Install the system in a position(s) that provides a representative measurement of the total sorbent injection rate; and
                (2) Conduct a performance evaluation of the sorbent injection rate monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (r) If you elect to use a fabric filter bag leak detection system to comply with the requirements of this subpart, you must install, calibrate, maintain, and continuously operate a bag leak detection system as specified in paragraphs (l) and (r)(1) through (5) of this section:

                (1) Install a bag leak detection sensor(s) in a position(s) that will be representative of the relative or absolute particulate matter loadings for each exhaust stack, roof vent, or compartment (e.g., for a positive pressure fabric filter) of the fabric filter;
                (2) Use a bag leak detection system certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less;

                (3) Conduct a performance evaluation of the bag leak detection system in accordance with your monitoring plan and consistent with the guidance provided in EPA-454/R-98-015 (incorporated by reference, see § 60.17);
                (4) Use a bag leak detection system equipped with a device to continuously record the output signal from the sensor; and
                (5) Use a bag leak detection system equipped with a system that will sound an alarm when an increase in relative particulate matter emissions over a preset level is detected. The alarm must be located where it is observed readily by plant operating personnel.
                (s) For facilities using a CEMS to demonstrate initial and continuous compliance with the sulfur dioxide emission limit, compliance with the sulfur dioxide emission limit may be demonstrated by using the CEMS specified in § 60.2165(l) to measure sulfur dioxide. The sulfur dioxide CEMS must follow the procedures and methods specified in paragraph (s) of this section. For sources that have actual inlet emissions less than 100 parts per million dry volume, the relative accuracy criterion for inlet sulfur dioxide CEMS should be no greater than 20 percent of the mean value of the reference method test data in terms of the units of the emission standard, or 5 parts per million dry volume absolute value of the mean difference between the reference method and the CEMS, whichever is greater:

                (1) During each relative accuracy test run of the CEMS required by performance specification 2 in appendix B of this part, collect sulfur dioxide and oxygen (or carbon dioxide) data concurrently (or within a 30- to 60-minute period) with both the CEMS and the test methods specified in paragraphs (s)(1)(i) and (ii) of this section:

                (i) For sulfur dioxide, EPA Reference Method 6 or 6C, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17) must be used; and

                (ii) For oxygen (or carbon dioxide), EPA Reference Method 3A or 3B, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), must be used.
                (2) The span value of the CEMS at the inlet to the sulfur dioxide control device must be 125 percent of the maximum estimated hourly potential sulfur dioxide emissions of the unit subject to this subpart. The span value of the CEMS at the outlet of the sulfur dioxide control device must be 50 percent of the maximum estimated hourly potential sulfur dioxide emissions of the unit subject to this subpart.
                (3) Conduct accuracy determinations quarterly and calibration drift tests daily in accordance with procedure 1 in appendix F of this part.
                (t) For facilities using a CEMS to demonstrate initial and continuous compliance with the nitrogen oxides emission limit, compliance with the nitrogen oxides emission limit may be demonstrated by using the CEMS specified in § 60.2165 to measure nitrogen oxides. The nitrogen oxides CEMS must follow the procedures and methods specified in paragraphs (t)(1) through (4) of this section:
                (1) During each relative accuracy test run of the CEMS required by performance specification 2 of appendix B of this part, collect nitrogen oxides and oxygen (or carbon dioxide) data concurrently (or within a 30- to 60-minute period) with both the CEMS and the test methods specified in paragraphs (t)(1)(i) and (ii) of this section:
                (i) For nitrogen oxides, EPA Reference Method 7 or 7E at 40 CFR part 60, appendix A-4 must be used; and

                (ii) For oxygen (or carbon dioxide), EPA Reference Method 3A or 3B at 40 CFR part 60, appendix A-3, or as an alternative ANSI/ASME PTC 19-10.1981 (incorporated by reference, see § 60.17), as applicable, must be used.
                (2) The span value of the continuous emission monitoring system must be 125 percent of the maximum estimated hourly potential nitrogen oxide emissions of the unit.
                (3) Conduct accuracy determinations quarterly and calibration drift tests daily in accordance with procedure 1 in appendix F of this part.
                (4) The owner or operator of an affected facility may request that compliance with the nitrogen oxides emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. If carbon dioxide is selected for use in diluent corrections, the relationship between oxygen and carbon dioxide levels must be established during the initial performance test according to the procedures and methods specified in paragraphs (t)(4)(i) through (iv) of this section. This relationship may be re-established during performance compliance tests:

                (i) The fuel factor equation in Method 3B must be used to determine the relationship between oxygen and carbon dioxide at a sampling location. Method 3A or 3B, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used to determine the oxygen concentration at the same location as the carbon dioxide monitor;
                (ii) Samples must be taken for at least 30 minutes in each hour;
                (iii) Each sample must represent a 1-hour average; and
                (iv) A minimum of three runs must be performed.
                (u) For facilities using a CEMS or an integrated sorbent trap monitoring system for mercury to demonstrate initial and continuouscompliance with any of the emission limits of this subpart, you must complete the following:

                (1) Demonstrate compliance with the appropriate emission limit(s) using a 30-day rolling average of 1-hour arithmetic average emission concentrations, including CEMS or integrated sorbent trap monitoring systems data during startup and shutdown as defined in this subpart, calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at appendix A-7 of this part. The 1-hour arithmetic averages for CEMS must be calculated using the data points required under § 60.13(e)(2). Except for CEMS or integrated sorbent trap monitoring systems data during startup and shutdown, the 1-hour arithmetic averages used to calculate the 30-day rolling average emission concentrations must be corrected to 7 percent oxygen (dry basis). Integrated sorbent trap monitoring systems or CEMS data during startup and shutdown, as defined in the subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content; and
                (2) Operate all CEMS and integrated sorbent trap monitoring systems in accordance with the applicable procedures under appendices B and F of this part.
                (v) Use of the bypass stack at any time is an emissions standards deviation for PM, HCl, lead, cadmium, mercury, nitrogen oxides, sulfur dioxide, and dioxin/furans.
                (w) For energy recovery units with a design heat input capacity of 100 MMBtu/hr or greater that do not use a carbon monoxide CEMS, you must install, operate, and maintain a oxygen analyzer system as defined in § 60.2265 according to the procedures in paragraphs (w)(1) through (4) of this section:
                (1) The oxygen analyzer system must be installed by the initial performance test date specified in § 60.2140;
                (2) You must operate the oxygen trim system within compliance with paragraph (w)(3) of this section at all times;
                (3) You must maintain the oxygen level such that the 30-day rolling average that is established as the operating limit for oxygen is not below the lowest hourly average oxygen concentration measured during the most recent CO performance test; and
                (4) You must calculate and record a 30-day rolling average oxygen concentration using equation 19-19 in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.

                (x) For energy recovery units with annual average heat input rates greater than or equal to 250 MMBtu/hr and waste-burning kilns, you must install, calibrate, maintain, and operate a PM CPMS and record the output of the system as specified in paragraphs (x)(1) through (8) of this section. For other energy recovery units, you may elect to use PM CPMS operated in accordance with this section. PM CPMS are suitable in lieu of using other CMS for monitoring PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure):
                (1) Install, calibrate, operate, and maintain your PM CPMS according to the procedures in your approved site-specific monitoring plan developed in accordance with paragraphs (l) and (x)(1)(i) through (iii) of this section:
                (i) The operating principle of the PM CPMS must be based on in-stack or extractive light scatter, light scintillation, beta attenuation, or mass accumulation detection of the exhaust gas or representative sample. The reportable measurement output from the PM CPMS must be expressed as milliamps or the digital signal equivalent;
                (ii) The PM CPMS must have a cycle time (i.e., period required to complete sampling, measurement, and reporting for each measurement) no longer than 60 minutes; and
                (iii) The PM CPMS must be capable of detecting and responding to particulate matter concentrations increments no greater than 0.5 mg/actual cubic meter.
                (2) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, you must adjust the site-specific operating limit in accordance with the results of the performance test according to the procedures specified in § 60.2110.
                (3) Collect PM CPMS hourly average output data for all energy recovery unit or waste-burning kiln operating hours. Express the PM CPMS output as milliamps.
                (4) Calculate the arithmetic 30-day rolling average of all of the hourly average PM CPMS output collected during all energy recovery unit or waste-burning kiln operating hours data (milliamps or their digital equivalent).

                (5) You must collect data using the PM CPMS at all times the energy recovery unit or waste-burning kiln is operating and at the intervals specified in paragraph (x)(1)(ii) of this section, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments), and any scheduled maintenance as defined in your site-specific monitoring plan.
                (6) You must use all the data collected during all energy recovery unit or waste-burning kiln operating hours in assessing the compliance with your operating limit except:
                (i) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or quality control activities conducted during monitoring system malfunctions are not used in calculations (report any such periods in your annual deviation report);
                (ii) Any data collected during periods when the monitoring system is out of control as specified in your site-specific monitoring plan, repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or quality control activities conducted during out-of-control periods are not used in calculations (report emissions or operating levels and report any such periods in your annual deviation report);
                (iii) Any PM CPMS data recorded during periods of CEMS data during startup and shutdown, as defined in this subpart.
                (7) You must record and make available upon request results of PM CPMS system performance audits, as well as the dates and duration of periods from when the PM CPMS is out of control until completion of the corrective actions necessary to return the PM CPMS to operation consistent with your site-specific monitoring plan.
                (8) For any deviation of the 30-day rolling average PM CPMS average value from the established operating parameter limit, you must:
                (i) Within 48 hours of the deviation, visually inspect the air pollution control device;
                (ii) If inspection of the air pollution control device identifies the cause of the deviation, take corrective action as soon as possible and return the PM CPMS measurement to within the established value;
                (iii) Within 30 days of the deviation or at the time of the annual compliance test, whichever comes first, conduct a PM emissions compliance test to determine compliance with the PM emissions limit. Within 45 days of the deviation, you must re-establish the CPMS operating limit. You are not required to conduct additional testing for any deviations that occur between the time of the original deviation and the PM emissions compliance test required under paragraph (x) of this section; and
                (iv) PM CPMS deviations leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a violation of this subpart.
                (y) When there is an alkali bypass and/or an in-line coal mill that exhaust emissions through a separate stack(s), the combined emissions are subject to the emission limits applicable to waste-burning kilns. To determine the kiln-specific emission limit for demonstrating compliance, you must:
                (1) Calculate a kiln-specific emission limit using equation 7:
                
                  ER16AP19.012
                
                
                  Where:
                  
                  Cks = Kiln stack concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qab = Alkali bypass flow rate (volume/hr)
                  Cab = Alkali bypass concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qcm = In-line coal mill flow rate (volume/hr)
                  Ccm = In-line coal mill concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qks = Kiln stack flow rate (volume/hr)
                
                

                (2) Particulate matter concentration must be measured downstream of the in-line coal mill. All other pollutant concentrations must be measured either upstream or downstream of the in-line coal mill; and
                (3) For purposes of determining the combined emissions from kilns equipped with an alkali bypass or that exhaust kiln gases to a coal mill that exhausts through a separate stack, instead of installing a CEMS or PM CPMS on the alkali bypass stack or in-line coal mill stack, the results of the initial and subsequent performance test can be used to demonstrate compliance with the relevant emissions limit. A performance test must be conducted on an annual basis (between 11 and 13 calendar months following the previous performance test).
              
              
                § 60.2150
                By what date must I conduct the annual performance test?
                You must conduct annual performance tests between 11 and 13 months of the previous performance test.
              
              
                § 60.2151
                By what date must I conduct the annual air pollution control device inspection?
                On an annual basis (no more than 12 months following the previous annual air pollution control device inspection), you must complete the air pollution control device inspection as described in § 60.2141.
              
              
                § 60.2155
                May I conduct performance testing less often?
                (a) You must conduct annual performance tests according to the schedule specified in § 60.2150, with the following exceptions:
                (1) You may conduct a repeat performance test at any time to establish new values for the operating limits, as specified in § 60.2160. New operating limits become effective on the date that the performance test report is submitted to the EPA's Central Data Exchange or postmarked, per the requirements of § 60.2235(b). The Administrator may request a repeat performance test at any time;
                (2) You must repeat the performance test within 60 days of a process change, as defined in § 60.2265;
                (3) You can conduct performance tests less often if you meet the following conditions: your performance tests for the pollutant for at least 2 consecutive performance tests demonstrates that the emission level for the pollutant is no greater than the emission level specified in paragraph (a)(3)(i) or (ii) of this section, as applicable; there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions; and you are not required to conduct a performance test for the pollutant in response to a request by the Administrator in paragraph (a)(1) of this section or a process change in paragraph (a)(2) of this section. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test for the pollutant no more than 37 months following the previous performance test for the pollutant. If the emission level for your CISWI continues to meet the emission level specified in paragraph (a)(3)(i) or (ii) of this section, as applicable, you may choose to conduct performance tests for the pollutant every third year, as long as there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions. Each such performance test must be conducted no more than 37 months after the previous performance test.
                (i) For particulate matter, hydrogen chloride, mercury, nitrogen oxides, sulfur dioxide, cadmium, lead and dioxins/furans, the emission level equal to 75 percent of the applicable emission limit in table 1 or tables 5 through 8 of this subpart, as applicable; and
                (ii) For fugitive emissions, visible emissions (of combustion ash from the ash conveying system) for 2 percent of the time during each of the three 1-hour observations periods.

                (4) If you are conducting less frequent testing for a pollutant as provided in paragraph (a)(3) of this section and a subsequent performance test for the pollutant indicates that your CISWI does not meet the emission level specified in paragraph (a)(3)(i) or (ii) of this section, as applicable, you must conduct annual performance tests for the pollutant according to the schedule specified in paragraph (a) of this section until you qualify for less frequent testing for the pollutant as specified in paragraph (a)(3) of this section.
                (b) [Reserved]
              
              
                § 60.2160
                May I conduct a repeat performance test to establish new operating limits?
                (a) Yes. You may conduct a repeat performance test at any time to establish new values for the operating limits. The Administrator may request a repeat performance test at any time.
                (b) You must repeat the performance test if your feed stream is different than the feed streams used during any performance test used to demonstrate compliance.
              
            
            
              Monitoring
              
                § 60.2165
                What monitoring equipment must I install and what parameters must I monitor?
                (a) If you are using a wet scrubber to comply with the emission limitation under § 60.2105, you must install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the value of the operating parameters used to determine compliance with the operating limits listed in table 2 of this subpart. These devices (or methods) must measure and record the values for these operating parameters at the frequencies indicated in table 2 of this subpart at all times except as specified in § 60.2170(a).
                (b) If you use a fabric filter to comply with the requirements of this subpart and you do not use a PM CPMS or PM CEMS for monitoring PM compliance, you must install, calibrate, maintain, and continuously operate a bag leak detection system as specified in paragraphs (b)(1) through (8) of this section:
                (1) You must install and operate a bag leak detection system for each exhaust stack of the fabric filter;
                (2) Each bag leak detection system must be installed, operated, calibrated, and maintained in a manner consistent with the manufacturer's written specifications and recommendations;
                (3) The bag leak detection system must be certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less;
                (4) The bag leak detection system sensor must provide output of relative or absolute particulate matter loadings;
                (5) The bag leak detection system must be equipped with a device to continuously record the output signal from the sensor;
                (6) The bag leak detection system must be equipped with an alarm system that will alert automatically an operator when an increase in relative particulate matter emissions over a preset level is detected. The alarm must be located where it is observed easily by plant operating personnel;
                (7) For positive pressure fabric filter systems, a bag leak detection system must be installed in each baghouse compartment or cell. For negative pressure or induced air fabric filters, the bag leak detector must be installed downstream of the fabric filter; and
                (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
                (c) If you are using something other than a wet scrubber, activated carbon, selective non-catalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations under § 60.2105, you must install, calibrate (to the manufacturers' specifications), maintain, and operate the equipment necessary to monitor compliance with the site-specific operating limits established using the procedures in § 60.2115.
                (d) If you use activated carbon injection to comply with the emission limitations in this subpart, you must measure the minimum mercury sorbent flow rate once per hour.
                (e) If you use selective noncatalytic reduction to comply with the emission limitations, you must complete the following:

                (1) Following the date on which the initial performance test is completed or is required to be completed under § 60.2125, whichever date comes first, ensure that the affected facility does not operate above the maximum charge rate, or below the minimum secondary chamber temperature (if applicable to your CISWI) or the minimum reagent flow rate measured as 3-hour block averages at all times; and
                
                (2) Operation of the affected facility above the maximum charge rate, below the minimum secondary chamber temperature and below the minimum reagent flow rate simultaneously constitute a violation of the nitrogen oxides emissions limit.
                (f) If you use an electrostatic precipitator to comply with the emission limits of this subpart and you do not use a PM CPMS for monitoring PM compliance, you must monitor the secondary power to the electrostatic precipitator collection plates and maintain the 3-hour block averages at or above the operating limits established during the mercury or particulate matter performance test.
                (g) For waste-burning kilns not equipped with a wet scrubber or dry scrubber, you must install, calibrate, maintain, and operate a CEMS for monitoring hydrogen chloride emissions discharged to the atmosphere, as specified in § 60.2145(j), and record the output of the system. You may substitute use of a HCl CEMS for conducting the HCl initial and annual testing with EPA Method 321 at 40 CFR part 63, appendix A. For units other than waste-burning kilns not equipped with a wet scrubber or dry scrubber, a facility may substitute use of a hydrogen chloride CEMS for conducting the hydrogen chloride initial and annual performance test. For units equipped with a hydrogen chloride CEMS, you are not required to monitor the minimum hydrogen chloride sorbent flow rate, the minimum scrubber liquor pH, or the monitoring minimum injection rate.

                (h) To demonstrate compliance with the particulate matter emissions limit, a facility may substitute use of a particulate matter CEMS for conducting the PM initial and annual performance test. For units equipped with a particulate matter CEMS, you are not required to use other CMS for monitoring PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure).

                (i) To demonstrate initial and continuous compliance with the dioxin/furan emissions limit, a facility may substitute use of a continuous automated sampling system for the dioxin/furan initial and annual performance tests. You must record the output of the system and analyze the sample according to EPA Method 23 at 40 CFR part 60, appendix A-7 of this part. This option to use a continuous automated sampling system takes effect on the date a final performance specification applicable to dioxin/furan from continuous monitors is published in the Federal Register. The owner or operator who elects to continuously sample dioxin/furan emissions instead of sampling and testing using EPA Method 23 at 40 CFR part 60, appendix A-7 must install, calibrate, maintain, and operate a continuous automated sampling system and must comply with the requirements specified in § 60.58b(p) and (q). A facility may substitute continuous dioxin/furan monitoring for the minimum sorbent flow rate, if activated carbon sorbent injection is used solely for compliance with the dioxin/furan emission limit.

                (j) To demonstrate initial and continuous compliance with the mercury emissions limit, a facility may substitute use of a mercury CEMS or an integrated sorbent trap monitoring system for the mercury initial and annual performance test. The owner or operator who elects to continuously measure mercury emissions instead of sampling and testing using EPA Reference Method 29 or 30B at 40 CFR part 60, appendix A-8, ASTM D6784-02 (Reapproved 2008) (incorporated by reference, see § 60.17), or an approved alternative method for measuring mercury emissions, must install, calibrate, maintain, and operate the mercury CEMS or integrated sorbent trap monitoring system and must comply with performance specification 12A or performance specification 12B, respectively, and quality assurance procedure 5. For the purposes of emissions calculations when using an integrated sorbent trap monitoring system, the mercury concentration determined for each sampling period must be assigned to each hour during the sampling period. Waste-burning kilns must install, calibrate, maintain, and operate a mercury CEMS or an integrated sorbent trap monitoring system as specified in § 60.2145(j). For units equipped with a mercury CEMS or an integrated sorbent trap monitoring system, you are not required to monitor the minimum sorbent flow rate, if activated carbon sorbent injection is used solely for compliance with the mercury emission limit.
                (k) To demonstrate initial and continuous compliance with the nitrogen oxides emissions limit, a facility may substitute use of a CEMS for the nitrogen oxides initial and annual performance test to demonstrate compliance with the nitrogen oxides emissions limits. For units equipped with a nitrogen oxides CEMS, you are not required to monitor the charge rate, secondary chamber temperature, and reagent flow for selective noncatalytic reduction, if applicable:
                (1) Install, calibrate, maintain, and operate a CEMS for measuring nitrogen oxides emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 2 of appendix B of this part, the quality assurance procedure 1 of appendix F of this part and the procedures under § 60.13 must be followed for installation, evaluation, and operation of the CEMS; and
                (2) Compliance with the emission limit for nitrogen oxides must be determined based on the 30-day rolling average of the hourly emission concentrations using CEMS outlet data, as outlined in § 60.2145(u).
                (l) To demonstrate initial and continuous compliance with the sulfur dioxide emissions limit, a facility may substitute use of a CEMS for the sulfur dioxide initial and annual performance test to demonstrate compliance with the sulfur dioxide emissions limits:
                (1) Install, calibrate, maintain, and operate a CEMS for measuring sulfur dioxide emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 2 of appendix B of this part, the quality assurance requirements of procedure one of appendix F of this part and procedures under § 60.13 must be followed for installation, evaluation, and operation of the CEMS; and
                (2) Compliance with the sulfur dioxide emission limit shall be determined based on the 30-day rolling average of the hourly arithmetic average emission concentrations using CEMS outlet data, as outlined in § 60.2145(u).
                (m) For energy recovery units over 10 MMBtu/hr but less than 250 MMBtu/hr annual average heat input rates that do not use a wet scrubber, fabric filter with bag leak detection system, an electrostatic precipitator, particulate matter CEMS, or particulate matter CPMS you must install, operate, certify, and maintain a continuous opacity monitoring system according to the procedures in paragraphs (m)(1) through (5) of this section by the compliance date specified in § 60.2105. Energy recovery units that use a CEMS to demonstrate initial and continuing compliance according to the procedures in § 60.2165(n) are not required to install a continuous opacity monitoring system and must perform the annual performance tests for the opacity consistent with § 60.2145(f):
                (1) Install, operate, and maintain each continuous opacity monitoring system according to performance specification 1 of 40 CFR part 60, appendix B;
                (2) Conduct a performance evaluation of each continuous opacity monitoring system according to the requirements in § 60.13 and according to PS-1 of 40 CFR part 60, appendix B;
                (3) As specified in § 60.13(e)(1), each continuous opacity monitoring system must complete a minimum of one cycle of sampling and analyzing for each successive 10-second period and one cycle of data recording for each successive 6-minute period;
                (4) Reduce the continuous opacity monitoring system data as specified in § 60.13(h)(1); and
                (5) Determine and record all the 6-minute averages (and 1-hour block averages as applicable) collected.

                (n) For coal and liquid/gas energy recovery units, incinerators, and small remote incinerators, an owner or operator may elect to install, calibrate, maintain, and operate a CEMS for monitoring particulate matter emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility who continuously monitors particulate matter emissions instead of conducting performance testing using EPA Method 5 at 40 CFR part 60, appendix A-3 or monitoring with a particulate matter CPMS according to paragraph (r) of this section, must install, calibrate, maintain, and operate a PM CEMS and must comply with the requirements specified in paragraphs (n)(1) through (10) of this section:
                (1) The PM CEMS must be installed, evaluated, and operated in accordance with the requirements of performance specification 11 of appendix B of this part and quality assurance requirements of procedure 2 of appendix F of this part and § 60.13. Use Method 5 or Method 5I of appendix A of this part for the PM CEMS correlation testing;
                (2) The initial performance evaluation must be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.2125 or within 180 days of notification to the Administrator of use of the continuous monitoring system if the owner or operator was previously determining compliance by Method 5 performance tests, whichever is later;
                (3) The owner or operator of an affected facility may request that compliance with the particulate matter emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility must be established according to the procedures and methods specified in § 60.2145(t)(4)(i) through (iv);
                (4) The owner or operator of an affected facility must conduct an initial performance test for particulate matter emissions. If PM CEMS are elected for demonstrating compliance, and the initial performance test has not yet been conducted, then initial compliance must be determined by using the CEMS specified in paragraph (n) of this section to measure particulate matter. You must calculate a 30-day rolling average of 1-hour arithmetic average emission concentrations, including CEMS data during startup and shutdown, as defined in this subpart, using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7;
                (5) Continuous compliance with the particulate matter emission limit must be determined based on the 30-day rolling average calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7 from the 1-hour arithmetic average CEMS outlet data;
                (6) At a minimum, valid continuous monitoring system hourly averages must be obtained as specified in § 60.2170(e);
                (7) The 1-hour arithmetic averages required under paragraph (n)(5) of this section must be expressed in milligrams per dry standard cubic meter corrected to 7 percent oxygen (dry basis) and must be used to calculate the 30-day rolling average emission concentrations. CEMS data during startup and shutdown, as defined in this subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content. The 1-hour arithmetic averages must be calculated using the data points required under § 60.13(e)(2);
                (8) All valid CEMS data must be used in calculating average emission concentrations even if the minimum CEMS data requirements of paragraph (n)(6) of this section are not met.
                (9) The CEMS must be operated according to performance specification 11 in appendix B of this part; and,
                (10) Quarterly and yearly accuracy audits and daily drift, system optics, and sample volume checks must be performed in accordance with procedure 2 in appendix F of this part.
                (o) To demonstrate initial and continuous compliance with the carbon monoxide emissions limit, you may substitute use of a CEMS for the carbon monoxide initial and annual performance test:
                (1) Install, calibrate, maintain, and operate a CEMS for measuring carbon monoxide emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 4A or 4B of appendix B of this part, the quality assurance procedure 1 of appendix F of this part and the procedures under § 60.13 must be followed for installation, evaluation, and operation of the CEMS; and

                (2) Compliance with the carbon monoxide emission limit shall be determined based on the 30-day rolling average of the hourly arithmetic average emission concentrations, including CEMS data during startup and shutdown as defined in this subpart, using CEMS outlet data, as outlined in § 60.2145(u).
                (p) The owner/operator of an affected source with a bypass stack shall install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of the bypass stack including date, time and duration.
                (q) For energy recovery units with a design heat input capacity of 100 MMBtu/hr or greater that do not use a carbon monoxide CEMS, you must install, operate, and maintain a oxygen analyzer system as defined in § 60.2265 according to the procedures in paragraphs (q)(1) through (4) of this section:
                (1) The oxygen analyzer system must be installed by the initial performance test date specified in § 60.2140;
                (2) You must operate the oxygen trim system within compliance with paragraph (q)(3) of this section at all times;
                (3) You must maintain the oxygen level such that the 30-day rolling average that is established as the operating limit for oxygen according to paragraph (q)(4) of this section is not below the lowest hourly average oxygen concentration measured during the most recent CO performance test; and
                (4) You must calculate and record a 30-day rolling average oxygen concentration using equation 19-19 in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.

                (r) For energy recovery units with annual average heat input rates greater than or equal to 250 MMBtu/hr and waste-burning kilns, you must install, calibrate, maintain, and operate a PM CPMS and record the output of the system as specified in paragraphs (r)(1) through (8) of this section. If you elect to use a particulate matter CEMS as specified in paragraph (n) of this section, you are not required to use a PM CPMS to monitor particulate matter emissions. For other energy recovery units, you may elect to use PM CPMS operated in accordance with this section. PM CPMS are suitable in lieu of using other CMS for monitoring PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure):
                (1) Install, calibrate, operate, and maintain your PM CPMS according to the procedures in your approved site-specific monitoring plan developed in accordance with § 60.2145(l) and paragraphs (r)(1)(i) through (iii) of this section:
                (i) The operating principle of the PM CPMS must be based on in-stack or extractive light scatter, light scintillation, beta attenuation, or mass accumulation detection of PM in the exhaust gas or representative sample. The reportable measurement output from the PM CPMS must be expressed as milliamps or a digital signal equivalent;
                (ii) The PM CPMS must have a cycle time (i.e., period required to complete sampling, measurement, and reporting for each measurement) no longer than 60 minutes; and
                (iii) The PM CPMS must be capable of detecting and responding to particulate matter concentration increments no greater than 0.5 mg/actual cubic meter.
                (2) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, you must adjust the site-specific operating limit in accordance with the results of the performance test according to the procedures specified in § 60.2110.
                (3) Collect PM CPMS hourly average output data for all energy recovery unit or waste-burning kiln operating hours. Express the PM CPMS output as milliamps or the digital signal equivalent.
                (4) Calculate the arithmetic 30-day rolling average of all of the hourly average PM CPMS output collected during all energy recovery unit or waste-burning kiln operating hours data (milliamps or digital bits).

                (5) You must collect data using the PM CPMS at all times the energy recovery unit or waste-burning kiln is operating and at the intervals specified in paragraph (r)(1)(ii) of this section, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments), and any scheduled maintenance as defined in your site-specific monitoring plan.
                (6) You must use all the data collected during all energy recovery unit or waste-burning kiln operating hours in assessing the compliance with your operating limit except:
                (i) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or quality control activities conducted during monitoring system malfunctions are not used in calculations (report any such periods in your annual deviation report);
                (ii) Any data collected during periods when the monitoring system is out of control as specified in your site-specific monitoring plan, repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or quality control activities conducted during out-of-control periods are not used in calculations (report emissions or operating levels and report any such periods in your annual deviation report); and
                (iii) Any PM CPMS data recorded during periods of CEMS data during startup and shutdown, as defined in this subpart.
                (7) You must record and make available upon request results of PM CPMS system performance audits, as well as the dates and duration of periods from when the PM CPMS is out of control until completion of the corrective actions necessary to return the PM CPMS to operation consistent with your site-specific monitoring plan.
                (8) For any deviation of the 30-day rolling average PM CPMS average value from the established operating parameter limit, you must:
                (i) Within 48 hours of the deviation, visually inspect the air pollution control device;
                (ii) If inspection of the air pollution control device identifies the cause of the deviation, take corrective action as soon as possible and return the PM CPMS measurement to within the established value;
                (iii) Within 30 days of the deviation or at the time of the annual compliance test, whichever comes first, conduct a PM emissions compliance test to determine compliance with the PM emissions limit and to verify the operation of the emissions control device(s). Within 45 days of the deviation, you must re-establish the CPMS operating limit. You are not required to conduct additional testing for any deviations that occur between the time of the original deviation and the PM emissions compliance test required under this paragraph; and
                (iv) PM CPMS deviations leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a violation of this subpart.
                (s) If you use a dry scrubber to comply with the emission limits of this subpart, you must monitor the injection rate of each sorbent and maintain the 3-hour block averages at or above the operating limits established during the hydrogen chloride performance test.
                (t) If you are required to monitor clinker production because you comply with the production-rate based mercury limit for your waste-burning kiln, you must:
                (1) Determine hourly clinker production by one of two methods:
                (i) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of clinker produced. The system of measuring hourly clinker production must be maintained within ±5 percent accuracy, or

                (ii) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of feed to the kiln. The system of measuring feed must be maintained within ±5 percent accuracy. Calculate your hourly clinker production rate using a kiln-specific feed to clinker ratio based on reconciled clinker production determined for accounting purposes and recorded feed rates. Update this ratio monthly. Note that if this ratio changes at clinker reconciliation, you must use the new ratio going forward, but you do not have to retroactively change clinker production rates previously estimated.
                (2) Determine the accuracy of the system of measuring hourly clinker production (or feed mass flow if applicable) before the effective date and during each quarter of source operation.
                (3) Conduct accuracy checks in accordance with the procedures outlined in your site-specific monitoring plan under § 60.2145(l).
              
              
                § 60.2170
                Is there a minimum amount of monitoring data I must obtain?
                For each continuous monitoring system required or optionally allowed under § 60.2165, you must collect data according to this section:
                (a) You must operate the monitoring system and collect data at all required intervals at all times compliance is required except for periods of monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods (as specified in 60.2210(o)), and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments). A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to effect monitoring system repairs in response to monitoring system malfunctions or out-of-control periods and to return the monitoring system to operation as expeditiously as practicable;
                (b) You may not use data recorded during monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. You must use all the data collected during all other periods, including data normalized for above scale readings, in assessing the operation of the control device and associated control system; and
                (c) Except for periods of monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments, failure to collect required data is a deviation of the monitoring requirements.
              
            
            
              Recordkeeping and Reporting
              
                § 60.2175
                What records must I keep?
                You must maintain the items (as applicable) as specified in paragraphs (a), (b), and (e) through (x) of this section for a period of at least 5 years:
                (a) Calendar date of each record; and
                (b) Records of the data described in paragraphs (b)(1) through (7) of this section:
                (1) The CISWI charge dates, times, weights, and hourly charge rates;
                (2) Liquor flow rate to the wet scrubber inlet every 15 minutes of operation, as applicable;
                (3) Pressure drop across the wet scrubber system every 15 minutes of operation or amperage to the wet scrubber every 15 minutes of operation, as applicable;
                (4) Liquor pH as introduced to the wet scrubber every 15 minutes of operation, as applicable;
                (5) For affected CISWIs that establish operating limits for controls other than wet scrubbers under § 60.2110(d) through (g) or § 60.2115, you must maintain data collected for all operating parameters used to determine compliance with the operating limits. For energy recovery units using activated carbon injection or a dry scrubber, you must also maintain records of the load fraction and corresponding sorbent injection rate records;

                (6) If a fabric filter is used to comply with the emission limitations, you must record the date, time, and duration of each alarm and the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken. You must also record the percent of operating time during each 6-month period that the alarm sounds, calculated as specified in § 60.2110(c);
                (7) If you monitor clinker production in accordance with § 60.2165(t):
                (i) Hourly clinker rate produced if clinker production is measured directly;
                (ii) Hourly measured kiln feed rates and calculated clinker production rates if clinker production is not measured directly;
                (iii) 30-day rolling averages for mercury in pounds per million tons of clinker produced;
                (iv) The initial and quarterly accuracy of the system of measruing hourly clinker production (or feed mass flow).
                (c)-(d) [Reserved]
                (e) Identification of calendar dates and times for which data show a deviation from the operating limits in table 2 of this subpart or a deviation from other operating limits established under § 60.2110(d) through (g) or § 60.2115 with a description of the deviations, reasons for such deviations, and a description of corrective actions taken;
                (f) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and/or to establish operating limits, as applicable. Retain a copy of the complete test report including calculations;
                (g) All documentation produced as a result of the siting requirements of §§ 60.2045 and 60.2050;
                (h) Records showing the names of CISWI operators who have completed review of the information in § 60.2095(a) as required by § 60.2095(b), including the date of the initial review and all subsequent annual reviews;
                (i) Records showing the names of the CISWI operators who have completed the operator training requirements under § 60.2070, met the criteria for qualification under § 60.2080, and maintained or renewed their qualification under § 60.2085 or § 60.2090. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications;
                (j) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours;
                (k) Records of calibration of any monitoring devices as required under § 60.2165;
                (l) Equipment vendor specifications and related operation and maintenance requirements for the incinerator, emission controls, and monitoring equipment;
                (m) The information listed in § 60.2095(a);
                (n) On a daily basis, keep a log of the quantity of waste burned and the types of waste burned (always required);
                (o) Maintain records of the annual air pollution control device inspections that are required for each CISWI subject to the emissions limits in table 1 of this subpart or tables 5 through 8 of this subpart, any required maintenance, and any repairs not completed within 10 days of an inspection or the timeframe established by the state regulatory agency;
                (p) For continuously monitored pollutants or parameters, you must document and keep a record of the following parameters measured using continuous monitoring systems. If you monitor emissions with a CEMS, you must indicate which data are CEMS data during startup and shutdown:
                (1) All 6-minute average levels of opacity;
                (2) All 1-hour average concentrations of sulfur dioxide emissions;
                (3) All 1-hour average concentrations of nitrogen oxides emissions;
                (4) All 1-hour average concentrations of carbon monoxide emissions;
                (5) All 1-hour average concentrations of particulate matter emissions;
                (6) All 1-hour average concentrations of mercury emissions;
                (7) All 1-hour average concentrations of HCl CEMS outputs;
                (8) All 1-hour average percent oxygen concentrations; and
                (9) All 1-hour average PM CPMS readings or particulate matter CEMS outputs;
                (q) Records indicating use of the bypass stack, including dates, times, and durations.

                (r) If you choose to stack test less frequently than annually, consistent with § 60.2155(a) through (c), you must keep annual records that document that your emissions in the previous stack test(s) were less than 75 percent of the applicable emission limit and document that there was no change in source operations including fuel composition and operation of air pollution control equipment that would cause emissions of the relevant pollutant to increase within the past year.

                (s) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control and monitoring equipment.
                (t) Records of all required maintenance performed on the air pollution control and monitoring equipment.
                (u) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 60.11(d), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
                (v) For operating units that combust non-hazardous secondary materials that have been determined not to be solid waste pursuant to § 241.3(b)(1) of this chapter, you must keep a record which documents how the secondary material meets each of the legitimacy criteria under § 241.3(d)(1). If you combust a fuel that has been processed from a discarded non-hazardous secondary material pursuant to § 241.3(b)(4) of this chapter, you must keep records as to how the operations that produced the fuel satisfies the definition of processing in § 241.2 and each of the legitimacy criteria of § 241.3(d)(1) of this chapter. If the fuel received a non-waste determination pursuant to the petition process submitted under § 241.3(c) of this chapter, you must keep a record that documents how the fuel satisfies the requirements of the petition process. For operating units that combust non-hazardous secondary materials as fuel per § 241.4, you must keep records documenting that the material is a listed non-waste under § 241.4(a).
                (w) Records of the criteria used to establish that the unit qualifies as a small power production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)) and that the waste material the unit is proposed to burn is homogeneous.
                (x) Records of the criteria used to establish that the unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)) and that the waste material the unit is proposed to burn is homogeneous.
              
              
                § 60.2180
                Where and in what format must I keep my records?
                All records must be available onsite in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
              
              
                § 60.2185
                What reports must I submit?
                See table 4 of this subpart for a summary of the reporting requirements.
              
              
                § 60.2190
                What must I submit prior to commencing construction?
                You must submit a notification prior to commencing construction that includes the five items listed in paragraphs (a) through (e) of this section:
                (a) A statement of intent to construct;
                (b) The anticipated date of commencement of construction;
                (c) All documentation produced as a result of the siting requirements of § 60.2050;
                (d) The waste management plan as specified in §§ 60.2055 through 60.2065; and
                (e) Anticipated date of initial startup.
              
              
                § 60.2195
                What information must I submit prior to initial startup?
                You must submit the information specified in paragraphs (a) through (e) of this section prior to initial startup:
                (a) The type(s) of waste to be burned;
                (b) The maximum design waste burning capacity;
                (c) The anticipated maximum charge rate;
                (d) If applicable, the petition for site-specific operating limits under § 60.2115; and
                (e) The anticipated date of initial startup.
              
              
                § 60.2200
                What information must I submit following my initial performance test?

                You must submit the information specified in paragraphs (a) through (c) of this section no later than 60 days following the initial performance test. All reports must be signed by the facilities manager:
                (a) The complete test report for the initial performance test results obtained under § 60.2135, as applicable;
                (b) The values for the site-specific operating limits established in § 60.2110 or § 60.2115; and
                (c) If you are using a fabric filter to comply with the emission limitations, documentation that a bag leak detection system has been installed and is being operated, calibrated, and maintained as required by § 60.2165(b).
              
              
                § 60.2205
                When must I submit my annual report?
                You must submit an annual report no later than 12 months following the submission of the information in § 60.2200. You must submit subsequent reports no more than 12 months following the previous report. (If the unit is subject to permitting requirements under title V of the Clean Air Act, you may be required by the permit to submit these reports more frequently.)
              
              
                § 60.2210
                What information must I include in my annual report?
                The annual report required under § 60.2205 must include the items listed in paragraphs (a) through (o) of this section. If you have a deviation from the operating limits or the emission limitations, you must also submit deviation reports as specified in §§ 60.2215, 60.2220, and 60.2225:
                (a) Company name and address;
                (b) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report;
                (c) Date of report and beginning and ending dates of the reporting period;
                (d) The values for the operating limits established pursuant to § 60.2110 or § 60.2115;
                (e) If no deviation from any emission limitation or operating limit that applies to you has been reported, a statement that there was no deviation from the emission limitations or operating limits during the reporting period;
                (f) The highest recorded 3-hour average and the lowest recorded 3-hour average (30-day average for energy recovery units), as applicable, for each operating parameter recorded for the calendar year being reported;
                (g) Information recorded under § 60.2175(b)(6) and (c) through (e) for the calendar year being reported;
                (h) For each performance test conducted during the reporting period, if any performance test is conducted, the process unit(s) tested, the pollutant(s) tested and the date that such performance test was conducted. Submit, following the procedure specified in § 60.2235(b)(1), the performance test report no later than the date that you submit the annual report;
                (i) If you met the requirements of § 60.2155(a) or (b), and did not conduct a performance test during the reporting period, you must state that you met the requirements of § 60.2155(a) or (b), and, therefore, you were not required to conduct a performance test during the reporting period;
                (j) Documentation of periods when all qualified CISWI operators were unavailable for more than 8 hours, but less than 2 weeks;
                (k) If you had a malfunction during the reporting period, the compliance report must include the number, duration, and a brief description for each type of malfunction that occurred during the reporting period and that caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction;
                (l) For each deviation from an emission or operating limitation that occurs for a CISWI for which you are not using a continuous monitoring system to comply with the emission or operating limitations in this subpart, the annual report must contain the following information:
                (1) The total operating time of the CISWI at which the deviation occurred during the reporting period; and
                (2) Information on the number, duration, and cause of deviations (including unknown cause, if applicable), as applicable, and the corrective action taken.

                (m) If there were periods during which the continuous monitoring system, including the CEMS, was out of control as specified in paragraph (o) of this section, the annual report must contain the following information for each deviation from an emission or operating limitation occurring for a CISWI for which you are using a continuous monitoring system to comply with the emission and operating limitations in this subpart:
                (1) The date and time that each malfunction started and stopped;
                (2) The date, time, and duration that each CMS was inoperative, except for zero (low-level) and high-level checks;
                (3) The date, time, and duration that each continuous monitoring system was out-of-control, including start and end dates and hours and descriptions of corrective actions taken;
                (4) The date and time that each deviation started and stopped, and whether each deviation occurred during a period of malfunction or during another period;
                (5) A summary of the total duration of the deviation during the reporting period, and the total duration as a percent of the total source operating time during that reporting period;
                (6) A breakdown of the total duration of the deviations during the reporting period into those that are due to control equipment problems, process problems, other known causes, and other unknown causes;
                (7) A summary of the total duration of continuous monitoring system downtime during the reporting period, and the total duration of continuous monitoring system downtime as a percent of the total operating time of the CISWI at which the continuous monitoring system downtime occurred during that reporting period;
                (8) An identification of each parameter and pollutant that was monitored at the CISWI;
                (9) A brief description of the CISWI;
                (10) A brief description of the continuous monitoring system;
                (11) The date of the latest continuous monitoring system certification or audit; and
                (12) A description of any changes in continuous monitoring system, processes, or controls since the last reporting period.
                (n) If there were periods during which the continuous monitoring system, including the CEMS, was not out of control as specified in paragraph (o) of this section, a statement that there were not periods during which the continuous monitoring system was out of control during the reporting period.
                (o) A continuous monitoring system is out of control in accordance with the procedure in 40 CFR part 60, appendix F of this part, as if any of the following occur:
                (1) The zero (low-level), mid-level (if applicable), or high-level calibration drift exceeds two times the applicable calibration drift specification in the applicable performance specification or in the relevant standard;

                (2) The continuous monitoring system fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit; and
                (3) The continuous opacity monitoring system calibration drift exceeds two times the limit in the applicable performance specification in the relevant standard.
              
              
                § 60.2215
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                (a) You must submit a deviation report if any recorded 3-hour average (30-day average for energy recovery units or for PM CPMS) parameter level is above the maximum operating limit or below the minimum operating limit established under this subpart, if the bag leak detection system alarm sounds for more than 5 percent of the operating time for the 6-month reporting period, if a performance test was conducted that deviated from any emission limitation, if a 30-day average measured using CEMS deviated from any emission limitation.
                (b) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
              
              
                § 60.2220
                What must I include in the deviation report?

                In each report required under § 60.2215, for any pollutant or parameter that deviated from the emission limitations or operating limits specified in this subpart, include the six items described in paragraphs (a) through (d) of this section:
                (a) The calendar dates and times your unit deviated from the emission limitations or operating limit requirements;
                (b) The averaged and recorded data for those dates;
                (c) Durations and causes of the following:
                (1) Each deviation from emission limitations or operating limits and your corrective actions;
                (2) Bypass events and your corrective actions; and
                (d) A copy of the operating limit monitoring data during each deviation and for any test report that documents the emission levels the process unit(s) tested, the pollutant(s) tested and the date that the performance test was conducted. Submit, following the procedure specified in § 60.2235(b)(1), the performance test report no later than the date that you submit the deviation report.
              
              
                § 60.2225
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                (a) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (a)(1) and (2) of this section:
                (1) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (a)(1)(i) through (iii) of this section:
                (i) A statement of what caused the deviation;
                (ii) A description of what you are doing to ensure that a qualified operator is accessible; and
                (iii) The date when you anticipate that a qualified operator will be available.
                (2) Submit a status report to the Administrator every 4 weeks that includes the three items in paragraphs (a)(2)(i) through (iii) of this section:
                (i) A description of what you are doing to ensure that a qualified operator is accessible;
                (ii) The date when you anticipate that a qualified operator will be accessible; and
                (iii) Request approval from the Administrator to continue operation of the CISWI.
                (b) If your unit was shut down by the Administrator, under the provisions of § 60.2100(b)(2), due to a failure to provide an accessible qualified operator, you must notify the Administrator that you are resuming operation once a qualified operator is accessible.
              
              
                § 60.2230
                Are there any other notifications or reports that I must submit?
                (a) Yes. You must submit notifications as provided by § 60.7.
                (b) If you cease combusting solid waste but continue to operate, you must provide 30 days prior notice of the effective date of the waste-to-fuel switch, consistent with 60.2145(a). The notification must identify:
                (1) The name of the owner or operator of the CISWI, the location of the source, the emissions unit(s) that will cease burning solid waste, and the date of the notice;
                (2) The currently applicable subcategory under this subpart, and any 40 CFR part 63 subpart and subcategory that will be applicable after you cease combusting solid waste;
                (3) The fuel(s), non-waste material(s) and solid waste(s) the CISWI is currently combusting and has combusted over the past 6 months, and the fuel(s) or non-waste materials the unit will commence combusting;
                (4) The date on which you became subject to the currently applicable emission limits; and

                (5) The date upon which you will cease combusting solid waste, and the date (if different) that you intend for any new requirements to become applicable (i.e., the effective date of the waste-to-fuel switch), consistent with paragraphs (b)(2) and (3) of this section.
              
              
                § 60.2235
                In what form can I submit my reports?

                (a) Submit initial, annual and deviation reports electronically or in paper format, postmarked on or before the submittal due dates. Beginning on April 16, 2021 or once the reporting form has been available in CEDRI for 1 year, whichever is later, you must submit subsequent reports on or before the submittal dates to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI),which can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the CEDRI website (https://www3.epa.gov/ttn/chief/cedri/index.html). The date forms become available in CEDRI will be listed on the CEDRI website. The reports must be submitted by the deadlines specified in this subpart, regardless of the method in which the report is submitted.
                (b) Submit results of each performance test and CEMS performance evaluation required by this subpart as follows:

                (1) Within 60 days after the date of completing each performance test (see § 60.8) required by this subpart, you must submit the results of the performance test following the procedure specified in either paragraph (b)(1)(i) or (b)(1)(ii) of this section:

                (i) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT website (https://www3.epa.gov/ttn/chief/ert/ert__info.html) at the time of the test, you must submit the results of the performance test to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX (https://cdx.epa.gov/).) Performance test data must be submitted in a file format generated through the use of the EPA's ERT or an alternate electronic file format consistent with the XML schema listed on the EPA's ERT website. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT website, including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph; and
                (ii) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT website at the time of the test, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
                (2) Within 60 days after the date of completing each continuous emissions monitoring system performance evaluation you must submit the results of the performance evaluation following the procedure specified in either paragraph (b)(2)(i) or (b)(2)(ii) of this section:
                (i) For performance evaluations of continuous monitoring systems measuring relative accuracy test audit (RATA) pollutants that are supported by the EPA's ERT as listed on the EPA's ERT website at the time of the evaluation, you must submit the results of the performance evaluation to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX.) Performance evaluation data must be submitted in a file format generated through the use of the EPA's ERT or an alternate file format consistent with the XML schema listed on the EPA's ERT website. If you claim that some of the performance evaluation information being submitted is CBI, you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT website, including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic storage media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph; and

                (ii) For any performance evaluations of continuous monitoring systems measuring RATA pollutants that are not supported by the EPA's ERT as listed on the EPA's ERT website at the time of the evaluation, you must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 60.4.
                (c) If you are required to electronically submit a report through the Compliance and Emissions Data Reporting Interface (CEDRI) in the EPA's Central Data Exchange (CDX), and due to a planned or actual outage of either the EPA's CEDRI or CDX systems within the period of time beginning 5 business days prior to the date that the submission is due, you will be or are precluded from accessing CEDRI or CDX and submitting a required report within the time prescribed, you may assert a claim of EPA system outage for failure to timely comply with the reporting requirement. You must submit notification to the Administrator in writing as soon as possible following the date you first knew, or through due diligence should have known, that the event may cause or caused a delay in reporting. You must provide to the Administrator a written description identifying the date, time and length of the outage; a rationale for attributing the delay in reporting beyond the regulatory deadline to the EPA system outage; describe the measures taken or to be taken to minimize the delay in reporting; and identify a date by which you propose to report, or if you have already met the reporting requirement at the time of the notification, the date you reported. In any circumstance, the report must be submitted electronically as soon as possible after the outage is resolved. The decision to accept the claim of EPA system outage and allow an extension to the reporting deadline is solely within the discretion of the Administrator.

                (d) If you are required to electronically submit a report through CEDRI in the EPA's CDX and a force majeure event is about to occur, occurs, or has occurred or there are lingering effects from such an event within the period of time beginning 5 business days prior to the date the submission is due, the owner or operator may assert a claim of force majeure for failure to timely comply with the reporting requirement. For the purposes of this section, a force majeure event is defined as an event that will be or has been caused by circumstances beyond the control of the affected facility, its contractors, or any entity controlled by the affected facility that prevents you from complying with the requirement to submit a report electronically within the time period prescribed. Examples of such events are acts of nature (e.g., hurricanes, earthquakes, or floods), acts of war or terrorism, or equipment failure or safety hazard beyond the control of the affected facility (e.g., large scale power outage). If you intend to assert a claim of force majeure, you must submit notification to the Administrator in writing as soon as possible following the date you first knew, or through due diligence should have known, that the event may cause or caused a delay in reporting. You must provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in reporting beyond the regulatory deadline to the force majeure event; describe the measures taken or to be taken to minimize the delay in reporting; and identify a date by which you propose to report, or if you have already met the reporting requirement at the time of the notification, the date you reported. In any circumstance, the reporting must occur as soon as possible after the force majeure event occurs. The decision to accept the claim of force majeure and allow an extension to the reporting deadline is solely within the discretion of the Administrator.
              
              
                § 60.2240
                Can reporting dates be changed?
                If the Administrator agrees, you may change the semiannual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Title V Operating Permits
              
                § 60.2242
                Am I required to apply for and obtain a Title V operating permit for my unit?

                Yes. Each CISWI and ACI subject to standards under this subpart must operate pursuant to a permit issued under Section 129(e) and Title V of the Clean Air Act.
              
            
            
              Air Curtain Incinerators (ACIs)
              
                § 60.2245
                What is an air curtain incinerator?
                (a) An ACI operates by forcefully projecting a curtain of air across an open chamber or open pit in which combustion occurs. Incinerators of this type can be constructed above or below ground and with or without refractory walls and floor. Air curtain incinerators are not to be confused with conventional combustion devices with enclosed fireboxes and controlled air technology such as mass burn, modular, and fluidized bed combustors.
                (b) Air curtain incinerators that burn only the materials listed in paragraphs (b)(1) through (3) of this section are only required to meet the requirements under § 60.2242 and under “Air Curtain Incinerators” (§§ 60.2245 through 60.2260):
                (1) 100 percent wood waste;
                (2) 100 percent clean lumber; and
                (3) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
              
                § 60.2250
                What are the emission limitations for air curtain incinerators?
                Within 60 days after your ACI reaches the charge rate at which it will operate, but no later than 180 days after its initial startup, you must meet the two limitations specified in paragraphs (a) and (b) of this section:
                (a) Maintain opacity to less than or equal to 10 percent opacity (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values), except as described in paragraph (b) of this section; and
                (b) Maintain opacity to less than or equal to 35 percent opacity (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values) during the startup period that is within the first 30 minutes of operation.
              
              
                § 60.2255
                How must I monitor opacity for air curtain incinerators?
                (a) Use Method 9 of appendix A of this part to determine compliance with the opacity limitation.
                (b) Conduct an initial test for opacity as specified in § 60.8.
                (c) After the initial test for opacity, conduct annual tests no more than 12 calendar months following the date of your previous test.
              
              
                § 60.2260
                What are the recordkeeping and reporting requirements for air curtain incinerators?
                (a) Prior to commencing construction on your ACI, submit the three items described in paragraphs (a)(1) through (3) of this section:
                (1) Notification of your intent to construct the ACI;
                (2) Your planned initial startup date; and
                (3) Types of materials you plan to burn in your ACI.
                (b) Keep records of results of all initial and annual opacity tests onsite in either paper copy or electronic format, unless the Administrator approves another format, for at least 5 years.
                (c) Make all records available for submittal to the Administrator or for an inspector's onsite review.
                (d) You must submit the results (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values) of the initial opacity tests no later than 60 days following the initial test. Submit annual opacity test results within 12 months following the previous report.
                (e) Submit initial and annual opacity test reports as electronic or paper copy on or before the applicable submittal date.
                (f) Keep a copy of the initial and annual reports onsite for a period of 5 years.
              
            
            
              Definitions
              
                § 60.2265
                What definitions must I know?
                Terms used but not defined in this subpart are defined in the Clean Air Act and subpart A (General Provisions) of this part.
                
                  30-day rolling average means the arithmetic mean of the previous 720 hours of valid operating data. Valid data excludes periods when this unit is not operating. The 720 hours should be consecutive, but not necessarily continuous if operations are intermittent.
                
                
                  Administrator means the Administrator of the U.S. Environmental Protection Agency or his/her authorized representative or Administrator of a State Air Pollution Control Agency.
                
                  Air curtain incinerator (ACI) means an incinerator that operates by forcefully projecting a curtain of air across an open chamber or pit in which combustion occurs. Incinerators of this type can be constructed above or below ground and with or without refractory walls and floor. Air curtain incinerators are not to be confused with conventional combustion devices with enclosed fireboxes and controlled air technology such as mass burn, modular, and fluidized bed combustors.
                
                  Annual heat input means the heat input for the 12 months preceding the compliance demonstration.
                
                  Auxiliary fuel means natural gas, liquified petroleum gas, fuel oil, or diesel fuel.
                
                  Average annual heat input rate means annual heat input divided by the hours of operation for the 12 months preceding the compliance demonstration.
                
                  Bag leak detection system means an instrument that is capable of monitoring particulate matter loadings in the exhaust of a fabric filter (i.e., baghouse) in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, light transmittance, or other principle to monitor relative particulate matter loadings.
                
                  Burn-off oven means any rack reclamation unit, part reclamation unit, or drum reclamation unit. A burn-off oven is not an incinerator, waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Bypass stack means a device used for discharging combustion gases to avoid severe damage to the air pollution control device or other equipment.
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  CEMS data during startup and shutdown means the following:
                (1) For incinerators and small remote incinerators: CEMS data collected during the first hours of a CISWI startup from a cold start until waste is fed to the unit and the hours of operation following the cessation of waste material being fed to the CISWI during a unit shutdown. For each startup event, the length of time that CEMS data may be claimed as being CEMS data during startup must be 48 operating hours or less. For each shutdown event, the length of time that CEMS data may be claimed as being CEMS data during shutdown must be 24 operating hours or less;
                (2) For energy recovery units: CEMS data collected during the startup or shutdown periods of operation. Startup begins with either the first-ever firing of fuel in a boiler or process heater for the purpose of supplying useful thermal energy (such as steam or heat) for heating, cooling or process purposes, or producing electricity, or the firing of fuel in a boiler or process heater for any purpose after a shutdown event. Startup ends four hours after when the boiler or process heater makes useful thermal energy (such as heat or steam) for heating, cooling, or process purposes, or generates electricity, whichever is earlier. Shutdown begins when the boiler or process heater no longer makes useful thermal energy (such as heat or steam) for heating, cooling, or process purposes and/or generates electricity or when no fuel is being fed to the boiler or process heater, whichever is earlier. Shutdown ends when the boiler or process heater no longer makes useful thermal energy (such as steam or heat) for heating, cooling, or process purposes and/or generates electricity, and no fuel is being combusted in the boiler or process heater; and

                (3) For waste-burning kilns: CEMS data collected during the periods of kiln operation that do not include normal operations. Startup means the time from when a shutdown kiln first begins firing fuel until it begins producing clinker. Startup begins when a shutdown kiln turns on the induced draft fan and begins firing fuel in the main burner. Startup ends when feed is being continuously introduced into the kiln for at least 120 minutes or when the feed rate exceeds 60 percent of the kiln design limitation rate, whichever occurs first. Shutdown means the cessation of kiln operation. Shutdown begins when feed to the kiln is halted and ends when continuous kiln rotation ceases.
                
                  Chemical recovery unit means combustion units burning materials to recover chemical constituents or to produce chemical compounds where there is an existing commercial market for such recovered chemical constituents or compounds. A chemical recovery unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart. The following seven types of units are considered chemical recovery units:
                (1) Units burning only pulping liquors (i.e., black liquor) that are reclaimed in a pulping liquor recovery process and reused in the pulping process;
                (2) Units burning only spent sulfuric acid used to produce virgin sulfuric acid;
                (3) Units burning only wood or coal feedstock for the production of charcoal;
                (4) Units burning only manufacturing byproduct streams/residue containing catalyst metals that are reclaimed and reused as catalysts or used to produce commercial grade catalysts;
                (5) Units burning only coke to produce purified carbon monoxide that is used as an intermediate in the production of other chemical compounds;
                (6) Units burning only hydrocarbon liquids or solids to produce hydrogen, carbon monoxide, synthesis gas, or other gases for use in other manufacturing processes; and
                (7) Units burning only photographic film to recover silver.
                
                  Chemotherapeutic waste means waste material resulting from the production or use of antineoplastic agents used for the purpose of stopping or reversing the growth of malignant cells.
                
                  Clean lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Clean lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote.
                
                  Commercial and industrial solid waste incineration unit (CISWI) means any distinct operating unit of any commercial or industrial facility that combusts, or has combusted in the preceding 6 months, any solid waste as that term is defined in 40 CFR part 241. If the operating unit burns materials other than traditional fuels as defined in § 241.2 that have been discarded, and you do not keep and produce records as required by § 60.2175(v), the operating unit is a CISWI. While not all CISWIs will include all of the following components, a CISWI includes, but is not limited to, the solid waste feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The CISWI does not include air pollution control equipment or the stack. The CISWI boundary starts at the solid waste hopper (if applicable) and extends through two areas: The combustion unit flue gas system, which ends immediately after the last combustion chamber or after the waste heat recovery equipment, if any; and the combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. The CISWI includes all ash handling systems connected to the bottom ash handling system.
                
                  Contained gaseous material means gases that are in a container when that container is combusted.
                
                  Continuous emission monitoring system (CEMS) means the total equipment that may be required to meet the data acquisition and availability requirements of this subpart, used to sample, condition (if applicable), analyze, and provide a record of emissions.
                
                  Continuous monitoring system (CMS) means the total equipment, required under the emission monitoring sections in applicable subparts, used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters. A particulate matter continuous parameter monitoring system (PM CPMS) is a type of CMS.
                
                  Cyclonic burn barrel means a combustion device for waste materials that is attached to a 55 gallon, open-head drum. The device consists of a lid, which fits onto and encloses the drum, and a blower that forces combustion air into the drum in a cyclonic manner to enhance the mixing of waste material and air. A cyclonic burn barrel is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limitation, operating limit, or operator qualification and accessibility requirements; and
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit.
                
                  Dioxins/furans means tetra- through octa-chlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Discard means, for purposes of this subpart and 40 CFR part 60, subpart DDDD, only, burned in an incineration unit without energy recovery.
                
                  Drum reclamation unit means a unit that burns residues out of drums (e.g., 55 gallon drums) so that the drums can be reused.
                
                  Dry scrubber means an add-on air pollution control system that injects dry alkaline sorbent (dry injection) or sprays an alkaline sorbent (spray dryer) to react with and neutralize acid gas in the exhaust stream forming a dry powder material. Sorbent injection systems in fluidized bed boilers and process heaters are included in this definition. A dry scrubber is a dry control system.
                
                  Energy recovery means the process of recovering thermal energy from combustion for useful purposes such as steam generation or process heating.
                
                  Energy recovery unit means a combustion unit combusting solid waste (as that term is defined by the Administrator in 40 CFR part 241) for energy recovery. Energy recovery units include units that would be considered boilers and process heaters if they did not combust solid waste.
                
                  Energy recovery unit designed to burn biomass (Biomass) means an energy recovery unit that burns solid waste, biomass, and non-coal solid materials but less than 10 percent coal, on a heat input basis on an annual average, either alone or in combination with liquid waste, liquid fuel or gaseous fuels.
                
                  Energy recovery unit designed to burn coal (Coal) means an energy recovery unit that burns solid waste and at least 10 percent coal on a heat input basis on an annual average, either alone or in combination with liquid waste, liquid fuel or gaseous fuels.
                
                  Energy recovery unit designed to burn liquid waste materials and gas (Liquid/gas) means an energy recovery unit that burns a liquid waste with liquid or gaseous fuels not combined with any solid fuel or waste materials.
                
                  Energy recovery unit designed to burn solid materials (Solids) includes energy recovery units designed to burn coal and energy recovery units designed to burn biomass.
                
                  Fabric filter means an add-on air pollution control device used to capture particulate matter by filtering gas streams through filter media, also known as a baghouse.
                
                  Foundry sand thermal reclamation unit means a type of part reclamation unit that removes coatings that are on foundry sand. A foundry sand thermal reclamation unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Incinerator means any furnace used in the process of combusting solid waste (as that term is defined by the Administrator in 40 CFR part 241) for the purpose of reducing the volume of the waste by removing combustible matter. Incinerator designs include single chamber and two-chamber.
                
                  In-line coal mill means those coal mills using kiln exhaust gases in their process. Coal mills with a heat source other than the kiln or coal mills using exhaust gases from the clinker cooler alone are not an in-line coal mill.
                
                  In-line kiln/raw mill means a system in a Portland Cement production process where a dry kiln system is integrated with the raw mill so that all or a portion of the kiln exhaust gases are used to perform the drying operation of the raw mill, with no auxiliary heat source used. In this system the kiln is capable of operating without the raw mill operating, but the raw mill cannot operate without the kiln gases, and consequently, the raw mill does not generate a separate exhaust gas stream.
                
                  Kiln means an oven or furnace, including any associated preheater or precalciner devices, in-line raw mills, in-line coal mills or alkali bypasses used for processing a substance by burning, firing or drying. Kilns include cement kilns that produce clinker by heating limestone and other materials for subsequent production of Portland Cement. Because the alkali bypass, in-line raw mill and in-line coal mill are considered an integral part of the kiln, the kiln emissions limits also apply to the exhaust of the alkali bypass, in-line raw mill and in-line coal mill.
                
                  Laboratory analysis unit means units that burn samples of materials for the purpose of chemical or physical analysis. A laboratory analysis unit is not an incinerator, waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Load fraction means the actual heat input of an energy recovery unit divided by heat input during the performance test that established the minimum sorbent injection rate or minimum activated carbon injection rate, expressed as a fraction (e.g., for 50 percent load the load fraction is 0.5).
                
                  Low-level radioactive waste means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities that exceed applicable federal or state standards for unrestricted release. Low-level radioactive waste is not high-level radioactive waste, spent nuclear fuel, or byproduct material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)).
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Minimum voltage or amperage means 90 percent of the lowest test-run average voltage or amperage to the electrostatic precipitator measured during the most recent particulate matter or mercury performance test demonstrating compliance with the applicable emission limits.
                
                  Modification or modified CISWI means a CISWI that has been changed later than August 7, 2013 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the CISWI (not including the cost of land) updated to current costs (current dollars). To determine what systems are within the boundary of the CISWI used to calculate these costs, see the definition of CISWI; and
                (2) Any physical change in the CISWI or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Municipal solid waste or municipal-type solid waste means household, commercial/retail, or institutional waste. Household waste includes material discarded by residential dwellings, hotels, motels, and other similar permanent or temporary housing. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes materials discarded by schools, by hospitals (nonmedical), by nonmanufacturing activities at prisons and government facilities, and other similar establishments or facilities. Household, commercial/retail, and institutional waste does include yard waste and refuse-derived fuel. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which include railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff).
                
                
                  Opacity means the degree to which emissions reduce the transmission of light and obscure the view of an object in the background.
                
                  Operating day means a 24-hour period between 12 midnight and the following midnight during which any amount of solid waste is combusted at any time in the CISWI.
                
                  Oxygen analyzer system means all equipment required to determine the oxygen content of a gas stream and used to monitor oxygen in the boiler or process heater flue gas, boiler or process heater, firebox, or other appropriate location. This definition includes oxygen trim systems and certified oxygen CEMS. The source owner or operator is responsible to install, calibrate, maintain, and operate the oxygen analyzer system in accordance with the manufacturer's recommendations.
                
                  Oxygen trim system means a system of monitors that is used to maintain excess air at the desired level in a combustion device over its operating range. A typical system consists of a flue gas oxygen and/or carbon monoxide monitor that automatically provides a feedback signal to the combustion air controller or draft controller.
                
                  Part reclamation unit means a unit that burns coatings off parts (e.g., tools, equipment) so that the parts can be reconditioned and reused.
                
                  Particulate matter means total particulate matter emitted from CISWIs as measured by Method 5 or Method 29 of appendix A of this part.
                
                  Pathological waste means waste material consisting of only human or animal remains, anatomical parts, and/or tissue, the bags/containers used to collect and transport the waste material, and animal bedding (if applicable).
                
                  Performance evaluation means the conduct of relative accuracy testing, calibration error testing, and other measurements used in validating the continuous monitoring system data.
                
                  Performance test means the collection of data resulting from the execution of a test method (usually three emission test runs) used to demonstrate compliance with a relevant emission standard as specified in the performance test section of the relevant standard.
                
                  Process change means any of the following physical or operational changes:
                (1) A physical change (maintenance activities excluded) to the CISWI which may increase the emission rate of any air pollutant to which a standard applies;
                (2) An operational change to the CISWI where a new type of non-hazardous secondary material is being combusted;

                (3) A physical change (maintenance activities excluded) to the air pollution control devices used to comply with the emission limits for the CISWI (e.g., replacing an electrostatic precipitator with a fabric filter); and

                (4) An operational change to the air pollution control devices used to comply with the emission limits for the affected CISWI (e.g., change in the sorbent injection rate used for activated carbon injection).
                
                  Rack reclamation unit means a unit that burns the coatings off racks used to hold small items for application of a coating. The unit burns the coating overspray off the rack so the rack can be reused.
                
                  Raw mill means a ball or tube mill, vertical roller mill or other size reduction equipment, that is not part of an in-line kiln/raw mill, used to grind feed to the appropriate size. Moisture may be added or removed from the feed during the grinding operation. If the raw mill is used to remove moisture from feed materials, it is also, by definition, a raw material dryer. The raw mill also includes the air separator associated with the raw mill.
                
                  Reconstruction means rebuilding a CISWI and meeting two criteria:
                (1) The reconstruction begins on or after August 7, 2013; and
                (2) The cumulative cost of the construction over the life of the incineration unit exceeds 50 percent of the original cost of building and installing the CISWI (not including land) updated to current costs (current dollars). To determine what systems are within the boundary of the CISWI used to calculate these costs, see the definition of CISWI.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. This includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel; and
                (2) Pelletized refuse-derived fuel.
                
                  Responsible official means one of the following:
                (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
                (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
                (ii) The delegation of authority to such representatives is approved in advance by the permitting authority;
                (2) For a partnership or sole proprietorship: A general partner or the proprietor, respectively;

                (3) For a municipality, state, federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
                (4) For affected facilities:
                (i) The designated representative in so far as actions, standards, requirements, or prohibitions under Title IV of the Clean Air Act or the regulations promulgated thereunder are concerned; or
                (ii) The designated representative for any other purposes under part 60.
                
                  Shutdown means, for incinerators and small, remote incinerators, the period of time after all waste has been combusted in the primary chamber.
                
                  Small, remote incinerator means an incinerator that combusts solid waste (as that term is defined by the Administrator in 40 CFR part 241) and combusts 3 tons per day or less solid waste and is more than 25 miles driving distance to the nearest municipal solid waste landfill.
                
                  Soil treatment unit means a unit that thermally treats petroleum-contaminated soils for the sole purpose of site remediation. A soil treatment unit may be direct-fired or indirect fired. A soil treatment unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Solid waste means the term solid waste as defined in 40 CFR 241.2.
                
                  Solid waste incineration unit means a distinct operating unit of any facility which combusts any solid waste (as that term is defined by the Administrator in 40 CFR part 241) material from commercial or industrial establishments or the general public (including single and multiple residences, hotels and motels). Such term does not include incinerators or other units required to have a permit under section 3005 of the Solid Waste Disposal Act. The term “solid waste incineration unit” does not include:
                (1) Materials recovery facilities (including primary or secondary smelters) which combust waste for the primary purpose of recovering metals;
                (2) Qualifying small power production facilities, as defined in section 3(17)(C) of the Federal Power Act (16 U.S.C. 769(17)(C)), or qualifying cogeneration facilities, as defined in section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), which burn homogeneous waste (such as units which burn tires or used oil, but not including refuse-derived fuel) for the production of electric energy or in the case of qualifying cogeneration facilities which burn homogeneous waste for the production of electric energy and steam or forms of useful energy (such as heat) which are used for industrial, commercial, heating or cooling purposes; or
                (3) Air curtain incineratorsprovided that such incinerators only burn wood wastes, yard wastes, and clean lumber and that such ACIs comply with opacity limitations to be established by the Administrator by rule.
                
                  Space heater means a unit that meets the requirements of 40 CFR 279.23. A space heater is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup period means, for incinerators and small, remote incinerators, the period of time between the activation of the system and the first charge to the unit.
                
                  Useful thermal energy means energy (i.e., steam, hot water, or process heat) that meets the minimum operating temperature and/or pressure required by any energy use system that uses energy provided by the affected energy recovery unit.
                
                  Waste-burning kiln means a kiln that is heated, in whole or in part, by combusting solid waste (as that term is defined by the Administrator in 40 CFR part 241). Secondary materials used in Portland cement kilns shall not be deemed to be combusted unless they are introduced into the flame zone in the hot end of the kiln or mixed with the precalciner fuel.
                
                  Wet scrubber means an add-on air pollution control device that uses an aqueous or alkaline scrubbing liquor to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  Wood waste means untreated wood and untreated wood products, including tree stumps (whole or chipped), trees, tree limbs (whole or chipped), bark, sawdust, chips, scraps, slabs, millings, and shavings. Wood waste does not include:
                (1) Grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands;
                (2) Construction, renovation, or demolition wastes; and
                (3) Clean lumber.
              
            
            
              Pt. 60, Subpt. CCCC, Table 1
              Table 1 to Subpart CCCC of Part 60—Emission Limitations for Incinerators for Which Construction is Commenced After November 30, 1999, But no Later Than June 4, 2010, or for Which Modification or Reconstruction is Commenced on or After June 1, 2001, But no Later Than August 7, 2013
              
                
                  For the air pollutant
                  You must meet thisemission limitation 1
                    
                  
                  Using this averaging time 2
                  
                  And determining complianceusing this method 2
                    
                  
                
                
                  Cadmium
                  0.004 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 of appendix A of this part).
                
                
                  Carbon monoxide
                  157 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxin/Furan (toxic equivalency basis)
                  0.41 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 23 of appendix A-7 of this part).
                
                
                  Hydrogen chloride
                  62 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 120 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.04 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 of appendix A of this part).
                
                
                  Mercury
                  0.47 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 of appendix A of this part).
                
                
                  Nitrogen oxides
                  388 parts per million by dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  
                  Opacity
                  10 percent
                  6-minute averages
                  Performance test (Method 9 of appendix A of this part).
                
                
                  Particulate matter
                  70 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 5 or 29 of appendix A of this part).
                
                
                  Sulfur dioxide
                  20 parts per million by dry volume
                  3-run average (For Method 6, collect a minimum volume of 20 liters per run. For Method 6C, collect sample for a minimum duration of 1 hour per run)
                  Performance test (Method 6 or 6C at 40 CFR part 60, appendix A-4).
                
                
                  1 All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  2 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2145 and 60.2165. As prescribed in § 60.2145(u), if you use a CEMS or an integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
              
            
            
              Pt. 60, Subpt. CCCC, Table 2
              Table 2 to Subpart CCCC of Part 60—Operating Limits for Wet Scrubbers
              
                
                  For these operating parameters
                  You must establish these operating limits
                  And monitoring using these minimum frequencies
                  Data measurement
                  Data recording
                  Averaging time
                
                
                  Charge rate
                  Maximum charge rate
                  Continuous
                  Every hour
                  Daily (batch units) 3-hour rolling (continuous and intermittent units).1
                  
                
                
                  Pressure drop across the wet scrubber or amperage to wet scrubber
                  Minimum pressure drop or amperage
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  Scrubber liquor flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  Scrubber liquor pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  1 Calculated each hour as the average of the previous 3 operating hours.
              
            
            
              Pt. 60, Subpt. CCCC, Table 3
              Table 3 to Subpart CCCC of Part 60—Toxic Equivalency Factors
              
                
                  Dioxin/furan congener
                  Toxicequivalency
                    factor
                  
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  0.5
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.001
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.5
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.05
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  octachlorinated dibenzofuran
                  0.001
                
              
            
            
              Pt. 60, Subpt. CCCC, Table 4
              Table 4 to Subpart CCCC of Part 60—Summary of Reporting Requirements 1
              
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  Preconstruction report
                  Prior to commencing construction
                  • Statement of intent to construct
                  § 60.2190.
                
                
                  
                   
                  
                  • Anticipated date of commencement of construction• Documentation for siting requirements
                    • Waste management plan
                    • Anticipated date of initial startup
                  
                
                
                  Startup notification
                  Prior to initial startup
                  • Type of waste to be burned
                  § 60.2195.
                
                
                   
                  
                  • Maximum design waste burning capacity• Anticipated maximum charge rate
                    • If applicable, the petition for site-specific operating limits
                  
                
                
                  Initial test report
                  No later than 60 days following the initial performance test
                  • Complete test report for the initial performance test• The values for the site-specific operating limits
                  
                  § 60.2200.
                
                
                   
                  
                  • Installation of bag leak detection system for fabric filter
                
                
                  Annual report
                  No later than 12 months following the submission of the initial test report. Subsequent reports are to be submitted no more than 12 months following the previous report
                  • Name and address• Statement and signature by responsible official
                    • Date of report
                    • Values for the operating limits
                  
                  §§ 60.2205 and 60.2210.
                
                
                   
                  
                  • Highest recorded 3-hour average and the lowest 3-hour average, as applicable, (or 30-day average, if applicable) for each operating parameter recorded for the calendar year being reported• For each performance test conducted during the reporting period, if any performance test is conducted, the process unit(s) tested, the pollutant(s) tested, and the date that such performance test was conducted
                    • If a performance test was not conducted during the reporting period, a statement that the requirements of § 60.2155(a) were met
                    • Documentation of periods when all qualified CISWI operators were unavailable for more than 8 hours but less than 2 weeks
                    • If you are conducting performance tests once every 3 years consistent with § 60.2155(a), the date of the last 2 performance tests, a comparison of the emission level you achieved in the last 2 performance tests to the 75 percent emission limit threshold required in § 60.2155(a) and a statement as to whether there have been any operational changes since the last performance test that could increase emissions
                    • Any malfunction, deviation, or continuous monitoring system out of control periods information as specified in § 60.2210(k) through (o)
                  
                
                
                  
                  Emission limitation or operating limit deviation report
                  By August 1 of that year for data collected during the first half of the calendar year. By February 1 of the following year for data collected during the second half of the calendar year
                  • Dates and times of deviation• Averaged and recorded data for those dates
                    • Duration and causes of each deviation and the corrective actions taken
                    • Copy of operating limit monitoring data and, if any performance test was conducted that documents emission levels, the process unit(s) tested, the pollutant(s) tested, and the date that such performance test was conducted
                  
                  § 60.2215 and 60.2220.
                
                
                   
                  
                  • Dates, times and causes for monitor downtime incidents
                
                
                  Qualified operator deviation notification
                  Within 10 days of deviation
                  • Statement of cause of deviation• Description of efforts to have an accessible qualified operator
                  
                  § 60.2225(a)(1).
                
                
                   
                  
                  • The date a qualified operator will be accessible
                
                
                  Qualified operator deviation status report
                  Every 4 weeks following deviation
                  • Description of efforts to have an accessible qualified operator
                  § 60.2225(a)(2).
                
                
                   
                  
                  • The date a qualified operator will be accessible• Request for approval to continue operation
                  
                
                
                  Qualified operator deviation notification of resumed operation
                  Prior to resuming operation
                  • Notification that you are resuming operation
                  § 60.2225(b).
                
                
                  1 This table is only a summary, see the referenced sections of the rule for the complete requirements.
              
            
            
              Pt. 60, Subpt. CCCC, Table 5
              Table 5 to Subpart CCCC of Part 60—Emission Limitations for Incinerators That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
              
                
                  For the air pollutant
                  You must meet this emission limitation 1
                  
                  Using this averaging time 2
                  
                  And determining compliance usingthis method 2
                    
                  
                
                
                  Cadmium
                  0.0023 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meter per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8 of this part). Use ICPMS for the analytical finish.
                
                
                  Carbon monoxide
                  17 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxin/furan (Total Mass Basis)
                  0.58 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxin/furan (toxic equivalency basis)
                  0.13 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meter per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  0.091 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 360 liters per run. For Method 26A, collect a minimum volume of 3 dry standard cubic meters per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.015 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 29 of appendix A-8 at 40 CFR part 60). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.00084 milligrams per dry standard cubic meter
                  3-run average (collect enough volume to meet a detection limit data quality objective of 0.03 ug/dry standard cubic meter)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).3
                  
                
                
                  Nitrogen oxides
                  23 parts per million dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  
                  Particulate matter (filterable)
                  18 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters per run)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8 at 40 CFR part 60).
                
                
                  Sulfur dioxide
                  11 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 6 or 6C at 40 CFR part 60, appendix A-4).
                
                
                  1 All emission limitations are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the Total Mass Limit or the toxic equivalency basis limit.
                
                  2 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2145 and 60.2165. As prescribed in § 60.2145(u), if you use a CEMS or an integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  3 Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. CCCC, Table 6
              Table 6 to Subpart CCCC of Part 60—Emission Limitations for Energy Recovery Units That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
              
                
                  For the air pollutant
                  You must meet this emission limitation 1
                  
                  Liquid/gas
                  Solids
                  Using this averaging time 2
                  
                  And determining complianceusing this method 2
                    
                  
                
                
                  Cadmium
                  0.023 milligrams per dry standard cubic meter
                  Biomass-0.0014 milligrams per dry standard cubic meterCoal-0.0017 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Carbon monoxide
                  35 parts per million dry volume
                  Biomass-240 parts per million dry volumeCoal-95 parts per million dry volume
                  
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxin/furans (Total Mass Basis)
                  No Total Mass Basis limit, must meet the toxic equivalency basis limit below
                  Biomass-0.52 nanograms per dry standard cubic meterCoal-5.1 nanograms per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.093 nanograms per dry standard cubic meter
                  Biomass-0.076 nanograms per dry standard cubic meter 3
                    Coal-0.075 nanograms per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 23 of appendix A-7 of this part).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 at 40 CFR part 60, appendix A-7)
                  Fugitive ash.
                
                
                  
                  Hydrogen chloride
                  14 parts per million dry volume
                  Biomass-0.20 parts per million dry volumeCoal-58 parts per million dry volume
                  
                  3-run average (For Method 26, collect a minimum volume of 360 liters per run. For Method 26A, collect a minimum volume of 3 dry standard cubic meters per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.096 milligrams per dry standard cubic meter
                  Biomass-0.014 milligrams per dry standard cubic meterCoal-0.057 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.00056 milligrams per dry standard cubic meter
                  Biomass-0.0022 milligrams per dry standard cubic meterCoal-0.013 milligrams per dry standard cubic meter
                  
                  3-run average (collect enough volume to meet an in-stack detection limit data quality objective of 0.03 ug/dscm)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).3
                  
                
                
                  Nitrogen oxides
                  76 parts per million dry volume
                  Biomass-290 parts per million dry volumeCoal-460 parts per million dry volume
                  
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter (filterable)
                  110 milligrams per dry standard cubic meter
                  Biomass-5.1 milligrams per dry standard cubic meterCoal-130 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8) if the unit has an annual average heat input rate less than 250 MMBtu/hr; or PM CPMS (as specified in § 60.2145(x)) if the unit has an annual average heat input rate equal to or greater than 250 MMBtu/hr.
                
                
                  Sulfur dioxide
                  720 parts per million dry volume
                  Biomass-7.3 parts per million dry volumeCoal-850 parts per million dry volume
                  
                  3-run average (for Method 6, collect a minimum of 60 liters, for Method 6C,1 hour minimum sample time per run)
                  Performance test (Method 6 or 6C at 40 CFR part 60, appendix A-4).
                
                
                  1 All emission limitations are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the Total Mass Basis limit or the toxic equivalency basis limit.
                
                  2 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2145 and 60.2165. As prescribed in § 60.2145(u), if you use a CEMS or an integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  3 Incorporated by reference, see § 60.17.
              
            
            
              
              Pt. 60, Subpt. CCCC, Table 7
              Table 7 to Subpart CCCC of Part 60—Emission Limitations for Waste-Burning Kilns That Commenced Construction After June 4, 2010, or Reconstruction or Modification After August 7, 2013
              
                
                  For the airpollutant
                  
                  You must meet this emission limitation 1
                  
                  Using this averaging time 2
                  
                  And determining compliance using this method 2 3
                  
                
                
                  Cadmium
                  0.0014 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Carbon monoxide
                  90 (long kilns)/190 (preheater/precalciner) parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  0.51 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.075 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  3.0 parts per million dry volume
                  3-run average (1 hour minimum sample time per run) or 30-day rolling average if HCl CEMS is being used
                  If a wet scrubber or dry scrubber is used, performance test (Method 321 at 40 CFR part 63, appendix A). If a wet scrubber or dry scrubber is not used, HCl CEMS as specified in § 60.2145(j).
                
                
                  Lead
                  0.014 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.0037 milligrams per dry standard cubic meterOr
                    21 pounds/million tons of clinker 3
                    
                  
                  30-day rolling average
                  Mercury CEMS or integrated sorbent trap monitoring system (performance specification 12A or 12B, respectively, of appendix B and procedure 5 of appendix F of this part), as specified in § 60.2145(j).
                
                
                  Nitrogen oxides
                  200 parts per million dry volume
                  30-day rolling average
                  Nitrogen oxides CEMS (performance specification 2 of appendix B and procedure 1 of appendix F of this part).
                
                
                  Particulate matter (filterable)
                  4.9 milligrams per dry standard cubic meter
                  30-day rolling average
                  PM CPMS (as specified in § 60.2145(x)).
                
                
                  Sulfur dioxide
                  28 parts per million dry volume
                  30-day rolling average
                  Sulfur dioxide CEMS (performance specification 2 of appendix B and procedure 1 of appendix F of this part).
                
                

                  1 All emission limitations are measured at 7 percent oxygen (except for CEMS and integrated sorbent trap monitoring system data during startup and shutdown), dry basis at standard conditions. For dioxins/furans, you must meet either the Total Mass Basis limit or the toxic equivalency basis limit.
                
                
                  2 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2145 and 60.2165. As prescribed in § 60.2145(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  3 Alkali bypass and in-line coal mill stacks are subject to performance testing only, as specified in § 60.2145(y)(3). They are not subject to the CEMS, integrated sorbent trap monitoring system, or CPMS requirements that otherwise may apply to the main kiln exhaust.
              
            
            
              Pt. 60, Subpt. CCCC, Table 8
              Table 8 to Subpart CCCC of Part 60—Emission Limitations for Small, Remote Incinerators That Commenced Construction After June 4, 2010, or That Commenced Reconstruction or Modification After August 7, 2013
              
                
                  For the air pollutant
                  You must meet thisemission limitation 1
                    
                  
                  Using this averaging time 2
                  
                  And determining complianceusing this method 2
                    
                  
                
                
                  Cadmium
                  0.67 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  13 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  1,800 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  31 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emissions test (Method 22 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  200 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 60 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  2.0 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.0035 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008) 2, collect a minimum volume of 2 dry standard cubic meters per run. For Method 30B, collect a minimum volume as specified in Method 30B at 40 CFR part 60, appendix A)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).3
                  
                
                
                  Nitrogen oxides
                  170 parts per million dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter (filterable)
                  270 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8).
                
                
                  Sulfur dioxide
                  1.2 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c at 40 CFR part 60, appendix A-4).
                
                

                  1 All emission limitations are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the Total Mass Basis limit or the toxic equivalency basis limit.
                
                
                  2 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2145 and 60.2165. As prescribed in § 60.2145(u), if you use a CEMS or an integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  3 Incorporated by reference, see § 60.17.
              
            
          
          
            Subpart DDDD—Emissions Guidelines and Compliance Times for Commercial and Industrial Solid Waste Incineration Units
            
              Source:
              84 FR 15884, Apr. 16, 2019, unless otherwise noted.
            
            
              Introduction
              
                § 60.2500
                What is the purpose of this subpart?
                This subpart establishes emission guidelines and compliance schedules for the control of emissions from commercial and industrial solid waste incineration units (CISWIs) and air curtain incinerators (ACIs). The pollutants addressed by these emission guidelines are listed in table 2 of this subpart and tables 6 through 9 of this subpart. These emission guidelines are developed in accordance with sections 111(d) and 129 of the Clean Air Act and subpart B of this part.
              
              
                § 60.2505
                Am I affected by this subpart?
                (a) If you are the Administrator of an air quality program in a state or United States protectorate with one or more existing CISWIs that meet the criteria in paragraphs (b) through (d) of this section, you must submit a state plan to U.S. Environmental Protection Agency (EPA) that implements the emission guidelines contained in this subpart.
                (b) You must submit a state plan to EPA by December 3, 2001 for incinerator units that commenced construction on or before November 30, 1999 and that were not modified or reconstructed after June 1, 2001.
                (c) You must submit a state plan that meets the requirements of this subpart and contains the more stringent emission limit for the respective pollutant in table 6 of this subpart or table 1 of subpart CCCC of this part to EPA by February 7, 2014 for incinerators that commenced construction after November 30, 1999, but no later than June 4, 2010, or commenced modification or reconstruction after June 1, 2001 but no later than August 7, 2013.
                (d) You must submit a state plan to EPA that meets the requirements of this subpart and contains the emission limits in tables 7 through 9 of this subpart by February 7, 2014, for CISWIs other than incinerator units that commenced construction on or before June 4, 2010, or commenced modification or reconstruction after June 4, 2010 but no later than August 7, 2013.
              
              
                § 60.2510
                Is a state plan required for all states?
                No. You are not required to submit a state plan if there are no existing CISWIs in your state, and you submit a negative declaration letter in place of the state plan.
              
              
                § 60.2515
                What must I include in my state plan?
                (a) You must include the nine items described in paragraphs (a)(1) through (9) of this section in your state plan:
                (1) Inventory of affected CISWIs, including those that have ceased operation but have not been dismantled;
                (2) Inventory of emissions from affected CISWIs in your state;
                (3) Compliance schedules for each affected CISWI;
                (4) Emission limitations, operator training and qualification requirements, a waste management plan, and operating limits for affected CISWIs that are at least as protective as the emission guidelines contained in this subpart;
                (5) Performance testing, recordkeeping, and reporting requirements;

                (6) Certification that the hearing on the state plan was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission;
                
                (7) Provision for state progress reports to EPA;
                (8) Identification of enforceable state mechanisms that you selected for implementing the emission guidelines of this subpart; and
                (9) Demonstration of your state's legal authority to carry out the sections 111(d) and 129 state plan.
                (b) Your state plan may deviate from the format and content of the emission guidelines contained in this subpart. However, if your state plan does deviate in content, you must demonstrate that your state plan is at least as protective as the emission guidelines contained in this subpart. Your state plan must address regulatory applicability, increments of progress for retrofit, operator training and qualification, a waste management plan, emission limitations, performance testing, operating limits, monitoring, recordkeeping and reporting, and ACI requirements.
                (c) You must follow the requirements of subpart B of this part (Adoption and Submittal of State Plans for Designated Facilities) in your state plan.
              
              
                § 60.2520
                Is there an approval process for my state plan?
                Yes. The EPA will review your state plan according to § 60.27.
              
              
                § 60.2525
                What if my state plan is not approvable?
                (a) If you do not submit an approvable state plan (or a negative declaration letter) by December 2, 2002, EPA will develop a federal plan according to § 60.27 to implement the emission guidelines contained in this subpart. Owners and operators of CISWIs not covered by an approved state plan must comply with the federal plan. The federal plan is an interim action and will be automatically withdrawn when your state plan is approved.
                (b) If you do not submit an approvable state plan (or a negative declaration letter) to EPA that meets the requirements of this subpart and contains the emission limits in tables 6 through 9 of this subpart for CISWIs that commenced construction on or before June 4, 2010 and incinerator or ACIs that commenced reconstruction or modification on or after June 1, 2001 but no later than August 7, 2013, then EPA will develop a federal plan according to § 60.27 to implement the emission guidelines contained in this subpart. Owners and operators of CISWIs not covered by an approved state plan must comply with the federal plan. The federal plan is an interim action and will be automatically withdrawn when your state plan is approved.
              
              
                § 60.2530
                Is there an approval process for a negative declaration letter?

                No. The EPA has no formal review process for negative declaration letters. Once your negative declaration letter has been received, EPA will place a copy in the public docket and publish a document in the Federal Register. If, at a later date, an existing CISWI is found in your state, the federal plan implementing the emission guidelines contained in this subpart would automatically apply to that CISWI until your state plan is approved.
              
              
                § 60.2535
                What compliance schedule must I include in my state plan?
                (a) For CISWIs in the incinerator subcategory and ACIs that commenced construction on or before November 30, 1999, your state plan must include compliance schedules that require CISWIs in the incinerator subcategory and ACIs to achieve final compliance as expeditiously as practicable after approval of the state plan but not later than the earlier of the two dates specified in paragraphs (a)(1) and (2) of this section:
                (1) December 1, 2005; and
                (2) Three years after the effective date of state plan approval.

                (b) For CISWIs in the incinerator subcategory and ACIs that commenced construction after November 30, 1999, but on or before June 4, 2010 or that commenced reconstruction or modification on or after June 1, 2001 but no later than August 7, 2013, and for CISWIs in the small remote incinerator, energy recovery unit, and waste-burning kiln subcategories that commenced construction before June 4, 2010, your state plan must include compliance schedules that require CISWIs to achieve final compliance as expeditiously as practicable after approval of the state plan but not later than the earlier of the two dates specified in paragraphs (b)(1) and (2) of this section:
                (1) February 7, 2018; and
                (2) Three years after the effective date of State plan approval.
                (c) For compliance schedules more than 1 year following the effective date of State plan approval, State plans must include dates for enforceable increments of progress as specified in § 60.2580.
              
              
                § 60.2540
                Are there any state plan requirements for this subpart that apply instead of the requirements specified in subpart B?
                Yes. Subpart B establishes general requirements for developing and processing section 111(d) plans. This subpart applies instead of the requirements in subpart B of this part for paragraphs (a) and (b) of this section:
                (a) State plans developed to implement this subpart must be as protective as the emission guidelines contained in this subpart. State plans must require all CISWIs to comply by the dates specified in § 60.2535. This applies instead of the option for case-by-case less stringent emission standards and longer compliance schedules in § 60.24(f); and
                (b) State plans developed to implement this subpart are required to include two increments of progress for the affected CISWIs. These two minimum increments are the final control plan submittal date and final compliance date in § 60.21(h)(1) and (5). This applies instead of the requirement of § 60.24(e)(1) that would require a state plan to include all five increments of progress for all CISWIs.
              
              
                § 60.2541
                In lieu of a state plan submittal, are there other acceptable option(s) for a state to meet its Clean Air Act section 111(d)/129(b)(2) obligations?
                Yes, a state may meet its Clean Air Act section 111(d)/129 obligations by submitting an acceptable written request for delegation of the federal plan that meets the requirements of this section. This is the only other option for a state to meet its Clean Air Act section 111(d)/129 obligations.
                (a) An acceptable federal plan delegation request must include the following:
                (1) A demonstration of adequate resources and legal authority to administer and enforce the federal plan;
                (2) The items under § 60.2515(a)(1), (2) and (7);
                (3) Certification that the hearing on the state delegation request, similar to the hearing for a state plan submittal, was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission; and
                (4) A commitment to enter into a Memorandum of Agreement with the Regional Administrator who sets forth the terms, conditions, and effective date of the delegation and that serves as the mechanism for the transfer of authority. Additional guidance and information is given in EPA's Delegation Manual, Item 7-139, Implementation and Enforcement of 111(d)(2) and 111(d)/(2)/129(b)(3) federal plans.
                (b) A state with an already approved CISWI Clean Air Act section 111(d)/129 state plan is not precluded from receiving EPA approval of a delegation request for the revised federal plan, providing the requirements of paragraph (a) of this section are met, and at the time of the delegation request, the state also requests withdrawal of EPA's previous state plan approval.
                (c) A state's Clean Air Act section 111(d)/129 obligations are separate from its obligations under Title V of the Clean Air Act.
              
              
                § 60.2542
                What authorities will not be delegated to state, local, or tribal agencies?
                The authorities that will not be delegated to state, local, or tribal agencies are specified in paragraphs (a) through (i) of this section:
                (a) Approval of alternatives to the emission limitations in tables 2, 6, 7, 8, and 9 of this subpart and operating limits established under § 60.2675;
                (b) Approval of major alternatives to test methods;
                (c) Approval of major alternatives to monitoring;

                (d) Approval of major alternatives to recordkeeping and reporting;
                
                (e) The requirements in § 60.2680;
                (f) The requirements in § 60.2665(b)(2);
                (g) Approval of alternative opacity emission limits in § 60.2670 under § 60.11(e)(6) through (8);
                (h) Performance test and data reduction waivers under § 60.8(b)(4) and (5); and
                (i) Approval of an alternative to any electronic reporting to the EPA required by this subpart.
              
              
                § 60.2545
                Does this subpart directly affect CISWI owners and operators in my state?
                (a) No. This subpart does not directly affect CISWI owners and operators in your state. However, CISWI owners and operators must comply with the state plan you develop to implement the emission guidelines contained in this subpart. States may choose to incorporate the model rule text directly in their state plan.
                (b) If you do not submit an approvable plan to implement and enforce the guidelines contained in this subpart for CISWIs that commenced construction before November 30, 1999 by December 2, 2002, EPA will implement and enforce a federal plan, as provided in § 60.2525, to ensure that each unit within your state reaches compliance with all the provisions of this subpart by December 1, 2005.
                (c) If you do not submit an approvable plan to implement and enforce the guidelines contained in this subpart by February 7, 2014, for CISWIs that commenced construction on or before June 4, 2010, EPA will implement and enforce a federal plan, as provided in § 60.2525, to ensure that each unit within your state that commenced construction on or before June 4, 2010, reaches compliance with all the provisions of this subpart by February 7, 2018.
              
            
            
              Applicability of State Plans
              
                § 60.2550
                What CISWIs must I address in my state plan?
                (a) Your state plan must address incineration units that meet all three criteria described in paragraphs (a)(1) through (3) of this section:
                (1) Commercial and industrial solid waste incineration units and ACIs in your state that commenced construction on or before June 4, 2010, or commenced modification or reconstruction after June 4, 2010 but no later than August 7, 2013;
                (2) Incineration units that meet the definition of a CISWI as defined in § 60.2875 or an ACI as defined in § 60.2875; and
                (3) Incineration units not exempt under § 60.2555.
                (b) If the owner or operator of a CISWI or ACI makes changes that meet the definition of modification or reconstruction after August 7, 2013, the CISWI or ACI becomes subject to subpart CCCC of this part and the state plan no longer applies to that unit.
                (c) If the owner or operator of a CISWI or ACI makes physical or operational changes to an existing CISWI or ACI primarily to comply with your state plan, subpart CCCC of this part does not apply to that unit. Such changes do not qualify as modifications or reconstructions under subpart CCCC of this part.
              
              
                § 60.2555
                What combustion units are exempt from my state plan?
                This subpart exempts the types of units described in paragraphs (a) through (j) of this section, but some units are required to provide notifications.
                (a) Pathological waste incineration units. Incineration units burning 90 percent or more by weight (on a calendar quarter basis and excluding the weight of auxiliary fuel and combustion air) of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste as defined in § 60.2875 are not subject to this subpart if you meet the two requirements specified in paragraphs (a)(1) and (2) of this section:
                (1) Notify the Administrator that the unit meets these criteria; and
                (2) Keep records on a calendar quarter basis of the weight of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste burned, and the weight of all other fuels and wastes burned in the unit.
                (b) Municipal waste combustion units. Incineration units that are subject to subpart Ea of this part (Standards of Performance for Municipal Waste Combustors); subpart Eb of this part (Standards of Performance for Large Municipal Waste Combustors); subpart Cb of this part (Emission Guidelines and Compliance Time for Large Municipal Combustors); AAAA of this part (Standards of Performance for Small Municipal Waste Combustion Units); or subpart BBBB of this part (Emission Guidelines for Small Municipal Waste Combustion Units).
                (c) Medical waste incineration units. Incineration units regulated under subpart Ec of this part (Standards of Performance for Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996) or subpart Ca of this part (Emission Guidelines and Compliance Times for Hospital/Medical/Infectious Waste Incinerators).
                (d) Small power production facilities. Units that meet the four requirements specified in paragraphs (d)(1) through (4) of this section:
                (1) The unit qualifies as a small power-production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C));
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity;
                (3) You submit documentation to the Administrator notifying the Agency that the qualifying small power production facility is combusting homogenous waste; and
                (4) You maintain the records specified in § 60.2740(v).
                (e) Cogeneration facilities. Units that meet the four requirements specified in paragraphs (e)(1) through (4) of this section:
                (1) The unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B));
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes;
                (3) You submit documentation to the Administrator notifying the Agency that the qualifying cogeneration facility is combusting homogenous waste; and
                (4) You maintain the records specified in § 60.2740(w).
                (f) Hazardous waste combustion units. Units for which you are required to get a permit under section 3005 of the Solid Waste Disposal Act.
                (g) Materials recovery units. Units that combust waste for the primary purpose of recovering metals, such as primary and secondary smelters.
                (h) Sewage treatment plants. Incineration units regulated under subpart O of this part (Standards of Performance for Sewage Treatment Plants).
                (i) Sewage sludge incineration units. Incineration units combusting sewage sludge for the purpose of reducing the volume of the sewage sludge by removing combustible matter that are subject to subpart LLLL of this part (Standards of Performance for New Sewage Sludge Incineration Units) or subpart MMMM of this part (Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units).
                (j) Other solid waste incineration units. Incineration units that are subject to subpart EEEE of this part (Standards of Performance for Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006) or subpart FFFF of this part (Emission Guidelines and Compliance Times for Other Solid Waste Incineration Units That Commenced Construction On or Before December 9, 2004).
              
            
            
              Use of Model Rule
              
                § 60.2560
                What is the “model rule” in this subpart?

                (a) The model rule is the portion of these emission guidelines (§§ 60.2575 through 60.2875 of this part) that addresses the regulatory requirements applicable to CISWIs. The model rule provides these requirements in regulation format. You must develop a state plan that is at least as protective as the model rule. You may use the model rule language as part of your state plan. Alternative language may be used in your state plan if you demonstrate that the alternative language is at least as protective as the model rule contained in this subpart.
                
                (b) In the model rule of §§ 60.2575 to 60.2875, “you” means the owner or operator of a CISWI.
              
              
                § 60.2565
                How does the model rule relate to the required elements of my state plan?
                Use the model rule to satisfy the state plan requirements specified in § 60.2515(a)(4) and (5) of this part.
              
              
                § 60.2570
                What are the principal components of the model rule?
                The model rule contains the eleven major components listed in paragraphs (a) through (k) of this section:
                (a) Increments of progress toward compliance;
                (b) Waste management plan;
                (c) Operator training and qualification;
                (d) Emission limitations and operating limits;
                (e) Performance testing;
                (f) Initial compliance requirements;
                (g) Continuous compliance requirements;
                (h) Monitoring;
                (i) Recordkeeping and reporting;
                (j) Definitions; and
                (k) Tables.
              
            
            
              Model Rule—Increments of Progress
              
                § 60.2575
                What are my requirements for meeting increments of progress and achieving final compliance?
                If you plan to achieve compliance more than 1 year following the effective date of state plan approval, you must meet the two increments of progress specified in paragraphs (a) and (b) of this section:
                (a) Submit a final control plan; and
                (b) Achieve final compliance.
              
              
                § 60.2580
                When must I complete each increment of progress?
                Table 1 of this subpart specifies compliance dates for each of the increments of progress.
              
              
                § 60.2585
                What must I include in the notifications of achievement of increments of progress?
                Your notification of achievement of increments of progress must include the three items specified in paragraphs (a) through (c) of this section:
                (a) Notification that the increment of progress has been achieved;
                (b) Any items required to be submitted with each increment of progress; and
                (c) Signature of the owner or operator of the CISWI.
              
              
                § 60.2590
                When must I submit the notifications of achievement of increments of progress?
                Notifications for achieving increments of progress must be postmarked no later than 10 business days after the compliance date for the increment.
              
              
                § 60.2595
                What if I do not meet an increment of progress?
                If you fail to meet an increment of progress, you must submit a notification to the Administrator postmarked within 10 business days after the date for that increment of progress in table 1 of this subpart. You must inform the Administrator that you did not meet the increment, and you must continue to submit reports each subsequent calendar month until the increment of progress is met.
              
              
                § 60.2600
                How do I comply with the increment of progress for submittal of a control plan?
                For your control plan increment of progress, you must satisfy the two requirements specified in paragraphs (a) and (b) of this section:
                (a) Submit the final control plan that includes the five items described in paragraphs (a)(1) through (5) of this section:
                (1) A description of the devices for air pollution control and process changes that you will use to comply with the emission limitations and other requirements of this subpart;
                (2) The type(s) of waste to be burned;
                (3) The maximum design waste burning capacity;
                (4) The anticipated maximum charge rate; and
                (5) If applicable, the petition for site-specific operating limits under § 60.2680.
                (b) Maintain an onsite copy of the final control plan.
              
              
                
                § 60.2605
                How do I comply with the increment of progress for achieving final compliance?
                For the final compliance increment of progress, you must complete all process changes and retrofit construction of control devices, as specified in the final control plan, so that, if the affected CISWI is brought online, all necessary process changes and air pollution control devices would operate as designed.
              
              
                § 60.2610
                What must I do if I close my CISWI and then restart it?
                (a) If you close your CISWI but will restart it prior to the final compliance date in your state plan, you must meet the increments of progress specified in § 60.2575.
                (b) If you close your CISWI but will restart it after your final compliance date, you must complete emission control retrofits and meet the emission limitations and operating limits on the date your unit restarts operation.
              
              
                § 60.2615
                What must I do if I plan to permanently close my CISWI and not restart it?
                If you plan to close your CISWI rather than comply with the state plan, submit a closure notification, including the date of closure, to the Administrator by the date your final control plan is due.
              
            
            
              Model Rule—Waste Management Plan
              
                § 60.2620
                What is a waste management plan?
                A waste management plan is a written plan that identifies both the feasibility and the methods used to reduce or separate certain components of solid waste from the waste stream in order to reduce or eliminate toxic emissions from incinerated waste.
              
              
                § 60.2625
                When must I submit my waste management plan?
                You must submit a waste management plan no later than the date specified in table 1 of this subpart for submittal of the final control plan.
              
              
                § 60.2630
                What should I include in my waste management plan?
                A waste management plan must include consideration of the reduction or separation of waste-stream elements such as paper, cardboard, plastics, glass, batteries, or metals; or the use of recyclable materials. The plan must identify any additional waste management measures, and the source must implement those measures considered practical and feasible, based on the effectiveness of waste management measures already in place, the costs of additional measures, the emissions reductions expected to be achieved, and any other environmental or energy impacts they might have.
              
            
            
              Model Rule—Operator Training and Qualification
              
                § 60.2635
                What are the operator training and qualification requirements?
                (a) No CISWI can be operated unless a fully trained and qualified CISWI operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified CISWI operator may operate the CISWI directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified CISWI operators are temporarily not accessible, you must follow the procedures in § 60.2665.
                (b) Operator training and qualification must be obtained through a state-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (3) of this section:
                (1) Training on the eleven subjects listed in paragraphs (c)(1)(i) through (xi) of this section:
                (i) Environmental concerns, including types of emissions;
                (ii) Basic combustion principles, including products of combustion;

                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, waste charging, and shutdown procedures;
                
                (iv) Combustion controls and monitoring;
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable);
                (vi) Inspection and maintenance of the incinerator and air pollution control devices;
                (vii) Actions to prevent and correct malfunctions or to prevent conditions that may lead to malfunctions;
                (viii) Bottom and fly ash characteristics and handling procedures;
                (ix) Applicable federal, state, and local regulations, including Occupational Safety and Health Administration workplace standards;
                (x) Pollution prevention; and
                (xi) Waste management practices.
                (2) An examination designed and administered by the instructor.
                (3) Written material covering the training course topics that can serve as reference material following completion of the course.
              
              
                § 60.2640
                When must the operator training course be completed?
                The operator training course must be completed by the later of the three dates specified in paragraphs (a) through (c) of this section:
                (a) The final compliance date (Increment 2);
                (b) Six months after CISWI startup; and
                (c) Six months after an employee assumes responsibility for operating the CISWI or assumes responsibility for supervising the operation of the CISWI.
              
              
                § 60.2645
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.2635(b).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.2635(c)(2).
              
              
                § 60.2650
                How do I maintain my operator qualification?
                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section:
                (a) Update of regulations;
                (b) Incinerator operation, including startup and shutdown procedures, waste charging, and ash handling;
                (c) Inspection and maintenance;
                (d) Prevention and correction of malfunctions or conditions that may lead to malfunction; and
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.2655
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification by one of the two methods specified in paragraphs (a) and (b) of this section:
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.2650; and
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.2645(a).
              
              
                § 60.2660
                What site-specific documentation is required?
                (a) Documentation must be available at the facility and readily accessible for all CISWI operators that addresses the ten topics described in paragraphs (a)(1) through (10) of this section. You must maintain this information and the training records required by paragraph (c) of this section in a manner that they can be readily accessed and are suitable for inspection upon request:
                (1) Summary of the applicable standards under this subpart;
                (2) Procedures for receiving, handling, and charging waste;
                (3) Incinerator startup, shutdown, and malfunction procedures;
                (4) Procedures for maintaining proper combustion air supply levels;
                (5) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart;
                (6) Monitoring procedures for demonstrating compliance with the incinerator operating limits;
                (7) Reporting and recordkeeping procedures;

                (8) The waste management plan required under §§ 60.2620 through 60.2630;
                
                (9) Procedures for handling ash; and
                (10) A list of the wastes burned during the performance test.
                (b) You must establish a program for reviewing the information listed in paragraph (a) of this section with each incinerator operator:
                (1) The initial review of the information listed in paragraph (a) of this section must be conducted by the later of the three dates specified in paragraphs (b)(1)(i) through (iii) of this section:
                (i) The final compliance date (Increment 2);
                (ii) Six months after CISWI startup; and
                (iii) Six months after being assigned to operate the CISWI.
                (2) Subsequent annual reviews of the information listed in paragraph (a) of this section must be conducted no later than 12 months following the previous review.
                (c) You must also maintain the information specified in paragraphs (c)(1) through (3) of this section:
                (1) Records showing the names of CISWI operators who have completed review of the information in § 60.2660(a) as required by § 60.2660(b), including the date of the initial review and all subsequent annual reviews;
                (2) Records showing the names of the CISWI operators who have completed the operator training requirements under § 60.2635, met the criteria for qualification under § 60.2645, and maintained or renewed their qualification under § 60.2650 or § 60.2655. Records must include documentation of training, the dates of the initial refresher training, and the dates of their qualification and all subsequent renewals of such qualifications; and
                (3) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
              
              
                § 60.2665
                What if all the qualified operators are temporarily not accessible?

                If all qualified operators are temporarily not accessible (i.e., not at the facility and not able to be at the facility within 1 hour), you must meet one of the two criteria specified in paragraphs (a) and (b) of this section, depending on the length of time that a qualified operator is not accessible:
                (a) When all qualified operators are not accessible for more than 8 hours, but less than 2 weeks, the CISWI may be operated by other plant personnel familiar with the operation of the CISWI who have completed a review of the information specified in § 60.2660(a) within the past 12 months. However, you must record the period when all qualified operators were not accessible and include this deviation in the annual report as specified under § 60.2770;
                (b) When all qualified operators are not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (b)(1) and (2) of this section:
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible; and
                (2) Submit a status report to the Administrator every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible and requesting approval from the Administrator to continue operation of the CISWI. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (b)(1) of this section. If the Administrator notifies you that your request to continue operation of the CISWI is disapproved, the CISWI may continue operation for 90 days, then must cease operation. Operation of the unit may resume if you meet the two requirements in paragraphs (b)(2)(i) and (ii) of this section:
                (i) A qualified operator is accessible as required under § 60.2635(a); and
                (ii) You notify the Administrator that a qualified operator is accessible and that you are resuming operation.
              
            
            
              
              Model Rule—Emission Limitations and Operating Limits
              
                § 60.2670
                What emission limitations must I meet and by when?
                (a) You must meet the emission limitations for each CISWI, including bypass stack or vent, specified in table 2 of this subpart or tables 6 through 9 of this subpart by the final compliance date under the approved state plan, federal plan, or delegation, as applicable. The emission limitations apply at all times the unit is operating including and not limited to startup, shutdown, or malfunction.
                (b) Units that do not use wet scrubbers must maintain opacity to less than or equal to the percent opacity (three 1-hour blocks consisting of ten 6-minute average opacity values) specified in table 2 of this subpart, as applicable.
              
              
                § 60.2675
                What operating limits must I meet and by when?
                (a) If you use a wet scrubber(s) to comply with the emission limitations, you must establish operating limits for up to four operating parameters (as specified in table 3 of this subpart) as described in paragraphs (a)(1) through (4) of this section during the initial performance test:
                (1) Maximum charge rate, calculated using one of the two different procedures in paragraph (a)(1)(i) or (ii) of this section, as appropriate:
                (i) For continuous and intermittent units, maximum charge rate is 110 percent of the average charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations; and
                (ii) For batch units, maximum charge rate is 110 percent of the daily charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (2) Minimum pressure drop across the wet particulate matter scrubber, which is calculated as the lowest 1-hour average pressure drop across the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations; or minimum amperage to the wet scrubber, which is calculated as the lowest 1-hour average amperage to the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations.
                (3) Minimum scrubber liquid flow rate, which is calculated as the lowest 1-hour average liquid flow rate at the inlet to the wet acid gas or particulate matter scrubber measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (4) Minimum scrubber liquor pH, which is calculated as the lowest 1-hour average liquor pH at the inlet to the wet acid gas scrubber measured during the most recent performance test demonstrating compliance with the hydrogen chloride (HCl) emission limitation.
                (b) You must meet the operating limits established on the date that the performance test report is submitted to the EPA's Central Data Exchange or postmarked, per the requirements of § 60.2795(b).
                (c) If you use a fabric filter to comply with the emission limitations and you do not use a particulate matter (PM) continuous parameter monitoring system (CPMS) for monitoring PM compliance, you must operate each fabric filter system such that the bag leak detection system alarm does not sound more than 5 percent of the operating time during a 6-month period. In calculating this operating time percentage, if inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted. If corrective action is required, each alarm shall be counted as a minimum of 1 hour. If you take longer than 1 hour to initiate corrective action, the alarm time shall be counted as the actual amount of time taken by you to initiate corrective action.

                (d) If you use an electrostatic precipitator to comply with the emission limitations and you do not use a PM CPMS for monitoring PM compliance, you must measure the (secondary) voltage and amperage of the electrostatic precipitator collection plates during the particulate matter performance test. Calculate the average electric power value (secondary voltage × secondary current = secondary electric power) for each test run. The operating limit for the electrostatic precipitator is calculated as the lowest 1-hour average secondary electric power measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations.

                (e) If you use activated carbon sorbent injection to comply with the emission limitations, you must measure the sorbent flow rate during the performance testing. The operating limit for the carbon sorbent injection is calculated as the lowest 1-hour average sorbent flow rate measured during the most recent performance test demonstrating compliance with the mercury emission limitations. For energy recovery units, when your unit operates at lower loads, multiply your sorbent injection rate by the load fraction, as defined in this subpart, to determine the required injection rate (e.g., for 50 percent load, multiply the injection rate operating limit by 0.5).
                (f) If you use selective noncatalytic reduction to comply with the emission limitations, you must measure the charge rate, the secondary chamber temperature (if applicable to your CISWI), and the reagent flow rate during the nitrogen oxides performance testing. The operating limits for the selective noncatalytic reduction are calculated as the highest 1-hour average charge rate, lowest secondary chamber temperature, and lowest reagent flow rate measured during the most recent performance test demonstrating compliance with the nitrogen oxides emission limitations.

                (g) If you use a dry scrubber to comply with the emission limitations, you must measure the injection rate of each sorbent during the performance testing. The operating limit for the injection rate of each sorbent is calculated as the lowest 1-hour average injection rate of each sorbent measured during the most recent performance test demonstrating compliance with the hydrogen chloride emission limitations. For energy recovery units, when your unit operates at lower loads, multiply your sorbent injection rate by the load fraction, as defined in this subpart, to determine the required injection rate (e.g., for 50 percent load, multiply the injection rate operating limit by 0.5).
                (h) If you do not use a wet scrubber, electrostatic precipitator, or fabric filter to comply with the emission limitations, and if you do not determine compliance with your particulate matter emission limitation with either a particulate matter CEMS or a particulate matter CPMS, you must maintain opacity to less than or equal to ten percent opacity (1-hour block average).
                (i) If you use a PM CPMS to demonstrate compliance, you must establish your PM CPMS operating limit and determine compliance with it according to paragraphs (i)(1) through (5) of this section:

                (1) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, record all hourly average output values (milliamps, or the digital signal equivalent) from the PM CPMS for the periods corresponding to the test runs (e.g., three 1-hour average PM CPMS output values for three 1-hour test runs):
                (i) Your PM CPMS must provide a4-20 milliamp output, or the digital signal equivalent, and the establishment of its relationship to manual reference method measurements must be determined in units of milliamps or digital bits;
                (ii) Your PM CPMS operating range must be capable of reading PM concentrations from zero to a level equivalent to at least two times your allowable emission limit. If your PM CPMS is an auto-ranging instrument capable of multiple scales, the primary range of the instrument must be capable of reading PM concentration from zero to a level equivalent to two times your allowable emission limit; and

                (iii) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, record and average all milliamp output values, or their digital equivalent, from the PM CPMS for the periods corresponding to the compliance test runs (e.g., average all your PM CPMS output values for three corresponding 2-hour Method 5I test runs).
                (2) If the average of your three PM performance test runs are below 75 percent of your PM emission limit, you must calculate an operating limit by establishing a relationship of PM CPMS signal to PM concentration using the PM CPMS instrument zero, the average PM CPMS output values corresponding to the three compliance test runs, and the average PM concentration from the Method 5 or performance test with the procedures in (i)(1)through (5) of this section:
                (i) Determine your instrument zero output with one of the following procedures:
                (A) Zero point data for in-situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench;
                (B) Zero point data for extractive instruments should be obtained by removing the extractive probe from the stack and drawing in clean ambient air;

                (C) The zero point can also can be established obtained by performing manual reference method measurements when the flue gas is free of PM emissions or contains very low PM concentrations (e.g., when your process is not operating, but the fans are operating or your source is combusting only natural gas) and plotting these with the compliance data to find the zero intercept; and
                (D) If none of the steps in paragraphs (i)(2)(i)(A) through (C) of this section are possible, you must use a zero output value provided by the manufacturer.
                (ii) Determine your PM CPMS instrument average in milliamps, or the digital equivalent, and the average of your corresponding three PM compliance test runs, using equation 1:
                
                  ER16AP19.013
                
                
                  Where:
                  
                  X1 = the PM CPMS output data points for the three runs constituting the performance test,
                  Y1 = the PM concentration value for the three runs constituting the performance test, and
                  n = the number of data points.
                
                
                (iii) With your instrument zero expressed in milliamps, or the digital equivalent, your three run average PM CPMS milliamp value, or its digital equivalent, and your three run average PM concentration from your three compliance tests, determine a relationship of mg/dscm per milliamp or digital signal equivalent, with equation 2:
                
                  ER16AP19.014
                
                
                  Where:
                  
                  R = the relative mg/dscm per milliamp, or the digital equivalent, for your PM CPMS,
                  Y1 = the three run average mg/dscm PM concentration,
                  X1 = the three run average milliamp output, or the digital equivalent, from you PM CPMS, and
                  
                  z = the milliamp or digital signal equivalent of your instrument zero determined from paragraph (i)(2)(i) of this section.
                
                
                (iv) Determine your source specific 30-day rolling average operating limit using the mg/dscm per milliamp value, or per digital signal equivalent, from equation 2 in equation 3, below. This sets your operating limit at the PM CPMS output value corresponding to 75 percent of your emission limit:
                
                  ER16AP19.015
                
                
                  Where:
                  
                  Ol = the operating limit for your PM CPMS on a 30-day rolling average, in milliamps or their digital signal equivalent,
                  L = your source emission limit expressed in mg/dscm,
                  z = your instrument zero in milliamps or digital equivalent, determined from paragraph (i)(2)(i) of this section, and
                  R = the relative mg/dscm per milliamp, or per digital signal output equivalent, for your PM CPMS, from equation 2.
                
                (3) If the average of your three PM compliance test runs is at or above 75 percent of your PM emission limit you must determine your operating limit by averaging the PM CPMS milliamp or digital signal output corresponding to your three PM performance test runs that demonstrate compliance with the emission limit using equation 4 and you must submit all compliance test and PM CPMS data according to the reporting requirements in paragraph (i)(5) of this section:
                
                  ER16AP19.016
                
                
                  Where:
                  
                  X1 = the PM CPMS data points for all runs i,
                  n = the number of data points, and
                  Oh = your site specific operating limit, in milliamps or digital signal equivalent.
                
                

                (4) To determine continuous compliance, you must record the PM CPMS output data for all periods when the process is operating and the PM CPMS is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the PM CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (e.g., milliamps or digital signal bits, PM concentration, raw data signal) on a 30-day rolling average basis.

                (5) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g., beta attenuation), span of the instruments primary analytical range, milliamp or digital signal value equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp or digital signals corresponding to each PM compliance test run.
              
              
                
                § 60.2680
                What if I do not use a wet scrubber, fabric filter, activated carbon injection, selective noncatalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations?
                (a) If you use an air pollution control device other than a wet scrubber, activated carbon injection, selective noncatalytic reduction, fabric filter, an electrostatic precipitator, or a dry scrubber or limit emissions in some other manner, including mass balances, to comply with the emission limitations under § 60.2670, you must petition the EPA Administrator for specific operating limits to be established during the initial performance test and continuously monitored thereafter. You must submit the petition at least sixty days before the performance test is scheduled to begin. Your petition must include the five items listed in paragraphs (a)(1) through (5) of this section:
                (1) Identification of the specific parameters you propose to use as additional operating limits;
                (2) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters and how limits on these parameters will serve to limit emissions of regulated pollutants;
                (3) A discussion of how you will establish the upper and/or lower values for these parameters which will establish the operating limits on these parameters;
                (4) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments; and
                (5) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
                (b) [Reserved]
              
            
            
              Model Rule—Performance Testing
              
                § 60.2690
                How do I conduct the initial and annual performance test?
                (a) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations.
                (b) You must document that the waste burned during the performance test is representative of the waste burned under normal operating conditions by maintaining a log of the quantity of waste burned (as required in § 60.2740(b)(1)) and the types of waste burned during the performance test.
                (c) All performance tests must be conducted using the minimum run duration specified in tables 2 and 6 through 9 of this subpart.
                (d) Method 1 of appendix A of this part must be used to select the sampling location and number of traverse points.
                (e) Method 3A or 3B of appendix A of this part must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B of appendix A of this part must be used simultaneously with each method (except when using Method 9 and Method 22).
                (f) All pollutant concentrations, except for opacity, must be adjusted to 7 percent oxygen using equation 5 of this section:
                
                  ER16AP19.017
                
                
                  Where:
                  
                  Cadj = pollutant concentration adjusted to 7 percent oxygen;
                  Cmeas = pollutant concentration measured on a dry basis;
                  (20.9−7) = 20.9 percent oxygen−7 percent oxygen (defined oxygen correction basis);
                  20.9 = oxygen concentration in air, percent; and
                  %O2 = oxygen concentration measured on a dry basis, percent.
                
                
                (g) You must determine dioxins/furans toxic equivalency by following the procedures in paragraphs (g)(1) through (4) of this section:

                (1) Measure the concentration of each dioxin/furan tetra- through octa-isomer emitted using EPA Method 23 at 40 CFR part 60, appendix A;
                (2) Quantify isomers meeting identification criteria 2, 3, 4, and 5 in Section 5.3.2.5 of Method 23, regardless of whether the isomers meet identification criteria 1 and 7. You must quantify the isomers per Section 9.0 of Method 23. [Note: You may reanalyze the sample aliquot or split to reduce the number of isomers not meeting identification criteria 1 or 7 of Section 5.3.2.5.];
                (3) For each dioxin/furan (tetra- through octa-chlorinated) isomer measured in accordance with paragraph (g)(1) and (2) of this section, multiply the isomer concentration by its corresponding toxic equivalency factor specified in table 4 of this subpart; and
                (4) Sum the products calculated in accordance with paragraph (g)(3) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (h) Method 22 at 40 CFR part 60, appendix A-7 must be used to determine compliance with the fugitive ash emission limit in table 2 of this subpart or tables 6 through 9 of this subpart.
                (i) If you have an applicable opacity operating limit, you must determine compliance with the opacity limit using Method 9 at 40 CFR part 60, appendix A-4, based on three 1-hour blocks consisting of ten 6-minute average opacity values, unless you are required to install a continuous opacity monitoring system, consistent with § 60.2710 and § 60.2730.
                (j) You must determine dioxins/furans total mass basis by following the procedures in paragraphs (j)(1) through (3) of this section:
                (1) Measure the concentration of each dioxin/furan tetra- through octa-chlorinated isomer emitted using EPA Method 23 at 40 CFR part 60, appendix A-7;
                (2) Quantify isomers meeting identification criteria 2, 3, 4, and 5 in Section 5.3.2.5 of Method 23, regardless of whether the isomers meet identification criteria 1 and 7. You must quantify the isomers per Section 9.0 of Method 23. (Note: You may reanalyze the sample aliquot or split to reduce the number of isomers not meeting identification criteria 1 or 7 of Section 5.3.2.5.); and
                (3) Sum the quantities measured in accordance with paragraphs (j)(1) and (2) of this section to obtain the total concentration of dioxins/furans emitted in terms of total mass basis.
              
              
                § 60.2695
                How are the performance test data used?
                You use results of performance tests to demonstrate compliance with the emission limitations in table 2 of this subpart or tables 6 through 9 of this subpart.
              
            
            
              Model Rule—Initial Compliance Requirements
              
                § 60.2700
                How do I demonstrate initial compliance with the amended emission limitations and establish the operating limits?
                (a) You must conduct a performance test, as required under §§ 60.2670 and 60.2690, to determine compliance with the emission limitations in table 2 of this subpart and tables 6 through 9 of this subpart, to establish compliance with any opacity operating limits in § 60.2675, to establish the kiln-specific emission limit in § 60.2710(y), as applicable, and to establish operating limits using the procedures in § 60.2675 or § 60.2680. The performance test must be conducted using the test methods listed in table 2 of this subpart and tables 6 through 9 of this subpart and the procedures in § 60.2690. The use of the bypass stack during a performance test shall invalidate the performance test.
                (b) As an alternative to conducting a performance test, as required under §§ 60.2690 and 60.2670, you may use a 30-day rolling average of the 1-hour arithmetic average CEMS data, including CEMS data during startup and shutdown as defined in this subpart, to determine compliance with the emission limitations in Table 1 of this subpart or Tables 5 through 8 of this subpart. You must conduct a performance evaluation of each continuous monitoring system within 180 days of installation of the monitoring system. The initial performance evaluation must be conducted prior to collecting CEMS data that will be used for the initial compliance demonstration.
              
              
                
                § 60.2705
                By what date must I conduct the initial performance test?
                (a) The initial performance test must be conducted no later than 180 days after your final compliance date. Your final compliance date is specified in table 1 of this subpart.
                (b) If you commence or recommence combusting a solid waste at an existing combustion unit at any commercial or industrial facility and you conducted a test consistent with the provisions of this subpart while combusting the given solid waste within the 6 months preceding the reintroduction of that solid waste in the combustion chamber, you do not need to retest until 6 months from the date you reintroduce that solid waste.
                (c) If you commence or recommence combusting a solid waste at an existing combustion unit at any commercial or industrial facility and you have not conducted a performance test consistent with the provisions of this subpart while combusting the given solid waste within the 6 months preceding the reintroduction of that solid waste in the combustion chamber, you must conduct a performance test within 60 days from the date you reintroduce solid waste.
              
              
                § 60.2706
                By what date must I conduct the initial air pollution control device inspection?
                (a) The initial air pollution control device inspection must be conducted within 60 days after installation of the control device and the associated CISWI reaches the charge rate at which it will operate, but no later than 180 days after the final compliance date for meeting the amended emission limitations.
                (b) Within 10 operating days following an air pollution control device inspection, all necessary repairs must be completed unless the owner or operator obtains written approval from the state agency establishing a date whereby all necessary repairs of the designated facility must be completed.
              
            
            
              Model Rule—Continuous Compliance Requirements
              
                § 60.2710
                How do I demonstrate continuous compliance with the amended emission limitations and the operating limits?
                (a) General compliance with standards, considering some units may be able to switch between solid waste and non-waste fuel combustion, is specified in paragraph (a)(1) through (6) of this section.
                (1) The emission standards and operating requirements set forth in this subpart apply at all times.

                (2) If you cease combusting solid waste you may opt to remain subject to the provisions of this subpart. Consistent with the definition of CISWI, you are subject to the requirements of this subpart at least 6 months following the last date of solid waste combustion. Solid waste combustion is ceased when solid waste is not in the combustion chamber (i.e., the solid waste feed to the combustor has been cut off for a period of time not less than the solid waste residence time).
                (3) If you cease combusting solid waste you must be in compliance with any newly applicable standards on the effective date of the waste-to-fuel switch. The effective date of the waste-to-fuel switch is a date selected by you, that must be at least 6 months from the date that you ceased combusting solid waste, consistent with § 60.2710(a)(2). Your source must remain in compliance with this subpart until the effective date of the waste-to-fuel switch.

                (4) If you own or operate an existing commercial or industrial combustion unit that combusted a fuel or non-waste material, and you commence or recommence combustion of solid waste, you are subject to the provisions of this subpart as of the first day you introduce or reintroduce solid waste to the combustion chamber, and this date constitutes the effective date of the fuel-to-waste switch. You must complete all initial compliance demonstrations for any Section 112 standards that are applicable to your facility before you commence or recommence combustion of solid waste. You must provide 30 days prior notice of the effective date of the waste-to-fuel switch. The notification must identify:
                (i) The name of the owner or operator of the CISWI, the location of the source, the emissions unit(s) that will cease burning solid waste, and the date of the notice;
                (ii) The currently applicable subcategory under this subpart, and any 40 CFR part 63 subpart and subcategory that will be applicable after you cease combusting solid waste;
                (iii) The fuel(s), non-waste material(s) and solid waste(s) the CISWI is currently combusting and has combusted over the past 6 months, and the fuel(s) or non-waste materials the unit will commence combusting;
                (iv) The date on which you became subject to the currently applicable emission limits;

                (v) The date upon which you will cease combusting solid waste, and the date (if different) that you intend for any new requirements to become applicable (i.e., the effective date of the waste-to-fuel switch), consistent with paragraphs (a)(2) and (3) of this section.
                (5) All air pollution control equipment necessary for compliance with any newly applicable emissions limits which apply as a result of the cessation or commencement or recommencement of combusting solid waste must be installed and operational as of the effective date of the waste-to-fuel, or fuel-to-waste switch.
                (6) All monitoring systems necessary for compliance with any newly applicable monitoring requirements which apply as a result of the cessation or commencement or recommencement of combusting solid waste must be installed and operational as of the effective date of the waste-to-fuel, or fuel-to-waste switch. All calibration and drift checks must be performed as of the effective date of the waste-to-fuel, or fuel-to-waste switch. Relative accuracy tests must be performed as of the performance test deadline for PM CEMS (if PM CEMS are elected to demonstrate continuous compliance with the particulate matter emission limits). Relative accuracy testing for other CEMS need not be repeated if that testing was previously performed consistent with section 112 monitoring requirements or monitoring requirements under this subpart.
                (b) You must conduct an annual performance test for the pollutants listed in table 2 of this subpart or tables 6 through 9 of this subpart and opacity for each CISWI as required under § 60.2690. The annual performance test must be conducted using the test methods listed in table 2 of this subpart or tables 6 through 9 of this subpart and the procedures in § 60.2690. Opacity must be measured using EPA Reference Method 9 at 40 CFR part 60. Annual performance tests are not required if you use CEMS or continuous opacity monitoring systems to determine compliance.
                (c) You must continuously monitor the operating parameters specified in § 60.2675 or established under § 60.2680 and as specified in § 60.2735. Operation above the established maximum or below the established minimum operating limits constitutes a deviation from the established operating limits. Three-hour block average values are used to determine compliance (except for baghouse leak detection system alarms) unless a different averaging period is established under § 60.2680 or, for energy recovery units, where the averaging time for each operating parameter is a 30-day rolling, calculated each hour as the average of the previous 720 operating hours. Operation above the established maximum, below the established minimum, or outside the allowable range of the operating limits specified in paragraph (a) of this section constitutes a deviation from your operating limits established under this subpart, except during performance tests conducted to determine compliance with the emission and operating limits or to establish new operating limits. Operating limits are confirmed or reestablished during performance tests.
                (d) You must burn only the same types of waste and fuels used to establish subcategory applicability (for ERUs) and operating limits during the performance test.
                (e) For energy recovery units, incinerators, and small remote units, you must perform annual visual emissions test for ash handling.

                (f) For energy recovery units, you must conduct an annual performance test for opacity using EPA Reference Method 9 at 40 CFR part 60 (except where particulate matter continuous monitoring system or CPMS are used) and the pollutants listed in table 7 of this subpart.
                (g) For facilities using a CEMS to demonstrate compliance with the carbon monoxide emission limit, compliance with the carbon monoxide emission limit may be demonstrated by using the CEMS, as described in § 60.2730(o).
                (h) Coal and liquid/gas energy recovery units with annual average heat input rates greater than 250 MMBtu/hr may elect to demonstrate continuous compliance with the particulate matter emissions limit using a particulate matter CEMS according to the procedures in § 60.2730(n) instead of the CPMS specified in § 60.2710(i). Coal and liquid/gas energy recovery units with annual average heat input rates less than 250 MMBtu/hr, incinerators, and small remote incinerators may also elect to demonstrate compliance using a particulate matter CEMS according to the procedures in § 60.2730(n) instead of particulate matter testing with EPA Method 5 at 40 CFR part 60, appendix A-3 and, if applicable, the continuous opacity monitoring requirements in paragraph (i) of this section.
                (i) For energy recovery units with annual average heat input rates greater than or equal to 10 MMBtu/hr but less than 250 MMBtu/hr that do not use a wet scrubber, fabric filter with bag leak detection system, an electrostatic precipitator, particulate matter CEMS, or particulate matter CPMS, you must install, operate, certify and maintain a continuous opacity monitoring system (COMS) according to the procedures in § 60.2730(m).
                (j) For waste-burning kilns, you must conduct an annual performance test for the pollutants (except mercury and particulate matter, and hydrogen chloride if no acid gas wet scrubber or dry scrubber is used) listed in table 8 of this subpart, unless you choose to demonstrate initial and continuous compliance using CEMS, as allowed in paragraph (u) of this section. If you do not use an acid gas wet scrubber or dry scrubber, you must determine compliance with the hydrogen chloride emissions limit using a HCl CEMS according to the requirements in paragraph (j)(1) of this section. You must determine compliance with the mercury emissions limit using a mercury CEMS or an integrated sorbent trap monitoring system according to paragraph (j)(2) of this section. You must determine compliance with particulate matter using CPMS.
                (1) If you monitor compliance with the HCl emissions limit by operating an HCl CEMS, you must do so in accordance with Performance Specification 15 (PS 15) of appendix B to 40 CFR part 60, or, PS 18 of appendix B to 40 CFR part 60. You must operate, maintain, and quality assure a HCl CEMS installed and certified under PS 15 according to the quality assurance requirements in Procedure 1 of appendix F to 40 CFR part 60 except that the Relative Accuracy Test Audit requirements of Procedure 1 must be replaced with the validation requirements and criteria of sections 11.1.1 and 12.0 of PS 15. You must operate, maintain and quality assure a HCl CEMS installed and certified under PS 18 according to the quality assurance requirements in Procedure 6 of appendix F to 40 CFR part 60. For any performance specification that you use, you must use Method 321 of appendix A to 40 CFR part 63 as the reference test method for conducting relative accuracy testing. The span value and calibration requirements in paragraphs (j)(1)(i) and (ii) of this section apply to all HCl CEMS used under this subpart:
                (i) You must use a measurement span value for any HCl CEMS of 0-10 ppmvw unless the monitor is installed on a kiln without an inline raw mill. Kilns without an inline raw mill may use a higher span value sufficient to quantify all expected emissions concentrations. The HCl CEMS data recorder output range must include the full range of expected HCl concentration values which would include those expected during “mill off” conditions. The corresponding data recorder range shall be documented in the site-specific monitoring plan and associated records; and

                (ii) In order to quality assure data measured above the span value, you must use one of the three options in paragraphs (j)(1)(ii)(A) through (C) of this section:
                (A) Include a second span that encompasses the HCl emission concentrations expected to be encountered during “mill off” conditions. This second span may be rounded to a multiple of 5 ppm of total HCl. The requirements of the appropriate HCl monitor performance specification shall be followed for this second span with the exception that a RATA with the mill off is not required;
                (B) Quality assure any data above the span value by proving instrument linearity beyond the span value established in paragraph (j)(1)(i) of this section using the following procedure. Conduct a weekly “above span linearity” calibration challenge of the monitoring system using a reference gas with a certified value greater than your highest expected hourly concentration or greater than 75% of the highest measured hourly concentration. The “above span” reference gas must meet the requirements of the applicable performance specification and must be introduced to the measurement system at the probe. Record and report the results of this procedure as you would for a daily calibration. The “above span linearity” challenge is successful if the value measured by the HCl CEMS falls within 10 percent of the certified value of the reference gas. If the value measured by the HCl CEMS during the above span linearity challenge exceeds 10 percent of the certified value of the reference gas, the monitoring system must be evaluated and repaired and a new “above span linearity” challenge met before returning the HCl CEMS to service, or data above span from the HCl CEMS must be subject to the quality assurance procedures established in (j)(1)(ii)(D) of this section. In this manner values measured by the HCl CEMS during the above span linearity challenge exceeding ±20 percent of the certified value of the reference gas must be normalized using equation 6;
                (C) Quality assure any data above the span value established in paragraph (j)(1)(i) of this section using the following procedure. Any time two consecutive one-hour average measured concentration of HCl exceeds the span value you must, within 24 hours before or after, introduce a higher, “above span” HCl reference gas standard to the HCl CEMS. The “above span” reference gas must meet the requirements of the applicable performance specification and target a concentration level between 50 and 150 percent of the highest expected hourly concentration measured during the period of measurements above span, and must be introduced at the probe. While this target represents a desired concentration range that is not always achievable in practice, it is expected that the intent to meet this range is demonstrated by the value of the reference gas. Expected values may include above span calibrations done before or after the above-span measurement period. Record and report the results of this procedure as you would for a daily calibration. The “above span” calibration is successful if the value measured by the HCl CEMS is within 20 percent of the certified value of the reference gas. If the value measured by the HCl CEMS is not within 20 percent of the certified value of the reference gas, then you must normalize the stack gas values measured above span as described in paragraph (j)(1)(ii)(D) of this section. If the “above span” calibration is conducted during the period when measured emissions are above span and there is a failure to collect the one data point in an hour due to the calibration duration, then you must determine the emissions average for that missed hour as the average of hourly averages for the hour preceding the missed hour and the hour following the missed hour. In an hour where an “above span” calibration is being conducted and one or more data points are collected, the emissions average is represented by the average of all valid data points collected in that hour; and

                (D) In the event that the “above span” calibration is not successful (i.e., the HCl CEMS measured value is not within 20 percent of the certified value of the reference gas), then you must normalize the one-hour average stack gas values measured above the span during the 24-hour period preceding or following the “above span” calibration for reporting based on the HCl CEMS response to the reference gas as shown in equation 6:
                
                  ER16AP19.018
                
                Only one “above span” calibration is needed per 24-hour period.
                (2) Compliance with the mercury emissions limit must be determined using a mercury CEMS or integrated sorbent trap monitoring system according to the following requirements:
                (i) You must operate a mercury CEMS in accordance with performance specification 12A at 40 CFR part 60, appendix B or an integrated sorbent trap monitoring system in accordance with performance specification 12B at 40 CFR part 60, appendix B; these monitoring systems must be quality assured according to procedure 5 of 40 CFR 60, appendix F. For the purposes of emissions calculations when using an integrated sorbent trap monitoring system, the mercury concentration determined for each sampling period must be assigned to each hour during the sampling period. If you choose to comply with the production-rate based mercury limit for your waste-burning kiln, you must also monitor hourly clinker production and determine the hourly mercury emissions rate in pounds per million ton of clinker produced. You must demonstrate compliance with the mercury emissions limit using a 30-day rolling average of these 1-hour mercury concentrations or mass emissions rates, including CEMS data during startup and shutdown as defined in this subpart, calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7 of this part. CEMS data during startup and shutdown, as defined in this subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content;
                (ii) Owners or operators using a mercury CEMS or integrated sorbent trap monitoring system to determine mass emission rate must install, operate, calibrate and maintain an instrument for continuously measuring and recording the mercury mass emissions rate to the atmosphere according to the requirements of performance specification 6 at 40 CFR part 60, appendix B and conducting an annual relative accuracy test of the continuous emission rate monitoring system according to section 8.2 of performance specification 6; and
                (iii) The owner or operator of a waste-burning kiln must demonstrate initial compliance by operating a mercury CEMS or integrated sorbent trap monitoring system while the raw mill of the in-line kiln/raw mill is operating under normal conditions and including at least one period when the raw mill is off.
                (k) If you use an air pollution control device to meet the emission limitations in this subpart, you must conduct an initial and annual inspection of the air pollution control device. The inspection must include, at a minimum, the following:
                (1) Inspect air pollution control device(s) for proper operation; and
                (2) Develop a site-specific monitoring plan according to the requirements in paragraph (l) of this section. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under § 60.13(i).
                (l) For each CMS required in this section, you must develop and submit to the EPA Administrator for approval a site-specific monitoring plan according to the requirements of this paragraph (l) that addresses paragraphs (l)(1)(i) through (vi) of this section:
                (1) You must submit this site-specific monitoring plan at least 60 days before your initial performance evaluation of your continuous monitoring system:

                (i) Installation of the continuous monitoring system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device);
                
                (ii) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer and the data collection and reduction systems;

                (iii) Performance evaluation procedures and acceptance criteria (e.g., calibrations);
                (iv) Ongoing operation and maintenance procedures in accordance with the general requirements of § 60.11(d);
                (v) Ongoing data quality assurance procedures in accordance with the general requirements of § 60.13; and
                (vi) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 60.7(b), (c) introductory text, (c)(1) and (4), and (d) through (g).
                (2) You must conduct a performance evaluation of each continuous monitoring system in accordance with your site-specific monitoring plan.
                (3) You must operate and maintain the continuous monitoring system in continuous operation according to the site-specific monitoring plan.
                (m) If you have an operating limit that requires the use of a flow monitoring system, you must meet the requirements in paragraphs (l) and (m)(1) through (4) of this section:
                (1) Install the flow sensor and other necessary equipment in a position that provides a representative flow;
                (2) Use a flow sensor with a measurement sensitivity at full scale of no greater than 2 percent;
                (3) Minimize the effects of swirling flow or abnormal velocity distributions due to upstream and downstream disturbances; and
                (4) Conduct a flow monitoring system performance evaluation in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (n) If you have an operating limit that requires the use of a pressure monitoring system, you must meet the requirements in paragraphs (l) and (n)(1) through (6) of this section:

                (1) Install the pressure sensor(s) in a position that provides a representative measurement of the pressure (e.g., PM scrubber pressure drop);
                (2) Minimize or eliminate pulsating pressure, vibration, and internal and external corrosion;
                (3) Use a pressure sensor with a minimum tolerance of 1.27 centimeters of water or a minimum tolerance of 1 percent of the pressure monitoring system operating range, whichever is less;

                (4) Perform checks at the frequency outlined in your site-specific monitoring plan to ensure pressure measurements are not obstructed (e.g., check for pressure tap plugging daily);
                (5) Conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually; and
                (6) If at any time the measured pressure exceeds the manufacturer's specified maximum operating pressure range, conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan and confirm that the pressure monitoring system continues to meet the performance requirements in your monitoring plan. Alternatively, install and verify the operation of a new pressure sensor.
                (o) If you have an operating limit that requires a pH monitoring system, you must meet the requirements in paragraphs (l) and (o)(1) through (4) of this section:
                (1) Install the pH sensor in a position that provides a representative measurement of scrubber effluent pH;
                (2) Ensure the sample is properly mixed and representative of the fluid to be measured;
                (3) Conduct a performance evaluation of the pH monitoring system in accordance with your monitoring plan at least once each process operating day; and
                (4) Conduct a performance evaluation (including a two-point calibration with one of the two buffer solutions having a pH within 1 of the pH of the operating limit) of the pH monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than quarterly.

                (p) If you have an operating limit that requires a secondary electric power monitoring system for an electrostatic precipitator, you must meet the requirements in paragraphs (l) and (p)(1) and (2) of this section:
                
                (1) Install sensors to measure (secondary) voltage and current to the precipitator collection plates; and
                (2) Conduct a performance evaluation of the electric power monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (q) If you have an operating limit that requires the use of a monitoring system to measure sorbent injection rate (e.g., weigh belt, weigh hopper, or hopper flow measurement device), you must meet the requirements in paragraphs (l) and (q)(1) and (2) of this section:
                (1) Install the system in a position(s) that provides a representative measurement of the total sorbent injection rate; and
                (2) Conduct a performance evaluation of the sorbent injection rate monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (r) If you elect to use a fabric filter bag leak detection system to comply with the requirements of this subpart, you must install, calibrate, maintain, and continuously operate a bag leak detection system as specified in paragraphs (l) and (r)(1) through (5) of this section:

                (1) Install a bag leak detection sensor(s) in a position(s) that will be representative of the relative or absolute particulate matter loadings for each exhaust stack, roof vent, or compartment (e.g., for a positive pressure fabric filter) of the fabric filter;
                (2) Use a bag leak detection system certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less;

                (3) Conduct a performance evaluation of the bag leak detection system in accordance with your monitoring plan and consistent with the guidance provided in EPA-454/R-98-015 (incorporated by reference, see § 60.17);
                (4) Use a bag leak detection system equipped with a device to continuously record the output signal from the sensor; and
                (5) Use a bag leak detection system equipped with a system that will sound an alarm when an increase in relative particulate matter emissions over a preset level is detected. The alarm must be located where it is observed readily by plant operating personnel.
                (s) For facilities using a CEMS to demonstrate initial and continuous compliance with the sulfur dioxide emission limit, compliance with the sulfur dioxide emission limit may be demonstrated by using the CEMS specified in § 60.2730(l) to measure sulfur dioxide. The sulfur dioxide CEMS must follow the procedures and methods specified in paragraph (s) of this section. For sources that have actual inlet emissions less than 100 parts per million dry volume, the relative accuracy criterion for inlet sulfur dioxide CEMS should be no greater than 20 percent of the mean value of the reference method test data in terms of the units of the emission standard, or 5 parts per million dry volume absolute value of the mean difference between the reference method and the CEMS, whichever is greater:
                (1) During each relative accuracy test run of the CEMS required by performance specification 2 in appendix B of this part, collect sulfur dioxide and oxygen (or carbon dioxide) data concurrently (or within a 30- to 60-minute period) with both the CEMS and the test methods specified in paragraphs (s)(1)(i) and (ii) of this section:
                (i) For sulfur dioxide, EPA Reference Method 6 or 6C, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17) must be used; and
                (ii) For oxygen (or carbon dioxide), EPA Reference Method 3A or 3B, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used.
                (2) The span value of the CEMS at the inlet to the sulfur dioxide control device must be 125 percent of the maximum estimated hourly potential sulfur dioxide emissions of the unit subject to this subpart. The span value of the CEMS at the outlet of the sulfur dioxide control device must be 50 percent of the maximum estimated hourly potential sulfur dioxide emissions of the unit subject to this subpart.

                (3) Conduct accuracy determinations quarterly and calibration drift tests daily in accordance with procedure 1 in appendix F of this part.
                (t) For facilities using a CEMS to demonstrate initial and continuous compliance with the nitrogen oxides emission limit, compliance with the nitrogen oxides emission limit may be demonstrated by using the CEMS specified in § 60.2730 to measure nitrogen oxides. The nitrogen oxides CEMS must follow the procedures and methods specified in paragraphs (t)(1) through (4) of this section:
                (1) During each relative accuracy test run of the CEMS required by performance specification 2 of appendix B of this part, collect nitrogen oxides and oxygen (or carbon dioxide) data concurrently (or within a 30- to 60-minute period) with both the CEMS and the test methods specified in paragraphs (t)(1)(i) and (ii) of this section:
                (i) For nitrogen oxides, EPA Reference Method 7 or 7E at 40 CFR part 60, appendix A-4 must be used; and
                (ii) For oxygen (or carbon dioxide), EPA Reference Method 3A or 3B, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used.
                (2) The span value of the CEMS must be 125 percent of the maximum estimated hourly potential nitrogen oxide emissions of unit.
                (3) Conduct accuracy determinations quarterly and calibration drift tests daily in accordance with procedure 1 in appendix F of this part.
                (4) The owner or operator of an affected facility may request that compliance with the nitrogen oxides emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. If carbon dioxide is selected for use in diluent corrections, the relationship between oxygen and carbon dioxide levels must be established during the initial performance test according to the procedures and methods specified in paragraphs (t)(4)(i) through (iv) of this section. This relationship may be reestablished during performance compliance tests:
                (i) The fuel factor equation in Method 3B must be used to determine the relationship between oxygen and carbon dioxide at a sampling location. Method 3A, 3B, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used to determine the oxygen concentration at the same location as the carbon dioxide monitor;
                (ii) Samples must be taken for at least 30 minutes in each hour;
                (iii) Each sample must represent a 1-hour average; and
                (iv) A minimum of 3 runs must be performed.
                (u) For facilities using a CEMS or an integrated sorbent trap monitoring system for mercury to demonstrate initial and continuous compliance with any of the emission limits of this subpart, you must complete the following:
                (1) Demonstrate compliance with the appropriate emission limit(s) using a 30-day rolling average of 1-hour arithmetic average emission concentrations, including CEMS or an integrated sorbent trap monitoring system data during startup and shutdown, as defined in this subpart, calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at appendix A-7 of this part. The 1-hour arithmetic averages for CEMS must be calculated using the data points required under § 60.13(e)(2). Except for CEMS or an integrated sorbent trap monitoring system data during startup and shutdown, the 1-hour arithmetic averages used to calculate the 30-day rolling average emission concentrations must be corrected to 7 percent oxygen (dry basis). Integrated sorbent trap monitoring system or CEMS data during startup and shutdown, as defined in this subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content; and
                (2) Operate all CEMS and integrated sorbent trap monitoring systems in accordance with the applicable procedures under appendices B and F of this part.
                (v) Use of the bypass stack at any time is an emissions standards deviation for PM, HCl, lead, cadmium, mercury, nitrogen oxides, sulfur dioxide, and dioxin/furans.

                (w) For energy recovery units with a design heat input capacity of 100 MMBtu/hr or greater that do not use a carbon monoxide CEMS, you must install, operate, and maintain an oxygen analyzer system as defined in § 60.2875 according to the procedures in paragraphs (w)(1) through (4) of this section:
                (1) The oxygen analyzer system must be installed by the initial performance test date specified in § 60.2675;
                (2) You must operate the oxygen trim system within compliance with paragraph (w)(3) of this section at all times;
                (3) You must maintain the oxygen level such that the 30-day rolling average that is established as the operating limit for oxygen is not below the lowest hourly average oxygen concentration measured during the most recent CO performance test; and
                (4) You must calculate and record a 30-day rolling average oxygen concentration using equation 19-19 in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.

                (x) For energy recovery units with annual average heat input rates greater than or equal to 250 MMBtu/hr and waste-burning kilns, you must install, calibrate, maintain, and operate a PM CPMS and record the output of the system as specified in paragraphs (x)(1) through (8) of this section. For other energy recovery units, you may elect to use PM CPMS operated in accordance with this section. PM CPMS are suitable in lieu of using other CMS for monitoring PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure):
                (1) Install, calibrate, operate, and maintain your PM CPMS according to the procedures in your approved site-specific monitoring plan developed in accordance with paragraphs (l) and (x)(1)(i) through (iii) of this section:
                (i) The operating principle of the PM CPMS must be based on in-stack or extractive light scatter, light scintillation, beta attenuation, or mass accumulation of the exhaust gas or representative sample. The reportable measurement output from the PM CPMS must be expressed as milliamps or the digital signal equivalent;
                (ii) The PM CPMS must have a cycle time (i.e., period required to complete sampling, measurement, and reporting for each measurement) no longer than 60 minutes; and
                (iii) The PM CPMS must be capable of detecting and responding to particulate matter concentrations increments no greater than 0.5 mg/actual cubic meter.
                (2) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, you must adjust the site-specific operating limit in accordance with the results of the performance test according to the procedures specified in § 60.2675.
                (3) Collect PM CPMS hourly average output data for all energy recovery unit or waste-burning kiln operating hours. Express the PM CPMS output as milliamps or the digital signal equivalent.
                (4) Calculate the arithmetic 30-day rolling average of all of the hourly average PM CPMS output collected during all energy recovery unit or waste-burning kiln operating hours data (milliamps or their digital equivalent).
                (5) You must collect data using the PM CPMS at all times the energy recovery unit or waste-burning kiln is operating and at the intervals specified in paragraph (x)(1)(ii) of this section, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments), and any scheduled maintenance as defined in your site-specific monitoring plan.
                (6) You must use all the data collected during all energy recovery unit or waste-burning kiln operating hours in assessing the compliance with your operating limit except:
                (i) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or quality control activities conducted during monitoring system malfunctions are not used in calculations (report any such periods in your annual deviation report);

                (ii) Any data collected during periods when the monitoring system is out of control as specified in your site-specific monitoring plan, repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or quality control activities conducted during out-of-control periods are not used in calculations (report emissions or operating levels and report any such periods in your annual deviation report);
                (iii) Any PM CPMS data recorded during periods of CEMS data during startup and shutdown, as defined in this subpart.
                (7) You must record and make available upon request results of PM CPMS system performance audits, as well as the dates and duration of periods from when the PM CPMS is out of control until completion of the corrective actions necessary to return the PM CPMS to operation consistent with your site-specific monitoring plan.
                (8) For any deviation of the 30-day rolling average PM CPMS average value from the established operating parameter limit, you must:
                (i) Within 48 hours of the deviation, visually inspect the air pollution control device;
                (ii) If inspection of the air pollution control device identifies the cause of the deviation, take corrective action as soon as possible and return the PM CPMS measurement to within the established value;
                (iii) Within 30 days of the deviation or at the time of the annual compliance test, whichever comes first, conduct a PM emissions compliance test to determine compliance with the PM emissions limit. Within 45 days of the deviation, you must re-establish the CPMS operating limit. You are not required to conduct additional testing for any deviations that occur between the time of the original deviation and the PM emissions compliance test required under paragraph (x) of this section; and
                (iv) PM CPMS deviations leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a violation of this subpart.
                (y) When there is an alkali bypass and/or an in-line coal mill that exhaust emissions through a separate stack(s), the combined emissions are subject to the emission limits applicable to waste-burning kilns. To determine the kiln-specific emission limit for demonstrating compliance, you must:
                (1) Calculate a kiln-specific emission limit using equation 7:
                
                  ER16AP19.019
                
                
                
                  Where:
                  
                  Cks = Kiln stack concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qab = Alkali bypass flow rate (volume/hr)
                  Cab = Alkali bypass concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qcm = In-line coal mill flow rate (volume/hr)
                  Ccm = In-line coal mill concentration (ppmvd, mg/dscm, ng/dscm, depending on pollutant. Each corrected to 7% O2.)
                  Qks = Kiln stack flow rate (volume/hr)
                
                
                (2) Particulate matter concentration must be measured downstream of the in-line coal mill. All other pollutant concentrations must be measured either upstream or downstream of the in-line coal mill.
                (3) For purposes of determining the combined emissions from kilns equipped with an alkali bypass or that exhaust kiln gases to a coal mill that exhausts through a separate stack, instead of installing a CEMS or PM CPMS on the alkali bypass stack or in-line coal mill stack, the results of the initial and subsequent performance test can be used to demonstrate compliance with the relevant emissions limit. A performance test must be conducted on an annual basis (between 11 and 13 calendar months following the previous performance test).
              
              
                § 60.2715
                By what date must I conduct the annual performance test?
                You must conduct annual performance tests between 11 and 13 calendar months of the previous performance test.
              
              
                
                § 60.2716
                By what date must I conduct the annual air pollution control device inspection?
                On an annual basis (no more than 12 months following the previous annual air pollution control device inspection), you must complete the air pollution control device inspection as described in § 60.2706.
              
              
                § 60.2720
                May I conduct performance testing less often?
                (a) You must conduct annual performance tests according to the schedule specified in § 60.2715, with the following exceptions:
                (1) You may conduct a repeat performance test at any time to establish new values for the operating limits, as specified in § 60.2725. New operating limits become effective on the date that the performance test report is submitted to the EPA's Central Data Exchange or postmarked, per the requirements of § 60.2795(b). The Administrator may request a repeat performance test at any time;
                (2) You must repeat the performance test within 60 days of a process change, as defined in § 60.2875; and
                (3) You can conduct performance tests less often if you meet the following conditions: Your performance tests for the pollutant for at least 2 consecutive performance tests demonstrates that the emission level for the pollutant is no greater than the emission level specified in paragraph (a)(3)(i) or (ii) of this section, as applicable; there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions; and you are not required to conduct a performance test for the pollutant in response to a request by the Administrator in paragraph (a)(1) of this section or a process change in paragraph (a)(2) of this section. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test for the pollutant no more than 37 months following the previous performance test for the pollutant. If the emission level for your CISWI continues to meet the emission level specified in paragraph (a)(3)(i) or (ii) of this section, as applicable, you may choose to conduct performance tests for the pollutant every third year, as long as there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions. Each such performance test must be conducted no more than 37 months after the previous performance test.
                (i) For particulate matter, hydrogen chloride, mercury, carbon monoxide, nitrogen oxides, sulfur dioxide, cadmium, lead, and dioxins/furans, the emission level equal to 75 percent of the applicable emission limit in table 2 or tables 6 through 9 of this subpart, as applicable; and
                (ii) For fugitive emissions, visible emissions (of combustion ash from the ash conveying system) for 2 percent of the time during each of the three 1-hour observation periods.
                (4) If you are conducting less frequent testing for a pollutant as provided in paragraph (a)(3) of this section and a subsequent performance test for the pollutant indicates that your CISWI does not meet the emission level specified in paragraph (a)(3)(i) or (a)(3)(ii) of this section, as applicable, you must conduct annual performance tests for the pollutant according to the schedule specified in paragraph (a) of this section until you qualify for less frequent testing for the pollutant as specified in paragraph (a)(3) of this section.
                (b) [Reserved]
              
              
                § 60.2725
                May I conduct a repeat performance test to establish new operating limits?
                (a) Yes. You may conduct a repeat performance test at any time to establish new values for the operating limits. The Administrator may request a repeat performance test at any time.
                (b) You must repeat the performance test if your feed stream is different than the feed streams used during any performance test used to demonstrate compliance.
              
            
            
              Model Rule—Monitoring
              
                § 60.2730
                What monitoring equipment must I install and what parameters must I monitor?

                (a) If you are using a wet scrubber to comply with the emission limitation under § 60.2670, you must install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the value of the operating parameters used to determine compliance with the operating limits listed in table 3 of this subpart. These devices (or methods) must measure and record the values for these operating parameters at the frequencies indicated in table 3 of this subpart at all times except as specified in § 60.2735(a).
                (b) If you use a fabric filter to comply with the requirements of this subpart and you do not use a PM CPMS or PM CEMS for monitoring PM compliance, you must install, calibrate, maintain, and continuously operate a bag leak detection system as specified in paragraphs (b)(1) through (8) of this section:
                (1) You must install and operate a bag leak detection system for each exhaust stack of the fabric filter;
                (2) Each bag leak detection system must be installed, operated, calibrated, and maintained in a manner consistent with the manufacturer's written specifications and recommendations;
                (3) The bag leak detection system must be certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less;
                (4) The bag leak detection system sensor must provide output of relative or absolute particulate matter loadings;
                (5) The bag leak detection system must be equipped with a device to continuously record the output signal from the sensor;
                (6) The bag leak detection system must be equipped with an alarm system that will alert automatically an operator when an increase in relative particulate matter emission over a preset level is detected. The alarm must be located where it is observed easily by plant operating personnel;
                (7) For positive pressure fabric filter systems, a bag leak detection system must be installed in each baghouse compartment or cell. For negative pressure or induced air fabric filters, the bag leak detector must be installed downstream of the fabric filter; and
                (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
                (c) If you are using something other than a wet scrubber, activated carbon, selective non-catalytic reduction, an electrostatic precipitator, or a dry scrubber to comply with the emission limitations under § 60.2670, you must install, calibrate (to the manufacturers' specifications), maintain, and operate the equipment necessary to monitor compliance with the site-specific operating limits established using the procedures in § 60.2680.
                (d) If you use activated carbon injection to comply with the emission limitations in this subpart, you must measure the minimum sorbent flow rate once per hour.
                (e) If you use selective noncatalytic reduction to comply with the emission limitations, you must complete the following:
                (1) Following the date on which the initial performance test is completed or is required to be completed under § 60.2690, whichever date comes first, ensure that the affected facility does not operate above the maximum charge rate, or below the minimum secondary chamber temperature (if applicable to your CISWI) or the minimum reagent flow rate measured as 3-hour block averages at all times; and
                (2) Operation of the affected facility above the maximum charge rate, below the minimum secondary chamber temperature and below the minimum reagent flow rate simultaneously constitute a violation of the nitrogen oxides emissions limit.
                (f) If you use an electrostatic precipitator to comply with the emission limits of this subpart and you do not use a PM CPMS for monitoring PM compliance, you must monitor the secondary power to the electrostatic precipitator collection plates and maintain the 3-hour block averages at or above the operating limits established during the mercury or particulate matter performance test.

                (g) For waste-burning kilns not equipped with a wet scrubber or dry scrubber, you must install, calibrate, maintain, and operate a CEMS for monitoring hydrogen chloride emissions discharged to the atmosphere, as specified in § 60.2710(j), and record the output of the system. You may substitute use of a HCl CEMS for conducting the HCl initial and annual testing with EPA Method 321 at 40 CFR part 63, appendix A. For units other than waste-burning kilns not equipped with a wet scrubber or dry scrubber, a facility may substitute use of a hydrogen chloride CEMS for conducting the hydrogen chloride initial and annual performance test. For units equipped with a hydrogen chloride CEMS, you are not required to monitor the minimum hydrogen chloride sorbent flow rate, monitoring the minimum scrubber liquor pH, and monitoring minimum injection rate.

                (h) To demonstrate continuous compliance with the particulate matter emissions limit, a facility may substitute use of either a particulate matter CEMS or a particulate matter CPMS for conducting the particulate matter annual performance test. For units equipped with a particulate matter CEMS, you are not required to use other CMS monitoring for PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure). A facility may also substitute use of a particulate matter CEMS for conducting the PM initial performance test.

                (i) To demonstrate initial and continuous compliance with the dioxin/furan emissions limit, a facility may substitute use of a continuous automated sampling system for the dioxin/furan initial and annual performance test. You must record the output of the system and analyze the sample according to EPA Method 23 at 40 CFR part 60, appendix A-7. This option to use a continuous automated sampling system takes effect on the date a final performance specification applicable to dioxin/furan from continuous monitors is published in the Federal Register. The owner or operator who elects to continuously sample dioxin/furan emissions instead of sampling and testing using EPA Method 23 at 40 CFR part 60, appendix A-7 must install, calibrate, maintain and operate a continuous automated sampling system and must comply with the requirements specified in § 60.58b(p) and (q). A facility may substitute continuous dioxin/furan monitoring for the minimum sorbent flow rate, if activated carbon sorbent injection is used solely for compliance with the dioxin/furan emission limit.
                (j) To demonstrate initial and continuous compliance with the mercury emissions limit, a facility may substitute use of a mercury CEMS or and integrated sorbent trap monitoring system for the mercury initial and annual performance test. The owner or operator who elects to continuously measure mercury emissions instead of sampling and testing using EPA Method 29 or 30B at 40 CFR part 60, appendix A-8, ASTM D6784-02 (Reapproved 2008) (incorporated by reference, see § 60.17), or an approved alternative method for measuring mercury emissions, must install, calibrate, maintain and operate the mercury CEMS or integrated sorbent trap monitoringsystem and must comply with performance specification 12A or performance specification 12B, respectively, and quality assurance procedure 5. For the purposes of emissions calculations when using an integrated sorbent trap monitoring system, the mercury concentration determined for each sampling period must be assigned to each hour during the sampling period. For units equipped with a mercury CEMS or an integrated sorbent trap monitoring system, you are not required to monitor the minimum sorbent flow rate, if activated carbon sorbent injection is used solely for compliance with the mercury emission limit. Waste-burning kilns must install, calibrate, maintain, and operate a mercury CEMS or an integrated sorbent trap monitoring system as specified in § 60.2710(j).

                (k) To demonstrate initial and continuous compliance with the nitrogen oxides emissions limit, a facility may substitute use of a CEMS for the nitrogen oxides initial and annual performance test to demonstrate compliance with the nitrogen oxides emissions limits. For units equipped with a nitrogen xides CEMS, you are not required to monitor the charge rate, secondary chamber temperature and reagent flow for selective noncatalytic reduction, if applicable:
                
                (1) Install, calibrate, maintain and operate a CEMS for measuring nitrogen oxides emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 2 of appendix B of this part, the quality assurance procedure 1 of appendix F of this part and the procedures under § 60.13 must be followed for installation, evaluation and operation of the CEMS; and
                (2) Compliance with the emission limit for nitrogen oxides must be determined based on the 30-day rolling average of the hourly emission concentrations using CEMS outlet data, as outlined in § 60.2710(u).
                (l) To demonstrate initial and continuous compliance with the sulfur dioxide emissions limit, a facility may substitute use of a CEMS for the sulfur dioxide initial and annual performance test to demonstrate compliance with the sulfur dioxide emissions limits:
                (1) Install, calibrate, maintain and operate a CEMS for measuring sulfur dioxide emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 2 of appendix B of this part, the quality assurance requirements of procedure 1 of appendix F of this part and the procedures under § 60.13 must be followed for installation, evaluation and operation of the CEMS; and
                (2) Compliance with the sulfur dioxide emission limit shall be determined based on the 30-day rolling average of the hourly arithmetic average emission concentrations using CEMS outlet data, as outlined in § 60.2710(u).
                (m) For energy recovery units over 10 MMBtu/hr but less than 250 MMBtu/hr annual average heat input rates that do not use a wet scrubber, fabric filter with bag leak detection system, an electrostatic precipitator, particulate matter CEMS, or particulate matter CPMS, you must install, operate, certify and maintain a continuous opacity monitoring system according to the procedures in paragraphs (m)(1) through (5) of this section by the compliance date specified in § 60.2670. Energy recovery units that use a particulate matter CEMS to demonstrate initial and continuing compliance according to the procedures in § 60.2730(n) are not required to install a continuous opacity monitoring system and must perform the annual performance tests for opacity consistent with § 60.2710(f):
                (1) Install, operate and maintain each continuous opacity monitoring system according to performance specification 1 at 40 CFR part 60, appendix B;
                (2) Conduct a performance evaluation of each continuous opacity monitoring system according to the requirements in § 60.13 and according to performance specification 1 at 40 CFR part 60, appendix B;
                (3) As specified in § 60.13(e)(1), each continuous opacity monitoring system must complete a minimum of one cycle of sampling and analyzing for each successive 10-second period and one cycle of data recording for each successive 6-minute period;
                (4) Reduce the continuous opacity monitoring system data as specified in § 60.13(h)(1); and
                (5) Determine and record all the 6-minute averages (and 1-hour block averages as applicable) collected.
                (n) For coal and liquid/gas energy recovery units, incinerators, and small remote incinerators, an owner or operator may elect to install, calibrate, maintain and operate a CEMS for monitoring particulate matter emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility who continuously monitors particulate matter emissions instead of conducting performance testing using EPA Method 5 at 40 CFR part 60, appendix A-3 or monitoring with a particulate matter CPMS according to paragraph (r) of this section, must install, calibrate, maintain and operate a PM CEMS and must comply with the requirements specified in paragraphs (n)(1) through (10) of this section:
                (1) The PM CEMS must be installed, evaluated and operated in accordance with the requirements of performance specification 11 of appendix B of this part and quality assurance requirements of procedure 2 of appendix F of this part and § 60.13;

                (2) The initial performance evaluation must be completed no later than 180 days after the final compliance date for meeting the amended emission limitations, as specified under § 60.2690 or within 180 days of notification to the Administrator of use of the continuous monitoring system if the owner or operator was previously determining compliance by Method 5 at 40 CFR part 60, appendix A-3 performance tests, whichever is later;
                (3) The owner or operator of an affected facility may request that compliance with the particulate matter emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility must be established according to the procedures and methods specified in § 60.2710(t)(4)(i) through (iv);
                (4) The owner or operator of an affected facility must conduct an initial performance test for particulate matter emissions. If PM CEMS are elected for demonstrating compliance, and the initial performance test has not yet been conducted, then initial compliance must be determined by using the CEMS specified in paragraph (n) of this section to measure particulate matter. You must calculate a 30-day rolling average of 1-hour arithmetic average emission concentrations, including CEMS data during startup and shutdown, as defined in this subpart, using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7 of this part;
                (5) Continuous compliance with the particulate matter emission limit must be determined based on the 30-day rolling average calculated using equation 19-19 in section 12.4.1 of EPA Reference Method 19 at 40 CFR part 60, appendix A-7 of the part from the 1-hour arithmetic average of the CEMS outlet data.
                (6) At a minimum, valid continuous monitoring system hourly averages must be obtained as specified § 60.2735;
                (7) The 1-hour arithmetic averages required under paragraph (n)(5) of this section must be expressed in milligrams per dry standard cubic meter corrected to 7 percent oxygen (or carbon dioxide)(dry basis) and must be used to calculate the 30-day rolling average emission concentrations. CEMS data during startup and shutdown, as defined in this subpart, are not corrected to 7 percent oxygen, and are measured at stack oxygen content. The 1-hour arithmetic averages must be calculated using the data points required under § 60.13(e)(2);
                (8) All valid CEMS data must be used in calculating average emission concentrations even if the minimum CEMS data requirements of paragraph (n)(6) of this section are not met;
                (9) The CEMS must be operated according to performance specification 11 in appendix B of this part; and,
                (10) Quarterly and yearly accuracy audits and daily drift, system optics, and sample volume checks must be performed in accordance with procedure 2 in appendix F of this part.
                (o) To demonstrate initial and continuous compliance with the carbon monoxide emissions limit, a facility may substitute use of a CEMS for the carbon monoxide initial and annual performance test to demonstrate compliance with the carbon monoxide emissions limits:
                (1) Install, calibrate, maintain, and operate a CEMS for measuring carbon monoxide emissions discharged to the atmosphere and record the output of the system. The requirements under performance specification 4A or 4B of appendix B of this part, the quality assurance procedure 1 of appendix F of this part and the procedures under § 60.13 must be followed for installation, evaluation, and operation of the CEMS; and
                (2) Compliance with the carbon monoxide emission limit shall be determined based on the 30-day rolling average of the hourly arithmetic average emission concentrations, including CEMS data during startup and shutdown as defined in this subpart, using CEMS outlet data, as outlined in § 60.2710(u).
                (p) The owner/operator of an affected source with a bypass stack shall install, calibrate (to manufacturers' specifications), maintain and operate a device or method for measuring the use of the bypass stack including date, time and duration.

                (q) For energy recovery units with a heat input capacity of 100 MMBtu/hr or greater that do not use a carbon monoxide CEMS, you must install, operate and maintain the continuous oxygen monitoring system as defined in § 60.2875 according to the procedures in paragraphs (q)(1) through (4) of this section:
                (1) The oxygen analyzer system must be installed by the initial performance test date specified in § 60.2675;
                (2) You must operate the oxygen trim system within compliance with paragraph (q)(3) of this section at all times;
                (3) You must maintain the oxygen level such that the 30-day rolling average that is established as the operating limit for oxygen according to paragraph (q)(4) of this section is not below the lowest hourly average oxygen concentration measured during the most recent CO performance test; and
                (4) You must calculate and record a 30-day rolling average oxygen concentration using equation 19-19 in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.

                (r) For energy recovery units with annual average heat input rates greater than or equal to 250 MMBtu/hr and waste-burning kilns, you must install, calibrate, maintain, and operate a PM CPMS and record the output of the system as specified in paragraphs (r)(1) through (8) of this section. For other energy recovery units, you may elect to use PM CPMS operated in accordance with this section. PM CPMS are suitable in lieu of using other CMS for monitoring PM compliance (e.g., bag leak detectors, ESP secondary power, PM scrubber pressure):
                (1) Install, calibrate, operate, and maintain your PM CPMS according to the procedures in your approved site-specific monitoring plan developed in accordance with § 60.2710(l) and (r)(1)(i) through (iii) of this section:
                (i) The operating principle of the PM CPMS must be based on in-stack or extractive light scatter, light scintillation, beta attenuation, or mass accumulation of the exhaust gas or representative sample. The reportable measurement output from the PM CPMS must be expressed as milliamps or the digital signal equivalent;
                (ii) The PM CPMS must have a cycle time (i.e., period required to complete sampling, measurement, and reporting for each measurement) no longer than 60 minutes; and
                (iii) The PM CPMS must be capable of detecting and responding to particulate matter concentrations increments no greater than 0.5 mg/actual cubic meter.
                (2) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, you must adjust the site-specific operating limit in accordance with the results of the performance test according to the procedures specified in § 60.2675.
                (3) Collect PM CPMS hourly average output data for all energy recovery unit or waste-burning kiln operating hours. Express the PM CPMS output as milliamps or the digital signal equivalent.
                (4) Calculate the arithmetic 30-day rolling average of all of the hourly average PM CPMS output collected during all energy recovery unit or waste-burning kiln operating hours data (milliamps or digital bits).
                (5) You must collect data using the PM CPMS at all times the energy recovery unit or waste-burning kiln is operating and at the intervals specified in paragraph (r)(1)(ii) of this section, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments), and any scheduled maintenance as defined in your site-specific monitoring plan.
                (6) You must use all the data collected during all energy recovery unit or waste-burning kiln operating hours in assessing the compliance with your operating limit except:
                (i) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or quality control activities conducted during monitoring system malfunctions are not used in calculations (report any such periods in your annual deviation report);

                (ii) Any data collected during periods when the monitoring system is out of control as specified in your site-specific monitoring plan, repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or quality control activities conducted during out-of-control periods are not used in calculations (report emissions or operating levels and report any such periods in your annual deviation report); and
                (iii) Any PM CPMS data recorded during periods of CEMS data during startup and shutdown, as defined in this subpart.
                (7) You must record and make available upon request results of PM CPMS system performance audits, as well as the dates and duration of periods from when the PM CPMS is out of control until completion of the corrective actions necessary to return the PM CPMS to operation consistent with your site-specific monitoring plan.
                (8) For any deviation of the 30-day rolling average PM CPMS average value from the established operating parameter limit, you must:
                (i) Within 48 hours of the deviation, visually inspect the air pollution control device;
                (ii) If inspection of the air pollution control device identifies the cause of the deviation, take corrective action as soon as possible and return the PM CPMS measurement to within the established value;
                (iii) Within 30 days of the deviation or at the time of the annual compliance test, whichever comes first, conduct a PM emissions compliance test to determine compliance with the PM emissions limit and to verify the operation of the emissions control device(s). Within 45 days of the deviation, you must re-establish the CPMS operating limit. You are not required to conduct additional testing for any deviations that occur between the time of the original deviation and the PM emissions compliance test required under this paragraph; and
                (iv) PM CPMS deviations leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a violation of this subpart.
                (s) If you use a dry scrubber to comply with the emission limits of this subpart, you must monitor the injection rate of each sorbent and maintain the 3-hour block averages at or above the operating limits established during the hydrogen chloride performance test.
                (t) If you are required to monitor clinker production because you comply with the production-rate based mercury limit for your waste-burning kiln, you must:
                (1) Determine hourly clinker production by one of two methods:
                (i) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of clinker produced. The system of measuring hourly clinker production must be maintained within ±5 percent accuracy, or
                (ii) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of feed to the kiln. The system of measuring feed must be maintained within ±5 percent accuracy. Calculate your hourly clinker production rate using a kiln-specific feed to clinker ratio based on reconciled clinker production determined for accounting purposes and recorded feed rates. Update this ratio monthly. Note that if this ratio changes at clinker reconciliation, you must use the new ratio going forward, but you do not have to retroactively change clinker production rates previously estimated.
                (2) Determine the accuracy of the system of measuring hourly clinker production (or feed mass flow if applicable) before the final compliance date of this rule and during each quarter of source operation.
                (3) Conduct accuracy checks in accordance with the procedures outlined in your site-specific monitoring plan under § 60.2710(l).
              
              
                § 60.2735
                Is there a minimum amount of monitoring data I must obtain?
                For each continuous monitoring system required or optionally allowed under § 60.2730, you must monitor and collect data according to this section:

                (a) You must operate the monitoring system and collect data at all required intervals at all times compliance is required except for periods of monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods (as specified in § 60.2770(o)), and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to effect monitoring system repairs in response to monitoring system malfunctions or out-of-control periods and to return the monitoring system to operation as expeditiously as practicable.
                (b) You may not use data recorded during the monitoring system malfunctions, repairs associated with monitoring system malfunctions or out-of control periods, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. You must use all the data collected during all other periods, including data normalized for above scale readings, in assessing the operation of the control device and associated control system.
                (c) Except for periods of monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments, failure to collect required data is a deviation of the monitoring requirements.
              
            
            
              Model Rule—Recordkeeping and Reporting
              
                § 60.2740
                What records must I keep?
                You must maintain the items (as applicable) as specified in paragraphs (a), (b), and (e) through (w) of this section for a period of at least 5 years:
                (a) Calendar date of each record;
                (b) Records of the data described in paragraphs (b)(1) through (7) of this section:
                (1) The CISWI charge dates, times, weights, and hourly charge rates;
                (2) Liquor flow rate to the wet scrubber inlet every 15 minutes of operation, as applicable;
                (3) Pressure drop across the wet scrubber system every 15 minutes of operation or amperage to the wet scrubber every 15 minutes of operation, as applicable;
                (4) Liquor pH as introduced to the wet scrubber every 15 minutes of operation, as applicable;
                (5) For affected CISWIs that establish operating limits for controls other than wet scrubbers under § 60.2675(d) through (g) or § 60.2680, you must maintain data collected for all operating parameters used to determine compliance with the operating limits. For energy recovery units using activated carbon injection or a dry scrubber, you must also maintain records of the load fraction and corresponding sorbent injection rate records; and
                (6) If a fabric filter is used to comply with the emission limitations, you must record the date, time, and duration of each alarm and the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken. You must also record the percent of operating time during each 6-month period that the alarm sounds, calculated as specified in § 60.2675(c).
                (7) If you monitor clinker production in accordance with § 60.2730(t):
                (i) Hourly clinker rate produced if clinker production is measured directly;
                (ii) Hourly measured kiln feed rates and calculated clinker production rates if clinker production is not measured directly;
                (iii) 30-day rolling averages for mercury in pounds per million tons of clinker produced;
                (iv) The initial and quarterly accuracy of the system of measruing hourly clinker production (or feed mass flow).
                (c)-(d) [Reserved]

                (e) Identification of calendar dates and times for which data show a deviation from the operating limits in table 3 of this subpart or a deviation from other operating limits established under § 60.2675(d) through (g) or § 60.2680 with a description of the deviations, reasons for such deviations, and a description of corrective actions taken.
                
                (f) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and/or to establish operating limits, as applicable. Retain a copy of the complete test report including calculations.
                (g) Records showing the names of CISWI operators who have completed review of the information in § 60.2660(a) as required by § 60.2660(b), including the date of the initial review and all subsequent annual reviews.
                (h) Records showing the names of the CISWI operators who have completed the operator training requirements under § 60.2635, met the criteria for qualification under § 60.2645, and maintained or renewed their qualification under § 60.2650 or § 60.2655. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications.
                (i) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
                (j) Records of calibration of any monitoring devices as required under § 60.2730.
                (k) Equipment vendor specifications and related operation and maintenance requirements for the incinerator, emission controls, and monitoring equipment.
                (l) The information listed in § 60.2660(a).
                (m) On a daily basis, keep a log of the quantity of waste burned and the types of waste burned (always required).
                (n) Maintain records of the annual air pollution control device inspections that are required for each CISWI subject to the emissions limits in table 2 of this subpart or tables 6 through 9 of this subpart, any required maintenance and any repairs not completed within 10 days of an inspection or the timeframe established by the state regulatory agency.
                (o) For continuously monitored pollutants or parameters, you must document and keep a record of the following parameters measured using continuous monitoring systems. If you monitor emissions with a CEMS, you must indicate which data are CEMS data during startup and shutdown:
                (1) All 6-minute average levels of opacity;
                (2) All 1-hour average concentrations of sulfur dioxide emissions;
                (3) All 1-hour average concentrations of nitrogen oxides emissions;
                (4) All 1-hour average concentrations of carbon monoxide emissions;
                (5) All 1-hour average concentrations of particulate matter emissions;
                (6) All 1-hour average concentrations of mercury emissions;
                (7) All 1-hour average concentrations of HCl CEMS outputs;
                (8) All 1-hour average percent oxygen concentrations; and
                (9) All 1-hour average PM CPMS readings or particulate matter CEMS outputs.
                (p) Records indicating use of the bypass stack, including dates, times and durations.
                (q) If you choose to stack test less frequently than annually, consistent with § 60.2720(a) through (c), you must keep annual records that document that your emissions in the previous stack test(s) were less than 75 percent of the applicable emission limit and document that there was no change in source operations including fuel composition and operation of air pollution control equipment that would cause emissions of the relevant pollutant to increase within the past year.

                (r) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control and monitoring equipment.
                (s) Records of all required maintenance performed on the air pollution control and monitoring equipment.
                (t) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 60.11(d), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.

                (u) For operating units that combust non-hazardous secondary materials that have been determined not to be solid waste pursuant to § 241.3(b)(1) of this chapter, you must keep a record which documents how the secondary material meets each of the legitimacy criteria under § 241.3(d)(1). If you combust a fuel that has been processed from a discarded non-hazardous secondary material pursuant to § 241.3(b)(4), you must keep records as to how the operations that produced the fuel satisfies the definition of processing in § 241.2 and each of the legitimacy criteria in § 241.3(d)(1) of this chapter. If the fuel received a non-waste determination pursuant to the petition process submitted under § 241.3(c), you must keep a record that documents how the fuel satisfies the requirements of the petition process. For operating units that combust non-hazardous secondary materials as fuel per § 241.4, you must keep records documenting that the material is a listed non-waste under § 241.4(a).
                (v) Records of the criteria used to establish that the unit qualifies as a small power production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)) and that the waste material the unit is proposed to burn is homogeneous.
                (w) Records of the criteria used to establish that the unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)) and that the waste material the unit is proposed to burn is homogeneous.
              
              
                § 60.2745
                Where and in what format must I keep my records?
                All records must be available onsite in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
              
              
                § 60.2750
                What reports must I submit?
                See table 5 of this subpart for a summary of the reporting requirements.
              
              
                § 60.2755
                When must I submit my waste management plan?
                You must submit the waste management plan no later than the date specified in table 1 of this subpart for submittal of the final control plan.
              
              
                § 60.2760
                What information must I submit following my initial performance test?
                You must submit the information specified in paragraphs (a) through (c) of this section no later than 60 days following the initial performance test. All reports must be signed by the facilities manager:
                (a) The complete test report for the initial performance test results obtained under § 60.2700, as applicable;
                (b) The values for the site-specific operating limits established in § 60.2675 or § 60.2680; and
                (c) If you are using a fabric filter to comply with the emission limitations, documentation that a bag leak detection system has been installed and is being operated, calibrated, and maintained as required by § 60.2730(b).
              
              
                § 60.2765
                When must I submit my annual report?
                You must submit an annual report no later than 12 months following the submission of the information in § 60.2760. You must submit subsequent reports no more than 12 months following the previous report. (If the unit is subject to permitting requirements under title V of the Clean Air Act, you may be required by the permit to submit these reports more frequently.)
              
              
                § 60.2770
                What information must I include in my annual report?
                The annual report required under § 60.2765 must include the items listed in paragraphs (a) through (p) of this section. If you have a deviation from the operating limits or the emission limitations, you must also submit deviation reports as specified in §§ 60.2775, 60.2780, and 60.2785:
                (a) Company name and address;
                (b) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report;
                (c) Date of report and beginning and ending dates of the reporting period;
                (d) The values for the operating limits established pursuant to § 60.2675 or § 60.2680;

                (e) If no deviation from any emission limitation or operating limit that applies to you has been reported, a statement that there was no deviation from the emission limitations or operating limits during the reporting period;
                (f) The highest recorded 3-hour average and the lowest recorded 3-hour average (30-day average for energy recovery units), as applicable, for each operating parameter recorded for the calendar year being reported;
                (g) Information recorded under § 60.2740(b)(6) and (c) through (e) for the calendar year being reported;
                (h) For each performance test conducted during the reporting period, if any performance test is conducted, the process unit(s) tested, the pollutant(s) tested and the date that such performance test was conducted. Submit, following the procedure specified in § 60.2795(b)(1), the performance test report no later than the date that you submit the annual report;
                (i) If you met the requirements of § 60.2720(a) or (b), and did not conduct a performance test during the reporting period, you must state that you met the requirements of § 60.2720(a) or (b), and, therefore, you were not required to conduct a performance test during the reporting period;
                (j) Documentation of periods when all qualified CISWI operators were unavailable for more than 8 hours, but less than 2 weeks;
                (k) If you had a malfunction during the reporting period, the compliance report must include the number, duration, and a brief description for each type of malfunction that occurred during the reporting period and that caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction;
                (l) For each deviation from an emission or operating limitation that occurs for a CISWI for which you are not using a CMS to comply with the emission or operating limitations in this subpart, the annual report must contain the following information:
                (1) The total operating time of the CISWI at which the deviation occurred during the reporting period; and
                (2) Information on the number, duration, and cause of deviations (including unknown cause, if applicable), as applicable, and the corrective action taken.
                (m) If there were periods during which the continuous monitoring system, including the CEMS, was out of control as specified in paragraph (o) of this section, the annual report must contain the following information for each deviation from an emission or operating limitation occurring for a CISWI for which you are using a continuous monitoring system to comply with the emission and operating limitations in this subpart:
                (1) The date and time that each malfunction started and stopped;
                (2) The date, time, and duration that each CMS was inoperative, except for zero (low-level) and high-level checks;
                (3) The date, time, and duration that each continuous monitoring system was out-of-control, including start and end dates and hours and descriptions of corrective actions taken;
                (4) The date and time that each deviation started and stopped, and whether each deviation occurred during a period of malfunction or during another period;
                (5) A summary of the total duration of the deviation during the reporting period, and the total duration as a percent of the total source operating time during that reporting period;
                (6) A breakdown of the total duration of the deviations during the reporting period into those that are due to control equipment problems, process problems, other known causes, and other unknown causes;
                (7) A summary of the total duration of continuous monitoring system downtime during the reporting period, and the total duration of continuous monitoring system downtime as a percent of the total operating time of the CISWI at which the continuous monitoring system downtime occurred during that reporting period;
                (8) An identification of each parameter and pollutant that was monitored at the CISWI;
                (9) A brief description of the CISWI;
                (10) A brief description of the continuous monitoring system;

                (11) The date of the latest continuous monitoring system certification or audit; and
                
                (12) A description of any changes in continuous monitoring system, processes, or controls since the last reporting period.
                (n) If there were periods during which the continuous monitoring system, including the CEMS, was not out of control as specified in paragraph (o) of this section, a statement that there were not periods during which the continuous monitoring system was out of control during the reporting period.
                (o) A continuous monitoring system is out of control if any of the following occur:
                (1) The zero (low-level), mid-level (if applicable), or high-level calibration drift exceeds two times the applicable calibration drift specification in the applicable performance specification or in the relevant standard;

                (2) The continuous monitoring system fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit; and
                (3) The continuous opacity monitoring system calibration drift exceeds two times the limit in the applicable performance specification in the relevant standard.
                (p) For energy recovery units, include the annual heat input and average annual heat input rate of all fuels being burned in the unit to verify which subcategory of energy recovery unit applies.
              
              
                § 60.2775
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                (a) You must submit a deviation report if any recorded 3-hour average (30-day average for energy recovery units or for PM CPMS) parameter level is above the maximum operating limit or below the minimum operating limit established under this subpart, if the bag leak detection system alarm sounds for more than 5 percent of the operating time for the 6-month reporting period, if a performance test was conducted that deviated from any emission limitation, if a 30-day average measured using a CEMS deviated from any emission limitation.
                (b) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
              
              
                § 60.2780
                What must I include in the deviation report?
                In each report required under § 60.2775, for any pollutant or parameter that deviated from the emission limitations or operating limits specified in this subpart, include the four items described in paragraphs (a) through (d) of this section:
                (a) The calendar dates and times your unit deviated from the emission limitations or operating limit requirements;
                (b) The averaged and recorded data for those dates;
                (c) Durations and causes of the following:
                (1) Each deviation from emission limitations or operating limits and your corrective actions; and
                (2) Bypass events and your corrective actions.
                (d) A copy of the operating limit monitoring data during each deviation and for any test report that documents the emission levels the process unit(s) tested, the pollutant(s) tested and the date that the performance test was conducted. Submit, following the procedure specified in § 60.2795(b)(1), the performance test report no later than the date that you submit the deviation report.
              
              
                § 60.2785
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                (a) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (a)(1) and (2) of this section:
                (1) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (a)(1)(i) through (iii) of this section:
                (i) A statement of what caused the deviation;
                (ii) A description of what you are doing to ensure that a qualified operator is accessible; and

                (iii) The date when you anticipate that a qualified operator will be available.
                
                (2) Submit a status report to the Administrator every 4 weeks that includes the three items in paragraphs (a)(2)(i) through (iii) of this section:
                (i) A description of what you are doing to ensure that a qualified operator is accessible;
                (ii) The date when you anticipate that a qualified operator will be accessible; and
                (iii) Request approval from the Administrator to continue operation of the CISWI.
                (b) If your unit was shut down by the Administrator, under the provisions of § 60.2665(b)(2), due to a failure to provide an accessible qualified operator, you must notify the Administrator that you are resuming operation once a qualified operator is accessible.
              
              
                § 60.2790
                Are there any other notifications or reports that I must submit?
                (a) Yes. You must submit notifications as provided by § 60.7.
                (b) If you cease combusting solid waste but continue to operate, you must provide 30 days prior notice of the effective date of the waste-to-fuel switch, consistent with § 60.2710(a). The notification must identify:
                (1) The name of the owner or operator of the CISWI, the location of the source, the emissions unit(s) that will cease burning solid waste, and the date of the notice;
                (2) The currently applicable subcategory under this subpart, and any 40 CFR part 63 subpart and subcategory that will be applicable after you cease combusting solid waste;
                (3) The fuel(s), non-waste material(s) and solid waste(s) the CISWI is currently combusting and has combusted over the past 6 months, and the fuel(s) or non-waste materials the unit will commence combusting;
                (4) The date on which you became subject to the currently applicable emission limits; and

                (5) The date upon which you will cease combusting solid waste, and the date (if different) that you intend for any new requirements to become applicable (i.e., the effective date of the waste-to-fuel switch), consistent with paragraphs (b)(2) and (3) of this section.
              
              
                § 60.2795
                In what form can I submit my reports?

                (a) Submit initial, annual and deviation reports electronically or in paper format, postmarked on or before the submittal due dates. Beginning on April 16, 2021 or once the reporting form has been available in CEDRI for 1 year, whichever is later, you must submit subsequent reports on or before the submittal dates to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI), which CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the CEDRI website (https://www3.epa.gov/ttn/chief/cedri/index.html). When the date forms become available in CEDRI will be listed on the CEDRI website. The reports must be submitted by the deadlines specified in this subpart, regardless of the method in which the report is submitted.
                (b) Submit results of each performance test and CEMS performance evaluation required by this subpart as follows:

                (1) Within 60 days after the date of completing each performance test (see § 60.8) required by this subpart, you must submit the results of the performance test following the procedure specified in either paragraph (b)(1)(i) or (b)(1)(ii) of this section:

                (i) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT website (https://www3.epa.gov/ttn/chief/ert/ert__info.html) at the time of the test, you must submit the results of the performance test to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX (https://cdx.epa.gov/).) Performance test data must be submitted in a file format generated through the use of the EPA's ERT or an alternate electronic file format consistent with the XML schema listed on the EPA's ERT website. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT website, including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph; and
                (ii) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT website at the time of the test, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
                (2) Within 60 days after the date of completing each continuous emissions monitoring system performance evaluation you must submit the results of the performance evaluation following the procedure specified in either paragraph (b)(1) or (2) of this section:
                (i) For performance evaluations of continuous monitoring systems measuring relative accuracy test audit (RATA) pollutants that are supported by the EPA's ERT as listed on the EPA's ERT website at the time of the evaluation, you must submit the results of the performance evaluation to the EPA via the CEDRI. CEDRI can be accessed through the EPA's CDX. Performance evaluation data must be submitted in a file format generated through the use of the EPA's ERT or an alternate file format consistent with the XML schema listed on the EPA's ERT website. If you claim that some of the performance evaluation information being submitted is CBI, you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT website, including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic storage media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph; and
                (ii) For any performance evaluations of continuous monitoring systems measuring RATA pollutants that are not supported by the EPA's ERT as listed on the EPA's ERT website at the time of the evaluation, you must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 60.4.

                (c) If you are required to electronically submit a report through the Compliance and Emissions Data Reporting Interface (CEDRI) in the EPA's Central Data Exchange (CDX), and due to a planned or actual outage of either the EPA's CEDRI or CDX systems within the period of time beginning 5 business days prior to the date that the submission is due, you will be or are precluded from accessing CEDRI or CDX and submitting a required report within the time prescribed, you may assert a claim of EPA system outage for failure to timely comply with the reporting requirement. You must submit notification to the Administrator in writing as soon as possible following the date you first knew, or through due diligence should have known, that the event may cause or caused a delay in reporting. You must provide to the Administrator a written description identifying the date, time and length of the outage; a rationale for attributing the delay in reporting beyond the regulatory deadline to the EPA system outage; describe the measures taken or to be taken to minimize the delay in reporting; and identify a date by which you propose to report, or if you have already met the reporting requirement at the time of the notification, the date you reported. In any circumstance, the report must be submitted electronically as soon as possible after the outage is resolved. The decision to accept the claim of EPA system outage and allow an extension to the reporting deadline is solely within the discretion of the Administrator.
                

                (d) If you are required to electronically submit a report through CEDRI in the EPA's CDX and a force majeure event is about to occur, occurs, or has occurred or there are lingering effects from such an event within the period of time beginning 5 business days prior to the date the submission is due, the owner or operator may assert a claim of force majeure for failure to timely comply with the reporting requirement. For the purposes of this section, a force majeure event is defined as an event that will be or has been caused by circumstances beyond the control of the affected facility, its contractors, or any entity controlled by the affected facility that prevents you from complying with the requirement to submit a report electronically within the time period prescribed. Examples of such events are acts of nature (e.g., hurricanes, earthquakes, or floods), acts of war or terrorism, or equipment failure or safety hazard beyond the control of the affected facility (e.g., large scale power outage). If you intend to assert a claim of force majeure, you must submit notification to the Administrator in writing as soon as possible following the date you first knew, or through due diligence should have known, that the event may cause or caused a delay in reporting. You must provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in reporting beyond the regulatory deadline to the force majeure event; describe the measures taken or to be taken to minimize the delay in reporting; and identify a date by which you propose to report, or if you have already met the reporting requirement at the time of the notification, the date you reported. In any circumstance, the reporting must occur as soon as possible after the force majeure event occurs. The decision to accept the claim of force majeure and allow an extension to the reporting deadline is solely within the discretion of the Administrator.
              
              
                § 60.2800
                Can reporting dates be changed?
                If the Administrator agrees, you may change the semiannual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Model Rule—Title V Operating Permits
              
                § 60.2805
                Am I required to apply for and obtain a Title V operating permit for my unit?
                Yes. Each CISWI and ACI subject to standards under this subpart must operate pursuant to a permit issued under Clean Air Act sections 129(e) and Title V.
              
            
            
              Model Rule—Air Curtain Incinerators (ACIs)
              
                § 60.2810
                What is an air curtain incinerator?
                (a) An ACI operates by forcefully projecting a curtain of air across an open chamber or open pit in which combustion occurs. Incinerators of this type can be constructed above or below ground and with or without refractory walls and floor. Air curtain incinerators are not to be confused with conventional combustion devices with enclosed fireboxes and controlled air technology such as mass burn, modular, and fluidized bed combustors.
                (b) Air curtain incinerators that burn only the materials listed in paragraphs (b)(1) through (3) of this section are only required to meet the requirements under § 60.2805 and under “Air Curtain Incinerators” (§§ 60.2810 through 60.2870):
                (1) 100 percent wood waste;
                (2) 100 percent clean lumber; and
                (3) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
              
                § 60.2815
                What are my requirements for meeting increments of progress and achieving final compliance?
                If you plan to achieve compliance more than 1 year following the effective date of state plan approval, you must meet the two increments of progress specified in paragraphs (a) and (b) of this section:
                (a) Submit a final control plan; and
                (b) Achieve final compliance.
              
              
                
                § 60.2820
                When must I complete each increment of progress?
                Table 1 of this subpart specifies compliance dates for each of the increments of progress.
              
              
                § 60.2825
                What must I include in the notifications of achievement of increments of progress?
                Your notification of achievement of increments of progress must include the three items described in paragraphs (a) through (c) of this section:
                (a) Notification that the increment of progress has been achieved;
                (b) Any items required to be submitted with each increment of progress (see § 60.2840); and
                (c) Signature of the owner or operator of the incinerator.
              
              
                § 60.2830
                When must I submit the notifications of achievement of increments of progress?
                Notifications for achieving increments of progress must be postmarked no later than 10 business days after the compliance date for the increment.
              
              
                § 60.2835
                What if I do not meet an increment of progress?
                If you fail to meet an increment of progress, you must submit a notification to the Administrator postmarked within 10 business days after the date for that increment of progress in table 1 of this subpart. You must inform the Administrator that you did not meet the increment, and you must continue to submit reports each subsequent calendar month until the increment of progress is met.
              
              
                § 60.2840
                How do I comply with the increment of progress for submittal of a control plan?
                For your control plan increment of progress, you must satisfy the two requirements specified in paragraphs (a) and (b) of this section:
                (a) Submit the final control plan, including a description of any devices for air pollution control and any process changes that you will use to comply with the emission limitations and other requirements of this subpart; and
                (b) Maintain an onsite copy of the final control plan.
              
              
                § 60.2845
                How do I comply with the increment of progress for achieving final compliance?
                For the final compliance increment of progress, you must complete all process changes and retrofit construction of control devices, as specified in the final control plan, so that, if the affected incinerator is brought online, all necessary process changes and air pollution control devices would operate as designed.
              
              
                § 60.2850
                What must I do if I close my air curtain incinerator and then restart it?
                (a) If you close your incinerator but will reopen it prior to the final compliance date in your state plan, you must meet the increments of progress specified in § 60.2815.
                (b) If you close your incinerator but will restart it after your final compliance date, you must complete emission control retrofits and meet the emission limitations on the date your incinerator restarts operation.
              
              
                § 60.2855
                What must I do if I plan to permanently close my air curtain incinerator and not restart it?
                If you plan to close your incinerator rather than comply with the state plan, submit a closure notification, including the date of closure, to the Administrator by the date your final control plan is due.
              
              
                § 60.2860
                What are the emission limitations for air curtain incinerators?
                After the date the initial stack test is required or completed (whichever is earlier), you must meet the limitations in paragraphs (a) and (b) of this section:
                (a) Maintain opacity to less than or equal to 10 percent opacity (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values), except as described in paragraph (b) of this section; and
                (b) Maintain opacity to less than or equal to 35 percent opacity (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values) during the startup period that is within the first 30 minutes of operation.
              
              
                
                § 60.2865
                How must I monitor opacity for air curtain incinerators?
                (a) Use Method 9 of appendix A of this part to determine compliance with the opacity limitation.
                (b) Conduct an initial test for opacity as specified in § 60.8 no later than 180 days after your final compliance date.
                (c) After the initial test for opacity, conduct annual tests no more than 12 calendar months following the date of your previous test.
              
              
                § 60.2870
                What are the recordkeeping and reporting requirements for air curtain incinerators?
                (a) Keep records of results of all initial and annual opacity tests onsite in either paper copy or electronic format, unless the Administrator approves another format, for at least 5 years.
                (b) Make all records available for submittal to the Administrator or for an inspector's onsite review.
                (c) Submit an initial report no later than 60 days following the initial opacity test that includes the information specified in paragraphs (c)(1) and (2) of this section:
                (1) The types of materials you plan to combust in your ACI; and
                (2) The results (as determined by the average of three 1-hour blocks consisting of ten 6-minute average opacity values) of the initial opacity tests.
                (d) Submit annual opacity test results within 12 months following the previous report.
                (e) Submit initial and annual opacity test reports as electronic or paper copy on or before the applicable submittal date and keep a copy onsite for a period of 5 years.
              
            
            
              Model Rule—Definitions
              
                § 60.2875
                What definitions must I know?
                Terms used but not defined in this subpart are defined in the Clean Air Act and subparts A and B of this part.
                
                  30-day rolling average means the arithmetic mean of the previous 720 hours of valid operating data. Valid data excludes periods when this unit is not operating. The 720 hours should be consecutive, but not necessarily continuous if operations are intermittent.
                
                  Administrator means the Administrator of the U.S. Environmental Protection Agency or his/her authorized representative or Administrator of a State Air Pollution Control Agency.
                
                  Agricultural waste means vegetative agricultural materials such as nut and grain hulls and chaff (e.g., almond, walnut, peanut, rice, and wheat), bagasse, orchard prunings, corn stalks, coffee bean hulls and grounds, and other vegetative waste materials generated as a result of agricultural operations.
                
                  Air curtain incinerator (ACI) means an incinerator that operates by forcefully projecting a curtain of air across an open chamber or pit in which combustion occurs. Incinerators of this type can be constructed above or below ground and with or without refractory walls and floor. Air curtain incinerators are not to be confused with conventional combustion devices with enclosed fireboxes and controlled air technology such as mass burn, modular, and fluidized bed combustors.
                
                  Annual heat input means the heat input for the 12 months preceding the compliance demonstration.
                
                  Auxiliary fuel means natural gas, liquified petroleum gas, fuel oil, or diesel fuel.
                
                  Average annual heat input rate means annual heat input divided by the hours of operation for the 12 months preceding the compliance demonstration.
                
                  Bag leak detection system means an instrument that is capable of monitoring particulate matter loadings in the exhaust of a fabric filter (i.e., baghouse) in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, light transmittance, or other principle to monitor relative particulate matter loadings.
                
                  Burn-off oven means any rack reclamation unit, part reclamation unit, or drum reclamation unit. A burn-off oven is not an incinerator, waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Bypass stack means a device used for discharging combustion gases to avoid severe damage to the air pollution control device or other equipment.
                
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  CEMS data during startup and shutdown means the following:
                (1) For incinerators and small remote incinerators: CEMS data collected during the first hours of operation of a CISWI startup from a cold start until waste is fed into the unit and the hours of operation following the cessation of waste material being fed to the CISWI during a unit shutdown. For each startup event, the length of time that CEMS data may be claimed as being CEMS data during startup must be 48 operating hours or less. For each shutdown event, the length of time that CEMS data may be claimed as being CEMS data during shutdown must be 24 operating hours or less;
                (2) For energy recovery units: CEMS data collected during the startup or shutdown periods of operation. Startup begins with either the first-ever firing of fuel in a boiler or process heater for the purpose of supplying useful thermal energy (such as steam or heat) for heating, cooling or process purposes, or producing electricity, or the firing of fuel in a boiler or process heater for any purpose after a shutdown event. Startup ends four hours after when the boiler or process heater makes useful thermal energy (such as heat or steam) for heating, cooling, or process purposes, or generates electricity, whichever is earlier. Shutdown begins when the boiler or process heater no longer makes useful thermal energy (such as heat or steam) for heating, cooling, or process purposes and/or generates electricity or when no fuel is being fed to the boiler or process heater, whichever is earlier. Shutdown ends when the boiler or process heater no longer makes useful thermal energy (such as steam or heat) for heating, cooling, or process purposes and/or generates electricity, and no fuel is being combusted in the boiler or process heater; and
                (3) For waste-burning kilns: CEMS data collected during the periods of kiln operation that do not include normal operations. Startup means the time from when a shutdown kiln first begins firing fuel until it begins producing clinker. Startup begins when a shutdown kiln turns on the induced draft fan and begins firing fuel in the main burner. Startup ends when feed is being continuously introduced into the kiln for at least 120 minutes or when the feed rate exceeds 60 percent of the kiln design limitation rate, whichever occurs first. Shutdown means the cessation of kiln operation. Shutdown begins when feed to the kiln is halted and ends when continuous kiln rotation ceases.
                
                  Chemical recovery unit means combustion units burning materials to recover chemical constituents or to produce chemical compounds where there is an existing commercial market for such recovered chemical constituents or compounds. A chemical recovery unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart. The following seven types of units are considered chemical recovery units:
                (1) Units burning only pulping liquors (i.e., black liquor) that are reclaimed in a pulping liquor recovery process and reused in the pulping process;
                (2) Units burning only spent sulfuric acid used to produce virgin sulfuric acid;
                (3) Units burning only wood or coal feedstock for the production of charcoal;
                (4) Units burning only manufacturing byproduct streams/residue containing catalyst metals that are reclaimed and reused as catalysts or used to produce commercial grade catalysts;
                (5) Units burning only coke to produce purified carbon monoxide that is used as an intermediate in the production of other chemical compounds;
                (6) Units burning only hydrocarbon liquids or solids to produce hydrogen, carbon monoxide, synthesis gas, or other gases for use in other manufacturing processes; and
                (7) Units burning only photographic film to recover silver.
                
                  Chemotherapeutic waste means waste material resulting from the production or use of antineoplastic agents used for the purpose of stopping or reversing the growth of malignant cells.
                
                
                  Clean lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Clean lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote.
                
                  Commercial and industrial solid waste incineration unit (CISWI) means any distinct operating unit of any commercial or industrial facility that combusts, or has combusted in the preceding 6 months, any solid waste as that term is defined in 40 CFR part 241. If the operating unit burns materials other than traditional fuels as defined in § 241.2 that have been discarded, and you do not keep and produce records as required by § 60.2740(u), the operating unit is a CISWI. While not all CISWIs will include all of the following components, a CISWI includes, but is not limited to, the solid waste feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The CISWI does not include air pollution control equipment or the stack. The CISWI boundary starts at the solid waste hopper (if applicable) and extends through two areas: The combustion unit flue gas system, which ends immediately after the last combustion chamber or after the waste heat recovery equipment, if any; and the combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. The CISWI includes all ash handling systems connected to the bottom ash handling system.
                
                  Contained gaseous material means gases that are in a container when that container is combusted.
                
                  Continuous emission monitoring system (CEMS) means the total equipment that may be required to meet the data acquisition and availability requirements of this subpart, used to sample, condition (if applicable), analyze, and provide a record of emissions.
                
                  Continuous monitoring system (CMS) means the total equipment, required under the emission monitoring sections in applicable subparts, used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters. A particulate matter continuous parameter monitoring system (PM CPMS) is a type of CMS.
                
                  Cyclonic burn barrel means a combustion device for waste materials that is attached to a 55 gallon, open-head drum. The device consists of a lid, which fits onto and encloses the drum, and a blower that forces combustion air into the drum in a cyclonic manner to enhance the mixing of waste material and air. A cyclonic burn barrel is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limitation, operating limit, or operator qualification and accessibility requirements; and
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit.
                
                  Dioxins/furans means tetra-through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Discard means, for purposes of this subpart and 40 CFR part 60, subpart DDDD, only, burned in an incineration unit without energy recovery.
                
                  Drum reclamation unit means a unit that burns residues out of drums (e.g., 55 gallon drums) so that the drums can be reused.
                
                  Dry scrubber means an add-on air pollution control system that injects dry alkaline sorbent (dry injection) or sprays an alkaline sorbent (spray dryer) to react with and neutralize acid gas in the exhaust stream forming a dry powder material. Sorbent injection systems in fluidized bed boilers and process heaters are included in this definition. A dry scrubber is a dry control system.
                
                  Energy recovery means the process of recovering thermal energy from combustion for useful purposes such as steam generation or process heating.
                
                
                  Energy recovery unit means a combustion unit combusting solid waste (as that term is defined by the Administrator in 40 CFR part 241) for energy recovery. Energy recovery units include units that would be considered boilers and process heaters if they did not combust solid waste.
                
                  Energy recovery unit designed to burn biomass (Biomass) means an energy recovery unit that burns solid waste, biomass, and non-coal solid materials but less than 10 percent coal, on a heat input basis on an annual average, either alone or in combination with liquid waste, liquid fuel or gaseous fuels.
                
                  Energy recovery unit designed to burn coal (Coal) means an energy recovery unit that burns solid waste and at least 10 percent coal on a heat input basis on an annual average, either alone or in combination with liquid waste, liquid fuel or gaseous fuels.
                
                  Energy recovery unit designed to burn liquid waste materials and gas (Liquid/gas) means an energy recovery unit that burns a liquid waste with liquid or gaseous fuels not combined with any solid fuel or waste materials.
                
                  Energy recovery unit designed to burn solid materials (Solids) includes energy recovery units designed to burn coal and energy recovery units designed to burn biomass.
                
                  Fabric filter means an add-on air pollution control device used to capture particulate matter by filtering gas streams through filter media, also known as a baghouse.
                
                  Foundry sand thermal reclamation unit means a type of part reclamation unit that removes coatings that are on foundry sand. A foundry sand thermal reclamation unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Incinerator means any furnace used in the process of combusting solid waste (as that term is defined by the Administrator in 40 CFR part 241) for the purpose of reducing the volume of the waste by removing combustible matter. Incinerator designs include single chamber and two-chamber.
                
                  In-line coal mill means those coal mills using kiln exhaust gases in their process. Coal mills with a heat source other than the kiln or coal mills using exhaust gases from the clinker cooler alone are not an in-line coal mill.
                
                  In-line kiln/raw mill means a system in a Portland Cement production process where a dry kiln system is integrated with the raw mill so that all or a portion of the kiln exhaust gases are used to perform the drying operation of the raw mill, with no auxiliary heat source used. In this system the kiln is capable of operating without the raw mill operating, but the raw mill cannot operate without the kiln gases, and consequently, the raw mill does not generate a separate exhaust gas stream.
                
                  Kiln means an oven or furnace, including any associated preheater or precalciner devices, in-line raw mills, in-line coal mills or alkali bypasses used for processing a substance by burning, firing or drying. Kilns include cement kilns that produce clinker by heating limestone and other materials for subsequent production of Portland Cement. Because the alkali bypass, in-line raw mill and in-line coal mill are considered an integral part of the kiln, the kiln emissions limits also apply to the exhaust of the alkali bypass, in-line raw mill and in-line coal mill.
                
                  Laboratory analysis unit means units that burn samples of materials for the purpose of chemical or physical analysis. A laboratory analysis unit is not an incinerator, waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Load fraction means the actual heat input of an energy recovery unit divided by heat input during the performance test that established the minimum sorbent injection rate or minimum activated carbon injection rate, expressed as a fraction (e.g., for 50 percent load the load fraction is 0.5).
                
                  Low-level radioactive waste means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities that exceed applicable federal or state standards for unrestricted release. Low-level radioactive waste is not high-level radioactive waste, spent nuclear fuel, or by-product material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)).
                
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Minimum voltage or amperage means 90 percent of the lowest test-run average voltage or amperage to the electrostatic precipitator measured during the most recent particulate matter or mercury performance test demonstrating compliance with the applicable emission limits.
                
                  Modification or modified CISWI means a CISWI that has been changed later than August 7, 2013, and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the CISWI (not including the cost of land) updated to current costs (current dollars). To determine what systems are within the boundary of the CISWI used to calculate these costs, see the definition of CISWI; and
                (2) Any physical change in the CISWI or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Municipal solid waste or municipal-type solid waste means household, commercial/retail, or institutional waste. Household waste includes material discarded by residential dwellings, hotels, motels, and other similar permanent or temporary housing. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes materials discarded by schools, by hospitals (nonmedical), by nonmanufacturing activities at prisons and government facilities, and other similar establishments or facilities. Household, commercial/retail, and institutional waste does include yard waste and refuse-derived fuel. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which include railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff).
                
                  Opacity means the degree to which emissions reduce the transmission of light and obscure the view of an object in the background.
                
                  Operating day means a 24-hour period between 12:00 midnight and the following midnight during which any amount of solid waste is combusted at any time in the CISWI.
                
                  Oxygen analyzer system means all equipment required to determine the oxygen content of a gas stream and used to monitor oxygen in the boiler or process heater flue gas, boiler/process heater, firebox, or other appropriate location. This definition includes oxygen trim systems and certified oxygen CEMS. The source owner or operator is responsible to install, calibrate, maintain, and operate the oxygen analyzer system in accordance with the manufacturer's recommendations.
                
                  Oxygen trim system means a system of monitors that is used to maintain excess air at the desired level in a combustion device over its operating range. A typical system consists of a flue gas oxygen and/or carbon monoxide monitor that automatically provides a feedback signal to the combustion air controller or draft controller.
                
                  Part reclamation unit means a unit that burns coatings off parts (e.g., tools, equipment) so that the parts can be reconditioned and reused.
                
                  Particulate matter means total particulate matter emitted from CISWIs as measured by Method 5 or Method 29 of appendix A of this part.
                
                  Pathological waste means waste material consisting of only human or animal remains, anatomical parts, and/or tissue, the bags/containers used to collect and transport the waste material, and animal bedding (if applicable).
                
                  Performance evaluation means the conduct of relative accuracy testing, calibration error testing, and other measurements used in validating the continuous monitoring system data.
                
                  Performance test means the collection of data resulting from the execution of a test method (usually three emission test runs) used to demonstrate compliance with a relevant emission standard as specified in the performance test section of the relevant standard.
                
                  Process change means any of the following physical or operational changes:
                (1) A physical change (maintenance activities excluded) to the CISWI which may increase the emission rate of any air pollutant to which a standard applies;
                (2) An operational change to the CISWI where a new type of non-hazardous secondary material is being combusted;

                (3) A physical change (maintenance activities excluded) to the air pollution control devices used to comply with the emission limits for the CISWI (e.g., replacing an electrostatic precipitator with a fabric filter); and

                (4) An operational change to the air pollution control devices used to comply with the emission limits for the affected CISWI (e.g., change in the sorbent injection rate used for activated carbon injection).
                
                  Rack reclamation unit means a unit that burns the coatings off racks used to hold small items for application of a coating. The unit burns the coating overspray off the rack so the rack can be reused.
                
                  Raw mill means a ball or tube mill, vertical roller mill or other size reduction equipment, that is not part of an in-line kiln/raw mill, used to grind feed to the appropriate size. Moisture may be added or removed from the feed during the grinding operation. If the raw mill is used to remove moisture from feed materials, it is also, by definition, a raw material dryer. The raw mill also includes the air separator associated with the raw mill.
                
                  Reconstruction means rebuilding a CISWI and meeting two criteria:
                (1) The reconstruction begins on or after August 7, 2013; and
                (2) The cumulative cost of the construction over the life of the incineration unit exceeds 50 percent of the original cost of building and installing the CISWI (not including land) updated to current costs (current dollars). To determine what systems are within the boundary of the CISWI used to calculate these costs, see the definition of CISWI.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. This includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel; and
                (2) Pelletized refuse-derived fuel.
                
                  Responsible official means one of the following:
                (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
                (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
                (ii) The delegation of authority to such representatives is approved in advance by the permitting authority;
                (2) For a partnership or sole proprietorship: a general partner or the proprietor, respectively;

                (3) For a municipality, state, federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
                (4) For affected facilities:
                (i) The designated representative in so far as actions, standards, requirements, or prohibitions under Title IV of the Clean Air Act or the regulations promulgated thereunder are concerned; or
                (ii) The designated representative for any other purposes under part 60.
                
                  Shutdown means, for incinerators and small, remote incinerators, the period of time after all waste has been combusted in the primary chamber.
                
                  Small, remote incinerator means an incinerator that combusts solid waste (as that term is defined by the Administrator in 40 CFR part 241) and combusts 3 tons per day or less solid waste and is more than 25 miles driving distance to the nearest municipal solid waste landfill.
                
                  Soil treatment unit means a unit that thermally treats petroleum-contaminated soils for the sole purpose of site remediation. A soil treatment unit may be direct-fired or indirect fired. A soil treatment unit is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Solid waste means the term solid waste as defined in 40 CFR 241.2.
                
                  Solid waste incineration unit means a distinct operating unit of any facility which combusts any solid waste (as that term is defined by the Administrator in 40 CFR part 241) material from commercial or industrial establishments or the general public (including single and multiple residences, hotels and motels). Such term does not include incinerators or other units required to have a permit under section 3005 of the Solid Waste Disposal Act. The term “solid waste incineration unit” does not include:
                (1) Materials recovery facilities (including primary or secondary smelters) which combust waste for the primary purpose of recovering metals;
                (2) Qualifying small power production facilities, as defined in section 3(17)(C) of the Federal Power Act (16 U.S.C. 769(17)(C)), or qualifying cogeneration facilities, as defined in section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), which burn homogeneous waste (such as units which burn tires or used oil, but not including refuse-derived fuel) for the production of electric energy or in the case of qualifying cogeneration facilities which burn homogeneous waste for the production of electric energy and steam or forms of useful energy (such as heat) which are used for industrial, commercial, heating or cooling purposes; or
                (3) Air curtain incinerators provided that such incinerators only burn wood wastes, yard wastes and clean lumber and that such air curtain incinerators comply with opacity limitations to be established by the Administrator by rule.
                
                  Space heater means a unit that meets the requirements of 40 CFR 279.23. A space heater is not an incinerator, a waste-burning kiln, an energy recovery unit or a small, remote incinerator under this subpart.
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup period means, for incinerators and small, remote incinerators, the period of time between the activation of the system and the first charge to the unit.
                
                  Useful thermal energy means energy (i.e., steam, hot water, or process heat) that meets the minimum operating temperature and/or pressure required by any energy use system that uses energy provided by the affected energy recovery unit.
                
                  Waste-burning kiln means a kiln that is heated, in whole or in part, by combusting solid waste (as the term is defined by the Administrator in 40 CFR part 241). Secondary materials used in Portland cement kilns shall not be deemed to be combusted unless they are introduced into the flame zone in the hot end of the kiln or mixed with the precalciner fuel.
                
                  Wet scrubber means an add-on air pollution control device that uses an aqueous or alkaline scrubbing liquor to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  Wood waste means untreated wood and untreated wood products, including tree stumps (whole or chipped), trees, tree limbs (whole or chipped), bark, sawdust, chips, scraps, slabs, millings, and shavings. Wood waste does not include:
                (1) Grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands;
                (2) Construction, renovation, or demolition wastes; or
                (3) Clean lumber.
              
            
            
              
              Pt. 60, Subpt. DDDD, Table 1
              Table 1 to Subpart DDDD of Part 60—Model Rule—Increments of Progress and Compliance Schedules
              
                
                  Comply with these increments of progress
                  By these dates 1
                  
                
                
                  Increment 1-Submit final control plan
                  (Dates to be specified in state plan).
                
                
                  Increment 2-Final compliance
                  (Dates to be specified in state plan).2
                  
                
                
                  1 Site-specific schedules can be used at the discretion of the state.
                
                  2 The date can be no later than 3 years after the effective date of state plan approval or December 1, 2005 for CISWIs that commenced construction on or before November 30, 1999. The date can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018, for CISWIs that commenced construction on or before June 4, 2010.
              
            
            
              Pt. 60, Subpt. DDDD, Table 2
              Table 2 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Incinerators Before [Date To Be Specified in State Plan] 1
              
              
                
                  For the air pollutant
                  You must meet thisemission limitation 2
                    
                  
                  Using this averaging time 3
                  
                  And determining compliance using this method 3
                  
                
                
                  Cadmium
                  0.004 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 of appendix A of this part).
                
                
                  Carbon monoxide
                  157 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10, 10A, or 10B, of appendix A of this part).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.41 nanograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 23 of appendix A of this part).
                
                
                  Hydrogen chloride
                  62 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 120 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.04 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 of appendix A of this part).
                
                
                  Mercury
                  0.47 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).4
                  
                
                
                  Opacity
                  10 percent
                  Three 1-hour blocks consisting of ten 6-minute average opacity values
                  Performance test (Method 9 at 40 CFR part 60, appendix A-4).
                
                
                  Nitrogen oxides
                  388 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Methods 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter
                  70 milligrams per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 5 or 29 of appendix A of this part).
                
                
                  Sulfur dioxide
                  20 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c of appendix A of this part).
                
                
                  1 Applies only to incinerators subject to the CISWI standards through a state plan or the Federal plan prior to June 4, 2010. The date specified in the state plan can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018.
                
                  2 All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  3 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2710 and 60.2730. As prescribed in § 60.2710(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  4 Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. DDDD, Table 3
              Table 3 to Subpart DDDD of Part 60—Model Rule—Operating Limits for Wet Scrubbers
              
                
                  For these operatingparameters
                  
                  You must establish these operating limits
                  And monitor using these minimum frequencies
                  Datameasurement
                  
                  Datarecording
                  
                  Averaging time
                
                
                  Charge rate
                  Maximum charge rate
                  Continuous
                  Every hour
                  Daily (batch units). 3-hour rolling (continuous and intermittent units).1
                  
                
                
                  
                  Pressure drop across the wet scrubber or amperage to wet scrubber
                  Minimum pressure drop or amperage
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  Scrubber liquor flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  Scrubber liquor pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour rolling.1
                  
                
                
                  1 Calculated each hour as the average of the previous 3 operating hours.
              
            
            
              Pt. 60, Subpt. DDDD, Table 4
              Table 4 to Subpart DDDD of Part 60—Model Rule—Toxic Equivalency Factors
              
                
                  Dioxin/furan isomer
                  Toxicequivalency
                    factor
                  
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  0.5
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.001
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.5
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.05
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  octachlorinated dibenzofuran
                  0.001
                
              
            
            
              Pt. 60, Subpt. DDDD, Table 5
              Table 5 to Subpart DDDD of Part 60—Model Rule—Summary of Reporting Requirements 1
              
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  Waste Management Plan
                  No later than the date specified in table 1 for submittal of the final control plan
                  • Waste management plan
                  § 60.2755.
                
                
                  Initial Test Report
                  No later than 60 days following the initial performance test
                  • Complete test report for the initial performance test• The values for the site-specific operating limits
                    • Installation of bag leak detection systems for fabric filters
                  
                  § 60.2760.
                
                
                  
                  Annual report
                  No later than 12 months following the submission of the initial test report. Subsequent reports are to be submitted no more than 12 months following the previous report
                  • Name and address• Statement and signature by responsible official
                    • Date of report
                    • Values for the operating limits
                    • Highest recorded 3-hour average and the lowest 3-hour average, as applicable, (or 30-day average, if applicable) for each operating parameter recorded for the calendar year being reported
                    • If a performance test was conducted during the reporting period, the results of the test
                    • If a performance test was not conducted during the reporting period, a statement that the requirements of § 60.2720(a) were met
                    • Documentation of periods when all qualified CISWI operators were unavailable for more than 8 hours but less than 2 weeks
                    • If you are conducting performance tests once every 3 years consistent with § 60.2720(a), the date of the last 2 performance tests, a comparison of the emission level you achieved in the last 2 performance tests to the 75 percent emission limit threshold required in § 60.2720(a) and a statement as to whether there have been any operational changes since the last performance test that could increase emissions
                    • Any malfunction, deviation, or continuous monitoring system out of control periods information as specified in § 60.2770(k) through (o)
                    • Fuel input information for energy recovery unit subcategory verification as specified in § 60.2770(p)
                  
                  §§ 60.2765 and 60.2770.
                
                
                  Emission limitation or operating limit deviation report
                  By August 1 of that year for data collected during the first half of the calendar year. By February 1 of the following year for data collected during the second half of the calendar year
                  • Dates and times of deviation• Averaged and recorded data for those dates
                    • Duration and causes of each deviation and the corrective actions taken
                    • Copy of operating limit monitoring data and any test reports
                    • Dates, times and causes for monitor downtime incidents
                  
                  § 60.2775 and 60.2780.
                
                
                  Qualified Operator Deviation Notification
                  Within 10 days of deviation
                  • Statement of cause of deviation• Description of efforts to have an accessible qualified operator
                    • The date a qualified operator will be accessible
                  
                  § 60.2785(a)(1).
                
                
                  Qualified Operator Deviation Status Report
                  Every 4 weeks following deviation
                  • Description of efforts to have an accessible qualified operator• The date a qualified operator will be accessible
                    • Request for approval to continue operation
                  
                  § 60.2785(a)(2).
                
                
                  Qualified Operator Deviation Notification of Resumed Operation
                  Prior to resuming operation
                  • Notification that you are resuming operation
                  § 60.2785(b).
                
                
                  1 This table is only a summary, see the referenced sections of the rule for the complete requirements.
              
            
            
              Pt. 60, Subpt. DDDD, Table 6
              Table 6 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Incinerators on and After [Date To Be Specified in State Plan] 1
              
              
                
                  For the air pollutant
                  You must meet thisemission limitation 2
                    
                  
                  Using this averaging time 3
                  
                  And determining compliance using this method 3
                  
                
                
                  Cadmium
                  0.0026 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  
                  Carbon monoxide
                  17 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  4.6 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.13 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  29 parts per million dry volume
                  3-run average (For Method 26, collect a minimum volume of 60 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.015 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.0048 milligrams per dry standard cubic meter
                  3-run average (For Method 29 an ASTM D6784-02 (Reapproved 2008),4 collect a minimum volume of 2 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).4
                  
                
                
                  Nitrogen oxides
                  53 parts per million dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter filterable
                  34 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meter)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8).
                
                
                  Sulfur dioxide
                  11 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c at 40 CFR part 60, appendix A-4).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5% of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 at 40 CFR part 60, appendix A-7).
                
                
                  1 The date specified in the state plan can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018.
                
                  2 All emission limitations are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the total mass basis limit or the toxic equivalency basis limit.
                
                  3 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2710 and 60.2730. As prescribed in § 60.2710(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  4 Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. DDDD, Table 7
              Table 7 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Energy Recovery Units After May 20, 2011 [Date To Be Specified in State Plan] 1
              
              
                
                  For the air pollutant
                  You must meet this emission limitation 2
                  
                  Liquid/gas
                  Solids
                  Using this averaging time 3
                  
                  And determining compliance using this method 3
                  
                
                
                  Cadmium
                  0.023 milligrams per dry standard cubic meter
                  Biomass-0.0014 milligrams per dry standard cubic meterCoal-0.0017 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Carbon monoxide
                  35 parts per million dry volume
                  Biomass-260 parts per million dry volumeCoal-95 parts per million dry volume
                  
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  
                  Dioxins/furans (total mass basis)
                  2.9 nanograms per dry standard cubic meter
                  Biomass-0.52 nanograms per dry standard cubic meterCoal-5.1 nanograms per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meter)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.32 nanograms per dry standard cubic meter
                  Biomass-0.12 nanograms per dry standard cubic meterCoal-0.075 nanograms per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  14 parts per million dry volume
                  Biomass-0.20 parts per million dry volumeCoal-58 parts per million dry volume
                  
                  3-run average (for Method 26, collect a minimum of 120 liters; for Method 26A, collect a minimum volume of 1 dry standard cubic meter)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.096 milligrams per dry standard cubic meter
                  Biomass-0.014 milligrams per dry standard cubic meterCoal-0.057 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.0024 milligrams per dry standard cubic meter
                  Biomass-0.0022 milligrams per dry standard cubic meterCoal-0.013 milligrams per dry standard cubic meter
                  
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008),4 collect a minimum volume of 2 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).4
                  
                
                
                  Nitrogen oxides
                  76 parts per million dry volume
                  Biomass-290 parts per million dry volumeCoal-460 parts per million dry volume
                  
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter filterable
                  110 milligrams per dry standard cubic meter
                  Biomass-11 milligrams per dry standard cubic meterCoal-130 milligrams per dry standard cubic meter
                  
                  3-run average (collect a minimum volume of 1 dry standard cubic meter)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8) if the unit has an annual average heat input rate less than or equal to 250 MMBtu/hr; or PM CPMS (as specified in § 60.2710(x)) if the unit has an annual average heat input rate greater than 250 MMBtu/hr.
                
                
                  Sulfur dioxide
                  720 parts per million dry volume
                  Biomass-7.3 parts per million dry volumeCoal-850 parts per million dry volume
                  
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c at 40 CFR part 60, appendix A-4).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 at 40 CFR part 60, appendix A-7).
                
                
                  1 The date specified in the state plan can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018.
                

                  2 All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the total mass basis limit or the toxic equivalency basis limit.
                
                
                  3 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2710 and 60.2730. As prescribed in § 60.2710(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  4 Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. DDDD, Table 8
              Table 8 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Waste-Burning Kilns After May 20, 2011 [Date To Be Specified in State Plan] 1
              
              
                
                  For the air pollutant
                  You must meet thisemission limitation 2
                    
                  
                  Using this averaging time 3
                  
                  And determining compliance using this method 3 4
                  
                
                
                  Cadmium
                  0.0014 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  110 (long kilns)/790 (preheater/precalciner) parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  1.3 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  0.075 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 4 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  3.0 parts per million dry volume
                  3-run average (collect a minimum volume of 1 dry standard cubic meter), or 30-day rolling average if HCl CEMS is being used
                  If a wet scrubber or dry scrubber is used, performance test (Method 321 at 40 CFR part 63, appendix A of this part). If a wet scrubber or dry scrubber is not used, HCl CEMS as specified in § 60.2710(j).
                
                
                  Lead
                  0.014 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 2 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Mercury
                  0.011 milligrams per dry standard cubic meterOr
                    58 pounds/million tons of clinker
                  
                  30-day rolling average
                  Mercury CEMS or integrated sorbent trap monitoring system (performance specification 12A or 12B, respectively, of appendix B and procedure 5 of appendix F of this part), as specified in § 60.2710(j).
                
                
                  Nitrogen oxides
                  630 parts per million dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter filterable
                  13.5 milligrams per dry standard cubic meter
                  30-day rolling average
                  PM CPMS (as specified in § 60.2710(x)).
                
                
                  Sulfur dioxide
                  600 parts per million dry volume
                  3-run average (for Method 6, collect a minimum of 20 liters; for Method 6C, 1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c at 40 CFR part 60, appendix A-4).
                
                
                  1 The date specified in the state plan can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018.
                
                  2 All emission limitations are measured at 7 percent oxygen (except for CEMS and integrated sorbent trap monitoring system data during startup and shutdown), dry basis at standard conditions. For dioxins/furans, you must meet either the total mass basis limit or the toxic equivalency basis limit.
                
                  3 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2710 and 60.2730. As prescribed in § 60.2710(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  4 Alkali bypass and in-line coal mill stacks are subject to performance testing only, as specified in 60.2710(y)(3). They are not subject to the CEMS, integrated sorbent trap monitoring system, or CPMS requirements that otherwise may apply to the main kiln exhaust.
              
            
            
              
              Pt. 60, Subpt. DDDD, Table 9
              Table 9 to Subpart DDDD of Part 60—Model Rule—Emission Limitations That Apply to Small, Remote Incinerators After May 20, 2011 [Date To Be Specified in State Plan] 1
              
              
                
                  For the air pollutant
                  You must meet thisemission limitation 2
                    
                  
                  Using this averaging time 3
                  
                  And determining compliance using this method 3
                  
                
                
                  Cadmium
                  0.95 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  64 parts per million dry volume
                  3-run average (1 hour minimum sample time per run)
                  Performance test (Method 10 at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  4,400 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis)
                  180 nanograms per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Fugitive ash
                  Visible emissions for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emissions test (Method 22 at 40 CFR part 60, appendix A-7).
                
                
                  Hydrogen chloride
                  300 parts per million dry volume
                  3-run average (For Method 26, collect a minimum volume of 120 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meter per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  2.1 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use ICPMS for the analytical finish.
                
                
                  Mercury
                  0.0053 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008),3 collect a minimum volume of 2 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A)
                  Performance test (Method 29 or 30B at 40 CFR part 60, appendix A-8) or ASTM D6784-02 (Reapproved 2008).4
                  
                
                
                  Nitrogen oxides
                  190 parts per million dry volume
                  3-run average (for Method 7E, 1 hour minimum sample time per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Particulate matter (filterable)
                  270 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters)
                  Performance test (Method 5 or 29 at 40 CFR part 60, appendix A-3 or appendix A-8).
                
                
                  Sulfur dioxide
                  150 parts per million dry volume
                  3-run average (for Method 6, collect a minimum of 20 liters per run; for Method 6C, 1 hour minimum sample time per run)
                  Performance test (Method 6 or 6c at 40 CFR part 60, appendix A-4).
                
                
                  1 The date specified in the state plan can be no later than 3 years after the effective date of approval of a revised state plan or February 7, 2018.
                
                  2 All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions. For dioxins/furans, you must meet either the total mass basis limit or the toxic equivalency basis limit.
                
                  3 In lieu of performance testing, you may use a CEMS or, for mercury, an integrated sorbent trap monitoring system, to demonstrate initial and continuing compliance with an emissions limit, as long as you comply with the CEMS or integrated sorbent trap monitoring system requirements applicable to the specific pollutant in §§ 60.2710 and 60.2730. As prescribed in § 60.2710(u), if you use a CEMS or integrated sorbent trap monitoring system to demonstrate compliance with an emissions limit, your averaging time is a 30-day rolling average of 1-hour arithmetic average emission concentrations.
                
                  4 Incorporated by reference, see § 60.17.
              
            
          
          
            
            Subpart EEEE—Standards of Performance for Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
            
              Source:
              70 FR 74892, Dec. 16, 2005, unless otherwise noted.
            
            
              Introduction
              
                § 60.2880
                What does this subpart do?
                This subpart establishes new source performance standards for other solid waste incineration (OSWI) units. Other solid waste incineration units are very small municipal waste combustion units and institutional waste incineration units.
              
              
                § 60.2881
                When does this subpart become effective?
                This subpart takes effect June 16, 2006. Some of the requirements in this subpart apply to planning the incineration unit and must be completed even before construction is initiated on the unit (i.e., the preconstruction requirements in §§ 60.2894 and 60.2895). Other requirements such as the emission limitations and operating limits apply when the unit begins operation.
              
            
            
              Applicability
              
                § 60.2885
                Does this subpart apply to my incineration unit?
                Yes, if your incineration unit meets all the requirements specified in paragraphs (a) through (c) of this section.
                (a) Your incineration unit is a new incineration unit as defined in § 60.2886.
                (b) Your incineration unit is an OSWI unit as defined in § 60.2977 or an air curtain incinerator subject to this subpart as described in § 60.2888(b). Other solid waste incineration units are very small municipal waste combustion units and institutional waste incineration units as defined in § 60.2977.
                (c) Your incineration unit is not excluded under § 60.2887.
              
              
                § 60.2886
                What is a new incineration unit?
                (a) A new incineration unit is an incineration unit subject to this subpart that meets either of the two criteria specified in paragraphs (a)(1) or (2) of this section.
                (1) Commenced construction after December 9, 2004.
                (2) Commenced reconstruction or modification on or after June 16, 2006.
                (b) This subpart does not affect your incineration unit if you make physical or operational changes to your incineration unit primarily to comply with the emission guidelines in subpart FFFF of this part. Such changes do not qualify as reconstruction or modification under this subpart.
              
              
                § 60.2887
                What combustion units are excluded from this subpart?
                This subpart excludes the types of units described in paragraphs (a) through (q) of this section, as long as you meet the requirements of this section.
                (a) Cement kilns. Your unit is excluded if it is regulated under subpart LLL of part 63 of this chapter (National Emission Standards for Hazardous Air Pollutants from the Portland Cement Manufacturing Industry).
                (b) Co-fired combustors. Your unit, that would otherwise be considered a very small municipal waste combustion unit, is excluded if it meets the five requirements specified in paragraphs (b)(1) through (5) of this section.
                (1) The unit has a Federally enforceable permit limiting the combustion of municipal solid waste to 30 percent of the total fuel input by weight.
                (2) You notify the Administrator that the unit qualifies for the exclusion.
                (3) You provide the Administrator with a copy of the Federally enforceable permit.
                (4) You record the weights, each calendar quarter, of municipal solid waste and of all other fuels combusted.

                (5) You keep each report for 5 years. These records must be kept on site for at least 2 years. You may keep the records off site for the remaining 3 years.
                
                (c) Cogeneration facilities. Your unit is excluded if it meets the three requirements specified in paragraphs (c)(1) through (3) of this section.
                (1) The unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)).
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes.
                (3) You notify the Administrator that the unit meets all of these criteria.
                (d) Commercial and industrial solid waste incineration units. Your unit is excluded if it is regulated under subparts CCCC or DDDD of this part and is required to meet the emission limitations established in those subparts.
                (e) Hazardous waste combustion units. Your unit is excluded if it meets either of the two criteria specified in paragraph (e)(1) or (2) of this section.
                (1) You are required to get a permit for your unit under section 3005 of the Solid Waste Disposal Act.
                (2) Your unit is regulated under 40 CFR part 63, subpart EEE (National Emission Standards for Hazardous Air Pollutants from Hazardous Waste Combustors).
                (f) Hospital/medical/infectious waste incinerators. Your unit is excluded if it is regulated under subparts Ce or Ec of this part (New Source Performance Standards and Emission Guidelines for Hospital/Medical/Infectious Waste Incinerators).
                (g) Incinerators and air curtain incinerators in isolated areas of Alaska. Your incineration unit is excluded if it is used at a solid waste disposal site in Alaska that is classified as a Class II or Class III municipal solid waste landfill, as defined in § 60.2977.
                (h) Rural institutional waste incinerators. Your incineration unit is excluded if it is an institutional waste incineration unit, as defined in § 60.2977, and the application for exclusion described in paragraphs (h)(1) and (2) of this section has been approved by the Administrator.
                (1) Prior to initial startup, an application and supporting documentation demonstrating that the institutional waste incineration unit meets the two requirements specified in paragraphs (h)(1)(i) and (ii) of this section must be submitted to and approved by the Administrator.
                (i) The unit is located more than 50 miles from the boundary of the nearest Metropolitan Statistical Area,
                (ii) Alternative disposal options are not available or are economically infeasible.
                (2) The application described in paragraph (h)(1) of this section must be revised and resubmitted to the Administrator for approval every 5 years following the initial approval of the exclusion for your unit.
                (3) If you re-applied for an exclusion pursuant to paragraph (h)(2) of this section and were denied exclusion by the Administrator, you have 3 years from the expiration date of the current exclusion to comply with the emission limits and all other applicable requirements of this subpart.
                (i) Institutional boilers and process heaters. Your unit is excluded if it is regulated under 40 CFR part 63, subpart DDDDD (National Emission Standards for Hazardous Air Pollutants for Industrial, Commercial, and Institutional Boilers and Process Heaters).
                (j) Laboratory Analysis Units. Your unit is excluded if it burns samples of materials only for the purpose of chemical or physical analysis.
                (k) Materials recovery units. Your unit is excluded if it combusts waste for the primary purpose of recovering metals. Examples include primary and secondary smelters.
                (l) Pathological waste incineration units. Your institutional waste incineration unit or very small municipal waste combustion unit is excluded from this subpart if it burns 90 percent or more by weight (on a calendar quarter basis and excluding the weight of auxiliary fuel and combustion air) of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste as defined in § 60.2977 and you notify the Administrator that the unit meets these criteria.
                (m) Small or large municipal waste combustion units. Your unit is excluded if it is regulated under subparts AAAA, BBBB, Ea, Eb, or Cb, of this part and is required to meet the emission limitations established in those subparts.
                (n) Small power production facilities. Your unit is excluded if it meets the three requirements specified in paragraphs (n)(1) through (3) of this section.
                (1) The unit qualifies as a small power-production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)).
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity.
                (3) You notify the Administrator that the unit meets all of these criteria.
                (o) Temporary-use incinerators and air curtain incinerators used in disaster recovery. Your incineration unit is excluded if it is used on a temporary basis to combust debris from a disaster or emergency such as a tornado, hurricane, flood, ice storm, high winds, or act of bioterrorism and you comply with the requirements in § 60.2969.
                (p) Units that combust contraband or prohibited goods. Your incineration unit is excluded if the unit is owned or operated by a government agency such as police, customs, agricultural inspection, or a similar agency to destroy only illegal or prohibited goods such as illegal drugs, or agricultural food products that can not be transported into the country or across State lines to prevent biocontamination. The exclusion does not apply to items either confiscated or incinerated by private, industrial, or commercial entities.
                (q) Incinerators used for national security. Your incineration unit is excluded if it meets the requirements specified in either (q)(1) or (2) of this section.
                (1) The incineration unit is used solely during military training field exercises to destroy national security materials integral to the field exercises.
                (2) The incineration unit is used solely to incinerate national security materials, its use is necessary to safeguard national security, you follow the exclusion request requirements in paragraphs (q)(2)(i) and (ii) of this section, and the Administrator has approved your request for exclusion.
                (i) The request for exclusion and supporting documentation must demonstrate both that the incineration unit is used solely to destroy national security materials and that a reliable alternative to incineration that ensures acceptable destruction of national security materials is unavailable, on either a permanent or temporary basis.
                (ii) The request for exclusion must be submitted to and approved by the Administrator prior to initial startup.
              
              
                § 60.2888
                Are air curtain incinerators regulated under this subpart?
                (a) Air curtain incinerators that burn less than 35 tons per day of municipal solid waste or air curtain incinerators located at institutional facilities burning any amount of institutional waste generated at that facility are subject to all requirements of this subpart, including the emission limitations specified in table 1 of this subpart.
                (b) Air curtain incinerators that burn only less than 35 tons per day of the materials listed in paragraphs (b)(1) through (4) of this section collected from the general public and from residential, commercial, institutional, and industrial sources; or, air curtain incinerators located at institutional facilities that burn only the materials listed in paragraphs (b)(1) through (4) of this section generated at that facility, are required to meet only the requirements in §§ 60.2970 through 60.2974 and are exempt from all other requirements of this subpart.
                (1) 100 percent wood waste.
                (2) 100 percent clean lumber.
                (3) 100 percent yard waste.
                (4) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
              
                § 60.2889
                Who implements and enforces this subpart?
                (a) This subpart can be implemented and enforced by the U.S. Environmental Protection Agency (EPA), or a delegated authority such as your State, local, or tribal agency. If EPA has delegated authority to your State, local, or tribal agency, then that agency (as well as EPA) has the authority to implement and enforce this subpart. You should contact your EPA Regional Office to find out if this subpart is delegated to your State, local, or tribal agency.

                (b) In delegating implementation and enforcement authority of this subpart to a State, local, or tribal agency, the authorities contained in paragraphs (b)(1) through (6) of this section are retained by EPA and are not transferred to the State, local, or tribal agency.
                (1) Approval of alternatives to the emission limitations in table 1 of this subpart and operating limits established under § 60.2916 and table 2 of this subpart.
                (2) Approval of petitions for specific operating limits in § 60.2917.
                (3) Approval of major alternatives to test methods.
                (4) Approval of major alternatives to monitoring.
                (5) Approval of major alternatives to recordkeeping and reporting.
                (6) The status report requirements in § 60.2911(c)(2).
              
              
                § 60.2890
                How are these new source performance standards structured?
                These new source performance standards contain nine major components, as follows:
                (a) Preconstruction siting analysis.
                (b) Waste management plan.
                (c) Operator training and qualification.
                (d) Emission limitations and operating limits.
                (e) Performance testing.
                (f) Initial compliance requirements.
                (g) Continuous compliance requirements.
                (h) Monitoring.
                (i) Recordkeeping and reporting.
              
              
                § 60.2891
                Do all components of these new source performance standards apply at the same time?
                No, you must meet the preconstruction siting analysis and waste management plan requirements before you commence construction, reconstruction, or modification of the OSWI unit. The operator training and qualification, emission limitations, operating limits, performance testing and compliance, monitoring, and most recordkeeping and reporting requirements are met after the OSWI unit begins operation.
              
            
            
              Preconstruction Siting Analysis
              
                § 60.2894
                Who must prepare a siting analysis?
                (a) You must prepare a siting analysis if you commence construction, reconstruction, or modification of an OSWI unit after June 16, 2006.
                (b) If you commence construction, reconstruction, or modification of an OSWI unit after December 9, 2004, but before June 16, 2006, you are not required to prepare the siting analysis specified in this subpart.
              
              
                § 60.2895
                What is a siting analysis?
                (a) The siting analysis must consider air pollution control alternatives that minimize, on a site-specific basis, to the maximum extent practicable, potential risks to public health or the environment. In considering such alternatives, you may consider costs, energy impacts, nonair environmental impacts, or any other factors related to the practicability of the alternatives.
                (b) Analyses of your OSWI unit's impacts that are prepared to comply with State, local, or other Federal regulatory requirements may be used to satisfy the requirements of this section, provided they include the consideration of air pollution control alternatives specified in paragraph (a) of this section.
                (c) You must complete and submit the siting requirements of this section as required under § 60.2952(c) prior to commencing construction, reconstruction, or modification.
              
            
            
              Waste Management Plan
              
                § 60.2899
                What is a waste management plan?
                A waste management plan is a written plan that identifies both the feasibility and the methods used to reduce or separate certain components of solid waste from the waste stream in order to reduce or eliminate toxic emissions from incinerated waste.
              
              
                § 60.2900
                When must I submit my waste management plan?
                You must submit a waste management plan prior to commencing construction, reconstruction, or modification.
              
              
                § 60.2901
                What should I include in my waste management plan?

                A waste management plan must include consideration of the reduction or separation of waste-stream elements such as paper, cardboard, plastics, glass, batteries, or metals; or the use of recyclable materials. The plan must identify any additional waste management measures and implement those measures the source considers practical and feasible, considering the effectiveness of waste management measures already in place, the costs of additional measures, the emissions reductions expected to be achieved, and any other environmental or energy impacts they might have.
              
            
            
              Operator Training and Qualification
              
                § 60.2905
                What are the operator training and qualification requirements?
                (a) No OSWI unit can be operated unless a fully trained and qualified OSWI unit operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified OSWI unit operator may operate the OSWI unit directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified OSWI unit operators are temporarily not accessible, you must follow the procedures in § 60.2911.
                (b) Operator training and qualification must be obtained through a State-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (3) of this section.
                (1) Training on the thirteen subjects listed in paragraphs (c)(1)(i) through (xiii) of this section.
                (i) Environmental concerns, including types of emissions.
                (ii) Basic combustion principles, including products of combustion.
                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, waste charging, and shutdown procedures.
                (iv) Combustion controls and monitoring.
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable).
                (vi) Inspection and maintenance of the incinerator and air pollution control devices.
                (vii) Methods to monitor pollutants (including monitoring of incinerator and control device operating parameters) and monitoring equipment calibration procedures, where applicable.
                (viii) Actions to correct malfunctions or conditions that may lead to malfunction.
                (ix) Bottom and fly ash characteristics and handling procedures.
                (x) Applicable Federal, State, and local regulations, including Occupational Safety and Health Administration workplace standards.
                (xi) Pollution prevention.
                (xii) Waste management practices.
                (xiii) Recordkeeping requirements.
                (2) An examination designed and administered by the instructor.
                (3) Written material covering the training course topics that may serve as reference material following completion of the course.
              
              
                § 60.2906
                When must the operator training course be completed?
                The operator training course must be completed by the latest of the three dates specified in paragraphs (a) through (c) of this section.
                (a) Six months after your OSWI unit startup.
                (b) December 18, 2006.
                (c) The date before an employee assumes responsibility for operating the OSWI unit or assumes responsibility for supervising the operation of the OSWI unit.
              
              
                § 60.2907
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.2905(c).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.2905(c)(2).
              
              
                § 60.2908
                How do I maintain my operator qualification?

                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section.
                (a) Update of regulations.
                (b) Incinerator operation, including startup and shutdown procedures, waste charging, and ash handling.
                (c) Inspection and maintenance.
                (d) Responses to malfunctions or conditions that may lead to malfunction.
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.2909
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification by one of the two methods specified in paragraphs (a) and (b) of this section.
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.2908.
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.2907(a).
              
              
                § 60.2910
                What site-specific documentation is required?
                (a) Documentation must be available at the facility and readily accessible for all OSWI unit operators that addresses the nine topics described in paragraphs (a)(1) through (9) of this section. You must maintain this information and the training records required by paragraph (c) of this section in a manner that they can be readily accessed and are suitable for inspection upon request.
                (1) Summary of the applicable standards under this subpart.
                (2) Procedures for receiving, handling, and charging waste.
                (3) Incinerator startup, shutdown, and malfunction procedures.
                (4) Procedures for maintaining proper combustion air supply levels.
                (5) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart.
                (6) Monitoring procedures for demonstrating compliance with the operating limits established under this subpart.
                (7) Reporting and recordkeeping procedures.
                (8) The waste management plan required under §§ 60.2899 through 60.2901.
                (9) Procedures for handling ash.
                (b) You must establish a program for reviewing the information listed in paragraph (a) of this section with each incinerator operator.
                (1) The initial review of the information listed in paragraph (a) of this section must be conducted by December 18, 2006 or prior to an employee's assumption of responsibilities for operation of the OSWI unit, whichever date is later.
                (2) Subsequent annual reviews of the information listed in paragraph (a) of this section must be conducted not later than 12 months following the previous review.
                (c) You must also maintain the information specified in paragraphs (c)(1) through (3) of this section.
                (1) Records showing the names of OSWI unit operators who have completed review of the information in paragraph (a) of this section as required by paragraph (b) of this section, including the date of the initial review and all subsequent annual reviews.
                (2) Records showing the names of the OSWI unit operators who have completed the operator training requirements under § 60.2905, met the criteria for qualification under § 60.2907, and maintained or renewed their qualification under § 60.2908 or § 60.2909. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications.
                (3) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
              
              
                § 60.2911
                What if all the qualified operators are temporarily not accessible?
                If all qualified operators are temporarily not accessible (i.e., not at the facility and not able to be at the facility within 1 hour), you must meet one of the three criteria specified in paragraphs (a) through (c) of this section, depending on the length of time that a qualified operator is not accessible.

                (a) When all qualified operators are not accessible for 12 hours or less, the OSWI unit may be operated by other plant personnel familiar with the operation of the OSWI unit who have completed review of the information specified in § 60.2910(a) within the past 12 months. You do not need to notify the Administrator or include this as a deviation in your annual report.
                (b) When all qualified operators are not accessible for more than 12 hours, but less than 2 weeks, the OSWI unit may be operated by other plant personnel familiar with the operation of the OSWI unit who have completed a review of the information specified in § 60.2910(a) within the past 12 months. However, you must record the period when all qualified operators were not accessible and include this deviation in the annual report as specified under § 60.2956.
                (c) When all qualified operators are not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (c)(1) and (2) of this section.
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible.
                (2) Submit a status report to EPA every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible and requesting approval from EPA to continue operation of the OSWI unit. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (c)(1) of this section. If EPA notifies you that your request to continue operation of the OSWI unit is disapproved, the OSWI unit may continue operation for 90 days, then must cease operation. Operation of the unit may resume if you meet the two requirements in paragraphs (c)(2)(i) and (ii) of this section.
                (i) A qualified operator is accessible as required under § 60.2905(a).
                (ii) You notify EPA that a qualified operator is accessible and that you are resuming operation.
              
            
            
              Emission Limitations and Operating Limits
              
                § 60.2915
                What emission limitations must I meet and by when?
                You must meet the emission limitations specified in table 1 of this subpart 60 days after your OSWI unit reaches the charge rate at which it will operate, but no later than 180 days after its initial startup.
              
              
                § 60.2916
                What operating limits must I meet and by when?
                (a) If you use a wet scrubber to comply with the emission limitations, you must establish operating limits for four operating parameters (as specified in table 2 of this subpart) as described in paragraphs (a)(1) through (4) of this section during the initial performance test.
                (1) Maximum charge rate, calculated using one of the two different procedures in paragraphs (a)(1)(i) or (ii) of this section, as appropriate.
                (i) For continuous and intermittent units, maximum charge rate is the average charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (ii) For batch units, maximum charge rate is the charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (2) Minimum pressure drop across the wet scrubber, which is calculated as the average pressure drop across the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations; or minimum amperage to the wet scrubber, which is calculated as the average amperage to the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations.

                (3) Minimum scrubber liquor flow rate, which is calculated as the average liquor flow rate at the inlet to the wet scrubber measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                
                (4) Minimum scrubber liquor pH, which is calculated as the average liquor pH at the inlet to the wet scrubber measured during the most recent performance test demonstrating compliance with the hydrogen chloride and sulfur dioxide emission limitations.
                (b) You must meet the operating limits established during the initial performance test 60 days after your OSWI unit reaches the charge rate at which it will operate, but no later than 180 days after its initial startup.
              
              
                § 60.2917
                What if I do not use a wet scrubber to comply with the emission limitations?
                If you use an air pollution control device other than a wet scrubber or limit emissions in some other manner to comply with the emission limitations under § 60.2915, you must petition EPA for specific operating limits, the values of which are to be established during the initial performance test and then continuously monitored thereafter. You must not conduct the initial performance test until after the petition has been approved by EPA. Your petition must include the five items listed in paragraphs (a) through (e) of this section.
                (a) Identification of the specific parameters you propose to use as operating limits.
                (b) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters, and how limits on these parameters will serve to limit emissions of regulated pollutants.
                (c) A discussion of how you will establish the upper and/or lower values for these parameters that will establish the operating limits on these parameters.
                (d) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments.
                (e) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
              
              
                § 60.2918
                What happens during periods of startup, shutdown, and malfunction?
                The emission limitations and operating limits apply at all times except during OSWI unit startups, shutdowns, or malfunctions.
              
            
            
              Performance Testing
              
                § 60.2922
                How do I conduct the initial and annual performance test?
                (a) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations.
                (b) All performance tests must be conducted using the methods in table 1 of this subpart.
                (c) All performance tests must be conducted using the minimum run duration specified in table 1 of this subpart.
                (d) Method 1 of appendix A of this part must be used to select the sampling location and number of traverse points.
                (e) Method 3A or 3B of appendix A of this part must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B of appendix A of this part must be used simultaneously with each method.
                (f) All pollutant concentrations, except for opacity, must be adjusted to 7 percent oxygen using Equation 1 in “60.2975.
                (g) Method 26A of appendix A of this part must be used for hydrogen chloride concentration analysis, with the additional requirements specified in paragraphs (g)(1) through (3) of this section.
                (1) The probe and filter must be conditioned prior to sampling using the procedure described in paragraphs (g)(1)(i) through (iii) of this section.

                (i) Assemble the sampling train(s) and conduct a conditioning run by collecting between 14 liters per minute (0.5 cubic feet per minute) and 30 liters per minute (1.0 cubic feet per minute) of gas over a one-hour period. Follow the sampling procedures outlined in section 8.1.5 of Method 26A of appendix A of this part. For the conditioning run, water can be used as the impinger solution.
                
                (ii) Remove the impingers from the sampling train and replace with a fresh impinger train for the sampling run, leaving the probe and filter (and cyclone, if used) in position. Do not recover the filter or rinse the probe before the first run. Thoroughly rinse the impingers used in the preconditioning run with deionized water and discard these rinses.
                (iii) The probe and filter assembly are conditioned by the stack gas and are not recovered or cleaned until the end of testing.
                (2) For the duration of sampling, a temperature around the probe and filter (and cyclone, if used) between 120 °C (248 °F) and 134 °C (273 °F) must be maintained.
                (3) If water droplets are present in the sample gas stream, the requirements specified in paragraphs (g)(3)(i) and (ii) of this section must be met.
                (i) The cyclone described in section 6.1.4 of Method 26A of appendix A of this part must be used.
                (ii) The post-test moisture removal procedure described in section 8.1.6 of Method 26A of appendix A of this part must be used.
              
              
                § 60.2923
                How are the performance test data used?
                You use results of performance tests to demonstrate compliance with the emission limitations in table 1 of this subpart.
              
            
            
              Initial Compliance Requirements
              
                § 60.2927
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?
                You must conduct an initial performance test, as required under § 60.8, to determine compliance with the emission limitations in table 1 of this subpart and to establish operating limits using the procedure in § 60.2916 or § 60.2917. The initial performance test must be conducted using the test methods listed in table 1 of this subpart and the procedures in § 60.2922.
              
              
                § 60.2928
                By what date must I conduct the initial performance test?
                The initial performance test must be conducted within 60 days after your OSWI unit reaches the charge rate at which it will operate, but no later than 180 days after its initial startup.
              
            
            
              Continuous Compliance Requirements
              
                § 60.2932
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                (a) You must conduct an annual performance test for all of the pollutants in table 1 of this subpart for each OSWI unit to determine compliance with the emission limitations. The annual performance test must be conducted using the test methods listed in table 1 of this subpart and the procedures in 60.2922.
                (b) You must continuously monitor carbon monoxide emissions to determine compliance with the carbon monoxide emissions limitation. Twelve-hour rolling average values are used to determine compliance. A 12-hour rolling average value above the carbon monoxide emission limit in table 1 of this subpart constitutes a deviation from the emission limitation.
                (c) You must continuously monitor the operating parameters specified in § 60.2916 or established under § 60.2917. Three-hour rolling average values are used to determine compliance with the operating limits unless a different averaging period is established under § 60.2917. A 3-hour rolling average value (unless a different averaging period is established under § 60.2917) above the established maximum or below the established minimum operating limits constitutes a deviation from the established operating limits. Operating limits do not apply during performance tests.
              
              
                § 60.2933
                By what date must I conduct the annual performance test?
                You must conduct annual performance tests within 12 months following the initial performance test. Conduct subsequent annual performance tests within 12 months following the previous one.
              
              
                § 60.2934
                May I conduct performance testing less often?

                (a) You can test less often for a given pollutant if you have test data for at least three consecutive annual tests, and all performance tests for the pollutant over that period show that you comply with the emission limitation. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test during the 3rd year and no more than 36 months following the previous performance test.
                (b) If your OSWI unit continues to meet the emission limitation for the pollutant, you may choose to conduct performance tests for that pollutant every 3rd year, but each test must be within 36 months of the previous performance test.
                (c) If a performance test shows a deviation from an emission limitation for any pollutant, you must conduct annual performance tests for that pollutant until three consecutive annual performance tests for that pollutant all show compliance.
              
              
                § 60.2935
                May I conduct a repeat performance test to establish new operating limits?
                Yes, you may conduct a repeat performance test at any time to establish new values for the operating limits. The Administrator may request a repeat performance test at any time.
              
            
            
              Monitoring
              
                § 60.2939
                What continuous emission monitoring systems must I install?
                (a) You must install, calibrate, maintain, and operate continuous emission monitoring systems for carbon monoxide and for oxygen. You must monitor the oxygen concentration at each location where you monitor carbon monoxide.
                (b) You must install, evaluate, and operate each continuous emission monitoring system according to the “Monitoring Requirements” in § 60.13.
              
              
                § 60.2940
                How do I make sure my continuous emission monitoring systems are operating correctly?
                (a) Conduct initial, daily, quarterly, and annual evaluations of your continuous emission monitoring systems that measure carbon monoxide and oxygen.
                (b) Complete your initial evaluation of the continuous emission monitoring systems within 60 days after your OSWI unit reaches the maximum load level at which it will operate, but no later than 180 days after its initial startup.
                (c) For initial and annual evaluations, collect data concurrently (or within 30 to 60 minutes) using your carbon monoxide and oxygen continuous emission monitoring systems. To validate carbon monoxide concentration levels, use EPA Method 10, 10A, or 10B of appendix A of this part. Use EPA Method 3 or 3A to measure oxygen. Collect the data during each initial and annual evaluation of your continuous emission monitoring systems following the applicable performance specifications in appendix B of this part. table 3 of this subpart shows the required span values and performance specifications that apply to each continuous emission monitoring system.
                (d) Follow the quality assurance procedures in Procedure 1 of appendix F of this part for each continuous emission monitoring system. The procedures include daily calibration drift and quarterly accuracy determinations.
              
              
                § 60.2941
                What is my schedule for evaluating continuous emission monitoring systems?
                (a) Conduct annual evaluations of your continuous emission monitoring systems no more than 12 months after the previous evaluation was conducted.
                (b) Evaluate your continuous emission monitoring systems daily and quarterly as specified in appendix F of this part.
              
              
                § 60.2942
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems, and is the data collection requirement enforceable?
                (a) Where continuous emission monitoring systems are required, obtain 1-hour arithmetic averages. Make sure the averages for carbon monoxide are in parts per million by dry volume at 7 percent oxygen. Use the 1-hour averages of oxygen data from your continuous emission monitoring system to determine the actual oxygen level and to calculate emissions at 7 percent oxygen.

                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average. Section 60.13(e)(2) requires your continuous emission monitoring systems to complete at least one cycle of operation (sampling, analyzing, and data recording) for each 15-minute period.
                (c) Obtain valid 1-hour averages for at least 75 percent of the operating hours per day for at least 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal or institutional solid waste.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you have deviated from the data collection requirement regardless of the emission level monitored.
                (e) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you must still use all valid data from the continuous emission monitoring systems in calculating emission concentrations.
                (f) If continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements, refer to table 3 of this subpart. It shows alternate methods for collecting data when systems malfunction or when repairs, calibration checks, or zero and span checks keep you from collecting the minimum amount of data.
              
              
                § 60.2943
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                (a) Use Equation 1 in § 60.2975 to calculate emissions at 7 percent oxygen.
                (b) Use Equation 2 in § 60.2975 to calculate the 12-hour rolling averages for concentrations of carbon monoxide.
              
              
                § 60.2944
                What operating parameter monitoring equipment must I install, and what operating parameters must I monitor?
                (a) If you are using a wet scrubber to comply with the emission limitations under § 60.2915, you must install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the value of the operating parameters used to determine compliance with the operating limits listed in table 2 of this subpart. These devices (or methods) must measure and record the values for these operating parameters at the frequencies indicated in table 2 of this subpart at all times.
                (b) You must install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of any stack that could be used to bypass the control device. The measurement must include the date, time, and duration of the use of the bypass stack.
                (c) If you are using a method or air pollution control device other than a wet scrubber to comply with the emission limitations under § 60.2915, you must install, calibrate (to the manufacturers' specifications), maintain, and operate the equipment necessary to monitor compliance with the site-specific operating limits established using the procedures in § 60.2917.
              
              
                § 60.2945
                Is there a minimum amount of operating parameter monitoring data I must obtain?
                (a) Except for monitor malfunctions, associated repairs, and required quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments of the monitoring system), you must conduct all monitoring at all times the OSWI unit is operating.
                (b) You must obtain valid monitoring data for at least 75 percent of the operating hours per day for at least 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal or institutional solid waste.
                (c) If you do not obtain the minimum data required in paragraphs (a) and (b) of this section, you have deviated from the data collection requirement regardless of the operating parameter level monitored.
                (d) Do not use data recorded during monitor malfunctions, associated repairs, and required quality assurance or quality control activities for meeting the requirements of this subpart, including data averages and calculations. You must use all the data collected during all other periods in assessing compliance with the operating limits.
              
            
            
              Recordkeeping and Reporting
              
                § 60.2949
                What records must I keep?

                You must maintain the 15 items (as applicable) as specified in paragraphs (a) through (o) of this section for a period of at least 5 years.
                (a) Calendar date of each record.
                (b) Records of the data described in paragraphs (b)(1) through (8) of this section.
                (1) The OSWI unit charge dates, times, weights, and hourly charge rates.
                (2) Liquor flow rate to the wet scrubber inlet every 15 minutes of operation, as applicable.
                (3) Pressure drop across the wet scrubber system every 15 minutes of operation or amperage to the wet scrubber every 15 minutes of operation, as applicable.
                (4) Liquor pH as introduced to the wet scrubber every 15 minutes of operation, as applicable.
                (5) For OSWI units that establish operating limits for controls other than wet scrubbers under § 60.2917, you must maintain data collected for all operating parameters used to determine compliance with the operating limits.
                (6) All 1-hour average concentrations of carbon monoxide emissions.
                (7) All 12-hour rolling average values of carbon monoxide emissions and all 3-hour rolling average values of continuously monitored operating parameters.
                (8) Records of the dates, times, and durations of any bypass of the control device.
                (c) Identification of calendar dates and times for which continuous emission monitoring systems or monitoring systems used to monitor operating limits were inoperative, inactive, malfunctioning, or out of control (except for downtime associated with zero and span and other routine calibration checks). Identify the pollutant emissions or operating parameters not measured, the duration, reasons for not obtaining the data, and a description of corrective actions taken.
                (d) Identification of calendar dates, times, and durations of malfunctions, and a description of the malfunction and the corrective action taken.
                (e) Identification of calendar dates and times for which monitoring data show a deviation from the carbon monoxide emissions limit in table 1 of this subpart or a deviation from the operating limits in table 2 of this subpart or a deviation from other operating limits established under § 60.2917 with a description of the deviations, reasons for such deviations, and a description of corrective actions taken.
                (f) Calendar dates when continuous monitoring systems did not collect the minimum amount of data required under §§ 60.2942 and 60.2945.
                (g) For carbon monoxide continuous emissions monitoring systems, document the results of your daily drift tests and quarterly accuracy determinations according to Procedure 1 of appendix F of this part.
                (h) Records of the calibration of any monitoring devices required under § 60.2944.
                (i) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and/or to establish operating limits, as applicable. Retain a copy of the complete test report including calculations and a description of the types of waste burned during the test.
                (j) All documentation produced as a result of the siting requirements of §§ 60.2894 and 60.2895.
                (k) Records showing the names of OSWI unit operators who have completed review of the information in § 60.2910(a) as required by § 60.2910(b), including the date of the initial review and all subsequent annual reviews.
                (l) Records showing the names of the OSWI unit operators who have completed the operator training requirements under § 60.2905, met the criteria for qualification under § 60.2907, and maintained or renewed their qualification under § 60.2908 or § 60.2909. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications.
                (m) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
                (n) Equipment vendor specifications and related operation and maintenance requirements for the incinerator, emission controls, and monitoring equipment.
                (o) The information listed in § 60.2910(a).
              
              
                
                § 60.2950
                Where and in what format must I keep my records?
                (a) You must keep each record on site for at least 2 years. You may keep the records off site for the remaining 3 years.
                (b) All records must be available in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
              
              
                § 60.2951
                What reports must I submit?
                See table 4 of this subpart for a summary of the reporting requirements.
              
              
                § 60.2952
                What must I submit prior to commencing construction?
                You must submit a notification prior to commencing construction that includes the five items listed in paragraphs (a) through (e) of this section.
                (a) A statement of intent to construct.
                (b) The anticipated date of commencement of construction.
                (c) All documentation produced as a result of the siting requirements of § 60.2895.
                (d) The waste management plan as specified in §§ 60.2899 through 60.2901.
                (e) Anticipated date of initial startup.
              
              
                § 60.2953
                What information must I submit prior to initial startup?
                You must submit the information specified in paragraphs (a) through (e) of this section prior to initial startup.
                (a) The type(s) of waste to be burned.
                (b) The maximum design waste burning capacity.
                (c) The anticipated maximum charge rate.
                (d) If applicable, the petition for site-specific operating limits under § 60.2917.
                (e) The anticipated date of initial startup.
              
              
                § 60.2954
                What information must I submit following my initial performance test?
                You must submit the information specified in paragraphs (a) and (b) of this section no later than 60 days following the initial performance test. All reports must be signed by the facilities manager.
                (a) The complete test report for the initial performance test results obtained under § 60.2927, as applicable.
                (b) The values for the site-specific operating limits established in § 60.2916 or § 60.2917.
              
              
                § 60.2955
                When must I submit my annual report?
                You must submit an annual report no later than 12 months following the submission of the information in § 60.2954. You must submit subsequent reports no more than 12 months following the previous report.
              
              
                § 60.2956
                What information must I include in my annual report?
                The annual report required under § 60.2955 must include the ten items listed in paragraphs (a) through (j) of this section. If you have a deviation from the operating limits or the emission limitations, you must also submit deviation reports as specified in §§ 60.2957 through 60.2959.
                (a) Company name and address.
                (b) Statement by the owner or operator, with their name, title, and signature, certifying the truth, accuracy, and completeness of the report. Such certifications must also comply with the requirements of 40 CFR 70.5(d) or 40 CFR 71.5(d).
                (c) Date of report and beginning and ending dates of the reporting period.
                (d) The values for the operating limits established pursuant to § 60.2916 or § 60.2917.
                (e) If no deviation from any emission limitation or operating limit that applies to you has been reported, a statement that there was no deviation from the emission limitations or operating limits during the reporting period, and that no monitoring system used to determine compliance with the emission limitations or operating limits was inoperative, inactive, malfunctioning or out of control.

                (f) The highest recorded 12-hour average and the lowest recorded 12-hour average, as applicable, for carbon monoxide emissions and the highest recorded 3-hour average and the lowest recorded 3-hour average, as applicable, for each operating parameter recorded for the calendar year being reported.
                
                (g) Information recorded under § 60.2949(b)(6) and (c) through (e) for the calendar year being reported.
                (h) If a performance test was conducted during the reporting period, the results of that test.
                (i) If you met the requirements of § 60.2934(a) or (b), and did not conduct a performance test during the reporting period, you must state that you met the requirements of § 60.2934(a) or (b), and, therefore, you were not required to conduct a performance test during the reporting period.
                (j) Documentation of periods when all qualified OSWI unit operators were unavailable for more than 12 hours, but less than 2 weeks.
              
              
                § 60.2957
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                (a) You must submit a deviation report if any recorded 3-hour average parameter level is above the maximum operating limit or below the minimum operating limit established under this subpart, if any recorded 12-hour average carbon monoxide emission rate is above the emission limitation, if the control device was bypassed, or if a performance test was conducted that showed a deviation from any emission limitation.
                (b) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
              
              
                § 60.2958
                What must I include in the deviation report?
                In each report required under § 60.2957, for any pollutant or operating parameter that deviated from the emission limitations or operating limits specified in this subpart, include the seven items described in paragraphs (a) through (g) of this section.
                (a) The calendar dates and times your unit deviated from the emission limitations or operating limit requirements.
                (b) The averaged and recorded data for those dates.
                (c) Durations and causes of each deviation from the emission limitations or operating limits and your corrective actions.
                (d) A copy of the operating limit monitoring data during each deviation and any test report that documents the emission levels.
                (e) The dates, times, number, duration, and causes for monitor downtime incidents (other than downtime associated with zero, span, and other routine calibration checks).
                (f) Whether each deviation occurred during a period of startup, shutdown, or malfunction, or during another period.
                (g) The dates, times, and durations of any bypass of the control device.
              
              
                § 60.2959
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                (a) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (a)(1) and (2) of this section.
                (1) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (a)(1)(i) through (iii) of this section.
                (i) A statement of what caused the deviation.
                (ii) A description of what you are doing to ensure that a qualified operator is accessible.
                (iii) The date when you anticipate that a qualified operator will be available.
                (2) Submit a status report to EPA every 4 weeks that includes the three items in paragraphs (a)(2)(i) through (iii) of this section.
                (i) A description of what you are doing to ensure that a qualified operator is accessible.
                (ii) The date when you anticipate that a qualified operator will be accessible.
                (iii) Request approval from EPA to continue operation of the OSWI unit.
                (b) If your unit was shut down by EPA, under the provisions of § 60.2911(c)(2), due to a failure to provide an accessible qualified operator, you must notify EPA that you are resuming operation once a qualified operator is accessible.
              
              
                
                § 60.2960
                Are there any other notifications or reports that I must submit?
                Yes, you must submit notifications as provided by § 60.7.
              
              
                § 60.2961
                In what form can I submit my reports?
                Submit initial, annual, and deviation reports electronically or in paper format, postmarked on or before the submittal due dates.
              
              
                § 60.2962
                Can reporting dates be changed?
                If the Administrator agrees, you may change the semiannual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Title V Operating Permits
              
                § 60.2966
                Am I required to apply for and obtain a title V operating permit for my unit?
                Yes, if you are subject to this subpart, you are required to apply for and obtain a title V operating permit unless you meet the relevant requirements for an exemption specified in § 60.2887.
              
              
                § 60.2967
                When must I submit a title V permit application for my new unit?
                (a) If your new unit subject to this subpart is not subject to an earlier permit application deadline, a complete title V permit application must be submitted on or before one of the dates specified in paragraphs (a)(1) or (2) of this section. (See section 503(c) of the Clean Air Act and 40 CFR 70.5(a)(1)(i) and 40 CFR 71.5(a)(1)(i).)
                (1) For a unit that commenced operation as a new source as of December 16, 2005, then a complete title V permit application must be submitted not later than December 18, 2006.
                (2) For a unit that does not commence operation as a new source until after December 16, 2005, then a complete title V permit application must be submitted not later than 12 months after the date the unit commences operation as a new source.
                (b) If your new unit subject to this subpart is subject to title V as a result of some triggering requirement(s) other than this subpart (for example, a unit subject to this subpart may be a major source or part of a major source), then your unit may be required to apply for a title V permit prior to the deadlines specified in paragraph (a) of this section. If more than one requirement triggers a source's obligation to apply for a title V permit, the 12-month timeframe for filing a title V permit application is triggered by the requirement that first causes the source to be subject to title V. (See section 503(c) of the Clean Air Act and 40 CFR 70.3(a) and (b), 40 CFR 70.5(a)(1)(i), 40 CFR 71.3(a) and (b), and 40 CFR 71.5(a)(1)(i).)
                (c) A “complete” title V permit application is one that has been determined or deemed complete by the relevant permitting authority under section 503(d) of the Clean Air Act and 40 CFR 70.5(a)(2) or 40 CFR 71.5(a)(2). You must submit a complete permit application by the relevant application deadline in order to operate after this date in compliance with Federal law. (See sections 503(d) and 502(a) of the Clean Air Act and 40 CFR 70.7(b) and 40 CFR 71.7(b).)
              
            
            
              Temporary-Use Incinerators and Air Curtain Incinerators Used in Disaster Recovery
              
                § 60.2969
                What are the requirements for temporary-use incinerators and air curtain incinerators used in disaster recovery?
                Your incinerator or air curtain incinerator is excluded from the requirements of this subpart if it is used on a temporary basis to combust debris from a disaster or emergency such as a tornado, hurricane, flood, ice storm, high winds, or act of bioterrorism. To qualify for this exclusion, the incinerator or air curtain incinerator must be used to combust debris in an area declared a State of Emergency by a local or State government, or the President, under the authority of the Stafford Act, has declared that an emergency or a major disaster exists in the area, and you must follow the requirements specified in paragraphs (a) through (c) of this section.

                (a) If the incinerator or air curtain incinerator is used during a period that begins on the date the unit started operation and lasts 8 weeks or less within the boundaries of the same emergency or disaster declaration area, then it is excluded from the requirements of this subpart. You do not need to notify the Administrator of its use or meet the emission limitations or other requirements of this subpart.
                (b) If the incinerator or air curtain incinerator will be used during a period that begins on the date the unit started operation and lasts more than 8 weeks within the boundaries of the same emergency or disaster declaration area, you must notify the Administrator that the temporary-use incinerator or air curtain incinerator will be used for more than 8 weeks and request permission to continue to operate the unit as specified in paragraphs (b)(1) and (2) of this section.
                (1) The notification must be submitted in writing by the date 8 weeks after you start operation of the temporary-use incinerator or air curtain incinerator within the boundaries of the current emergency or disaster declaration area.
                (2) The notification must contain the date the incinerator or air curtain incinerator started operation within the boundaries of the current emergency or disaster declaration area, identification of the disaster or emergency for which the incinerator or air curtain incinerator is being used, a description of the types of materials being burned in the incinerator or air curtain incinerator, a brief description of the size and design of the unit (for example, an air curtain incinerator or a modular starved-air incinerator), the reasons the incinerator or air curtain incinerator must be operated for more than 8 weeks, and the amount of time for which you request permission to operate including the date you expect to cease operation of the unit.
                (c) If you submitted the notification containing the information in paragraph (b)(2) by the date specified in paragraph (b)(1), you may continue to operate the incinerator or air curtain incinerator for another 8 weeks, which is a total of 16 weeks from the date the unit started operation within the boundaries of the current emergency or disaster declaration area. You do not have to meet the emission limitations or other requirements of this subpart during this period.
                (1) At the end of 16 weeks from the date the incinerator or air curtain incinerator started operation within the boundaries of the current emergency or disaster declaration area, you must cease operation of the unit or comply with all requirements of this subpart, unless the Administrator has approved in writing your request to continue operation.
                (2) If the Administrator has approved in writing your request to continue operation, then you may continue to operate the incinerator or air curtain incinerator within the boundaries of the current emergency or disaster declaration area until the date specified in the approval, and you do not need to comply with any other requirements of this subpart during the approved time period.
              
            
            
              Air Curtain Incinerators That Burn Only Wood Waste, Clean Lumber, and Yard Waste
              
                § 60.2970
                What is an air curtain incinerator?
                (a) An air curtain incinerator operates by forcefully projecting a curtain of air across an open, integrated combustion chamber (fire box) or open pit or trench (trench burner) in which combustion occurs. For the purpose of this subpart and subpart FFFF of this part only, air curtain incinerators include both firebox and trench burner units.
                (b) Air curtain incinerators that burn only the materials listed in paragraphs (b)(1) through (4) of this section are required to meet only the requirements in §§ 60.2970 through 60.2974 and are exempt from all other requirements of this subpart.
                (1) 100 percent wood waste.
                (2) 100 percent clean lumber.
                (3) 100 percent yard waste.
                (4) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
              
                § 60.2971
                What are the emission limitations for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?

                (a) Within 60 days after your air curtain incinerator reaches the charge rate at which it will operate, but no later than 180 days after its initial startup, you must meet the two limitations specified in paragraphs (a)(1) and (2) of this section.
                (1) The opacity limitation is 10 percent (6-minute average), except as described in paragraph (a)(2) of this section.
                (2) The opacity limitation is 35 percent (6-minute average) during the startup period that is within the first 30 minutes of operation.
                (b) The limitations in paragraph (a) of this section apply at all times except during malfunctions.
              
              
                § 60.2972
                How must I monitor opacity for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                (a) Use Method 9 of appendix A of this part to determine compliance with the opacity limitation.
                (b) Conduct an initial test for opacity as specified in § 60.8.
                (c) After the initial test for opacity, conduct annual tests no more than 12 months following the date of your previous test.
                (d) If the air curtain incinerator has been out of operation for more than 12 months following the date of the previous test, then you must conduct a test for opacity upon startup of the unit.
              
              
                § 60.2973
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                (a) Prior to commencing construction on your air curtain incinerator, submit the three items described in paragraphs (a)(1) through (3) of this section.
                (1) Notification of your intent to construct the air curtain incinerator.
                (2) Your planned initial startup date.
                (3) Types of materials you plan to burn in your air curtain incinerator.
                (b) Keep records of results of all initial and annual opacity tests in either paper copy or computer-readable format that can be printed upon request, unless the Administrator approves another format, for at least 5 years. You must keep each record on site for at least 2 years. You may keep the records off site for the remaining 3 years.
                (c) Make all records available for submittal to the Administrator or for an inspector's review.
                (d) You must submit the results (each 6-minute average) of the initial opacity tests no later than 60 days following the initial test. Submit annual opacity test results within 12 months following the previous report.
                (e) Submit initial and annual opacity test reports as electronic or paper copy on or before the applicable submittal date.
                (f) Keep a copy of the initial and annual reports on site for a period of 5 years. You must keep each report on site for at least 2 years. You may keep the reports off site for the remaining 3 years.
              
              
                § 60.2974
                Am I required to apply for and obtain a title V operating permit for my air curtain incinerator that burns only wood waste, clean lumber, and yard waste?
                Yes, if your air curtain incinerator is subject to this subpart, you are required to apply for and obtain a title V operating permit as specified in §§ 60.2966 and 60.2967.
              
            
            
              Equations
              
                § 60.2975
                What equations must I use?
                (a) Percent oxygen. Adjust all pollutant concentrations to 7 percent oxygen using equation 1 of this section.
                
                  ER16DE05.000
                
                
                  Where:
                  
                  Cadj = pollutant concentration adjusted to 7 percent oxygen
                  Cmeas = pollutant concentration measured on a dry basis
                  (20.9-7) = 20.9 percent oxygen-7 percent oxygen (defined oxygen correction basis)
                  20.9 = oxygen concentration in air, percent
                  %O2 = oxygen concentration measured on a dry basis, percent
                
                
                (b) Capacity of a very small municipal waste combustion unit. For very small municipal waste combustion units that can operate continuously for 24-hour periods, calculate the unit capacity based on 24 hours of operation at the maximum charge rate. To determine the maximum charge rate, use one of two methods:
                
                (1) For very small municipal waste combustion units with a design based on heat input capacity, calculate the maximum charging rate based on the maximum heat input capacity and one of two heating values:
                (i) If your very small municipal waste combustion unit combusts refuse-derived fuel, use a heating value of 12,800 kilojoules per kilogram (5,500 British thermal units per pound).
                (ii) If your very small municipal waste combustion unit combusts municipal solid waste, use a heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound).
                (2) For very small municipal waste combustion units with a design not based on heat input capacity, use the maximum design charging rate.
                (c) Capacity of a batch very small municipal waste combustion unit. Calculate the capacity of a batch OSWI unit as the maximum design amount of municipal solid waste it can charge per batch multiplied by the maximum number of batches it can process in 24 hours. Calculate the maximum number of batches by dividing 24 by the number of hours needed to process one batch. Retain fractional batches in the calculation. For example, if one batch requires 16 hours, the unit can combust 24/16, or 1.5 batches, in 24 hours.
                (d) Carbon monoxide pollutant rate. When hourly average pollutant rates (Eh) are obtained (e.g., CEMS values), compute the rolling average carbon monoxide pollutant rate (Ea) for each 12-hour period using the following equation:
                
                  ER16DE05.001
                
                
                  Where:
                  
                  Ea = Average carbon monoxide pollutant rate for the 12-hour period, ppm corrected to 7 percent O2.
                  Ehj = Hourly arithmetic average pollutant rate for hour “j,” ppm corrected to 7 percent O2.
                
              
            
            
              Definitions
              
                § 60.2977
                What definitions must I know?
                Terms used but not defined in this subpart are defined in the Clean Air Act and subpart A (General Provisions) of this part.
                
                  Administrator means:
                
                (1) For approved and effective State section 111(d)/129 plans, the Director of the State air pollution control agency, or his or her delegatee;
                (2) For Federal section 111(d)/129 plans, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task; and
                (3) For NSPS, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task.
                
                  Air curtain incinerator means an incineration unit operating by forcefully projecting a curtain of air across an open, integrated combustion chamber (fire box) or open pit or trench (trench burner) in which combustion occurs. For the purpose of this subpart and subpart FFFF of this part only, air curtain incinerators include both firebox and trench burner units.
                
                  Auxiliary fuel means natural gas, liquified petroleum gas, fuel oil, or diesel fuel.
                
                  Batch OSWI unit means an OSWI unit that is designed such that neither waste charging nor ash removal can occur during combustion.
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  Chemotherapeutic waste means waste material resulting from the production or use of anti-neoplastic agents used for the purpose of stopping or reversing the growth of malignant cells.
                
                  Class II municipal solid waste landfill means a landfill that meets four criteria:
                
                (1) Accepts, for incineration or disposal, less than 20 tons per day of municipal solid waste or other solid wastes based on an annual average;
                (2) Is located on a site where there is no evidence of groundwater pollution caused or contributed to by the landfill;
                (3) Is not connected by road to a Class I municipal solid waste landfill, as defined by Alaska regulatory code 18 AAC 60.300(c) or, if connected by road, is located more than 50 miles from a Class I municipal solid waste landfill; and
                (4) Serves a community that meets one of two criteria:
                (i) Experiences for at least three months each year, an interruption in access to surface transportation, preventing access to a Class I municipal solid waste landfill; or
                (ii) Has no practicable waste management alternative, with a landfill located in an area that annually receives 25 inches or less of precipitation.
                
                  Class III municipal solid waste landfill is a landfill that is not connected by road to a Class I municipal solid waste landfill, as defined by Alaska regulatory code 18 AAC 60.300(c) or, if connected by road, is located more than 50 miles from a Class I municipal solid waste landfill, and that accepts, for disposal, either of the following two criteria:
                (1) Ash from incinerated municipal waste in quantities less than 1 ton per day on an annual average, which ash must be free of food scraps that might attract animals; or
                (2) Less than 5 tons per day of municipal solid waste, based on an annual average, and is not located in a place that meets either of the following criteria:
                (i) Where public access is restricted, including restrictions on the right to move to the place and reside there; or
                (ii) That is provided by an employer and that is populated totally by persons who are required to reside there as a condition of employment and who do not consider the place to be their permanent residence.
                
                  Clean lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Clean lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote, or manufactured wood products that contain adhesives or resins (e.g., plywood, particle board, flake board, and oriented strand board).
                
                  Collected from means the transfer of material from the site at which the material is generated to a separate site where the material is burned.
                
                  Contained gaseous material means gases that are in a container when that container is combusted.
                
                  Continuous emission monitoring system or CEMS means a monitoring system for continuously measuring and recording the emissions of a pollutant from an OSWI unit.
                
                  Continuous OSWI unit means an OSWI unit that is designed to allow waste charging and ash removal during combustion.
                
                  Deviation means any instance in which a unit that meets the requirements in § 60.2885, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limitation, operating limit, or operator qualification and accessibility requirements;
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any unit that meets the requirements in § 60.2885 and is required to obtain such a permit; or
                (3) Fails to meet any emission limitation, operating limit, or operator qualification and accessibility requirement in this subpart during startup, shutdown, or malfunction, regardless of whether or not such failure is allowed by this subpart.
                
                  Dioxins/furans means tetra- through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Energy recovery means the process of recovering thermal energy from combustion for useful purposes such as steam generation or process heating.
                
                  EPA means the Administrator of the EPA or employee of the EPA that is delegated the authority to perform the specified task.
                
                
                  Institutional facility means a land-based facility owned and/or operated by an organization having a governmental, educational, civic, or religious purpose such as a school, hospital, prison, military installation, church, or other similar establishment or facility.
                
                  Institutional waste means solid waste (as defined in this subpart) that is combusted at any institutional facility using controlled flame combustion in an enclosed, distinct operating unit: whose design does not provide for energy recovery (as defined in this subpart); operated without energy recovery (as defined in this subpart); or operated with only waste heat recovery (as defined in this subpart). Institutional waste also means solid waste (as defined in this subpart) combusted on site in an air curtain incinerator that is a distinct operating unit of any institutional facility.
                
                  Institutional waste incineration unit means any combustion unit that combusts institutional waste (as defined in this subpart) and is a distinct operating unit of the institutional facility that generated the waste. Institutional waste incineration units include field-erected, modular, cyclonic burn barrel, and custom built incineration units operating with starved or excess air, and any air curtain incinerator that is a distinct operating unit of the institutional facility that generated the institutional waste (except those air curtain incinerators listed in § 60.2888(b)).
                
                  Intermittent OSWI unit means an OSWI unit that is designed to allow waste charging, but not ash removal, during combustion.
                
                  Low-level radioactive waste means waste material that contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities that exceed applicable Federal or State standards for unrestricted release. Low-level radioactive waste is not high-level radioactive waste, spent nuclear fuel, or byproduct material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)).
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Metropolitan Statistical Area means any areas listed as metropolitan statistical areas in OMB Bulletin No. 05-02 entitled “Update of Statistical Area Definitions and Guidance on Their Uses” dated February 22, 2005 (available on the Web at http://www.whitehouse.gov/omb/bulletins/).
                
                
                  Modification or modified unit means an incineration unit you have changed on or after June 16, 2006 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the unit (not including the cost of land) updated to current costs (current dollars). For an OSWI unit, to determine what systems are within the boundary of the unit used to calculate these costs, see the definition of OSWI unit.
                (2) Any physical change in the unit or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Municipal solid waste means refuse (and refuse-derived fuel) collected from the general public and from residential, commercial, institutional, and industrial sources consisting of paper, wood, yard wastes, food wastes, plastics, leather, rubber, and other combustible materials and non-combustible materials such as metal, glass and rock, provided that: (1) the term does not include industrial process wastes or medical wastes that are segregated from such other wastes; and (2) an incineration unit shall not be considered to be combusting municipal solid waste for purposes of this subpart if it combusts a fuel feed stream, 30 percent or less of the weight of which is comprised, in aggregate, of municipal solid waste, as determined by § 60.2887(b).
                
                  Municipal waste combustion unit means, for the purpose of this subpart and subpart FFFF of this part, any setting or equipment that combusts municipal solid waste (as defined in this subpart) including, but not limited to, field-erected, modular, cyclonic burn barrel, and custom built incineration units (with or without energy recovery) operating with starved or excess air, boilers, furnaces, pyrolysis/combustion units, and air curtain incinerators (except those air curtain incinerators listed in § 60.2888(b)).
                
                  Other solid waste incineration (OSWI) unit means either a very small municipal waste combustion unit or an institutional waste incineration unit, as defined in this subpart. Unit types listed in § 60.2887 as being excluded from the subpart are not OSWI units subject to this subpart. While not all OSWI units will include all of the following components, an OSWI unit includes, but is not limited to, the municipal or institutional solid waste feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The OSWI unit does not include air pollution control equipment or the stack. The OSWI unit boundary starts at the municipal or institutional waste hopper (if applicable) and extends through two areas:
                (1) The combustion unit flue gas system, which ends immediately after the last combustion chamber or after the waste heat recovery equipment, if any; and
                (2) The combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. The OSWI unit includes all ash handling systems connected to the bottom ash handling system.
                
                  Particulate matter means total particulate matter emitted from OSWI units as measured by Method 5 or Method 29 of appendix A of this part.
                
                  Pathological waste means waste material consisting of only human or animal remains, anatomical parts, and/or tissue, the bags/containers used to collect and transport the waste material, and animal bedding (if applicable).
                
                  Reconstruction means rebuilding an incineration unit and meeting two criteria:
                (1) The reconstruction begins on or after June 16, 2006.
                (2) The cumulative cost of the construction over the life of the incineration unit exceeds 50 percent of the original cost of building and installing the unit (not including land) updated to current costs (current dollars). For an OSWI unit, to determine what systems are within the boundary of the unit used to calculate these costs, see the definition of OSWI unit.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. This includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel.
                (2) Pelletized refuse-derived fuel.
                
                  Shutdown means the period of time after all waste has been combusted in the primary chamber. For continuous OSWI, shutdown shall commence no less than 2 hours after the last charge to the incinerator. For intermittent OSWI, shutdown shall commence no less than 4 hours after the last charge to the incinerator. For batch OSWI, shutdown shall commence no less than 5 hours after the high-air phase of combustion has been completed.
                
                  Solid waste means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1342), or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. 2014).
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup period means the period of time between the activation of the system and the first charge to the OSWI unit. For batch OSWI, startup means the period of time between activation of the system and ignition of the waste.
                
                
                  Very small municipal waste combustion unit means any municipal waste combustion unit that has the capacity to combust less than 35 tons per day of municipal solid waste or refuse-derived fuel, as determined by the calculations in § 60.2975.
                
                  Waste heat recovery means the process of recovering heat from the combustion flue gases outside of the combustion firebox by convective heat transfer only.
                
                  Wet scrubber means an add-on air pollution control device that utilizes an aqueous or alkaline scrubbing liquor to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  Wood waste means untreated wood and untreated wood products, including tree stumps (whole or chipped), trees, tree limbs (whole or chipped), bark, sawdust, chips, scraps, slabs, millings, and shavings. Wood waste does not include:
                (1) Grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands.
                (2) Construction, renovation, or demolition wastes.
                (3) Clean lumber.
                (4) Treated wood and treated wood products, including wood products that have been painted, pigment-stained, or pressure treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote, or manufactured wood products that contain adhesives or resins (e.g., plywood, particle board, flake board, and oriented strand board).
                
                  Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. Yard waste comes from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (1) Construction, renovation, and demolition wastes.
                (2) Clean lumber.
              
            
            
              Pt. 60, Subpt. EEEE, Table 1
              Table 1 to Subpart EEEE of Part 60—Emission Limitations
              As stated in § 60.2915, you must comply with the following:
              
                
                  For the air pollutant
                  You must meet this emissionlimitation a
                    
                  
                  Using this averaging time
                  And determiningcompliance using this method
                  
                
                
                  1. Cadmium
                  18 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  2. Carbon monoxide
                  40 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run during performance test), and 12-hour rolling averages measured using CEMS. b
                  
                  Method 10, 10A, or 10B of appendix A of this part and CEMS.
                
                
                  3. Dioxins/furans (total basis)
                  33 nanograms per dry standard cubic meter
                  3-run average (1 hour minimum sample meter time per run)
                  Method 23 of appendix A of this part.
                
                
                  4. Hydrogen chloride
                  15 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 26A of appendix A of this part.
                
                
                  5. Lead
                  226 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  6. Mercury
                  74 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  7. Opacity
                  10 percent
                  6-minute average (observe over three 1-hour test runs; i.e., thirty 6-minute averages)
                  Method 9 of appendix A of this part.
                
                
                  8. Oxides of nitrogen
                  103 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 7, 7A, 7C, 7D, or 7E of appendix A of this part, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Methods 7 and 7C only.
                
                
                  9. Particulate matter
                  0.013 grains per dry standard cubic foot
                  3-run average (1 hour minimum sample time per run)
                  Method 5 or 29 of appendix A of this part.
                
                
                  
                  10. Sulfur dioxide
                  3.1 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 6 or 6C of appendix A of this part, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Method 6 only.
                
                
                  a All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b Calculated each hour as the average of the previous 12 operating hours.
              
            
            
              Pt. 60, Subpt. EEEE, Table 2
              Table 2 to Subpart EEEE of Part 60—Operating Limits for Incinerators and Wet Scrubbers
              As stated in § 60.2916, you must comply with the following:
              
                
                  For these operatingparameters
                  
                  You must establish these operating limits
                  And monitoring using these minimum frequencies
                  Data measurement
                  Data recording
                  Averaging time
                
                
                  1. Charge rate
                  Maximum charge rate
                  Continuous
                  Every hour
                  Daily for batch units. 3-hour rolling for continuous and intermittent units a.
                
                
                  2. Pressure drop across the wet scrubber or amperage to wet scrubber
                  Minimum pressure drop or amperage
                  Continuous
                  Every 15 minutes
                  3-hour rolling a.
                
                
                  3. Scrubber liquor flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  3-hour rolling a.
                
                
                  4. Scrubber liquor pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour rolling a.
                
                
                  a Calculated each hour as the average of the previous 3 operating hours.
              
            
            
              Pt. 60, Subpt. EEEE, Table 3
              Table 3 to Subpart EEEE of Part 60—Requirements for Continuous Emission Monitoring Systems (CEMS)
              As stated in § 60.2940, you must comply with the following:
              
                
                  For the followingpollutants
                  
                  Use the following span values for your CEMS
                  Use the following performance specifications (P.S.) in appendix B of this part for your CEMS
                  If needed to meet minimum data requirements, use the following alternate methods in appendix A of this part to collect data
                
                
                  1. Carbon Monoxide
                  125 percent of the maximum hourly potential carbon monoxide emissions of the waste combustion unit
                  P.S.4A
                  Method 10.
                
                
                  2. Oxygen
                  25 percent oxygen
                  P.S.3
                  Method 3A or 3B, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Method 3B only.
                
              
            
            
              Pt. 60, Subpt. EEEE, Table 4
              Table 4 to Subpart EEEE of Part 60—Summary of Reporting Requirements
              As stated in § 60.2951, you must comply with the following:
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  1. Preconstruction report
                  a. Prior to commencing construction
                  i. Statement of intent to construct;ii. Anticipated date of commencement of onstruction;
                  
                  § 60.2952.§ 60.2952.
                  
                
                
                   
                  
                  iii. Documentation for siting requirements;
                  § 60.2952.
                
                
                   
                  
                  iv. Waste management plan; and
                  § 60.2952.
                
                
                   
                  
                  v. Anticipated date of initial startup.
                  § 60.2952.
                
                
                  2. Startup notification
                  a. Prior to initial startup
                  i. Types of waste to be burned;ii. Maximum design waste burning capacity;
                  
                  § 60.2953.§ 60.2953.
                  
                
                
                   
                  
                  iii. Anticipated maximum charge rate;
                  § 60.2953.
                
                
                   
                  
                  iv. If applicable, the petition for site-specific operating limits; and
                  § 60.2953.
                
                
                   
                  
                  v. Anticipated date of initial startup.
                  § 60.2953.
                
                
                  
                  3. Initial test report
                  a. No later than 60 days following the initial performance test
                  i. Complete test report for the initial performance test; andii. The values for the site-specific operating limits
                  
                  § 60.2954. 
                    § 60.2954.
                  
                
                
                  4. Annual report
                  a. No later than 12 months following the submission of the initial test report. Subsequent reports are to be submitted no more than 12 months following the previous report
                  i. Company Name and address; 
                    ii. Statement and signature by the owner or operator;
                    iii. Date of report;
                     
                    iv. Values for the operating limits;
                     
                    v. If no deviations or malfunctions were reported, a statement that no deviations occurred during the reporting period;
                  
                  §§ 60.2955 and 60.2956. 
                    §§ 60.2955 and 60.2956.
                    §§ 60.2955 and 60.2956.
                     
                    §§ 60.2955 and 60.2956.
                     
                    §§ 60.2955 and 60.2956.
                  
                
                
                   
                  
                  vi. Highest and lowest recorded 12-hour averages, as applicable, for carbon monoxide emissions and highest and lowest recorded 3-hour averages, as applicable, for each operating parameter recorded for the calendar year being reported;
                  §§ 60.2955 and 60.2956.
                
                
                   
                  
                  vii. Information for deviations or malfunctions recorded under § 60.2949(b)(6) and (c) through (e);
                  §§ 60.2955 and 60.2956.
                
                
                   
                  
                  viii. If a performance test was conducted during the reporting period, the results of the test;
                  §§ 60.2955 and 60.2956.
                
                
                   
                  
                  ix. If a performance test was not conducted during the reporting period, a statement that the requirements of § 60.2934 (a) or (b) were met; and
                  §§ 60.2955 and 60.2956.
                
                
                   
                  
                  x. Documentation of periods when all qualified OSWI unit operators were unavailable for more than 12 hours but less than 2 weeks.
                  §§ 60.2955 and 60.2956.
                
                
                  5. Emission limitation or operating limit deviation report
                  a. By August 1 of that year for data collected during the first half of the calendar year. By February 1 of the following year for data collected during the second half of the calendar year
                  i. Dates and times of deviation; 
                    ii. Averaged and recorded data for those dates;
                    iii. Duration and causes of each deviation and the corrective actions taken;
                    iv. Copy of operating limit monitoring data and any test reports;
                    v. Dates, times, and causes for monitor downtimes incidents;
                    vi. Whether each deviation occurred during a period of startup, shutdown, or malfunction; and
                  
                  §§ 60.2957 and 60.2958. 
                    §§ 60.2957 and 60.2958.
                    §§ 60.2957 and 60.2958.
                     
                    §§ 60.2957 and 60.2958.
                     
                    §§ 60.2957 and 60.2958.
                     
                    §§ 60.2957 and 60.2958.
                  
                
                
                   
                  
                  vii. Dates, times, and durations of any bypass of the control device.
                  §§ 60.2957 and 60.2958.
                
                
                  6. Qualified operator deviation notification
                  a. Within 10 days of deviation
                  i. Statement of cause of deviation;ii. Description of efforts to have an accessible qualified operator; and
                  
                  § 60.2959(a)(1).§ 60.2959(a)(1)
                  
                
                
                   
                  
                  iii. The date a qualified operator will be accessible
                  § 60.2959(a)(1).
                
                
                  7. Qualified operation deviation status report
                  a. Every 4 weeks following deviation
                  i. Description of efforts to have an accessible qualified operator;ii. The date a qualified operator will be accessible; and
                  
                  § 60.2959(a)(2). 
                    § 60.2959(a)(2).
                  
                
                
                   
                  
                  iii. Request to continue operation
                  § 60.2959(a)(2).
                
                
                  8. Qualified operator deviation notification of resumed operation
                  a. Prior to resuming operation
                  i. Notification that you are resuming operation
                  § 60.2959(b).
                
                
                  Note: This table is only a summary, see the referenced sections of the rule for the complete requirements.
              
              
              [70 FR 74892, Dec. 16, 2005, as amended at 71 FR 67806, Nov. 24, 2006]
            
          
          
            Subpart FFFF—Emission Guidelines and Compliance Times for Other Solid Waste Incineration Units That Commenced Construction On or Before December 9, 2004
            
              Source:
              70 FR 74907, Dec. 16, 2005, unless otherwise noted.
            
            
              Introduction
              
                § 60.2980
                What is the purpose of this subpart?
                This subpart establishes emission guidelines and compliance schedules for the control of emissions from other solid waste incineration (OSWI) units. The pollutants addressed by these emission guidelines are listed in table 2 of this subpart. These emission guidelines are developed in accordance with sections 111(d) and 129 of the Clean Air Act and subpart B of this part.
              
              
                § 60.2981
                Am I affected by this subpart?
                (a) If you are the Administrator of an air quality program in a State or United States protectorate with one or more existing OSWI units or air curtain incinerators subject to this subpart as described in § 60.2994(b) that commenced construction on or before December 9, 2004, you must submit a State plan to the U.S. Environmental Protection Agency (EPA) that implements the emission guidelines contained in this subpart.
                (b) You must submit the State plan to EPA by December 18, 2006.
              
              
                § 60.2982
                Is a State plan required for all States?
                No, you are not required to submit a State plan if there are no existing OSWI units or air curtain incinerators subject to this subpart as described in § 60.2994(b) in your State and you submit a negative declaration letter in place of the State plan.
              
              
                § 60.2983
                What must I include in my State plan?
                (a) You must include the following nine items in your State plan:
                (1) Inventory of affected incineration units, including those that have ceased operation but have not been dismantled.
                (2) Inventory of emissions from affected incineration units in your State.
                (3) Compliance schedules for each affected incineration unit.
                (4) For each affected incineration unit, emission limitations, operator training and qualification requirements, a waste management plan, and operating parameter requirements that are at least as protective as the emission guidelines contained in this subpart.
                (5) Stack testing, recordkeeping, and reporting requirements.
                (6) Transcript of the public hearing on the State plan.
                (7) Provision for State progress reports to EPA.
                (8) Identification of enforceable State mechanisms that you selected for implementing the emission guidelines of this subpart.
                (9) Demonstration of your State's legal authority to carry out the sections 111(d) and 129 in your State plan.
                (b) Your State plan may deviate from the format and content of the emission guidelines contained in this subpart. However, if your State plan does deviate, you must demonstrate that your State plan is at least as protective as the emission guidelines contained in this subpart. Your State plan must address regulatory applicability, compliance schedule, operator training and qualification, a waste management plan, emission limitations, stack testing, operating parameter requirements, monitoring, recordkeeping and reporting, and air curtain incinerator requirements.
                (c) You must follow the requirements of subpart B of this part (Adoption and Submittal of State Plans for Designated Facilities) in your State plan.
              
              
                § 60.2984
                Is there an approval process for my State plan?
                Yes, EPA will review your State plan according to § 60.27.
              
              
                § 60.2985
                What if my State plan is not approvable?

                If you do not submit an approvable State plan (or a negative declaration letter) by December 17, 2007, EPA will develop a Federal plan according to § 60.27 to implement the emission guidelines contained in this subpart. Owners and operators of incineration units not covered by an approved State plan must comply with the Federal plan. The Federal plan is an interim action and applies to units until a State plan covering those units is approved and becomes effective.
              
              
                § 60.2986
                Is there an approval process for a negative declaration letter?

                No, EPA has no formal review process for negative declaration letters. Once we receive your negative declaration letter, we will place a copy in the public docket and publish a notice in the Federal Register. If, at a later date, an existing incineration unit is found in your State, the Federal plan implementing the emission guidelines contained in this subpart would automatically apply to that unit until your State plan is approved.
              
              
                § 60.2987
                What compliance schedule must I include in my State plan?
                Your State plan must include compliance schedules that require OSWI units and air curtain incinerators subject to this subpart as described in § 60.2994(b) to achieve final compliance as expeditiously as practicable after approval of the State plan but not later than the earlier of the following two dates:
                (a) December 16, 2010.
                (b) Three years after the effective date of State plan approval.
              
              
                § 60.2988
                Are there any State plan requirements for this subpart that apply instead of the requirements specified in subpart B of this part?
                Yes, subpart B of this part establishes general requirements for developing and processing section 111(d) plans. This subpart applies instead of the requirements in subpart B of this part for the following:
                (a) State plans developed to implement this subpart must be as protective as the emission guidelines contained in this subpart. State plans must require all OSWI units and air curtain incinerators subject to this subpart as described in § 60.2994(b) to comply by December 16, 2010 or 3 years after the effective date of State plan approval, whichever is sooner. This applies instead of the option for case-by-case less stringent emission standards and longer compliance schedules in § 60.24(f).
                (b) State plans developed to implement this subpart are required to include only one increment of progress for the affected incineration units. This increment is the final compliance date in § 60.21(h)(5). This applies instead of the requirement of § 60.24(e)(1).
              
              
                § 60.2989
                Does this subpart directly affect incineration unit owners and operators in my State?
                (a) No, this subpart does not directly affect incineration unit owners and operators in your State. However, unit owners and operators must comply with the State plan you develop to implement the emission guidelines contained in this subpart.
                (b) If you do not submit an approvable plan to implement and enforce the guidelines contained in this subpart by December 17, 2007, EPA will implement and enforce a Federal plan, as provided in § 60.2985, to ensure that each unit within your State reaches compliance with all the provisions of this subpart by December 16, 2010.
              
              
                § 60.2990
                What Authorities are withheld by EPA?
                The following authorities are withheld by EPA and not transferred to the State, local or tribal agency:
                (1) Approval of alternatives to the emission limitations in table 2 of this subpart and operating limits established under § 60.3023 and table 3 of this subpart.
                (2) Approval of petitions for specific operating limits in § 60.3024.
                (3) Approval of major alternatives to test methods.
                (4) Approval of major alternatives to monitoring.
                (5) Approval of major alternatives to recordkeeping and reporting.
                (6) The status report requirements in § 60.3020(c)(2).
              
            
            
              
              Applicability of State Plans
              
                § 60.2991
                What incineration units must I address in my State plan?
                Your State plan must address all incineration units in your State that meet all the requirements specified in paragraphs (a) through (c) of this section.
                (a) The incineration unit is an existing incineration unit as defined in § 60.2992.
                (b) The incineration unit is an OSWI unit as defined in § 60.3078 or an air curtain incinerator subject to this subpart as described in § 60.2994(b). OSWI units are very small municipal waste combustion units and institutional waste incineration units as defined in § 60.3078.
                (c) The incineration unit is not excluded under § 60.2993.
              
              
                § 60.2992
                What is an existing incineration unit?
                An existing incineration unit is an OSWI unit or air curtain incinerator subject to this subpart that commenced construction on or before December 9, 2004, except as provided in paragraph (a) of this section.
                (a) If the owner or operator of an incineration unit makes changes that meet the definition of modification or reconstruction on or after June 16, 2006, the unit becomes subject to subpart EEEE of this part (New Source Performance Standards for Other Solid Waste Incineration Units) and the State plan no longer applies to that unit.
                (b) If the owner or operator of an existing incineration unit makes physical or operational changes to the unit primarily to comply with the State plan, then subpart EEEE of this part does not apply to that unit. Such changes do not qualify as modifications or reconstructions under subpart EEEE of this part.
              
              
                § 60.2993
                Are any combustion units excluded from my State plan?
                This subpart excludes the types of units described in paragraphs (a) through (q) of this section, as long as the owner/operator meets the requirements of this section.
                (a) Cement kilns. The unit is excluded if it is regulated under subpart LLL of part 63 of this chapter (National Emission Standards for Hazardous Air Pollutants from the Portland Cement Manufacturing Industry).
                (b) Co-fired combustors. The unit, that would otherwise be considered a very small municipal waste combustion unit, is excluded if the owner/operator of the unit meets the five requirements specified in paragraphs (b)(1) through (5) of this section.
                (1) Has a Federally enforceable permit limiting the combustion of municipal solid waste to 30 percent of the total fuel input by weight.
                (2) Notifies the Administrator that the unit qualifies for the exclusion.
                (3) Provides the Administrator with a copy of the Federally enforceable permit.
                (4) Records the weights, each calendar quarter, of municipal solid waste and of all other fuels combusted.
                (5) Keeps each report for 5 years. These records must be kept on site for at least 2 years, but may be kept off site for the remaining 3 years.
                (c) Cogeneration facilities. The unit is excluded if it meets the three requirements specified in paragraphs (c)(1) through (3) of this section.
                (1) The unit qualifies as a cogeneration facility under section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)).
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity and steam or other forms of energy used for industrial, commercial, heating, or cooling purposes.
                (3) The owner/operator of the unit notifies the Administrator that the unit meets all of these criteria.
                (d) Commercial and industrial solid waste incineration units. The unit is excluded if it is regulated under subparts CCCC or DDDD of this part or subpart III of part 62 and is required to meet the emission limitations established in those subparts.
                (e) Hazardous waste combustion units. The unit is excluded if it meets either of the two criteria specified in paragraph (e)(1) or (2) of this section.

                (1) The owner/operator of the unit is required to get a permit for the unit under section 3005 of the Solid Waste Disposal Act.
                (2) The unit is regulated under 40 CFR part 63, subpart EEE (National Emission Standards for Hazardous Air Pollutants from Hazardous Waste Combustors).
                (f) Hospital/medical/infectious waste incinerators. The unit is excluded if it is regulated under subparts Ce or Ec of this part (New Source Performance Standards and Emission Guidelines for Hospital/Medical/Infectious Waste Incinerators) or subpart HHH of part 62 (Federal Plan for Hospital/Medical/Infectious Waste Incinerators constructed on or before June 20, 1996).
                (g) Incinerators and air curtain incinerators in isolated areas of Alaska. The incineration unit is excluded if it is used at a solid waste disposal site in Alaska that is classified as a Class II or Class III municipal solid waste landfill, as defined in § 60.3078.
                (h) Rural institutional waste incinerators. The incineration unit is excluded if it is an institutional waste incinerator, as defined in § 60.3078, and the application for exclusion described in paragraphs (h)(1) and (2) of this section has been approved by the Administrator.
                (1) Prior to 1 year before the final compliance date, an application and supporting documentation demonstrating that the institutional waste incineration unit meets the two requirements specified in paragraphs (h)(1)(i) and (ii) of this section must be submitted to the Administrator for approval.
                (i) The unit is located more than 50 miles from the boundary of the nearest Metropolitan Statistical Area,
                (ii) Alternative disposal options are not available or are economically infeasible.
                (2) The application described in paragraph (h)(1) of this section must be revised and resubmitted to the Administrator for approval every 5 years following the initial approval of the exclusion for your unit.
                (3) If you re-applied for an exclusion pursuant to paragraph (h)(2) of this section and were denied exclusion by the Administrator, you have 3 years from the expiration date of the current exclusion to comply with the emission limits and all other applicable requirements of this subpart.
                (i) Institutional boilers and process heaters. The unit is excluded if it is regulated under 40 CFR part 63, subpart DDDDD (National Emission Standards for Hazardous Air Pollutants for Industrial, Commercial, and Institutional Boilers and Process Heaters).
                (j) Laboratory Analysis Units. The unit is excluded if it burns samples of materials only for the purpose of chemical or physical analysis.
                (k) Materials recovery units. The unit is excluded if it combusts waste for the primary purpose of recovering metals. Examples include primary and secondary smelters.
                (l) Pathological waste incineration units. The institutional waste incineration unit or very small municipal waste combustion unit is excluded from this subpart if it burns 90 percent or more by weight (on a calendar quarter basis and excluding the weight of auxiliary fuel and combustion air) of pathological waste, low-level radioactive waste, and/or chemotherapeutic waste as defined in § 60.3078 and the owner/operator of the unit notifies the Administrator that the unit meets these criteria.
                (m) Small or large municipal waste combustion units. The unit is excluded if it is regulated under subparts AAAA, BBBB, Ea, Eb, or Cb, of this part or subparts FFF or JJJ of part 62 and is required to meet the emission limitations established in those subparts.
                (n) Small power production facilities. The unit is excluded if it meets the three requirements specified in paragraphs (n)(1) through (3) of this section.
                (1) The unit qualifies as a small power-production facility under section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)).
                (2) The unit burns homogeneous waste (not including refuse-derived fuel) to produce electricity.
                (3) The owner/operator of the unit notifies the Administrator that the unit meets all of these criteria.
                (o) Temporary-use incinerators and air curtain incinerators used in disaster recovery. The incineration unit is excluded if it is used on a temporary basis to combust debris from a disaster or emergency such as a tornado, hurricane, flood, ice storm, high winds, or act of bioterrorism and you comply with the requirements in § 60.3061.
                (p) Units that combust contraband or prohibited goods. The incineration unit is excluded if the unit is owned or operated by a government agency such as police, customs, agricultural inspection, or a similar agency to destroy only illegal or prohibited goods such as illegal drugs, or agricultural food products that can not be transported into the country or across state lines to prevent biocontamination. The exclusion does not apply to items either confiscated or incinerated by private, industrial, or commercial entities.
                (q) Incinerators used for national security. Your incineration unit is excluded if it meets the requirements specified in either (q)(1) or (2) of this section.
                (1) The incineration unit is used solely during military training field exercises to destroy national security materials integral to the field exercises.
                (2) The incineration unit is used solely to incinerate national security materials, its use is necessary to safeguard national security, you follow the exclusion request requirements in paragraphs (q)(2)(i) and (ii) of this section, and the Administrator has approved your request for exclusion.
                (i) The request for exclusion and supporting documentation must demonstrate both that the incineration unit is used solely to destroy national security materials and that a reliable alternative to incineration that ensures acceptable destruction of national security materials is unavailable, on either a permanent or temporary basis.
                (ii) The request for exclusion must be submitted to the Administrator prior to 1 year before the final compliance date.
              
              
                § 60.2994
                Are air curtain incinerators regulated under this subpart?
                (a) Air curtain incinerators that burn less than 35 tons per day of municipal solid waste or air curtain incinerators located at institutional facilities burning any amount of institutional waste generated at that facility are subject to all requirements of this subpart, including the emission limitations specified in table 2 of this subpart.
                (b) Air curtain incinerators that burn only less than 35 tons per day of the materials listed in paragraphs (b)(1) through (4) of this section collected from the general public and from residential, commercial, institutional, and industrial sources; or, air curtain incinerators located at institutional facilities that burn only the materials listed in paragraphs (b)(1) through (4) of this section generated at that facility, are required to meet only the requirements in §§ 60.3062 through 60.3069 and are exempt from all other requirements of this subpart.
                (1) 100 percent wood waste.
                (2) 100 percent clean lumber.
                (3) 100 percent yard waste.
                (4) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
            
            
              Model Rule—Use of Model Rule
              
                § 60.2996
                What is the purpose of the “model rule” in this subpart?
                (a) The model rule provides the emission guidelines requirements in a standard regulation format. You must develop a State plan that is at least as protective as the model rule. You may use the model rule language as part of your State plan. Alternative language may be used in your State plan if you demonstrate that the alternative language is at least as protective as the model rule contained in this subpart.
                (b) In the “model rule” of §§ 60.3000 through 60.3078, “you” means the owner or operator of an OSWI unit or air curtain incinerator subject to this subpart.
              
              
                § 60.2997
                How does the model rule relate to the required elements of my State plan?
                Use the model rule to satisfy the State plan requirements specified in § 60.2983(a)(4) and (5).
              
              
                § 60.2998
                What are the principal components of the model rule?
                The model rule contains nine major components, as follows:
                (a) Compliance schedule.
                (b) Waste management plan.
                (c) Operator training and qualification.
                
                (d) Emission limitations and operating limits.
                (e) Performance testing.
                (f) Initial compliance requirements.
                (g) Continuous compliance requirements.
                (h) Monitoring.
                (i) Recordkeeping and reporting.
              
            
            
              Model Rule—Compliance Schedule
              
                § 60.3000
                When must I comply?
                Table 1 of this subpart specifies the final compliance date. You must submit a notification to the Administrator stating whether final compliance has been achieved, postmarked within 10 business days after the final compliance date in table 1 of this subpart.
              
              
                § 60.3001
                What must I do if I close my OSWI unit and then restart it?
                (a) If you close your OSWI unit but will reopen it prior to the final compliance date in your State plan, you must meet the final compliance date specified in table 1 of this subpart.
                (b) If you close your OSWI unit but will restart it after your final compliance date, you must complete emission control retrofit and meet the emission limitations on the date your OSWI unit restarts operation. You must conduct your initial performance test within 30 days of restarting your OSWI unit.
              
              
                § 60.3002
                What must I do if I plan to permanently close my OSWI unit and not restart it?
                You must close the unit before the final compliance date specified in table 1 of this subpart.
              
            
            
              Model Rule—Waste Management Plan
              
                § 60.3010
                What is a waste management plan?
                A waste management plan is a written plan that identifies both the feasibility and the methods used to reduce or separate certain components of solid waste from the waste stream in order to reduce or eliminate toxic emissions from incinerated waste.
              
              
                § 60.3011
                When must I submit my waste management plan?
                You must submit a waste management plan no later than 60 days following the initial performance test as specified in table 5 of this subpart. Section 60.3031 specifies the date by which you are required to conduct your performance test.
              
              
                § 60.3012
                What should I include in my waste management plan?
                A waste management plan must include consideration of the reduction or separation of waste-stream elements such as paper, cardboard, plastics, glass, batteries, or metals; or the use of recyclable materials. The plan must identify any additional waste management measures and implement those measures the source considers practical and feasible, considering the effectiveness of waste management measures already in place, the costs of additional measures, the emissions reductions expected to be achieved, and any other environmental or energy impacts they might have.
              
            
            
              Model Rule—Operator Training and Qualification
              
                § 60.3014
                What are the operator training and qualification requirements?
                (a) No OSWI unit can be operated unless a fully trained and qualified OSWI unit operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified OSWI unit operator may operate the OSWI unit directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified OSWI unit operators are temporarily not accessible, you must follow the procedures in § 60.3020.
                (b) Operator training and qualification must be obtained through a State-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (3) of this section.
                (1) Training on the 13 subjects listed in paragraphs (c)(1)(i) through (xiii) of this section.

                (i) Environmental concerns, including types of emissions.
                
                (ii) Basic combustion principles, including products of combustion.
                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, waste charging, and shutdown procedures.
                (iv) Combustion controls and monitoring.
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable).
                (vi) Inspection and maintenance of the incinerator and air pollution control devices.
                (vii) Methods to monitor pollutants (including monitoring of incinerator and control device operating parameters) and monitoring equipment calibration procedures, where applicable.
                (viii) Actions to correct malfunctions or conditions that may lead to malfunction.
                (ix) Bottom and fly ash characteristics and handling procedures.
                (x) Applicable Federal, State, and local regulations, including Occupational Safety and Health Administration workplace standards.
                (xi) Pollution prevention.
                (xii) Waste management practices.
                (xiii) Recordkeeping requirements.
                (2) An examination designed and administered by the instructor.
                (3) Written material covering the training course topics that may serve as reference material following completion of the course.
              
              
                § 60.3015
                When must the operator training course be completed?
                The operator training course must be completed by the latest of the three dates specified in paragraphs (a) through (c) of this section.
                (a) The final compliance date specified in table 1 of this subpart.
                (b) Six months after your OSWI unit startup.
                (c) Six months after an employee assumes responsibility for operating the OSWI unit or assumes responsibility for supervising the operation of the OSWI unit.
              
              
                § 60.3016
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.3014(c).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.3014(c)(2).
              
              
                § 60.3017
                How do I maintain my operator qualification?
                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section.
                (a) Update of regulations.
                (b) Incinerator operation, including startup and shutdown procedures, waste charging, and ash handling.
                (c) Inspection and maintenance.
                (d) Responses to malfunctions or conditions that may lead to malfunction.
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.3018
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification by one of the two methods specified in paragraphs (a) and (b) of this section.
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.3017.
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.3016(a).
              
              
                § 60.3019
                What site-specific documentation is required?
                (a) Documentation must be available at the facility and readily accessible for all OSWI unit operators that addresses the nine topics described in paragraphs (a)(1) through (9) of this section. You must maintain this information and the training records required by paragraph (c) of this section in a manner that they can be readily accessed and are suitable for inspection upon request.
                (1) Summary of the applicable standards under this subpart.
                (2) Procedures for receiving, handling, and charging waste.
                (3) Incinerator startup, shutdown, and malfunction procedures.

                (4) Procedures for maintaining proper combustion air supply levels.
                
                (5) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart.
                (6) Monitoring procedures for demonstrating compliance with the operating limits established under this subpart.
                (7) Reporting and recordkeeping procedures.
                (8) The waste management plan required under §§ 60.3010 through 60.3012.
                (9) Procedures for handling ash.
                (b) You must establish a program for reviewing the information listed in paragraph (a) of this section with each incinerator operator.
                (1) The initial review of the information listed in paragraph (a) of this section must be conducted by the latest of three dates specified in paragraphs (b)(1)(i) through (iii) of this section.
                (i) The final compliance date specified in table 1 of this subpart.
                (ii) Six months after your OSWI unit startup.
                (iii) Six months after an employee assumes responsibility for operating the OSWI unit or assumes responsibility for supervising the operation of the OSWI unit.
                (2) Subsequent annual reviews of the information listed in paragraph (a) of this section must be conducted not later than 12 months following the previous review.
                (c) You must also maintain the information specified in paragraphs (c)(1) through (3) of this section.
                (1) Records showing the names of OSWI unit operators who have completed review of the information in paragraph (a) of this section as required by paragraph (b) of this section, including the date of the initial review and all subsequent annual reviews.
                (2) Records showing the names of the OSWI unit operators who have completed the operator training requirements under § 60.3014, met the criteria for qualification under § 60.3016, and maintained or renewed their qualification under § 60.3017 or § 60.3018. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications.
                (3) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
              
              
                § 60.3020
                What if all the qualified operators are temporarily not accessible?

                If all qualified operators are temporarily not accessible (i.e., not at the facility and not able to be at the facility within 1 hour), you must meet one of the three criteria specified in paragraphs (a) through (c) of this section, depending on the length of time that a qualified operator is not accessible.
                (a) When all qualified operators are not accessible for 12 hours or less, the OSWI unit may be operated by other plant personnel familiar with the operation of the OSWI unit who have completed review of the information specified in § 60.3019(a) within the past 12 months. You do not need to notify the Administrator or include this as a deviation in your annual report.
                (b) When all qualified operators are not accessible for more than 12 hours, but less than 2 weeks, the OSWI unit may be operated by other plant personnel familiar with the operation of the OSWI unit who have completed a review of the information specified in § 60.3019(a) within the past 12 months. However, you must record the period when all qualified operators were not accessible and include this deviation in the annual report as specified under § 60.3051.
                (c) When all qualified operators are not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (c)(1) and (2) of this section.
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible.

                (2) Submit a status report to EPA every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible and requesting approval from EPA to continue operation of the OSWI unit. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (c)(1) of this section. If EPA notifies you that your request to continue operation of the OSWI unit is disapproved, the OSWI unit may continue operation for 90 days, then must cease operation. Operation of the unit may resume if you meet the two requirements in paragraphs (c)(2)(i) and (ii) of this section.
                (i) A qualified operator is accessible as required under § 60.3014(a).
                (ii) You notify EPA that a qualified operator is accessible and that you are resuming operation.
              
            
            
              Model Rule—Emission Limitations and Operating Limits
              
                § 60.3022
                What emission limitations must I meet and by when?
                You must meet the emission limitations specified in table 2 of this subpart on the date the initial performance test is required or completed (whichever is earlier). Section 60.3031 specifies the date by which you are required to conduct your performance test.
              
              
                § 60.3023
                What operating limits must I meet and by when?
                (a) If you use a wet scrubber to comply with the emission limitations, you must establish operating limits for four operating parameters (as specified in table 3 of this subpart) as described in paragraphs (a)(1) through (4) of this section during the initial performance test.
                (1) Maximum charge rate, calculated using one of the two different procedures in paragraphs (a)(1)(i) or (ii) of this section, as appropriate.
                (i) For continuous and intermittent units, maximum charge rate is the average charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (ii) For batch units, maximum charge rate is the charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (2) Minimum pressure drop across the wet scrubber, which is calculated as the average pressure drop across the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations; or minimum amperage to the wet scrubber, which is calculated as the average amperage to the wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter emission limitations.
                (3) Minimum scrubber liquor flow rate, which is calculated as the average liquor flow rate at the inlet to the wet scrubber measured during the most recent performance test demonstrating compliance with all applicable emission limitations.
                (4) Minimum scrubber liquor pH, which is calculated as the average liquor pH at the inlet to the wet scrubber measured during the most recent performance test demonstrating compliance with the hydrogen chloride and sulfur dioxide emission limitations.
                (b) You must meet the operating limits established during the initial performance test beginning on the date 180 days after your final compliance date in table 1 of this subpart.
              
              
                § 60.3024
                What if I do not use a wet scrubber to comply with the emission limitations?
                If you use an air pollution control device other than a wet scrubber or limit emissions in some other manner to comply with the emission limitations under § 60.3022, you must petition EPA for specific operating limits, the values of which are to be established during the initial performance test and then continuously monitored thereafter. You must not conduct the initial performance test until after the petition has been approved by EPA. Your petition must include the five items listed in paragraphs (a) through (e) of this section.
                (a) Identification of the specific parameters you propose to use as operating limits.

                (b) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters, and how limits on these parameters will serve to limit emissions of regulated pollutants.
                
                (c) A discussion of how you will establish the upper and/or lower values for these parameters that will establish the operating limits on these parameters.
                (d) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments.
                (e) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
              
              
                § 60.3025
                What happens during periods of startup, shutdown, and malfunction?
                The emission limitations and operating limits apply at all times except during OSWI unit startups, shutdowns, or malfunctions.
              
            
            
              Model Rule—Performance Testing
              
                § 60.3027
                How do I conduct the initial and annual performance test?
                (a) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations.
                (b) All performance tests must be conducted using the methods in table 2 of this subpart.
                (c) All performance tests must be conducted using the minimum run duration specified in table 2 of this subpart.
                (d) Method 1 of appendix A of this part must be used to select the sampling location and number of traverse points.
                (e) Method 3A or 3B of appendix A of this part must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B of appendix A of this part must be used simultaneously with each method.
                (f) All pollutant concentrations, except for opacity, must be adjusted to 7 percent oxygen using Equation 1 in § 60.3076.
                (g) Method 26A of appendix A of this part must be used for hydrogen chloride concentration analysis, with the additional requirements specified in paragraphs (g)(1) through (3) of this section.
                (1) The probe and filter must be conditioned prior to sampling using the procedure described in paragraphs (g)(1)(i) through (iii) of this section.
                (i) Assemble the sampling train(s) and conduct a conditioning run by collecting between 14 liters per minute (0.5 cubic feet per minute) and 30 liters per minute (1.0 cubic feet per minute) of gas over a 1-hour period. Follow the sampling procedures outlined in section 8.1.5 of Method 26A of appendix A of this part. For the conditioning run, water can be used as the impinger solution.
                (ii) Remove the impingers from the sampling train and replace with a fresh impinger train for the sampling run, leaving the probe and filter (and cyclone, if used) in position. Do not recover the filter or rinse the probe before the first run. Thoroughly rinse the impingers used in the preconditioning run with deionized water and discard these rinses.
                (iii) The probe and filter assembly are conditioned by the stack gas and are not recovered or cleaned until the end of testing.
                (2) For the duration of sampling, a temperature around the probe and filter (and cyclone, if used) between 120 °C (248 °F) and 134 °C (273 °F) must be maintained.
                (3) If water droplets are present in the sample gas stream, the requirements specified in paragraphs (g)(3)(i) and (ii) of this section must be met.
                (i) The cyclone described in section 6.1.4 of Method 26A of appendix A of this part must be used.
                (ii) The post-test moisture removal procedure described in section 8.1.6 of Method 26A of appendix A of this part must be used.
              
              
                § 60.3028
                How are the performance test data used?
                You use results of performance tests to demonstrate compliance with the emission limitations in table 2 of this subpart.
              
            
            
              
              Model Rule—Initial Compliance Requirements
              
                § 60.3030
                How do I demonstrate initial compliance with the emission limitations and establish the operating limits?
                You must conduct an initial performance test, as required under § 60.8, to determine compliance with the emission limitations in table 2 of this subpart and to establish operating limits using the procedure in § 60.3023 or § 60.3024. The initial performance test must be conducted using the test methods listed in table 2 of this subpart and the procedures in § 60.3027.
              
              
                § 60.3031
                By what date must I conduct the initial performance test?
                The initial performance test must be conducted no later than 180 days after your final compliance date. Your final compliance date is specified in table 1 of this subpart.
              
            
            
              Model Rule—Continuous Compliance Requirements
              
                § 60.3033
                How do I demonstrate continuous compliance with the emission limitations and the operating limits?
                (a) You must conduct an annual performance test for all of the pollutants in table 2 of this subpart for each OSWI unit to determine compliance with the emission limitations. The annual performance test must be conducted using the test methods listed in table 2 of this subpart and the procedures in § 60.3027.
                (b) You must continuously monitor carbon monoxide emissions to determine compliance with the carbon monoxide emissions limitation. Twelve-hour rolling average values are used to determine compliance. A 12-hour rolling average value above the carbon monoxide emission limit in table 2 constitutes a deviation from the emission limitation.
                (c) You must continuously monitor the operating parameters specified in § 60.3023 or established under § 60.3024. Three-hour rolling average values are used to determine compliance with the operating limits unless a different averaging period is established under § 60.3024. A 3-hour rolling average value (unless a different averaging period is established under § 60.3024) above the established maximum or below the established minimum operating limits constitutes a deviation from the established operating limits. Operating limits do not apply during performance tests.
              
              
                § 60.3034
                By what date must I conduct the annual performance test?
                You must conduct annual performance tests within 12 months following the initial performance test. Conduct subsequent annual performance tests within 12 months following the previous one.
              
              
                § 60.3035
                May I conduct performance testing less often?
                (a) You can test less often for a given pollutant if you have test data for at least three consecutive annual tests, and all performance tests for the pollutant over that period show that you comply with the emission limitation. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test during the 3rd year and no more than 36 months following the previous performance test.
                (b) If your OSWI unit continues to meet the emission limitation for the pollutant, you may choose to conduct performance tests for that pollutant every 3rd year, but each test must be within 36 months of the previous performance test.
                (c) If a performance test shows a deviation from an emission limitation for any pollutant, you must conduct annual performance tests for that pollutant until three consecutive annual performance tests for that pollutant all show compliance.
              
              
                § 60.3036
                May I conduct a repeat performance test to establish new operating limits?
                Yes, you may conduct a repeat performance test at any time to establish new values for the operating limits. The Administrator may request a repeat performance test at any time.
              
            
            
              
              Model Rule—Monitoring
              
                § 60.3038
                What continuous emission monitoring systems must I install?
                (a) You must install, calibrate, maintain, and operate continuous emission monitoring systems for carbon monoxide and for oxygen. You must monitor the oxygen concentration at each location where you monitor carbon monoxide.
                (b) You must install, evaluate, and operate each continuous emission monitoring system according to the “Monitoring Requirements” in § 60.13.
              
              
                § 60.3039
                How do I make sure my continuous emission monitoring systems are operating correctly?
                (a) Conduct initial, daily, quarterly, and annual evaluations of your continuous emission monitoring systems that measure carbon monoxide and oxygen.
                (b) Complete your initial evaluation of the continuous emission monitoring systems within 180 days after your final compliance date in table 1 of this subpart.
                (c) For initial and annual evaluations, collect data concurrently (or within 30 to 60 minutes) using your carbon monoxide and oxygen continuous emission monitoring systems. To validate carbon monoxide concentration levels, use EPA Method 10, 10A, or 10B of appendix A of this part. Use EPA Method 3 or 3A to measure oxygen. Collect the data during each initial and annual evaluation of your continuous emission monitoring systems following the applicable performance specifications in appendix B of this part. table 4 of this subpart shows the required span values and performance specifications that apply to each continuous emission monitoring system.
                (d) Follow the quality assurance procedures in Procedure 1 of appendix F of this part for each continuous emission monitoring system. The procedures include daily calibration drift and quarterly accuracy determinations.
              
              
                § 60.3040
                What is my schedule for evaluating continuous emission monitoring systems?
                (a) Conduct annual evaluations of your continuous emission monitoring systems no more than 12 months after the previous evaluation was conducted.
                (b) Evaluate your continuous emission monitoring systems daily and quarterly as specified in appendix F of this part.
              
              
                § 60.3041
                What is the minimum amount of monitoring data I must collect with my continuous emission monitoring systems, and is the data collection requirement enforceable?
                (a) Where continuous emission monitoring systems are required, obtain 1-hour arithmetic averages. Make sure the averages for carbon monoxide are in parts per million by dry volume at 7 percent oxygen. Use the 1-hour averages of oxygen data from your continuous emission monitoring system to determine the actual oxygen level and to calculate emissions at 7 percent oxygen.
                (b) Obtain at least two data points per hour in order to calculate a valid 1-hour arithmetic average. Section 60.13(e)(2) requires your continuous emission monitoring systems to complete at least one cycle of operation (sampling, analyzing, and data recording) for each 15-minute period.
                (c) Obtain valid 1-hour averages for at least 75 percent of the operating hours per day for at least 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal or institutional solid waste.
                (d) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you have deviated from the data collection requirement regardless of the emission level monitored.
                (e) If you do not obtain the minimum data required in paragraphs (a) through (c) of this section, you must still use all valid data from the continuous emission monitoring systems in calculating emission concentrations.
                (f) If continuous emission monitoring systems are temporarily unavailable to meet the data collection requirements, refer to table 4 of this subpart. It shows alternate methods for collecting data when systems malfunction or when repairs, calibration checks, or zero and span checks keep you from collecting the minimum amount of data.
              
              
                
                § 60.3042
                How do I convert my 1-hour arithmetic averages into the appropriate averaging times and units?
                (a) Use Equation 1 in § 60.3076 to calculate emissions at 7 percent oxygen.
                (b) Use Equation 2 in § 60.3076 to calculate the 12-hour rolling averages for concentrations of carbon monoxide.
              
              
                § 60.3043
                What operating parameter monitoring equipment must I install, and what operating parameters must I monitor?
                (a) If you are using a wet scrubber to comply with the emission limitations under § 60.3022, you must install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the value of the operating parameters used to determine compliance with the operating limits listed in table 3 of this subpart. These devices (or methods) must measure and record the values for these operating parameters at the frequencies indicated in table 3 of this subpart at all times.
                (b) You must install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of any stack that could be used to bypass the control device. The measurement must include the date, time, and duration of the use of the bypass stack.
                (c) If you are using a method or air pollution control device other than a wet scrubber to comply with the emission limitations under § 60.3022, you must install, calibrate (to the manufacturers' specifications), maintain, and operate the equipment necessary to monitor compliance with the site-specific operating limits established using the procedures in § 60.3024.
              
              
                § 60.3044
                Is there a minimum amount of operating parameter monitoring data I must obtain?
                (a) Except for monitor malfunctions, associated repairs, and required quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments of the monitoring system), you must conduct all monitoring at all times the OSWI unit is operating.
                (b) You must obtain valid monitoring data for at least 75 percent of the operating hours per day for at least 90 percent of the operating days per calendar quarter. An operating day is any day the unit combusts any municipal or institutional solid waste.
                (c) If you do not obtain the minimum data required in paragraphs (a) and (b) of this section, you have deviated from the data collection requirement regardless of the operating parameter level monitored.
                (d) Do not use data recorded during monitor malfunctions, associated repairs, and required quality assurance or quality control activities for meeting the requirements of this subpart, including data averages and calculations. You must use all the data collected during all other periods in assessing compliance with the operating limits.
              
            
            
              Model Rule—Recordkeeping and Reporting
              
                § 60.3046
                What records must I keep?
                You must maintain the 14 items (as applicable) as specified in paragraphs (a) through (n) of this section for a period of at least 5 years.
                (a) Calendar date of each record.
                (b) Records of the data described in paragraphs (b)(1) through (8) of this section.
                (1) The OSWI unit charge dates, times, weights, and hourly charge rates.
                (2) Liquor flow rate to the wet scrubber inlet every 15 minutes of operation, as applicable.
                (3) Pressure drop across the wet scrubber system every 15 minutes of operation or amperage to the wet scrubber every 15 minutes of operation, as applicable.
                (4) Liquor pH as introduced to the wet scrubber every 15 minutes of operation, as applicable.
                (5) For OSWI units that establish operating limits for controls other than wet scrubbers under § 60.3024, you must maintain data collected for all operating parameters used to determine compliance with the operating limits.
                (6) All 1-hour average concentrations of carbon monoxide emissions.

                (7) All 12-hour rolling average values of carbon monoxide emissions and all 3-hour rolling average values of continuously monitored operating parameters.
                (8) Records of the dates, times, and durations of any bypass of the control device.
                (c) Identification of calendar dates and times for which continuous emission monitoring systems or monitoring systems used to monitor operating limits were inoperative, inactive, malfunctioning, or out of control (except for downtime associated with zero and span and other routine calibration checks). Identify the pollutant emissions or operating parameters not measured, the duration, reasons for not obtaining the data, and a description of corrective actions taken.
                (d) Identification of calendar dates, times, and durations of malfunctions, and a description of the malfunction and the corrective action taken.
                (e) Identification of calendar dates and times for which monitoring data show a deviation from the carbon monoxide emissions limit in table 2 of this subpart or a deviation from the operating limits in table 3 of this subpart or a deviation from other operating limits established under § 60.3024 with a description of the deviations, reasons for such deviations, and a description of corrective actions taken.
                (f) Calendar dates when continuous monitoring systems did not collect the minimum amount of data required under §§ 60.3041 and 60.3044.
                (g) For carbon monoxide continuous emissions monitoring systems, document the results of your daily drift tests and quarterly accuracy determinations according to Procedure 1 of appendix F of this part.
                (h) Records of the calibration of any monitoring devices required under § 60.3043.
                (i) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and/or to establish operating limits, as applicable. Retain a copy of the complete test report including calculations and a description of the types of waste burned during the test.
                (j) Records showing the names of OSWI unit operators who have completed review of the information in § 60.3019(a) as required by § 60.3019(b), including the date of the initial review and all subsequent annual reviews.
                (k) Records showing the names of the OSWI unit operators who have completed the operator training requirements under § 60.3014, met the criteria for qualification under § 60.3016, and maintained or renewed their qualification under § 60.3017 or § 60.3018. Records must include documentation of training, the dates of the initial and refresher training, and the dates of their qualification and all subsequent renewals of such qualifications.
                (l) For each qualified operator, the phone and/or pager number at which they can be reached during operating hours.
                (m) Equipment vendor specifications and related operation and maintenance requirements for the incinerator, emission controls, and monitoring equipment.
                (n) The information listed in § 60.3019(a).
              
              
                § 60.3047
                Where and in what format must I keep my records?
                (a) You must keep each record on site for at least 2 years. You may keep the records off site for the remaining 3 years.
                (b) All records must be available in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
              
              
                § 60.3048
                What reports must I submit?
                See table 5 of this subpart for a summary of the reporting requirements.
              
              
                § 60.3049
                What information must I submit following my initial performance test?
                You must submit the information specified in paragraphs (a) through (c) of this section no later than 60 days following the initial performance test. All reports must be signed by the facilities manager.
                (a) The complete test report for the initial performance test results obtained under § 60.3030, as applicable.
                (b) The values for the site-specific operating limits established in § 60.3023 or § 60.3024.
                (c) The waste management plan, as specified in §§ 60.3010 through 60.3012.
              
              
                
                § 60.3050
                When must I submit my annual report?
                You must submit an annual report no later than 12 months following the submission of the information in § 60.3049. You must submit subsequent reports no more than 12 months following the previous report.
              
              
                § 60.3051
                What information must I include in my annual report?
                The annual report required under § 60.3050 must include the ten items listed in paragraphs (a) through (j) of this section. If you have a deviation from the operating limits or the emission limitations, you must also submit deviation reports as specified in §§ 60.3052 through 60.3054.
                (a) Company name and address.
                (b) Statement by the owner or operator, with their name, title, and signature, certifying the truth, accuracy, and completeness of the report. Such certifications must also comply with the requirements of 40 CFR 70.5(d) or 40 CFR 71.5(d).
                (c) Date of report and beginning and ending dates of the reporting period.
                (d) The values for the operating limits established pursuant to § 60.3023 or § 60.3024.
                (e) If no deviation from any emission limitation or operating limit that applies to you has been reported, a statement that there was no deviation from the emission limitations or operating limits during the reporting period, and that no monitoring system used to determine compliance with the emission limitations or operating limits was inoperative, inactive, malfunctioning or out of control.
                (f) The highest recorded 12-hour average and the lowest recorded 12-hour average, as applicable, for carbon monoxide emissions and the highest recorded 3-hour average and the lowest recorded 3-hour average, as applicable, for each operating parameter recorded for the calendar year being reported.
                (g) Information recorded under § 60.3046(b)(6) and (c) through (e) for the calendar year being reported.
                (h) If a performance test was conducted during the reporting period, the results of that test.
                (i) If you met the requirements of § 60.3035(a) or (b), and did not conduct a performance test during the reporting period, you must state that you met the requirements of § 60.3035(a) or (b), and, therefore, you were not required to conduct a performance test during the reporting period.
                (j) Documentation of periods when all qualified OSWI unit operators were unavailable for more than 12 hours, but less than 2 weeks.
              
              
                § 60.3052
                What else must I report if I have a deviation from the operating limits or the emission limitations?
                (a) You must submit a deviation report if any recorded 3-hour average parameter level is above the maximum operating limit or below the minimum operating limit established under this subpart, if any recorded 12-hour average carbon monoxide emission rate is above the emission limitation, if the control device was bypassed, or if a performance test was conducted that showed a deviation from any emission limitation.
                (b) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
              
              
                § 60.3053
                What must I include in the deviation report?
                In each report required under § 60.3052, for any pollutant or operating parameter that deviated from the emission limitations or operating limits specified in this subpart, include the seven items described in paragraphs (a) through (g) of this section.
                (a) The calendar dates and times your unit deviated from the emission limitations or operating limit requirements.
                (b) The averaged and recorded data for those dates.
                (c) Durations and causes of each deviation from the emission limitations or operating limits and your corrective actions.

                (d) A copy of the operating limit monitoring data during each deviation and any test report that documents the emission levels.
                
                (e) The dates, times, number, duration, and causes for monitor downtime incidents (other than downtime associated with zero, span, and other routine calibration checks).
                (f) Whether each deviation occurred during a period of startup, shutdown, or malfunction, or during another period.
                (g) The dates, times, and durations of any bypass of the control device.
              
              
                § 60.3054
                What else must I report if I have a deviation from the requirement to have a qualified operator accessible?
                (a) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (a)(1) and (2) of this section.
                (1) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (a)(1)(i) through (iii) of this section.
                (i) A statement of what caused the deviation.
                (ii) A description of what you are doing to ensure that a qualified operator is accessible.
                (iii) The date when you anticipate that a qualified operator will be available.
                (2) Submit a status report to EPA every 4 weeks that includes the three items in paragraphs (a)(2)(i) through (iii) of this section.
                (i) A description of what you are doing to ensure that a qualified operator is accessible.
                (ii) The date when you anticipate that a qualified operator will be accessible.
                (iii) Request approval from EPA to continue operation of the OSWI unit.
                (b) If your unit was shut down by EPA, under the provisions of § 60.3020(c)(2), due to a failure to provide an accessible qualified operator, you must notify EPA that you are resuming operation once a qualified operator is accessible.
              
              
                § 60.3055
                Are there any other notifications or reports that I must submit?
                Yes, you must submit notifications as provided by § 60.7.
              
              
                § 60.3056
                In what form can I submit my reports?
                Submit initial, annual, and deviation reports electronically or in paper format, postmarked on or before the submittal due dates.
              
              
                § 60.3057
                Can reporting dates be changed?
                If the Administrator agrees, you may change the semiannual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Model Rule—Title V Operating Permits
              
                § 60.3059
                Am I required to apply for and obtain a title V operating permit for my unit?
                Yes, if you are subject to an applicable EPA-approved and effective Clean Air Act section 111(d)/129 State or Tribal plan or an applicable and effective Federal plan, you are required to apply for and obtain a title V operating permit unless you meet the relevant requirements for an exemption specified in § 60.2993.
              
              
                § 60.3060
                When must I submit a title V permit application for my existing unit?
                (a)(1) If your existing unit is not subject to an earlier permit application deadline, a complete title V permit application must be submitted on or before the earlier of the dates specified in paragraphs (a)(1)(i) through (iii) of this section. (See sections 129(e), 503(c), 503(d), and 502(a) of the Clean Air Act and 40 CFR 70.5(a)(1)(i) and 40 CFR 71.5(a)(1)(i).)
                (i) 12 months after the effective date of any applicable EPA-approved Clean Air Act section 111(d)/129 State or Tribal plan.
                (ii) 12 months after the effective date of any applicable Federal plan.
                (iii) December 16, 2008.

                (2) For any existing unit not subject to an earlier permit application deadline, the application deadline of 36 months after the promulgation of 40 CFR part 60, subpart FFFF, applies regardless of whether or when any applicable Federal plan is effective, or whether or when any applicable Clean Air Act section 111(d)/129 State or Tribal plan is approved by EPA and becomes effective.
                (b) If your existing unit is subject to title V as a result of some triggering requirement(s) other than those specified in paragraph (a) of this section (for example, a unit may be a major source or part of a major source), then your unit may be required to apply for a title V permit prior to the deadlines specified in paragraph (a). If more than one requirement triggers a source's obligation to apply for a title V permit, the 12-month timeframe for filing a title V permit application is triggered by the requirement which first causes the source to be subject to title V. (See section 503(c) of the Clean Air Act and 40 CFR 70.3(a) and (b), 40 CFR 70.5(a)(1)(i), 40 CFR 71.3(a) and (b), and 40 CFR 71.5(a)(1)(i).)
                (c) A “complete” title V permit application is one that has been determined or deemed complete by the relevant permitting authority under section 503(d) of the Clean Air Act and 40 CFR 70.5(a)(2) or 40 CFR 71.5(a)(2). You must submit a complete permit application by the relevant application deadline in order to operate after this date in compliance with Federal law. (See sections 503(d) and 502(a) of the Clean Air Act and 40 CFR 70.7(b) and 40 CFR 71.7(b).)
              
            
            
              Model Rule—Temporary-Use Incinerators and Air Curtain Incinerators Used in Disaster Recovery
              
                § 60.3061
                What are the requirements for temporary-use incinerators and air curtain incinerators used in disaster recovery?
                Your incinerator or air curtain incinerator is excluded from the requirements of this subpart if it is used on a temporary basis to combust debris from a disaster or emergency such as a tornado, hurricane, flood, ice storm, high winds, or act of bioterrorism. To qualify for this exclusion, the incinerator or air curtain incinerator must be used to combust debris in an area declared a State of Emergency by a local or State government, or the President, under the authority of the Stafford Act, has declared that an emergency or a major disaster exists in the area, and you must follow the requirements specified in paragraphs (a) through (c) of this section.
                (a) If the incinerator or air curtain incinerator is used during a period that begins on the date the unit started operation and lasts 8 weeks or less within the boundaries of the same emergency or disaster declaration area, then it is excluded from the requirements of this subpart. You do not need to notify the Administrator of its use or meet the emission limitations or other requirements of this subpart.
                (b) If the incinerator or air curtain incinerator will be used during a period that begins on the date the unit started operation and lasts more than 8 weeks within the boundaries of the same emergency or disaster declaration area, you must notify the Administrator that the temporary-use incinerator or air curtain incinerator will be used for more than 8 weeks and request permission to continue to operate the unit as specified in paragraphs (b)(1) and (2) of this section.
                (1) The notification must be submitted in writing by the date 8 weeks after you start operation of the temporary-use incinerator or air curtain incinerator within the boundaries of the current emergency or disaster declaration area.
                (2) The notification must contain the date the incinerator or air curtain incinerator started operation within the boundaries of the current emergency or disaster declaration area, identification of the disaster or emergency for which the incinerator or air curtain incinerator is being used, a description of the types of materials being burned in the incinerator or air curtain incinerator, a brief description of the size and design of the unit (for example, an air curtain incinerator or a modular starved-air incinerator), the reasons the incinerator or air curtain incinerator must be operated for more than 8 weeks, and the amount of time for which you request permission to operate including the date you expect to cease operation of the unit.

                (c) If you submitted the notification containing the information in paragraph (b)(2) by the date specified in paragraph (b)(1), you may continue to operate the incinerator or air curtain incinerator for another 8 weeks, which is a total of 16 weeks from the date the unit started operation within the boundaries of the current emergency or disaster declaration area. You do not have to meet the emission limitations or other requirements of this subpart during this period.
                (1) At the end of 16 weeks from the date the incinerator or air curtain incinerator started operation within the boundaries of the current emergency or disaster declaration area, you must cease operation of the unit or comply with all requirements of this subpart, unless the Administrator has approved in writing your request to continue operation.
                (2) If the Administrator has approved in writing your request to continue operation, then you may continue to operate the incinerator or air curtain incinerator within the boundaries of the current emergency or disaster declaration area until the date specified in the approval, and you do not need to comply with any other requirements of this subpart during the approved time period.
              
            
            
              Model Rule—Air Curtain Incinerators That Burn Only Wood Waste, Clean Lumber, and Yard Waste
              
                § 60.3062
                What is an air curtain incinerator?
                (a) An air curtain incinerator operates by forcefully projecting a curtain of air across an open, integrated combustion chamber (fire box) or open pit or trench (trench burner) in which combustion occurs. For the purpose of this subpart and subpart EEEE of this part only, air curtain incinerators include both firebox and trench burner units.
                (b) Air curtain incinerators that burn only the materials listed in paragraphs (b)(1) through (4) of this section are required to meet only the requirements in §§ 60.3062 through 60.3069 and are exempt from all other requirements of this subpart.
                (1) 100 percent wood waste.
                (2) 100 percent clean lumber.
                (3) 100 percent yard waste.
                (4) 100 percent mixture of only wood waste, clean lumber, and/or yard waste.
              
              
                § 60.3063
                When must I comply if my air curtain incinerator burns only wood waste, clean lumber, and yard waste?
                Table 1 of this subpart specifies the final compliance date. You must submit a notification to the Administrator postmarked within 10 business days after the final compliance date in table 1 of this subpart.
              
              
                § 60.3064
                What must I do if I close my air curtain incinerator that burns only wood waste, clean lumber, and yard waste and then restart it?
                (a) If you close your incinerator but will reopen it prior to the final compliance date in your State plan, you must meet the final compliance date specified in table 1 of this subpart.
                (b) If you close your incinerator but will restart it after your final compliance date, you must meet the emission limitations on the date your incinerator restarts operation.
              
              
                § 60.3065
                What must I do if I plan to permanently close my air curtain incinerator that burns only wood waste, clean lumber, and yard waste and not restart it?
                You must close the unit before the final compliance date specified in table 1 of this subpart.
              
              
                § 60.3066
                What are the emission limitations for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                (a) Within 180 days after your final compliance date in table 1 of this subpart, you must meet the two limitations specified in paragraphs (a)(1) and (2) of this section.
                (1) The opacity limitation is 10 percent (6-minute average), except as described in paragraph (a)(2) of this section.
                (2) The opacity limitation is 35 percent (6-minute average) during the startup period that is within the first 30 minutes of operation.
                (b) The limitations in paragraph (a) of this section apply at all times except during malfunctions.
              
              
                
                § 60.3067
                How must I monitor opacity for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                (a) Use Method 9 of appendix A of this part to determine compliance with the opacity limitation.
                (b) Conduct an initial test for opacity as specified in § 60.8 within 180 days after the final compliance date in table 1 of this subpart.
                (c) After the initial test for opacity, conduct annual tests no more than 12 months following the date of your previous test.
                (d) If the air curtain incinerator has been out of operation for more than 12 months following the date of your previous test, then you must conduct a test for opacity upon startup of the unit.
              
              
                § 60.3068
                What are the recordkeeping and reporting requirements for air curtain incinerators that burn only wood waste, clean lumber, and yard waste?
                (a) Keep records of results of all initial and annual opacity tests in either paper copy or computer-readable format that can be printed upon request, unless the Administrator approves another format, for at least 5 years. You must keep each record on site for at least 2 years. You may keep the records off site for the remaining 3 years.
                (b) Make all records available for submittal to the Administrator or for an inspector's review.
                (c) You must submit the results (each 6-minute average) of the initial opacity tests no later than 60 days following the initial test. Submit annual opacity test results within 12 months following the previous report.
                (d) Submit initial and annual opacity test reports as electronic or paper copy on or before the applicable submittal date.
                (e) Keep a copy of the initial and annual reports for a period of 5 years. You must keep each report on site for at least 2 years. You may keep the reports off site for the remaining 3 years.
              
              
                § 60.3069
                Am I required to apply for and obtain a title V operating permit for my air curtain incinerator that burns only wood waste, clean lumber, and yard waste?
                Yes, if your air curtain incinerator is subject to this subpart, you are required to apply for and obtain a title V operating permit as specified in §§ 60.3059 and 60.3060.
              
            
            
              Model Rule—Equations
              
                § 60.3076
                What equations must I use?
                (a) Percent oxygen. Adjust all pollutant concentrations to 7 percent oxygen using Equation 1 of this section.
                
                  ER16dE05.002
                
                
                  Where:
                  
                  Cadj = pollutant concentration adjusted to 7 percent oxygen
                  Cmeas = pollutant concentration measured on a dry basis
                  (20.9-7) = 20.9 percent oxygen-7 percent oxygen (defined oxygen correction basis)
                  20.9 = oxygen concentration in air, percent
                  %O2 = oxygen concentration measured on a dry basis, percent
                
                
                (b) Capacity of a very small municipal waste combustion unit. For very small municipal waste combustion units that can operate continuously for 24-hour periods, calculate the unit capacity based on 24 hours of operation at the maximum charge rate. To determine the maximum charge rate, use one of two methods:
                (1) For very small municipal waste combustion units with a design based on heat input capacity, calculate the maximum charging rate based on the maximum heat input capacity and one of two heating values:
                (i) If your very small municipal waste combustion unit combusts refuse-derived fuel, use a heating value of 12,800 kilojoules per kilogram (5,500 British thermal units per pound).
                (ii) If your very small municipal waste combustion unit combusts municipal solid waste, use a heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound).

                (2) For very small municipal waste combustion units with a design not based on heat input capacity, use the maximum design charging rate.
                
                (c) Capacity of a batch very small municipal waste combustion unit. Calculate the capacity of a batch OSWI unit as the maximum design amount of municipal solid waste it can charge per batch multiplied by the maximum number of batches it can process in 24 hours. Calculate the maximum number of batches by dividing 24 by the number of hours needed to process one batch. Retain fractional batches in the calculation. For example, if one batch requires 16 hours, the OSWI unit can combust 24/16, or 1.5 batches, in 24 hours.
                (d) Carbon monoxide pollutant rate. When hourly average pollutant rates (Eh) are obtained (e.g., CEMS values), compute the rolling average carbon monoxide pollutant rate (Ea) for each 12-hour period using the following equation:
                
                  ER16DE05.003
                
                
                  Where:
                  
                  Ea = Average carbon monoxide pollutant rate for the 12-hour period, ppm corrected to 7 percent O2.
                  Ehj = Hourly arithmetic average pollutant rate for hour “j,” ppm corrected to 7 percent O2.
                
              
            
            
              Model Rule—Definitions
              
                § 60.3078
                What definitions must I know?
                Terms used but not defined in this subpart are defined in the Clean Air Act and subpart A (General Provisions) of this part.
                
                  Administrator means:
                (1) For approved and effective State section 111(d)/129 plans, the Director of the State air pollution control agency, or his or her delegatee;
                (2) For Federal section 111(d)/129 plans, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task; and
                (3) For NSPS, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task.
                
                  Air curtain incinerator means an incineration unit operating by forcefully projecting a curtain of air across an open, integrated combustion chamber (fire box) or open pit or trench (trench burner) in which combustion occurs. For the purpose of this subpart and subpart EEEE only, air curtain incinerators include both firebox and trench burner units.
                
                  Auxiliary fuel means natural gas, liquified petroleum gas, fuel oil, or diesel fuel.
                
                  Batch OSWI unit means an OSWI unit that is designed such that neither waste charging nor ash removal can occur during combustion.
                
                  Calendar quarter means three consecutive months (nonoverlapping) beginning on: January 1, April 1, July 1, or October 1.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  Chemotherapeutic waste means waste material resulting from the production or use of anti-neoplastic agents used for the purpose of stopping or reversing the growth of malignant cells.
                
                  Class II municipal solid waste landfill means a landfill that meets four criteria:
                (1) Accepts, for incineration or disposal, less than 20 tons per day of municipal solid waste or other solid wastes based on an annual average;
                (2) Is located on a site where there is no evidence of groundwater pollution caused or contributed to by the landfill;
                (3) Is not connected by road to a Class I municipal solid waste landfill, as defined by Alaska regulatory code 18 AAC 60.300(c) or, if connected by road, is located more than 50 miles from a Class I municipal solid waste landfill; and
                (4) Serves a community that meets one of two criteria:

                (i) Experiences for at least three months each year, an interruption in access to surface transportation, preventing access to a Class I municipal solid waste landfill; or
                
                (ii) Has no practicable waste management alternative, with a landfill located in an area that annually receives 25 inches or less of precipitation.
                
                  Class III municipal solid waste landfill is a landfill that is not connected by road to a Class I municipal solid waste landfill, as defined by Alaska regulatory code 18 AAC 60.300(c) or, if connected by road, is located more than 50 miles from a Class I municipal solid waste landfill, and that accepts, for disposal, either of the following two criteria:
                (1) Ash from incinerated municipal waste in quantities less than one ton per day on an annual average, which ash must be free of food scraps that might attract animals; or
                (2) Less than five tons per day of municipal solid waste, based on an annual average, and is not located in a place that meets either of the following criteria:
                (i) Where public access is restricted, including restrictions on the right to move to the place and reside there; or
                (ii) That is provided by an employer and that is populated totally by persons who are required to reside there as a condition of employment and who do not consider the place to be their permanent residence.
                
                  Clean lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Clean lumber does not include wood products that have been painted, pigment-stained, or pressure-treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote, or manufactured wood products that contain adhesives or resins (e.g., plywood, particle board, flake board, and oriented strand board).
                
                  Collected from means the transfer of material from the site at which the material is generated to a separate site where the material is burned.
                
                  Contained gaseous material means gases that are in a container when that container is combusted.
                
                  Continuous emission monitoring system or CEMS means a monitoring system for continuously measuring and recording the emissions of a pollutant from an OSWI unit.
                
                  Continuous OSWI unit means an OSWI unit that is designed to allow waste charging and ash removal during combustion.
                
                  Deviation means any instance in which a unit that meets the requirements in § 60.2991, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limitation, operating limit, or operator qualification and accessibility requirements;
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any unit that meets requirements in § 60.2991 and is required to obtain such a permit; or
                (3) Fails to meet any emission limitation, operating limit, or operator qualification and accessibility requirement in this subpart during startup, shutdown, or malfunction, regardless of whether or not such failure is allowed by this subpart.
                
                  Dioxins/furans means tetra-through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Energy recovery means the process of recovering thermal energy from combustion for useful purposes such as steam generation or process heating.
                
                  EPA means the Administrator of the EPA or employee of the EPA that is delegated the authority to perform the specified task.
                
                  Institutional facility means a land-based facility owned and/or operated by an organization having a governmental, educational, civic, or religious purpose such as a school, hospital, prison, military installation, church, or other similar establishment or facility.
                
                  Institutional waste means solid waste (as defined in this subpart) that is combusted at any institutional facility using controlled flame combustion in an enclosed, distinct operating unit: Whose design does not provide for energy recovery (as defined in this subpart); operated without energy recovery (as defined in this subpart); or operated with only waste heat recovery (as defined in this subpart). Institutional waste also means solid waste (as defined in this subpart) combusted on site in an air curtain incinerator that is a distinct operating unit of any institutional facility.
                
                  Institutional waste incineration unit means any combustion unit that combusts institutional waste (as defined in this subpart) and is a distinct operating unit of the institutional facility that generated the waste. Institutional waste incineration units include field-erected, modular, cyclonic burn barrel, and custom built incineration units operating with starved or excess air, and any air curtain incinerator that is a distinct operating unit of the institutional facility that generated the institutional waste (except those air curtain incinerators listed in § 60.2994(b)).
                
                  Intermittent OSWI unit means an OSWI unit that is designed to allow waste charging, but not ash removal, during combustion.
                
                  Low-level radioactive waste means waste material that contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities that exceed applicable Federal or State standards for unrestricted release. Low-level radioactive waste is not high-level radioactive waste, spent nuclear fuel, or byproduct material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)).
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Metropolitan Statistical Area means any areas listed as metropolitan statistical areas in OMB Bulletin No. 05-02 entitled “Update of Statistical Area Definitions and Guidance on Their Uses” dated February 22, 2005 (available on the Web at http://www.whitehouse.gov/omb/bulletins/).
                
                  Modification or modified unit means an incineration unit you have changed on or after June 16, 2006 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the unit (not including the cost of land) updated to current costs (current dollars). For an OSWI unit, to determine what systems are within the boundary of the unit used to calculate these costs, see the definition of OSWI unit.
                (2) Any physical change in the OSWI unit or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Municipal solid waste means refuse (and refuse-derived fuel) collected from the general public and from residential, commercial, institutional, and industrial sources consisting of paper, wood, yard wastes, food wastes, plastics, leather, rubber, and other combustible materials and non-combustible materials such as metal, glass and rock, provided that: (1) The term does not include industrial process wastes or medical wastes that are segregated from such other wastes; and (2) an incineration unit shall not be considered to be combusting municipal solid waste for purposes of this subpart if it combusts a fuel feed stream, 30 percent or less of the weight of which is comprised, in aggregate, of municipal solid waste, as determined by § 60.2993(b).
                
                  Municipal waste combustion unit means, for the purpose of this subpart and subpart EEEE, any setting or equipment that combusts municipal solid waste (as defined in this subpart) including, but not limited to, field-erected, modular, cyclonic burn barrel, and custom built incineration units (with or without energy recovery) operating with starved or excess air, boilers, furnaces, pyrolysis/combustion units, and air curtain incinerators (except those air curtain incinerators listed in § 60.2994(b)).
                
                  Other solid waste incineration (OSWI) unit means either a very small municipal waste combustion unit or an institutional waste incineration unit, as defined in this subpart. Unit types listed in § 60.2993 as being excluded from the subpart are not OSWI units subject to this subpart. While not all OSWI units will include all of the following components, an OSWI unit includes, but is not limited to, the municipal or institutional solid waste feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The OSWI unit does not include air pollution control equipment or the stack. The OSWI unit boundary starts at the municipal or institutional waste hopper (if applicable) and extends through two areas:
                (1) The combustion unit flue gas system, which ends immediately after the last combustion chamber or after the waste heat recovery equipment, if any; and
                (2) The combustion unit bottom ash system, which ends at the truck loading station or similar equipment that transfers the ash to final disposal. The OSWI unit includes all ash handling systems connected to the bottom ash handling system.
                
                  Particulate matter means total particulate matter emitted from OSWI units as measured by Method 5 or Method 29 of appendix A of this part.
                
                  Pathological waste means waste material consisting of only human or animal remains, anatomical parts, and/or tissue, the bags/containers used to collect and transport the waste material, and animal bedding (if applicable).
                
                  Reconstruction means rebuilding an incineration unit and meeting two criteria:
                (1) The reconstruction begins on or after June 16, 2006.
                (2) The cumulative cost of the construction over the life of the incineration unit exceeds 50 percent of the original cost of building and installing the unit (not including land) updated to current costs (current dollars). For an OSWI unit, to determine what systems are within the boundary of the unit used to calculate these costs, see the definition of OSWI unit.
                
                  Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. This includes all classes of refuse-derived fuel including two fuels:
                (1) Low-density fluff refuse-derived fuel through densified refuse-derived fuel.
                (2) Pelletized refuse-derived fuel.
                
                  Shutdown means the period of time after all waste has been combusted in the primary chamber. For continuous OSWI, shutdown shall commence no less than 2 hours after the last charge to the incinerator. For intermittent OSWI, shutdown shall commence no less than 4 hours after the last charge to the incinerator. For batch OSWI, shutdown shall commence no less than 5 hours after the high-air phase of combustion has been completed.
                
                  Solid waste means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1342), or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. 2014).
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup period means the period of time between the activation of the system and the first charge to the OSWI unit. For batch OSWI, startup means the period of time between activation of the system and ignition of the waste.
                
                  Very small municipal waste combustion unit means any municipal waste combustion unit that has the capacity to combust less than 35 tons per day of municipal solid waste or refuse-derived fuel, as determined by the calculations in § 60.3076.
                
                  Waste heat recovery means the process of recovering heat from the combustion flue gases outside of the combustion firebox by convective heat transfer only.
                
                  Wet scrubber means an add-on air pollution control device that utilizes an aqueous or alkaline scrubbing liquor to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  Wood waste means untreated wood and untreated wood products, including tree stumps (whole or chipped), trees, tree limbs (whole or chipped), bark, sawdust, chips, scraps, slabs, millings, and shavings. Wood waste does not include:
                (1) Grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands.
                (2) Construction, renovation, or demolition wastes.
                (3) Clean lumber.

                (4) Treated wood and treated wood products, including wood products that have been painted, pigment-stained, or pressure treated by compounds such as chromate copper arsenate, pentachlorophenol, and creosote, or manufactured wood products that contain adhesives or resins (e.g., plywood, particle board, flake board, and oriented strand board).
                
                  Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs. Yard waste comes from residential, commercial/retail, institutional, or industrial sources as part of maintaining yards or other private or public lands. Yard waste does not include two items:
                (1) Construction, renovation, and demolition wastes.
                (2) Clean lumber.
              
            
            
              Pt. 60, Subpt. FFFF, Table 1
              Table 1 to Subpart FFFF of Part 60—Model Rule—Compliance Schedule
              As stated in § 60.3000, you must comply with the following:
              
                
                  Complete this action
                  By this date a
                  
                
                
                  Final compliance b
                  
                  (Dates to be specified in State plan) c.
                
                
                  a Site-specific schedules can be used at the discretion of the State.
                
                  b Final compliance means that you complete all process changes and retrofit of control devices so that, when the incineration unit is brought on line, all process changes and air pollution control devices necessary to meet the emission limitations operate as designed.
                
                  c The date can be no later than 3 years after the effective date of State plan approval or December 16, 2010, whichever is earlier.
              
            
            
              Pt. 60, Subpt. FFFF, Table 2
              Table 2 to Subpart FFFF of Part 60—Model Rule—Emission Limitations
              As stated in § 60.3022, you must comply with the following:
              
                
                  For the air pollutant
                  You must meet this emission limitationa
                  
                  Using this averaging time
                  And determining compliance using thismethod
                  
                
                
                  1. Cadmium
                  18 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  2. Carbon monoxide
                  40 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run during performance test), and 12-hour rolling averages measured using CEMS b
                  
                  Method 10, 10A, or 10B of appendix A of this part and CEMS.
                
                
                  3. Dioxins/furans (total basis)
                  33 nanograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 23 of appendix A of this part.
                
                
                  4. Hydrogen chloride
                  15 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 26A of appendix A of this part.
                
                
                  5. Lead
                  226 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  6. Mercury
                  74 micrograms per dry standard cubic meter
                  3-run average (1 hour minimum sample time per run)
                  Method 29 of appendix A of this part.
                
                
                  7. Opacity
                  10 percent
                  6-minute average (observe over three 1-hour test runs; i.e., thirty 6-minute averages)
                  Method 9 of appendix A of this part.
                
                
                  8. Oxides of nitrogen
                  103 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 7, 7A, 7C, 7D, or 7E of appendix A of this part, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Methods 7 and 7C only.
                
                
                  9. Particulate matter
                  0.013 grains per dry standard cubic foot
                  3-run average (1 hour minimum sample time per run)
                  Method 5 or 29 of appendix A of this part.
                
                
                  
                  10. Sulfur dioxide
                  3.1 parts per million by dry volume
                  3-run average (1 hour minimum sample time per run)
                  Method 6 or 6C of appendix A of this part, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Method 6 only.
                
                
                  a All emission limitations (except for opacity) are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b Calculated each hour as the average of the previous 12 operating hours.
              
            
            
              Pt. 60, Subpt. FFFF, Table 3
              Table 3 to Subpart FFFF of Part 60—Model Rule—Operating Limits for Incinerators and Wet Scrubbers
              As stated in § 60.3023, you must comply with the following:
              
                
                  For these operating parameters
                  You must establish operating limits
                  And monitoring using these minimum frequencies
                  Data measurement
                  Data recording
                  Averaging time
                
                
                  1. Charge rate
                  Maximum charge rate
                  Continuous
                  Every hour
                  Daily for batch units. 3-hour rolling for continuous and intermittent units. a
                  
                
                
                  2. Pressure drop across the wet scrubber or amperage to wet scrubber
                  Minimum pressure drop or amperage
                  Continuous
                  Every 15 minutes
                  3-hour rolling. a
                  
                
                
                  3. Scrubber liquor flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  3-hour rolling. a
                  
                
                
                  4. Scrubber liquor pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour rolling. a
                  
                
                
                  a Calculated each hour as the average of the previous 3 operating hours.
              
            
            
              Pt. 60, Subpt. FFFF, Table 4
              Table 4 to Subpart FFFF of Part 60—Model Rule—Requirements for Continuous Emission Monitoring Systems (CEMS)
              As stated in § 60.3039, you must comply with the following:
              
                
                  For the following pollutants
                  Use the following span values for your CEMS
                  Use the following performance specifications (P.S.) in appendix B of this part for your CEMS
                  If needed to meet minimum data requirements, use the following alternate methods in appendix A of this part to collect data
                
                
                  1. Carbon Monoxide
                  125 percent of the maximum hourly potential carbon monoxide emissions of the waste combustion unit
                  P.S.4A
                  Method 10.
                
                
                  2. Oxygen
                  25 percent oxygen
                  P.S.3
                  Method 3A or 3B, or ANSI/ASME PTC 19.10-1981 (IBR, see § 60.17(h)) in lieu of Method 3B only.
                
              
            
            
              Pt. 60, Subpt. FFFF, Table 5
              Table 5 to Subpart FFFF of Part 60—Model Rule—Summary of Reporting Requirements
              As stated in § 60.3048, you must comply with the following:
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  1. Initial test report
                  a. No later than 60 days following the initial performance test
                  i. Complete test report for the initial performance test; and
                  § 60.3049.
                
                
                   
                   
                  ii. The values for the site-specific operating limits
                  § 60.3049.
                
                
                  2. Waste management plan
                  a. No later than 60 days following the initial performance test
                  i. Reduction or separation of recyclable materials; and
                  §§ 60.3010 through 60.3012.
                
                
                   
                   
                  ii. Identification of additional waste management measures and how they will be implemented
                  §§ 60.3010 through 60.3012.
                
                
                  
                  3. Annual Report
                  a. No later than 12 months following the submission of the initial test report. Subsequent reports are to be submitted no more than 12 months following the previous report
                  i. Company Name and address;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  ii. Statement and signature by the owner or operator;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  iii. Date of report;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  iv. Values for the operation limits;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  v. If no deviations or malfunctions were reported, a statement that no deviations occurred during the reporting period;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  vi. Highest and lowest recorded 12-hour averages, as applicable, for carbon monoxide emissions and highest and lowest recorded 3-hour averages, as applicable, for each operating parameter recorded for the calendar year being reported;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  vii. Information for deviations or malfunctions recorded under § 60.2949(b)(6) and (c) through (e);
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  viii. If a performance test was conducted during the reporting period, the results of the test;
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  ix. If a performance test was not conducted during the reporting period, a statement that the requirements of § 60.2934(a) or (b) were met; and
                  §§ 60.3050 and 60.3051.
                
                
                   
                   
                  x. Documentation of periods when all qualified OSWI unit operators were unavailable for more than 12 hours but less than 2 weeks
                  §§ 60.3050 and 60.3051.
                
                
                  4. Emission limitation or operating limit deviation report
                  a. By August 1 of that year for data collected during the first half of the calendar year. By February 1 of the following year for data collected during the second half of the calendar year
                  i. Dates and times of deviation;
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  ii. Averaged and recorded data for those dates;
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  iii. Duration and causes of each deviation and the corrective actions taken.
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  iv. Copy of operating limit monitoring data and any test reports;
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  v. Dates, times, and causes for monitor downtime incidents;
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  vi. Whether each deviation occurred during a period of startup, shutdown, or malfunction; and
                  §§ 60.3052 and 60.3053.
                
                
                   
                   
                  vii. Dates, times, and duration of any bypass of the control device
                  §§ 60.3052 and 60.3053.
                
                
                  5. Qualified operator deviation notification
                  a. Within 10 days of deviation
                  i. Statement of cause of deviation;
                  § 60.3054(a)(1).
                
                
                  
                   
                   
                  ii. Description of efforts to have an accessible qualified operator; and
                  § 60.3054(a)(1).
                
                
                   
                   
                  iii. The date a qualified operator will be accessible
                  § 60.3054(a)(1).
                
                
                  6. Qualified operation deviation status report
                  a. Every 4 weeks following deviation
                  i. Description of efforts to have an accessible qualified operator;
                  § 60.3054(a)(2).
                
                
                   
                   
                  ii. The date a qualified operator will be accessible; and
                  § 60.3054(a)(2).
                
                
                   
                   
                  iii. Request to continue operation
                  § 60.3054(a)(2).
                
                
                  7. Qualified operator deviation notification of resumed operation
                  a. Prior to resuming operation
                  i. Notification that you are resuming operation
                  § 60.3054(b).
                
                
                  Note: This table is only a summary, see the referenced sections of the rule for the complete requirements.
              
              [70 FR 74907, Dec. 16, 2005, as amended at 71 FR 67806, Nov. 24, 2006]
            
          
          
            Subparts GGGG-HHHH [Reserved]
          
          
            Subpart IIII—Standards of Performance for Stationary Compression Ignition Internal Combustion Engines
            
              Source:
              71 FR 39172, July 11, 2006, unless otherwise noted.
            
            
              What This Subpart Covers
              
                § 60.4200
                Am I subject to this subpart?
                (a) The provisions of this subpart are applicable to manufacturers, owners, and operators of stationary compression ignition (CI) internal combustion engines (ICE) and other persons as specified in paragraphs (a)(1) through (4) of this section. For the purposes of this subpart, the date that construction commences is the date the engine is ordered by the owner or operator.
                (1) Manufacturers of stationary CI ICE with a displacement of less than 30 liters per cylinder where the model year is:
                (i) 2007 or later, for engines that are not fire pump engines;
                (ii) The model year listed in Table 3 to this subpart or later model year, for fire pump engines.
                (2) Owners and operators of stationary CI ICE that commence construction after July 11, 2005, where the stationary CI ICE are:
                (i) Manufactured after April 1, 2006, and are not fire pump engines, or
                (ii) Manufactured as a certified National Fire Protection Association (NFPA) fire pump engine after July 1, 2006.
                (3) Owners and operators of any stationary CI ICE that are modified or reconstructed after July 11, 2005 and any person that modifies or reconstructs any stationary CI ICE after July 11, 2005.
                (4) The provisions of § 60.4208 of this subpart are applicable to all owners and operators of stationary CI ICE that commence construction after July 11, 2005.
                (b) The provisions of this subpart are not applicable to stationary CI ICE being tested at a stationary CI ICE test cell/stand.
                (c) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 40 CFR part 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 40 CFR 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart applicable to area sources.

                (d) Stationary CI ICE may be eligible for exemption from the requirements of this subpart as described in 40 CFR part 1068, subpart C (or the exemptions described in 40 CFR part 89, subpart J and 40 CFR part 94, subpart J, for engines that would need to be certified to standards in those parts), except that owners and operators, as well as manufacturers, may be eligible to request an exemption for national security.
                
                (e) Owners and operators of facilities with CI ICE that are acting as temporary replacement units and that are located at a stationary source for less than 1 year and that have been properly certified as meeting the standards that would be applicable to such engine under the appropriate nonroad engine provisions, are not required to meet any other provisions under this subpart with regard to such engines.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37967, June 28, 2011]
              
            
            
              Emission Standards for Manufacturers
              
                § 60.4201
                What emission standards must I meet for non-emergency engines if I am a stationary CI internal combustion engine manufacturer?
                (a) Stationary CI internal combustion engine manufacturers must certify their 2007 model year and later non-emergency stationary CI ICE with a maximum engine power less than or equal to 2,237 kilowatt (KW) (3,000 horsepower (HP)) and a displacement of less than 10 liters per cylinder to the certification emission standards for new nonroad CI engines in 40 CFR 89.112, 40 CFR 89.113, 40 CFR 1039.101, 40 CFR 1039.102, 40 CFR 1039.104, 40 CFR 1039.105, 40 CFR 1039.107, and 40 CFR 1039.115, as applicable, for all pollutants, for the same model year and maximum engine power.
                (b) Stationary CI internal combustion engine manufacturers must certify their 2007 through 2010 model year non-emergency stationary CI ICE with a maximum engine power greater than 2,237 KW (3,000 HP) and a displacement of less than 10 liters per cylinder to the emission standards in table 1 to this subpart, for all pollutants, for the same maximum engine power.
                (c) Stationary CI internal combustion engine manufacturers must certify their 2011 model year and later non-emergency stationary CI ICE with a maximum engine power greater than 2,237 KW (3,000 HP) and a displacement of less than 10 liters per cylinder to the certification emission standards for new nonroad CI engines in 40 CFR 1039.101, 40 CFR 1039.102, 40 CFR 1039.104, 40 CFR 1039.105, 40 CFR 1039.107, and 40 CFR 1039.115, as applicable, for all pollutants, for the same maximum engine power.
                (d) Stationary CI internal combustion engine manufacturers must certify the following non-emergency stationary CI ICE to the certification emission standards for new marine CI engines in 40 CFR 94.8, as applicable, for all pollutants, for the same displacement and maximum engine power:
                (1) Their 2007 model year through 2012 non-emergency stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder;
                (2) Their 2013 model year non-emergency stationary CI ICE with a maximum engine power greater than or equal to 3,700 KW (4,958 HP) and a displacement of greater than or equal to 10 liters per cylinder and less than 15 liters per cylinder; and
                (3) Their 2013 model year non-emergency stationary CI ICE with a displacement of greater than or equal to 15 liters per cylinder and less than 30 liters per cylinder.
                (e) Stationary CI internal combustion engine manufacturers must certify the following non-emergency stationary CI ICE to the certification emission standards and other requirements for new marine CI engines in 40 CFR 1042.101, 40 CFR 1042.107, 40 CFR 1042.110, 40 CFR 1042.115, 40 CFR 1042.120, and 40 CFR 1042.145, as applicable, for all pollutants, for the same displacement and maximum engine power:
                (1) Their 2013 model year non-emergency stationary CI ICE with a maximum engine power less than 3,700 KW (4,958 HP) and a displacement of greater than or equal to 10 liters per cylinder and less than 15 liters per cylinder; and
                (2) Their 2014 model year and later non-emergency stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder.

                (f) Notwithstanding the requirements in paragraphs (a) through (c) of this section, stationary non-emergency CI ICE identified in paragraphs (a) and (c) may be certified to the provisions of 40 CFR part 94 or, if Table 1 to 40 CFR 1042.1 identifies 40 CFR part 1042 as being applicable, 40 CFR part 1042, if the engines will be used solely in either or both of the following locations:
                (1) Remote areas of Alaska; and
                (2) Marine offshore installations.
                (g) Notwithstanding the requirements in paragraphs (a) through (f) of this section, stationary CI internal combustion engine manufacturers are not required to certify reconstructed engines; however manufacturers may elect to do so. The reconstructed engine must be certified to the emission standards specified in paragraphs (a) through (e) of this section that are applicable to the model year, maximum engine power, and displacement of the reconstructed stationary CI ICE.
                (h) Stationary CI ICE certified to the standards in 40 CFR part 1039 and equipped with auxiliary emission control devices (AECDs) as specified in 40 CFR 1039.665 must meet the Tier 1 certification emission standards for new nonroad CI engines in 40 CFR 89.112 while the AECD is activated during a qualified emergency situation. A qualified emergency situation is defined in 40 CFR 1039.665. When the qualified emergency situation has ended and the AECD is deactivated, the engine must resume meeting the otherwise applicable emission standard specified in this section.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37967, June 28, 2011; 81 FR 44219, July 7, 2016]
              
              
                § 60.4202
                What emission standards must I meet for emergency engines if I am a stationary CI internal combustion engine manufacturer?
                (a) Stationary CI internal combustion engine manufacturers must certify their 2007 model year and later emergency stationary CI ICE with a maximum engine power less than or equal to 2,237 KW (3,000 HP) and a displacement of less than 10 liters per cylinder that are not fire pump engines to the emission standards specified in paragraphs (a)(1) through (2) of this section.
                (1) For engines with a maximum engine power less than 37 KW (50 HP):
                (i) The certification emission standards for new nonroad CI engines for the same model year and maximum engine power in 40 CFR 89.112 and 40 CFR 89.113 for all pollutants for model year 2007 engines, and
                (ii) The certification emission standards for new nonroad CI engines in 40 CFR 1039.104, 40 CFR 1039.105, 40 CFR 1039.107, 40 CFR 1039.115, and table 2 to this subpart, for 2008 model year and later engines.
                (2) For engines with a maximum engine power greater than or equal to 37 KW (50 HP), the certification emission standards for new nonroad CI engines for the same model year and maximum engine power in 40 CFR 89.112 and 40 CFR 89.113 for all pollutants beginning in model year 2007.
                (b) Stationary CI internal combustion engine manufacturers must certify their 2007 model year and later emergency stationary CI ICE with a maximum engine power greater than 2,237 KW (3,000 HP) and a displacement of less than 10 liters per cylinder that are not fire pump engines to the emission standards specified in paragraphs (b)(1) through (2) of this section.
                (1) For 2007 through 2010 model years, the emission standards in table 1 to this subpart, for all pollutants, for the same maximum engine power.
                (2) For 2011 model year and later, the certification emission standards for new nonroad CI engines for engines of the same model year and maximum engine power in 40 CFR 89.112 and 40 CFR 89.113 for all pollutants.
                (c) [Reserved]
                (d) Beginning with the model years in table 3 to this subpart, stationary CI internal combustion engine manufacturers must certify their fire pump stationary CI ICE to the emission standards in table 4 to this subpart, for all pollutants, for the same model year and NFPA nameplate power.
                (e) Stationary CI internal combustion engine manufacturers must certify the following emergency stationary CI ICE that are not fire pump engines to the certification emission standards for new marine CI engines in 40 CFR 94.8, as applicable, for all pollutants, for the same displacement and maximum engine power:
                (1) Their 2007 model year through 2012 emergency stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder;

                (2) Their 2013 model year and later emergency stationary CI ICE with a maximum engine power greater than or equal to 3,700 KW (4,958 HP) and a displacement of greater than or equal to 10 liters per cylinder and less than 15 liters per cylinder;
                (3) Their 2013 model year emergency stationary CI ICE with a displacement of greater than or equal to 15 liters per cylinder and less than 30 liters per cylinder; and
                (4) Their 2014 model year and later emergency stationary CI ICE with a maximum engine power greater than or equal to 2,000 KW (2,682 HP) and a displacement of greater than or equal to 15 liters per cylinder and less than 30 liters per cylinder.
                (f) Stationary CI internal combustion engine manufacturers must certify the following emergency stationary CI ICE to the certification emission standards and other requirements applicable to Tier 3 new marine CI engines in 40 CFR 1042.101, 40 CFR 1042.107, 40 CFR 1042.115, 40 CFR 1042.120, and 40 CFR 1042.145, for all pollutants, for the same displacement and maximum engine power:
                (1) Their 2013 model year and later emergency stationary CI ICE with a maximum engine power less than 3,700 KW (4,958 HP) and a displacement of greater than or equal to 10 liters per cylinder and less than 15 liters per cylinder; and
                (2) Their 2014 model year and later emergency stationary CI ICE with a maximum engine power less than 2,000 KW (2,682 HP) and a displacement of greater than or equal to 15 liters per cylinder and less than 30 liters per cylinder.
                (g) Notwithstanding the requirements in paragraphs (a) through (d) of this section, stationary emergency CI internal combustion engines identified in paragraphs (a) and (c) may be certified to the provisions of 40 CFR part 94 or, if Table 2 to 40 CFR 1042.101 identifies Tier 3 standards as being applicable, the requirements applicable to Tier 3 engines in 40 CFR part 1042, if the engines will be used solely in either or both of the following locations:
                (1) Remote areas of Alaska; and
                (2) Marine offshore installations.
                (h) Notwithstanding the requirements in paragraphs (a) through (f) of this section, stationary CI internal combustion engine manufacturers are not required to certify reconstructed engines; however manufacturers may elect to do so. The reconstructed engine must be certified to the emission standards specified in paragraphs (a) through (f) of this section that are applicable to the model year, maximum engine power and displacement of the reconstructed emergency stationary CI ICE.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37968, June 28, 2011; 81 FR 44219, July 7, 2016]
              
              
                § 60.4203
                How long must my engines meet the emission standards if I am a manufacturer of stationary CI internal combustion engines?
                Engines manufactured by stationary CI internal combustion engine manufacturers must meet the emission standards as required in §§ 60.4201 and 60.4202 during the certified emissions life of the engines.
                [76 FR 37968, June 28, 2011]
              
            
            
              Emission Standards for Owners and Operators
              
                § 60.4204
                What emission standards must I meet for non-emergency engines if I am an owner or operator of a stationary CI internal combustion engine?
                (a) Owners and operators of pre-2007 model year non-emergency stationary CI ICE with a displacement of less than 10 liters per cylinder must comply with the emission standards in table 1 to this subpart. Owners and operators of pre-2007 model year non-emergency stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder must comply with the emission standards in 40 CFR 94.8(a)(1).
                (b) Owners and operators of 2007 model year and later non-emergency stationary CI ICE with a displacement of less than 30 liters per cylinder must comply with the emission standards for new CI engines in § 60.4201 for their 2007 model year and later stationary CI ICE, as applicable.

                (c) Owners and operators of non-emergency stationary CI engines with a displacement of greater than or equal to 30 liters per cylinder must meet the following requirements:

                (1) For engines installed prior to January 1, 2012, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 17.0 grams per kilowatt-hour (g/KW-hr) (12.7 grams per horsepower-hr (g/HP-hr)) when maximum engine speed is less than 130 revolutions per minute (rpm);
                (ii) 45 · n−0.2 g/KW-hr (34 · n−0.2 g/HP-hr) when maximum engine speed is 130 or more but less than 2,000 rpm, where n is maximum engine speed; and
                (iii) 9.8 g/KW-hr (7.3 g/HP-hr) when maximum engine speed is 2,000 rpm or more.

                (2) For engines installed on or after January 1, 2012 and before January 1, 2016, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 14.4 g/KW-hr (10.7 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 44 · n−0.23 g/KW-hr (33 · n−0.23 g/HP-hr) when maximum engine speed is greater than or equal to 130 but less than 2,000 rpm and where n is maximum engine speed; and
                (iii) 7.7 g/KW-hr (5.7 g/HP-hr) when maximum engine speed is greater than or equal to 2,000 rpm.

                (3) For engines installed on or after January 1, 2016, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 3.4 g/KW-hr (2.5 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 9.0 · n−0.20 g/KW-hr (6.7 · n−0.20 g/HP-hr) where n (maximum engine speed) is 130 or more but less than 2,000 rpm; and
                (iii) 2.0 g/KW-hr (1.5 g/HP-hr) where maximum engine speed is greater than or equal to 2,000 rpm.
                (4) Reduce particulate matter (PM) emissions by 60 percent or more, or limit the emissions of PM in the stationary CI internal combustion engine exhaust to 0.15 g/KW-hr (0.11 g/HP-hr).
                (d) Owners and operators of non-emergency stationary CI ICE with a displacement of less than 30 liters per cylinder who conduct performance tests in-use must meet the not-to-exceed (NTE) standards as indicated in § 60.4212.
                (e) Owners and operators of any modified or reconstructed non-emergency stationary CI ICE subject to this subpart must meet the emission standards applicable to the model year, maximum engine power, and displacement of the modified or reconstructed non-emergency stationary CI ICE that are specified in paragraphs (a) through (d) of this section.
                (f) Owners and operators of stationary CI ICE certified to the standards in 40 CFR part 1039 and equipped with AECDs as specified in 40 CFR 1039.665 must meet the Tier 1 certification emission standards for new nonroad CI engines in 40 CFR 89.112 while the AECD is activated during a qualified emergency situation. A qualified emergency situation is defined in 40 CFR 1039.665. When the qualified emergency situation has ended and the AECD is deactivated, the engine must resume meeting the otherwise applicable emission standard specified in this section.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37968, June 28, 2011; 81 FR 44219, July 7, 2016]
              
              
                § 60.4205
                What emission standards must I meet for emergency engines if I am an owner or operator of a stationary CI internal combustion engine?
                (a) Owners and operators of pre-2007 model year emergency stationary CI ICE with a displacement of less than 10 liters per cylinder that are not fire pump engines must comply with the emission standards in Table 1 to this subpart. Owners and operators of pre-2007 model year emergency stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder that are not fire pump engines must comply with the emission standards in 40 CFR 94.8(a)(1).

                (b) Owners and operators of 2007 model year and later emergency stationary CI ICE with a displacement of less than 30 liters per cylinder that are not fire pump engines must comply with the emission standards for new nonroad CI engines in § 60.4202, for all pollutants, for the same model year and maximum engine power for their 2007 model year and later emergency stationary CI ICE.
                (c) Owners and operators of fire pump engines with a displacement of less than 30 liters per cylinder must comply with the emission standards in table 4 to this subpart, for all pollutants.
                (d) Owners and operators of emergency stationary CI engines with a displacement of greater than or equal to 30 liters per cylinder must meet the requirements in this section.

                (1) For engines installed prior to January 1, 2012, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 17.0 g/KW-hr (12.7 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 45 · n−0.2 g/KW-hr (34 · n−0.2 g/HP-hr) when maximum engine speed is 130 or more but less than 2,000 rpm, where n is maximum engine speed; and
                (iii) 9.8 g/kW-hr (7.3 g/HP-hr) when maximum engine speed is 2,000 rpm or more.

                (2) For engines installed on or after January 1, 2012, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 14.4 g/KW-hr (10.7 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 44 · n−0.23 g/KW-hr (33 · n−0.23 g/HP-hr) when maximum engine speed is greater than or equal to 130 but less than 2,000 rpm and where n is maximum engine speed; and
                (iii) 7.7 g/KW-hr (5.7 g/HP-hr) when maximum engine speed is greater than or equal to 2,000 rpm.
                (3) Limit the emissions of PM in the stationary CI internal combustion engine exhaust to 0.40 g/KW-hr (0.30 g/HP-hr).
                (e) Owners and operators of emergency stationary CI ICE with a displacement of less than 30 liters per cylinder who conduct performance tests in-use must meet the NTE standards as indicated in § 60.4212.
                (f) Owners and operators of any modified or reconstructed emergency stationary CI ICE subject to this subpart must meet the emission standards applicable to the model year, maximum engine power, and displacement of the modified or reconstructed CI ICE that are specified in paragraphs (a) through (e) of this section.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37969, June 28, 2011]
              
              
                § 60.4206
                How long must I meet the emission standards if I am an owner or operator of a stationary CI internal combustion engine?
                Owners and operators of stationary CI ICE must operate and maintain stationary CI ICE that achieve the emission standards as required in §§ 60.4204 and 60.4205 over the entire life of the engine.
                [76 FR 37969, June 28, 2011]
              
            
            
              Fuel Requirements for Owners and Operators
              
                § 60.4207
                What fuel requirements must I meet if I am an owner or operator of a stationary CI internal combustion engine subject to this subpart?
                (a) Beginning October 1, 2007, owners and operators of stationary CI ICE subject to this subpart that use diesel fuel must use diesel fuel that meets the requirements of 40 CFR 80.510(a).
                (b) Beginning October 1, 2010, owners and operators of stationary CI ICE subject to this subpart with a displacement of less than 30 liters per cylinder that use diesel fuel must use diesel fuel that meets the requirements of 40 CFR 80.510(b) for nonroad diesel fuel, except that any existing diesel fuel purchased (or otherwise obtained) prior to October 1, 2010, may be used until depleted.
                (c) [Reserved]
                (d) Beginning June 1, 2012, owners and operators of stationary CI ICE subject to this subpart with a displacement of greater than or equal to 30 liters per cylinder are no longer subject to the requirements of paragraph (a) of this section, and must use fuel that meets a maximum per-gallon sulfur content of 1,000 parts per million (ppm).
                (e) Stationary CI ICE that have a national security exemption under § 60.4200(d) are also exempt from the fuel requirements in this section.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37969, June 28, 2011; 78 FR 6695, Jan. 30, 2013]
              
            
            
              
              Other Requirements for Owners and Operators
              
                § 60.4208
                What is the deadline for importing or installing stationary CI ICE produced in previous model years?
                (a) After December 31, 2008, owners and operators may not install stationary CI ICE (excluding fire pump engines) that do not meet the applicable requirements for 2007 model year engines.
                (b) After December 31, 2009, owners and operators may not install stationary CI ICE with a maximum engine power of less than 19 KW (25 HP) (excluding fire pump engines) that do not meet the applicable requirements for 2008 model year engines.
                (c) After December 31, 2014, owners and operators may not install non-emergency stationary CI ICE with a maximum engine power of greater than or equal to 19 KW (25 HP) and less than 56 KW (75 HP) that do not meet the applicable requirements for 2013 model year non-emergency engines.
                (d) After December 31, 2013, owners and operators may not install non-emergency stationary CI ICE with a maximum engine power of greater than or equal to 56 KW (75 HP) and less than 130 KW (175 HP) that do not meet the applicable requirements for 2012 model year non-emergency engines.
                (e) After December 31, 2012, owners and operators may not install non-emergency stationary CI ICE with a maximum engine power of greater than or equal to 130 KW (175 HP), including those above 560 KW (750 HP), that do not meet the applicable requirements for 2011 model year non-emergency engines.
                (f) After December 31, 2016, owners and operators may not install non-emergency stationary CI ICE with a maximum engine power of greater than or equal to 560 KW (750 HP) that do not meet the applicable requirements for 2015 model year non-emergency engines.
                (g) After December 31, 2018, owners and operators may not install non-emergency stationary CI ICE with a maximum engine power greater than or equal to 600 KW (804 HP) and less than 2,000 KW (2,680 HP) and a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder that do not meet the applicable requirements for 2017 model year non-emergency engines.
                (h) In addition to the requirements specified in §§ 60.4201, 60.4202, 60.4204, and 60.4205, it is prohibited to import stationary CI ICE with a displacement of less than 30 liters per cylinder that do not meet the applicable requirements specified in paragraphs (a) through (g) of this section after the dates specified in paragraphs (a) through (g) of this section.
                (i) The requirements of this section do not apply to owners or operators of stationary CI ICE that have been modified, reconstructed, and do not apply to engines that were removed from one existing location and reinstalled at a new location.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37969, June 28, 2011]
              
              
                § 60.4209
                What are the monitoring requirements if I am an owner or operator of a stationary CI internal combustion engine?
                If you are an owner or operator, you must meet the monitoring requirements of this section. In addition, you must also meet the monitoring requirements specified in § 60.4211.
                (a) If you are an owner or operator of an emergency stationary CI internal combustion engine that does not meet the standards applicable to non-emergency engines, you must install a non-resettable hour meter prior to startup of the engine.
                (b) If you are an owner or operator of a stationary CI internal combustion engine equipped with a diesel particulate filter to comply with the emission standards in § 60.4204, the diesel particulate filter must be installed with a backpressure monitor that notifies the owner or operator when the high backpressure limit of the engine is approached.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37969, June 28, 2011]
              
            
            
              
              Compliance Requirements
              
                § 60.4210
                What are my compliance requirements if I am a stationary CI internal combustion engine manufacturer?
                (a) Stationary CI internal combustion engine manufacturers must certify their stationary CI ICE with a displacement of less than 10 liters per cylinder to the emission standards specified in §§ 60.4201(a) through (c) and 60.4202(a), (b) and (d) using the certification procedures required in 40 CFR part 89, subpart B, or 40 CFR part 1039, subpart C, as applicable, and must test their engines as specified in those parts. For the purposes of this subpart, engines certified to the standards in table 1 to this subpart shall be subject to the same requirements as engines certified to the standards in 40 CFR part 89. For the purposes of this subpart, engines certified to the standards in table 4 to this subpart shall be subject to the same requirements as engines certified to the standards in 40 CFR part 89, except that engines with NFPA nameplate power of less than 37 KW (50 HP) certified to model year 2011 or later standards shall be subject to the same requirements as engines certified to the standards in 40 CFR part 1039.
                (b) Stationary CI internal combustion engine manufacturers must certify their stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder to the emission standards specified in §§ 60.4201(d) and (e) and 60.4202(e) and (f) using the certification procedures required in 40 CFR part 94, subpart C, or 40 CFR part 1042, subpart C, as applicable, and must test their engines as specified in 40 CFR part 94 or 1042, as applicable.
                (c) Stationary CI internal combustion engine manufacturers must meet the requirements of 40 CFR 1039.120, 1039.125, 1039.130, and 1039.135, and 40 CFR part 1068 for engines that are certified to the emission standards in 40 CFR part 1039. Stationary CI internal combustion engine manufacturers must meet the corresponding provisions of 40 CFR part 89, 40 CFR part 94 or 40 CFR part 1042 for engines that would be covered by that part if they were nonroad (including marine) engines. Labels on such engines must refer to stationary engines, rather than or in addition to nonroad or marine engines, as appropriate. Stationary CI internal combustion engine manufacturers must label their engines according to paragraphs (c)(1) through (3) of this section.
                (1) Stationary CI internal combustion engines manufactured from January 1, 2006 to March 31, 2006 (January 1, 2006 to June 30, 2006 for fire pump engines), other than those that are part of certified engine families under the nonroad CI engine regulations, must be labeled according to 40 CFR 1039.20.
                (2) Stationary CI internal combustion engines manufactured from April 1, 2006 to December 31, 2006 (or, for fire pump engines, July 1, 2006 to December 31 of the year preceding the year listed in table 3 to this subpart) must be labeled according to paragraphs (c)(2)(i) through (iii) of this section:
                (i) Stationary CI internal combustion engines that are part of certified engine families under the nonroad regulations must meet the labeling requirements for nonroad CI engines, but do not have to meet the labeling requirements in 40 CFR 1039.20.
                (ii) Stationary CI internal combustion engines that meet Tier 1 requirements (or requirements for fire pumps) under this subpart, but do not meet the requirements applicable to nonroad CI engines must be labeled according to 40 CFR 1039.20. The engine manufacturer may add language to the label clarifying that the engine meets Tier 1 requirements (or requirements for fire pumps) of this subpart.

                (iii) Stationary CI internal combustion engines manufactured after April 1, 2006 that do not meet Tier 1 requirements of this subpart, or fire pumps engines manufactured after July 1, 2006 that do not meet the requirements for fire pumps under this subpart, may not be used in the U.S. If any such engines are manufactured in the U.S. after April 1, 2006 (July 1, 2006 for fire pump engines), they must be exported or must be brought into compliance with the appropriate standards prior to initial operation. The export provisions of 40 CFR 1068.230 would apply to engines for export and the manufacturers must label such engines according to 40 CFR 1068.230.
                (3) Stationary CI internal combustion engines manufactured after January 1, 2007 (for fire pump engines, after January 1 of the year listed in table 3 to this subpart, as applicable) must be labeled according to paragraphs (c)(3)(i) through (iii) of this section.
                (i) Stationary CI internal combustion engines that meet the requirements of this subpart and the corresponding requirements for nonroad (including marine) engines of the same model year and HP must be labeled according to the provisions in 40 CFR parts 89, 94, 1039 or 1042, as appropriate.
                (ii) Stationary CI internal combustion engines that meet the requirements of this subpart, but are not certified to the standards applicable to nonroad (including marine) engines of the same model year and HP must be labeled according to the provisions in 40 CFR parts 89, 94, 1039 or 1042, as appropriate, but the words “stationary” must be included instead of “nonroad” or “marine” on the label. In addition, such engines must be labeled according to 40 CFR 1039.20.
                (iii) Stationary CI internal combustion engines that do not meet the requirements of this subpart must be labeled according to 40 CFR 1068.230 and must be exported under the provisions of 40 CFR 1068.230.
                (d) An engine manufacturer certifying an engine family or families to standards under this subpart that are identical to standards applicable under 40 CFR parts 89, 94, 1039 or 1042 for that model year may certify any such family that contains both nonroad (including marine) and stationary engines as a single engine family and/or may include any such family containing stationary engines in the averaging, banking and trading provisions applicable for such engines under those parts.
                (e) Manufacturers of engine families discussed in paragraph (d) of this section may meet the labeling requirements referred to in paragraph (c) of this section for stationary CI ICE by either adding a separate label containing the information required in paragraph (c) of this section or by adding the words “and stationary” after the word “nonroad” or “marine,” as appropriate, to the label.
                (f) Starting with the model years shown in table 5 to this subpart, stationary CI internal combustion engine manufacturers must add a permanent label stating that the engine is for stationary emergency use only to each new emergency stationary CI internal combustion engine greater than or equal to 19 KW (25 HP) that meets all the emission standards for emergency engines in § 60.4202 but does not meet all the emission standards for non-emergency engines in § 60.4201. The label must be added according to the labeling requirements specified in 40 CFR 1039.135(b). Engine manufacturers must specify in the owner's manual that operation of emergency engines is limited to emergency operations and required maintenance and testing.
                (g) Manufacturers of fire pump engines may use the test cycle in table 6 to this subpart for testing fire pump engines and may test at the NFPA certified nameplate HP, provided that the engine is labeled as “Fire Pump Applications Only”.
                (h) Engine manufacturers, including importers, may introduce into commerce uncertified engines or engines certified to earlier standards that were manufactured before the new or changed standards took effect until inventories are depleted, as long as such engines are part of normal inventory. For example, if the engine manufacturers' normal industry practice is to keep on hand a one-month supply of engines based on its projected sales, and a new tier of standards starts to apply for the 2009 model year, the engine manufacturer may manufacture engines based on the normal inventory requirements late in the 2008 model year, and sell those engines for installation. The engine manufacturer may not circumvent the provisions of § 60.4201 or § 60.4202 by stockpiling engines that are built before new or changed standards take effect. Stockpiling of such engines beyond normal industry practice is a violation of this subpart.

                (i) The replacement engine provisions of 40 CFR 89.1003(b)(7), 40 CFR 94.1103(b)(3), 40 CFR 94.1103(b)(4) and 40 CFR 1068.240 are applicable to stationary CI engines replacing existing equipment that is less than 15 years old.
                (j) Stationary CI ICE manufacturers may equip their stationary CI internal combustion engines certified to the emission standards in 40 CFR part 1039 with AECDs for qualified emergency situations according to the requirements of 40 CFR 1039.665. Manufacturers of stationary CI ICE equipped with AECDs as allowed by 40 CFR 1039.665 must meet all of the requirements in 40 CFR 1039.665 that apply to manufacturers. Manufacturers must document that the engine complies with the Tier 1 standard in 40 CFR 89.112 when the AECD is activated. Manufacturers must provide any relevant testing, engineering analysis, or other information in sufficient detail to support such statement when applying for certification (including amending an existing certificate) of an engine equipped with an AECD as allowed by 40 CFR 1039.665.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37969, June 28, 2011; 81 FR 44219, July 7, 2016]
              
              
                § 60.4211
                What are my compliance requirements if I am an owner or operator of a stationary CI internal combustion engine?
                (a) If you are an owner or operator and must comply with the emission standards specified in this subpart, you must do all of the following, except as permitted under paragraph (g) of this section:
                (1) Operate and maintain the stationary CI internal combustion engine and control device according to the manufacturer's emission-related written instructions;
                (2) Change only those emission-related settings that are permitted by the manufacturer; and
                (3) Meet the requirements of 40 CFR parts 89, 94 and/or 1068, as they apply to you.
                (b) If you are an owner or operator of a pre-2007 model year stationary CI internal combustion engine and must comply with the emission standards specified in § 60.4204(a) or § 60.4205(a), or if you are an owner or operator of a CI fire pump engine that is manufactured prior to the model years in table 3 to this subpart and must comply with the emission standards specified in § 60.4205(c), you must demonstrate compliance according to one of the methods specified in paragraphs (b)(1) through (5) of this section.
                (1) Purchasing an engine certified according to 40 CFR part 89 or 40 CFR part 94, as applicable, for the same model year and maximum engine power. The engine must be installed and configured according to the manufacturer's specifications.
                (2) Keeping records of performance test results for each pollutant for a test conducted on a similar engine. The test must have been conducted using the same methods specified in this subpart and these methods must have been followed correctly.
                (3) Keeping records of engine manufacturer data indicating compliance with the standards.
                (4) Keeping records of control device vendor data indicating compliance with the standards.
                (5) Conducting an initial performance test to demonstrate compliance with the emission standards according to the requirements specified in § 60.4212, as applicable.
                (c) If you are an owner or operator of a 2007 model year and later stationary CI internal combustion engine and must comply with the emission standards specified in § 60.4204(b) or § 60.4205(b), or if you are an owner or operator of a CI fire pump engine that is manufactured during or after the model year that applies to your fire pump engine power rating in table 3 to this subpart and must comply with the emission standards specified in § 60.4205(c), you must comply by purchasing an engine certified to the emission standards in § 60.4204(b), or § 60.4205(b) or (c), as applicable, for the same model year and maximum (or in the case of fire pumps, NFPA nameplate) engine power. The engine must be installed and configured according to the manufacturer's emission-related specifications, except as permitted in paragraph (g) of this section.

                (d) If you are an owner or operator and must comply with the emission standards specified in § 60.4204(c) or § 60.4205(d), you must demonstrate compliance according to the requirements specified in paragraphs (d)(1) through (3) of this section.
                
                (1) Conducting an initial performance test to demonstrate initial compliance with the emission standards as specified in § 60.4213.
                (2) Establishing operating parameters to be monitored continuously to ensure the stationary internal combustion engine continues to meet the emission standards. The owner or operator must petition the Administrator for approval of operating parameters to be monitored continuously. The petition must include the information described in paragraphs (d)(2)(i) through (v) of this section.
                (i) Identification of the specific parameters you propose to monitor continuously;

                (ii) A discussion of the relationship between these parameters and NOX and PM emissions, identifying how the emissions of these pollutants change with changes in these parameters, and how limitations on these parameters will serve to limit NOX and PM emissions;
                (iii) A discussion of how you will establish the upper and/or lower values for these parameters which will establish the limits on these parameters in the operating limitations;
                (iv) A discussion identifying the methods and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments; and
                (v) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
                (3) For non-emergency engines with a displacement of greater than or equal to 30 liters per cylinder, conducting annual performance tests to demonstrate continuous compliance with the emission standards as specified in § 60.4213.
                (e) If you are an owner or operator of a modified or reconstructed stationary CI internal combustion engine and must comply with the emission standards specified in § 60.4204(e) or § 60.4205(f), you must demonstrate compliance according to one of the methods specified in paragraphs (e)(1) or (2) of this section.
                (1) Purchasing, or otherwise owning or operating, an engine certified to the emission standards in § 60.4204(e) or § 60.4205(f), as applicable.
                (2) Conducting a performance test to demonstrate initial compliance with the emission standards according to the requirements specified in § 60.4212 or § 60.4213, as appropriate. The test must be conducted within 60 days after the engine commences operation after the modification or reconstruction.
                (f) If you own or operate an emergency stationary ICE, you must operate the emergency stationary ICE according to the requirements in paragraphs (f)(1) through (3) of this section. In order for the engine to be considered an emergency stationary ICE under this subpart, any operation other than emergency operation, maintenance and testing, emergency demand response, and operation in non-emergency situations for 50 hours per year, as described in paragraphs (f)(1) through (3) of this section, is prohibited. If you do not operate the engine according to the requirements in paragraphs (f)(1) through (3) of this section, the engine will not be considered an emergency engine under this subpart and must meet all requirements for non-emergency engines.
                (1) There is no time limit on the use of emergency stationary ICE in emergency situations.
                (2) You may operate your emergency stationary ICE for any combination of the purposes specified in paragraphs (f)(2)(i) through (iii) of this section for a maximum of 100 hours per calendar year. Any operation for non-emergency situations as allowed by paragraph (f)(3) of this section counts as part of the 100 hours per calendar year allowed by this paragraph (f)(2).

                (i) Emergency stationary ICE may be operated for maintenance checks and readiness testing, provided that the tests are recommended by federal, state or local government, the manufacturer, the vendor, the regional transmission organization or equivalent balancing authority and transmission operator, or the insurance company associated with the engine. The owner or operator may petition the Administrator for approval of additional hours to be used for maintenance checks and readiness testing, but a petition is not required if the owner or operator maintains records indicating that federal, state, or local standards require maintenance and testing of emergency ICE beyond 100 hours per calendar year.
                (ii) Emergency stationary ICE may be operated for emergency demand response for periods in which the Reliability Coordinator under the North American Electric Reliability Corporation (NERC) Reliability Standard EOP-002-3, Capacity and Energy Emergencies (incorporated by reference, see § 60.17), or other authorized entity as determined by the Reliability Coordinator, has declared an Energy Emergency Alert Level 2 as defined in the NERC Reliability Standard EOP-002-3.
                (iii) Emergency stationary ICE may be operated for periods where there is a deviation of voltage or frequency of 5 percent or greater below standard voltage or frequency.
                (3) Emergency stationary ICE may be operated for up to 50 hours per calendar year in non-emergency situations. The 50 hours of operation in non-emergency situations are counted as part of the 100 hours per calendar year for maintenance and testing and emergency demand response provided in paragraph (f)(2) of this section. Except as provided in paragraph (f)(3)(i) of this section, the 50 hours per calendar year for non-emergency situations cannot be used for peak shaving or non-emergency demand response, or to generate income for a facility to an electric grid or otherwise supply power as part of a financial arrangement with another entity.
                (i) The 50 hours per year for non-emergency situations can be used to supply power as part of a financial arrangement with another entity if all of the following conditions are met:
                (A) The engine is dispatched by the local balancing authority or local transmission and distribution system operator;
                (B) The dispatch is intended to mitigate local transmission and/or distribution limitations so as to avert potential voltage collapse or line overloads that could lead to the interruption of power supply in a local area or region.
                (C) The dispatch follows reliability, emergency operation or similar protocols that follow specific NERC, regional, state, public utility commission or local standards or guidelines.
                (D) The power is provided only to the facility itself or to support the local transmission and distribution system.
                (E) The owner or operator identifies and records the entity that dispatches the engine and the specific NERC, regional, state, public utility commission or local standards or guidelines that are being followed for dispatching the engine. The local balancing authority or local transmission and distribution system operator may keep these records on behalf of the engine owner or operator.
                (ii) [Reserved]
                (g) If you do not install, configure, operate, and maintain your engine and control device according to the manufacturer's emission-related written instructions, or you change emission-related settings in a way that is not permitted by the manufacturer, you must demonstrate compliance as follows:
                (1) If you are an owner or operator of a stationary CI internal combustion engine with maximum engine power less than 100 HP, you must keep a maintenance plan and records of conducted maintenance to demonstrate compliance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, if you do not install and configure the engine and control device according to the manufacturer's emission-related written instructions, or you change the emission-related settings in a way that is not permitted by the manufacturer, you must conduct an initial performance test to demonstrate compliance with the applicable emission standards within 1 year of such action.

                (2) If you are an owner or operator of a stationary CI internal combustion engine greater than or equal to 100 HP and less than or equal to 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test to demonstrate compliance with the applicable emission standards within 1 year of startup, or within 1 year after an engine and control device is no longer installed, configured, operated, and maintained in accordance with the manufacturer's emission-related written instructions, or within 1 year after you change emission-related settings in a way that is not permitted by the manufacturer.
                (3) If you are an owner or operator of a stationary CI internal combustion engine greater than 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test to demonstrate compliance with the applicable emission standards within 1 year of startup, or within 1 year after an engine and control device is no longer installed, configured, operated, and maintained in accordance with the manufacturer's emission-related written instructions, or within 1 year after you change emission-related settings in a way that is not permitted by the manufacturer. You must conduct subsequent performance testing every 8,760 hours of engine operation or 3 years, whichever comes first, thereafter to demonstrate compliance with the applicable emission standards.
                (h) The requirements for operators and prohibited acts specified in 40 CFR 1039.665 apply to owners or operators of stationary CI ICE equipped with AECDs for qualified emergency situations as allowed by 40 CFR 1039.665.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37970, June 28, 2011; 78 FR 6695, Jan. 30, 2013; 81 FR 44219, July 7, 2016]
              
            
            
              Testing Requirements for Owners and Operators
              
                § 60.4212
                What test methods and other procedures must I use if I am an owner or operator of a stationary CI internal combustion engine with a displacement of less than 30 liters per cylinder?
                Owners and operators of stationary CI ICE with a displacement of less than 30 liters per cylinder who conduct performance tests pursuant to this subpart must do so according to paragraphs (a) through (e) of this section.
                (a) The performance test must be conducted according to the in-use testing procedures in 40 CFR part 1039, subpart F, for stationary CI ICE with a displacement of less than 10 liters per cylinder, and according to 40 CFR part 1042, subpart F, for stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder.
                (b) Exhaust emissions from stationary CI ICE that are complying with the emission standards for new CI engines in 40 CFR part 1039 must not exceed the not-to-exceed (NTE) standards for the same model year and maximum engine power as required in 40 CFR 1039.101(e) and 40 CFR 1039.102(g)(1), except as specified in 40 CFR 1039.104(d). This requirement starts when NTE requirements take effect for nonroad diesel engines under 40 CFR part 1039.
                (c) Exhaust emissions from stationary CI ICE that are complying with the emission standards for new CI engines in 40 CFR 89.112 or 40 CFR 94.8, as applicable, must not exceed the NTE numerical requirements, rounded to the same number of decimal places as the applicable standard in 40 CFR 89.112 or 40 CFR 94.8, as applicable, determined from the following equation:
                
                  ER11JY06.000
                
                
                  Where:
                  
                  STD = The standard specified for that pollutant in 40 CFR 89.112 or 40 CFR 94.8, as applicable.
                
                

                Alternatively, stationary CI ICE that are complying with the emission standards for new CI engines in 40 CFR 89.112 or 40 CFR 94.8 may follow the testing procedures specified in § 60.4213 of this subpart, as appropriate.

                (d) Exhaust emissions from stationary CI ICE that are complying with the emission standards for pre-2007 model year engines in § 60.4204(a), § 60.4205(a), or § 60.4205(c) must not exceed the NTE numerical requirements, rounded to the same number of decimal places as the applicable standard in § 60.4204(a), § 60.4205(a), or § 60.4205(c), determined from the equation in paragraph (c) of this section.
                
                
                  Where:
                  
                  STD = The standard specified for that pollutant in § 60.4204(a), § 60.4205(a), or § 60.4205(c).
                
                
                Alternatively, stationary CI ICE that are complying with the emission standards for pre-2007 model year engines in § 60.4204(a), § 60.4205(a), or § 60.4205(c) may follow the testing procedures specified in § 60.4213, as appropriate.
                (e) Exhaust emissions from stationary CI ICE that are complying with the emission standards for new CI engines in 40 CFR part 1042 must not exceed the NTE standards for the same model year and maximum engine power as required in 40 CFR 1042.101(c).
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37971, June 28, 2011]
              
              
                § 60.4213
                What test methods and other procedures must I use if I am an owner or operator of a stationary CI internal combustion engine with a displacement of greater than or equal to 30 liters per cylinder?
                Owners and operators of stationary CI ICE with a displacement of greater than or equal to 30 liters per cylinder must conduct performance tests according to paragraphs (a) through (f) of this section.
                (a) Each performance test must be conducted according to the requirements in § 60.8 and under the specific conditions that this subpart specifies in table 7. The test must be conducted within 10 percent of 100 percent peak (or the highest achievable) load.
                (b) You may not conduct performance tests during periods of startup, shutdown, or malfunction, as specified in § 60.8(c).
                (c) You must conduct three separate test runs for each performance test required in this section, as specified in § 60.8(f). Each test run must last at least 1 hour.
                (d) To determine compliance with the percent reduction requirement, you must follow the requirements as specified in paragraphs (d)(1) through (3) of this section.
                (1) You must use Equation 2 of this section to determine compliance with the percent reduction requirement:
                
                  ER11JY06.001
                
                
                  Where:
                  
                  Ci = concentration of NOX or PM at the control device inlet,
                  Co = concentration of NOX or PM at the control device outlet, and
                  R = percent reduction of NOX or PM emissions.
                
                
                (2) You must normalize the NOX or PM concentrations at the inlet and outlet of the control device to a dry basis and to 15 percent oxygen (O2) using Equation 3 of this section, or an equivalent percent carbon dioxide (CO2) using the procedures described in paragraph (d)(3) of this section.
                
                  ER11JY06.002
                
                
                
                  Where:
                  
                  Cadj = Calculated NOX or PM concentration adjusted to 15 percent O2.
                  Cd = Measured concentration of NOX or PM, uncorrected.
                  5.9 = 20.9 percent O2−15 percent O2, the defined O2 correction value, percent.
                  %O2 = Measured O2 concentration, dry basis, percent.
                
                

                (3) If pollutant concentrations are to be corrected to 15 percent O2 and CO2 concentration is measured in lieu of O2 concentration measurement, a CO2 correction factor is needed. Calculate the CO2 correction factor as described in paragraphs (d)(3)(i) through (iii) of this section.
                (i) Calculate the fuel-specific Fo value for the fuel burned during the test using values obtained from Method 19, Section 5.2, and the following equation:
                
                  
                  ER11JY06.003
                
                
                  Where:
                  
                  Fo = Fuel factor based on the ratio of O2 volume to the ultimate CO2 volume produced by the fuel at zero percent excess air.
                  0.209 = Fraction of air that is O2, percent/100.
                  Fd = Ratio of the volume of dry effluent gas to the gross calorific value of the fuel from Method 19, dsm3/J (dscf/106 Btu).
                  Fc = Ratio of the volume of CO2 produced to the gross calorific value of the fuel from Method 19, dsm3/J (dscf/106 Btu).
                
                
                (ii) Calculate the CO2 correction factor for correcting measurement data to 15 percent O2, as follows:
                
                
                  ER11JY06.004
                
                
                
                  Where:
                  
                  XCO2 = CO2 correction factor, percent.
                  5.9 = 20.9 percent O2−15 percent O2, the defined O2 correction value, percent.
                
                
                (iii) Calculate the NOX and PM gas concentrations adjusted to 15 percent O2 using CO2 as follows:
                
                  ER11JY06.005
                
                
                  Where:
                  
                  Cadj = Calculated NOX or PM concentration adjusted to 15 percent O2.
                  Cd = Measured concentration of NOX or PM, uncorrected.
                  %CO2 = Measured CO2 concentration, dry basis, percent.
                
                
                (e) To determine compliance with the NOX mass per unit output emission limitation, convert the concentration of NOX in the engine exhaust using Equation 7 of this section:
                
                
                  ER11JY06.006
                
                
                  Where:
                  
                  ER = Emission rate in grams per KW-hour.
                  Cd = Measured NOX concentration in ppm.
                  1.912x10−3 = Conversion constant for ppm NOX to grams per standard cubic meter at 25 degrees Celsius.
                  Q = Stack gas volumetric flow rate, in standard cubic meter per hour.
                  T = Time of test run, in hours.
                  KW-hour = Brake work of the engine, in KW-hour.
                
                
                (f) To determine compliance with the PM mass per unit output emission limitation, convert the concentration of PM in the engine exhaust using Equation 8 of this section:
                
                  ER11JY06.007
                
                
                  Where:
                  
                  ER = Emission rate in grams per KW-hour.
                  Cadj = Calculated PM concentration in grams per standard cubic meter.
                  Q = Stack gas volumetric flow rate, in standard cubic meter per hour.
                  T = Time of test run, in hours.
                  KW-hour = Energy output of the engine, in KW.
                
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37971, June 28, 2011]
              
            
            
              Notification, Reports, and Records for Owners and Operators
              
                § 60.4214
                What are my notification, reporting, and recordkeeping requirements if I am an owner or operator of a stationary CI internal combustion engine?
                (a) Owners and operators of non-emergency stationary CI ICE that are greater than 2,237 KW (3,000 HP), or have a displacement of greater than or equal to 10 liters per cylinder, or are pre-2007 model year engines that are greater than 130 KW (175 HP) and not certified, must meet the requirements of paragraphs (a)(1) and (2) of this section.

                (1) Submit an initial notification as required in § 60.7(a)(1). The notification must include the information in paragraphs (a)(1)(i) through (v) of this section.
                
                (i) Name and address of the owner or operator;
                (ii) The address of the affected source;
                (iii) Engine information including make, model, engine family, serial number, model year, maximum engine power, and engine displacement;
                (iv) Emission control equipment; and
                (v) Fuel used.
                (2) Keep records of the information in paragraphs (a)(2)(i) through (iv) of this section.
                (i) All notifications submitted to comply with this subpart and all documentation supporting any notification.
                (ii) Maintenance conducted on the engine.
                (iii) If the stationary CI internal combustion is a certified engine, documentation from the manufacturer that the engine is certified to meet the emission standards.
                (iv) If the stationary CI internal combustion is not a certified engine, documentation that the engine meets the emission standards.
                (b) If the stationary CI internal combustion engine is an emergency stationary internal combustion engine, the owner or operator is not required to submit an initial notification. Starting with the model years in table 5 to this subpart, if the emergency engine does not meet the standards applicable to non-emergency engines in the applicable model year, the owner or operator must keep records of the operation of the engine in emergency and non-emergency service that are recorded through the non-resettable hour meter. The owner must record the time of operation of the engine and the reason the engine was in operation during that time.
                (c) If the stationary CI internal combustion engine is equipped with a diesel particulate filter, the owner or operator must keep records of any corrective action taken after the backpressure monitor has notified the owner or operator that the high backpressure limit of the engine is approached.
                (d) If you own or operate an emergency stationary CI ICE with a maximum engine power more than 100 HP that operates or is contractually obligated to be available for more than 15 hours per calendar year for the purposes specified in § 60.4211(f)(2)(ii) and (iii) or that operates for the purposes specified in § 60.4211(f)(3)(i), you must submit an annual report according to the requirements in paragraphs (d)(1) through (3) of this section.
                (1) The report must contain the following information:
                (i) Company name and address where the engine is located.
                (ii) Date of the report and beginning and ending dates of the reporting period.
                (iii) Engine site rating and model year.
                (iv) Latitude and longitude of the engine in decimal degrees reported to the fifth decimal place.
                (v) Hours operated for the purposes specified in § 60.4211(f)(2)(ii) and (iii), including the date, start time, and end time for engine operation for the purposes specified in § 60.4211(f)(2)(ii) and (iii).
                (vi) Number of hours the engine is contractually obligated to be available for the purposes specified in § 60.4211(f)(2)(ii) and (iii).
                (vii) Hours spent for operation for the purposes specified in § 60.4211(f)(3)(i), including the date, start time, and end time for engine operation for the purposes specified in § 60.4211(f)(3)(i). The report must also identify the entity that dispatched the engine and the situation that necessitated the dispatch of the engine.
                (2) The first annual report must cover the calendar year 2015 and must be submitted no later than March 31, 2016. Subsequent annual reports for each calendar year must be submitted no later than March 31 of the following calendar year.

                (3) The annual report must be submitted electronically using the subpart specific reporting form in the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through EPA's Central Data Exchange (CDX) (www.epa.gov/cdx). However, if the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, the written report must be submitted to the Administrator at the appropriate address listed in § 60.4.
                
                (e) Owners or operators of stationary CI ICE equipped with AECDs pursuant to the requirements of 40 CFR 1039.665 must report the use of AECDs as required by 40 CFR 1039.665(e).
                [71 FR 39172, July 11, 2006, as amended at 78 FR 6696, Jan. 30, 2013; 81 FR 44219, July 7, 2016]
              
            
            
              Special Requirements
              
                § 60.4215
                What requirements must I meet for engines used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands?
                (a) Stationary CI ICE with a displacement of less than 30 liters per cylinder that are used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands are required to meet the applicable emission standards in §§ 60.4202 and 60.4205.
                (b) Stationary CI ICE that are used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands are not required to meet the fuel requirements in § 60.4207.
                (c) Stationary CI ICE with a displacement of greater than or equal to 30 liters per cylinder that are used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands are required to meet the following emission standards:

                (1) For engines installed prior to January 1, 2012, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 17.0 g/KW-hr (12.7 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 45 · n−0.2 g/KW-hr (34 · n−0.2 g/HP-hr) when maximum engine speed is 130 or more but less than 2,000 rpm, where n is maximum engine speed; and
                (iii) 9.8 g/KW-hr (7.3 g/HP-hr) when maximum engine speed is 2,000 rpm or more.

                (2) For engines installed on or after January 1, 2012, limit the emissions of NOX in the stationary CI internal combustion engine exhaust to the following:
                (i) 14.4 g/KW-hr (10.7 g/HP-hr) when maximum engine speed is less than 130 rpm;
                (ii) 44 · n−0.23 g/KW-hr (33 · n−0.23 g/HP-hr) when maximum engine speed is greater than or equal to 130 but less than 2,000 rpm and where n is maximum engine speed; and
                (iii) 7.7 g/KW-hr (5.7 g/HP-hr) when maximum engine speed is greater than or equal to 2,000 rpm.
                (3) Limit the emissions of PM in the stationary CI internal combustion engine exhaust to 0.40 g/KW-hr (0.30 g/HP-hr).
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37971, June 28, 2011]
              
              
                § 60.4216
                What requirements must I meet for engines used in Alaska?
                (a) Prior to December 1, 2010, owners and operators of stationary CI ICE with a displacement of less than 30 liters per cylinder located in areas of Alaska not accessible by the FAHS should refer to 40 CFR part 69 to determine the diesel fuel requirements applicable to such engines.
                (b) Except as indicated in paragraph (c) of this section, manufacturers, owners and operators of stationary CI ICE with a displacement of less than 10 liters per cylinder located in remote areas of Alaska may meet the requirements of this subpart by manufacturing and installing engines meeting the requirements of 40 CFR parts 94 or 1042, as appropriate, rather than the otherwise applicable requirements of 40 CFR parts 89 and 1039, as indicated in §§ 60.4201(f) and 60.4202(g).
                (c) Manufacturers, owners, and operators of stationary CI ICE that are located in remote areas of Alaska may choose to meet the applicable emission standards for emergency engines in §§ 60.4202 and 60.4205, and not those for non-emergency engines in §§ 60.4201 and 60.4204, except that for 2014 model year and later non-emergency CI ICE, the owner or operator of any such engine must have that engine certified as meeting at least the Tier 3 PM standards in 40 CFR 89.112 or 40 CFR 1042.101.
                (d) The provisions of § 60.4207 do not apply to owners and operators of pre-2014 model year stationary CI ICE subject to this subpart that are located in remote areas of Alaska.

                (e) The provisions of § 60.4208(a) do not apply to owners and operators of stationary CI ICE subject to this subpart that are located in areas of Alaska not accessible by the FAHS until after December 31, 2009.
                
                (f) The provisions of this section and § 60.4207 do not prevent owners and operators of stationary CI ICE subject to this subpart that are located in remote areas of Alaska from using fuels mixed with used lubricating oil, in volumes of up to 1.75 percent of the total fuel. The sulfur content of the used lubricating oil must be less than 200 parts per million. The used lubricating oil must meet the on-specification levels and properties for used oil in 40 CFR 279.11.
                [76 FR 37971, June 28, 2011, as amended at 81 FR 44219, July 7, 2016; 84 FR 61568, Nov. 13, 2019]
              
              
                § 60.4217
                What emission standards must I meet if I am an owner or operator of a stationary internal combustion engine using special fuels?
                Owners and operators of stationary CI ICE that do not use diesel fuel may petition the Administrator for approval of alternative emission standards, if they can demonstrate that they use a fuel that is not the fuel on which the manufacturer of the engine certified the engine and that the engine cannot meet the applicable standards required in § 60.4204 or § 60.4205 using such fuels and that use of such fuel is appropriate and reasonably necessary, considering cost, energy, technical feasibility, human health and environmental, and other factors, for the operation of the engine.
                [76 FR 37972, June 28, 2011]
              
            
            
              General Provisions
              
                § 60.4218
                What parts of the General Provisions apply to me?
                Table 8 to this subpart shows which parts of the General Provisions in §§ 60.1 through 60.19 apply to you.
              
            
            
              Definitions
              
                § 60.4219
                What definitions apply to this subpart?
                As used in this subpart, all terms not defined herein shall have the meaning given them in the CAA and in subpart A of this part.
                
                  Alaska Railbelt Grid means the service areas of the six regulated public utilities that extend from Fairbanks to Anchorage and the Kenai Peninsula. These utilities are Golden Valley Electric Association; Chugach Electric Association; Matanuska Electric Association; Homer Electric Association; Anchorage Municipal Light & Power; and the City of Seward Electric System.
                
                  Certified emissions life means the period during which the engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. The values for certified emissions life for stationary CI ICE with a displacement of less than 10 liters per cylinder are given in 40 CFR 1039.101(g). The values for certified emissions life for stationary CI ICE with a displacement of greater than or equal to 10 liters per cylinder and less than 30 liters per cylinder are given in 40 CFR 94.9(a).
                
                  Combustion turbine means all equipment, including but not limited to the turbine, the fuel, air, lubrication and exhaust gas systems, control systems (except emissions control equipment), and any ancillary components and sub-components comprising any simple cycle combustion turbine, any regenerative/recuperative cycle combustion turbine, the combustion turbine portion of any cogeneration cycle combustion system, or the combustion turbine portion of any combined cycle steam/electric generating system.
                
                  Compression ignition means relating to a type of stationary internal combustion engine that is not a spark ignition engine.
                
                  Date of manufacture means one of the following things:
                (1) For freshly manufactured engines and modified engines, date of manufacture means the date the engine is originally produced.
                (2) For reconstructed engines, date of manufacture means the date the engine was originally produced, except as specified in paragraph (3) of this definition.

                (3) Reconstructed engines are assigned a new date of manufacture if the fixed capital cost of the new and refurbished components exceeds 75 percent of the fixed capital cost of a comparable entirely new facility. An engine that is produced from a previously used engine block does not retain the date of manufacture of the engine in which the engine block was previously used if the engine is produced using all new components except for the engine block. In these cases, the date of manufacture is the date of reconstruction or the date the new engine is produced.
                
                  Diesel fuel means any liquid obtained from the distillation of petroleum with a boiling point of approximately 150 to 360 degrees Celsius. One commonly used form is number 2 distillate oil.
                
                  Diesel particulate filter means an emission control technology that reduces PM emissions by trapping the particles in a flow filter substrate and periodically removes the collected particles by either physical action or by oxidizing (burning off) the particles in a process called regeneration.
                
                  Emergency stationary internal combustion engine means any stationary reciprocating internal combustion engine that meets all of the criteria in paragraphs (1) through (3) of this definition. All emergency stationary ICE must comply with the requirements specified in § 60.4211(f) in order to be considered emergency stationary ICE. If the engine does not comply with the requirements specified in § 60.4211(f), then it is not considered to be an emergency stationary ICE under this subpart.
                (1) The stationary ICE is operated to provide electrical power or mechanical work during an emergency situation. Examples include stationary ICE used to produce power for critical networks or equipment (including power supplied to portions of a facility) when electric power from the local utility (or the normal power source, if the facility runs on its own power production) is interrupted, or stationary ICE used to pump water in the case of fire or flood, etc.
                (2) The stationary ICE is operated under limited circumstances for situations not included in paragraph (1) of this definition, as specified in § 60.4211(f).
                (3) The stationary ICE operates as part of a financial arrangement with another entity in situations not included in paragraph (1) of this definition only as allowed in § 60.4211(f)(2)(ii) or (iii) and § 60.4211(f)(3)(i).
                
                  Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
                
                  Fire pump engine means an emergency stationary internal combustion engine certified to NFPA requirements that is used to provide power to pump water for fire suppression or protection.
                
                  Freshly manufactured engine means an engine that has not been placed into service. An engine becomes freshly manufactured when it is originally produced.
                
                  Installed means the engine is placed and secured at the location where it is intended to be operated.
                
                  Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures a stationary engine for sale in the United States or otherwise introduces a new stationary engine into commerce in the United States. This includes importers who import stationary engines for sale or resale.
                
                  Maximum engine power means maximum engine power as defined in 40 CFR 1039.801.
                
                  Model year means the calendar year in which an engine is manufactured (see “date of manufacture”), except as follows:
                (1) Model year means the annual new model production period of the engine manufacturer in which an engine is manufactured (see “date of manufacture”), if the annual new model production period is different than the calendar year and includes January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year.
                (2) For an engine that is converted to a stationary engine after being placed into service as a nonroad or other non-stationary engine, model year means the calendar year or new model production period in which the engine was manufactured (see “date of manufacture”).
                
                  Other internal combustion engine means any internal combustion engine, except combustion turbines, which is not a reciprocating internal combustion engine or rotary internal combustion engine.
                
                  Reciprocating internal combustion engine means any internal combustion engine which uses reciprocating motion to convert heat energy into mechanical work.
                
                  Remote areas of Alaska means areas of Alaska that meet either paragraph (1) or (2) of this definition.
                (1) Areas of Alaska that are not accessible by the Federal Aid Highway System (FAHS).
                (2) Areas of Alaska that meet all of the following criteria:
                (i) The only connection to the FAHS is through the Alaska Marine Highway System, or the stationary CI ICE operation is within an isolated grid in Alaska that is not connected to the statewide electrical grid referred to as the Alaska Railbelt Grid.
                (ii) At least 10 percent of the power generated by the stationary CI ICE on an annual basis is used for residential purposes.
                (iii) The generating capacity of the source is less than 12 megawatts, or the stationary CI ICE is used exclusively for backup power for renewable energy.
                
                  Rotary internal combustion engine means any internal combustion engine which uses rotary motion to convert heat energy into mechanical work.
                
                  Spark ignition means relating to a gasoline, natural gas, or liquefied petroleum gas fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark ignition engines usually use a throttle to regulate intake air flow to control power during normal operation. Dual-fuel engines in which a liquid fuel (typically diesel fuel) is used for CI and gaseous fuel (typically natural gas) is used as the primary fuel at an annual average ratio of less than 2 parts diesel fuel to 100 parts total fuel on an energy equivalent basis are spark ignition engines.
                
                  Stationary internal combustion engine means any internal combustion engine, except combustion turbines, that converts heat energy into mechanical work and is not mobile. Stationary ICE differ from mobile ICE in that a stationary internal combustion engine is not a nonroad engine as defined at 40 CFR 1068.30 (excluding paragraph (2)(ii) of that definition), and is not used to propel a motor vehicle, aircraft, or a vehicle used solely for competition. Stationary ICE include reciprocating ICE, rotary ICE, and other ICE, except combustion turbines.
                
                  Subpart means 40 CFR part 60, subpart IIII.
                [71 FR 39172, July 11, 2006, as amended at 76 FR 37972, June 28, 2011; 78 FR 6696, Jan. 30, 2013; 81 FR 44219, July 7, 2016]
              
            
            
              Pt. 60, Subpt. IIII, Table 1
              Table 1 to Subpart IIII of Part 60—Emission Standards for Stationary Pre-2007 Model Year Engines With a Displacement of <10 Liters per Cylinder and 2007-2010 Model Year Engines >2,237 KW (3,000 HP) and With a Displacement of <10 Liters per Cylinder
              
                [As stated in §§ 60.4201(b), 60.4202(b), 60.4204(a), and 60.4205(a), you must comply with the following emission standards]
                
                  Maximum engine power
                  Emission standards for stationary pre-2007 model year engines with a displacement of <10 liters per cylinder and 2007-2010 model year engines >2,237 KW (3,000 HP) and with a displacement of <10 liters per cylinder in g/KW-hr (g/HP-hr)
                  NMHC + NOX
                  
                  HC
                  NOX
                  
                  CO
                  PM
                
                
                  KW<8 (HP<11)
                  10.5 (7.8)
                  
                  
                  8.0 (6.0)
                  1.0 (0.75)
                
                
                  8≤KW<19 (11≤HP<25)
                  9.5 (7.1)
                  
                  
                  6.6 (4.9)
                  0.80 (0.60)
                
                
                  19≤KW<37 (25≤HP<50)
                  9.5 (7.1)
                  
                  
                  5.5 (4.1)
                  0.80 (0.60)
                
                
                  37≤KW<56 (50≤HP<75)
                  
                  
                  9.2 (6.9)
                  
                  
                
                
                  56≤KW<75 (75≤HP<100)
                  
                  
                  9.2 (6.9)
                  
                  
                
                
                  75≤KW<130 (100≤HP<175)
                  
                  
                  9.2 (6.9)
                  
                  
                
                
                  130≤KW<225 (175≤HP<300)
                  
                  1.3 (1.0)
                  9.2 (6.9)
                  11.4 (8.5)
                  0.54 (0.40)
                
                
                  225≤KW<450 (300≤HP<600)
                  
                  1.3 (1.0)
                  9.2 (6.9)
                  11.4 (8.5)
                  0.54 (0.40)
                
                
                  450≤KW≤560 (600≤HP≤750)
                  
                  1.3 (1.0)
                  9.2 (6.9)
                  11.4 (8.5)
                  0.54 (0.40)
                
                
                  KW>560 (HP>750)
                  
                  1.3 (1.0)
                  9.2 (6.9)
                  11.4 (8.5)
                  0.54 (0.40)
                
              
            
            
              
              Pt. 60, Subpt. IIII, Table 2
              Table 2 to Subpart IIII of Part 60—Emission Standards for 2008 Model Year and Later Emergency Stationary CI ICE <37 KW (50 HP) With a Displacement of <10 Liters per Cylinder
              
                [As stated in § 60.4202(a)(1), you must comply with the following emission standards]
                
                  Engine power
                  Emission standards for 2008 model year and later emergency stationary CI ICE <37 KW (50 HP) with a displacement of <10 liters per cylinder in g/KW-hr (g/HP-hr)
                  Model year(s)
                  NOX + NMHC
                  CO
                  PM
                
                
                  KW<8 (HP<11)
                  2008 + 
                  7.5 (5.6)
                  8.0 (6.0)
                  0.40 (0.30)
                
                
                  8≤KW<19 (11≤HP<25)
                  2008 + 
                  7.5 (5.6)
                  6.6 (4.9)
                  0.40 (0.30)
                
                
                  19≤KW<37 (25≤HP<50)
                  2008 + 
                  7.5 (5.6)
                  5.5 (4.1)
                  0.30 (0.22)
                
              
            
            
              Pt. 60, Subpt. IIII, Table 3
              Table 3 to Subpart IIII of Part 60—Certification Requirements for Stationary Fire Pump Engines
              
                As stated in § 60.4202(d), you must certify new stationary fire pump engines beginning with the following model years:
                
                  Enginepower
                  
                  Starting model year engine manufacturers must certifynew
                    stationary
                    fire pump
                    engines
                    according to
                    § 60.4202(d)1
                    
                  
                
                
                  KW<75(HP<100)
                  
                  2011
                
                
                  75≤KW<130(100≤HP<175)
                  
                  2010
                
                
                  130≤KW≤560(175≤HP≤750)
                  
                  2009
                
                
                  KW>560(HP>750)
                  
                  2008
                
                
                  1Manufacturers of fire pump stationary CI ICE with a maximum engine power greater than or equal to 37 kW (50 HP) and less than 450 KW (600 HP) and a rated speed of greater than 2,650 revolutions per minute (rpm) are not required to certify such engines until three model years following the model year indicated in this Table 3 for engines in the applicable engine power category.
              
              [71 FR 39172, July 11, 2006, as amended at 76 FR 37972, June 28, 2011]
            
            
              Pt. 60, Subpt. IIII, Table 4
              Table 4 to Subpart IIII of Part 60—Emission Standards for Stationary Fire Pump Engines
              
                [As stated in §§ 60.4202(d) and 60.4205(c), you must comply with the following emission standards for stationary fire pump engines]
                
                  Maximum engine power
                  Model year(s)
                  NMHC + NOX
                  
                  CO
                  PM
                
                
                  KW<8 (HP<11)
                  2010 and earlier
                  10.5 (7.8)
                  8.0 (6.0)
                  1.0 (0.75)
                
                
                   
                  2011 + 
                  7.5 (5.6)
                  
                  0.40 (0.30)
                
                
                  8≤KW<19 (11≤HP<25)
                  2010 and earlier
                  9.5 (7.1)
                  6.6 (4.9)
                  0.80 (0.60)
                
                
                   
                  2011 + 
                  7.5 (5.6)
                  
                  0.40 (0.30)
                
                
                  19≤KW<37 (25≤HP<50)
                  2010 and earlier
                  9.5 (7.1)
                  5.5 (4.1)
                  0.80 (0.60)
                
                
                   
                  2011 + 
                  7.5 (5.6)
                  
                  0.30 (0.22)
                
                
                  37≤KW<56 (50≤HP<75)
                  2010 and earlier
                  10.5 (7.8)
                  5.0 (3.7)
                  0.80 (0.60)
                
                
                   
                  2011 + 1
                  
                  4.7 (3.5)
                  
                  0.40 (0.30)
                
                
                  56≤KW<75 (75≤HP<100)
                  2010 and earlier
                  10.5 (7.8)
                  5.0 (3.7)
                  0.80 (0.60)
                
                
                   
                  2011 + 1
                  
                  4.7 (3.5)
                  
                  0.40 (0.30)
                
                
                  75≤KW<130 (100≤HP<175)
                  2009 and earlier
                  10.5 (7.8)
                  5.0 (3.7)
                  0.80 (0.60)
                
                
                   
                  2010 + 2
                  
                  4.0 (3.0)
                  
                  0.30 (0.22)
                
                
                  130≤KW<225 (175≤HP<300)
                  2008 and earlier
                  10.5 (7.8)
                  3.5 (2.6)
                  0.54 (0.40)
                
                
                   
                  2009 + 3
                  
                  4.0 (3.0)
                  
                  0.20 (0.15)
                
                
                  225≤KW<450 (300≤HP<600)
                  2008 and earlier
                  10.5 (7.8)
                  3.5 (2.6)
                  0.54 (0.40)
                
                
                   
                  2009 + 3
                  
                  4.0 (3.0)
                  
                  0.20 (0.15)
                
                
                  450≤KW≤560 (600≤HP≤750)
                  2008 and earlier
                  10.5 (7.8)
                  3.5 (2.6)
                  0.54 (0.40)
                
                
                   
                  2009 +
                  4.0 (3.0)
                  
                  0.20 (0.15)
                
                
                  KW>560 (HP>750)
                  2007 and earlier
                  10.5 (7.8)
                  3.5 (2.6)
                  0.54 (0.40)
                
                
                  
                   
                  2008 + 
                  6.4 (4.8)
                  
                  0.20 (0.15)
                
                
                  1 For model years 2011-2013, manufacturers, owners and operators of fire pump stationary CI ICE in this engine power category with a rated speed of greater than 2,650 revolutions per minute (rpm) may comply with the emission limitations for 2010 model year engines.
                
                  2 For model years 2010-2012, manufacturers, owners and operators of fire pump stationary CI ICE in this engine power category with a rated speed of greater than 2,650 rpm may comply with the emission limitations for 2009 model year engines.
                
                  3 In model years 2009-2011, manufacturers of fire pump stationary CI ICE in this engine power category with a rated speed of greater than 2,650 rpm may comply with the emission limitations for 2008 model year engines.
              
            
            
              Pt. 60, Subpt. IIII, Table 5
              Table 5 to Subpart IIII of Part 60—Labeling and Recordkeeping Requirements for New Stationary Emergency Engines
              
                [You must comply with the labeling requirements in § 60.4210(f) and the recordkeeping requirements in § 60.4214(b) for new emergency stationary CI ICE beginning in the following model years:]
                
                  Engine power
                  Starting model year
                
                
                  19≤KW<56 (25≤HP<75)
                  2013
                
                
                  56≤KW<130 (75≤HP<175)
                  2012
                
                
                  KW≥130 (HP≥175)
                  2011
                
              
            
            
              Pt. 60, Subpt. IIII, Table 6
              Table 6 to Subpart IIII of Part 60—Optional 3-Mode Test Cycle for Stationary Fire Pump Engines
              
                [As stated in § 60.4210(g), manufacturers of fire pump engines may use the following test cycle for testing fire pump engines:]
                
                  Mode No.
                  Engine speed 1
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Rated
                  100
                  0.30
                
                
                  2
                  Rated
                  75
                  0.50
                
                
                  3
                  Rated
                  50
                  0.20
                
                
                  1 Engine speed: ±2 percent of point.
                
                  2 Torque: NFPA certified nameplate HP for 100 percent point. All points should be ±2 percent of engine percent load value.
              
            
            
              Pt. 60, Subpt. IIII, Table 7
              Table 7 to Subpart IIII of Part 60—Requirements for Performance Tests for Stationary CI ICE With a Displacement of ≥30 Liters per Cylinder

              As stated in § 60.4213, you must comply with the following requirements for performance tests for stationary CI ICE with a displacement of ≥30 liters per cylinder:
              
              
                
                  Each
                  Complying with the requirement to
                  You must
                  Using
                  According to the following requirements
                
                
                  1. Stationary CI internal combustion engine with a displacement of ≥ 30 liters per cylinder
                  a. Reduce NOX emissions by 90 percent or more;
                  i. Select the sampling port location and number/location of traverse points at the inlet and outlet of the control device;
                  
                  (a) For NOX, O2, and moisture measurement, ducts ≤6 inches in diameter may be sampled at a single point located at the duct centroid and ducts >6 and ≤12 inches in diameter may be sampled at 3 traverse points located at 16.7, 50.0, and 83.3% of the measurement line ('3-point long line'). If the duct is >12 inches in diameter and the sampling port location meets the two and half-diameter criterion of Section 11.1.1 of Method 1 of 40 CFR part 60, appendix A-1, the duct may be sampled at '3-point long line'; otherwise, conduct the stratification testing and select sampling points according to Section 8.1.2 of Method 7E of 40 CFR part 60, appendix A-4.
                
                
                   
                  
                  ii. Measure O2 at the inlet and outlet of the control device;
                  (1) Method 3, 3A, or 3B of 40 CFR part 60, appendix A-2
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for NOX concentration.
                
                
                   
                  
                  iii. If necessary, measure moisture content at the inlet and outlet of the control device; and
                  (2) Method 4 of 40 CFR part 60, appendix A-3, Method 320 of 40 CFR part 63, appendix A, or ASTM D 6348-03 (incorporated by reference, see § 60.17)

                  (c) Measurements to determine moisture content must be made at the same time as the measurements for NOX concentration.
                
                
                   
                  
                  iv. Measure NOX at the inlet and outlet of the control device.
                  (3) Method 7E of 40 CFR part 60, appendix A-4, Method 320 of 40 CFR part 63, appendix A, or ASTM D 6348-03 (incorporated by reference, see § 60.17)
                  (d) NOX concentration must be at 15 percent O2, dry basis. Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                  
                   
                  b. Limit the concentration of NOX in the stationary CI internal combustion engine exhaust.
                  i. Select the sampling port location and number/location of traverse points at the exhaust of the stationary internal combustion engine;
                  
                  (a) For NOX, O2, and moisture measurement, ducts ≤6 inches in diameter may be sampled at a single point located at the duct centroid and ducts >6 and ≤12 inches in diameter may be sampled at 3 traverse points located at 16.7, 50.0, and 83.3% of the measurement line ('3-point long line'). If the duct is >12 inches in diameter and the sampling port location meets the two and half-diameter criterion of Section 11.1.1 of Method 1 of 40 CFR part 60, appendix A-1, the duct may be sampled at '3-point long line'; otherwise, conduct the stratification testing and select sampling points according to Section 8.1.2 of Method 7E of 40 CFR part 60, appendix A-4.
                
                
                   
                  
                  ii. Determine the O2 concentration of the stationary internal combustion engine exhaust at the sampling port location;
                  (1) Method 3, 3A, or 3B of 40 CFR part 60, appendix A-2
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurement for NOX concentration.
                
                
                   
                  
                  iii. If necessary, measure moisture content of the stationary internal combustion engine exhaust at the sampling port location; and
                  (2) Method 4 of 40 CFR part 60, appendix A-3, Method 320 of 40 CFR part 63, appendix A, or ASTM D 6348-03 (incorporated by reference, see § 60.17)

                  (c) Measurements to determine moisture content must be made at the same time as the measurement for NOX concentration.
                
                
                   
                  
                  iv. Measure NOX at the exhaust of the stationary internal combustion engine; if using a control device, the sampling site must be located at the outlet of the control device.
                  (3) Method 7E of 40 CFR part 60, appendix A-4, Method 320 of 40 CFR part 63, appendix A, or ASTM D 6348-03 (incorporated by reference, see § 60.17)
                  (d) NOX concentration must be at 15 percent O2, dry basis. Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                   
                  c. Reduce PM emissions by 60 percent or more
                  i. Select the sampling port location and the number of traverse points;
                  (1) Method 1 or 1A of 40 CFR part 60, appendix A-1
                  (a) Sampling sites must be located at the inlet and outlet of the control device.
                
                
                   
                  
                  ii. Measure O2 at the inlet and outlet of the control device;
                  (2) Method 3, 3A, or 3B of 40 CFR part 60, appendix A-2
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for PM concentration.
                
                
                  
                   
                  
                  iii. If necessary, measure moisture content at the inlet and outlet of the control device; and
                  (3) Method 4 of 40 CFR part 60, appendix A-3
                  (c) Measurements to determine and moisture content must be made at the same time as the measurements for PM concentration.
                
                
                   
                  
                  iv. Measure PM at the inlet and outlet of the control device.
                  (4) Method 5 of 40 CFR part 60, appendix A-3
                  (d) PM concentration must be at 15 percent O2, dry basis. Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                   
                  d. Limit the concentration of PM in the stationary CI internal combustion engine exhaust
                  i. Select the sampling port location and the number of traverse points;
                  (1) Method 1 or 1A of 40 CFR part 60, appendix A-1
                  (a) If using a control device, the sampling site must be located at the outlet of the control device.
                
                
                   
                  
                  ii. Determine the O2 concentration of the stationary internal combustion engine exhaust at the sampling port location;
                  (2) Method 3, 3A, or 3B of 40 CFR part 60, appendix A-2
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for PM concentration.
                
                
                   
                  
                  iii. If necessary, measure moisture content of the stationary internal combustion engine exhaust at the sampling port location; and
                  (3) Method 4 of 40 CFR part 60, appendix A-3
                  (c) Measurements to determine moisture content must be made at the same time as the measurements for PM concentration.
                
                
                   
                  
                  iv. Measure PM at the exhaust of the stationary internal combustion engine.
                  (4) Method 5 of 40 CFR part 60, appendix A-3
                  (d) PM concentration must be at 15 percent O2, dry basis. Results of this test consist of the average of the three 1-hour or longer runs.
                
              
              [79 FR 11251, Feb. 27, 2014]
            
            
              Pt. 60, Subpt. IIII, Table 8
              Table 8 to Subpart IIII of Part 60—Applicability of General Provisions to Subpart IIII
              
                [As stated in § 60.4218, you must comply with the following applicable General Provisions:]
                
                  General Provisionscitation
                  
                  Subject of citation
                  Appliesto
                    subpart
                  
                  Explanation
                
                
                  § 60.1
                  General applicability of the General Provisions
                  Yes
                
                
                  § 60.2
                  Definitions
                  Yes
                  Additional terms defined in § 60.4219.
                
                
                  § 60.3
                  Units and abbreviations
                  Yes
                
                
                  § 60.4
                  Address
                  Yes
                
                
                  § 60.5
                  Determination of construction or modification
                  Yes
                
                
                  § 60.6
                  Review of plans
                  Yes
                
                
                  § 60.7
                  Notification and Recordkeeping
                  Yes
                  Except that § 60.7 only applies as specified in § 60.4214(a).
                
                
                  § 60.8
                  Performance tests
                  Yes
                  Except that § 60.8 only applies to stationary CI ICE with a displacement of (≥30 liters per cylinder and engines that are not certified.
                
                
                  § 60.9
                  Availability of information
                  Yes
                
                
                  § 60.10
                  State Authority
                  Yes
                
                
                  § 60.11
                  Compliance with standards and maintenance requirements
                  No
                  Requirements are specified in subpart IIII.
                
                
                  § 60.12
                  Circumvention
                  Yes
                
                
                  
                  § 60.13
                  Monitoring requirements
                  Yes
                  Except that § 60.13 only applies to stationary CI ICE with a displacement of (≥30 liters per cylinder.
                
                
                  § 60.14
                  Modification
                  Yes
                
                
                  § 60.15
                  Reconstruction
                  Yes
                
                
                  § 60.16
                  Priority list
                  Yes
                
                
                  § 60.17
                  Incorporations by reference
                  Yes
                
                
                  § 60.18
                  General control device requirements
                  No
                
                
                  § 60.19
                  General notification and reporting requirements
                  Yes
                
              
            
          
          
            Subpart JJJJ—Standards of Performance for Stationary Spark Ignition Internal Combustion Engines
            
              Source:
              73 FR 3591, Jan. 18, 2008, unless otherwise noted.
            
            
              What This Subpart Covers
              
                § 60.4230
                Am I subject to this subpart?
                (a) The provisions of this subpart are applicable to manufacturers, owners, and operators of stationary spark ignition (SI) internal combustion engines (ICE) as specified in paragraphs (a)(1) through (6) of this section. For the purposes of this subpart, the date that construction commences is the date the engine is ordered by the owner or operator.
                (1) Manufacturers of stationary SI ICE with a maximum engine power less than or equal to 19 kilowatt (KW) (25 horsepower (HP)) that are manufactured on or after July 1, 2008.
                (2) Manufacturers of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) that are gasoline fueled or that are rich burn engines fueled by liquefied petroleum gas (LPG), where the date of manufacture is:
                (i) On or after July 1, 2008; or
                (ii) On or after January 1, 2009, for emergency engines.
                (3) Manufacturers of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) that are not gasoline fueled and are not rich burn engines fueled by LPG, where the manufacturer participates in the voluntary manufacturer certification program described in this subpart and where the date of manufacture is:
                (i) On or after July 1, 2007, for engines with a maximum engine power greater than or equal to 500 HP (except lean burn engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP);
                (ii) On or after January 1, 2008, for lean burn engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP;
                (iii) On or after July 1, 2008, for engines with a maximum engine power less than 500 HP; or
                (iv) On or after January 1, 2009, for emergency engines.
                (4) Owners and operators of stationary SI ICE that commence construction after June 12, 2006, where the stationary SI ICE are manufactured:
                (i) On or after July 1, 2007, for engines with a maximum engine power greater than or equal to 500 HP (except lean burn engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP);
                (ii) on or after January 1, 2008, for lean burn engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP;
                (iii) on or after July 1, 2008, for engines with a maximum engine power less than 500 HP; or
                (iv) on or after January 1, 2009, for emergency engines with a maximum engine power greater than 19 KW (25 HP).

                (5) Owners and operators of stationary SI ICE that are modified or reconstructed after June 12, 2006, and any person that modifies or reconstructs any stationary SI ICE after June 12, 2006.
                
                (6) The provisions of § 60.4236 of this subpart are applicable to all owners and operators of stationary SI ICE that commence construction after June 12, 2006.
                (b) The provisions of this subpart are not applicable to stationary SI ICE being tested at an engine test cell/stand.
                (c) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 40 CFR part 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 40 CFR 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart as applicable.
                (d) For the purposes of this subpart, stationary SI ICE using alcohol-based fuels are considered gasoline engines.
                (e) Stationary SI ICE may be eligible for exemption from the requirements of this subpart as described in 40 CFR part 1068, subpart C (or the exemptions described in 40 CFR parts 90 and 1048, for engines that would need to be certified to standards in those parts), except that owners and operators, as well as manufacturers, may be eligible to request an exemption for national security.
                (f) Owners and operators of facilities with internal combustion engines that are acting as temporary replacement units and that are located at a stationary source for less than 1 year and that have been properly certified as meeting the standards that would be applicable to such engine under the appropriate nonroad engine provisions, are not required to meet any other provisions under this subpart with regard to such engines.
                [73 FR 3591, Jan. 18, 2008, as amended at 76 FR 37972, June 28, 2011]
              
            
            
              Emission Standards for Manufacturers
              
                § 60.4231
                What emission standards must I meet if I am a manufacturer of stationary SI internal combustion engines or equipment containing such engines?
                (a) Stationary SI internal combustion engine manufacturers must certify their stationary SI ICE with a maximum engine power less than or equal to 19 KW (25 HP) manufactured on or after July 1, 2008 to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 1054, as follows:
                
                  
                    If engine displacement is * * *
                    and manufacturing dates are * * *
                    the engine must meet emission standards and related requirements for nonhandheld engines under * * *
                  
                  
                    (1) below 225 cc
                    July 1, 2008 to December 31, 2011
                    40 CFR part 90.
                  
                  
                    (2) below 225 cc
                    January 1, 2012 or later
                    40 CFR part 1054.
                  
                  
                    (3) at or above 225 cc
                    July 1, 2008 to December 31, 2010
                    40 CFR part 90.
                  
                  
                    (4) at or above 225 cc
                    January 1, 2011 or later
                    40 CFR part 1054.
                  
                

                (b) Stationary SI internal combustion engine manufacturers must certify their stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) (except emergency stationary ICE with a maximum engine power greater than 25 HP and less than 130 HP) that use gasoline and that are manufactured on or after the applicable date in § 60.4230(a)(2), or manufactured on or after the applicable date in § 60.4230(a)(4) for emergency stationary ICE with a maximum engine power greater than or equal to 130 HP, to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 1048. Stationary SI internal combustion engine manufacturers must certify their emergency stationary SI ICE with a maximum engine power greater than 25 HP and less than 130 HP that use gasoline and that are manufactured on or after the applicable date in § 60.4230(a)(4) to the Phase 1 emission standards in 40 CFR 90.103, applicable to class II engines, and other requirements for new nonroad SI engines in 40 CFR part 90. Stationary SI internal combustion engine manufacturers may certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cubic centimeters (cc) that use gasoline to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 1054, as appropriate.
                (c) Stationary SI internal combustion engine manufacturers must certify their stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) (except emergency stationary ICE with a maximum engine power greater than 25 HP and less than 130 HP) that are rich burn engines that use LPG and that are manufactured on or after the applicable date in § 60.4230(a)(2), or manufactured on or after the applicable date in § 60.4230(a)(4) for emergency stationary ICE with a maximum engine power greater than or equal to 130 HP, to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 1048. Stationary SI internal combustion engine manufacturers must certify their emergency stationary SI ICE greater than 25 HP and less than 130 HP that are rich burn engines that use LPG and that are manufactured on or after the applicable date in § 60.4230(a)(4) to the Phase 1 emission standards in 40 CFR 90.103, applicable to class II engines, and other requirements for new nonroad SI engines in 40 CFR part 90. Stationary SI internal combustion engine manufacturers may certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cc that are rich burn engines that use LPG to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 1054, as appropriate.
                (d) Stationary SI internal combustion engine manufacturers who choose to certify their stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) and less than 75 KW (100 HP) (except gasoline and rich burn engines that use LPG and emergency stationary ICE with a maximum engine power greater than 25 HP and less than 130 HP) under the voluntary manufacturer certification program described in this subpart must certify those engines to the certification emission standards for new nonroad SI engines in 40 CFR part 1048. Stationary SI internal combustion engine manufacturers who choose to certify their emergency stationary SI ICE greater than 25 HP and less than 130 HP (except gasoline and rich burn engines that use LPG), must certify those engines to the Phase 1 emission standards in 40 CFR 90.103, applicable to class II engines, for new nonroad SI engines in 40 CFR part 90. Stationary SI internal combustion engine manufacturers may certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cc (except gasoline and rich burn engines that use LPG) to the certification emission standards for new nonroad SI engines in 40 CFR part 90 or 1054, as appropriate. For stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) and less than 75 KW (100 HP) (except gasoline and rich burn engines that use LPG and emergency stationary ICE with a maximum engine power greater than 25 HP and less than 130 HP) manufactured prior to January 1, 2011, manufacturers may choose to certify these engines to the standards in Table 1 to this subpart applicable to engines with a maximum engine power greater than or equal to 100 HP and less than 500 HP.

                (e) Stationary SI internal combustion engine manufacturers who choose to certify their stationary SI ICE with a maximum engine power greater than or equal to 75 KW (100 HP) (except gasoline and rich burn engines that use LPG) under the voluntary manufacturer certification program described in this subpart must certify those engines to the emission standards in Table 1 to this subpart. Stationary SI internal combustion engine manufacturers may certify their stationary SI ICE with a maximum engine power greater than or equal to 75 KW (100 HP) that are lean burn engines that use LPG to the certification emission standards for new nonroad SI engines in 40 CFR part 1048. For stationary SI ICE with a maximum engine power greater than or equal to 100 HP (75 KW) and less than 500 HP (373 KW) manufactured prior to January 1, 2011, and for stationary SI ICE with a maximum engine power greater than or equal to 500 HP (373 KW) manufactured prior to July 1, 2010, manufacturers may choose to certify these engines to the certification emission standards for new nonroad SI engines in 40 CFR part 1048 applicable to engines that are not severe duty engines.
                (f) Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, to the extent they apply to equipment manufacturers.
                (g) Notwithstanding the requirements in paragraphs (a) through (c) of this section, stationary SI internal combustion engine manufacturers are not required to certify reconstructed engines; however manufacturers may elect to do so. The reconstructed engine must be certified to the emission standards specified in paragraphs (a) through (e) of this section that are applicable to the model year, maximum engine power and displacement of the reconstructed stationary SI ICE.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59175, Oct. 8, 2008; 76 FR 37973, June 28, 2011; 78 FR 6697, Jan. 30, 2013]
              
              
                § 60.4232
                How long must my engines meet the emission standards if I am a manufacturer of stationary SI internal combustion engines?
                Engines manufactured by stationary SI internal combustion engine manufacturers must meet the emission standards as required in § 60.4231 during the certified emissions life of the engines.
              
            
            
              Emission Standards for Owners and Operators
              
                § 60.4233
                What emission standards must I meet if I am an owner or operator of a stationary SI internal combustion engine?
                (a) Owners and operators of stationary SI ICE with a maximum engine power less than or equal to 19 KW (25 HP) manufactured on or after July 1, 2008, must comply with the emission standards in § 60.4231(a) for their stationary SI ICE.
                (b) Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) manufactured on or after the applicable date in § 60.4230(a)(4) that use gasoline must comply with the emission standards in § 60.4231(b) for their stationary SI ICE.
                (c) Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) manufactured on or after the applicable date in § 60.4230(a)(4) that are rich burn engines that use LPG must comply with the emission standards in § 60.4231(c) for their stationary SI ICE.
                (d) Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) and less than 75 KW (100 HP) (except gasoline and rich burn engines that use LPG) must comply with the emission standards for field testing in 40 CFR 1048.101(c) for their non-emergency stationary SI ICE and with the emission standards in Table 1 to this subpart for their emergency stationary SI ICE. Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) and less than 75 KW (100 HP) manufactured prior to January 1, 2011, that were certified to the standards in Table 1 to this subpart applicable to engines with a maximum engine power greater than or equal to 100 HP and less than 500 HP, may optionally choose to meet those standards.
                (e) Owners and operators of stationary SI ICE with a maximum engine power greater than or equal to 75 KW (100 HP) (except gasoline and rich burn engines that use LPG) must comply with the emission standards in Table 1 to this subpart for their stationary SI ICE. For owners and operators of stationary SI ICE with a maximum engine power greater than or equal to 100 HP (except gasoline and rich burn engines that use LPG) manufactured prior to January 1, 2011 that were certified to the certification emission standards in 40 CFR part 1048 applicable to engines that are not severe duty engines, if such stationary SI ICE was certified to a carbon monoxide (CO) standard above the standard in Table 1 to this subpart, then the owners and operators may meet the CO certification (not field testing) standard for which the engine was certified.

                (f) Owners and operators of any modified or reconstructed stationary SI ICE subject to this subpart must meet the requirements as specified in paragraphs (f)(1) through (5) of this section.
                (1) Owners and operators of stationary SI ICE with a maximum engine power less than or equal to 19 KW (25 HP), that are modified or reconstructed after June 12, 2006, must comply with emission standards in § 60.4231(a) for their stationary SI ICE. Engines with a date of manufacture prior to July 1, 2008 must comply with the emission standards specified in § 60.4231(a) applicable to engines manufactured on July 1, 2008.
                (2) Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) that are gasoline engines and are modified or reconstructed after June 12, 2006, must comply with the emission standards in § 60.4231(b) for their stationary SI ICE. Engines with a date of manufacture prior to July 1, 2008 (or January 1, 2009 for emergency engines) must comply with the emission standards specified in § 60.4231(b) applicable to engines manufactured on July 1, 2008 (or January 1, 2009 for emergency engines).
                (3) Owners and operators of stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) that are rich burn engines that use LPG, that are modified or reconstructed after June 12, 2006, must comply with the same emission standards as those specified in § 60.4231(c). Engines with a date of manufacture prior to July 1, 2008 (or January 1, 2009 for emergency engines) must comply with the emission standards specified in § 60.4231(c) applicable to engines manufactured on July 1, 2008 (or January 1, 2009 for emergency engines).

                (4) Owners and operators of stationary SI natural gas and lean burn LPG engines with a maximum engine power greater than 19 KW (25 HP), that are modified or reconstructed after June 12, 2006, must comply with the same emission standards as those specified in paragraph (d) or (e) of this section, except that such owners and operators of non-emergency engines and emergency engines greater than or equal to 130 HP must meet a nitrogen oxides (NOX) emission standard of 3.0 grams per HP-hour (g/HP-hr), a CO emission standard of 4.0 g/HP-hr (5.0 g/HP-hr for non-emergency engines less than 100 HP), and a volatile organic compounds (VOC) emission standard of 1.0 g/HP-hr, or a NOX emission standard of 250 ppmvd at 15 percent oxygen (O2), a CO emission standard 540 ppmvd at 15 percent O2 (675 ppmvd at 15 percent O2 for non-emergency engines less than 100 HP), and a VOC emission standard of 86 ppmvd at 15 percent O2, where the date of manufacture of the engine is:
                (i) Prior to July 1, 2007, for non-emergency engines with a maximum engine power greater than or equal to 500 HP (except lean burn natural gas engines and LPG engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP);
                (ii) Prior to July 1, 2008, for non-emergency engines with a maximum engine power less than 500 HP;
                (iii) Prior to January 1, 2009, for emergency engines;
                (iv) Prior to January 1, 2008, for non-emergency lean burn natural gas engines and LPG engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP.

                (5) Owners and operators of stationary SI landfill/digester gas ICE engines with a maximum engine power greater than 19 KW (25 HP), that are modified or reconstructed after June 12, 2006, must comply with the same emission standards as those specified in paragraph (e) of this section for stationary landfill/digester gas engines. Engines with maximum engine power less than 500 HP and a date of manufacture prior to July 1, 2008 must comply with the emission standards specified in paragraph (e) of this section for stationary landfill/digester gas ICE with a maximum engine power less than 500 HP manufactured on July 1, 2008. Engines with a maximum engine power greater than or equal to 500 HP (except lean burn engines greater than or equal to 500 HP and less than 1,350 HP) and a date of manufacture prior to July 1, 2007 must comply with the emission standards specified in paragraph (e) of this section for stationary landfill/digester gas ICE with a maximum engine power greater than or equal to 500 HP (except lean burn engines greater than or equal to 500 HP and less than 1,350 HP) manufactured on July 1, 2007. Lean burn engines greater than or equal to 500 HP and less than 1,350 HP with a date of manufacture prior to January 1, 2008 must comply with the emission standards specified in paragraph (e) of this section for stationary landfill/digester gas ICE that are lean burn engines greater than or equal to 500 HP and less than 1,350 HP and manufactured on January 1, 2008.
                (g) Owners and operators of stationary SI wellhead gas ICE engines may petition the Administrator for approval on a case-by-case basis to meet emission standards no less stringent than the emission standards that apply to stationary emergency SI engines greater than 25 HP and less than 130 HP due to the presence of high sulfur levels in the fuel, as specified in Table 1 to this subpart. The request must, at a minimum, demonstrate that the fuel has high sulfur levels that prevent the use of aftertreatment controls and also that the owner has reasonably made all attempts possible to obtain an engine that will meet the standards without the use of aftertreatment controls. The petition must request the most stringent standards reasonably applicable to the engine using the fuel.
                (h) Owners and operators of stationary SI ICE that are required to meet standards that reference 40 CFR 1048.101 must, if testing their engines in use, meet the standards in that section applicable to field testing, except as indicated in paragraph (e) of this section.
                [73 FR 3591, Jan. 18, 2008, as amended at 76 FR 37973, June 28, 2011]
              
              
                § 60.4234
                How long must I meet the emission standards if I am an owner or operator of a stationary SI internal combustion engine?
                Owners and operators of stationary SI ICE must operate and maintain stationary SI ICE that achieve the emission standards as required in § 60.4233 over the entire life of the engine.
              
            
            
              Other Requirements for Owners and Operators
              
                § 60.4235
                What fuel requirements must I meet if I am an owner or operator of a stationary SI gasoline fired internal combustion engine subject to this subpart?
                Owners and operators of stationary SI ICE subject to this subpart that use gasoline must use gasoline that meets the per gallon sulfur limit in 40 CFR 80.195.
              
              
                § 60.4236
                What is the deadline for importing or installing stationary SI ICE produced in previous model years?
                (a) After July 1, 2010, owners and operators may not install stationary SI ICE with a maximum engine power of less than 500 HP that do not meet the applicable requirements in § 60.4233.
                (b) After July 1, 2009, owners and operators may not install stationary SI ICE with a maximum engine power of greater than or equal to 500 HP that do not meet the applicable requirements in § 60.4233, except that lean burn engines with a maximum engine power greater than or equal to 500 HP and less than 1,350 HP that do not meet the applicable requirements in § 60.4233 may not be installed after January 1, 2010.
                (c) For emergency stationary SI ICE with a maximum engine power of greater than 19 KW (25 HP), owners and operators may not install engines that do not meet the applicable requirements in § 60.4233 after January 1, 2011.
                (d) In addition to the requirements specified in §§ 60.4231 and 60.4233, it is prohibited to import stationary SI ICE less than or equal to 19 KW (25 HP), stationary rich burn LPG SI ICE, and stationary gasoline SI ICE that do not meet the applicable requirements specified in paragraphs (a), (b), and (c) of this section, after the date specified in paragraph (a), (b), and (c) of this section.
                (e) The requirements of this section do not apply to owners and operators of stationary SI ICE that have been modified or reconstructed, and they do not apply to engines that were removed from one existing location and reinstalled at a new location.
              
              
                
                § 60.4237
                What are the monitoring requirements if I am an owner or operator of an emergency stationary SI internal combustion engine?
                (a) Starting on July 1, 2010, if the emergency stationary SI internal combustion engine that is greater than or equal to 500 HP that was built on or after July 1, 2010, does not meet the standards applicable to non-emergency engines, the owner or operator must install a non-resettable hour meter.
                (b) Starting on January 1, 2011, if the emergency stationary SI internal combustion engine that is greater than or equal to 130 HP and less than 500 HP that was built on or after January 1, 2011, does not meet the standards applicable to non-emergency engines, the owner or operator must install a non-resettable hour meter.
                (c) If you are an owner or operator of an emergency stationary SI internal combustion engine that is less than 130 HP, was built on or after July 1, 2008, and does not meet the standards applicable to non-emergency engines, you must install a non-resettable hour meter upon startup of your emergency engine.
              
            
            
              Compliance Requirements for Manufacturers
              
                § 60.4238
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines ≤19 KW (25 HP) or a manufacturer of equipment containing such engines?
                Stationary SI internal combustion engine manufacturers who are subject to the emission standards specified in § 60.4231(a) must certify their stationary SI ICE using the certification procedures required in 40 CFR part 90, subpart B, or 40 CFR part 1054, subpart C, as applicable, and must test their engines as specified in those parts. Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, subpart C, to the extent they apply to equipment manufacturers.
                [73 FR 59176, Oct. 8, 2008]
              
              
                § 60.4239
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines >19 KW (25 HP) that use gasoline or a manufacturer of equipment containing such engines?
                Stationary SI internal combustion engine manufacturers who are subject to the emission standards specified in § 60.4231(b) must certify their stationary SI ICE using the certification procedures required in 40 CFR part 1048, subpart C, and must test their engines as specified in that part. Stationary SI internal combustion engine manufacturers who certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cc to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 40 CFR part 1054, and manufacturers of stationary SI emergency engines that are greater than 25 HP and less than 130 HP who meet the Phase 1 emission standards in 40 CFR 90.103, applicable to class II engines, must certify their stationary SI ICE using the certification procedures required in 40 CFR part 90, subpart B, or 40 CFR part 1054, subpart C, as applicable, and must test their engines as specified in those parts. Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, subpart C, to the extent they apply to equipment manufacturers.
                [73 FR 59176, Oct. 8, 2008]
              
              
                § 60.4240
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines >19 KW (25 HP) that are rich burn engines that use LPG or a manufacturer of equipment containing such engines?

                Stationary SI internal combustion engine manufacturers who are subject to the emission standards specified in § 60.4231(c) must certify their stationary SI ICE using the certification procedures required in 40 CFR part 1048, subpart C, and must test their engines as specified in that part. Stationary SI internal combustion engine manufacturers who certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cc to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 40 CFR part 1054, and manufacturers of stationary SI emergency engines that are greater than 25 HP and less than 130 HP who meet the Phase 1 emission standards in 40 CFR 90.103, applicable to class II engines, must certify their stationary SI ICE using the certification procedures required in 40 CFR part 90, subpart B, or 40 CFR part 1054, subpart C, as applicable, and must test their engines as specified in those parts. Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, subpart C, to the extent they apply to equipment manufacturers.
                [73 FR 59176, Oct. 8, 2008]
              
              
                § 60.4241
                What are my compliance requirements if I am a manufacturer of stationary SI internal combustion engines participating in the voluntary certification program or a manufacturer of equipment containing such engines?
                (a) Manufacturers of stationary SI internal combustion engines with a maximum engine power greater than 19 KW (25 HP) that do not use gasoline and are not rich burn engines that use LPG can choose to certify their engines to the emission standards in § 60.4231(d) or (e), as applicable, under the voluntary certification program described in this subpart. Manufacturers who certify their engines under the voluntary certification program must meet the requirements as specified in paragraphs (b) through (g) of this section. In addition, manufacturers of stationary SI internal combustion engines who choose to certify their engines under the voluntary certification program, must also meet the requirements as specified in § 60.4247.
                (b) Manufacturers of engines other than those certified to standards in 40 CFR part 90 or 40 CFR part 1054 must certify their stationary SI ICE using the certification procedures required in 40 CFR part 1048, subpart C, and must follow the same test procedures that apply to large SI nonroad engines under 40 CFR part 1048, but must use the D-1 cycle of International Organization of Standardization 8178-4: 1996(E) (incorporated by reference, see 40 CFR 60.17) or the test cycle requirements specified in Table 3 to 40 CFR 1048.505, except that Table 3 of 40 CFR 1048.505 applies to high load engines only. Stationary SI internal combustion engine manufacturers who certify their stationary SI ICE with a maximum engine power less than or equal to 30 KW (40 HP) with a total displacement less than or equal to 1,000 cc to the certification emission standards and other requirements for new nonroad SI engines in 40 CFR part 90 or 40 CFR part 1054, and manufacturers of emergency engines that are greater than 25 HP and less than 130 HP who meet the Phase 1 standards in 40 CFR 90.103, applicable to class II engines, must certify their stationary SI ICE using the certification procedures required in 40 CFR part 90, subpart B, or 40 CFR part 1054, subpart C, as applicable, and must test their engines as specified in those parts. Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, subpart C, to the extent they apply to equipment manufacturers.
                (c) Certification of stationary SI ICE to the emission standards specified in § 60.4231(d) or (e), as applicable, is voluntary, but manufacturers who decide to certify are subject to all of the requirements indicated in this subpart with regard to the engines included in their certification. Manufacturers must clearly label their stationary SI engines as certified or non-certified engines.

                (d) Manufacturers of natural gas fired stationary SI ICE who conduct voluntary certification of stationary SI ICE to the emission standards specified in § 60.4231(d) or (e), as applicable, must certify their engines for operation using fuel that meets the definition of pipeline-quality natural gas. The fuel used for certifying stationary SI natural gas engines must meet the definition of pipeline-quality natural gas as described in § 60.4248. In addition, the manufacturer must provide information to the owner and operator of the certified stationary SI engine including the specifications of the pipeline-quality natural gas to which the engine is certified and what adjustments the owner or operator must make to the engine when installed in the field to ensure compliance with the emission standards.
                (e) Manufacturers of stationary SI ICE that are lean burn engines fueled by LPG who conduct voluntary certification of stationary SI ICE to the emission standards specified in § 60.4231(d) or (e), as applicable, must certify their engines for operation using fuel that meets the specifications in 40 CFR 1065.720.
                (f) Manufacturers may certify their engines for operation using gaseous fuels in addition to pipeline-quality natural gas; however, the manufacturer must specify the properties of that fuel and provide testing information showing that the engine will meet the emission standards specified in § 60.4231(d) or (e), as applicable, when operating on that fuel. The manufacturer must also provide instructions for configuring the stationary engine to meet the emission standards on fuels that do not meet the pipeline-quality natural gas definition. The manufacturer must also provide information to the owner and operator of the certified stationary SI engine regarding the configuration that is most conducive to reduced emissions where the engine will be operated on gaseous fuels with different quality than the fuel that it was certified to.
                (g) A stationary SI engine manufacturer may certify an engine family solely to the standards applicable to landfill/digester gas engines as specified in § 60.4231(d) or (e), as applicable, but must certify their engines for operation using landfill/digester gas and must add a permanent label stating that the engine is for use only in landfill/digester gas applications. The label must be added according to the labeling requirements specified in 40 CFR 1048.135(b).
                (h) For purposes of this subpart, when calculating emissions of volatile organic compounds, emissions of formaldehyde should not be included.
                (i) For engines being certified to the voluntary certification standards in Table 1 of this subpart, the VOC measurement shall be made by following the procedures in 40 CFR 1065.260 and 1065.265 in order to determine the total NMHC emissions by using a flame-ionization detector and non-methane cutter. As an alternative to the nonmethane cutter, manufacturers may use a gas chromatograph as allowed under 40 CFR 1065.267 and may measure ethane, as well as methane, for excluding such levels from the total VOC measurement.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59176, Oct. 8, 2008; 76 FR 37974, June 28, 2011]
              
              
                § 60.4242
                What other requirements must I meet if I am a manufacturer of stationary SI internal combustion engines or equipment containing stationary SI internal combustion engines or a manufacturer of equipment containing such engines?
                (a) Stationary SI internal combustion engine manufacturers must meet the provisions of 40 CFR part 90, 40 CFR part 1048, or 40 CFR part 1054, as applicable, as well as 40 CFR part 1068 for engines that are certified to the emission standards in 40 CFR part 1048 or 1054, except that engines certified pursuant to the voluntary certification procedures in § 60.4241 are subject only to the provisions indicated in § 60.4247 and are permitted to provide instructions to owners and operators allowing for deviations from certified configurations, if such deviations are consistent with the provisions of paragraphs § 60.4241(c) through (f). Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060, as applicable. Labels on engines certified to 40 CFR part 1048 must refer to stationary engines, rather than or in addition to nonroad engines, as appropriate.

                (b) An engine manufacturer certifying an engine family or families to standards under this subpart that are identical to standards applicable under 40 CFR part 90, 40 CFR part 1048, or 40 CFR part 1054 for that model year may certify any such family that contains both nonroad and stationary engines as a single engine family and/or may include any such family containing stationary engines in the averaging, banking and trading provisions applicable for such engines under those parts. This provision also applies to equipment or component manufacturers certifying to standards under 40 CFR part 1060.
                (c) Manufacturers of engine families certified to 40 CFR part 1048 may meet the labeling requirements referred to in paragraph (a) of this section for stationary SI ICE by either adding a separate label containing the information required in paragraph (a) of this section or by adding the words “and stationary” after the word “nonroad” to the label.
                (d) For all engines manufactured on or after January 1, 2011, and for all engines with a maximum engine power greater than 25 HP and less than 130 HP manufactured on or after July 1, 2008, a stationary SI engine manufacturer that certifies an engine family solely to the standards applicable to emergency engines must add a permanent label stating that the engines in that family are for emergency use only. The label must be added according to the labeling requirements specified in 40 CFR 1048.135(b).
                (e) All stationary SI engines subject to mandatory certification that do not meet the requirements of this subpart must be labeled according to 40 CFR 1068.230 and must be exported under the provisions of 40 CFR 1068.230. Stationary SI engines subject to standards in 40 CFR part 90 may use the provisions in 40 CFR 90.909. Manufacturers of stationary engines with a maximum engine power greater than 25 HP that are not certified to standards and other requirements under 40 CFR part 1048 are subject to the labeling provisions of 40 CFR 1048.20 pertaining to excluded stationary engines.
                (f) For manufacturers of gaseous-fueled stationary engines required to meet the warranty provisions in 40 CFR 90.1103 or 1054.120, we may establish an hour-based warranty period equal to at least the certified emissions life of the engines (in engine operating hours) if we determine that these engines are likely to operate for a number of hours greater than the applicable useful life within 24 months. We will not approve an alternate warranty under this paragraph (f) for nonroad engines. An alternate warranty period approved under this paragraph (f) will be the specified number of engine operating hours or two years, whichever comes first. The engine manufacturer shall request this alternate warranty period in its application for certification or in an earlier submission. We may approve an alternate warranty period for an engine family subject to the following conditions:
                (1) The engines must be equipped with non-resettable hour meters.
                (2) The engines must be designed to operate for a number of hours substantially greater than the applicable certified emissions life.
                (3) The emission-related warranty for the engines may not be shorter than any published warranty offered by the manufacturer without charge for the engines. Similarly, the emission-related warranty for any component shall not be shorter than any published warranty offered by the manufacturer without charge for that component.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59177, Oct. 8, 2008]
              
            
            
              Compliance Requirements for Owners and Operators
              
                § 60.4243
                What are my compliance requirements if I am an owner or operator of a stationary SI internal combustion engine?

                (a) If you are an owner or operator of a stationary SI internal combustion engine that is manufactured after July 1, 2008, and must comply with the emission standards specified in § 60.4233(a) through (c), you must comply by purchasing an engine certified to the emission standards in § 60.4231(a) through (c), as applicable, for the same engine class and maximum engine power. In addition, you must meet one of the requirements specified in (a)(1) and (2) of this section.
                
                (1) If you operate and maintain the certified stationary SI internal combustion engine and control device according to the manufacturer's emission-related written instructions, you must keep records of conducted maintenance to demonstrate compliance, but no performance testing is required if you are an owner or operator. You must also meet the requirements as specified in 40 CFR part 1068, subparts A through D, as they apply to you. If you adjust engine settings according to and consistent with the manufacturer's instructions, your stationary SI internal combustion engine will not be considered out of compliance.
                (2) If you do not operate and maintain the certified stationary SI internal combustion engine and control device according to the manufacturer's emission-related written instructions, your engine will be considered a non-certified engine, and you must demonstrate compliance according to (a)(2)(i) through (iii) of this section, as appropriate.
                (i) If you are an owner or operator of a stationary SI internal combustion engine less than 100 HP, you must keep a maintenance plan and records of conducted maintenance to demonstrate compliance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions, but no performance testing is required if you are an owner or operator.
                (ii) If you are an owner or operator of a stationary SI internal combustion engine greater than or equal to 100 HP and less than or equal to 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test within 1 year of engine startup to demonstrate compliance.
                (iii) If you are an owner or operator of a stationary SI internal combustion engine greater than 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test within 1 year of engine startup and conduct subsequent performance testing every 8,760 hours or 3 years, whichever comes first, thereafter to demonstrate compliance.
                (b) If you are an owner or operator of a stationary SI internal combustion engine and must comply with the emission standards specified in § 60.4233(d) or (e), you must demonstrate compliance according to one of the methods specified in paragraphs (b)(1) and (2) of this section.
                (1) Purchasing an engine certified according to procedures specified in this subpart, for the same model year and demonstrating compliance according to one of the methods specified in paragraph (a) of this section.
                (2) Purchasing a non-certified engine and demonstrating compliance with the emission standards specified in § 60.4233(d) or (e) and according to the requirements specified in § 60.4244, as applicable, and according to paragraphs (b)(2)(i) and (ii) of this section.
                (i) If you are an owner or operator of a stationary SI internal combustion engine greater than 25 HP and less than or equal to 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test to demonstrate compliance.
                (ii) If you are an owner or operator of a stationary SI internal combustion engine greater than 500 HP, you must keep a maintenance plan and records of conducted maintenance and must, to the extent practicable, maintain and operate the engine in a manner consistent with good air pollution control practice for minimizing emissions. In addition, you must conduct an initial performance test and conduct subsequent performance testing every 8,760 hours or 3 years, whichever comes first, thereafter to demonstrate compliance.

                (c) If you are an owner or operator of a stationary SI internal combustion engine that must comply with the emission standards specified in § 60.4233(f), you must demonstrate compliance according paragraph (b)(2)(i) or (ii) of this section, except that if you comply according to paragraph (b)(2)(i) of this section, you demonstrate that your non-certified engine complies with the emission standards specified in § 60.4233(f).
                (d) If you own or operate an emergency stationary ICE, you must operate the emergency stationary ICE according to the requirements in paragraphs (d)(1) through (3) of this section. In order for the engine to be considered an emergency stationary ICE under this subpart, any operation other than emergency operation, maintenance and testing, emergency demand response, and operation in non-emergency situations for 50 hours per year, as described in paragraphs (d)(1) through (3) of this section, is prohibited. If you do not operate the engine according to the requirements in paragraphs (d)(1) through (3) of this section, the engine will not be considered an emergency engine under this subpart and must meet all requirements for non-emergency engines.
                (1) There is no time limit on the use of emergency stationary ICE in emergency situations.
                (2) You may operate your emergency stationary ICE for any combination of the purposes specified in paragraphs (d)(2)(i) through (iii) of this section for a maximum of 100 hours per calendar year. Any operation for non-emergency situations as allowed by paragraph (d)(3) of this section counts as part of the 100 hours per calendar year allowed by this paragraph (d)(2).
                (i) Emergency stationary ICE may be operated for maintenance checks and readiness testing, provided that the tests are recommended by federal, state or local government, the manufacturer, the vendor, the regional transmission organization or equivalent balancing authority and transmission operator, or the insurance company associated with the engine. The owner or operator may petition the Administrator for approval of additional hours to be used for maintenance checks and readiness testing, but a petition is not required if the owner or operator maintains records indicating that federal, state, or local standards require maintenance and testing of emergency ICE beyond 100 hours per calendar year.
                (ii) Emergency stationary ICE may be operated for emergency demand response for periods in which the Reliability Coordinator under the North American Electric Reliability Corporation (NERC) Reliability Standard EOP-002-3, Capacity and Energy Emergencies (incorporated by reference, see § 60.17), or other authorized entity as determined by the Reliability Coordinator, has declared an Energy Emergency Alert Level 2 as defined in the NERC Reliability Standard EOP-002-3.
                (iii) Emergency stationary ICE may be operated for periods where there is a deviation of voltage or frequency of 5 percent or greater below standard voltage or frequency.
                (3) Emergency stationary ICE may be operated for up to 50 hours per calendar year in non-emergency situations. The 50 hours of operation in non-emergency situations are counted as part of the 100 hours per calendar year for maintenance and testing and emergency demand response provided in paragraph (d)(2) of this section. Except as provided in paragraph (d)(3)(i) of this section, the 50 hours per year for non-emergency situations cannot be used for peak shaving or non-emergency demand response, or to generate income for a facility to an electric grid or otherwise supply power as part of a financial arrangement with another entity.
                (i) The 50 hours per year for non-emergency situations can be used to supply power as part of a financial arrangement with another entity if all of the following conditions are met:
                (A) The engine is dispatched by the local balancing authority or local transmission and distribution system operator;

                (B) The dispatch is intended to mitigate local transmission and/or distribution limitations so as to avert potential voltage collapse or line overloads that could lead to the interruption of power supply in a local area or region.
                
                (C) The dispatch follows reliability, emergency operation or similar protocols that follow specific NERC, regional, state, public utility commission or local standards or guidelines.
                (D) The power is provided only to the facility itself or to support the local transmission and distribution system.
                (E) The owner or operator identifies and records the entity that dispatches the engine and the specific NERC, regional, state, public utility commission or local standards or guidelines that are being followed for dispatching the engine. The local balancing authority or local transmission and distribution system operator may keep these records on behalf of the engine owner or operator.
                (ii) [Reserved]
                (e) Owners and operators of stationary SI natural gas fired engines may operate their engines using propane for a maximum of 100 hours per year as an alternative fuel solely during emergency operations, but must keep records of such use. If propane is used for more than 100 hours per year in an engine that is not certified to the emission standards when using propane, the owners and operators are required to conduct a performance test to demonstrate compliance with the emission standards of § 60.4233.
                (f) If you are an owner or operator of a stationary SI internal combustion engine that is less than or equal to 500 HP and you purchase a non-certified engine or you do not operate and maintain your certified stationary SI internal combustion engine and control device according to the manufacturer's written emission-related instructions, you are required to perform initial performance testing as indicated in this section, but you are not required to conduct subsequent performance testing unless the stationary engine is rebuilt or undergoes major repair or maintenance. A rebuilt stationary SI ICE means an engine that has been rebuilt as that term is defined in 40 CFR 94.11(a).
                (g) It is expected that air-to-fuel ratio controllers will be used with the operation of three-way catalysts/non-selective catalytic reduction. The AFR controller must be maintained and operated appropriately in order to ensure proper operation of the engine and control device to minimize emissions at all times.
                (h) If you are an owner/operator of an stationary SI internal combustion engine with maximum engine power greater than or equal to 500 HP that is manufactured after July 1, 2007 and before July 1, 2008, and must comply with the emission standards specified in sections 60.4233(b) or (c), you must comply by one of the methods specified in paragraphs (h)(1) through (h)(4) of this section.
                (1) Purchasing an engine certified according to 40 CFR part 1048. The engine must be installed and configured according to the manufacturer's specifications.
                (2) Keeping records of performance test results for each pollutant for a test conducted on a similar engine. The test must have been conducted using the same methods specified in this subpart and these methods must have been followed correctly.
                (3) Keeping records of engine manufacturer data indicating compliance with the standards.
                (4) Keeping records of control device vendor data indicating compliance with the standards.
                (i) If you are an owner or operator of a modified or reconstructed stationary SI internal combustion engine and must comply with the emission standards specified in § 60.4233(f), you must demonstrate compliance according to one of the methods specified in paragraphs (i)(1) or (2) of this section.
                (1) Purchasing, or otherwise owning or operating, an engine certified to the emission standards in § 60.4233(f), as applicable.
                (2) Conducting a performance test to demonstrate initial compliance with the emission standards according to the requirements specified in § 60.4244. The test must be conducted within 60 days after the engine commences operation after the modification or reconstruction.
                [73 FR 3591, Jan. 18, 2008, as amended at 76 FR 37974, June 28, 2011; 78 FR 6697, Jan. 30, 2013]
              
            
            
              
              Testing Requirements for Owners and Operators
              
                § 60.4244
                What test methods and other procedures must I use if I am an owner or operator of a stationary SI internal combustion engine?
                Owners and operators of stationary SI ICE who conduct performance tests must follow the procedures in paragraphs (a) through (f) of this section.
                (a) Each performance test must be conducted within 10 percent of 100 percent peak (or the highest achievable) load and according to the requirements in § 60.8 and under the specific conditions that are specified by Table 2 to this subpart.
                (b) You may not conduct performance tests during periods of startup, shutdown, or malfunction, as specified in § 60.8(c). If your stationary SI internal combustion engine is non-operational, you do not need to startup the engine solely to conduct a performance test; however, you must conduct the performance test immediately upon startup of the engine.
                (c) You must conduct three separate test runs for each performance test required in this section, as specified in § 60.8(f). Each test run must be conducted within 10 percent of 100 percent peak (or the highest achievable) load and last at least 1 hour.
                (d) To determine compliance with the NOX mass per unit output emission limitation, convert the concentration of NOX in the engine exhaust using Equation 1 of this section:
                
                  ER18JA08.000
                
                
                  Where:
                  
                  ER = Emission rate of NOX in g/HP-hr.
                  Cd = Measured NOX concentration in parts per million by volume (ppmv).
                  1.912 × 10−3 = Conversion constant for ppm NOX to grams per standard cubic meter at 20 degrees Celsius.
                  Q = Stack gas volumetric flow rate, in standard cubic meter per hour, dry basis.
                  T = Time of test run, in hours.
                  HP-hr = Brake work of the engine, horsepower-hour (HP-hr).
                
                
                (e) To determine compliance with the CO mass per unit output emission limitation, convert the concentration of CO in the engine exhaust using Equation 2 of this section:
                
                  ER18JA08.001
                
                
                  Where:
                  
                  ER = Emission rate of CO in g/HP-hr.
                  Cd = Measured CO concentration in ppmv.
                  1.164 × 10−3 = Conversion constant for ppm CO to grams per standard cubic meter at 20 degrees Celsius.
                  Q = Stack gas volumetric flow rate, in standard cubic meters per hour, dry basis.
                  T = Time of test run, in hours.
                  HP-hr = Brake work of the engine, in HP-hr.
                
                
                (f) For purposes of this subpart, when calculating emissions of VOC, emissions of formaldehyde should not be included. To determine compliance with the VOC mass per unit output emission limitation, convert the concentration of VOC in the engine exhaust using Equation 3 of this section:
                
                  ER18JA08.002
                
                
                  
                  Where:
                  
                  ER = Emission rate of VOC in g/HP-hr.
                  Cd = VOC concentration measured as propane in ppmv.
                  1.833 × 10−3 = Conversion constant for ppm VOC measured as propane, to grams per standard cubic meter at 20 degrees Celsius.
                  Q = Stack gas volumetric flow rate, in standard cubic meters per hour, dry basis.
                  T = Time of test run, in hours.
                  HP-hr = Brake work of the engine, in HP-hr.
                
                
                (g) If the owner/operator chooses to measure VOC emissions using either Method 18 of 40 CFR part 60, appendix A, or Method 320 of 40 CFR part 63, appendix A, then it has the option of correcting the measured VOC emissions to account for the potential differences in measured values between these methods and Method 25A. The results from Method 18 and Method 320 can be corrected for response factor differences using Equations 4 and 5 of this section. The corrected VOC concentration can then be placed on a propane basis using Equation 6 of this section.
                
                  ER18JA08.003
                
                
                  Where:
                  
                  RFi = Response factor of compound i when measured with EPA Method 25A.
                  CM
                    i = Measured concentration of compound i in ppmv as carbon.
                  CA
                    i = True concentration of compound i in ppmv as carbon.
                
                
                  ER18JA08.004
                
                
                  Where:
                  
                  Ci
                    corr = Concentration of compound i corrected to the value that would have been measured by EPA Method 25A, ppmv as carbon.
                  Ci
                    meas = Concentration of compound i measured by EPA Method 320, ppmv as carbon.
                
                
                  ER18JA08.005
                
                
                  Where:
                  
                  CPeq = Concentration of compound i in mg of propane equivalent per DSCM.
                
              
            
            
              Notification, Reports, and Records for Owners and Operators
              
                § 60.4245
                What are my notification, reporting, and recordkeeping requirements if I am an owner or operator of a stationary SI internal combustion engine?
                Owners or operators of stationary SI ICE must meet the following notification, reporting and recordkeeping requirements.
                (a) Owners and operators of all stationary SI ICE must keep records of the information in paragraphs (a)(1) through (4) of this section.
                (1) All notifications submitted to comply with this subpart and all documentation supporting any notification.
                (2) Maintenance conducted on the engine.
                (3) If the stationary SI internal combustion engine is a certified engine, documentation from the manufacturer that the engine is certified to meet the emission standards and information as required in 40 CFR parts 90, 1048, 1054, and 1060, as applicable.
                (4) If the stationary SI internal combustion engine is not a certified engine or is a certified engine operating in a non-certified manner and subject to § 60.4243(a)(2), documentation that the engine meets the emission standards.

                (b) For all stationary SI emergency ICE greater than or equal to 500 HP manufactured on or after July 1, 2010, that do not meet the standards applicable to non-emergency engines, the owner or operator of must keep records of the hours of operation of the engine that is recorded through the non-resettable hour meter. For all stationary SI emergency ICE greater than or equal to 130 HP and less than 500 HP manufactured on or after July 1, 2011 that do not meet the standards applicable to non-emergency engines, the owner or operator of must keep records of the hours of operation of the engine that is recorded through the non-resettable hour meter. For all stationary SI emergency ICE greater than 25 HP and less than 130 HP manufactured on or after July 1, 2008, that do not meet the standards applicable to non-emergency engines, the owner or operator of must keep records of the hours of operation of the engine that is recorded through the non-resettable hour meter. The owner or operator must document how many hours are spent for emergency operation, including what classified the operation as emergency and how many hours are spent for non-emergency operation.
                (c) Owners and operators of stationary SI ICE greater than or equal to 500 HP that have not been certified by an engine manufacturer to meet the emission standards in § 60.4231 must submit an initial notification as required in § 60.7(a)(1). The notification must include the information in paragraphs (c)(1) through (5) of this section.
                (1) Name and address of the owner or operator;
                (2) The address of the affected source;
                (3) Engine information including make, model, engine family, serial number, model year, maximum engine power, and engine displacement;
                (4) Emission control equipment; and
                (5) Fuel used.
                (d) Owners and operators of stationary SI ICE that are subject to performance testing must submit a copy of each performance test as conducted in § 60.4244 within 60 days after the test has been completed. Performance test reports using EPA Method 18, EPA Method 320, or ASTM D6348-03 (incorporated by reference—see 40 CFR 60.17) to measure VOC require reporting of all QA/QC data. For Method 18, report results from sections 8.4 and 11.1.1.4; for Method 320, report results from sections 8.6.2, 9.0, and 13.0; and for ASTM D6348-03 report results of all QA/QC procedures in Annexes 1-7.
                (e) If you own or operate an emergency stationary SI ICE with a maximum engine power more than 100 HP that operates or is contractually obligated to be available for more than 15 hours per calendar year for the purposes specified in § 60.4243(d)(2)(ii) and (iii) or that operates for the purposes specified in § 60.4243(d)(3)(i), you must submit an annual report according to the requirements in paragraphs (e)(1) through (3) of this section.
                (1) The report must contain the following information:
                (i) Company name and address where the engine is located.
                (ii) Date of the report and beginning and ending dates of the reporting period.
                (iii) Engine site rating and model year.
                (iv) Latitude and longitude of the engine in decimal degrees reported to the fifth decimal place.
                (v) Hours operated for the purposes specified in § 60.4243(d)(2)(ii) and (iii), including the date, start time, and end time for engine operation for the purposes specified in § 60.4243(d)(2)(ii) and (iii).
                (vi) Number of hours the engine is contractually obligated to be available for the purposes specified in § 60.4243(d)(2)(ii) and (iii).
                (vii) Hours spent for operation for the purposes specified in § 60.4243(d)(3)(i), including the date, start time, and end time for engine operation for the purposes specified in § 60.4243(d)(3)(i). The report must also identify the entity that dispatched the engine and the situation that necessitated the dispatch of the engine.
                (2) The first annual report must cover the calendar year 2015 and must be submitted no later than March 31, 2016. Subsequent annual reports for each calendar year must be submitted no later than March 31 of the following calendar year.

                (3) The annual report must be submitted electronically using the subpart specific reporting form in the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through EPA's Central Data Exchange (CDX) (www.epa.gov/cdx). However, if the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, the written report must be submitted to the Administrator at the appropriate address listed in § 60.4.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59177, Oct. 8, 2008; 78 FR 6697, Jan. 30, 2013; 81 FR 59809, Aug. 30, 2016]
              
            
            
              General Provisions
              
                § 60.4246
                What parts of the General Provisions apply to me?
                Table 3 to this subpart shows which parts of the General Provisions in §§ 60.1 through 60.19 apply to you.
              
            
            
              
              Mobile Source Provisions
              
                § 60.4247
                What parts of the mobile source provisions apply to me if I am a manufacturer of stationary SI internal combustion engines or a manufacturer of equipment containing such engines?
                (a) Manufacturers certifying to emission standards in 40 CFR part 90, including manufacturers certifying emergency engines below 130 HP, must meet the provisions of 40 CFR part 90. Manufacturers certifying to emission standards in 40 CFR part 1054 must meet the provisions of 40 CFR part 1054. Manufacturers of equipment containing stationary SI internal combustion engines meeting the provisions of 40 CFR part 1054 must meet the provisions of 40 CFR part 1060 to the extent they apply to equipment manufacturers.
                (b) Manufacturers required to certify to emission standards in 40 CFR part 1048 must meet the provisions of 40 CFR part 1048. Manufacturers certifying to emission standards in 40 CFR part 1048 pursuant to the voluntary certification program must meet the requirements in Table 4 to this subpart as well as the standards in 40 CFR 1048.101.
                (c) For manufacturers of stationary SI internal combustion engines participating in the voluntary certification program and certifying engines to Table 1 to this subpart, Table 4 to this subpart shows which parts of the mobile source provisions in 40 CFR parts 1048, 1065, and 1068 apply to you. Compliance with the deterioration factor provisions under 40 CFR 1048.205(n) and 1048.240 will be required for engines built new on and after January 1, 2010. Prior to January 1, 2010, manufacturers of stationary internal combustion engines participating in the voluntary certification program have the option to develop their own deterioration factors based on an engineering analysis.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59177, Oct. 8, 2008]
              
            
            
              Definitions
              
                § 60.4248
                What definitions apply to this subpart?
                As used in this subpart, all terms not defined herein shall have the meaning given them in the CAA and in subpart A of this part.
                
                  Certified emissions life means the period during which the engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. The values for certified emissions life for stationary SI ICE with a maximum engine power less than or equal to 19 KW (25 HP) are given in 40 CFR 90.105, 40 CFR 1054.107, and 40 CFR 1060.101, as appropriate. The values for certified emissions life for stationary SI ICE with a maximum engine power greater than 19 KW (25 HP) certified to 40 CFR part 1048 are given in 40 CFR 1048.101(g). The certified emissions life for stationary SI ICE with a maximum engine power greater than 75 KW (100 HP) certified under the voluntary manufacturer certification program of this subpart is 5,000 hours or 7 years, whichever comes first. You may request in your application for certification that we approve a shorter certified emissions life for an engine family. We may approve a shorter certified emissions life, in hours of engine operation but not in years, if we determine that these engines will rarely operate longer than the shorter certified emissions life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information. The certified emissions life value may not be shorter than any of the following:
                (i) 1,000 hours of operation.
                (ii) Your recommended overhaul interval.

                (iii) Your mechanical warranty for the engine.
                
                
                  Certified stationary internal combustion engine means an engine that belongs to an engine family that has a certificate of conformity that complies with the emission standards and requirements in this part, or of 40 CFR part 90, 40 CFR part 1048, or 40 CFR part 1054, as appropriate.
                
                  Combustion turbine means all equipment, including but not limited to the turbine, the fuel, air, lubrication and exhaust gas systems, control systems (except emissions control equipment), and any ancillary components and sub-components comprising any simple cycle combustion turbine, any regenerative/recuperative cycle combustion turbine, the combustion turbine portion of any cogeneration cycle combustion system, or the combustion turbine portion of any combined cycle steam/electric generating system.
                
                  Compression ignition means relating to a type of stationary internal combustion engine that is not a spark ignition engine.
                
                  Date of manufacture means one of the following things:
                (1) For freshly manufactured engines and modified engines, date of manufacture means the date the engine is originally produced.
                (2) For reconstructed engines, date of manufacture means the date the engine was originally produced, except as specified in paragraph (3) of this definition.
                (3) Reconstructed engines are assigned a new date of manufacture if the fixed capital cost of the new and refurbished components exceeds 75 percent of the fixed capital cost of a comparable entirely new facility. An engine that is produced from a previously used engine block does not retain the date of manufacture of the engine in which the engine block was previously used if the engine is produced using all new components except for the engine block. In these cases, the date of manufacture is the date of reconstruction or the date the new engine is produced.
                
                  Diesel fuel means any liquid obtained from the distillation of petroleum with a boiling point of approximately 150 to 360 degrees Celsius. One commonly used form is number 2 distillate oil.
                
                  Digester gas means any gaseous by-product of wastewater treatment typically formed through the anaerobic decomposition of organic waste materials and composed principally of methane and carbon dioxide (CO2).
                
                  Emergency stationary internal combustion engine means any stationary reciprocating internal combustion engine that meets all of the criteria in paragraphs (1) through (3) of this definition. All emergency stationary ICE must comply with the requirements specified in § 60.4243(d) in order to be considered emergency stationary ICE. If the engine does not comply with the requirements specified in § 60.4243(d), then it is not considered to be an emergency stationary ICE under this subpart.
                (1) The stationary ICE is operated to provide electrical power or mechanical work during an emergency situation. Examples include stationary ICE used to produce power for critical networks or equipment (including power supplied to portions of a facility) when electric power from the local utility (or the normal power source, if the facility runs on its own power production) is interrupted, or stationary ICE used to pump water in the case of fire or flood, etc.
                (2) The stationary ICE is operated under limited circumstances for situations not included in paragraph (1) of this definition, as specified in § 60.4243(d).
                (3) The stationary ICE operates as part of a financial arrangement with another entity in situations not included in paragraph (1) of this definition only as allowed in § 60.4243(d)(2)(ii) or (iii) and § 60.4243(d)(3)(i).
                
                  Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
                
                  Four-stroke engine means any type of engine which completes the power cycle in two crankshaft revolutions, with intake and compression strokes in the first revolution and power and exhaust strokes in the second revolution.
                
                  Freshly manufactured engine means an engine that has not been placed into service. An engine becomes freshly manufactured when it is originally produced.
                
                  Gasoline means any fuel sold in any State for use in motor vehicles and motor vehicle engines, or nonroad or stationary engines, and commonly or commercially known or sold as gasoline.
                
                  Installed means the engine is placed and secured at the location where it is intended to be operated.
                
                  Landfill gas means a gaseous by-product of the land application of municipal refuse typically formed through the anaerobic decomposition of waste materials and composed principally of methane and CO2.
                
                  Lean burn engine means any two-stroke or four-stroke spark ignited engine that does not meet the definition of a rich burn engine.
                
                  Liquefied petroleum gas means any liquefied hydrocarbon gas obtained as a by-product in petroleum refining or natural gas production.
                
                  Manufacturer has the meaning given in section 216(1) of the Clean Air Act. In general, this term includes any person who manufactures a stationary engine for sale in the United States or otherwise introduces a new stationary engine into commerce in the United States. This includes importers who import stationary engines for resale.
                
                  Maximum engine power means maximum engine power as defined in 40 CFR 1048.801.
                
                  Model year means the calendar year in which an engine is manufactured (see “date of manufacture”), except as follows:
                (1) Model year means the annual new model production period of the engine manufacturer in which an engine is manufactured (see “date of manufacture”), if the annual new model production period is different than the calendar year and includes January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year.
                (2) For an engine that is converted to a stationary engine after being placed into service as a nonroad or other non-stationary engine, model year means the calendar year or new model production period in which the engine was manufactured (see “date of manufacture”).
                
                  Natural gas means a naturally occurring mixture of hydrocarbon and non-hydrocarbon gases found in geologic formations beneath the Earth's surface, of which the principal constituent is methane. Natural gas may be field or pipeline quality.
                
                  Other internal combustion engine means any internal combustion engine, except combustion turbines, which is not a reciprocating internal combustion engine or rotary internal combustion engine.
                
                  Pipeline-quality natural gas means a naturally occurring fluid mixture of hydrocarbons (e.g., methane, ethane, or propane) produced in geological formations beneath the Earth's surface that maintains a gaseous state at standard atmospheric temperature and pressure under ordinary conditions, and which is provided by a supplier through a pipeline. Pipeline-quality natural gas must either be composed of at least 70 percent methane by volume or have a gross calorific value between 950 and 1,100 British thermal units per standard cubic foot.
                
                  Rich burn engine means any four-stroke spark ignited engine where the manufacturer's recommended operating air/fuel ratio divided by the stoichiometric air/fuel ratio at full load conditions is less than or equal to 1.1. Engines originally manufactured as rich burn engines, but modified prior to June 12, 2006, with passive emission control technology for NOX (such as pre-combustion chambers) will be considered lean burn engines. Also, existing engines where there are no manufacturer's recommendations regarding air/fuel ratio will be considered a rich burn engine if the excess oxygen content of the exhaust at full load conditions is less than or equal to 2 percent.
                
                  Rotary internal combustion engine means any internal combustion engine which uses rotary motion to convert heat energy into mechanical work.
                
                  Spark ignition means relating to either: a gasoline-fueled engine; or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark ignition engines usually use a throttle to regulate intake air flow to control power during normal operation. Dual-fuel engines in which a liquid fuel (typically diesel fuel) is used for compression ignition and gaseous fuel (typically natural gas) is used as the primary fuel at an annual average ratio of less than 2 parts diesel fuel to 100 parts total fuel on an energy equivalent basis are spark ignition engines.
                
                  Stationary internal combustion engine means any internal combustion engine, except combustion turbines, that converts heat energy into mechanical work and is not mobile. Stationary ICE differ from mobile ICE in that a stationary internal combustion engine is not a nonroad engine as defined at 40 CFR 1068.30 (excluding paragraph (2)(ii) of that definition), and is not used to propel a motor vehicle, aircraft, or a vehicle used solely for competition. Stationary ICE include reciprocating ICE, rotary ICE, and other ICE, except combustion turbines.
                
                  Stationary internal combustion engine test cell/stand means an engine test cell/stand, as defined in 40 CFR part 63, subpart PPPPP, that tests stationary ICE.
                
                  Stoichiometric means the theoretical air-to-fuel ratio required for complete combustion.
                
                  Subpart means 40 CFR part 60, subpart JJJJ.
                
                  Two-stroke engine means a type of engine which completes the power cycle in single crankshaft revolution by combining the intake and compression operations into one stroke and the power and exhaust operations into a second stroke. This system requires auxiliary scavenging and inherently runs lean of stoichiometric.
                
                  Volatile organic compounds means volatile organic compounds as defined in 40 CFR 51.100(s).
                
                  Voluntary certification program means an optional engine certification program that manufacturers of stationary SI internal combustion engines with a maximum engine power greater than 19 KW (25 HP) that do not use gasoline and are not rich burn engines that use LPG can choose to participate in to certify their engines to the emission standards in § 60.4231(d) or (e), as applicable.
                [73 FR 3591, Jan. 18, 2008, as amended at 73 FR 59177, Oct. 8, 2008; 76 FR 37974, June 28, 2011; 78 FR 6698, Jan. 30, 2013]
              
            
            
              Pt. 60, Subpt. JJJJ, Table 1
              Table 1 to Subpart JJJJ of Part 60—NOX, CO, and VOC Emission Standards for Stationary Non-Emergency SI Engines ≥100 HP (Except Gasoline and Rich Burn LPG), Stationary SI Landfill/Digester Gas Engines, and Stationary Emergency Engines >25 HP
              
                
                  Engine typeand fuel
                  
                  Maximumengine power
                  
                  Manufacturedate
                  
                  Emission standards a
                  
                  g/HP-hr
                  NOX
                  
                  CO
                  VOC d
                  
                  ppmvd at 15% O2
                  
                  NOX
                  
                  CO
                  VOC d
                  
                
                
                  Non-Emergency SI Natural Gas b and Non-Emergency SI Lean Burn LPG b
                  
                  100≤HP<500
                  7/1/2008
                  2.0
                  4.0
                  1.0
                  160
                  540
                  86
                
                
                   
                  
                  1/1/2011
                  1.0
                  2.0
                  0.7
                  82
                  270
                  60
                
                
                  Non-Emergency SI Lean Burn Natural Gas and LPG
                  500≤HP<1,350
                  1/1/2008
                  2.0
                  4.0
                  1.0
                  160
                  540
                  86
                
                
                   
                  
                  7/1/2010
                  1.0
                  2.0
                  0.7
                  82
                  270
                  60
                
                
                  Non-Emergency SI Natural Gas and Non-Emergency SI Lean Burn LPG (except lean burn 500≤HP<1,350)
                  HP≥500
                  7/1/2007
                  2.0
                  4.0
                  1.0
                  160
                  540
                  86
                
                
                   
                  HP≥500
                  7/1/2010
                  1.0
                  2.0
                  0.7
                  82
                  270
                  60
                
                
                  Landfill/Digester Gas (except lean burn 500≤HP<1,350)
                  HP<500
                  7/1/2008
                  3.0
                  5.0
                  1.0
                  220
                  610
                  80
                
                
                   
                  
                  1/1/2011
                  2.0
                  5.0
                  1.0
                  150
                  610
                  80
                
                
                   
                  HP≥500
                  7/1/2007
                  3.0
                  5.0
                  1.0
                  220
                  610
                  80
                
                
                   
                  
                  7/1/2010
                  2.0
                  5.0
                  1.0
                  150
                  610
                  80
                
                
                  Landfill/Digester Gas Lean Burn
                  500≤HP<1,350
                  1/1/2008
                  3.0
                  5.0
                  1.0
                  220
                  610
                  80
                
                
                   
                  
                  7/1/2010
                  2.0
                  5.0
                  1.0
                  150
                  610
                  80
                
                
                  Emergency
                  25<HP<130
                  1/1/2009
                  
                    c 10
                  387
                  N/A
                  N/A
                  N/A
                  N/A
                
                
                   
                  HP≥130
                  
                  2.0
                  4.0
                  1.0
                  160
                  540
                  86
                
                

                  a Owners and operators of stationary non-certified SI engines may choose to comply with the emission standards in units of either g/HP-hr or ppmvd at 15 percent O2.
                
                  b Owners and operators of new or reconstructed non-emergency lean burn SI stationary engines with a site rating of greater than or equal to 250 brake HP located at a major source that are meeting the requirements of 40 CFR part 63, subpart ZZZZ, Table 2a do not have to comply with the CO emission standards of Table 1 of this subpart.
                

                  c The emission standards applicable to emergency engines between 25 HP and 130 HP are in terms of NOX + HC.
                
                
                  d For purposes of this subpart, when calculating emissions of volatile organic compounds, emissions of formaldehyde should not be included.
              
              [76 FR 37975, June 28, 2011]
            
            
              Pt. 60, Subpt. JJJJ, Table 2
              Table 2 to Subpart JJJJ of Part 60—Requirements for Performance Tests
              [As stated in § 60.4244, you must comply with the following requirements for performance tests within 10 percent of 100 percent peak (or the highest achievable) load]
              
                
                  For each
                  Complying with therequirement to
                  
                  You must
                  Using
                  According to the following requirements
                
                
                  1. Stationary SI internal combustion engine demonstrating compliance according to § 60.4244
                  a. limit the concentration of NOX in the stationary SI internal combustion engine exhaust
                  i. Select the sampling port location and the number/location of traverse points at the exhaust of the stationary internal combustion engine;
                  (1) Method 1 or 1A of 40 CFR part 60, appendix A-1, if measuring flow rate
                  (a) Alternatively, for NOX, O2, and moisture measurement, ducts ≤6 inches in diameter may be sampled at a single point located at the duct centroid and ducts >6 and ≤12 inches in diameter may be sampled at 3 traverse points located at 16.7, 50.0, and 83.3% of the measurement line (`3-point long line'). If the duct is >12 inches in diameter and the sampling port location meets the two and half-diameter criterion of Section 11.1.1 of Method 1 of 40 CFR part 60, Appendix A, the duct may be sampled at `3-point long line'; otherwise, conduct the stratification testing and select sampling points according to Section 8.1.2 of Method 7E of 40 CFR part 60, Appendix A.
                
                
                   
                  
                  ii. Determine the O2 concentration of the stationary internal combustion engine exhaust at the sampling port location;
                  (2) Method 3, 3A, or 3B b of 40 CFR part 60, appendix A-2 or ASTM Method D6522-00 (Reapproved 2005) a d
                  
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for NOX concentration.
                
                
                   
                  
                  iii. If necessary, determine the exhaust flowrate of the stationary internal combustion engine exhaust;
                  (3) Method 2 or 2C of 40 CFR part 60, appendix A-1 or Method 19 of 40 CFR part 60, appendix A-7
                
                
                   
                  
                  iv. If necessary, measure moisture content of the stationary internal combustion engine exhaust at the sampling port location; and

                  (4) Method 4 of 40 CFR part 60, appendix A-3, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d e
                  

                  (c) Measurements to determine moisture must be made at the same time as the measurement for NOX concentration.
                
                
                   
                  
                  v. Measure NOX at the exhaust of the stationary internal combustion engine; if using a control device, the sampling site must be located at the outlet of the control device

                  (5) Method 7E of 40 CFR part 60, appendix A-4, ASTM Method D6522-00 (Reapproved 2005) a d, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d e
                  
                  (d) Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                  
                   
                  b. limit the concentration of CO in the stationary SI internal combustion engine exhaust
                  i. Select the sampling port location and the number/location of traverse points at the exhaust of the stationary internal combustion engine;
                  (1) Method 1 or 1A of 40 CFR part 60, appendix A-1, if measuring flow rate
                  (a) Alternatively, for CO, O2, and moisture measurement, ducts ≤6 inches in diameter may be sampled at a single point located at the duct centroid and ducts >6 and ≤12 inches in diameter may be sampled at 3 traverse points located at 16.7, 50.0, and 83.3% of the measurement line (`3-point long line'). If the duct is >12 inches in diameter and the sampling port location meets the two and half-diameter criterion of Section 11.1.1 of Method 1 of 40 CFR part 60, Appendix A, the duct may be sampled at `3-point long line'; otherwise, conduct the stratification testing and select sampling points according to Section 8.1.2 of Method 7E of 40 CFR part 60, Appendix A.
                
                
                   
                  
                  ii. Determine the O2 concentration of the stationary internal combustion engine exhaust at the sampling port location;
                  (2) Method 3, 3A, or 3B b of 40 CFR part 60, appendix A-2 or ASTM Method D6522-00 (Reapproved 2005) a d
                  
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for CO concentration.
                
                
                   
                  
                  iii. If necessary, determine the exhaust flowrate of the stationary internal combustion engine exhaust;
                  (3) Method 2 or 2C of 40 CFR 60, appendix A-1 or Method 19 of 40 CFR part 60, appendix A-7
                
                
                   
                  
                  iv. If necessary, measure moisture content of the stationary internal combustion engine exhaust at the sampling port location; and

                  (4) Method 4 of 40 CFR part 60, appendix A-3, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d  e
                  
                  (c) Measurements to determine moisture must be made at the same time as the measurement for CO concentration.
                
                
                   
                  
                  v. Measure CO at the exhaust of the stationary internal combustion engine; if using a control device, the sampling site must be located at the outlet of the control device

                  (5) Method 10 of 40 CFR part 60, appendix A4, ASTM Method D6522-00 (Reapproved 2005) a d e, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d e
                  
                  (d) Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                  
                   
                  c. limit the concentration of VOC in the stationary SI internal combustion engine exhaust
                  i. Select the sampling port location and the number/location of traverse points at the exhaust of the stationary internal combustion engine;
                  (1) Method 1 or 1A of 40 CFR part 60, appendix A-1, if measuring flow rate
                  (a) Alternatively, for VOC, O2, and moisture measurement, ducts ≤6 inches in diameter may be sampled at a single point located at the duct centroid and ducts >6 and ≤12 inches in diameter may be sampled at 3 traverse points located at 16.7, 50.0, and 83.3% of the measurement line ('3-point long line'). If the duct is >12 inches in diameter and the sampling port location meets the two and half-diameter criterion of Section 11.1.1 of Method 1 of 40 CFR part 60, Appendix A, the duct may be sampled at '3-point long line'; otherwise, conduct the stratification testing and select sampling points according to Section 8.1.2 of Method 7E of 40 CFR part 60, Appendix A.
                
                
                   
                  
                  ii. Determine the O2 concentration of the stationary internal combustion engine exhaust at the sampling port location;
                  (2) Method 3, 3A, or 3B b of 40 CFR part 60, appendix A-2 or ASTM Method D6522-00 (Reapproved 2005) a d
                  
                  (b) Measurements to determine O2 concentration must be made at the same time as the measurements for VOC concentration.
                
                
                   
                  
                  iii. If necessary, determine the exhaust flowrate of the stationary internal combustion engine exhaust;
                  (3) Method 2 or 2C of 40 CFR 60, appendix A-1 or Method 19 of 40 CFR part 60, appendix A-7
                
                
                   
                  
                  iv. If necessary, measure moisture content of the stationary internal combustion engine exhaust at the sampling port location; and

                  (4) Method 4 of 40 CFR part 60, appendix A-3, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d e
                  
                  (c) Measurements to determine moisture must be made at the same time as the measurement for VOC concentration.
                
                
                   
                  
                  v. Measure VOC at the exhaust of the stationary internal combustion engine; if using a control device, the sampling site must be located at the outlet of the control device

                  (5) Methods 25A and 18 of 40 CFR part 60, appendices A-6 and A-7, Method 25A with the use of a hydrocarbon cutter as described in 40 CFR 1065.265, Method 18 of 40 CFR part 60, appendix A-6 c e, Method 320 of 40 CFR part 63, appendix A e, or ASTM Method D6348-03 d e
                  
                  (d) Results of this test consist of the average of the three 1-hour or longer runs.
                
                
                  a Also, you may petition the Administrator for approval to use alternative methods for portable analyzer.
                

                  b You may use ASME PTC 19.10-1981, Flue and Exhaust Gas Analyses, for measuring the O2 content of the exhaust gas as an alternative to EPA Method 3B. AMSE PTC 19.10-1981 incorporated by reference, see 40 CFR 60.17
                

                  c You may use EPA Method 18 of 40 CFR part 60, appendix A-6, provided that you conduct an adequate pre-survey test prior to the emissions test, such as the one described in OTM 11 on EPA's Web site (http://www.epa.gov/ttn/emc/prelim/otm11.pdf).
                
                  d Incorporated by reference; see 40 CFR 60.17.
                
                  e You must meet the requirements in § 60.4245(d).
              
              [81 FR 59809, Aug. 30, 2016]
            
            
              
              Pt. 60, Subpt. JJJJ, Table 3
              Table 3 to Subpart JJJJ of Part 60—Applicability of General Provisions to Subpart JJJJ
              
                [As stated in § 60.4246, you must comply with the following applicable General Provisions]
                
                  General provisions citation
                  Subject of citation
                  Applies to subpart
                  Explanation
                
                
                  § 60.1
                  General applicability of the General Provisions
                  Yes
                
                
                  § 60.2
                  Definitions
                  Yes
                  Additional terms defined in § 60.4248.
                
                
                  § 60.3
                  Units and abbreviations
                  Yes
                
                
                  § 60.4
                  Address
                  Yes
                
                
                  § 60.5
                  Determination of construction or modification
                  Yes
                
                
                  § 60.6
                  Review of plans
                  Yes
                
                
                  § 60.7
                  Notification and Recordkeeping
                  Yes
                  Except that § 60.7 only applies as specified in § 60.4245.
                
                
                  § 60.8
                  Performance tests
                  Yes
                  Except that § 60.8 only applies to owners and operators who are subject to performance testing in subpart JJJJ.
                
                
                  § 60.9
                  Availability of information
                  Yes
                
                
                  § 60.10
                  State Authority
                  Yes
                
                
                  § 60.11
                  Compliance with standards and maintenance requirements
                  Yes
                  Requirements are specified in subpart JJJJ.
                
                
                  § 60.12
                  Circumvention
                  Yes
                
                
                  § 60.13
                  Monitoring requirements
                  No
                
                
                  § 60.14
                  Modification
                  Yes
                
                
                  § 60.15
                  Reconstruction
                  Yes
                
                
                  § 60.16
                  Priority list
                  Yes
                
                
                  § 60.17
                  Incorporations by reference
                  Yes
                
                
                  § 60.18
                  General control device requirements
                  No
                
                
                  § 60.19
                  General notification and reporting requirements
                  Yes
                
              
            
            
              Pt. 60, Subpt. JJJJ, Table 4
              Table 4 to Subpart JJJJ of Part 60—Applicability of Mobile Source Provisions for Manufacturers Participating in the Voluntary Certification Program and Certifying Stationary SI ICE to Emission Standards in Table 1 of Subpart JJJJ
              
                [As stated in § 60.4247, you must comply with the following applicable mobile source provisions if you are a manufacturer participating in the voluntary certification program and certifying stationary SI ICE to emission standards in Table 1 of subpart JJJJ]
                
                  Mobile source provisions citation
                  Subject of citation
                  Applies to subpart
                  Explanation
                
                
                  1048 subpart A
                  Overview and Applicability
                  Yes
                
                
                  1048 subpart B
                  Emission Standards and Related Requirements
                  Yes
                  Except for the specific sections below.
                
                
                  1048.101
                  Exhaust Emission Standards
                  No
                
                
                  1048.105
                  Evaporative Emission Standards
                  No
                
                
                  1048.110
                  Diagnosing Malfunctions
                  No
                
                
                  1048.140
                  Certifying Blue Sky Series Engines
                  No
                
                
                  1048.145
                  Interim Provisions
                  No
                
                
                  1048 subpart C
                  Certifying Engine Families
                  Yes
                  Except for the specific sections below.
                
                
                  1048.205(b)
                  AECD reporting
                  Yes
                
                
                  1048.205(c)
                  OBD Requirements
                  No
                
                
                  1048.205(n)
                  Deterioration Factors
                  Yes
                  Except as indicated in 60.4247(c).
                
                
                  1048.205(p)(1)
                  Deterioration Factor Discussion
                  Yes
                
                
                  1048.205(p)(2)
                  Liquid Fuels as they require
                  No
                
                
                  1048.240(b)(c)(d)
                  Deterioration Factors
                  Yes
                
                
                  1048 subpart D
                  Testing Production-Line Engines
                  Yes
                
                
                  1048 subpart E
                  Testing In-Use Engines
                  No
                
                
                  1048 subpart F
                  Test Procedures
                  Yes
                
                
                  
                  1065.5(a)(4)
                  Raw sampling (refers reader back to the specific emissions regulation for guidance)
                  Yes
                
                
                  1048 subpart G
                  Compliance Provisions
                  Yes
                
                
                  1048 subpart H
                  Reserved
                
                
                  1048 subpart I
                  Definitions and Other Reference Information
                  Yes
                
                
                  1048 appendix I and II
                  Yes
                
                
                  1065 (all subparts)
                  Engine Testing Procedures
                  Yes
                  Except for the specific section below.
                
                
                  1065.715
                  Test Fuel Specifications for Natural Gas
                  No
                
                
                  1068 (all subparts)
                  General Compliance Provisions for Nonroad Programs
                  Yes
                  Except for the specific sections below.
                
                
                  1068.245
                  Hardship Provisions for Unusual Circumstances
                  No
                
                
                  1068.250
                  Hardship Provisions for Small-Volume Manufacturers
                  No
                
                
                  1068.255
                  Hardship Provisions for Equipment Manufacturers and Secondary Engine Manufacturers
                  No
                
              
            
          
          
            Subpart KKKK—Standards of Performance for Stationary Combustion Turbines
            
              Source:
              71 FR 38497, July 6, 2006, unless otherwise noted.
            
            
              Introduction
              
                § 60.4300
                What is the purpose of this subpart?
                This subpart establishes emission standards and compliance schedules for the control of emissions from stationary combustion turbines that commenced construction, modification or reconstruction after February 18, 2005.
              
            
            
              Applicability
              
                § 60.4305
                Does this subpart apply to my stationary combustion turbine?
                (a) If you are the owner or operator of a stationary combustion turbine with a heat input at peak load equal to or greater than 10.7 gigajoules (10 MMBtu) per hour, based on the higher heating value of the fuel, which commenced construction, modification, or reconstruction after February 18, 2005, your turbine is subject to this subpart. Only heat input to the combustion turbine should be included when determining whether or not this subpart is applicable to your turbine. Any additional heat input to associated heat recovery steam generators (HRSG) or duct burners should not be included when determining your peak heat input. However, this subpart does apply to emissions from any associated HRSG and duct burners.
                (b) Stationary combustion turbines regulated under this subpart are exempt from the requirements of subpart GG of this part. Heat recovery steam generators and duct burners regulated under this subpart are exempted from the requirements of subparts Da, Db, and Dc of this part.
              
              
                § 60.4310
                What types of operations are exempt from these standards of performance?

                (a) Emergency combustion turbines, as defined in § 60.4420(i), are exempt from the nitrogen oxides (NOX) emission limits in § 60.4320.

                (b) Stationary combustion turbines engaged by manufacturers in research and development of equipment for both combustion turbine emission control techniques and combustion turbine efficiency improvements are exempt from the NOX emission limits in § 60.4320 on a case-by-case basis as determined by the Administrator.
                (c) Stationary combustion turbines at integrated gasification combined cycle electric utility steam generating units that are subject to subpart Da of this part are exempt from this subpart.
                (d) Combustion turbine test cells/stands are exempt from this subpart.
              
            
            
              Emission Limits
              
                § 60.4315
                What pollutants are regulated by this subpart?

                The pollutants regulated by this subpart are nitrogen oxide (NOX) and sulfur dioxide (SO2).
              
              
                § 60.4320

                What emission limits must I meet for nitrogen oxides (NOX)?
                (a) You must meet the emission limits for NOX specified in Table 1 to this subpart.

                (b) If you have two or more turbines that are connected to a single generator, each turbine must meet the emission limits for NOX.
              
              
                § 60.4325
                What emission limits must I meet for NOX if my turbine burns both natural gas and distillate oil (or some other combination of fuels)?
                You must meet the emission limits specified in Table 1 to this subpart. If your total heat input is greater than or equal to 50 percent natural gas, you must meet the corresponding limit for a natural gas-fired turbine when you are burning that fuel. Similarly, when your total heat input is greater than 50 percent distillate oil and fuels other than natural gas, you must meet the corresponding limit for distillate oil and fuels other than natural gas for the duration of the time that you burn that particular fuel.
              
              
                § 60.4330

                What emission limits must I meet for sulfur dioxide (SO2?
                (a) If your turbine is located in a continental area, you must comply with either paragraph (a)(1), (a)(2), or (a)(3) of this section. If your turbine is located in Alaska, you do not have to comply with the requirements in paragraph (a) of this section until January 1, 2008.

                (1) You must not cause to be discharged into the atmosphere from the subject stationary combustion turbine any gases which contain SO2 in excess of 110 nanograms per Joule (ng/J) (0.90 pounds per megawatt-hour (lb/MWh)) gross output;

                (2) You must not burn in the subject stationary combustion turbine any fuel which contains total potential sulfur emissions in excess of 26 ng SO2/J (0.060 lb SO2/MMBtu) heat input. If your turbine simultaneously fires multiple fuels, each fuel must meet this requirement; or

                (3) For each stationary combustion turbine burning at least 50 percent biogas on a calendar month basis, as determined based on total heat input, you must not cause to be discharged into the atmosphere from the affected source any gases that contain SO2 in excess of 65 ng SO2/J (0.15 lb SO2/MMBtu) heat input.
                (b) If your turbine is located in a noncontinental area or a continental area that the Administrator determines does not have access to natural gas and that the removal of sulfur compounds would cause more environmental harm than benefit, you must comply with one or the other of the following conditions:

                (1) You must not cause to be discharged into the atmosphere from the subject stationary combustion turbine any gases which contain SO2 in excess of 780 ng/J (6.2 lb/MWh) gross output, or

                (2) You must not burn in the subject stationary combustion turbine any fuel which contains total sulfur with potential sulfur emissions in excess of 180 ng SO2/J (0.42 lb SO2/MMBtu) heat input. If your turbine simultaneously fires multiple fuels, each fuel must meet this requirement.
                [71 FR 38497, July 6, 2006, as amended at 74 FR 11861, Mar. 20, 2009]
              
            
            
              General Compliance Requirements
              
                § 60.4333
                What are my general requirements for complying with this subpart?

                (a) You must operate and maintain your stationary combustion turbine, air pollution control equipment, and monitoring equipment in a manner consistent with good air pollution control practices for minimizing emissions at all times including during startup, shutdown, and malfunction.
                (b) When an affected unit with heat recovery utilizes a common steam header with one or more combustion turbines, the owner or operator shall either:
                (1) Determine compliance with the applicable NOX emissions limits by measuring the emissions combined with the emissions from the other unit(s) utilizing the common heat recovery unit; or
                (2) Develop, demonstrate, and provide information satisfactory to the Administrator on methods for apportioning the combined gross energy output from the heat recovery unit for each of the affected combustion turbines. The Administrator may approve such demonstrated substitute methods for apportioning the combined gross energy output measured at the steam turbine whenever the demonstration ensures accurate estimation of emissions related under this part.
              
            
            
              Monitoring
              
                § 60.4335
                How do I demonstrate compliance for NOX if I use water or steam injection?

                (a) If you are using water or steam injection to control NOX emissions, you must install, calibrate, maintain and operate a continuous monitoring system to monitor and record the fuel consumption and the ratio of water or steam to fuel being fired in the turbine when burning a fuel that requires water or steam injection for compliance.
                (b) Alternatively, you may use continuous emission monitoring, as follows:

                (1) Install, certify, maintain, and operate a continuous emission monitoring system (CEMS) consisting of a NOX monitor and a diluent gas (oxygen (O2) or carbon dioxide (CO2)) monitor, to determine the hourly NOX emission rate in parts per million (ppm) or pounds per million British thermal units (lb/MMBtu); and
                (2) For units complying with the output-based standard, install, calibrate, maintain, and operate a fuel flow meter (or flow meters) to continuously measure the heat input to the affected unit; and
                (3) For units complying with the output-based standard, install, calibrate, maintain, and operate a watt meter (or meters) to continuously measure the gross electrical output of the unit in megawatt-hours; and
                (4) For combined heat and power units complying with the output-based standard, install, calibrate, maintain, and operate meters for useful recovered energy flow rate, temperature, and pressure, to continuously measure the total thermal energy output in British thermal units per hour (Btu/h).
              
              
                § 60.4340

                How do I demonstrate continuous compliance for NOX if I do not use water or steam injection?

                (a) If you are not using water or steam injection to control NOX emissions, you must perform annual performance tests in accordance with § 60.4400 to demonstrate continuous compliance. If the NOX emission result from the performance test is less than or equal to 75 percent of the NOX emission limit for the turbine, you may reduce the frequency of subsequent performance tests to once every 2 years (no more than 26 calendar months following the previous performance test). If the results of any subsequent performance test exceed 75 percent of the NOX emission limit for the turbine, you must resume annual performance tests.
                (b) As an alternative, you may install, calibrate, maintain and operate one of the following continuous monitoring systems:
                (1) Continuous emission monitoring as described in §§ 60.4335(b) and 60.4345, or
                (2) Continuous parameter monitoring as follows:

                (i) For a diffusion flame turbine without add-on selective catalytic reduction (SCR) controls, you must define parameters indicative of the unit's NOX formation characteristics, and you must monitor these parameters continuously.

                (ii) For any lean premix stationary combustion turbine, you must continuously monitor the appropriate parameters to determine whether the unit is operating in low-NOX mode.
                
                (iii) For any turbine that uses SCR to reduce NOX emissions, you must continuously monitor appropriate parameters to verify the proper operation of the emission controls.

                (iv) For affected units that are also regulated under part 75 of this chapter, with state approval you can monitor the NOX emission rate using the methodology in appendix E to part 75 of this chapter, or the low mass emissions methodology in § 75.19, the requirements of this paragraph (b) may be met by performing the parametric monitoring described in section 2.3 of part 75 appendix E or in § 75.19(c)(1)(iv)(H).
              
              
                § 60.4345
                What are the requirements for the continuous emission monitoring system equipment, if I choose to use this option?
                If the option to use a NOX CEMS is chosen:
                (a) Each NOX diluent CEMS must be installed and certified according to Performance Specification 2 (PS 2) in appendix B to this part, except the 7-day calibration drift is based on unit operating days, not calendar days. With state approval, Procedure 1 in appendix F to this part is not required. Alternatively, a NOX diluent CEMS that is installed and certified according to appendix A of part 75 of this chapter is acceptable for use under this subpart. The relative accuracy test audit (RATA) of the CEMS shall be performed on a lb/MMBtu basis.

                (b) As specified in § 60.13(e)(2), during each full unit operating hour, both the NOX monitor and the diluent monitor must complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each 15-minute quadrant of the hour, to validate the hour. For partial unit operating hours, at least one valid data point must be obtained with each monitor for each quadrant of the hour in which the unit operates. For unit operating hours in which required quality assurance and maintenance activities are performed on the CEMS, a minimum of two valid data points (one in each of two quadrants) are required for each monitor to validate the NOX emission rate for the hour.
                (c) Each fuel flowmeter shall be installed, calibrated, maintained, and operated according to the manufacturer's instructions. Alternatively, with state approval, fuel flowmeters that meet the installation, certification, and quality assurance requirements of appendix D to part 75 of this chapter are acceptable for use under this subpart.
                (d) Each watt meter, steam flow meter, and each pressure or temperature measurement device shall be installed, calibrated, maintained, and operated according to manufacturer's instructions.
                (e) The owner or operator shall develop and keep on-site a quality assurance (QA) plan for all of the continuous monitoring equipment described in paragraphs (a), (c), and (d) of this section. For the CEMS and fuel flow meters, the owner or operator may, with state approval, satisfy the requirements of this paragraph by implementing the QA program and plan described in section 1 of appendix B to part 75 of this chapter.
              
              
                § 60.4350
                How do I use data from the continuous emission monitoring equipment to identify excess emissions?
                For purposes of identifying excess emissions:
                (a) All CEMS data must be reduced to hourly averages as specified in § 60.13(h).

                (b) For each unit operating hour in which a valid hourly average, as described in § 60.4345(b), is obtained for both NOX and diluent monitors, the data acquisition and handling system must calculate and record the hourly NOX emission rate in units of ppm or lb/MMBtu, using the appropriate equation from method 19 in appendix A of this part. For any hour in which the hourly average O2 concentration exceeds 19.0 percent O2 (or the hourly average CO2 concentration is less than 1.0 percent CO2), a diluent cap value of 19.0 percent O2 or 1.0 percent CO2 (as applicable) may be used in the emission calculations.
                (c) Correction of measured NOX concentrations to 15 percent O2 is not allowed.
                (d) If you have installed and certified a NOX diluent CEMS to meet the requirements of part 75 of this chapter, states can approve that only quality assured data from the CEMS shall be used to identify excess emissions under this subpart. Periods where the missing data substitution procedures in subpart D of part 75 are applied are to be reported as monitor downtime in the excess emissions and monitoring performance report required under § 60.7(c).
                (e) All required fuel flow rate, steam flow rate, temperature, pressure, and megawatt data must be reduced to hourly averages.
                (f) Calculate the hourly average NOX emission rates, in units of the emission standards under § 60.4320, using either ppm for units complying with the concentration limit or the following equation for units complying with the output based standard:
                (1) For simple-cycle operation:
                
                  ER06JY06.000
                
                
                  Where:
                  
                  E = hourly NOX emission rate, in lb/MWh,
                  (NOX)h = hourly NOX emission rate, in lb/MMBtu,
                  (HI)h = hourly heat input rate to the unit, in MMBtu/h, measured using the fuel flowmeter(s), e.g., calculated using Equation D-15a in appendix D to part 75 of this chapter, and
                  P = gross energy output of the combustion turbine in MW.
                
                
                (2) For combined-cycle and combined heat and power complying with the output-based standard, use Equation 1 of this subpart, except that the gross energy output is calculated as the sum of the total electrical and mechanical energy generated by the combustion turbine, the additional electrical or mechanical energy (if any) generated by the steam turbine following the heat recovery steam generator, and 100 percent of the total useful thermal energy output that is not used to generate additional electricity or mechanical output, expressed in equivalent MW, as in the following equations:
                
                  ER06JY06.001
                
                
                  Where:
                  
                  P = gross energy output of the stationary combustion turbine system in MW.
                  (Pe)t = electrical or mechanical energy output of the combustion turbine in MW,
                  (Pe)c = electrical or mechanical energy output (if any) of the steam turbine in MW, and
                
                
                  ER06JY06.002
                
                
                  Where:
                  
                  Ps = useful thermal energy of the steam, measured relative to ISO conditions, not used to generate additional electric or mechanical output, in MW,
                  Q = measured steam flow rate in lb/h,

                  H = enthalpy of the steam at measured temperature and pressure relative to ISO conditions, in Btu/lb, and 3.413 × 106 = conversion from Btu/h to MW.
                  
                  Po = other useful heat recovery, measured relative to ISO conditions, not used for steam generation or performance enhancement of the combustion turbine.
                
                
                (3) For mechanical drive applications complying with the output-based standard, use the following equation:
                
                  ER06JY06.003
                
                
                  Where:
                  
                  E = NOX emission rate in lb/MWh,
                  (NOX)m = NOX emission rate in lb/h,
                  BL = manufacturer's base load rating of turbine, in MW, and
                  AL = actual load as a percentage of the base load.
                
                
                (g) For simple cycle units without heat recovery, use the calculated hourly average emission rates from paragraph (f) of this section to assess excess emissions on a 4-hour rolling average basis, as described in § 60.4380(b)(1).
                (h) For combined cycle and combined heat and power units with heat recovery, use the calculated hourly average emission rates from paragraph (f) of this section to assess excess emissions on a 30 unit operating day rolling average basis, as described in § 60.4380(b)(1).
              
              
                § 60.4355
                How do I establish and document a proper parameter monitoring plan?

                (a) The steam or water to fuel ratio or other parameters that are continuously monitored as described in §§ 60.4335 and 60.4340 must be monitored during the performance test required under § 60.8, to establish acceptable values and ranges. You may supplement the performance test data with engineering analyses, design specifications, manufacturer's recommendations and other relevant information to define the acceptable parametric ranges more precisely. You must develop and keep on-site a parameter monitoring plan which explains the procedures used to document proper operation of the NOX emission controls. The plan must:

                (1) Include the indicators to be monitored and show there is a significant relationship to emissions and proper operation of the NOX emission controls,
                (2) Pick ranges (or designated conditions) of the indicators, or describe the process by which such range (or designated condition) will be established,
                (3) Explain the process you will use to make certain that you obtain data that are representative of the emissions or parameters being monitored (such as detector location, installation specification if applicable),
                (4) Describe quality assurance and control practices that are adequate to ensure the continuing validity of the data,
                (5) Describe the frequency of monitoring and the data collection procedures which you will use (e.g., you are using a computerized data acquisition over a number of discrete data points with the average (or maximum value) being used for purposes of determining whether an exceedance has occurred), and
                (6) Submit justification for the proposed elements of the monitoring. If a proposed performance specification differs from manufacturer recommendation, you must explain the reasons for the differences. You must submit the data supporting the justification, but you may refer to generally available sources of information used to support the justification. You may rely on engineering assessments and other data, provided you demonstrate factors which assure compliance or explain why performance testing is unnecessary to establish indicator ranges. When establishing indicator ranges, you may choose to simplify the process by treating the parameters as if they were correlated. Using this assumption, testing can be divided into two cases:
                (i) All indicators are significant only on one end of range (e.g., for a thermal incinerator controlling volatile organic compounds (VOC) it is only important to insure a minimum temperature, not a maximum). In this case, you may conduct your study so that each parameter is at the significant limit of its range while you conduct your emissions testing. If the emissions tests show that the source is in compliance at the significant limit of each parameter, then as long as each parameter is within its limit, you are presumed to be in compliance.
                (ii) Some or all indicators are significant on both ends of the range. In this case, you may conduct your study so that each parameter that is significant at both ends of its range assumes its extreme values in all possible combinations of the extreme values (either single or double) of all of the other parameters. For example, if there were only two parameters, A and B, and A had a range of values while B had only a minimum value, the combinations would be A high with B minimum and A low with B minimum. If both A and B had a range, the combinations would be A high and B high, A low and B low, A high and B low, A low and B high. For the case of four parameters all having a range, there are 16 possible combinations.

                (b) For affected units that are also subject to part 75 of this chapter and that have state approval to use the low mass emissions methodology in § 75.19 or the NOX emission measurement methodology in appendix E to part 75, you may meet the requirements of this paragraph by developing and keeping on-site (or at a central location for unmanned facilities) a QA plan, as described in § 75.19(e)(5) or in section 2.3 of appendix E to part 75 of this chapter and section 1.3.6 of appendix B to part 75 of this chapter.
              
              
                § 60.4360
                How do I determine the total sulfur content of the turbine's combustion fuel?

                You must monitor the total sulfur content of the fuel being fired in the turbine, except as provided in § 60.4365. The sulfur content of the fuel must be determined using total sulfur methods described in § 60.4415. Alternatively, if the total sulfur content of the gaseous fuel during the most recent performance test was less than half the applicable limit, ASTM D4084, D4810, D5504, or D6228, or Gas Processors Association Standard 2377 (all of which are incorporated by reference, see § 60.17), which measure the major sulfur compounds, may be used.
              
              
                § 60.4365
                How can I be exempted from monitoring the total sulfur content of the fuel?

                You may elect not to monitor the total sulfur content of the fuel combusted in the turbine, if the fuel is demonstrated not to exceed potential sulfur emissions of 26 ng SO2/J (0.060 lb SO2/MMBtu) heat input for units located in continental areas and 180 ng SO2/J (0.42 lb SO2/MMBtu) heat input for units located in noncontinental areas or a continental area that the Administrator determines does not have access to natural gas and that the removal of sulfur compounds would cause more environmental harm than benefit. You must use one of the following sources of information to make the required demonstration:

                (a) The fuel quality characteristics in a current, valid purchase contract, tariff sheet or transportation contract for the fuel, specifying that the maximum total sulfur content for oil use in continental areas is 0.05 weight percent (500 ppmw) or less and 0.4 weight percent (4,000 ppmw) or less for noncontinental areas, the total sulfur content for natural gas use in continental areas is 20 grains of sulfur or less per 100 standard cubic feet and 140 grains of sulfur or less per 100 standard cubic feet for noncontinental areas, has potential sulfur emissions of less than less than 26 ng SO2/J (0.060 lb SO2/MMBtu) heat input for continental areas and has potential sulfur emissions of less than less than 180 ng SO2/J (0.42 lb SO2/MMBtu) heat input for noncontinental areas; or

                (b) Representative fuel sampling data which show that the sulfur content of the fuel does not exceed 26 ng SO2/J (0.060 lb SO2/MMBtu) heat input for continental areas or 180 ng SO2/J (0.42 lb SO2/MMBtu) heat input for noncontinental areas. At a minimum, the amount of fuel sampling data specified in section 2.3.1.4 or 2.3.2.4 of appendix D to part 75 of this chapter is required.
              
              
                § 60.4370
                How often must I determine the sulfur content of the fuel?
                The frequency of determining the sulfur content of the fuel must be as follows:
                (a) Fuel oil. For fuel oil, use one of the total sulfur sampling options and the associated sampling frequency described in sections 2.2.3, 2.2.4.1, 2.2.4.2, and 2.2.4.3 of appendix D to part 75 of this chapter (i.e., flow proportional sampling, daily sampling, sampling from the unit's storage tank after each addition of fuel to the tank, or sampling each delivery prior to combining it with fuel oil already in the intended storage tank).
                (b) Gaseous fuel. If you elect not to demonstrate sulfur content using options in § 60.4365, and the fuel is supplied without intermediate bulk storage, the sulfur content value of the gaseous fuel must be determined and recorded once per unit operating day.
                (c) Custom schedules. Notwithstanding the requirements of paragraph (b) of this section, operators or fuel vendors may develop custom schedules for determination of the total sulfur content of gaseous fuels, based on the design and operation of the affected facility and the characteristics of the fuel supply. Except as provided in paragraphs (c)(1) and (c)(2) of this section, custom schedules shall be substantiated with data and shall be approved by the Administrator before they can be used to comply with the standard in § 60.4330.
                (1) The two custom sulfur monitoring schedules set forth in paragraphs (c)(1)(i) through (iv) and in paragraph (c)(2) of this section are acceptable, without prior Administrative approval:
                (i) The owner or operator shall obtain daily total sulfur content measurements for 30 consecutive unit operating days, using the applicable methods specified in this subpart. Based on the results of the 30 daily samples, the required frequency for subsequent monitoring of the fuel's total sulfur content shall be as specified in paragraph (c)(1)(ii), (iii), or (iv) of this section, as applicable.

                (ii) If none of the 30 daily measurements of the fuel's total sulfur content exceeds half the applicable standard, subsequent sulfur content monitoring may be performed at 12-month intervals. If any of the samples taken at 12-month intervals has a total sulfur content greater than half but less than the applicable limit, follow the procedures in paragraph (c)(1)(iii) of this section. If any measurement exceeds the applicable limit, follow the procedures in paragraph (c)(1)(iv) of this section.
                (iii) If at least one of the 30 daily measurements of the fuel's total sulfur content is greater than half but less than the applicable limit, but none exceeds the applicable limit, then:
                (A) Collect and analyze a sample every 30 days for 3 months. If any sulfur content measurement exceeds the applicable limit, follow the procedures in paragraph (c)(1)(iv) of this section. Otherwise, follow the procedures in paragraph (c)(1)(iii)(B) of this section.
                (B) Begin monitoring at 6-month intervals for 12 months. If any sulfur content measurement exceeds the applicable limit, follow the procedures in paragraph (c)(1)(iv) of this section. Otherwise, follow the procedures in paragraph (c)(1)(iii)(C) of this section.
                (C) Begin monitoring at 12-month intervals. If any sulfur content measurement exceeds the applicable limit, follow the procedures in paragraph (c)(1)(iv) of this section. Otherwise, continue to monitor at this frequency.
                (iv) If a sulfur content measurement exceeds the applicable limit, immediately begin daily monitoring according to paragraph (c)(1)(i) of this section. Daily monitoring shall continue until 30 consecutive daily samples, each having a sulfur content no greater than the applicable limit, are obtained. At that point, the applicable procedures of paragraph (c)(1)(ii) or (iii) of this section shall be followed.
                (2) The owner or operator may use the data collected from the 720-hour sulfur sampling demonstration described in section 2.3.6 of appendix D to part 75 of this chapter to determine a custom sulfur sampling schedule, as follows:
                (i) If the maximum fuel sulfur content obtained from the 720 hourly samples does not exceed 20 grains/100 scf, no additional monitoring of the sulfur content of the gas is required, for the purposes of this subpart.
                (ii) If the maximum fuel sulfur content obtained from any of the 720 hourly samples exceeds 20 grains/100 scf, but none of the sulfur content values (when converted to weight percent sulfur) exceeds half the applicable limit, then the minimum required sampling frequency shall be one sample at 12 month intervals.
                (iii) If any sample result exceeds half the applicable limit, but none exceeds the applicable limit, follow the provisions of paragraph (c)(1)(iii) of this section.
                (iv) If the sulfur content of any of the 720 hourly samples exceeds the applicable limit, follow the provisions of paragraph (c)(1)(iv) of this section.
              
            
            
              Reporting
              
                § 60.4375
                What reports must I submit?
                (a) For each affected unit required to continuously monitor parameters or emissions, or to periodically determine the fuel sulfur content under this subpart, you must submit reports of excess emissions and monitor downtime, in accordance with § 60.7(c). Excess emissions must be reported for all periods of unit operation, including start-up, shutdown, and malfunction.
                (b) For each affected unit that performs annual performance tests in accordance with § 60.4340(a), you must submit a written report of the results of each performance test before the close of business on the 60th day following the completion of the performance test.
              
              
                § 60.4380

                How are excess emissions and monitor downtime defined for NOX?
                For the purpose of reports required under § 60.7(c), periods of excess emissions and monitor downtime that must be reported are defined as follows:
                (a) For turbines using water or steam to fuel ratio monitoring:

                (1) An excess emission is any unit operating hour for which the 4-hour rolling average steam or water to fuel ratio, as measured by the continuous monitoring system, falls below the acceptable steam or water to fuel ratio needed to demonstrate compliance with § 60.4320, as established during the performance test required in § 60.8. Any unit operating hour in which no water or steam is injected into the turbine when a fuel is being burned that requires water or steam injection for NOX control will also be considered an excess emission.
                (2) A period of monitor downtime is any unit operating hour in which water or steam is injected into the turbine, but the essential parametric data needed to determine the steam or water to fuel ratio are unavailable or invalid.
                (3) Each report must include the average steam or water to fuel ratio, average fuel consumption, and the combustion turbine load during each excess emission.
                (b) For turbines using continuous emission monitoring, as described in §§ 60.4335(b) and 60.4345:

                (1) An excess emissions is any unit operating period in which the 4-hour or 30-day rolling average NOX emission rate exceeds the applicable emission limit in § 60.4320. For the purposes of this subpart, a “4-hour rolling average NOX emission rate” is the arithmetic average of the average NOX emission rate in ppm or ng/J (lb/MWh) measured by the continuous emission monitoring equipment for a given hour and the three unit operating hour average NOX emission rates immediately preceding that unit operating hour. Calculate the rolling average if a valid NOX emission rate is obtained for at least 3 of the 4 hours. For the purposes of this subpart, a “30-day rolling average NOX emission rate” is the arithmetic average of all hourly NOX emission data in ppm or ng/J (lb/MWh) measured by the continuous emission monitoring equipment for a given day and the twenty-nine unit operating days immediately preceding that unit operating day. A new 30-day average is calculated each unit operating day as the average of all hourly NOX emissions rates for the preceding 30 unit operating days if a valid NOX emission rate is obtained for at least 75 percent of all operating hours.

                (2) A period of monitor downtime is any unit operating hour in which the data for any of the following parameters are either missing or invalid: NOX concentration, CO2 or O2 concentration, fuel flow rate, steam flow rate, steam temperature, steam pressure, or megawatts. The steam flow rate, steam temperature, and steam pressure are only required if you will use this information for compliance purposes.
                (3) For operating periods during which multiple emissions standards apply, the applicable standard is the average of the applicable standards during each hour. For hours with multiple emissions standards, the applicable limit for that hour is determined based on the condition that corresponded to the highest emissions standard.

                (c) For turbines required to monitor combustion parameters or parameters that document proper operation of the NOX emission controls:
                (1) An excess emission is a 4-hour rolling unit operating hour average in which any monitored parameter does not achieve the target value or is outside the acceptable range defined in the parameter monitoring plan for the unit.
                (2) A period of monitor downtime is a unit operating hour in which any of the required parametric data are either not recorded or are invalid.
              
              
                § 60.4385

                How are excess emissions and monitoring downtime defined for SO2?
                If you choose the option to monitor the sulfur content of the fuel, excess emissions and monitoring downtime are defined as follows:
                (a) For samples of gaseous fuel and for oil samples obtained using daily sampling, flow proportional sampling, or sampling from the unit's storage tank, an excess emission occurs each unit operating hour included in the period beginning on the date and hour of any sample for which the sulfur content of the fuel being fired in the combustion turbine exceeds the applicable limit and ending on the date and hour that a subsequent sample is taken that demonstrates compliance with the sulfur limit.

                (b) If the option to sample each delivery of fuel oil has been selected, you must immediately switch to one of the other oil sampling options (i.e., daily sampling, flow proportional sampling, or sampling from the unit's storage tank) if the sulfur content of a delivery exceeds 0.05 weight percent. You must continue to use one of the other sampling options until all of the oil from the delivery has been combusted, and you must evaluate excess emissions according to paragraph (a) of this section. When all of the fuel from the delivery has been burned, you may resume using the as-delivered sampling option.
                (c) A period of monitor downtime begins when a required sample is not taken by its due date. A period of monitor downtime also begins on the date and hour of a required sample, if invalid results are obtained. The period of monitor downtime ends on the date and hour of the next valid sample.
              
              
                § 60.4390
                What are my reporting requirements if I operate an emergency combustion turbine or a research and development turbine?

                (a) If you operate an emergency combustion turbine, you are exempt from the NOX limit and must submit an initial report to the Administrator stating your case.

                (b) Combustion turbines engaged by manufacturers in research and development of equipment for both combustion turbine emission control techniques and combustion turbine efficiency improvements may be exempted from the NOX limit on a case-by-case basis as determined by the Administrator. You must petition for the exemption.
              
              
                § 60.4395
                When must I submit my reports?
                All reports required under § 60.7(c) must be postmarked by the 30th day following the end of each 6-month period.
              
            
            
              Performance Tests
              
                § 60.4400

                How do I conduct the initial and subsequent performance tests, regarding NOX?

                (a) You must conduct an initial performance test, as required in § 60.8. Subsequent NOX performance tests shall be conducted on an annual basis (no more than 14 calendar months following the previous performance test).
                (1) There are two general methodologies that you may use to conduct the performance tests. For each test run:
                (i) Measure the NOX concentration (in parts per million (ppm)), using EPA Method 7E or EPA Method 20 in appendix A of this part. For units complying with the output based standard, concurrently measure the stack gas flow rate, using EPA Methods 1 and 2 in appendix A of this part, and measure and record the electrical and thermal output from the unit. Then, use the following equation to calculate the NOX emission rate:
                
                  ER06JY06.004
                
                
                  Where:
                  
                  E = NOX emission rate, in lb/MWh
                  1.194 × 10−7 = conversion constant, in lb/dscf-ppm
                  (NOX)c = average NOX concentration for the run, in ppm
                  Qstd = stack gas volumetric flow rate, in dscf/hr
                  P = gross electrical and mechanical energy output of the combustion turbine, in MW (for simple-cycle operation), for combined-cycle operation, the sum of all electrical and mechanical output from the combustion and steam turbines, or, for combined heat and power operation, the sum of all electrical and mechanical output from the combustion and steam turbines plus all useful recovered thermal output not used for additional electric or mechanical generation, in MW, calculated according to § 60.4350(f)(2); or
                
                
                (ii) Measure the NOX and diluent gas concentrations, using either EPA Methods 7E and 3A, or EPA Method 20 in appendix A of this part. Concurrently measure the heat input to the unit, using a fuel flowmeter (or flowmeters), and measure the electrical and thermal output of the unit. Use EPA Method 19 in appendix A of this part to calculate the NOX emission rate in lb/MMBtu. Then, use Equations 1 and, if necessary, 2 and 3 in § 60.4350(f) to calculate the NOX emission rate in lb/MWh.
                (2) Sampling traverse points for NOX and (if applicable) diluent gas are to be selected following EPA Method 20 or EPA Method 1 (non-particulate procedures), and sampled for equal time intervals. The sampling must be performed with a traversing single-hole probe, or, if feasible, with a stationary multi-hole probe that samples each of the points sequentially. Alternatively, a multi-hole probe designed and documented to sample equal volumes from each hole may be used to sample simultaneously at the required points.
                (3) Notwithstanding paragraph (a)(2) of this section, you may test at fewer points than are specified in EPA Method 1 or EPA Method 20 in appendix A of this part if the following conditions are met:
                (i) You may perform a stratification test for NOX and diluent pursuant to
                (A) [Reserved], or
                (B) The procedures specified in section 6.5.6.1(a) through (e) of appendix A of part 75 of this chapter.
                (ii) Once the stratification sampling is completed, you may use the following alternative sample point selection criteria for the performance test:
                (A) If each of the individual traverse point NOX concentrations is within ±10 percent of the mean concentration for all traverse points, or the individual traverse point diluent concentrations differs by no more than ±5ppm or ±0.5 percent CO2 (or O2) from the mean for all traverse points, then you may use three points (located either 16.7, 50.0 and 83.3 percent of the way across the stack or duct, or, for circular stacks or ducts greater than 2.4 meters (7.8 feet) in diameter, at 0.4, 1.2, and 2.0 meters from the wall). The three points must be located along the measurement line that exhibited the highest average NOX concentration during the stratification test; or
                (B) For turbines with a NOX standard greater than 15 ppm @ 15% O2, you may sample at a single point, located at least 1 meter from the stack wall or at the stack centroid if each of the individual traverse point NOX concentrations is within ±5 percent of the mean concentration for all traverse points, or the individual traverse point diluent concentrations differs by no more than ±3ppm or ±0.3 percent CO2 (or O2) from the mean for all traverse points; or
                (C) For turbines with a NOX standard less than or equal to 15 ppm @ 15% O2, you may sample at a single point, located at least 1 meter from the stack wall or at the stack centroid if each of the individual traverse point NOX concentrations is within ±2.5 percent of the mean concentration for all traverse points, or the individual traverse point diluent concentrations differs by no more than ±1ppm or ±0.15 percent CO2 (or O2) from the mean for all traverse points.
                (b) The performance test must be done at any load condition within plus or minus 25 percent of 100 percent of peak load. You may perform testing at the highest achievable load point, if at least 75 percent of peak load cannot be achieved in practice. You must conduct three separate test runs for each performance test. The minimum time per run is 20 minutes.
                (1) If the stationary combustion turbine combusts both oil and gas as primary or backup fuels, separate performance testing is required for each fuel.

                (2) For a combined cycle and CHP turbine systems with supplemental heat (duct burner), you must measure the total NOX emissions after the duct burner rather than directly after the turbine. The duct burner must be in operation during the performance test.

                (3) If water or steam injection is used to control NOX with no additional post-combustion NOX control and you choose to monitor the steam or water to fuel ratio in accordance with § 60.4335, then that monitoring system must be operated concurrently with each EPA Method 20 or EPA Method 7E run and must be used to determine the fuel consumption and the steam or water to fuel ratio necessary to comply with the applicable § 60.4320 NOX emission limit.

                (4) Compliance with the applicable emission limit in § 60.4320 must be demonstrated at each tested load level. Compliance is achieved if the three-run arithmetic average NOX emission rate at each tested level meets the applicable emission limit in § 60.4320.
                
                (5) If you elect to install a CEMS, the performance evaluation of the CEMS may either be conducted separately or (as described in § 60.4405) as part of the initial performance test of the affected unit.
                (6) The ambient temperature must be greater than 0 °F during the performance test.
              
              
                § 60.4405

                How do I perform the initial performance test if I have chosen to install a NOX-diluent CEMS?
                If you elect to install and certify a NOX-diluent CEMS under § 60.4345, then the initial performance test required under § 60.8 may be performed in the following alternative manner:
                (a) Perform a minimum of nine RATA reference method runs, with a minimum time per run of 21 minutes, at a single load level, within plus or minus 25 percent of 100 percent of peak load. The ambient temperature must be greater than 0 °F during the RATA runs.
                (b) For each RATA run, concurrently measure the heat input to the unit using a fuel flow meter (or flow meters) and measure the electrical and thermal output from the unit.

                (c) Use the test data both to demonstrate compliance with the applicable NOX emission limit under § 60.4320 and to provide the required reference method data for the RATA of the CEMS described under § 60.4335.

                (d) Compliance with the applicable emission limit in § 60.4320 is achieved if the arithmetic average of all of the NOX emission rates for the RATA runs, expressed in units of ppm or lb/MWh, does not exceed the emission limit.
              
              
                § 60.4410
                How do I establish a valid parameter range if I have chosen to continuously monitor parameters?

                If you have chosen to monitor combustion parameters or parameters indicative of proper operation of NOX emission controls in accordance with § 60.4340, the appropriate parameters must be continuously monitored and recorded during each run of the initial performance test, to establish acceptable operating ranges, for purposes of the parameter monitoring plan for the affected unit, as specified in § 60.4355.
              
              
                § 60.4415
                How do I conduct the initial and subsequent performance tests for sulfur?

                (a) You must conduct an initial performance test, as required in § 60.8. Subsequent SO2 performance tests shall be conducted on an annual basis (no more than 14 calendar months following the previous performance test). There are three methodologies that you may use to conduct the performance tests.
                (1) If you choose to periodically determine the sulfur content of the fuel combusted in the turbine, a representative fuel sample would be collected following ASTM D5287 (incorporated by reference, see § 60.17) for natural gas or ASTM D4177 (incorporated by reference, see § 60.17) for oil. Alternatively, for oil, you may follow the procedures for manual pipeline sampling in section 14 of ASTM D4057 (incorporated by reference, see § 60.17). The fuel analyses of this section may be performed either by you, a service contractor retained by you, the fuel vendor, or any other qualified agency. Analyze the samples for the total sulfur content of the fuel using:
                (i) For liquid fuels, ASTM D129, or alternatively D1266, D1552, D2622, D4294, or D5453 (all of which are incorporated by reference, see § 60.17); or
                (ii) For gaseous fuels, ASTM D1072, or alternatively D3246, D4084, D4468, D4810, D6228, D6667, or Gas Processors Association Standard 2377 (all of which are incorporated by reference, see § 60.17).
                (2) Measure the SO2 concentration (in parts per million (ppm)), using EPA Methods 6, 6C, 8, or 20 in appendix A of this part. In addition, the American Society of Mechanical Engineers (ASME) standard, ASME PTC 19-10-1981-Part 10, “Flue and Exhaust Gas Analyses,” manual methods for sulfur dioxide (incorporated by reference, see § 60.17) can be used instead of EPA Methods 6 or 20. For units complying with the output based standard, concurrently measure the stack gas flow rate, using EPA Methods 1 and 2 in appendix A of this part, and measure and record the electrical and thermal output from the unit. Then use the following equation to calculate the SO2 emission rate:
                
                  
                  ER06JY06.005
                
                
                  Where:
                  
                  E = SO2 emission rate, in lb/MWh
                  1.664 × 10−7 = conversion constant, in lb/dscf-ppm
                  (SO2)c = average SO2 concentration for the run, in ppm
                  Qstd = stack gas volumetric flow rate, in dscf/hr
                  P = gross electrical and mechanical energy output of the combustion turbine, in MW (for simple-cycle operation), for combined-cycle operation, the sum of all electrical and mechanical output from the combustion and steam turbines, or, for combined heat and power operation, the sum of all electrical and mechanical output from the combustion and steam turbines plus all useful recovered thermal output not used for additional electric or mechanical generation, in MW, calculated according to § 60.4350(f)(2); or
                
                
                (3) Measure the SO2 and diluent gas concentrations, using either EPA Methods 6, 6C, or 8 and 3A, or 20 in appendix A of this part. In addition, you may use the manual methods for sulfur dioxide ASME PTC 19-10-1981-Part 10 (incorporated by reference, see § 60.17). Concurrently measure the heat input to the unit, using a fuel flowmeter (or flowmeters), and measure the electrical and thermal output of the unit. Use EPA Method 19 in appendix A of this part to calculate the SO2 emission rate in lb/MMBtu. Then, use Equations 1 and, if necessary, 2 and 3 in § 60.4350(f) to calculate the SO2 emission rate in lb/MWh.
                (b) [Reserved]
              
            
            
              Definitions
              
                § 60.4420
                What definitions apply to this subpart?
                As used in this subpart, all terms not defined herein will have the meaning given them in the Clean Air Act and in subpart A (General Provisions) of this part.
                
                  Biogas means gas produced by the anaerobic digestion or fermentation of organic matter including manure, sewage sludge, municipal solid waste, biodegradable waste, or any other biodegradable feedstock, under anaerobic conditions. Biogas is comprised primarily of methane and CO2.
                
                  Combined cycle combustion turbine means any stationary combustion turbine which recovers heat from the combustion turbine exhaust gases to generate steam that is only used to create additional power output in a steam turbine.
                
                  Combined heat and power combustion turbine means any stationary combustion turbine which recovers heat from the exhaust gases to heat water or another medium, generate steam for useful purposes other than additional electric generation, or directly uses the heat in the exhaust gases for a useful purpose.
                
                  Combustion turbine model means a group of combustion turbines having the same nominal air flow, combustor inlet pressure, combustor inlet temperature, firing temperature, turbine inlet temperature and turbine inlet pressure.
                
                  Combustion turbine test cell/stand means any apparatus used for testing uninstalled stationary or uninstalled mobile (motive) combustion turbines.
                
                  Diffusion flame stationary combustion turbine means any stationary combustion turbine where fuel and air are injected at the combustor and are mixed only by diffusion prior to ignition.
                
                  Duct burner means a device that combusts fuel and that is placed in the exhaust duct from another source, such as a stationary combustion turbine, internal combustion engine, kiln, etc., to allow the firing of additional fuel to heat the exhaust gases before the exhaust gases enter a heat recovery steam generating unit.
                
                  Efficiency means the combustion turbine manufacturer's rated heat rate at peak load in terms of heat input per unit of power output—based on the higher heating value of the fuel.
                
                  Emergency combustion turbine means any stationary combustion turbine which operates in an emergency situation. Examples include stationary combustion turbines used to produce power for critical networks or equipment, including power supplied to portions of a facility, when electric power from the local utility is interrupted, or stationary combustion turbines used to pump water in the case of fire or flood, etc. Emergency stationary combustion turbines do not include stationary combustion turbines used as peaking units at electric utilities or stationary combustion turbines at industrial facilities that typically operate at low capacity factors. Emergency combustion turbines may be operated for the purpose of maintenance checks and readiness testing, provided that the tests are required by the manufacturer, the vendor, or the insurance company associated with the turbine. Required testing of such units should be minimized, but there is no time limit on the use of emergency combustion turbines.
                
                  Excess emissions means a specified averaging period over which either (1) the NOX emissions are higher than the applicable emission limit in § 60.4320; (2) the total sulfur content of the fuel being combusted in the affected facility exceeds the limit specified in § 60.4330; or (3) the recorded value of a particular monitored parameter is outside the acceptable range specified in the parameter monitoring plan for the affected unit.
                
                  Gross useful output means the gross useful work performed by the stationary combustion turbine system. For units using the mechanical energy directly or generating only electricity, the gross useful work performed is the gross electrical or mechanical output from the turbine/generator set. For combined heat and power units, the gross useful work performed is the gross electrical or mechanical output plus the useful thermal output (i.e., thermal energy delivered to a process).
                
                  Heat recovery steam generating unit means a unit where the hot exhaust gases from the combustion turbine are routed in order to extract heat from the gases and generate steam, for use in a steam turbine or other device that utilizes steam. Heat recovery steam generating units can be used with or without duct burners.
                
                  Integrated gasification combined cycle electric utility steam generating unit means a coal-fired electric utility steam generating unit that burns a synthetic gas derived from coal in a combined-cycle gas turbine. No solid coal is directly burned in the unit during operation.
                
                  ISO conditions means 288 Kelvin, 60 percent relative humidity and 101.3 kilopascals pressure.
                
                  Lean premix stationary combustion turbine means any stationary combustion turbine where the air and fuel are thoroughly mixed to form a lean mixture before delivery to the combustor. Mixing may occur before or in the combustion chamber. A lean premixed turbine may operate in diffusion flame mode during operating conditions such as startup and shutdown, extreme ambient temperature, or low or transient load.
                
                  Natural gas means a naturally occurring fluid mixture of hydrocarbons (e.g., methane, ethane, or propane) produced in geological formations beneath the Earth's surface that maintains a gaseous state at standard atmospheric temperature and pressure under ordinary conditions. Additionally, natural gas must either be composed of at least 70 percent methane by volume or have a gross calorific value between 950 and 1,100 British thermal units (Btu) per standard cubic foot. Natural gas does not include the following gaseous fuels: landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable sulfur content or heating value.
                
                  Noncontinental area means the State of Hawaii, the Virgin Islands, Guam, American Samoa, the Commonwealth of Puerto Rico, the Northern Mariana Islands, or offshore platforms.
                
                  Peak load means 100 percent of the manufacturer's design capacity of the combustion turbine at ISO conditions.
                
                  Regenerative cycle combustion turbine means any stationary combustion turbine which recovers heat from the combustion turbine exhaust gases to preheat the inlet combustion air to the combustion turbine.
                
                  Simple cycle combustion turbine means any stationary combustion turbine which does not recover heat from the combustion turbine exhaust gases to preheat the inlet combustion air to the combustion turbine, or which does not recover heat from the combustion turbine exhaust gases for purposes other than enhancing the performance of the combustion turbine itself.
                
                  Stationary combustion turbine means all equipment, including but not limited to the turbine, the fuel, air, lubrication and exhaust gas systems, control systems (except emissions control equipment), heat recovery system, and any ancillary components and sub-components comprising any simple cycle stationary combustion turbine, any regenerative/recuperative cycle stationary combustion turbine, any combined cycle combustion turbine, and any combined heat and power combustion turbine based system. Stationary means that the combustion turbine is not self propelled or intended to be propelled while performing its function. It may, however, be mounted on a vehicle for portability.
                
                  Unit operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the unit. It is not necessary for fuel to be combusted continuously for the entire 24-hour period.
                
                  Unit operating hour means a clock hour during which any fuel is combusted in the affected unit. If the unit combusts fuel for the entire clock hour, it is considered to be a full unit operating hour. If the unit combusts fuel for only part of the clock hour, it is considered to be a partial unit operating hour.
                
                  Useful thermal output means the thermal energy made available for use in any industrial or commercial process, or used in any heating or cooling application, i.e., total thermal energy made available for processes and applications other than electrical or mechanical generation. Thermal output for this subpart means the energy in recovered thermal output measured against the energy in the thermal output at 15 degrees Celsius and 101.325 kilopascals of pressure.
                [71 FR 38497, July 6, 2006, as amended at 74 FR 11861, Mar. 20, 2009]
              
            
            
              Pt. 60, Subpt. KKKK, Table 1
              Table 1 to Subpart KKKK of Part 60—Nitrogen Oxide Emission Limits for New Stationary Combustion Turbines
              
                
                  Combustion turbine type
                  Combustion turbine heat input at peak load(HHV)
                  
                  NOX emission standard
                
                
                  New turbine firing natural gas, electric generating
                  ≤ 50 MMBtu/h
                  42 ppm at 15 percent O2 or 290 ng/J of useful output (2.3 lb/MWh).
                
                
                  New turbine firing natural gas, mechanical drive
                  ≤ 50 MMBtu/h
                  100 ppm at 15 percent O2 or 690 ng/J of useful output (5.5 lb/MWh).
                
                
                  New turbine firing natural gas
                  > 50 MMBtu/h and ≤ 850 MMBtu/h
                  25 ppm at 15 percent O2 or 150 ng/J of useful output (1.2 lb/MWh).
                
                
                  New, modified, or reconstructed turbine firing natural gas
                  > 850 MMBtu/h
                  15 ppm at 15 percent O2 or 54 ng/J of useful output (0.43 lb/MWh)
                
                
                  New turbine firing fuels other than natural gas, electric generating
                  ≤ 50 MMBtu/h
                  96 ppm at 15 percent O2 or 700 ng/J of useful output (5.5 lb/MWh).
                
                
                  New turbine firing fuels other than natural gas, mechanical drive
                  ≤ 50 MMBtu/h
                  150 ppm at 15 percent O2 or 1,100 ng/J of useful output (8.7 lb/MWh).
                
                
                  New turbine firing fuels other than natural gas
                  > 50 MMBtu/h and ≤ 850 MMBtu/h
                  74 ppm at 15 percent O2 or 460 ng/J of useful output (3.6 lb/MWh).
                
                
                  New, modified, or reconstructed turbine firing fuels other than natural gas
                  > 850 MMBtu/h
                  42 ppm at 15 percent O2 or 160 ng/J of useful output (1.3 lb/MWh).
                
                
                  Modified or reconstructed turbine
                  ≤ 50 MMBtu/h
                  150 ppm at 15 percent O2 or 1,100 ng/J of useful output (8.7 lb/MWh).
                
                
                  Modified or reconstructed turbine firing natural gas
                  > 50 MMBtu/h and ≤ 850 MMBtu/h
                  42 ppm at 15 percent O2 or 250 ng/J of useful output (2.0 lb/MWh).
                
                
                  Modified or reconstructed turbine firing fuels other than natural gas
                  > 50 MMBtu/h and ≤ 850 MMBtu/h
                  96 ppm at 15 percent O2 or 590 ng/J of useful output (4.7 lb/MWh).
                
                
                  Turbines located north of the Arctic Circle (latitude 66.5 degrees north), turbines operating at less than 75 percent of peak load, modified and reconstructed offshore turbines, and turbine operating at temperatures less than 0 °F
                  ≤ 30 MW output
                  150 ppm at 15 percent O2 or 1,100 ng/J of useful output (8.7 lb/MWh).
                
                
                  
                  Turbines located north of the Arctic Circle (latitude 66.5 degrees north), turbines operating at less than 75 percent of peak load, modified and reconstructed offshore turbines, and turbine operating at temperatures less than 0 °F
                  > 30 MW output
                  96 ppm at 15 percent O2 or 590 ng/J of useful output (4.7 lb/MWh).
                
                
                  Heat recovery units operating independent of the combustion turbine
                  All sizes
                  54 ppm at 15 percent O2 or 110 ng/J of useful output (0.86 lb/MWh).
                
              
            
          
          
            Subpart LLLL—Standards of Performance for New Sewage Sludge Incineration Units
            
              Source:
              76 FR 15404, Mar. 21, 2011, unless otherwise noted.
            
            
              Introduction
              
                § 60.4760
                What does this subpart do?
                This subpart establishes new source performance standards for sewage sludge incineration (SSI) units. To the extent any requirement of this subpart is inconsistent with the requirements of subpart A of this part, the requirements of this subpart will apply.
              
              
                § 60.4765
                When does this subpart become effective?
                This subpart takes effect on September 21, 2011. Some of the requirements in this subpart apply to planning a SSI unit and must be completed even before construction is initiated on a SSI unit (i.e., the preconstruction requirements in §§ 60.4800 and 60.4805). Other requirements such as the emission limits, emission standards, and operating limits apply after the SSI unit begins operation.
              
            
            
              Applicability and Delegation of Authority
              
                § 60.4770
                Does this subpart apply to my sewage sludge incineration unit?
                Yes, your SSI unit is an affected source if it meets all the criteria specified in paragraphs (a) through (c) of this section.
                (a) Your SSI unit is a SSI unit for which construction commenced after October 14, 2010 or for which modification commenced after September 21, 2011.
                (b) Your SSI unit is a SSI unit as defined in § 60.4930.
                (c) Your SSI unit is not exempt under § 60.4780.
              
              
                § 60.4775
                What is a new sewage sludge incineration unit?
                (a) A new SSI unit is a SSI unit that meets either of the two criteria specified in paragraph (a)(1) or (a)(2) of this section.
                (1) Commenced construction after October 14, 2010.
                (2) Commenced modification after September 21, 2011.
                (b) Physical or operational changes made to your SSI unit to comply with the emission guidelines in subpart MMMM of this part (Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units) do not qualify as a modification under this subpart.
              
              
                § 60.4780
                What sewage sludge incineration units are exempt from this subpart?

                This subpart exempts combustion units that incinerate sewage sludge and are not located at a wastewater treatment facility designed to treat domestic sewage sludge. These units may be subject to another subpart of this part (e.g., subpart CCCC of this part). The owner or operator of such a combustion unit must notify the Administrator of an exemption claim under this section.
              
              
                § 60.4785
                Who implements and enforces this subpart?

                (a) This subpart can be implemented and enforced by the Administrator, as defined in § 60.2, or a delegated authority such as your state, local, or tribal agency. If the Administrator has delegated authority to your state, local, or tribal agency, then that agency (as well as the Administrator) has the authority to implement and enforce this subpart. You should contact your EPA Regional Office to find out if this subpart is delegated to your state, local, or tribal agency.
                (b) In delegating implementation and enforcement authority of this subpart to a state, local, or tribal agency, the authorities contained in paragraph (c) of this section are retained by the Administrator and are not transferred to the state, local, or tribal agency.
                (c) The authorities that will not be delegated to state, local, or tribal agencies are specified in paragraphs (c)(1) through (c)(8) of this section.
                (1) Approval of alternatives to the emission limits and standards in Tables 1 and 2 to this subpart and operating limits established under § 60.4850.
                (2) Approval of major alternatives to test methods.
                (3) Approval of major alternatives to monitoring.
                (4) Approval of major alternatives to recordkeeping and reporting.
                (5) The requirements in § 60.4855.
                (6) The requirements in § 60.4835(b)(2).
                (7) Performance test and data reduction waivers under § 60.8(b).
                (8) Preconstruction siting analysis in §§ 60.4800 and 60.4805.
              
              
                § 60.4790
                How are these new source performance standards structured?
                These new source performance standards contain the nine major components listed in paragraphs (a) through (i) of this section.
                (a) Preconstruction siting analysis.
                (b) Operator training and qualification.
                (c) Emission limits, emission standards, and operating limits.
                (d) Initial compliance requirements.
                (e) Continuous compliance requirements.
                (f) Performance testing, monitoring, and calibration requirements.
                (g) Recordkeeping and reporting.
                (h) Definitions.
                (i) Tables.
              
              
                § 60.4795
                Do all nine components of these new source performance standards apply at the same time?
                No. You must meet the preconstruction siting analysis requirements before you commence construction of the SSI unit. The operator training and qualification, emission limits, emission standards, operating limits, performance testing, and compliance, monitoring, and most recordkeeping and reporting requirements are met after the SSI unit begins operation.
              
            
            
              Preconstruction Siting Analysis
              
                § 60.4800
                Who must prepare a siting analysis?
                (a) You must prepare a siting analysis if you plan to commence construction of a SSI unit after October 14, 2010.
                (b) You must prepare a siting analysis if you are required to submit an initial application for a construction permit under 40 CFR part 51, subpart I, or 40 CFR part 52, as applicable, for the modification of your SSI unit.
              
              
                § 60.4805
                What is a siting analysis?
                (a) The siting analysis must consider air pollution control alternatives that minimize, on a site-specific basis, to the maximum extent practicable, potential risks to public health or the environment, including impacts of the affected SSI unit on ambient air quality, visibility, soils, and vegetation. In considering such alternatives, the analysis may consider costs, energy impacts, nonair environmental impacts, or any other factors related to the practicability of the alternatives.
                (b) Analyses of your SSI unit's impacts that are prepared to comply with state, local, or other Federal regulatory requirements may be used to satisfy the requirements of this section, provided they include the consideration of air pollution control alternatives specified in paragraph (a) of this section.
                (c) You must complete and submit the siting requirements of this section as required under § 60.4915(a)(3) prior to commencing construction.
              
            
            
              Operator Training and Qualification
              
                § 60.4810
                What are the operator training and qualification requirements?

                (a) A SSI unit cannot be operated unless a fully trained and qualified SSI unit operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified SSI unit operator may operate the SSI unit directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified SSI unit operators are temporarily not accessible, you must follow the procedures in § 60.4835.
                (b) Operator training and qualification must be obtained through a state-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (c)(3) of this section.
                (1) Training on the 10 subjects listed in paragraphs (c)(1)(i) through (c)(1)(x) of this section.
                (i) Environmental concerns, including types of emissions.
                (ii) Basic combustion principles, including products of combustion.
                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, sewage sludge feeding, and shutdown procedures.
                (iv) Combustion controls and monitoring.
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable).
                (vi) Inspection and maintenance of the incinerator and air pollution control devices.
                (vii) Actions to prevent malfunctions or to prevent conditions that may lead to malfunctions.
                (viii) Bottom and fly ash characteristics and handling procedures.
                (ix) Applicable Federal, State, and local regulations, including Occupational Safety and Health Administration workplace standards.
                (x) Pollution prevention.
                (2) An examination designed and administered by the state-approved program.
                (3) Written material covering the training course topics that may serve as reference material following completion of the course.
              
              
                § 60.4815
                When must the operator training course be completed?
                The operator training course must be completed by the later of the two dates specified in paragraphs (a) and (b) of this section.
                (a) Six months after your SSI unit startup.
                (b) The date before an employee assumes responsibility for operating the SSI unit or assumes responsibility for supervising the operation of the SSI unit.
              
              
                § 60.4820
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.4810(b).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.4810(c)(2).
              
              
                § 60.4825
                How do I maintain my operator qualification?
                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section.
                (a) Update of regulations.
                (b) Incinerator operation, including startup and shutdown procedures, sewage sludge feeding, and ash handling.
                (c) Inspection and maintenance.
                (d) Prevention of malfunctions or conditions that may lead to malfunction.
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.4830
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification before you begin operation of a SSI unit by one of the two methods specified in paragraphs (a) and (b) of this section.
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.4825.
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.4820(a).
              
              
                
                § 60.4835
                What if all the qualified operators are temporarily not accessible?
                If a qualified operator is not at the facility and cannot be at the facility within 1 hour, you must meet the criteria specified in either paragraph (a) or (b) of this section, depending on the length of time that a qualified operator is not accessible.
                (a) When a qualified operator is not accessible for more than 8 hours, the SSI unit may be operated for less than 2 weeks by other plant personnel who are familiar with the operation of the SSI unit and who have completed a review of the information specified in § 60.4840 within the past 12 months. However, you must record the period when a qualified operator was not accessible and include this deviation in the annual report as specified under § 60.4915(d).
                (b) When a qualified operator is not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (b)(1) and (b)(2) of this section.
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible.
                (2) Submit a status report to the Administrator every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible, and requesting approval from the Administrator to continue operation of the SSI unit. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (b)(1) of this section.
                (i) If the Administrator notifies you that your request to continue operation of the SSI unit is disapproved, the SSI unit may continue operation for 30 days, and then must cease operation.
                (ii) Operation of the unit may resume if a qualified operator is accessible as required under § 60.4810(a). You must notify the Administrator within 5 days of having resumed operations and of having a qualified operator accessible.
              
              
                § 60.4840
                What site-specific documentation is required and how often must it be reviewed by qualified operators and plant personnel?
                (a) You must maintain at the facility the documentation of the operator training procedures specified under § 60.4910(c)(1) and make the documentation readily accessible to all SSI unit operators.
                (b) You must establish a program for reviewing the information listed in § 60.4910(c)(1) with each qualified incinerator operator and other plant personnel who may operate the unit according to the provisions of § 60.4835(a), according to the following schedule:
                (1) The initial review of the information listed in § 60.4910(c)(1) must be conducted within 6 months after the effective date of this subpart or prior to an employee's assumption of responsibilities for operation of the SSI unit, whichever date is later.
                (2) Subsequent annual reviews of the information listed in § 60.4910(c)(1) must be conducted no later than 12 months following the previous review.
              
            
            
              Emission Limits, Emission Standards, and Operating Limits and Requirements
              
                § 60.4845
                What emission limits and standards must I meet and by when?

                You must meet the emission limits and standards specified in Table 1 or 2 to this subpart within 60 days after your SSI unit reaches the feed rate at which it will operate or within 180 days after its initial startup, whichever comes first. The emission limits and standards apply at all times the unit is operating, and during periods of malfunction. The emission limits and standards apply to emissions from a bypass stack or vent while sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time).
              
              
                § 60.4850
                What operating limits and requirements must I meet and by when?

                You must meet, as applicable, the operating limits and requirements specified in paragraphs (a) through (d) and (h) of this section, according to the schedule specified in paragraph (e) of this section. The operating parameters for which you will establish operating limits for a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection are listed in Table 3 to this subpart. You must comply with the operating requirements in paragraph (f) of this section and the requirements in paragraph (g) of this section for meeting any new operating limits, re-established in § 60.4890. The operating limits apply at all times that sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time).
                (a) You must meet a site-specific operating limit for minimum operating temperature of the combustion chamber (or afterburner combustion chamber) that you establish in § 60.4890(a)(2)(i).
                (b) If you use a wet scrubber, electrostatic precipitator, or activated carbon injection to comply with an emission limit, you must meet the site-specific operating limits that you establish in § 60.4870 for each operating parameter associated with each air pollution control device.
                (c) If you use a fabric filter to comply with the emission limits, you must install the bag leak detection system specified in §§ 60.4880(b) and 60.4905(b)(3)(i) and operate the bag leak detection system such that the alarm does not sound more than 5 percent of the operating time during a 6-month period. You must calculate the alarm time as specified in § 60.4870.
                (d) You must meet the operating requirements in your site-specific fugitive emission monitoring plan, submitted as specified in § 60.4880(d) to ensure that your ash handling system will meet the emission standard for fugitive emissions from ash handling.
                (e) You must meet the operating limits and requirements specified in paragraphs (a) through (d) of this section 60 days after your SSI unit reaches the feed rate at which it will operate, or within 180 days after its initial startup, whichever comes first.
                (f) You must monitor the feed rate and moisture content of the sewage sludge fed to the sewage sludge incinerator, as specified in paragraphs (f)(1) and (f)(2) of this section.
                (1) Continuously monitor the sewage sludge feed rate and calculate a daily average for all hours of operation during each 24-hour period. Keep a record of the daily average feed rate, as specified in § 60.4910(f)(3)(ii).
                (2) Take at least one grab sample per day of the sewage sludge fed to the sewage sludge incinerator. If you take more than one grab sample in a day, calculate the daily average for the grab samples. Keep a record of the daily average moisture content, as specified in § 60.4910(f)(3)(ii).
                (g) For the operating limits and requirements specified in paragraphs (a) through (d) and (h) of this section, you must meet any new operating limits and requirements, re-established according to § 60.4890(d).
                (h) If you use an air pollution control device other than a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection to comply with the emission limits in Table 1 or 2 to this subpart, you must meet any site-specific operating limits or requirements that you establish as required in § 60.4855.
              
              
                § 60.4855
                How do I establish operating limits if I do not use a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection, or if I limit emissions in some other manner, to comply with the emission limits?

                If you use an air pollution control device other than a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection, or limit emissions in some other manner (e.g., materials balance) to comply with the emission limits in § 60.4845, you must meet the requirements in paragraphs (a) and (b) of this section.
                (a) Meet the applicable operating limits and requirements in § 60.4850, and establish applicable operating limits according to § 60.4870.

                (b) Petition the Administrator for specific operating parameters, operating limits, and averaging periods to be established during the initial performance test and to be monitored continuously thereafter.
                (1) You are responsible for submitting any supporting information in a timely manner to enable the Administrator to consider the application prior to the performance test. You must not conduct the initial performance test until after the petition has been approved by the Administrator, and you must comply with the operating limits as written, pending approval by the Administrator. Neither submittal of an application, nor the Administrator's failure to approve or disapprove the application relieves you of the responsibility to comply with any provision of this subpart.
                (2) Your petition must include the five items listed in paragraphs (b)(2)(i) through (b)(2)(v) of this section.
                (i) Identification of the specific parameters you propose to monitor.
                (ii) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters, and how limits on these parameters will serve to limit emissions of regulated pollutants.
                (iii) A discussion of how you will establish the upper and/or lower values for these parameters that will establish the operating limits on these parameters, including a discussion of the averaging periods associated with those parameters for determining compliance.
                (iv) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments.
                (v) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
              
              
                § 60.4860
                Do the emission limits, emission standards, and operating limits apply during periods of startup, shutdown, and malfunction?

                The emission limits and standards apply at all times and during periods of malfunction. The operating limits apply at all times that sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time).
              
              
                § 60.4861
                How do I establish an affirmative defense for exceedance of an emission limit or standard during malfunction?
                In response to an action to enforce the numerical emission standards set forth in paragraph § 60.4845, you may assert an affirmative defense to a claim for civil penalties for exceedances of emission limits that are caused by malfunction, as defined in § 60.2. Appropriate penalties may be assessed, however, if you fail to meet your burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
                (a) To establish the affirmative defense in any action to enforce such a limit, you must timely meet the notification requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that the conditions in paragraphs (a)(1) through (a)(9) of this section are met.
                (1) The excess emissions meet:
                (i) Were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner, and
                (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices, and
                (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for, and
                (iv) Were not part of a recurring pattern indicative of inadequate design, operation, or maintenance, and (2) Repairs were made as expeditiously as possible when the applicable emission limits were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs, and

                (3) The frequency, amount and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions, and
                (4) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage, and
                (5) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment and human health, and
                (6) All emissions monitoring and control systems were kept in operation if at all possible consistent with safety and good air pollution control practices, and
                (7) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs, and
                (8) At all times, the affected facility was operated in a manner consistent with good practices for minimizing emissions, and
                (9) A written root cause analysis has been prepared the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
                (b) The owner or operator of the SSI unit experiencing an exceedance of its emission limit(s) during a malfunction, shall notify the Administrator by telephone or facsimile (fax) transmission as soon as possible, but no later than 2 business days after the initial occurrence of the malfunction, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in § 60.4845 to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (a) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              
            
            
              Initial Compliance Requirements
              
                § 60.4865
                How and when do I demonstrate initial compliance with the emission limits and standards?
                To demonstrate initial compliance with the emission limits and standards in Table 1 or 2 to this subpart, use the procedures specified in paragraph (a) of this section for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling, and follow the procedures specified in paragraph (b) of this section for carbon monoxide. In lieu of using the procedures specified in paragraph (a) of this section, you also have the option to demonstrate initial compliance using the procedures specified in paragraph (b) of this section for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead. You must meet the requirements of paragraphs (a) or (b) of this section, as applicable, and paragraphs (c) and (d) of this section, according to the performance testing, monitoring, and calibration requirements in § 60.4900(a) and (b). Except as provided in paragraph (e) of this section, within 60 days after your SSI unit reaches the feed rate at which it will operate, or within 180 days after its initial startup, whichever comes first, you must demonstrate that your SSI unit meets the emission limits and standards specified in Table 1 or 2 to this subpart.

                (a) Demonstrate initial compliance using the performance test required in § 60.8. You must demonstrate that your SSI unit meets the emission limits and standards specified in Table 1 or 2 to this subpart for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling using the performance test. The initial performance test must be conducted using the test methods, averaging methods, and minimum sampling volumes or durations specified in Table 1 or 2 to this subpart and according to the testing, monitoring, and calibration requirements specified in § 60.4900(a).

                (b) Demonstrate initial compliance using a continuous emissions monitoring system or continuous automated sampling system. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register. Collect data as specified in § 60.4900(b)(6) and use the following procedures:
                (1) To demonstrate initial compliance with the carbon monoxide emission limit specified in Table 1 or 2 to this subpart, you must use the carbon monoxide continuous emissions monitoring system specified in § 60.4900(b). For determining compliance with the carbon monoxide concentration limit using carbon monoxide CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured carbon monoxide concentration without correcting for oxygen concentration in averaging with other carbon monoxide concentrations (corrected to 7 percent oxygen) to determine the 24-hour average value.
                (2) To demonstrate initial compliance with the emission limits specified in Table 1 or 2 to this subpart for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead, you may substitute the use of a continuous monitoring system in lieu of conducting the initial performance test required in paragraph (a) of this section, as follows:
                (i) You may substitute the use of a continuous emissions monitoring system for any pollutant specified in paragraph (b)(2) of this section in lieu of conducting the initial performance test for that pollutant in paragraph (a) of this section.
                (ii) You may substitute the use of a continuous automated sampling system for mercury or dioxins/furans in lieu of conducting the initial mercury or dioxin/furan performance test in paragraph (a) of this section.
                (3) If you use a continuous emissions monitoring system to demonstrate compliance with an applicable emission limit in Table 1 or 2 to this subpart, as described in paragraph (b)(1) or (b)(2) of this section, you must use the continuous emissions monitoring system and follow the requirements specified in § 60.4900(b). You must measure emissions according to § 60.13 to calculate 1-hour arithmetic averages, corrected to 7 percent oxygen (or carbon dioxide). You must demonstrate initial compliance using a 24-hour block average of these 1-hour arithmetic average emission concentrations, calculated using Equation 19-19 in section 12.4.1 of Method 19 of 40 CFR part 60, appendix A-7.
                (4) If you use a continuous automated sampling system to demonstrate compliance with an applicable emission limit in Table 1 or 2 to this subpart, as described in paragraph (b)(2) of this section, you must:
                (i) Use the continuous automated sampling system specified in § 60.58b(p) and (q), and measure and calculate average emissions corrected to 7 percent oxygen (or carbon dioxide) according to § 60.58b(p) and your monitoring plan.
                (A) Use the procedures specified in § 60.58b(p) to calculate 24-hour block averages to determine compliance with the mercury emission limit in Table 1 or 2 to this subpart.
                (B) Use the procedures specified in § 60.58b(p) to calculate 2-week block averages to determine compliance with the dioxin/furan (total mass basis or toxic equivalency basis) emission limits in Table 1 or 2 to this subpart.

                (ii) Comply with the provisions in § 60.58b(q) to develop a monitoring plan. For mercury continuous automated sampling systems, you must use Performance Specification 12B of appendix B of part 75 and Procedure 5 of appendix F of this part.
                
                (5) Except as provided in paragraph (e) of this section, you must complete your initial performance evaluations required under your monitoring plan for any continuous emissions monitoring system and continuous automated sampling systems according to the provisions of § 60.4880. Your performance evaluation must be conducted using the procedures and acceptance criteria specified in § 60.4880(a)(3).
                (c) To demonstrate initial compliance with the dioxins/furans toxic equivalency emission limit in Table 1 or 2 to this subpart, determine dioxins/furans toxic equivalency as follows:
                (1) Measure the concentration of each dioxin/furan tetra- through octachlorinated-isomer emitted using Method 23 at 40 CFR part 60, appendix A-7.
                (2) Multiply the concentration of each dioxin/furan (tetra- through octa-chlorinated) isomer by its corresponding toxic equivalency factor specified in Table 4 to this subpart.
                (3) Sum the products calculated in accordance with paragraph (c)(2) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (d) Submit an initial compliance report, as specified in § 60.4915(c).
                (e) If you demonstrate initial compliance using the performance test specified in paragraph (a) of this section, then the provisions of this paragraph (e) apply. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure, you must notify the Administrator in writing as specified in § 60.4915(g). You must conduct the initial performance test as soon as practicable after the force majeure occurs. The Administrator will determine whether or not to grant the extension to the initial performance test deadline, and will notify you in writing of approval or disapproval of the request for an extension as soon as practicable. Until an extension of the performance test deadline has been approved by the Administrator, you remain strictly subject to the requirements of this subpart.
              
              
                § 60.4870
                How do I establish my operating limits?
                (a) You must establish the site-specific operating limits specified in paragraphs (b) through (h) of this section or established in § 60.4855, as applicable, during your initial performance tests required in § 60.4865. You must meet the requirements in § 60.4890(d) to confirm these operating limits or re-establish new operating limits using operating data recorded during any performance tests or performance evaluations required in § 60.4885. You must follow the data measurement and recording frequencies and data averaging times specified in Table 3 to this subpart or as established in § 60.4855, and you must follow the testing, monitoring, and calibration requirements specified in §§ 60.4900 and 60.4905 or established in § 60.4855. You are not required to establish operating limits for the operating parameters listed in Table 3 to this subpart for a control device if you use a continuous monitoring system to demonstrate compliance with the emission limits in Table 1 or 2 to this subpart for the applicable pollutants, as follows:
                (1) For a scrubber designed to control emissions of hydrogen chloride or sulfur dioxide, you are not required to establish an operating limit and monitor, scrubber liquid flow rate or scrubber liquid pH if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for hydrogen chloride or sulfur dioxide.
                (2) For a scrubber designed to control emissions of particulate matter, cadmium, and lead, you are not required to establish an operating limit and monitor pressure drop across the scrubber or scrubber liquid flow rate if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for particulate matter, cadmium, and lead.

                (3) For an electrostatic precipitator designed to control emissions of particulate matter, cadmium, and lead, you are not required to establish an operating limit and monitor secondary voltage of the collection plates, secondary amperage of the collection plates, or effluent water flow rate at the outlet of the electrostatic precipitator if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for particulate matter, cadmium, and lead.
                (4) For an activated carbon injection system designed to control emissions of mercury, you are not required to establish an operating limit and monitor sorbent injection rate and carrier gas flow rate (or carrier gas pressure drop) if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for mercury.
                (5) For an activated carbon injection system designed to control emissions of dioxins/furans, you are not required to establish an operating limit and monitor sorbent injection rate and carrier gas flow rate (or carrier gas pressure drop) if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for dioxins/furans (total mass basis or toxic equivalency basis).
                (b) Minimum pressure drop across each wet scrubber used to meet the particulate matter, lead, and cadmium emission limits in Table 1 or 2 to this subpart, equal to the lowest 4-hour average pressure drop across each such wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits.
                (c) Minimum scrubber liquid flow rate (measured at the inlet to each wet scrubber), equal to the lowest 4-hour average liquid flow rate measured during the most recent performance test demonstrating compliance with all applicable emission limits.
                (d) Minimum scrubber liquid pH for each wet scrubber used to meet the sulfur dioxide or hydrogen chloride emission limits in Table 1 or 2 to this subpart, equal to the lowest 1-hour average scrubber liquid pH measured during the most recent performance test demonstrating compliance with the sulfur dioxide and hydrogen chloride emission limits.
                (e) Minimum combustion chamber operating temperature (or minimum afterburner temperature), equal to the lowest 4-hour average combustion chamber operating temperature (or afterburner temperature) measured during the most recent performance test demonstrating compliance with all applicable emission limits.
                (f) Minimum power input to the electrostatic precipitator collection plates, equal to the lowest 4-hour average power measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits. Power input must be calculated as the product of the secondary voltage and secondary amperage to the electrostatic precipitator collection plates. Both the secondary voltage and secondary amperage must be recorded during the performance test.
                (g) Minimum effluent water flow rate at the outlet of the electrostatic precipitator, equal to the lowest 4-hour average effluent water flow rate at the outlet of the electrostatic precipitator measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits.
                (h) For activated carbon injection, establish the site-specific operating limits specified in paragraphs (h)(1) through (h)(3) of this section.
                (1) Minimum mercury sorbent injection rate, equal to the lowest 4-hour average mercury sorbent injection rate measured during the most recent performance test demonstrating compliance with the mercury emission limit.
                (2) Minimum dioxin/furan sorbent injection rate, equal to the lowest 4-hour average dioxin/furan sorbent injection rate measured during the most recent performance test demonstrating compliance with the dioxin/furan (total mass basis or toxic equivalency basis) emission limit.
                (3) Minimum carrier gas flow rate or minimum carrier gas pressure drop, as follows:

                (i) Minimum carrier gas flow rate, equal to the lowest 4-hour average carrier gas flow rate measured during the most recent performance test demonstrating compliance with the applicable emission limit.
                
                (ii) Minimum carrier gas pressure drop, equal to the lowest 4-hour average carrier gas flow rate measured during the most recent performance test demonstrating compliance with the applicable emission limit.
              
              
                § 60.4875
                By what date must I conduct the initial air pollution control device inspection and make any necessary repairs?
                (a) You must conduct an air pollution control device inspection according to § 60.4900(c) within 60 days of installing an air pollution control device or within 180 days of startup of the SSI unit using the air pollution control device, whichever comes first.
                (b) Within 10 operating days following the air pollution control device inspection under paragraph (a) of this section, all necessary repairs must be completed unless you obtain written approval from the Administrator establishing a date whereby all necessary repairs of the SSI unit must be completed.
              
              
                § 60.4880
                How do I develop a site-specific monitoring plan for my continuous monitoring, bag leak detection, and ash handling systems, and by what date must I conduct an initial performance evaluation?
                You must develop and submit to the Administrator for approval a site-specific monitoring plan for each continuous monitoring system required under this subpart, according to the requirements in paragraphs (a) through (d) of this section. This requirement also applies to you if you petition the Administrator for alternative monitoring parameters under § 60.13(i) and paragraph (e) of this section. If you use a continuous automated sampling system to comply with the mercury or dioxin/furan (total mass basis or toxic equivalency basis) emission limit, you must develop your monitoring plan as specified in § 60.58b(q), and you are not required to meet the requirements in paragraphs (a) and (b) of this section. You must also submit a site-specific monitoring plan for your ash handling system, as specified in paragraph (d) of this section. You must submit and update your monitoring plans as specified in paragraphs (f) through (h) of this section.
                (a) For each continuous monitoring system, your monitoring plan must address the elements and requirements specified in paragraphs (a)(1) through (a)(8) of this section. You must operate and maintain the continuous monitoring system in continuous operation according to the site-specific monitoring plan.

                (1) Installation of the continuous monitoring system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device).
                (2) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer and the data collection and reduction systems.

                (3) Performance evaluation procedures and acceptance criteria (e.g., calibrations).
                (i) For continuous emissions monitoring systems, your performance evaluation and acceptance criteria must include, but is not limited to, the following:
                (A) The applicable requirements for continuous emissions monitoring systems specified in § 60.13.
                (B) The applicable performance specifications (e.g., relative accuracy tests) in appendix B of this part.
                (C) The applicable procedures (e.g., quarterly accuracy determinations and daily calibration drift tests) in appendix F of this part.
                (D) A discussion of how the occurrence and duration of out-of-control periods will affect the suitability of CEMS data, where out-of-control has the meaning given in section (a)(7)(i) of this section.
                (ii) For continuous parameter monitoring systems, your performance evaluation and acceptance criteria must include, but is not limited to the following:

                (A) If you have an operating limit that requires the use of a flow monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(A)(1) through (4) of this section.
                
                (1) Install the flow sensor and other necessary equipment in a position that provides a representative flow.
                (2) Use a flow sensor with a measurement sensitivity of no greater than 2 percent of the expected process flow rate.
                (3) Minimize the effects of swirling flow or abnormal velocity distributions due to upstream and downstream disturbances.
                (4) Conduct a flow monitoring system performance evaluation in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (B) If you have an operating limit that requires the use of a pressure monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(B)(1) through (6) of this section.
                (1) Install the pressure sensor(s) in a position that provides a representative measurement of the pressure (e.g., particulate matter scrubber pressure drop).
                (2) Minimize or eliminate pulsating pressure, vibration, and internal and external corrosion.
                (3) Use a pressure sensor with a minimum tolerance of 1.27 centimeters of water or a minimum tolerance of 1 percent of the pressure monitoring system operating range, whichever is less.
                (4) Perform checks at least once each process operating day to ensure pressure measurements are not obstructed (e.g., check for pressure tap pluggage daily).
                (5) Conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (6) If at any time the measured pressure exceeds the manufacturer's specified maximum operating pressure range, conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan and confirm that the pressure monitoring system continues to meet the performance requirements in your monitoring plan. Alternatively, install and verify the operation of a new pressure sensor.

                (C) If you have an operating limit that requires a pH monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(C)(1) through (4) of this section.
                (1) Install the pH sensor in a position that provides a representative measurement of scrubber effluent pH.
                (2) Ensure the sample is properly mixed and representative of the fluid to be measured.
                (3) Conduct a performance evaluation of the pH monitoring system in accordance with your monitoring plan at least once each process operating day.
                (4) Conduct a performance evaluation (including a two-point calibration with one of the two buffer solutions having a pH within 1 of the pH of the operating limit) of the pH monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than quarterly.

                (D) If you have an operating limit that requires the use of a temperature measurement device, you must meet the requirements in paragraphs (a)(3)(ii)(D)(1) through (4) of this section.
                (1) Install the temperature sensor and other necessary equipment in a position that provides a representative temperature.
                (2) Use a temperature sensor with a minimum tolerance of 2.8 degrees Celsius (5 degrees Fahrenheit), or 1.0 percent of the temperature value, whichever is larger, for a noncryogenic temperature range.
                (3) Use a temperature sensor with a minimum tolerance of 2.8 degrees Celsius (5 degrees Fahrenheit), or 2.5 percent of the temperature value, whichever is larger, for a cryogenic temperature range.
                (4) Conduct a temperature measurement device performance evaluation at the time of each performance test but no less frequently than annually.

                (E) If you have an operating limit that requires a secondary electric power monitoring system for an electrostatic precipitator, you must meet the requirements in paragraphs (a)(3)(ii)(E)(1) and (2) of this section.
                (1) Install sensors to measure (secondary) voltage and current to the electrostatic precipitator collection plates.
                
                (2) Conduct a performance evaluation of the electric power monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (F) If you have an operating limit that requires the use of a monitoring system to measure sorbent injection rate (e.g., weigh belt, weigh hopper, or hopper flow measurement device), you must meet the requirements in paragraphs (a)(3)(ii)(F)(1) and (2) of this section.
                (1) Install the system in a position(s) that provides a representative measurement of the total sorbent injection rate.
                (2) Conduct a performance evaluation of the sorbent injection rate monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (4) Ongoing operation and maintenance procedures in accordance with the general requirements of § 60.11(d).
                (5) Ongoing data quality assurance procedures in accordance with the general requirements of § 60.13.
                (6) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 60.7(b), (c), (c)(1), (c)(4), (d), (e), (f) and (g).
                (7) Provisions for periods when the continuous monitoring system is out of control, as follows:
                (i) A continuous monitoring system is out of control if the conditions of paragraph (a)(7)(i)(A) or (a)(7)(i)(B) of this section are met.
                (A) The zero (low-level), mid-level (if applicable), or high-level calibration drift exceeds two times the applicable calibration drift specification in the applicable performance specification or in the relevant standard.

                (B) The continuous monitoring system fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit.

                (ii) When the continuous monitoring system is out of control as specified in paragraph (a)(7)(i) of this section, you must take the necessary corrective action and must repeat all necessary tests that indicate that the system is out of control. You must take corrective action and conduct retesting until the performance requirements are below the applicable limits. The beginning of the out-of-control period is the hour you conduct a performance check (e.g., calibration drift) that indicates an exceedance of the performance requirements established under this part. The end of the out-of-control period is the hour following the completion of corrective action and successful demonstration that the system is within the allowable limits.
                (8) Schedule for conducting initial and periodic performance evaluations.
                (b) If a bag leak detection system is used, your monitoring plan must include a description of the following items:
                (1) Installation of the bag leak detection system in accordance with paragraphs (b)(1)(i) and (ii) of this section.

                (i) Install the bag leak detection sensor(s) in a position(s) that will be representative of the relative or absolute particulate matter loadings for each exhaust stack, roof vent, or compartment (e.g., for a positive pressure fabric filter) of the fabric filter.
                (ii) Use a bag leak detection system certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less.
                (2) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established. Use a bag leak detection system equipped with a system that will sound an alarm when the system detects an increase in relative particulate matter emissions over a preset level. The alarm must be located where it is observed readily and any alert is detected and recognized easily by plant operating personnel.
                (3) Evaluations of the performance of the bag leak detection system, performed in accordance with your monitoring plan and consistent with the guidance provided in Fabric Filter Bag Leak Detection Guidance, EPA-454/R-98-015, September 1997 (incorporated by reference, see § 60.17).
                (4) Operation of the bag leak detection system, including quality assurance procedures.

                (5) Maintenance of the bag leak detection system, including a routine maintenance schedule and spare parts inventory list.
                (6) Recordkeeping (including record retention) of the bag leak detection system data. Use a bag leak detection system equipped with a device to continuously record the output signal from the sensor.
                (c) You must conduct an initial performance evaluation of each continuous monitoring system and bag leak detection system, as applicable, in accordance with your monitoring plan and § 60.13(c). For the purposes of this subpart, the provisions of § 60.13(c) also apply to the bag leak detection system. You must conduct the initial performance evaluation of each continuous monitoring system within 60 days of installation of the monitoring system.
                (d) You must submit a monitoring plan specifying the ash handling system operating procedures that you will follow to ensure that you meet the fugitive emissions limit specified in Table 1 or 2 to this subpart.
                (e) You may submit an application to the Administrator for approval of alternate monitoring requirements to demonstrate compliance with the standards of this subpart, subject to the provisions of paragraphs (e)(1) through (e)(6) of this section.
                (1) The Administrator will not approve averaging periods other than those specified in this section, unless you document, using data or information, that the longer averaging period will ensure that emissions do not exceed levels achieved over the duration of three performance test runs.
                (2) If the application to use an alternate monitoring requirement is approved, you must continue to use the original monitoring requirement until approval is received to use another monitoring requirement.
                (3) You must submit the application for approval of alternate monitoring requirements no later than the notification of performance test. The application must contain the information specified in paragraphs (e)(3)(i) through (e)(3)(iii) of this section:
                (i) Data or information justifying the request, such as the technical or economic infeasibility, or the impracticality of using the required approach.
                (ii) A description of the proposed alternative monitoring requirement, including the operating parameter to be monitored, the monitoring approach and technique, the averaging period for the limit, and how the limit is to be calculated.
                (iii) Data or information documenting that the alternative monitoring requirement would provide equivalent or better assurance of compliance with the relevant emission standard.
                (4) The Administrator will notify you of the approval or denial of the application within 90 calendar days after receipt of the original request, or within 60 calendar days of the receipt of any supplementary information, whichever is later. The Administrator will not approve an alternate monitoring application unless it would provide equivalent or better assurance of compliance with the relevant emission standard. Before disapproving any alternate monitoring application, the Administrator will provide the following:
                (i) Notice of the information and findings upon which the intended disapproval is based.
                (ii) Notice of opportunity for you to present additional supporting information before final action is taken on the application. This notice will specify how much additional time is allowed for you to provide additional supporting information.
                (5) You are responsible for submitting any supporting information in a timely manner to enable the Administrator to consider the application prior to the performance test. Neither submittal of an application, nor the Administrator's failure to approve or disapprove the application relieves you of the responsibility to comply with any provision of this subpart.
                (6) The Administrator may decide at any time, on a case-by-case basis, that additional or alternative operating limits, or alternative approaches to establishing operating limits, are necessary to demonstrate compliance with the emission standards of this subpart.

                (f) You must submit your monitoring plans required in paragraphs (a) and (b) of this section at least 60 days before your initial performance evaluation of your continuous monitoring system(s).
                
                (g) You must submit your monitoring plan for your ash handling system, as required in paragraph (d) of this section, at least 60 days before your initial compliance test date.
                (h) You must update and resubmit your monitoring plan if there are any changes or potential changes in your monitoring procedures or if there is a process change, as defined in § 60.4930.
              
            
            
              Continuous Compliance Requirements
              
                § 60.4885
                How and when do I demonstrate continuous compliance with the emission limits and standards?
                To demonstrate continuous compliance with the emission limits and standards specified in Table 1 or 2 to this subpart, use the procedures specified in paragraph (a) of this section for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling, and follow the procedures specified in paragraph (b) of this section for carbon monoxide. In lieu of using the procedures specified in paragraph (a) of this section, you also have the option to demonstrate continuous compliance using the procedures specified in paragraph (b) of this section for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead. You must meet the requirements of paragraphs (a) and (b) of this section, as applicable, and paragraphs (c) through (e) of this section, according to the performance testing, monitoring, and calibration requirements in § 60.4900(a) and (b). You may also petition the Administrator for alternative monitoring parameters as specified in paragraph (f) of this section.
                (a) Demonstrate continuous compliance using a performance test. Except as provided in paragraphs (a)(3) and (e) of this section, following the date that the initial performance test for each pollutant in Table 1 or 2 to this subpart except carbon monoxide is completed, you must conduct a performance test for each such pollutant on an annual basis (between 11 and 13 calendar months following the previous performance test). The performance test must be conducted using the test methods, averaging methods, and minimum sampling volumes or durations specified in Table 1 or 2 to this subpart and according to the testing, monitoring, and calibration requirements specified in § 60.4900(a).
                (1) You may conduct a repeat performance test at any time to establish new values for the operating limits to apply from that point forward. The Administrator may request a repeat performance test at any time.
                (2) You must repeat the performance test within 60 days of a process change, as defined in § 60.4930.
                (3) Except as specified in paragraphs (a)(1) and (2) of this section, you can conduct performance tests less often for a given pollutant, as specified in paragraphs (a)(3)(i) through (iii) of this section.
                (i) You can conduct performance tests less often if your performance tests for the pollutant for at least 2 consecutive years show that your emissions are at or below 75 percent of the emission limit specified in Table 2 or 3 to this subpart, and there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test during the third year and no more than 37 months after the previous performance test.
                (ii) If your SSI unit continues to meet the emission limit for the pollutant, you may choose to conduct performance tests for the pollutant every third year if your emissions are at or below 75 percent of the emission limit, and if there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions, but each such performance test must be conducted no more than 37 months after the previous performance test.

                (iii) If a performance test shows emissions exceeded 75 percent of the emission limit for a pollutant, you must conduct annual performance tests for that pollutant until all performance tests over 2 consecutive years show compliance.
                

                (b) Demonstrate continuous compliance using a continuous emissions monitoring system or continuous automated sampling system. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register. Collect data as specified in § 60.4900(b)(6) and use the following procedures:
                (1) To demonstrate continuous compliance with the carbon monoxide emission limit, you must use the carbon monoxide continuous emissions monitoring system specified in § 60.4900(b). For determining compliance with the carbon monoxide concentration limit using carbon monoxide CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured carbon monoxide concentration without correcting for oxygen concentration in averaging with other carbon monoxide concentrations (corrected to 7 percent oxygen) to determine the 24-hour average value.
                (2) To demonstrate continuous compliance with the emission limits for particulate matter, hydrogen chloride, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead, you may substitute the use of a continuous monitoring system in lieu of conducting the annual performance test required in paragraph (a) of this section, as follows:
                (i) You may substitute the use of a continuous emissions monitoring system for any pollutant specified in paragraph (b)(2) of this section in lieu of conducting the annual performance test for that pollutant in paragraph (a) of this section.
                (ii) You may substitute the use of a continuous automated sampling system for mercury or dioxins/furans in lieu of conducting the annual mercury or dioxin/furan performance test in paragraph (a) of this section.
                (3) If you use a continuous emissions monitoring system to demonstrate compliance with an applicable emission limit in either paragraph (b)(1) or (b)(2) of this section, you must use the continuous emissions monitoring system and follow the requirements specified in § 60.4900(b). You must measure emissions according to § 60.13 to calculate 1-hour arithmetic averages, corrected to 7 percent oxygen (or carbon dioxide). You must demonstrate initial compliance using a 24-hour block average of these 1-hour arithmetic average emission concentrations, calculated using Equation 19-19 in section 12.4.1 of Method 19 of 40 CFR part 60, appendix A-7.
                (4) If you use a continuous automated sampling system to demonstrate compliance with an applicable emission limit in paragraph (b)(2) of this section, you must:
                (i) Use the continuous automated sampling system specified in § 60.58b(p) and (q), and measure and calculate average emissions corrected to 7 percent oxygen (or carbon dioxide) according to § 60.58b(p) and your monitoring plan.
                (A) Use the procedures specified in § 60.58b(p) to calculate 24-hour averages to determine compliance with the mercury emission limit in Table 1 or 2 to this subpart.
                (B) Use the procedures specified in § 60.58b(p) to calculate 2-week averages to determine compliance with the dioxin/furan emission limit (total mass basis or toxic equivalency basis) in Table 1 or 2 to this subpart.
                (ii) Update your monitoring plan as specified in § 60.4880(e). For mercury continuous automated sampling systems, you must use Performance Specification 12B of appendix B of part 75 and Procedure 5 of appendix F of this part.

                (5) Except as provided in paragraph (e) of this section, you must complete your periodic performance evaluations required under your monitoring plan for any continuous emissions monitoring system and continuous automated sampling systems, according to the schedule specified in your monitoring plan. If you were previously determining compliance by conducting an annual performance test (or according to the less frequent testing for a pollutant as provided in paragraph (a)(3) of this section), you must complete the initial performance evaluation required in your monitoring plan in § 60.4880 for the continuous monitoring system prior to using the continuous emissions monitoring system to demonstrate compliance or continuous automated sampling system. Your performance evaluation must be conducted using the procedures and acceptance criteria specified in § 60.4880(a)(3).
                (c) To demonstrate compliance with the dioxins/furans toxic equivalency emission limit in paragraph (a) or (b) of this section, you must determine dioxins/furans toxic equivalency as follows:
                (1) Measure the concentration of each dioxin/furan tetra- through octa-chlorinated isomer emitted using EPA Method 23.
                (2) For each dioxin/furan (tetra- through octa-chlorinated) isomer measured in accordance with paragraph (c)(1) of this section, multiply the isomer concentration by its corresponding toxic equivalency factor specified in Table 4 to this subpart.
                (3) Sum the products calculated in accordance with paragraph (c)(2) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (d) You must submit the annual compliance report specified in § 60.4915(d). You must submit the deviation report specified in § 60.4915(e) for each instance that you did not meet each emission limit in Table 1 or 2 to this subpart.
                (e) If you demonstrate continuous compliance using a performance test, as specified in paragraph (a) of this section, then the provisions of this paragraph (e) apply. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure, you must notify the Administrator in writing as specified in § 60.4915(g). You must conduct the performance test as soon as practicable after the force majeure occurs. The Administrator will determine whether or not to grant the extension to the performance test deadline, and will notify you in writing of approval or disapproval of the request for an extension as soon as practicable. Until an extension of the performance test deadline has been approved by the Administrator, you remain strictly subject to the requirements of this subpart.
                (f) After any initial requests in § 60.4880 for alternative monitoring requirements for initial compliance, you may subsequently petition the Administrator for alternative monitoring parameters as specified in §§ 60.13(i) and 60.4880(e).
              
              
                § 60.4890
                How do I demonstrate continuous compliance with my operating limits?
                You must continuously monitor your operating parameters as specified in paragraph (a) of this section and meet the requirements of paragraphs (b) and (c) of this section, according to the monitoring and calibration requirements in § 60.4905. You must confirm and re-establish your operating limits as specified in paragraph (d) of this section.
                (a) You must continuously monitor the operating parameters specified in paragraphs (a)(1) and (a)(2) of this section using the continuous monitoring equipment and according to the procedures specified in § 60.4905 or established in § 60.4855. To determine compliance, you must use the data averaging period specified in Table 3 to this subpart (except for alarm time of the baghouse leak detection system) unless a different averaging period is established under § 60.4855.
                (1) You must demonstrate that the SSI unit meets the operating limits established according to §§ 60.4855 and 60.4870 and paragraph (d) of this section for each applicable operating parameter.
                (2) You must demonstrate that the SSI unit meets the operating limit for bag leak detection systems as follows:
                (i) For a bag leak detection system, you must calculate the alarm time as follows:
                (A) If inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted.

                (B) If corrective action is required, each alarm time shall be counted as a minimum of 1 hour.
                

                (C) If you take longer than 1 hour to initiate corrective action, each alarm time (i.e., time that the alarm sounds) is counted as the actual amount of time taken by you to initiate corrective action.
                (ii) Your maximum alarm time is equal to 5 percent of the operating time during a 6-month period, as specified in § 60.4850(c).
                (b) Operation above the established maximum, below the established minimum, or outside the allowable range of the operating limits specified in paragraph (a) of this section constitutes a deviation from your operating limits established under this subpart, except during performance tests conducted to determine compliance with the emission and operating limits or to establish new operating limits. You must submit the deviation report specified in § 60.4915(e) for each instance that you did not meet one of your operating limits established under this subpart.
                (c) You must submit the annual compliance report specified in § 60.4915(d) to demonstrate continuous compliance.
                (d) You must confirm your operating limits according to paragraph (d)(1) of this section or re-establish operating limits according to paragraph (d)(2) of this section. Your operating limits must be established so as to assure ongoing compliance with the emission limits. These requirements also apply to your operating requirements in your fugitive emissions monitoring plan specified in § 60.4850(d).
                (1) Your operating limits must be based on operating data recorded during any performance test required in § 60.4885(a) or any performance evaluation required in § 60.4885(b)(5).
                (2) You may conduct a repeat performance test at any time to establish new values for the operating limits to apply from that point forward.
              
              
                § 60.4895
                By what date must I conduct annual air pollution control device inspections and make any necessary repairs?
                (a) You must conduct an annual inspection of each air pollution control device used to comply with the emission limits, according to § 60.4900(c), no later than 12 months following the previous annual air pollution control device inspection.
                (b) Within 10 operating days following an air pollution control device inspection, all necessary repairs must be completed unless you obtain written approval from the Administrator establishing a date whereby all necessary repairs of the affected SSI unit must be completed.
              
            
            
              Performance Testing, Monitoring, and Calibration Requirements
              
                § 60.4900
                What are the performance testing, monitoring, and calibration requirements for compliance with the emission limits and standards?
                You must meet, as applicable, the performance testing requirements specified in paragraph (a) of this section, the monitoring requirements specified in paragraph (b) of this section, the air pollution control device inspections requirements specified in paragraph (c) of this section, and the bypass stack provisions specified in paragraph (d) of this section.
                (a) Performance testing requirements. (1) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations, as specified in § 60.8(c). Emissions in excess of the emission limits or standards during periods of startup, shutdown, and malfunction are considered deviations from the applicable emission limits or standards.
                (2) You must document that the dry sludge burned during the performance test is representative of the sludge burned under normal operating conditions by:
                (i) Maintaining a log of the quantity of sewage sludge burned during the performance test by continuously monitoring and recording the average hourly rate that sewage sludge is fed to the incinerator.
                (ii) Maintaining a log of the moisture content of the sewage sludge burned during the performance test by taking grab samples of the sewage sludge fed to the incinerator for each 8 hour period that testing is conducted.

                (3) All performance tests must be conducted using the test methods, minimum sampling volume, observation period, and averaging methods specified in Table 1 or 2 to this subpart.
                (4) Method 1 at 40 CFR part 60, appendix A-1 must be used to select the sampling location and number of traverse points.
                (5) Method 3A or 3B at 40 CFR part 60, appendix A-2 must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B at 40 CFR part 60, appendix A-2 must be used simultaneously with each method.
                (6) All pollutant concentrations must be adjusted to 7 percent oxygen using Equation 1 of this section:
                
                  ER21MR11.019
                
                
                  Where:
                  
                  Cadj = Pollutant concentration adjusted to 7 percent oxygen.
                  Cmeas = Pollutant concentration measured on a dry basis.
                  (20.9-7) = 20.9 percent oxygen−7 percent oxygen (defined oxygen correction basis).
                  20.9 = Oxygen concentration in air, percent.
                  %O2 = Oxygen concentration measured on a dry basis, percent.
                
                
                (7) Performance tests must be conducted and data reduced in accordance with the test methods and procedures contained in this subpart unless the Administrator does one of the following.
                (i) Specifies or approves, in specific cases, the use of a method with minor changes in methodology.
                (ii) Approves the use of an equivalent method.
                (iii) Approves the use of an alternative method the results of which he has determined to be adequate for indicating whether a specific source is in compliance.
                (iv) Waives the requirement for performance tests because you have demonstrated by other means to the Administrator's satisfaction that the affected SSI unit is in compliance with the standard.
                (v) Approves shorter sampling times and smaller sample volumes when necessitated by process variables or other factors. Nothing in this paragraph is construed to abrogate the Administrator's authority to require testing under section 114 of the Clean Air Act.

                (8) You must provide the Administrator at least 30 days prior notice of any performance test, except as specified under other subparts, to afford the Administrator the opportunity to have an observer present. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, you must notify the Administrator as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator by mutual agreement.
                (9) You must provide, or cause to be provided, performance testing facilities as follows:
                (i) Sampling ports adequate for the test methods applicable to the SSI unit, as follows:
                (A) Constructing the air pollution control system such that volumetric flow rates and pollutant emission rates can be accurately determined by applicable test methods and procedures.
                (B) Providing a stack or duct free of cyclonic flow during performance tests, as demonstrated by applicable test methods and procedures.
                (ii) Safe sampling platform(s).
                (iii) Safe access to sampling platform(s).
                (iv) Utilities for sampling and testing equipment.

                (10) Unless otherwise specified in this subpart, each performance test must consist of three separate runs using the applicable test method. Each run must be conducted for the time and under the conditions specified in the applicable standard. Compliance with each emission limit must be determined by calculating the arithmetic mean of the three runs. In the event that a sample is accidentally lost or conditions occur in which one of the three runs must be discontinued because of forced shutdown, failure of an irreplaceable portion of the sample train, extreme meteorological conditions, or other circumstances, beyond your control, compliance may, upon the Administrator's approval, be determined using the arithmetic mean of the results of the two other runs.
                (11) During each test run specified in paragraph (a)(1) of this section, you must operate your sewage sludge incinerator at a minimum of 85 percent of your maximum permitted capacity.
                (b) Continuous monitor requirements. You must meet the following requirements, as applicable, when using a continuous monitoring system to demonstrate compliance with the emission limits in Table 1 or 2 to this subpart. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. If you elect to use a continuous emissions monitoring system instead of conducting annual performance testing, you must meet the requirements of paragraphs (b)(1) through (b)(6) of this section. If you elect to use a continuous automated sampling system instead of conducting annual performance testing, you must meet the requirements of paragraph (b)(7) of this section. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register.
                
                (1) You must notify the Administrator one month before starting use of the continuous monitoring system.
                (2) You must notify the Administrator one month before stopping use of the continuous monitoring system, in which case you must also conduct a performance test prior to ceasing operation of the system.
                (3) You must install, operate, calibrate, and maintain an instrument for continuously measuring and recording the emissions to the atmosphere in accordance with the following:
                (i) Section 60.13 of subpart A of this part.
                (ii) The following performance specifications of appendix B of this part, as applicable:
                (A) For particulate matter, Performance Specification 11 of appendix B of this part.
                (B) For hydrogen chloride, Performance Specification 15 of appendix B of this part.
                (C) For carbon monoxide, Performance Specification 4B of appendix B of this part with the modifications shown in Tables 1 and 2 to this subpart.
                (D) [Reserved]
                (E) For mercury, Performance Specification 12A of appendix B of this part.
                (F) For nitrogen oxides, Performance Specification 2 of appendix B of this part.
                (G) For sulfur dioxide, Performance Specification 2 of appendix B of this part.

                (iii) For continuous emissions monitoring systems, the quality assurance procedures (e.g., quarterly accuracy determinations and daily calibration drift tests) of appendix F of this part specified in paragraphs (b)(3)(iii)(A) through (b)(3)(iii)(G) of this section. For each pollutant, the span value of the continuous emissions monitoring system is two times the applicable emission limit, expressed as a concentration.
                (A) For particulate matter, Procedure 2 in appendix F of this part.
                (B) For hydrogen chloride, Procedure 1 in appendix F of this part except that the Relative Accuracy Test Audit requirements of Procedure 1 shall be replaced with the validation requirements and criteria of sections 11.1.1 and 12.0 of Performance Specification 15 of appendix B of this part.
                (C) For carbon monoxide, Procedure 1 in appendix F of this part.
                (D) [Reserved]
                (E) For mercury, Procedures 5 in appendix F of this part.
                (F) For nitrogen oxides, Procedure 1 in appendix F of this part.
                (G) For sulfur dioxide, Procedure 1 in appendix F of this part.

                (iv) If your monitoring system has a malfunction or out-of-control period, you must complete repairs and resume operation of your monitoring system as expeditiously as possible.
                (4) During each relative accuracy test run of the continuous emissions monitoring system using the performance specifications in paragraph (b)(3)(ii) of this section, emission data for each regulated pollutant and oxygen (or carbon dioxide as established in paragraph (b)(5) of this section) must be collected concurrently (or within a 30- to 60-minute period) by both the continuous emissions monitoring systems and the test methods specified in paragraphs (b)(4)(i) through (b)(4)(viii) of this section. Relative accuracy testing must be at representative operating conditions while the SSI unit is charging sewage sludge.
                (i) For particulate matter, Method 5 at 40 CFR part 60, appendix A-3 or Method 26A or 29 at 40 CFR part 60, appendix A-8 shall be used.
                (ii) For hydrogen chloride, Method 26 or 26A at 40 CFR part 60, appendix A-8, shall be used as specified in Tables 2 and 3 to this subpart.
                (iii) For carbon monoxide, Method 10, 10A, or 10B at 40 CFR part 60, appendix A-4, shall be used.
                (iv) For dioxins/furans, Method 23 at 40 CFR part 60, appendix A-7, shall be used.
                (v) For mercury, cadmium, and lead, Method 29 at 40 CFR part 60, appendix A-8 shall be used. Alternatively for mercury, Method 30B at 40 CFR part 60, appendix A-8 or ASTM D6784-02 (Reapproved 2008) (incorporated by reference, see § 60.17), may be used.
                (vi) For nitrogen oxides, Method 7 or 7E at 40 CFR part 60, appendix A-4, shall be used.
                (vii) For sulfur dioxide, Method 6 or 6C at 40 CFR part 60, appendix A-4, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17) must be used. For sources that have actual inlet emissions less than 100 parts per million dry volume, the relative accuracy criterion for inlet sulfur dioxide continuous emissions monitoring system should be no greater than 20 percent of the mean value of the method test data in terms of the units of the emission standard, or 5 parts per million dry volume absolute value of the mean difference between the method and the continuous emissions monitoring system, whichever is greater.
                (viii) For oxygen (or carbon dioxide as established in (b)(5) of this section), Method 3A or 3B at 40 CFR part 60, appendix A-2, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used.
                (5) You may request that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. If carbon dioxide is selected for use in diluent corrections, the relationship between oxygen and carbon dioxide levels must be established during the initial performance test according to the procedures and methods specified in paragraphs (b)(5)(i) through (b)(5)(iv) of this section. This relationship may be re-established during subsequent performance tests.
                (i) The fuel factor equation in Method 3B at 40 CFR part 60, appendix A-2 must be used to determine the relationship between oxygen and carbon dioxide at a sampling location. Method 3A or 3B at 50 CFR part 60, appendix A-2, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used to determine the oxygen concentration at the same location as the carbon dioxide monitor.
                (ii) Samples must be taken for at least 30 minutes in each hour.
                (iii) Each sample must represent a 1-hour average.
                (iv) A minimum of three runs must be performed.
                (6) You must operate the continuous monitoring system and collect data with the continuous monitoring system as follows:

                (i) You must collect data using the continuous monitoring system at all times the affected SSI unit is operating and at the intervals specified in paragraph (b)(6)(ii) of this section, except for periods of monitoring system malfunctions that occur during periods specified in § 60.4880(a)(7)(i), repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments). Any such periods that you do not collect data using the continuous monitoring system constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (ii) You must collect continuous emissions monitoring system data in accordance with § 60.13(e)(2).
                (iii) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities conducted during monitoring system malfunctions must not be included in calculations used to report emissions or operating levels. Any such periods must be reported in a deviation report.
                (iv) Any data collected during periods when the monitoring system is out of control as specified in § 60.4880(a)(7)(i), repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or control activities conducted during out-of-control periods must not be included in calculations used to report emissions or operating levels. Any such periods that do not coincide with a monitoring system malfunction constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (v) You must use all the data collected during all periods except those periods specified in paragraphs (b)(6)(iii) and (b)(6)(iv) of this section in assessing the operation of the control device and associated control system.
                (7) If you elect to use a continuous automated sampling system instead of conducting annual performance testing, you must:
                (i) Install, calibrate, maintain, and operate a continuous automated sampling system according to the site-specific monitoring plan developed in § 60.58b(p)(1) through (p)(6), (p)(9), (p)(10), and (q).
                (ii) Collect data according to § 60.58b(p)(5) and paragraph (b)(6) of this section.
                (c) Air pollution control device inspections. You must conduct air pollution control device inspections that include, at a minimum, the following:
                (1) Inspect air pollution control device(s) for proper operation.
                (2) Generally observe that the equipment is maintained in good operating condition.
                (3) Develop a site-specific monitoring plan according to the requirements in § 60.4880. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under § 60.13(i).
                (d) Bypass stack. Use of the bypass stack at any time that sewage sludge is being charged to the SSI unit is an emissions standards deviation for all pollutants listed in Table 1 or 2 to this subpart. The use of the bypass stack during a performance test invalidates the performance test.
              
              
                § 60.4905
                What are the monitoring and calibration requirements for compliance with my operating limits?
                (a) You must install, operate, calibrate, and maintain the continuous parameter monitoring systems according to the requirements in paragraphs (a)(1) and (2) of this section.
                (1) Meet the following general requirements for flow, pressure, pH, and operating temperature measurement devices:
                (i) You must collect data using the continuous monitoring system at all times the affected SSI unit is operating and at the intervals specified in paragraph (a)(1)(ii) of this section, except for periods of monitoring system malfunctions that occur during periods specified in § 60.4880(a)(7)(i), repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments). Any such periods that you do not collect data using the continuous monitoring system constitute a deviation from the monitoring requirements and must be reported in a deviation report.

                (ii) You must collect continuous parameter monitoring system data in accordance with § 60.13(e)(2).
                
                (iii) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities conducted during monitoring system malfunctions must not be included in calculations used to report emissions or operating levels. Any such periods must be reported in your annual deviation report.
                (iv) Any data collected during periods when the monitoring system is out of control as specified in § 60.4880(a)(7)(i), repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or control activities conducted during out-of-control periods must not be included in calculations used to report emissions or operating levels. Any such periods that do not coincide with a monitoring system malfunction, as defined in § 60.4930, constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (v) You must use all the data collected during all periods except those periods specified in paragraphs (a)(1)(iii) and (a)(1)(iv) of this section in assessing the operation of the control device and associated control system.
                (vi) Record the results of each inspection, calibration, and validation check.
                (2) Operate and maintain your continuous monitoring system according to your monitoring plan required under § 60.4880. Additionally:
                (i) For carrier gas flow rate monitors (for activated carbon injection), during the performance test conducted pursuant to § 60.4885, you must demonstrate that the system is maintained within ±5 percent accuracy, according to the procedures in appendix A to part 75 of this chapter.
                (ii) For carrier gas pressure drop monitors (for activated carbon injection), during the performance test conducted pursuant to § 60.4885, you must demonstrate that the system is maintained within ±5 percent accuracy.
                (b) You must operate and maintain your bag leak detection system in continuous operation according to your monitoring plan required under § 60.4880. Additionally:
                (1) For positive pressure fabric filter systems that do not duct all compartments of cells to a common stack, a bag leak detection system must be installed in each baghouse compartment or cell.
                (2) Where multiple bag leak detectors are required, the system's instrumentation and alarm may be shared among detectors.
                (3) You must initiate procedures to determine the cause of every alarm within 8 hours of the alarm, and you must alleviate the cause of the alarm within 24 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
                (i) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate matter emissions.
                (ii) Sealing off defective bags or filter media.
                (iii) Replacing defective bags or filter media or otherwise repairing the control device.
                (iv) Sealing off a defective fabric filter compartment.
                (v) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system.
                (vi) Shutting down the process producing the particulate matter emissions.
                (c) You must operate and maintain the continuous parameter monitoring systems specified in paragraphs (a) and (b) of this section in continuous operation according to your monitoring plan required under § 60.4880.
                (d) If your SSI unit has a bypass stack, you must install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of the bypass stack including date, time, and duration.
              
            
            
              Recordkeeping and Reporting
              
                § 60.4910
                What records must I keep?

                You must maintain the items (as applicable) specified in paragraphs (a) through (n) of this section for a period of at least 5 years. All records must be available on site in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
                (a) Date. Calendar date of each record.
                (b) Siting. All documentation produced as a result of the siting requirements of §§ 60.4800 and 60.4805.
                (c) Operator Training. Documentation of the operator training procedures and records specified in paragraphs (c)(1) through (c)(4) of this section. You must make available and readily accessible at the facility at all times for all SSI unit operators the documentation specified in paragraph (c)(1) of this section.
                (1) Documentation of the following operator training procedures and information:
                (i) Summary of the applicable standards under this subpart.
                (ii) Procedures for receiving, handling, and feeding sewage sludge.
                (iii) Incinerator startup, shutdown, and malfunction preventative and corrective procedures.
                (iv) Procedures for maintaining proper combustion air supply levels.
                (v) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart.
                (vi) Monitoring procedures for demonstrating compliance with the incinerator operating limits.
                (vii) Reporting and recordkeeping procedures.
                (viii) Procedures for handling ash.
                (ix) A list of the materials burned during the performance test, if in addition to sewage sludge.
                (x) For each qualified operator and other plant personnel who may operate the unit according to the provisions of § 60.4835(a), the phone and/or pager number at which they can be reached during operating hours.
                (2) Records showing the names of SSI unit operators and other plant personnel who may operate the unit according to the provisions of § 60.4835(a), as follows:
                (i) Records showing the names of SSI unit operators and other plant personnel who have completed review of the information in paragraph (c)(1) of this section as required by § 60.4840(b), including the date of the initial review and all subsequent annual reviews.
                (ii) Records showing the names of the SSI operators who have completed the operator training requirements under § 60.4810, met the criteria for qualification under § 60.4820, and maintained or renewed their qualification under § 60.4825 or § 60.4830. Records must include documentation of training, including the dates of their initial qualification and all subsequent renewals of such qualifications.
                (3) Records showing the periods when no qualified operators were accessible for more than 8 hours, but less than 2 weeks, as required in § 60.4835(a).
                (4) Records showing the periods when no qualified operators were accessible for 2 weeks or more along with copies of reports submitted as required in § 60.4835(b).
                (d) Air pollution control device inspections. Records of the results of initial and annual air pollution control device inspections conducted as specified in §§ 60.4875 and 60.4900(c), including any required maintenance and any repairs not completed within 10 days of an inspection or the timeframe established by the Administrator.
                (e) Performance test reports. (1) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and standards and/or to establish operating limits, as applicable.
                (2) Retain a copy of the complete performance test report, including calculations.
                (3) Keep a record of the hourly dry sludge feed rate measured during performance test runs, as specified in § 60.4900(a)(2)(i).
                (4) Keep any necessary records to demonstrate that the performance test was conducted under conditions representative of normal operations, including a record of the moisture content measured as required in § 60.4900(a)(2)(ii) for each grab sample taken of the sewage sludge burned during the performance test.
                (f) Continuous monitoring data. Records of the following data, as applicable:

                (1) For continuous emissions monitoring systems, all 1-hour average concentrations of particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans total mass basis, mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead emissions.
                (2) For continuous automated sampling systems, all average concentrations measured for mercury and dioxins/furans total mass basis at the frequencies specified in your monitoring plan.
                (3) For continuous parameter monitoring systems:
                (i) All 1-hour average values recorded for the following operating parameters, as applicable:
                (A) Combustion chamber operating temperature (or afterburner temperature).
                (B) If a wet scrubber is used to comply with the rule, pressure drop across each wet scrubber system, liquid flow rate to each wet scrubber used to comply with the emission limit in Table 1 or 2 to this subpart for particulate matter, cadmium, or lead, and scrubber liquid flow rate and scrubber liquid pH for each wet scrubber used to comply with an emission limit in Table 1 or 2 to this subpart for sulfur dioxide or hydrogen chloride.
                (C) If an electrostatic precipitator is used to comply with the rule, secondary voltage and secondary amperage of the electrostatic precipitator collection plates, and effluent water flow rate at the outlet of the wet electrostatic precipitator.
                (D) If activated carbon injection is used to comply with the rule, sorbent flow rate and carrier gas flow rate or pressure drop, as applicable.
                (ii) All daily average values recorded for the feed rate and moisture content of the sewage sludge fed to the sewage sludge incinerator, monitored and calculated as specified in § 60.4850(f).
                (iii) If a fabric filter is used to comply with the rule, the date, time, and duration of each alarm and the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken. You must also record the percent of operating time during each 6-month period that the alarm sounds, calculated as specified in § 60.4890.
                (iv) For other control devices for which you must establish operating limits under § 60.4855, you must maintain data collected for all operating parameters used to determine compliance with the operating limits, at the frequencies specified in your monitoring plan.
                (g) Other records for continuous monitoring systems. You must keep the following records, as applicable:
                (1) Keep records of any notifications to the Administrator in § 60.4915(h)(1) of starting or stopping use of a continuous monitoring system for determining compliance with any emissions limit.
                (2) Keep records of any requests under § 60.4900(b)(5) that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen.
                (3) If activated carbon injection is used to comply with the rule, the type of sorbent used and any changes in the type of sorbent used.
                (h) Deviation Reports. Records of any deviation reports submitted under § 60.4915(e) and (f).
                (i) Equipment specifications and operation and maintenance requirements. Equipment specifications and related operation and maintenance requirements received from vendors for the incinerator, emission controls, and monitoring equipment.
                (j) Inspections, calibrations, and validation checks of monitoring devices. Records of inspections, calibrations, and validations checks of any monitoring devices as required under §§ 60.4900 and 60.4905.
                (k) Monitoring plan and performance evaluations for continuous monitoring systems. Records of the monitoring plans required under § 60.4880, and records of performance evaluations required under § 60.4885(b)(5).
                (l) Less frequent testing. If, consistent with 60.4885(a)(3), you elect to conduct performance tests less frequently than annually, you must keep annual records that document that your emissions in the 2 previous consecutive years were at or below 75 percent of the applicable emission limit in Table 1 or 2 to this subpart, and document that there were no changes in source operations or air pollution control equipment that would cause emissions of the relevant pollutant to increase within the past 2 years.
                (m) Use of bypass stack. Records indicating use of the bypass stack, including dates, times, and durations as required under § 60.4905(d).
                (n) If a malfunction occurs, you must keep a record of the information submitted in your annual report in § 60.4915(d)(16).
              
              
                § 60.4915
                What reports must I submit?
                You must submit the reports specified in paragraphs (a) through (j) of this section. See Table 5 to this subpart for a summary of these reports.
                (a) Notification of construction. You must submit a notification prior to commencing construction that includes the four items listed in paragraphs (a)(1) through (a)(4) of this section:
                (1) A statement of intent to construct.
                (2) The anticipated date of commencement of construction.
                (3) All documentation produced as a result of the siting requirements of § 60.4805.
                (4) Anticipated date of initial startup.
                (b) Notification of initial startup. You must submit the information specified in paragraphs (b)(1) through (b)(5) of this section prior to initial startup:
                (1) The maximum design dry sludge burning capacity.
                (2) The anticipated and permitted maximum dry sludge feed rate.
                (3) If applicable, the petition for site-specific operating limits specified in § 60.4855.
                (4) The anticipated date of initial startup.
                (5) The site-specific monitoring plan required under § 60.4880, at least 60 days before your initial performance evaluation of your continuous monitoring system.
                (6) The site-specific monitoring plan for your ash handling system required under § 60.4880, at least 60 days before your initial performance test to demonstrate compliance with your fugitive ash emission limit.
                (c) Initial compliance report. You must submit the following information no later than 60 days following the initial performance test.
                (1) Company name, physical address, and mailing address.
                (2) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (3) Date of report.
                (4) The complete test report for the initial performance test results obtained by using the test methods specified in Table 1 or 2 to this subpart.
                (5) If an initial performance evaluation of a continuous monitoring system was conducted, the results of that initial performance evaluation.
                (6) The values for the site-specific operating limits established pursuant to §§ 60.4850 and 60.4855 and the calculations and methods, as applicable, used to establish each operating limit.
                (7) If you are using a fabric filter to comply with the emission limits, documentation that a bag leak detection system has been installed and is being operated, calibrated, and maintained as required by § 60.4850(b).
                (8) The results of the initial air pollution control device inspection required in § 60.4875, including a description of repairs.
                (d) Annual compliance report. You must submit an annual compliance report that includes the items listed in paragraphs (d)(1) through (d)(16) of this section for the reporting period specified in paragraph (d)(3) of this section. You must submit your first annual compliance report no later than 12 months following the submission of the initial compliance report in paragraph (c) of this section. You must submit subsequent annual compliance reports no more than 12 months following the previous annual compliance report. (You may be required to submit these reports (or additional compliance information) more frequently by the title V operating permit required in § 60.4920.)
                (1) Company name, physical address, and mailing address.
                (2) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.

                (3) Date of report and beginning and ending dates of the reporting period.
                
                (4) If a performance test was conducted during the reporting period, the results of that performance test.
                (i) If operating limits were established during the performance test, include the value for each operating limit and, as applicable, the method used to establish each operating limit, including calculations.
                (ii) If activated carbon is used during the performance test, include the type of activated carbon used.
                (5) For each pollutant and operating parameter recorded using a continuous monitoring system, the highest average value and lowest average value recorded during the reporting period, as follows:
                (i) For continuous emission monitoring systems and continuous automated sampling systems, report the highest and lowest 24-hour average emission value.
                (ii) For continuous parameter monitoring systems, report the following values:
                (A) For all operating parameters except scrubber liquid pH, the highest and lowest 12-hour average values.
                (B) For scrubber liquid pH, the highest and lowest 3-hour average values.
                (6) If there are no deviations during the reporting period from any emission limit, emission standard, or operating limit that applies to you, a statement that there were no deviations from the emission limits, emission standard, or operating limits.
                (7) Information for bag leak detection systems recorded under § 60.4910(f)(3)(iii).
                (8) If a performance evaluation of a continuous monitoring system was conducted, the results of that performance evaluation. If new operating limits were established during the performance evaluation, include your calculations for establishing those operating limits.
                (9) If you elect to conduct performance tests less frequently as allowed in § 60.4885(a)(3) and did not conduct a performance test during the reporting period, you must include the dates of the last two performance tests, a comparison of the emission level you achieved in the last two performance tests to the 75 percent emission limit threshold specified in § 60.4885(a)(3), and a statement as to whether there have been any process changes and whether the process change resulted in an increase in emissions.
                (10) Documentation of periods when all qualified SSI unit operators were unavailable for more than 8 hours, but less than 2 weeks.
                (11) Results of annual air pollution control device inspections recorded under § 60.4910(d) for the reporting period, including a description of repairs.
                (12) If there were no periods during the reporting period when your continuous monitoring systems had a malfunction, a statement that there were no periods during which your continuous monitoring systems had a malfunction.
                (13) If there were no periods during the reporting period when a continuous monitoring system was out of control, a statement that there were no periods during which your continuous monitoring system was out of control.
                (14) If there were no operator training deviations, a statement that there were no such deviations during the reporting period.
                (15) If you did not make revisions to your site-specific monitoring plan during the reporting period, a statement that you did not make any revisions to your site-specific monitoring plan during the reporting period. If you made revisions to your site-specific monitoring plan during the reporting period, a copy of the revised plan.
                (16) If you had a malfunction during the reporting period, the compliance report must include the number, duration, and a brief description for each type of malfunction that occurred during the reporting period and that caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction.
                (e) Deviation reports. (1) You must submit a deviation report if:

                (i) Any recorded operating parameter level, based on the averaging time specified in Table 3 to this subpart, is above the maximum operating limit or below the minimum operating limit established under this subpart.
                (ii) The bag leak detection system alarm sounds for more than 5 percent of the operating time for the 6-month reporting period.
                (iii) Any recorded 24-hour block average emissions level is above the emission limit, if a continuous monitoring system is used to comply with an emission limit.
                (iv) There are visible emissions of combustion ash from an ash conveying system for more than 5 percent of the hourly observation period.
                (v) A performance test was conducted that deviated from any emission limit in Table 1 or 2 to this subpart.
                (vi) A continuous monitoring system was out of control.
                (vii) You had a malfunction (e.g., continuous monitoring system malfunction) that caused or may have caused any applicable emission limit to be exceeded.
                (2) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
                (3) For each deviation where you are using a continuous monitoring system to comply with an associated emission limit or operating limit, report the items described in paragraphs (e)(3)(i) through (e)(3)(viii) of this section.
                (i) Company name, physical address, and mailing address.
                (ii) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (iii) The calendar dates and times your unit deviated from the emission limits, emission standards, or operating limits requirements.
                (iv) The averaged and recorded data for those dates.
                (v) Duration and cause of each deviation from the following:
                (A) Emission limits, emission standards, operating limits, and your corrective actions.
                (B) Bypass events and your corrective actions.
                (vi) Dates, times, and causes for monitor downtime incidents.
                (vii) A copy of the operating parameter monitoring data during each deviation and any test report that documents the emission levels.
                (viii) If there were periods during which the continuous monitoring system malfunctioned or was out of control, you must include the following information for each deviation from an emission limit or operating limit:
                (A) The date and time that each malfunction started and stopped.
                (B) The date, time, and duration that each continuous monitoring system was inoperative, except for zero (low-level) and high-level checks.
                (C) The date, time, and duration that each continuous monitoring system was out of control, including start and end dates and hours and descriptions of corrective actions taken.
                (D) The date and time that each deviation started and stopped, and whether each deviation occurred during a period of malfunction, during a period when the system as out of control, or during another period.
                (E) A summary of the total duration of the deviation during the reporting period, and the total duration as a percent of the total source operating time during that reporting period.
                (F) A breakdown of the total duration of the deviations during the reporting period into those that are due to control equipment problems, process problems, other known causes, and other unknown causes.
                (G) A summary of the total duration of continuous monitoring system downtime during the reporting period, and the total duration of continuous monitoring system downtime as a percent of the total operating time of the SSI unit at which the continuous monitoring system downtime occurred during that reporting period.
                (H) An identification of each parameter and pollutant that was monitored at the SSI unit.
                (I) A brief description of the SSI unit.
                (J) A brief description of the continuous monitoring system.

                (K) The date of the latest continuous monitoring system certification or audit.
                
                (L) A description of any changes in continuous monitoring system, processes, or controls since the last reporting period.
                (4) For each deviation where you are not using a continuous monitoring system to comply with the associated emission limit or operating limit, report the following items:
                (i) Company name, physical address, and mailing address.
                (ii) Statement by a responsible official with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (iii) The total operating time of each affected SSI during the reporting period.
                (iv) The calendar dates and times your unit deviated from the emission limits, emission standards, or operating limits requirements.
                (v) The averaged and recorded data for those dates.
                (vi) Duration and cause of each deviation from the following:
                (A) Emission limits, emission standard, and operating limits, and your corrective actions.
                (B) Bypass events and your corrective actions.
                (vii) A copy of any performance test report that showed a deviation from the emission limits or standard.
                (viii) A brief description of any malfunction reported in paragraph (e)(1)(vii) of this section, including a description of actions taken during the malfunction to minimize emissions in accordance with 60.11(d) and to correct the malfunction.
                (f) Qualified operator deviation. (1) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (f)(1)(i) and (f)(1)(ii) of this section.
                (i) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (f)(1)(i)(A) through (f)(1)(i)(C) of this section.
                (A) A statement of what caused the deviation.
                (B) A description of actions taken to ensure that a qualified operator is accessible.
                (C) The date when you anticipate that a qualified operator will be available.
                (ii) Submit a status report to the Administrator every 4 weeks that includes the three items in paragraphs (f)(1)(ii)(A) through (f)(1)(ii)(C) of this section.
                (A) A description of actions taken to ensure that a qualified operator is accessible.
                (B) The date when you anticipate that a qualified operator will be accessible.
                (C) Request for approval from the Administrator to continue operation of the SSI unit.
                (2) If your unit was shut down by the Administrator, under the provisions of § 60.4835(b)(2)(i), due to a failure to provide an accessible qualified operator, you must notify the Administrator within 5 days of meeting § 60.4835(b)(2)(ii) that you are resuming operation.
                (g) Notification of a force majeure. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure:
                (1) You must notify the Administrator, in writing as soon as practicable following the date you first knew, or through due diligence should have known that the event may cause or caused a delay in conducting a performance test beyond the regulatory deadline, but the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification must occur as soon as practicable.
                (2) You must provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in conducting the performance test beyond the regulatory deadline to the force majeure; describe the measures taken or to be taken to minimize the delay; and identify a date by which you propose to conduct the performance test.
                (h) Other notifications and reports required. You must submit other notifications as provided by § 60.7 and as follows:

                (1) You must notify the Administrator 1 month before starting or stopping use of a continuous monitoring system for determining compliance with any emission limit.
                
                (2) You must notify the Administrator at least 30 days prior to any performance test conducted to comply with the provisions of this subpart, to afford the Administrator the opportunity to have an observer present.
                (3) As specified in § 60.4900(a)(8), you must notify the Administrator at least 7 days prior to the date of a rescheduled performance test for which notification was previously made in paragraph (h)(2) of this section.
                (i) Report submission form. (1) Submit initial, annual, and deviation reports electronically or in paper format, postmarked on or before the submittal due dates.

                (2) As of January 1, 2012 and within 60 days after the date of completing each performance test, as defined in § 63.2, conducted to demonstrate compliance with this subpart, you must submit relative accuracy test audit (i.e., reference method) data and performance test (i.e., compliance test) data, except opacity data, electronically to EPA's Central Data Exchange (CDX) by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/ert__tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
                (j) Changing report dates. If the Administrator agrees, you may change the semi-annual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Title V Operating Permits
              
                § 60.4920
                Am I required to apply for and obtain a title V operating permit for my unit?
                Yes, if you are subject to this subpart, you are required to apply for and obtain a Title V operating permit unless you meet the relevant requirements for an exemption specified in § 60.4780.
              
              
                § 60.4925
                When must I submit a title V permit application for my new SSI unit?

                (a) If your new SSI unit subject to this subpart is not subject to an earlier permit application deadline, a complete Title V permit application must be submitted on or before one of the dates specified in paragraph (a)(1) or (a)(2) of this section. (See section 503(c) of the Clean Air Act and 40 CFR 70.5(a)(1)(i) and 40 CFR 71.5(a)(1)(i)).
                (1) For a SSI unit that commenced operation as a new SSI unit as of March 21, 2011, then a complete title V permit application must be submitted not later than March 21, 2012.
                (2) For a SSI unit that does not commence operation as a new SSI unit until after March 21, 2011, then a complete title V permit application must be submitted not later than 12 months after the date the unit commences operation as a new source.
                (b) If your new SSI unit subject to this subpart is subject to title V as a result of some triggering requirement(s) other than this subpart (for example, a unit subject to this subpart may be a major source or part of a major source), then your unit may be required to apply for a title V permit prior to the deadlines specified in paragraph (a) of this section. If more than one requirement triggers a source's obligation to apply for a title V permit, the 12-month timeframe for filing a title V permit application is triggered by the requirement that first causes the source to be subject to title V. (See section 503(c) of the Clean Air Act and 40 CFR 70.3(a) and (b), 40 CFR 70.5(a)(1)(i), 40 CFR 71.3(a) and (b), and 40 CFR 71.5(a)(1)(i).)
                (c) A “complete” title V permit application is one that has been determined or deemed complete by the relevant permitting authority under section 503(d) of the Clean Air Act and 40 CFR 70.5(a)(2) or 40 CFR 71.5(a)(2). You must submit a complete permit application by the relevant application deadline in order to operate after this date in compliance with Federal law. (See sections 503(d) and 502(a) of the Clean Air Act and 40 CFR 70.7(b) and 40 CFR 71.7(b).)
              
            
            
              Definitions
              
                § 60.4930
                What definitions must I know?

                Terms used but not defined in this subpart are defined in the Clean Air Act and § 60.2.
                
                
                  Affected source means a sewage sludge incineration unit as defined in § 60.4930.
                
                  Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
                
                  Auxiliary fuel means natural gas, liquefied petroleum gas, fuel oil, or diesel fuel.
                
                  Bag leak detection system means an instrument that is capable of monitoring particulate matter loadings in the exhaust of a fabric filter (i.e., baghouse) in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, light transmittance, or other principle to monitor relative particulate matter loadings.
                
                  Bypass stack means a device used for discharging combustion gases to avoid severe damage to the air pollution control device or other equipment.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  Continuous automated sampling system means the total equipment and procedures for automated sample collection and sample recovery/analysis to determine a pollutant concentration or emission rate by collecting a single integrated sample(s) or multiple integrated sample(s) of the pollutant (or diluent gas) for subsequent on- or off-site analysis; integrated sample(s) collected are representative of the emissions for the sample time as specified by the applicable requirement.
                
                  Continuous emissions monitoring system means a monitoring system for continuously measuring and recording the emissions of a pollutant from an affected facility.
                
                  Continuous monitoring system (CMS) means a continuous emissions monitoring system, continuous automated sampling system, continuous parameter monitoring system, or other manual or automatic monitoring that is used for demonstrating compliance with an applicable regulation on a continuous basis as defined by this subpart. The term refers to the total equipment used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters.
                
                  Continuous parameter monitoring system means a monitoring system for continuously measuring and recording operating conditions associated with air pollution control device systems (e.g., operating temperature, pressure, and power).
                
                  Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limit, operating limit, or operator qualification and accessibility requirements.
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit.
                
                  Dioxins/furans means tetra- through octachlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Electrostatic precipitator or wet electrostatic precipitator means an air pollution control device that uses both electrical forces and, if applicable, water to remove pollutants in the exit gas from a sewage sludge incinerator stack.
                
                  Existing sewage sludge incineration unit means a sewage sludge incineration unit the construction of which is commenced on or before October 14, 2010.
                
                  Fabric filter means an add-on air pollution control device used to capture particulate matter by filtering gas streams through filter media, also known as a baghouse.
                
                  Fluidized bed incinerator means an enclosed device in which organic matter and inorganic matter in sewage sludge are combusted in a bed of particles suspended in the combustion chamber gas.
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Modification means a change to an existing SSI unit later than September 21, 2011 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the SSI unit (not including the cost of land) updated to current costs (current dollars). To determine what systems are within the boundary of the SSI unit used to calculate these costs, see the definition of SSI unit.
                (2) Any physical change in the SSI unit or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Modified sewage sludge incineration (SSI) unit means an existing SSI unit that undergoes a modification, as defined in this section.
                
                  Multiple hearth incinerator means a circular steel furnace that contains a number of solid refractory hearths and a central rotating shaft; rabble arms that are designed to slowly rake the sludge on the hearth are attached to the rotating shaft. Dewatered sludge enters at the top and proceeds downward through the furnace from hearth to hearth, pushed along by the rabble arms.
                
                  New sewage sludge incineration unit means a SSI unit the construction of which is commenced after October 14, 2010 which would be applicable to such unit or a modified solid waste incineration unit.
                
                  Operating day means a 24-hour period between 12:00 midnight and the following midnight during which any amount of sewage sludge is combusted at any time in the SSI unit.
                
                  Particulate matter means filterable particulate matter emitted from SSI units as measured by Method 5 at 40 CFR part 60, appendix A-3 or Methods 26A or 29 at 40 CFR part 60, appendix A-8.
                
                  Power input to the electrostatic precipitator means the product of the test-run average secondary voltage and the test-run average secondary amperage to the electrostatic precipitator collection plates.
                
                  Process change means a significant permit revision, but only with respect to those pollutant-specific emission units for which the proposed permit revision is applicable, including but not limited to:

                (1) A change in the process employed at the wastewater treatment facility associated with the affected SSI unit (e.g., the addition of tertiary treatment at the facility, which changes the method used for disposing of process solids and processing of the sludge prior to incineration).

                (2) A change in the air pollution control devices used to comply with the emission limits for the affected SSI unit (e.g., change in the sorbent used for activated carbon injection).
                
                  Sewage sludge means solid, semi-solid, or liquid residue generated during the treatment of domestic sewage in a treatment works. Sewage sludge includes, but is not limited to, domestic septage; scum or solids removed in primary, secondary, or advanced wastewater treatment processes; and a material derived from sewage sludge. Sewage sludge does not include ash generated during the firing of sewage sludge in a sewage sludge incineration unit or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works.
                
                  Sewage sludge feed rate means the rate at which sewage sludge is fed into the incinerator unit.
                
                  Sewage sludge incineration (SSI) unit means an incineration unit combusting sewage sludge for the purpose of reducing the volume of the sewage sludge by removing combustible matter. Sewage sludge incineration unit designs include fluidized bed and multiple hearth. A SSI unit also includes, but is not limited to, the sewage sludge feed system, auxiliary fuel feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The SSI unit includes all ash handling systems connected to the bottom ash handling system. The combustion unit bottom ash system ends at the truck loading station or similar equipment that transfers the ash to final disposal. The SSI unit does not include air pollution control equipment or the stack.
                
                  Shutdown means the period of time after all sewage sludge has been combusted in the primary chamber.
                
                  Solid waste means any garbage, refuse, sewage sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1342), or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. 2014).
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup means the period of time between the activation, including the firing of fuels (e.g., natural gas or distillate oil), of the system and the first feed to the unit.
                
                  Toxic equivalency means the product of the concentration of an individual dioxin isomer in an environmental mixture and the corresponding estimate of the compound-specific toxicity relative to tetrachlorinated dibenzo-p-dioxin, referred to as the toxic equivalency factor for that compound. Table 4 to this subpart lists the toxic equivalency factors.
                
                  Wet scrubber means an add-on air pollution control device that utilizes an aqueous or alkaline scrubbing liquid to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  You means the owner or operator of a SSI unit that meets the criteria in § 60.4770.
              
            
            
              Pt. 60, Subpt. LLLL, Table 1
              Table 1 to Subpart LLLL of Part 60—Emission Limits and Standards for New Fluidized Bed Sewage Sludge Incineration Units
              
                
                  For the air pollutant
                  You must meet this emission limit a
                  
                  Using theseaveraging methods and
                    minimum sampling
                    volumes or durations
                  
                  And determiningcompliance using this method
                  
                
                
                  Particulate matter
                  9.6 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 5 at 40 CFR part 60, appendix A-3; Method 26A or Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Hydrogen chloride
                  0.24 parts per million by dry volume
                  3-run average (Collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 26A at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  27 parts per million by dry volume
                  24-hour block average (using 1-hour averages of data). For determining compliance with the carbon monoxide concentration limit using carbon monoxide CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured carbon monoxide concentration without correcting for oxygen concentration in averaging with other carbon monoxide concentrations (corrected to 7 percent oxygen) to determine the 24-hour average value
                  Continuous emissions monitoring system. (Performance Specification 4B of this part, using a low-range span of 100 ppm and a high-range span of 1000 ppm, and a RA of 0.5 ppm instead of 5 ppm specified in section 13.2. For the cylinder gas audit of Procedure 1, ±15% or 0.5 whichever is greater).
                
                
                  
                  Dioxins/furans (total mass basis); orDioxins/furans (toxic equivalency basis) b
                    
                  
                  0.013 nanograms per dry standard cubic meter (total mass basis); or0.0044 nanograms per dry standard cubic meter (toxic equivalency basis)
                  
                  3-run average (collect a minimum volume of 3 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Mercury
                  0.0010 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008),c collect a minimum volume of 3 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A-8)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8; Method 30B at 40 CFR part 60, appendix A-8; or ASTM D6784-02 (Reapproved 2008).c
                  
                
                
                  Oxides of nitrogen
                  30 parts per million by dry volume
                  3-run average (Collect sample for a minimum duration of one hour per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Sulfur dioxide
                  5.3 parts per million by dry volume
                  3-run average (For Method 6, collect a minimum volume of 100 liters per run. For Method 6C, sample for a minimum duration of one hour per run)
                  Performance test (Method 6 or 6C at 40 CFR part 40, appendix A-4; or ANSI/ASME PTC 19.10-1981.c
                  
                
                
                  Cadmium
                  0.0011 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Lead
                  0.00062 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 3 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8. Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Fugitive emissions from ash handling
                  Visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 of appendix A-7 of this part).
                
                
                  a All emission limits are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b You have the option to comply with either the dioxin/furan emission limit on a total mass basis or the dioxin/furan emission limit on a toxic equivalency basis.
                
                  c Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. LLLL, Table 2
              Table 2 to Subpart LLLL of Part 60—Emission Limits and Standards for New Multiple Hearth Sewage Sludge Incineration Units
              
                
                  For the air pollutant
                  You must meet this emission limit a
                  
                  Using these averaging methods and minimum sampling volumes or durations
                  And determining compliance using this method
                
                
                  Particulate matter
                  60 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 0.75 dry standard cubic meters per run)
                  Performance test (Method 5 at 40 CFR part 60, appendix A-3; Method 26A or Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Hydrogen chloride
                  1.2 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 200 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  
                  Carbon monoxide
                  52 parts per million by dry volume
                  24-hour block average (using 1-hour averages of data)
                  Continuous emissions monitoring system. (Performance Specification 4B of this part, using a low-range span of 100 ppm and a high-range span of 1000 ppm, and a relative accuracy of 0.5 ppm instead of 5 ppm specified in section 13.2. For the cylinder gas audit of Procedure 1, ±15% or 0.5 whichever is greater).
                
                
                  Dioxins/furans (total mass basis); orDioxins/furans (toxic equivalency basis) b
                    
                  
                  0.045 nanograms per dry standard cubic meter (total mass basis); or0.0022 nanograms per dry standard cubic meter (toxic equivalency basis)
                  
                  3-run average (collect a minimum volume of 3 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Mercury
                  0.15 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008),c collect a minimum volume of 1 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A-8)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8; Method 30B at 40 CFR part 60, appendix A-8; or ASTM D6784-02 (Reapproved 2008).c
                  
                
                
                  Oxides of nitrogen
                  210 parts per million by dry volume
                  3-run average (Collect sample for a minimum duration of one hour per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Sulfur dioxide
                  26 parts per million by dry volume
                  3-run average (For Method 6, collect a minimum volume of 200 liters per run. For Method 6C, collect sample for a minimum duration of one hour per run)
                  Performance test (Method 6 or 6C at 40 CFR part 40, appendix A-4; or ANSI/ASME PTC 19.10-1981.c
                  
                
                
                  Cadmium
                  0.0024 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Lead
                  0.0035 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8. Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Fugitive emissions from ash handling
                  Visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 of appendix A-7 of this part).
                
                
                  a All emission limits are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b You have the option to comply with either the dioxin/furan emission limit on a total mass basis or the dioxin/furan emission limit on a toxic equivalency basis.
                
                  c Incorporated by reference, see § 60.17.
              
            
            
              
              Pt. 60, Subpt. LLLL, Table 3
              Table 3 to Subpart LLLL of Part 60—Operating Parameters for New Sewage Sludge Incineration Units a
              
              
                
                  For these operating parameters
                  You must establish these operating limits
                  And monitor using these minimum frequencies
                  Data measurement
                  Datarecording b
                    
                  
                  Dataaveraging period for compliance
                  
                
                
                  
                    All sewage sludge incineration units
                  
                
                
                  Combustion chamber operating temperature or afterburner temperature
                  Minimum combustion chamber operating temperature or afterburner temperature
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Fugitive emissions from ash handling
                  Site-specific operating requirements
                  Not applicable
                  Not applicable
                  Not applicable.
                
                
                  
                    Scrubber
                  
                
                
                  Pressure drop across each wet scrubber
                  Minimum pressure drop
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Scrubber liquid flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Scrubber liquid pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour block.
                
                
                  
                    Fabric Filter
                  
                
                
                  Alarm time of the bag leak detection system alarm
                  Maximum alarm time of the bag leak detection system alarm (this operating limit is provided in § 60.4850 and is not established on a site-specific basis).
                
                
                  
                    Electrostatic precipitator
                  
                
                
                  Secondary voltage of the electrostatic precipitator collection plates
                  Minimum power input to the electrostatic precipitator collection plates
                  Continuous
                  Hourly
                  12-hour block.
                
                
                  Secondary amperage of the electrostatic precipitator collection plates
                
                
                  Effluent water flow rate at the outlet of the electrostatic precipitator
                  Minimum effluent water flow rate at the outlet of the electrostatic precipitator
                  Hourly
                  Hourly
                  12-hour block.
                
                
                  
                    Activated carbon injection
                  
                
                
                  Mercury sorbent injection rate
                  Minimum mercury sorbent injection rate
                  Hourly
                  Hourly
                  12-hour block.
                
                
                  Dioxin/furan sorbent injection rate
                  Minimum dioxin/furan sorbent injection rate
                
                
                  Carrier gas flow rate or carrier gas pressure drop
                  Minimum carrier gas flow rate or minimum carrier gas pressure drop
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  a As specified in § 60.4870, you may use a continuous emissions monitoring system or continuous automated sampling system in lieu of establishing certain operating limits.
                
                  b This recording time refers to the minimum frequency that the continuous monitor or other measuring device initially records data. For all data recorded every 15 minutes, you must calculate hourly arithmetic averages. For all parameters, you use hourly averages to calculate the 12-hour or 3-hour block average specified in this table for demonstrating compliance. You maintain records of 1-hour averages.
              
            
            
              Pt. 60, Subpt. LLLL, Table 4
              Table 4 to Subpart LLLL of Part 60—Toxic Equivalency Factors
              
                
                  Dioxin/furan isomer
                  Toxicequivalency
                    factor
                  
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.0003
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.3
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.03
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  octachlorinated dibenzofuran
                  0.0003
                
              
            
            
              Pt. 60, Subpt. LLLL, Table 5
              Table 5 to Subpart LLLL of Part 60—Summary of Reporting Requirements for New Sewage Sludge Incineration Units a
              
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  Notification of construction
                  Prior to commencing construction
                  1. Statement of intent to construct2. Anticipated date of commencement of construction.
                    3. Documentation for siting requirements.
                    4. Anticipated date of initial startup.
                  
                  § 60.4915(a).
                
                
                  Notification of initial startup
                  Prior to initial startup

                  1. Maximum design dry sewage sludge burning capacity2. Anticipated and permitted maximum feed rate.
                    3. If applicable, the petition for site-specific operating limits.
                    4. Anticipated date of initial startup.
                    5. Site-specific monitoring plan.
                    6. The site-specific monitoring plan for your ash handling system.
                  
                  § 60.4915(b).
                
                
                  Initial compliance report
                  No later than 60 days following the initial performance test
                  1. Company name and address2. Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                    3. Date of report.
                    4. Complete test report for the initial performance test.
                    5. Results of CMS b performance evaluation.
                    6. The values for the site-specific operating limits and the calculations and methods, as applicable, used to establish each operating limit.
                    7. Documentation of installation of bag leak detection system for fabric filter.
                    8. Results of initial air pollution control device inspection, including a description of repairs.
                  
                  § 60.4915(c).
                
                
                  
                  Annual compliance report
                  No later than 12 months following the submission of the initial compliance report; subsequent reports are to be submitted no more than 12 months following the previous report
                  1. Company name and address2. Statement and signature by responsible official.
                    3. Date and beginning and ending dates of report.
                    4. If a performance test was conducted during the reporting period, the results of the test, including any new operating limits and associated calculations and the type of activated carbon used, if applicable.
                    5. For each pollutant and operating parameter recorded using a CMS, the highest recorded 3-hour average and the lowest recorded 3-hour average, as applicable.
                    6. If no deviations from emission limits, emission standards, or operating limits occurred, a statement that no deviations occurred.
                    7. If a fabric filter is used, the date, time, and duration of alarms.
                    8. If a performance evaluation of a CMS was conducted, the results, including any new operating limits and their associated calculations.
                    9. If you met the requirements of § 60.4885(a)(3) and did not conduct a performance test, include the dates of the last three performance tests, a comparison to the 50 percent emission limit threshold of the emission level achieved in the last three performance tests, and a statement as to whether there have been any process changes.
                    10. Documentation of periods when all qualified SSI unit operators were unavailable for more than 8 hours but less than 2 weeks.
                    11. Results of annual pollutions control device inspections, including description of repairs.
                    12. If there were no periods during which your CMSs had malfunctions, a statement that there were no periods during which your CMSs had malfunctions.
                    13. If there were no periods during which your CMSs were out of control, a statement that there were no periods during which your CMSs were out of control.
                    14. If there were no operator training deviations, a statement that there were no such deviations.
                    15. Information on monitoring plan revisions, including a copy of any revised monitoring plan.
                  
                  §§ 60.4915(d).
                
                
                  
                  Deviation report (deviations from emission limits, emission standards, or operating limits, as specified in § 60.4915(e)(1))
                  By August 1 of a calendar year for data collected during the first half of the calendar year; by February 1 of a calendar year for data collected during the second half of the calendar year
                  
                    If using a CMS: 1. Company name and address2. Statement by a responsible official.
                    3. The calendar dates and times your unit deviated from the emission limits or operating limits.
                    4. The averaged and recorded data for those dates.
                    5. Duration and cause of each deviation.
                    6. Dates, times, and causes for monitor downtime incidents.
                    7. A copy of the operating parameter monitoring data during each deviation and any test report that documents the emission levels.
                    8. For periods of CMS malfunction or when a CMS was out of control, you must include the information specified in § 60.4915(e)(3)(viii).
                    
                      If not using a CMS:
                    
                    1. Company name and address
                    2. Statement by a responsible official.
                    3. The total operating time of each affected SSI.
                    4. The calendar dates and times your unit deviated from the emission limits, emission standard, or operating limits.
                    5. The averaged and recorded data for those dates.
                    6. Duration and cause of each deviation.
                    7. A copy of any performance test report that showed a deviation from the emission limits or standards.
                    8. A brief description of any malfunction, a description of actions taken during the malfunction to minimize emissions, and corrective action taken.
                  
                  § 60.4915(e).
                
                
                  Notification of qualified operator deviation (if all qualified operators are not accessible for 2 weeks or more)
                  Within 10 days of deviation
                  1. Statement of cause of deviation2. Description of actions taken to ensure that a qualified operator will be available
                    3. The date when a qualified operator will be accessible.
                  
                  § 60.4915(f).
                
                
                  Notification of status of qualified operator deviation
                  Every 4 weeks following notification of deviation

                  1. Description of actions taken to ensure that a qualified operator is accessible2. The date when you anticipate that a qualified operator will be accessible.
                    3. Request for approval to continue operation.
                  
                  § 60.4915(f).
                
                
                  Notification of resumed operation following shutdown (due to qualified operator deviation and as specified in § 60.4835(b)(2)(i)
                  Within 5 days of obtaining a qualified operator and resuming operation
                  1. Notification that you have obtained a qualified operator and are resuming operation
                  § 60.4915(f).
                
                
                  Notification of a force majeure
                  As soon as practicable following the date you first knew, or through due diligence should have known that the event may cause or caused a delay in conducting a performance test beyond the regulatory deadline; the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification must occur as soon as practicable
                  1. Description of the force majeure event2. Rationale for attributing the delay in conducting the performance test beyond the regulatory deadline to the force majeure.
                    3. Description of the measures taken or to be taken to minimize the delay.
                    4. Identification of the date by which you propose to conduct the performance test.
                  
                  § 60.4915(g).
                
                
                  
                  Notification of intent to start or stop use of a CMS
                  1 month before starting or stopping use of a CMS
                  1. Intent to start or stop use of a CMS
                  § 60.4915(h).
                
                
                  Notification of intent to conduct a performance test
                  At least 30 days prior to the performance test
                  1. Intent to conduct a performance test to comply with this subpart
                
                
                  Notification of intent to conduct a rescheduled performance test
                  At least 7 days prior to the date of a rescheduled performance test
                  1. Intent to conduct a rescheduled performance test to comply with this subpart
                
                
                  a This table is only a summary, see the referenced sections of the rule for the complete requirements.
                
                  b CMS means continuous monitoring system.
              
            
          
          
            Subpart MMMM—Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units
            
              Source:
              76 FR 15404, Mar. 21, 2011, unless otherwise noted.
            
            
              Introduction
              
                § 60.5000
                What is the purpose of this subpart?
                This subpart establishes emission guidelines and compliance schedules for the control of emissions from sewage sludge incineration (SSI) units. The pollutants addressed by these emission guidelines are listed in Tables 2 and 3 to this subpart. These emission guidelines are developed in accordance with sections 111(d) and 129 of the Clean Air Act and subpart B of this part. To the extent any requirement of this subpart is inconsistent with the requirements of subpart A of this part, the requirements of this subpart will apply.
              
              
                § 60.5005
                Am I affected by this subpart?
                (a) If you are the Administrator of an air quality program in a state or United States protectorate with one or more SSI units that commenced construction on or before October 14, 2010, you must submit a state plan to U.S. Environmental Protection Agency (EPA) that implements the emission guidelines contained in this subpart.
                (b) You must submit the state plan to EPA by March 21, 2012.
              
              
                § 60.5010
                Is a state plan required for all states?
                No. You are not required to submit a state plan if there are no SSI units for which construction commenced on or before October 14, 2010 in your state, and you submit a negative declaration letter in place of the state plan.
              
              
                § 60.5015
                What must I include in my state plan?
                (a) You must include the nine items described in paragraphs (a)(1) through (a)(9) of this section in your state plan.
                (1) Inventory of affected SSI units, including those that have ceased operation but have not been dismantled.
                (2) Inventory of emissions from affected SSI units in your state.
                (3) Compliance schedules for each affected SSI unit.
                (4) Emission limits, emission standards, operator training and qualification requirements, and operating limits for affected SSI units that are at least as protective as the emission guidelines contained in this subpart.
                (5) Performance testing, recordkeeping, and reporting requirements.
                (6) Certification that the hearing on the state plan was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission.
                (7) Provision for state progress reports to EPA.
                (8) Identification of enforceable state mechanisms that you selected for implementing the emission guidelines of this subpart.

                (9) Demonstration of your state's legal authority to carry out the sections 111(d) and 129 state plan.
                
                (b) Your state plan may deviate from the format and content of the emission guidelines contained in this subpart. However, if your state plan does deviate in content, you must demonstrate that your state plan is at least as protective as the emission guidelines contained in this subpart. Your state plan must address regulatory applicability, increments of progress for retrofit, operator training and qualification, emission limits and standards, performance testing, operating limits, monitoring, and recordkeeping and reporting.
                (c) You must follow the requirements of subpart B of this part (Adoption and Submittal of state plans for Designated Facilities) in your state plan.
              
              
                § 60.5020
                Is there an approval process for my state plan?
                Yes. The EPA will review your state plan according to § 60.27.
              
              
                § 60.5025
                What if my state plan is not approvable?
                If you do not submit an approvable state plan (or a negative declaration letter) by March 21, 2013, EPA will develop a Federal plan according to § 60.27 to implement the emission guidelines contained in this subpart. Owners and operators of SSI units not covered by an approved state plan must comply with the Federal plan. The Federal plan is an interim action and will be automatically withdrawn when your state plan is approved.
              
              
                § 60.5030
                Is there an approval process for a negative declaration letter?

                No. The EPA has no formal review process for negative declaration letters. Once your negative declaration letter has been received, EPA will place a copy in the public docket and publish a notice in the Federal Register. If, at a later date, a SSI unit for which construction commenced on or before October 14, 2010 is found in your state, the Federal plan implementing the emission guidelines contained in this subpart would automatically apply to that SSI unit until your state plan is approved.
              
              
                § 60.5035
                What compliance schedule must I include in my state plan?
                (a) For SSI units that commenced construction on or before October 14, 2010, your state plan must include compliance schedules that require SSI units to achieve final compliance as expeditiously as practicable after approval of the state plan but not later than the earlier of the two dates specified in paragraphs (a)(1) and (a)(2) of this section.
                (1) March 21, 2016.
                (2) Three years after the effective date of state plan approval.
                (b) For compliance schedules that extend more than 1 year following the effective date of state plan approval, state plans must include dates for enforceable increments of progress as specified in § 60.5090.
              
              
                § 60.5040
                Are there any state plan requirements for this subpart that apply instead of the requirements specified in subpart B?
                Yes. Subpart B establishes general requirements for developing and processing section 111(d) state plans. This subpart applies instead of the requirements in subpart B of this part, as specified in paragraphs (a) and (b) of this section:
                (a) State plans developed to implement this subpart must be as protective as the emission guidelines contained in this subpart. State plans must require all SSI units to comply by the dates specified in § 60.5035. This applies instead of the option for case-by-case less stringent emission standards and longer compliance schedules in § 60.24(f).
                (b) State plans developed to implement this subpart are required to include two increments of progress for the affected SSI units. These two minimum increments are the final control plan submittal date and final compliance date in § 60.21(h)(1) and (5). This applies instead of the requirement of § 60.24(e)(1) that would require a state plan to include all five increments of progress for all SSI units.
              
              
                
                § 60.5045
                In lieu of a state plan submittal, are there other acceptable option(s) for a state to meet its section 111(d)/129 (b)(2) obligations?
                Yes, a state may meet its Clean Air Act section 111(d)/129 obligations by submitting an acceptable written request for delegation of the Federal plan that meets the requirements of this section. This is the only other option for a state to meet its section 111(d)/129 obligations.
                (a) An acceptable Federal plan delegation request must include the following:
                (1) A demonstration of adequate resources and legal authority to administer and enforce the Federal plan.
                (2) The items under § 60.5015(a)(1), (a)(2), and (a)(7).
                (3) Certification that the hearing on the state delegation request, similar to the hearing for a state plan submittal, was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission.
                (4) A commitment to enter into a Memorandum of Agreement with the Regional Administrator that sets forth the terms, conditions, and effective date of the delegation and that serves as the mechanism for the transfer of authority. Additional guidance and information is given in EPA's Delegation Manual, Item 7-139, Implementation and Enforcement of 111(d)(2) and 111(d)/(2)/129 (b)(3) Federal plans.
                (b) A state with an already approved SSI Clean Air Act section 111(d)/129 state plan is not precluded from receiving EPA approval of a delegation request for the revised Federal plan, provided the requirements of paragraph (a) of this section are met, and at the time of the delegation request, the state also requests withdrawal of EPA's previous state plan approval.
                (c) A state's Clean Air Act section 111(d)/129 obligations are separate from its obligations under title V of the Clean Air Act.
              
              
                § 60.5050
                What authorities will not be delegated to state, local, or tribal agencies?
                The authorities that will not be delegated to state, local, or tribal agencies are specified in paragraphs (a) through (g) of this section.
                (a) Approval of alternatives to the emission limits and standards in Tables 2 and 3 to this subpart and operating limits established under § 60.5175 or § 60.5190.
                (b) Approval of major alternatives to test methods.
                (c) Approval of major alternatives to monitoring.
                (d) Approval of major alternatives to recordkeeping and reporting.
                (e) The requirements in § 60.5175.
                (f) The requirements in § 60.5155(b)(2).
                (g) Performance test and data reduction waivers under § 60.8(b).
              
              
                § 60.5055
                Does this subpart directly affect SSI unit owners and operators in my state?
                (a) No. This subpart does not directly affect SSI unit owners and operators in your state. However, SSI unit owners and operators must comply with the state plan you develop to implement the emission guidelines contained in this subpart. States may choose to incorporate the model rule text directly in their state plan.
                (b) If you do not submit an approvable plan to implement and enforce the guidelines contained in this subpart by March 21, 2012, EPA will implement and enforce a Federal plan, as provided in § 60.5025, to ensure that each unit within your state that commenced construction on or before October 14, 2010 reaches compliance with all the provisions of this subpart by the dates specified in § 60.5035.
              
            
            
              Applicability of State Plans
              
                § 60.5060
                What SSI units must I address in my state plan?
                (a) Your state plan must address SSI units that meet all three criteria described in paragraphs (a)(1) through (3) of this section.
                (1) SSI units in your state that commenced construction on or before October 14, 2010.
                (2) SSI units that meet the definition of a SSI unit as defined in § 60.5250.
                (3) SSI units not exempt under § 60.5065.

                (b) If the owner or operator of a SSI unit makes changes that meet the definition of modification after September 21, 2011, the SSI unit becomes subject to subpart LLLL of this part and the state plan no longer applies to that unit.
                (c) If the owner or operator of a SSI unit makes physical or operational changes to a SSI unit for which construction commenced on or before September 21, 2011 primarily to comply with your state plan, subpart LLLL of this part does not apply to that unit. Such changes do not qualify as modifications under subpart LLLL of this part.
              
              
                § 60.5065
                What SSI units are exempt from my state plan?

                This subpart exempts combustion units that incinerate sewage sludge and are not located at a wastewater treatment facility designed to treat domestic sewage sludge. These units may be subject to another subpart of this part (e.g., subpart CCCC of this part). The owner or operator of such a combustion unit must notify the Administrator of an exemption claim under this section.
              
            
            
              Use of Model Rule
              
                § 60.5070
                What is the “model rule” in this subpart?
                (a) The model rule is the portion of these emission guidelines (§§ 60.5085 through 60.5250) that addresses the regulatory requirements applicable to SSI units. The model rule provides these requirements in regulation format. You must develop a state plan that is at least as protective as the model rule. You may use the model rule language as part of your state plan. Alternative language may be used in your state plan if you demonstrate that the alternative language is at least as protective as the model rule contained in this subpart.
                (b) In the model rule of §§ 60.5085 through 60.5250, “you” and “Administrator” have the meaning specified in § 60.5250.
              
              
                § 60.5075
                How does the model rule relate to the required elements of my state plan?
                Use the model rule to satisfy the state plan requirements specified in § 60.5015(a)(3) through (a)(5).
              
              
                § 60.5080
                What are the principal components of the model rule?
                The model rule contains the nine major components listed in paragraphs (a) through (i) of this section.
                (a) Increments of progress toward compliance.
                (b) Operator training and qualification.
                (c) Emission limits, emission standards, and operating limits.
                (d) Initial compliance requirements.
                (e) Continuous compliance requirements.
                (f) Performance testing, monitoring, and calibration requirements.
                (g) Recordkeeping and reporting.
                (h) Definitions.
                (i) Tables.
              
            
            
              Model Rule—Increments of Progress
              
                § 60.5085
                What are my requirements for meeting increments of progress and achieving final compliance?
                If you plan to achieve compliance more than 1 year following the effective date of state plan approval, you must meet the two increments of progress specified in paragraphs (a) and (b) of this section.
                (a) Submit a final control plan.
                (b) Achieve final compliance.
              
              
                § 60.5090
                When must I complete each increment of progress?
                Table 1 to this subpart specifies compliance dates for each increment of progress.
              
              
                § 60.5095
                What must I include in the notifications of achievement of increments of progress?
                Your notification of achievement of increments of progress must include the three items specified in paragraphs (a) through (c) of this section.
                (a) Notification that the increment of progress has been achieved.
                (b) Any items required to be submitted with each increment of progress.
                (c) Signature of the owner or operator of the SSI unit.
              
              
                
                § 60.5100
                When must I submit the notifications of achievement of increments of progress?
                Notifications for achieving increments of progress must be postmarked no later than 10 business days after the compliance date for the increment.
              
              
                § 60.5105
                What if I do not meet an increment of progress?
                If you fail to meet an increment of progress, you must submit a notification to the Administrator postmarked within 10 business days after the date for that increment of progress in Table 1 to this subpart. You must inform the Administrator that you did not meet the increment, and you must continue to submit reports each subsequent calendar month until the increment of progress is met.
              
              
                § 60.5110
                How do I comply with the increment of progress for submittal of a control plan?
                For your control plan increment of progress, you must satisfy the two requirements specified in paragraphs (a) and (b) of this section.
                (a) Submit the final control plan that includes the four items described in paragraphs (a)(1) through (a)(4) of this section.
                (1) A description of the devices for air pollution control and process changes that you will use to comply with the emission limits and standards and other requirements of this subpart.
                (2) The type(s) of waste to be burned, if waste other than sewage sludge is burned in the unit.
                (3) The maximum design sewage sludge burning capacity.
                (4) If applicable, the petition for site-specific operating limits under § 60.5175.
                (b) Maintain an onsite copy of the final control plan.
              
              
                § 60.5115
                How do I comply with the increment of progress for achieving final compliance?
                For the final compliance increment of progress, you must complete all process changes and retrofit construction of control devices, as specified in the final control plan, so that, if the affected SSI unit is brought online, all necessary process changes and air pollution control devices would operate as designed.
              
              
                § 60.5120
                What must I do if I close my SSI unit and then restart it?
                (a) If you close your SSI unit but will restart it prior to the final compliance date in your state plan, you must meet the increments of progress specified in § 60.5085.
                (b) If you close your SSI unit but will restart it after your final compliance date, you must complete emission control retrofits and meet the emission limits, emission standards, and operating limits on the date your unit restarts operation.
              
              
                § 60.5125
                What must I do if I plan to permanently close my SSI unit and not restart it?
                If you plan to close your SSI unit rather than comply with the state plan, submit a closure notification, including the date of closure, to the Administrator by the date your final control plan is due.
              
            
            
              Model Rule—Operator Training and Qualification
              
                § 60.5130
                What are the operator training and qualification requirements?
                (a) A SSI unit cannot be operated unless a fully trained and qualified SSI unit operator is accessible, either at the facility or can be at the facility within 1 hour. The trained and qualified SSI unit operator may operate the SSI unit directly or be the direct supervisor of one or more other plant personnel who operate the unit. If all qualified SSI unit operators are temporarily not accessible, you must follow the procedures in § 60.5155.
                (b) Operator training and qualification must be obtained through a state-approved program or by completing the requirements included in paragraph (c) of this section.
                (c) Training must be obtained by completing an incinerator operator training course that includes, at a minimum, the three elements described in paragraphs (c)(1) through (c)(3) of this section.

                (1) Training on the 10 subjects listed in paragraphs (c)(1)(i) through (c)(1)(x) of this section.
                
                (i) Environmental concerns, including types of emissions.
                (ii) Basic combustion principles, including products of combustion.
                (iii) Operation of the specific type of incinerator to be used by the operator, including proper startup, sewage sludge feeding, and shutdown procedures.
                (iv) Combustion controls and monitoring.
                (v) Operation of air pollution control equipment and factors affecting performance (if applicable).
                (vi) Inspection and maintenance of the incinerator and air pollution control devices.
                (vii) Actions to prevent malfunctions or to prevent conditions that may lead to malfunctions.
                (viii) Bottom and fly ash characteristics and handling procedures.
                (ix) Applicable Federal, State, and local regulations, including Occupational Safety and Health Administration workplace standards.
                (x) Pollution prevention.
                (2) An examination designed and administered by the state-approved program.
                (3) Written material covering the training course topics that may serve as reference material following completion of the course.
              
              
                § 60.5135
                When must the operator training course be completed?
                The operator training course must be completed by the later of the three dates specified in paragraphs (a) through (c) of this section.
                (a) The final compliance date (Increment 2).
                (b) Six months after your SSI unit startup.
                (c) Six months after an employee assumes responsibility for operating the SSI unit or assumes responsibility for supervising the operation of the SSI unit.
              
              
                § 60.5140
                How do I obtain my operator qualification?
                (a) You must obtain operator qualification by completing a training course that satisfies the criteria under § 60.5130(b).
                (b) Qualification is valid from the date on which the training course is completed and the operator successfully passes the examination required under § 60.5130(c)(2).
              
              
                § 60.5145
                How do I maintain my operator qualification?
                To maintain qualification, you must complete an annual review or refresher course covering, at a minimum, the five topics described in paragraphs (a) through (e) of this section.
                (a) Update of regulations.
                (b) Incinerator operation, including startup and shutdown procedures, sewage sludge feeding, and ash handling.
                (c) Inspection and maintenance.
                (d) Prevention of malfunctions or conditions that may lead to malfunction.
                (e) Discussion of operating problems encountered by attendees.
              
              
                § 60.5150
                How do I renew my lapsed operator qualification?
                You must renew a lapsed operator qualification before you begin operation of a SSI unit by one of the two methods specified in paragraphs (a) and (b) of this section.
                (a) For a lapse of less than 3 years, you must complete a standard annual refresher course described in § 60.5145.
                (b) For a lapse of 3 years or more, you must repeat the initial qualification requirements in § 60.5140(a).
              
              
                § 60.5155
                What if all the qualified operators are temporarily not accessible?
                If a qualified operator is not at the facility and cannot be at the facility within 1 hour, you must meet the criteria specified in either paragraph (a) or (b) of this section, depending on the length of time that a qualified operator is not accessible.

                (a) When a qualified operator is not accessible for more than 8 hours, the SSI unit may be operated for less than 2 weeks by other plant personnel who are familiar with the operation of the SSI unit and who have completed a review of the information specified in § 60.5160 within the past 12 months. However, you must record the period when a qualified operator was not accessible and include this deviation in the annual report as specified under § 60.5235(d).
                
                (b) When a qualified operator is not accessible for 2 weeks or more, you must take the two actions that are described in paragraphs (b)(1) and (b)(2) of this section.
                (1) Notify the Administrator of this deviation in writing within 10 days. In the notice, state what caused this deviation, what you are doing to ensure that a qualified operator is accessible, and when you anticipate that a qualified operator will be accessible.
                (2) Submit a status report to the Administrator every 4 weeks outlining what you are doing to ensure that a qualified operator is accessible, stating when you anticipate that a qualified operator will be accessible, and requesting approval from the Administrator to continue operation of the SSI unit. You must submit the first status report 4 weeks after you notify the Administrator of the deviation under paragraph (b)(1) of this section.
                (i) If the Administrator notifies you that your request to continue operation of the SSI unit is disapproved, the SSI unit may continue operation for 30 days, and then must cease operation.
                (ii) Operation of the unit may resume if a qualified operator is accessible as required under § 60.5130(a). You must notify the Administrator within 5 days of having resumed operations and of having a qualified operator accessible.
              
              
                § 60.5160
                What site-specific documentation is required and how often must it be reviewed by qualified operators and plant personnel?
                (a) You must maintain at the facility the documentation of the operator training procedures specified under § 60.5230(c)(1) and make the documentation readily accessible to all SSI unit operators.
                (b) You must establish a program for reviewing the information listed in § 60.5230(c)(1) with each qualified incinerator operator and other plant personnel who may operate the unit according to the provisions of § 60.5155(a), according to the following schedule:
                (1) The initial review of the information listed in § 60.5230(c)(1) must be conducted within 6 months after the effective date of this subpart or prior to an employee's assumption of responsibilities for operation of the SSI unit, whichever date is later.
                (2) Subsequent annual reviews of the information listed in § 60.5230(c)(1) must be conducted no later than 12 months following the previous review.
              
            
            
              Model Rule—Emission Limits, Emission Standards, and Operating Limits and Requirements
              
                § 60.5165
                What emission limits and standards must I meet and by when?

                You must meet the emission limits and standards specified in Table 2 or 3 to this subpart by the final compliance date under the approved state plan, Federal plan, or delegation, as applicable. The emission limits and standards apply at all times the unit is operating and during periods of malfunction. The emission limits and standards apply to emissions from a bypass stack or vent while sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time).
              
              
                § 60.5170
                What operating limits and requirements must I meet and by when?

                You must meet, as applicable, the operating limits and requirements specified in paragraphs (a) through (d) and (h) of this section, according to the schedule specified in paragraph (e) of this section. The operating parameters for which you will establish operating limits for a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection are listed in Table 4 to this subpart. You must comply with the operating requirements in paragraph (f) of this section and the requirements in paragraph (g) of this section for meeting any new operating limits, re-established in § 60.5210. The operating limits apply at all times that sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time).

                (a) You must meet a site-specific operating limit for minimum operating temperature of the combustion chamber (or afterburner combustion chamber) that you establish in § 60.5190.
                (b) If you use a wet scrubber, electrostatic precipitator, activated carbon injection, or afterburner to comply with an emission limit, you must meet the site-specific operating limits that you establish in § 60.5190 for each operating parameter associated with each air pollution control device.
                (c) If you use a fabric filter to comply with the emission limits, you must install the bag leak detection system specified in §§ 60.5200(b) and 60.5225(b)(3)(i) and operate the bag leak detection system such that the alarm does not sound more than 5 percent of the operating time during a 6-month period. You must calculate the alarm time as specified in § 60.5210(a)(2)(i).
                (d) You must meet the operating requirements in your site-specific fugitive emission monitoring plan, submitted as specified in § 60.5200(d) to ensure that your ash handling system will meet the emission standard for fugitive emissions from ash handling.
                (e) You must meet the operating limits and requirements specified in paragraphs (a) through (d) of this section by the final compliance date under the approved state plan, Federal plan, or delegation, as applicable.
                (f) You must monitor the feed rate and moisture content of the sewage sludge fed to the sewage sludge incinerator, as specified in paragraphs (f)(1) and (f)(2) of this section.
                (1) Continuously monitor the sewage sludge feed rate and calculate a daily average for all hours of operation during each 24-hour period. Keep a record of the daily average feed rate, as specified in § 60.5230(f)(3)(ii).
                (2) Take at least one grab sample per day of the sewage sludge fed to the sewage sludge incinerator. If you take more than one grab sample in a day, calculate the daily average for the grab samples. Keep a record of the daily average moisture content, as specified in § 60.5230(f)(3)(ii).
                (g) For the operating limits and requirements specified in paragraphs (a) through (d) and (h) of this section, you must meet any new operating limits and requirements, re-established according to § 60.5210(d).
                (h) If you use an air pollution control device other than a wet scrubber, fabric filter, electrostatic precipitator, or activated carbon injection to comply with the emission limits in Table 2 or 3 to this subpart, you must meet any site-specific operating limits or requirements that you establish as required in § 60.5175.
              
              
                § 60.5175
                How do I establish operating limits if I do not use a wet scrubber, fabric filter, electrostatic precipitator, activated carbon injection, or afterburner, or if I limit emissions in some other manner, to comply with the emission limits?

                If you use an air pollution control device other than a wet scrubber, fabric filter, electrostatic precipitator, activated carbon injection, or afterburner, or limit emissions in some other manner (e.g., materials balance) to comply with the emission limits in § 60.5165, you must meet the requirements in paragraphs (a) and (b) of this section.
                (a) Meet the applicable operating limits and requirements in § 60.4850, and establish applicable operating limits according to § 60.5190.
                (b) Petition the Administrator for specific operating parameters, operating limits, and averaging periods to be established during the initial performance test and to be monitored continuously thereafter.
                (1) You are responsible for submitting any supporting information in a timely manner to enable the Administrator to consider the application prior to the performance test. You must not conduct the initial performance test until after the petition has been approved by the Administrator, and you must comply with the operating limits as written, pending approval by the Administrator. Neither submittal of an application, nor the Administrator's failure to approve or disapprove the application relieves you of the responsibility to comply with any provision of this subpart.
                (2) Your petition must include the five items listed in paragraphs (b)(2)(i) through (b)(2)(v) of this section.

                (i) Identification of the specific parameters you propose to monitor.
                
                (ii) A discussion of the relationship between these parameters and emissions of regulated pollutants, identifying how emissions of regulated pollutants change with changes in these parameters, and how limits on these parameters will serve to limit emissions of regulated pollutants.
                (iii) A discussion of how you will establish the upper and/or lower values for these parameters that will establish the operating limits on these parameters, including a discussion of the averaging periods associated with those parameters for determining compliance.
                (iv) A discussion identifying the methods you will use to measure and the instruments you will use to monitor these parameters, as well as the relative accuracy and precision of these methods and instruments.
                (v) A discussion identifying the frequency and methods for recalibrating the instruments you will use for monitoring these parameters.
              
              
                § 60.5180
                Do the emission limits, emission standards, and operating limits apply during periods of startup, shutdown, and malfunction?

                The emission limits and standards apply at all times and during periods of malfunction. The operating limits apply at all times that sewage sludge is in the combustion chamber (i.e., until the sewage sludge feed to the combustor has been cut off for a period of time not less than the sewage sludge incineration residence time). For determining compliance with the CO concentration limit using CO CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured CO concentration without correcting for oxygen concentration in averaging with other CO concentrations (corrected to 7 percent O2) to determine the 24-hour average value.
              
              
                § 60.5181
                How do I establish an affirmative defense for exceedance of an emission limit or standard during malfunction?
                In response to an action to enforce the numerical emission standards set forth in paragraph § 60.5165, you may assert an affirmative defense to a claim for civil penalties for exceedances of emission limits that are caused by malfunction, as defined in § 60.2. Appropriate penalties may be assessed however, if you fail to meet your burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
                (a) To establish the affirmative defense in any action to enforce such a limit, you must timely meet the notification requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that the conditions in paragraphs (a)(1) through (a)(9) of this section are met.
                (1) The excess emissions:
                (i) Were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner, and (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices, and (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for, and
                (iv) Were not part of a recurring pattern indicative of inadequate design, operation, or maintenance, and
                (2) Repairs were made as expeditiously as possible when the applicable emission limits were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs, and (3) The frequency, amount and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions, and (4) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage, and
                (5) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment and human health, and
                (6) All emissions monitoring and control systems were kept in operation if at all possible consistent with safety and good air pollution control practices, and

                (7) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs, and
                (8) At all times, the affected facility was operated in a manner consistent with good practices for minimizing emissions, and
                (9) A written root cause analysis has been prepared the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
                (b) The owner or operator of the SSI unit experiencing an exceedance of its emission limit(s) during a malfunction, shall notify the Administrator by telephone or facsimile (fax) transmission as soon as possible, but no later than 2 business days after the initial occurrence of the malfunction, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in § 60.5165 to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (a) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              
            
            
              Model Rule—Initial Compliance Requirements
              
                § 60.5185
                How and when do I demonstrate initial compliance with the emission limits and standards?
                To demonstrate initial compliance with the emission limits and standards in Table 2 or 3 to this subpart, use the procedures specified in paragraph (a) of this section. In lieu of using the procedures specified in paragraph (a) of this section, you have the option to demonstrate initial compliance using the procedures specified in paragraph (b) of this section for particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling. You must meet the requirements of paragraphs (a) and (b) of this section, as applicable, and paragraphs (c) through (e) of this section, according to the performance testing, monitoring, and calibration requirements in § 60.5220(a) and (b).
                (a) Demonstrate initial compliance using the performance test required in § 60.8. You must demonstrate that your SSI unit meets the emission limits and standards specified in Table 2 or 3 to this subpart for particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling using the performance test. The initial performance test must be conducted using the test methods, averaging methods, and minimum sampling volumes or durations specified in Table 2 or 3 to this subpart and according to the testing, monitoring, and calibration requirements specified in § 60.5220(a).
                (1) Except as provided in paragraph (e) of this section, you must demonstrate that your SSI unit meets the emission limits and standards specified in Table 2 or 3 to this subpart by your final compliance date (see Table 1 to this subpart).

                (2) You may use the results from a performance test conducted within the 2 previous years that was conducted under the same conditions and demonstrated compliance with the emission limits and standards in Table 2 or 3 to this subpart, provided no process changes have been made since you conducted that performance test. However, you must continue to meet the operating limits established during the most recent performance test that demonstrated compliance with the emission limits and standards in Table 2 or 3 to this subpart. The performance test must have used the test methods specified in Table 2 or 3 to this subpart.

                (b) Demonstrate initial compliance using a continuous emissions monitoring system or continuous automated sampling system. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register. Collect data as specified in § 60.5220(b)(6) and use the following procedures:
                (1) To demonstrate initial compliance with the emission limits specified in Table 2 or 3 to this subpart for particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead, you may substitute the use of a continuous monitoring system in lieu of conducting the initial performance test required in paragraph (a) of this section, as follows:
                (i) You may substitute the use of a continuous emissions monitoring system for any pollutant specified in paragraph (b)(1) of this section in lieu of conducting the initial performance test for that pollutant in paragraph (a) of this section. For determining compliance with the carbon monoxide concentration limit using carbon monoxide CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured carbon monoxide concentration without correcting for oxygen concentration in averaging with other carbon monoxide concentrations (corrected to 7 percent oxygen) to determine the 24-hour average value.
                (ii) You may substitute the use of a continuous automated sampling system for mercury or dioxins/furans in lieu of conducting the annual mercury or dioxin/furan performance test in paragraph (a) of this section.
                (2) If you use a continuous emissions monitoring system to demonstrate compliance with an applicable emission limit in Table 2 or 3 to this subpart, as described in paragraph (b)(1) of this section, you must use the continuous emissions monitoring system and follow the requirements specified in § 60.5220(b). You must measure emissions according to § 60.13 to calculate 1-hour arithmetic averages, corrected to 7 percent oxygen (or carbon dioxide). You must demonstrate initial compliance using a 24-hour block average of these 1-hour arithmetic average emission concentrations, calculated using Equation 19-19 in section 12.4.1 of Method 19 of 40 CFR part 60, appendix A-7.
                (3) If you use a continuous automated sampling system to demonstrate compliance with an applicable emission limit in Table 2 or 3 to this subpart, as described in paragraph (b)(1) of this section, you must:
                (i) Use the continuous automated sampling system specified in § 60.58b(p) and (q), and measure and calculate average emissions corrected to 7 percent oxygen (or carbon dioxide) according to § 60.58b(p) and your monitoring plan.
                (A) Use the procedures specified in § 60.58b(p) to calculate 24-hour block averages to determine compliance with the mercury emission limit in Table 2 to this subpart.
                (B) Use the procedures specified in § 60.58b(p) to calculate 2-week block averages to determine compliance with the dioxin/furan (total mass basis or toxic equivalency basis) emission limit in Table 2 to this subpart.
                (ii) Comply with the provisions in § 60.58b(q) to develop a monitoring plan. For mercury continuous automated sampling systems, you must use Performance Specification 12B of appendix B of part 75 and Procedure 5 of appendix F of this part.

                (4) Except as provided in paragraph (e) of this section, you must complete your initial performance evaluations required under your monitoring plan for any continuous emissions monitoring systems and continuous automated sampling systems by your final compliance date (see Table 1 to this subpart). Your performance evaluation must be conducted using the procedures and acceptance criteria specified in § 60.5200(a)(3).
                (c) To demonstrate initial compliance with the dioxins/furans toxic equivalency emission limit in Table 2 or 3 to this subpart, determine dioxins/furans toxic equivalency as follows:
                (1) Measure the concentration of each dioxin/furan tetra- through octachlorinated-isomer emitted using EPA Method 23 at 40 CFR part 60, appendix A-7.
                (2) Multiply the concentration of each dioxin/furan (tetra- through octa-chlorinated) isomer by its corresponding toxic equivalency factor specified in Table 5 to this subpart. (3) Sum the products calculated in accordance with paragraph (c)(2) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (d) Submit an initial compliance report, as specified in § 60.5235(b).
                (e) If you demonstrate initial compliance using the performance test specified in paragraph (a) of this section, then the provisions of this paragraph (e) apply. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure, you must notify the Administrator in writing as specified in § 60.5235(g). You must conduct the initial performance test as soon as practicable after the force majeure occurs. The Administrator will determine whether or not to grant the extension to the initial performance test deadline, and will notify you in writing of approval or disapproval of the request for an extension as soon as practicable. Until an extension of the performance test deadline has been approved by the Administrator, you remain strictly subject to the requirements of this subpart.
              
              
                § 60.5190
                How do I establish my operating limits?
                (a) You must establish the site-specific operating limits specified in paragraphs (b) through (h) of this section or established in § 60.5175, as applicable, during your initial performance tests required in § 60.5185. You must meet the requirements in § 60.5210(d) to confirm these operating limits or re-establishre-establish new operating limits using operating data recorded during any performance tests or performance evaluations required in § 60.5205. You must follow the data measurement and recording frequencies and data averaging times specified in Table 4 to this subpart or as established in § 60.5175, and you must follow the testing, monitoring, and calibration requirements specified in §§ 60.5220 and 60.5225 or established in § 60.5175. You are not required to establish operating limits for the operating parameters listed in Table 4 to this subpart for a control device if you use a continuous monitoring system to demonstrate compliance with the emission limits in Table 2 or 3 to this subpart for the applicable pollutants, as follows:
                (1) For a scrubber designed to control emissions of hydrogen chloride or sulfur dioxide, you are not required to establish an operating limit and monitor scrubber liquid flow rate or scrubber liquid pH if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for hydrogen chloride or sulfur dioxide.
                (2) For a scrubber designed to control emissions of particulate matter, cadmium, and lead, you are not required to establish an operating limit and monitor pressure drop across the scrubber or scrubber liquid flow rate if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for particulate matter, cadmium, and lead.
                (3) For an electrostatic precipitator designed to control emissions of particulate matter, cadmium, and lead, you are not required to establish an operating limit and monitor secondary voltage of the collection plates, secondary amperage of the collection plates, or effluent water flow rate at the outlet of the electrostatic precipitator if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for particulate matter, lead, and cadmium.

                (4) For an activated carbon injection system designed to control emissions of mercury, you are not required to establish an operating limit and monitor sorbent injection rate and carrier gas flow rate (or carrier gas pressure drop) if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for mercury.
                (5) For an activated carbon injection system designed to control emissions of dioxins/furans, you are not required to establish an operating limit and monitor sorbent injection rate and carrier gas flow rate (or carrier gas pressure drop) if you use the continuous monitoring system specified in §§ 60.4865(b) and 60.4885(b) to demonstrate compliance with the emission limit for dioxins/furans (total mass basis or toxic equivalency basis).
                (b) Minimum pressure drop across each wet scrubber used to meet the particulate matter, lead, and cadmium emission limits in Table 2 or 3 to this subpart, equal to the lowest 4-hour average pressure drop across each such wet scrubber measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits.
                (c) Minimum scrubber liquid flow rate (measured at the inlet to each wet scrubber), equal to the lowest 4-hour average liquid flow rate measured during the most recent performance test demonstrating compliance with all applicable emission limits. (d) Minimum scrubber liquid pH for each wet scrubber used to meet the sulfur dioxide or hydrogen chloride emission limits in Table 2 or 3 to this subpart, equal to the lowest 1-hour average scrubber liquid pH measured during the most recent performance test demonstrating compliance with the sulfur dioxide and hydrogen chloride emission limits.
                (e) Minimum combustion chamber operating temperature (or minimum afterburner temperature), equal to the lowest 4-hour average combustion chamber operating temperature (or afterburner temperature) measured during the most recent performance test demonstrating compliance with all applicable emission limits.
                (f) Minimum power input to the electrostatic precipitator collection plates, equal to the lowest 4-hour average secondary electric power measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits. Power input must be calculated as the product of the secondary voltage and secondary amperage to the electrostatic precipitator collection plates. Both the secondary voltage and secondary amperage must be recorded during the performance test. (g) Minimum effluent water flow rate at the outlet of the electrostatic precipitator, equal to the lowest 4-hour average effluent water flow rate at the outlet of the electrostatic precipitator measured during the most recent performance test demonstrating compliance with the particulate matter, lead, and cadmium emission limits. (h) For activated carbon injection, establish the site-specific operating limits specified in paragraphs (h)(1) through (h)(3) of this section.
                (1) Minimum mercury sorbent injection rate, equal to the lowest 4-hour average mercury sorbent injection rate measured during the most recent performance test demonstrating compliance with the mercury emission limit.
                (2) Minimum dioxin/furan sorbent injection rate, equal to the lowest 4-hour average dioxin/furan sorbent injection rate measured during the most recent performance test demonstrating compliance with the dioxin/furan (total mass basis or toxic equivalency basis) emission limit.
                (3) Minimum carrier gas flow rate or minimum carrier gas pressure drop, as follows:
                (i) Minimum carrier gas flow rate, equal to the lowest 4-hour average carrier gas flow rate measured during the most recent performance test demonstrating compliance with the applicable emission limit.
                (ii) Minimum carrier gas pressure drop, equal to the lowest 4-hour average carrier gas flow rate measured during the most recent performance test demonstrating compliance with the applicable emission limit.
              
              
                
                § 60.5195
                By what date must I conduct the initial air pollution control device inspection and make any necessary repairs?
                (a) You must conduct an air pollution control device inspection according to § 60.5220(c) by the final compliance date under the approved state plan, Federal plan, or delegation, as applicable. For air pollution control devices installed after the final compliance date, you must conduct the air pollution control device inspection within 60 days after installation of the control device.
                (b) Within 10 operating days following the air pollution control device inspection under paragraph (a) of this section, all necessary repairs must be completed unless you obtain written approval from the Administrator establishing a date whereby all necessary repairs of the SSI unit must be completed.
              
              
                § 60.5200
                How do I develop a site-specific monitoring plan for my continuous monitoring, bag leak detection, and ash handling systems, and by what date must I conduct an initial performance evaluation?
                You must develop and submit to the Administrator for approval a site-specific monitoring plan for each continuous monitoring system required under this subpart, according to the requirements in paragraphs (a) through (c) of this section. This requirement also applies to you if you petition the Administrator for alternative monitoring parameters under § 60.13(i) and paragraph (e) of this section. If you use a continuous automated sampling system to comply with the mercury or dioxin/furan (total mass basis or toxic equivalency basis) emission limits, you must develop your monitoring plan as specified in § 60.58b(q), and you are not required to meet the requirements in paragraphs (a) and (b) of this section. You must also submit a site-specific monitoring plan for your ash handling system, as specified in paragraph (d) of this section. You must submit and update your monitoring plans as specified in paragraphs (f) through (h) of this section.
                (a) For each continuous monitoring system, your monitoring plan must address the elements and requirements specified in paragraphs (a)(1) through (a)(8) of this section. You must operate and maintain the continuous monitoring system in continuous operation according to the site-specific monitoring plan.

                (1) Installation of the continuous monitoring system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device).
                (2) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer and the data collection and reduction systems.

                (3) Performance evaluation procedures and acceptance criteria (e.g., calibrations).
                (i) For continuous emissions monitoring systems, your performance evaluation and acceptance criteria must include, but is not limited to, the following:
                (A) The applicable requirements for continuous emissions monitoring systems specified in § 60.13.
                (B) The applicable performance specifications (e.g., relative accuracy tests) in appendix B of this part.
                (C) The applicable procedures (e.g., quarterly accuracy determinations and daily calibration drift tests) in appendix F of this part.
                (D) A discussion of how the occurrence and duration of out-of-control periods will affect the suitability of CEMS data, where out-of-control has the meaning given in section (a)(7)(i) of this section.
                (ii) For continuous parameter monitoring systems, your performance evaluation and acceptance criteria must include, but is not limited to, the following:

                (A) If you have an operating limit that requires the use of a flow monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(A)(1) through (4) of this section.
                (1) Install the flow sensor and other necessary equipment in a position that provides a representative flow.
                (2) Use a flow sensor with a measurement sensitivity of no greater than 2 percent of the expected process flow rate.
                (3) Minimize the effects of swirling flow or abnormal velocity distributions due to upstream and downstream disturbances.
                (4) Conduct a flow monitoring system performance evaluation in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (B) If you have an operating limit that requires the use of a pressure monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(B)(1) through (6) of this section.
                (1) Install the pressure sensor(s) in a position that provides a representative measurement of the pressure (e.g., particulate matter scrubber pressure drop).
                (2) Minimize or eliminate pulsating pressure, vibration, and internal and external corrosion.
                (3) Use a pressure sensor with a minimum tolerance of 1.27 centimeters of water or a minimum tolerance of 1 percent of the pressure monitoring system operating range, whichever is less.
                (4) Perform checks at least once each process operating day to ensure pressure measurements are not obstructed (e.g., check for pressure tap pluggage daily).
                (5) Conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (6) If at any time the measured pressure exceeds the manufacturer's specified maximum operating pressure range, conduct a performance evaluation of the pressure monitoring system in accordance with your monitoring plan and confirm that the pressure monitoring system continues to meet the performance requirements in your monitoring plan. Alternatively, install and verify the operation of a new pressure sensor.

                (C) If you have an operating limit that requires a pH monitoring system, you must meet the requirements in paragraphs (a)(3)(ii)(C)(1) through (4) of this section.
                (1) Install the pH sensor in a position that provides a representative measurement of scrubber effluent pH.
                (2) Ensure the sample is properly mixed and representative of the fluid to be measured.
                (3) Conduct a performance evaluation of the pH monitoring system in accordance with your monitoring plan at least once each process operating day.
                (4) Conduct a performance evaluation (including a two-point calibration with one of the two buffer solutions having a pH within 1 of the operating limit pH level) of the pH monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than quarterly.

                (D) If you have an operating limit that requires the use of a temperature measurement device, you must meet the requirements in paragraphs (a)(3)(ii)(D)(1) through (4) of this section.
                (1) Install the temperature sensor and other necessary equipment in a position that provides a representative temperature.
                (2) Use a temperature sensor with a minimum tolerance of 2.8 degrees Celsius (5 degrees Fahrenheit), or 1.0 percent of the temperature value, whichever is larger, for a noncryogenic temperature range.
                (3) Use a temperature sensor with a minimum tolerance of 2.8 degrees Celsius (5 degrees Fahrenheit), or 2.5 percent of the temperature value, whichever is larger, for a cryogenic temperature range.
                (4) Conduct a temperature measurement device performance evaluation at the time of each performance test but no less frequently than annually.

                (E) If you have an operating limit that requires a secondary electric power monitoring system for an electrostatic precipitator, you must meet the requirements in paragraphs (a)(3)(ii)(E)(1) and (2) of this section.
                (1) Install sensors to measure (secondary) voltage and current to the electrostatic precipitator collection plates.
                
                (2) Conduct a performance evaluation of the electric power monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.

                (F) If you have an operating limit that requires the use of a monitoring system to measure sorbent injection rate (e.g., weigh belt, weigh hopper, or hopper flow measurement device), you must meet the requirements in paragraphs (a)(3)(ii)(F)(1) and (2) of this section.
                (1) Install the system in a position(s) that provides a representative measurement of the total sorbent injection rate.
                (2) Conduct a performance evaluation of the sorbent injection rate monitoring system in accordance with your monitoring plan at the time of each performance test but no less frequently than annually.
                (4) Ongoing operation and maintenance procedures in accordance with the general requirements of § 60.11(d).
                (5) Ongoing data quality assurance procedures in accordance with the general requirements of § 60.13.
                (6) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 60.7(b), (c), (c)(1), (c)(4), (d), (e), (f) and (g).
                (7) Provisions for periods when the continuous monitoring system is out of control, as follows:
                (i) A continuous monitoring system is out of control if the conditions of paragraph (a)(7)(i)(A) or (a)(7)(i)(B) of this section are met.
                (A) The zero (low-level), mid-level (if applicable), or high-level calibration drift exceeds two times the applicable calibration drift specification in the applicable performance specification or in the relevant standard.

                (B) The continuous monitoring system fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit.

                (ii) When the continuous monitoring system is out of control as specified in paragraph (a)(7)(i) of this section, you must take the necessary corrective action and must repeat all necessary tests that indicate that the system is out of control. You must take corrective action and conduct retesting until the performance requirements are below the applicable limits. The beginning of the out-of-control period is the hour you conduct a performance check (e.g., calibration drift) that indicates an exceedance of the performance requirements established under this part. The end of the out-of-control period is the hour following the completion of corrective action and successful demonstration that the system is within the allowable limits.
                (8) Schedule for conducting initial and periodic performance evaluations of your continuous monitoring systems.
                (b) If a bag leak detection system is used, your monitoring plan must include a description of the following items:
                (1) Installation of the bag leak detection system in accordance with paragraphs (b)(1)(i) and (ii) of this section.

                (i) Install the bag leak detection sensor(s) in a position(s) that will be representative of the relative or absolute particulate matter loadings for each exhaust stack, roof vent, or compartment (e.g., for a positive pressure fabric filter) of the fabric filter.
                (ii) Use a bag leak detection system certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 10 milligrams per actual cubic meter or less.
                (2) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established. Use a bag leak detection system equipped with a system that will sound an alarm when the system detects an increase in relative particulate matter emissions over a preset level. The alarm must be located where it is observed readily and any alert is detected and recognized easily by plant operating personnel.
                (3) Evaluations of the performance of the bag leak detection system, performed in accordance with your monitoring plan and consistent with the guidance provided in Fabric Filter Bag Leak Detection Guidance, EPA-454/R-98-015, September 1997 (incorporated by reference, see § 60.17).

                (4) Operation of the bag leak detection system, including quality assurance procedures.
                
                (5) Maintenance of the bag leak detection system, including a routine maintenance schedule and spare parts inventory list.
                (6) Recordkeeping (including record retention) of the bag leak detection system data. Use a bag leak detection system equipped with a device to continuously record the output signal from the sensor. (c) You must conduct an initial performance evaluation of each continuous monitoring system and bag leak detection system, as applicable, in accordance with your monitoring plan and to § 60.13(c). For the purpose of this subpart, the provisions of § 60.13(c) also apply to the bag leak detection system. You must conduct the initial performance evaluation of each continuous monitoring system within 60 days of installation of the monitoring system
                (d) You must submit a monitoring plan specifying the ash handling system operating procedures that you will follow to ensure that you meet the fugitive emissions limit specified in Table 2 or 3 to this subpart.
                (e) You may submit an application to the Administrator for approval of alternate monitoring requirements to demonstrate compliance with the standards of this subpart, subject to the provisions of paragraphs (e)(1) through (e)(6) of this section.
                (1) The Administrator will not approve averaging periods other than those specified in this section, unless you document, using data or information, that the longer averaging period will ensure that emissions do not exceed levels achieved over the duration of three performance test runs.
                (2) If the application to use an alternate monitoring requirement is approved, you must continue to use the original monitoring requirement until approval is received to use another monitoring requirement.
                (3) You must submit the application for approval of alternate monitoring requirements no later than the notification of performance test. The application must contain the information specified in paragraphs (e)(3)(i) through (e)(3)(iii) of this section:
                (i) Data or information justifying the request, such as the technical or economic infeasibility, or the impracticality of using the required approach.
                (ii) A description of the proposed alternative monitoring requirement, including the operating parameter to be monitored, the monitoring approach and technique, the averaging period for the limit, and how the limit is to be calculated.
                (iii) Data or information documenting that the alternative monitoring requirement would provide equivalent or better assurance of compliance with the relevant emission standard.
                (4) The Administrator will notify you of the approval or denial of the application within 90 calendar days after receipt of the original request, or within 60 calendar days of the receipt of any supplementary information, whichever is later. The Administrator will not approve an alternate monitoring application unless it would provide equivalent or better assurance of compliance with the relevant emission standard. Before disapproving any alternate monitoring application, the Administrator will provide the following:
                (i) Notice of the information and findings upon which the intended disapproval is based.
                (ii) Notice of opportunity for you to present additional supporting information before final action is taken on the application. This notice will specify how much additional time is allowed for you to provide additional supporting information.
                (5) You are responsible for submitting any supporting information in a timely manner to enable the Administrator to consider the application prior to the performance test. Neither submittal of an application, nor the Administrator's failure to approve or disapprove the application relieves you of the responsibility to comply with any provision of this subpart.
                (6) The Administrator may decide at any time, on a case-by-case basis, that additional or alternative operating limits, or alternative approaches to establishing operating limits, are necessary to demonstrate compliance with the emission standards of this subpart.

                (f) You must submit your monitoring plans required in paragraphs (a) and (b) of this section at least 60 days before your initial performance evaluation of your continuous monitoring system(s).
                (g) You must submit your monitoring plan for your ash handling system, as required in paragraph (d) of this section, at least 60 days before your initial compliance test date.
                (h) You must update and resubmit your monitoring plan if there are any changes or potential changes in your monitoring procedures or if there is a process change, as defined in § 60.5250.
              
            
            
              Model Rule—Continuous Compliance Requirements
              
                § 60.5205
                How and when do I demonstrate continuous compliance with the emission limits and standards?
                To demonstrate continuous compliance with the emission limits and standards specified in Table 2 or 3 to this subpart, use the procedures specified in paragraph (a) of this section. In lieu of using the procedures specified in paragraph (a) of this section, you have the option to demonstrate initial compliance using the procedures specified in paragraph (b) of this section for particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, lead, and fugitive emissions from ash handling. You must meet the requirements of paragraphs (a) and (b) of this section, as applicable, and paragraphs (c) through (e) of this section, according to the performance testing, monitoring, and calibration requirements in § 60.5220(a) and (b). You may also petition the Administrator for alternative monitoring parameters as specified in paragraph (f) of this section.
                (a) Demonstrate continuous compliance using a performance test. Except as provided in paragraphs (a)(3) and (e) of this section, following the date that the initial performance test for each pollutant in Table 2 or 3 to this subpart is completed, you must conduct a performance test for each such pollutant on an annual basis (between 11 and 13 calendar months following the previous performance test). The performance test must be conducted using the test methods, averaging methods, and minimum sampling volumes or durations specified in Table 2 or 3 to this subpart and according to the testing, monitoring, and calibration requirements specified in § 60.5220(a).
                (1) You may conduct a repeat performance test at any time to establish new values for the operating limits to apply from that point forward. The Administrator may request a repeat performance test at any time.
                (2) You must repeat the performance test within 60 days of a process change, as defined in § 60.5250.
                (3) Except as specified in paragraphs (a)(1) and (2) of this section, you can conduct performance tests less often for a given pollutant, as specified in paragraphs (a)(3)(i) through (iii) of this section.
                (i) You can conduct performance tests less often if your performance tests for the pollutant for at least 2 consecutive years show that your emissions are at or below 75 percent of the emission limit specified in Table 2 or 3 to this subpart, and there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions. In this case, you do not have to conduct a performance test for that pollutant for the next 2 years. You must conduct a performance test during the third year and no more than 37 months after the previous performance test.(ii) If your SSI unit continues to meet the emission limit for the pollutant, you may choose to conduct performance tests for the pollutant every third year if your emissions are at or below 75 percent of the emission limit, and if there are no changes in the operation of the affected source or air pollution control equipment that could increase emissions, but each such performance test must be conducted no more than 37 months after the previous performance test.
                (iii) If a performance test shows emissions exceeded 75 percent of the emission limit for a pollutant, you must conduct annual performance tests for that pollutant until all performance tests over 2 consecutive years show compliance.

                (b) Demonstrate continuous compliance using a continuous emissions monitoring system or continuous automated sampling system. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register. Collect data as specified in § 60.5220(b)(6) and use the following procedures:
                (1) To demonstrate continuous compliance with the emission limits for particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans (total mass basis or toxic equivalency basis), mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead, you may substitute the use of a continuous monitoring system in lieu of conducting the annual performance test required in paragraph (a) of this section, as follows:
                (i) You may substitute the use of a continuous emissions monitoring system for any pollutant specified in paragraph (b)(1) of this section in lieu of conducting the annual performance test for that pollutant in paragraph (a) of this section. For determining compliance with the carbon monoxide concentration limit using carbon monoxide CEMS, the correction to 7 percent oxygen does not apply during periods of startup or shutdown. Use the measured carbon monoxide concentration without correcting for oxygen concentration in averaging with other carbon monoxide concentrations (corrected to 7 percent oxygen) to determine the 24-hour average value.
                (ii) You may substitute the use of a continuous automated sampling system for mercury or dioxins/furans in lieu of conducting the annual mercury or dioxin/furan performance test in paragraph (a) of this section.
                (2) If you use a continuous emissions monitoring system to demonstrate compliance with an applicable emission limit in paragraph (b)(1) of this section, you must use the continuous emissions monitoring system and follow the requirements specified in § 60.5220(b). You must measure emissions according to § 60.13 to calculate 1-hour arithmetic averages, corrected to 7 percent oxygen (or carbon dioxide). You must demonstrate initial compliance using a 24-hour block average of these 1-hour arithmetic average emission concentrations, calculated using Equation 19-19 in section 12.4.1 of Method 19 of 40 CFR part 60, appendix A-7.
                (3) If you use a continuous automated sampling system to demonstrate compliance with an applicable emission limit in paragraph (b)(1) of this section, you must:
                (i) Use the continuous automated sampling system specified in § 60.58b(p) and (q), and measure and calculate average emissions corrected to 7 percent oxygen (or carbon dioxide) according to § 60.58b(p) and your monitoring plan.
                (A) Use the procedures specified in § 60.58b(p) to calculate 24-hour averages to determine compliance with the mercury emission limit in Table 2 to this subpart.
                (B) Use the procedures specified in § 60.58b(p) to calculate 2-week averages to determine compliance with the dioxin/furan (total mass basis or toxic equivalency basis) emission limits in Table 2 to this subpart.
                (ii) Update your monitoring plan as specified in § 60.4880(e). For mercury continuous automated sampling systems, you must use Performance Specification 12B of appendix B of part 75 and Procedure 5 of appendix F of this part.

                (4) Except as provided in paragraph (e) of this section, you must complete your periodic performance evaluations required in your monitoring plan for any continuous emissions monitoring systems and continuous automated sampling systems, according to the schedule specified in your monitoring plan. If you were previously determining compliance by conducting an annual performance test (or according to the less frequent testing for a pollutant as provided in paragraph (a)(3) of this section), you must complete the initial performance evaluation required under your monitoring plan in § 60.5200 for the continuous monitoring system prior to using the continuous emissions monitoring system to demonstrate compliance or continuous automated sampling system. Your performance evaluation must be conducted using the procedures and acceptance criteria specified in § 60.5200(a)(3).
                (c) To demonstrate compliance with the dioxins/furans toxic equivalency emission limit in paragraph (a) or (b) of this section, you must determine dioxins/furans toxic equivalency as follows:
                (1) Measure the concentration of each dioxin/furan tetra- through octachlorinated-isomer emitted using Method 23 at 40 CFR part 60, appendix A-7.
                (2) For each dioxin/furan (tetra- through octachlorinated) isomer measured in accordance with paragraph (c)(1) of this section, multiply the isomer concentration by its corresponding toxic equivalency factor specified in Table 5 to this subpart.
                (3) Sum the products calculated in accordance with paragraph (c)(2) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
                (d) You must submit an annual compliance report as specified in § 60.5235(c). You must submit a deviation report as specified in § 60.5235(d) for each instance that you did not meet each emission limit in Table 2 to this subpart.
                (e) If you demonstrate continuous compliance using a performance test, as specified in paragraph (a) of this section, then the provisions of this paragraph (e) apply. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure, you must notify the Administrator in writing as specified in § 60.5235(g). You must conduct the performance test as soon as practicable after the force majeure occurs. The Administrator will determine whether or not to grant the extension to the performance test deadline, and will notify you in writing of approval or disapproval of the request for an extension as soon as practicable. Until an extension of the performance test deadline has been approved by the Administrator, you remain strictly subject to the requirements of this subpart.
                (f) After any initial requests in § 60.5200 for alternative monitoring requirements for initial compliance, you may subsequently petition the Administrator for alternative monitoring parameters as specified in §§ 60.13(i) and 60.5200(e).
              
              
                § 60.5210
                How do I demonstrate continuous compliance with my operating limits?
                You must continuously monitor your operating parameters as specified in paragraph (a) of this section and meet the requirements of paragraphs (b) and (c) of this section, according to the monitoring and calibration requirements in § 60.5225. You must confirm and re-establish your operating limits as specified in paragraph (d) of this section.
                (a) You must continuously monitor the operating parameters specified in paragraphs (a)(1) and (a)(2) of this section using the continuous monitoring equipment and according to the procedures specified in § 60.5225 or established in § 60.5175. To determine compliance, you must use the data averaging period specified in Table 4 to this subpart (except for alarm time of the baghouse leak detection system) unless a different averaging period is established under § 60.5175.
                (1) You must demonstrate that the SSI unit meets the operating limits established according to §§ 60.5175 and 60.5190 and paragraph (d) of this section for each applicable operating parameter.
                (2) You must demonstrate that the SSI unit meets the operating limit for bag leak detection systems as follows:
                (i) For a bag leak detection system, you must calculate the alarm time as follows:
                (A) If inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted.
                (B) If corrective action is required, each alarm time shall be counted as a minimum of 1 hour.

                (C) If you take longer than 1 hour to initiate corrective action, each alarm time (i.e., time that the alarm sounds) is counted as the actual amount of time taken by you to initiate corrective action.
                
                (ii) Your maximum alarm time is equal to 5 percent of the operating time during a 6-month period, as specified in § 60.5170(c).
                (b) Operation above the established maximum, below the established minimum, or outside the allowable range of the operating limits specified in paragraph (a) of this section constitutes a deviation from your operating limits established under this subpart, except during performance tests conducted to determine compliance with the emission and operating limits or to establish new operating limits. You must submit the deviation report specified in § 60.5235(d) for each instance that you did not meet one of your operating limits established under this subpart.
                (c) You must submit the annual compliance report specified in § 60.5235(c) to demonstrate continuous compliance.
                (d) You must confirm your operating limits according to paragraph (d)(1) of this section or re-establish operating limits according to paragraph (d)(2) of this section. Your operating limits must be established so as to assure ongoing compliance with the emission limits. These requirements also apply to your operating requirements in your fugitive emissions monitoring plan specified in § 60.5170(d).
                (1) Your operating limits must be based on operating data recorded during any performance test required in § 60.5205(a) or any performance evaluation required in § 60.5205(b)(4).
                (2) You may conduct a repeat performance test at any time to establish new values for the operating limits to apply from that point forward.
              
              
                § 60.5215
                By what date must I conduct annual air pollution control device inspections and make any necessary repairs?
                (a) You must conduct an annual inspection of each air pollution control device used to comply with the emission limits, according to § 60.5220(c), no later than 12 months following the previous annual air pollution control device inspection.
                (b) Within 10 operating days following an air pollution control device inspection, all necessary repairs must be completed unless you obtain written approval from the Administrator establishing a date whereby all necessary repairs of the affected SSI unit must be completed.
              
            
            
              Model Rule—Performance Testing, Monitoring, and Calibration Requirements
              
                § 60.5220
                What are the performance testing, monitoring, and calibration requirements for compliance with the emission limits and standards?
                You must meet, as applicable, the performance testing requirements specified in paragraph (a) of this section, the monitoring requirements specified in paragraph (b) of this section, the air pollution control device inspections requirements specified in paragraph (c) of this section, and the bypass stack provisions specified in paragraph (d) of this section.
                (a) Performance testing requirements. (1) All performance tests must consist of a minimum of three test runs conducted under conditions representative of normal operations, as specified in § 60.8(c). Emissions in excess of the emission limits or standards during periods of startup, shutdown, and malfunction are considered deviations from the applicable emission limits or standards.
                (2) You must document that the dry sludge burned during the performance test is representative of the sludge burned under normal operating conditions by:
                (i) Maintaining a log of the quantity of sewage sludge burned during the performance test by continuously monitoring and recording the average hourly rate that sewage sludge is fed to the incinerator.
                (ii) Maintaining a log of the moisture content of the sewage sludge burned during the performance test by taking grab samples of the sewage sludge fed to the incinerator for each 8 hour period that testing is conducted.
                (3) All performance tests must be conducted using the test methods, minimum sampling volume, observation period, and averaging method specified in Table 2 or 3 to this subpart.

                (4) Method 1 at 40 CFR part 60, appendix A must be used to select the sampling location and number of traverse points.
                
                (5) Method 3A or 3B at 40 CFR part 60, appendix A-2 must be used for gas composition analysis, including measurement of oxygen concentration. Method 3A or 3B at 40 CFR part 60, appendix A-2 must be used simultaneously with each method.
                (6) All pollutant concentrations must be adjusted to 7 percent oxygen using Equation 1 of this section:
                
                  ER21MR11.020
                
                
                  Where:
                  
                  Cadj = Pollutant concentration adjusted to 7 percent oxygen.
                  Cmeas = Pollutant concentration measured on a dry basis.
                  (20.9 − 7) = 20.9 percent oxygen − 7 percent oxygen (defined oxygen correction basis).
                  20.9 = Oxygen concentration in air, percent.
                  %O2 = Oxygen concentration measured on a dry basis, percent.
                
                
                (7) Performance tests must be conducted and data reduced in accordance with the test methods and procedures contained in this subpart unless the Administrator does one of the following.
                (i) Specifies or approves, in specific cases, the use of a method with minor changes in methodology.
                (ii) Approves the use of an equivalent method.
                (iii) Approves the use of an alternative method the results of which he has determined to be adequate for indicating whether a specific source is in compliance.
                (iv) Waives the requirement for performance tests because you have demonstrated by other means to the Administrator's satisfaction that the affected SSI unit is in compliance with the standard.
                (v) Approves shorter sampling times and smaller sample volumes when necessitated by process variables or other factors. Nothing in this paragraph is construed to abrogate the Administrator's authority to require testing under section 114 of the Clean Air Act.

                (8) You must provide the Administrator at least 30 days prior notice of any performance test, except as specified under other subparts, to afford the Administrator the opportunity to have an observer present. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, you must notify the Administrator as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator by mutual agreement.
                (9) You must provide, or cause to be provided, performance testing facilities as follows:
                (i) Sampling ports adequate for the test methods applicable to the SSI unit, as follows:
                (A) Constructing the air pollution control system such that volumetric flow rates and pollutant emission rates can be accurately determined by applicable test methods and procedures.
                (B) Providing a stack or duct free of cyclonic flow during performance tests, as demonstrated by applicable test methods and procedures.
                (ii) Safe sampling platform(s).
                (iii) Safe access to sampling platform(s).
                (iv) Utilities for sampling and testing equipment.

                (10) Unless otherwise specified in this subpart, each performance test must consist of three separate runs using the applicable test method. Each run must be conducted for the time and under the conditions specified in the applicable standard. Compliance with each emission limit must be determined by calculating the arithmetic mean of the three runs. In the event that a sample is accidentally lost or conditions occur in which one of the three runs must be discontinued because of forced shutdown, failure of an irreplaceable portion of the sample train, extreme meteorological conditions, or other circumstances, beyond your control, compliance may, upon the Administrator's approval, be determined using the arithmetic mean of the results of the two other runs.
                
                (11) During each test run specified in paragraph (a)(1) of this section, you must operate your sewage sludge incinerator at a minimum of 85 percent of your maximum permitted capacity.
                (b) Continuous monitor requirements. You must meet the following requirements, as applicable, when using a continuous monitoring system to demonstrate compliance with the emission limits in Table 2 or 3 to this subpart. The option to use a continuous emissions monitoring system for hydrogen chloride, dioxins/furans, cadmium, or lead takes effect on the date a final performance specification applicable to hydrogen chloride, dioxins/furans, cadmium, or lead is published in the Federal Register. If you elect to use a continuous emissions monitoring system instead of conducting annual performance testing, you must meet the requirements of paragraphs (b)(1) through (b)(6) of this section. If you elect to use a continuous automated sampling system instead of conducting annual performance testing, you must meet the requirements of paragraph (b)(7) of this section. The option to use a continuous automated sampling system for dioxins/furans takes effect on the date a final performance specification for such a continuous automated sampling system is published in the Federal Register.
                
                (1) You must notify the Administrator 1 month before starting use of the continuous emissions monitoring system.
                (2) You must notify the Administrator 1 month before stopping use of the continuous emissions monitoring system, in which case you must also conduct a performance test within prior to ceasing operation of the system.
                (3) You must install, operate, calibrate, and maintain an instrument for continuously measuring and recording the emissions to the atmosphere in accordance with the following:
                (i) Section 60.13 of subpart A of this part.
                (ii) The following performance specifications of appendix B of this part, as applicable:
                (A) For particulate matter, Performance Specification 11 of appendix B of this part.
                (B) For hydrogen chloride, Performance Specification 15 of appendix B of this part.
                (C) For carbon monoxide, Performance Specification 4B of appendix B of this part with spans appropriate to the applicable emission limit.
                (D) [Reserved]
                (E) For mercury, Performance Specification 12A of appendix B of this part.
                (F) For nitrogen oxides, Performance Specification 2 of appendix B of this part.
                (G) For sulfur dioxide, Performance Specification 2 of appendix B of this part.

                (iii) For continuous emissions monitoring systems, the quality assurance procedures (e.g., quarterly accuracy determinations and daily calibration drift tests) of appendix F of this part specified in paragraphs (b)(3)(iii)(A) through (b)(3)(iii)(G) of this section. For each pollutant, the span value of the continuous emissions monitoring system is two times the applicable emission limit, expressed as a concentration.
                (A) For particulate matter, Procedure 2 in appendix F of this part.
                (B) For hydrogen chloride, Procedure 1 in appendix F of this part except that the Relative Accuracy Test Audit requirements of Procedure 1 shall be replaced with the validation requirements and criteria of sections 11.1.1 and 12.0 of Performance Specification 15 of appendix B of this part.
                (C) For carbon monoxide, Procedure 1 in appendix F of this part.
                (D) [Reserved]
                (E) For mercury, Procedures 5 in appendix F of this part.
                (F) For nitrogen oxides, Procedure 1 in appendix F of this part.
                (G) For sulfur dioxide, Procedure 1 in appendix F of this part.
                (iv) If your monitoring system has a malfunction or out-of-control period, you must complete repairs and resume operation of your monitoring system as expeditiously as possible.

                (4) During each relative accuracy test run of the continuous emissions monitoring system using the performance specifications in paragraph (b)(3)(ii) of this section, emission data for each regulated pollutant and oxygen (or carbon dioxide as established in (b)(5) of this section) must be collected concurrently (or within a 30- to 60-minute period) by both the continuous emissions monitoring systems and the test methods specified in paragraph (b)(4)(i) through (b)(4)(viii) of this section. Relative accuracy testing must be at representative operating conditions while the SSI unit is charging sewage sludge.
                (i) For particulate matter, Method 5 at 40 CFR part 60, appendix A-3 or Method 26A or 29 at 40 CFR part 60, appendix A-8 shall be used.
                (ii) For hydrogen chloride, Method 26 or 26A at 40 CFR part 60, appendix A-8, shall be used, as specified in Tables 1 and 2 to this subpart.
                (iii) For carbon monoxide, Method 10, 10A, or 10B at 40 CFR part 60, appendix A-4, shall be used.
                (iv) For dioxins/furans, Method 23 at 40 CFR part 60, appendix A-7, shall be used.
                (v) For mercury, cadmium, and lead, Method 29 at 40 CFR part 60, appendix A-8, shall be used. Alternatively for mercury, either Method 30B at 40 CFR part 60, appendix A-8 or ASTM D6784-02 (Reapproved 2008) (incorporated by reference, see § 60.17), may be used.
                (vi) For nitrogen oxides, Method 7 or 7E at 40 CFR part 60, appendix A-4, shall be used.
                (vii) For sulfur dioxide, Method 6 or 6C at 40 CFR part 60, appendix A-4, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17) must be used. For sources that have actual inlet emissions less than 100 parts per million dry volume, the relative accuracy criterion for the inlet of the sulfur dioxide continuous emissions monitoring system should be no greater than 20 percent of the mean value of the method test data in terms of the units of the emission standard, or 5 parts per million dry volume absolute value of the mean difference between the method and the continuous emissions monitoring system, whichever is greater.
                (viii) For oxygen (or carbon dioxide as established in (b)(5) of this section), Method 3A or 3B at 40 CFR part 60, appendix A-2, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used.
                (5) You may request that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. If carbon dioxide is selected for use in diluent corrections, the relationship between oxygen and carbon dioxide levels must be established during the initial performance test according to the procedures and methods specified in paragraphs (b)(5)(i) through (b)(5)(iv) of this section. This relationship may be re-established during subsequent performance tests.

                (i) The fuel factor equation in Method 3B at 40 CFR part 60, appendix A-2 must be used to determine the relationship between oxygen and carbon dioxide at a sampling location. Method 3A or 3B at 50 CFR part 60, appendix A-2, or as an alternative ANSI/ASME PTC 19.10-1981 (incorporated by reference, see § 60.17), as applicable, must be used to determine the oxygen concentration at the same location as the carbon dioxide monitor.
                (ii) Samples must be taken for at least 30 minutes in each hour.
                (iii) Each sample must represent a 1-hour average.
                (iv) A minimum of three runs must be performed.
                (6) You must operate the continuous monitoring system and collect data with the continuous monitoring system as follows:
                (i) You must collect data using the continuous monitoring system at all times the affected SSI unit is operating and at the intervals specified in paragraph (b)(6)(ii) of this section, except for periods of monitoring system malfunctions that occur during periods specified in § 60.5200(a)(7)(i), repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments). Any such periods that you do not collect data using the continuous monitoring system constitute a deviation from the monitoring requirements and must be reported in a deviation report.

                (ii) You must collect continuous emissions monitoring system data in accordance with § 60.13(e)(2).
                
                (iii) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities must not be included in calculations used to report emissions or operating levels. Any such periods must be reported in a deviation report.
                (iv) Any data collected during periods when the monitoring system is out of control as specified in § 60.4880(a)(7)(i), repairs associated with periods when the monitoring system is out of control, or required monitoring system quality assurance or control activities conducted during out-of-control periods must not be included in calculations used to report emissions or operating levels. Any such periods that do not coincide with a monitoring system malfunction as defined in § 60.5250, constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (v) You must use all the data collected during all periods except those periods specified in paragraphs (b)(6)(iii) and (b)(6)(iv) of this section in assessing the operation of the control device and associated control system.
                (7) If you elect to use a continuous automated sampling system instead of conducting annual performance testing, you must:
                (i) Install, calibrate, maintain, and operate a continuous automated sampling system according to the site-specific monitoring plan developed in § 60.58b(p)(1) through (p)(6), (p)(9), (p)(10), and (q).
                (ii) Collect data according to § 60.58b(p)(5) and paragraph (b)(6) of this section.
                (c) Air pollution control device inspections. You must conduct air pollution control device inspections that include, at a minimum, the following:
                (1) Inspect air pollution control device(s) for proper operation.
                (2) Generally observe that the equipment is maintained in good operating condition.

                (3) Develop a site-specific monitoring plan according to the requirements in § 60.5200. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under § 60.13(i). (d) Bypass stack. Use of the bypass stack at any time that sewage sludge is being charged to the SSI unit is an emissions standards deviation for all pollutants listed in Table 2 or 3 to this subpart. The use of the bypass stack during a performance test invalidates the performance test.
              
              
                § 60.5225
                What are the monitoring and calibration requirements for compliance with my operating limits?
                (a) You must install, operate, calibrate, and maintain the continuous parameter monitoring systems according to the requirements in paragraphs (a)(1) and (2) of this section.
                (1) Meet the following general requirements for flow, pressure, pH, and operating temperature measurement devices:
                (i) You must collect data using the continuous monitoring system at all times the affected SSI unit is operating and at the intervals specified in paragraph (a)(1)(ii) of this section, except for periods of monitoring system malfunctions that occur during periods specified defined in § 60.5200(a)(7)(i), repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments). Any such periods that you do not collect data using the continuous monitoring system constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (ii) You must collect continuous parameter monitoring system data in accordance with § 60.13(e)(2).
                (iii) Any data collected during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities must not be included in calculations used to report emissions or operating levels. Any such periods must be reported in your annual deviation report.

                (iv) Any data collected during periods when the monitoring system is out of control as specified in § 60.5200(a)(7)(i) must not be included in calculations used to report emissions or operating levels. Any such periods that do not coincide with a monitoring system malfunction, as defined in § 60.5250, constitute a deviation from the monitoring requirements and must be reported in a deviation report.
                (v) You must use all the data collected during all periods except those periods specified in paragraphs (a)(1)(iii) and (a)(1)(iv) of this section in assessing the operation of the control device and associated control system.
                (vi) Record the results of each inspection, calibration, and validation check.
                (2) Operate and maintain your continuous monitoring system according to your monitoring plan required under § 60.4880. Additionally:
                (i) For carrier gas flow rate monitors (for activated carbon injection), during the performance test conducted pursuant to § 60.4885, you must demonstrate that the system is maintained within ±5 percent accuracy, according to the procedures in appendix A to part 75 of this chapter.
                (ii) For carrier gas pressure drop monitors (for activated carbon injection), during the performance test conducted pursuant to § 60.4885, you must demonstrate that the system is maintained within ±5 percent accuracy.
                (b) You must operate and maintain your bag leak detection system in continuous operation according to your monitoring plan required under § 60.4880. Additionally:
                (1) For positive pressure fabric filter systems that do not duct all compartments of cells to a common stack, a bag leak detection system must be installed in each baghouse compartment or cell.
                (2) Where multiple bag leak detectors are required, the system's instrumentation and alarm may be shared among detectors.
                (3) You must initiate procedures to determine the cause of every alarm within 8 hours of the alarm, and you must alleviate the cause of the alarm within 24 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
                (i) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate matter emissions.
                (ii) Sealing off defective bags or filter media.
                (iii) Replacing defective bags or filter media or otherwise repairing the control device.
                (iv) Sealing off a defective fabric filter compartment.
                (v) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system.
                (vi) Shutting down the process producing the particulate matter emissions.
                (c) You must operate and maintain the continuous parameter monitoring systems specified in paragraphs (a) and (b) of this section in continuous operation according to your monitoring plan required under § 60.4880.
                (d) If your SSI unit has a bypass stack, you must install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of the bypass stack including date, time, and duration.
              
            
            
              Model Rule—Recordkeeping and Reporting
              
                § 60.5230
                What records must I keep?
                You must maintain the items (as applicable) specified in paragraphs (a) through (n) of this section for a period of at least 5 years. All records must be available on site in either paper copy or computer-readable format that can be printed upon request, unless an alternative format is approved by the Administrator.
                (a) Date. Calendar date of each record.
                (b) Increments of progress. Copies of the final control plan and any additional notifications, reported under § 60.5235.
                (c) Operator Training. Documentation of the operator training procedures and records specified in paragraphs (c)(1) through (c)(4) of this section. You must make available and readily accessible at the facility at all times for all SSI unit operators the documentation specified in paragraph (c)(1) of this section.

                (1) Documentation of the following operator training procedures and information:
                
                (i) Summary of the applicable standards under this subpart.
                (ii) Procedures for receiving, handling, and feeding sewage sludge.
                (iii) Incinerator startup, shutdown, and malfunction preventative and corrective procedures.
                (iv) Procedures for maintaining proper combustion air supply levels.
                (v) Procedures for operating the incinerator and associated air pollution control systems within the standards established under this subpart.
                (vi) Monitoring procedures for demonstrating compliance with the incinerator operating limits.
                (vii) Reporting and recordkeeping procedures.
                (viii) Procedures for handling ash.
                (ix) A list of the materials burned during the performance test, if in addition to sewage sludge.
                (x) For each qualified operator and other plant personnel who may operate the unit according to the provisions of § 60.5155(a), the phone and/or pager number at which they can be reached during operating hours.
                (2) Records showing the names of SSI unit operators and other plant personnel who may operate the unit according to the provisions of § 60.5155(a), as follows:
                (i) Records showing the names of SSI unit operators and other plant personnel who have completed review of the information in paragraph (c)(1) of this section as required by § 60.5160(b), including the date of the initial review and all subsequent annual reviews.
                (ii) Records showing the names of the SSI operators who have completed the operator training requirements under § 60.5130, met the criteria for qualification under § 60.5140, and maintained or renewed their qualification under § 60.5145 or § 60.5150. Records must include documentation of training, including the dates of their initial qualification and all subsequent renewals of such qualifications.
                (3) Records showing the periods when no qualified operators were accessible for more than 8 hours, but less than 2 weeks, as required in § 60.5155(a).
                (4) Records showing the periods when no qualified operators were accessible for 2 weeks or more along with copies of reports submitted as required in § 60.5155(b).
                (d) Air pollution control device inspections. Records of the results of initial and annual air pollution control device inspections conducted as specified in §§ 60.5195 and 60.5220(c), including any required maintenance and any repairs not completed within 10 days of an inspection or the timeframe established by the Administrator.
                (e) Performance test reports. (1) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emission limits and standards and/or to establish operating limits, as applicable.
                (2) Retain a copy of the complete performance test report, including calculations.
                (3) Keep a record of the hourly dry sludge feed rate measured during performance test runs as specified in § 60.5220(a)(2)(i).
                (4) Keep any necessary records to demonstrate that the performance test was conducted under conditions representative of normal operations, including a record of the moisture content measured as required in § 60.5220(a)(2)(ii) for each grab sample taken of the sewage sludge burned during the performance test.
                (f) Continuous monitoring data. Records of the following data, as applicable:
                (1) For continuous emissions monitoring systems, all 1-hour average concentrations of particulate matter, hydrogen chloride, carbon monoxide, dioxins/furans total mass basis, mercury, nitrogen oxides, sulfur dioxide, cadmium, and lead emissions.
                (2) For continuous automated sampling systems, all average concentrations measured for mercury and dioxins/furans total mass basis at the frequencies specified in your monitoring plan.
                (3) For continuous parameter monitoring systems:
                (i) All 1-hour average values recorded for the following operating parameters, as applicable:

                (A) Combustion chamber operating temperature (or afterburner temperature).
                
                (B) If a wet scrubber is used to comply with the rule, pressure drop across each wet scrubber system and liquid flow rate to each wet scrubber used to comply with the emission limit in Table 2 or 3 to this subpart for particulate matter, cadmium, or lead, and scrubber liquid flow rate and scrubber liquid pH for each wet scrubber used to comply with an emission limit in Table 2 or 3 to this subpart for sulfur dioxide or hydrogen chloride.
                (C) If an electrostatic precipitator is used to comply with the rule, secondary voltage of the electrostatic precipitator collection plates and secondary amperage of the electrostatic precipitator collection plates, and effluent water flow rate at the outlet of the wet electrostatic precipitator.
                (D) If activated carbon injection is used to comply with the rule, sorbent flow rate and carrier gas flow rate or pressure drop, as applicable.
                (ii) All daily average values recorded for the feed rate and moisture content of the sewage sludge fed to the sewage sludge incinerator, monitored and calculated as specified in § 60.5170(f).
                (iii) If a fabric filter is used to comply with the rule, the date, time, and duration of each alarm and the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken. You must also record the percent of operating time during each 6-month period that the alarm sounds, calculated as specified in § 60.5210.
                (iv) For other control devices for which you must establish operating limits under § 60.5175, you must maintain data collected for all operating parameters used to determine compliance with the operating limits, at the frequencies specified in your monitoring plan.
                (g) Other records for continuous monitoring systems. You must keep the following records, as applicable:
                (1) Keep records of any notifications to the Administrator in § 60.4915(h)(1) of starting or stopping use of a continuous monitoring system for determining compliance with any emissions limit.
                (2) Keep records of any requests under § 60.5220(b)(5) that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen.
                (3) If activated carbon injection is used to comply with the rule, the type of sorbent used and any changes in the type of sorbent used.
                (h) Deviation Reports. Records of any deviation reports submitted under § 60.5235(e) and (f).
                (i) Equipment specifications and operation and maintenance requirements. Equipment specifications and related operation and maintenance requirements received from vendors for the incinerator, emission controls, and monitoring equipment.
                (j) Inspections, calibrations, and validation checks of monitoring devices. Records of inspections, calibration, and validation checks of any monitoring devices as required under §§ 60.5220 and 60.5225.
                (k) Monitoring plan and performance evaluations for continuous monitoring systems. Records of the monitoring plans required under § 60.5200, and records of performance evaluations required under § 60.5205(b)(5).(l) Less frequent testing. If, consistent with 60.5205(a)(3), you elect to conduct performance tests less frequently than annually, you must keep annual records that document that your emissions in the two previous consecutive years were at or below 75 percent of the applicable emission limit in Table 1 or 2 to this subpart, and document that there were no changes in source operations or air pollution control equipment that would cause emissions of the relevant pollutant to increase within the past 2 years.
                (m) Use of bypass stack. Records indicating use of the bypass stack, including dates, times, and durations as required under § 60.5225(d).
                (n) If a malfunction occurs, you must keep a record of the information submitted in your annual report in § 60.5235(c)(16).
              
              
                § 60.5235
                What reports must I submit?

                You must submit the reports specified in paragraphs (a) through (i) of this section. See Table 6 to this subpart for a summary of these reports.
                
                (a) Increments of progress report. If you plan to achieve compliance more than 1 year following the effective date of state plan approval, you must submit the following reports, as applicable:
                (1) A final control plan as specified in §§ 60.5085(a) and 60.5110.
                (2) You must submit your notification of achievement of increments of progress no later than 10 business days after the compliance date for the increment as specified in §§ 60.5095 and 60.5100.
                (3) If you fail to meet an increment of progress, you must submit a notification to the Administrator postmarked within 10 business days after the date for that increment, as specified in § 60.5105.
                (4) If you plan to close your SSI unit rather than comply with the state plan, submit a closure notification as specified in § 60.5125.
                (b) Initial compliance report. You must submit the following information no later than 60 days following the initial performance test.
                (1) Company name, physical address, and mailing address.
                (2) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (3) Date of report.
                (4) The complete test report for the initial performance test results obtained by using the test methods specified in Table 2 or 3 to this subpart.
                (5) If an initial performance evaluation of a continuous monitoring system was conducted, the results of that initial performance evaluation.
                (6) The values for the site-specific operating limits established pursuant to §§ 60.5170 and 60.5175 and the calculations and methods, as applicable, used to establish each operating limit.
                (7) If you are using a fabric filter to comply with the emission limits, documentation that a bag leak detection system has been installed and is being operated, calibrated, and maintained as required by § 60.5170(b).
                (8) The results of the initial air pollution control device inspection required in § 60.5195, including a description of repairs.
                (9) The site-specific monitoring plan required under § 60.5200, at least 60 days before your initial performance evaluation of your continuous monitoring system.
                (10) The site-specific monitoring plan for your ash handling system required under § 60.5200, at least 60 days before your initial performance test to demonstrate compliance with your fugitive ash emission limit.
                (c) Annual compliance report. You must submit an annual compliance report that includes the items listed in paragraphs (c)(1) through (c)(16) of this section for the reporting period specified in paragraph (c)(3) of this section. You must submit your first annual compliance report no later than 12 months following the submission of the initial compliance report in paragraph (b) of this section. You must submit subsequent annual compliance reports no more than 12 months following the previous annual compliance report. (You may be required to submit these reports (or additional compliance information) more frequently by the title V operating permit required in § 60.5240.)
                (1) Company name, physical address, and mailing address.
                (2) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (3) Date of report and beginning and ending dates of the reporting period.
                (4) If a performance test was conducted during the reporting period, the results of that performance test.
                (i) If operating limits were established during the performance test, include the value for each operating limit and, as applicable, the method used to establish each operating limit, including calculations.
                (ii) If activated carbon is used during the performance test, include the type of activated carbon used.
                (5) For each pollutant and operating parameter recorded using a continuous monitoring system, the highest average value and lowest average value recorded during the reporting period, as follows:

                (i) For continuous emission monitoring systems and continuous automated sampling systems, report the highest and lowest 24-hour average emission value.
                
                (ii) For continuous parameter monitoring systems, report the following values:
                (A) For all operating parameters except scrubber liquid pH, the highest and lowest 12-hour average values.
                (B) For scrubber liquid pH, the highest and lowest 3-hour average values.
                (6) If there are no deviations during the reporting period from any emission limit, emission standard, or operating limit that applies to you, a statement that there were no deviations from the emission limits, emission standard, or operating limits.
                (7) Information for bag leak detection systems recorded under § 60.5230(f)(3)(iii).
                (8) If a performance evaluation of a continuous monitoring system was conducted, the results of that performance evaluation. If new operating limits were established during the performance evaluation, include your calculations for establishing those operating limits.
                (9) If you elect to conduct performance tests less frequently as allowed in § 60.5205(a)(3) and did not conduct a performance test during the reporting period, you must include the dates of the last two performance tests, a comparison of the emission level you achieved in the last two performance tests to the 75 percent emission limit threshold specified in § 60.5205(a)(3), and a statement as to whether there have been any process changes and whether the process change resulted in an increase in emissions.
                (10) Documentation of periods when all qualified sewage sludge incineration unit operators were unavailable for more than 8 hours, but less than 2 weeks.
                (11) Results of annual air pollution control device inspections recorded under § 60.5230(d) for the reporting period, including a description of repairs.
                (12) If there were no periods during the reporting period when your continuous monitoring systems had a malfunction, a statement that there were no periods during which your continuous monitoring systems had a malfunction.
                (13) If there were no periods during the reporting period when a continuous monitoring system was out of control, a statement that there were no periods during which your continuous monitoring systems were out of control.
                (14) If there were no operator training deviations, a statement that there were no such deviations during the reporting period.
                (15) If you did not make revisions to your site-specific monitoring plan during the reporting period, a statement that you did not make any revisions to your site-specific monitoring plan during the reporting period. If you made revisions to your site-specific monitoring plan during the reporting period, a copy of the revised plan.
                (16) If you had a malfunction during the reporting period, the compliance report must include the number, duration, and a brief description for each type of malfunction that occurred during the reporting period and that caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction.
                (d) Deviation reports. (1) You must submit a deviation report if:
                (i) Any recorded operating parameter level, based on the averaging time specified in Table 4 to this subpart, is above the maximum operating limit or below the minimum operating limit established under this subpart.
                (ii) The bag leak detection system alarm sounds for more than 5 percent of the operating time for the 6-month reporting period.
                (iii) Any recorded 24-hour block average emissions level is above the emission limit, if a continuous monitoring system is used to comply with an emission limit.
                (iv) There are visible emissions of combustion ash from an ash conveying system for more than 5 percent of the hourly observation period.
                (v) A performance test was conducted that deviated from any emission limit in Table 2 or 3 to this subpart.
                (vi) A continuous monitoring system was out of control.
                (vii) You had a malfunction (e.g., continuous monitoring system malfunction) that caused or may have caused any applicable emission limit to be exceeded.
                (2) The deviation report must be submitted by August 1 of that year for data collected during the first half of the calendar year (January 1 to June 30), and by February 1 of the following year for data you collected during the second half of the calendar year (July 1 to December 31).
                (3) For each deviation where you are using a continuous monitoring system to comply with an associated emission limit or operating limit, report the items described in paragraphs (d)(3)(i) through (d)(3)(viii) of this section.
                (i) Company name, physical address, and mailing address.
                (ii) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (iii) The calendar dates and times your unit deviated from the emission limits, emission standards, or operating limits requirements.
                (iv) The averaged and recorded data for those dates.
                (v) Duration and cause of each deviation from the following:
                (A) Emission limits, emission standards, operating limits, and your corrective actions.
                (B) Bypass events and your corrective actions.
                (vi) Dates, times, and causes for monitor downtime incidents.
                (vii) A copy of the operating parameter monitoring data during each deviation and any test report that documents the emission levels.
                (viii) If there were periods during which the continuous monitoring system malfunctioned or was out of control, you must include the following information for each deviation from an emission limit or operating limit:
                (A) The date and time that each malfunction started and stopped.
                (B) The date, time, and duration that each continuous monitoring system was inoperative, except for zero (low-level) and high-level checks.
                (C) The date, time, and duration that each continuous monitoring system was out of control, including start and end dates and hours and descriptions of corrective actions taken.
                (D) The date and time that each deviation started and stopped, and whether each deviation occurred during a period of malfunction, during a period when the system as out of control, or during another period.
                (E) A summary of the total duration of the deviation during the reporting period, and the total duration as a percent of the total source operating time during that reporting period.
                (F) A breakdown of the total duration of the deviations during the reporting period into those that are due to control equipment problems, process problems, other known causes, and other unknown causes.
                (G) A summary of the total duration of continuous monitoring system downtime during the reporting period, and the total duration of continuous monitoring system downtime as a percent of the total operating time of the SSI unit at which the continuous monitoring system downtime occurred during that reporting period.
                (H) An identification of each parameter and pollutant that was monitored at the SSI unit.
                (I) A brief description of the SSI unit.
                (J) A brief description of the continuous monitoring system.
                (K) The date of the latest continuous monitoring system certification or audit.
                (L) A description of any changes in continuous monitoring system, processes, or controls since the last reporting period.
                (4) For each deviation where you are not using a continuous monitoring system to comply with the associated emission limit or operating limit, report the following items:
                (i) Company name, physical address, and mailing address.
                (ii) Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report.
                (iii) The total operating time of each affected source during the reporting period.
                (iv) The calendar dates and times your unit deviated from the emission limits, emission standards, or operating limits requirements.

                (v) The averaged and recorded data for those dates.
                
                (vi) Duration and cause of each deviation from the following:
                (A) Emission limits, emission standards, operating limits, and your corrective actions.
                (B) Bypass events and your corrective actions.
                (vii) A copy of any performance test report that showed a deviation from the emission limits or standards.
                (viii) A brief description of any malfunction reported in paragraph (d)(1)(vii) of this section, including a description of actions taken during the malfunction to minimize emissions in accordance with § 60.11(d) and to correct the malfunction.
                (e) Qualified operator deviation. (1) If all qualified operators are not accessible for 2 weeks or more, you must take the two actions in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
                (i) Submit a notification of the deviation within 10 days that includes the three items in paragraphs (e)(1)(i)(A) through (e)(1)(i)(C) of this section.
                (A) A statement of what caused the deviation.
                (B) A description of actions taken to ensure that a qualified operator is accessible.
                (C) The date when you anticipate that a qualified operator will be available.
                (ii) Submit a status report to the Administrator every 4 weeks that includes the three items in paragraphs (e)(1)(ii)(A) through (e)(1)(ii)(C) of this section.
                (A) A description of actions taken to ensure that a qualified operator is accessible.
                (B) The date when you anticipate that a qualified operator will be accessible.
                (C) Request for approval from the Administrator to continue operation of the SSI unit.
                (2) If your unit was shut down by the Administrator, under the provisions of § 60.5155(b)(2)(i), due to a failure to provide an accessible qualified operator, you must notify the Administrator within five days of meeting § 60.5155(b)(2)(ii) that you are resuming operation.
                (f) Notification of a force majeure. If a force majeure is about to occur, occurs, or has occurred for which you intend to assert a claim of force majeure:
                (1) You must notify the Administrator, in writing as soon as practicable following the date you first knew, or through due diligence, should have known that the event may cause or caused a delay in conducting a performance test beyond the regulatory deadline, but the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification must occur as soon as practicable.
                (2) You must provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in conducting the performance test beyond the regulatory deadline to the force majeure; describe the measures taken or to be taken to minimize the delay; and identify a date by which you propose to conduct the performance test.
                (g) Other notifications and reports required. You must submit other notifications as provided by § 60.7 and as follows:
                (1) You must notify the Administrator 1 month before starting or stopping use of a continuous monitoring system for determining compliance with any emission limit.
                (2) You must notify the Administrator at least 30 days prior to any performance test conducted to comply with the provisions of this subpart, to afford the Administrator the opportunity to have an observer present.
                (3) As specified in § 60.5220(a)(8), you must notify the Administrator at least 7 days prior to the date of a rescheduled performance test for which notification was previously made in paragraph (g)(2) of this section.
                (h) Report submission form. (1) Submit initial, annual, and deviation reports electronically or in paper format, postmarked on or before the submittal due dates.

                (2) As of January 1, 2012 and within 60 days after the date of completing each performance test, as defined in § 63.2, conducted to demonstrate compliance with this subpart, you must submit relative accuracy test audit (i.e., reference method) data and performance test (i.e., compliance test) data, except opacity data, electronically to EPA's Central Data Exchange (CDX) by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/ert__tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
                (i) Changing report dates. If the Administrator agrees, you may change the semiannual or annual reporting dates. See § 60.19(c) for procedures to seek approval to change your reporting date.
              
            
            
              Model Rule—Title V Operating Permits
              
                § 60.5240
                Am I required to apply for and obtain a Title V operating permit for my existing SSI unit?
                Yes, if you are subject to an applicable EPA-approved and effective CAA section 111(d)/129 state or tribal plan or an applicable and effective Federal plan, you are required to apply for and obtain a Title V operating permit for your existing SSI unit unless you meet the relevant requirements for an exemption specified in § 60.5065.
              
              
                § 60.5245
                When must I submit a title V permit application for my existing SSI unit?
                (a) If your existing SSI unit is not subject to an earlier permit application deadline, a complete title V permit application must be submitted on or before the earlier of the dates specified in paragraphs (a)(1) through (a)(3) of this section. (See sections 129 (e), 503(c), 503(d), and 502(a) of the Clean Air Act and 40 CFR 70.5(a)(1)(i) and 40 CFR 71.5(a)(1)(i)).
                (1) 12 months after the effective date of any applicable EPA-approved Clean Air Act section 111(d)/129 state or tribal plan.
                (2) 12 months after the effective date of any applicable Federal plan.
                (3) March 21, 2014.
                (b) For any existing unit not subject to an earlier permit application deadline, the application deadline of 36 months after the promulgation of this subpart applies regardless of whether or when any applicable Federal plan is effective, or whether or when any applicable Clean Air Act section 111(d)/129 state or tribal plan is approved by EPA and becomes effective.
                (c) If your existing unit is subject to title V as a result of some triggering requirement(s) other than those specified in paragraphs (a) and (b) of this section (for example, a unit may be a major source or part of a major source), then your unit may be required to apply for a title V permit prior to the deadlines specified in paragraphs (a) and (b). If more than one requirement triggers a source's obligation to apply for a title V permit, the 12-month timeframe for filing a title V permit application is triggered by the requirement which first causes the source to be subject to title V. (See section 503(c) of the Clean Air Act and 40 CFR 70.3(a) and (b), 40 CFR 70.5(a)(1)(i), 40 CFR 71.3(a) and (b), and 40 CFR 71.5(a)(1)(i).)

                (d) A “complete” title V permit application is one that has been determined or deemed complete by the relevant permitting authority under section 503(d) of the Clean Air Act and 40 CFR 70.5(a)(2) or 40 CFR 71.5(a)(2). You must submit a complete permit application by the relevant application deadline in order to operate after this date in compliance with Federal law. (See sections 503(d) and 502(a) of the Clean Air Act and 40 CFR 70.7(b) and 40 CFR 71.7(b).)
              
            
            
              Model Rule-Definitions
              
                § 60.5250
                What definitions must I know?
                Terms used but not defined in this subpart are defined in the Clean Air Act and § 60.2.
                
                  Administrator means:
                (1) For units covered by the Federal plan, the Administrator of the EPA or his/her authorized representative.
                (2) For units covered by an approved state plan, the director of the state air pollution control agency or his/her authorized representative.
                
                  Affected source means a sewage sludge incineration unit as defined in § 60.5250.
                
                  Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
                
                  Auxiliary fuel means natural gas, liquefied petroleum gas, fuel oil, or diesel fuel.
                
                  Bag leak detection system means an instrument that is capable of monitoring particulate matter loadings in the exhaust of a fabric filter (i.e., baghouse) in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, light transmittance, or other principle to monitor relative particulate matter loadings.
                
                  Bypass stack means a device used for discharging combustion gases to avoid severe damage to the air pollution control device or other equipment.
                
                  Calendar year means 365 consecutive days starting on January 1 and ending on December 31.
                
                  Continuous automated sampling system means the total equipment and procedures for automated sample collection and sample recovery/analysis to determine a pollutant concentration or emission rate by collecting a single integrated sample(s) or multiple integrated sample(s) of the pollutant (or diluent gas) for subsequent on- or off-site analysis; integrated sample(s) collected are representative of the emissions for the sample time as specified by the applicable requirement.
                
                  Continuous emissions monitoring system means a monitoring system for continuously measuring and recording the emissions of a pollutant from an affected facility.
                
                  Continuous monitoring system (CMS) means a continuous emissions monitoring system, continuous automated sampling system, continuous parameter monitoring system or other manual or automatic monitoring that is used for demonstrating compliance with an applicable regulation on a continuous basis as defined by this subpart. The term refers to the total equipment used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters.
                
                  Continuous parameter monitoring system means a monitoring system for continuously measuring and recording operating conditions associated with air pollution control device systems (e.g., operating temperature, pressure, and power).
                
                  Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
                (1) Fails to meet any requirement or obligation established by this subpart, including but not limited to any emission limit, operating limit, or operator qualification and accessibility requirements.
                (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit.
                
                  Dioxins/furans means tetra- through octa-chlorinated dibenzo-p-dioxins and dibenzofurans.
                
                  Electrostatic precipitator or wet electrostatic precipitator means an air pollution control device that uses both electrical forces and, if applicable, water to remove pollutants in the exit gas from a sewage sludge incinerator stack.
                
                  Existing sewage sludge incineration unit means a sewage sludge incineration unit the construction of which is commenced on or before October 14, 2010.
                
                  Fabric filter means an add-on air pollution control device used to capture particulate matter by filtering gas streams through filter media, also known as a baghouse.
                
                  Fluidized bed incinerator means an enclosed device in which organic matter and inorganic matter in sewage sludge are combusted in a bed of particles suspended in the combustion chamber gas.
                
                  Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions.
                
                  Modification means a change to an existing SSI unit later than September 21, 2011 and that meets one of two criteria:
                (1) The cumulative cost of the changes over the life of the unit exceeds 50 percent of the original cost of building and installing the SSI unit (not including the cost of land) updated to current costs (current dollars). To determine what systems are within the boundary of the SSI unit used to calculate these costs, see the definition of SSI unit.
                (2) Any physical change in the SSI unit or change in the method of operating it that increases the amount of any air pollutant emitted for which section 129 or section 111 of the Clean Air Act has established standards.
                
                  Modified sewage sludge incineration unit means an existing SSI unit that undergoes a modification, as defined in this section.
                
                  Multiple hearth incinerator means a circular steel furnace that contains a number of solid refractory hearths and a central rotating shaft; rabble arms that are designed to slowly rake the sludge on the hearth are attached to the rotating shaft. Dewatered sludge enters at the top and proceeds downward through the furnace from hearth to hearth, pushed along by the rabble arms.
                
                  Operating day means a 24-hour period between 12:00 midnight and the following midnight during which any amount of sewage sludge is combusted at any time in the SSI unit.
                
                  Particulate matter means filterable particulate matter emitted from SSI units as measured by Method 5 at 40 CFR part 60, appendix A-3 or Methods 26A or 29 at 40 CFR part 60, appendix A-8.
                
                  Power input to the electrostatic precipitator means the product of the test-run average secondary voltage and the test-run average secondary amperage to the electrostatic precipitator collection plates.
                
                  Process change means a significant permit revision, but only with respect to those pollutant-specific emission units for which the proposed permit revision is applicable, including but not limited to:

                (1) A change in the process employed at the wastewater treatment facility associated with the affected SSI unit (e.g., the addition of tertiary treatment at the facility, which changes the method used for disposing of process solids and processing of the sludge prior to incineration).

                (2) A change in the air pollution control devices used to comply with the emission limits for the affected SSI unit (e.g., change in the sorbent used for activated carbon injection).
                
                  Sewage sludge means solid, semi-solid, or liquid residue generated during the treatment of domestic sewage in a treatment works. Sewage sludge includes, but is not limited to, domestic septage; scum or solids removed in primary, secondary, or advanced wastewater treatment processes; and a material derived from sewage sludge. Sewage sludge does not include ash generated during the firing of sewage sludge in a sewage sludge incineration unit or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works.
                
                  Sewage sludge feed rate means the rate at which sewage sludge is fed into the incinerator unit.
                
                  Sewage sludge incineration (SSI) unit means an incineration unit combusting sewage sludge for the purpose of reducing the volume of the sewage sludge by removing combustible matter. Sewage sludge incineration unit designs include fluidized bed and multiple hearth. A SSI unit also includes, but is not limited to, the sewage sludge feed system, auxiliary fuel feed system, grate system, flue gas system, waste heat recovery equipment, if any, and bottom ash system. The SSI unit includes all ash handling systems connected to the bottom ash handling system. The combustion unit bottom ash system ends at the truck loading station or similar equipment that transfers the ash to final disposal. The SSI unit does not include air pollution control equipment or the stack.
                
                  Shutdown means the period of time after all sewage sludge has been combusted in the primary chamber.
                
                  Solid waste means any garbage, refuse, sewage sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1342), or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. 2014).
                
                  Standard conditions, when referring to units of measure, means a temperature of 68 °F (20 °C) and a pressure of 1 atmosphere (101.3 kilopascals).
                
                  Startup means the period of time between the activation, including the firing of fuels (e.g., natural gas or distillate oil), of the system and the first feed to the unit.
                
                  Toxic equivalency means the product of the concentration of an individual dioxin isomer in an environmental mixture and the corresponding estimate of the compound-specific toxicity relative to tetrachlorinated dibenzo-p-dioxin, referred to as the toxic equivalency factor for that compound. Table 5 to this subpart lists the toxic equivalency factors.
                
                  Wet scrubber means an add-on air pollution control device that utilizes an aqueous or alkaline scrubbing liquid to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
                
                  You means the owner or operator of an affected SSI unit.
              
            
            
              Pt. 60, Subpt. MMMM, Table 1
              Table 1 to Subpart MMMM of Part 60—Model Rule—Increments of Progress and Compliance Schedules for Existing Sewage Sludge Incineration Units
              
                
                  Comply with these increments of progress
                  By these dates a
                  
                
                
                  Increment 1—Submit final control plan
                  (Dates to be specified in state plan)
                
                
                  Increment 2—Final compliance
                  (Dates to be specified in state plan) b
                  
                
                
                  a Site-specific schedules can be used at the discretion of the state.
                
                  b The date can be no later than 3 years after the effective date of state plan approval or March 21, 2016 for SSI units that commenced construction on or before October 14, 2010.
              
            
            
              Pt. 60, Subpt. MMMM, Table 2
              Table 2 to Subpart MMMM of Part 60—Model Rule—Emission Limits and Standards for Existing Fluidized Bed Sewage Sludge Incineration Units
              
                
                  For the air pollutant
                  You must meet this emission limit a
                  
                  Using these averaging methods and minimum sampling volumes ordurations
                  
                  And determining compliance using this method
                
                
                  Particulate matter
                  18 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters sample per run)
                  Performance test (Method 5 at 40 CFR part 60, appendix A-3; Method 26A or Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Hydrogen chloride
                  0.51 parts per million by dry volume
                  3-run average (Collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 26A at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  64 parts per million by dry volume
                  3-run average (collect sample for a minimum duration of one hour per run)
                  Performance test (Method 10, 10A, or 10B at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis); orDioxins/furans (toxic equivalency basis) b
                    
                  
                  1.2 nanograms per dry standard cubic meter (total mass basis); or0.10 nanograms per dry standard cubic meter (toxic equivalency basis)
                  
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Mercury
                  0.037 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008) c, collect a minimum volume of 1 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A-8)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8; Method 30B at 40 CFR part 60, appendix A-8; or ASTM D6784-02 (Reapproved 2008).c
                  
                
                
                  
                  Oxides of nitrogen
                  150 parts per million by dry volume
                  3-run average (Collect sample for a minimum duration of one hour per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Sulfur dioxide
                  15 parts per million by dry volume
                  3-run average (For Method 6, collect a minimum volume of 60 liters per run. For Method 6C, collect sample for a minimum duration of one hour per run)
                  Performance test (Method 6 or 6C at 40 CFR part 40, appendix A-4; or ANSI/ASME PTC-19.10-1981.c
                  
                
                
                  Cadmium
                  0.0016 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8). Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Lead
                  0.0074 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters sample per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8. Use GFAAS or ICP/MS for the analytical finish.
                
                
                  Fugitive emissions from ash handling
                  Visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 of appendix A-7 of this part).
                
                
                  a All emission limits are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b You have the option to comply with either the dioxin/furan emission limit on a total mass basis or the dioxin/furan emission limit on a toxic equivalency basis.
                
                  c Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. MMMM, Table 3
              Table 3 to Subpart MMMM of Part 60—Model Rule—Emission Limits and Standards for Existing Multiple Hearth Sewage Sludge Incineration Units
              
                
                  For the air pollutant
                  You must meet this emission limit a
                  
                  Using these averaging methods andminimum sampling volumes or durations
                  
                  And determining compliance using thismethod
                  
                
                
                  Particulate matter
                  80 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 0.75 dry standard cubic meters per run)
                  Performance test (Method 5 at 40 CFR part 60, appendix A-3; Method 26A or Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Hydrogen chloride
                  1.2 parts per million by dry volume
                  3-run average (For Method 26, collect a minimum volume of 200 liters per run. For Method 26A, collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 26 or 26A at 40 CFR part 60, appendix A-8).
                
                
                  Carbon monoxide
                  3,800 parts per million by dry volume
                  3-run average (collect sample for a minimum duration of one hour per run)
                  Performance test (Method 10, 10A, or 10B at 40 CFR part 60, appendix A-4).
                
                
                  Dioxins/furans (total mass basis)
                  5.0 nanograms per dry standard cubic meter; or
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 23 at 40 CFR part 60, appendix A-7).
                
                
                  Dioxins/furans (toxic equivalency basis) b
                  
                  0.32 nanograms per dry standard cubic meter
                  
                  
                
                
                  Mercury
                  0.28 milligrams per dry standard cubic meter
                  3-run average (For Method 29 and ASTM D6784-02 (Reapproved 2008),c collect a minimum volume of 1 dry standard cubic meters per run. For Method 30B, collect a minimum sample as specified in Method 30B at 40 CFR part 60, appendix A-8)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8; Method 30B at 40 CFR part 60, appendix A-8; or ASTM D6784-02 (Reapproved 2008)).c
                  
                
                
                  Oxides of nitrogen
                  220 parts per million by dry volume
                  3-run average (Collect sample for a minimum duration of one hour per run)
                  Performance test (Method 7 or 7E at 40 CFR part 60, appendix A-4).
                
                
                  Sulfur dioxide
                  26 parts per million by dry volume
                  3-run average (For Method 6, collect a minimum volume of 200 liters per run. For Method 6C, collect sample for a minimum duration of one hour per run)
                  Performance test (Method 6 or 6C at 40 CFR part 40, appendix A-4; or ANSI/ASME PTC 19.10-1981).c
                  
                
                
                  
                  Cadmium
                  0.095 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Lead
                  0.30 milligrams per dry standard cubic meter
                  3-run average (collect a minimum volume of 1 dry standard cubic meters per run)
                  Performance test (Method 29 at 40 CFR part 60, appendix A-8).
                
                
                  Fugitive emissions from ash handling
                  Visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) for no more than 5 percent of the hourly observation period
                  Three 1-hour observation periods
                  Visible emission test (Method 22 of appendix A-7 of this part).
                
                
                  a All emission limits are measured at 7 percent oxygen, dry basis at standard conditions.
                
                  b You have the option to comply with either the dioxin/furan emission limit on a total mass basis or the dioxin/furan emission limit on a toxic equivalency basis.
                
                  c Incorporated by reference, see § 60.17.
              
            
            
              Pt. 60, Subpt. MMMM, Table 4
              Table 4 to Subpart MMMM of Part 60—Model Rule—Operating Parameters for Existing Sewage Sludge Incineration Units a
              
              
                
                  For these operating parameters
                  You must establish these operating limits
                  And monitor using these minimum frequencies
                  Data measurement
                  Data recording b
                  
                  Data averagingperiod for
                    compliance
                  
                
                
                  
                    All sewage sludge incineration units
                  
                
                
                  Combustion chamber operating temperature (not required if afterburner temperature is monitored)
                  Minimum combustion chamber operating temperature or afterburner temperature
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Fugitive emissions from ash handling
                  Site-specific operating requirements
                  Not applicable
                  No applicable
                  Not applicable.
                
                
                  
                    Scrubber
                  
                
                
                  Pressure drop across each wet scrubber
                  Minimum pressure drop
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Scrubber liquid flow rate
                  Minimum flow rate
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  Scrubber liquid pH
                  Minimum pH
                  Continuous
                  Every 15 minutes
                  3-hour block.
                
                
                  
                    Fabric Filter
                  
                
                
                  Alarm time of the bag leak detection system alarm
                  Maximum alarm time of the bag leak detection system alarm (this operating limit is provided in § 60.4850 and is not established on a site-specific basis)
                
                
                  
                    Electrostatic precipitator
                  
                
                
                  Secondary voltage of the electrostatic precipitator collection plates
                  Minimum power input to the electrostatic precipitator collection plates
                  Continuous
                  Hourly
                  12-hour block.
                
                
                  Secondary amperage of the electrostatic precipitator collection plates
                  
                  
                  
                  
                
                
                  Effluent water flow rate at the outlet of the electrostatic precipitator
                  Minimum effluent water flow rate at the outlet of the electrostatic precipitator
                  Hourly
                  Hourly
                  12-hour block.
                
                
                  
                    Activated carbon injection
                  
                
                
                  Mercury sorbent injection rate
                  Minimum mercury sorbent injection rate
                  Hourly
                  Hourly
                  12-hour block.
                
                
                  Dioxin/furan sorbent injection rate
                  Minimum dioxin/furan sorbent injection rate
                  
                  
                  
                
                
                  Carrier gas flow rate or carrier gas pressure drop
                  Minimum carrier gas flow rate or minimum carrier gas pressure drop
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  
                  
                    Afterburner
                  
                
                
                  Temperature of the afterburner combustion chamber
                  Minimum temperature of the afterburner combustion chamber
                  Continuous
                  Every 15 minutes
                  12-hour block.
                
                
                  a As specified in § 60.5190, you may use a continuous emissions monitoring system or continuous automated sampling system in lieu of establishing certain operating limits.
                
                  b This recording time refers to the minimum frequency that the continuous monitor or other measuring device initially records data. For all data recorded every 15 minutes, you must calculate hourly arithmetic averages. For all parameters, you use hourly averages to calculate the 12-hour or 3-hour block average specified in this table for demonstrating compliance. You maintain records of 1-hour averages.
              
            
            
              Pt. 60, Subpt. MMMM, Table 5
              Table 5 to Subpart MMMM of Part 60—Model Rule—Toxic Equivalency Factors
              
                
                  Dioxin/furan isomer
                  Toxicequivalency
                    factor
                  
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.0003
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.3
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.03
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  octachlorinated dibenzofuran
                  0.0003
                
              
            
            
              Pt. 60, Subpt. MMMM, Table 6
              Table 6 to Subpart MMMM of Part 60—Model Rule—Summary of Reporting Requirements for Existing Sewage Sludge Incineration Units a
              
              
                
                  Report
                  Due date
                  Contents
                  Reference
                
                
                  Increments of progress report
                  No later than 10 business days after the compliance date for the increment

                  1. Final control plan including air pollution control device descriptions, process changes, type of waste to be burned, and the maximum design sewage sludge burning capacity2. Notification of any failure to meet an increment of progress.
                    3. Notification of any closure.
                  
                  § 60.5235(a).
                
                
                  Initial compliance report
                  No later than 60 days following the initial performance test
                  1. Company name and address2. Statement by a responsible official, with that official's name, title, and signature, certifying the accuracy of the content of the report
                  
                  § 60.5235(b).
                
                
                   
                  
                  3. Date of report
                
                
                   
                  
                  4. Complete test report for the initial performance test
                
                
                   
                  
                  5. Results of CMS b performance evaluation
                
                
                   
                  
                  6. The values for the site-specific operating limits and the calculations and methods used to establish each operating limit
                
                
                   
                  
                  7. Documentation of installation of bag leak detection system for fabric filter
                
                
                   
                  
                  8. Results of initial air pollution control device inspection, including a description of repairs
                
                
                   
                  
                  9. The site-specific monitoring plan required under § 60.5200
                
                
                   
                  
                  10. The site-specific monitoring plan for your ash handling system required under § 60.5200
                
                
                  
                  Annual compliance report
                  No later than 12 months following the submission of the initial compliance report; subsequent reports are to be submitted no more than 12 months following the previous report
                  1. Company name and address2. Statement and signature by responsible official.
                    3. Date and beginning and ending dates of report.
                    4. If a performance test was conducted during the reporting period, the results of the test, including any new operating limits and associated calculations and the type of activated carbon used, if applicable.
                  
                  § 60.5235(c).
                
                
                   
                  
                  5. For each pollutant and operating parameter recorded using a CMS, the highest recorded 3-hour average and the lowest recorded 3-hour average, as applicable
                
                
                   
                  
                  6. If no deviations from emission limits, emission standards, or operating limits occurred, a statement that no deviations occurred
                
                
                   
                  
                  7. If a fabric filter is used, the date, time, and duration of alarms
                
                
                   
                  
                  8. If a performance evaluation of a CMS was conducted, the results, including any new operating limits and their associated calculations
                
                
                   
                  
                  9. If you met the requirements of § 60.5205(a)(3) and did not conduct a performance test, include the dates of the last three performance tests, a comparison to the 50 percent emission limit threshold of the emission level achieved in the last three performance tests, and a statement as to whether there have been any process changes
                
                
                   
                  
                  10. Documentation of periods when all qualified SSI unit operators were unavailable for more than 8 hours but less than 2 weeks
                
                
                   
                  
                  11. Results of annual pollutions control device inspections, including description of repairs
                
                
                   
                  
                  12. If there were no periods during which your CMSs had malfunctions, a statement that there were no periods during which your CMSs had malfunctions
                
                
                   
                  
                  13. If there were no periods during which your CMSs were out of control, a statement that there were no periods during which your CMSs were out of control
                
                
                   
                  
                  14. If there were no operator training deviations, a statement that there were no such deviations
                
                
                   
                  
                  15. Information on monitoring plan revisions, including a copy of any revised monitoring plan
                
                
                  Deviation report (deviations from emission limits, emission standards, or operating limits, as specified in § 60.5235(e)(1))
                  By August 1 of a calendar year for data collected during the first half of the calendar year; by February 1 of a calendar year for data collected during the second half of the calendar year
                  
                    If using a CMS:
                    1. Company name and address.
                    2. Statement by a responsible official.
                    3. The calendar dates and times your unit deviated from the emission limits or operating limits.
                    4. The averaged and recorded data for those dates.
                    5. Duration and cause of each deviation.
                  
                  § 60.5235(d).
                
                
                   
                  
                  6. Dates, times, and causes for monitor downtime incidents
                
                
                   
                  
                  7. A copy of the operating parameter monitoring data during each deviation and any test report that documents the emission levels
                
                
                   
                  
                  8. For periods of CMS malfunction or when a CMS was out of control, you must include the information specified in § 60.5235(d)(3)(viii)
                
                
                   
                  
                  
                    If not using a CMS:
                  
                
                
                   
                  
                  1. Company name and address
                
                
                   
                  
                  2. Statement by a responsible official
                
                
                   
                  
                  3. The total operating time of each affected SSI
                
                
                   
                  
                  4. The calendar dates and times your unit deviated from the emission limits, emission standard, or operating limits
                
                
                   
                  
                  5. The averaged and recorded data for those dates
                
                
                   
                  
                  6. Duration and cause of each deviation
                
                
                   
                  
                  7. A copy of any performance test report that showed a deviation from the emission limits or standards
                
                
                  
                   
                  
                  8. A brief description of any malfunction, a description of actions taken during the malfunction to minimize emissions, and corrective action taken
                
                
                  Notification of qualified operator deviation (if all qualified operators are not accessible for 2 weeks or more)
                  Within 10 days of deviation
                  1. Statement of cause of deviation2. Description of actions taken to ensure that a qualified operator will be available.
                    3. The date when a qualified operator will be accessible.
                  
                  § 60.5235(e).
                
                
                  Notification of status of qualified operator deviation
                  Every 4 weeks following notification of deviation

                  1. Description of actions taken to ensure that a qualified operator is accessible2. The date when you anticipate that a qualified operator will be accessible.
                    3. Request for approval to continue operation.
                  
                  § 60.5235(e).
                
                
                  Notification of resumed operation following shutdown (due to qualified operator deviation and as specified in § 60.5155(b)(2)(i)
                  Within five days of obtaining a qualified operator and resuming operation
                  1. Notification that you have obtained a qualified operator and are resuming operation
                  § 60.5235(e).
                
                
                  Notification of a force majeure
                  As soon as practicable following the date you first knew, or through due diligence should have known that the event may cause or caused a delay in conducting a performance test beyond the regulatory deadline; the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification must occur as soon as practicable
                  1. Description of the force majeure event2. Rationale for attributing the delay in conducting the performance test beyond the regulatory deadline to the force majeure
                    3. Description of the measures taken or to be taken to minimize the delay.
                    4. Identification of the date by which you propose to conduct the performance test.
                  
                  § 60.5235(f).
                
                
                  Notification of intent to start or stop use of a CMS
                  1 month before starting or stopping use of a CMS
                  1. Intent to start or stop use of a CMS
                  § 60.5235(g).
                
                
                  Notification of intent to conduct a performance test
                  At least 30 days prior to the performance test
                  1. Intent to conduct a performance test to comply with this subpart
                
                
                  Notification of intent to conduct a rescheduled performance test
                  At least 7 days prior to the date of a rescheduled performance test
                  1. Intent to conduct a rescheduled performance test to comply with this subpart
                
                
                  a This table is only a summary, see the referenced sections of the rule for the complete requirements.
                
                  b CMS means continuous monitoring system.
              
            
          
          
            Subpart NNNN [Reserved]
          
          
            Subpart OOOO—Standards of Performance for Crude Oil and Natural Gas Production, Transmission and Distribution for which Construction, Modification or Reconstruction Commenced After August 23, 2011, and on or before September 18, 2015
            
              Source:
              77 FR 49542, Aug. 16, 2012, unless otherwise noted.
            
            
              § 60.5360
              What is the purpose of this subpart?

              This subpart establishes emission standards and compliance schedules for the control of volatile organic compounds (VOC) and sulfur dioxide (SO2) emissions from affected facilities that commence construction, modification or reconstruction after August 23, 2011, and on or before September 18, 2015.
              [81 FR 35896, June 3, 2016]
            
            
              § 60.5365
              Am I subject to this subpart?

              You are subject to the applicable provisions of this subpart if you are the owner or operator of one or more of the onshore affected facilities listed in paragraphs (a) through (g) of this section for which you commence construction, modification or reconstruction after August 23, 2011, and on or before September 18, 2015.
              (a) Each gas well affected facility, which is a single natural gas well.
              (b) Each centrifugal compressor affected facility, which is a single centrifugal compressor using wet seals that is located between the wellhead and the point of custody transfer to the natural gas transmission and storage segment. A centrifugal compressor located at a well site, or an adjacent well site and servicing more than one well site, is not an affected facility under this subpart.
              (c) Each reciprocating compressor affected facility, which is a single reciprocating compressor located between the wellhead and the point of custody transfer to the natural gas transmission and storage segment. A reciprocating compressor located at a well site, or an adjacent well site and servicing more than one well site, is not an affected facility under this subpart.
              (d)(1) For the oil production segment (between the wellhead and the point of custody transfer to an oil pipeline), each pneumatic controller affected facility, which is a single continuous bleed natural gas-driven pneumatic controller operating at a natural gas bleed rate greater than 6 scfh.
              (2) For the natural gas production segment (between the wellhead and the point of custody transfer to the natural gas transmission and storage segment and not including natural gas processing plants), each pneumatic controller affected facility, which is a single continuous bleed natural gas-driven pneumatic controller operating at a natural gas bleed rate greater than 6 scfh.
              (3) For natural gas processing plants, each pneumatic controller affected facility, which is a single continuous bleed natural gas-driven pneumatic controller.
              (e) Each storage vessel affected facility, which is a single storage vessel located in the oil and natural gas production segment, natural gas processing segment or natural gas transmission and storage segment, and has the potential for VOC emissions equal to or greater than 6 tpy as determined according to this section by October 15, 2013 for Group 1 storage vessels and by April 15, 2014, or 30 days after startup (whichever is later) for Group 2 storage vessels, except as provided in paragraphs (e)(1) through (4) of this section. The potential for VOC emissions must be calculated using a generally accepted model or calculation methodology, based on the maximum average daily throughput determined for a 30-day period of production prior to the applicable emission determination deadline specified in this section. The determination may take into account requirements under a legally and practically enforceable limit in an operating permit or other requirement established under a Federal, State, local or tribal authority.
              (1) For each new, modified or reconstructed storage vessel receiving liquids pursuant to the standards for gas well affected facilities in § 60.5375, including wells subject to § 60.5375(f), you must determine the potential for VOC emissions within 30 days after startup of production.
              (2) A storage vessel affected facility that subsequently has its potential for VOC emissions decrease to less than 6 tpy shall remain an affected facility under this subpart.
              (3) For storage vessels not subject to a legally and practically enforceable limit in an operating permit or other requirement established under Federal, state, local or tribal authority, any vapor from the storage vessel that is recovered and routed to a process through a VRU designed and operated as specified in this section is not required to be included in the determination of VOC potential to emit for purposes of determining affected facility status, provided you comply with the requirements in paragraphs (e)(3)(i) through (iv) of this section.
              (i) You meet the cover requirements specified in § 60.5411(b).
              (ii) You meet the closed vent system requirements specified in § 60.5411(c).
              (iii) You maintain records that document compliance with paragraphs (e)(3)(i) and (ii) of this section.

              (iv) In the event of removal of apparatus that recovers and routes vapor to a process, or operation that is inconsistent with the conditions specified in paragraphs (e)(3)(i) and (ii) of this section, you must determine the storage vessel's potential for VOC emissions according to this section within 30 days of such removal or operation.
              (4) The following requirements apply immediately upon startup, startup of production, or return to service. A storage vessel affected facility that is reconnected to the original source of liquids is a storage vessel affected facility subject to the same requirements that applied before being removed from service. Any storage vessel that is used to replace any storage vessel affected facility is subject to the same requirements that apply to the storage vessel affected facility being replaced.
              (5) A storage vessel with a capacity greater than 100,000 gallons used to recycle water that has been passed through two stage separation is not a storage vessel affected facility.
              (f) The group of all equipment, except compressors, within a process unit is an affected facility.
              (1) Addition or replacement of equipment for the purpose of process improvement that is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (2) Equipment associated with a compressor station, dehydration unit, sweetening unit, underground storage vessel, field gas gathering system, or liquefied natural gas unit is covered by §§ 60.5400, 60.5401, 60.5402, 60.5421, and 60.5422 of this subpart if it is located at an onshore natural gas processing plant. Equipment not located at the onshore natural gas processing plant site is exempt from the provisions of §§ 60.5400, 60.5401, 60.5402, 60.5421, and 60.5422 of this subpart.
              (3) The equipment within a process unit of an affected facility located at onshore natural gas processing plants and described in paragraph (f) of this section are exempt from this subpart if they are subject to and controlled according to subparts VVa, GGG or GGGa of this part.
              (g) Sweetening units located at onshore natural gas processing plants that process natural gas produced from either onshore or offshore wells.
              (1) Each sweetening unit that processes natural gas is an affected facility; and
              (2) Each sweetening unit that processes natural gas followed by a sulfur recovery unit is an affected facility.

              (3) Facilities that have a design capacity less than 2 long tons per day (LT/D) of hydrogen sulfide (H2S) in the acid gas (expressed as sulfur) are required to comply with recordkeeping and reporting requirements specified in § 60.5423(c) but are not required to comply with §§ 60.5405 through 60.5407 and §§ 60.5410(g) and 60.5415(g) of this subpart.
              (4) Sweetening facilities producing acid gas that is completely reinjected into oil-or-gas-bearing geologic strata or that is otherwise not released to the atmosphere are not subject to §§ 60.5405 through 60.5407, 60.5410(g), 60.5415(g), and 60.5423 of this subpart.
              (h) The following provisions apply to gas well facilities that are hydraulically refractured.
              (1) A gas well facility that conducts a well completion operation following hydraulic refracturing is not an affected facility, provided that the requirements of § 60.5375 are met. For purposes of this provision, the dates specified in § 60.5375(a) do not apply, and such facilities, as of October 15, 2012, must meet the requirements of § 60.5375(a)(1) through (4).
              (2) A well completion operation following hydraulic refracturing at a gas well facility not conducted pursuant to § 60.5375 is a modification to the gas well affected facility.
              (3) Refracturing of a gas well facility does not affect the modification status of other equipment, process units, storage vessels, compressors, or pneumatic controllers located at the well site.
              (4) A gas well facility initially constructed after August 23, 2011, and on or before September 18, 2015 is considered an affected facility regardless of this provision.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58435, Sept. 23, 2013; 79 FR 79036, Dec. 31, 2014; 80 FR 48268, Aug. 12, 2015; 81 FR 35896, June 3, 2016]
            
            
              
              § 60.5370
              When must I comply with this subpart?
              (a) You must be in compliance with the standards of this subpart no later than October 15, 2012 or upon startup, whichever is later.
              (b) At all times, including periods of startup, shutdown, and malfunction, owners and operators shall maintain and operate any affected facility including associated air pollution control equipment in a manner consistent with good air pollution control practice for minimizing emissions. Determination of whether acceptable operating and maintenance procedures are being used will be based on information available to the Administrator which may include but is not limited to, monitoring results, opacity observations, review of operating and maintenance procedures, and inspection of the source.
              (c) You are exempt from the obligation to obtain a permit under 40 CFR part 70 or 40 CFR part 71, provided you are not otherwise required by law to obtain a permit under 40 CFR 70.3(a) or 40 CFR 71.3(a). Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart.
              (d) You are deemed to be in compliance with this subpart if you are in compliance with all applicable provisions of subpart OOOOa of this part.
              [77 FR 49542, Aug. 16, 2012, as amended at 81 FR 35896, June 3, 2016]
            
            
              § 60.5375
              What standards apply to gas well affected facilities?
              If you are the owner or operator of a gas well affected facility, you must comply with paragraphs (a) through (f) of this section.
              (a) Except as provided in paragraph (f) of this section, for each well completion operation with hydraulic fracturing begun prior to January 1, 2015, you must comply with the requirements of paragraphs (a)(3) and (4) of this section unless a more stringent state or local emission control requirement is applicable; optionally, you may comply with the requirements of paragraphs (a)(1) through (4) of this section. For each new well completion operation with hydraulic fracturing begun on or after January 1, 2015, you must comply with the requirements in paragraphs (a)(1) through (4) of this section. You must maintain a log as specified in paragraph (b).
              (1) For each stage of the well completion operation, as defined in § 60.5430, follow the requirements specified in paragraph (a)(1)(i) and (ii) of this section.
              (i) During the initial flowback stage, route the flowback into one or more well completion vessels or storage vessels and commence operation of a separator unless it is technically infeasible for a separator to function. Any gas present in the initial flowback stage is not subject to control under this section.
              (ii) During the separation flowback stage, route all recovered liquids from the separator to one or more well completion vessels or storage vessels, re-inject the liquids into the well or another well or route the recovered liquids to a collection system. Route the recovered gas from the separator into a gas flow line or collection system, re-inject the recovered gas into the well or another well, use the recovered gas as an on-site fuel source, or use the recovered gas for another useful purpose that a purchased fuel or raw material would serve. If it is infeasible to route the recovered gas as required above, follow the requirements in paragraph (a)(3) of this section. If, at any time during the separation flowback stage, it is not technically feasible for a separator to function, you must comply with (a)(1)(i) of this section.
              (2) All salable quality recovered gas must be routed to the gas flow line as soon as practicable. In cases where salable quality gas cannot be directed to the flow line, you must follow the requirements in paragraph (a)(3) of this section.

              (3) You must capture and direct recovered gas to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact tundra, permafrost or waterways. Completion combustion devices must be equipped with a reliable continuous ignition source.
              
              (4) You have a general duty to safely maximize resource recovery and minimize releases to the atmosphere during flowback and subsequent recovery.
              (b) You must maintain a log for each well completion operation at each gas well affected facility. The log must be completed on a daily basis for the duration of the well completion operation and must contain the records specified in § 60.5420(c)(1)(iii).
              (c) You must demonstrate initial compliance with the standards that apply to gas well affected facilities as required by § 60.5410.
              (d) You must demonstrate continuous compliance with the standards that apply to gas well affected facilities as required by § 60.5415.
              (e) You must perform the required notification, recordkeeping and reporting as required by § 60.5420.
              (f)(1) For each gas well affected facility specified in paragraphs (f)(1)(i) and (ii) of this section, you must comply with the requirements of paragraphs (f)(2) and (3) of this section.
              (i) Each well completion operation with hydraulic fracturing at a wildcat or delineation well.
              (ii) Each well completion operation with hydraulic fracturing at a non-wildcat low pressure gas well or non-delineation low pressure gas well.
              (2) Route the flowback into one or more well completion vessels and commence operation of a separator unless it is technically infeasible for a separator to function. Any gas present in the flowback before the separator can function is not subject to control under this section. You must capture and direct recovered gas to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact tundra, permafrost or waterways. Completion combustion devices must be equipped with a reliable continuous ignition source. You must also comply with paragraphs (a)(4) and (b) through (e) of this section.
              (3) You must maintain records specified in § 60.5420(c)(1)(iii) for wildcat, delineation and low pressure gas wells.
              [77 FR 49542, Aug. 16, 2012, as amended at 79 FR 79037, Dec. 31, 2014]
            
            
              § 60.5380
              What standards apply to centrifugal compressor affected facilities?
              You must comply with the standards in paragraphs (a) through (d) of this section for each centrifugal compressor affected facility.
              (a)(1) You must reduce VOC emissions from each centrifugal compressor wet seal fluid degassing system by 95.0 percent or greater.
              (2) If you use a control device to reduce emissions, you must equip the wet seal fluid degassing system with a cover that meets the requirements of § 60.5411(b), that is connected through a closed vent system that meets the requirements of § 60.5411(a) and routed to a control device that meets the conditions specified in § 60.5412(a), (b) and (c). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.
              (b) You must demonstrate initial compliance with the standards that apply to centrifugal compressor affected facilities as required by § 60.5410(b).
              (c) You must demonstrate continuous compliance with the standards that apply to centrifugal compressor affected facilities as required by § 60.5415(b).
              (d) You must perform the required notification, recordkeeping, and reporting as required by § 60.5420.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58436, Sept. 23, 2013]
            
            
              § 60.5385
              What standards apply to reciprocating compressor affected facilities?
              You must comply with the standards in paragraphs (a) through (d) of this section for each reciprocating compressor affected facility.
              (a) You must replace the reciprocating compressor rod packing according to either paragraph (a)(1) or (2) of this section or you must comply with paragraph (a)(3) of this section.

              (1) Before the compressor has operated for 26,000 hours. The number of hours of operation must be continuously monitored beginning upon initial startup of your reciprocating compressor affected facility, or October 15, 2012, or the date of the most recent reciprocating compressor rod packing replacement, whichever is later.
              (2) Prior to 36 months from the date of the most recent rod packing replacement, or 36 months from the date of startup for a new reciprocating compressor for which the rod packing has not yet been replaced.
              (3) Collect the emissions from the rod packing using a rod packing emissions collection system which operates under negative pressure and route the rod packing emissions to a process through a closed vent system that meets the requirements of § 60.5411(a).
              (b) You must demonstrate initial compliance with standards that apply to reciprocating compressor affected facilities as required by § 60.5410.
              (c) You must demonstrate continuous compliance with standards that apply to reciprocating compressor affected facilities as required by § 60.5415.
              (d) You must perform the required notification, recordkeeping, and reporting as required by § 60.5420.
              [77 FR 49542, Aug. 16, 2012, as amended at 79 FR 79037, Dec. 31, 2014]
            
            
              § 60.5390
              What standards apply to pneumatic controller affected facilities?
              For each pneumatic controller affected facility you must comply with the VOC standards, based on natural gas as a surrogate for VOC, in either paragraph (b)(1) or (c)(1) of this section, as applicable. Pneumatic controllers meeting the conditions in paragraph (a) of this section are exempt from this requirement.
              (a) The requirements of paragraph (b)(1) or (c)(1) of this section are not required if you determine that the use of a pneumatic controller affected facility with a bleed rate greater than the applicable standard is required based on functional needs, including but not limited to response time, safety and positive actuation. However, you must tag such pneumatic controller with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that pneumatic controller, as required in § 60.5420(c)(4)(ii).
              (b)(1) Each pneumatic controller affected facility at a natural gas processing plant must have a bleed rate of zero.
              (2) Each pneumatic controller affected facility at a natural gas processing plant must be tagged with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that pneumatic controller as required in § 60.5420(c)(4)(iv).
              (c)(1) Each pneumatic controller affected facility constructed, modified or reconstructed on or after October 15, 2013, at a location between the wellhead and a natural gas processing plant or the point of custody transfer to an oil pipeline must have a bleed rate less than or equal to 6 standard cubic feet per hour.
              (2) Each pneumatic controller affected facility constructed, modified or reconstructed on or after October 15, 2013, at a location between the wellhead and a natural gas processing plant or the point of custody transfer to an oil pipeline must be tagged with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that controller as required in § 60.5420(c)(4)(iii).
              (d) You must demonstrate initial compliance with standards that apply to pneumatic controller affected facilities as required by § 60.5410.
              (e) You must demonstrate continuous compliance with standards that apply to pneumatic controller affected facilities as required by § 60.5415.
              (f) You must perform the required notification, recordkeeping, and reporting as required by § 60.5420, except that you are not required to submit the notifications specified in § 60.5420(a).
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58436, Sept. 23, 2013; 79 FR 79038, Dec. 31, 2014]
            
            
              § 60.5395
              What standards apply to storage vessel affected facilities?

              Except as provided in paragraph (h) of this section, you must comply with the standards in this section for each storage vessel affected facility.
              
              (a)(1) If you are the owner or operator of a Group 1 storage vessel affected facility, you must comply with paragraph (b) of this section.
              (2) If you are the owner or operator of a Group 2 storage vessel affected facility, you must comply with paragraph (c) of this section.
              (b) Requirements for Group 1 storage vessel affected facilities. If you are the owner or operator of a Group 1 storage vessel affected facility, you must comply with paragraphs (b)(1) and (2) of this section.
              (1) You must submit a notification identifying each Group 1 storage vessel affected facility, including its location, with your initial annual report as specified in § 60.5420(b)(6)(iv).
              (2) You must comply with paragraphs (d) through (g) of this section.
              (c) Requirements for Group 2 storage vessel affected facilities. If you are the owner or operator of a Group 2 storage vessel affected facility, you must comply with paragraphs (d) through (g) of this section.
              (d) You must comply with the control requirements of paragraph (d)(1) of this section unless you meet the conditions specified in paragraph (d)(2) of this section.
              (1) Reduce VOC emissions by 95.0 percent according to the schedule specified in (d)(1)(i) and (ii) of this section.
              (i) For each Group 2 storage vessel affected facility, you must achieve the required emissions reductions by April 15, 2014, or within 60 days after startup, whichever is later, except as otherwise provided below in paragraph (f) of this section. For storage vessel affected facilities receiving liquids pursuant to the standards for gas well affected facilities in § 60.5375, you must achieve the required emissions reductions within 60 days after startup of production as defined in § 60.5430.
              (ii) For each Group 1 storage vessel affected facility, you must achieve the required emissions reductions by April 15, 2015.
              (2) Maintain the uncontrolled actual VOC emissions from the storage vessel affected facility at less than 4 tpy without considering control. Prior to using the uncontrolled actual VOC emission rate for compliance purposes, you must demonstrate that the uncontrolled actual VOC emissions have remained less than 4 tpy as determined monthly for 12 consecutive months. After such demonstration, you must determine the uncontrolled actual VOC emission rate each month. The uncontrolled actual VOC emissions must be calculated using a generally accepted model or calculation methodology. Monthly calculations must be based on the average throughput for the month. Monthly calculations must be separated by at least 14 days. You must comply with paragraph (d)(1) of this section if your storage vessel affected facility meets the conditions specified in paragraphs (d)(2)(i) or (ii) of this section.
              (i) If a well feeding the storage vessel affected facility undergoes fracturing or refracturing, you must comply with paragraph (d)(1) of this section as soon as liquids from the well following fracturing or refracturing are routed to the storage vessel affected facility.
              (ii) If the monthly emissions determination required in this section indicates that VOC emissions from your storage vessel affected facility increase to 4 tpy or greater and the increase is not associated with fracturing or refracturing of a well feeding the storage vessel affected facility, you must comply with paragraph (d)(1) of this section within 30 days of the monthly calculation.
              (e) Control requirements. (1) Except as required in paragraph (e)(2) of this section, if you use a control device to reduce emissions from your storage vessel affected facility, you must equip the storage vessel with a cover that meets the requirements of § 60.5411(b) and is connected through a closed vent system that meets the requirements of § 60.5411(c), and you must route emissions to a control device that meets the conditions specified in § 60.5412(c) and (d). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.

              (2) If you use a floating roof to reduce emissions, you must meet the requirements of § 60.112b(a)(1) or (2) and the relevant monitoring, inspection, recordkeeping, and reporting requirements in 40 CFR part 60, subpart Kb.
              
              (f) Requirements for Group 1 and Group 2 storage vessel affected facilities that are removed from service or returned to service. If you remove a Group 1 or Group 2 storage vessel affected facility from service, you must comply with paragraphs (f)(1) through (3) of this section. A Group 1 or Group 2 storage vessel is not an affected facility under this subpart for the period that it is removed from service.
              (1) For a storage vessel affected facility to be removed from service, you must comply with the requirements of paragraph (f)(1)(i) and (ii) of this section.
              (i) You must completely empty and degas the storage vessel, such that the storage vessel no longer contains crude oil, condensate, produced water or intermediate hydrocarbon liquids. A storage vessel where liquid is left on walls, as bottom clingage or in pools due to floor irregularity is considered to be completely empty.
              (ii) You must submit a notification as required in § 60.5420(b)(6)(vi) in your next annual report, identifying each storage vessel affected facility removed from service during the reporting period and the date of its removal from service.
              (2) If a storage vessel identified in paragraph (f)(1)(ii) of this section is returned to service, you must determine its affected facility status as provided in § 60.5365(e).
              (3) For each storage vessel affected facility returned to service during the reporting period, you must submit a notification in your next annual report as required in § 60.5420(b)(6)(vii), identifying each storage vessel affected facility and the date of its return to service.
              (g) Compliance, notification, recordkeeping, and reporting. You must comply with paragraphs (g)(1) through (3) of this section.
              (1) You must demonstrate initial compliance with standards as required by § 60.5410(h) and (i).
              (2) You must demonstrate continuous compliance with standards as required by § 60.5415(e)(3).
              (3) You must perform the required notification, recordkeeping and reporting as required by § 60.5420.
              (h) Exemptions. This subpart does not apply to storage vessels subject to and controlled in accordance with the requirements for storage vessels in 40 CFR part 60, subpart Kb, 40 CFR part 63, subparts G, CC, HH, or WW.
              [78 FR 58436, Sept. 23, 2013, as amended at 79 FR 79038, Dec. 31, 2014]
            
            
              § 60.5400
              What equipment leak standards apply to affected facilities at an onshore natural gas processing plant?
              This section applies to the group of all equipment, except compressors, within a process unit.
              (a) You must comply with the requirements of §§ 60.482-1a(a), (b), and (d), 60.482-2a, and 60.482-4a through 60.482-11a, except as provided in § 60.5401.
              (b) You may elect to comply with the requirements of §§ 60.483-1a and 60.483-2a, as an alternative.
              (c) You may apply to the Administrator for permission to use an alternative means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to that achieved by the controls required in this subpart according to the requirements of § 60.5402 of this subpart.
              (d) You must comply with the provisions of § 60.485a of this part except as provided in paragraph (f) of this section.
              (e) You must comply with the provisions of §§ 60.486a and 60.487a of this part except as provided in §§ 60.5401, 60.5421, and 60.5422 of this part.

              (f) You must use the following provision instead of § 60.485a(d)(1): Each piece of equipment is presumed to be in VOC service or in wet gas service unless an owner or operator demonstrates that the piece of equipment is not in VOC service or in wet gas service. For a piece of equipment to be considered not in VOC service, it must be determined that the VOC content can be reasonably expected never to exceed 10.0 percent by weight. For a piece of equipment to be considered in wet gas service, it must be determined that it contains or contacts the field gas before the extraction step in the process. For purposes of determining the percent VOC content of the process fluid that is contained in or contacts a piece of equipment, procedures that conform to the methods described in ASTM E169-93, E168-92, or E260-96 (incorporated by reference as specified in § 60.17) must be used.
            
            
              § 60.5401
              What are the exceptions to the equipment leak standards for affected facilities at onshore natural gas processing plants?
              (a) You may comply with the following exceptions to the provisions of § 60.5400(a) and (b).
              (b)(1) Each pressure relief device in gas/vapor service may be monitored quarterly and within 5 days after each pressure release to detect leaks by the methods specified in § 60.485a(b) except as provided in § 60.5400(c) and in paragraph (b)(4) of this section, and § 60.482-4a(a) through (c) of subpart VVa.
              (2) If an instrument reading of 500 ppm or greater is measured, a leak is detected.
              (3)(i) When a leak is detected, it must be repaired as soon as practicable, but no later than 15 calendar days after it is detected, except as provided in § 60.482-9a.
              (ii) A first attempt at repair must be made no later than 5 calendar days after each leak is detected.
              (4)(i) Any pressure relief device that is located in a nonfractionating plant that is monitored only by non-plant personnel may be monitored after a pressure release the next time the monitoring personnel are on-site, instead of within 5 days as specified in paragraph (b)(1) of this section and § 60.482-4a(b)(1) of subpart VVa.
              (ii) No pressure relief device described in paragraph (b)(4)(i) of this section must be allowed to operate for more than 30 days after a pressure release without monitoring.
              (c) Sampling connection systems are exempt from the requirements of § 60.482-5a.
              (d) Pumps in light liquid service, valves in gas/vapor and light liquid service, pressure relief devices in gas/vapor service, and connectors in gas/vapor service and in light liquid service that are located at a nonfractionating plant that does not have the design capacity to process 283,200 standard cubic meters per day (scmd) (10 million standard cubic feet per day) or more of field gas are exempt from the routine monitoring requirements of §§ 60.482-2a(a)(1), 60.482-7a(a), 60.482-11a(a), and paragraph (b)(1) of this section.
              (e) Pumps in light liquid service, valves in gas/vapor and light liquid service, pressure relief devices in gas/vapor service, and connectors in gas/vapor service and in light liquid service within a process unit that is located in the Alaskan North Slope are exempt from the routine monitoring requirements of §§ 60.482-2a(a)(1), 60.482-7a(a), 60.482-11a(a), and paragraph (b)(1) of this section.
              (f) An owner or operator may use the following provisions instead of § 60.485a(e):
              (1) Equipment is in heavy liquid service if the weight percent evaporated is 10 percent or less at 150 °C (302 °F) as determined by ASTM Method D86-96 (incorporated by reference as specified in § 60.17).
              (2) Equipment is in light liquid service if the weight percent evaporated is greater than 10 percent at 150 °C (302 °F) as determined by ASTM Method D86-96 (incorporated by reference as specified in § 60.17).

              (g) An owner or operator may use the following provisions instead of § 60.485a(b)(2): A calibration drift assessment shall be performed, at a minimum, at the end of each monitoring day. Check the instrument using the same calibration gas(es) that were used to calibrate the instrument before use. Follow the procedures specified in Method 21 of appendix A-7 of this part, Section 10.1, except do not adjust the meter readout to correspond to the calibration gas value. Record the instrument reading for each scale used as specified in § 60.486a(e)(8). Divide these readings by the initial calibration values for each scale and multiply by 100 to express the calibration drift as a percentage. If any calibration drift assessment shows a negative drift of more than 10 percent from the initial calibration value, then all equipment monitored since the last calibration with instrument readings below the appropriate leak definition and above the leak definition multiplied by (100 minus the percent of negative drift/divided by 100) must be re-monitored. If any calibration drift assessment shows a positive drift of more than 10 percent from the initial calibration value, then, at the owner/operator's discretion, all equipment since the last calibration with instrument readings above the appropriate leak definition and below the leak definition multiplied by (100 plus the percent of positive drift/divided by 100) may be re-monitored.
              [77 FR 49542, Aug. 16, 2012, as amended at 79 FR 79038, Dec. 31, 2014]
            
            
              § 60.5402
              What are the alternative emission limitations for equipment leaks from onshore natural gas processing plants?

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in VOC emissions at least equivalent to the reduction in VOC emissions achieved under any design, equipment, work practice or operational standard, the Administrator will publish, in the Federal Register, a notice permitting the use of that alternative means for the purpose of compliance with that standard. The notice may condition permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section must be published only after notice and an opportunity for a public hearing.
              (c) The Administrator will consider applications under this section from either owners or operators of affected facilities, or manufacturers of control equipment.
              (d) The Administrator will treat applications under this section according to the following criteria, except in cases where the Administrator concludes that other criteria are appropriate:
              (1) The applicant must collect, verify and submit test data, covering a period of at least 12 months, necessary to support the finding in paragraph (a) of this section.
              (2) If the applicant is an owner or operator of an affected facility, the applicant must commit in writing to operate and maintain the alternative means so as to achieve a reduction in VOC emissions at least equivalent to the reduction in VOC emissions achieved under the design, equipment, work practice or operational standard.
            
            
              § 60.5405
              What standards apply to sweetening units at onshore natural gas processing plants?

              (a) During the initial performance test required by § 60.8(b), you must achieve at a minimum, an SO2 emission reduction efficiency (Zi) to be determined from Table 1 of this subpart based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.

              (b) After demonstrating compliance with the provisions of paragraph (a) of this section, you must achieve at a minimum, an SO2 emission reduction efficiency (Zc) to be determined from Table 2 of this subpart based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.
            
            
              § 60.5406
              What test methods and procedures must I use for my sweetening units affected facilities at onshore natural gas processing plants?
              (a) In conducting the performance tests required in § 60.8, you must use the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in paragraph § 60.8(b).

              (b) During a performance test required by § 60.8, you must determine the minimum required reduction efficiencies (Z) of SO2 emissions as required in § 60.5405(a) and (b) as follows:
              (1) The average sulfur feed rate (X) must be computed as follows:
              
                ER16AU12.000
              
              
                Where:
                
                X = average sulfur feed rate, Mg/D (LT/D).
                Qa = average volumetric flow rate of acid gas from sweetening unit, dscm/day (dscf/day).
                
                Y = average H2S concentration in acid gas feed from sweetening unit, percent by volume, expressed as a decimal.
                K = (32 kg S/kg-mole)/((24.04 dscm/kg-mole)(1000 kg S/Mg)).
                 = 1.331 × 10−3Mg/dscm, for metric units.
                 = (32 lb S/lb-mole)/((385.36 dscf/lb-mole)(2240 lb S/long ton)).
                 = 3.707 × 10−5 long ton/dscf, for English units.
              
              

              (2) You must use the continuous readings from the process flowmeter to determine the average volumetric flow rate (Qa) in dscm/day (dscf/day) of the acid gas from the sweetening unit for each run.

              (3) You must use the Tutwiler procedure in § 60.5408 or a chromatographic procedure following ASTM E260-96 (incorporated by reference as specified in § 60.17) to determine the H2S concentration in the acid gas feed from the sweetening unit (Y). At least one sample per hour (at equally spaced intervals) must be taken during each 4-hour run. The arithmetic mean of all samples must be the average H2S concentration (Y) on a dry basis for the run. By multiplying the result from the Tutwiler procedure by 1.62 × 10−3, the units gr/100 scf are converted to volume percent.

              (4) Using the information from paragraphs (b)(1) and (b)(3) of this section, Tables 1 and 2 of this subpart must be used to determine the required initial (Zi) and continuous (Zc) reduction efficiencies of SO2 emissions.
              (c) You must determine compliance with the SO2 standards in § 60.5405(a) or (b) as follows:
              (1) You must compute the emission reduction efficiency (R) achieved by the sulfur recovery technology for each run using the following equation:
              
                ER16AU12.001
              
              (2) You must use the level indicators or manual soundings to measure the liquid sulfur accumulation rate in the product storage vessels. You must use readings taken at the beginning and end of each run, the tank geometry, sulfur density at the storage temperature, and sample duration to determine the sulfur production rate (S) in kg/hr (lb/hr) for each run.
              (3) You must compute the emission rate of sulfur for each run as follows:
              
                ER16AU12.002
              
              
                Where:
                
                E = emission rate of sulfur per run, kg/hr.
                Ce = concentration of sulfur equivalent (SO2+ reduced sulfur), g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                K1 = conversion factor, 1000 g/kg (7000 gr/lb).
              
              
              (4) The concentration (Ce) of sulfur equivalent must be the sum of the SO2 and TRS concentrations, after being converted to sulfur equivalents. For each run and each of the test methods specified in this paragraph (c) of this section, you must use a sampling time of at least 4 hours. You must use Method 1 of appendix A to part 60 of this chapter to select the sampling site. The sampling point in the duct must be at the centroid of the cross-section if the area is less than 5 m2 (54 ft2) or at a point no closer to the walls than 1 m (39 in) if the cross-sectional area is 5 m2 or more, and the centroid is more than 1 m (39 in.) from the wall.
              

              (i) You must use Method 6 of appendix A to part 60 of this chapter to determine the SO2 concentration. You must take eight samples of 20 minutes each at 30-minute intervals. The arithmetic average must be the concentration for the run. The concentration must be multiplied by 0.5 × 10−3 to convert the results to sulfur equivalent.

              (ii) You must use Method 15 of appendix A to part 60 of this chapter to determine the TRS concentration from reduction-type devices or where the oxygen content of the effluent gas is less than 1.0 percent by volume. The sampling rate must be at least 3 liters/min (0.1 ft3/min) to insure minimum residence time in the sample line. You must take sixteen samples at 15-minute intervals. The arithmetic average of all the samples must be the concentration for the run. The concentration in ppm reduced sulfur as sulfur must be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iii) You must use Method 16A or Method 15 of appendix A to part 60 of this chapter or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17) to determine the reduced sulfur concentration from oxidation-type devices or where the oxygen content of the effluent gas is greater than 1.0 percent by volume. You must take eight samples of 20 minutes each at 30-minute intervals. The arithmetic average must be the concentration for the run. The concentration in ppm reduced sulfur as sulfur must be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iv) You must use Method 2 of appendix A to part 60 of this chapter to determine the volumetric flow rate of the effluent gas. A velocity traverse must be conducted at the beginning and end of each run. The arithmetic average of the two measurements must be used to calculate the volumetric flow rate (Qsd) for the run. For the determination of the effluent gas molecular weight, a single integrated sample over the 4-hour period may be taken and analyzed or grab samples at 1-hour intervals may be taken, analyzed, and averaged. For the moisture content, you must take two samples of at least 0.10 dscm (3.5 dscf) and 10 minutes at the beginning of the 4-hour run and near the end of the time period. The arithmetic average of the two runs must be the moisture content for the run.
            
            
              § 60.5407
              What are the requirements for monitoring of emissions and operations from my sweetening unit affected facilities at onshore natural gas processing plants?
              (a) If your sweetening unit affected facility is located at an onshore natural gas processing plant and is subject to the provisions of § 60.5405(a) or (b) you must install, calibrate, maintain, and operate monitoring devices or perform measurements to determine the following operations information on a daily basis:
              (1) The accumulation of sulfur product over each 24-hour period. The monitoring method may incorporate the use of an instrument to measure and record the liquid sulfur production rate, or may be a procedure for measuring and recording the sulfur liquid levels in the storage vessels with a level indicator or by manual soundings, with subsequent calculation of the sulfur production rate based on the tank geometry, stored sulfur density, and elapsed time between readings. The method must be designed to be accurate within ±2 percent of the 24-hour sulfur accumulation.
              (2) The H2S concentration in the acid gas from the sweetening unit for each 24-hour period. At least one sample per 24-hour period must be collected and analyzed using the equation specified in § 60.5406(b)(1). The Administrator may require you to demonstrate that the H2S concentration obtained from one or more samples over a 24-hour period is within ±20 percent of the average of 12 samples collected at equally spaced intervals during the 24-hour period. In instances where the H2S concentration of a single sample is not within ±20 percent of the average of the 12 equally spaced samples, the Administrator may require a more frequent sampling schedule.
              (3) The average acid gas flow rate from the sweetening unit. You must install and operate a monitoring device to continuously measure the flow rate of acid gas. The monitoring device reading must be recorded at least once per hour during each 24-hour period. The average acid gas flow rate must be computed from the individual readings.
              (4) The sulfur feed rate (X). For each 24-hour period, you must compute X using the equation specified in § 60.5406(b)(1).
              (5) The required sulfur dioxide emission reduction efficiency for the 24-hour period. You must use the sulfur feed rate and the H2S concentration in the acid gas for the 24-hour period, as applicable, to determine the required reduction efficiency in accordance with the provisions of § 60.5405(b).
              (b) Where compliance is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device, you must install, calibrate, maintain, and operate monitoring devices and continuous emission monitors as follows:
              (1) A continuous monitoring system to measure the total sulfur emission rate (E) of SO
                2
                in the gases discharged to the atmosphere. The SO2 emission rate must be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system must be set so that the equivalent emission limit of § 60.5405(b) will be between 30 percent and 70 percent of the measurement range of the instrument system.
              (2) Except as provided in paragraph (b)(3) of this section: A monitoring device to measure the temperature of the gas leaving the combustion zone of the incinerator, if compliance with § 60.5405(a) is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device. The monitoring device must be certified by the manufacturer to be accurate to within ±1 percent of the temperature being measured.

              (3) When performance tests are conducted under the provision of § 60.8 to demonstrate compliance with the standards under § 60.5405, the temperature of the gas leaving the incinerator combustion zone must be determined using the monitoring device. If the volumetric ratio of sulfur dioxide to sulfur dioxide plus total reduced sulfur (expressed as SO2) in the gas leaving the incinerator is equal to or less than 0.98, then temperature monitoring may be used to demonstrate that sulfur dioxide emission monitoring is sufficient to determine total sulfur emissions. At all times during the operation of the facility, you must maintain the average temperature of the gas leaving the combustion zone of the incinerator at or above the appropriate level determined during the most recent performance test to ensure the sulfur compound oxidation criteria are met. Operation at lower average temperatures may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. You may request that the minimum incinerator temperature be reestablished by conducting new performance tests under § 60.8.
              (4) Upon promulgation of a performance specification of continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants, you may, as an alternative to paragraph (b)(2) of this section, install, calibrate, maintain, and operate a continuous emission monitoring system for total reduced sulfur compounds as required in paragraph (d) of this section in addition to a sulfur dioxide emission monitoring system. The sum of the equivalent sulfur mass emission rates from the two monitoring systems must be used to compute the total sulfur emission rate (E).

              (c) Where compliance is achieved through the use of a reduction control system not followed by a continually operated incineration device, you must install, calibrate, maintain, and operate a continuous monitoring system to measure the emission rate of reduced sulfur compounds as SO2 equivalent in the gases discharged to the atmosphere. The SO2 equivalent compound emission rate must be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system must be set so that the equivalent emission limit of § 60.5405(b) will be between 30 and 70 percent of the measurement range of the system. This requirement becomes effective upon promulgation of a performance specification for continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants.
              
              (d) For those sources required to comply with paragraph (b) or (c) of this section, you must calculate the average sulfur emission reduction efficiency achieved (R) for each 24-hour clock interval. The 24-hour interval may begin and end at any selected clock time, but must be consistent. You must compute the 24-hour average reduction efficiency (R) based on the 24-hour average sulfur production rate (S) and sulfur emission rate (E), using the equation in § 60.5406(c)(1).
              (1) You must use data obtained from the sulfur production rate monitoring device specified in paragraph (a) of this section to determine S.
              (2) You must use data obtained from the sulfur emission rate monitoring systems specified in paragraphs (b) or (c) of this section to calculate a 24-hour average for the sulfur emission rate (E). The monitoring system must provide at least one data point in each successive 15-minute interval. You must use at least two data points to calculate each 1-hour average. You must use a minimum of 18 1-hour averages to compute each 24-hour average.

              (e) In lieu of complying with paragraphs (b) or (c) of this section, those sources with a design capacity of less than 152 Mg/D (150 LT/D) of H2S expressed as sulfur may calculate the sulfur emission reduction efficiency achieved for each 24-hour period by:
              
                ER16AU12.003
              
              
                Where:
                
                R = The sulfur dioxide removal efficiency achieved during the 24-hour period, percent.
                K2 = Conversion factor, 0.02400 Mg/D per kg/hr (0.01071 LT/D per lb/hr).
                S = The sulfur production rate during the 24-hour period, kg/hr (lb/hr).
                X = The sulfur feed rate in the acid gas, Mg/D (LT/D).
              
              
              (f) The monitoring devices required in paragraphs (b)(1), (b)(3) and (c) of this section must be calibrated at least annually according to the manufacturer's specifications, as required by § 60.13(b).
              (g) The continuous emission monitoring systems required in paragraphs (b)(1), (b)(3), and (c) of this section must be subject to the emission monitoring requirements of § 60.13 of the General Provisions. For conducting the continuous emission monitoring system performance evaluation required by § 60.13(c), Performance Specification 2 of appendix B to part 60 of this chapter must apply, and Method 6 must be used for systems required by paragraph (b) of this section.
            
            
              § 60.5408
              What is an optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure?
              The Tutwiler procedure may be found in the Gas Engineers Handbook, Fuel Gas Engineering practices, The Industrial Press, 93 Worth Street, New York, NY, 1966, First Edition, Second Printing, page 6/25 (Docket A-80-20-A, Entry II-I-67).
              (a) When an instantaneous sample is desired and H2S concentration is ten grains per 1000 cubic foot or more, a 100 ml Tutwiler burette is used. For concentrations less than ten grains, a 500 ml Tutwiler burette and more dilute solutions are used. In principle, this method consists of titrating hydrogen sulfide in a gas sample directly with a standard solution of iodine.
              (b) Apparatus. (See Figure 1 of this subpart) A 100 or 500 ml capacity Tutwiler burette, with two-way glass stopcock at bottom and three-way stopcock at top which connect either with inlet tubulature or glass-stoppered cylinder, 10 ml capacity, graduated in 0.1 ml subdivision; rubber tubing connecting burette with leveling bottle.
              (c) Reagents. (1) Iodine stock solution, 0.1N. Weight 12.7 g iodine, and 20 to 25 g cp potassium iodide for each liter of solution. Dissolve KI in as little water as necessary; dissolve iodine in concentrated KI solution, make up to proper volume, and store in glass-stoppered brown glass bottle.

              (2) Standard iodine solution, 1 ml = 0.001771 g I. Transfer 33.7 ml of above 0.1N stock solution into a 250 ml volumetric flask; add water to mark and mix well. Then, for 100 ml sample of gas, 1 ml of standard iodine solution is equivalent to 100 grains H2S per cubic feet of gas.
              (3) Starch solution. Rub into a thin paste about one teaspoonful of wheat starch with a little water; pour into about a pint of boiling water; stir; let cool and decant off clear solution. Make fresh solution every few days.
              (d) Procedure. Fill leveling bulb with starch solution. Raise (L), open cock (G), open (F) to (A), and close (F) when solutions starts to run out of gas inlet. Close (G). Purge gas sampling line and connect with (A). Lower (L) and open (F) and (G). When liquid level is several ml past the 100 ml mark, close (G) and (F), and disconnect sampling tube. Open (G) and bring starch solution to 100 ml mark by raising (L); then close (G). Open (F) momentarily, to bring gas in burette to atmospheric pressure, and close (F). Open (G), bring liquid level down to 10 ml mark by lowering (L). Close (G), clamp rubber tubing near (E) and disconnect it from burette. Rinse graduated cylinder with a standard iodine solution (0.00171 g I per ml); fill cylinder and record reading. Introduce successive small amounts of iodine thru (F); shake well after each addition; continue until a faint permanent blue color is obtained. Record reading; subtract from previous reading, and call difference D.

              (e) With every fresh stock of starch solution perform a blank test as follows: Introduce fresh starch solution into burette up to 100 ml mark. Close (F) and (G). Lower (L) and open (G). When liquid level reaches the 10 ml mark, close (G). With air in burette, titrate as during a test and up to same end point. Call ml of iodine used C. Then, Grains H2S per 100 cubic foot of gas = 100(D-C)

              (f) Greater sensitivity can be attained if a 500 ml capacity Tutwiler burette is used with a more dilute (0.001N) iodine solution. Concentrations less than 1.0 grains per 100 cubic foot can be determined in this way. Usually, the starch-iodine end point is much less distinct, and a blank determination of end point, with H2S-free gas or air, is required.
              
                
                ER16AU12.004
              
            
            
              
              § 60.5410
              How do I demonstrate initial compliance with the standards for my gas well affected facility, my centrifugal compressor affected facility, my reciprocating compressor affected facility, my pneumatic controller affected facility, my storage vessel affected facility, and my equipment leaks and sweetening unit affected facilities at onshore natural gas processing plants?
              You must determine initial compliance with the standards for each affected facility using the requirements in paragraphs (a) through (i) of this section. The initial compliance period begins on October 15, 2012, or upon initial startup, whichever is later, and ends no later than one year after the initial startup date for your affected facility or no later than one year after October 15, 2012. The initial compliance period may be less than one full year.
              (a) To achieve initial compliance with the standards for each well completion operation conducted at your gas well affected facility you must comply with paragraphs (a)(1) through (a)(4) of this section.
              (1) You must submit the notification required in § 60.5420(a)(2).
              (2) You must submit the initial annual report for your well affected facility as required in § 60.5420(b).
              (3) You must maintain a log of records as specified in § 60.5420(c)(1)(i) through (iv) for each well completion operation conducted during the initial compliance period.
              (4) For each gas well affected facility subject to both § 60.5375(a)(1) and (3), as an alternative to retaining the records specified in § 60.5420(c)(1)(i) through (iv), you may maintain records of one or more digital photographs with the date the photograph was taken and the latitude and longitude of the well site imbedded within or stored with the digital file showing the equipment for storing or re-injecting recovered liquid, equipment for routing recovered gas to the gas flow line and the completion combustion device (if applicable) connected to and operating at each gas well completion operation that occurred during the initial compliance period. As an alternative to imbedded latitude and longitude within the digital photograph, the digital photograph may consist of a photograph of the equipment connected and operating at each well completion operation with a photograph of a separately operating GIS device within the same digital picture, provided the latitude and longitude output of the GIS unit can be clearly read in the digital photograph.
              (b)(1) To achieve initial compliance with standards for your centrifugal compressor affected facility you must reduce VOC emissions from each centrifugal compressor wet seal fluid degassing system by 95.0 percent or greater as required by § 60.5380 and as demonstrated by the requirements of § 60.5413.
              (2) If you use a control device to reduce emissions, you must equip the wet seal fluid degassing system with a cover that meets the requirements of § 60.5411(b) that is connected through a closed vent system that meets the requirements of § 60.5411(a) and is routed to a control device that meets the conditions specified in § 60.5412(a), (b) and (c). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.
              (3) You must conduct an initial performance test as required in § 60.5413 within 180 days after initial startup or by October 15, 2012, whichever is later, and you must comply with the continuous compliance requirements in § 60.5415(b)(1) through (3).
              (4) You must conduct the initial inspections required in § 60.5416(a) and (b).
              (5) You must install and operate the continuous parameter monitoring systems in accordance with § 60.5417(a) through (g), as applicable.
              (6) [Reserved]
              (7) You must submit the initial annual report for your centrifugal compressor affected facility as required in § 60.5420(b)(3) for each centrifugal compressor affected facility.
              (8) You must maintain the records as specified in § 60.5420(c)(2).
              (c) To achieve initial compliance with the standards for each reciprocating compressor affected facility you must comply with paragraphs (c)(1) through (4) of this section.

              (1) If complying with § 60.5385(a)(1) or (2), during the initial compliance period, you must continuously monitor the number of hours of operation or track the number of months since the last rod packing replacement.
              (2) If complying with § 60.5385(a)(3), you must operate the rod packing emissions collection system under negative pressure and route emissions to a process through a closed vent system that meets the requirements of § 60.5411(a).
              (3) You must submit the initial annual report for your reciprocating compressor as required in § 60.5420(b).
              (4) You must maintain the records as specified in § 60.5420(c)(3) for each reciprocating compressor affected facility.
              (d) To achieve initial compliance with emission standards for your pneumatic controller affected facility you must comply with the requirements specified in paragraphs (d)(1) through (6) of this section, as applicable.
              (1) You must demonstrate initial compliance by maintaining records as specified in § 60.5420(c)(4)(ii) of your determination that the use of a pneumatic controller affected facility with a bleed rate greater than 6 standard cubic feet of gas per hour is required as specified in § 60.5390(a).
              (2) You own or operate a pneumatic controller affected facility located at a natural gas processing plant and your pneumatic controller is driven by a gas other than natural gas and therefore emits zero natural gas.
              (3) You own or operate a pneumatic controller affected facility located between the wellhead and a natural gas processing plant and the manufacturer's design specifications indicate that the controller emits less than or equal to 6 standard cubic feet of gas per hour.
              (4) You must tag each new pneumatic controller affected facility according to the requirements of § 60.5390(b)(2) or (c)(2).
              (5) You must include the information in paragraph (d)(1) of this section and a listing of the pneumatic controller affected facilities specified in paragraphs (d)(2) and (3) of this section in the initial annual report submitted for your pneumatic controller affected facilities constructed, modified or reconstructed during the period covered by the annual report according to the requirements of § 60.5420(b).
              (6) You must maintain the records as specified in § 60.5420(c)(4) for each pneumatic controller affected facility.
              (e) [Reserved]
              (f) For affected facilities at onshore natural gas processing plants, initial compliance with the VOC requirements is demonstrated if you are in compliance with the requirements of § 60.5400.
              (g) For sweetening unit affected facilities at onshore natural gas processing plants, initial compliance is demonstrated according to paragraphs (g)(1) through (3) of this section.
              (1) To determine compliance with the standards for SO2 specified in § 60.5405(a), during the initial performance test as required by § 60.8, the minimum required sulfur dioxide emission reduction efficiency (Zi) is compared to the emission reduction efficiency (R) achieved by the sulfur recovery technology as specified in paragraphs (g)(1)(i) and (ii) of this section.
              (i) If R ≥ Zi, your affected facility is in compliance.
              (ii) If R < Zi, your affected facility is not in compliance.
              (2) The emission reduction efficiency (R) achieved by the sulfur reduction technology must be determined using the procedures in § 60.5406(c)(1).
              (3) You have submitted the results of paragraphs (g)(1) and (2) of this section in the initial annual report submitted for your sweetening unit affected facilities at onshore natural gas processing plants.
              (h) For each storage vessel affected facility, you must comply with paragraphs (h)(1) through (5) of this section. For a Group 1 storage vessel affected facility, you must demonstrate initial compliance by April 15, 2015, except as otherwise provided in paragraph (i) of this section. For a Group 2 storage vessel affected facility, you must demonstrate initial compliance by April 15, 2014, or within 60 days after startup, whichever is later.
              (1) You must determine the potential VOC emission rate as specified in § 60.5365(e).

              (2) You must reduce VOC emissions in accordance with § 60.5395(d).
              
              (3) If you use a control device to reduce emissions, or if you route emissions to a process, you must demonstrate initial compliance by meeting the requirements in § 60.5395(e).
              (4) You must submit the information required for your storage vessel affected facility as specified in § 60.5420(b).
              (5) You must maintain the records required for your storage vessel affected facility, as specified in § 60.5420(c)(5) through (8) and § 60.5420(c)(12) and (13) for each storage vessel affected facility.
              (i) For each Group 1 storage vessel affected facility, you must submit the notification specified in § 60.5395(b)(2) with the initial annual report specified in § 60.5420(b)(6).
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58437, Sept. 23, 2013; 79 FR 79038, Dec. 31, 2014; 81 FR 35896, June 3, 2016]
            
            
              § 60.5411
              What additional requirements must I meet to determine initial compliance for my covers and closed vent systems routing materials from storage vessels, reciprocating compressors and centrifugal compressor wet seal degassing systems?
              You must meet the applicable requirements of this section for each cover and closed vent system used to comply with the emission standards for your storage vessel, reciprocating compressor or centrifugal compressor affected facility.
              (a) Closed vent system requirements for reciprocating compressors and for centrifugal compressor wet seal degassing systems. (1) You must design the closed vent system to route all gases, vapors, and fumes emitted from the material in the reciprocating compressor rod packing emissions collection system or the wet seal fluid degassing system to a control device or to a process that meets the requirements specified in § 60.5412(a) through (c).
              (2) You must design and operate the closed vent system with no detectable emissions as demonstrated by § 60.5416(b).
              (3) You must meet the requirements specified in paragraphs (a)(3)(i) and (ii) of this section if the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device.
              (i) Except as provided in paragraph (a)(3)(ii) of this section, you must comply with either paragraph (a)(3)(i)(A) or (B) of this section for each bypass device.
              (A) You must properly install, calibrate, maintain, and operate a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere that is capable of taking periodic readings as specified in § 60.5416(a)(4) and either sounds an alarm, or initiates notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is activated according to § 60.5420(c)(8).
              (B) You must secure the bypass device valve installed at the inlet to the bypass device in the non-diverting position using a car-seal or a lock-and-key type configuration.
              (ii) Low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and safety devices are not subject to the requirements of paragraph (a)(3)(i) of this section.
              (b) Cover requirements for storage vessels and centrifugal compressor wet seal degassing systems. (1) The cover and all openings on the cover (e.g., access hatches, sampling ports, pressure relief valves and gauge wells) shall form a continuous impermeable barrier over the entire surface area of the liquid in the storage vessel or wet seal fluid degassing system.
              (2) Each cover opening shall be secured in a closed, sealed position (e.g., covered by a gasketed lid or cap) whenever material is in the unit on which the cover is installed except during those times when it is necessary to use an opening as follows:
              (i) To add material to, or remove material from the unit (this includes openings necessary to equalize or balance the internal pressure of the unit following changes in the level of the material in the unit);

              (ii) To inspect or sample the material in the unit;
              
              (iii) To inspect, maintain, repair, or replace equipment located inside the unit; or
              (iv) To vent liquids, gases, or fumes from the unit through a closed-vent system designed and operated in accordance with the requirements of paragraph (a) or (c) of this section to a control device or to a process.
              (3) Each storage vessel thief hatch shall be equipped, maintained and operated with a weighted mechanism or equivalent, to ensure that the lid remains properly seated. You must select gasket material for the hatch based on composition of the fluid in the storage vessel and weather conditions.
              (c) Closed vent system requirements for storage vessel affected facilities using a control device or routing emissions to a process. (1) You must design the closed vent system to route all gases, vapors, and fumes emitted from the material in the storage vessel to a control device that meets the requirements specified in § 60.5412(c) and (d), or to a process.
              (2) You must design and operate a closed vent system with no detectable emissions, as determined using olfactory, visual and auditory inspections. Each closed vent system that routes emissions to a process must be operational 95 percent of the year or greater.
              (3) You must meet the requirements specified in paragraphs (c)(3)(i) and (ii) of this section if the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device or to a process.
              (i) Except as provided in paragraph (c)(3)(ii) of this section, you must comply with either paragraph (c)(3)(i)(A) or (B) of this section for each bypass device.
              (A) You must properly install, calibrate, maintain, and operate a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere and that either sounds an alarm, or initiates notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is activated according to § 60.5420(c)(8).
              (B) You must secure the bypass device valve installed at the inlet to the bypass device in the non-diverting position using a car-seal or a lock-and-key type configuration.
              (ii) Low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and safety devices are not subject to the requirements of paragraph (c)(3)(i) of this section.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58438, Sept. 23, 2013; 79 FR 79038, Dec. 31, 2014; 81 FR 35896, June 3, 2016]
            
            
              § 60.5412
              What additional requirements must I meet for determining initial compliance with control devices used to comply with the emission standards for my storage vessel or centrifugal compressor affected facility?
              You must meet the applicable requirements of this section for each control device used to comply with the emission standards for your storage vessel or centrifugal compressor affected facility.
              (a) Each control device used to meet the emission reduction standard in § 60.5380(a)(1) for your centrifugal compressor affected facility must be installed according to paragraphs (a)(1) through (3) of this section. As an alternative, you may install a control device model tested under § 60.5413(d), which meets the criteria in § 60.5413(d)(11) and § 60.5413(e).
              (1) Each combustion device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) must be designed and operated in accordance with one of the performance requirements specified in paragraphs (a)(1)(i) through (iv) of this section.
              (i) You must reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413.

              (ii) You must reduce the concentration of TOC in the exhaust gases at the outlet to the device to a level equal to or less than 275 parts per million by volume as propane on a wet basis corrected to 3 percent oxygen as determined in accordance with the requirements of § 60.5413.
              (iii) You must operate at a minimum temperature of 760 °C for a control device that can demonstrate a uniform combustion zone temperature during the performance test conducted under § 60.5413.
              (iv) If a boiler or process heater is used as the control device, then you must introduce the vent stream into the flame zone of the boiler or process heater.
              (2) Each vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device must be designed and operated to reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413. As an alternative to the performance testing requirements, you may demonstrate initial compliance by conducting a design analysis for vapor recovery devices according to the requirements of § 60.5413(c).
              (3) You must design and operate a flare in accordance with the requirements of § 60.5413.
              (b) You must operate each control device installed on your centrifugal compressor affected facility in accordance with the requirements specified in paragraphs (b)(1) and (2) of this section.
              (1) You must operate each control device used to comply with this subpart at all times when gases, vapors, and fumes are vented from the wet seal fluid degassing system affected facility, as required under § 60.5380(a), through the closed vent system to the control device. You may vent more than one affected facility to a control device used to comply with this subpart.
              (2) For each control device monitored in accordance with the requirements of § 60.5417(a) through (g), you must demonstrate compliance according to the requirements of § 60.5415(b)(2), as applicable.
              (c) For each carbon adsorption system used as a control device to meet the requirements of paragraph (a)(2) or (d)(2) of this section, you must manage the carbon in accordance with the requirements specified in paragraphs (c)(1) or (2) of this section.
              (1) Following the initial startup of the control device, you must replace all carbon in the control device with fresh carbon on a regular, predetermined time interval that is no longer than the carbon service life established according to § 60.5413(c)(2) or (3) or according to the design required in paragraph (d)(2) of this section, for the carbon adsorption system. You must maintain records identifying the schedule for replacement and records of each carbon replacement as required in § 60.5420(c)(10) and (12).
              (2) You must either regenerate, reactivate, or burn the spent carbon removed from the carbon adsorption system in one of the units specified in paragraphs (c)(2)(i) through (vii) of this section.
              (i) Regenerate or reactivate the spent carbon in a thermal treatment unit for which you have been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 264, subpart X.
              (ii) Regenerate or reactivate the spent carbon in a thermal treatment unit equipped with and operating air emission controls in accordance with this section.
              (iii) Regenerate or reactivate the spent carbon in a thermal treatment unit equipped with and operating organic air emission controls in accordance with an emissions standard for VOC under another subpart in 40 CFR part 60 or this part.
              (iv) Burn the spent carbon in a hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 264, subpart O.
              (v) Burn the spent carbon in a hazardous waste incinerator which you have designed and operated in accordance with the requirements of 40 CFR part 265, subpart O.

              (vi) Burn the spent carbon in a boiler or industrial furnace for which you have been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 266, subpart H.
              
              (vii) Burn the spent carbon in a boiler or industrial furnace that you have designed and operated in accordance with the interim status requirements of 40 CFR part 266, subpart H.
              (d) Each control device used to meet the emission reduction standard in § 60.5395(d) for your storage vessel affected facility must be installed according to paragraphs (d)(1) through (3) of this section, as applicable. As an alternative to paragraph (d)(1) of this section, you may install a control device model tested under § 60.5413(d), which meets the criteria in § 60.5413(d)(11) and § 60.5413(e).
              (1) Each enclosed combustion device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) must be designed to reduce the mass content of VOC emissions by 95.0 percent or greater. Each flare must be designed and operated in accordance with the requirements of § 60.5413(a)(1). You must follow the requirements in paragraphs (d)(1)(i) through (iv) of this section.
              (i) Ensure that each enclosed combustion device is maintained in a leak free condition.
              (ii) Install and operate a continuous burning pilot flame.
              (iii) Operate the enclosed combustion device with no visible emissions, except for periods not to exceed a total of one minute during any 15 minute period. A visible emissions test using section 11 of EPA Method 22, 40 CFR part 60, appendix A, must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes. Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All inspection, repair and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection. Following return to operation from maintenance or repair activity, each device must pass a Method 22, 40 CFR part 60, appendix A, visual observation as described in this paragraph.
              (iv) Each enclosed combustion control device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) must be designed and operated in accordance with one of the performance requirements specified in paragraphs (d)(1)(iv)(A) through (D) of this section.
              (A) You must reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413.
              (B) You must reduce the concentration of TOC in the exhaust gases at the outlet to the device to a level equal to or less than 275 parts per million by volume as propane on a wet basis corrected to 3 percent oxygen as determined in accordance with the requirements of § 60.5413.
              (C) You must operate at a minimum temperature of 760 °Celsius, provided the control device has demonstrated, during the performance test conducted under § 60.5413, that combustion zone temperature is an indicator of destruction efficiency.
              (D) If a boiler or process heater is used as the control device, then you must introduce the vent stream into the flame zone of the boiler or process heater.
              (2) Each vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device must be designed and operated to reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater. A carbon replacement schedule must be included in the design of the carbon adsorption system.
              (3) You must operate each control device used to comply with this subpart at all times when gases, vapors, and fumes are vented from the storage vessel affected facility through the closed vent system to the control device. You may vent more than one affected facility to a control device used to comply with this subpart.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58438, Sept. 23, 2013; 79 FR 79039, Dec. 31, 2014; 81 FR 35897, June 3, 2016]
            
            
              
              § 60.5413
              What are the performance testing procedures for control devices used to demonstrate compliance at my storage vessel or centrifugal compressor affected facility?
              This section applies to the performance testing of control devices used to demonstrate compliance with the emissions standards for your centrifugal compressor affected facility. You must demonstrate that a control device achieves the performance requirements of § 60.5412(a) using the performance test methods and procedures specified in this section. For condensers, you may use a design analysis as specified in paragraph (c) of this section in lieu of complying with paragraph (b) of this section. In addition, this section contains the requirements for enclosed combustion device performance tests conducted by the manufacturer applicable to both storage vessel and centrifugal compressor affected facilities.
              (a) Performance test exemptions. You are exempt from the requirements to conduct performance tests and design analyses if you use any of the control devices described in paragraphs (a)(1) through (7) of this section.
              (1) A flare that is designed and operated in accordance with § 60.18(b). You must conduct the compliance determination using Method 22 at 40 CFR part 60, appendix A-7, to determine visible emissions.
              (2) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (3) A boiler or process heater into which the vent stream is introduced with the primary fuel or is used as the primary fuel.
              (4) A boiler or process heater burning hazardous waste for which you have either been issued a final permit under 40 CFR part 270 and comply with the requirements of 40 CFR part 266, subpart H; or you have certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (5) A hazardous waste incinerator for which you have been issued a final permit under 40 CFR part 270 and comply with the requirements of 40 CFR part 264, subpart O; or you have certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (6) A performance test is waived in accordance with § 60.8(b).
              (7) A control device whose model can be demonstrated to meet the performance requirements of § 60.5412(a) through a performance test conducted by the manufacturer, as specified in paragraph (d) of this section.
              (b) Test methods and procedures. You must use the test methods and procedures specified in paragraphs (b)(1) through (5) of this section, as applicable, for each performance test conducted to demonstrate that a control device meets the requirements of § 60.5412(a). You must conduct the initial and periodic performance tests according to the schedule specified in paragraph (b)(5) of this section.
              (1) You must use Method 1 or 1A at 40 CFR part 60, appendix A-1, as appropriate, to select the sampling sites specified in paragraphs (b)(1)(i) and (ii) of this section. Any references to particulate mentioned in Methods 1 and 1A do not apply to this section.
              (i) Sampling sites must be located at the inlet of the first control device, and at the outlet of the final control device, to determine compliance with the control device percent reduction requirement specified in § 60.5412(a)(1)(i) or (a)(2).
              (ii) The sampling site must be located at the outlet of the combustion device to determine compliance with the enclosed combustion device total TOC concentration limit specified in § 60.5412(a)(1)(ii).
              (2) You must determine the gas volumetric flowrate using Method 2, 2A, 2C, or 2D at 40 CFR part 60, appendix A-2, as appropriate.
              (3) To determine compliance with the control device percent reduction performance requirement in § 60.5412(a)(1)(i) or (a)(2), you must use Method 25A at 40 CFR part 60, appendix A-7. You must use the procedures in paragraphs (b)(3)(i) through (iv) of this section to calculate percent reduction efficiency.

              (i) For each run, you must take either an integrated sample or a minimum of four grab samples per hour. If grab sampling is used, then the samples must be taken at approximately equal intervals in time, such as 15-minute intervals during the run.
              (ii) You must compute the mass rate of TOC (minus methane and ethane) using the equations and procedures specified in paragraphs (b)(3)(ii)(A) and (B) of this section.
              (A) You must use the following equations:
              
                ER16AU12.005
              
              
                Where:
                
                Ei, Eo = Mass rate of TOC (minus methane and ethane) at the inlet and outlet of the control device, respectively, dry basis, kilogram per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million) (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature (gram-mole per standard cubic meter) is 20 °C.
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, parts per million by volume.
                Mij, Moj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, gram/gram-mole.
                Qi, Qo = Flowrate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute.
                n = Number of components in sample.
              
              
              (B) When calculating the TOC mass rate, you must sum all organic compounds (minus methane and ethane) measured by Method 25A at 40 CFR part 60, appendix A-7 using the equations in paragraph (b)(3)(ii)(A) of this section.
              (iii) You must calculate the percent reduction in TOC (minus methane and ethane) as follows:
              
                ER16AU12.006
              
              
                Where:
                
                Rcd = Control efficiency of control device, percent.
                Ei = Mass rate of TOC (minus methane and ethane) at the inlet to the control device as calculated under paragraph (b)(3)(ii) of this section, kilograms TOC per hour or kilograms HAP per hour.
                Eo = Mass rate of TOC (minus methane and ethane) at the outlet of the control device, as calculated under paragraph (b)(3)(ii) of this section, kilograms TOC per hour per hour.
              
              

              (iv) If the vent stream entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, you must determine the weight-percent reduction of total TOC (minus methane and ethane) across the device by comparing the TOC (minus methane and ethane) in all combusted vent streams and primary and secondary fuels with the TOC (minus methane and ethane) exiting the device, respectively.
              
              (4) You must use Method 25A at 40 CFR part 60, appendix A-7 to measure TOC (minus methane and ethane) to determine compliance with the enclosed combustion device total VOC concentration limit specified in § 60.5412(a)(1)(ii). You must calculate parts per million by volume concentration and correct to 3 percent oxygen, using the procedures in paragraphs (b)(4)(i) through (iii) of this section.
              (i) For each run, you must take either an integrated sample or a minimum of four grab samples per hour. If grab sampling is used, then the samples must be taken at approximately equal intervals in time, such as 15-minute intervals during the run.
              (ii) You must calculate the TOC concentration for each run as follows:
              
                ER16AU12.007
              
              
              
                Where:
                CTOC = Concentration of total organic compounds minus methane and ethane, dry basis, parts per million by volume.
                Cji = Concentration of sample component j of sample i, dry basis, parts per million by volume.
                n = Number of components in the sample.
                x = Number of samples in the sample run.
              
              
              (iii) You must correct the TOC concentration to 3 percent oxygen as specified in paragraphs (b)(4)(iii)(A) and (B) of this section.
              (A) You must use the emission rate correction factor for excess air, integrated sampling and analysis procedures of Method 3A or 3B at 40 CFR part 60, appendix A, ASTM D6522-00 (Reapproved 2005), or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17) to determine the oxygen concentration. The samples must be taken during the same time that the samples are taken for determining TOC concentration.
              (B) You must correct the TOC concentration for percent oxygen as follows:
              
                ER16AU12.008
              
              
              
                Where:
                Cc = TOC concentration corrected to 3 percent oxygen, dry basis, parts per million by volume.
                Cm = TOC concentration, dry basis, parts per million by volume.
                %O2d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (5) You must conduct performance tests according to the schedule specified in paragraphs (b)(5)(i) and (ii) of this section.
              (i) You must conduct an initial performance test within 180 days after initial startup for your affected facility. You must submit the performance test results as required in § 60.5420(b)(7).

              (ii) You must conduct periodic performance tests for all control devices required to conduct initial performance tests except as specified in paragraphs (b)(5)(ii)(A) and (B) of this section. You must conduct the first periodic performance test no later than 60 months after the initial performance test required in paragraph (b)(5)(i) of this section. You must conduct subsequent periodic performance tests at intervals no longer than 60 months following the previous periodic performance test or whenever you desire to establish a new operating limit. You must submit the periodic performance test results as specified in § 60.5420(b)(7). Combustion control devices meeting the criteria in either paragraph (b)(5)(ii)(A) or (B) of this section are not required to conduct periodic performance tests.
              (A) A control device whose model is tested under, and meets the criteria of paragraph (d) of this section.
              (B) A combustion control device tested under paragraph (b) of this section that meets the outlet TOC performance level specified in § 60.5412(a)(1)(ii) and that establishes a correlation between firebox or combustion chamber temperature and the TOC performance level.
              (c) Control device design analysis to meet the requirements of § 60.5412(a). (1) For a condenser, the design analysis must include an analysis of the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and must establish the design outlet organic compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet.
              (2) For a regenerable carbon adsorption system, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for the carbon beds, design total regeneration stream flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of the carbon.
              (3) For a nonregenerable carbon adsorption system, such as a carbon canister, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, capacity of the carbon bed, type and working capacity of activated carbon used for the carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule. In addition, these systems will incorporate dual carbon canisters in case of emission breakthrough occurring in one canister.
              (4) If you and the Administrator do not agree on a demonstration of control device performance using a design analysis, then you must perform a performance test in accordance with the requirements of paragraph (b) of this section to resolve the disagreement. The Administrator may choose to have an authorized representative observe the performance test.
              (d) Performance testing for combustion control devices—manufacturers' performance test. (1) This paragraph applies to the performance testing of a combustion control device conducted by the device manufacturer. The manufacturer must demonstrate that a specific model of control device achieves the performance requirements in paragraph (d)(11) of this section by conducting a performance test as specified in paragraphs (d)(2) through (10) of this section. You must submit a test report for each combustion control device in accordance with the requirements in paragraph (d)(12) of this section.
              (2) Performance testing must consist of three one-hour (or longer) test runs for each of the four firing rate settings specified in paragraphs (d)(2)(i) through (iv) of this section, making a total of 12 test runs per test. Propene (propylene) gas must be used for the testing fuel. All fuel analyses must be performed by an independent third-party laboratory (not affiliated with the control device manufacturer or fuel supplier).
              (i) 90-100 percent of maximum design rate (fixed rate).
              (ii) 70-100-70 percent (ramp up, ramp down). Begin the test at 70 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 100 percent of the maximum design rate. Hold at 100 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 70 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.

              (iii) 30-70-30 percent (ramp up, ramp down). Begin the test at 30 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 70 percent of the maximum design rate. Hold at 70 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 30 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (iv) 0-30-0 percent (ramp up, ramp down). Begin the test at the minimum firing rate. During the first 5 minutes, incrementally ramp the firing rate to 30 percent of the maximum design rate. Hold at 30 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to the minimum firing rate. Repeat three more times for a total of 60 minutes of sampling.
              (3) All models employing multiple enclosures must be tested simultaneously and with all burners operational. Results must be reported for each enclosure individually and for the average of the emissions from all interconnected combustion enclosures/chambers. Control device operating data must be collected continuously throughout the performance test using an electronic Data Acquisition System. A graphic presentation or strip chart of the control device operating data and emissions test data must be included in the test report in accordance with paragraph (d)(12) of this section. Inlet fuel meter data may be manually recorded provided that all inlet fuel data readings are included in the final report.
              (4) Inlet testing must be conducted as specified in paragraphs (d)(4)(i) through (ii) of this section.
              (i) The inlet gas flow metering system must be located in accordance with Method 2A, 40 CFR part 60, appendix A-1, (or other approved procedure) to measure inlet gas flow rate at the control device inlet location. You must position the fitting for filling fuel sample containers a minimum of eight pipe diameters upstream of any inlet gas flow monitoring meter.
              (ii) Inlet flow rate must be determined using Method 2A, 40 CFR part 60, appendix A-1. Record the start and stop reading for each 60-minute THC test. Record the gas pressure and temperature at 5-minute intervals throughout each 60-minute test.
              (5) Inlet gas sampling must be conducted as specified in paragraphs (d)(5)(i) through (ii) of this section.
              (i) At the inlet gas sampling location, securely connect a Silonite-coated stainless steel evacuated canister fitted with a flow controller sufficient to fill the canister over a 3-hour period. Filling must be conducted as specified in paragraphs (d)(5)(i)(A) through (C) of this section.
              (A) Open the canister sampling valve at the beginning of each test run, and close the canister at the end of each test run.
              (B) Fill one canister across the three test runs such that one composite fuel sample exists for each test condition.
              (C) Label the canisters individually and record sample information on a chain of custody form.
              (ii) Analyze each inlet gas sample using the methods in paragraphs (d)(5)(ii)(A) through (C) of this section. You must include the results in the test report required by paragraph (d)(12) of this section.
              (A) Hydrocarbon compounds containing between one and five atoms of carbon plus benzene using ASTM D1945-03.
              (B) Hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), nitrogen (N2), oxygen (O2) using ASTM D1945-03.
              (C) Higher heating value using ASTM D3588-98 or ASTM D4891-89.
              (6) Outlet testing must be conducted in accordance with the criteria in paragraphs (d)(6)(i) through (v) of this section.
              (i) Sample and flow rate must be measured in accordance with paragraphs (d)(6)(i)(A) through (B) of this section.
              (A) The outlet sampling location must be a minimum of four equivalent stack diameters downstream from the highest peak flame or any other flow disturbance, and a minimum of one equivalent stack diameter upstream of the exit or any other flow disturbance. A minimum of two sample ports must be used.

              (B) Flow rate must be measured using Method 1, 40 CFR part 60, appendix A-1 for determining flow measurement traverse point location, and Method 2, 40 CFR part 60, appendix A-1 for measuring duct velocity. If low flow conditions are encountered (i.e., velocity pressure differentials less than 0.05 inches of water) during the performance test, a more sensitive manometer must be used to obtain an accurate flow profile.
              (ii) Molecular weight and excess air must be determined as specified in paragraph (d)(7) of this section.
              (iii) Carbon monoxide must be determined as specified in paragraph (d)(8) of this section.
              (iv) THC must be determined as specified in paragraph (d)(9) of this section.
              (v) Visible emissions must be determined as specified in paragraph (d)(10) of this section.
              (7) Molecular weight and excess air determination must be performed as specified in paragraphs (d)(7)(i) through (iii) of this section.
              (i) An integrated bag sample must be collected during the Method 4, 40 CFR part 60, appendix A-3, moisture test following the procedure specified in (d)(7)(i)(A) through (B) of this section. Analyze the bag sample using a gas chromatograph-thermal conductivity detector (GC-TCD) analysis meeting the criteria in paragraphs (d)(7)(i)(C) through (D) of this section.
              (A) Collect the integrated sample throughout the entire test, and collect representative volumes from each traverse location.
              (B) Purge the sampling line with stack gas before opening the valve and beginning to fill the bag. Clearly label each bag and record sample information on a chain of custody form.
              (C) The bag contents must be vigorously mixed prior to the gas chromatograph analysis.
              (D) The GC-TCD calibration procedure in Method 3C, 40 CFR part 60, appendix A, must be modified by using EPA Alt-045 as follows: For the initial calibration, triplicate injections of any single concentration must agree within 5 percent of their mean to be valid. The calibration response factor for a single concentration re-check must be within 10 percent of the original calibration response factor for that concentration. If this criterion is not met, repeat the initial calibration using at least three concentration levels.
              (ii) Calculate and report the molecular weight of oxygen, carbon dioxide, methane, and nitrogen in the integrated bag sample and include in the test report specified in paragraph (d)(12) of this section. Moisture must be determined using Method 4, 40 CFR part 60, appendix A-3. Traverse both ports with the Method 4, 40 CFR part 60, appendix A-3, sampling train during each test run. Ambient air must not be introduced into the Method 3C, 40 CFR part 60, appendix A-2, integrated bag sample during the port change.
              (iii) Excess air must be determined using resultant data from the EPA Method 3C tests and EPA Method 3B, 40 CFR part 60, appendix A, equation 3B-1.
              (8) Carbon monoxide must be determined using Method 10, 40 CFR part 60, appendix A. Run the test simultaneously with Method 25A, 40 CFR part 60, appendix A-7 using the same sampling points. An instrument range of 0-10 parts per million by volume-dry (ppmvd) is recommended.
              (9) Total hydrocarbon determination must be performed as specified by in paragraphs (d)(9)(i) through (vii) of this section.
              (i) Conduct THC sampling using Method 25A, 40 CFR part 60, appendix A-7, except that the option for locating the probe in the center 10 percent of the stack is not allowed. The THC probe must be traversed to 16.7 percent, 50 percent, and 83.3 percent of the stack diameter during each test run.
              (ii) A valid test must consist of three Method 25A, 40 CFR part 60, appendix A-7, tests, each no less than 60 minutes in duration.
              (iii) A 0-10 parts per million by volume-wet (ppmvw) (as propane) measurement range is preferred; as an alternative a 0-30 ppmvw (as carbon) measurement range may be used.
              (iv) Calibration gases must be propane in air and be certified through EPA Protocol 1—“EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards,” (incorporated by reference as specified in § 60.17).
              (v) THC measurements must be reported in terms of ppmvw as propane.
              (vi) THC results must be corrected to 3 percent CO2, as measured by Method 3C, 40 CFR part 60, appendix A-2. You must use the following equation for this diluent concentration correction:
              
                
                ER23SE13.000
              
              
                Where:
                
                Cmeas = The measured concentration of the pollutant.
                CO2meas = The measured concentration of the CO2 diluent.
                3 = The corrected reference concentration of CO2 diluent.
                Ccorr = The corrected concentration of the pollutant.
              
              
              (vii) Subtraction of methane or ethane from the THC data is not allowed in determining results.
              (10) Visible emissions must be determined using Method 22, 40 CFR part 60, appendix A. The test must be performed continuously during each test run. A digital color photograph of the exhaust point, taken from the position of the observer and annotated with date and time, must be taken once per test run and the 12 photos included in the test report specified in paragraph (d)(12) of this section.
              (11) Performance test criteria. (i) The control device model tested must meet the criteria in paragraphs (d)(11)(i)(A) through (D) of this section. These criteria must be reported in the test report required by paragraph (d)(12) of this section.
              (A) Method 22, 40 CFR part 60, appendix A, results under paragraph (d)(10) of this section with no indication of visible emissions.

              (B) Average Method 25A, 40 CFR part 60, appendix A, results under paragraph (d)(9) of this section equal to or less than 10.0 ppmvw THC as propane corrected to 3.0 percent CO2.

              (C) Average CO emissions determined under paragraph (d)(8) of this section equal to or less than 10 parts ppmvd, corrected to 3.0 percent CO2.
              (D) Excess combustion air determined under paragraph (d)(7) of this section equal to or greater than 150 percent.
              (ii) The manufacturer must determine a maximum inlet gas flow rate which must not be exceeded for each control device model to achieve the criteria in paragraph (d)(11)(iii) of this section. The maximum inlet gas flow rate must be included in the test report required by paragraph (d)(12) of this section.
              (iii) A control device meeting the criteria in paragraph (d)(11)(i)(A) through (D) of this section must demonstrate a destruction efficiency of 95 percent for VOC regulated under this subpart.
              (12) The owner or operator of a combustion control device model tested under this paragraph must submit the information listed in paragraphs (d)(12)(i) through (vi) in the test report required by this section in accordance with § 60.5420(b)(8).
              (i) A full schematic of the control device and dimensions of the device components.
              (ii) The maximum net heating value of the device.
              (iii) The test fuel gas flow range (in both mass and volume). Include the maximum allowable inlet gas flow rate.
              (iv) The air/stream injection/assist ranges, if used.
              (v) The test conditions listed in paragraphs (d)(12)(v)(A) through (O) of this section, as applicable for the tested model.
              (A) Fuel gas delivery pressure and temperature.
              (B) Fuel gas moisture range.
              (C) Purge gas usage range.
              (D) Condensate (liquid fuel) separation range.
              (E) Combustion zone temperature range. This is required for all devices that measure this parameter.
              (F) Excess combustion air range.
              (G) Flame arrestor(s).
              (H) Burner manifold.
              (I) Pilot flame indicator.
              (J) Pilot flame design fuel and calculated or measured fuel usage.
              (K) Tip velocity range.
              (L) Momentum flux ratio.
              (M) Exit temperature range.
              (N) Exit flow rate.
              (O) Wind velocity and direction.

              (vi) The test report must include all calibration quality assurance/quality control data, calibration gas values, gas cylinder certification, strip charts, or other graphic presentations of the data annotated with test times and calibration values.
              (e) Continuous compliance for combustion control devices tested by the manufacturer in accordance with paragraph (d) of this section. This paragraph applies to the demonstration of compliance for a combustion control device tested under the provisions in paragraph (d) of this section. Owners or operators must demonstrate that a control device achieves the performance requirements in (d)(11) of this section by installing a device tested under paragraph (d) of this section and complying with the criteria specified in paragraphs (e)(1) through (7) of this section.
              (1) The inlet gas flow rate must be equal to or less than the maximum specified by the manufacturer.
              (2) A pilot flame must be present at all times of operation.
              (3) Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15-minute period. A visible emissions test conducted according to section 11 of EPA Method 22, 40 CFR part 60, appendix A, must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes.
              (4) Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All repairs and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection.
              (5) Following return to operation from maintenance or repair activity, each device must pass an EPA Method 22, 40 CFR part 60, appendix A, visual observation as described in paragraph (e)(3) of this section.

              (6) If the owner or operator operates a combustion control device model tested under this section, an electronic copy of the performance test results required by this section shall be submitted via email to Oil__and__Gas__PT@EPA.GOV unless the test results for that model of combustion control device are posted at the following Web site: epa.gov/airquality/oilandgas/.
              
              (7) Ensure that each enclosed combustion device is maintained in a leak free condition.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58439, Sept. 23, 2013; 79 FR 79039, Dec. 31, 2014; 81 FR 35897, June 3, 2016]
            
            
              § 60.5415
              How do I demonstrate continuous compliance with the standards for my gas well affected facility, my centrifugal compressor affected facility, my stationary reciprocating compressor affected facility, my pneumatic controller affected facility, my storage vessel affected facility, and my affected facilities at onshore natural gas processing plants?
              (a) For each gas well affected facility, you must demonstrate continuous compliance by submitting the reports required by § 60.5420(b) and maintaining the records for each completion operation specified in § 60.5420(c)(1).
              (b) For each centrifugal compressor affected facility, you must demonstrate continuous compliance according to paragraphs (b)(1) through (3) of this section.
              (1) You must reduce VOC emissions from the wet seal fluid degassing system by 95.0 percent or greater.

              (2) For each control device used to reduce emissions, you must demonstrate continuous compliance with the performance requirements of § 60.5412(a) using the procedures specified in paragraphs (b)(2)(i) through (vii) of this section. If you use a condenser as the control device to achieve the requirements specified in § 60.5412(a)(2), you must demonstrate compliance according to paragraph (b)(2)(viii) of this section. You may switch between compliance with paragraphs (b)(2)(i) through (vii) of this section and compliance with paragraph (b)(2)(viii) of this section only after at least 1 year of operation in compliance with the selected approach. You must provide notification of such a change in the compliance method in the next annual report, as required in § 60.5420(b), following the change.
              
              (i) You must operate below (or above) the site specific maximum (or minimum) parameter value established according to the requirements of § 60.5417(f)(1).
              (ii) You must calculate the daily average of the applicable monitored parameter in accordance with § 60.5417(e) except that the inlet gas flow rate to the control device must not be averaged.
              (iii) Compliance with the operating parameter limit is achieved when the daily average of the monitoring parameter value calculated under paragraph (b)(2)(ii) of this section is either equal to or greater than the minimum monitoring value or equal to or less than the maximum monitoring value established under paragraph (b)(2)(i) of this section. When performance testing of a combustion control device is conducted by the device manufacturer as specified in § 60.5413(d), compliance with the operating parameter limit is achieved when the criteria in § 60.5413(e) are met.
              (iv) You must operate the continuous monitoring system required in § 60.5417 at all times the affected source is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments). A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to complete monitoring system repairs in response to monitoring system malfunctions and to return the monitoring system to operation as expeditiously as practicable.
              (v) You may not use data recorded during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. You must use all the data collected during all other required data collection periods to assess the operation of the control device and associated control system.
              (vi) Failure to collect required data is a deviation of the monitoring requirements, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required quality monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments).
              (vii) If you use a combustion control device to meet the requirements of § 60.5412(a) and you demonstrate compliance using the test procedures specified in § 60.5413(b), you must comply with paragraphs (b)(2)(vii)(A) through (D) of this section.
              (A) A pilot flame must be present at all times of operation.
              (B) Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15-minute period. A visible emissions test conducted according to section 11 of Method 22, 40 CFR part 60, appendix A, must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes.
              (C) Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All repairs and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection.
              (D) Following return to operation from maintenance or repair activity, each device must pass a Method 22, 40 CFR part 60, appendix A, visual observation as described in paragraph (b)(2)(vii)(B) of this section.
              (viii) If you use a condenser as the control device to achieve the percent reduction performance requirements specified in § 60.5412(a)(2), you must demonstrate compliance using the procedures in paragraphs (b)(2)(viii)(A) through (E) of this section.

              (A) You must establish a site-specific condenser performance curve according to § 60.5417(f)(2).
              
              (B) You must calculate the daily average condenser outlet temperature in accordance with § 60.5417(e).
              (C) You must determine the condenser efficiency for the current operating day using the daily average condenser outlet temperature calculated under paragraph (b)(2)(viii)(B) of this section and the condenser performance curve established under paragraph (b)(2)(viii)(A) of this section.
              (D) Except as provided in paragraphs (b)(2)(viii)(D)(1) and (2) of this section, at the end of each operating day, you must calculate the 365-day rolling average TOC emission reduction, as appropriate, from the condenser efficiencies as determined in paragraph (b)(2)(viii)(C) of this section.
              (1) After the compliance dates specified in § 60.5370, if you have less than 120 days of data for determining average TOC emission reduction, you must calculate the average TOC emission reduction for the first 120 days of operation after the compliance dates. You have demonstrated compliance with the overall 95.0 percent reduction requirement if the 120-day average TOC emission reduction is equal to or greater than 95.0 percent.
              (2) After 120 days and no more than 364 days of operation after the compliance date specified in § 60.5370, you must calculate the average TOC emission reduction as the TOC emission reduction averaged over the number of days between the current day and the applicable compliance date. You have demonstrated compliance with the overall 95.0 percent reduction requirement, if the average TOC emission reduction is equal to or greater than 95.0 percent.
              (E) If you have data for 365 days or more of operation, you have demonstrated compliance with the TOC emission reduction if the rolling 365-day average TOC emission reduction calculated in paragraph (b)(2)(viii)(D) of this section is equal to or greater than 95.0 percent.
              (3) You must submit the annual report required by 60.5420(b) and maintain the records as specified in § 60.5420(c)(2).
              (c) For each reciprocating compressor affected facility complying with § 60.5385(a)(1) or (2), you must demonstrate continuous compliance according to paragraphs (c)(1) through (3) of this section. For each reciprocating compressor affected facility complying with § 60.5385(a)(3), you must demonstrate continuous compliance according to paragraph (c)(4) of this section.
              (1) You must continuously monitor the number of hours of operation for each reciprocating compressor affected facility or track the number of months since initial startup, or October 15, 2012, or the date of the most recent reciprocating compressor rod packing replacement, whichever is later.
              (2) You must submit the annual report as required in § 60.5420(b) and maintain records as required in § 60.5420(c)(3).
              (3) You must replace the reciprocating compressor rod packing before the total number of hours of operation reaches 26,000 hours or the number of months since the most recent rod packing replacement reaches 36 months.
              (4) You must operate the rod packing emissions collection system under negative pressure and continuously comply with the closed vent requirements in § 60.5416(a) and (b).
              (d) For each pneumatic controller affected facility, you must demonstrate continuous compliance according to paragraphs (d)(1) through (3) of this section.
              (1) You must continuously operate the pneumatic controllers as required in § 60.5390(a), (b), or (c).
              (2) You must submit the annual report as required in § 60.5420(b).
              (3) You must maintain records as required in § 60.5420(c)(4).
              (e) You must demonstrate continuous compliance according to paragraph (e)(3) of this section for each storage vessel affected facility, for which you are using a control device or routing emissions to a process to meet the requirement of § 60.5395(d)(1).
              (1)-(2) [Reserved]
              (3) For each storage vessel affected facility, you must comply with paragraphs (e)(3)(i) and (ii) of this section.
              (i) You must reduce VOC emissions as specified in § 60.5395(d).

              (ii) For each control device installed to meet the requirements of § 60.5395(d), you must demonstrate continuous compliance with the performance requirements of § 60.5412(d) for each storage vessel affected facility using the procedure specified in paragraph (e)(3)(ii)(A) and either (e)(3)(ii)(B) or (e)(3)(ii)(C) of this section.
              (A) You must comply with § 60.5416(c) for each cover and closed vent system.
              (B) You must comply with § 60.5417(h) for each control device.
              (C) Each closed vent system that routes emissions to a process must be operated as specified in § 60.5411(c)(2).
              (f) For affected facilities at onshore natural gas processing plants, continuous compliance with VOC requirements is demonstrated if you are in compliance with the requirements of § 60.5400.

              (g) For each sweetening unit affected facility at onshore natural gas processing plants, you must demonstrate continuous compliance with the standards for SO2 specified in § 60.5405(b) according to paragraphs (g)(1) and (2) of this section.
              (1) The minimum required SO2 emission reduction efficiency (Zc) is compared to the emission reduction efficiency (R) achieved by the sulfur recovery technology.
              (i) If R ≥ Zc, your affected facility is in compliance.
              (ii) If R < Zc, your affected facility is not in compliance.
              (2) The emission reduction efficiency (R) achieved by the sulfur reduction technology must be determined using the procedures in § 60.5406(c)(1).
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58442, Sept. 23, 2013; 79 FR 79039, Dec. 31, 2014; 81 FR 35897, June 3, 2016]
            
            
              § 60.5416
              What are the initial and continuous cover and closed vent system inspection and monitoring requirements for my storage vessel, centrifugal compressor and reciprocating compressor affected facilities?
              For each closed vent system or cover at your storage vessel, centrifugal compressor and reciprocating compressor affected facility, you must comply with the applicable requirements of paragraphs (a) through (c) of this section.
              (a) Inspections for closed vent systems and covers installed on each centrifugal compressor or reciprocating compressor affected facility. Except as provided in paragraphs (b)(11) and (12) of this section, you must inspect each closed vent system according to the procedures and schedule specified in paragraphs (a)(1) and (2) of this section, inspect each cover according to the procedures and schedule specified in paragraph (a)(3) of this section, and inspect each bypass device according to the procedures of paragraph (a)(4) of this section.
              (1) For each closed vent system joint, seam, or other connection that is permanently or semi-permanently sealed (e.g., a welded joint between two sections of hard piping or a bolted and gasketed ducting flange), you must meet the requirements specified in paragraphs (a)(1)(i) and (ii) of this section.
              (i) Conduct an initial inspection according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the closed vent system operates with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              (ii) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in piping; loose connections; liquid leaks; or broken or missing caps or other closure devices. You must monitor a component or connection using the test methods and procedures in paragraph (b) of this section to demonstrate that it operates with no detectable emissions following any time the component is repaired or replaced or the connection is unsealed. You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              (2) For closed vent system components other than those specified in paragraph (a)(1) of this section, you must meet the requirements of paragraphs (a)(2)(i) through (iii) of this section.

              (i) Conduct an initial inspection according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the closed vent system operates with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              
              (ii) Conduct annual inspections according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the components or connections operate with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              (iii) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in ductwork; loose connections; liquid leaks; or broken or missing caps or other closure devices. You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              (3) For each cover, you must meet the requirements in paragraphs (a)(3)(i) and (ii) of this section.
              (i) Conduct visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in the cover, or between the cover and the separator wall; broken, cracked, or otherwise damaged seals or gaskets on closure devices; and broken or missing hatches, access covers, caps, or other closure devices. In the case where the storage vessel is buried partially or entirely underground, you must inspect only those portions of the cover that extend to or above the ground surface, and those connections that are on such portions of the cover (e.g., fill ports, access hatches, gauge wells, etc.) and can be opened to the atmosphere.
              (ii) You must initially conduct the inspections specified in paragraph (a)(3)(i) of this section following the installation of the cover. Thereafter, you must perform the inspection at least once every calendar year, except as provided in paragraphs (b)(11) and (12) of this section. You must maintain records of the inspection results as specified in § 60.5420(c)(7).
              (4) For each bypass device, except as provided for in § 60.5411, you must meet the requirements of paragraphs (a)(4)(i) or (ii) of this section.
              (i) Set the flow indicator to take a reading at least once every 15 minutes at the inlet to the bypass device that could divert the steam away from the control device to the atmosphere.
              (ii) If the bypass device valve installed at the inlet to the bypass device is secured in the non-diverting position using a car-seal or a lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass device. You must maintain records of the inspections according to § 60.5420(c)(8).
              (b) No detectable emissions test methods and procedures. If you are required to conduct an inspection of a closed vent system or cover at your centrifugal compressor or reciprocating compressor affected facility as specified in paragraphs (a)(1), (2), or (3) of this section, you must meet the requirements of paragraphs (b)(1) through (13) of this section.
              (1) You must conduct the no detectable emissions test procedure in accordance with Method 21 at 40 CFR part 60, appendix A-7.
              (2) The detection instrument must meet the performance criteria of Method 21 at 40 CFR part 60, appendix A-7, except that the instrument response factor criteria in section 3.1.2(a) of Method 21 must be for the average composition of the fluid and not for each individual organic compound in the stream.
              (3) You must calibrate the detection instrument before use on each day of its use by the procedures specified in Method 21 at 40 CFR part 60, appendix A-7.
              (4) Calibration gases must be as specified in paragraphs (b)(4)(i) and (ii) of this section.
              (i) Zero air (less than 10 parts per million by volume hydrocarbon in air).
              (ii) A mixture of methane in air at a concentration less than 10,000 parts per million by volume.
              (5) You may choose to adjust or not adjust the detection instrument readings to account for the background organic concentration level. If you choose to adjust the instrument readings for the background level, you must determine the background level value according to the procedures in Method 21 at 40 CFR part 60, appendix A-7.

              (6) Your detection instrument must meet the performance criteria specified in paragraphs (b)(6)(i) and (ii) of this section.
              (i) Except as provided in paragraph (b)(6)(ii) of this section, the detection instrument must meet the performance criteria of Method 21 at 40 CFR part 60, appendix A-7, except the instrument response factor criteria in section 3.1.2(a) of Method 21 must be for the average composition of the process fluid, not each individual volatile organic compound in the stream. For process streams that contain nitrogen, air, or other inerts that are not organic hazardous air pollutants or volatile organic compounds, you must calculate the average stream response factor on an inert-free basis.
              (ii) If no instrument is available that will meet the performance criteria specified in paragraph (b)(6)(i) of this section, you may adjust the instrument readings by multiplying by the average response factor of the process fluid, calculated on an inert-free basis, as described in paragraph (b)(6)(i) of this section.
              (7) You must determine if a potential leak interface operates with no detectable emissions using the applicable procedure specified in paragraph (b)(7)(i) or (ii) of this section.
              (i) If you choose not to adjust the detection instrument readings for the background organic concentration level, then you must directly compare the maximum organic concentration value measured by the detection instrument to the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (ii) If you choose to adjust the detection instrument readings for the background organic concentration level, you must compare the value of the arithmetic difference between the maximum organic concentration value measured by the instrument and the background organic concentration value as determined in paragraph (b)(5) of this section with the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (8) A potential leak interface is determined to operate with no detectable organic emissions if the organic concentration value determined in paragraph (b)(7) of this section is less than 500 parts per million by volume.
              (9) Repairs. In the event that a leak or defect is detected, you must repair the leak or defect as soon as practicable according to the requirements of paragraphs (b)(9)(i) and (ii) of this section, except as provided in paragraph (b)(10) of this section.
              (i) A first attempt at repair must be made no later than 5 calendar days after the leak is detected.
              (ii) Repair must be completed no later than 15 calendar days after the leak is detected.
              (10) Delay of repair. Delay of repair of a closed vent system or cover for which leaks or defects have been detected is allowed if the repair is technically infeasible without a shutdown, or if you determine that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. You must complete repair of such equipment by the end of the next shutdown.
              (11) Unsafe to inspect requirements. You may designate any parts of the closed vent system or cover as unsafe to inspect if the requirements in paragraphs (b)(11)(i) and (ii) of this section are met. Unsafe to inspect parts are exempt from the inspection requirements of paragraphs (a)(1) through (3) of this section.
              (i) You determine that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (a)(1), (2), or (3) of this section.
              (ii) You have a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (12) Difficult to inspect requirements. You may designate any parts of the closed vent system or cover as difficult to inspect, if the requirements in paragraphs (b)(12)(i) and (ii) of this section are met. Difficult to inspect parts are exempt from the inspection requirements of paragraphs (a)(1) through (3) of this section.

              (i) You determine that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface.
              
              (ii) You have a written plan that requires inspection of the equipment at least once every 5 years.
              (13) Records. Records shall be maintained as specified in this section and in § 60.5420(c)(9).
              (c) Cover and closed vent system inspections for storage vessel affected facilities. If you install a control device or route emissions to a process, you must inspect each closed vent system according to the procedures and schedule specified in paragraphs (c)(1) of this section, inspect each cover according to the procedures and schedule specified in paragraph (c)(2) of this section, and inspect each bypass device according to the procedures of paragraph (c)(3) of this section. You must also comply with the requirements of (c)(4) through (7) of this section.
              (1) For each closed vent system, you must conduct an inspection at least once every calendar month as specified in paragraphs (c)(1)(i) through (iii) of this section.
              (i) You must maintain records of the inspection results as specified in § 60.5420(c)(6).
              (ii) Conduct olfactory, visual and auditory inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in piping; loose connections; liquid leaks; or broken or missing caps or other closure devices.
              (iii) Monthly inspections must be separated by at least 14 calendar days.
              (2) For each cover, you must conduct inspections at least once every calendar month as specified in paragraphs (c)(2)(i) through (iii) of this section.
              (i) You must maintain records of the inspection results as specified in § 60.5420(c)(7).

              (ii) Conduct olfactory, visual and auditory inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in the cover, or between the cover and the separator wall; broken, cracked, or otherwise damaged seals or gaskets on closure devices; and broken or missing hatches, access covers, caps, or other closure devices. In the case where the storage vessel is buried partially or entirely underground, you must inspect only those portions of the cover that extend to or above the ground surface, and those connections that are on such portions of the cover (e.g., fill ports, access hatches, gauge wells, etc.) and can be opened to the atmosphere.
              (iii) Monthly inspections must be separated by at least 14 calendar days.
              (3) For each bypass device, except as provided for in § 60.5411(c)(3)(ii), you must meet the requirements of paragraphs (c)(3)(i) or (ii) of this section.
              (i) You must properly install, calibrate and maintain a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere. Set the flow indicator to trigger an audible alarm, or initiate notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is activated according to § 60.5420(c)(8).
              (ii) If the bypass device valve installed at the inlet to the bypass device is secured in the non-diverting position using a car-seal or a lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass device. You must maintain records of the inspections and records of each time the key is checked out, if applicable, according to § 60.5420(c)(8).
              (4) Repairs. In the event that a leak or defect is detected, you must repair the leak or defect as soon as practicable according to the requirements of paragraphs (c)(4)(i) through (iii) of this section, except as provided in paragraph (c)(5) of this section.
              (i) A first attempt at repair must be made no later than 5 calendar days after the leak is detected.
              (ii) Repair must be completed no later than 30 calendar days after the leak is detected.
              (iii) Grease or another applicable substance must be applied to deteriorating or cracked gaskets to improve the seal while awaiting repair.
              (5) Delay of repair. Delay of repair of a closed vent system or cover for which leaks or defects have been detected is allowed if the repair is technically infeasible without a shutdown, or if you determine that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. You must complete repair of such equipment by the end of the next shutdown.
              (6) Unsafe to inspect requirements. You may designate any parts of the closed vent system or cover as unsafe to inspect if the requirements in paragraphs (c)(6)(i) and (ii) of this section are met. Unsafe to inspect parts are exempt from the inspection requirements of paragraphs (c)(1) and (2) of this section.
              (i) You determine that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (c)(1) or (2) of this section.
              (ii) You have a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (7) Difficult to inspect requirements. You may designate any parts of the closed vent system or cover as difficult to inspect, if the requirements in paragraphs (c)(7)(i) and (ii) of this section are met. Difficult to inspect parts are exempt from the inspection requirements of paragraphs (c)(1) and (2) of this section.
              (i) You determine that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface.
              (ii) You have a written plan that requires inspection of the equipment at least once every 5 years.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58443, Sept. 23, 2013; 79 FR 79039, Dec. 31, 2014; 81 FR 35897, June 3, 2016]
            
            
              § 60.5417
              What are the continuous control device monitoring requirements for my storage vessel or centrifugal compressor affected facility?
              You must meet the applicable requirements of this section to demonstrate continuous compliance for each control device used to meet emission standards for your storage vessel or centrifugal compressor affected facility.
              (a) For each control device used to comply with the emission reduction standard for centrifugal compressor affected facilities in § 60.5380, you must install and operate a continuous parameter monitoring system for each control device as specified in paragraphs (c) through (g) of this section, except as provided for in paragraph (b) of this section. If you install and operate a flare in accordance with § 60.5412(a)(3), you are exempt from the requirements of paragraphs (e) and (f) of this section.
              (b) You are exempt from the monitoring requirements specified in paragraphs (c) through (g) of this section for the control devices listed in paragraphs (b)(1) and (2) of this section.
              (1) A boiler or process heater in which all vent streams are introduced with the primary fuel or is used as the primary fuel.
              (2) A boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts.
              (c) If you are required to install a continuous parameter monitoring system, you must meet the specifications and requirements in paragraphs (c)(1) through (4) of this section.
              (1) Each continuous parameter monitoring system must measure data values at least once every hour and record the parameters in paragraphs (c)(1)(i) or (ii) of this section.
              (i) Each measured data value.
              (ii) Each block average value for each 1-hour period or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values.
              (2) You must prepare a site-specific monitoring plan that addresses the monitoring system design, data collection, and the quality assurance and quality control elements outlined in paragraphs (c)(2)(i) through (v) of this section. You must install, calibrate, operate, and maintain each continuous parameter monitoring system in accordance with the procedures in your approved site-specific monitoring plan.

              (i) The performance criteria and design specifications for the monitoring system equipment, including the sample interface, detector signal analyzer, and data acquisition and calculations.
              (ii) Sampling interface (e.g., thermocouple) location such that the monitoring system will provide representative measurements.
              (iii) Equipment performance checks, system accuracy audits, or other audit procedures.
              (iv) Ongoing operation and maintenance procedures in accordance with provisions in § 60.13(b).
              (v) Ongoing reporting and recordkeeping procedures in accordance with provisions in § 60.7(c), (d), and (f).
              (3) You must conduct the continuous parameter monitoring system equipment performance checks, system accuracy audits, or other audit procedures specified in the site-specific monitoring plan at least once every 12 months.
              (4) You must conduct a performance evaluation of each continuous parameter monitoring system in accordance with the site-specific monitoring plan.
              (d) You must install, calibrate, operate, and maintain a device equipped with a continuous recorder to measure the values of operating parameters appropriate for the control device as specified in either paragraph (d)(1), (2), or (3) of this section.
              (1) A continuous monitoring system that measures the operating parameters in paragraphs (d)(1)(i) through (viii) of this section, as applicable.
              (i) For a thermal vapor incinerator that demonstrates during the performance test conducted under § 60.5413 that combustion zone temperature is an accurate indicator of performance, a temperature monitoring device equipped with a continuous recorder. The monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. You must install the temperature sensor at a location representative of the combustion zone temperature.
              (ii) For a catalytic vapor incinerator, a temperature monitoring device equipped with a continuous recorder. The device must be capable of monitoring temperature at two locations and have a minimum accuracy of ±1 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. You must install one temperature sensor in the vent stream at the nearest feasible point to the catalyst bed inlet, and you must install a second temperature sensor in the vent stream at the nearest feasible point to the catalyst bed outlet.
              (iii) For a flare, a heat sensing monitoring device equipped with a continuous recorder that indicates the continuous ignition of the pilot flame.
              (iv) For a boiler or process heater, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. You must install the temperature sensor at a location representative of the combustion zone temperature.
              (v) For a condenser, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °C, or ±2.8 °C, whichever value is greater. You must install the temperature sensor at a location in the exhaust vent stream from the condenser.
              (vi) For a regenerative-type carbon adsorption system, a continuous monitoring system that meets the specifications in paragraphs (d)(1)(vi)(A) and (B) of this section.

              (A) The continuous parameter monitoring system must measure and record the average total regeneration stream mass flow or volumetric flow during each carbon bed regeneration cycle. The flow sensor must have a measurement sensitivity of 5 percent of the flow rate or 10 cubic feet per minute, whichever is greater. You must check the mechanical connections for leakage at least every month, and you must perform a visual inspection at least every 3 months of all components of the flow continuous parameter monitoring system for physical and operational integrity and all electrical connections for oxidation and galvanic corrosion if your flow continuous parameter monitoring system is not equipped with a redundant flow sensor; and
              
              (B) The continuous parameter monitoring system must measure and record the average carbon bed temperature for the duration of the carbon bed steaming cycle and measure the actual carbon bed temperature after regeneration and within 15 minutes of completing the cooling cycle. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater.
              (vii) For a nonregenerative-type carbon adsorption system, you must monitor the design carbon replacement interval established using a performance test performed as specified in § 60.5413(b). The design carbon replacement interval must be based on the total carbon working capacity of the control device and source operating schedule.
              (viii) For a combustion control device whose model is tested under § 60.5413(d), a continuous monitoring system meeting the requirements of paragraphs (d)(1)(viii)(A) and (B) of this section.
              (A) The continuous monitoring system must measure gas flow rate at the inlet to the control device. The monitoring instrument must have an accuracy of ±2 percent or better. The flow rate at the inlet to the combustion device must not exceed the maximum or minimum flow rate determined by the manufacturer.
              (B) A monitoring device that continuously indicates the presence of the pilot flame while emissions are routed to the control device.
              (2) An organic monitoring device equipped with a continuous recorder that measures the concentration level of organic compounds in the exhaust vent stream from the control device. The monitor must meet the requirements of Performance Specification 8 or 9 of 40 CFR part 60, appendix B. You must install, calibrate, and maintain the monitor according to the manufacturer's specifications.
              (3) A continuous monitoring system that measures operating parameters other than those specified in paragraph (d)(1) or (2) of this section, upon approval of the Administrator as specified in § 60.13(i).
              (e) You must calculate the daily average value for each monitored operating parameter for each operating day, using the data recorded by the monitoring system, except for inlet gas flow rate. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              (f) For each operating parameter monitor installed in accordance with the requirements of paragraph (d) of this section, you must comply with paragraph (f)(1) of this section for all control devices. When condensers are installed, you must also comply with paragraph (f)(2) of this section.
              (1) You must establish a minimum operating parameter value or a maximum operating parameter value, as appropriate for the control device, to define the conditions at which the control device must be operated to continuously achieve the applicable performance requirements of § 60.5412(a). You must establish each minimum or maximum operating parameter value as specified in paragraphs (f)(1)(i) through (iii) of this section.
              (i) If you conduct performance tests in accordance with the requirements of § 60.5413(b) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412(a), then you must establish the minimum operating parameter value or the maximum operating parameter value based on values measured during the performance test and supplemented, as necessary, by a condenser design analysis or control device manufacturer recommendations or a combination of both.

              (ii) If you use a condenser design analysis in accordance with the requirements of § 60.5413(c) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412(a), then you must establish the minimum operating parameter value or the maximum operating parameter value based on the condenser design analysis and supplemented, as necessary, by the condenser manufacturer's recommendations.
              (iii) If you operate a control device where the performance test requirement was met under § 60.5413(d) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412(a), then your control device inlet gas flow rate must not exceed the maximum or minimum inlet gas flow rate determined by the manufacturer.
              (2) If you use a condenser as specified in paragraph (d)(1)(v) of this section, you must establish a condenser performance curve showing the relationship between condenser outlet temperature and condenser control efficiency, according to the requirements of paragraphs (f)(2)(i) and (ii) of this section.
              (i) If you conduct a performance test in accordance with the requirements of § 60.5413(b) to demonstrate that the condenser achieves the applicable performance requirements in § 60.5412(a), then the condenser performance curve must be based on values measured during the performance test and supplemented as necessary by control device design analysis, or control device manufacturer's recommendations, or a combination or both.
              (ii) If you use a control device design analysis in accordance with the requirements of § 60.5413(c)(1) to demonstrate that the condenser achieves the applicable performance requirements specified in § 60.5412(a), then the condenser performance curve must be based on the condenser design analysis and supplemented, as necessary, by the control device manufacturer's recommendations.
              (g) A deviation for a given control device is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (g)(1) through (g)(6) of this section being met. If you monitor multiple operating parameters for the same control device during the same operating day and more than one of these operating parameters meets a deviation criterion specified in paragraphs (g)(1) through (6) of this section, then a single excursion is determined to have occurred for the control device for that operating day.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum operating parameter limit (or, if applicable, greater than the maximum operating parameter limit) established in paragraph (f)(1) of this section.
              (2) If you meet § 60.5412(a)(2), a deviation occurs when the 365-day average condenser efficiency calculated according to the requirements specified in § 60.5415(e)(8)(iv) is less than 95.0 percent.
              (3) If you meet § 60.5412(a)(2) and you have less than 365 days of data, a deviation occurs when the average condenser efficiency calculated according to the procedures specified in § 60.5415(e)(8)(iv)(A) or (B) is less than 90.0 percent.
              (4) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              (5) If the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device, a deviation occurs when the requirements of paragraphs (g)(5)(i) and (ii) of this section are met.
              (i) For each bypass line subject to § 60.5411(a)(3)(i)(A), the flow indicator indicates that flow has been detected and that the stream has been diverted away from the control device to the atmosphere.
              (ii) For each bypass line subject to § 60.5411(a)(3)(i)(B), if the seal or closure mechanism has been broken, the bypass line valve position has changed, the key for the lock-and-key type lock has been checked out, or the car-seal has broken.
              (6) For a combustion control device whose model is tested under § 60.5413(d), a deviation occurs when the conditions of paragraphs (g)(6)(i) or (ii) are met.
              (i) The inlet gas flow rate exceeds the maximum established during the test conducted under § 60.5413(d).
              (ii) Failure of the quarterly visible emissions test conducted under § 60.5413(e)(3) occurs.

              (h) For each control device used to comply with the emission reduction standard in § 60.5395(d)(1) for your storage vessel affected facility, you must demonstrate continuous compliance according to paragraphs (h)(1) through (h)(3) of this section. You are exempt from the requirements of this paragraph if you install a control device model tested in accordance with § 60.5413(d)(2) through (10), which meets the criteria in § 60.5413(d)(11), the reporting requirement in § 60.5413(d)(12), and meet the continuous compliance requirement in § 60.5413(e).
              (1) For each combustion device you must conduct inspections at least once every calendar month according to paragraphs (h)(1)(i) through (iv) of this section. Monthly inspections must be separated by at least 14 calendar days.
              (i) Conduct visual inspections to confirm that the pilot is lit when vapors are being routed to the combustion device and that the continuous burning pilot flame is operating properly.
              (ii) Conduct inspections to monitor for visible emissions from the combustion device using section 11 of EPA Method 22, 40 CFR part 60, appendix A. The observation period shall be 15 minutes. Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15 minute period.
              (iii) Conduct olfactory, visual and auditory inspections of all equipment associated with the combustion device to ensure system integrity.

              (iv) For any absence of pilot flame, or other indication of smoking or improper equipment operation (e.g., visual, audible, or olfactory), you must ensure the equipment is returned to proper operation as soon as practicable after the event occurs. At a minimum, you must perform the procedures specified in paragraphs (h)(1)(iv)(A) and (B) of this section.
              (A) You must check the air vent for obstruction. If an obstruction is observed, you must clear the obstruction as soon as practicable.
              (B) You must check for liquid reaching the combustor.
              (2) For each vapor recovery device, you must conduct inspections at least once every calendar month to ensure physical integrity of the control device according to the manufacturer's instructions. Monthly inspections must be separated by at least 14 calendar days.
              (3) Each control device must be operated following the manufacturer's written operating instructions, procedures and maintenance schedule to ensure good air pollution control practices for minimizing emissions. Records of the manufacturer's written operating instructions, procedures, and maintenance schedule must be available for inspection as specified in § 60.5420(c)(13).
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58443, Sept. 23, 2013]
            
            
              § 60.5420
              What are my notification, reporting, and recordkeeping requirements?
              (a) You must submit the notifications according to paragraphs (a)(1) and (2) of this section if you own or operate one or more of the affected facilities specified in § 60.5365 that was constructed, modified, or reconstructed during the reporting period.
              (1) If you own or operate a gas well, pneumatic controller, centrifugal compressor, reciprocating compressor or storage vessel affected facility you are not required to submit the notifications required in § 60.7(a)(1), (3), and (4).
              (2)(i) If you own or operate a gas well affected facility, you must submit a notification to the Administrator no later than 2 days prior to the commencement of each well completion operation listing the anticipated date of the well completion operation. The notification shall include contact information for the owner or operator; the API well number, the latitude and longitude coordinates for each well in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983; and the planned date of the beginning of flowback. You may submit the notification in writing or in electronic format.
              (ii) If you are subject to state regulations that require advance notification of well completions and you have met those notification requirements, then you are considered to have met the advance notification requirements of paragraph (a)(2)(i) of this section.

              (b) Reporting requirements. You must submit annual reports containing the information specified in paragraphs (b)(1) through (6) of this section to the Administrator and performance test reports as specified in paragraph (b)(7) or (8) of this section. The initial annual report is due no later than 90 days after the end of the initial compliance period as determined according to § 60.5410. Subsequent annual reports are due no later than same date each year as the initial annual report. If you own or operate more than one affected facility, you may submit one report for multiple affected facilities provided the report contains all of the information required as specified in paragraphs (b)(1) through (6) of this section. Annual reports may coincide with title V reports as long as all the required elements of the annual report are included. You may arrange with the Administrator a common schedule on which reports required by this part may be submitted as long as the schedule does not extend the reporting period.
              (1) The general information specified in paragraphs (b)(1)(i) through (iv) of this section.
              (i) The company name and address of the affected facility.
              (ii) An identification of each affected facility being included in the annual report.
              (iii) Beginning and ending dates of the reporting period.
              (iv) A certification by a certifying official of truth, accuracy, and completeness. This certification shall state that, based on information and belief formed after reasonable inquiry, the statements and information in the document are true, accurate, and complete.
              (2) For each gas well affected facility, the information in paragraphs (b)(2)(i) through (ii) of this section.
              (i) Records of each well completion operation as specified in paragraph (c)(1)(i) through (iv) of this section for each gas well affected facility conducted during the reporting period. In lieu of submitting the records specified in paragraph (c)(1)(i) through (iv), the owner or operator may submit a list of the well completions with hydraulic fracturing completed during the reporting period and the records required by paragraph (c)(1)(v) of this section for each well completion.
              (ii) Records of deviations specified in paragraph (c)(1)(ii) of this section that occurred during the reporting period.
              (3) For each centrifugal compressor affected facility, the information specified in paragraphs (b)(3)(i) and (ii) of this section.
              (i) An identification of each centrifugal compressor using a wet seal system constructed, modified or reconstructed during the reporting period.
              (ii) Records of deviations specified in paragraph (c)(2) of this section that occurred during the reporting period.
              (iii) If required to comply with § 60.5380(a)(1), the records specified in paragraphs (c)(6) through (11) of this section.
              (4) For each reciprocating compressor affected facility, the information specified in paragraphs (b)(4)(i) through (ii) of this section.
              (i) The cumulative number of hours of operation or the number of months since initial startup, since October 15, 2012, or since the previous reciprocating compressor rod packing replacement, whichever is later.
              (ii) Records of deviations specified in paragraph (c)(3)(iii) of this section that occurred during the reporting period.
              (5) For each pneumatic controller affected facility, the information specified in paragraphs (b)(5)(i) through (iii) of this section.
              (i) An identification of each pneumatic controller constructed, modified or reconstructed during the reporting period, including the identification information specified in § 60.5390(b)(2) or (c)(2).
              (ii) If applicable, documentation that the use of pneumatic controller affected facilities with a natural gas bleed rate greater than 6 standard cubic feet per hour are required and the reasons why.
              (iii) Records of deviations specified in paragraph (c)(4)(v) of this section that occurred during the reporting period.
              (6) For each storage vessel affected facility, the information in paragraphs (b)(6)(i) through (vii) of this section.

              (i) An identification, including the location, of each storage vessel affected facility for which construction, modification or reconstruction commenced during the reporting period. The location of the storage vessel shall be in latitude and longitude coordinates in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (ii) Documentation of the VOC emission rate determination according to § 60.5365(e) for each storage vessel that became an affected facility during the reporting period or is returned to service during the reporting period.
              (iii) Records of deviations specified in paragraph (c)(5)(iii) of this section that occurred during the reporting period.
              (iv) You must submit a notification identifying each Group 1 storage vessel affected facility in your initial annual report. You must include the location of the storage vessel, in latitude and longitude coordinates in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (v) A statement that you have met the requirements specified in § 60.5410(h)(2) and (3).
              (vi) You must identify each storage vessel affected facility that is removed from service during the reporting period as specified in § 60.5395(f)(1)(ii), including the date the storage vessel affected facility was removed from service.
              (vii) You must identify each storage vessel affected facility returned to service during the reporting period as specified in § 60.5395(f)(3), including the date the storage vessel affected facility was returned to service.

              (7)(i) Within 60 days after the date of completing each performance test (see § 60.8 of this part) as required by this subpart, except testing conducted by the manufacturer as specified in § 60.5413(d), you must submit the results of the performance tests required by this subpart to the EPA as follows. You must use the latest version of the EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/index.html) existing at the time of the performance test to generate a submission package file, which documents the performance test. You must then submit the file generated by the ERT through the EPA's Compliance and Emissions Data Reporting Interface (CEDRI), which can be accessed by logging in to the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Only data collected using test methods supported by the ERT as listed on the ERT Web site are subject to this requirement for submitting reports electronically. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk or other commonly used electronic storage media (including, but not limited to, flash drives) to EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to EPA via CDX as described earlier in this paragraph. At the discretion of the delegated authority, you must also submit these reports, including the confidential business information, to the delegated authority in the format specified by the delegated authority. For any performance test conducted using test methods that are not listed on the ERT Web site, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              (ii) All reports, except as specified in paragraph (b)(8) of this section, required by this subpart not subject to the requirements in paragraph (a)(2)(i) of this section must be sent to the Administrator at the appropriate address listed in § 60.4 of this part. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by commonly used electronic media such as Excel spreadsheet, on CD or hard copy).

              (8) For enclosed combustors tested by the manufacturer in accordance with § 60.5413(d), an electronic copy of the performance test results required by § 60.5413(d) shall be submitted via email to Oil__and__Gas__PT@EPA.GOV unless the test results for that model of combustion control device are posted at the following Web site: epa.gov/airquality/oilandgas/.
              
              (c) Recordkeeping requirements. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (c)(1) through (14) of this section. All records required by this subpart must be maintained either onsite or at the nearest local field office for at least 5 years.
              (1) The records for each gas well affected facility as specified in paragraphs (c)(1)(i) through (v) of this section.
              (i) Records identifying each well completion operation for each gas well affected facility;
              (ii) Records of deviations in cases where well completion operations with hydraulic fracturing were not performed in compliance with the requirements specified in § 60.5375.
              (iii) Records required in § 60.5375(b) or (f) for each well completion operation conducted for each gas well affected facility that occurred during the reporting period. You must maintain the records specified in paragraphs (c)(1)(iii)(A) and (B) of this section.
              (A) For each gas well affected facility required to comply with the requirements of § 60.5375(a), you must record: The location of the well; the API well number; the date and time of the onset of flowback following hydraulic fracturing or refracturing; the date and time of each attempt to direct flowback to a separator as required in § 60.5375(a)(1)(i); the date and time of each occurrence of returning to the initial flowback stage under § 60.5375(a)(1)(i); and the date and time that the well was shut in and the flowback equipment was permanently disconnected, or the startup of production; the duration of flowback; duration of recovery to the flow line; duration of combustion; duration of venting; and specific reasons for venting in lieu of capture or combustion. The duration must be specified in hours of time.
              (B) For each gas well affected facility required to comply with the requirements of § 60.5375(f), you must maintain the records specified in paragraph (c)(1)(iii)(A) of this section except that you do not have to record the duration of recovery to the flow line.
              (iv) For each gas well facility for which you claim an exception under § 60.5375(a)(3), you must record: The location of the well; the API well number; the specific exception claimed; the starting date and ending date for the period the well operated under the exception; and an explanation of why the well meets the claimed exception.
              (v) For each gas well affected facility required to comply with both § 60.5375(a)(1) and (3), if you are using a digital photograph in lieu of the records required in paragraphs (c)(1)(i) through (iv) of this section, you must retain the records of the digital photograph as specified in § 60.5410(a)(4).
              (2) For each centrifugal compressor affected facility, you must maintain records of deviations in cases where the centrifugal compressor was not operated in compliance with the requirements specified in § 60.5380.
              (3) For each reciprocating compressors affected facility, you must maintain the records in paragraphs (c)(3)(i) through (iii) of this section.
              (i) Records of the cumulative number of hours of operation or number of months since initial startup or October 15, 2012, or the previous replacement of the reciprocating compressor rod packing, whichever is later.
              (ii) Records of the date and time of each reciprocating compressor rod packing replacement, or date of installation of a rod packing emissions collection system and closed vent system as specified in § 60.5385(a)(3).
              (iii) Records of deviations in cases where the reciprocating compressor was not operated in compliance with the requirements specified in § 60.5385.
              (4) For each pneumatic controller affected facility, you must maintain the records identified in paragraphs (c)(4)(i) through (v) of this section.
              (i) Records of the date, location and manufacturer specifications for each pneumatic controller constructed, modified or reconstructed.
              (ii) Records of the demonstration that the use of pneumatic controller affected facilities with a natural gas bleed rate greater than the applicable standard are required and the reasons why.

              (iii) If the pneumatic controller is not located at a natural gas processing plant, records of the manufacturer's specifications indicating that the controller is designed such that natural gas bleed rate is less than or equal to 6 standard cubic feet per hour.
              
              (iv) If the pneumatic controller is located at a natural gas processing plant, records of the documentation that the natural gas bleed rate is zero.
              (v) Records of deviations in cases where the pneumatic controller was not operated in compliance with the requirements specified in § 60.5390.
              (5) Except as specified in paragraph (c)(5)(v) of this section, for each storage vessel affected facility, you must maintain the records identified in paragraphs (c)(5)(i) through (iv) of this section.
              (i) If required to reduce emissions by complying with § 60.5395(d)(1), the records specified in §§ 60.5420(c)(6) through (8), 60.5416(c)(6)(ii), and 60.6516(c)(7)(ii) of this subpart.
              (ii) Records of each VOC emissions determination for each storage vessel affected facility made under § 60.5365(e) including identification of the model or calculation methodology used to calculate the VOC emission rate.
              (iii) Records of deviations in cases where the storage vessel was not operated in compliance with the requirements specified in §§ 60.5395, 60.5411, 60.5412, and 60.5413, as applicable.
              (iv) For storage vessels that are skid-mounted or permanently attached to something that is mobile (such as trucks, railcars, barges or ships), records indicating the number of consecutive days that the vessel is located at a site in the oil and natural gas production segment, natural gas processing segment or natural gas transmission and storage segment. If a storage vessel is removed from a site and, within 30 days, is either returned to or replaced by another storage vessel at the site to serve the same or similar function, then the entire period since the original storage vessel was first located at the site, including the days when the storage vessel was removed, will be added to the count towards the number of consecutive days.
              (v) You must maintain records of the identification and location of each storage vessel affected facility.
              (6) Records of each closed vent system inspection required under § 60.5416(a)(1) and (2) for centrifugal or reciprocating compressors or § 60.5416(c)(1) for storage vessels.
              (7) A record of each cover inspection required under § 60.5416(a)(3) for centrifugal or reciprocating compressors or § 60.5416(c)(2) for storage vessels.
              (8) If you are subject to the bypass requirements of § 60.5416(a)(4) for centrifugal or reciprocating compressors or § 60.5416(c)(3) for storage vessels, a record of each inspection or a record each time the key is checked out or a record of each time the alarm is sounded.
              (9) If you are subject to the closed vent system no detectable emissions requirements of § 60.5416(b) for centrifugal or reciprocating compressors, a record of the monitoring conducted in accordance with § 60.5416(b).
              (10) For each centrifugal compressor affected facility, records of the schedule for carbon replacement (as determined by the design analysis requirements of § 60.5413(c)(2) or (3)) and records of each carbon replacement as specified in § 60.5412(c)(1).
              (11) For each centrifugal compressor subject to the control device requirements of § 60.5412(a), (b), and (c), records of minimum and maximum operating parameter values, continuous parameter monitoring system data, calculated averages of continuous parameter monitoring system data, results of all compliance calculations, and results of all inspections.
              (12) For each carbon adsorber installed on storage vessel affected facilities, records of the schedule for carbon replacement (as determined by the design analysis requirements of § 60.5412(d)(2)) and records of each carbon replacement as specified in § 60.5412(c)(1).

              (13) For each storage vessel affected facility subject to the control device requirements of § 60.5412(c) and (d), you must maintain records of the inspections, including any corrective actions taken, the manufacturers' operating instructions, procedures and maintenance schedule as specified in § 60.5417(h). You must maintain records of EPA Method 22, 40 CFR part 60, appendix A, section 11 results, which include: company, location, company representative (name of the person performing the observation), sky conditions, process unit (type of control device), clock start time, observation period duration (in minutes and seconds), accumulated emission time (in minutes and seconds), and clock end time. You may create your own form including the above information or use Figure 22-1 in EPA Method 22, 40 CFR part 60, appendix A. Manufacturer's operating instructions, procedures and maintenance schedule must be available for inspection.
              (14) A log of records as specified in §§ 60.5412(d)(1)(iii) and 60.5413(e)(4) for all inspection, repair and maintenance activities for each control device failing the visible emissions test.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58445, Sept. 23, 2013; 79 FR 79039, Dec. 31, 2014; 81 FR 35897, June 3, 2016]
            
            
              § 60.5421
              What are my additional recordkeeping requirements for my affected facility subject to VOC requirements for onshore natural gas processing plants?
              (a) You must comply with the requirements of paragraph (b) of this section in addition to the requirements of § 60.486a.
              (b) The following recordkeeping requirements apply to pressure relief devices subject to the requirements of § 60.5401(b)(1) of this subpart.
              (1) When each leak is detected as specified in § 60.5401(b)(2), a weatherproof and readily visible identification, marked with the equipment identification number, must be attached to the leaking equipment. The identification on the pressure relief device may be removed after it has been repaired.
              (2) When each leak is detected as specified in § 60.5401(b)(2), the following information must be recorded in a log and shall be kept for 2 years in a readily accessible location:
              (i) The instrument and operator identification numbers and the equipment identification number.
              (ii) The date the leak was detected and the dates of each attempt to repair the leak.
              (iii) Repair methods applied in each attempt to repair the leak.
              (iv) “Above 500 ppm” if the maximum instrument reading measured by the methods specified in paragraph (a) of this section after each repair attempt is 500 ppm or greater.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (vi) The signature of the owner or operator (or designate) whose decision it was that repair could not be effected without a process shutdown.
              (vii) The expected date of successful repair of the leak if a leak is not repaired within 15 days.
              (viii) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (ix) The date of successful repair of the leak.
              (x) A list of identification numbers for equipment that are designated for no detectable emissions under the provisions of § 60.482-4a(a). The designation of equipment subject to the provisions of § 60.482-4a(a) must be signed by the owner or operator.
            
            
              § 60.5422
              What are my additional reporting requirements for my affected facility subject to VOC requirements for onshore natural gas processing plants?
              (a) You must comply with the requirements of paragraphs (b) and (c) of this section in addition to the requirements of § 60.487a(a), (b), (c)(2)(i) through (iv), and (c)(2)(vii) through (viii).
              (b) An owner or operator must include the following information in the initial semiannual report in addition to the information required in § 60.487a(b)(1) through (4): Number of pressure relief devices subject to the requirements of § 60.5401(b) except for those pressure relief devices designated for no detectable emissions under the provisions of § 60.482-4a(a) and those pressure relief devices complying with § 60.482-4a(c).
              (c) An owner or operator must include the following information in all semiannual reports in addition to the information required in § 60.487a(c)(2)(i) through (vi):

              (1) Number of pressure relief devices for which leaks were detected as required in § 60.5401(b)(2); and
              
              (2) Number of pressure relief devices for which leaks were not repaired as required in § 60.5401(b)(3).
            
            
              § 60.5423
              What additional recordkeeping and reporting requirements apply to my sweetening unit affected facilities at onshore natural gas processing plants?
              (a) You must retain records of the calculations and measurements required in §§ 60.5405(a) and (b) and 60.5407(a) through (g) for at least 2 years following the date of the measurements. This requirement is included under § 60.7(d) of the General Provisions.
              (b) You must submit a report of excess emissions to the Administrator in your annual report if you had excess emissions during the reporting period. For the purpose of these reports, excess emissions are defined as:
              (1) Any 24-hour period (at consistent intervals) during which the average sulfur emission reduction efficiency (R) is less than the minimum required efficiency (Z).
              (2) For any affected facility electing to comply with the provisions of § 60.5407(b)(2), any 24-hour period during which the average temperature of the gases leaving the combustion zone of an incinerator is less than the appropriate operating temperature as determined during the most recent performance test in accordance with the provisions of § 60.5407(b)(2). Each 24-hour period must consist of at least 96 temperature measurements equally spaced over the 24 hours.

              (c) To certify that a facility is exempt from the control requirements of these standards, for each facility with a design capacity less that 2 LT/D of H2S in the acid gas (expressed as sulfur) you must keep, for the life of the facility, an analysis demonstrating that the facility's design capacity is less than 2 LT/D of H2S expressed as sulfur.

              (d) If you elect to comply with § 60.5407(e) you must keep, for the life of the facility, a record demonstrating that the facility's design capacity is less than 150 LT/D of H2S expressed as sulfur.
              (e) The requirements of paragraph (b) of this section remain in force until and unless the EPA, in delegating enforcement authority to a state under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such state. In that event, affected sources within the state will be relieved of obligation to comply with paragraph (b) of this section, provided that they comply with the requirements established by the state.
            
            
              § 60.5425
              What part of the General Provisions apply to me?
              Table 3 to this subpart shows which parts of the General Provisions in §§ 60.1 through 60.19 apply to you.
            
            
              § 60.5430
              What definitions apply to this subpart?
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act, in subpart A or subpart VVa of part 60; and the following terms shall have the specific meanings given them.
              
                Acid gas means a gas stream of hydrogen sulfide (H2S) and carbon dioxide (CO2) that has been separated from sour natural gas by a sweetening unit.
              
                Alaskan North Slope means the approximately 69,000 square-mile area extending from the Brooks Range to the Arctic Ocean.
              
                API Gravity means the weight per unit volume of hydrocarbon liquids as measured by a system recommended by the American Petroleum Institute (API) and is expressed in degrees.
              
                Bleed rate means the rate in standard cubic feet per hour at which natural gas is continuously vented (bleeds) from a pneumatic controller.
              
                Capital expenditure means, in addition to the definition in 40 CFR 60.2, an expenditure for a physical or operational change to an existing facility that:
              (1) Exceeds P, the product of the facility's replacement cost, R, and an adjusted annual asset guideline repair allowance, A, as reflected by the following equation: P = R × A, where

              (i) The adjusted annual asset guideline repair allowance, A, is the product of the percent of the replacement cost, Y, and the applicable basic annual asset guideline repair allowance, B, divided by 100 as reflected by the following equation:
              
              A = Y × (B ÷ 100);
              
              
              (ii) The percent Y is determined from the following equation: Y = 1.0 − 0.575 log X, where X is 2011 minus the year of construction; and
              (iii) The applicable basic annual asset guideline repair allowance, B, is 4.5.
              (2) [Reserved]
              
                Centrifugal compressor means any machine for raising the pressure of a natural gas by drawing in low pressure natural gas and discharging significantly higher pressure natural gas by means of mechanical rotating vanes or impellers. Screw, sliding vane, and liquid ring compressors are not centrifugal compressors for the purposes of this subpart.
              
                Certifying official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The Administrator is notified of such delegation of authority prior to the exercise of that authority. The Administrator reserves the right to evaluate such delegation;
              (2) For a partnership (including but not limited to general partnerships, limited partnerships, and limited liability partnerships) or sole proprietorship: A general partner or the proprietor, respectively. If a general partner is a corporation, the provisions of paragraph (1) of this definition apply;

              (3) For a municipality, State, Federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
              (4) For affected facilities:
              (i) The designated representative in so far as actions, standards, requirements, or prohibitions under title IV of the Clean Air Act or the regulations promulgated thereunder are concerned; or
              (ii) The designated representative for any other purposes under part 60.
              
                City gate means the delivery point at which natural gas is transferred from a transmission pipeline to the local gas utility.
              
                Collection system means any infrastructure that conveys gas or liquids from the well site to another location for treatment, storage, processing, recycling, disposal or other handling.
              
                Completion combustion device means any ignition device, installed horizontally or vertically, used in exploration and production operations to combust otherwise vented emissions from completions.
              
                Compressor station means any permanent combination of one or more compressors that move natural gas at increased pressure from fields, in transmission pipelines, or into storage.
              
                Condensate means hydrocarbon liquid separated from natural gas that condenses due to changes in the temperature, pressure, or both, and remains liquid at standard conditions.
              
                Continuous bleed means a continuous flow of pneumatic supply natural gas to the process control device (e.g., level control, temperature control, pressure control) where the supply gas pressure is modulated by the process condition, and then flows to the valve controller where the signal is compared with the process set-point to adjust gas pressure in the valve actuator.
              
                Custody transfer means the transfer of natural gas after processing and/or treatment in the producing operations, or from storage vessels or automatic transfer facilities or other such equipment, including product loading racks, to pipelines or any other forms of transportation.
              
                Dehydrator means a device in which an absorbent directly contacts a natural gas stream and absorbs water in a contact tower or absorption column (absorber).
              
              
                Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
              (1) Fails to meet any requirement or obligation established by this subpart including, but not limited to, any emission limit, operating limit, or work practice standard;
              (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit; or
              (3) Fails to meet any emission limit, operating limit, or work practice standard in this subpart during startup, shutdown, or malfunction, regardless of whether or not such failure is permitted by this subpart.
              
                Delineation well means a well drilled in order to determine the boundary of a field or producing reservoir.
              
                Equipment, as used in the standards and requirements in this subpart relative to the equipment leaks of VOC from onshore natural gas processing plants, means each pump, pressure relief device, open-ended valve or line, valve, and flange or other connector that is in VOC service or in wet gas service, and any device or system required by those same standards and requirements in this subpart.
              
                Field gas means feedstock gas entering the natural gas processing plant.
              
                Field gas gathering means the system used transport field gas from a field to the main pipeline in the area.
              
                Flare means a thermal oxidation system using an open (without enclosure) flame. Completion combustion devices as defined in this section are not considered flares.
              
                Flow line means a pipeline used to transport oil and/or gas to a processing facility, a mainline pipeline, re-injection, or routed to a process or other useful purpose.
              
                Flowback means the process of allowing fluids and entrained solids to flow from a natural gas well following a treatment, either in preparation for a subsequent phase of treatment or in preparation for cleanup and returning the well to production. The term flowback also means the fluids and entrained solids that emerge from a natural gas well during the flowback process. The flowback period begins when material introduced into the well during the treatment returns to the surface following hydraulic fracturing or refracturing. The flowback period ends when either the well is shut in and permanently disconnected from the flowback equipment or at the startup of production. The flowback period includes the initial flowback stage and the separation flowback stage.
              
                Gas processing plant process unit means equipment assembled for the extraction of natural gas liquids from field gas, the fractionation of the liquids into natural gas products, or other operations associated with the processing of natural gas products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the products.
              
                Gas well or natural gas well means an onshore well drilled principally for production of natural gas.
              
                Group 1 storage vessel means a storage vessel, as defined in this section, for which construction, modification or reconstruction has commenced after August 23, 2011, and on or before April 12, 2013.
              
                Group 2 storage vessel means a storage vessel, as defined in this section, for which construction, modification or reconstruction has commenced after April 12, 2013, and on or before September 18, 2015.
              
                Hydraulic fracturing or refracturing means the process of directing pressurized fluids containing any combination of water, proppant, and any added chemicals to penetrate tight formations, such as shale or coal formations, that subsequently require high rate, extended flowback to expel fracture fluids and solids during completions.
              
                Hydraulic refracturing means conducting a subsequent hydraulic fracturing operation at a well that has previously undergone a hydraulic fracturing operation.
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.485a(e) or § 60.5401(g)(2) of this part.
              
                In wet gas service means that a compressor or piece of equipment contains or contacts the field gas before the extraction step at a gas processing plant process unit.
              
                Initial flowback stage means the period during a well completion operation which begins at the onset of flowback and ends at the separation flowback stage.
              
                Intermediate hydrocarbon liquid means any naturally occurring, unrefined petroleum liquid.
              
                Intermittent/snap-action pneumatic controller means a pneumatic controller that vents non-continuously.
              
                Liquefied natural gas unit means a unit used to cool natural gas to the point at which it is condensed into a liquid which is colorless, odorless, non-corrosive and non-toxic.
              
                Low pressure gas well means a well with reservoir pressure and vertical well depth such that 0.445 times the reservoir pressure (in psia) minus 0.038 times the true vertical well depth (in feet) minus 67.578 psia is less than the flow line pressure at the sales meter.
              
                Maximum average daily throughput means the earliest calculation of daily average throughput during the 30-day PTE evaluation period employing generally accepted methods.
              
                Natural gas-driven pneumatic controller means a pneumatic controller powered by pressurized natural gas.
              
                Natural gas liquids means the hydrocarbons, such as ethane, propane, butane, and pentane that are extracted from field gas.
              
                Natural gas processing plant (gas plant) means any processing site engaged in the extraction of natural gas liquids from field gas, fractionation of mixed natural gas liquids to natural gas products, or both. A Joule-Thompson valve, a dew point depression valve, or an isolated or standalone Joule-Thompson skid is not a natural gas processing plant.
              
                Natural gas transmission means the pipelines used for the long distance transport of natural gas (excluding processing). Specific equipment used in natural gas transmission includes the land, mains, valves, meters, boosters, regulators, storage vessels, dehydrators, compressors, and their driving units and appurtenances, and equipment used for transporting gas from a production plant, delivery point of purchased gas, gathering system, storage area, or other wholesale source of gas to one or more distribution area(s).
              
                Nonfractionating plant means any gas plant that does not fractionate mixed natural gas liquids into natural gas products.
              
                Non-natural gas-driven pneumatic controller means an instrument that is actuated using other sources of power than pressurized natural gas; examples include solar, electric, and instrument air.
              
                Onshore means all facilities except those that are located in the territorial seas or on the outer continental shelf.
              
                Pneumatic controller means an automated instrument used for maintaining a process condition such as liquid level, pressure, delta-pressure and temperature.
              
                Pressure vessel means a storage vessel that is used to store liquids or gases and is designed not to vent to the atmosphere as a result of compression of the vapor headspace in the pressure vessel during filling of the pressure vessel to its design capacity.
              
                Process unit means components assembled for the extraction of natural gas liquids from field gas, the fractionation of the liquids into natural gas products, or other operations associated with the processing of natural gas products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the products.
              
                Produced water means water that is extracted from the earth from an oil or natural gas production well, or that is separated from crude oil, condensate, or natural gas after extraction.
              
                Reciprocating compressor means a piece of equipment that increases the pressure of a process gas by positive displacement, employing linear movement of the driveshaft.
              
                Reciprocating compressor rod packing means a series of flexible rings in machined metal cups that fit around the reciprocating compressor piston rod to create a seal limiting the amount of compressed natural gas that escapes to the atmosphere.
              
              
                Recovered gas means gas recovered through the separation process during flowback.
              
                Recovered liquids means any crude oil, condensate or produced water recovered through the separation process during flowback.
              
                Reduced emissions completion means a well completion following fracturing or refracturing where gas flowback that is otherwise vented is captured, cleaned, and routed to the flow line or collection system, re-injected into the well or another well, used as an on-site fuel source, or used for other useful purpose that a purchased fuel or raw material would serve, with no direct release to the atmosphere.
              
                Reduced sulfur compounds means H2S, carbonyl sulfide (COS), and carbon disulfide (CS2).
              
                Removed from service means that a storage vessel affected facility has been physically isolated and disconnected from the process for a purpose other than maintenance in accordance with § 60.5395(f)(1).
              
                Responsible official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The delegation of authority to such representatives is approved in advance by the permitting authority;
              (2) For a partnership or sole proprietorship: A general partner or the proprietor, respectively;
              (3) For a municipality, State, Federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
              (4) For affected facilities:
              (i) The designated representative in so far as actions, standards, requirements, or prohibitions under title IV of the Clean Air Act or the regulations promulgated thereunder are concerned; or
              (ii) The designated representative for any other purposes under part 60.
              
                Returned to service means that a Group 1 or Group 2 storage vessel affected facility that was removed from service has been:
              (1) Reconnected to the original source of liquids or has been used to replace any storage vessel affected facility; or
              (2) Installed in any location covered by this subpart and introduced with crude oil, condensate, intermediate hydrocarbon liquids or produced water.
              
                Routed to a process or route to a process means the emissions are conveyed via a closed vent system to any enclosed portion of a process where the emissions are predominantly recycled and/or consumed in the same manner as a material that fulfills the same function in the process and/or transformed by chemical reaction into materials that are not regulated materials and/or incorporated into a product; and/or recovered.
              
                Salable quality gas means natural gas that meets the flow line or collection system operator specifications, regardless of whether such gas is sold.
              
                Separation flowback stage means the period during a well completion operation when it is technically feasible for a separator to function. The separation flowback stage ends either at the startup of production, or when the well is shut in and permanently disconnected from the flowback equipment.
              
                Startup of production means the beginning of initial flow following the end of flowback when there is continuous recovery of salable quality gas and separation and recovery of any crude oil, condensate or produced water.
              
                Storage vessel means a tank or other vessel that contains an accumulation of crude oil, condensate, intermediate hydrocarbon liquids, or produced water, and that is constructed primarily of nonearthen materials (such as wood, concrete, steel, fiberglass, or plastic) which provide structural support. A well completion vessel that receives recovered liquids from a well after startup of production following flowback for a period which exceeds 60 days is considered a storage vessel under this subpart. A tank or other vessel shall not be considered a storage vessel if it has been removed from service in accordance with the requirements of § 60.5395(f) until such time as such tank or other vessel has been returned to service. A tank or other vessel shall not be considered a storage vessel if it has been removed from service in accordance with the requirements of § 60.5395(f) until such time as such tank or other vessel has been returned to service. For the purposes of this subpart, the following are not considered storage vessels:
              (1) Vessels that are skid-mounted or permanently attached to something that is mobile (such as trucks, railcars, barges or ships), and are intended to be located at a site for less than 180 consecutive days. If you do not keep or are not able to produce records, as required by § 60.5420(c)(5)(iv), showing that the vessel has been located at a site for less than 180 consecutive days, the vessel described herein is considered to be a storage vessel from the date the original vessel was first located at the site. This exclusion does not apply to a well completion vessel as described above.
              (2) Process vessels such as surge control vessels, bottoms receivers or knockout vessels.
              (3) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere.
              
                Sulfur production rate means the rate of liquid sulfur accumulation from the sulfur recovery unit.
              
                Sulfur recovery unit means a process device that recovers element sulfur from acid gas.
              
                Surface site means any combination of one or more graded pad sites, gravel pad sites, foundations, platforms, or the immediate physical location upon which equipment is physically affixed.
              
                Sweetening unit means a process device that removes hydrogen sulfide and/or carbon dioxide from the sour natural gas stream.
              
                Total Reduced Sulfur (TRS) means the sum of the sulfur compounds hydrogen sulfide, methyl mercaptan, dimethyl sulfide, and dimethyl disulfide as measured by Method 16 of appendix A to part 60 of this chapter.
              
                Total SO
                2 equivalents means the sum of volumetric or mass concentrations of the sulfur compounds obtained by adding the quantity existing as SO2 to the quantity of SO2 that would be obtained if all reduced sulfur compounds were converted to SO2 (ppmv or kg/dscm (lb/dscf)).
              
                Underground storage vessel means a storage vessel stored below ground.
              
                Well means an oil or gas well, a hole drilled for the purpose of producing oil or gas, or a well into which fluids are injected.
              
                Well completion means the process that allows for the flowback of petroleum or natural gas from newly drilled wells to expel drilling and reservoir fluids and tests the reservoir flow characteristics, which may vent produced hydrocarbons to the atmosphere via an open pit or tank.
              
                Well completion operation means any well completion with hydraulic fracturing or refracturing occurring at a gas well affected facility.
              
                Well completion vessel means a vessel that contains flowback during a well completion operation following hydraulic fracturing or refracturing. A well completion vessel may be a lined earthen pit, a tank or other vessel that is skid-mounted or portable. A well completion vessel that receives recovered liquids from a well after startup of production following flowback for a period which exceeds 60 days is considered a storage vessel under this subpart.
              
                Well site means one or more areas that are directly disturbed during the drilling and subsequent operation of, or affected by, production facilities directly associated with any oil well, gas well, or injection well and its associated well pad.
              
                Wellhead means the piping, casing, tubing and connected valves protruding above the earth's surface for an oil and/or natural gas well. The wellhead ends where the flow line connects to a wellhead valve. The wellhead does not include other equipment at the well site except for any conveyance through which gas is vented to the atmosphere.
              
                Wildcat well means a well outside known fields or the first well drilled in an oil or gas field where no other oil and gas production exists.
              [77 FR 49542, Aug. 16, 2012, as amended at 78 FR 58447, Sept. 23, 2013; 79 FR 79040, Dec. 31, 2014; 80 FR 48268, Aug. 12, 2015; 81 FR 35898, June 3, 2016]
            
            
              Pt. 60, Subpt. OOOO, Table 1

              Table 1 to Subpart OOOO of Part 60—Required Minimum Initial SO2 Emission Reduction Efficiency (Zi)
              
                
                  H2S content of acid gas (Y), %
                  Sulfur feed rate (X), LT/D
                  2.0 ≤ X ≤ 5.0
                  5.0 < X ≤ 15.0
                  15.0 < X ≤ 300.0
                  X > 300.0
                
                
                  Y ≥ 50
                  79.0
                  88.51X0.0101Y0.0125 or 99.9, whichever is smaller.
                
                
                  20 ≤ Y < 50
                  79.0
                  88.51X0.0101Y0.0125 or 97.9, whichever is smaller
                  97.9
                
                
                  10 ≤ Y < 20
                  79.0
                  88.51X0.0101Y0.0125 or 93.5, whichever is smaller
                  93.5
                  93.5
                
                
                  Y < 10
                  79.0
                  79.0
                  79.0
                  79.0
                
              
              [78 FR 58447, Sept. 23, 2013]
            
            
              Pt. 60, Subpt. OOOO, Table 2

              Table 2 to Subpart OOOO of Part 60—Required Minimum SO2 Emission Reduction Efficiency (Zc)
              
                
                  H2S content of acid gas (Y), %
                  Sulfur feed rate (X), LT/D
                  2.0 ≤ X ≤ 5.0
                  5.0 < X ≤ 15.0
                  15.0 < X ≤ 300.0
                  X > 300.0
                
                
                  Y ≥ 50
                  74.0
                  85.35X0.0144Y0.0128 or 99.9, whichever is smaller.
                
                
                  20 ≤ Y < 50
                  74.0
                  85.35X0.0144Y0.0128 or 97.5, whichever is smaller
                  97.5
                
                
                  10 ≤ Y < 20
                  74.0
                  85.35X0.0144Y0.0128 or 90.8, whichever is smaller
                  90.8
                  90.8
                
                
                  Y < 10
                  74.0
                  74.0
                  74.0
                  74.0
                

                X = The sulfur feed rate from the sweetening unit (i.e., the H2S in the acid gas), expressed as sulfur, Mg/D(LT/D), rounded to one decimal place.

                Y = The sulfur content of the acid gas from the sweetening unit, expressed as mole percent H2S (dry basis) rounded to one decimal place.
                Z = The minimum required sulfur dioxide (SO2) emission reduction efficiency, expressed as percent carried to one decimal place. Zi refers to the reduction efficiency required at the initial performance test. Zc refers to the reduction efficiency required on a continuous basis after compliance with Zi has been demonstrated.
              
              [78 FR 58447, Sept. 23, 2013]
            
            
              Pt. 60, Subpt. OOOO, Table 3
              Table 3 to Subpart OOOO of Part 60—Applicability of General Provisions to Subpart OOOO
              As stated in § 60.5425, you must comply with the following applicable General Provisions:
              
                
                  Generalprovisions
                    citation
                  
                  Subject of citation
                  Applies tosubpart?
                  
                  Explanation
                
                
                  § 60.1
                  General applicability of the General Provisions
                  Yes.
                
                
                  § 60.2
                  Definitions
                  Yes
                  Additional terms defined in § 60.5430.
                
                
                  § 60.3
                  Units and abbreviations
                  Yes.
                
                
                  § 60.4
                  Address
                  Yes.
                
                
                  § 60.5
                  Determination of construction or modification
                  Yes.
                
                
                  § 60.6
                  Review of plans
                  Yes.
                
                
                  § 60.7
                  Notification and record keeping
                  Yes
                  Except that § 60.7 only applies as specified in § 60.5420(a).
                
                
                  
                  § 60.8
                  Performance tests
                  Yes
                  Performance testing is required for control devices used on storage vessels and centrifugal compressors.
                
                
                  § 60.9
                  Availability of information
                  Yes.
                
                
                  § 60.10
                  State authority
                  Yes.
                
                
                  § 60.11
                  Compliance with standards and maintenance requirements
                  No
                  Requirements are specified in subpart OOOO.
                
                
                  § 60.12
                  Circumvention
                  Yes.
                
                
                  § 60.13
                  Monitoring requirements
                  Yes
                  Continuous monitors are required for storage vessels.
                
                
                  § 60.14
                  Modification
                  Yes.
                
                
                  § 60.15
                  Reconstruction
                  Yes. 
                  Except that § 60.15(d) does not apply to gas wells, pneumatic controllers, centrifugal compressors, reciprocating compressors or storage vessels.
                
                
                  § 60.16
                  Priority list
                  Yes.
                
                
                  § 60.17
                  Incorporations by reference
                  Yes.
                
                
                  § 60.18
                  General control device requirements
                  Yes
                  Except that the period of visible emissions shall not exceed a total of 1 minute during any 15-minute period instead of 5 minutes during any 2 consecutive hours as required in § 60.18(c).
                
                
                  § 60.19
                  General notification and reporting requirement
                  Yes.
                  
                
              
              [77 FR 49542, Aug. 16, 2012, as amended at 81 FR 35898, June 3, 2016]
            
          
          
            Subpart OOOOa—Standards of Performance for Crude Oil and Natural Gas Facilities for which Construction, Modification or Reconstruction Commenced After September 18, 2015
            
              Source:
              81 FR 35898, June 3, 2016, unless otherwise noted.
            
            
              § 60.5360a
              What is the purpose of this subpart?

              (a) This subpart establishes emission standards and compliance schedules for the control of the pollutant greenhouse gases (GHG). The greenhouse gas standard in this subpart is in the form of a limitation on emissions of methane from affected facilities in the crude oil and natural gas source category that commence construction, modification, or reconstruction after September 18, 2015. This subpart also establishes emission standards and compliance schedules for the control of volatile organic compounds (VOC) and sulfur dioxide (SO2) emissions from affected facilities in the crude oil and natural gas source category that commence construction, modification or reconstruction after September 18, 2015. The effective date of the rule is August 2, 2016.
              (b) Prevention of Significant Deterioration (PSD) and title V thresholds for Greenhouse Gases. (1) For the purposes of 40 CFR 51.166(b)(49)(ii), with respect to GHG emissions from affected facilities, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Act as defined in 40 CFR 51.166(b)(48) and in any State Implementation Plan (SIP) approved by the EPA that is interpreted to incorporate, or specifically incorporates, § 51.166(b)(48).
              (2) For the purposes of 40 CFR 52.21(b)(50)(ii), with respect to GHG emissions from affected facilities, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Clean Air Act as defined in 40 CFR 52.21(b)(49).

              (3) For the purposes of 40 CFR 70.2, with respect to greenhouse gas emissions from affected facilities, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in 40 CFR 70.2.
              (4) For the purposes of 40 CFR 71.2, with respect to greenhouse gas emissions from affected facilities, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in 40 CFR 71.2.
            
            
              § 60.5365a
              Am I subject to this subpart?
              You are subject to the applicable provisions of this subpart if you are the owner or operator of one or more of the onshore affected facilities listed in paragraphs (a) through (j) of this section for which you commence construction, modification, or reconstruction after September 18, 2015.
              (a) Each well affected facility, which is a single well that conducts a well completion operation following hydraulic fracturing or refracturing. The provisions of this paragraph do not affect the affected facility status of well sites for the purposes of § 60.5397a. The provisions of paragraphs (a)(1) through (4) of this section apply to wells that are hydraulically refractured:
              (1) A well that conducts a well completion operation following hydraulic refracturing is not an affected facility, provided that the requirements of § 60.5375a(a)(1) through (4) are met. However, hydraulic refracturing of a well constitutes a modification of the well site for purposes of paragraph (i)(3)(iii) of this section, regardless of affected facility status of the well itself.
              (2) A well completion operation following hydraulic refracturing not conducted pursuant to § 60.5375a(a)(1) through (4) is a modification to the well.
              (3) Except as provided in § 60.5365a(i)(3)(iii), refracturing of a well, by itself, does not affect the modification status of other equipment, process units, storage vessels, compressors, pneumatic pumps, or pneumatic controllers.
              (4) A well initially constructed after September 18, 2015, that conducts a well completion operation following hydraulic refracturing is considered an affected facility regardless of this provision.
              (b) Each centrifugal compressor affected facility, which is a single centrifugal compressor using wet seals. A centrifugal compressor located at a well site, or an adjacent well site and servicing more than one well site, is not an affected facility under this subpart.
              (c) Each reciprocating compressor affected facility, which is a single reciprocating compressor. A reciprocating compressor located at a well site, or an adjacent well site and servicing more than one well site, is not an affected facility under this subpart.
              (d) Each pneumatic controller affected facility:
              (1) Each pneumatic controller affected facility not located at a natural gas processing plant, which is a single continuous bleed natural gas-driven pneumatic controller operating at a natural gas bleed rate greater than 6 scfh.
              (2) Each pneumatic controller affected facility located at a natural gas processing plant, which is a single continuous bleed natural gas-driven pneumatic controller.
              (e) Each storage vessel affected facility, which is a single storage vessel with the potential for VOC emissions equal to or greater than 6 tpy as determined according to this section. The potential for VOC emissions must be calculated using a generally accepted model or calculation methodology, based on the maximum average daily throughput determined for a 30-day period of production prior to the applicable emission determination deadline specified in this subsection. The determination may take into account requirements under a legally and practically enforceable limit in an operating permit or other requirement established under a federal, state, local or tribal authority.

              (1) For each new, modified or reconstructed storage vessel you must determine the potential for VOC emissions within 30 days after liquids first enter the storage vessel, except as provided in paragraph (e)(3)(iv) of this section. For each new, modified or reconstructed storage vessel receiving liquids pursuant to the standards for well affected facilities in § 60.5375a, including wells subject to § 60.5375a(f), you must determine the potential for VOC emissions within 30 days after startup of production of the well.
              (2) A storage vessel affected facility that subsequently has its potential for VOC emissions decrease to less than 6 tpy shall remain an affected facility under this subpart.
              (3) For storage vessels not subject to a legally and practically enforceable limit in an operating permit or other requirement established under federal, state, local or tribal authority, any vapor from the storage vessel that is recovered and routed to a process through a VRU designed and operated as specified in this section is not required to be included in the determination of VOC potential to emit for purposes of determining affected facility status, provided you comply with the requirements in paragraphs (e)(3)(i) through (iv) of this section.
              (i) You meet the cover requirements specified in § 60.5411a(b).
              (ii) You meet the closed vent system requirements specified in § 60.5411a(c) and (d).
              (iii) You must maintain records that document compliance with paragraphs (e)(3)(i) and (ii) of this section.
              (iv) In the event of removal of apparatus that recovers and routes vapor to a process, or operation that is inconsistent with the conditions specified in paragraphs (e)(3)(i) and (ii) of this section, you must determine the storage vessel's potential for VOC emissions according to this section within 30 days of such removal or operation.
              (4) The following requirements apply immediately upon startup, startup of production, or return to service. A storage vessel affected facility that is reconnected to the original source of liquids is a storage vessel affected facility subject to the same requirements that applied before being removed from service. Any storage vessel that is used to replace any storage vessel affected facility is subject to the same requirements that apply to the storage vessel affected facility being replaced.
              (5) A storage vessel with a capacity greater than 100,000 gallons used to recycle water that has been passed through two stage separation is not a storage vessel affected facility.
              (f) The group of all equipment within a process unit is an affected facility. (1) Addition or replacement of equipment for the purpose of process improvement that is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (2) Equipment associated with a compressor station, dehydration unit, sweetening unit, underground storage vessel, field gas gathering system, or liquefied natural gas unit is covered by §§ 60.5400a, 60.5401a, 60.5402a, 60.5421a, and 60.5422a if it is located at an onshore natural gas processing plant. Equipment not located at the onshore natural gas processing plant site is exempt from the provisions of §§ 60.5400a, 60.5401a, 60.5402a, 60.5421a, and 60.5422a.
              (3) The equipment within a process unit of an affected facility located at onshore natural gas processing plants and described in paragraph (f) of this section are exempt from this subpart if they are subject to and controlled according to subparts VVa, GGG, or GGGa of this part.
              (g) Sweetening units located at onshore natural gas processing plants that process natural gas produced from either onshore or offshore wells.
              (1) Each sweetening unit that processes natural gas is an affected facility; and
              (2) Each sweetening unit that processes natural gas followed by a sulfur recovery unit is an affected facility.

              (3) Facilities that have a design capacity less than 2 long tons per day (LT/D) of hydrogen sulfide (H2S) in the acid gas (expressed as sulfur) are required to comply with recordkeeping and reporting requirements specified in § 60.5423a(c) but are not required to comply with §§ 60.5405a through 60.5407a and §§ 60.5410a(g) and 60.5415a(g).

              (4) Sweetening facilities producing acid gas that is completely re-injected into oil-or-gas-bearing geologic strata or that is otherwise not released to the atmosphere are not subject to §§ 60.5405a through 60.5407a, 60.5410a(g), 60.5415a(g), and 60.5423a.
              
              (h) Each pneumatic pump affected facility:
              (1) For natural gas processing plants, each pneumatic pump affected facility, which is a single natural gas-driven diaphragm pump.
              (2) For well sites, each pneumatic pump affected facility, which is a single natural gas-driven diaphragm pump. A single natural gas-driven diaphragm pump that is in operation less than 90 days per calendar year is not an affected facility under this subpart provided the owner/operator keeps records of the days of operation each calendar year and submits such records to the EPA Administrator (or delegated enforcement authority) upon request. For the purposes of this section, any period of operation during a calendar day counts toward the 90 calendar day threshold.
              (i) Except as provided in § 60.5365a(i)(2), the collection of fugitive emissions components at a well site, as defined in § 60.5430a, is an affected facility.
              (1) [Reserved]
              (2) A well site that only contains one or more wellheads is not an affected facility under this subpart. The affected facility status of a separate tank battery surface site has no effect on the affected facility status of a well site that only contains one or more wellheads.
              (3) For purposes of § 60.5397a, a “modification” to a well site occurs when:
              (i) A new well is drilled at an existing well site;
              (ii) A well at an existing well site is hydraulically fractured; or
              (iii) A well at an existing well site is hydraulically refractured.
              (j) The collection of fugitive emissions components at a compressor station, as defined in § 60.5430a, is an affected facility. For purposes of § 60.5397a, a “modification” to a compressor station occurs when:
              (1) An additional compressor is installed at a compressor station; or
              (2) One or more compressors at a compressor station is replaced by one or more compressors of greater total horsepower than the compressor(s) being replaced. When one or more compressors is replaced by one or more compressors of an equal or smaller total horsepower than the compressor(s) being replaced, installation of the replacement compressor(s) does not trigger a modification of the compressor station for purposes of § 60.5397a.
            
            
              § 60.5370a
              When must I comply with this subpart?
              (a) You must be in compliance with the standards of this subpart no later than August 2, 2016 or upon startup, whichever is later.
              (b) At all times, including periods of startup, shutdown, and malfunction, owners and operators shall maintain and operate any affected facility including associated air pollution control equipment in a manner consistent with good air pollution control practice for minimizing emissions. Determination of whether acceptable operating and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, opacity observations, review of operating and maintenance procedures, and inspection of the source. The provisions for exemption from compliance during periods of startup, shutdown and malfunctions provided for in 40 CFR 60.8(c) do not apply to this subpart.
              (c) You are exempt from the obligation to obtain a permit under 40 CFR part 70 or 40 CFR part 71, provided you are not otherwise required by law to obtain a permit under 40 CFR 70.3(a) or 40 CFR 71.3(a). Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart.
            
            
              § 60.5375a
              What GHG and VOC standards apply to well affected facilities?

              If you are the owner or operator of a well affected facility as described in § 60.5365a(a) that also meets the criteria for a well affected facility in § 60.5365(a) of subpart OOOO of this part, you must reduce GHG (in the form of a limitation on emissions of methane) and VOC emissions by complying with paragraphs (a) through (g) of this section. If you own or operate a well affected facility as described in § 60.5365a(a) that does not meet the criteria for a well affected facility in § 60.5365(a) of subpart OOOO of this part, you must reduce GHG and VOC emissions by complying with paragraphs (f)(3), (f)(4) or (g) for each well completion operation with hydraulic fracturing prior to November 30, 2016, and you must comply with paragraphs (a) through (g) of this section for each well completion operation with hydraulic fracturing on or after November 30, 2016.
              (a) Except as provided in paragraph (f) and (g) of this section, for each well completion operation with hydraulic fracturing you must comply with the requirements in paragraphs (a)(1) through (4) of this section. You must maintain a log as specified in paragraph (b) of this section.
              (1) For each stage of the well completion operation, as defined in § 60.5430a, follow the requirements specified in paragraphs (a)(1)(i) through (iii) of this section.
              (i) During the initial flowback stage, route the flowback into one or more well completion vessels or storage vessels and commence operation of a separator unless it is technically infeasible for a separator to function. Any gas present in the initial flowback stage is not subject to control under this section.
              (ii) During the separation flowback stage, route all recovered liquids from the separator to one or more well completion vessels or storage vessels, re-inject the recovered liquids into the well or another well, or route the recovered liquids to a collection system. Route the recovered gas from the separator into a gas flow line or collection system, re-inject the recovered gas into the well or another well, use the recovered gas as an onsite fuel source, or use the recovered gas for another useful purpose that a purchased fuel or raw material would serve. If it is technically infeasible to route the recovered gas as required above, follow the requirements in paragraph (a)(3) of this section. If, at any time during the separation flowback stage, it is technically infeasible for a separator to function, you must comply with paragraph (a)(1)(i) of this section.
              (iii) You must have a separator onsite during the entirety of the flowback period, except as provided in paragraphs (a)(1)(iii)(A) through (C) of this section.
              (A) A well that is not hydraulically fractured or refractured with liquids, or that does not generate condensate, intermediate hydrocarbon liquids, or produced water such that there is no liquid collection system at the well site is not required to have a separator onsite.
              (B) If conditions allow for liquid collection, then the operator must immediately stop the well completion operation, install a separator, and restart the well completion operation in accordance with § 60.5375a(a)(1).
              (C) The owner or operator of a well that meets the criteria of paragraph (a)(1)(iii)(A) or (B) of this section must submit the report in § 60.5420a(b)(2) and maintain the records in § 60.5420a(c)(1)(iii).
              (2) [Reserved]
              (3) If it is technically infeasible to route the recovered gas as required in § 60.5375a(a)(1)(ii), then you must capture and direct recovered gas to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact tundra, permafrost or waterways. Completion combustion devices must be equipped with a reliable continuous pilot flame.
              (4) You have a general duty to safely maximize resource recovery and minimize releases to the atmosphere during flowback and subsequent recovery.
              (b) You must maintain a log for each well completion operation at each well affected facility. The log must be completed on a daily basis for the duration of the well completion operation and must contain the records specified in § 60.5420a(c)(1)(iii).
              (c) You must demonstrate initial compliance with the standards that apply to well affected facilities as required by § 60.5410a(a).

              (d) You must demonstrate continuous compliance with the standards that apply to well affected facilities as required by § 60.5415a(a).
              
              (e) You must perform the required notification, recordkeeping and reporting as required by § 60.5420a(a)(2), (b)(1) and (2), and (c)(1).
              (f) For each well affected facility specified in paragraphs (f)(1) and (2) of this section, you must comply with the requirements of paragraphs (f)(3) and (4) of this section.
              (1) Each well completion operation with hydraulic fracturing at a wildcat or delineation well.
              (2) Each well completion operation with hydraulic fracturing at a non-wildcat low pressure well or non-delineation low pressure well.
              (3) You must comply with either paragraph (f)(3)(i) or (f)(3)(ii) of this section, unless you meet the requirements in paragraph (g) of this section. You must also comply with paragraph (b) of this section.
              (i) Route all flowback to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact tundra, permafrost or waterways. Completion combustion devices must be equipped with a reliable continuous pilot flame.
              (ii) Route all flowback into one or more well completion vessels and commence operation of a separator unless it is technically infeasible for a separator to function. Any gas present in the flowback before the separator can function is not subject to control under this section. Capture and direct recovered gas to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact tundra, permafrost or waterways. Completion combustion devices must be equipped with a reliable continuous pilot flame. (4) You must submit the notification as specified in § 60.5420a(a)(2), submit annual reports as specified in § 60.5420a(b)(1) and (2) and maintain records specified in § 60.5420a(c)(1)(iii) for each wildcat and delineation well. You must submit the notification as specified in § 60.5420a(a)(2), submit annual reports as specified in § 60.5420a(b)(1) and (2), and maintain records as specified in § 60.5420a(c)(1)(iii) and (vii) for each low pressure well.
              (g) For each well affected facility with less than 300 scf of gas per stock tank barrel of oil produced, you must comply with paragraphs (g)(1) and (2) of this section.
              (1) You must maintain records specified in § 60.5420a(c)(1)(vi).
              (2) You must submit reports specified in § 60.5420a(b)(1) and (2).
            
            
              § 60.5380a
              What GHG and VOC standards apply to centrifugal compressor affected facilities?
              You must comply with the GHG and VOC standards in paragraphs (a) through (d) of this section for each centrifugal compressor affected facility.
              (a)(1) You must reduce methane and VOC emissions from each centrifugal compressor wet seal fluid degassing system by 95.0 percent.
              (2) If you use a control device to reduce emissions, you must equip the wet seal fluid degassing system with a cover that meets the requirements of § 60.5411a(b). The cover must be connected through a closed vent system that meets the requirements of § 60.5411a(a) and (d) and the closed vent system must be routed to a control device that meets the conditions specified in § 60.5412a(a), (b) and (c). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.
              (b) You must demonstrate initial compliance with the standards that apply to centrifugal compressor affected facilities as required by § 60.5410a(b).
              (c) You must demonstrate continuous compliance with the standards that apply to centrifugal compressor affected facilities as required by § 60.5415a(b).
              (d) You must perform the reporting as required by § 60.5420a(b)(1) and (3), and the recordkeeping as required by § 60.5420a(c)(2), (6) through (11), and (17), as applicable.
            
            
              § 60.5385a
              What GHG and VOC standards apply to reciprocating compressor affected facilities?

              You must reduce GHG (in the form of a limitation on emissions of methane) and VOC emissions by complying with the standards in paragraphs (a) through (d) of this section for each reciprocating compressor affected facility.
              (a) You must replace the reciprocating compressor rod packing according to either paragraph (a)(1) or (2) of this section, or you must comply with paragraph (a)(3) of this section.
              (1) On or before the compressor has operated for 26,000 hours. The number of hours of operation must be continuously monitored beginning upon initial startup of your reciprocating compressor affected facility, or the date of the most recent reciprocating compressor rod packing replacement, whichever is later.
              (2) Prior to 36 months from the date of the most recent rod packing replacement, or 36 months from the date of startup for a new reciprocating compressor for which the rod packing has not yet been replaced.
              (3) Collect the methane and VOC emissions from the rod packing using a rod packing emissions collection system that operates under negative pressure and route the rod packing emissions to a process through a closed vent system that meets the requirements of § 60.5411a(a) and (d).
              (b) You must demonstrate initial compliance with standards that apply to reciprocating compressor affected facilities as required by § 60.5410a(c).
              (c) You must demonstrate continuous compliance with standards that apply to reciprocating compressor affected facilities as required by § 60.5415a(c).
              (d) You must perform the reporting as required by § 60.5420a(b)(1) and (4) and the recordkeeping as required by § 60.5420a(c)(3), (6) through (9), and (17), as applicable.
            
            
              § 60.5390a
              What GHG and VOC standards apply to pneumatic controller affected facilities?
              For each pneumatic controller affected facility you must comply with the GHG and VOC standards, based on natural gas as a surrogate for GHG and VOC, in either paragraph (b)(1) or (c)(1) of this section, as applicable. Pneumatic controllers meeting the conditions in paragraph (a) of this section are exempt from this requirement.
              (a) The requirements of paragraph (b)(1) or (c)(1) of this section are not required if you determine that the use of a pneumatic controller affected facility with a bleed rate greater than the applicable standard is required based on functional needs, including but not limited to response time, safety and positive actuation. However, you must tag such pneumatic controller with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that pneumatic controller, as required in § 60.5420a(c)(4)(ii).
              (b)(1) Each pneumatic controller affected facility at a natural gas processing plant must have a bleed rate of zero.
              (2) Each pneumatic controller affected facility at a natural gas processing plant must be tagged with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that pneumatic controller as required in § 60.5420a(c)(4)(iv).
              (c)(1) Each pneumatic controller affected facility at a location other than at a natural gas processing plant must have a bleed rate less than or equal to 6 standard cubic feet per hour.
              (2) Each pneumatic controller affected facility at a location other than at a natural gas processing plant must be tagged with the month and year of installation, reconstruction or modification, and identification information that allows traceability to the records for that controller as required in § 60.5420a(c)(4)(iii).
              (d) You must demonstrate initial compliance with standards that apply to pneumatic controller affected facilities as required by § 60.5410a(d).
              (e) You must demonstrate continuous compliance with standards that apply to pneumatic controller affected facilities as required by § 60.5415a(d).
              (f) You must perform the reporting as required by § 60.5420a(b)(1) and (5) and the recordkeeping as required by § 60.5420a(c)(4).
            
            
              
              § 60.5393a
              What GHG and VOC standards apply to pneumatic pump affected facilities?
              For each pneumatic pump affected facility you must comply with the GHG and VOC standards, based on natural gas as a surrogate for GHG and VOC, in either paragraph (a) or (b) of this section, as applicable, on or after November 30, 2016.
              (a) Each pneumatic pump affected facility at a natural gas processing plant must have a natural gas emission rate of zero.
              (b) For each pneumatic pump affected facility at a well site you must comply with paragraph (b)(1) or (2) of this section.
              (1) If the pneumatic pump affected facility is located at a greenfield site as defined in § 60.5430a, you must reduce natural gas emissions by 95.0 percent, except as provided in paragraphs (b)(3) and (4) of this section.
              (2) If the pneumatic pump affected facility is not located at a greenfield site as defined in § 60.5430a, you must reduce natural gas emissions by 95.0 percent, except as provided in paragraphs (b)(3), (4) and (5) of this section.
              (3) You are not required to install a control device solely for the purpose of complying with the 95.0 percent reduction requirement of paragraph (b)(1) or (b)(2) of this section. If you do not have a control device installed on site by the compliance date and you do not have the ability to route to a process, then you must comply instead with the provisions of paragraphs (b)(3)(i) and (ii) of this section.
              (i) Submit a certification in accordance with § 60.5420a(b)(8)(i)(A) in your next annual report, certifying that there is no available control device or process on site and maintain the records in § 60.5420a(c)(16)(i) and (ii).
              (ii) If you subsequently install a control device or have the ability to route to a process, you are no longer required to comply with paragraph (b)(2)(i) of this section and must submit the information in § 60.5420a(b)(8)(ii) in your next annual report and maintain the records in § 60.5420a(c)(16)(i), (ii), and (iii). You must be in compliance with the requirements of paragraph (b)(2) of this section within 30 days of startup of the control device or within 30 days of the ability to route to a process.
              (4) If the control device available on site is unable to achieve a 95 percent reduction and there is no ability to route the emissions to a process, you must still route the pneumatic pump affected facility's emissions to that existing control device. If you route the pneumatic pump affected facility to a control device installed on site that is designed to achieve less than a 95 percent reduction, you must submit the information specified in § 60.5420a(b)(8)(i)(C) in your next annual report and maintain the records in § 60.5420a(c)(16)(iii).
              (5) If an owner or operator at a non-greenfield site determines, through an engineering assessment, that routing a pneumatic pump to a control device or a process is technically infeasible, the requirements specified in paragraph (b)(5)(i) through (iv) of this section must be met.
              (i) The owner or operator shall conduct the assessment of technical infeasibility in accordance with the criteria in paragraph (b)(5)(iii) of this section and have it certified by a qualified professional engineer in accordance with paragraph (b)(5)(ii) of this section.
              (ii) The following certification, signed and dated by the qualified professional engineer shall state: “I certify that the assessment of technical infeasibility was prepared under my direction or supervision. I further certify that the assessment was conducted and this report was prepared pursuant to the requirements of § 60.5393a(b)(5)(iii). Based on my professional knowledge and experience, and inquiry of personnel involved in the assessment, the certification submitted herein is true, accurate, and complete. I am aware that there are penalties for knowingly submitting false information.”

              (iii) The assessment of technical feasibility to route emissions from the pneumatic pump to an existing control device onsite or to a process shall include, but is not limited to, safety considerations, distance from the control device, pressure losses and differentials in the closed vent system and the ability of the control device to handle the pneumatic pump emissions which are routed to them. The assessment of technical infeasibility shall be prepared under the direction or supervision of the qualified professional engineer who signs the certification in accordance with paragraph (b)(2)(ii) of this section.
              (iv) The owner or operator shall maintain the records § 60.5420a(c)(16)(iv).
              (6) If the pneumatic pump is routed to a control device or a process and the control device or process is subsequently removed from the location or is no longer available, you are no longer required to be in compliance with the requirements of paragraph (b)(1) or (b)(2) of this section, and instead must comply with paragraph (b)(3) of this section and report the change in next annual report in accordance with § 60.5420a(b)(8)(ii).
              (c) If you use a control device or route to a process to reduce emissions, you must connect the pneumatic pump affected facility through a closed vent system that meets the requirements of § 60.5411a(a) and (d).
              (d) You must demonstrate initial compliance with standards that apply to pneumatic pump affected facilities as required by § 60.5410a(e).
              (e) You must perform the reporting as required by § 60.5420a(b)(1) and (8) and the recordkeeping as required by § 60.5420a(c)(6) through (10), (16), and (17), as applicable.
              (f) Pneumatic pumps at a well site are not subject to the requirements of paragraph (d) and (e) of this section from June 2, 2017, until August 31, 2017.
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5395a
              What VOC standards apply to storage vessel affected facilities?
              Except as provided in paragraph (e) of this section, you must comply with the VOC standards in this section for each storage vessel affected facility.
              (a) You must comply with the requirements of paragraphs (a)(1) and (2) of this section. After 12 consecutive months of compliance with paragraph (a)(2) of this section, you may continue to comply with paragraph (a)(2) of this section, or you may comply with paragraph (a)(3) of this section, if applicable. If you choose to meet the requirements in paragraph (a)(3) of this section, you are not required to comply with the requirements of paragraph (a)(2) of this section except as provided in paragraphs (a)(3)(i) and (ii) of this section.
              (1) Determine the potential for VOC emissions in accordance with § 60.5365a(e).
              (2) Reduce VOC emissions by 95.0 percent within 60 days after startup. For storage vessel affected facilities receiving liquids pursuant to the standards for well affected facilities in § 60.5375a(a)(1)(i) or (ii), you must achieve the required emissions reductions within 60 days after startup of production as defined in § 60.5430a.
              (3) Maintain the uncontrolled actual VOC emissions from the storage vessel affected facility at less than 4 tpy without considering control. Prior to using the uncontrolled actual VOC emission rate for compliance purposes, you must demonstrate that the uncontrolled actual VOC emissions have remained less than 4 tpy as determined monthly for 12 consecutive months. After such demonstration, you must determine the uncontrolled actual VOC emission rate each month. The uncontrolled actual VOC emissions must be calculated using a generally accepted model or calculation methodology, and the calculations must be based on the average throughput for the month. You may no longer comply with this paragraph and must instead comply with paragraph (a)(2) of this section if your storage vessel affected facility meets the conditions specified in paragraphs (a)(3)(i) or (ii) of this section.
              (i) If a well feeding the storage vessel affected facility undergoes fracturing or refracturing, you must comply with paragraph (a)(2) of this section as soon as liquids from the well following fracturing or refracturing are routed to the storage vessel affected facility.

              (ii) If the monthly emissions determination required in this section indicates that VOC emissions from your storage vessel affected facility increase to 4 tpy or greater and the increase is not associated with fracturing or refracturing of a well feeding the storage vessel affected facility, you must comply with paragraph (a)(2) of this section within 30 days of the monthly determination.
              
              (b) Control requirements. (1) Except as required in paragraph (b)(2) of this section, if you use a control device to reduce VOC emissions from your storage vessel affected facility, you must equip the storage vessel with a cover that meets the requirements of § 60.5411a(b) and is connected through a closed vent system that meets the requirements of § 60.5411a(c) and (d), and you must route emissions to a control device that meets the conditions specified in § 60.5412a(c) or (d). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.
              (2) If you use a floating roof to reduce emissions, you must meet the requirements of § 60.112b(a)(1) or (2) and the relevant monitoring, inspection, recordkeeping, and reporting requirements in 40 CFR part 60, subpart Kb.
              (c) Requirements for storage vessel affected facilities that are removed from service or returned to service. If you remove a storage vessel affected facility from service, you must comply with paragraphs (c)(1) through (3) of this section. A storage vessel is not an affected facility under this subpart for the period that it is removed from service.
              (1) For a storage vessel affected facility to be removed from service, you must comply with the requirements of paragraphs (c)(1)(i) and (ii) of this section.
              (i) You must completely empty and degas the storage vessel, such that the storage vessel no longer contains crude oil, condensate, produced water or intermediate hydrocarbon liquids. A storage vessel where liquid is left on walls, as bottom clingage or in pools due to floor irregularity is considered to be completely empty.
              (ii) You must submit a notification as required in § 60.5420a(b)(6)(v) in your next annual report, identifying each storage vessel affected facility removed from service during the reporting period and the date of its removal from service.
              (2) If a storage vessel identified in paragraph (c)(1)(ii) of this section is returned to service, you must determine its affected facility status as provided in § 60.5365a(e).
              (3) For each storage vessel affected facility returned to service during the reporting period, you must submit a notification in your next annual report as required in § 60.5420a(b)(6)(vi), identifying each storage vessel affected facility and the date of its return to service.
              (d) Compliance, notification, recordkeeping, and reporting. You must comply with paragraphs (d)(1) through (3) of this section.
              (1) You must demonstrate initial compliance with standards as required by § 60.5410a(h) and (i).
              (2) You must demonstrate continuous compliance with standards as required by § 60.5415a(e)(3).
              (3) You must perform the required reporting as required by § 60.5420a(b)(1) and (6) and the recordkeeping as required by § 60.5420a(c)(5) through (8), (12) through (14), and (17), as applicable.
              (e) Exemptions. This subpart does not apply to storage vessels subject to and controlled in accordance with the requirements for storage vessels in 40 CFR part 60, subpart Kb, and 40 CFR part 63, subparts G, CC, HH, or WW.
            
            
              § 60.5397a
              What fugitive emissions GHG and VOC standards apply to the affected facility which is the collection of fugitive emissions components at a well site and the affected facility which is the collection of fugitive emissions components at a compressor station?
              For each affected facility under § 60.5365a(i) and (j), you must reduce GHG (in the form of a limitation on emissions of methane) and VOC emissions by complying with the requirements of paragraphs (a) through (j) of this section. These requirements are independent of the closed vent system and cover requirements in § 60.5411a.

              (a) You must monitor all fugitive emission components, as defined in § 60.5430a, in accordance with paragraphs (b) through (g) of this section. You must repair all sources of fugitive emissions in accordance with paragraph (h) of this section. You must keep records in accordance with paragraph (i) of this section and report in accordance with paragraph (j) of this section. For purposes of this section, fugitive emissions are defined as: Any visible emission from a fugitive emissions component observed using optical gas imaging or an instrument reading of 500 ppm or greater using Method 21.
              (b) You must develop an emissions monitoring plan that covers the collection of fugitive emissions components at well sites and compressor stations within each company-defined area in accordance with paragraphs (c) and (d) of this section.
              (c) Fugitive emissions monitoring plans must include the elements specified in paragraphs (c)(1) through (8) of this section, at a minimum.
              (1) Frequency for conducting surveys. Surveys must be conducted at least as frequently as required by paragraphs (f) and (g) of this section.
              (2) Technique for determining fugitive emissions (i.e., Method 21 at 40 CFR part 60, appendix A-7, or optical gas imaging).
              (3) Manufacturer and model number of fugitive emissions detection equipment to be used.
              (4) Procedures and timeframes for identifying and repairing fugitive emissions components from which fugitive emissions are detected, including timeframes for fugitive emission components that are unsafe to repair. Your repair schedule must meet the requirements of paragraph (h) of this section at a minimum.
              (5) Procedures and timeframes for verifying fugitive emission component repairs.
              (6) Records that will be kept and the length of time records will be kept.
              (7) If you are using optical gas imaging, your plan must also include the elements specified in paragraphs (c)(7)(i) through (vii) of this section.
              (i) Verification that your optical gas imaging equipment meets the specifications of paragraphs (c)(7)(i)(A) and (B) of this section. This verification is an initial verification and may either be performed by the facility, by the manufacturer, or by a third party. For the purposes of complying with the fugitives emissions monitoring program with optical gas imaging, a fugitive emission is defined as any visible emissions observed using optical gas imaging.
              (A) Your optical gas imaging equipment must be capable of imaging gases in the spectral range for the compound of highest concentration in the potential fugitive emissions.
              (B) Your optical gas imaging equipment must be capable of imaging a gas that is half methane, half propane at a concentration of 10,000 ppm at a flow rate of ≤60g/hr from a quarter inch diameter orifice.
              (ii) Procedure for a daily verification check.
              (iii) Procedure for determining the operator's maximum viewing distance from the equipment and how the operator will ensure that this distance is maintained.
              (iv) Procedure for determining maximum wind speed during which monitoring can be performed and how the operator will ensure monitoring occurs only at wind speeds below this threshold.
              (v) Procedures for conducting surveys, including the items specified in paragraphs (c)(7)(v)(A) through (C) of this section.
              (A) How the operator will ensure an adequate thermal background is present in order to view potential fugitive emissions.
              (B) How the operator will deal with adverse monitoring conditions, such as wind.
              (C) How the operator will deal with interferences (e.g., steam).
              (vi) Training and experience needed prior to performing surveys.
              (vii) Procedures for calibration and maintenance. At a minimum, procedures must comply with those recommended by the manufacturer.
              (8) If you are using Method 21 of appendix A-7 of this part, your plan must also include the elements specified in paragraphs (c)(8)(i) and (ii) of this section. For the purposes of complying with the fugitive emissions monitoring program using Method 21 a fugitive emission is defined as an instrument reading of 500 ppm or greater.

              (i) Verification that your monitoring equipment meets the requirements specified in Section 6.0 of Method 21 at 40 CFR part 60, appendix A-7. For purposes of instrument capability, the fugitive emissions definition shall be 500 ppm or greater methane using a FID-based instrument. If you wish to use an analyzer other than a FID-based instrument, you must develop a site-specific fugitive emission definition that would be equivalent to 500 ppm methane using a FID-based instrument (e.g., 10.6 eV PID with a specified isobutylene concentration as the fugitive emission definition would provide equivalent response to your compound of interest).
              (ii) Procedures for conducting surveys. At a minimum, the procedures shall ensure that the surveys comply with the relevant sections of Method 21 at 40 CFR part 60, appendix A-7, including Section 8.3.1.
              (d) Each fugitive emissions monitoring plan must include the elements specified in paragraphs (d)(1) through (4) of this section, at a minimum, as applicable.
              (1) Sitemap.
              (2) A defined observation path that ensures that all fugitive emissions components are within sight of the path. The observation path must account for interferences.

              (3) If you are using Method 21, your plan must also include a list of fugitive emissions components to be monitored and method for determining location of fugitive emissions components to be monitored in the field (e.g. tagging, identification on a process and instrumentation diagram, etc.).
              (4) Your plan must also include the written plan developed for all of the fugitive emission components designated as difficult-to-monitor in accordance with paragraph (g)(3)(i) of this section, and the written plan for fugitive emission components designated as unsafe-to-monitor in accordance with paragraph (g)(3)(ii) of this section.
              (e) Each monitoring survey shall observe each fugitive emissions component, as defined in § 60.5430a, for fugitive emissions.
              (f)(1) You must conduct an initial monitoring survey within 60 days of the startup of production, as defined in § 60.5430a, for each collection of fugitive emissions components at a new well site or by June 3, 2017, whichever is later. For a modified collection of fugitive emissions components at a well site, the initial monitoring survey must be conducted within 60 days of the first day of production for each collection of fugitive emission components after the modification or by June 3, 2017, whichever is later. Notwithstanding the preceding deadlines, for each collection of fugitive emissions components at a well site located on the Alaskan North Slope, as defined in § 60.5430a, that starts up production between September and March, you must conduct an initial monitoring survey within 6 months of the startup of production for a new well site, within 6 months of the first day of production after a modification of the collection of fugitive emission components, or by the following June 30, whichever is later.
              (2) You must conduct an initial monitoring survey within 60 days of the startup of a new compressor station for each new collection of fugitive emissions components at the new compressor station or by June 3, 2017, whichever is later. For a modified collection of fugitive components at a compressor station, the initial monitoring survey must be conducted within 60 days of the modification or by June 3, 2017, whichever is later.
              (g) A monitoring survey of each collection of fugitive emissions components at a well site or at a compressor station must be performed at the frequencies specified in paragraphs (g)(1) and (2) of this section, with the exceptions noted in paragraphs (g)(3) and (4) of this section.
              (1) Except as provided herein, a monitoring survey of each collection of fugitive emissions components at a well site within a company-defined area must be conducted at least semiannually after the initial survey. Consecutive semiannual monitoring surveys must be conducted at least 4 months apart. A monitoring survey of each collection of fugitive emissions components at a well site located on the Alaskan North Slope must be conducted at least annually. Consecutive annual monitoring surveys must be conducted at least 9 months apart.

              (2) A monitoring survey of the collection of fugitive emissions components at a compressor station within a company-defined area must be conducted at least quarterly after the initial survey. Consecutive quarterly monitoring surveys must be conducted at least 60 days apart.
              (3) Fugitive emissions components that cannot be monitored without elevating the monitoring personnel more than 2 meters above the surface may be designated as difficult-to-monitor. Fugitive emissions components that are designated difficult-to-monitor must meet the specifications of paragraphs (g)(3)(i) through (iv) of this section.
              (i) A written plan must be developed for all of the fugitive emissions components designated difficult-to-monitor. This written plan must be incorporated into the fugitive emissions monitoring plan required by paragraphs (b), (c), and (d) of this section.
              (ii) The plan must include the identification and location of each fugitive emissions component designated as difficult-to-monitor.
              (iii) The plan must include an explanation of why each fugitive emissions component designated as difficult-to-monitor is difficult-to-monitor.
              (iv) The plan must include a schedule for monitoring the difficult-to-monitor fugitive emissions components at least once per calendar year.
              (4) Fugitive emissions components that cannot be monitored because monitoring personnel would be exposed to immediate danger while conducting a monitoring survey may be designated as unsafe-to-monitor. Fugitive emissions components that are designated unsafe-to-monitor must meet the specifications of paragraphs (g)(4)(i) through (iv) of this section.
              (i) A written plan must be developed for all of the fugitive emissions components designated unsafe-to-monitor. This written plan must be incorporated into the fugitive emissions monitoring plan required by paragraphs (b), (c), and (d) of this section.
              (ii) The plan must include the identification and location of each fugitive emissions component designated as unsafe-to-monitor.
              (iii) The plan must include an explanation of why each fugitive emissions component designated as unsafe-to-monitor is unsafe-to-monitor.
              (iv) The plan must include a schedule for monitoring the fugitive emissions components designated as unsafe-to-monitor.
              (5) The requirements of paragraph (g)(2) of this section are waived for any collection of fugitive emissions components at a compressor station located within an area that has an average calendar month temperature below 0 °Fahrenheit for two of three consecutive calendar months of a quarterly monitoring period. The calendar month temperature average for each month within the quarterly monitoring period must be determined using historical monthly average temperatures over the previous three years as reported by a National Oceanic and Atmospheric Administration source or other source approved by the Administrator. The requirements of paragraph (g)(2) of this section shall not be waived for two consecutive quarterly monitoring periods.
              (h) Each identified source of fugitive emissions shall be repaired or replaced in accordance with paragraphs (h)(1) and (2) of this section. For fugitive emissions components also subject to the repair provisions of §§ 60.5416a(b)(9) through (12) and (c)(4) through (7), those provisions apply instead to those closed vent system and covers, and the repair provisions of paragraphs (h)(1) and (2) of this section do not apply to those closed vent systems and covers.
              (1) Each identified source of fugitive emissions shall be repaired or replaced as soon as practicable, but no later than 30 calendar days after detection of the fugitive emissions.
              (2) If the repair or replacement is technically infeasible, would require a vent blowdown, a compressor station shutdown, a well shutdown or well shut-in, or would be unsafe to repair during operation of the unit, the repair or replacement must be completed during the next scheduled compressor station shutdown, well shutdown, well shut-in, after a planned vent blowdown or within 2 years, whichever is earlier.
              (3) Each repaired or replaced fugitive emissions component must be resurveyed as soon as practicable, but no later than 30 days after being repaired, to ensure that there are no fugitive emissions.

              (i) For repairs that cannot be made during the monitoring survey when the fugitive emissions are initially found, the operator may resurvey the repaired fugitive emissions components using either Method 21 or optical gas imaging within 30 days of finding such fugitive emissions.

              (ii) For each repair that cannot be made during the monitoring survey when the fugitive emissions are initially found, a digital photograph must be taken of that component or the component must be tagged for identification purposes. The digital photograph must include the date that the photograph was taken, must clearly identify the component by location within the site (e.g., the latitude and longitude of the component or by other descriptive landmarks visible in the picture).
              (iii) Operators that use Method 21 to resurvey the repaired fugitive emissions components are subject to the resurvey provisions specified in paragraphs (h)(3)(iii)(A) and (B) of this section.
              (A) A fugitive emissions component is repaired when the Method 21 instrument indicates a concentration of less than 500 ppm above background or when no soap bubbles are observed when the alternative screening procedures specified in section 8.3.3 of Method 21 are used.
              (B) Operators must use the Method 21 monitoring requirements specified in paragraph (c)(8)(ii) of this section or the alternative screening procedures specified in section 8.3.3 of Method 21.
              (iv) Operators that use optical gas imaging to resurvey the repaired fugitive emissions components, are subject to the resurvey provisions specified in paragraphs (h)(3)(iv)(A) and (B) of this section.
              (A) A fugitive emissions component is repaired when the optical gas imaging instrument shows no indication of visible emissions.
              (B) Operators must use the optical gas imaging monitoring requirements specified in paragraph (c)(7) of this section.
              (i) Records for each monitoring survey shall be maintained as specified § 60.5420a(c)(15).
              (j) Annual reports shall be submitted for each collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station that include the information specified in § 60.5420a(b)(7). Multiple collection of fugitive emissions components at a well site or at a compressor station may be included in a single annual report.
              [81 FR 35898, June 3, 2016, as amended at 83 FR 10638, Mar. 12, 2018]
            
            
              § 60.5398a
              What are the alternative means of emission limitations for GHG and VOC from well completions, reciprocating compressors, the collection of fugitive emissions components at a well site and the collection of fugitive emissions components at a compressor station?

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in GHG (in the form of a limitation on emission of methane) and VOC emissions at least equivalent to the reduction in GHG and VOC emissions achieved under §§ 60.5375a, 60.5385a, and 60.5397a, the Administrator will publish, in the Federal Register, a notice permitting the use of that alternative means for the purpose of compliance with §§ 60.5375a, 60.5385a, and 60.5397a. The notice may condition permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section must be published only after notice and an opportunity for a public hearing.
              (c) The Administrator will consider applications under this section from either owners or operators of affected facilities.
              (d) Determination of equivalence to the design, equipment, work practice or operational requirements of this section will be evaluated by the following guidelines:
              (1) The applicant must collect, verify and submit test data, covering a period of at least 12 months to demonstrate the equivalence of the alternative means of emission limitation. The application must include the following information:
              (i) A description of the technology or process.
              (ii) The monitoring instrument and measurement technology or process.
              (iii) A description of performance based procedures (i.e., method) and data quality indicators for precision and bias; the method detection limit of the technology or process.
              (iv) For affected facilities under § 60.5397a, the action criteria and level at which a fugitive emission exists.
              (v) Any initial and ongoing quality assurance/quality control measures.
              (vi) Timeframes for conducting ongoing quality assurance/quality control.
              (vii) Field data verifying viability and detection capabilities of the technology or process.
              (viii) Frequency of measurements.
              (ix) Minimum data availability.
              (x) Any restrictions for using the technology or process.
              (xi) Operation and maintenance procedures and other provisions necessary to ensure reduction in methane and VOC emissions at least equivalent to the reduction in methane and VOC emissions achieved under § 60.5397a.
              (xii) Initial and continuous compliance procedures, including recordkeeping and reporting.
              (2) For each determination of equivalency requested, the emission reduction achieved by the design, equipment, work practice or operational requirements shall be demonstrated.
              (3) For each affected facility for which a determination of equivalency is requested, the emission reduction achieved by the alternative means of emission limitation shall be demonstrated.
              (4) Each owner or operator applying for a determination of equivalence to a work practice standard shall commit in writing to work practice(s) that provide for emission reductions equal to or greater than the emission reductions achieved by the required work practice.

              (e) After notice and opportunity for public hearing, the Administrator will determine the equivalence of a means of emission limitation and will publish the determination in the Federal Register.
              (f) An application submitted under this section will be evaluated as set forth in paragraphs (f)(1) and (2) of this section.
              (1) The Administrator will compare the demonstrated emission reduction for the alternative means of emission limitation to the demonstrated emission reduction for the design, equipment, work practice or operational requirements and, if applicable, will consider the commitment in paragraph (d) of this section.
              (2) The Administrator may condition the approval of the alternative means of emission limitation on requirements that may be necessary to ensure operation and maintenance to achieve the same emissions reduction as the design, equipment, work practice or operational requirements. (g) Any equivalent means of emission limitations approved under this section shall constitute a required work practice, equipment, design or operational standard within the meaning of section 111(h)(1) of the CAA.
            
            
              § 60.5400a
              What equipment leak GHG and VOC standards apply to affected facilities at an onshore natural gas processing plant?
              This section applies to the group of all equipment, except compressors, within a process unit.
              (a) You must comply with the requirements of §§ 60.482-1a(a), (b), and (d), 60.482-2a, and 60.482-4a through 60.482-11a, except as provided in § 60.5401a.
              (b) You may elect to comply with the requirements of §§ 60.483-1a and 60.483-2a, as an alternative.
              (c) You may apply to the Administrator for permission to use an alternative means of emission limitation that achieves a reduction in emissions of methane and VOC at least equivalent to that achieved by the controls required in this subpart according to the requirements of § 60.5402a.
              (d) You must comply with the provisions of § 60.485a except as provided in paragraph (f) of this section.
              (e) You must comply with the provisions of §§ 60.486a and 60.487a except as provided in §§ 60.5401a, 60.5421a, and 60.5422a.

              (f) You must use the following provision instead of § 60.485a(d)(1): Each piece of equipment is presumed to be in VOC service or in wet gas service unless an owner or operator demonstrates that the piece of equipment is not in VOC service or in wet gas service. For a piece of equipment to be considered not in VOC service, it must be determined that the VOC content can be reasonably expected never to exceed 10.0 percent by weight. For a piece of equipment to be considered in wet gas service, it must be determined that it contains or contacts the field gas before the extraction step in the process. For purposes of determining the percent VOC content of the process fluid that is contained in or contacts a piece of equipment, procedures that conform to the methods described in ASTM E169-93, E168-92, or E260-96 (incorporated by reference as specified in § 60.17) must be used.
            
            
              § 60.5401a
              What are the exceptions to the equipment leak GHG and VOC standards for affected facilities at onshore natural gas processing plants?
              (a) You may comply with the following exceptions to the provisions of § 60.5400a(a) and (b).
              (b)(1) Each pressure relief device in gas/vapor service may be monitored quarterly and within 5 days after each pressure release to detect leaks by the methods specified in § 60.485a(b) except as provided in §§ 60.5400a(c) and in paragraph (b)(4) of this section, and 60.482-4a(a) through (c) of subpart VVa of this part.
              (2) If an instrument reading of 500 ppm or greater is measured, a leak is detected.
              (3)(i) When a leak is detected, it must be repaired as soon as practicable, but no later than 15 calendar days after it is detected, except as provided in § 60.482-9a.
              (ii) A first attempt at repair must be made no later than 5 calendar days after each leak is detected.
              (4)(i) Any pressure relief device that is located in a nonfractionating plant that is monitored only by non-plant personnel may be monitored after a pressure release the next time the monitoring personnel are onsite, instead of within 5 days as specified in paragraph (b)(1) of this section and § 60.482-4a(b)(1).
              (ii) No pressure relief device described in paragraph (b)(4)(i) of this section may be allowed to operate for more than 30 days after a pressure release without monitoring.
              (c) Sampling connection systems are exempt from the requirements of § 60.482-5a.
              (d) Pumps in light liquid service, valves in gas/vapor and light liquid service, pressure relief devices in gas/vapor service, and connectors in gas/vapor service and in light liquid service that are located at a nonfractionating plant that does not have the design capacity to process 283,200 standard cubic meters per day (scmd) (10 million standard cubic feet per day) or more of field gas are exempt from the routine monitoring requirements of §§ 60.482-2a(a)(1), 60.482-7a(a), 60.482-11a(a), and paragraph (b)(1) of this section.
              (e) Pumps in light liquid service, valves in gas/vapor and light liquid service, pressure relief devices in gas/vapor service, and connectors in gas/vapor service and in light liquid service within a process unit that is located in the Alaskan North Slope are exempt from the routine monitoring requirements of §§ 60.482-2a(a)(1), 60.482-7a(a), 60.482-11a(a), and paragraph (b)(1) of this section.
              (f) An owner or operator may use the following provisions instead of § 60.485a(e):
              (1) Equipment is in heavy liquid service if the weight percent evaporated is 10 percent or less at 150 °Celsius (302 °Fahrenheit) as determined by ASTM Method D86-96 (incorporated by reference as specified in § 60.17).
              (2) Equipment is in light liquid service if the weight percent evaporated is greater than 10 percent at 150 °Celsius (302 °Fahrenheit) as determined by ASTM Method D86-96 (incorporated by reference as specified in § 60.17).

              (g) An owner or operator may use the following provisions instead of § 60.485a(b)(2): A calibration drift assessment shall be performed, at a minimum, at the end of each monitoring day. Check the instrument using the same calibration gas(es) that were used to calibrate the instrument before use. Follow the procedures specified in Method 21 of appendix A-7 of this part, Section 10.1, except do not adjust the meter readout to correspond to the calibration gas value. Record the instrument reading for each scale used as specified in § 60.486a(e)(8). Divide these readings by the initial calibration values for each scale and multiply by 100 to express the calibration drift as a percentage. If any calibration drift assessment shows a negative drift of more than 10 percent from the initial calibration value, then all equipment monitored since the last calibration with instrument readings below the appropriate leak definition and above the leak definition multiplied by (100 minus the percent of negative drift/divided by 100) must be re-monitored. If any calibration drift assessment shows a positive drift of more than 10 percent from the initial calibration value, then, at the owner/operator's discretion, all equipment since the last calibration with instrument readings above the appropriate leak definition and below the leak definition multiplied by (100 plus the percent of positive drift/divided by 100) may be re-monitored.
            
            
              § 60.5402a
              What are the alternative means of emission limitations for GHG and VOC equipment leaks from onshore natural gas processing plants?

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in GHG and VOC emissions at least equivalent to the reduction in GHG and VOC emissions achieved under any design, equipment, work practice or operational standard, the Administrator will publish, in the Federal Register, a notice permitting the use of that alternative means for the purpose of compliance with that standard. The notice may condition permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section must be published only after notice and an opportunity for a public hearing.
              (c) The Administrator will consider applications under this section from either owners or operators of affected facilities, or manufacturers of control equipment.
              (d) An application submitted under paragraph (c) of this section must meet the following criteria:
              (1) The applicant must collect, verify and submit test data, covering a period of at least 12 months, necessary to support the finding in paragraph (a) of this section.
              (2) The application must include operation, maintenance and other provisions necessary to assure reduction in methane and VOC emissions at least equivalent to the reduction in methane and VOC emissions achieved under the design, equipment, work practice or operational standard in paragraph (a) of this section by including the information specified in paragraphs (d)(1)(i) through (x) of this section.
              (i) A description of the technology or process.
              (ii) The monitoring instrument and measurement technology or process.
              (iii) A description of performance based procedures (i.e. method) and data quality indicators for precision and bias; the method detection limit of the technology or process.
              (iv) The action criteria and level at which a fugitive emission exists.
              (v) Any initial and ongoing quality assurance/quality control measures.
              (vi) Timeframes for conducting ongoing quality assurance/quality control.
              (vii) Field data verifying viability and detection capabilities of the technology or process.
              (viii) Frequency of measurements.
              (ix) Minimum data availability.
              (x) Any restrictions for using the technology or process.
              (3) The application must include initial and continuous compliance procedures including recordkeeping and reporting.
            
            
              § 60.5405a
              What standards apply to sweetening unit affected facilities at onshore natural gas processing plants?

              (a) During the initial performance test required by § 60.8(b), you must achieve at a minimum, an SO2 emission reduction efficiency (Zi) to be determined from Table 1 of this subpart based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.

              (b) After demonstrating compliance with the provisions of paragraph (a) of this section, you must achieve at a minimum, an SO2 emission reduction efficiency (Zc) to be determined from Table 2 of this subpart based on the sulfur feed rate (X) and the sulfur content of the acid gas (Y) of the affected facility.
            
            
              
              § 60.5406a
              What test methods and procedures must I use for my sweetening unit affected facilities at onshore natural gas processing plants?
              (a) In conducting the performance tests required in § 60.8, you must use the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).

              (b) During a performance test required by § 60.8, you must determine the minimum required reduction efficiencies (Z) of SO2 emissions as required in § 60.5405a(a) and (b) as follows:

              (1) The average sulfur feed rate (X) must be computed as follows:
              
              
                X = KQ
                a
                Y
              
              
              
                Where:
                
                X = average sulfur feed rate, Mg/D (LT/D).
                Qa = average volumetric flow rate of acid gas from sweetening unit, dscm/day (dscf/day).
                Y = average H2S concentration in acid gas feed from sweetening unit, percent by volume, expressed as a decimal.
                K = (32 kg S/kg-mole)/((24.04 dscm/kg-mole)(1000 kg S/Mg)).
                = 1.331 × 10−3Mg/dscm, for metric units.
                = (32 lb S/lb-mole)/((385.36 dscf/lb-mole)(2240 lb S/long ton)).
                = 3.707 × 10−5 long ton/dscf, for English units.
              
              

              (2) You must use the continuous readings from the process flowmeter to determine the average volumetric flow rate (Qa) in dscm/day (dscf/day) of the acid gas from the sweetening unit for each run.

              (3) You must use the Tutwiler procedure in § 60.5408a or a chromatographic procedure following ASTM E260-96 (incorporated by reference as specified in § 60.17) to determine the H2S concentration in the acid gas feed from the sweetening unit (Y). At least one sample per hour (at equally spaced intervals) must be taken during each 4-hour run. The arithmetic mean of all samples must be the average H2S concentration (Y) on a dry basis for the run. By multiplying the result from the Tutwiler procedure by 1.62 × 10−3, the units gr/100 scf are converted to volume percent.

              (4) Using the information from paragraphs (b)(1) and (3) of this section, Tables 1 and 2 of this subpart must be used to determine the required initial (Zi) and continuous (Zc) reduction efficiencies of SO2 emissions.
              (c) You must determine compliance with the SO2 standards in § 60.5405a(a) or (b) as follows:

              (1) You must compute the emission reduction efficiency (R) achieved by the sulfur recovery technology for each run using the following equation:
              
              
                R = (100S)/(S + E)
              
              (2) You must use the level indicators or manual soundings to measure the liquid sulfur accumulation rate in the product storage vessels. You must use readings taken at the beginning and end of each run, the tank geometry, sulfur density at the storage temperature, and sample duration to determine the sulfur production rate (S) in kg/hr (lb/hr) for each run.

              (3) You must compute the emission rate of sulfur for each run as follows:
              
              
                E = C
                e
                Q
                sd/K
                1
              
              
              
                Where:
                
                E = emission rate of sulfur per run, kg/hr.
                Ce = concentration of sulfur equivalent (SO2+ reduced sulfur), g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                K1 = conversion factor, 1000 g/kg (7000 gr/lb).
              
              
              (4) The concentration (Ce) of sulfur equivalent must be the sum of the SO2 and TRS concentrations, after being converted to sulfur equivalents. For each run and each of the test methods specified in this paragraph (c) of this section, you must use a sampling time of at least 4 hours. You must use Method 1 of appendix A-1 of this part to select the sampling site. The sampling point in the duct must be at the centroid of the cross-section if the area is less than 5 m2 (54 ft2) or at a point no closer to the walls than 1 m (39 in) if the cross-sectional area is 5 m2 or more, and the centroid is more than 1 m (39 in) from the wall.

              (i) You must use Method 6 of appendix A-4 of this part to determine the SO2 concentration. You must take eight samples of 20 minutes each at 30-minute intervals. The arithmetic average must be the concentration for the run. The concentration must be multiplied by 0.5 × 10−3 to convert the results to sulfur equivalent. In place of Method 6 of appendix A of this part, you may use ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17).

              (ii) You must use Method 15 of appendix A-5 of this part to determine the TRS concentration from reduction-type devices or where the oxygen content of the effluent gas is less than 1.0 percent by volume. The sampling rate must be at least 3 liters/min (0.1 ft3/min) to insure minimum residence time in the sample line. You must take sixteen samples at 15-minute intervals. The arithmetic average of all the samples must be the concentration for the run. The concentration in ppm reduced sulfur as sulfur must be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iii) You must use Method 16A of appendix A-6 of this part or Method 15 of appendix A-5 of this part or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17) to determine the reduced sulfur concentration from oxidation-type devices or where the oxygen content of the effluent gas is greater than 1.0 percent by volume. You must take eight samples of 20 minutes each at 30-minute intervals. The arithmetic average must be the concentration for the run. The concentration in ppm reduced sulfur as sulfur must be multiplied by 1.333 × 10−3 to convert the results to sulfur equivalent.

              (iv) You must use Method 2 of appendix A-1 of this part to determine the volumetric flow rate of the effluent gas. A velocity traverse must be conducted at the beginning and end of each run. The arithmetic average of the two measurements must be used to calculate the volumetric flow rate (Qsd) for the run. For the determination of the effluent gas molecular weight, a single integrated sample over the 4-hour period may be taken and analyzed or grab samples at 1-hour intervals may be taken, analyzed, and averaged. For the moisture content, you must take two samples of at least 0.10 dscm (3.5 dscf) and 10 minutes at the beginning of the 4-hour run and near the end of the time period. The arithmetic average of the two runs must be the moisture content for the run.
            
            
              § 60.5407a
              What are the requirements for monitoring of emissions and operations from my sweetening unit affected facilities at onshore natural gas processing plants?
              (a) If your sweetening unit affected facility is located at an onshore natural gas processing plant and is subject to the provisions of § 60.5405a(a) or (b) you must install, calibrate, maintain, and operate monitoring devices or perform measurements to determine the following operations information on a daily basis:
              (1) The accumulation of sulfur product over each 24-hour period. The monitoring method may incorporate the use of an instrument to measure and record the liquid sulfur production rate, or may be a procedure for measuring and recording the sulfur liquid levels in the storage vessels with a level indicator or by manual soundings, with subsequent calculation of the sulfur production rate based on the tank geometry, stored sulfur density, and elapsed time between readings. The method must be designed to be accurate within ±2 percent of the 24-hour sulfur accumulation.
              (2) The H2S concentration in the acid gas from the sweetening unit for each 24-hour period. At least one sample per 24-hour period must be collected and analyzed using the equation specified in § 60.5406a(b)(1). The Administrator may require you to demonstrate that the H2S concentration obtained from one or more samples over a 24-hour period is within ±20 percent of the average of 12 samples collected at equally spaced intervals during the 24-hour period. In instances where the H2S concentration of a single sample is not within ±20 percent of the average of the 12 equally spaced samples, the Administrator may require a more frequent sampling schedule.
              (3) The average acid gas flow rate from the sweetening unit. You must install and operate a monitoring device to continuously measure the flow rate of acid gas. The monitoring device reading must be recorded at least once per hour during each 24-hour period. The average acid gas flow rate must be computed from the individual readings.

              (4) The sulfur feed rate (X). For each 24-hour period, you must compute X using the equation specified in § 60.5406a(b)(1).

              (5) The required sulfur dioxide emission reduction efficiency for the 24-hour period. You must use the sulfur feed rate and the H2S concentration in the acid gas for the 24-hour period, as applicable, to determine the required reduction efficiency in accordance with the provisions of § 60.5405a(b).
              (b) Where compliance is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device, you must install, calibrate, maintain, and operate monitoring devices and continuous emission monitors as follows:

              (1) A continuous monitoring system to measure the total sulfur emission rate (E) of SO2 in the gases discharged to the atmosphere. The SO2 emission rate must be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system must be set so that the equivalent emission limit of § 60.5405a(b) will be between 30 percent and 70 percent of the measurement range of the instrument system.
              (2) Except as provided in paragraph (b)(3) of this section: A monitoring device to measure the temperature of the gas leaving the combustion zone of the incinerator, if compliance with § 60.5405a(a) is achieved through the use of an oxidation control system or a reduction control system followed by a continually operated incineration device. The monitoring device must be certified by the manufacturer to be accurate to within ±1 percent of the temperature being measured.

              (3) When performance tests are conducted under the provision of § 60.8 to demonstrate compliance with the standards under § 60.5405a, the temperature of the gas leaving the incinerator combustion zone must be determined using the monitoring device. If the volumetric ratio of sulfur dioxide to sulfur dioxide plus total reduced sulfur (expressed as SO2) in the gas leaving the incinerator is equal to or less than 0.98, then temperature monitoring may be used to demonstrate that sulfur dioxide emission monitoring is sufficient to determine total sulfur emissions. At all times during the operation of the facility, you must maintain the average temperature of the gas leaving the combustion zone of the incinerator at or above the appropriate level determined during the most recent performance test to ensure the sulfur compound oxidation criteria are met. Operation at lower average temperatures may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. You may request that the minimum incinerator temperature be reestablished by conducting new performance tests under § 60.8.
              (4) Upon promulgation of a performance specification of continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants, you may, as an alternative to paragraph (b)(2) of this section, install, calibrate, maintain, and operate a continuous emission monitoring system for total reduced sulfur compounds as required in paragraph (d) of this section in addition to a sulfur dioxide emission monitoring system. The sum of the equivalent sulfur mass emission rates from the two monitoring systems must be used to compute the total sulfur emission rate (E).

              (c) Where compliance is achieved through the use of a reduction control system not followed by a continually operated incineration device, you must install, calibrate, maintain, and operate a continuous monitoring system to measure the emission rate of reduced sulfur compounds as SO2 equivalent in the gases discharged to the atmosphere. The SO2 equivalent compound emission rate must be expressed in terms of equivalent sulfur mass flow rates (kg/hr (lb/hr)). The span of this monitoring system must be set so that the equivalent emission limit of § 60.5405a(b) will be between 30 and 70 percent of the measurement range of the system. This requirement becomes effective upon promulgation of a performance specification for continuous monitoring systems for total reduced sulfur compounds at sulfur recovery plants.

              (d) For those sources required to comply with paragraph (b) or (c) of this section, you must calculate the average sulfur emission reduction efficiency achieved (R) for each 24-hour clock interval. The 24-hour interval may begin and end at any selected clock time, but must be consistent. You must compute the 24-hour average reduction efficiency (R) based on the 24-hour average sulfur production rate (S) and sulfur emission rate (E), using the equation in § 60.5406a(c)(1).
              (1) You must use data obtained from the sulfur production rate monitoring device specified in paragraph (a) of this section to determine S.
              (2) You must use data obtained from the sulfur emission rate monitoring systems specified in paragraphs (b) or (c) of this section to calculate a 24-hour average for the sulfur emission rate (E). The monitoring system must provide at least one data point in each successive 15-minute interval. You must use at least two data points to calculate each 1-hour average. You must use a minimum of 18 1-hour averages to compute each 24-hour average.

              (e) In lieu of complying with paragraphs (b) or (c) of this section, those sources with a design capacity of less than 152 Mg/D (150 LT/D) of H2S expressed as sulfur may calculate the sulfur emission reduction efficiency achieved for each 24-hour period by:
              
                ER03JN16.001
              
              
                Where:
                
                R = The sulfur dioxide removal efficiency achieved during the 24-hour period, percent.
                K2 = Conversion factor, 0.02400 Mg/D per kg/hr (0.01071 LT/D per lb/hr).
                S = The sulfur production rate during the 24-hour period, kg/hr (lb/hr).
                X = The sulfur feed rate in the acid gas, Mg/D (LT/D).
              
              
              (f) The monitoring devices required in paragraphs (b)(1), (b)(3) and (c) of this section must be calibrated at least annually according to the manufacturer's specifications, as required by § 60.13(b).
              (g) The continuous emission monitoring systems required in paragraphs (b)(1), (b)(3), and (c) of this section must be subject to the emission monitoring requirements of § 60.13 of the General Provisions. For conducting the continuous emission monitoring system performance evaluation required by § 60.13(c), Performance Specification 2 of appendix B of this part must apply, and Method 6 of appendix A-4 of this part must be used for systems required by paragraph (b) of this section. In place of Method 6 of appendix A-4 of this part, ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) may be used.
            
            
              § 60.5408a
              What is an optional procedure for measuring hydrogen sulfide in acid gas—Tutwiler Procedure?
              The Tutwiler procedure may be found in the Gas Engineers Handbook, Fuel Gas Engineering practices, The Industrial Press, 93 Worth Street, New York, NY, 1966, First Edition, Second Printing, page 6/25 (Docket A-80-20-A, Entry II-I-67).
              (a) When an instantaneous sample is desired and H2S concentration is 10 grains per 1000 cubic foot or more, a 100 ml Tutwiler burette is used. For concentrations less than 10 grains, a 500 ml Tutwiler burette and more dilute solutions are used. In principle, this method consists of titrating hydrogen sulfide in a gas sample directly with a standard solution of iodine.
              (b) Apparatus. (See Figure 1 of this subpart.) A 100 or 500 ml capacity Tutwiler burette, with two-way glass stopcock at bottom and three-way stopcock at top that connect either with inlet tubulature or glass-stoppered cylinder, 10 ml capacity, graduated in 0.1 ml subdivision; rubber tubing connecting burette with leveling bottle.
              (c) Reagents. (1) Iodine stock solution, 0.1N. Weight 12.7 g iodine, and 20 to 25 g cp potassium iodide (KI) for each liter of solution. Dissolve KI in as little water as necessary; dissolve iodine in concentrated KI solution, make up to proper volume, and store in glass-stoppered brown glass bottle.

              (2) Standard iodine solution, 1 ml=0.001771 g I. Transfer 33.7 ml of above 0.1N stock solution into a 250 ml volumetric flask; add water to mark and mix well. Then, for 100 ml sample of gas, 1 ml of standard iodine solution is equivalent to 100 grains H2S per cubic feet of gas.
              (3) Starch solution. Rub into a thin paste about one teaspoonful of wheat starch with a little water; pour into about a pint of boiling water; stir; let cool and decant off clear solution. Make fresh solution every few days.
              (d) Procedure. Fill leveling bulb with starch solution. Raise (L), open cock (G), open (F) to (A), and close (F) when solutions starts to run out of gas inlet. Close (G). Purge gas sampling line and connect with (A). Lower (L) and open (F) and (G). When liquid level is several ml past the 100 ml mark, close (G) and (F), and disconnect sampling tube. Open (G) and bring starch solution to 100 ml mark by raising (L); then close (G). Open (F) momentarily, to bring gas in burette to atmospheric pressure, and close (F). Open (G), bring liquid level down to 10 ml mark by lowering (L). Close (G), clamp rubber tubing near (E) and disconnect it from burette. Rinse graduated cylinder with a standard iodine solution (0.00171 g I per ml); fill cylinder and record reading. Introduce successive small amounts of iodine through (F); shake well after each addition; continue until a faint permanent blue color is obtained. Record reading; subtract from previous reading, and call difference D.

              (e) With every fresh stock of starch solution perform a blank test as follows: Introduce fresh starch solution into burette up to 100 ml mark. Close (F) and (G). Lower (L) and open (G). When liquid level reaches the 10 ml mark, close (G). With air in burette, titrate as during a test and up to same end point. Call ml of iodine used C. Then,
              
              Grains H2S per 100 cubic foot of gas = 100 (D-C)
              

              (f) Greater sensitivity can be attained if a 500 ml capacity Tutwiler burette is used with a more dilute (0.001N) iodine solution. Concentrations less than 1.0 grains per 100 cubic foot can be determined in this way. Usually, the starch-iodine end point is much less distinct, and a blank determination of end point, with H2S-free gas or air, is required.
              
                
                ER03JN16.002
              
            
            
              
              § 60.5410a
              How do I demonstrate initial compliance with the standards for my well, centrifugal compressor, reciprocating compressor, pneumatic controller, pneumatic pump, storage vessel, collection of fugitive emissions components at a well site, collection of fugitive emissions components at a compressor station, and equipment leaks and sweetening unit affected facilities at onshore natural gas processing plants?
              You must determine initial compliance with the standards for each affected facility using the requirements in paragraphs (a) through (j) of this section. The initial compliance period begins on August 2, 2016, or upon initial startup, whichever is later, and ends no later than 1 year after the initial startup date for your affected facility or no later than 1 year after August 2, 2016. The initial compliance period may be less than one full year.
              (a) To achieve initial compliance with the methane and VOC standards for each well completion operation conducted at your well affected facility you must comply with paragraphs (a)(1) through (4) of this section.
              (1) You must submit the notification required in § 60.5420a(a)(2).
              (2) You must submit the initial annual report for your well affected facility as required in § 60.5420a(b)(1) and (2).
              (3) You must maintain a log of records as specified in § 60.5420a(c)(1)(i) through (iv), as applicable, for each well completion operation conducted during the initial compliance period. If you meet the exemption for wells with a GOR less than 300 scf per stock barrel of oil produced, you do not have to maintain the records in § 60.5420a(c)(1)(i) through (iv) and must maintain the record in § 60.5420a(c)(1)(vi).
              (4) For each well affected facility subject to both § 60.5375a(a)(1) and (3), as an alternative to retaining the records specified in § 60.5420a(c)(1)(i) through (iv), you may maintain records in accordance with § 60.5420a(c)(1)(v) of one or more digital photographs with the date the photograph was taken and the latitude and longitude of the well site imbedded within or stored with the digital file showing the equipment for storing or re-injecting recovered liquid, equipment for routing recovered gas to the gas flow line and the completion combustion device (if applicable) connected to and operating at each well completion operation that occurred during the initial compliance period. As an alternative to imbedded latitude and longitude within the digital photograph, the digital photograph may consist of a photograph of the equipment connected and operating at each well completion operation with a photograph of a separately operating GPS device within the same digital picture, provided the latitude and longitude output of the GPS unit can be clearly read in the digital photograph.
              (b)(1) To achieve initial compliance with standards for your centrifugal compressor affected facility you must reduce methane and VOC emissions from each centrifugal compressor wet seal fluid degassing system by 95.0 percent or greater as required by § 60.5380a(a) and as demonstrated by the requirements of § 60.5413a.
              (2) If you use a control device to reduce emissions, you must equip the wet seal fluid degassing system with a cover that meets the requirements of § 60.5411a(b) that is connected through a closed vent system that meets the requirements of § 60.5411a(a) and (d) and is routed to a control device that meets the conditions specified in § 60.5412a(a), (b) and (c). As an alternative to routing the closed vent system to a control device, you may route the closed vent system to a process.
              (3) You must conduct an initial performance test as required in § 60.5413a within 180 days after initial startup or by August 2, 2016, whichever is later, and you must comply with the continuous compliance requirements in § 60.5415a(b).
              (4) You must conduct the initial inspections required in § 60.5416a(a) and (b).
              (5) You must install and operate the continuous parameter monitoring systems in accordance with § 60.5417a(a) through (g), as applicable.
              (6) ]Reserved]

              (7) You must submit the initial annual report for your centrifugal compressor affected facility as required in § 60.5420a(b)(1) and (3).
              
              (8) You must maintain the records as specified in § 60.5420a(c)(2), (6) through (11), and (17), as applicable.
              (c) To achieve initial compliance with the standards for each reciprocating compressor affected facility you must comply with paragraphs (c)(1) through (4) of this section.
              (1) If complying with § 60.5385a(a)(1) or (2), during the initial compliance period, you must continuously monitor the number of hours of operation or track the number of months since the last rod packing replacement.
              (2) If complying with § 60.5385a(a)(3), you must operate the rod packing emissions collection system under negative pressure and route emissions to a process through a closed vent system that meets the requirements of § 60.5411a(a) and (d).
              (3) You must submit the initial annual report for your reciprocating compressor as required in § 60.5420a(b)(1) and (4).
              (4) You must maintain the records as specified in § 60.5420a(c)(3) for each reciprocating compressor affected facility.
              (d) To achieve initial compliance with methane and VOC emission standards for your pneumatic controller affected facility you must comply with the requirements specified in paragraphs (d)(1) through (6) of this section, as applicable.
              (1) You must demonstrate initial compliance by maintaining records as specified in § 60.5420a(c)(4)(ii) of your determination that the use of a pneumatic controller affected facility with a bleed rate greater than the applicable standard is required as specified in § 60.5390a(b)(1) or (c)(1).
              (2) If you own or operate a pneumatic controller affected facility located at a natural gas processing plant, your pneumatic controller must be driven by a gas other than natural gas, resulting in zero natural gas emissions.
              (3) If you own or operate a pneumatic controller affected facility located other than at a natural gas processing plant, the controller manufacturer's design specifications for the controller must indicate that the controller emits less than or equal to 6 standard cubic feet of gas per hour.
              (4) You must tag each new pneumatic controller affected facility according to the requirements of § 60.5390a(b)(2) or (c)(2).
              (5) You must include the information in paragraph (d)(1) of this section and a listing of the pneumatic controller affected facilities specified in paragraphs (d)(2) and (3) of this section in the initial annual report submitted for your pneumatic controller affected facilities constructed, modified or reconstructed during the period covered by the annual report according to the requirements of § 60.5420a(b)(1) and (5).
              (6) You must maintain the records as specified in § 60.5420a(c)(4) for each pneumatic controller affected facility.
              (e) To achieve initial compliance with emission standards for your pneumatic pump affected facility you must comply with the requirements specified in paragraphs (e)(1) through (7) of this section, as applicable.
              (1) If you own or operate a pneumatic pump affected facility located at a natural gas processing plant, your pneumatic pump must be driven by a gas other than natural gas, resulting in zero natural gas emissions.
              (2) If you own or operate a pneumatic pump affected facility not located at a natural gas processing plant, you must reduce emissions in accordance § 60.5393a(b)(1) or (b)(2), and you must collect the pneumatic pump emissions through a closed vent system that meets the requirements of § 60.5411a(a) and (d).
              (3) If you own or operate a pneumatic pump affected facility not located at a natural gas processing plant and there is no control device or process available on site, you must submit the certification in 60.5420a(b)(8)(i)(A).
              (4) If you own or operate a pneumatic pump affected facility not located at a natural gas processing plant or a greenfield site, and you are unable to route to an existing control device due to technical infeasibility, and you are unable to route to a process, you must submit the certification in § 60.5420a(b)(8)(i)(B).

              (5) If you own or operate a pneumatic pump affected facility not located other than at a natural gas processing plant and you reduce emissions in accordance with § 60.5393a(b)(4), you must collect the pneumatic pump emissions through a closed vent system that meets the requirements of § 60.5411a(c) and (d).
              (6) You must submit the initial annual report for your pneumatic pump affected facility required in § 60.5420a(b)(1) and (8).
              (7) You must maintain the records as specified in § 60.5420a(c)(6), (8) through (10), (16), and (17), as applicable, for each pneumatic pump affected facility.
              (8) Pneumatic pump affected facilities at a well are not subject to the requirements of (e)(6) and (7) of this section from June 2, 2017, until August 31, 2017.
              (f) For affected facilities at onshore natural gas processing plants, initial compliance with the methane and VOC standards is demonstrated if you are in compliance with the requirements of § 60.5400a.
              (g) For sweetening unit affected facilities at onshore natural gas processing plants, initial compliance is demonstrated according to paragraphs (g)(1) through (3) of this section.
              (1) To determine compliance with the standards for SO2 specified in § 60.5405a(a), during the initial performance test as required by § 60.8, the minimum required sulfur dioxide emission reduction efficiency (Zi) is compared to the emission reduction efficiency (R) achieved by the sulfur recovery technology as specified in paragraphs (g)(1)(i) and (ii) of this section.
              (i) If R ≥ Zi, your affected facility is in compliance.
              (ii) If R < Zi, your affected facility is not in compliance.
              (2) The emission reduction efficiency (R) achieved by the sulfur reduction technology must be determined using the procedures in § 60.5406a(c)(1).
              (3) You must submit the results of paragraphs (g)(1) and (2) of this section in the initial annual report submitted for your sweetening unit affected facilities at onshore natural gas processing plants.
              (h) For each storage vessel affected facility, you must comply with paragraphs (h)(1) through (6) of this section. You must demonstrate initial compliance by August 2, 2016, or within 60 days after startup, whichever is later.
              (1) You must determine the potential VOC emission rate as specified in § 60.5365a(e).
              (2) You must reduce VOC emissions in accordance with § 60.5395a(a).
              (3) If you use a control device to reduce emissions, you must equip the storage vessel with a cover that meets the requirements of § 60.5411a(b) and is connected through a closed vent system that meets the requirements of § 60.5411a(c) and (d) to a control device that meets the conditions specified in § 60.5412a(d) within 60 days after startup for storage vessels constructed, modified or reconstructed at well sites with no other wells in production, or upon startup for storage vessels constructed, modified or reconstructed at well sites with one or more wells already in production.
              (4) You must conduct an initial performance test as required in § 60.5413a within 180 days after initial startup or within 180 days of August 2, 2016, whichever is later, and you must comply with the continuous compliance requirements in § 60.5415a(e).
              (5) You must submit the information required for your storage vessel affected facility in your initial annual report as specified in § 60.5420a(b)(1) and (6).
              (6) You must maintain the records required for your storage vessel affected facility, as specified in § 60.5420a(c)(5) through (8), (12) through (14), and (17), as applicable, for each storage vessel affected facility.
              (i) For each storage vessel affected facility that complies by using a floating roof, you must submit a statement that you are complying with § 60.112(b)(a)(1) or (2) in accordance with § 60.5395a(b)(2) with the initial annual report specified in § 60.5420a(b).
              (j) To achieve initial compliance with the fugitive emission standards for each collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station, you must comply with paragraphs (j)(1) through (5) of this section.

              (1) You must develop a fugitive emissions monitoring plan as required in § 60.5397a(b)(c), and (d).
              
              (2) You must conduct an initial monitoring survey as required in § 60.5397a(f).
              (3) You must maintain the records specified in § 60.5420a(c)(15).
              (4) You must repair each identified source of fugitive emissions for each affected facility as required in § 60.5397a(h).
              (5) You must submit the initial annual report for each collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station compressor station as required in § 60.5420a(b)(1) and (7).
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5411a
              What additional requirements must I meet to determine initial compliance for my covers and closed vent systems routing emissions from centrifugal compressor wet seal fluid degassing systems, reciprocating compressors, pneumatic pumps and storage vessels?
              You must meet the applicable requirements of this section for each cover and closed vent system used to comply with the emission standards for your centrifugal compressor wet seal degassing systems, reciprocating compressors, pneumatic pumps and storage vessels except as provided in paragraph (e) of this section.
              (a) Closed vent system requirements for reciprocating compressors, centrifugal compressor wet seal degassing systems and pneumatic pumps.
              (1) You must design the closed vent system to route all gases, vapors, and fumes emitted from the reciprocating compressor rod packing emissions collection system, the wet seal fluid degassing system or pneumatic pump to a control device or to a process. For reciprocating and centrifugal compressors, the closed vent system must route all gases, vapors, and fumes to a control device that meets the requirements specified in § 60.5412a(a) through (c).
              (2) You must design and operate the closed vent system with no detectable emissions as demonstrated by § 60.5416a(b).
              (3) You must meet the requirements specified in paragraphs (a)(3)(i) and (ii) of this section if the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device.
              (i) Except as provided in paragraph (a)(3)(ii) of this section, you must comply with either paragraph (a)(3)(i)(A) or (B) of this section for each bypass device.
              (A) You must properly install, calibrate, maintain, and operate a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere that is capable of taking periodic readings as specified in § 60.5416a(a)(4)(i) and sounds an alarm, or initiates notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is activated according to § 60.5420a(c)(8).
              (B) You must secure the bypass device valve installed at the inlet to the bypass device in the non-diverting position using a car-seal or a lock-and-key type configuration.
              (ii) Low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and safety devices are not subject to the requirements of paragraph (a)(3)(i) of this section.
              (b) Cover requirements for storage vessels and centrifugal compressor wet seal fluid degassing systems.
              (1) The cover and all openings on the cover (e.g., access hatches, sampling ports, pressure relief devices and gauge wells) shall form a continuous impermeable barrier over the entire surface area of the liquid in the storage vessel or wet seal fluid degassing system.

              (2) Each cover opening shall be secured in a closed, sealed position (e.g., covered by a gasketed lid or cap) whenever material is in the unit on which the cover is installed except during those times when it is necessary to use an opening as follows:

              (i) To add material to, or remove material from the unit (this includes openings necessary to equalize or balance the internal pressure of the unit following changes in the level of the material in the unit);
              
              (ii) To inspect or sample the material in the unit;
              (iii) To inspect, maintain, repair, or replace equipment located inside the unit; or
              (iv) To vent liquids, gases, or fumes from the unit through a closed vent system designed and operated in accordance with the requirements of paragraph (a) or (c), and (d), of this section to a control device or to a process.
              (3) Each storage vessel thief hatch shall be equipped, maintained and operated with a weighted mechanism or equivalent, to ensure that the lid remains properly seated and sealed under normal operating conditions, including such times when working, standing/breathing, and flash emissions may be generated. You must select gasket material for the hatch based on composition of the fluid in the storage vessel and weather conditions.
              (c) Closed vent system requirements for storage vessel affected facilities using a control device or routing emissions to a process.
              (1) You must design the closed vent system to route all gases, vapors, and fumes emitted from the material in the storage vessel to a control device that meets the requirements specified in § 60.5412a(c) and (d), or to a process.
              (2) You must design and operate a closed vent system with no detectable emissions, as determined using olfactory, visual and auditory inspections.
              (3) You must meet the requirements specified in paragraphs (c)(3)(i) and (ii) of this section if the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device or to a process.
              (i) Except as provided in paragraph (c)(3)(ii) of this section, you must comply with either paragraph (c)(3)(i)(A) or (B) of this section for each bypass device.
              (A) You must properly install, calibrate, maintain, and operate a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere that sounds an alarm, or initiates notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is activated according to § 60.5420a(c)(8).
              (B) You must secure the bypass device valve installed at the inlet to the bypass device in the non-diverting position using a car-seal or a lock-and-key type configuration.
              (ii) Low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and safety devices are not subject to the requirements of paragraph (c)(3)(i) of this section.
              (d) Closed vent systems requirements for centrifugal compressor wet seal fluid degassing systems, reciprocating compressors, pneumatic pumps and storage vessels using a control device or routing emissions to a process.
              (1) You must conduct an assessment that the closed vent system is of sufficient design and capacity to ensure that all emissions from the storage vessel are routed to the control device and that the control device is of sufficient design and capacity to accommodate all emissions from the affected facility and have it certified by a qualified professional engineer in accordance with paragraphs (d)(1)(i) and (ii) of this section.
              (i) You must provide the following certification, signed and dated by the qualified professional engineer: “I certify that the closed vent system design and capacity assessment was prepared under my direction or supervision. I further certify that the closed vent system design and capacity assessment was conducted and this report was prepared pursuant to the requirements of subpart OOOOa of 40 CFR part 60. Based on my professional knowledge and experience, and inquiry of personnel involved in the assessment, the certification submitted herein is true, accurate, and complete. I am aware that there are penalties for knowingly submitting false information.”
              (ii) The assessment shall be prepared under the direction or supervision of the qualified professional engineer who signs the certification in paragraph (d)(1)(i) of this section.
              (2) [Reserved]

              (e) Pneumatic pump affected facilities at a well site are not subject to the requirements of paragraph (a) of this section from June 2, 2017, until August 31, 2017.
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5412a
              What additional requirements must I meet for determining initial compliance with control devices used to comply with the emission standards for my centrifugal compressor, and storage vessel affected facilities?
              You must meet the applicable requirements of this section for each control device used to comply with the emission standards for your centrifugal compressor affected facility, or storage vessel affected facility.
              (a) Each control device used to meet the emission reduction standard in § 60.5380a(a)(1) for your centrifugal compressor affected facility must be installed according to paragraphs (a)(1) through (3) of this section. As an alternative, you may install a control device model tested under § 60.5413a(d), which meets the criteria in § 60.5413a(d)(11) and meet the continuous compliance requirements in § 60.5413a(e).
              (1) Each combustion device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) must be designed and operated in accordance with one of the performance requirements specified in paragraphs (a)(1)(i) through (iv) of this section.
              (i) You must reduce the mass content of methane and VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413a(b), with the exceptions noted in § 60.5413a(a).
              (ii) You must reduce the concentration of TOC in the exhaust gases at the outlet to the device to a level equal to or less than 275 parts per million by volume as propane on a wet basis corrected to 3 percent oxygen as determined in accordance with the applicable requirements of § 60.5413a(b), with the exceptions noted in § 60.5413a(a).
              (iii) You must operate at a minimum temperature of 760 °Celsius, provided the control device has demonstrated, during the performance test conducted under § 60.5413a(b), that combustion zone temperature is an indicator of destruction efficiency.
              (iv) If a boiler or process heater is used as the control device, then you must introduce the vent stream into the flame zone of the boiler or process heater.
              (2) Each vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device must be designed and operated to reduce the mass content of methane and VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413a(b). As an alternative to the performance testing requirements, you may demonstrate initial compliance by conducting a design analysis for vapor recovery devices according to the requirements of § 60.5413a(c).
              (3) You must design and operate a flare in accordance with the requirements of § 60.18(b), and you must conduct the compliance determination using Method 22 of appendix A-7 of this part to determine visible emissions.
              (b) You must operate each control device installed on your centrifugal compressor affected facility in accordance with the requirements specified in paragraphs (b)(1) and (2) of this section.
              (1) You must operate each control device used to comply with this subpart at all times when gases, vapors, and fumes are vented from the wet seal fluid degassing system affected facility as required under § 60.5380a(a)(1) through the closed vent system to the control device. You may vent more than one affected facility to a control device used to comply with this subpart.
              (2) For each control device monitored in accordance with the requirements of § 60.5417a(a) through (g), you must demonstrate compliance according to the requirements of § 60.5415a(b)(2), as applicable.

              (c) For each carbon adsorption system used as a control device to meet the requirements of paragraph (a)(2) or (d)(2) of this section, you must manage the carbon in accordance with the requirements specified in paragraphs (c)(1) or (2) of this section.
              
              (1) Following the initial startup of the control device, you must replace all carbon in the control device with fresh carbon on a regular, predetermined time interval that is no longer than the carbon service life established according to § 60.5413a(c)(2) or (3) or according to the design required in paragraph (d)(2) of this section, for the carbon adsorption system. You must maintain records identifying the schedule for replacement and records of each carbon replacement as required in § 60.5420a(c)(10) and (12).
              (2) You must either regenerate, reactivate, or burn the spent carbon removed from the carbon adsorption system in one of the units specified in paragraphs (c)(2)(i) through (vi) of this section.
              (i) Regenerate or reactivate the spent carbon in a unit for which you have been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 264, subpart X.
              (ii) Regenerate or reactivate the spent carbon in a unit equipped with an operating organic air emission controls in accordance with an emissions standard for VOC under another subpart in 40 CFR part 63 or this part.
              (iii) Burn the spent carbon in a hazardous waste incinerator for which the owner or operator complies with the requirements of 40 CFR part 63, subpart EEE and has submitted a Notification of Compliance under 40 CFR 63.1207(j).
              (iv) Burn the spent carbon in a hazardous waste boiler or industrial furnace for which the owner or operator complies with the requirements of 40 CFR part 63, subpart EEE and has submitted a Notification of Compliance under 40 CFR 63.1207(j).
              (v) Burn the spent carbon in an industrial furnace for which you have been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 266, subpart H.
              (vi) Burn the spent carbon in an industrial furnace that you have designed and operated in accordance with the interim status requirements of 40 CFR part 266, subpart H.
              (d) Each control device used to meet the emission reduction standard in § 60.5395a(a)(2) for your storage vessel affected facility must be installed according to paragraphs (d)(1) through (4) of this section, as applicable. As an alternative to paragraph (d)(1) of this section, you may install a control device model tested under § 60.5413a(d), which meets the criteria in § 60.5413a(d)(11) and meet the continuous compliance requirements in § 60.5413a(e).
              (1) For each combustion control device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) you must meet the requirements in paragraphs (d)(1)(i) through (iv) of this section.
              (i) Ensure that each enclosed combustion control device is maintained in a leak free condition.
              (ii) Install and operate a continuous burning pilot flame.
              (iii) Operate the combustion control device with no visible emissions, except for periods not to exceed a total of 1 minute during any 15 minute period. A visible emissions test using section 11 of EPA Method 22 of appendix A-7 of this part must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes. Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All inspection, repair and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection. Following return to operation from maintenance or repair activity, each device must pass a Method 22 of appendix A-7 of this part visual observation as described in this paragraph.
              (iv) Each enclosed combustion control device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) must be designed and operated in accordance with one of the performance requirements specified in paragraphs (A) through (D) of this section.

              (A) You must reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 60.5413a(b).
              
              (B) You must reduce the concentration of TOC in the exhaust gases at the outlet to the device to a level equal to or less than 275 parts per million by volume as propane on a wet basis corrected to 3 percent oxygen as determined in accordance with the applicable requirements of § 60.5413a(b).
              (C) You must operate at a minimum temperature of 760 °Celsius, provided the control device has demonstrated, during the performance test conducted under § 60.5413a(b), that combustion zone temperature is an indicator of destruction efficiency.
              (D) If a boiler or process heater is used as the control device, then you must introduce the vent stream into the flame zone of the boiler or process heater.
              (2) Each vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device must be designed and operated to reduce the mass content of VOC in the gases vented to the device by 95.0 percent by weight or greater. A carbon replacement schedule must be included in the design of the carbon adsorption system.
              (3) You must design and operate a flare in accordance with the requirements of § 60.18(b), and you must conduct the compliance determination using Method 22 of appendix A-7 of this part to determine visible emissions.
              (4) You must operate each control device used to comply with this subpart at all times when gases, vapors, and fumes are vented from the storage vessel affected facility through the closed vent system to the control device. You may vent more than one affected facility to a control device used to comply with this subpart.
            
            
              § 60.5413a
              What are the performance testing procedures for control devices used to demonstrate compliance at my centrifugal compressor and storage vessel affected facilities?
              This section applies to the performance testing of control devices used to demonstrate compliance with the emissions standards for your centrifugal compressor affected facility or storage vessel affected facility. You must demonstrate that a control device achieves the performance requirements of § 60.5412a(a)(1) or (2) or (d)(1) or (2) using the performance test methods and procedures specified in this section. For condensers and carbon adsorbers, you may use a design analysis as specified in paragraph (c) of this section in lieu of complying with paragraph (b) of this section. In addition, this section contains the requirements for enclosed combustion control device performance tests conducted by the manufacturer applicable to storage vessel and centrifugal compressor affected facilities.
              (a) Performance test exemptions. You are exempt from the requirements to conduct performance tests and design analyses if you use any of the control devices described in paragraphs (a)(1) through (7) of this section.
              (1) A flare that is designed and operated in accordance with § 60.18(b). You must conduct the compliance determination using Method 22 of appendix A-7 of this part to determine visible emissions.
              (2) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (3) A boiler or process heater into which the vent stream is introduced with the primary fuel or is used as the primary fuel.
              (4) A boiler or process heater burning hazardous waste for which you have been issued a final permit under 40 CFR part 270 and comply with the requirements of 40 CFR part 266, subpart H; you have certified compliance with the interim status requirements of 40 CFR part 266, subpart H; you have submitted a Notification of Compliance under 40 CFR 63.1207(j) and comply with the requirements of 40 CFR part 63, subpart EEE; or you comply with 40 CFR part 63, subpart EEE and will submit a Notification of Compliance under 40 CFR 63.1207(j) by the date specified in § 60.5420(b)(9) for submitting the initial performance test report.

              (5) A hazardous waste incinerator for which you have submitted a Notification of Compliance under 40 CFR 63.1207(j), or for which you will submit a Notification of Compliance under 40 CFR 63.1207(j) by the date specified in § 60.5420a(b)(9) for submitting the initial performance test report, and you comply with the requirements of 40 CFR part 63, subpart EEE.
              (6) A performance test is waived in accordance with § 60.8(b).
              (7) A control device whose model can be demonstrated to meet the performance requirements of § 60.5412a(a)(1) or (d)(1) through a performance test conducted by the manufacturer, as specified in paragraph (d) of this section.
              (b) Test methods and procedures. You must use the test methods and procedures specified in paragraphs (b)(1) through (5) of this section, as applicable, for each performance test conducted to demonstrate that a control device meets the requirements of § 60.5412a(a)(1) or (2) or (d)(1) or (2). You must conduct the initial and periodic performance tests according to the schedule specified in paragraph (b)(5) of this section. Each performance test must consist of a minimum of 3 test runs. Each run must be at least 1 hour long.
              (1) You must use Method 1 or 1A of appendix A-1 of this part, as appropriate, to select the sampling sites specified in paragraphs (b)(1)(i) and (ii) of this section. Any references to particulate mentioned in Methods 1 and 1A do not apply to this section.
              (i) Sampling sites must be located at the inlet of the first control device and at the outlet of the final control device to determine compliance with a control device percent reduction requirement.
              (ii) The sampling site must be located at the outlet of the combustion device to determine compliance with a TOC exhaust gas concentration limit.
              (2) You must determine the gas volumetric flowrate using Method 2, 2A, 2C, or 2D of appendix A-2 of this part, as appropriate.
              (3) To determine compliance with the control device percent reduction performance requirement in § 60.5412a(a)(1)(i), (a)(2) or (d)(1)(iv)(A), you must use Method 25A of appendix A-7 of this part. You must use Method 4 of appendix A-3 of this part to convert the Method 25A results to a dry basis. You must use the procedures in paragraphs (b)(3)(i) through (iii) of this section to calculate percent reduction efficiency.

              (i) You must compute the mass rate of TOC using the following equations:
              
              
                E
                i = K
                2
                C
                i
                M
                p
                Q
                i
              
              
                E
                o = K
                2
                C
                o
                M
                p
                Q
                o
              
              
              
                Where:
                
                Ei, Eo = Mass rate of TOC at the inlet and outlet of the control device, respectively, dry basis, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million) (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature (gram-mole per standard cubic meter) is 20 °Celsius.
                Ci, Co = Concentration of TOC, as propane, of the gas stream as measured by Method 25A at the inlet and outlet of the control device, respectively, dry basis, parts per million by volume.
                Mp = Molecular weight of propane, 44.1 gram/gram-mole.
                Qi, Qo = Flowrate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute.
              
              
              (ii) You must calculate the percent reduction in TOC as follows:
              
                ER03JN16.003
              
              
                Where:
                
                Rcd = Control efficiency of control device, percent.
                Ei, = Mass rate of TOC at the inlet to the control device as calculated under paragraph (b)(3)(i) of this section, kilograms per hour.
                Eo = Mass rate of TOC at the outlet of the control device, as calculated under paragraph (b)(3)(i) of this section, kilograms per hour.
              
              
              (iii) If the vent stream entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, you must determine the weight-percent reduction of total TOC across the device by comparing the TOC in all combusted vent streams and primary and secondary fuels with the TOC exiting the device, respectively.

              (4) You must use Method 25A of appendix A-7 of this part to measure TOC, as propane, to determine compliance with the TOC exhaust gas concentration limit specified in § 60.5412a(a)(1)(ii) or (d)(1)(iv)(B). You may also use Method 18 of appendix A-6 of this part to measure methane and ethane. You may subtract the measured concentration of methane and ethane from the Method 25A measurement to demonstrate compliance with the concentration limit. You must determine the concentration in parts per million by volume on a wet basis and correct it to 3 percent oxygen, using the procedures in paragraphs (b)(4)(i) through (iii) of this section.
              (i) If you use Method 18 to determine methane and ethane, you must take either an integrated sample or a minimum of four grab samples per hour. If grab sampling is used, then the samples must be taken at approximately equal intervals in time, such as 15-minute intervals during the run. You must determine the average methane and ethane concentration per run. The samples must be taken during the same time as the Method 25A sample.
              (ii) You may subtract the concentration of methane and ethane from the Method 25A TOC, as propane, concentration for each run.
              (iii) You must correct the TOC concentration (minus methane and ethane, if applicable) to 3 percent oxygen as specified in paragraphs (b)(4)(iii)(A) and (B) of this section.
              (A) You must use the emission rate correction factor for excess air, integrated sampling and analysis procedures of Method 3A or 3B of appendix A-2 of this part, ASTM D6522-00 (Reapproved 2005), or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17) to determine the oxygen concentration. The samples must be taken during the same time that the samples are taken for determining TOC concentration.
              (B) You must correct the TOC concentration for percent oxygen as follows:
              
                ER03JN16.004
              
              
                Where:
                
                Cc = TOC concentration, as propane, corrected to 3 percent oxygen, parts per million by volume on a wet basis.
                Cm = TOC concentration, as propane, (minus methane and ethane, if applicable), parts per million by volume on a wet basis.
                %O2m = Concentration of oxygen, percent by volume as measured, wet.
              
              
              (5) You must conduct performance tests according to the schedule specified in paragraphs (b)(5)(i) and (ii) of this section.
              (i) You must conduct an initial performance test within 180 days after initial startup for your affected facility. You must submit the performance test results as required in § 60.5420a(b)(9).
              (ii) You must conduct periodic performance tests for all control devices required to conduct initial performance tests except as specified in paragraphs (b)(5)(ii)(A) and (B) of this section. You must conduct the first periodic performance test no later than 60 months after the initial performance test required in paragraph (b)(5)(i) of this section. You must conduct subsequent periodic performance tests at intervals no longer than 60 months following the previous periodic performance test or whenever you desire to establish a new operating limit. You must submit the periodic performance test results as specified in § 60.5420a(b)(9).
              (A) A control device whose model is tested under, and meets the criteria of paragraph (d) of this section. For centrifugal compressor affected facilities, if you do not continuously monitor the gas flow rate in accordance with § 60.5417a(d)(1)(viii), then you must comply with the periodic performance testing requirements of paragraph (b)(5)(ii).
              (B) A combustion control device tested under paragraph (b) of this section that meets the outlet TOC performance level specified in § 60.5412a(a)(1)(ii) or (d)(1)(iv)(B) and that establishes a correlation between firebox or combustion chamber temperature and the TOC performance level. For centrifugal compressor affected facilities, you must establish a limit on temperature in accordance with § 60.5417a(f) and continuously monitor the temperature as required by § 60.5417a(d).
              (c) Control device design analysis to meet the requirements of § 60.5412a(a)(2) or (d)(2). (1) For a condenser, the design analysis must include an analysis of the vent stream composition, constituent concentrations, flowrate, relative humidity and temperature and must establish the design outlet organic compound concentration level, design average temperature of the condenser exhaust vent stream and the design average temperatures of the coolant fluid at the condenser inlet and outlet.
              (2) For a regenerable carbon adsorption system, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity and temperature and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for the carbon beds, design total regeneration stream flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time and design service life of the carbon.
              (3) For a nonregenerable carbon adsorption system, such as a carbon canister, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity and temperature and shall establish the design exhaust vent stream organic compound concentration level, capacity of the carbon bed, type and working capacity of activated carbon used for the carbon bed and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule. In addition, these systems shall incorporate dual carbon canisters in case of emission breakthrough occurring in one canister.
              (4) If you and the Administrator do not agree on a demonstration of control device performance using a design analysis, then you must perform a performance test in accordance with the requirements of paragraph (b) of this section to resolve the disagreement. The Administrator may choose to have an authorized representative observe the performance test.
              (d) Performance testing for combustion control devices—manufacturers' performance test. (1) This paragraph (d) applies to the performance testing of a combustion control device conducted by the device manufacturer. The manufacturer must demonstrate that a specific model of control device achieves the performance requirements in paragraph (d)(11) of this section by conducting a performance test as specified in paragraphs (d)(2) through (10) of this section. You must submit a test report for each combustion control device in accordance with the requirements in paragraph (d)(12) of this section.
              (2) Performance testing must consist of three 1-hour (or longer) test runs for each of the four firing rate settings specified in paragraphs (d)(2)(i) through (iv) of this section, making a total of 12 test runs per test. Propene (propylene) gas must be used for the testing fuel. All fuel analyses must be performed by an independent third-party laboratory (not affiliated with the control device manufacturer or fuel supplier).
              (i) 90-100 percent of maximum design rate (fixed rate).
              (ii) 70-100-70 percent (ramp up, ramp down). Begin the test at 70 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 100 percent of the maximum design rate. Hold at 100 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 70 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (iii) 30-70-30 percent (ramp up, ramp down). Begin the test at 30 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 70 percent of the maximum design rate. Hold at 70 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 30 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (iv) 0-30-0 percent (ramp up, ramp down). Begin the test at the minimum firing rate. During the first 5 minutes, incrementally ramp the firing rate to 30 percent of the maximum design rate. Hold at 30 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to the minimum firing rate. Repeat three more times for a total of 60 minutes of sampling.

              (3) All models employing multiple enclosures must be tested simultaneously and with all burners operational. Results must be reported for each enclosure individually and for the average of the emissions from all interconnected combustion enclosures/chambers. Control device operating data must be collected continuously throughout the performance test using an electronic Data Acquisition System. A graphic presentation or strip chart of the control device operating data and emissions test data must be included in the test report in accordance with paragraph (d)(12) of this section. Inlet fuel meter data may be manually recorded provided that all inlet fuel data readings are included in the final report.
              (4) Inlet testing must be conducted as specified in paragraphs (d)(4)(i) and (ii) of this section.
              (i) The inlet gas flow metering system must be located in accordance with Method 2A of appendix A-1 of this part (or other approved procedure) to measure inlet gas flow rate at the control device inlet location. You must position the fitting for filling fuel sample containers a minimum of eight pipe diameters upstream of any inlet gas flow monitoring meter.
              (ii) Inlet flow rate must be determined using Method 2A of appendix A-1 of this part. Record the start and stop reading for each 60-minute THC test. Record the gas pressure and temperature at 5-minute intervals throughout each 60-minute test.
              (5) Inlet gas sampling must be conducted as specified in paragraphs (d)(5)(i) and (ii) of this section.
              (i) At the inlet gas sampling location, securely connect a Silonite-coated stainless steel evacuated canister fitted with a flow controller sufficient to fill the canister over a 3-hour period. Filling must be conducted as specified in paragraphs (d)(5)(i)(A) through (C) of this section.
              (A) Open the canister sampling valve at the beginning of each test run, and close the canister at the end of each test run.
              (B) Fill one canister across the three test runs such that one composite fuel sample exists for each test condition.
              (C) Label the canisters individually and record sample information on a chain of custody form.
              (ii) Analyze each inlet gas sample using the methods in paragraphs (d)(5)(ii)(A) through (C) of this section. You must include the results in the test report required by paragraph (d)(12) of this section.
              (A) Hydrocarbon compounds containing between one and five atoms of carbon plus benzene using ASTM D1945-03 (incorporated by reference as specified in § 60.17).
              (B) Hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), nitrogen (N2), oxygen (O2) using ASTM D1945-03 (incorporated by reference as specified in § 60.17).
              (C) Higher heating value using ASTM D3588-98 or ASTM D4891-89 (incorporated by reference as specified in § 60.17).
              (6) Outlet testing must be conducted in accordance with the criteria in paragraphs (d)(6)(i) through (v) of this section.
              (i) Sample and flow rate must be measured in accordance with paragraphs (d)(6)(i)(A) and (B) of this section.
              (A) The outlet sampling location must be a minimum of four equivalent stack diameters downstream from the highest peak flame or any other flow disturbance, and a minimum of one equivalent stack diameter upstream of the exit or any other flow disturbance. A minimum of two sample ports must be used.

              (B) Flow rate must be measured using Method 1 of appendix A-1 of this part for determining flow measurement traverse point location, and Method 2 of appendix A-1 of this part for measuring duct velocity. If low flow conditions are encountered (i.e., velocity pressure differentials less than 0.05 inches of water) during the performance test, a more sensitive manometer must be used to obtain an accurate flow profile.
              (ii) Molecular weight and excess air must be determined as specified in paragraph (d)(7) of this section.
              (iii) Carbon monoxide must be determined as specified in paragraph (d)(8) of this section.
              (iv) THC must be determined as specified in paragraph (d)(9) of this section.
              (v) Visible emissions must be determined as specified in paragraph (d)(10) of this section.

              (7) Molecular weight and excess air determination must be performed as specified in paragraphs (d)(7)(i) through (iii) of this section.
              (i) An integrated bag sample must be collected during the moisture test required by Method 4 of appendix A-3 of this part following the procedure specified in (d)(7)(i)(A) and (B) of this section. Analyze the bag sample using a gas chromatograph-thermal conductivity detector (GC-TCD) analysis meeting the criteria in paragraphs (d)(7)(i)(C) and (D) of this section.
              (A) Collect the integrated sample throughout the entire test, and collect representative volumes from each traverse location.
              (B) Purge the sampling line with stack gas before opening the valve and beginning to fill the bag. Clearly label each bag and record sample information on a chain of custody form.
              (C) The bag contents must be vigorously mixed prior to the gas chromatograph analysis.
              (D) The GC-TCD calibration procedure in Method 3C of appendix A-2 of this part must be modified by using EPA Alt-045 as follows: For the initial calibration, triplicate injections of any single concentration must agree within 5 percent of their mean to be valid. The calibration response factor for a single concentration re-check must be within 10 percent of the original calibration response factor for that concentration. If this criterion is not met, repeat the initial calibration using at least three concentration levels.
              (ii) Calculate and report the molecular weight of oxygen, carbon dioxide, methane and nitrogen in the integrated bag sample and include in the test report specified in paragraph (d)(12) of this section. Moisture must be determined using Method 4 of appendix A-3 of this part. Traverse both ports with the sampling train required by Method 4 of appendix A-3 of this part during each test run. Ambient air must not be introduced into the integrated bag sample required by Method 3C of appendix A-2 of this part during the port change.
              (iii) Excess air must be determined using resultant data from the EPA Method 3C tests and EPA Method 3B of appendix A-2 of this part, equation 3B-1, or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 60.17).
              (8) Carbon monoxide must be determined using Method 10 of appendix A-4 of this part. Run the test simultaneously with Method 25A of appendix A-7 of this part using the same sampling points. An instrument range of 0-10 parts per million by volume-dry (ppmvd) is recommended.
              (9) Total hydrocarbon determination must be performed as specified by in paragraphs (d)(9)(i) through (vii) of this section.
              (i) Conduct THC sampling using Method 25A of appendix A-7 of this part, except that the option for locating the probe in the center 10 percent of the stack is not allowed. The THC probe must be traversed to 16.7 percent, 50 percent, and 83.3 percent of the stack diameter during each test run.
              (ii) A valid test must consist of three Method 25A tests, each no less than 60 minutes in duration.
              (iii) A 0-10 parts per million by volume-wet (ppmvw) (as propane) measurement range is preferred; as an alternative a 0-30 ppmvw (as carbon) measurement range may be used.
              (iv) Calibration gases must be propane in air and be certified through EPA Protocol 1—“EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards,” (incorporated by reference as specified in § 60.17).
              (v) THC measurements must be reported in terms of ppmvw as propane.
              (vi) THC results must be corrected to 3 percent CO2, as measured by Method 3C of appendix A-2 of this part. You must use the following equation for this diluent concentration correction:
              
                ER03JN16.005
              
              
                Where:
                
                Cmeas = The measured concentration of the pollutant.
                CO2meas = The measured concentration of the CO2 diluent.
                3 = The corrected reference concentration of CO2 diluent.
                Ccorr = The corrected concentration of the pollutant.
              
              
              
              (vii) Subtraction of methane or ethane from the THC data is not allowed in determining results.
              (10) Visible emissions must be determined using Method 22 of appendix A-7 of this part. The test must be performed continuously during each test run. A digital color photograph of the exhaust point, taken from the position of the observer and annotated with date and time, must be taken once per test run and the 12 photos included in the test report specified in paragraph (d)(12) of this section.
              (11) Performance test criteria. (i) The control device model tested must meet the criteria in paragraphs (d)(11)(i)(A) through (D) of this section. These criteria must be reported in the test report required by paragraph (d)(12) of this section.
              (A) Results from Method 22 of appendix A-7 of this part determined under paragraph (d)(10) of this section with no indication of visible emissions.

              (B) Average results from Method 25A of appendix A-7 of this part determined under paragraph (d)(9) of this section equal to or less than 10.0 ppmvw THC as propane corrected to 3.0 percent CO2.

              (C) Average CO emissions determined under paragraph (d)(8) of this section equal to or less than 10 parts ppmvd, corrected to 3.0 percent CO2.
              (D) Excess air determined under paragraph (d)(7) of this section equal to or greater than 150 percent.
              (ii) The manufacturer must determine a maximum inlet gas flow rate which must not be exceeded for each control device model to achieve the criteria in paragraph (d)(11)(iii) of this section. The maximum inlet gas flow rate must be included in the test report required by paragraph (d)(12) of this section.
              (iii) A manufacturer must demonstrate a destruction efficiency of at least 95 percent for THC, as propane. A control device model that demonstrates a destruction efficiency of 95 percent for THC, as propane, will meet the control requirement for 95 percent destruction of VOC and methane (if applicable) required under this subpart.

              (12) The owner or operator of a combustion control device model tested under this paragraph must submit the information listed in paragraphs (d)(12)(i) through (vi) of this section in the test report required by this section in accordance with § 60.5420a(b)(10). Owners or operators who claim that any of the performance test information being submitted is confidential business information (CBI) must submit a complete file including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to Attn: CBI Document Control Officer; Office of Air Quality Planning and Standards (OAQPS) CBIO Room 521; 109 T.W. Alexander Drive; RTP, NC 27711. The same file with the CBI omitted must be submitted to Oil__and__Gas__PT@EPA.GOV.
              (i) A full schematic of the control device and dimensions of the device components.
              (ii) The maximum net heating value of the device.
              (iii) The test fuel gas flow range (in both mass and volume). Include the maximum allowable inlet gas flow rate.
              (iv) The air/stream injection/assist ranges, if used.
              (v) The test conditions listed in paragraphs (d)(12)(v)(A) through (O) of this section, as applicable for the tested model.
              (A) Fuel gas delivery pressure and temperature.
              (B) Fuel gas moisture range.
              (C) Purge gas usage range.
              (D) Condensate (liquid fuel) separation range.
              (E) Combustion zone temperature range. This is required for all devices that measure this parameter.
              (F) Excess air range.
              (G) Flame arrestor(s).
              (H) Burner manifold.
              (I) Pilot flame indicator.
              (J) Pilot flame design fuel and calculated or measured fuel usage.
              (K) Tip velocity range.
              (L) Momentum flux ratio.
              (M) Exit temperature range.
              (N) Exit flow rate.
              (O) Wind velocity and direction.

              (vi) The test report must include all calibration quality assurance/quality control data, calibration gas values, gas cylinder certification, strip charts, or other graphic presentations of the data annotated with test times and calibration values.
              (e) Continuous compliance for combustion control devices tested by the manufacturer in accordance with paragraph (d) of this section. This paragraph (e) applies to the demonstration of compliance for a combustion control device tested under the provisions in paragraph (d) of this section. Owners or operators must demonstrate that a control device achieves the performance criteria in paragraph (d)(11) of this section by installing a device tested under paragraph (d) of this section, complying with the criteria specified in paragraphs (e)(1) through (8) of this section, maintaining the records specified in § 60.5420a(c)(2) or (c)(5)(vi) and submitting the report specified in § 60.5420a(b)(10).
              (1) The inlet gas flow rate must be equal to or less than the maximum specified by the manufacturer.
              (2) A pilot flame must be present at all times of operation.
              (3) Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15-minute period. A visible emissions test conducted according to section 11 of EPA Method 22 of appendix A-7 of this part must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes.
              (4) Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All repairs and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection.
              (5) Following return to operation from maintenance or repair activity, each device must pass a visual observation according to EPA Method 22 of appendix A-7 of this part as described in paragraph (e)(3) of this section.

              (6) If the owner or operator operates a combustion control device model tested under this section, an electronic copy of the performance test results required by this section shall be submitted via email to Oil__and__Gas__PT@EPA.GOV unless the test results for that model of combustion control device are posted at the following Web site: epa.gov/airquality/oilandgas/.
              (7) Ensure that each enclosed combustion control device is maintained in a leak free condition.
              (8) Operate each control device following the manufacturer's written operating instructions, procedures and maintenance schedule to ensure good air pollution control practices for minimizing emissions.
            
            
              § 60.5415a
              How do I demonstrate continuous compliance with the standards for my well, centrifugal compressor, reciprocating compressor, pneumatic controller, pneumatic pump, storage vessel, collection of fugitive emissions components at a well site, and collection of fugitive emissions components at a compressor station affected facilities, and affected facilities at onshore natural gas processing plants?
              (a) For each well affected facility, you must demonstrate continuous compliance by submitting the reports required by § 60.5420a(b)(1) and (2) and maintaining the records for each completion operation specified in § 60.5420a(c)(1).
              (b) For each centrifugal compressor affected facility and each pneumatic pump affected facility, you must demonstrate continuous compliance according to paragraph (b)(3) of this section except as provided in paragraph (b)(4) of this section. For each centrifugal compressor affected facility, you also must demonstrate continuous compliance according to paragraphs (b)(1) and (2) of this section.
              (1) You must reduce methane and VOC emissions from the wet seal fluid degassing system by 95.0 percent or greater.

              (2) For each control device used to reduce emissions, you must demonstrate continuous compliance with the performance requirements of § 60.5412a(a) using the procedures specified in paragraphs (b)(2)(i) through (vii) of this section. If you use a condenser as the control device to achieve the requirements specified in § 60.5412a(a)(2), you may demonstrate compliance according to paragraph (b)(2)(viii) of this section. You may switch between compliance with paragraphs (b)(2)(i) through (vii) of this section and compliance with paragraph (b)(2)(viii) of this section only after at least 1 year of operation in compliance with the selected approach. You must provide notification of such a change in the compliance method in the next annual report, following the change.
              (i) You must operate below (or above) the site specific maximum (or minimum) parameter value established according to the requirements of § 60.5417a(f)(1).
              (ii) You must calculate the daily average of the applicable monitored parameter in accordance with § 60.5417a(e) except that the inlet gas flow rate to the control device must not be averaged.
              (iii) Compliance with the operating parameter limit is achieved when the daily average of the monitoring parameter value calculated under paragraph (b)(2)(ii) of this section is either equal to or greater than the minimum monitoring value or equal to or less than the maximum monitoring value established under paragraph (b)(2)(i) of this section. When performance testing of a combustion control device is conducted by the device manufacturer as specified in § 60.5413a(d), compliance with the operating parameter limit is achieved when the criteria in § 60.5413a(e) are met.
              (iv) You must operate the continuous monitoring system required in § 60.5417a(a) at all times the affected source is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions and required monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments). A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to complete monitoring system repairs in response to monitoring system malfunctions and to return the monitoring system to operation as expeditiously as practicable.
              (v) You may not use data recorded during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. You must use all the data collected during all other required data collection periods to assess the operation of the control device and associated control system.
              (vi) Failure to collect required data is a deviation of the monitoring requirements, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions and required quality monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments).
              (vii) If you use a combustion control device to meet the requirements of § 60.5412a(a)(1) and you demonstrate compliance using the test procedures specified in § 60.5413a(b), or you use a flare designed and operated in accordance with § 60.18(b), you must comply with paragraphs (b)(2)(vii)(A) through (D) of this section.
              (A) A pilot flame must be present at all times of operation.
              (B) Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15-minute period. A visible emissions test conducted according to section 11 of EPA Method 22, 40 CFR part 60, appendix A, must be performed at least once every calendar month, separated by at least 15 days between each test. The observation period shall be 15 minutes.

              (C) Devices failing the visible emissions test must follow manufacturer's repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All repairs and maintenance activities for each unit must be recorded in a maintenance and repair log and must be available for inspection.
              
              (D) Following return to operation from maintenance or repair activity, each device must pass a Method 22 of appendix A-7 of this part visual observation as described in paragraph (b)(2)(vii)(B) of this section.
              (viii) If you use a condenser as the control device to achieve the percent reduction performance requirements specified in § 60.5412a(a)(2), you must demonstrate compliance using the procedures in paragraphs (b)(2)(viii)(A) through (E) of this section.
              (A) You must establish a site-specific condenser performance curve according to § 60.5417a(f)(2).
              (B) You must calculate the daily average condenser outlet temperature in accordance with § 60.5417a(e).
              (C) You must determine the condenser efficiency for the current operating day using the daily average condenser outlet temperature calculated under paragraph (b)(2)(viii)(B) of this section and the condenser performance curve established under paragraph (b)(2)(viii)(A) of this section.
              (D) Except as provided in paragraphs (b)(2)(viii)(D)(1) and (2) of this section, at the end of each operating day, you must calculate the 365-day rolling average TOC emission reduction, as appropriate, from the condenser efficiencies as determined in paragraph (b)(2)(viii)(C) of this section.
              (1) After the compliance dates specified in § 60.5370a(a), if you have less than 120 days of data for determining average TOC emission reduction, you must calculate the average TOC emission reduction for the first 120 days of operation after the compliance date. You have demonstrated compliance with the overall 95.0 percent reduction requirement if the 120-day average TOC emission reduction is equal to or greater than 95.0 percent.
              (2) After 120 days and no more than 364 days of operation after the compliance date specified in § 60.5370a(a), you must calculate the average TOC emission reduction as the TOC emission reduction averaged over the number of days between the current day and the applicable compliance date. You have demonstrated compliance with the overall 95.0 percent reduction requirement if the average TOC emission reduction is equal to or greater than 95.0 percent.
              (E) If you have data for 365 days or more of operation, you have demonstrated compliance with the TOC emission reduction if the rolling 365-day average TOC emission reduction calculated in paragraph (b)(2)(viii)(D) of this section is equal to or greater than 95.0 percent.
              (3) You must submit the annual reports required by 60.5420a(b)(1) and (3) and maintain the records as specified in § 60.5420a(c)(2), (6) through (11), and (17), as applicable.
              (4) Pneumatic pump affected facilities at a well site are not subject to the requirements of paragraphs (b)(3) of this section from June 2, 2017, until August 31, 2017.
              (c) For each reciprocating compressor affected facility complying with § 60.5385a(a)(1) or (2), you must demonstrate continuous compliance according to paragraphs (c)(1) through (3) of this section. For each reciprocating compressor affected facility complying with § 60.5385a(a)(3), you must demonstrate continuous compliance according to paragraph (c)(4) of this section.
              (1) You must continuously monitor the number of hours of operation for each reciprocating compressor affected facility or track the number of months since initial startup or the date of the most recent reciprocating compressor rod packing replacement, whichever is later.
              (2) You must submit the annual reports as required in § 60.5420a(b)(1) and (4) and maintain records as required in § 60.5420a(c)(3).
              (3) You must replace the reciprocating compressor rod packing on or before the total number of hours of operation reaches 26,000 hours or the number of months since the most recent rod packing replacement reaches 36 months.
              (4) You must operate the rod packing emissions collection system under negative pressure and continuously comply with the cover and closed vent requirements in § 60.5416a(a) and (b).

              (d) For each pneumatic controller affected facility, you must demonstrate continuous compliance according to paragraphs (d)(1) through (3) of this section.
              (1) You must continuously operate the pneumatic controllers as required in § 60.5390a(a), (b), or (c).
              (2) You must submit the annual reports as required in § 60.5420a(b)(1) and (5).
              (3) You must maintain records as required in § 60.5420a(c)(4).
              (e) You must demonstrate continuous compliance according to paragraph (e)(3) of this section for each storage vessel affected facility, for which you are using a control device or routing emissions to a process to meet the requirement of § 60.5395a(a)(2).
              (1)-(2) [Reserved]
              (3) For each storage vessel affected facility, you must comply with paragraphs (e)(3)(i) and (ii) of this section.
              (i) You must reduce VOC emissions as specified in § 60.5395a(a)(2).
              (ii) For each control device installed to meet the requirements of § 60.5395a(a)(2), you must demonstrate continuous compliance with the performance requirements of § 60.5412a(d) for each storage vessel affected facility using the procedure specified in paragraph (e)(3)(ii)(A) and either (e)(3)(ii)(B) or (e)(3)(ii)(C) of this section.
              (A) You must comply with § 60.5416a(c) for each cover and closed vent system.
              (B) You must comply with § 60.5417a(h) for each control device.
              (C) Each closed vent system that routes emissions to a process must be operated as specified in § 60.5411a(c)(2) and (3).
              (f) For affected facilities at onshore natural gas processing plants, continuous compliance with methane and VOC requirements is demonstrated if you are in compliance with the requirements of § 60.5400a.

              (g) For each sweetening unit affected facility at onshore natural gas processing plants, you must demonstrate continuous compliance with the standards for SO2 specified in § 60.5405a(b) according to paragraphs (g)(1) and (2) of this section.
              (1) The minimum required SO2 emission reduction efficiency (Zc) is compared to the emission reduction efficiency (R) achieved by the sulfur recovery technology.
              (i) If R ≥ Zc, your affected facility is in compliance.
              (ii) If R < Zc, your affected facility is not in compliance.
              (2) The emission reduction efficiency (R) achieved by the sulfur reduction technology must be determined using the procedures in § 60.5406a(c)(1).
              (h) For each collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station, you must demonstrate continuous compliance with the fugitive emission standards specified in § 60.5397a according to paragraphs (h)(1) through (4) of this section.
              (1) You must conduct periodic monitoring surveys as required in § 60.5397a(g).
              (2) You must repair or replace each identified source of fugitive emissions as required in § 60.5397a(h).
              (3) You must maintain records as specified in § 60.5420a(c)(15).
              (4) You must submit annual reports for collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station as required in § 60.5420a(b)(1) and (7).
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5416a
              What are the initial and continuous cover and closed vent system inspection and monitoring requirements for my centrifugal compressor, reciprocating compressor, pneumatic pump, and storage vessel affected facilities?
              For each closed vent system or cover at your storage vessel, centrifugal compressor, reciprocating compressor and pneumatic pump affected facilities, you must comply with the applicable requirements of paragraphs (a) through (c) of this section, except as provided in paragraph (d) of this section.

              (a) Inspections for closed vent systems and covers installed on each centrifugal compressor, reciprocating compressor or pneumatic pump affected facility. Except as provided in paragraphs (b)(11) and (12) of this section, you must inspect each closed vent system according to the procedures and schedule specified in paragraphs (a)(1) and (2) of this section, inspect each cover according to the procedures and schedule specified in paragraph (a)(3) of this section, and inspect each bypass device according to the procedures of paragraph (a)(4) of this section.
              (1) For each closed vent system joint, seam, or other connection that is permanently or semi-permanently sealed (e.g., a welded joint between two sections of hard piping or a bolted and gasketed ducting flange), you must meet the requirements specified in paragraphs (a)(1)(i) and (ii) of this section.
              (i) Conduct an initial inspection according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the closed vent system operates with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (ii) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in piping; loose connections; liquid leaks; or broken or missing caps or other closure devices. You must monitor a component or connection using the test methods and procedures in paragraph (b) of this section to demonstrate that it operates with no detectable emissions following any time the component is repaired or replaced or the connection is unsealed. You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (2) For closed vent system components other than those specified in paragraph (a)(1) of this section, you must meet the requirements of paragraphs (a)(2)(i) through (iii) of this section.
              (i) Conduct an initial inspection according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the closed vent system operates with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (ii) Conduct annual inspections according to the test methods and procedures specified in paragraph (b) of this section to demonstrate that the components or connections operate with no detectable emissions. You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (iii) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in ductwork; loose connections; liquid leaks; or broken or missing caps or other closure devices. You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (3) For each cover, you must meet the requirements in paragraphs (a)(3)(i) and (ii) of this section.

              (i) Conduct visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in the cover, or between the cover and the separator wall; broken, cracked, or otherwise damaged seals or gaskets on closure devices; and broken or missing hatches, access covers, caps, or other closure devices. In the case where the storage vessel is buried partially or entirely underground, you must inspect only those portions of the cover that extend to or above the ground surface, and those connections that are on such portions of the cover (e.g., fill ports, access hatches, gauge wells, etc.) and can be opened to the atmosphere.
              (ii) You must initially conduct the inspections specified in paragraph (a)(3)(i) of this section following the installation of the cover. Thereafter, you must perform the inspection at least once every calendar year, except as provided in paragraphs (b)(11) and (12) of this section. You must maintain records of the inspection results as specified in § 60.5420a(c)(7).
              (4) For each bypass device, except as provided for in § 60.5411a(c)(3)(ii), you must meet the requirements of paragraphs (a)(4)(i) or (ii) of this section.
              (i) Set the flow indicator to take a reading at least once every 15 minutes at the inlet to the bypass device that could divert the steam away from the control device to the atmosphere.

              (ii) If the bypass device valve installed at the inlet to the bypass device is secured in the non-diverting position using a car-seal or a lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass device. You must maintain records of the inspections according to § 60.5420a(c)(8).
              (b) No detectable emissions test methods and procedures. If you are required to conduct an inspection of a closed vent system or cover at your centrifugal compressor, reciprocating compressor, or pneumatic pump affected facility as specified in paragraphs (a)(1), (2), or (3) of this section, you must meet the requirements of paragraphs (b)(1) through (13) of this section.
              (1) You must conduct the no detectable emissions test procedure in accordance with Method 21 of appendix A-7 of this part.
              (2) The detection instrument must meet the performance criteria of Method 21 of appendix A-7 of this part, except that the instrument response factor criteria in section 8.1.1 of Method 21 must be for the average composition of the fluid and not for each individual organic compound in the stream.
              (3) You must calibrate the detection instrument before use on each day of its use by the procedures specified in Method 21 of appendix A-7 of this part.
              (4) Calibration gases must be as specified in paragraphs (b)(4)(i) and (ii) of this section.
              (i) Zero air (less than 10 parts per million by volume hydrocarbon in air).
              (ii) A mixture of methane in air at a concentration less than 10,000 parts per million by volume.
              (5) You may choose to adjust or not adjust the detection instrument readings to account for the background organic concentration level. If you choose to adjust the instrument readings for the background level, you must determine the background level value according to the procedures in Method 21 of appendix A-7 of this part.
              (6) Your detection instrument must meet the performance criteria specified in paragraphs (b)(6)(i) and (ii) of this section.
              (i) Except as provided in paragraph (b)(6)(ii) of this section, the detection instrument must meet the performance criteria of Method 21 of appendix A-7 of this part, except the instrument response factor criteria in section 8.1.1 of Method 21 must be for the average composition of the process fluid, not each individual volatile organic compound in the stream. For process streams that contain nitrogen, air, or other inerts that are not organic hazardous air pollutants or volatile organic compounds, you must calculate the average stream response factor on an inert-free basis.
              (ii) If no instrument is available that will meet the performance criteria specified in paragraph (b)(6)(i) of this section, you may adjust the instrument readings by multiplying by the average response factor of the process fluid, calculated on an inert-free basis, as described in paragraph (b)(6)(i) of this section.
              (7) You must determine if a potential leak interface operates with no detectable emissions using the applicable procedure specified in paragraph (b)(7)(i) or (ii) of this section.
              (i) If you choose not to adjust the detection instrument readings for the background organic concentration level, then you must directly compare the maximum organic concentration value measured by the detection instrument to the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (ii) If you choose to adjust the detection instrument readings for the background organic concentration level, you must compare the value of the arithmetic difference between the maximum organic concentration value measured by the instrument and the background organic concentration value as determined in paragraph (b)(5) of this section with the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (8) A potential leak interface is determined to operate with no detectable organic emissions if the organic concentration value determined in paragraph (b)(7) of this section is less than 500 parts per million by volume.
              (9) Repairs. In the event that a leak or defect is detected, you must repair the leak or defect as soon as practicable according to the requirements of paragraphs (b)(9)(i) and (ii) of this section, except as provided in paragraph (b)(10) of this section.
              
              (i) A first attempt at repair must be made no later than 5 calendar days after the leak is detected.
              (ii) Repair must be completed no later than 15 calendar days after the leak is detected.
              (10) Delay of repair. Delay of repair of a closed vent system or cover for which leaks or defects have been detected is allowed if the repair is technically infeasible without a shutdown, or if you determine that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. You must complete repair of such equipment by the end of the next shutdown.
              (11) Unsafe to inspect requirements. You may designate any parts of the closed vent system or cover as unsafe to inspect if the requirements in paragraphs (b)(11)(i) and (ii) of this section are met. Unsafe to inspect parts are exempt from the inspection requirements of paragraphs (a)(1) through (3) of this section.
              (i) You determine that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (a)(1), (2), or (3) of this section.
              (ii) You have a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (12) Difficult to inspect requirements. You may designate any parts of the closed vent system or cover as difficult to inspect, if the requirements in paragraphs (b)(12)(i) and (ii) of this section are met. Difficult to inspect parts are exempt from the inspection requirements of paragraphs (a)(1) through (3) of this section.
              (i) You determine that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface.
              (ii) You have a written plan that requires inspection of the equipment at least once every 5 years.
              (13) Records. Records shall be maintained as specified in this section and in § 60.5420a(c)(9).
              (c) Cover and closed vent system inspections for storage vessel affected facilities. If you install a control device or route emissions to a process, you must inspect each closed vent system according to the procedures and schedule specified in paragraphs (c)(1) of this section, inspect each cover according to the procedures and schedule specified in paragraph (c)(2) of this section, and inspect each bypass device according to the procedures of paragraph (c)(3) of this section. You must also comply with the requirements of (c)(4) through (7) of this section.
              (1) For each closed vent system, you must conduct an inspection at least once every calendar month as specified in paragraphs (c)(1)(i) through (iii) of this section.
              (i) You must maintain records of the inspection results as specified in § 60.5420a(c)(6).
              (ii) Conduct olfactory, visual and auditory inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in piping; loose connections; liquid leaks; or broken or missing caps or other closure devices.
              (iii) Monthly inspections must be separated by at least 14 calendar days.
              (2) For each cover, you must conduct inspections at least once every calendar month as specified in paragraphs (c)(2)(i) through (iii) of this section.
              (i) You must maintain records of the inspection results as specified in § 60.5420a(c)(7).
              (ii) Conduct olfactory, visual and auditory inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in the cover, or between the cover and the separator wall; broken, cracked, or otherwise damaged seals or gaskets on closure devices; and broken or missing hatches, access covers, caps, or other closure devices. In the case where the storage vessel is buried partially or entirely underground, you must inspect only those portions of the cover that extend to or above the ground surface, and those connections that are on such portions of the cover (e.g., fill ports, access hatches, gauge wells, etc.) and can be opened to the atmosphere.
              (iii) Monthly inspections must be separated by at least 14 calendar days.

              (3) For each bypass device, except as provided for in § 60.5411a(c)(3)(ii), you must meet the requirements of paragraphs (c)(3)(i) or (ii) of this section.
              (i) You must properly install, calibrate and maintain a flow indicator at the inlet to the bypass device that could divert the stream away from the control device or process to the atmosphere. Set the flow indicator to trigger an audible alarm, or initiate notification via remote alarm to the nearest field office, when the bypass device is open such that the stream is being, or could be, diverted away from the control device or process to the atmosphere. You must maintain records of each time the alarm is sounded according to § 60.5420a(c)(8).
              (ii) If the bypass device valve installed at the inlet to the bypass device is secured in the non-diverting position using a car-seal or a lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass device. You must maintain records of the inspections and records of each time the key is checked out, if applicable, according to § 60.5420a(c)(8).
              (4) Repairs. In the event that a leak or defect is detected, you must repair the leak or defect as soon as practicable according to the requirements of paragraphs (c)(4)(i) through (iii) of this section, except as provided in paragraph (c)(5) of this section.
              (i) A first attempt at repair must be made no later than 5 calendar days after the leak is detected.
              (ii) Repair must be completed no later than 30 calendar days after the leak is detected.
              (iii) Grease or another applicable substance must be applied to deteriorating or cracked gaskets to improve the seal while awaiting repair.
              (5) Delay of repair. Delay of repair of a closed vent system or cover for which leaks or defects have been detected is allowed if the repair is technically infeasible without a shutdown, or if you determine that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. You must complete repair of such equipment by the end of the next shutdown.
              (6) Unsafe to inspect requirements. You may designate any parts of the closed vent system or cover as unsafe to inspect if the requirements in paragraphs (c)(6)(i) and (ii) of this section are met. Unsafe to inspect parts are exempt from the inspection requirements of paragraphs (c)(1) and (2) of this section.
              (i) You determine that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (c)(1) or (2) of this section.
              (ii) You have a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (7) Difficult to inspect requirements. You may designate any parts of the closed vent system or cover as difficult to inspect, if the requirements in paragraphs (c)(7)(i) and (ii) of this section are met. Difficult to inspect parts are exempt from the inspection requirements of paragraphs (c)(1) and (2) of this section.
              (i) You determine that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface.
              (ii) You have a written plan that requires inspection of the equipment at least once every 5 years.
              (d) Pneumatic pump affected facilities at a well site are not subject to the requirements of paragraphs (a) and (b) of this section from June 2, 2017, until August 31, 2017.
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5417a
              What are the continuous control device monitoring requirements for my centrifugal compressor and storage vessel affected facilities?
              You must meet the applicable requirements of this section to demonstrate continuous compliance for each control device used to meet emission standards for your storage vessel or centrifugal compressor affected facility.

              (a) For each control device used to comply with the emission reduction standard for centrifugal compressor affected facilities in § 60.5380a(a)(1), you must install and operate a continuous parameter monitoring system for each control device as specified in paragraphs (c) through (g) of this section, except as provided for in paragraph (b) of this section. If you install and operate a flare in accordance with § 60.5412a(a)(3), you are exempt from the requirements of paragraphs (e) and (f) of this section. If you install and operate an enclosed combustion device which is not specifically listed in paragraph (d) of this section, you must demonstrate continuous compliance according to paragraphs (h)(1) through (h)(4) of this section.
              (b) You are exempt from the monitoring requirements specified in paragraphs (c) through (g) of this section for the control devices listed in paragraphs (b)(1) and (2) of this section.
              (1) A boiler or process heater in which all vent streams are introduced with the primary fuel or are used as the primary fuel.
              (2) A boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts.
              (c) If you are required to install a continuous parameter monitoring system, you must meet the specifications and requirements in paragraphs (c)(1) through (4) of this section.
              (1) Each continuous parameter monitoring system must measure data values at least once every hour and record the parameters in paragraphs (c)(1)(i) or (ii) of this section.
              (i) Each measured data value.
              (ii) Each block average value for each 1-hour period or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values.
              (2) You must prepare a site-specific monitoring plan that addresses the monitoring system design, data collection, and the quality assurance and quality control elements outlined in paragraphs (c)(2)(i) through (v) of this section. You must install, calibrate, operate, and maintain each continuous parameter monitoring system in accordance with the procedures in your approved site-specific monitoring plan. Heat sensing monitoring devices that indicate the continuous ignition of a pilot flame are exempt from the calibration, quality assurance and quality control requirements in this section.
              (i) The performance criteria and design specifications for the monitoring system equipment, including the sample interface, detector signal analyzer, and data acquisition and calculations.
              (ii) Sampling interface (e.g., thermocouple) location such that the monitoring system will provide representative measurements.
              (iii) Equipment performance checks, system accuracy audits, or other audit procedures.
              (iv) Ongoing operation and maintenance procedures in accordance with provisions in § 60.13(b).
              (v) Ongoing reporting and recordkeeping procedures in accordance with provisions in § 60.7(c), (d), and (f).
              (3) You must conduct the continuous parameter monitoring system equipment performance checks, system accuracy audits, or other audit procedures specified in the site-specific monitoring plan at least once every 12 months.
              (4) You must conduct a performance evaluation of each continuous parameter monitoring system in accordance with the site-specific monitoring plan. Heat sensing monitoring devices that indicate the continuous ignition a pilot flame are exempt from the calibration, quality assurance and quality control requirements in this section.
              (d) You must install, calibrate, operate, and maintain a device equipped with a continuous recorder to measure the values of operating parameters appropriate for the control device as specified in paragraph (d)(1), (2), or (3) of this section.
              (1) A continuous monitoring system that measures the operating parameters in paragraphs (d)(1)(i) through (viii) of this section, as applicable.

              (i) For a thermal vapor incinerator that demonstrates during the performance test conducted under § 60.5413a(b) that combustion zone temperature is an accurate indicator of performance, a temperature monitoring device equipped with a continuous recorder. The monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °Celsius, or ±2.5 °Celsius, whichever value is greater. You must install the temperature sensor at a location representative of the combustion zone temperature.
              (ii) For a catalytic vapor incinerator, a temperature monitoring device equipped with a continuous recorder. The device must be capable of monitoring temperature at two locations and have a minimum accuracy of ±1 percent of the temperature being monitored in °Celsius, or ±2.5 °Celsius, whichever value is greater. You must install one temperature sensor in the vent stream at the nearest feasible point to the catalyst bed inlet, and you must install a second temperature sensor in the vent stream at the nearest feasible point to the catalyst bed outlet.
              (iii) For a flare, a heat sensing monitoring device equipped with a continuous recorder that indicates the continuous ignition of the pilot flame. The heat sensing monitoring device is exempt from the calibration requirements of this section.
              (iv) For a boiler or process heater, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °Celsius, or ±2.5 °Celsius, whichever value is greater. You must install the temperature sensor at a location representative of the combustion zone temperature.
              (v) For a condenser, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °Celsius, or ±2.5 °Celsius, whichever value is greater. You must install the temperature sensor at a location in the exhaust vent stream from the condenser.
              (vi) For a regenerative-type carbon adsorption system, a continuous monitoring system that meets the specifications in paragraphs (d)(1)(vi)(A) and (B) of this section.
              (A) The continuous parameter monitoring system must measure and record the average total regeneration stream mass flow or volumetric flow during each carbon bed regeneration cycle. The flow sensor must have a measurement sensitivity of 5 percent of the flow rate or 10 cubic feet per minute, whichever is greater. You must check the mechanical connections for leakage at least every month, and you must perform a visual inspection at least every 3 months of all components of the flow continuous parameter monitoring system for physical and operational integrity and all electrical connections for oxidation and galvanic corrosion if your flow continuous parameter monitoring system is not equipped with a redundant flow sensor; and
              (B) The continuous parameter monitoring system must measure and record the average carbon bed temperature for the duration of the carbon bed steaming cycle and measure the actual carbon bed temperature after regeneration and within 15 minutes of completing the cooling cycle. The temperature monitoring device must have a minimum accuracy of ±1 percent of the temperature being monitored in °Celsius, or ±2.5 °Celsius, whichever value is greater.
              (vii) For a nonregenerative-type carbon adsorption system, you must monitor the design carbon replacement interval established using a design analysis performed as specified in § 60.5413a(c)(3). The design carbon replacement interval must be based on the total carbon working capacity of the control device and source operating schedule.
              (viii) For a combustion control device whose model is tested under § 60.5413a(d), a continuous monitoring system meeting the requirements of paragraphs (d)(1)(viii)(A) and (B) of this section. If you comply with the periodic testing requirements of § 60.5413a(b)(5)(ii), you are not required to continuously monitor the gas flow rate under paragraph (d)(1)(viii)(A) of this section.

              (A) The continuous monitoring system must measure gas flow rate at the inlet to the control device. The monitoring instrument must have an accuracy of ±2 percent or better at the maximum expected flow rate. The flow rate at the inlet to the combustion device must not exceed the maximum flow rate determined by the manufacturer.
              (B) A monitoring device that continuously indicates the presence of the pilot flame while emissions are routed to the control device.
              (2) An organic monitoring device equipped with a continuous recorder that measures the concentration level of organic compounds in the exhaust vent stream from the control device. The monitor must meet the requirements of Performance Specification 8 or 9 of appendix B of this part. You must install, calibrate, and maintain the monitor according to the manufacturer's specifications.
              (3) A continuous monitoring system that measures operating parameters other than those specified in paragraph (d)(1) or (2) of this section, upon approval of the Administrator as specified in § 60.13(i).
              (e) You must calculate the daily average value for each monitored operating parameter for each operating day, using the data recorded by the monitoring system, except for inlet gas flow rate and data from the heat sensing devices that indicate the presence of a pilot flame. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              (f) For each operating parameter monitor installed in accordance with the requirements of paragraph (d) of this section, you must comply with paragraph (f)(1) of this section for all control devices. When condensers are installed, you must also comply with paragraph (f)(2) of this section.
              (1) You must establish a minimum operating parameter value or a maximum operating parameter value, as appropriate for the control device, to define the conditions at which the control device must be operated to continuously achieve the applicable performance requirements of § 60.5412a(a)(1) or (2). You must establish each minimum or maximum operating parameter value as specified in paragraphs (f)(1)(i) through (iii) of this section.
              (i) If you conduct performance tests in accordance with the requirements of § 60.5413a(b) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412a(a)(1) or (2), then you must establish the minimum operating parameter value or the maximum operating parameter value based on values measured during the performance test and supplemented, as necessary, by a condenser design analysis or control device manufacturer recommendations or a combination of both.
              (ii) If you use a condenser design analysis in accordance with the requirements of § 60.5413a(c) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412a(a)(2), then you must establish the minimum operating parameter value or the maximum operating parameter value based on the condenser design analysis and supplemented, as necessary, by the condenser manufacturer's recommendations.
              (iii) If you operate a control device where the performance test requirement was met under § 60.5413a(d) to demonstrate that the control device achieves the applicable performance requirements specified in § 60.5412a(a)(1), then your control device inlet gas flow rate must not exceed the maximum inlet gas flow rate determined by the manufacturer.
              (2) If you use a condenser as specified in paragraph (d)(1)(v) of this section, you must establish a condenser performance curve showing the relationship between condenser outlet temperature and condenser control efficiency, according to the requirements of paragraphs (f)(2)(i) and (ii) of this section.

              (i) If you conduct a performance test in accordance with the requirements of § 60.5413a(b) to demonstrate that the condenser achieves the applicable performance requirements in § 60.5412a(a)(2), then the condenser performance curve must be based on values measured during the performance test and supplemented as necessary by control device design analysis, or control device manufacturer's recommendations, or a combination or both.
              (ii) If you use a control device design analysis in accordance with the requirements of § 60.5413a(c)(1) to demonstrate that the condenser achieves the applicable performance requirements specified in § 60.5412a(a)(2), then the condenser performance curve must be based on the condenser design analysis and supplemented, as necessary, by the control device manufacturer's recommendations.
              (g) A deviation for a given control device is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (g)(1) through (6) of this section being met. If you monitor multiple operating parameters for the same control device during the same operating day and more than one of these operating parameters meets a deviation criterion specified in paragraphs (g)(1) through (6) of this section, then a single excursion is determined to have occurred for the control device for that operating day.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum operating parameter limit (or, if applicable, greater than the maximum operating parameter limit) established in paragraph (f)(1) of this section or when the heat sensing device indicates that there is no pilot flame present.
              (2) If you are subject to § 60.5412a(a)(2), a deviation occurs when the 365-day average condenser efficiency calculated according to the requirements specified in § 60.5415a(b)(2)(viii)(D) is less than 95.0 percent.

              (3) If you are subject to § 60.5412a(a)(2) and you have less than 365 days of data, a deviation occurs when the average condenser efficiency calculated according to the procedures specified in § 60.5415a(b)(2)(viii)(D)(1) or (2) is less than 95.0 percent.
              (4) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              (5) If the closed vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device, a deviation occurs when the requirements of paragraph (g)(5)(i) or (ii) of this section are met.
              (i) For each bypass line subject to § 60.5411a(a)(3)(i)(A), the flow indicator indicates that flow has been detected and that the stream has been diverted away from the control device to the atmosphere.
              (ii) For each bypass line subject to § 60.5411a(a)(3)(i)(B), if the seal or closure mechanism has been broken, the bypass line valve position has changed, the key for the lock-and-key type lock has been checked out, or the car-seal has broken.
              (6) For a combustion control device whose model is tested under § 60.5413a(d), a deviation occurs when the conditions of paragraphs (g)(6)(i) or (ii) of this section are met.
              (i) The inlet gas flow rate exceeds the maximum established during the test conducted under § 60.5413a(d).
              (ii) Failure of the monthly visible emissions test conducted under § 60.5413a(e)(3) occurs.
              (h) For each control device used to comply with the emission reduction standard in § 60.5395a(a)(2) for your storage vessel affected facility, you must demonstrate continuous compliance according to paragraphs (h)(1) through (h)(4) of this section. You are exempt from the requirements of this paragraph if you install a control device model tested in accordance with § 60.5413a(d)(2) through (10), which meets the criteria in § 60.5413a(d)(11), the reporting requirement in § 60.5413a(d)(12), and meet the continuous compliance requirement in § 60.5413a(e).
              (1) For each combustion device you must conduct inspections at least once every calendar month according to paragraphs (h)(1)(i) through (iv) of this section. Monthly inspections must be separated by at least 14 calendar days.

              (i) Conduct visual inspections to confirm that the pilot is lit when vapors are being routed to the combustion device and that the continuous burning pilot flame is operating properly.
              
              (ii) Conduct inspections to monitor for visible emissions from the combustion device using section 11 of EPA Method 22 of appendix A of this part. The observation period shall be 15 minutes. Devices must be operated with no visible emissions, except for periods not to exceed a total of 1 minute during any 15 minute period.
              (iii) Conduct olfactory, visual and auditory inspections of all equipment associated with the combustion device to ensure system integrity.

              (iv) For any absence of the pilot flame, or other indication of smoking or improper equipment operation (e.g., visual, audible, or olfactory), you must ensure the equipment is returned to proper operation as soon as practicable after the event occurs. At a minimum, you must perform the procedures specified in paragraphs (h)(1)(iv)(A) and (B) of this section.
              (A) You must check the air vent for obstruction. If an obstruction is observed, you must clear the obstruction as soon as practicable.
              (B) You must check for liquid reaching the combustor.
              (2) For each vapor recovery device, you must conduct inspections at least once every calendar month to ensure physical integrity of the control device according to the manufacturer's instructions. Monthly inspections must be separated by at least 14 calendar days.
              (3) Each control device must be operated following the manufacturer's written operating instructions, procedures and maintenance schedule to ensure good air pollution control practices for minimizing emissions. Records of the manufacturer's written operating instructions, procedures, and maintenance schedule must be available for inspection as specified in § 60.5420a(c)(13).
              (4) Conduct a periodic performance test no later than 60 months after the initial performance test as specified in § 60.5413a(b)(5)(ii) and conduct subsequent periodic performance tests at intervals no longer than 60 months following the previous periodic performance test.
            
            
              § 60.5420a
              What are my notification, reporting, and recordkeeping requirements?
              (a) You must submit the notifications according to paragraphs (a)(1) and (2) of this section if you own or operate one or more of the affected facilities specified in § 60.5365a that was constructed, modified or reconstructed during the reporting period.
              (1) If you own or operate an affected facility that is the group of all equipment within a process unit at an onshore natural gas processing plant, or a sweetening unit at an onshore natural gas processing plant, you must submit the notifications required in § 60.7(a)(1), (3), and (4). If you own or operate a well, centrifugal compressor, reciprocating compressor, pneumatic controller, pneumatic pump, storage vessel, or collection of fugitive emissions components at a well site or collection of fugitive emissions components at a compressor station, you are not required to submit the notifications required in § 60.7(a)(1), (3), and (4).
              (2)(i) If you own or operate a well affected facility, you must submit a notification to the Administrator no later than 2 days prior to the commencement of each well completion operation listing the anticipated date of the well completion operation. The notification shall include contact information for the owner or operator; the United States Well Number; the latitude and longitude coordinates for each well in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983; and the planned date of the beginning of flowback. You may submit the notification in writing or in electronic format.
              (ii) If you are subject to state regulations that require advance notification of well completions and you have met those notification requirements, then you are considered to have met the advance notification requirements of paragraph (a)(2)(i) of this section.
              (b) Reporting requirements. You must submit annual reports containing the information specified in paragraphs (b)(1) through (8) and (12) of this section and performance test reports as specified in paragraph (b)(9) or (10) of this section, if applicable, except as provided in paragraph (b)(13) of this section. You must submit annual reports following the procedure specified in paragraph (b)(11) of this section. The initial annual report is due no later than 90 days after the end of the initial compliance period as determined according to § 60.5410a. Subsequent annual reports are due no later than same date each year as the initial annual report. If you own or operate more than one affected facility, you may submit one report for multiple affected facilities provided the report contains all of the information required as specified in paragraphs (b)(1) through (8) of this section, except as provided in paragraph (b)(13) of this section. Annual reports may coincide with title V reports as long as all the required elements of the annual report are included. You may arrange with the Administrator a common schedule on which reports required by this part may be submitted as long as the schedule does not extend the reporting period.
              (1) The general information specified in paragraphs (b)(1)(i) through (iv) of this section for all reports.
              (i) The company name, facility site name associated with the affected facility, US Well ID or US Well ID associated with the affected facility, if applicable, and address of the affected facility. If an address is not available for the site, include a description of the site location and provide the latitude and longitude coordinates of the site in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (ii) An identification of each affected facility being included in the annual report.
              (iii) Beginning and ending dates of the reporting period.
              (iv) A certification by a certifying official of truth, accuracy, and completeness. This certification shall state that, based on information and belief formed after reasonable inquiry, the statements and information in the document are true, accurate, and complete.
              (2) For each well affected facility, the information in paragraphs (b)(2)(i) through (iii) of this section.
              (i) Records of each well completion operation as specified in paragraphs (c)(1)(i) through (iv) and (vi) of this section, if applicable, for each well affected facility conducted during the reporting period. In lieu of submitting the records specified in paragraph (c)(1)(i) through (iv) of this section, the owner or operator may submit a list of the well completions with hydraulic fracturing completed during the reporting period and the records required by paragraph (c)(1)(v) of this section for each well completion.
              (ii) Records of deviations specified in paragraph (c)(1)(ii) of this section that occurred during the reporting period.
              (iii) Records specified in paragraph (c)(1)(vii) of this section, if applicable, that support a determination under 60.5432a that the well affected facility is a low pressure well as defined in 60.5430a.
              (3) For each centrifugal compressor affected facility, the information specified in paragraphs (b)(3)(i) through (iv) of this section.
              (i) An identification of each centrifugal compressor using a wet seal system constructed, modified or reconstructed during the reporting period.
              (ii) Records of deviations specified in paragraph (c)(2) of this section that occurred during the reporting period.
              (iii) If required to comply with § 60.5380a(a)(2), the records specified in paragraphs (c)(6) through (11) of this section.
              (iv) If complying with § 60.5380a(a)(1) with a control device tested under § 60.5413a(d) which meets the criteria in § 60.5413a(d)(11) and § 60.5413a(e), records specified in paragraph (c)(2)(i) through (c)(2)(vii) of this section for each centrifugal compressor using a wet seal system constructed, modified or reconstructed during the reporting period.
              (4) For each reciprocating compressor affected facility, the information specified in paragraphs (b)(4)(i) and (ii) of this section.

              (i) The cumulative number of hours of operation or the number of months since initial startup or since the previous reciprocating compressor rod packing replacement, whichever is later. Alternatively, a statement that emissions from the rod packing are being routed to a process through a closed vent system under negative pressure.
              (ii) Records of deviations specified in paragraph (c)(3)(iii) of this section that occurred during the reporting period.
              (5) For each pneumatic controller affected facility, the information specified in paragraphs (b)(5)(i) through (iii) of this section.
              (i) An identification of each pneumatic controller constructed, modified or reconstructed during the reporting period, including the identification information specified in § 60.5390a(b)(2) or (c)(2).
              (ii) If applicable, documentation that the use of pneumatic controller affected facilities with a natural gas bleed rate greater than 6 standard cubic feet per hour are required and the reasons why.
              (iii) Records of deviations specified in paragraph (c)(4)(v) of this section that occurred during the reporting period.
              (6) For each storage vessel affected facility, the information in paragraphs (b)(6)(i) through (vii) of this section.
              (i) An identification, including the location, of each storage vessel affected facility for which construction, modification or reconstruction commenced during the reporting period. The location of the storage vessel shall be in latitude and longitude coordinates in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (ii) Documentation of the VOC emission rate determination according to § 60.5365a(e) for each storage vessel that became an affected facility during the reporting period or is returned to service during the reporting period.
              (iii) Records of deviations specified in paragraph (c)(5)(iii) of this section that occurred during the reporting period.
              (iv) A statement that you have met the requirements specified in § 60.5410a(h)(2) and (3).
              (v) You must identify each storage vessel affected facility that is removed from service during the reporting period as specified in § 60.5395a(c)(1)(ii), including the date the storage vessel affected facility was removed from service.
              (vi) You must identify each storage vessel affected facility returned to service during the reporting period as specified in § 60.5395a(c)(3), including the date the storage vessel affected facility was returned to service.
              (vii) If complying with § 60.5395a(a)(2) with a control device tested under § 60.5413a(d) which meets the criteria in § 60.5413a(d)(11) and § 60.5413a(e), records specified in paragraphs (c)(5)(vi)(A) through (F) of this section for each storage vessel constructed, modified, reconstructed or returned to service during the reporting period.
              (7) For the collection of fugitive emissions components at each well site and the collection of fugitive emissions components at each compressor station within the company-defined area, the records of each monitoring survey including the information specified in paragraphs (b)(7)(i) through (xii) of this section. For the collection of fugitive emissions components at a compressor station, if a monitoring survey is waived under § 60.5397a(g)(5), you must include in your annual report the fact that a monitoring survey was waived and the calendar months that make up the quarterly monitoring period for which the monitoring survey was waived.
              (i) Date of the survey.
              (ii) Beginning and end time of the survey.
              (iii) Name of operator(s) performing survey. If the survey is performed by optical gas imaging, you must note the training and experience of the operator.
              (iv) Ambient temperature, sky conditions, and maximum wind speed at the time of the survey.
              (v) Monitoring instrument used.
              (vi) Any deviations from the monitoring plan or a statement that there were no deviations from the monitoring plan.
              (vii) Number and type of components for which fugitive emissions were detected.
              (viii) Number and type of fugitive emissions components that were not repaired as required in § 60.5397a(h).
              (ix) Number and type of difficult-to-monitor and unsafe-to-monitor fugitive emission components monitored.

              (x) The date of successful repair of the fugitive emissions component.
              
              (xi) Number and type of fugitive emission components placed on delay of repair and explanation for each delay of repair.
              (xii) Type of instrument used to resurvey a repaired fugitive emissions component that could not be repaired during the initial fugitive emissions finding.
              (8) For each pneumatic pump affected facility, the information specified in paragraphs (b)(8)(i) through (iii) of this section.
              (i) For each pneumatic pump that is constructed, modified or reconstructed during the reporting period, you must provide certification that the pneumatic pump meets one of the conditions described in paragraphs (b)(8)(i)(A), (B) or (C) of this section.
              (A) No control device or process is available on site.
              (B) A control device or process is available on site and the owner or operator has determined in accordance with § 60.5393a(b)(5) that it is technically infeasible to capture and route the emissions to the control device or process.
              (C) Emissions from the pneumatic pump are routed to a control device or process. If the control device is designed to achieve less than 95 percent emissions reduction, specify the percent emissions reductions the control device is designed to achieve.
              (ii) For any pneumatic pump affected facility which has been previously reported as required under paragraph (b)(8)(i) of this section and for which a change in the reported condition has occurred during the reporting period, provide the identification of the pneumatic pump affected facility and the date it was previously reported and a certification that the pneumatic pump meets one of the conditions described in paragraphs (b)(8)(ii)(A), (B) or (C) or (D) of this section.
              (A) A control device has been added to the location and the pneumatic pump now reports according to paragraph (b)(8)(i)(C) of this section.
              (B) A control device has been added to the location and the pneumatic pump affected facility now reports according to paragraph (b)(8)(i)(B) of this section.
              (C) A control device or process has been removed from the location or otherwise is no longer available and the pneumatic pump affected facility now report according to paragraph (b)(8)(i)(A) of this section.
              (D) A control device or process has been removed from the location or is otherwise no longer available and the owner or operator has determined in accordance with § 60.5393a(b)(5) through an engineering evaluation that it is technically infeasible to capture and route the emissions to another control device or process.
              (iii) Records of deviations specified in paragraph (c)(16)(ii) of this section that occurred during the reporting period.
              (9) Within 60 days after the date of completing each performance test (see § 60.8) required by this subpart, except testing conducted by the manufacturer as specified in § 60.5413a(d), you must submit the results of the performance test following the procedure specified in either paragraph (b)(9)(i) or (ii) of this section.

              (i) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT Web site (https://www3.epa.gov/ttn/chief/ert/ert__info.html) at the time of the test, you must submit the results of the performance test to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). (CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/).) Performance test data must be submitted in a file format generated through the use of the EPA's ERT or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the EPA's ERT Web site. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT Web site, including information claimed to be CBI, on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph.
              (ii) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT Web site at the time of the test, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.

              (10) For combustion control devices tested by the manufacturer in accordance with § 60.5413a(d), an electronic copy of the performance test results required by § 60.5413a(d) shall be submitted via email to Oil__and__Gas__PT@EPA.GOV unless the test results for that model of combustion control device are posted at the following Web site: epa.gov/airquality/oilandgas/.

              (11) You must submit reports to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX (https://cdx.epa.gov/).) You must use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the CEDRI Web site (https://www3.epa.gov/ttn/chief/cedri/). If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, you must submit the report to the Administrator at the appropriate address listed in § 60.4. Once the form has been available in CEDRI for at least 90 calendar days, you must begin submitting all subsequent reports via CEDRI. The reports must be submitted by the deadlines specified in this subpart, regardless of the method in which the reports are submitted.
              (12) You must submit the certification signed by the qualified professional engineer according to § 60.5411a(d) for each closed vent system routing to a control device or process.
              (13) The collection of fugitive emissions components at a well site (as defined in § 60.5430a), the collection of fugitive emissions components at a compressor station (as defined in § 60.5430a), and pneumatic pump affected facilities at a well site (as defined in § 60.5365a(h)(2)) are not subject to the requirements of paragraph (b)(1) of this section from June 2, 2017, until August 31, 2017.
              (c) Recordkeeping requirements. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (c)(1) through (16) of this section. All records required by this subpart must be maintained either onsite or at the nearest local field office for at least 5 years. Any records required to be maintained by this subpart that are submitted electronically via the EPA's CDX may be maintained in electronic format.
              (1) The records for each well affected facility as specified in paragraphs (c)(1)(i) through (vii) of this section, as applicable. For each well affected facility for which you make a claim that the well affected facility is not subject to the requirements for well completions pursuant to 60.5375a(g), you must maintain the record in paragraph (c)(1)(vi), only.
              (i) Records identifying each well completion operation for each well affected facility;
              (ii) Records of deviations in cases where well completion operations with hydraulic fracturing were not performed in compliance with the requirements specified in § 60.5375a.
              (iii) Records required in § 60.5375a(b) or (f)(3) for each well completion operation conducted for each well affected facility that occurred during the reporting period. You must maintain the records specified in paragraphs (c)(1)(iii)(A) through (C) of this section.

              (A) For each well affected facility required to comply with the requirements of § 60.5375a(a), you must record: The location of the well; the United States Well Number; the date and time of the onset of flowback following hydraulic fracturing or refracturing; the date and time of each attempt to direct flowback to a separator as required in § 60.5375a(a)(1)(ii); the date and time of each occurrence of returning to the initial flowback stage under § 60.5375a(a)(1)(i); and the date and time that the well was shut in and the flowback equipment was permanently disconnected, or the startup of production; the duration of flowback; duration of recovery and disposition of recovery (i.e., routed to the gas flow line or collection system, re-injected into the well or another well, used as an onsite fuel source, or used for another useful purpose that a purchased fuel or raw material would serve); duration of combustion; duration of venting; and specific reasons for venting in lieu of capture or combustion. The duration must be specified in hours. In addition, for wells where it is technically infeasible to route the recovered gas to any of the four options specified in § 60.5375a(a)(1)(ii), you must record the reasons for the claim of technical infeasibility with respect to all four options provided in that subparagraph, including but not limited to; name and location of the nearest gathering line and technical considerations preventing routing to this line; capture, reinjection, and reuse technologies considered and aspects of gas or equipment preventing use of recovered gas as a fuel onsite; and technical considerations preventing use of recovered gas for other useful purpose that that a purchased fuel or raw material would serve.
              (B) For each well affected facility required to comply with the requirements of § 60.5375a(f), you must maintain the records specified in paragraph (c)(1)(iii)(A) of this section except that you do not have to record the duration of recovery to the flow line.
              (C) For each well affected facility for which you make a claim that it meets the criteria of § 60.5375a(a)(1)(iii)(A), you must maintain the following:
              (1) Records specified in paragraph (c)(1)(iii)(A) of this section except that you do not have to record: The date and time of each attempt to direct flowback to a separator; the date and time of each occurrence of returning to the initial flowback stage; duration of recovery and disposition of recovery (i.e. routed to the gas flow line or collection system, re-injected into the well or another well, used as an onsite fuel source, or used for another useful purpose that a purchased fuel or raw material would serve.
              (2) If applicable, records that the conditions of § 60.5375a(1)(iii)(A) are no longer met and that the well completion operation has been stopped and a separator installed. The records shall include the date and time the well completion operation was stopped and the date and time the separator was installed.
              (3) A record of the claim signed by the certifying official that no liquids collection is at the well site. The claim must include a certification by a certifying official of truth, accuracy and completeness. This certification shall state that, based on information and belief formed after reasonable inquiry, the statements and information in the document are true, accurate, and complete.
              (iv) For each well affected facility for which you claim an exception under § 60.5375a(a)(3), you must record: The location of the well; the United States Well Number; the specific exception claimed; the starting date and ending date for the period the well operated under the exception; and an explanation of why the well meets the claimed exception.
              (v) For each well affected facility required to comply with both § 60.5375a(a)(1) and (3), if you are using a digital photograph in lieu of the records required in paragraphs (c)(1)(i) through (iv) of this section, you must retain the records of the digital photograph as specified in § 60.5410a(a)(4).
              (vi) For each well affected facility for which you make a claim that the well affected facility is not subject to the well completion standards according to 60.5375a(g), you must maintain:
              (A) A record of the analysis that was performed in order the make that claim, including but not limited to, GOR values for established leases and data from wells in the same basin and field;
              (B) The location of the well; the United States Well Number;

              (C) A record of the claim signed by the certifying official. The claim must include a certification by a certifying official of truth, accuracy, and completeness. This certification shall state that, based on information and belief formed after reasonable inquiry, the statements and information in the document are true, accurate, and complete.
              
              (vii) For each well affected facility for which you determine according to § 60.5432a that it is a low pressure well, a record of the determination and supporting inputs and calculations.
              (2) For each centrifugal compressor affected facility, you must maintain records of deviations in cases where the centrifugal compressor was not operated in compliance with the requirements specified in § 60.5380a. Except as specified in paragraph (c)(2)(vii) of this section, you must maintain the records in paragraphs (c)(2)(i) through (vi) of this section for each control device tested under § 60.5413a(d) which meets the criteria in § 60.5413a(d)(11) and § 60.5413a(e) and used to comply with § 60.5380a(a)(1) for each centrifugal compressor.
              (i) Make, model and serial number of purchased device.
              (ii) Date of purchase.
              (iii) Copy of purchase order.
              (iv) Location of the centrifugal compressor and control device in latitude and longitude coordinates in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (v) Inlet gas flow rate.
              (vi) Records of continuous compliance requirements in § 60.5413a(e) as specified in paragraphs (c)(2)(vi)(A) through (E) of this section.
              (A) Records that the pilot flame is present at all times of operation.
              (B) Records that the device was operated with no visible emissions except for periods not to exceed a total of 1 minute during any 15 minute period.
              (C) Records of the maintenance and repair log.
              (D) Records of the visible emissions test following return to operation from a maintenance or repair activity.
              (E) Records of the manufacturer's written operating instructions, procedures and maintenance schedule to ensure good air pollution control practices for minimizing emissions.
              (vii) As an alternative to the requirements of paragraph (c)(2)(iv) of this section, you may maintain records of one or more digital photographs with the date the photograph was taken and the latitude and longitude of the centrifugal compressor and control device imbedded within or stored with the digital file. As an alternative to imbedded latitude and longitude within the digital photograph, the digital photograph may consist of a photograph of the centrifugal compressor and control device with a photograph of a separately operating GPS device within the same digital picture, provided the latitude and longitude output of the GPS unit can be clearly read in the digital photograph.
              (3) For each reciprocating compressor affected facility, you must maintain the records in paragraphs (c)(3)(i) through (iii) of this section.
              (i) Records of the cumulative number of hours of operation or number of months since initial startup or the previous replacement of the reciprocating compressor rod packing, whichever is later. Alternatively, a statement that emissions from the rod packing are being routed to a process through a closed vent system under negative pressure.
              (ii) Records of the date and time of each reciprocating compressor rod packing replacement, or date of installation of a rod packing emissions collection system and closed vent system as specified in § 60.5385a(a)(3).
              (iii) Records of deviations in cases where the reciprocating compressor was not operated in compliance with the requirements specified in § 60.5385a.
              (4) For each pneumatic controller affected facility, you must maintain the records identified in paragraphs (c)(4)(i) through (v) of this section, as applicable.
              (i) Records of the date, location and manufacturer specifications for each pneumatic controller constructed, modified or reconstructed.
              (ii) Records of the demonstration that the use of pneumatic controller affected facilities with a natural gas bleed rate greater than the applicable standard are required and the reasons why.
              (iii) If the pneumatic controller is not located at a natural gas processing plant, records of the manufacturer's specifications indicating that the controller is designed such that natural gas bleed rate is less than or equal to 6 standard cubic feet per hour.

              (iv) If the pneumatic controller is located at a natural gas processing plant, records of the documentation that the natural gas bleed rate is zero.
              (v) Records of deviations in cases where the pneumatic controller was not operated in compliance with the requirements specified in § 60.5390a.
              (5) For each storage vessel affected facility, you must maintain the records identified in paragraphs (c)(5)(i) through (vi) of this section.
              (i) If required to reduce emissions by complying with § 60.5395a(a)(2), the records specified in §§ 60.5420a(c)(6) through (8), 60.5416a(c)(6)(ii), and 60.5416a(c)(7)(ii). You must maintain the records in paragraph (c)(5)(vi) of this part for each control device tested under § 60.5413a(d) which meets the criteria in § 60.5413a(d)(11) and § 60.5413a(e) and used to comply with § 60.5395a(a)(2) for each storage vessel.
              (ii) Records of each VOC emissions determination for each storage vessel affected facility made under § 60.5365a(e) including identification of the model or calculation methodology used to calculate the VOC emission rate.
              (iii) Records of deviations in cases where the storage vessel was not operated in compliance with the requirements specified in §§ 60.5395a, 60.5411a, 60.5412a, and 60.5413a, as applicable.
              (iv) For storage vessels that are skid-mounted or permanently attached to something that is mobile (such as trucks, railcars, barges or ships), records indicating the number of consecutive days that the vessel is located at a site in the oil and natural gas production segment, natural gas processing segment or natural gas transmission and storage segment. If a storage vessel is removed from a site and, within 30 days, is either returned to the site or replaced by another storage vessel at the site to serve the same or similar function, then the entire period since the original storage vessel was first located at the site, including the days when the storage vessel was removed, will be added to the count towards the number of consecutive days.
              (v) You must maintain records of the identification and location of each storage vessel affected facility.
              (vi) Except as specified in paragraph (c)(5)(vi)(G) of this section, you must maintain the records specified in paragraphs (c)(5)(vi)(A) through (F) of this section for each control device tested under § 60.5413a(d) which meets the criteria in § 60.5413a(d)(11) and § 60.5413a(e) and used to comply with § 60.5395a(a)(2) for each storage vessel.
              (A) Make, model and serial number of purchased device.
              (B) Date of purchase.
              (C) Copy of purchase order.
              (D) Location of the control device in latitude and longitude coordinates in decimal degrees to an accuracy and precision of five (5) decimals of a degree using the North American Datum of 1983.
              (E) Inlet gas flow rate.

              (F) Records of continuous compliance requirements in § 60.5413a(e) as specified in paragraphs (c)(5)(vi)(F)(1) through (5) of this section.
              (1) Records that the pilot flame is present at all times of operation.
              (2) Records that the device was operated with no visible emissions except for periods not to exceed a total of 1 minute during any 15 minute period.
              (3) Records of the maintenance and repair log.
              (4) Records of the visible emissions test following return to operation from a maintenance or repair activity.
              (5) Records of the manufacturer's written operating instructions, procedures and maintenance schedule to ensure good air pollution control practices for minimizing emissions.
              (G) As an alternative to the requirements of paragraph (c)(5)(vi)(D) of this section, you may maintain records of one or more digital photographs with the date the photograph was taken and the latitude and longitude of the storage vessel and control device imbedded within or stored with the digital file. As an alternative to imbedded latitude and longitude within the digital photograph, the digital photograph may consist of a photograph of the storage vessel and control device with a photograph of a separately operating GPS device within the same digital picture, provided the latitude and longitude output of the GPS unit can be clearly read in the digital photograph.

              (6) Records of each closed vent system inspection required under § 60.5416a(a)(1) and (2) for centrifugal compressors, reciprocating compressors and pneumatic pumps, or § 60.5416a(c)(1) for storage vessels.
              (7) A record of each cover inspection required under § 60.5416a(a)(3) for centrifugal or reciprocating compressors or § 60.5416a(c)(2) for storage vessels.
              (8) If you are subject to the bypass requirements of § 60.5416a(a)(4) for centrifugal compressors, reciprocating compressors or pneumatic pumps, or § 60.5416a(c)(3) for storage vessels, a record of each inspection or a record of each time the key is checked out or a record of each time the alarm is sounded.
              (9) If you are subject to the closed vent system no detectable emissions requirements of § 60.5416a(b) for centrifugal compressors, reciprocating compressors or pneumatic pumps, a record of the monitoring conducted in accordance with § 60.5416a(b).
              (10) For each centrifugal compressor or pneumatic pump affected facility, records of the schedule for carbon replacement (as determined by the design analysis requirements of § 60.5413a(c)(2) or (3)) and records of each carbon replacement as specified in § 60.5412a(c)(1).
              (11) For each centrifugal compressor affected facility subject to the control device requirements of § 60.5412a(a), (b), and (c), records of minimum and maximum operating parameter values, continuous parameter monitoring system data, calculated averages of continuous parameter monitoring system data, results of all compliance calculations, and results of all inspections.
              (12) For each carbon adsorber installed on storage vessel affected facilities, records of the schedule for carbon replacement (as determined by the design analysis requirements of § 60.5412a(d)(2)) and records of each carbon replacement as specified in § 60.5412a(c)(1).
              (13) For each storage vessel affected facility subject to the control device requirements of § 60.5412a(c) and (d), you must maintain records of the inspections, including any corrective actions taken, the manufacturers' operating instructions, procedures and maintenance schedule as specified in § 60.5417a(h)(3). You must maintain records of EPA Method 22 of appendix A-7 of this part, section 11 results, which include: Company, location, company representative (name of the person performing the observation), sky conditions, process unit (type of control device), clock start time, observation period duration (in minutes and seconds), accumulated emission time (in minutes and seconds), and clock end time. You may create your own form including the above information or use Figure 22-1 in EPA Method 22 of appendix A-7 of this part. Manufacturer's operating instructions, procedures and maintenance schedule must be available for inspection.
              (14) A log of records as specified in § 60.5412a(d)(1)(iii), for all inspection, repair and maintenance activities for each control device failing the visible emissions test.
              (15) For each collection of fugitive emissions components at a well site and each collection of fugitive emissions components at a compressor station, the records identified in paragraphs (c)(15)(i) through (iii) of this section.
              (i) The fugitive emissions monitoring plan as required in § 60.5397a(b), (c), and (d).
              (ii) The records of each monitoring survey as specified in paragraphs (c)(15)(ii)(A) through (I) of this section.
              (A) Date of the survey.
              (B) Beginning and end time of the survey.
              (C) Name of operator(s) performing survey. You must note the training and experience of the operator.
              (D) Monitoring instrument used.

              (E) When optical gas imaging is used to perform the survey, one or more digital photographs or videos, captured from the optical gas imaging instrument used for conduct of monitoring, of each required monitoring survey being performed. The digital photograph must include the date the photograph was taken and the latitude and longitude of the collection of fugitive emissions components at a well site or collection of fugitive emissions components at a compressor station imbedded within or stored with the digital file. As an alternative to imbedded latitude and longitude within the digital file, the digital photograph or video may consist of an image of the monitoring survey being performed with a separately operating GPS device within the same digital picture or video, provided the latitude and longitude output of the GPS unit can be clearly read in the digital image.
              (F) Fugitive emissions component identification when Method 21 is used to perform the monitoring survey.
              (G) Ambient temperature, sky conditions, and maximum wind speed at the time of the survey.
              (H) Any deviations from the monitoring plan or a statement that there were no deviations from the monitoring plan.

              (I) Documentation of each fugitive emission, including the information specified in paragraphs (c)(15)(ii)(I)(1) through (12) of this section.
              (1) Location.
              (2) Any deviations from the monitoring plan or a statement that there were no deviations from the monitoring plan.
              (3) Number and type of components for which fugitive emissions were detected.
              (4) Number and type of difficult-to-monitor and unsafe-to-monitor fugitive emission components monitored.
              (5) Instrument reading of each fugitive emissions component that requires repair when Method 21 is used for monitoring.
              (6) Number and type of fugitive emissions components that were not repaired as required in § 60.5397a(h).
              (7) Number and type of components that were tagged as a result of not being repaired during the monitoring survey when the fugitive emissions were initially found as required in § 60.5397a(h)(3)(ii).
              (8) If a fugitive emissions component is not tagged, a digital photograph or video of each fugitive emissions component that could not be repaired during the monitoring survey when the fugitive emissions were initially found as required in § 60.5397a(h)(3)(ii). The digital photograph or video must clearly identify the location of the component that must be repaired. Any digital photograph or video required under this paragraph can also be used to meet the requirements under paragraph (c)(15)(ii)(E) of this section, as long as the photograph or video is taken with the optical gas imaging instrument, includes the date and the latitude and longitude are either imbedded or visible in the picture.
              (9) Repair methods applied in each attempt to repair the fugitive emissions components.
              (10) Number and type of fugitive emission components placed on delay of repair and explanation for each delay of repair.
              (11) The date of successful repair of the fugitive emissions component.
              (12) Instrumentation used to resurvey a repaired fugitive emissions component that could not be repaired during the initial fugitive emissions finding.
              (iii) For the collection of fugitive emissions components at a compressor station, if a monitoring survey is waived under § 60.5397a(g)(5), you must maintain records of the average calendar month temperature, including the source of the information, for each calendar month of the quarterly monitoring period for which the monitoring survey was waived.
              (16) For each pneumatic pump affected facility, you must maintain the records identified in paragraphs (c)(16)(i) through (v) of this section.
              (i) Records of the date, location and manufacturer specifications for each pneumatic pump constructed, modified or reconstructed.
              (ii) Records of deviations in cases where the pneumatic pump was not operated in compliance with the requirements specified in § 60.5393a.
              (iii) Records on the control device used for control of emissions from a pneumatic pump including the installation date, manufacturer's specifications, and if the control device is designed to achieve less than 95 percent emission reduction, a design evaluation or manufacturer's specifications indicating the percentage reduction achieved the control device is designed to achieve.

              (iv) Records substantiating a claim according to § 60.5393a(b)(5) that it is technically infeasible to capture and route emissions from a pneumatic pump to a control device or process; including the qualified professional engineer certification according to § 60.5393a(b)(5)(ii)and the records of the engineering assessment of technical infeasibility performed according to § 60.5393a(b)(5)(iii).
              (v) You must retain copies of all certifications, engineering assessments and related records for a period of five years and make them available if directed by the implementing agency.
              (17) For each closed vent system routing to a control device or process, the records of the assessment conducted according to § 60.5411a(d):
              (i) A copy of the assessment conducted according to § 60.5411a(d)(1);
              (ii) A copy of the certification according to § 60.5411a(d)(1)(i); and
              (iii) The owner or operator shall retain copies of all certifications, assessments and any related records for a period of five years, and make them available if directed by the delegated authority.
              [81 FR 35898, June 3, 2016, as amended at 82 FR 25733, June 5, 2017]
            
            
              § 60.5421a
              What are my additional recordkeeping requirements for my affected facility subject to GHG and VOC requirements for onshore natural gas processing plants?
              (a) You must comply with the requirements of paragraph (b) of this section in addition to the requirements of § 60.486a.
              (b) The following recordkeeping requirements apply to pressure relief devices subject to the requirements of § 60.5401a(b)(1).
              (1) When each leak is detected as specified in § 60.5401a(b)(2), a weatherproof and readily visible identification, marked with the equipment identification number, must be attached to the leaking equipment. The identification on the pressure relief device may be removed after it has been repaired.
              (2) When each leak is detected as specified in § 60.5401a(b)(2), the information specified in paragraphs (b)(2)(i) through (x) of this section must be recorded in a log and shall be kept for 2 years in a readily accessible location:
              (i) The instrument and operator identification numbers and the equipment identification number.
              (ii) The date the leak was detected and the dates of each attempt to repair the leak.
              (iii) Repair methods applied in each attempt to repair the leak.
              (iv) “Above 500 ppm” if the maximum instrument reading measured by the methods specified in § 60.5400a(d) after each repair attempt is 500 ppm or greater.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (vi) The signature of the owner or operator (or designate) whose decision it was that repair could not be effected without a process shutdown.
              (vii) The expected date of successful repair of the leak if a leak is not repaired within 15 days.
              (viii) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (ix) The date of successful repair of the leak.
              (x) A list of identification numbers for equipment that are designated for no detectable emissions under the provisions of § 60.482-4a(a). The designation of equipment subject to the provisions of § 60.482-4a(a) must be signed by the owner or operator.
            
            
              § 60.5422a
              What are my additional reporting requirements for my affected facility subject to GHG and VOC requirements for onshore natural gas processing plants?

              (a) You must comply with the requirements of paragraphs (b) and (c) of this section in addition to the requirements of § 60.487a(a), (b), (c)(2)(i) through (iv), and (c)(2)(vii) through (viii). You must submit semiannual reports to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). (CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/).) Use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the CEDRI Web site (https://www3.epa.gov/ttn/chief/cedri/). If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, submit the report to the Administrator at the appropriate address listed in § 60.4. Once the form has been available in CEDRI for at least 90 days, you must begin submitting all subsequent reports via CEDRI. The report must be submitted by the deadline specified in this subpart, regardless of the method in which the report is submitted.
              (b) An owner or operator must include the following information in the initial semiannual report in addition to the information required in § 60.487a(b)(1) through (4): Number of pressure relief devices subject to the requirements of § 60.5401a(b) except for those pressure relief devices designated for no detectable emissions under the provisions of § 60.482-4a(a) and those pressure relief devices complying with § 60.482-4a(c).
              (c) An owner or operator must include the information specified in paragraphs (c)(1) and (2) of this section in all semiannual reports in addition to the information required in § 60.487a(c)(2)(i) through (vi):
              (1) Number of pressure relief devices for which leaks were detected as required in § 60.5401a(b)(2); and
              (2) Number of pressure relief devices for which leaks were not repaired as required in § 60.5401a(b)(3).
            
            
              § 60.5423a
              What additional recordkeeping and reporting requirements apply to my sweetening unit affected facilities at onshore natural gas processing plants?
              (a) You must retain records of the calculations and measurements required in §§ 60.5405a(a) and (b) and 60.5407a(a) through (g) for at least 2 years following the date of the measurements. This requirement is included under § 60.7(f) of the General Provisions.

              (b) You must submit a report of excess emissions to the Administrator in your annual report if you had excess emissions during the reporting period. The excess emissions report must be submitted to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). (CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/).) You must use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the extensible markup language (XML) schema listed on the CEDRI Web site (https://www3.epa.gov/ttn/chief/cedri/). If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, you must submit the report to the Administrator at the appropriate address listed in § 60.4. Once the form has been available in CEDRI for at least 90 days, you must begin submitting all subsequent reports via CEDRI. The report must be submitted by the deadline specified in this subpart, regardless of the method in which the report is submitted. For the purpose of these reports, excess emissions are defined as specified in paragraphs (b)(1) and (2) of this section.
              (1) Any 24-hour period (at consistent intervals) during which the average sulfur emission reduction efficiency (R) is less than the minimum required efficiency (Z).
              (2) For any affected facility electing to comply with the provisions of § 60.5407a(b)(2), any 24-hour period during which the average temperature of the gases leaving the combustion zone of an incinerator is less than the appropriate operating temperature as determined during the most recent performance test in accordance with the provisions of § 60.5407a(b)(3). Each 24-hour period must consist of at least 96 temperature measurements equally spaced over the 24 hours.

              (c) To certify that a facility is exempt from the control requirements of these standards, for each facility with a design capacity less than 2 LT/D of H2S in the acid gas (expressed as sulfur) you must keep, for the life of the facility, an analysis demonstrating that the facility's design capacity is less than 2 LT/D of H2S expressed as sulfur.
              (d) If you elect to comply with § 60.5407a(e) you must keep, for the life of the facility, a record demonstrating that the facility's design capacity is less than 150 LT/D of H2S expressed as sulfur.

              (e) The requirements of paragraph (b) of this section remain in force until and unless the EPA, in delegating enforcement authority to a state under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such state. In that event, affected sources within the state will be relieved of obligation to comply with paragraph (b) of this section, provided that they comply with the requirements established by the state. Electronic reporting to the EPA cannot be waived, and as such, the provisions of this paragraph do not relieve owners or operators of affected facilities of the requirement to submit the electronic reports required in this section to the EPA.
            
            
              § 60.5425a
              What parts of the General Provisions apply to me?
              Table 3 to this subpart shows which parts of the General Provisions in §§ 60.1 through 60.19 apply to you.
            
            
              § 60.5430a
              What definitions apply to this subpart?
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act, in subpart A or subpart VVa of part 60; and the following terms shall have the specific meanings given them.
              
                Acid gas means a gas stream of hydrogen sulfide (H2S) and carbon dioxide (CO2) that has been separated from sour natural gas by a sweetening unit.
              
                Alaskan North Slope means the approximately 69,000 square-mile area extending from the Brooks Range to the Arctic Ocean.
              
                API Gravity means the weight per unit volume of hydrocarbon liquids as measured by a system recommended by the American Petroleum Institute (API) and is expressed in degrees.
              
                Artificial lift equipment means mechanical pumps including, but not limited to, rod pumps and electric submersible pumps used to flowback fluids from a well.
              
                Bleed rate means the rate in standard cubic feet per hour at which natural gas is continuously vented (bleeds) from a pneumatic controller.
              
                Capital expenditure means, in addition to the definition in 40 CFR 60.2, an expenditure for a physical or operational change to an existing facility that exceeds P, the product of the facility's replacement cost, R, and an adjusted annual asset guideline repair allowance, A, as reflected by the following equation: P = R × A, where:

              (1) The adjusted annual asset guideline repair allowance, A, is the product of the percent of the replacement cost, Y, and the applicable basic annual asset guideline repair allowance, B, divided by 100 as reflected by the following equation:
              
              A = Y × (B ÷ 100);
              
              (2) The percent Y is determined from the following equation: Y = 1.0 − 0.575 log ×, where × is 2011 minus the year of construction; and
              (3) The applicable basic annual asset guideline repair allowance, B, is 4.5.
              
                Centrifugal compressor means any machine for raising the pressure of a natural gas by drawing in low pressure natural gas and discharging significantly higher pressure natural gas by means of mechanical rotating vanes or impellers. Screw, sliding vane, and liquid ring compressors are not centrifugal compressors for the purposes of this subpart.
              
                Certifying official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The Administrator is notified of such delegation of authority prior to the exercise of that authority. The Administrator reserves the right to evaluate such delegation;
              (2) For a partnership (including but not limited to general partnerships, limited partnerships, and limited liability partnerships) or sole proprietorship: A general partner or the proprietor, respectively. If a general partner is a corporation, the provisions of paragraph (1) of this definition apply;

              (3) For a municipality, State, Federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
              (4) For affected facilities:
              (i) The designated representative in so far as actions, standards, requirements, or prohibitions under title IV of the Clean Air Act or the regulations promulgated thereunder are concerned; or
              (ii) The designated representative for any other purposes under part 60.
              
                Collection system means any infrastructure that conveys gas or liquids from the well site to another location for treatment, storage, processing, recycling, disposal or other handling.
              
                Completion combustion device means any ignition device, installed horizontally or vertically, used in exploration and production operations to combust otherwise vented emissions from completions. Completion combustion devices include pit flares.
              
                Compressor station means any permanent combination of one or more compressors that move natural gas at increased pressure through gathering or transmission pipelines, or into or out of storage. This includes, but is not limited to, gathering and boosting stations and transmission compressor stations. The combination of one or more compressors located at a well site, or located at an onshore natural gas processing plant, is not a compressor station for purposes of § 60.5397a.
              
                Condensate means hydrocarbon liquid separated from natural gas that condenses due to changes in the temperature, pressure, or both, and remains liquid at standard conditions.
              
                Continuous bleed means a continuous flow of pneumatic supply natural gas to a pneumatic controller.
              
                Crude oil and natural gas source category means:
              (1) Crude oil production, which includes the well and extends to the point of custody transfer to the crude oil transmission pipeline or any other forms of transportation; and
              (2) Natural gas production, processing, transmission, and storage, which include the well and extend to, but do not include, the local distribution company custody transfer station.
              
                Custody transfer means the transfer of crude oil or natural gas after processing and/or treatment in the producing operations, or from storage vessels or automatic transfer facilities or other such equipment, including product loading racks, to pipelines or any other forms of transportation.
              
                Dehydrator means a device in which an absorbent directly contacts a natural gas stream and absorbs water in a contact tower or absorption column (absorber).
              
                Delineation well means a well drilled in order to determine the boundary of a field or producing reservoir.
              
                Deviation means any instance in which an affected source subject to this subpart, or an owner or operator of such a source:
              (1) Fails to meet any requirement or obligation established by this subpart including, but not limited to, any emission limit, operating limit, or work practice standard;
              (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit; or
              (3) Fails to meet any emission limit, operating limit, or work practice standard in this subpart during startup, shutdown, or malfunction, regardless of whether or not such failure is permitted by this subpart.
              
                Equipment, as used in the standards and requirements in this subpart relative to the equipment leaks of GHG (in the form of methane) and VOC from onshore natural gas processing plants, means each pump, pressure relief device, open-ended valve or line, valve, and flange or other connector that is in VOC service or in wet gas service, and any device or system required by those same standards and requirements in this subpart.
              
                Field gas means feedstock gas entering the natural gas processing plant.
              
                Field gas gathering means the system used transport field gas from a field to the main pipeline in the area.
              
                Flare means a thermal oxidation system using an open (without enclosure) flame. Completion combustion devices as defined in this section are not considered flares.
              
              
                Flow line means a pipeline used to transport oil and/or gas to a processing facility or a mainline pipeline.
              
                Flowback means the process of allowing fluids and entrained solids to flow from a well following a treatment, either in preparation for a subsequent phase of treatment or in preparation for cleanup and returning the well to production. The term flowback also means the fluids and entrained solids that emerge from a well during the flowback process. The flowback period begins when material introduced into the well during the treatment returns to the surface following hydraulic fracturing or refracturing. The flowback period ends when either the well is shut in and permanently disconnected from the flowback equipment or at the startup of production. The flowback period includes the initial flowback stage and the separation flowback stage.
              
                Fugitive emissions component means any component that has the potential to emit fugitive emissions of methane or VOC at a well site or compressor station, including but not limited to valves, connectors, pressure relief devices, open-ended lines, flanges, covers and closed vent systems not subject to § 60.5411a, thief hatches or other openings on a controlled storage vessel not subject to § 60.5395a, compressors, instruments, and meters. Devices that vent as part of normal operations, such as natural gas-driven pneumatic controllers or natural gas-driven pumps, are not fugitive emissions components, insofar as the natural gas discharged from the device's vent is not considered a fugitive emission. Emissions originating from other than the vent, such as the thief hatch on a controlled storage vessel, would be considered fugitive emissions.
              
                Gas processing plant process unit means equipment assembled for the extraction of natural gas liquids from field gas, the fractionation of the liquids into natural gas products, or other operations associated with the processing of natural gas products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the products.
              
                Gas to oil ratio (GOR) means the ratio of the volume of gas at standard temperature and pressure that is produced from a volume of oil when depressurized to standard temperature and pressure.
              
                Greenfield site means a site, other than a natural gas processing plant, which is entirely new construction. Natural gas processing plants are not considered to be greenfield sites, even if they are entirely new construction.
              
                Hydraulic fracturing means the process of directing pressurized fluids containing any combination of water, proppant, and any added chemicals to penetrate tight formations, such as shale or coal formations, that subsequently require high rate, extended flowback to expel fracture fluids and solids during completions.
              
                Hydraulic refracturing means conducting a subsequent hydraulic fracturing operation at a well that has previously undergone a hydraulic fracturing operation.
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.485a(e) or § 60.5401a(f)(2).
              
                In wet gas service means that a compressor or piece of equipment contains or contacts the field gas before the extraction step at a gas processing plant process unit.
              
                Initial flowback stage means the period during a well completion operation which begins at the onset of flowback and ends at the separation flowback stage.
              
                Intermediate hydrocarbon liquid means any naturally occurring, unrefined petroleum liquid.
              
                Intermittent/snap-action pneumatic controller means a pneumatic controller that is designed to vent non-continuously.
              
                Liquefied natural gas unit means a unit used to cool natural gas to the point at which it is condensed into a liquid which is colorless, odorless, non-corrosive and non-toxic.
              
                Liquid collection system means tankage and/or lines at a well site to contain liquids from one or more wells or to convey liquids to another site.
              
                Local distribution company (LDC) custody transfer station means a metering station where the LDC receives a natural gas supply from an upstream supplier, which may be an interstate transmission pipeline or a local natural gas producer, for delivery to customers through the LDC's intrastate transmission or distribution lines.
              
                Low pressure well means a well that satisfies at least one of the following conditions:
              (1) The static pressure at the wellhead following fracturing but prior to the onset of flowback is less than the flow line pressure at the sales meter;
              (2) The pressure of flowback fluid immediately before it enters the flow line, as determined under § 60.5432a, is less than the flow line pressure at the sales meter; or
              (3) Flowback of the fracture fluids will not occur without the use of artificial lift equipment.
              
                Maximum average daily throughput means the earliest calculation of daily average throughput during the 30-day PTE evaluation period employing generally accepted methods.
              
                Natural gas-driven diaphragm pump means a positive displacement pump powered by pressurized natural gas that uses the reciprocating action of flexible diaphragms in conjunction with check valves to pump a fluid. A pump in which a fluid is displaced by a piston driven by a diaphragm is not considered a diaphragm pump for purposes of this subpart. A lean glycol circulation pump that relies on energy exchange with the rich glycol from the contactor is not considered a diaphragm pump.
              
                Natural gas-driven pneumatic controller means a pneumatic controller powered by pressurized natural gas.
              
                Natural gas liquids means the hydrocarbons, such as ethane, propane, butane, and pentane that are extracted from field gas.
              
                Natural gas processing plant (gas plant) means any processing site engaged in the extraction of natural gas liquids from field gas, fractionation of mixed natural gas liquids to natural gas products, or both. A Joule-Thompson valve, a dew point depression valve, or an isolated or standalone Joule-Thompson skid is not a natural gas processing plant.
              
                Natural gas transmission means the pipelines used for the long distance transport of natural gas (excluding processing). Specific equipment used in natural gas transmission includes the land, mains, valves, meters, boosters, regulators, storage vessels, dehydrators, compressors, and their driving units and appurtenances, and equipment used for transporting gas from a production plant, delivery point of purchased gas, gathering system, storage area, or other wholesale source of gas to one or more distribution area(s).
              
                Nonfractionating plant means any gas plant that does not fractionate mixed natural gas liquids into natural gas products.
              
                Non-natural gas-driven pneumatic controller means an instrument that is actuated using other sources of power than pressurized natural gas; examples include solar, electric, and instrument air.
              
                Onshore means all facilities except those that are located in the territorial seas or on the outer continental shelf.
              
                Pneumatic controller means an automated instrument used for maintaining a process condition such as liquid level, pressure, delta-pressure and temperature.
              
                Pressure vessel means a storage vessel that is used to store liquids or gases and is designed not to vent to the atmosphere as a result of compression of the vapor headspace in the pressure vessel during filling of the pressure vessel to its design capacity.
              
                Process unit means components assembled for the extraction of natural gas liquids from field gas, the fractionation of the liquids into natural gas products, or other operations associated with the processing of natural gas products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the products.
              
                Produced water means water that is extracted from the earth from an oil or natural gas production well, or that is separated from crude oil, condensate, or natural gas after extraction.
              
                Qualified Professional Engineer means an individual who is licensed by a state as a Professional Engineer to practice one or more disciplines of engineering and who is qualified by education, technical knowledge and experience to make the specific technical certifications required under this subpart. Professional engineers making these certifications must be currently licensed in at least one state in which the certifying official is located.
              
                Reciprocating compressor means a piece of equipment that increases the pressure of a process gas by positive displacement, employing linear movement of the driveshaft.
              
                Reciprocating compressor rod packing means a series of flexible rings in machined metal cups that fit around the reciprocating compressor piston rod to create a seal limiting the amount of compressed natural gas that escapes to the atmosphere, or other mechanism that provides the same function.
              
                Recovered gas means gas recovered through the separation process during flowback.
              
                Recovered liquids means any crude oil, condensate or produced water recovered through the separation process during flowback.
              
                Reduced emissions completion means a well completion following fracturing or refracturing where gas flowback that is otherwise vented is captured, cleaned, and routed to the gas flow line or collection system, re-injected into the well or another well, used as an onsite fuel source, or used for other useful purpose that a purchased fuel or raw material would serve, with no direct release to the atmosphere.
              
                Reduced sulfur compounds means H2S, carbonyl sulfide (COS), and carbon disulfide (CS2).
              
                Removed from service means that a storage vessel affected facility has been physically isolated and disconnected from the process for a purpose other than maintenance in accordance with § 60.5395a(c)(1).
              
                Returned to service means that a storage vessel affected facility that was removed from service has been:
              (1) Reconnected to the original source of liquids or has been used to replace any storage vessel affected facility; or
              (2) Installed in any location covered by this subpart and introduced with crude oil, condensate, intermediate hydrocarbon liquids or produced water.
              
                Routed to a process or route to a process means the emissions are conveyed via a closed vent system to any enclosed portion of a process that is operational where the emissions are predominantly recycled and/or consumed in the same manner as a material that fulfills the same function in the process and/or transformed by chemical reaction into materials that are not regulated materials and/or incorporated into a product; and/or recovered.
              
                Salable quality gas means natural gas that meets the flow line or collection system operator specifications, regardless of whether such gas is sold.
              
                Separation flowback stage means the period during a well completion operation when it is technically feasible for a separator to function. The separation flowback stage ends either at the startup of production, or when the well is shut in and permanently disconnected from the flowback equipment.
              
                Startup of production means the beginning of initial flow following the end of flowback when there is continuous recovery of salable quality gas and separation and recovery of any crude oil, condensate or produced water.
              
                Storage vessel means a tank or other vessel that contains an accumulation of crude oil, condensate, intermediate hydrocarbon liquids, or produced water, and that is constructed primarily of nonearthen materials (such as wood, concrete, steel, fiberglass, or plastic) which provide structural support. A well completion vessel that receives recovered liquids from a well after startup of production following flowback for a period which exceeds 60 days is considered a storage vessel under this subpart. A tank or other vessel shall not be considered a storage vessel if it has been removed from service in accordance with the requirements of § 60.5395a(c)(1) until such time as such tank or other vessel has been returned to service. For the purposes of this subpart, the following are not considered storage vessels:

              (1) Vessels that are skid-mounted or permanently attached to something that is mobile (such as trucks, railcars, barges or ships), and are intended to be located at a site for less than 180 consecutive days. If you do not keep or are not able to produce records, as required by § 60.5420a(c)(5)(iv), showing that the vessel has been located at a site for less than 180 consecutive days, the vessel described herein is considered to be a storage vessel from the date the original vessel was first located at the site. This exclusion does not apply to a well completion vessel as described above.
              (2) Process vessels such as surge control vessels, bottoms receivers or knockout vessels.
              (3) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere.
              
                Sulfur production rate means the rate of liquid sulfur accumulation from the sulfur recovery unit.
              
                Sulfur recovery unit means a process device that recovers element sulfur from acid gas.
              
                Surface site means any combination of one or more graded pad sites, gravel pad sites, foundations, platforms, or the immediate physical location upon which equipment is physically affixed.
              
                Sweetening unit means a process device that removes hydrogen sulfide and/or carbon dioxide from the sour natural gas stream.
              
                Total Reduced Sulfur (TRS) means the sum of the sulfur compounds hydrogen sulfide, methyl mercaptan, dimethyl sulfide, and dimethyl disulfide as measured by Method 16 of appendix A-6 of this part.
              
                Total SO
                2
                equivalents means the sum of volumetric or mass concentrations of the sulfur compounds obtained by adding the quantity existing as SO2 to the quantity of SO2 that would be obtained if all reduced sulfur compounds were converted to SO2 (ppmv or kg/dscm (lb/dscf)).
              
                Underground storage vessel means a storage vessel stored below ground.
              
                Well means a hole drilled for the purpose of producing oil or natural gas, or a well into which fluids are injected.
              
                Well completion means the process that allows for the flowback of petroleum or natural gas from newly drilled wells to expel drilling and reservoir fluids and tests the reservoir flow characteristics, which may vent produced hydrocarbons to the atmosphere via an open pit or tank.
              
                Well completion operation means any well completion with hydraulic fracturing or refracturing occurring at a well affected facility.
              
                Well completion vessel means a vessel that contains flowback during a well completion operation following hydraulic fracturing or refracturing. A well completion vessel may be a lined earthen pit, a tank or other vessel that is skid-mounted or portable. A well completion vessel that receives recovered liquids from a well after startup of production following flowback for a period which exceeds 60 days is considered a storage vessel under this subpart.
              
                Well site means one or more surface sites that are constructed for the drilling and subsequent operation of any oil well, natural gas well, or injection well. For purposes of the fugitive emissions standards at § 60.5397a, well site also means a separate tank battery surface site collecting crude oil, condensate, intermediate hydrocarbon liquids, or produced water from wells not located at the well site (e.g., centralized tank batteries).
              
                Wellhead means the piping, casing, tubing and connected valves protruding above the earth's surface for an oil and/or natural gas well. The wellhead ends where the flow line connects to a wellhead valve. The wellhead does not include other equipment at the well site except for any conveyance through which gas is vented to the atmosphere.
              
                Wildcat well means a well outside known fields or the first well drilled in an oil or gas field where no other oil and gas production exists.
            
            
              § 60.5432a
              How do I determine whether a well is a low pressure well using the low pressure well equation?
              (a) To determine that your well is a low pressure well subject to § 60.5375a(f), you must determine whether the characteristics of the well are such that the well meets the definition of low pressure well in § 60.5430a. To determine that the well meets the definition of low pressure well in § 60.5430a, you must use the low pressure well equation below:
              
                
                ER03JN16.006
              
              
              
                Where:
                
                (1) P
                  L is the pressure of flowback fluid immediately before it enters the flow line, expressed in pounds force per square inch (psia), and is to be calculated using the equation above;
                (2) P
                  R is the pressure of the reservoir containing oil, gas, and water at the well site, expressed in psia;
                (3) Lis the true vertical depth of the well, expressed in feet (ft);
                (4) q
                  o is the flow rate of oil in the well, expressed in cubic feet/second (cu ft/sec);
                (5) q
                  g is the flow rate of gas in the well, expressed in cu ft/sec;
                (6) q
                  w is the flow rate of water in the well, expressed in cu ft/sec;
                (7) ρ
                  o is the density of oil in the well, expressed in pounds mass per cubic feet (lbm/cu ft).
              
              
              (b) You must determine the four values in paragraphs (a)(4) through (7) of this section, using the calculations in paragraphs (b)(1) through (b)(15) of this section.
              (1) Determine the value of the bottom hole pressure, P
                BH (psia), based on available information at the well site, or by calculating it using the reservoir pressure, P
                R (psia), in the following equation:
              
                ER03JN16.007
              

              (2) Determine the value of the bottom hole temperature, T
                BH (F), based on available information at the well site, or by calculating it using the true vertical depth of the well, L (ft), in the following equation:
              
              
                T
                BH (F) = (0.014 × L) + 79.081
              

              (3) Calculate the value of the applicable natural gas specific gravity that would result from a separator pressure of 100 psig, γgs, using the following equation with: Separator at standard conditions (pressure, p = 14.7 (psia), temperature, T = 60 (F)); the oil API gravity at the well site, γ0; and the gas specific gravity at the separator under standard conditions, γgp = 0.75:
              
                ER03JN16.008
              

              (4) Calculate the value of the applicable dissolved GOR, Rs (scf/STBO), using the following equation with: The bottom hole pressure, P
                BH (psia), determined in (b)(1) of this section; the bottom hole temperature, T
                BH (F), determined in (b)(2) of this section; the gas gravity at separator pressure of 100 psig, γgs, calculated in (b)(3) of this section; the oil API gravity, γo, at the well site; and the constants, C1, C2, and C3, found in Table A:
              
                
                ER03JN16.009
              
              
                Table A—Coefficients for the correlation for Rs
                
                
                  Constant
                  γAPI ≤ 30
                  γAPI > 30
                
                
                  C1
                  0.0362
                  0.0178
                
                
                  C2
                  1.0937
                  1.1870
                
                
                  C3
                  25.7240
                  23.931
                
              

              (5) Calculate the value of the oil formation volume factor, Bo (bbl/STBO), using the following equation with: the bottom hole temperature, T
                BH (F), determined in paragraph (b)(2) of this section; the gas gravity at separator pressure of 100 psig, γgs, calculated in paragraph (b)(3) of this section; the dissolved GOR, Rs (scf/STBO), calculated in paragraph (b)(4) of this section; the oil API gravity, γo, at the well site; and the constants, C1, C2, and C3, found in Table B:
              
                ER03JN16.010
              
              
                Table B—Coefficients for the Correlation for B
                  o
                
                
                  Constant
                  γAPI ≤ 30
                  γAPI > 30
                
                
                  C1
                  4.677 × 10 −4
                  
                  4.670 × 10 −4
                  
                
                
                  C2
                  1.751 × 10 −5
                  
                  1.100 × 10 −5
                  
                
                
                  C3
                  −1.811 × 10 −8
                  
                  1.337 × 10 −9
                  
                
              
              (6) Calculate the density of oil at the wellhead,
              
                ER03JN16.300
              

              using the following equation with the value of the oil API gravity, γo, at the well site:
              
                ER03JN16.301
              
              (7) Calculate the density of oil at bottom hole conditions,
              
                ER03JN16.302
              
              using the following equation with: the dissolved GOR, Rs (scf/STBO), calculated in paragraph (b)(4) of this section; the oil formation volume factor, Bo (bbl/STBO), calculated in paragraph (b)(5) of this section; the oil density at the wellhead,
              
                ER03JN16.303
              

              calculated in paragraph (b)(6) of this section; and the dissolved gas gravity, γgd = 0.77:
              
                ER03JN16.304
              
              (8) Calculate the density of oil in the well,
              
                ER03JN16.305
              
              
              using the following equation with the density of oil at the wellhead,
              
                ER03JN16.306
              
              calculated in paragraph (b)(6) of this section; and the density of oil at bottom hole conditions,
              
                ER03JN16.307
              
              calculated in paragraph (b)(7) of this section:
              
                ER03JN16.308
              
              (9) Calculate the oil flow rate, q
                o (cu ft/sec,) using the following equation with: the oil formation volume factor, Bo (bbl/STBO), as calculated in paragraph (b)(5) of this section; and the estimated oil production rate at the well head, Qo (STBO/day):
              
                ER03JN16.309
              
              (10) Calculate the critical pressure, Pc (psia), and critical temperature, Tc (R), using the equations below with: Gas gravity at standard conditions (pressure, P = 14.7 (psia), temperature, T = 60 (F)), γ = 0.75; and where the mole fractions of nitrogen, carbon dioxide and hydrogen sulfide in the gas are X
                N
                2 = 0.168225, X
                CO
                2 = 0.013163, and X
                H
                2
                S = 0.013680, respectively:
              
              
                
                  P
                  c(psia) = 678 − 50 · (γg −0.5) − 206.7 · X
                  N
                  2 + 440 · X
                  CO
                  2 + 606.7 · X
                  H
                  2
                  S
                
                
                  T
                  c(R) = 326 + 315.7 · (γg − 0.5) − 240 · X
                  N
                  2 − 88.3 · XCO2 + 133.3 · X
                  H
                  2
                  S
                
              
              
              (11) Calculate reduced pressure, Pr, and reduced temperature, Tr, using the following equations with: the bottom hole pressure, P
                BH, as determined in paragraph (b)(1) of this section; the bottom hole temperature, T
                BH (F), as determined in paragraph (b)(2) of this section in the following equations:
              
                ER03JN16.310
              
              
                ER03JN16.311
              
              (12)(i) Calculate the gas compressibility factor, Z, using the following equation with the reduced pressure, Pr, calculated in paragraph (b)(11) of this section:
              
                ER03JN16.312
              
              

              (ii) The values for A, B, C, D in the above equation, are calculated using the following equations with the reduced pressure, Pr, and reduced temperature, Tr, calculated in paragraph (b)(11) of this section:
              
                ER03JN16.313
              
              (13) Calculate the gas formation volume factor,
              
                ER03JN16.314
              
              using the bottom hole pressure, P
                BH
                (psia), as determined in paragraph (b)(1) of this section; and the bottom hole temperature, T
                BH
                (F), as determined in paragraph (b)(2) of this section:
              
                ER03JN16.315
              
              (14) Calculate the gas flow rate,
              
                ER03JN16.316
              
              using the following equation with: the value of gas formation volume factor,
              
                ER03JN16.317
              
              calculated in paragraph (b)(13) of this section; the estimated gas production rate, Qg (scf/day); the estimated oil production rate, Qo (STBO/day); and the dissolved GOR, Rs (scf/STBO), as calculated in paragraph (b)(4) of this section:
              
                ER03JN16.318
              
              (15) Calculate the flow rate of water in the well, q
                w (cu ft/sec), using the following equation with the water production rate Qw (bbl/day) at the well site:
              
                
                ER03JN16.319
              
            
            
              §§ 60.5433a-60.5439a
              [Reserved]
            
            
              Pt. 60, Subpt. OOOOa, Table 1
              Table 1 to Subpart OOOOa of Part 60—Required Minimum Initial SO2 Emission Reduction Efficiency (Zi)
              
                
                  H2S content of acid gas (Y), %
                  Sulfur feed rate (X), LT/D
                  2.0 < X < 5.0
                  5.0 < X < 15.0
                  15.0 < X < 300.0
                  X > 300.0
                
                
                  Y > 50
                  79.0
                  88.51X0.0101Y0.0125 or 99.9, whichever is smaller.
                
                
                  20 < Y < 50
                  79.0
                  88.51X0.0101Y0.0125 or 97.9, whichever is smaller
                  97.9
                
                
                  10 < Y < 20
                  79.0
                  88.51X0.0101Y0.0125 or 93.5, whichever is smaller
                  93.5
                  93.5
                
                
                  Y < 10
                  79.0
                  79.0
                  79.0
                  79.0
                
              
            
            
              Pt. 60, Subpt. OOOOa, Table 2
              Table 2 to Subpart OOOOa of Part 60—Required Minimum SO2 Emission Reduction Efficiency (Zc)
              
                
                  H2S content of acid gas (Y), %
                  Sulfur feed rate (X), LT/D
                  2.0 < X < 5.0
                  5.0 < X < 15.0
                  15.0 < X < 300.0
                  X > 300.0
                
                
                  Y > 50
                  74.0
                  85.35X0.0144Y0.0128 or 99.9, whichever is smaller.
                
                
                  20 < Y < 50
                  74.0
                  85.35X0.0144Y0.0128 or 97.5, whichever is smaller
                  97.5
                
                
                  10 < Y < 20
                  74.0
                  85.35X0.0144Y0.0128 or 90.8, whichever is smaller
                  90.8
                  90.8
                
                
                  Y < 10
                  74.0
                  74.0
                  74.0
                  74.0
                
              
              X = The sulfur feed rate from the sweetening unit (i.e., the H2S in the acid gas), expressed as sulfur, Mg/D(LT/D), rounded to one decimal place.

              Y = The sulfur content of the acid gas from the sweetening unit, expressed as mole percent H2S (dry basis) rounded to one decimal place.
              Z = The minimum required sulfur dioxide (SO2) emission reduction efficiency, expressed as percent carried to one decimal place. Zi refers to the reduction efficiency required at the initial performance test. Zc refers to the reduction efficiency required on a continuous basis after compliance with Zi has been demonstrated.
              As stated in § 60.5425a, you must comply with the following applicable General Provisions:
            
            
              Pt. 60, Subpt. OOOOa, Table 3
              Table 3 to Subpart OOOOa of Part 60—Applicability of General Provisions to Subpart OOOOa
              
              
                
                  General provisionscitation
                  
                  Subject of citation
                  Applies to subpart?
                  Explanation
                
                
                  § 60.1
                  General applicability of the General Provisions
                  Yes
                
                
                  § 60.2
                  Definitions
                  Yes
                  Additional terms defined in § 60.5430a.
                
                
                  § 60.3
                  Units and abbreviations
                  Yes
                
                
                  § 60.4
                  Address
                  Yes
                
                
                  § 60.5
                  Determination of construction or modification
                  Yes
                
                
                  § 60.6
                  Review of plans
                  Yes
                
                
                  
                  § 60.7
                  Notification and record keeping
                  Yes
                  Except that § 60.7 only applies as specified in § 60.5420a(a).
                
                
                  § 60.8
                  Performance tests
                  Yes
                  Performance testing is required for control devices used on storage vessels, centrifugal compressors and pneumatic pumps.
                
                
                  § 60.9
                  Availability of information
                  Yes
                
                
                  § 60.10
                  State authority
                  Yes
                
                
                  § 60.11
                  Compliance with standards and maintenance requirements
                  No
                  Requirements are specified in subpart OOOOa.
                
                
                  § 60.12
                  Circumvention
                  Yes
                
                
                  § 60.13
                  Monitoring requirements
                  Yes
                  Continuous monitors are required for storage vessels.
                
                
                  § 60.14
                  Modification
                  Yes
                  To the extent any provision in § 60.14 conflicts with specific provisions in subpart OOOOa, it is superseded by subpart OOOOa provisions.
                
                
                  § 60.15
                  Reconstruction
                  Yes
                  Except that § 60.15(d) does not apply to wells, pneumatic controllers, pneumatic pumps, centrifugal compressors, reciprocating compressors or storage vessels.
                
                
                  § 60.16
                  Priority list
                  Yes
                
                
                  § 60.17
                  Incorporations by reference
                  Yes
                
                
                  § 60.18
                  General control device and work practice requirements
                  Yes
                
                
                  § 60.19
                  General notification and reporting requirement
                  Yes
                
              
            
          
          
            Subpart PPPP [Reserved]
          
          
            Subpart QQQQ—Standards of Performance for New Residential Hydronic Heaters and Forced-Air Furnaces
            
              Source:
              80 FR 13715, Mar. 16, 2015, unless otherwise noted.
            
            
              § 60.5472
              Am I subject to this subpart?
              (a) You are subject to this subpart if you manufacture, sell, offer for sale, import for sale, distribute, offer to distribute, introduce or deliver for introduction into commerce in the United States, or install or operate a residential hydronic heater, forced-air furnace or other central heater manufactured on or after May 15, 2015, except as provided in paragraph (c) of this section.
              (b) Each residential hydronic heater, forced-air furnace or other central heater must comply with the provisions of this subpart unless exempted under paragraphs (b)(1) through (b)(3) of this section. These exemptions are determined by rule applicability and do not require additional EPA notification or public notice.
              (1) Affected residential hydronic heaters, forced-air furnaces or other central heaters manufactured in the United States for export are exempt from the applicable emission limits of § 60.5474 and the requirements of § 60.5475.
              (2) Affected residential hydronic heaters, forced-air furnaces or other central heaters used for research and development purposes that are never offered for sale or sold and that are not used to provide heat are exempt from the applicable emission limits of § 60.5474 and the requirements of § 60.5475. No more than 12 affected residential central heaters manufactured per model line may be exempted for this purpose.
              (3) Appliances that do not burn wood or wood pellets or wood chips (such as coal-only central heaters that meet the definition in § 60.5473 or corn-only central heaters) are exempt from the applicable emission limits of § 60.5474 and the requirements of § 60.5475 provided that all advertising and warranties clearly denote that wood burning is prohibited in these appliances.

              (c) The following are not affected central heaters and are not subject to this subpart:
              
              (1) Residential wood heaters subject to subpart AAA of this part.
              (2) Residential masonry heaters as defined in § 60.5473.
            
            
              § 60.5473
              What definitions must I know?
              As used in this subpart, all terms not defined herein have the same meaning given them in the Clean Air Act and subpart A of this part.
              
                Approved test laboratory means a test laboratory that is approved for central heater certification testing under § 60.5477 or is an independent third-party test laboratory that is accredited under ISO-IEC Standard 17025 to perform testing using the test methods specified in § 60.5476 by an accreditation body that is a full member signatory to the International Laboratory Accreditation Cooperation Mutual Recognition Arrangement and approved by the EPA for conducting testing under this subpart.
              
                Catalytic combustor means a device coated with a noble metal used in a wood heater to lower the temperature required for combustion.
              
                Central heater means a fuel-burning device designed to burn wood or wood pellet fuel that warms spaces other than the space where the device is located, by the distribution of air heated by the furnace through ducts or liquid heated in the device and distributed typically through pipes. Unless otherwise specified, these devices include, but are not limited to, residential forced-air furnaces (small and large) and residential hydronic heaters.
              
                Chip wood fuel means wood chipped into small pieces that are uniform in size, shape, moisture, density and energy content.
              
                Coal-only hydronic heater or forced-air furnace means an enclosed, coal-burning appliance capable of space heating or domestic water heating that has all of the following characteristics:
              (1) Installation instructions, owner's manual and marketing information that state that the use of wood in the appliance, except for coal ignition purposes, is prohibited by law; and
              (2) The model is listed by a nationally recognized safety-testing laboratory for coal use only, except for coal ignition purposes.
              
                Commercial owner means any person who owns or controls a residential hydronic heater, forced-air furnace or other affected central heater in the course of the business of the manufacture, importation, distribution, or sale of the unit.
              
                Large residential forced-air furnace means a residential forced-air furnace that is capable of a heat output of 65,000 BTU per hour or greater.
              
                Manufactured means completed and ready for shipment (whether or not assembled or packaged) for purposes of determining the date of manufacture.
              
                Manufacturer means any entity that constructs or imports into the United States a central heater.
              
                Model line means all central heaters offered for sale by a single manufacturer that are similar in all material respects that would affect emissions as defined in this section.
              
                Particulate matter (PM) means total particulate matter including coarse particulate (PM10) and fine particulate (PM2.5).
              
                Pellet fuel means refined and densified solid wood shaped into small pellets or briquettes that are uniform in size, shape, moisture, density and energy content.
              
                Representative affected wood or central heater means an individual heater that is similar in all material respects that would affect emissions as defined in this section to other heaters within the model line it represents.
              
                Residential forced-air furnace means a fuel burning device designed to burn wood or wood pellet fuel that warms spaces other than the space where the furnace is located, by the distribution of air heated by the furnace through ducts.
              
                Residential hydronic heater means a fuel burning device designed to burn wood or wood pellet fuel for the purpose of heating building space and/or water through the distribution, typically through pipes, of a fluid heated in the device, typically water or a water and antifreeze mixture.
              
                Residential masonry heater means a factory-built or site-built wood-burning device in which the heat from intermittent fires burned rapidly in the firebox is stored in the refractory mass for slow release to building spaces. Masonry heaters are site-built (using local materials or a combination of local materials and manufactured components) or site-assembled (using factory-built components), solid fuel-burning heating appliances constructed mainly of refractory materials (e.g., masonry materials or soapstone. They typically have an interior construction consisting of a firebox and heat exchange channels built from refractory components, through which flue gases are routed. ASTM E1602 “Standard Guide for Construction of Solid Fuel Burning Masonry Heaters” provides design and construction information for the range of masonry heaters most commonly built in the United States. The site-assembled models are generally listed to UL-1482.
              
                Sale means the transfer of ownership or control, except that a transfer of control of an affected central heater for research and development purposes within the scope of § 60.5472(b)(2) is not a sale.
              
                Similar in all material respects that would affect emissions means that the construction materials, exhaust and inlet air system, and other design features are within the allowed tolerances for components identified in § 60.5475(k).
              
                Small residential forced-air furnace means a residential forced-air furnace that is only capable of a maximum heat output of less than 65,000 BTU per hour.
              
                Sold at retail means the sale by a commercial owner of a central heater to the ultimate purchaser/user or noncommercial purchaser.
              
                Third-party certifier (sometimes called third-party certifying body or product certifying body) means an independent third party that is accredited under ISO-IEC Standards 17025 and 17065 to perform certifications, inspections and audits by an accreditation body that is a full member signatory to the International Laboratory Accreditation Cooperation Mutual Recognition Arrangement and approved by the EPA for conducting certifications, inspections and audits under this subpart.
              
                Unseasoned wood means wood with an average moisture content of 20 percent or more.
              
                Valid certification test means a test that meets the following criteria:
              (1) The Administrator was notified about the test in accordance with § 60.5476(h);
              (2) The test was conducted by an approved test laboratory as defined in this section;
              (3) The test was conducted on a central heater similar in all material respects that would affect emissions as defined in this section to other central heaters of the model line that is to be certified; and
              (4) The test was conducted in accordance with the test methods and procedures specified in § 60.5476.
              
                Wood heater under this subpart means an enclosed, wood burning-appliance capable of and intended for residential central heating or central heating and domestic water heating. Unless otherwise specified, these devices include, but are not limited to, hydronic heaters and forced-air furnaces.
            
            
              § 60.5474
              What standards and requirements must I meet and by when?
              (a) Standards. Unless exempted under § 60.5472, no person is permitted to:
              (1) On or after May 15, 2015, manufacture, import into the United States or sell at retail a residential hydronic heater unless it has been certified to meet the 2015 particulate matter emission limits in paragraph (b)(1) of this section, except that a residential hydronic heater that was manufactured on or before May 15, 2015 may be imported into the United States and/or sold at retail on or before December 31, 2015.
              (2) On or after May 15, 2020 manufacture or sell at retail a residential hydronic heater unless it has been certified to meet the 2020 particulate matter emission limit in paragraph (b)(2) or (b)(3) of this section.
              (3) On or after May 15, 2015, manufacture or sell at retail a residential forced-air furnace unless it complies with the work practice and operating standards in paragraphs (d), (e), (f) and (g) of this section and the owner's manual requirements in appendix I.

              (4) On or after May 16, 2016, manufacture or sell at retail a small residential forced-air furnace unless it has been certified to meet the 2016 particulate matter emission limits in paragraph (b)(4) of this section
              (5) On or after May 15, 2017 manufacture or sell at retail a large forced-air furnace unless it has been certified to meet the 2017 particulate matter emission limits in paragraph (b)(5) of this section.
              (6) On or after May 15, 2020 manufacture or sell at retail a small or large residential forced-air furnace unless it has been certified to meet the 2020 particulate matter emission limit in paragraph (b)(6) of this section.
              (b)(1) 2015 residential hydronic heater particulate matter emission limit: A weighted average of 0.32 lb/mmBtu (0.137 g/MJ) heat output and a maximum per individual burn rate of 18.0 g/hr (0.041 lb/hr) as determined by the test methods and procedures in § 60.5476 or an alternative crib wood or cord wood test method approved by the Administrator.
              (2) 2020 residential hydronic heater particulate matter emission limit: 0.10 lb/mmBtu (0.026 g/MJ) heat output per individual burn rate as determined by the crib wood test methods and procedures in § 60.5476 or an alternative crib wood test method approved by the Administrator .
              (3) 2020 residential hydronic heater cord wood alternative compliance option for particulate matter emission limit: 0.15 lb/mmBtu (0.026 g/MJ) heat output per individual burn rate as determined by the cord wood test methods and procedures in § 60.5476 or an alternative cord wood test method approved by the Administrator.
              (4) 2016 small forced-air furnace particulate matter emission limit: A weighted average of 0.93 lb/mmBtu (0.40 g/MJ) heat output as determined by the test methods and procedures in § 60.5476.
              (5) 2017 large forced-air furnace particulate matter emission limit: A weighted average of 0.93 lb/mmBtu (0.40 g/MJ) heat output as determined by the test methods and procedures in § 60.5476.
              (6) 2020 forced-air furnace particulate matter emission limit: 0.15 lb/mmBtu (0.026 g/MJ) heat output per individual burn rate as determined by the cord wood test methods and procedures in § 60.5476 or cord wood test methods approved by the Administrator.
              (c) [Reserved]
              (d) Chip wood fuel requirements. Operators of wood central heaters, including hydronic heaters and forced-air furnaces, that are certified to burn chip wood fuels may only burn wood chips that have been specified in the owner's manual. The chip wood fuel must meet the following minimum requirements:
              (1) Moisture content: Less than 35 percent,
              (2) Inorganic fines: Less than or equal to 1 percent;
              (3) Chlorides: Less than or equal to 300 parts per million by weight;
              (4) Ash content: No more than 2 percent;
              (5) No demolition or construction waste; and
              (6) Trace metals: Less than 100 mg/kg.
              (e) Pellet fuel requirements. Operators of wood central heaters, including outdoor residential hydronic heaters, indoor residential hydronic heaters, and residential forced-air furnaces, that are certified to burn pellet fuels may burn only pellets that have been specified in the owner's manual and graded under a licensing agreement with a third-party organization approved by the EPA (including a certification by the third-party organization that the pellets do not contain, and are not manufactured from, any of the prohibited fuels in paragraph (f) of this section). The Pellet Fuels Institute, ENplus, and CANplus are initially deemed to be approved third-party organizations for this purpose, and additional organizations may apply to the Administrator for approval.
              (f) Prohibited fuel types. No person is permitted to burn any of the following materials in an outdoor residential hydronic heater, indoor residential hydronic heater, residential forced-air furnace or other affected central heater:
              (1) Residential or commercial garbage;
              (2) Lawn clippings or yard waste;
              (3) Materials containing rubber, including tires;
              (4) Materials containing plastic;

              (5) Waste petroleum products, paints or paint thinners, or asphalt products;
              
              (6) Materials containing asbestos;
              (7) Construction or demolition debris;
              (8) Paper products; cardboard, plywood or particleboard. The prohibition against burning these materials does not prohibit the use of fire starters made from paper, cardboard, saw dust, wax and similar substances for the purpose of starting a fire in an affected central heater;
              (9) Railroad ties or pressure treated lumber;
              (10) Manure or animal remains;
              (11) Salt water driftwood or other or other previously salt water saturated materials;
              (12) Unseasoned wood;
              (13) Any materials that are not included in the warranty and owner's manual for the subject heater or furnace; or
              (14) Any materials that were not included in the certification tests for the subject heater or furnace.
              (g) Operation of affected wood heaters. A user must operate an outdoor residential hydronic heater, indoor residential hydronic heater, residential forced-air furnace or other affected central heater in a manner consistent with the owner's manual. The owner's manual must clearly specify that operation in a manner inconsistent with the owner's manual would void the warranty.
              (h) Temperature sensor requirement. An affected wood heater equipped with a catalytic combustor must be equipped with a temperature sensor that can monitor combustor gas stream temperatures within or immediately downstream [within 2.54 centimeters (1 inch)] of the catalytic combustor surface.
              [80 FR 13715, Mar. 16, 2015, as amended at 85 FR 18455, Apr. 2, 2020]
            
            
              § 60.5475
              What compliance and certification requirements must I meet and by when?
              (a) Certification requirement. (1) Each affected residential hydronic heater, forced-air furnace and other central heater must be certified to be in compliance with the applicable emission standards and other requirements of this subpart. For each model line manufactured or sold by a single entity, e.g., company or manufacturer, compliance with applicable emission standards of § 60.5474 must be determined based on testing of representative affected central heaters within the model line. If one entity licenses a model line to another entity, each entity's model line must be certified. If an entity intends to change the name of the entity or the name of the model, the manufacturer must apply for a new certification 60 days before making the change.
              (2) The manufacturer of each model line must submit the information required in paragraph (b) of this section and follow either the certification process in paragraphs (c) through (e) of this section (for forced-air furnaces) or the certification procedure specified in paragraph (f) of this section.
              (3) Models qualified as meeting the Phase 2 emission levels under the 2011 EPA hydronic heater partnership agreement are automatically deemed to have a certificate of compliance for the 2015 particulate matter emission standards and be valid until the effective date for the 2020 particulate matter emission standards.
              (4) Models certified by the New York State Department of Environment and Conservation to meet the emission levels in § 60.5474(b) are automatically deemed to have a certificate of compliance for the 2015 particulate matter emission standards and be valid until the effective date for the 2020 particulate matter emission standards.
              (5) Models approved by the New York State Energy Research and Development Authority under the Renewable Heat New York (RHNY) Biomass Boiler Program are automatically deemed to have a certificate of compliance for the 2015 particulate matter emission standards and be valid until the effective date for the 2020 particulate matter emission standards provided that they comply with the thermal storage requirements in the RHNY program.

              (6) Small forced-air furnace models that are certified under CSA B415.1-10 (IBR, see § 60.17), by an EPA approved third-party certifier, to meet the 2016 particulate matter emission level will be automatically deemed to have a certificate of compliance for the 2016 particulate matter emission standards and be valid until the effective date for the 2020 particulate matter emission standards.
              (7) Large forced-air furnace models that are certified under CSA B415.1-10 (IBR, see § 60.17), by an EPA approved third-party certifier, to meet the 2017 particulate matter emission level will be automatically deemed to have a certificate of compliance for the 2017 particulate matter emission standards and be valid until the effective date of the 2020 particulate matter emission standards.
              (b) Application for a certificate of compliance. Any manufacturer of an affected residential hydronic heater or forced-air furnace or other central heater must apply to the Administrator for a certificate of compliance for each model line. The application must be submitted to: WoodHeaterReports@epa.gov. The application must be signed by a responsible representative of the manufacturer or an authorized representative and must contain the following:
              (1) The model name and/or design number. The model name and/or design number must clearly distinguish one model from another. The name and/or design number cannot include the EPA symbol or logo or name or derivatives such as “EPA.”
              (2) Engineering drawings and specifications of components that may affect emissions (including specifications for each component listed in paragraph (k) of this section). Manufacturers may use assembly or design drawings that have been prepared for other purposes, but must designate on the drawings the dimensions of each component listed in paragraph (k) of this section. Manufacturers must identify dimensions of components listed in paragraph (k)(2) of this section that are different from those specified in that paragraph, and show that such differences cannot reasonably be anticipated to cause central heaters in the model line to exceed the applicable emission limits. The drawings must identify how the emission critical parts, such as air tubes and catalyst, can be readily inspected and replaced.
              (3) A statement whether the firebox or any firebox component (including the materials listed in paragraph (k)(3) of this section) will be composed of material different from the material used for the firebox or firebox component in the central heater on which certification testing was performed and a description of any such differences and demonstration that any such differences may not reasonably be anticipated to adversely affect emissions or efficiency.
              (4) Clear identification of any claimed confidential business information (CBI). Submit such information under separate cover to the EPA CBI Office; Attn: Residential Wood Heater Compliance Program Lead, 1200 Pennsylvania Ave. NW., Washington, DC 20004. Note that all emissions data, including all information necessary to determine emission rates in the format of the standard, cannot be claimed as CBI.
              (5) All documentation pertaining to a valid certification test, including the complete test report and, for all test runs: Raw data sheets, laboratory technician notes, calculations and test results. Documentation must include the items specified in the applicable test methods. Documentation must include discussion of each test run and its appropriateness and validity, and must include detailed discussion of all anomalies, whether all burn rate categories were achieved, any data not used in the calculations and, for any test runs not completed, the data collected during the test run and the reason(s) that the test run was not completed. The documentation must show that the burn rate for the low burn rate category is no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer. The test report must include a summary table that clearly presents the individual and overall emission rates, efficiencies and heat outputs. Submit the test report and all associated required information according to the procedures for electronic reporting specified in § 60.5479(f).

              (6) A copy of the warranties for the model line, which must include a statement that the warranties are void if the unit is used to burn materials for which the unit is not certified by the EPA and void if not operated according to the owner's manual.
              
              (7) A statement that the manufacturer will conduct a quality assurance program for the model line that satisfies the requirements of paragraph (m) of this section.
              (8) A statement describing how the tested unit was sealed by the laboratory after the completion of certification testing and asserting that such unit will be stored by the manufacturer in the sealed state until 5 years after the certification test.
              (9) Statements that the central heater manufactured under this certificate will be—
              (i) Similar in all material respects that would affect emissions as defined in this subpart to the central heater submitted for certification testing, and
              (ii) Labeled as prescribed in § 60.5478.
              (iii) Accompanied by an owner's manual that meets the requirements in § 60.5478. In addition, a copy of the owner's manual must be submitted to the EPA and be available to the public on the manufacturer's Web site.
              (10) A statement that the manufacturer has entered into contracts with an approved laboratory and an approved third-party certifier that satisfy the requirements of paragraph (f) of this section.
              (11) A statement that the approved laboratory and approved third-party certifier are allowed to submit information on behalf of the manufacturer, including any claimed to be CBI.
              (12) A statement that the manufacturer will place a copy of the certification test report and summary on the manufacturer's Web site available to the public within 30 days after the Administrator issues a certificate of compliance.
              (13) A statement of acknowledgment that the certificate of compliance cannot be transferred to another manufacturer or model line without written approval by the Administrator.
              (14) A statement acknowledging that it is unlawful to sell, distribute, or offer to sell or distribute an affected wood heater without a valid certificate of compliance.
              (15) Contact information for the responsible representative of the manufacturer and all authorized representatives, including name, affiliation, physical address, telephone number and email address.
              (c) Administrator approval process. (1) The Administrator may issue a certificate of compliance for a model line if the Administrator determines, based on all information submitted by the applicant and any other relevant information available, that:
              (i) A valid certification test demonstrates that the representative affected central heater complies with the applicable emission standards in § 60.5474;
              (ii) Any tolerances or materials for components listed in paragraph (k)(2) or (3) of this section that are different from those specified in those paragraphs may not reasonably be anticipated to cause central heaters in the model line to exceed the applicable emission limits; and
              (iii) The requirements of paragraph (b) of this section have been met.
              (2) The Administrator will deny certification if the Administrator determines that the criteria in paragraph (c)(1) of this section have not been satisfied. Upon denying certification under this paragraph, the Administrator will give written notice to the manufacturer setting forth the basis for this determination.
              (d) Level of compliance certification. The Administrator will issue the certificate of compliance for the most stringent particulate matter emission standard that the tested representative central heater meets under § 60.5474.
              (e) Conditional, temporary certificate of compliance. A conditional, temporary certificate of compliance with the Step 1 p.m. emission standards may be granted by the Administrator until May 16, 2016 for small or large forced-air furnaces based on the manufacturer's submittal of a complete certification application meeting all requirements in § 60.5475(b). The application must include the full test report by an EPA-approved laboratory and all required compliance statements by the manufacturer with the exception of a certificate of conformity by an EPA approved third-party certifier. The conditional, temporary approval would allow early marketing of forced-air furnaces as having a conditional, temporary certificate of compliance with the Step 1 p.m. emission standards until May 16, 2016 or until the Administrator completes the review of the application, whichever is earlier.
              (f) Third-party certifier-based application process. (1) Any manufacturer of an affected central heater must apply to the Administrator for a certificate of compliance for each model line. The manufacturer must meet the following requirements:
              (i) The manufacturer must contract with a third-party certifier for certification services. The contract must include regular (at least annual) unannounced audits under ISO-IEC Standard 17065 to ensure that the manufacturer's quality assurance plan is being implemented. The contract must also include a report for each audit under ISO-IEC Standard 17065 that fully documents the results of the audit. The contract must include authorization and requirement for the third-party certifier to submit all such reports to the Administrator and the manufacturer within 30 days of the audit. The audit report must identify deviations from the manufacturer's quality assurance plan and specify the corrective actions that need to be taken to address each identified deficiency.
              (ii) The manufacturer must submit the materials specified in paragraph (b) of this section and a quality assurance plan that meets the requirements of paragraph (m) of this section to the third-party certifier. The quality assurance plan must ensure that units within a model line will be similar in all material respects that would affect emissions to the wood heater submitted for certification testing, and it must include design drawings for the model line.
              (iii) The manufacturer must apply to the third-party certifier for a certification of conformity with the applicable requirements of this subpart for the model line.
              (A) After testing by an approved test laboratory is complete, certification of conformity with the emission standards in § 60.5474 must be performed by the manufacturer's contracted third-party certifier.
              (B) The third-party certifier may certify conformity if the emission tests have been conducted per the appropriate guidelines: The test report is complete and accurate; the instrumentation used for the test was properly calibrated; the test report shows that the representative affected central heater meets the applicable emission limits specified in § 60.5474; and the quality assurance plan is adequate to ensure that units within the model line will be similar in all material respects that would affect emissions to the central heater submitted for certification testing, and that the affected heaters would meet all applicable requirements of this subpart.
              (iv) The manufacturer must then submit to the Administrator an application for a certificate of compliance that includes the certification of conformity, quality assurance plan, test report and all supporting documentation specified in paragraph (b) of this section.
              (v) The submission also must include a statement signed by a responsible official of the manufacturer or authorized representative that the manufacturer has complied with and will continue to comply with all requirements of this subpart for certificate of compliance and that the manufacturer remains responsible for compliance regardless of any error by the test laboratory or third-party certifier.
              (2) The Administrator will issue to the manufacturer a certificate of compliance for a model line if it is determined, based on all of the information submitted in the application for certification and any other relevant information, that:
              (i) A valid certification of conformity has demonstrated that the representative affected central heater complies with the applicable emission standards in § 60.5474;
              (ii) Any tolerances or materials for components listed in paragraph (k)(2) or (3) of this section that are different from those specified in those paragraphs may not be reasonably anticipated to cause central heaters in the model line to exceed the applicable emission limits;
              (iii) The requirements of paragraphs (b) of this section have been met; and

              (iv) A valid certificate of conformity for the model line has been prepared and submitted.
              
              (3) The Administrator will deny certification if the Administrator determines that the criteria in paragraph (f)(2) of this section have not been satisfied. Upon denying certification under this paragraph, the Administrator will give written notice to the manufacturer setting forth the basis for the determination.
              (g) Waiver from submitting test results. An applicant for certification may apply for a potential waiver of the requirement to submit the results of a certification test pursuant to paragraph (b) of this section, if the central heater meets either of the following conditions:
              (1) The central heaters of the model line are similar in all material respects that would affect emissions, as defined in § 60.5473 and paragraph (k) of this section, to another model line that has already been issued a certificate of compliance. A manufacturer that seeks a waiver of certification testing must identify the model line that has been certified, and must submit a copy of an agreement with the owner of the design permitting the applicant to produce central heaters of that design.
              (2) The manufacturer has previously conducted a valid certification test to demonstrate that the central heaters of the model line meet the applicable standard specified in § 60.5474.
              (h) Certification period. Unless revoked sooner by the Administrator, a certificate of compliance will be valid for 5 years from the date of issuance or until a more stringent standard comes into effect, whichever is sooner.
              (i) Renewal of certification. (1) The manufacturer must renew a model line's certificate of compliance or recertify the model line every 5 years, or the manufacturer may choose to no longer manufacture or sell that model line after the expiration date. If the manufacturer chooses to no longer manufacture that model line, then the manufacturer must submit a statement to the Administrator to that effect.
              (2) A manufacturer of an affected residential hydronic heater or forced-air furnace or other central heater may apply to the Administrator for potential renewal of its certificate of compliance by submitting the material specified in paragraph (b) and following the procedures specified in paragraph (f) of this section, or by affirming in writing that the central heaters in the model line continue to be similar in all material respects that would affect emissions to the representative central heater submitted for testing on which the original certificate of compliance was based and requesting a potential waiver from certification testing. The application must include a copy of the review of the draft application and approval by the third-party certifier.
              (3) If the Administrator grants a renewal of certification, the Administrator will give written notice to the manufacturer setting forth the basis for the determination and issue a certification renewal.
              (4) If the Administrator denies the request for a renewal of certification, the Administrator will give written notice to the manufacturer setting forth the basis for the determination.
              (5) If the Administrator denies the request for a renewal of certification, the manufacturer and retailer must not manufacture or sell the previously-certified central heaters after the expiration date of the certificate of compliance.
              (j) [Reserved]
              (k) Recertification. (1) The manufacturer must recertify a model line whenever any change is made in the design submitted pursuant to paragraph (k)(2) of this section that affects or is presumed to affect the particulate matter emission rate for that model line. The manufacturer of an affected central heater must apply to the Administrator for potential recertification by submitting the material specified in paragraph (b) of this section and following the procedures specified in paragraph (f) of this section or by affirming in writing that the change will not cause the central heaters in the model line to exceed applicable emission limits and requesting a waiver from certification testing. The application for recertification must be reviewed and approved by the contracted third-party certifier and a copy of the review and approval must be included. The Administrator may waive this requirement upon written request by the manufacturer, if the manufacturer presents adequate rationale and the Administrator determines that the change may not reasonably be anticipated to cause central heaters in the model line to exceed the applicable emission limits. The granting of such a waiver does not relieve the manufacturer of any compliance obligations under this subpart.
              (2) Any change in the design tolerances of any of the following components (where such components are applicable) is presumed to affect particulate matter and carbon monoxide emissions and efficiency if that change exceeds ±0.64 cm (±1/4 inch) for any linear dimension and ±5 percent for any cross-sectional area relating to air introduction systems and catalyst bypass gaps unless other dimensions and cross-sectional areas are previously approved by the Administrator under paragraph (c)(1)(ii) of this section:
              (i) Firebox: Dimensions;
              (ii) Air introduction systems: Cross-sectional area of restrictive air inlets and outlets, location and method of control;
              (iii) Baffles: Dimensions and locations;
              (iv) Refractory/insulation: Dimensions and location;
              (v) Catalyst: Dimensions and location;
              (vi) Catalyst bypass mechanism and catalyst bypass gap tolerances (when bypass mechanism is in closed position): Dimensions, cross-sectional area, and location;
              (vii) Flue gas exit: Dimensions and location;
              (viii) Door and catalyst bypass gaskets: Dimensions and fit;
              (ix) Outer thermal shielding and thermal coverings: Dimensions and location;
              (x) Fuel feed system: For central heaters that are designed primarily to burn wood pellet fuel or wood chips and other central heaters equipped with a fuel feed system, the fuel feed rate, auger motor design and power rating, and the angle of the auger to the firebox; and
              (xi) Forced air combustion system: For central heaters so equipped, the location and horsepower of blower motors and the fan blade size.
              (3) Any change in the materials used for the following components is presumed to affect particulate matter emissions and efficiency:
              (i) Refractory/insulation; or
              (ii) Door and catalyst bypass gaskets.
              (4) A change in the make, model, or composition of a catalyst is presumed to affect particulate matter and carbon monoxide emissions and efficiency, unless the change has been requested by the central heater manufacturer and has been approved in advance by the Administrator, based on test data that demonstrate that the replacement catalyst is equivalent to or better than the original catalyst in terms of particulate matter emission reduction.
              (l) Criteria for revocation of certification. (1) The Administrator may revoke certification of a product line if it is determined that the central heaters being manufactured or sold in that model line do not comply with the requirements of this subpart. Such a determination will be based on all available evidence, including but not limited to:
              (i) Test data from retesting of the original unit on which the certification test was conducted on a unit that is similar in all material respects that would affect emissions;
              (ii) A finding that the certification test was not valid. The finding will be based on problems or irregularities with the certification test or its documentation, but may be supplemented by other information;
              (iii) A finding that the labeling of the central heater model line or the owner's manual or the associated marketing information does not comply with the requirements of § 60.5478;
              (iv) Failure by the manufacturer to comply with the reporting and recordkeeping requirements of § 60.5479;

              (v) Physical examination showing that a significant percentage (as defined in the quality assurance plan approved pursuant to paragraph (m) of this section, but no larger than 1 percent) of production units inspected is not similar in all material respects that would affect emissions to the representative affected central heater submitted for certification testing; or
              
              (vi) Failure of the manufacturer to conduct a quality assurance program in conformity with paragraph (m).
              (vii) Failure of the approved laboratory to test the central heater using the methods specified in § 60.5476.
              (2) Revocation of certification under this paragraph (l) of this section will not take effect until the manufacturer concerned has been given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity to request a hearing under § 60.5481.
              (m) Quality assurance program. On or after May 16, 2016, for each certified model line, the manufacturer must conduct a quality assurance program that satisfies the requirements of paragraphs (m)(1) through (5) of this section.
              (1) The manufacturer must prepare and operate according to a quality assurance plan for each certified model line that includes specific inspection and testing requirements for ensuring that all units within a model line are similar in all material respects that would affect emissions to the central heater submitted for certification testing and meet the emissions standards in § 60.5474.
              (2) The quality assurance plan must be approved by the third-party certifier as part of the certification of conformity process specified in paragraph (f) of this section.
              (3) The quality assurance plan must include regular (at least annual) unannounced audits by the third-party certifier under ISO-IEC Standard 17065 to ensure that the manufacturer's quality assurance plan is being implemented.
              (4) The quality assurance plan must include a report for each audit under ISO-IEC Standard 17065 that fully documents the results of the audit. The third-party certifier must be authorized and required to submit all such reports to the Administrator within 30 days of the audit. The audit report must identify deviations from the manufacturer's quality assurance plan and specify the corrective actions that need to be taken to address each identified deficiency.
              (5) Within 30 days after receiving each audit report, the manufacturer must report to the third-party certifier and to the Administrator its corrective actions and responses to any deficiencies identified in the audit report. No such report is required if an audit report did not identify any deficiencies.
              (n) EPA compliance audit testing. (1)(i) The Administrator may select by written notice central heaters or model lines for compliance audit testing to determine compliance with the emission standards in § 60.5474.
              (ii) The Administrator will transmit a written notification of the selected central heaters or model line(s) to the manufacturer, which will include the name and address of the laboratory selected to perform the audit test and the model name and serial number of the central heater(s) or central heater model line(s) selected to undergo audit testing.
              (2)(i) The Administrator may test, or direct the manufacturer to have tested, the central heater(s) from the model line(s) selected under paragraph (n)(1)(i) of this section in a laboratory approved under § 60.5477. The Administrator may select any approved test laboratory or federal laboratory for this audit testing.
              (ii) The expense of the compliance audit test is the responsibility of the central heater manufacturer.
              (iii) The test must be conducted using the same test method used to obtain certification. If the certification test consisted of more than one particulate matter sampling test method, the Administrator may direct the manufacturer and test laboratory as to which of these methods to use for the purpose of audit testing. The Administrator will notify the manufacturer at least 30 days prior to any test under this paragraph, and allow the manufacturer and/or his authorized representatives to observe the test.
              (3) Revocation of certification. (i) If emissions from a central heater tested under paragraph (n)(2) of this section exceed the applicable emission standard by more than 50 percent using the same test method used to obtain certification, the Administrator will notify the manufacturer that certification for that model line is suspended effective 72 hours from the receipt of the notice, unless the suspension notice is withdrawn by the Administrator. The suspension will remain in effect until withdrawn by the Administrator, or the date 30 days from its effective date if a revocation notice under paragraph (n)(3)(ii) of this section is not issued within that period, or the date of final agency action on revocation, whichever occurs earliest.
              (ii)(A) If emissions from a central heater tested under paragraph (n)(2) of this section exceed the applicable emission limit, the Administrator will notify the manufacturer that certification is revoked for that model line.
              (B) A notice under paragraph (n)(3)(ii)(A) of this section will become final and effective 60 days after the date of written notification to the manufacturer, unless it is withdrawn, a hearing is requested under § 60.5481(a)(2), or the deadline for requesting a hearing is extended.
              (C) The Administrator may extend the deadline for requesting a hearing for up to 60 days for good cause.
              (D) A manufacturer may extend the deadline for requesting a hearing for up to 6 months, by agreeing to a voluntary suspension of certification.
              (iii) Any notification under paragraph (n)(3)(i) or (ii) of this section will include a copy of a preliminary test report from the approved test laboratory or federal test laboratory. The test laboratory must provide a preliminary test report to the Administrator within 14 days of the completion of testing, if a central heater exceeds the applicable emission limit in § 60.5474. The test laboratory must provide the Administrator and the manufacturer, within 30 days of the completion of testing, all documentation pertaining to the test, including the complete test report and raw data sheets, laboratory technician notes, and test results for all test runs.
              (iv) Upon receiving notification of a test failure under paragraph (n)(3)(ii) of this section, the manufacturer may request that up to four additional central heaters from the same model line be tested at the manufacturer's expense, at the test laboratory that performed the emissions test for the Administrator.
              (v) Whether or not the manufacturer proceeds under paragraph (n)(3)(iv) of this section, the manufacturer may submit any relevant information to the Administrator, including any other test data generated pursuant to this subpart. The manufacturer must bear the expense of any additional testing.
              (vi) The Administrator will withdraw any notice issued under paragraph (n)(3)(ii) of this section if tests under paragraph (n)(3)(iv) of this section show either—
              (A) That exactly four additional central heaters were tested for the manufacturer and all four met the applicable emission limits; or
              (B) That exactly two additional central heaters were tested for the manufacturer and each of them met the applicable emission limits and the average emissions of all three tested heaters (the original audit heater and the two additional heaters) met the applicable emission limits.
              (vii) If the Administrator withdraws a notice pursuant to paragraph (n)(3)(vi) of this section, the Administrator will revise the certification values for the model line based on the test data and other relevant information. The manufacturer must then revise the labels and marketing information accordingly.
              (viii) The Administrator may withdraw any proposed revocation, if the Administrator finds that an audit test failure has been rebutted by information submitted by the manufacturer under paragraph (n)(3)(iv) of this section and/or (n)(3)(v) of this section or by any other relevant information available to the Administrator.
            
            
              § 60.5476
              What test methods and procedures must I use to determine compliance with the standards and requirements for certification?

              Test methods and procedures specified in this section or in appendices of this part, except as provided under § 60.8(b), must be used to determine compliance with the standards and requirements for certification under §§ 60.5474 and 60.5475 and for reporting carbon monoxide emissions and efficiency. The EPA will post all approved alternative test methods on the EPA Web site. The manufacturer or the manufacturer's authorized representative must submit a summary and the full test report with all supporting information, including detailed discussion of all anomalies, whether all burn rate categories were properly achieved, any data not used in the calculations and, for any test runs not completed, the data that were collected and the reason that the test run was not completed. The burn rate for the low burn rate category must be no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer.
              (a) Canadian Standards Administration (CSA) Method B415.1-10, sections 13.7-13.10 (IBR, see § 60.17), must be used to measure the thermal efficiency and CO emissions of outdoor and indoor residential hydronic heaters and forced-air furnaces, except that the burn rates specified in Method 28WHH must be used for hydronic heaters.
              (b) Testing conducted with continuously fed biomass as the fuel(s) must be conducted according to the relevant section of the ASTM E2618-13 (IBR, see § 60.17) or adaptations approved by EPA. The EPA will post all approved alternative test methods on the EPA Web site.
              (c)(1) For outdoor and indoor residential hydronic heaters to be tested under the 2015 particulate matter emission standards in § 60.5474(b)(1), the manufacturer must have an EPA-approved test laboratory use:
              (i) Method 28WHH;
              (ii) Method 28WHH PTS;
              (iii) ASTM E2618-13 (IBR, see § 60.17) (using crib wood); or
              (iv) EN 303-5 (IBR, see § 60.17), only for units sold with thermal storage.
              (2) For outdoor and indoor residential hydronic heaters to be tested under the 2020 particulate matter emission standards in § 60.5474(b)(2), the manufacturer must have an EPA-approved test laboratory use:
              (i) Method 28WHH;
              (ii) Method 28WHH PTS; or
              (iii) ASTM E2618-13 (IBR, see § 60.17) (using crib wood).
              (3) If the heater is equipped with full or partial heat storage, the manufacturer, retailer and installer must not sell or install the heater with less heat storage capacity than is used in the certification test.
              (4) The manufacturer and approved laboratory must make the following adjustments to the methods listed in paragraphs (a), (c)(1) and (2) of this section:
              (i) For ASTM E2618-13 (IBR, see § 60.17), the burn rate categories specified in Method 28WHH must be used;
              (ii) For EN 303-5 (IBR, see § 60.17), the organic compounds must be included as part of the PM.
              (iii) For ASTM 2618-13 (IBR, see § 60.17) Appendix A1 for full thermal storage certification tests, the test must use the large scale as required in the test method unless the manufacturer requests a variance, in advance of testing, contingent upon measuring flue gas temperature, oxygen and CO, using a simple electronic spreadsheet calculator to estimate efficiency and conducting a comparison to the delivered efficiency to determine if a more detailed examination should be made.
              (5) For particulate matter emission concentrations measured with ASTM E2515-11 (IBR, see § 60.17), four-inch filters and Teflon membrane filters or Teflon-coated glass fiber filters may be used.
              (6) For all tests conducted using ASTM 2515-11 (IBR, see § 60.17) pursuant to this section, the manufacturer and approved test laboratory must also measure the first hour of particulate matter emissions for each test run using a separate filter in one of the two parallel trains. The manufacturer and approved test laboratory must report the test results for the first hour separately and also include them in the total particulate matter emissions per run.
              (d)(1) For hydronic heaters subject to the 2020 cord wood alternative compliance option specified in § 60.5474(b)(3), the manufacturers must have the approved laboratory conduct cord wood testing using the test methods listed below:
              (i) Method 28WHH;
              (ii) Method 28WHH PTS; or
              (iii) ASTM E2618-13 (IBR, see § 60.17) (using cord wood).

              (2) If the heater is equipped with full or partial heat storage, the manufacturer, retailer and installer must not sell or install the heater with less heat storage capacity than is used in the certification test.
              (3) The manufacturer and approved laboratory must make the following adjustments to the methods listed in (d)(1) of this section:
              (i) For ASTM E2618-13 (IBR, see § 60.17), use the burn rate categories specified in Method 28WHH;
              (ii) For all methods, report the results separately per burn rate category.
              (e) For forced-air furnaces, use CSA Method B415.1-10 (IBR, see § 60.17) to measure the heat output (mmBtu/hr) and particulate matter emission rate (lb/mmBtu heat output), except use the burn rate categories in Method 28WHH for the 2020 particulate matter emission standards. For the 2020 particulate matter emission standards, report the particulate matter, efficiency and CO emission results separately per burn rate category.
              (f) For affected wood heaters subject to the particulate matter emission standards, emission concentrations must be measured with ASTM E2515-11 (IBR, see § 60.17), except for the 2015 certification tests using EN303-5 (IBR, see § 60.17). As required in paragraph (c)(4)(ii) of this section, the manufacturer and approved laboratory must add the organic gases to the PM for EN 303-5. Four-inch filters and Teflon membrane filters or Teflon-coated glass fiber filters may be used in ASTM E2515-11. Method 5H is not allowed for certification testing.
              (g) Douglas fir may be used in ASTM E2618-13 and CSA B415.1-10 (IBR, see § 60.17).

              (h) The manufacturer of an affected central heater model line must notify the Administrator of the date that certification testing is to begin, by email, to WoodHeaterReports@epa.gov. This notice must be at least 30 days before the start of testing. The notification of testing must include the manufacturer's name and physical and email addresses, the approved test laboratory's name and physical and email addresses, third-party certifier name, the model name and number (or, if unavailable, some other way to distinguish between models), and the dates of testing. The laboratory may substitute certification testing of another affected central heater on the original date in order to ensure regular laboratory testing operations.
              (i) The approved test laboratory must allow the manufacturer, the manufacturer's approved third-party certifier, the EPA and delegated state regulatory agencies to observe certification testing. However, manufacturers must not involve themselves in the conduct of the test after the pretest burn has begun. Communications between the manufacturer and laboratory or third-party certifier personnel regarding operation of the central heater must be limited to written communications transmitted prior to the first pretest burn of the certification series. During certification tests, the manufacturer may communicate with laboratory personnel only in writing and only to notify them that the manufacturer has observed a deviation from proper test procedures. All communications must be included in the test documentation required to be submitted pursuant to § 60.5475(b)(5) and must be consistent with instructions provided in the owner's manual required under § 60.5478(f), except to the extent that they address details of the certification tests that would not be relevant to owners or regulators.
            
            
              § 60.5477
              What procedures must I use for EPA approval of a test laboratory or EPA approval of a third-party certifier?
              (a) Test laboratory approval. (1) A laboratory must apply to the Administrator for approval to test under this rule by submitting documentation that the laboratory is accredited by a nationally recognized accrediting entity under ISO-IEC Standard 17025 to perform testing using the test methods specified under § 60.5476. Laboratories accredited by EPA prior to May 15, 2015 may have until May 15, 2018 to submit documentation that they have accreditation under ISO-IEC Standard 17025 to perform testing using the test methods specified under § 60.5476. ISO accreditation is required for all other laboratories performing hydronic heater testing beginning on May 15, 2015, and performing forced-air furnace testing beginning on November 16, 2015.
              
              (2) As part of the application, the test laboratory must:
              (i) Agree to participate biennially in an independently operated proficiency testing program with no direct ties to the laboratories participating;
              (ii) Agree to allow the Administrator, regulatory agencies and certifying bodies access to observe certification testing;
              (iii) Agree to comply with calibration, reporting and recordkeeping requirements that affect testing laboratories; and
              (iv) Agree to perform a compliance audit test at the manufacturer's expense at the testing cost normally charged to such manufacturer if the laboratory is selected by the Administrator to conduct the compliance audit test of the manufacturer's model line. The test laboratory must provide a preliminary audit test report to the Administrator within 14 days of the completion of testing, if a central heater exceeds the applicable emission limit in § 60.5474. The test laboratory must provide the Administrator and the manufacturer, within 30 days of the completion of audit testing, all documentation pertaining to the test, including the complete test report and raw data sheets, laboratory technician notes, and test results for all test runs.
              (v) Have no conflict of interest and receive no financial benefit from the outcome of certification testing conducted pursuant to § 60.5475.
              (vi) Agree to not perform initial certification tests on any models manufactured by a manufacturer for which the laboratory has conducted research and development design services within the last 5 years.
              (vii) Agree to seal any wood heater on which it performed certification tests, immediately upon completion or suspension of certification testing, by using a laboratory-specific seal.
              (viii) Agree to immediately notify the Administrator of any suspended tests through email and in writing, giving the date suspended, the reason(s) why, and the projected date for restarting. The laboratory must submit the operation and test data obtained, even if the test is not completed.
              (3) If the EPA approves the laboratory, the Administrator will provide the test laboratory with a certificate of approval for testing under this rule. If the EPA does not approve the laboratory, the Administrator will give written notice to the laboratory setting forth the basis for the determination.
              (b) Revocation of test laboratory approval. (1) The Administrator may revoke the EPA laboratory approval if it is determined that the laboratory:
              (i) Is no longer accredited by the accreditation body;
              (ii) Does not follow required procedures or practices;
              (iii) Has falsified data or otherwise misrepresented emission data;
              (iv) Failed to participate in a proficiency testing program, in accordance with its commitment under paragraph (a)(2)(i) of this section; or
              (v) Failed to seal the central heater in accordance with paragraph (a)(2)(vii) of this section.
              (2) Revocation of approval under this paragraph (b) will not take effect until the laboratory concerned has been given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity for a hearing under § 60.5481. However, if revocation is ultimately upheld, all tests conducted by the laboratory after written notice was given will, at the discretion of the Administrator, be declared invalid.
              (c) Period of test laboratory approval. (1) With the exception of laboratories meeting the provisions of paragraph (c)(2) of this section, and unless revoked sooner, a certificate of approval for testing under this rule is valid for 5 years from the date of issuance.
              (2) Laboratories accredited by the EPA by May 15, 2015, under the provisions of § 60.535 as in effect prior to that date may continue to be EPA accredited and deemed EPA approved for testing under this subpart until May 15, 2018, at which time the EPA accreditation and approval ends unless the laboratory has obtained accreditation under § 60.5477 as in effect on that date.
              (d) Third-party certifier approval. (1) A Third-party certifier may apply to the Administrator for approval to be an EPA-approved third-party certifier by submitting credentials demonstrating that it has been accredited by a nationally recognized accrediting entity to perform certifications and inspections under ISO-IEC Standard 17025, ISO-IEC Standard 17065 and ISO-IEC Standard 17020.
              (2) As part of the application, the third-party certifier must:
              (i) Agree to offer to contract with central heater manufacturers to perform third-party certification activities according to the requirements set out in this subpart.
              (ii) Agree to periodically conduct audits as described in § 60.5475(m) and the manufacturer's quality assurance program;
              (iii) Agree to comply with reporting and recordkeeping requirements that affect approved central heater testing laboratories and third-party certifiers;
              (iv) Have no conflict of interest and receive no financial benefit from the outcome of certification testing conducted pursuant to § 60.5475;
              (v) Agree to make available to the Administrator supporting documentation for each central heater certification and audit; and
              (vi) Agree to not perform initial certification reviews on any models manufactured by a manufacturer for which the third-party certifier has conducted research and development design services within the last 5 years.
              (3) If approved, the Administrator will provide the third-party certifier with a certificate of approval. The approval will expire 5 years after being issued unless renewed by the third-party certifier. If the EPA denies the approval, the Administrator will give written notice to the third-party certifier for the basis for the determination.
              (e) Revocation of third-party certifier approval. (1) The Administrator will revoke the third-party certifier's EPA approval if it is determined that the certifier:
              (i) Is no longer accredited by the accreditation body;
              (ii) Does not follow required procedures or practices; or
              (iii) Has falsified certification data or otherwise misrepresented emission data.
              (2) Revocation of approval under this paragraph (e) will not take effect until the certifier concerned is given written notice by the Administrator setting forth the basis for the proposed determination and an opportunity for a hearing under § 60.5481. However, if revocation is upheld, all certifications by the certifier after written notice was given will, at the discretion of the Administrator, be declared invalid.
            
            
              § 60.5478
              What requirements must I meet for permanent labels, temporary labels (hangtags), and owner's manuals?
              (a) General permanent label requirements. (1) Each affected central heater manufactured or sold on or after the date the applicable standards come into effect as specified in § 60.5474, must have a permanent label affixed to it that meets the requirements of this section.
              (2) The permanent label must contain the following information:
              (i) Month and year of manufacture of the individual unit;
              (ii) Model name and number;
              (iii) Certification test emission value, test method, and standard met; and
              (iv) Serial number.
              (3) The permanent label must:
              (i) Be affixed in a readily visible or accessible location in such a manner that it can be easily viewed before and after the appliance is installed (a easily removable façade can be used for aesthetic purposes);
              (ii) Be at least 8.9 cm long and 5.1 cm wide (3 1/2 inches long and 2 inches wide);
              (iii) Be made of a material expected to last the lifetime of the central heater;
              (iv) Present the required information in a manner so that it is likely to remain legible for the lifetime of the central heater; and
              (v) Be affixed in such a manner that it cannot be removed without damage to the label.
              (4) The permanent label may be combined with any other label, as long as the required information is displayed, the integrity of the permanent label is not compromised, and the permanent label meets the requirements of § 60.5478(a)(3).

              (5) Any label statement under paragraph (b) of this section constitutes a representation by the manufacturer as to any central heater that bears it:
              
              (i) That a certification of compliance was in effect at the time the central heater left the possession of the manufacturer;
              (ii) That the manufacturer was, at the time the label was affixed, conducting a quality assurance program in conformity with § 60.5475(m); and
              (iii) That all the central heaters individually tested for emissions by the manufacturer under its quality assurance program pursuant to § 60.5475(m) met the applicable emissions limit.
              (b) Permanent label requirements for central heaters. If a central heater belongs to a model line certified under § 60.5475, and no unit in the model line has been found to exceed the applicable emission limits or tolerances through quality assurance testing, one of the following statements, as appropriate, must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with the 2015 particulate emission standards. Not approved for sale after May 15, 2020” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with the 2016 particulate emission standards. Not approved for sale after May 15, 2020” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with the 2017 particulate emission standards. Not approved for sale after May 15, 2020” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with the 2020 particulate emission standards using crib wood.” or
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Certified to comply with the 2020 particulate emission standards using cord wood.”
              
              
              (c) Additional permanent label content. The permanent label for all certified central heaters must also contain the following statement on the permanent label:
              
              
                “This appliance needs periodic inspection and repair for proper operation. Consult owner's manual for further information. It is against federal regulations to operate this appliance in a manner inconsistent with operating instructions in the owner's manual.”
              
              
              (d) Permanent label requirements for affected wood heaters with exemptions under § 60.5472(b). (1) If an affected central heater is manufactured in the United States for export as provided in § 60.5472(b)(1), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Export appliance. May not be sold or operated in the United States.”
              
              

              (2) If an affected central heater is manufactured for use for research and development purposes as provided in § 60.5472(b)(2), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY Not certified. Research Appliance. Not approved for sale or for operation other than for research.”
              
              

              (3) If an affected central heater is a non wood-burning central heater exclusively as provided in § 60.5472(b)(3), the following statement must appear on the permanent label:
              
              
                “U.S. ENVIRONMENTAL PROTECTION AGENCY This appliance is not certified for wood burning. Use of any wood fuel is a violation of federal regulations.”
              
              
              (e) Temporary label (hangtag) voluntary options. (1) Each model line certified to meet the 2020 particulate emission standards prior to May 15, 2020 may display the hangtags specified in section 3 of appendix I of this part. The electronic template will be provided by the Administrator upon approval of the certification.
              (2) The hangtags in paragraph (e)(1) of this section end upon May 15, 2020.
              (3) Each model certified to meet the 2020 Cord Wood Alternative Compliance Option may display the cord wood temporary label specified in section 3 of appendix I of this part. The electronic template will be provided by the Administrator upon approval of the certification.
              (f) Owner's manual requirements. (1) Each affected central heater offered for sale by a commercial owner must be accompanied by an owner's manual that must contain the information listed in paragraph (f)(2) of this section (pertaining to installation), and paragraph (f)(3) of this section (pertaining to operation and maintenance). Such information must be adequate to enable consumers to achieve optimal emissions performance. Such information must be consistent with the operating instructions provided by the manufacturer to the approved test laboratory for operating the central heater during certification testing, except for details of the certification test that would not be relevant to the ultimate user. The commercial owner must also make current and historical owner's manuals available on the company Web site and upon request to the EPA.
              (2) Guidance on proper installation information, including stack height, heater location and achieving proper draft.
              (3) Proper operation and maintenance information, including minimizing visible emissions.
              (i) Fuel loading and re-loading procedures, recommendations on fuel selection and warnings on what fuels not to use, such as unseasoned wood, treated wood, colored paper, cardboard, solvents, trash and garbage;
              (ii) Fire starting procedures;
              (iii) Proper use of air controls, including how to establish good combustion and how to ensure good combustion at the lowest burn rate for which the heater is warranted;
              (iv) Ash removal procedures;
              (v) Instructions for replacement of gaskets and other parts that are critical to the emissions performance of the unit and other maintenance and repair instructions;
              (vi) For catalytic models, information on the following pertaining to the catalytic combustor: Procedures for achieving and maintaining catalyst activity, maintenance procedures, procedures for determining deterioration or failure, procedures for replacement and information on how to exercise warranty rights;
              (vii) For catalytic models, the following statement—
              
              
                “This wood heater contains a catalytic combustor, which needs periodic inspection and replacement for proper operation. It is against federal regulations to operate this wood heater in a manner inconsistent with operating instructions in this manual, or if the catalytic element is deactivated or removed”; and
              
              

              (viii) For noncatalytic models, the following statement—
              
              
                “This wood heater needs periodic inspection and repair for proper operation. It is against federal regulations to operate this wood heater in a manner inconsistent with operating instructions in this manual.”
              
              
              (4) Any manufacturer using the EPA-recommended language contained in appendix I of this part to satisfy any requirement of this paragraph (f) will be considered to be in compliance with that requirement, provided that the particular model language is printed in full, with only such changes as are necessary to ensure accuracy for the particular model line.
              (g) Central heaters that are affected by this subpart, but that have been owned and operated by a noncommercial owner, are not subject to paragraphs (e) and (f) of this section when offered for resale.
            
            
              § 60.5479
              What records must I keep and what reports must I submit?
              (a)(1) Each manufacturer who holds a certificate of compliance pursuant to § 60.5475(a)(2) for a model line must maintain records containing the information required by paragraphs (a)(2) through (4) of this section with respect to that model line for at least 5 years.
              (2) All documentation pertaining to the certification test used to obtain certification, including the full test report and raw data sheets, laboratory technician notes, calculations, and the test results for all test runs, and discussions of the appropriateness and validity of all test runs, including runs attempted but not completed. The retained certification test documentation must include, as applicable, detailed discussions of all anomalies, whether all burn rate categories were properly achieved, any data not used in the calculations and, for any test runs not completed, the data that were collected and the reason that the test run was not completed. The retained certification test also must include documentation that the burn rate for the low burn category was no greater than the rate that an operator can achieve in home use and no greater than is advertised by the manufacturer or retailer.
              (3) Results of the quality assurance program inspections required pursuant to § 60.5475(m).

              (4) For emissions tests conducted pursuant to the quality assurance program required by § 60.5475(m), all test reports, data sheets, laboratory technician notes, calculations, and test results for all test runs, the corrective actions taken, if any, and any follow-up actions such as additional testing.
              
              (b) Each approved test laboratory and third-party certifier must maintain records consisting of all documentation pertaining to each certification test, quality assurance program inspection and audit test, including the full test report and raw data sheets, technician notes, calculations, the test results for all test runs. Each approved test laboratory must submit accreditation credentials and all proficiency test results to the Administrator. Each third-party certifier must submit each certification test, quality assurance program inspection report and ISO-IEC accreditation credentials to the Administrator.
              (c) Each manufacturer must retain each central heater upon which certification tests were performed and certification granted under § 60.5475(a)(2) at the manufacturer's facility for 5 years after the certification test. Each central heater must remain sealed and unaltered. Any such central heater must be made available upon request to the Administrator for inspection and testing.
              (d) Each manufacturer of an affected central heater model line certified pursuant to § 60.5475(a)(2) must submit a report to the Administrator every 2 years following issuance of a certificate of compliance for each model line. This report must include the sales for each model by state and certify that no changes in the design or manufacture of the model line have been made that require recertification pursuant to § 60.5475(k).
              (e)(1) Unless otherwise specified, all records required under this section must be maintained by the manufacturer, commercial owner of the affected central heater, approved test laboratory or third-party certifier for a period of no less than 5 years.

              (2) Unless otherwise specified, all reports to the Administrator required under this subpart must be made to: WoodHeaterReports@epa.gov.
              

              (f) Within 60 days after the date of completing each performance test (e.g., initial certification test, tests conducted for quality assurance and tests for renewal or recertification), each manufacturer must submit performance test data electronically to WoodHeaterReports@epa.gov. Owners or operators who claim that some of the information being submitted for performance tests is CBI (e.g., design drawings) must submit a complete file, including information claimed to be CBI on a compact disk or other commonly used electronic storage media (including, but not limited to, flash drives), by mail, and the same file with the CBI omitted, electronically. The compact disk must be clearly marked as CBI and mailed to U.S. EPA, OECA CBI Office, Attention: Residential Wood Heater Compliance Program, Washington, DC 20004. Emission data and all information necessary to determine compliance, except sensitive engineering drawings and sensitive detailed material specifications, cannot be claimed as CBI.
              (g) Within 30 days of receiving a certification of compliance for a model line, the manufacturer must make the full non-CBI test report and the summary of the test report available on the manufacturer's Web site.
              (h) Each manufacturer who uses the exemption for R&D heaters under § 60.5472(b)(2) must maintain records for at least 5 years documenting where the heaters were located, that the heaters were never offered for sale or sold and that the heaters were not used for the purpose of heating.
            
            
              § 60.5480
              What activities are prohibited under this subpart?
              (a) No person is permitted to advertise for sale, offer for sale, sell or operate an affected residential hydronic heater or forced-air furnace or other central heater that does not have affixed to it a permanent label pursuant to § 60.5478(b) through (d), as applicable.
              (b) No person is permitted to advertise for sale, offer for sale, or sell an affected central heater labeled under § 60.5478(d)(1) except for export. No person is permitted to operate an affected central heater in the United States if it is labeled under § 60.5478(d)(1).

              (c)(1) No commercial owner is permitted to advertise for sale, offer for sale, or sell an affected central heater permanently labeled under § 60.5478(b) unless:
              
              (i) The affected appliance has been certified to comply with the particulate emission standards pursuant to § 60.5474 as applicable; and
              (ii) The commercial owner provides any purchaser or transferee with an owner's manual that meets the requirements of § 60.5478(f), a copy of the warranty and a moisture meter.
              (2) A commercial owner other than a manufacturer complies with the requirements of paragraph (c)(1) of this section if the commercial owner:
              (i) Receives the required documentation from the manufacturer or a previous commercial owner; and
              (ii) Provides that documentation unaltered to any person to whom the central heater that it covers is sold or transferred.
              (d)(1) In any case in which the Administrator revokes a certificate of compliance either for the knowing submission of false or inaccurate information or other fraudulent acts, or based on a finding under § 60.5475(l)(1)(ii) that the certification test was not valid, the Administrator may give notice of that revocation and the grounds for it to all commercial owners.
              (2) On and after the date of receipt of the notice given under paragraph (d)(1) of this section, no commercial owner is permitted to sell any central heater covered by the revoked certificate (other than to the manufacturer) unless the model line has been recertified in accordance with this subpart.
              (e) No person is permitted to install or operate an affected central heater except in a manner consistent with the instructions on its permanent label and in the owner's manual pursuant to § 60.5478(f), including only using fuels for which the unit is certified.
              (f) No person is permitted to operate, sell or offer for sale an affected central heater that was originally equipped with a catalytic combustor if the catalytic element is deactivated or removed.
              (g) No person is permitted to operate, sell or offer for sale an affected central heater that has been physically altered to exceed the tolerance limits of its certificate of compliance, pursuant to § 60.5475(k).
              (h) No person is permitted to alter, deface, or remove any permanent label required to be affixed pursuant to § 60.5478(a) through (d), as applicable.
              (i) If a temporary label is affixed to the central heater, retailers may not sell or offer for sale that central heater unless the temporary label affixed is in accordance with § 60.5478(e), as applicable.
            
            
              § 60.5481
              What hearing and appeal procedures apply to me?
              (a)(1) The affected manufacturer, laboratory or third-party certifier may request a hearing under this section within 30 days following receipt of the required notification in any case where the Administrator—
              (i) Denies an application for a certificate of compliance under § 60.5475 (a)(2);
              (ii) Denies an application for a renewal of certification under § 60.5475(i);
              (iii) Issues a notice of revocation of certification under § 60.5475(l);
              (iv) Denies an application for laboratory approval under § 60.5477(a);
              (v) Issues a notice of revocation of laboratory approval under § 60.5477(b).
              (vi) Denies an application for third-party certifier approval under § 60.5477(d); or
              (vii) Issues a notice of revocation of third-party certifier approval under § 60.5477(e).
              (2) In any case where the Administrator issues a notice of revocation under § 60.5475(n)(3)(ii), the manufacturer may request a hearing under this section with the time limits set out in § 60.5475(n)(3)(ii).
              (b) Any hearing request must be in writing, must be signed by an authorized representative of the petitioning manufacturer or laboratory, and must include a statement setting forth with particularity the petitioner's objection to the Administrator's determination or proposed determination.

              (c)(1) Upon receipt of a request for a hearing under paragraph (a) of this section, the Administrator will request the Chief Administrative Law Judge to designate an Administrative Law Judge as Presiding Officer for the hearing. If the Chief Administrative Law Judge replies that no Administrative Law Judge is available to perform this function, the Administrator will designate a Presiding Officer who has not had any prior responsibility for the matter under review, and who is not subject to the direct control or supervision of someone who has had such responsibility.
              (2) The hearing will commence as soon as practicable at a time and place fixed by the Presiding Officer.
              (3)(i) A motion for leave to intervene in any proceeding conducted under this section must set forth the grounds for the proposed intervention, the position and interest of the movant and the likely impact that intervention will have on the expeditious progress of the proceeding. Any person already a party to the proceeding may file an answer to a motion to intervene, making specific reference to the factors set forth in the foregoing sentence and paragraph (c)(3)(iii) of this section within 10 days after service of the motion for leave to intervene.
              (ii) A motion for leave to intervene in a proceeding must ordinarily be filed before the first prehearing conference or, in the absence of a prehearing conference, prior to the setting of a time and place for a hearing. Any motion filed after that time must include, in addition to the information set forth in paragraph (c)(3)(i) of this section, a statement of good cause for the failure to file in a timely manner. The intervener shall be bound by any agreements, arrangements and other matters previously made in the proceeding.
              (iii) A motion for leave to intervene may be granted only if the movant demonstrates that his presence in the proceeding would not unduly prolong or otherwise prejudice the adjudication of the rights of the original parties, and that movant may be adversely affected by a final order. The intervener will become a full party to the proceeding upon the granting of leave to intervene.
              (iv) Persons not parties to the proceeding may move for leave to file amicus curiae briefs. The movant must state his interest and the reasons why the proposed amicus brief is desirable. If the motion is granted, the Presiding Officer or Administrator will issue an order setting the time for filing such brief. An amicus curia may participate in any briefing after his motion is granted, and will be served with all briefs, reply briefs, motions, and orders relating to issues to be briefed.
              (4) In computing any period of time prescribed or allowed in this subpart, the day of the event from which the designated period begins to run will not be included. Saturdays, Sundays, and federal legal holidays will be included. When a stated time expires on a Saturday, Sunday or legal holiday, the stated time period will be extended to include the next business day.
              (d)(1) Upon his appointment the Presiding Officer must establish a hearing file. The file will consist of the notice issued by the Administrator under § 60.5475(c)(2), § 60.5475(f)(3), § 60.5475(i)(4), § 60.5475(l)(2), § 60.5475(n)(3)(ii)(A), § 60.5477(a)(3), § 60.5477(b)(2), § 60.5477(d)(3) or § 60.5477(e)(2), together with any accompanying material, the request for a hearing and the supporting data submitted therewith, and all documents relating to the request for certification or approval, or the proposed revocation of either.
              (2) The hearing file must be available for inspection by any party, to the extent authorized by law, at the office of the Presiding Officer, or other place designated by him.
              (e) Any party may appear in person, or may be represented by counsel or by any other duly authorized representative.
              (f)(1) The Presiding Officer, upon the request of any party, or at his discretion, may order a prehearing conference at a time and place specified by him to consider the following:
              (i) Simplification of the issues;
              (ii) Stipulations, admissions of fact, and the introduction of documents;
              (iii) Limitation of the number of expert witnesses;
              (iv) Possibility of agreement disposing of all or any of the issues in dispute; and
              (v) Such other matters as may aid in the disposition of the hearing, including such additional tests as may be agreed upon by the parties.
              (2) The results of the conference must be reduced to writing by the Presiding Officer and made part of the record.

              (g)(1) Hearings shall be conducted by the Presiding Officer in an informal but orderly and expeditious manner. The parties may offer oral or written evidence, subject to the exclusion by the Presiding Officer of irrelevant, immaterial and repetitious evidence.
              (2) Witnesses will not be required to testify under oath. However, the Presiding Officer will call to the attention of witnesses that their statements may be subject to penalties under title 18 U.S.C. 1001 for knowingly making false statements or representations or using false documents in any matter within the jurisdiction of any department or agency of the United States.
              (3) Any witness may be examined or cross-examined by the Presiding Officer, the parties, or their representatives.
              (4) Hearings must be recorded verbatim. Copies of transcripts of proceedings may be purchased by the applicant from the reporter.
              (5) All written statements, charts, tabulations and similar data offered in evidence at the hearings must, upon a showing satisfactory to the Presiding Officer of their authenticity, relevancy and materiality, be received in evidence and will constitute a part of the record.
              (h)(1) The Presiding Officer will make an initial decision which must include written findings and conclusions and the reasons or basis therefor on all the material issues of fact, law, or discretion presented on the record. The findings, conclusions and written decision must be provided to the parties and made a part of the record. The initial decision will become the decision of the Administrator without further proceedings unless there is an appeal to the Administrator or motion for review by the Administrator. Except as provided in paragraph (h)(3) of this section, any such appeal must be taken within 20 days of the date the initial decision was filed.
              (2) On appeal from or review of the initial decision the Administrator will have all the powers which he would have in making the initial decision including the discretion to require or allow briefs, oral argument, the taking of additional evidence or the remanding to the Presiding Officer for additional proceedings. The decision by the Administrator must include written findings and conclusions and the reasons or basis therefor on all the material issues of fact, law, or discretion presented on the appeal or considered in the review.
              (3) In any hearing requested under paragraph (a)(2) of this section the Presiding Officer must render the initial decision within 60 days of that request. Any appeal to the Administrator must be taken within 10 days of the initial decision, and the Administrator must render a decision in that appeal within 30 days of the filing of the appeal.
            
            
              § 60.5482
              Who implements and enforces this subpart?
              (a) Under section 111(c) of the Clean Air Act, the Administrator may delegate the following implementation and enforcement authority to a state, local or tribal authority upon request:
              (1) Enforcement of prohibitions on the installation and operation of affected central heaters in a manner inconsistent with the installation and owner's manual;
              (2) Enforcement of prohibitions on operation of catalytic central heaters where the catalyst has been deactivated or removed;
              (3) Enforcement of prohibitions on advertisement and/or sale of uncertified model lines;
              (4) Enforcement of prohibitions on advertisement and/or sale of affected central heaters that do not have required permanent label;
              (5) Enforcement of proper labeling of affected central heaters;
              (6) Enforcement of compliance with other labeling requirements for affected central heaters.
              (7) Enforcement of certification testing procedures;
              (8) Enforcement of requirements for sealing of the tested central heaters and meeting parameter limits; and
              (9) Enforcement of compliance requirements of EPA-approved laboratories.
              (b) Delegations shall not include:
              (1) Decisions on certification;
              (2) Revocation of certification;
              (3) Establishment or revision of standards;
              (4) Establishment or revision of test methods;

              (5) Laboratory and third-party certifier approvals and revocations;
              
              (6) Enforcing provisions governing content of owner's manuals; and
              (7) Hearings and appeals procedures.
              (c) Nothing in these delegations will prohibit the Administrator from enforcing any applicable requirements.
              (d) Nothing in these delegations will limit delegated entities from using their authority under section 116 of the Clean Air Act to adopt or enforce more restrictive requirements.
            
            
              § 60.5483
              What parts of the General Provisions do not apply to me?
              The following provisions of subpart A of part 60 do not apply to this subpart:
              (a) Section 60.7;
              (b) Section 60.8(a), (c), (d), (e), (f) and (g); and
              (c) Section 60.15(d).
            
          
          
            Subpart TTTT—Standards of Performance for Greenhouse Gas Emissions for Electric Generating Units
            
              Source:
              80 FR 64648, Oct. 23, 2015, unless otherwise noted.
            
            
              Applicability
              
                § 60.5508
                What is the purpose of this subpart?
                This subpart establishes emission standards and compliance schedules for the control of greenhouse gas (GHG) emissions from a steam generating unit, IGCC, or a stationary combustion turbine that commences construction after January 8, 2014 or commences modification or reconstruction after June 18, 2014. An affected steam generating unit, IGCC, or stationary combustion turbine shall, for the purposes of this subpart, be referred to as an affected EGU.
              
              
                § 60.5509
                Am I subject to this subpart?
                (a) Except as provided for in paragraph (b) of this section, the GHG standards included in this subpart apply to any steam generating unit, IGCC, or stationary combustion turbine that commenced construction after January 8, 2014 or commenced reconstruction after June 18, 2014 that meets the relevant applicability conditions in paragraphs (a)(1) and (2) of this section. The GHG standards included in this subpart also apply to any steam generating unit or IGCC that commenced modification after June 18, 2014 that meets the relevant applicability conditions in paragraphs (a)(1) and (2) of this section.
                (1) Has a base load rating greater than 260 GJ/h (250 MMBtu/h) of fossil fuel (either alone or in combination with any other fuel); and
                (2) Serves a generator or generators capable of selling greater than 25 MW of electricity to a utility power distribution system.
                (b) You are not subject to the requirements of this subpart if your affected EGU meets any of the conditions specified in paragraphs (b)(1) through (10) of this section.
                (1) Your EGU is a steam generating unit or IGCC that is currently and always has been subject to a federally enforceable permit condition limiting annual net-electric sales to no more than one-third of its potential electric output or 219,000 MWh, whichever is greater.
                (2) Your EGU is capable of combusting 50 percent or more non-fossil fuel and is also subject to a federally enforceable permit condition limiting the annual capacity factor for all fossil fuels combined of 10 percent (0.10) or less.
                (3) Your EGU is a combined heat and power unit that is subject to a federally enforceable permit condition limiting annual net-electric sales to no more than either 219,000 MWh or the product of the design efficiency and the potential electric output, whichever is greater.
                (4) Your EGU serves a generator along with other steam generating unit(s), IGCC, or stationary combustion turbine(s) where the effective generation capacity (determined based on a prorated output of the base load rating of each steam generating unit, IGCC, or stationary combustion turbine) is 25 MW or less.
                (5) Your EGU is a municipal waste combustor that is subject to subpart Eb of this part.

                (6) Your EGU is a commercial or industrial solid waste incineration unit that is subject to subpart CCCC of this part.
                

                (7) Your EGU is a steam generating unit or IGCC that undergoes a modification resulting in an hourly increase in CO2 emissions (mass per hour) of 10 percent or less (2 significant figures). Modified units that are not subject to the requirements of this subpart pursuant to this subsection continue to be existing units under section 111 with respect to CO2 emissions standards.

                (8) Your EGU is a stationary combustion turbine that is not capable of combusting natural gas (e.g., not connected to a natural gas pipeline).
                (9) The proposed Washington County EGU project described in Air Quality Permit No. 4911-303-0051-P-01-0 issued by the Georgia Department of Natural Resources, Environmental Protection Division, Air Protection Branch, effective April 8, 2010, provided that construction had not commenced for NSPS purposes as of January 8, 2014.
                (10) The proposed Holcomb EGU project described in Air Emission Source Construction Permit 0550023 issued by the Kansas Department of Health and Environment, Division of Environment, effective December 16, 2010, provided that construction had not commenced for NSPS purposes as of January 8, 2014.
              
            
            
              Emission Standards
              
                § 60.5515
                Which pollutants are regulated by this subpart?
                (a) The pollutants regulated by this subpart are greenhouse gases. The greenhouse gas standard in this subpart is in the form of a limitation on emission of carbon dioxide.
                (b) PSD and title V thresholds for greenhouse gases. (1) For the purposes of 40 CFR 51.166(b)(49)(ii), with respect to GHG emissions from affected facilities, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Act as defined in § 51.166(b)(48) of this chapter and in any SIP approved by the EPA that is interpreted to incorporate, or specifically incorporates, § 51.166(b)(48).
                (2) For the purposes of 40 CFR 52.21(b)(50)(ii), with respect to GHG emissions from affected facilities, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Act as defined in § 52.21(b)(49) of this chapter.
                (3) For the purposes of 40 CFR 70.2, with respect to greenhouse gas emissions from affected facilities, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in 40 CFR 70.2.
                (4) For the purposes of 40 CFR 71.2, with respect to greenhouse gas emissions from affected facilities, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in 40 CFR 71.2.
              
              
                § 60.5520
                What CO2 emissions standard must I meet?

                (a) For each affected EGU subject to this subpart, you must not discharge from the affected EGU any gases that contain CO2 in excess of the applicable CO2 emission standard specified in table 1 or 2 of this subpart, consistent with paragraphs (b), (c), and (d) of this section, as applicable.
                (b) Except as specified in paragraphs (c) and (d) of this section, you must comply with the applicable gross energy output standard, and your operating permit must include monitoring, recordkeeping, and reporting methodologies based on the applicable gross energy output standard. For the remainder of this subpart (for sources that do not qualify under paragraphs (c) and (d) of this section), where the term “gross or net energy output” is used, the term that applies to you is “gross energy output.”

                (c) As an alternate to meeting the requirements in paragraph (b) of this section, an owner or operator of a stationary combustion turbine may petition the Administrator in writing to comply with the alternate applicable net energy output standard. If the Administrator grants the petition, beginning on the date the Administrator grants the petition, the affected EGU must comply with the applicable net energy output-based standard included in this subpart. Your operating permit must include monitoring, recordkeeping, and reporting methodologies based on the applicable net energy output standard. For the remainder of this subpart, where the term “gross or net energy output” is used, the term that applies to you is “net energy output.” Owners or operators complying with the net output-based standard must petition the Administrator to switch back to complying with the gross energy output-based standard.
                (d) Stationary combustion turbines subject to a heat input-based standard in table 2 of this subpart that are only permitted to burn one or more uniform fuels, as described in paragraph (d)(1) of this section, are only subject to the monitoring requirements in paragraph (d)(1). All other stationary combustion turbines subject to a heat input based standard in table 2 are subject to the requirements in paragraph (d)(2) of this section.

                (1) Stationary combustion turbines that are only permitted to burn fuels with a consistent chemical composition (i.e., uniform fuels) that result in a consistent emission rate of 160 lb CO2/MMBtu or less are not subject to any monitoring or reporting requirements under this subpart. These fuels include, but are not limited to, natural gas, methane, butane, butylene, ethane, ethylene, propane, naphtha, propylene, jet fuel kerosene, No. 1 fuel oil, No. 2 fuel oil, and biodiesel. Stationary combustion turbines qualifying under this paragraph are only required to maintain purchase records for permitted fuels.

                (2) Stationary combustion turbines permitted to burn fuels that do not have a consistent chemical composition or that do not have an emission rate of 160 lb CO2/MMBtu or less (e.g., non-uniform fuels such as residual oil and non-jet fuel kerosene) must follow the monitoring, recordkeeping, and reporting requirements necessary to complete the heat input-based calculations under this subpart.
              
            
            
              General Compliance Requirements
              
                § 60.5525
                What are my general requirements for complying with this subpart?

                Combustion turbines qualifying under § 60.5520(d)(1) are not subject to any requirements in this section other than the requirement to maintain fuel purchase records for permitted fuel(s). For all other affected sources, compliance with the applicable CO2 emission standard of this subpart shall be determined on a 12-operating-month rolling average basis. See table 1 or 2 of this subpart for the applicable CO2 emission standards.
                (a) You must be in compliance with the emission standards in this subpart that apply to your affected EGU at all times. However, you must determine compliance with the emission standards only at the end of the applicable operating month, as provided in paragraph (a)(1) of this section.
                (1) For each affected EGU subject to a CO2 emissions standard based on a 12-operating-month rolling average, you must determine compliance monthly by calculating the average CO2 emissions rate for the affected EGU at the end of the initial and each subsequent 12-operating-month period.

                (2) Consistent with § 60.5520(d)(2), if your affected stationary combustion turbine is subject to an input-based CO2 emissions standard, you must determine the total heat input in million Btus (MMBtu) from natural gas (HTIPng) and the total heat input from all other fuels combined (HTIPo) using one of the methods under § 60.5535(d)(2). You must then use the following equation to determine the applicable emissions standard during the compliance period:
                
                  ER23OC15.002
                
                
                  
                  Where:
                  
                  CO2 emission standard = the emission standard during the compliance period in units of lb/MMBtu.
                  HTIPng = the heat input in MMBtu from natural gas.
                  HTIPo = the heat input in MMBtu from all fuels other than natural gas.
                  120 = allowable emission rate in lb of CO2/MMBtu for heat input derived from natural gas.
                  160 = allowable emission rate in lb of CO2/MMBtu for heat input derived from all fuels other than natural gas.
                
                
                (b) At all times you must operate and maintain each affected EGU, including associated equipment and monitors, in a manner consistent with safety and good air pollution control practice. The Administrator will determine if you are using consistent operation and maintenance procedures based on information available to the Administrator that may include, but is not limited to, fuel use records, monitoring results, review of operation and maintenance procedures and records, review of reports required by this subpart, and inspection of the EGU.

                (c) Within 30 days after the end of the initial compliance period (i.e., no more than 30 days after the first 12-operating-month compliance period), you must make an initial compliance determination for your affected EGU(s) with respect to the applicable emissions standard in table 1 or 2 of this subpart, in accordance with the requirements in this subpart. The first operating month included in the initial 12-operating-month compliance period shall be determined as follows:
                (1) For an affected EGU that commences commercial operation (as defined in § 72.2 of this chapter) on or after October 23, 2015, the first month of the initial compliance period shall be the first operating month (as defined in § 60.5580) after the calendar month in which emissions reporting is required to begin under:
                (i) Section 63.5555(c)(3)(i), for units subject to the Acid Rain Program; or
                (ii) Section 63.5555(c)(3)(ii)(A), for units that are not in the Acid Rain Program.
                (2) For an affected EGU that has commenced COMMERCIAL operation (as defined in § 72.2 of this chapter) prior to October 23, 2015:
                (i) If the date on which emissions reporting is required to begin under § 75.64(a) of this chapter has passed prior to October 23, 2015, emissions reporting shall begin according to § 63.5555(c)(3)(i) (for Acid Rain program units), or according to § 63.5555(c)(3)(ii)(B) (for units that are not subject to the Acid Rain Program). The first month of the initial compliance period shall be the first operating month (as defined in § 60.5580) after the calendar month in which the rule becomes effective; or
                (ii) If the date on which emissions reporting is required to begin under § 75.64(a) of this chapter occurs on or after October 23, 2015, then the first month of the initial compliance period shall be the first operating month (as defined in § 60.5580) after the calendar month in which emissions reporting is required to begin under § 63.5555(c)(3)(ii)(A).
                (3) For a modified or reconstructed EGU that becomes subject to this subpart, the first month of the initial compliance period shall be the first operating month (as defined in § 60.5580) after the calendar month in which emissions reporting is required to begin under § 63.5555(c)(3)(iii).
              
            
            
              Monitoring and Compliance Determination Procedures
              
                § 60.5535
                How do I monitor and collect data to demonstrate compliance?

                (a) Combustion turbines qualifying under § 60.5520(d)(1) are not subject to any requirements in this section other than the requirement to maintain fuel purchase records for permitted fuel(s). If your combustion turbine uses non-uniform fuels as specified under § 60.5520(d)(2), you must monitor heat input in accordance with paragraph (c)(1) of this section, and you must monitor CO2 emissions in accordance with either paragraph (b), (c)(2), or (c)(5) of this section. For all other affected sources, you must prepare a monitoring plan to quantify the hourly CO2 mass emission rate (tons/h), in accordance with the applicable provisions in § 75.53(g) and (h) of this chapter. The electronic portion of the monitoring plan must be submitted using the ECMPS Client Tool and must be in place prior to reporting emissions data and/or the results of monitoring system certification tests under this subpart. The monitoring plan must be updated as necessary. Monitoring plan submittals must be made by the Designated Representative (DR), the Alternate DR, or a delegated agent of the DR (see § 60.5555(c)).
                (b) You must determine the hourly CO2 mass emissions in kilograms (kg) from your affected EGU(s) according to paragraphs (b)(1) through (5) of this section, or, if applicable, as provided in paragraph (c) of this section.

                (1) For an affected coal-fired EGU or for an IGCC unit you must, and for all other affected EGUs you may, install, certify, operate, maintain, and calibrate a CO2 continuous emission monitoring system (CEMS) to directly measure and record hourly average CO2 concentrations in the affected EGU exhaust gases emitted to the atmosphere, and a flow monitoring system to measure hourly average stack gas flow rates, according to § 75.10(a)(3)(i) of this chapter. As an alternative to direct measurement of CO2 concentration, provided that your EGU does not use carbon separation (e.g., carbon capture and storage), you may use data from a certified oxygen (O2) monitor to calculate hourly average CO2 concentrations, in accordance with § 75.10(a)(3)(iii) of this chapter. If you measure CO2 concentration on a dry basis, you must also install, certify, operate, maintain, and calibrate a continuous moisture monitoring system, according to § 75.11(b) of this chapter. Alternatively, you may either use an appropriate fuel-specific default moisture value from § 75.11(b) or submit a petition to the Administrator under § 75.66 of this chapter for a site-specific default moisture value.

                (2) For each continuous monitoring system that you use to determine the CO2 mass emissions, you must meet the applicable certification and quality assurance procedures in § 75.20 of this chapter and appendices A and B to part 75 of this chapter.

                (3) You must use only unadjusted exhaust gas volumetric flow rates to determine the hourly CO2 mass emissions rate from the affected EGU; you must not apply the bias adjustment factors described in Section 7.6.5 of appendix A to part 75 of this chapter to the exhaust gas flow rate data.
                (4) You must select an appropriate reference method to setup (characterize) the flow monitor and to perform the on-going RATAs, in accordance with part 75 of this chapter. If you use a Type-S pitot tube or a pitot tube assembly for the flow RATAs, you must calibrate the pitot tube or pitot tube assembly; you may not use the 0.84 default Type-S pitot tube coefficient specified in Method 2.
                (5) Calculate the hourly CO2 mass emissions (kg) as described in paragraphs (b)(5)(i) through (iv) of this section. Perform this calculation only for “valid operating hours”, as defined in § 60.5540(a)(1).
                (i) Begin with the hourly CO2 mass emission rate (tons/h), obtained either from Equation F-11 in appendix F to part 75 of this chapter (if CO2 concentration is measured on a wet basis), or by following the procedure in section 4.2 of appendix F to part 75 of this chapter (if CO2 concentration is measured on a dry basis).
                (ii) Next, multiply each hourly CO2 mass emission rate by the EGU or stack operating time in hours (as defined in § 72.2 of this chapter), to convert it to tons of CO2.
                

                (iii) Finally, multiply the result from paragraph (b)(5)(ii) of this section by 909.1 to convert it from tons of CO2 to kg. Round off to the nearest kg.
                (iv) The hourly CO2 tons/h values and EGU (or stack) operating times used to calculate CO2 mass emissions are required to be recorded under § 75.57(e) of this chapter and must be reported electronically under § 75.64(a)(6) of this chapter. You must use these data to calculate the hourly CO2 mass emissions.

                (c) If your affected EGU exclusively combusts liquid fuel and/or gaseous fuel, as an alternative to complying with paragraph (b) of this section, you may determine the hourly CO2 mass emissions according to paragraphs (c)(1) through (4) of this section. If you use non-uniform fuels as specified in § 60.5520(d)(2), you may determine CO2 mass emissions during the compliance period according to paragraph (c)(5) of this section.
                
                (1) If you are subject to an output-based standard and you do not install CEMS in accordance with paragraph (b) of this section, you must implement the applicable procedures in appendix D to part 75 of this chapter to determine hourly EGU heat input rates (MMBtu/h), based on hourly measurements of fuel flow rate and periodic determinations of the gross calorific value (GCV) of each fuel combusted.

                (2) For each measured hourly heat input rate, use Equation G-4 in appendix G to part 75 of this chapter to calculate the hourly CO2 mass emission rate (tons/h). You may determine site-specific carbon-based F-factors (Fc) using Equation F-7b in section 3.3.6 of appendix F to part 75 of this chapter, and you may use these Fc values in the emissions calculations instead of using the default Fc values in the Equation G-4 nomenclature.

                (3) For each “valid operating hour” (as defined in § 60.5540(a)(1), multiply the hourly tons/h CO2 mass emission rate from paragraph (c)(2) of this section by the EGU or stack operating time in hours (as defined in § 72.2 of this chapter), to convert it to tons of CO2. Then, multiply the result by 909.1 to convert from tons of CO2 to kg. Round off to the nearest two significant figures.
                (4) The hourly CO2 tons/h values and EGU (or stack) operating times used to calculate CO2 mass emissions are required to be recorded under § 75.57(e) of this chapter and must be reported electronically under § 75.64(a)(6) of this chapter. You must use these data to calculate the hourly CO2 mass emissions.

                (5) If you operate a combustion turbine firing non-uniform fuels, as an alternative to following paragraphs (c)(1) through (4) of this section, you may determine CO2 emissions during the compliance period using one of the following methods:

                (i) Units firing fuel gas may determine the heat input during the compliance period following the procedure under § 60.107a(d) and convert this heat input to CO2 emissions using Equation G-4 in appendix G to part 75 of this chapter.
                (ii) You may use the procedure for determining CO2 emissions during the compliance period based on the use of the Tier 3 methodology under § 98.33(a)(3) of this chapter.
                (d) Consistent with § 60.5520, you must determine the basis of the emissions standard that applies to your affected source in accordance with either paragraph (d)(1) or (2) of this section, as applicable:

                (1) If you operate a source subject to an emissions standard established on an output basis (e.g., lb of CO2 per gross or net MWh of energy output), you must install, calibrate, maintain, and operate a sufficient number of watt meters to continuously measure and record the hourly gross electric output or net electric output, as applicable, from the affected EGU(s). These measurements must be performed using 0.2 class electricity metering instrumentation and calibration procedures as specified under ANSI Standards No. C12.20 (incorporated by reference, see § 60.17). For a combined heat and power (CHP) EGU, as defined in § 60.5580, you must also install, calibrate, maintain, and operate meters to continuously (i.e., hour-by-hour) determine and record the total useful thermal output. For process steam applications, you will need to install, calibrate, maintain, and operate meters to continuously determine and record the hourly steam flow rate, temperature, and pressure. Your plan shall ensure that you install, calibrate, maintain, and operate meters to record each component of the determination, hour-by-hour.

                (2) If you operate a source subject to an emissions standard established on a heat-input basis (e.g., lb CO2/MMBtu) and your affected source uses non-uniform heating value fuels as delineated under § 60.5520(d), you must determine the total heat input for each fuel fired during the compliance period in accordance with one of the following procedures:
                (i) Appendix D to part 75 of this chapter;
                (ii) The procedures for monitoring heat input under § 60.107a(d);
                (iii) If you monitor CO2 emissions in accordance with the Tier 3 methodology under § 98.33(a)(3) of this chapter, you may convert your CO2 emissions to heat input using the appropriate emission factor in table C-1 of part 98 of this chapter. If your fuel is not listed in table C-1, you must determine a fuel-specific carbon-based F-factor (Fc) in accordance with section 12.3.2 of EPA Method 19 of appendix A-7 to this part, and you must convert your CO2 emissions to heat input using Equation G-4 in appendix G to part 75 of this chapter.
                (e) Consistent with § 60.5520, if two or more affected EGUs serve a common electric generator, you must apportion the combined hourly gross or net energy output to the individual affected EGUs according to the fraction of the total steam load contributed by each EGU. Alternatively, if the EGUs are identical, you may apportion the combined hourly gross or net electrical load to the individual EGUs according to the fraction of the total heat input contributed by each EGU.

                (f) In accordance with §§ 60.13(g) and 60.5520, if two or more affected EGUs that implement the continuous emission monitoring provisions in paragraph (b) of this section share a common exhaust gas stack and are subject to the same emissions standard in Table 1 or 2 of this subpart, you may monitor the hourly CO2 mass emissions at the common stack in lieu of monitoring each EGU separately. If you choose this option, the hourly gross or net energy output (electric, thermal, and/or mechanical, as applicable) must be the sum of the hourly loads for the individual affected EGUs and you must express the operating time as “stack operating hours” (as defined in § 72.2 of this chapter). If you attain compliance with the applicable emissions standard in § 60.5520 at the common stack, each affected EGU sharing the stack is in compliance.

                (g) In accordance with §§ 60.13(g) and 60.5520 if the exhaust gases from an affected EGU that implements the continuous emission monitoring provisions in paragraph (b) of this section are emitted to the atmosphere through multiple stacks (or if the exhaust gases are routed to a common stack through multiple ducts and you elect to monitor in the ducts), you must monitor the hourly CO2 mass emissions and the “stack operating time” (as defined in § 72.2 of this chapter) at each stack or duct separately. In this case, you must determine compliance with the applicable emissions standard in Table 1 or 2 of this subpart by summing the CO2 mass emissions measured at the individual stacks or ducts and dividing by the total gross or net energy output for the affected EGU.
              
              
                § 60.5540
                How do I demonstrate compliance with my CO2 emissions standard and determine excess emissions?

                (a) In accordance with § 60.5520, if you are subject to an output-based emission standard or you burn non-uniform fuels as specified in § 60.5520(d)(2), you must demonstrate compliance with the applicable CO2 emission standard in table 1 or 2 of this subpart as required in this section. For the initial and each subsequent 12-operating-month rolling average compliance period, you must follow the procedures in paragraphs (a)(1) through (7) of this section to calculate the CO2 mass emissions rate for your affected EGU(s) in units of the applicable emissions standard (i.e., either kg/MWh or lb/MMBtu). You must use the hourly CO2 mass emissions calculated under § 60.5535(b) or (c), as applicable, and either the generating load data from § 60.5535(d)(1) for output-based calculations or the heat input data from § 60.5535(d)(2) for heat-input-based calculations. Combustion turbines firing non-uniform fuels that contain CO2 prior to combustion (e.g., blast furnace gas or landfill gas) may sample the fuel stream to determine the quantity of CO2 present in the fuel prior to combustion and exclude this portion of the CO2 mass emissions from compliance determinations.

                (1) Each compliance period shall include only “valid operating hours” in the compliance period, i.e., operating hours for which:

                (i) “Valid data” (as defined in § 60.5580) are obtained for all of the parameters used to determine the hourly CO2 mass emissions (kg) and, if a heat input-based standard applies, all the parameters used to determine total heat input for the hour are also obtained; and

                (ii) The corresponding hourly gross or net energy output value is also valid data (Note: For hours with no useful output, zero is considered to be a valid value).
                (2) You must exclude operating hours in which:

                (i) The substitute data provisions of part 75 of this chapter are applied for any of the parameters used to determine the hourly CO2 mass emissions or, if a heat input-based standard applies, for any parameters used to determine the hourly heat input; or

                (ii) An exceedance of the full-scale range of a continuous emission monitoring system occurs for any of the parameters used to determine the hourly CO2 mass emissions or, if applicable, to determine the hourly heat input; or
                (iii) The total gross or net energy output (Pgross/net) or, if applicable, the total heat input is unavailable.
                (3) For each compliance period, at least 95 percent of the operating hours in the compliance period must be valid operating hours, as defined in paragraph (a)(1) of this section.
                (4) You must calculate the total CO2 mass emissions by summing the valid hourly CO2 mass emissions values from § 60.5535 for all of the valid operating hours in the compliance period.
                (5) Sources subject to output based standards. For each valid operating hour of the compliance period that was used in paragraph (a)(4) of this section to calculate the total CO2 mass emissions, you must determine Pgross/net (the corresponding hourly gross or net energy output in MWh) according to the procedures in paragraphs (a)(3)(i) and (ii) of this section, as appropriate for the type of affected EGU(s). For an operating hour in which a valid CO2 mass emissions value is determined according to paragraph (a)(1)(i) of this section, if there is no gross or net electrical output, but there is mechanical or useful thermal output, you must still determine the gross or net energy output for that hour. In addition, for an operating hour in which a valid CO2 mass emissions value is determined according to paragraph (a)(1)(i) of this section, but there is no (i.e., zero) gross electrical, mechanical, or useful thermal output, you must use that hour in the compliance determination. For hours or partial hours where the gross electric output is equal to or less than the auxiliary loads, net electric output shall be counted as zero for this calculation.
                (i) Calculate Pgross/net for your affected EGU using the following equation. All terms in the equation must be expressed in units of megawatt-hours (MWh). To convert each hourly gross or net energy output (consistent with § 60.5520) value reported under part 75 of this chapter to MWh, multiply by the corresponding EGU or stack operating time.
                
                  ER23OC15.003
                
                
                  Where:
                  
                  Pgross/net = In accordance with § 60.5520, gross or net energy output of your affected EGU for each valid operating hour (as defined in § 60.5540(a)(1)) in MWh.
                  (Pe)ST = Electric energy output plus mechanical energy output (if any) of steam turbines in MWh.
                  (Pe)CT = Electric energy output plus mechanical energy output (if any) of stationary combustion turbine(s) in MWh.
                  (Pe)IE = Electric energy output plus mechanical energy output (if any) of your affected EGU's integrated equipment that provides electricity or mechanical energy to the affected EGU or auxiliary equipment in MWh.
                  (Pe)FW = Electric energy used to power boiler feedwater pumps at steam generating units in MWh. Not applicable to stationary combustion turbines, IGCC EGUs, or EGUs complying with a net energy output based standard.
                  (Pe)A = Electric energy used for any auxiliary loads in MWh. Not applicable for determining Pgross.
                  (Pt)PS = Useful thermal output of steam (measured relative to SATP conditions, as applicable) that is used for applications that do not generate additional electricity, produce mechanical energy output, or enhance the performance of the affected EGU. This is calculated using the equation specified in paragraph (a)(5)(ii) of this section in MWh.
                  (Pt)HR = Non steam useful thermal output (measured relative to SATP conditions, as applicable) from heat recovery that is used for applications other than steam generation or performance enhancement of the affected EGU in MWh.
                  (Pt)IE = Useful thermal output (relative to SATP conditions, as applicable) from any integrated equipment is used for applications that do not generate additional steam, electricity, produce mechanical energy output, or enhance the performance of the affected EGU in MWh.
                  TDF = Electric Transmission and Distribution Factor of 0.95 for a combined heat and power affected EGU where at least on an annual basis 20.0 percent of the total gross or net energy output consists of electric or direct mechanical output and 20.0 percent of the total gross or net energy output consists of useful thermal output on a 12-operating-month rolling average basis, or 1.0 for all other affected EGUs.
                
                

                (ii) If applicable to your affected EGU (for example, for combined heat and power), you must calculate (Pt)PS using the following equation:
                
                  ER23OC15.004
                
                
                  Where:
                  
                  Qm = Measured steam flow in kilograms (kg) (or pounds (lb)) for the operating hour.
                  H = Enthalpy of the steam at measured temperature and pressure (relative to SATP conditions or the energy in the condensate return line, as applicable) in Joules per kilogram (J/kg) (or Btu/lb).
                  CF = Conversion factor of 3.6 × 109 J/MWh or 3.413 × 106 Btu/MWh.
                
                
                (6) Calculation of annual basis for standard. Sources complying with energy output-based standards must calculate the basis (i.e., denominator) of their actual annual emission rate in accordance with paragraph (a)(6)(i) of this section. Sources complying with heat input based standards must calculate the basis of their actual annual emission rate in accordance with paragraph (a)(6)(ii) of this section.
                (i) In accordance with § 60.5520 if you are subject to an output-based standard, you must calculate the total gross or net energy output for the affected EGU's compliance period by summing the hourly gross or net energy output values for the affected EGU that you determined under paragraph (a)(5) of this section for all of the valid operating hours in the applicable compliance period.
                (ii) If you are subject to a heat input-based standard, you must calculate the total heat input for each fuel fired during the compliance period. The calculation of total heat input for each individual fuel must include all valid operating hours and must also be consistent with any fuel-specific procedures specified within your selected monitoring option under § 60.5535(d)(2).

                (7) If you are subject to an output-based standard, you must calculate the CO2 mass emissions rate for the affected EGU(s) (kg/MWh) by dividing the total CO2 mass emissions value calculated according to the procedures in paragraph (a)(4) of this section by the total gross or net energy output value calculated according to the procedures in paragraph (a)(6)(i) of this section. Round off the result to two significant figures if the calculated value is less than 1,000; round the result to three significant figures if the calculated value is greater than 1,000. If you are subject to a heat input-based standard, you must calculate the CO2 mass emissions rate for the affected EGU(s) (lb/MMBtu) by dividing the total CO2 mass emissions value calculated according to the procedures in paragraph (a)(4) of this section by the total heat input calculated according to the procedures in paragraph (a)(6)(ii) of this section. Round off the result to two significant figures.

                (b) In accordance with § 60.5520, to demonstrate compliance with the applicable CO2 emission standard, for the initial and each subsequent 12-operating-month compliance period, the CO2 mass emissions rate for your affected EGU must be determined according to the procedures specified in paragraph (a)(1) through (7) of this section and must be less than or equal to the applicable CO2 emissions standard in table 1 or 2 of this part, or the emissions standard calculated in accordance with § 60.5525(a)(2).
              
            
            
              Notification, Reports, and Records
              
                § 60.5550
                What notifications must I submit and when?
                (a) You must prepare and submit the notifications specified in §§ 60.7(a)(1) and (3) and 60.19, as applicable to your affected EGU(s) (see table 3 of this subpart).
                (b) You must prepare and submit notifications specified in § 75.61 of this chapter, as applicable, to your affected EGUs.
              
              
                § 60.5555
                What reports must I submit and when?
                (a) You must prepare and submit reports according to paragraphs (a) through (d) of this section, as applicable.
                (1) For affected EGUs that are required by § 60.5525 to conduct initial and on-going compliance determinations on a 12-operating-month rolling average basis, you must submit electronic quarterly reports as follows. After you have accumulated the first 12-operating months for the affected EGU, you must submit a report for the calendar quarter that includes the twelfth operating month no later than 30 days after the end of that quarter. Thereafter, you must submit a report for each subsequent calendar quarter, no later than 30 days after the end of the quarter.
                (2) In each quarterly report you must include the following information, as applicable:
                (i) Each rolling average CO2 mass emissions rate for which the last (twelfth) operating month in a 12-operating-month compliance period falls within the calendar quarter. You must calculate each average CO2 mass emissions rate for the compliance period according to the procedures in § 60.5540. You must report the dates (month and year) of the first and twelfth operating months in each compliance period for which you performed a CO2 mass emissions rate calculation. If there are no compliance periods that end in the quarter, you must include a statement to that effect;

                (ii) If one or more compliance periods end in the quarter, you must identify each operating month in the calendar quarter where your EGU violated the applicable CO2 emission standard;
                (iii) If one or more compliance periods end in the quarter and there are no violations for the affected EGU, you must include a statement indicating this in the report;

                (iv) The percentage of valid operating hours in each 12-operating-month compliance period described in paragraph (a)(1)(i) of this section (i.e., the total number of valid operating hours (as defined in § 60.5540(a)(1)) in that period divided by the total number of operating hours in that period, multiplied by 100 percent);
                (v) Consistent with § 60.5520, the CO2 emissions standard (as identified in table 1 or 2 of this part) with which your affected EGU must comply; and

                (vi) Consistent with § 60.5520, an indication whether or not the hourly gross or net energy output (Pgross/net) values used in the compliance determinations are based solely upon gross electrical load.
                (3) In the final quarterly report of each calendar year, you must include the following:
                (i) Consistent with § 60.5520, gross energy output or net energy output sold to an electric grid, as applicable to the units of your emission standard, over the four quarters of the calendar year; and
                (ii) The potential electric output of the EGU.
                (b) You must submit all electronic reports required under paragraph (a) of this section using the Emissions Collection and Monitoring Plan System (ECMPS) Client Tool provided by the Clean Air Markets Division in the Office of Atmospheric Programs of EPA.
                (c)(1) For affected EGUs under this subpart that are also subject to the Acid Rain Program, you must meet all applicable reporting requirements and submit reports as required under subpart G of part 75 of this chapter.

                (2) For affected EGUs under this subpart that are not in the Acid Rain Program, you must also meet the reporting requirements and submit reports as required under subpart G of part 75 of this chapter, to the extent that those requirements and reports provide applicable data for the compliance demonstrations required under this subpart.

                (3)(i) For all newly-constructed affected EGUs under this subpart that are also subject to the Acid Rain Program, you must begin submitting the quarterly electronic emissions reports described in paragraph (c)(1) of this section in accordance with § 75.64(a) of this chapter, i.e., beginning with data recorded on and after the earlier of:
                (A) The date of provisional certification, as defined in § 75.20(a)(3) of this chapter; or
                (B) 180 days after the date on which the EGU commences commercial operation (as defined in § 72.2 of this chapter).
                (ii) For newly-constructed affected EGUs under this subpart that are not subject to the Acid Rain Program, you must begin submitting the quarterly electronic reports described in paragraph (c)(2) of this section, beginning with data recorded on and after:
                (A) The date on which reporting is required to begin under § 75.64(a) of this chapter, if that date occurs on or after October 23, 2015; or
                (B) October 23, 2015, if the date on which reporting would ordinarily be required to begin under § 75.64(a) of this chapter has passed prior to October 23, 2015.
                (iii) For reconstructed or modified units, reporting of emissions data shall begin at the date on which the EGU becomes an affected unit under this subpart, provided that the ECMPS Client Tool is able to receive and process net energy output data on that date. Otherwise, emissions data reporting shall be on a gross energy output basis until the date that the Client Tool is first able to receive and process net energy output data.

                (4) If any required monitoring system has not been provisionally certified by the applicable date on which emissions data reporting is required to begin under paragraph (c)(3) of this section, the maximum (or in some cases, minimum) potential value for the parameter measured by the monitoring system shall be reported until the required certification testing is successfully completed, in accordance with § 75.4(j) of this chapter, § 75.37(b) of this chapter, or section 2.4 of appendix D to part 75 of this chapter (as applicable). Operating hours in which CO2 mass emission rates are calculated using maximum potential values are not “valid operating hours” (as defined in § 60.5540(a)(1)), and shall not be used in the compliance determinations under § 60.5540.
                (d) For affected EGUs subject to the Acid Rain Program, the reports required under paragraphs (a) and (c)(1) of this section shall be submitted by:
                (1) The person appointed as the Designated Representative (DR) under § 72.20 of this chapter; or
                (2) The person appointed as the Alternate Designated Representative (ADR) under § 72.22 of this chapter; or
                (3) A person (or persons) authorized by the DR or ADR under § 72.26 of this chapter to make the required submissions.
                (e) For affected EGUs that are not subject to the Acid Rain Program, the owner or operator shall appoint a DR and (optionally) an ADR to submit the reports required under paragraphs (a) and (c)(2) of this section. The DR and ADR must register with the Clean Air Markets Division (CAMD) Business System. The DR may delegate the authority to make the required submissions to one or more persons.
                (f) If your affected EGU captures CO2 to meet the applicable emission limit, you must report in accordance with the requirements of 40 CFR part 98, subpart PP and either:
                (1) Report in accordance with the requirements of 40 CFR part 98, subpart RR, if injection occurs on-site, or
                (2) Transfer the captured CO2 to an EGU or facility that reports in accordance with the requirements of 40 CFR part 98, subpart RR, if injection occurs off-site.
                (3) Transfer the captured CO2 to a facility that has received an innovative technology waiver from EPA pursuant to paragraph (g) of this section.

                (g) Any person may request the Administrator to issue a waiver of the requirement that captured CO2 from an affected EGU be transferred to a facility reporting under 40 CFR part 98, subpart RR. To receive a waiver, the applicant must demonstrate to the Administrator that its technology will store captured CO2 as effectively as geologic sequestration, and that the proposed technology will not cause or contribute to an unreasonable risk to public health, welfare, or safety. In making this determination, the Administrator shall consider (among other factors) operating history of the technology, whether the technology will increase emissions or other releases of any pollutant other than CO2, and permanence of the CO2 storage. The Administrator may test the system itself, or require the applicant to perform any tests considered by the Administrator to be necessary to show the technology's effectiveness, safety, and ability to store captured CO2 without release. The Administrator may grant conditional approval of a technology, with the approval conditioned on monitoring and reporting of operations. The Administrator may also withdraw approval of the waiver on evidence of releases of CO2 or other pollutants. The Administrator will provide notice to the public of any application under this provision and provide public notice of any proposed action on a petition before the Administrator takes final action.
              
              
                § 60.5560
                What records must I maintain?
                (a) You must maintain records of the information you used to demonstrate compliance with this subpart as specified in § 60.7(b) and (f).
                (b)(1) For affected EGUs subject to the Acid Rain Program, you must follow the applicable recordkeeping requirements and maintain records as required under subpart F of part 75 of this chapter.
                (2) For affected EGUs that are not subject to the Acid Rain Program, you must also follow the recordkeeping requirements and maintain records as required under subpart F of part 75 of this chapter, to the extent that those records provide applicable data for the compliance determinations required under this subpart. Regardless of the prior sentence, at a minimum, the following records must be kept, as applicable to the types of continuous monitoring systems used to demonstrate compliance under this subpart:
                (i) Monitoring plan records under § 75.53(g) and (h) of this chapter;
                (ii) Operating parameter records under § 75.57(b)(1) through (4) of this chapter;
                (iii) The records under § 75.57(c)(2) of this chapter, for stack gas volumetric flow rate;
                (iv) The records under § 75.57(c)(3) of this chapter for continuous moisture monitoring systems;

                (v) The records under § 75.57(e)(1) of this chapter, except for paragraph (e)(1)(x), for CO2 concentration monitoring systems or O2 monitors used to calculate CO2 concentration;
                (vi) The records under § 75.58(c)(1) of this chapter, specifically paragraphs (c)(1)(i), (ii), and (viii) through (xiv), for oil flow meters;
                (vii) The records under § 75.58(c)(4) of this chapter, specifically paragraphs (c)(4)(i), (ii), (iv), (v), and (vii) through (xi), for gas flow meters;
                (viii) The quality-assurance records under § 75.59(a) of this chapter, specifically paragraphs (a)(1) through (12) and (15), for CEMS;
                (ix) The quality-assurance records under § 75.59(a) of this chapter, specifically paragraphs (b)(1) through (4), for fuel flow meters; and
                (x) Records of data acquisition and handling system (DAHS) verification under § 75.59(e) of this chapter.

                (c) You must keep records of the calculations you performed to determine the hourly and total CO2 mass emissions (tons) for:
                (1) Each operating month (for all affected EGUs); and
                (2) Each compliance period, including, each 12-operating-month compliance period.
                (d) Consistent with § 60.5520, you must keep records of the applicable data recorded and calculations performed that you used to determine your affected EGU's gross or net energy output for each operating month.

                (e) You must keep records of the calculations you performed to determine the percentage of valid CO2 mass emission rates in each compliance period.
                

                (f) You must keep records of the calculations you performed to assess compliance with each applicable CO2 mass emissions standard in Table 1 or 2 of this subpart.
                (g) You must keep records of the calculations you performed to determine any site-specific carbon-based F-factors you used in the emissions calculations (if applicable).
              
              
                § 60.5565
                In what form and how long must I keep my records?
                (a) Your records must be in a form suitable and readily available for expeditious review.
                (b) You must maintain each record for 3 years after the date of conclusion of each compliance period.
                (c) You must maintain each record on site for at least 2 years after the date of each occurrence, measurement, maintenance, corrective action, report, or record, according to § 60.7. Records that are accessible from a central location by a computer or other means that instantly provide access at the site meet this requirement. You may maintain the records off site for the remaining year(s) as required by this subpart.
              
            
            
              Other Requirements and Information
              
                § 60.5570
                What parts of the general provisions apply to my affected EGU?
                Notwithstanding any other provision of this chapter, certain parts of the general provisions in §§ 60.1 through 60.19, listed in table 3 to this subpart, do not apply to your affected EGU.
              
              
                § 60.5575
                Who implements and enforces this subpart?
                (a) This subpart can be implemented and enforced by the EPA, or a delegated authority such as your state, local, or tribal agency. If the Administrator has delegated authority to your state, local, or tribal agency, then that agency (as well as the EPA) has the authority to implement and enforce this subpart. You should contact your EPA Regional Office to find out if this subpart is delegated to your state, local, or tribal agency.
                (b) In delegating implementation and enforcement authority of this subpart to a state, local, or tribal agency, the Administrator retains the authorities listed in paragraphs (b)(1) through (5) of this section and does not transfer them to the state, local, or tribal agency. In addition, the EPA retains oversight of this subpart and can take enforcement actions, as appropriate.
                (1) Approval of alternatives to the emission standards.
                (2) Approval of major alternatives to test methods.
                (3) Approval of major alternatives to monitoring.
                (4) Approval of major alternatives to recordkeeping and reporting.
                (5) Performance test and data reduction waivers under § 60.8(b).
              
              
                § 60.5580
                What definitions apply to this subpart?
                As used in this subpart, all terms not defined herein will have the meaning given them in the Clean Air Act and in subpart A (general provisions of this part).
                
                  Annual capacity factor means the ratio between the actual heat input to an EGU during a calendar year and the potential heat input to the EGU had it been operated for 8,760 hours during a calendar year at the base load rating.
                
                  Base load rating means the maximum amount of heat input (fuel) that an EGU can combust on a steady state basis, as determined by the physical design and characteristics of the EGU at ISO conditions. For a stationary combustion turbine, base load rating includes the heat input from duct burners.
                
                  Coal means all solid fuels classified as anthracite, bituminous, subbituminous, or lignite by ASTM International in ASTM D388-99 (Reapproved 2004) ε1 (incorporated by reference, see § 60.17), coal refuse, and petroleum coke. Synthetic fuels derived from coal for the purpose of creating useful heat, including, but not limited to, solvent-refined coal, gasified coal (not meeting the definition of natural gas), coal-oil mixtures, and coal-water mixtures are included in this definition for the purposes of this subpart.
                
                  Combined cycle unit means an electric generating unit that uses a stationary combustion turbine from which the heat from the turbine exhaust gases is recovered by a heat recovery steam generating unit (HRSG) to generate additional electricity.
                
                  Combined heat and power unit or CHP unit, (also known as “cogeneration”) means an electric generating unit that that use a steam generating unit or stationary combustion turbine to simultaneously produce both electric (or mechanical) and useful thermal output from the same primary energy source.
                
                  Design efficiency means the rated overall net efficiency (e.g., electric plus useful thermal output) on a lower heating value basis at the base load rating, at ISO conditions, and at the maximum useful thermal output (e.g., CHP unit with condensing steam turbines would determine the design efficiency at the maximum level of extraction and/or bypass). Design efficiency shall be determined using one of the following methods: ASME PTC 22 Gas Turbines (incorporated by reference, see § 60.17), ASME PTC 46 Overall Plant Performance (incorporated by reference, see § 60.17) or ISO 2314 Gas turbines—acceptance tests (incorporated by reference, see § 60.17).
                
                  Distillate oil means fuel oils that comply with the specifications for fuel oil numbers 1 and 2, as defined by ASTM International in ASTM D396-98 (incorporated by reference, see § 60.17); diesel fuel oil numbers 1 and 2, as defined by ASTM International in ASTM D975-08a (incorporated by reference, see § 60.17); kerosene, as defined by ASTM International in ASTM D3699 (incorporated by reference, see § 60.17); biodiesel as defined by ASTM International in ASTM D6751 (incorporated by reference, see § 60.17); or biodiesel blends as defined by ASTM International in ASTM D7467 (incorporated by reference, see § 60.17).
                
                  Electric Generating units or EGU means any steam generating unit, IGCC unit, or stationary combustion turbine that is subject to this rule (i.e., meets the applicability criteria)
                
                  Fossil fuel means natural gas, petroleum, coal, and any form of solid, liquid, or gaseous fuel derived from such material for the purpose of creating useful heat.
                
                  Gaseous fuel means any fuel that is present as a gas at ISO conditions and includes, but is not limited to, natural gas, refinery fuel gas, process gas, coke-oven gas, synthetic gas, and gasified coal.
                
                  Gross energy output means:
                (1) For stationary combustion turbines and IGCC, the gross electric or direct mechanical output from both the EGU (including, but not limited to, output from steam turbine(s), combustion turbine(s), and gas expander(s)) plus 100 percent of the useful thermal output.
                (2) For steam generating units, the gross electric or mechanical output from the affected EGU(s) (including, but not limited to, output from steam turbine(s), combustion turbine(s), and gas expander(s)) minus any electricity used to power the feedwater pumps plus 100 percent of the useful thermal output;
                (3) For combined heat and power facilities where at least 20.0 percent of the total gross energy output consists of electric or direct mechanical output and 20.0 percent of the total gross energy output consists of useful thermal output on a 12-operating-month rolling average basis, the gross electric or mechanical output from the affected EGU (including, but not limited to, output from steam turbine(s), combustion turbine(s), and gas expander(s)) minus any electricity used to power the feedwater pumps (the electric auxiliary load of boiler feedwater pumps is not applicable to IGCC facilities), that difference divided by 0.95, plus 100 percent of the useful thermal output.
                
                  Heat recovery steam generating unit (HRSG) means an EGU in which hot exhaust gases from the combustion turbine engine are routed in order to extract heat from the gases and generate useful output. Heat recovery steam generating units can be used with or without duct burners.
                
                  Integrated gasification combined cycle facility or IGCC means a combined cycle facility that is designed to burn fuels containing 50 percent (by heat input) or more solid-derived fuel not meeting the definition of natural gas, plus any integrated equipment that provides electricity or useful thermal output to the affected EGU or auxiliary equipment. The Administrator may waive the 50 percent solid-derived fuel requirement during periods of the gasification system construction, startup and commissioning, shutdown, or repair. No solid fuel is directly burned in the EGU during operation.
                
                  ISO conditions means 288 Kelvin (15 °C), 60 percent relative humidity and 101.3 kilopascals pressure.
                
                  Liquid fuel means any fuel that is present as a liquid at ISO conditions and includes, but is not limited to, distillate oil and residual oil.
                
                  Mechanical output means the useful mechanical energy that is not used to operate the affected EGU(s), generate electricity and/or thermal energy, or to enhance the performance of the affected EGU. Mechanical energy measured in horsepower hour should be converted into MWh by multiplying it by 745.7 then dividing by 1,000,000.
                
                  Natural gas means a fluid mixture of hydrocarbons (e.g., methane, ethane, or propane), composed of at least 70 percent methane by volume or that has a gross calorific value between 35 and 41 megajoules (MJ) per dry standard cubic meter (950 and 1,100 Btu per dry standard cubic foot), that maintains a gaseous state under ISO conditions. Finally, natural gas does not include the following gaseous fuels: Landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable CO2 content or heating value.
                
                  Net-electric output means the amount of gross generation the generator(s) produces (including, but not limited to, output from steam turbine(s), combustion turbine(s), and gas expander(s)), as measured at the generator terminals, less the electricity used to operate the plant (i.e., auxiliary loads); such uses include fuel handling equipment, pumps, fans, pollution control equipment, other electricity needs, and transformer losses as measured at the transmission side of the step up transformer (e.g., the point of sale).
                
                  Net-electric sales means:
                (1) The gross electric sales to the utility power distribution system minus purchased power; or
                (2) For combined heat and power facilities where at least 20.0 percent of the total gross energy output consists of electric or direct mechanical output and at least 20.0 percent of the total gross energy output consists of useful thermal output on an annual basis, the gross electric sales to the utility power distribution system minus purchased power of the thermal host facility or facilities.
                (3) Electricity supplied to other facilities that produce electricity to offset auxiliary loads are included when calculating net-electric sales.
                (4) Electric sales that that result from a system emergency are not included when calculating net-electric sales.
                
                  Net energy output means:
                (1) The net electric or mechanical output from the affected EGU plus 100 percent of the useful thermal output; or
                (2) For combined heat and power facilities where at least 20.0 percent of the total gross or net energy output consists of electric or direct mechanical output and at least 20.0 percent of the total gross or net energy output consists of useful thermal output on a 12-operating-month rolling average basis, the net electric or mechanical output from the affected EGU divided by 0.95, plus 100 percent of the useful thermal output.
                
                  Operating month means a calendar month during which any fuel is combusted in the affected EGU at any time.
                
                  Petroleum means crude oil or a fuel derived from crude oil, including, but not limited to, distillate and residual oil.
                
                  Potential electric output means 33 percent or the base load rating design efficiency at the maximum electric production rate (e.g., CHP units with condensing steam turbines will operate at maximum electric production), whichever is greater, multiplied by the base load rating (expressed in MMBtu/h) of the EGU, multiplied by 106 Btu/MMBtu, divided by 3,413 Btu/KWh, divided by 1,000 kWh/MWh, and multiplied by 8,760 h/yr (e.g., a 35 percent efficient affected EGU with a 100 MW (341 MMBtu/h) fossil fuel heat input capacity would have a 306,000 MWh 12-month potential electric output capacity).
                
                
                  Solid fuel means any fuel that has a definite shape and volume, has no tendency to flow or disperse under moderate stress, and is not liquid or gaseous at ISO conditions. This includes, but is not limited to, coal, biomass, and pulverized solid fuels.
                
                  Standard ambient temperature and pressure (SATP) conditions means 298.15 Kelvin (25 °C, 77 °F) and 100.0 kilopascals (14.504 psi, 0.987 atm) pressure. The enthalpy of water at SATP conditions is 50 Btu/lb.
                
                  Stationary combustion turbine means all equipment including, but not limited to, the turbine engine, the fuel, air, lubrication and exhaust gas systems, control systems (except emissions control equipment), heat recovery system, fuel compressor, heater, and/or pump, post-combustion emission control technology, and any ancillary components and sub-components comprising any simple cycle stationary combustion turbine, any combined cycle combustion turbine, and any combined heat and power combustion turbine based system plus any integrated equipment that provides electricity or useful thermal output to the combustion turbine engine, heat recovery system or auxiliary equipment. Stationary means that the combustion turbine is not self-propelled or intended to be propelled while performing its function. It may, however, be mounted on a vehicle for portability. A stationary combustion turbine that burns any solid fuel directly is considered a steam generating unit.
                
                  Steam generating unit means any furnace, boiler, or other device used for combusting fuel and producing steam (nuclear steam generators are not included) plus any integrated equipment that provides electricity or useful thermal output to the affected EGU(s) or auxiliary equipment.
                
                  System emergency means any abnormal system condition that the Regional Transmission Organizations (RTO), Independent System Operators (ISO) or control area Administrator determines requires immediate automatic or manual action to prevent or limit loss of transmission facilities or generators that could adversely affect the reliability of the power system and therefore call for maximum generation resources to operate in the affected area, or for the specific affected EGU to operate to avert loss of load.
                
                  Useful thermal output means the thermal energy made available for use in any heating application (e.g., steam delivered to an industrial process for a heating application, including thermal cooling applications) that is not used for electric generation, mechanical output at the affected EGU, to directly enhance the performance of the affected EGU (e.g., economizer output is not useful thermal output, but thermal energy used to reduce fuel moisture is considered useful thermal output), or to supply energy to a pollution control device at the affected EGU. Useful thermal output for affected EGU(s) with no condensate return (or other thermal energy input to the affected EGU(s)) or where measuring the energy in the condensate (or other thermal energy input to the affected EGU(s)) would not meaningfully impact the emission rate calculation is measured against the energy in the thermal output at SATP conditions. Affected EGU(s) with meaningful energy in the condensate return (or other thermal energy input to the affected EGU) must measure the energy in the condensate and subtract that energy relative to SATP conditions from the measured thermal output.
                
                  Valid data means quality-assured data generated by continuous monitoring systems that are installed, operated, and maintained according to part 75 of this chapter. For CEMS, the initial certification requirements in § 75.20 of this chapter and appendix A to part 75 of this chapter must be met before quality-assured data are reported under this subpart; for on-going quality assurance, the daily, quarterly, and semiannual/annual test requirements in sections 2.1, 2.2, and 2.3 of appendix B to part 75 of this chapter must be met and the data validation criteria in sections 2.1.5, 2.2.3, and 2.3.2 of appendix B to part 75 of this chapter apply. For fuel flow meters, the initial certification requirements in section 2.1.5 of appendix D to part 75 of this chapter must be met before quality-assured data are reported under this subpart (except for qualifying commercial billing meters under section 2.1.4.2 of appendix D to part 75), and for on-going quality assurance, the provisions in section 2.1.6 of appendix D to part 75 apply (except for qualifying commercial billing meters).
                
                  Violation means a specified averaging period over which the CO2 emissions rate is higher than the applicable emissions standard located in table 1 or 2 of this subpart.
              
            
            
              Pt. 60, Subpt. TTTT, Table 1
              Table 1 of Subpart TTTT of Part 60—CO2 Emission Standards for Affected Steam Generating Units and Integrated Gasification Combined Cycle Facilities That Commenced Construction After January 8, 2014 and Reconstruction or Modification After June 18, 2014
              
                [Note: Numerical values of 1,000 or greater have a minimum of 3 significant figures and numerical values of less than 1,000 have a minimum of 2 significant figures]
                
                  Affected EGU
                  CO2 Emission standard
                
                
                  Newly constructed steam generating unit or integrated gasification combined cycle (IGCC)
                  640 kg CO2/MWh of gross energy output (1,400 lb CO2/MWh).
                
                
                  Reconstructed steam generating unit or IGCC that has base load rating of 2,100 GJ/h (2,000 MMBtu/h) or less
                  910 kg of CO2 per MWh of gross energy output (2,000 lb CO2/MWh).
                
                
                  Reconstructed steam generating unit or IGCC that has a base load rating greater than 2,100 GJ/h (2,000 MMBtu/h)
                  820 kg of CO2 per MWh of gross energy output (1,800 lb CO2/MWh).
                
                
                  Modified steam generating unit or IGCC

                  A unit-specific emission limit determined by the unit's best historical annual CO2 emission rate (from 2002 to the date of the modification); the emission limit will be no lower than:
                
                
                   
                  1. 1,800 lb CO2/MWh-gross for units with a base load rating greater than 2,000 MMBtu/h; or
                
                
                   
                  2. 2,000 lb CO2/MWh-gross for units with a base load rating of 2,000 MMBtu/h or less.
                
              
            
            
              Pt. 60, Subpt. TTTT, Table 2
              Table 2 of Subpart TTTT of Part 60—CO2 Emission Standards for Affected Stationary Combustion Turbines That Commenced Construction After January 8, 2014 and Reconstruction After June 18, 2014 (Net Energy Output-Based Standards Applicable as Approved by the Administrator)
              
                [Note: Numerical values of 1,000 or greater have a minimum of 3 significant figures and numerical values of less than 1,000 have a minimum of 2 significant figures]
                
                  Affected EGU
                  CO2 Emission standard
                
                
                  Newly constructed or reconstructed stationary combustion turbine that supplies more than its design efficiency or 50 percent, whichever is less, times its potential electric output as net-electric sales on both a 12-operating month and a 3-year rolling average basis and combusts more than 90% natural gas on a heat input basis on a 12-operating-month rolling average basis
                  450 kg of CO2 per MWh of gross energy output (1,000 lb CO2/MWh); or470 kilograms (kg) of CO2 per megawatt-hour (MWh) of net energy output (1,030 lb/MWh).
                  
                
                
                  Newly constructed or reconstructed stationary combustion turbine that supplies its design efficiency or 50 percent, whichever is less, times its potential electric output or less as net-electric sales on either a 12-operating month or a 3-year rolling average basis and combusts more than 90% natural gas on a heat input basis on a 12-operating-month rolling average basis
                  50 kg CO2 per gigajoule (GJ) of heat input (120 lb CO2/MMBtu).
                
                
                  Newly constructed and reconstructed stationary combustion turbine that combusts 90% or less natural gas on a heat input basis on a 12-operating-month rolling average basis
                  50 kg CO2/GJ of heat input (120 lb/MMBtu) to 69 kg CO2/GJ of heat input (160 lb/MMBtu) as determined by the procedures in § 60.5525.
                
              
            
            
              Pt. 60, Subpt. TTTT, Table 3
              Table 3 to Subpart TTTT of Part 60—Applicability of Subpart A of Part 60 (General Provisions) to Subpart TTTT
              
                
                  Generalprovisions
                    citation
                  
                  Subject of citation
                  Applies to subpart TTTT
                  Explanation
                
                
                  § 60.1
                  Applicability
                  Yes
                
                
                  § 60.2
                  Definitions
                  Yes
                  Additional terms defined in § 60.5580.
                
                
                  § 60.3
                  Units and Abbreviations
                  Yes
                
                
                  
                  § 60.4
                  Address
                  Yes
                  Does not apply to information reported electronically through ECMPS. Duplicate submittals are not required.
                
                
                  § 60.5
                  Determination of construction or modification
                  Yes
                
                
                  § 60.6
                  Review of plans
                  Yes
                
                
                  § 60.7
                  Notification and Recordkeeping
                  Yes
                  Only the requirements to submit the notifications in § 60.7(a)(1) and (3) and to keep records of malfunctions in § 60.7(b), if applicable.
                
                
                  § 60.8
                  Performance tests
                  No
                
                
                  § 60.9
                  Availability of Information
                  Yes
                
                
                  § 60.10
                  State authority
                  Yes
                
                
                  § 60.11
                  Compliance with standards and maintenance requirements
                  No
                
                
                  § 60.12
                  Circumvention
                  Yes
                
                
                  § 60.13
                  Monitoring requirements
                  No
                  All monitoring is done according to part 75.
                
                
                  § 60.14
                  Modification
                  Yes (steam generating units and IGCC facilities)No (stationary combustion turbines)
                  
                
                
                  § 60.15
                  Reconstruction
                  Yes
                
                
                  § 60.16
                  Priority list
                  No
                
                
                  § 60.17
                  Incorporations by reference
                  Yes
                
                
                  § 60.18
                  General control device requirements
                  No
                
                
                  § 60.19
                  General notification and reporting requirements
                  Yes
                  Does not apply to notifications under § 75.61 or to information reported through ECMPS.
                
              
            
          
          
            Subpart UUUUa—Emission Guidelines for Greenhouse Gas Emissions From Existing Electric Utility Generating Units
            
              Source:
              84 FR 32579, July 8, 2019, unless otherwise noted.
            
            
              Introduction
              
                § 60.5700a
                What is the purpose of this subpart?
                This subpart establishes emission guidelines and approval criteria for State plans that establish standards of performance limiting greenhouse gas (GHG) emissions from an affected steam generating unit. An affected steam generating unit for the purposes of this subpart, is referred to as a designated facility. These emission guidelines are developed in accordance with section 111(d) of the Clean Air Act and subpart Ba of this part. To the extent any requirement of this subpart is inconsistent with the requirements of subpart A or Ba of this part, the requirements of this subpart will apply.
              
              
                § 60.5705a
                Which pollutants are regulated by this subpart?

                (a) The pollutants regulated by this subpart are greenhouse gases. The emission guidelines for greenhouse gases established in this subpart are heat rate improvements which target achieving lower carbon dioxide (CO2) emission rates at designated facilities.
                (b) PSD and Title V Thresholds for Greenhouse Gases.
                (1) For the purposes of § 51.166(b)(49)(ii) of this chapter, with respect to GHG emissions from facilities, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Act as defined in § 51.166(b)(48) of this chapter and in any State Implementation Plan (SIP) approved by the EPA that is interpreted to incorporate, or specifically incorporates, § 51.166(b)(48) of this chapter.

                (2) For the purposes of § 52.21(b)(50)(ii) of this chapter, with respect to GHG emissions from facilities regulated in the plan, the “pollutant that is subject to the standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is subject to regulation under the Act as defined in § 52.21(b)(49) of this chapter.
                (3) For the purposes of § 70.2 of this chapter, with respect to greenhouse gas emissions from facilities regulated in the plan, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in § 70.2 of this chapter.
                (4) For the purposes of § 71.2 of this chapter, with respect to greenhouse gas emissions from facilities regulated in the plan, the “pollutant that is subject to any standard promulgated under section 111 of the Act” shall be considered to be the pollutant that otherwise is “subject to regulation” as defined in § 71.2 of this chapter.
              
              
                § 60.5710a
                Am I affected by this subpart?
                If you are the Governor of a State in the contiguous United States with one or more designated facilities that commenced construction on or before January 8, 2014, you are subject to this action and you must submit a State plan to the U.S. Environmental Protection Agency (EPA) that implements the emission guidelines contained in this subpart. If you are the Governor of a State in the contiguous United States with no designated facilities for which construction commenced on or before January 8, 2014, in your State, you must submit a negative declaration letter in place of the State plan.
              
              
                § 60.5715a
                What is the review and approval process for my plan?
                The EPA will review your plan according to § 60.27a to approve or disapprove such plan or revision or each portion thereof.
              
              
                § 60.5720a
                What if I do not submit a plan, my plan is incomplete, or my plan is not approvable?
                (a) If you do not submit a complete or an approvable plan the EPA will develop a Federal plan for your State according to § 60.27a. The Federal plan will implement the emission guidelines contained in this subpart. Owners and operators of designated facilities not covered by an approved plan must comply with a Federal plan implemented by the EPA for the State.
                (b) After a Federal plan has been implemented in your State, it will be withdrawn when your State submits, and the EPA approves, a plan.
              
              
                § 60.5725a
                In lieu of a State plan submittal, are there other acceptable option(s) for a State to meet its CAA section 111(d) obligations?
                A State may meet its CAA section 111(d) obligations only by submitting a State plan submittal or a negative declaration letter (if applicable).
              
              
                § 60.5730a
                Is there an approval process for a negative declaration letter?

                The EPA has no formal review process for negative declaration letters. Once your negative declaration letter has been received, the EPA will place a copy in the public docket and publish a notice in the Federal Register. If, at a later date, a designated facility for which construction commenced on or before January 8, 2014 is found in your State, you will be found to have failed to submit a plan as required, and a Federal plan implementing the emission guidelines contained in this subpart, when promulgated by the EPA, will apply to that designated facility until you submit, and the EPA approves, a State plan.
              
            
            
              State Plan Requirements
              
                § 60.5735a
                What must I include in my federally enforceable State plan?
                (a) You must include the components described in paragraphs (a)(1) through (4) of this section in your plan submittal. The final plan must meet the requirements of, and include the information required under, § 60.5740a.
                (1) Identification of designated facilities. Consistent with § 60.25a(a), you must identify the designated facilities covered by your plan and all designated facilities in your State that meet the applicability criteria in § 60.5775a. In addition, you must include an inventory of CO2 emissions from the designated facilities during the most recent calendar year for which data is available prior to the submission of the plan.
                
                (2) Standards of performance. You must provide a standard of performance for each designated facility according to § 60.5755a and compliance periods for each standard of performance according to § 60.5750a. Each standard of performance must reflect the degree of emission limitation achievable through application of the heat rate improvements described in § 60.5740a. In applying the heat rate improvements described in § 60.5740a, a state may consider remaining useful life and other factors, as provided for in § 60.24a(e).
                (3) Identification of applicable monitoring, reporting, and recordkeeping requirements for each designated facility. You must include in your plan all applicable monitoring, reporting and recordkeeping requirements for each designated facility and the requirements must be consistent with or no less stringent than the requirements specified in § 60.5785a.
                (4) State reporting. Your plan must include a description of the process, contents, and schedule for State reporting to the EPA about plan implementation and progress, including information required under § 60.5795a.
                (b) You must follow the requirements of subpart Ba of this part and demonstrate that they were met in your State plan.
              
              
                § 60.5740a
                What must I include in my plan submittal?
                (a) In addition to the components of the plan listed in § 60.5735a, a state plan submittal to the EPA must include the information in paragraphs (a)(1) through (8) of this section. This information must be submitted to the EPA as part of your plan submittal but will not be codified as part of the federally enforceable plan upon approval by EPA.
                (1) You must include a summary of how you determined each standard of performance for each designated facility according to § 60.5755a(a). You must include in the summary an evaluation of the applicability of each of the following heat rate improvements to each designated facility:
                (i) Neural network/intelligent sootblowers;
                (ii) Boiler feed pumps;
                (iii) Air heater and duct leakage control;
                (iv) Variable frequency drives;
                (v) Blade path upgrades for steam turbines;
                (vi) Redesign or replacement of economizer; and
                (vii) Improved operating and maintenance practices.
                (2)(i) As part of the summary under paragraph (a)(1) of this section regarding the applicability of each heat rate improvement to each designated facility, you must include an evaluation of the following degree of emission limitation achievable through application of the heat rate improvements:
                
                  Table 1 to Paragraph (a)(2)(i)—Most Impactful HRI Measures and Range of Their HRI Potential (%) by EGU Size
                  
                    HRI Measure
                    < 200 MW
                    Min
                    Max
                    200-500 MW
                    Min
                    Max
                    >500 MW
                    Min
                    Max
                  
                  
                    Neural Network/Intelligent Sootblowers
                    0.5
                    1.4
                    0.3
                    1.0
                    0.3
                    0.9
                  
                  
                    Boiler Feed Pumps
                    0.2
                    0.5
                    0.2
                    0.5
                    0.2
                    0.5
                  
                  
                    Air Heater & Duct Leakage Control
                    0.1
                    0.4
                    0.1
                    0.4
                    0.1
                    0.4
                  
                  
                    Variable Frequency Drives
                    0.2
                    0.9
                    0.2
                    1.0
                    0.2
                    1.0
                  
                  
                    Blade Path Upgrade (Steam Turbine)
                    0.9
                    2.7
                    1.0
                    2.9
                    1.0
                    2.9
                  
                  
                    Redesign/Replace Economizer
                    0.5
                    0.9
                    0.5
                    1.0
                    0.5
                    1.0
                  
                  
                    Improved Operating and Maintenance (O&M) Practices
                    Can range from 0 to > 2.0% depending on the unit's historical O&M practices.
                  
                
                
                (ii) In applying a standard of performance, if you consider remaining useful life and other factors for a designated facility as provided in § 60.24a(e), you must include a summary of the application of the relevant factors in deriving a standard of performance.
                (3) You must include a demonstration that each designated facility's standard of performance is quantifiable, permanent, verifiable, and enforceable according to § 60.5755a.
                (4) Your plan demonstration must include the information listed in paragraphs (a)(4)(i) through (v) of this section as applicable.
                (i) A summary of each designated facility's anticipated future operation characteristics, including:
                (A) Annual generation;
                (B) CO2 emissions;
                (C) Fuel use, fuel prices, fuel carbon content;
                (D) Fixed and variable operations and maintenance costs;
                (E) Heat rates; and
                (F) Electric generation capacity and capacity factors.
                (ii) A timeline for implementation.
                (iii) All wholesale electricity prices.
                (iv) A time period of analysis, which must extend through at least 2035.
                (v) A demonstration that each standard of performance included in your plan meets the requirements of § 60.5755a.
                (5) Your plan submittal must include certification that a hearing required under § 60.23a(c)on the State plan was held, a list of witnesses and their organizational affiliations, if any, appearing at the hearing, and a brief written summary of each presentation or written submission, pursuant to the requirements of § 60.23a(g).
                (6) Your plan submittal must include supporting material for your plan including:
                (i) Materials demonstrating the State's legal authority to implement and enforce each component of its plan, including standards of performance, pursuant to the requirements of §§ 60.26a and 60.5740a(a)(6);
                (ii) Materials supporting calculations for designated facility's standards of performance according to § 60.5755a; and
                (iii) Any other materials necessary to support evaluation of the plan by the EPA.
                (b) You must submit your final plan to the EPA according to § 60.5800a.
              
              
                § 60.5745a
                What are the timing requirements for submitting my plan?
                You must submit a plan with the information required under § 60.5740a by July 8, 2022.
              
              
                § 60.5750a
                What schedules and compliance periods must I include in my plan?
                The EPA is superseding the requirement at § 60.22a(b)(5) for EPA to provide compliance timelines in the emission guidelines. Each standard of performance for designated facilities regulated under the plan must include a compliance period that ensures the standard of performance reflects the degree of emission limitation achievable though application of the heat rate improvements used to calculate the standard. The schedules and compliance periods included in a plan must follow the requirements of § 60.24a.
              
              
                § 60.5755a
                What standards of performance must I include in my plan?
                (a) You must set a standard of performance for each designated facility within the state.

                (1) The standard of performance must be an emission performance rate relating mass of CO2 emitted per unit of energy (e.g. pounds of CO2 emitted per MWh).
                (2) In establishing any standard of performance, you must consider the applicability of each of the heat rate improvements and associated degree of emission limitation achievable included in § 60.5740a(a)(1) and (2) to the designated facility. You must include a demonstration in your plan submission for how you considered each heat rate improvement and associated degree of emission limitation achievable in calculating each standard of performance.

                (i) In applying a standard of performance to any designated facility, you may consider the source-specific factors included in § 60.24a(e).
                
                (ii) If you consider source-specific factors to apply a standard of performance, you must include a demonstration in your plan submission for how you considered such factors.
                (b) Standards of performance for designated facilities included under your plan must be demonstrated to be quantifiable, verifiable, permanent, and enforceable with respect to each designated facility. The plan submittal must include the methods by which each standard of performance meets each of the requirements in paragraphs (c) through (f) of this section.
                (c) A designated facility's standard of performance is quantifiable if it can be reliably measured in a manner that can be replicated.
                (d) A designated facility's standard of performance is verifiable if adequate monitoring, recordkeeping and reporting requirements are in place to enable the State and the Administrator to independently evaluate, measure, and verify compliance with the standard of performance.
                (e) A designated facility's standard of performance is permanent if the standard of performance must be met for each compliance period, unless it is replaced by another standard of performance in an approved plan revision.
                (f) A designated facility's standard of performance is enforceable if:
                (1) A technically accurate limitation or requirement and the time period for the limitation or requirement are specified;
                (2) Compliance requirements are clearly defined;
                (3) The designated facility responsible for compliance and liable for violations can be identified;
                (4) Each compliance activity or measure is enforceable as a practical matter; and
                (5) The Administrator, the State, and third parties maintain the ability to enforce against violations (including if a designated facility does not meet its standard of performance based on its emissions) and secure appropriate corrective actions, in the case of the Administrator pursuant to CAA sections 113(a) through (h), in the case of a State, pursuant to its plan, State law or CAA section 304, as applicable, and in the case of third parties, pursuant to CAA section 304.
              
              
                § 60.5760a
                What is the procedure for revising my plan?
                EPA-approved plans can be revised only with approval by the Administrator. The Administrator will approve a plan revision if it is satisfactory with respect to the applicable requirements of this subpart and any applicable requirements of subpart Ba of this part, including the requirements in § 60.5740a. If one (or more) of the elements of the plan set in § 60.5735a require revision, a request must be submitted to the Administrator indicating the proposed revisions to the plan.
              
              
                § 60.5765a
                What must I do to meet my plan obligations?
                To meet your plan obligations, you must demonstrate that your designated facilities are complying with their standards of performance as specified in § 60.5755a.
              
            
            
              Applicability of Plans to Designated Facilities
              
                § 60.5770a
                Does this subpart directly affect EGU owners or operators in my State?
                (a) This subpart does not directly affect EGU owners or operators in your State. However, designated facility owners or operators must comply with the plan that a State develops to implement the emission guidelines contained in this subpart.
                (b) If a State does not submit a plan to implement and enforce the emission guidelines contained in this subpart by July 8, 2022, or the date that EPA disapproves a final plan, the EPA will implement and enforce a Federal plan, as provided in § 60.27a(c), applicable to each designated facility within the State that commenced construction on or before January 8, 2014.
              
              
                § 60.5775a
                What designated facilities must I address in my State plan?
                (a) The EGUs that must be addressed by your plan are any designated facility that commenced construction on or before January 8, 2014.

                (b) A designated facility is a steam generating unit that meets the relevant applicability conditions specified in paragraphs (b)(1) through (3) of this section, as applicable, of this section except as provided in § 60.5780a.

                (1) Serves a generator connected to a utility power distribution system with a nameplate capacity greater than 25 MW-net (i.e., capable of selling greater than 25 MW of electricity).
                (2) Has a base load rating (i.e., design heat input capacity) greater than 260 GJ/hr (250 MMBtu/hr) heat input of fossil fuel (either alone or in combination with any other fuel).
                (3) Is an electric utility steam generating unit that burns coal for more than 10.0 percent of the average annual heat input during the 3 previous calendar years.
              
              
                § 60.5780a
                What EGUs are excluded from being designated facilities?
                (a) An EGU that is excluded from being a designated facility is:
                (1) An EGU that is subject to subpart TTTT of this part as a result of commencing construction, reconstruction or modification after the subpart TTTT applicability date;
                (2) A steam generating unit that is subject to a federally enforceable permit limiting annual net-electric sales to one-third or less of its potential electric output, or 219,000 MWh or less;
                (3) A stationary combustion turbine that meets the definition of a simple cycle stationary combustion turbine, a combined cycle stationary combustion turbine, or a combined heat and power combustion turbine;
                (4) An IGCC unit;
                (5) A non-fossil unit (i.e., a unit that is capable of combusting 50 percent or more non-fossil fuel) that has always limited the use of fossil fuels to 10 percent or less of the annual capacity factor or is subject to a federally enforceable permit limiting fossil fuel use to 10 percent or less of the annual capacity factor;
                (6) An EGU that serves a generator along with other steam generating unit(s), IGCC(s), or stationary combustion turbine(s) where the effective generation capacity (determined based on a prorated output of the base load rating of each steam generating unit, IGCC, or stationary combustion turbine) is 25 MW or less;
                (7) An EGU that is a municipal waste combustor unit that is subject to subpart Eb of this part;
                (8) An EGU that is a commercial or industrial solid waste incineration unit that is subject to subpart CCCC of this part; or
                (9) A steam generating unit that fires more than 50 percent non-fossil fuels.
                (b) [Reserved]
              
              
                § 60.5785a
                What applicable monitoring, recordkeeping, and reporting requirements do I need to include in my plan for designated facilities?
                (a) Your plan must include monitoring, recordkeeping, and reporting requirements for designated facilities. To satisfy this requirement, you have the option of either:
                (1) Specifying that sources must report emission and electricity generation data according to part 75 of this chapter; or
                (2) Including an alternative monitoring, recordkeeping, and reporting program that includes specifications for the following program elements:

                (i) Monitoring plans that specify the monitoring methods, systems, and formulas that will be used to measure CO2 emissions;

                (ii) Monitoring methods to continuously and accurately measure all CO2 emissions, CO2 emission rates, and other data necessary to determine compliance or assure data quality;
                (iii) Quality assurance test requirements to ensure monitoring systems provide reliable and accurate data for assessing and verifying compliance;
                (iv) Recordkeeping requirements;
                (v) Electronic reporting procedures and systems; and
                (vi) Data validation procedures for ensuring data are complete and calculated consistent with program rules, including procedures for determining substitute data in instances where required data would otherwise be incomplete.
                (b) [Reserved]
              
            
            
              Recordkeeping and Reporting Requirements
              
                § 60.5790a
                What are my recordkeeping requirements?

                (a) You must keep records of all information relied upon in support of any demonstration of plan components, plan requirements, supporting documentation, and the status of meeting the plan requirements defined in the plan. After the effective date of the plan, States must keep records of all information relied upon in support of any continued demonstration that the final standards of performance are being achieved.
                (b) You must keep records of all data submitted by the owner or operator of each designated facility that is used to determine compliance with each designated facility emissions standard or requirements in an approved State plan, consistent with the designated facility requirements listed in § 60.5785a.

                (c) If your State has a requirement for all hourly CO2 emissions and generation information to be used to calculate compliance with an annual emissions standard for designated facilities, any information that is submitted by the owners or operators of designated facilities to the EPA electronically pursuant to requirements in part 75 of this chapter meets the recordkeeping requirement of this section and you are not required to keep records of information that would be in duplicate of paragraph (b) of this section.
                (d) You must keep records at a minimum for 5 years from the date the record is used to determine compliance with a standard of performance or plan requirement. Each record must be in a form suitable and readily available for expeditious review.
              
              
                § 60.5795a
                What are my reporting and notification requirements?
                You must submit an annual report as required under § 60.25a(e) and (f).
              
              
                § 60.5800a
                How do I submit information required by these Emission Guidelines to the EPA?
                (a) You must submit to the EPA the information required by these emission guidelines following the procedures in paragraphs (b) through (e) of this section unless you submit through the procedure described in paragraph (f) of this section.
                (b) All negative declarations, State plan submittals, supporting materials that are part of a State plan submittal, any plan revisions, and all State reports required to be submitted to the EPA by the State plan may be reported through EPA's electronic reporting system to be named and made available at a later date.
                (c) Only a submittal by the Governor or the Governor's designee by an electronic submission through SPeCS shall be considered an official submittal to the EPA under this subpart. If the Governor wishes to designate another responsible official the authority to submit a State plan, the EPA must be notified via letter from the Governor prior to the July 8, 2022, deadline for plan submittal so that the official will have the ability to submit a plan in the SPeCS. If the Governor has previously delegated authority to make CAA submittals on the Governor's behalf, a State may submit documentation of the delegation in lieu of a letter from the Governor. The letter or documentation must identify the designee to whom authority is being designated and must include the name and contact information for the designee and also identify the State plan preparers who will need access to the EPA electronic reporting system. A State may also submit the names of the State plan preparers via a separate letter prior to the designation letter from the Governor in order to expedite the State plan administrative process. Required contact information for the designee and preparers includes the person's title, organization, and email address.
                (d) The submission of the information by the authorized official must be in a non-editable format. In addition to the non-editable version all plan components designated as federally enforceable must also be submitted in an editable version.

                (e) You must provide the EPA with non-editable and editable copies of any submitted revision to existing approved federally enforceable plan components. The editable copy of any such submitted plan revision must indicate the changes made at the State level, if any, to the existing approved federally enforceable plan components, using a mechanism such as redline/strikethrough. These changes are not part of the State plan until formal approval by EPA.
                
                (f) If, in lieu of the requirements described in paragraphs (b) through (e) of this section, you choose to submit a paper copy or an electronic version by other means you must confer with your EPA Regional Office regarding the additional guidelines for submitting your plan.
              
            
            
              Definitions
              
                § 60.5805a
                What definitions apply to this subpart?
                As used in this subpart, all terms not defined herein will have the meaning given them in the Clean Air Act and in subparts TTTT, A, and Ba of this part.
                
                  Air Heater means a device that recovers heat from the flue gas for use in pre-heating the incoming combustion air and potentially for other uses such as coal drying.
                
                  Annual capacity factor means the ratio between the actual heat input to an EGU during a calendar year and the potential heat input to the EGU had it been operated for 8,760 hours during a calendar year at the base load rating.
                
                  Base load rating means the maximum amount of heat input (fuel) that an EGU can combust on a steady-state basis, as determined by the physical design and characteristics of the EGU at ISO conditions.
                
                  Boiler feed pump (or boiler feedwater pump) means a device used to pump feedwater into a steam boiler at an EGU. The water may be either freshly supplied or returning condensate produced from condensing steam produced by the boiler.
                
                  CO
                  2
                  emission rate means for a designated facility, the reported CO2 emission rate of a designated facility used by a designated facility to demonstrate compliance with its CO2 standard of performance.
                
                  Combined cycle unit means an electric generating unit that uses a stationary combustion turbine from which the heat from the turbine exhaust gases is recovered by a heat recovery steam generating unit to generate additional electricity.
                
                  Combined heat and power unit or CHP unit (also known as “cogeneration”) means an electric generating unit that uses a steam-generating unit or stationary combustion turbine to simultaneously produce both electric (or mechanical) and useful thermal output from the same primary energy source.
                
                  Compliance period means a discrete time period for a designated facility to comply with a standard of performance.
                
                  Designated facility means a steam generating unit that meets the relevant applicability conditions in section § 60.5775a, except as provided in § 60.5780a.
                
                  Economizer means a heat exchange device used to capture waste heat from boiler flue gas which is then used to heat the boiler feedwater.
                
                  Fossil fuel means natural gas, petroleum, coal, and any form of solid fuel, liquid fuel, or gaseous fuel derived from such material to create useful heat.
                
                  Integrated gasification combined cycle facility or IGCC means a combined cycle facility that is designed to burn fuels containing 50 percent (by heat input) or more solid-derived fuel not meeting the definition of natural gas plus any integrated equipment that provides electricity or useful thermal output to either the affected facility or auxiliary equipment. The Administrator may waive the 50 percent solid-derived fuel requirement during periods of the gasification system construction, startup and commissioning, shutdown, or repair. No solid fuel is directly burned in the unit during operation.
                
                  Intelligent sootblower means an automated system that use process measurements to monitor the heat transfer performance and strategically allocate steam to specific areas to remove ash buildup at a steam generating unit.
                
                  ISO conditions means 288 Kelvin (15 °C), 60 percent relative humidity and 101.3 kilopascals pressure.
                
                  Nameplate capacity means, starting from the initial installation, the maximum electrical generating output that a generator, prime mover, or other electric power production equipment under specific conditions designated by the manufacturer is capable of producing (in MWe, rounded to the nearest tenth) on a steady-state basis and during continuous operation (when not restricted by seasonal or other deratings) as of such installation as specified by the manufacturer of the equipment, or starting from the completion of any subsequent physical change resulting in an increase in the maximum electrical generating output that the equipment is capable of producing on a steady-state basis and during continuous operation (when not restricted by seasonal or other deratings), such increased maximum amount (in MWe, rounded to the nearest tenth) as of such completion as specified by the person conducting the physical change.
                
                  Natural gas means a fluid mixture of hydrocarbons (e.g., methane, ethane, or propane), composed of at least 70 percent methane by volume or that has a gross calorific value between 35 and 41 megajoules (MJ) per dry standard cubic meter (950 and 1,100 Btu per dry standard cubic foot), that maintains a gaseous State under ISO conditions. In addition, natural gas contains 20.0 grains or less of total sulfur per 100 standard cubic feet. Finally, natural gas does not include the following gaseous fuels: Landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable sulfur content or heating value.
                
                  Net electric output means the amount of gross generation the generator(s) produce (including, but not limited to, output from steam turbine(s), combustion turbine(s), and gas expander(s)), as measured at the generator terminals, less the electricity used to operate the plant (i.e., auxiliary loads); such uses include fuel handling equipment, pumps, fans, pollution control equipment, other electricity needs, and transformer losses as measured at the transmission side of the step up transformer (e.g., the point of sale).
                
                  Net energy output means:

                (1) The net electric or mechanical output from the affected facility, plus 100 percent of the useful thermal output measured relative to SATP conditions that is not used to generate additional electric or mechanical output or to enhance the performance of the unit (e.g., steam delivered to an industrial process for a heating application).

                (2) For combined heat and power facilities where at least 20.0 percent of the total gross or net energy output consists of electric or direct mechanical output and at least 20.0 percent of the total gross or net energy output consists of useful thermal output on a 12-operating month rolling average basis, the net electric or mechanical output from the designated facility divided by 0.95, plus 100 percent of the useful thermal output; (e.g., steam delivered to an industrial process for a heating application).
                
                  Neural network means a computer model that can be used to optimize combustion conditions, steam temperatures, and air pollution at steam generating unit.
                
                  Simple cycle combustion turbine means any stationary combustion turbine which does not recover heat from the combustion turbine engine exhaust gases for purposes other than enhancing the performance of the stationary combustion turbine itself.
                
                  Standard ambient temperature and pressure (SATP) conditions means 298.15 Kelvin (25 °C, 77 °F) and 100.0 kilopascals (14.504 psi, 0.987 atm) pressure. The enthalpy of water at SATP conditions is 50 Btu/lb.
                
                  State agent means an entity acting on behalf of the State, with the legal authority of the State.
                
                  Stationary combustion turbine means all equipment, including but not limited to the turbine engine, the fuel, air, lubrication and exhaust gas systems, control systems (except emissions control equipment), heat recovery system, fuel compressor, heater, and/or pump, post-combustion emissions control technology, and any ancillary components and sub-components comprising any simple cycle stationary combustion turbine, any combined cycle combustion turbine, and any combined heat and power combustion turbine based system plus any integrated equipment that provides electricity or useful thermal output to the combustion turbine engine, heat recovery system or auxiliary equipment. Stationary means that the combustion turbine is not self-propelled or intended to be propelled while performing its function. It may, however, be mounted on a vehicle for portability. If a stationary combustion turbine burns any solid fuel directly it is considered a steam generating unit.
                
                
                  Steam generating unit means any furnace, boiler, or other device used for combusting fuel and producing steam (nuclear steam generators are not included) plus any integrated equipment that provides electricity or useful thermal output to the affected facility or auxiliary equipment.
                
                  Useful thermal output means the thermal energy made available for use in any heating application (e.g., steam delivered to an industrial process for a heating application, including thermal cooling applications) that is not used for electric generation, mechanical output at the designated facility, to directly enhance the performance of the designated facility (e.g., economizer output is not useful thermal output, but thermal energy used to reduce fuel moisture is considered useful thermal output), or to supply energy to a pollution control device at the designated facility. Useful thermal output for designated facility(s) with no condensate return (or other thermal energy input to the designated facility(s)) or where measuring the energy in the condensate (or other thermal energy input to the designated facility(s)) would not meaningfully impact the emission rate calculation is measured against the energy in the thermal output at SATP conditions. Designated facility(s) with meaningful energy in the condensate return (or other thermal energy input to the designated facility) must measure the energy in the condensate and subtract that energy relative to SATP conditions from the measured thermal output.
                
                  Variable frequency drive means an adjustable-speed drive used on induced draft fans and boiler feed pumps to control motor speed and torque by varying motor input frequency and voltage.
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        60.530—60.539b (Subpart AAA) Revised
        13702
        60.5365 (e)(4) revised
        48268
        60.5430 Amended
        48268
        60.5472—60.5483 (Subpart QQQQ) Added
        13715
        60.5508—60.5580 (Subpart TTTT) Added
        64648
        60.5700—60.5880 (Subpart UUUU) Added
        64941
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        60.543 (f)(2)(iv)(I) amended; CFR correction
        42542
        60.562-1 (a)(1)(ii) table 3 amended; CFR correction
        42542
        60.614 (f)(2) table 2 amended; CFR correction
        42542
        60.643 (a)(1)(i) and (ii) amended; CFR correction
        42542
        60.664 (f)(2) table 2 amended; CFR correction
        42542
        60.760—60.769 (Subpart XXX) Added
        59368
        60.2000—60.2265 (Subpart CCCC) Revised; eff. 12-23-16
        40970
        60.2500—60.2875 (Subpart DDDD) Revised
        41001
        60.4201 (f)(1) revised; (h) added
        44219
        60.4202 (g)(1) revised
        44219
        60.4204 (f) added
        44219
        60.4210 (j) added
        44219
        60.4211 (h) added
        44219
        60.4214 (e) added
        44219
        60.4216 (b), (c), (d) and (f) revised
        44219
        60.4219 Amended
        44219
        60.4245 (d) revised
        59809
        60.4230—60.4248 (Subpart JJJJ) Table 2 revised
        59809
        60.4300—60.4420 (Subpart KKKK) Table 1 amended; CFR correction
        42542
        60.5360—60.5439 (Subpart OOOO) Heading revised; eff. 8-2-16
        35896
        60.5360 Revised; eff. 8-2-16
        35896
        60.5365 Introductory text, (e)(4) and (h)(4) revised; (e)(5) added; eff. 8-2-16
        35896
        60.5370 (b) revised; (d) added; eff. 8-2-16
        35896
        60.5410 (b)(6) removed; eff. 8-2-16
        35896
        (g)(1)(i) and (ii) amended; CFR correction
        42542
        60.5411 (a)(3)(i)(A) and (c)(3)(i)(A) revised; eff. 8-2-16
        35896
        
        60.5412 (a)(1)(ii) and (d)(1) introductory text revised; (d)(1)(iv) added; eff. 8-2-16
        35897
        60.5413 (d)(9)(iv) and (e)(3) revised; eff. 8-2-16
        35897
        60.5415 (b)(2)(vii)(B) and (c)(4) revised; eff. 8-2-16
        35897
        (g)(1)(i) and (ii) amended; CFR correction
        42542
        60.5416 (c)(3)(i) revised; eff. 8-2-16
        35897
        60.5420 (c) introductory text and (6) revised; (c)(14) added; eff. 8-2-16
        35897
        60.5430 Amended; eff. 8-2-16
        35898
        60.5360—60.5439 (Subpart OOOO) Table 3 amended; eff. 8-2-16
        35898
        60.5360a—60.5439a (Subpart OOOOa) Added; eff. 8-2-16
        35898
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        60.760—60.769 (Subpart XXX) Stayed to 8-29-17
        24879
        60.5393a (b) and (c) stayed to 8-31-17; (f) added
        25733
        60.5397a stayed to 8-31-17
        25733
        60.5410a (e)(2) through (5) and (j) stayed to 8-31-17; (e)(8) added
        25733
        60.5411a Introductory text revised; (e) added; (d) stayed to 8-31-17
        25733
        60.5415a (b) introductory text revised; (b)(4) added; (h) stayed to 8-31-17
        25733
        60.5416a Introductory text revised; (d) added
        25733
        60.5420a (b) introductory text revised; (b)(7), (8), (12), (c)(15), (16) and (17) stayed to 8-31-17; (b)(13) added
        25733
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        60.5397a (f)(1), (g)(1), (2), and (h)(2) revised
        10638
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        60.2000—60.2265 (Subpart CCCC) Revised
        15853
        60.2500—60.2875 (Subpart DDDD) Revised
        15884
        60.4216 (c) revised
        32088, 61568
        60.4216 Regulation 84 FR 32088 withdrawn
        49470
        60.5700—60.5880 (Subpart UUUU) Removed
        32579
        60.5700a—60.5805a (Subpart UUUUa) Added
        32579
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        60.532 (e) revised
        18455
        60.750 (a) revised; (d) added
        17260
        60.762 (b)(2)(iv) revised
        17261
        60.765 (a)(5)(ii) revised
        17261
        60.767 (g) introductory text, (7), and (j) introductory text revised; (m) added
        17261
        60.768 (e) introductory text revised; (e)(6) added
        17261
        60.5474 (e) revised
        18455
      
      ○
    
  
